1BUUFSOT PG
*OGPSNBUJPO -BX
*OUFMMFDUVBM 1SPQFSUZ %POF 3JHIU

+BNFT (SJNNFMNBOO

5BCMF PG $POUFOUT

Introduction

25

1 Undeveloped Ideas
Desny v. Wilder . . . . . . . . . . . . . . . . . . .
Michael J. Burstein, Exchanging Information
Without Intellectual Property . . . . . . . . . .
Apfel v. Prudential-Bache Securities, Inc. . . . . .
Bizarro World Problem . . . . . . . . . . . . . .
Debt Collection Problem . . . . . . . . . . . . .

37
37
39
40
43
43

2 Trade Secret
45
A Subject Ma er . . . . . . . . . . . . . . . . . . . . . . . . 45
Restatement (Third) of Unfair Competition § 39 45
UTSA § 1(4) . . . . . . . . . . . . . . . . . . . . 46
Religious Technology Center v. Netcom On-Line
Communications Services, Inc. . . . . . . . . . 47
B Ownership . . . . . . . . . . . . . . . . . . . . . . . . . . 51
1 Actual Secrecy . . . . . . . . . . . . . . . . . . . . . 51
United States v. Lange . . . . . . . . . . . . . . . 51
Religious Technology Center v. Netcom On-Line
Communications Services, Inc. . . . . . . . . . 54
Learning Curve Toys, Inc. v. PlayWood Toys, Inc. 56
Exploits Problem . . . . . . . . . . . . . . . . . 68
2 Priority . . . . . . . . . . . . . . . . . . . . . . . . . 68
3 Collaborations . . . . . . . . . . . . . . . . . . . . . 68
Restatement (Third) of Unfair Competition §
42 cmt. e . . . . . . . . . . . . . . . . . . . . 68
C Procedures . . . . . . . . . . . . . . . . . . . . . . . . . . 70
United States v. Lange . . . . . . . . . . . . . . . 70
Religious Technology Center v. Netcom On-Line
Communications Services, Inc. . . . . . . . . . 70
Rockwell Graphic Systems, Inc. v. DEV Industries, Inc. . . . . . . . . . . . . . . . . . . . . 71
D Infringement: Similarity . . . . . . . . . . . . . . . . . . 74
Big Vision Private, Ltd. v. E.I. Dupont De
Nemours & Co. . . . . . . . . . . . . . . . . . 74

E Infringement: Prohibited Conduct . . . . . . . . . . . . 75
1 Proving Infringement . . . . . . . . . . . . . . . . . 75
Grynberg v. BP, PLC . . . . . . . . . . . . . . . . 75
2 Direct Infringement . . . . . . . . . . . . . . . . . . 76
Restatement (Third) of Unfair Competitition §
43 . . . . . . . . . . . . . . . . . . . . . . . . 76
UTSA § 1(1) . . . . . . . . . . . . . . . . . . . . 76
E.I. du Pont de Nemours & Co. v. Christopher . . 77
Kamin v. Kuhnau . . . . . . . . . . . . . . . . . . 80
3 Secondary Infringement . . . . . . . . . . . . . . . 84
UTSA § 1(2) . . . . . . . . . . . . . . . . . . . . 84
F Defenses . . . . . . . . . . . . . . . . . . . . . . . . . . . 84
G Problems . . . . . . . . . . . . . . . . . . . . . . . . . . . 85
Flaming Moe’s Problem . . . . . . . . . . . . . 85
Sports Secrets Problem . . . . . . . . . . . . . . 86
Questions . . . . . . . . . . . . . . . . . . . . . . 86
Locksmiths Problem . . . . . . . . . . . . . . . 86
H Other Secrecy Laws . . . . . . . . . . . . . . . . . . . . . 87
1 Trespass . . . . . . . . . . . . . . . . . . . . . . . . . 87
Food Lion, Inc. v. Capital Cities/ABC, Inc. . . . . 87
2 Insider Trading . . . . . . . . . . . . . . . . . . . . . 90
United States v. O’Hagan . . . . . . . . . . . . . 90
Salman v. United States . . . . . . . . . . . . . . 95
3 Privacy . . . . . . . . . . . . . . . . . . . . . . . . . . 97
Neil M. Richards, Reconciling Data Privacy and
the First Amendment . . . . . . . . . . . . . . 97
Restatement (Second) of Torts § 652B . . . . . . 98
Neil M. Richards & Daniel J. Solove, Privacy’s
Other Path: Recovering the Law of Conﬁdentiality . . . . . . . . . . . . . . . . . . . . . . 100
Florida v. Riley . . . . . . . . . . . . . . . . . . . 101
Kyllo v. United States . . . . . . . . . . . . . . . 102
4 Government Secrets . . . . . . . . . . . . . . . . . . 104
Freedom of Information Act . . . . . . . . . . . 104
U.S. Dept. of Justice v. Tax Analysts . . . . . . . . 105
Chrysler Corp. v. Brown . . . . . . . . . . . . . . 106
Coastal States Gas Corp. v. Department of Energy 109
Congressional Research Service, The Protection of Classiﬁed Information: The Legal
Framework . . . . . . . . . . . . . . . . . . . 113
Phillippi v. Central Intelligence Agency . . . . . . 117
3 Patent

119
United States Constitution, art. I, § 8, cl. 8 . . . 119
A Subject Ma er . . . . . . . . . . . . . . . . . . . . . . . . 120

Patent Act § 101 . . . . . . . . . . . . . . . . . . 120
1 Utility . . . . . . . . . . . . . . . . . . . . . . . . . . 120
Juicy Whip, Inc. v. Orange Bang, Inc. . . . . . . . 120
MPEP §§ 2701, 2701.01 . . . . . . . . . . . . . . 124
2 Statutory Subject Ma er . . . . . . . . . . . . . . . 128
MPEP § 2106 . . . . . . . . . . . . . . . . . . . . 128
Tun-Jen Chiang, The Rules and Standards of
Patentable Subject Ma er . . . . . . . . . . . . 128
Mayo Collaborative v. Prometheus Labs . . . . . . 129
Tax Planning Patent Problem . . . . . . . . . . 133
B Procedures . . . . . . . . . . . . . . . . . . . . . . . . . . 133
1 Claims . . . . . . . . . . . . . . . . . . . . . . . . . . 137
Patent Act § 112(b)-(d) . . . . . . . . . . . . . . 137
T.J. Chiang, The Levels of Abstraction Problem in
Patent Law . . . . . . . . . . . . . . . . . . . 137
Mark A. Lemley, Point of Novelty . . . . . . . . 138
a Indeﬁniteness . . . . . . . . . . . . . . . . . . . 138
Nautlius, Inc. v. Biosig Instruments Inc. . . . . . 138
Freeny v. Apple Inc. . . . . . . . . . . . . . . . . 139
Datamize, LLC v. Plumtree Software, Inc. . . . . . 141
b Claim Drafting . . . . . . . . . . . . . . . . . . 143
Catalina Marketing Intern. v. Coolsavings.com . . 143
MPEP §§ 2111, 2173 . . . . . . . . . . . . . . . . 143
2 Disclosure . . . . . . . . . . . . . . . . . . . . . . . . 144
Patent Act § 112(a) . . . . . . . . . . . . . . . . . 144
a Enablement . . . . . . . . . . . . . . . . . . . . 145
O’Reilly v. Morse . . . . . . . . . . . . . . . . . . 145
Wyeth & Cordis Corp. v. Abbo Labs. . . . . . . . 146
Plastic Dye Problem . . . . . . . . . . . . . . . . 149
b Wri en Description . . . . . . . . . . . . . . . 150
Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co . . 150
c Best Mode . . . . . . . . . . . . . . . . . . . . . 150
MPEP § 2165 . . . . . . . . . . . . . . . . . . . . 150
d Problem . . . . . . . . . . . . . . . . . . . . . . 151
Salt Shaker Problem . . . . . . . . . . . . . . . . 151
3 Patent Prosecution . . . . . . . . . . . . . . . . . . . 152
Cuozzo Speed Technologies, LLC v. Lee . . . . . . 152
Patent Act § 122 . . . . . . . . . . . . . . . . . . 152
37 C.F.R. pt 1 . . . . . . . . . . . . . . . . . . . . 153
Therasense, Inc. v. Becton, Dickinson and Co. . . . 153
a Priority Dates . . . . . . . . . . . . . . . . . . . 154
USPTO, General Information Concerning
Patents . . . . . . . . . . . . . . . . . . . . . 154
b Multiple Applications . . . . . . . . . . . . . . 155
Patent Act § 121 . . . . . . . . . . . . . . . . . . 155

MPEP §§ 201.07 . . . . . . . . . . . . . . . . . . 155
c Judicial Review . . . . . . . . . . . . . . . . . . 156
d Post-Grant Proceedings . . . . . . . . . . . . . 156
Patent Act § 251 . . . . . . . . . . . . . . . . . . 156
Cuozzo Speed Technologies, LLC v. Lee . . . . . . 156
4 Term . . . . . . . . . . . . . . . . . . . . . . . . . . . 158
Patent Act § 135(a)(2) . . . . . . . . . . . . . . . 158
C Ownership . . . . . . . . . . . . . . . . . . . . . . . . . . 158
1 Collaborations . . . . . . . . . . . . . . . . . . . . . 158
MPEP § 2137.01 . . . . . . . . . . . . . . . . . . 158
Patent Act § 135 . . . . . . . . . . . . . . . . . . 160
2 Priority: Novelty and Statutory Bars . . . . . . . . 160
a Anticipation . . . . . . . . . . . . . . . . . . . . 162
MPEP § 2131 . . . . . . . . . . . . . . . . . . . . 162
Titanium Metals Corp. of America v. Banner . . . 163
b Categories of Prior Art . . . . . . . . . . . . . . 168
1 ”patented” . . . . . . . . . . . . . . . . . . . . . 168
2 ”described in a printed publication” . . . . . . 168
In re Klopfenstein . . . . . . . . . . . . . . . . . . 168
3 ”in public use” . . . . . . . . . . . . . . . . . . . 173
Egbert v. Lippmann . . . . . . . . . . . . . . . . . 173
Mark A. Lemley, Does “Public Use” Mean the
Same Thing It Did Last Year? . . . . . . . . . 176
Lough v. Brunswick Corp . . . . . . . . . . . . . . 178
4 ”on sale” . . . . . . . . . . . . . . . . . . . . . . 180
MPEP §§ 2152.02(d), 2133.03(b) & (c) . . . . . . 180
Helsinn Healthcare S.A. v. Teva Pharmaceuticals
USA, Inc. . . . . . . . . . . . . . . . . . . . . 181
5 ”otherwise available to the public” . . . . . . . 182
c Priority . . . . . . . . . . . . . . . . . . . . . . . 182
1 Old § 102 . . . . . . . . . . . . . . . . . . . . . . 182
Patent Act § 102 (pre-AIA . . . . . . . . . . . . 182
MPEP § 2138 . . . . . . . . . . . . . . . . . . . . 183
Morway v. Bondi . . . . . . . . . . . . . . . . . . 184
2 New § 102 . . . . . . . . . . . . . . . . . . . . . 186
Patent Act § 102 . . . . . . . . . . . . . . . . . . 186
Questions . . . . . . . . . . . . . . . . . . . . . . 187
Pleistocene Park Problem . . . . . . . . . . . . . 187
3 Nonobviousness . . . . . . . . . . . . . . . . . . . . 188
Patent Act § 103 . . . . . . . . . . . . . . . . . . 188
KSR Intern. Co. v. Teleﬂex Inc. . . . . . . . . . . 188
In re Clay . . . . . . . . . . . . . . . . . . . . . . 199
KSR Problem . . . . . . . . . . . . . . . . . . . . 201
D Infringement: Similarity . . . . . . . . . . . . . . . . . . 202
Jeanne C. Fromer, Claiming Intellectual Property 202

N.D. Cal. Model Patent Jury Instructions . . . 203
1 Claim Construction . . . . . . . . . . . . . . . . . . 204
Phillips v. AWH Corp. . . . . . . . . . . . . . . . 204
Thorner v. Sony Computer Entertainment America LLC . . . . . . . . . . . . . . . . . . . . . 209
2 Literal Infringement . . . . . . . . . . . . . . . . . . 215
Angelo Mongiello’s Children, LLC v. Pizza Hut,
Inc. . . . . . . . . . . . . . . . . . . . . . . . 215
Abbo Laboratories v. Sandoz, Inc. . . . . . . . . . 217
3 Doctrine of Equivalents . . . . . . . . . . . . . . . . 218
Freedman Seating Co. v. American Seating Co. . . 218
Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki
Co. . . . . . . . . . . . . . . . . . . . . . . . . 225
Johnson & Johnston Associates v. R.E. Service Co. 227
4 A Hybrid: Means-Plus-Function Claims . . . . . . 228
Kemco Sales, Inc. v. Control Papers Co., Inc. . . . 228
Super Soaker Problem . . . . . . . . . . . . . . 230
E Infringement: Prohibited Conduct . . . . . . . . . . . . 230
Herman v. Youngstown Car Mfg. Co. . . . . . . . 230
1 Direct Infringement . . . . . . . . . . . . . . . . . . 231
Patent Act § 271(a) . . . . . . . . . . . . . . . . . 231
Blazer v. eBay, Inc. . . . . . . . . . . . . . . . . . 231
Telectronics Pacing Systems v. Ventritex, Inc. . . . 232
Akamai Technologies, Inc. v. Limelight Networks,
Inc. . . . . . . . . . . . . . . . . . . . . . . . 232
2 Indirect Infringement . . . . . . . . . . . . . . . . . 233
Patent Act § 271(b)-(c) . . . . . . . . . . . . . . . 233
Limelight Networks, Inc. v. Akamai Technologies,
Inc. . . . . . . . . . . . . . . . . . . . . . . . 233
Global-Tech Appliances, Inc. v. SEB S.A. . . . . . 234
Commil USA, LLC v. Cisco Systems Inc. . . . . . 235
Lucent Technologies, Inc. v. Gateway, Inc. . . . . . 235
Questions . . . . . . . . . . . . . . . . . . . . . . 237
F Defenses . . . . . . . . . . . . . . . . . . . . . . . . . . . 237
1 Invalidity . . . . . . . . . . . . . . . . . . . . . . . . 237
Microsoft Corp. v. i4i Ltd. Partnership . . . . . . 237
2 Exhaustion . . . . . . . . . . . . . . . . . . . . . . . 237
Impression Products, Inc. v. Lexmark International, Inc. . . . . . . . . . . . . . . . . . . . . 237
Quanta Computer, Inc. v. LG Electronics, Inc. . . 242
Aktiebolag v. E.J. Co. . . . . . . . . . . . . . . . . 246
3 Miscellaneous . . . . . . . . . . . . . . . . . . . . . 250
Patent Act §§ 273, 287 . . . . . . . . . . . . . . . 250
Madey v. Duke University . . . . . . . . . . . . . 250

4 Copyright
253
A Subject Ma er . . . . . . . . . . . . . . . . . . . . . . . . 253
Copyright Act § 102(a) . . . . . . . . . . . . . . 253
Feist Publications, Inc. v. Rural Telephone Service
Co. . . . . . . . . . . . . . . . . . . . . . . . . 254
1 Creativity: How Much Is a Modicum? . . . . . . . 254
37 C.F.R. § 202.1(a) . . . . . . . . . . . . . . . . 254
Feist Publications, Inc. v. Rural Telephone Service
Co. . . . . . . . . . . . . . . . . . . . . . . . . 255
Arrows Problem . . . . . . . . . . . . . . . . . . 259
Baseball Card Price Report Problem . . . . . . 259
2 Aesthetic Nondiscrimination . . . . . . . . . . . . . 259
Bleistein v. Donaldson Lithographing Co. . . . . . 259
Copyright Compendium § 310 . . . . . . . . . 261
Mitchell Bros. Film Group v. Cinema Adult Theater262
Belcher v. Tarbox . . . . . . . . . . . . . . . . . . 263
3 Idea and Expression . . . . . . . . . . . . . . . . . . 263
Copyright Act § 102(b) . . . . . . . . . . . . . . 263
Blehm v. Jacobs . . . . . . . . . . . . . . . . . . . 263
Walker v. Time Life Films, Inc. . . . . . . . . . . . 270
Hula Problem . . . . . . . . . . . . . . . . . . . 270
Baker v. Selden . . . . . . . . . . . . . . . . . . . 271
Bikram’s Yoga College of India v. Evolation Yoga . 273
Concrete Machinery Co. v. Classic Lawn Ornaments . . . . . . . . . . . . . . . . . . . . . . 277
Cooking for Kids Problem . . . . . . . . . . . . 277
B Ownership . . . . . . . . . . . . . . . . . . . . . . . . . . 278
Sheldon v. Metro-Goldwyn Pictures Corp. . . . . . 278
1 Authorship . . . . . . . . . . . . . . . . . . . . . . . 278
Burrow-Giles Lithographic Co. v. Sarony . . . . . 278
Monkey Selﬁe Problem . . . . . . . . . . . . . . 280
Copyright Act § 105 . . . . . . . . . . . . . . . . 280
2 Collaborations . . . . . . . . . . . . . . . . . . . . . 280
Copyright Act §§ 201, 202 . . . . . . . . . . . . 280
Thomson v. Larson . . . . . . . . . . . . . . . . . 281
Greene v. Ablon . . . . . . . . . . . . . . . . . . . 286
Community for Creative Non-Violence v. Reid . . 287
Warren v. Fox Family Worldwide, Inc. . . . . . . . 291
Garcia v. Google, Inc. . . . . . . . . . . . . . . . . 292
Blizzard Entertainment, Inc. v. Lilith Games
(Shanghai) Co. . . . . . . . . . . . . . . . . . . 294
3 Derivative Works . . . . . . . . . . . . . . . . . . . 295
Copyright Act § 103 . . . . . . . . . . . . . . . . 295
DC Comics v. Towle . . . . . . . . . . . . . . . . 295
Picke v. Prince . . . . . . . . . . . . . . . . . . . 296

Keeling v. Hars . . . . . . . . . . . . . . . . . . . 298
C Procedures . . . . . . . . . . . . . . . . . . . . . . . . . . 299
1 Formalities Then . . . . . . . . . . . . . . . . . . . . 299
Christopher Sprigman, Reform(aliz)ing Copyright299
Estate of Martin Luther King v. CBS, Inc. . . . . . 300
Estate of Martin Luther King v. CBS, Inc. . . . . . 302
Wildman v. New York Times Co. . . . . . . . . . . 302
2 Formalities Now . . . . . . . . . . . . . . . . . . . . 303
a Fixation . . . . . . . . . . . . . . . . . . . . . . . 303
Copyright Compendium § 305 . . . . . . . . . 303
Stern Electronics, Inc. v. Kaufman . . . . . . . . . 305
Questions . . . . . . . . . . . . . . . . . . . . . . 307
Photoshoot Problem . . . . . . . . . . . . . . . 307
b Registration . . . . . . . . . . . . . . . . . . . . 308
Copyright Compendium § 202 . . . . . . . . . 308
c Deposit . . . . . . . . . . . . . . . . . . . . . . . 309
Copyright Compendium §§ 1502, 1511 . . . . . 309
d Notice . . . . . . . . . . . . . . . . . . . . . . . . 310
Copyright Compendium §§ 2202, 2204 . . . . . 310
3 Term . . . . . . . . . . . . . . . . . . . . . . . . . . . 311
Copyright Act §§ 302, 305 . . . . . . . . . . . . 311
Eldred v. Ashcroft . . . . . . . . . . . . . . . . . . 312
Klinger v. Conan Doyle Estate . . . . . . . . . . . 314
D Infringement: Similarity . . . . . . . . . . . . . . . . . . 316
Sheldon v. Metro-Goldwyn Pictures Corp. . . . . . 316
Nichols v. Universal Pictures Corporation . . . . . 316
Arnstein v. Porter . . . . . . . . . . . . . . . . . 319
Children’s Book Problem . . . . . . . . . . . . . 320
Go lieb Development LLC v. Paramount Pictures . 320
Boisson v. Banian, Ltd. . . . . . . . . . . . . . . . 323
New Yorker Problem . . . . . . . . . . . . . . . 327
E Infringement: Prohibited Conduct . . . . . . . . . . . . 327
1 Proof of Copying . . . . . . . . . . . . . . . . . . . . 327
Three Boys Music Corp. v. Bolton . . . . . . . . . 328
Bee Gees Problem . . . . . . . . . . . . . . . . . 333
2 Direct Infringement . . . . . . . . . . . . . . . . . . 335
Copyright Act § 106 . . . . . . . . . . . . . . . . 335
Capitol Records, LLC v. ReDigi Inc. . . . . . . . . 335
CoStar Group, Inc. v. LoopNet, Inc. . . . . . . . . 338
American Broadcasting v. Aereo, Inc. . . . . . . . 339
Copyright Act § 110 . . . . . . . . . . . . . . . . 343
3 Secondary Liability . . . . . . . . . . . . . . . . . . 344
Fonovisa, Inc. v. Cherry Auction, Inc. . . . . . . . 344
Sony Corp. of America v. Universal City Studios,
Inc. . . . . . . . . . . . . . . . . . . . . . . . 348

Metro-Goldwyn-Mayer Studios Inc. v. Grokster,
Ltd. . . . . . . . . . . . . . . . . . . . . . . . 349
Exclusive Rights Problem . . . . . . . . . . . . 349
4 Paracopyright . . . . . . . . . . . . . . . . . . . . . . 350
Copyright Act § 1201 . . . . . . . . . . . . . . . 350
MDY Industries, LLC. v. Blizzard Entertainment,
Inc. . . . . . . . . . . . . . . . . . . . . . . . 350
Copyright Act § 1202 . . . . . . . . . . . . . . . 355
Murphy v. Millennium Radio Group LLC . . . . . 356
F Defenses . . . . . . . . . . . . . . . . . . . . . . . . . . . 357
1 First Sale . . . . . . . . . . . . . . . . . . . . . . . . 357
Copyright Act § 109 . . . . . . . . . . . . . . . . 357
UMG Recordings, Inc. v. Augusto . . . . . . . . . 358
Lee v. A.R.T. Co. . . . . . . . . . . . . . . . . . . 361
Muñoz v. Albuquerque A.R.T. Co. . . . . . . . . . 361
Mirage Editions, Inc. v. Albuquerque A.R.T. Co. . 361
Doan v. American Book Co. . . . . . . . . . . . . 363
Capitol Records, LLC v. ReDigi Inc. . . . . . . . . 363
2 Fair Use . . . . . . . . . . . . . . . . . . . . . . . . . 364
Copyright Act § 107 . . . . . . . . . . . . . . . . 364
Fair Use Checklist . . . . . . . . . . . . . . . . . 365
Harper & Row, Publishers, Inc. v. Nation Enterprises . . . . . . . . . . . . . . . . . . . . . . 366
Campbell v. Acuﬀ-Rose Music, Inc. . . . . . . . . 372
City of Inglewood v. Teixeira . . . . . . . . . . . . 375
Fox Broadcasting Co., Inc. v. Dish Network LLC . 380
Capitol Records, LLC v. ReDigi Inc. . . . . . . . . 383
Chicago HOPE Problem . . . . . . . . . . . . . 384
3 Section 512 . . . . . . . . . . . . . . . . . . . . . . . 385
Copyright Act § 512 . . . . . . . . . . . . . . . . 385
UMG Recordings, Inc. v. Shelter Capital Partners 386
4 Statutory Licenses . . . . . . . . . . . . . . . . . . . 392
WPIX, Inc. v. ivi, Inc. . . . . . . . . . . . . . . . 392
Fox Television Stations, Inc. v. AereoKiller . . . . 394
5 Miscellaneous . . . . . . . . . . . . . . . . . . . . . 395
Copyright Act §§ 108, 121 . . . . . . . . . . . . 395
5 Music

397
Steve Albini, The Problem with Music . . . . . . 397
A Musical Works and Sound Recordings . . . . . . . . . 398
Robert Brauneis, Musical Work Copyright for
the Era of Digital Sound Technology . . . . . . 398
White-Smith Music Publishing Co. v. Apollo Co. . 399
Copyright Oﬃce, F
C
P
₁₉₇₂
P S
R
. . . . 400

Copyright Act §§ 101, 102 . . . . . . . . . . . . 401
Lydia Pallas Loren, Untangling the Web of Music Copyrights . . . . . . . . . . . . . . . . . . 401
Newton v. Diamond . . . . . . . . . . . . . . . . 402
B Reproductions . . . . . . . . . . . . . . . . . . . . . . . . 404
1 Musical Works . . . . . . . . . . . . . . . . . . . . . 404
Copyright Act § 115(a) . . . . . . . . . . . . . . 404
37 C.F.R. pt. 385 . . . . . . . . . . . . . . . . . . 405
Lydia Pallas Loren, Untangling the Web of Music Copyrights . . . . . . . . . . . . . . . . . . 405
Leadsinger, Inc. v. BMG Music Pub. . . . . . . . 406
2 Sound Recordings . . . . . . . . . . . . . . . . . . . 407
Copyright Act § 114(b) . . . . . . . . . . . . . . 407
Bridgeport Music, Inc. v. Dimension Films . . . . 407
VMG Salsoul, LLC v. Ciccone . . . . . . . . . . . 409
C Performances . . . . . . . . . . . . . . . . . . . . . . . . . 411
United States v. American Society of Composers,
Authors, and Publishers . . . . . . . . . . . . . 411
1 Musical Works . . . . . . . . . . . . . . . . . . . . . 412
a Broadcasting and Receiving . . . . . . . . . . . 412
Buck v. Jewell-LaSalle Realty Co. . . . . . . . . . . 412
Copyright Act § 110(5) . . . . . . . . . . . . . . 414
b The Performing Rights Organizations . . . . . 414
Broadcast Music, Inc. v. Columbia Broadcasting
System, Inc. . . . . . . . . . . . . . . . . . . . 414
ASCAP 2010 Radio Station License Agreement . . 416
Range Road Music, Inc. v. East Coast Foods, Inc. . 417
Robert Stigwood Grp., Ltd. v. Sperber . . . . . . . 418
c Miscellaneous . . . . . . . . . . . . . . . . . . . 420
Copyright Act § 116 . . . . . . . . . . . . . . . . 420
History of the Jukebox License Oﬃce . . . . . . . . 420
Copyright Act § 110 . . . . . . . . . . . . . . . . 421
2 Sound Recordings . . . . . . . . . . . . . . . . . . . 421
Copyright Act § 114 . . . . . . . . . . . . . . . . 421
Copyright Oﬃce, C
M
M
. . . . . . . . . . . . . . . . . 421
D State-Law Protection for Pre-1972 Sound Recordings . 424
Copyright Act §§ 301(c) . . . . . . . . . . . . . . 425
Copyright Oﬃce, F
C
P
P -₁₉₇₂ S
R
. . . . 425
Flo & Eddie, Inc. v. Sirius XM Radio, Inc. . . . . 427
Flo & Eddie, Inc. v. Sirius XM Radio, Inc. . . . . 429
UMG Recordings, Inc. v. Escape Media Group, Inc.429
Capitol Records, LLC v. Vimeo, LLC . . . . . . . . 430
E Bootlegging . . . . . . . . . . . . . . . . . . . . . . . . . 432

Metropolitan Opera Assoc. v. Wagner-Nichols
Recorder Corp. . . . . . . . . . . . . . . . . . 432
Copyright Act § 1101(a) . . . . . . . . . . . . . 433
United States v. Martignon . . . . . . . . . . . . 434
Questions . . . . . . . . . . . . . . . . . . . . . . 436
6 Trademark

439
The Trade-Mark Cases . . . . . . . . . . . . . . . 439
A Subject Ma er . . . . . . . . . . . . . . . . . . . . . . . . 440
Lanham Act § 45 (“trademark”) . . . . . . . . . 440
Drug Stamps Problem . . . . . . . . . . . . . . 440
1 Word Marks . . . . . . . . . . . . . . . . . . . . . . 441
Zatarains, Inc. v. Oak Grove Smokehouse, Inc. . . 441
Innovation Ventures, LLC v. N.V.E., Inc. . . . . . 447
TMEP § 1202 . . . . . . . . . . . . . . . . . . . . 448
Elliot v. Google Inc. . . . . . . . . . . . . . . . . . 448
TMEP § 1209.03 . . . . . . . . . . . . . . . . . . 454
2 Designs . . . . . . . . . . . . . . . . . . . . . . . . . 456
Star Industries, Inc. v. Bacardi & Co. Ltd. . . . . . 456
Melting Bad Problem . . . . . . . . . . . . . . . 457
B Ownership . . . . . . . . . . . . . . . . . . . . . . . . . . 458
1 Priority at Common Law . . . . . . . . . . . . . . . 458
Galt House Inc. v. Home Supply Company . . . . 458
United Drug Co. v. Theodore Rectanus Co. . . . . 461
Planetary Motion, Inc. v. Techsplosion, Inc. . . . . 463
Dudley v. HealthSource Chiropractic, Inc. . . . . . 466
CreAgri, Inc. v. USANA Health Sciences, Inc. . . 467
In re Morgan Brown . . . . . . . . . . . . . . . . 469
Bilgewater Bill’s Problem . . . . . . . . . . . . . 470
2 Federal Registration . . . . . . . . . . . . . . . . . . 470
a Registration . . . . . . . . . . . . . . . . . . . . 470
Lanham Act §§ 1(a), 7 . . . . . . . . . . . . . . . 470
Burger King of Florida, Inc. v. Hoots . . . . . . . 471
Bilgewater Bill’s Problem, Redux . . . . . . . . 472
b Intent-to-Use Applications . . . . . . . . . . . 472
Lanham Act § 1(b) . . . . . . . . . . . . . . . . . 472
Kelly Services, Inc. v. Creative Harbor, LLC [I] . . 473
Kelly Services, Inc. v. Creative Harbor, LLC [II] . 477
Bilgewater Bill’s Problem, Re-Redux . . . . . . 478
3 Collaborations . . . . . . . . . . . . . . . . . . . . . 478
Boogie Kings v. Guillory . . . . . . . . . . . . . . 478
New Jersey Truth in Music Act . . . . . . . . . 480
TMEP § 1201.03 . . . . . . . . . . . . . . . . . . 481
Duﬀ Problem . . . . . . . . . . . . . . . . . . . 481
C Procedures . . . . . . . . . . . . . . . . . . . . . . . . . . 482

1 Registration . . . . . . . . . . . . . . . . . . . . . . . 482
Lanham Act § 2(a) . . . . . . . . . . . . . . . . . 482
Lanham Act § 2 . . . . . . . . . . . . . . . . . . 482
Matal v. Tam . . . . . . . . . . . . . . . . . . . . 482
In re Boulevard Entertainment, Inc. . . . . . . . . 483
TMEP §§ 1302–1304 . . . . . . . . . . . . . . . . 483
TMEP §§ 904, 1401, 1402 . . . . . . . . . . . . . 484
TMEP § 906 . . . . . . . . . . . . . . . . . . . . 485
2 Opposition . . . . . . . . . . . . . . . . . . . . . . . 485
Lanham Act §§ 2(d), 12, 13 . . . . . . . . . . . . 485
B&B Hardware, Inc. v. Hargis Industries, Inc. . . 486
B&B Hardware, Inc. v. Hargis Industries, Inc. . . 488
3 Maintenance . . . . . . . . . . . . . . . . . . . . . . 488
Lanham Act §§ 8,9 . . . . . . . . . . . . . . . . . 488
4 Cancellation and Incontestability . . . . . . . . . . 489
Lanham Act §§ 14, 15 . . . . . . . . . . . . . . . 489
Park ‘N Fly, Inc. v. Dollar Park & Fly, Inc. . . . . 490
5 Abandonment . . . . . . . . . . . . . . . . . . . . . 491
Lanham Act § 45 (“abandoned”) . . . . . . . . 491
Procter & Gamble Co. v. Johnson & Johnson Inc. . 491
Trademark Throwback Problem . . . . . . . . . 495
D Infringement: Confusion . . . . . . . . . . . . . . . . . 495
Lanham Act § 32 . . . . . . . . . . . . . . . . . . 496
Virgin Enterprises Ltd. v. Nawab . . . . . . . . . 496
Sally Beauty Co., Inc. v. Beautyco, Inc. . . . . . . 506
Cheat Sheet Problem . . . . . . . . . . . . . . . 507
Boats Problem . . . . . . . . . . . . . . . . . . . 507
E Infringement: Prohibited Conduct . . . . . . . . . . . . 508
1 Threshold Conditions . . . . . . . . . . . . . . . . . 508
Rescuecom Corp. v. Google Inc. . . . . . . . . . . 508
Radiance Foundation, Inc. v. NAACP . . . . . . . 514
2 Theories of Confusion . . . . . . . . . . . . . . . . 518
a Reverse Confusion . . . . . . . . . . . . . . . . 518
Restatement (Third) of Unfair Competition §
20 cmt. f . . . . . . . . . . . . . . . . . . . . 518
b Initial Interest Confusion . . . . . . . . . . . . 519
Grotrian, Helﬀerich, Schul , Th. Steinweg Nachf
v. Steinway & Sons . . . . . . . . . . . . . . . 519
Brookﬁeld Communications v. West Coast Entertainment . . . . . . . . . . . . . . . . . . . . . 519
Hearts on Fire Company, LLC v. Blue Nile, Inc. . . 520
c Post-Sale Confusion . . . . . . . . . . . . . . . 522
General Motors Corp. v. Keystone Automotive Industries, Inc. . . . . . . . . . . . . . . . . . . 522
3 Section 43(a) . . . . . . . . . . . . . . . . . . . . . . 525

Lanham Act § 43(a)(1)(A) . . . . . . . . . . . . . 525
a Unfair Competition . . . . . . . . . . . . . . . 526
Margreth Barre , Finding Trademark Use . . . . 526
William R. Warner & Co. v. Eli Lilly & Co. . . . . 527
Blinded Veterans Association v. Blinded American
Veterans Foundation . . . . . . . . . . . . . . 528
b False Endorsement . . . . . . . . . . . . . . . . 531
Yale Electric Corp. v. Robertson . . . . . . . . . . 531
Conan Properties, Inc. v. Conans Pizza, Inc. . . . 532
International Order of Job’s Daughters v. Lindeburg & Co. . . . . . . . . . . . . . . . . . . . 534
c Failure to A ribute . . . . . . . . . . . . . . . . 537
Dastar Corp. v. Twentieth Century Fox Film Corp 537
4 Dilution . . . . . . . . . . . . . . . . . . . . . . . . . 541
Frank I. Schechter, The Rational Basis of Trademark Protection . . . . . . . . . . . . . . . . . 542
Jeremy N. Sheﬀ, The (Boundedly) Rational Basis
of Trademark Liability . . . . . . . . . . . . . 543
Ty Inc. v. Perryman . . . . . . . . . . . . . . . . 543
Lanham Act § 43(c) . . . . . . . . . . . . . . . . 544
Nike, Inc. v. Nikepal Intern., Inc. . . . . . . . . . 545
Dilution Lightning Round . . . . . . . . . . . . 552
5 Problems . . . . . . . . . . . . . . . . . . . . . . . . 555
Ambush Marketing Problem . . . . . . . . . . . 555
Jack Daniel’s Problem . . . . . . . . . . . . . . . 555
Paper Handbag Problem . . . . . . . . . . . . . 556
6 Secondary Liability . . . . . . . . . . . . . . . . . . 556
Inwood Laboratories, Inc. v. Ives Laboratories, Inc. 556
Philip Morris USA Inc. v. Lee . . . . . . . . . . . 557
F Defenses . . . . . . . . . . . . . . . . . . . . . . . . . . . 560
Lanham Act § 43(c)(3) . . . . . . . . . . . . . . . 560
1 Descriptive Fair Use . . . . . . . . . . . . . . . . . . 560
Zatarains, Inc. v. Oak Grove Smokehouse, Inc. . . 560
2 Nominative Fair Use . . . . . . . . . . . . . . . . . . 562
New Kids on the Block v. New America Pub., Inc. . 562
Smith v. Chanel, Inc. . . . . . . . . . . . . . . . . 567
3 Exhaustion . . . . . . . . . . . . . . . . . . . . . . . 571
Champion Spark Plug Co. v. Sanders . . . . . . . 571
Hart v. Amazon.com, Inc. . . . . . . . . . . . . . 573
4 Expressive Use . . . . . . . . . . . . . . . . . . . . . 573
Louis Vui on Malletier v. Haute Diggity Dog . . 573
Louis Vui on Mallatier v. Warner Bros. . . . . . . 583
5 Miscellaneous . . . . . . . . . . . . . . . . . . . . . 589
Lanham Act § 32(2) . . . . . . . . . . . . . . . . 589
Trademark Defenses Lightning Round . . . . . 590

G Other Identiﬁer Registries . . . . . . . . . . . . . . . . . 596
1 Phone Numbers . . . . . . . . . . . . . . . . . . . . 596
Holiday Inns, Inc. v. 800 Reservation, Inc. . . . . 596
Diana Lock, Toll-Free Vanity Telephone Numbers: Structuring a Trademark Registration
and Dispute Se lement Regime . . . . . . . . . 598
Jahn v. 1-800-Flowers.com, Inc. . . . . . . . . . . 599
2 Radio Callsigns . . . . . . . . . . . . . . . . . . . . . 601
In re WSM, Inc. . . . . . . . . . . . . . . . . . . . 601
3 Business Names . . . . . . . . . . . . . . . . . . . . 603
Model Business Corporation Act . . . . . . . . 604
Harvard Business Services v. Coyle . . . . . . . . 605
Cooper v. Goodman . . . . . . . . . . . . . . . . . 606
Friedman v. Rogers . . . . . . . . . . . . . . . . . 606
4 Ticker Symbols . . . . . . . . . . . . . . . . . . . . . 608
Eric Levenson, Investors Buy Up Worthless
Stock After Confusing It for an Actual Successful Company . . . . . . . . . . . . . . . . . . 608
FINRA Uniform Practice Advisory # 39 -13 . . . . 609
Central Parking Corp. v. Park One Inc. . . . . . . 609
Exxon Corp. v. Xoil Energy Resources, Inc. . . . . 610
MDT Corp. v. New York Stock Exchange, Inc. . . 612
Comments of James Angel on General Portability
Filing . . . . . . . . . . . . . . . . . . . . . . 614
5 ISBNs . . . . . . . . . . . . . . . . . . . . . . . . . . 620
ISBN.org, FAQs: General Questions . . . . . . . 620
6 License Plates . . . . . . . . . . . . . . . . . . . . . . 622
Wooley v. Maynard . . . . . . . . . . . . . . . . . 622
Mitchell v. Maryland Motor Vehicle Administration623
Nevada Administrative Code § 482.320 . . . . 628
7 Domain Names . . . . . . . . . . . . . . . . . . . . . 629
TMEP § 1209.03(m) . . . . . . . . . . . . . . . . 629
Anticybersqua ing Consumer Protection Act . 630
Uniform Domain-Name Dispute Resolution
Policy . . . . . . . . . . . . . . . . . . . . . . 632
Philip Morris USA Inc. v. Computer Services, Inc. 635
Bosley Medical Institute v. Kremer . . . . . . . . . 636
8 Online Accounts . . . . . . . . . . . . . . . . . . . . 639
Twi er Rules . . . . . . . . . . . . . . . . . . . . 639
9 Stage Names . . . . . . . . . . . . . . . . . . . . . . 640
Professional Name Policy . . . . . . . . . . . . . . 640
David Fagundes, Talk Derby to Me: Intellectual Property Norms Governing Roller Derby
Pseudonyms . . . . . . . . . . . . . . . . . . . 641

7 Advertising
649
A False Advertising . . . . . . . . . . . . . . . . . . . . . . 650
Lanham Act § 43(a)(1)(B) . . . . . . . . . . . . . 650
1 ”Ownership”: Competitor Standing . . . . . . . . 650
American Washboard Co. v. Saginaw Mfg. Co. . . 651
Ely-Norris Safe Co. v. Mosler Safe Co. . . . . . . . 651
Mosler Safe Co. v. Ely-Norris Safe Co. . . . . . . . 652
Lexmark International, Inc. v. Static Control
Components, Inc. . . . . . . . . . . . . . . . . 652
2 ”Infringement”: Prohibited Conduct . . . . . . . . 656
Greater Houston Transportation Company v.
Uber Technologies, Inc. . . . . . . . . . . . . . 656
Procter & Gamble Co. v. Haugen . . . . . . . . . 658
3 ”Infringement”: Falsity and Materiality . . . . . . 659
Pizza Hut, Inc. v. Papa John’s Intern., Inc. . . . . 659
McNeil-PPC, Inc. v. Pﬁzer Inc. . . . . . . . . . . 673
Satellite TV Problem . . . . . . . . . . . . . . . 675
4 Secondary Liability . . . . . . . . . . . . . . . . . . 676
Duty Free Americas, Inc. v. Estee Lauder Companies, Inc. . . . . . . . . . . . . . . . . . . . . . 676
B Alternatives to Competitor Suits . . . . . . . . . . . . . 680
1 Commercial Disparagement and Related Torts . . 680
HipSaver, Inc. v. Kiel . . . . . . . . . . . . . . . . 680
Aviation Charter, Inc. v. Aviation Research . . . . 681
2 Consumer Suits . . . . . . . . . . . . . . . . . . . . 684
Perrine v. Sega of America, Inc. . . . . . . . . . . 684
3 FTC Enforcement . . . . . . . . . . . . . . . . . . . 687
Federal Trade Commission v. Winsted Hosiery
Company . . . . . . . . . . . . . . . . . . . . 687
Kraft, Inc. v. FTC . . . . . . . . . . . . . . . . . . 689
Le er from Federal Trade Commission to Microsoft Corp. and Starcom MediaVest Group . . 690
C Other Sources of Advertising Law . . . . . . . . . . . . 692
1 Trademark . . . . . . . . . . . . . . . . . . . . . . . 692
Lanham Act §§ 2(e)(1), (f) . . . . . . . . . . . . 693
In re Budge Mfg. Co. . . . . . . . . . . . . . . . . 693
2 Certiﬁcations . . . . . . . . . . . . . . . . . . . . . . 695
Lanham Act § 45 (“certiﬁcation mark”) . . . . . 695
TMEP § 1306 . . . . . . . . . . . . . . . . . . . . 696
Fair Trade USA Farm Workers Standard . . . . . 697
Jeanne C. Fromer, The Unregulated Certiﬁcation
Mark(et) . . . . . . . . . . . . . . . . . . . . . 698
Understanding the FCC Regulations for LowPower, Non-Licensed Transmi er . . . . . . . 699

3

4

5

6
7

Inspection & Grading of Meat and Poultry: What
Are the Diﬀerences? . . . . . . . . . . . . . . . 700
Geographic Indications . . . . . . . . . . . . . . . . 701
Justin Hughes, Champagne, Feta, and Bourbon –
The Spirited Debate About Geographical Indications . . . . . . . . . . . . . . . . . . . . . . 701
TRIPS arts. 22–24 . . . . . . . . . . . . . . . . . 703
Lanham Act § 2 . . . . . . . . . . . . . . . . . . 704
Guantanamera Cigar Co. v. Corporacion Habanos 705
Labeling and Advertising of Distilled Spirits,
27 C.F.R Part 5 . . . . . . . . . . . . . . . . . 709
Textile Products Identiﬁcation Act . . . . . . . 710
Melting Bad Problem, Redux . . . . . . . . . . 711
Regulation . . . . . . . . . . . . . . . . . . . . . . . 711
POM Wonderful LLC v. The Coca-Cola Company 712
Rebecca Tushnet, It Depends on What the Meaning of ”False” is: Falsity and Misleadingness
in Commercial Speech Doctrine . . . . . . . . . 714
Commack Self-Service Kosher Meats, Inc. v. Weiss 716
Levy v. Kosher Overseers Ass’n of America, Inc. . 719
Mandatory Disclosures . . . . . . . . . . . . . . . . 720
American Meat Institute v. Dept. of Agriculture . 720
National Ass’n of Mfrs. v. Securities and Exchange Commission [I] . . . . . . . . . . . . . 722
National Ass’n of Mfrs. v. Securities and Exchange Commission [II] . . . . . . . . . . . . . 723
Self-Regulation . . . . . . . . . . . . . . . . . . . . . 724
Mead Johnson Nutritionals (Enfamil LIPIL) . . . . 724
CARU Press Release . . . . . . . . . . . . . . . . 727
Problems . . . . . . . . . . . . . . . . . . . . . . . . 728
Scavenger Hunt Problem . . . . . . . . . . . . . 728
problems/fortunetelling . . . . . . . . . . . . . 728

8 Personality Rights
729
A Right of Publicity . . . . . . . . . . . . . . . . . . . . . . 729
Eric E. Johnson, Disentangling the Right of Publicity . . . . . . . . . . . . . . . . . . . . . . . 729
1 Ownership . . . . . . . . . . . . . . . . . . . . . . . 730
a Privacy Theories . . . . . . . . . . . . . . . . . 730
Roberson v. Rochester Folding Box Co. . . . . . . 731
New York Civil Rights Law § 51 . . . . . . . . . 733
Pavesich v. New England Life Ins. Co. . . . . . . . 734
O’Brien v. Pabst Sales Co. . . . . . . . . . . . . . 737
b Property Theories . . . . . . . . . . . . . . . . . 738
Haelan Laboratories v. Topps Chewing Gum . . . 738

Joseph R. Grodin, Note: The Right of Publicity:
A Doctrinal Innovation . . . . . . . . . . . . . 740
Fraley v. Facebook, Inc. . . . . . . . . . . . . . . . 741
2 Subject Ma er . . . . . . . . . . . . . . . . . . . . . 743
Midler v. Ford Motor Co. . . . . . . . . . . . . . . 743
White v. Samsung Electronics America, Inc. . . . . 746
White v. Samsung Electronics America, Inc. . . . . 749
3 Procedures . . . . . . . . . . . . . . . . . . . . . . . 751
Hebrew University of Jerusalem v. General Motors 751
4 Infringement: Similarity . . . . . . . . . . . . . . . 756
Hooker v. Columbia Pictures Industries, Inc. . . . 756
5 Infringement: Prohibited Conduct . . . . . . . . . 758
a Direct Infringement . . . . . . . . . . . . . . . 758
Stephano v. News Group Publications, Inc. . . . . 758
Washington v. Brown & Williamson Tobacco Corp. 762
b Secondary Liability . . . . . . . . . . . . . . . . 764
Perfect 10, Inc. v. Cybernet Ventures, Inc. . . . . . 764
6 Defenses . . . . . . . . . . . . . . . . . . . . . . . . . 766
Allison v. Vintage Sports Plaques . . . . . . . . . 766
Rosa and Raymond Parks Institute for Self Development v. Target Corp. . . . . . . . . . . . . . 768
No Doubt v. Activision Publishing, Inc. . . . . . . 772
7 Problems . . . . . . . . . . . . . . . . . . . . . . . . 781
Governator Problem . . . . . . . . . . . . . . . 781
Tony Twist Problem . . . . . . . . . . . . . . . . 782
B Moral Rights . . . . . . . . . . . . . . . . . . . . . . . . . 783
Peter Baldwin, T C
W
: T
C
T
-A
B
. . . 784
Roberta Rosenthal Kwall, Copyright and the
Moral Right: Is an American Marriage Possible?784
Berne Convention art. 6bis . . . . . . . . . . . . 787
Copyright Act § 106A . . . . . . . . . . . . . . . 787
1 Integrity . . . . . . . . . . . . . . . . . . . . . . . . . 789
Massachuse s Museum of Contemporary Art
Foundation v. Büchel . . . . . . . . . . . . . . 789
Philips v. Pembroke Real Estate, Inc. . . . . . . . . 797
Clean Flicks of Colorado, LLC v. Soderbergh . . . . 801
Prepared Statement of Taylor Hackford on Behalf
of the Directors Guild of America . . . . . . . . 802
2 A ribution . . . . . . . . . . . . . . . . . . . . . . . 804
Williams v. UMG Recordings, Inc. . . . . . . . . . 804
Catherine L. Fisk, Credit Where It’s Due: The
Law and Norms of A ribution . . . . . . . . . 805
C People as Trademarks . . . . . . . . . . . . . . . . . . . 807
Lanham Act §§ 2(c), (d)(4) . . . . . . . . . . . . 807

Peaceable Planet, Inc. v. Ty, Inc. . . . . . . . . . . 807
David B. Findlay, Inc. v. Findlay . . . . . . . . . 808
Hebrew University of Jerusalem v. General Motors LLC . . . . . . . . . . . . . . . . . . . . . 812
Brown v. Electronic Arts, Inc. . . . . . . . . . . . 813
Melting Bad Problem, Re-Redux . . . . . . . . 815
D Personal Names . . . . . . . . . . . . . . . . . . . . . . . 815
Laura A. Heymann, Naming, Identity, and
Trademark Law . . . . . . . . . . . . . . . . . 815
Carlton F.W. Larson, Naming Baby: The Constitutional Dimensions of Parental Naming Rights 816
In re Mokiligon . . . . . . . . . . . . . . . . . . . 819
Petition of Variable . . . . . . . . . . . . . . . . . 819
In re Ravitch . . . . . . . . . . . . . . . . . . . . 820
In re Serpentfoot . . . . . . . . . . . . . . . . . . 821
Weingand v. Lorre . . . . . . . . . . . . . . . . . 822
Application of Clark . . . . . . . . . . . . . . . . . 824
In re Name Change of Handley . . . . . . . . . . . 824
In re Porter . . . . . . . . . . . . . . . . . . . . . 825
E Defamation and False Light . . . . . . . . . . . . . . . . 826
Milkovich v. Lorain Journal Co. . . . . . . . . . . 826
Restatement (Second) of Torts § 652E . . . . . . 830
Tyne ex rel. Tyne v. Time Warner Entertainment
Co., L.P. . . . . . . . . . . . . . . . . . . . . . 832
Restatement (Second) of Torts § 564 cmt. d . . 835
Jessica Litman, Information Privacy/Information
Property . . . . . . . . . . . . . . . . . . . . . 836
F Identity Theft . . . . . . . . . . . . . . . . . . . . . . . . 836
Flores-Figueroa v. United States . . . . . . . . . . 836
White v. Ortiz . . . . . . . . . . . . . . . . . . . . 838
G Plagiarism . . . . . . . . . . . . . . . . . . . . . . . . . . 839
Stuart P. Green, Plagiarism, Norms, and the Limits of Theft Law: Some Observations on the
Use of Criminal Sanctions in Enforcing Intellectual Property Rights . . . . . . . . . . . . . 839
Jonathan Band & Ma Schruers, Dastar, A ribution, and Plagiarism . . . . . . . . . . . . . 843
Gregory N. Mandel, Anne A. Fast & Kristina
R. Olson, Intellectual Property Law’s Plagiarism Fallacy . . . . . . . . . . . . . . . . . . . 845
9 Design
847
A Patent . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 847
B Copyright . . . . . . . . . . . . . . . . . . . . . . . . . . . 847
1 Useful Articles . . . . . . . . . . . . . . . . . . . . . 848

Mazer v. Stein . . . . . . . . . . . . . . . . . . . 848
Copyright Act § 101 (”useful article”) . . . . . . 849
H.R. Rep No. 94-1476 . . . . . . . . . . . . . . . 850
Star Athletica, LLC v. Varsity Brands, Inc. . . . . 851
Eames Chair Problem . . . . . . . . . . . . . . . 858
Copyright Act § 113 . . . . . . . . . . . . . . . . 858
Report of the Register of Copyrights on the
General Revision of the Copyright Law
(1961) . . . . . . . . . . . . . . . . . . . . . . 859
Model Car Problem . . . . . . . . . . . . . . . . 860
2 Architecture . . . . . . . . . . . . . . . . . . . . . . . 860
Kevin Emerson Collins, Economically Defeasible Rights to Facilitate Information Disclosure:
The Hidden Wisdom of Pre-AWCPA Copyright 860
Copyright Act § 120 . . . . . . . . . . . . . . . . 861
37 C.F.R. § 202.11 . . . . . . . . . . . . . . . . . 862
Intervest Construction., Inc. v. Canterbury Estate
Homes . . . . . . . . . . . . . . . . . . . . . . 862
Zalewski v. Cicero Builder Dev., Inc. . . . . . . . . 863
Embassy Problem . . . . . . . . . . . . . . . . . 866
3 Moral Rights . . . . . . . . . . . . . . . . . . . . . . 866
Cheﬃns v. Stewart . . . . . . . . . . . . . . . . . 866
C Trademark . . . . . . . . . . . . . . . . . . . . . . . . . . 871
Wal-Mart Stores, Inc. v. Samara Brothers, Inc. . . 872
Lanham Act §§ 2(e)(5), 43(a)(3) . . . . . . . . . 875
TrafFix Devices, Inc. v. Marketing Displays, Inc. . 875
In re Florists’ Transworld Delivery, Inc. . . . . . . 880
Maker’s Mark Distillery, Inc. v. Diageo North
America, Inc. . . . . . . . . . . . . . . . . . . 882
Eames Chair Problem, Revisited . . . . . . . . 883
Pez Dispenser Problem . . . . . . . . . . . . . . 883
D Design Patent . . . . . . . . . . . . . . . . . . . . . . . . 883
Patent Act §§ 171, 173 . . . . . . . . . . . . . . . 884
1 Subject Ma er . . . . . . . . . . . . . . . . . . . . . 889
a Articles of Manufacture . . . . . . . . . . . . . 889
In re Hruby . . . . . . . . . . . . . . . . . . . . . 889
In re AlSabah . . . . . . . . . . . . . . . . . . . . 892
b Ornamentality . . . . . . . . . . . . . . . . . . . 894
In re Webb . . . . . . . . . . . . . . . . . . . . . . 894
Rosco, Inc. v. Mirror Lite Co. . . . . . . . . . . . 896
In re Koehring . . . . . . . . . . . . . . . . . . . . 898
2 Procedures . . . . . . . . . . . . . . . . . . . . . . . 899
MPEP § 1503 . . . . . . . . . . . . . . . . . . . . 899
Patent Act § 173 . . . . . . . . . . . . . . . . . . 901
3 Ownership . . . . . . . . . . . . . . . . . . . . . . . 902

a

Novelty . . . . . . . . . . . . . . . . . . . . . . . 902
International Seaway Trading Corp. v. Walgreens
Corp. . . . . . . . . . . . . . . . . . . . . . . . 902
b Obviousness . . . . . . . . . . . . . . . . . . . . 904
MRC Innovations, Inc. v. Hunter Mfg., LLP, . . . 904
4 Infringement: Similarity . . . . . . . . . . . . . . . 908
Egyptian Goddess, Inc. v. Swisa, Inc. . . . . . . . 909
Wing Shing Products (BVI) Co. v. Sunbeam Products, Inc. . . . . . . . . . . . . . . . . . . . . . 913
OddzOn Products, Inc. v. Just Toys, Inc. . . . . . 918
L.A. Gear, Inc. v. Thom McAn Shoe Co. . . . . . . 919
5 Infringement: Prohibited Conduct . . . . . . . . . 919
Patent Act § 289 . . . . . . . . . . . . . . . . . . 919
6 Defenses . . . . . . . . . . . . . . . . . . . . . . . . . 920
Jazz Photo Corp. v. International Trade Com’n . . 920
Ralph D. Cliﬀord & Richard J. Pel -Steele, The
Constitutionality of Design Patents . . . . . . 921
Eames Chair Problem, Re-revisited . . . . . . . 923
E Sui Generis Regimes . . . . . . . . . . . . . . . . . . . . 923
1 Semiconductor Masks . . . . . . . . . . . . . . . . . 923
Pamela Samuelson, Creating a New Kind of Intellectual Property: Applying the Lessons of
the Chip Law to Computer Programs . . . . . . 923
Kal Raustiala & Christopher Sprigman, The
Piracy Paradox, Innovation and Intellectual
Property in Fashion Design . . . . . . . . . . . 925
Altera Corp. v. Clear Logic, Inc. . . . . . . . . . . 926
2 Vessel Hulls . . . . . . . . . . . . . . . . . . . . . . . 928
Bonito Boats, Inc. v. Thunder Craft Boats, Inc. . . 928
Copyright Act ch. 13 . . . . . . . . . . . . . . . 930
Maverick Boat Co., Inc. v. American Marine
Holdings, Inc. . . . . . . . . . . . . . . . . . . 933
F Fashion . . . . . . . . . . . . . . . . . . . . . . . . . . . . 936
1 Copyright . . . . . . . . . . . . . . . . . . . . . . . . 936
Jack Adelman, Inc. v. Sonners & Gordon, Inc. . . . 936
Cheney Bros. v. Doris Silk Corporation . . . . . . 937
Fashion Originators’ Guild of America v. Federal
Trade Commission . . . . . . . . . . . . . . . 938
Peter Pan Fabrics, Inc. v. Brenda Fabrics, Inc. . . . 941
2 Trademark . . . . . . . . . . . . . . . . . . . . . . . 942
Christian Louboutin v. Yves Saint Laurent America942
Christian Louboutin v. Yves Saint Laurent America949
3 Design Patent . . . . . . . . . . . . . . . . . . . . . . 952

Kal Raustiala & Christopher Sprigman, The
Piracy Paradox, Innovation and Intellectual
Property in Fashion Design . . . . . . . . . . . 952
4 Sui Generis Protection? . . . . . . . . . . . . . . . . 953
James Surowiecki, The Piracy Paradox . . . . . . 953
C. Sco Hemphill & Jeannie Suk, The Law, Culture, and Economics of Fashion . . . . . . . . . 954
Innovative Design Protection Act of 2012 . . . 956
10 Software
963
A Trade Secret . . . . . . . . . . . . . . . . . . . . . . . . . 963
Barr-Mullin, Inc. v. Browning . . . . . . . . . . . 964
Silvaco Data Systems v. Intel Corp. . . . . . . . . 964
B Patent . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 968
1 Subject Ma er . . . . . . . . . . . . . . . . . . . . . 968
a Then . . . . . . . . . . . . . . . . . . . . . . . . 968
In re Bernhart . . . . . . . . . . . . . . . . . . . . 968
In re Alappat . . . . . . . . . . . . . . . . . . . . 969
State Street Bank & Trust Co. v. Signature Financial Group . . . . . . . . . . . . . . . . . . . . 972
b Now . . . . . . . . . . . . . . . . . . . . . . . . . 973
Alice Corp. v. CLS Bank Int’l . . . . . . . . . . . 973
McRO, Inc. v. Bandai Namco Games America Inc. 979
Synopsys, Inc. v. Mentor Graphics Corp. . . . . . 984
2 Procedures . . . . . . . . . . . . . . . . . . . . . . . 989
Williamson v. Citrix Online, LLC . . . . . . . . . 989
Mark A. Lemley, Software Patents and the Return of Functional Claiming . . . . . . . . . . 991
3 Obviousness . . . . . . . . . . . . . . . . . . . . . . 992
Apple Inc. v. Samsung Electronics Co., Ltd. . . . . 992
C Copyright . . . . . . . . . . . . . . . . . . . . . . . . . . . 997
1 Subject Ma er . . . . . . . . . . . . . . . . . . . . . 997
Apple Computer, Inc. v. Franklin Computer Corp. 998
Adobe Systems Inc. v. Southern Software Inc. . . . 1000
Whelan Associates, Inc. v. Jaslow Dental Laboratory, Inc. . . . . . . . . . . . . . . . . . . . . . 1001
Computer Associates Intern., Inc. v. Altai, Inc. . . 1003
Oracle America, Inc. v. Google Inc. . . . . . . . . 1007
Oracle America, Inc. v. Google Inc. . . . . . . . . 1014
Tetris Problem . . . . . . . . . . . . . . . . . . . 1020
2 Defenses . . . . . . . . . . . . . . . . . . . . . . . . .1020
Copyright Act § 117 . . . . . . . . . . . . . . . . 1020
Sega Enterprises Ltd. v. Accolade, Inc. . . . . . . . 1021
Universal City Studios, Inc. v. Corley . . . . . . . 1023
D Trademark . . . . . . . . . . . . . . . . . . . . . . . . . .1026

Apple Inc. v. Samsung Electronics Co., Ltd. . . . . 1026
E Design Patent . . . . . . . . . . . . . . . . . . . . . . . .1027
Michael Risch, Functionality and Graphical User
Interface Design Patents . . . . . . . . . . . . 1027
Smartphone Problem . . . . . . . . . . . . . . . 1029
11 Biotechnology
1031
A Patent . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1031
1 Subject Ma er . . . . . . . . . . . . . . . . . . . . .1031
Association for Molecular Pathology v. Myriad
Genetics, Inc. . . . . . . . . . . . . . . . . . . 1031
In re Roslin Institute (Edinburgh) . . . . . . . . . 1033
Ariosa Diagnostics, Inc. v. Sequenom, Inc. . . . . 1036
DNA Copyright Problem . . . . . . . . . . . . . 1039
2 Ownership . . . . . . . . . . . . . . . . . . . . . . .1039
Schering Corp. v. Geneva Pharmaceuticals . . . . 1039
Eli Lilly and Co. v. Zenith Goldline Pharm. Inc. . 1041
3 Infringement: Similarity . . . . . . . . . . . . . . .1042
Boehringer Ingelheim Vetmedica, Inc. v. ScheringPlough Corp. . . . . . . . . . . . . . . . . . . 1042
4 Defenses . . . . . . . . . . . . . . . . . . . . . . . . .1045
Bowman v. Monsanto Co. . . . . . . . . . . . . . 1045
B Plants . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1050
1 Plant Patents . . . . . . . . . . . . . . . . . . . . . .1050
Imazio Nursery, Inc. v. Dania Greenhouses . . . . 1050
Mark D. Janis & Jay P. Kesan, U.S. Plant Variety
Protection: Sound and Fury ... ? . . . . . . . . 1051
Patent Act §§ 161–163 . . . . . . . . . . . . . . . 1052
37 CFR § 1.164 . . . . . . . . . . . . . . . . . . . 1052
a Subject Ma er . . . . . . . . . . . . . . . . . . .1058
In re Arzberger . . . . . . . . . . . . . . . . . . . 1058
b Procedures . . . . . . . . . . . . . . . . . . . . .1059
In re Greer . . . . . . . . . . . . . . . . . . . . . . 1059
c Ownership . . . . . . . . . . . . . . . . . . . . .1062
Ex parte Moore . . . . . . . . . . . . . . . . . . . 1062
Dunn v. Ragin v. Carlile . . . . . . . . . . . . . . 1063
In re LeGrice . . . . . . . . . . . . . . . . . . . . 1066
Yoder Bros., Inc. v. California-Florida Plant Corp. 1068
d Infringement . . . . . . . . . . . . . . . . . . .1070
Imazio Nursery, Inc. v. Dania Greenhouses . . . . 1070
Armstrong Nurseries, Inc. v. Smith . . . . . . . . 1074
2 Plant Variety Protection Act . . . . . . . . . . . . .1075
S. Rep. 91-1246 (1970) . . . . . . . . . . . . . . . 1075
a Subject Ma er . . . . . . . . . . . . . . . . . . .1088
PVPA § 42 . . . . . . . . . . . . . . . . . . . . . 1088

b Procedures . . . . . . . . . . . . . . . . . . . . .1088
PVPA § 52 . . . . . . . . . . . . . . . . . . . . . 1088
Genecorp, Inc. v. Progeny Advanced Genetics, Inc. 1089
PVPA § 83 . . . . . . . . . . . . . . . . . . . . . 1091
c Ownership . . . . . . . . . . . . . . . . . . . . .1092
PVPA § 42 . . . . . . . . . . . . . . . . . . . . . 1092
d Defenses . . . . . . . . . . . . . . . . . . . . . .1094
PVPA §§ 44, 112–115 . . . . . . . . . . . . . . . 1094
Jim Chen, The Parable of the Seeds . . . . . . . . 1095
e Infringement . . . . . . . . . . . . . . . . . . .1100
PVPA § 111 . . . . . . . . . . . . . . . . . . . . . 1100
Delta and Pine Land Co. v. Sinkers Corp. . . . . . 1102
3 The Punchline . . . . . . . . . . . . . . . . . . . . .1112
JEM Ag Supply, Inc. v. Pioneer Hi-Bred International, Inc. . . . . . . . . . . . . . . . . . . . . 1112
C Drug Approval . . . . . . . . . . . . . . . . . . . . . . . .1114
1 Patent Issues . . . . . . . . . . . . . . . . . . . . . .1115
Kara B. Swanson, Food and Drug Law as Intellectual Property Law . . . . . . . . . . . . . . 1115
Merck KGaA v. Integra Lifesciences I, Ltd. . . . . 1118
Eli Lilly & Co. v. Medtronic, Inc. . . . . . . . . . 1118
2 Hatch-Waxman . . . . . . . . . . . . . . . . . . . . .1120
United States v. Generix Drug Corp. . . . . . . . 1121
FTC v. Actavis, Inc. . . . . . . . . . . . . . . . . 1122
Actavis Elizabeth LLC v. U.S. Food and Drug Admin. . . . . . . . . . . . . . . . . . . . . . . . 1122
Erika Lie an, The Myths of Data Exclusivity . . 1125
Caraco Pharmaceutical Labs v. Novo Nordisk . . . 1126
FTC v. Actavis, Inc. . . . . . . . . . . . . . . . . 1130
3 Orphan Drugs . . . . . . . . . . . . . . . . . . . . .1133
Genentech, Inc. v. Bowen . . . . . . . . . . . . . . 1133
Sigma-Tau Pharmaceuticals, Inc. v. Schwe
. . . 1136
4 Biologics . . . . . . . . . . . . . . . . . . . . . . . . .1137
Janet Freilich, Patent Infringement in the Context of Follow-On Biologics . . . . . . . . . . . 1137
D Drug Marketing . . . . . . . . . . . . . . . . . . . . . . .1139
1 Names . . . . . . . . . . . . . . . . . . . . . . . . . .1139
Note on Drug Naming . . . . . . . . . . . . . . 1139
S. Rep. 87-448 (1961) . . . . . . . . . . . . . . . 1144
21 C.F.R. § 201.10 . . . . . . . . . . . . . . . . . 1145
Kos Pharmaceuticals, Inc. v. Andrx Corp. . . . . . 1145
666 Problem . . . . . . . . . . . . . . . . . . . . 1148
2 Design . . . . . . . . . . . . . . . . . . . . . . . . . .1149
Shire US Inc. v. Barr Laboratories, Inc. . . . . . . 1149



5"#-& 0' $0/5&/54
Jeremy A. Greene & Aaron S. Kesselheim,
Why Do the Same Drugs Look Diﬀerent? Pills,
Trade Dress, and Public Health . . . . . . . . . 1152
3 Labeling and Advertising . . . . . . . . . . . . . . .1154
Consumer-Directed Broadcast Advertisements:
Guidance for Industry . . . . . . . . . . . . . . 1154
Le er from Robert Dean, Division Director,
OPDP, FDA, to Eric Gervais . . . . . . . . . . 1156
United States v. Caronia . . . . . . . . . . . . . . 1158
Wyeth v. Levine . . . . . . . . . . . . . . . . . . . 1161
PLIVA, Inc. v. Mensing . . . . . . . . . . . . . . 1162
SmithKline Beecham v. Watson Pharmaceuticals . 1163
Bizarro World Redux Problem . . . . . . . . . . 1167

Appendices

1169

Table of Cases

1170

Table of Problems

1194

*OUSPEVDUJPO
8IZ 5IJT #PPL
This book takes its subtitle from Sheldon Axler’s Linear Algebra Done
Right and its inspiration from a line by the great mathematician Emil
Artin: ”It is my experience that proofs involving matrices can be
shortened by 50% if one throws the matrices out.” Matrices are numerical representations of mathematical operations; proofs involving
them tend to look something like:
⎡

a1,1 · · ·
⎢ ..
⎢ .
⎢
c ⎢ aj,1 · · ·
⎢ .
⎣ ..
am,1 · · ·

a1,i
..
.

···

aj,i
..
.

···

am,i · · ·

⎤ ⎡
a1,n
ca1,1 · · ·
.. ⎥ ⎢ ..
. ⎥ ⎢ .
⎥ ⎢
aj,n ⎥ = ⎢ caj,1 · · ·
⎢ .
.. ⎥
. ⎦ ⎣ ..
am,n
cam,1 · · ·

ca1,i
..
.

···

caj,i
..
.

···

cam,i · · ·

⎤
ca1,n
.. ⎥
. ⎥
⎥
caj,n ⎥
.. ⎥
. ⎦
cam,n

Axler’s book throws most of the matrices out, and as a result, is one
of the clearest college mathematics textbooks ever wri en. There are
matrices and proofs using them, but they are secondary to the algebraic explanations and proofs, which tend to look more like:
cT (v) = T (cv)
This book is my a empt to take intellectual property law and throw
the matrices out. The matrices aren’t literal matrices, of course, or
IP would be much less fun and interesting to study, to teach, and to
practice. Instead, the matrices consist of built-up expectations about
how the subject is structured, and how it should be taught. But many
of these traditions have nothing but tradtion to support them. Cast
them aside, and what emerges is simpler, richer, and more elegant.

$PWFSBHF
The ﬁrst tradition to is the assumption that ”intellectual property” primarily means patent, copyright, and trademark. These three ﬁelds



*U QSPCBCMZ EPFT OPU IFMQ UIBU UIF #JH
5ISFF BSF BMM GFEFSBM SFHJNFT MFBEJOH
TUVEFOUT UP OFHMFDU UIF JNQPSUBODF PG
TUBUF MBX

5"#-& 0' $0/5&/54

dominate most IP courses and most casebooks. Trade secret law usually makes a walk-on appearance, as does the right of publicity, but
that is typically it. Design patents, false advertising, and idea protection may be mentioned as afterthoughts. I don’t mean to denigrate
patent, copyright, and trademark. They are important, and an IP
course that omi ed one of them would be seriously deﬁcient. But
they are not so much more important than other ﬁelds of IP that they
should push those other ﬁelds out of the picture.
For one thing, these other ﬁelds are important in regular ”IP” practice: just ask any observer of the smartphone design-patent wars, any
employment lawyer negotiating an NDA, or any business lawyer reviewing ad copy for substantiation. A professor who lets students
leave the IP survey unaware these bodies of law even exist commits
academic malpractice.
If that weren’t enough, these other ﬁelds help illuminate the traditional ones. Trademark law’s treatment of descriptive and misdescriptive marks looks very diﬀerent after a trip through falseadvertising law: the diﬀerence between an arbitrary mark and a misdescriptive one is whether consumers are in on the joke. Recognizing
that the reverse engineering privilege in trade secret law is a form of
exhaustion helps clarify exhaustion in patent law.
Thus, this book casts an extremely broad net when including IP
regimes. In my view, intellectual property consists of any private
right to prevent other people from using information. This encompasses contracts for the use of information, trade secrets, copyrights,
trademarks, unfair competition, parts of false advertising law, geographic indications, rights of publicity, moral rights, design patents,
and a miscellany of federal and state regimes like boat-hull protections and common-law misappropriation. They are all given serious
a ention.
Having cast a wide net to gather in IP regimes, the book then casts
its net widely again within each system. My working mo o when
debating what to include was no unpleasant surprises. It is ﬁne to gesture at something big and messy whose details are not ﬁlled in in the
slightest – like the compulsory copyright license for satellite broadcasting, whose rules ﬁll dozens of pages in sections 119 and 122 of title
17. But it is not ﬁne to pass by something that comes up regularly, is
important when it does, and whose existence is not easily predictable
–like the exemption in section 110 for many in-person noncommercial
public performances. Thus, the book is unusually detailed in covering theories of liability and major defenses: examples include the
DMCA’s prohibition on removing copyright management information, the unfair-competition cause of action for deliberate passing oﬀ
even in the absence of trademark rights, and the limitation of patent
remedies against medical practitioners.

5"#-& 0' $0/5&/54



And ﬁnally, the book casts its net widely a third time to sweep
in bodies of law that are not traditionally regarded as ”intellectual
property” at all, but have something to teach about how intellectual
property law works. Sometimes, this is because they provide useful points of comparison: FOIA and classiﬁcation eﬀectively create a
body of secrecy law for the government, and seeing how they work
clariﬁes what is distinctive about trade secret law. Sometimes, it is
because they provide the backdrop against which ”intellectual property” law plays out: pharmaceutical patent law is unintelligible without a grounding in the drug-approval process. And sometimes, it
is because they really are intellectual property law: Actors Equity
gives out stage names on a ﬁrst-come ﬁrst-served basis, and while
the resulting rights are narrow and privately created, they are absolute within the relevant domain. Thus, the book includes such unusual topics as FOIA, privacy torts, drug approval and labeling, state
business name registries, country-of-origin labeling statutes, the law
of personal name changes, and the BBB’s advertising self-regulatory
programs.
Given this wide range of subjects, the book does not cover each of
them in equal depth. Instead, I have tried to do two things. On the
one hand, I try to give a good conceptual sense for how each body
of IP law thinks about the world. Students should know that copyright is built around originality and similarity; that trademark is built
around distinctiveness, priority, and confusion; that advertising is
built around truth; and so on. The cases and materials are selected
and arranged to build this intuition, even at the expense of detail. The
point is to leave readers in a position where they can make plausible
interpolations in the parts of the subjects they have not seen. A good
ﬁrst guess and good research skills will take you surprisingly far.
On the other hand, the book is relentlessly comparative. I don’t
mean that it’s internationally comparative, although some sections
do sketch the major distinctions between the U.S. approach and other
countries’ (e.g. on geographic indications and moral rights). Instead, it draws every possible comparison within American IP law.
It does this at a macro level, emphasizing the similarities and the
diﬀerences between the basic principles undergirding each body of
IP law. For example, patent and copyright think similarly about incentives, while trademark and false advertising think similarly about
consumers. And it does this at a micro level, se ing up similar doctrines across IP ﬁelds to compare and contrast. For example, trade
secret law shares with copyright law the requirement that the defendant must have copied from the plaintiﬀ to infringe, which plays out in
their similarly permissive a itude in allowing multiple independent
parties to lay claim to the same information simultaneously. They
stand in sharp contrast to patent and trademark, where subsequent



5"#-& 0' $0/5&/54

independent creation can only mitigate the consequences of infringement, rather than negating it entirely.

" 5BYPOPNZ PG *1
5IF POMZ FYDFQUJPOT BSF UIPTF öFMET
MJLF HFPHSBQIJD JOEJDBUJPOT EJTDVTTFE
UPP CSJFøZ UP CPUIFS XJUI UIF GVMM TUSVD
UVSF

/POF PG UIFTF EJWJTJPOT BSF BT GVMMZ JN
QMFNFOUFE BT * XPVME MJLF JO UIF DVSSFOU
WFSTJPO

To make the internal logic of each IP ﬁeld clearer, and to facilitate
comparisons between them, I have imposed a rigorous structure on
them. The two basic issues for any form of IP are protection and
infringement; as far as possible, I try to keep them distinct. I insist
on the division even for areas, like rights of publicity, where it is not
conventionally made. But whether the defendants are trading on the
plaintiﬀ’s identity is a diﬀerent question than which aspects of that
identity are protectable at all, and separating them clariﬁes what is at
stake in each.
I further divide protection into subject ma er, ownership, and
procedures, or, roughly ”what?”, ”who?” and ”how?” In copyright,
for example, subject ma er includes Feist’s famous ”modicum of creativity” and the idea/expression dichotomy; ownership includes joint
works, works made for hire, and derivative works; and procedures
include term, registration, deposit, notice, and ﬁxation. Yes, ﬁxation.
It isn’t a question of what information is copyrightable so much as
what one must do to obtain a copyright in that information (answer:
not much). This arrangement is a bit unconventional, but I think it’s
clearer. I tend to break up subject ma er doctrines into thresholds,
which ask whether something is [creative, secret, distinctive, etc.]
enough for an IP ﬁeld to care about, and boundary conditions like
functionality, which declare something the wrong kind of thing for
an IP ﬁeld. Ownership rules subdivide into rules to allocate ownership with collaborations, rules to assign priority among competitors,
and rules for derivative creation that builds on others’ information.
Procedures are too diverse to taxonomize systematically, although
registration and notice are common that I have tried to ﬂag them
wherever they appear, and their absence wherever they don’t.
I subdivide infringement into similarity, prohibited conduct, and
defenses. The distinction between the ﬁrst two is all-important. Similarity is a test of the relationship between the plaintiﬀ’s information
and the defendant’s; prohibited conduct deals with what the defendant did with that information. Similarity is the domain of claim construction and the every-element rule, of substantial similarity, and
of the likelihood of confusion. Prohibited conduct is the domain
of ”makes, uses, oﬀers to sell, or sells” and of the exclusive rights.
It further breaks down into threshold conditions like Lanham Act
§ 43(a)(1)(B)’s ”in commercial advertising or promotion,” into intent
requirements (or their absence), (sometimes) into proof of copying
from the plaintiﬀ, into the speciﬁc enumerated or unenumerated the-

5"#-& 0' $0/5&/54



ories of direct infringement, and into various secondary liability doctrines. Here is where I have found the comparative method most useful; it has forced me to ﬁnd and present cases on topics like secondary
liability for right of publicity violations and on proving copying in
trade secret misappropriation. They exist, and they display interesting and revealing variations from their more familiar cousins.
Some IP defenses are idiosyncratic, like the compulsory mechanical license in copyright or the vestigial experimental use defense in
patent. But others display systematic consistency across almost all of
IP. The exhaustion defenses, which deﬁne the interface between intellectual property rights in information and personal property rights in
tangible things, are essentially universal – and especially revealing,
because while every IP ﬁeld embraces the exhaustion principle, each
IP ﬁeld puts characteristically diﬀerent limits on it. Another cluster
of common defenses protect expressive uses. Sometimes these limits are internal to the doctrinal logic of an IP ﬁeld; sometimes they
appear as separate defenses; sometimes they are explicitly stated as
First Amendment requirements. Again, both the similarities and the
diﬀerences are instructive.

0SHBOJ[BUJPO
There are three natural ways to organize material on intellectual property. One could – like most casebooks – present it by ﬁeld: trade secret, patent, copyright, trademark, etc., in each case starting with protectability and moving through infringement. One could present it
by subject ma er: literature, music, characters, industrial design, software, etc., in each case discussing all of the relevant IP ﬁelds. Or one
could present it by doctrine: subject ma er, ownership, procedure,
similarity, etc., in each case moving through relevant IP ﬁelds. I have
used all three.
Large parts of the book are organized by IP ﬁeld: there are chapters (or major sections) devoted to trade secret, patent, copyright,
trademark, false advertising, right of publicity, and design patents.
Each of them takes a single IP ﬁeld and marches through the sexpartite taxonomy of topics. The order varies a bit (the complexity
and centrality of patent prosecution means it makes sense to address
patent procedures before patent ownership), sometimes the divisions
aren’t worth insisting on (in trademark, similarity tests are just one
factor in multiple likelihood of confusion tests), and some areas omit
one or more entirely (there are no meaningful procedural prerequisites to protection against false advertising). But these sections all
more or less stick to this structure. These six topics – subject ma er,
ownership, procedures, similarity, prohibited conduct, and defenses
– suﬃce to give a reasonably clear account of how an IP ﬁeld looks at



* XPVME IBWF MJLFE UP JODMVEF B DIBQUFS
PO GFEFSBM QSFFNQUJPO UIBU BMTP DPWFST
UIF NJTDFMMBOFPVT GSBHNFOUT PG TUBUF
*1 MBX UIBU TVSWJWF QSFFNQUJPO BOE BSF
OPU BMSFBEZ DPWFSFE FMTFXIFSF * EJE
OPU DPNQMFUF UIBU DIBQUFS JO UJNF GPS
NZ GBMM  DPVSTF

5IJT SFTU PG UIF CPPL SFNBJOT IZQP
UIFUJDBM GPS OPX

5"#-& 0' $0/5&/54

the world.
Mixed in with these in-depth treatments are quicker hits on related ﬁelds of IP and IP-adjacent law. The general rule is that they
are presented in connection with the major IP ﬁelds they shed light
on. Thus intrusion on seclusion, FOIA, and classiﬁcation show up
in the trade secret chapter; phone numbers, radio callsigns, and business name registries in the trademark chapter; FTC and consumer
false advertising suits in the advertising chapter; and so on.
Conversely, I have also distributed out subject-ma er-speciﬁc
parts of traditional IP ﬁelds to chapters dedicated to IP ﬁelds that
more squarely address those subject ma ers. This ﬁrst happens in
the advertising chapter; I deliberately hold over the material on certiﬁcation marks and deceptive marks from the trademark chapter so
that I can juxtapose it with the false advertising materials. Materiality
in the context of Lanham Act § 2(a) makes more sense once readers
have seen it at work in § 43(a)(1)(B) cases. I pull similar stunts by
pu ing moral rights in the ”personality rights” chapter rather than
the copyright chapter; geographically descriptive and misdescriptive
marks in the geographic indications chapter; useful articles, architectural works, and functional marks in the design chapter alongside
design patents.
The extreme examples of this approach are the chapters devoted
to software and to biotechnology, both of which are immensely important and can only properly be understood by considering how
diﬀerent IP ﬁelds interact. Software requires consideration of trade
secret, copyright, and patent; biotechnology law involves patent and
trademark, but also discussion of the FDA drug approval process and
regulation of drug marketing and labeling. (Again, my broad understanding of what is relevant to IP means that I have no compunction
against treating these regulatory regimes as establishing de facto IP
regimes.)
The rest of the book consists of chapters devoted to cross-cu ing
topics where there is more insight to be gained from se ing out general principles and then seeing how diﬀerent IP ﬁelds play out variations on the theme: litigation, remedies, transactions, and international IP. One could include these issues within each substantive
chapter, but for the most part, I ﬁnd it clearer just to save these issues for dedicated chapters.

8IBU 5IJT #PPL *T /PU
This is, as I said, a book about the structure of IP law. Traditional
casebooks try to do many other things, and I want to be clear on the
sacriﬁes I have made.
This is not a book on learning to think like a lawyer. I have made

5"#-& 0' $0/5&/54



no concessions to making cases ”teachable” in a standard Socratic
sense. I have cut out procedural postures. I have cut out reasoning from precedent. I have cut out dissents, even brilliant and wellargued ones. I have cut judges’ names, and sometimes cut parties’
names. In extreme cases, I have cut out all the facts, or all of the reasoning supporting a holding.
Part of this is a sense that traditional case reading and analysis –
valuable skills that they are – are overvalued in most law schools. Part
of it also is the freedom that comes from teaching IP to LLM students,
for whom ”thinking like a lawyer” is not something to be learned but
one of the prerequisites for admission. And part of it is the critical
distance that I have gained on the enterprise of legal education since
moving to an institution where most of my colleagues are not law
professors. Things that once seemed natural to me are strange now.
This is also not a book on IP policy. My discussions of the policy
rationales for IP ﬁelds are exceedingly brief. I have cut substantial
chunks of the policy discussions from the cases I excerpt. In some
cases, the policy arguments are essential to understanding the holdings and the concepts they rely on. But if this book is at all useful for
teeing up discussions of IP policy, it is entirely by accident.

$BTFT BOE .BUFSJBMT
The overriding principle for my selection of cases and other materials was clarity. Accordingly, I have tried hard to ﬁnd cases that are
either broadly representative of the doctrinal point they stand for or
that state it succinctly. In my years of teaching the IP survey I came
to loathe the memorable but unusual cases, because students invariably remembered them for the wrong points. I have tried to avoid
including cases that go oﬀ on tangents that haven’t been picked up
on; they give an incorrect impression of where the action is.
Where there is a genuine doctrinal split in contemporary caselaw,
I have tried to make this clear in the materials I have chosen: either by
pairing cases on either side of an issue, by picking a case with a strong
and well-taken dissent, or by picking a case that respectfully presents
the other side of the debate before disagreeing with it. Where there is
not a major split in the caselaw, I have tried hard to present the false
impression of one.
I have also tried to strike a balance between teachability and authority. My sense is that most casebooks tend too much towards respectful but excessive quotation from Supreme Court opinions. But
for various institutional reasons – including the Supreme Court’s rariﬁed docket, its emphasis on following its own precedents to the exclusion of ”inferior” courts’ wisdom, its frequent unwillingness to resolve the actual case before it, and some Justices’ regre able writerly



5"#-& 0' $0/5&/54

habits – Supreme Court opinions are often terrible teaching cases. I
have responded by excerpting these cases with extreme brevity, or
by presenting them in reﬂection – as other courts apply the Supreme
Court’s holdings to crisper fact pa erns.

&EJUJOH
My editorial technique is borrowed from Sweeney Todd: extensive
and shocking cuts. These are pedagogical materials, not a legal brief.
I have not put words in anyone else’s mouth, but I have been unconcerned with the usual editorial apparatus of ellipses and brackets. I
drop words from sentences, sentences from paragraphs, paragraphs
from opinions – all with no indication that anything is gone. I also
reorder paragraphs and sometimes sentences as needed to improve
the readability of a passage. My goal is to make it easy for the reader.
If it ma ers to you what the original said, consult the original.
Similarly, I have been ruthless in pruning citations. Editorial conventions that make sense in briefs and opinions are not appropriate
for teaching materials. Generally, I have kept citations only when
the case being cited is important in its own right or when the citation
is impossible to remove without great awkwardness. I have had no
qualms about a ributing to courts things they quoted other courts as
saying.
I also discarded the tradition that a case should be presented as
a case. There are cases with wonderful discursive passages – like
Judge Posner’s musings on the protectability of names as trademarks
in Peaceable Planet – embedded in larger messes. My edit of peaceableplanet keeps this discussion of name marks and discards everything
else, including the facts and holding. There are also cases that are
important for their holdings, like Grokster and AWH, but which take
their damn time ge ing there. I kept the holdings and cut everything
else.
Sometimes, the best way to make a point isn’t with a case at all.
The federal government has published outstanding guides to patent,
copyright, and trademark law: the MPEP, Compendium, and TMEP,
respectively. I have freely drawn from them, along with Restatement
sections, regulations, and law-review articles whenever I thought
that they covered the ground be er than the cases I had to work with.
For rarely-litigated ma ers like the deposit requirement, these secondary materials are far and away the best option. I have wri en
notes and introductory materials where necessary, but I tried to keep
them focused on bringing out structural issues, rather than saying
again what others have already said be er.

5"#-& 0' $0/5&/54



'PSNBUUJOH
Another crucial early decision was to format the text with a twoand-three-quarter-inch outer margin, placing notes and illustrations
in the margin alongside the text they pertain to. The design is not
original; I had seen it used very eﬀectively in Donald Knuth et al’s
Concrete Mathematics, Robert Bringhurst’s The Elements of Typographic
Style, and Edward Tufte’s books on information design. From my
point of view, it solved three problems simultaneously:
First, the narrower text column is typographically a ractive. With
such a larger outer margin, the resulting column is ﬁve inches wide,
which makes for lines that have a comfortable font size and a comfortable length. Extended reading is easier and the page looks nice.
Second, margins are for marginalia. A note in the margin is less
intrusive than a box cut out of the text and easier to glance back and
forth to than a footnote. The result is that I have been free to annotate
the text liberally and a li le Talmudically. I have extensively decorated the margin with illustrations from the cases being excerpted. I
have also included quotations and case summaries that might have
gone in the notes after a case in a traditional casebook, or been presented as squib cases. Having the margin available lets me include
them precisely where they are relevant. Sometimes I include see also
citations to interesting articles. And occasionally I pop in with a leading question or just a straight-up joke.
And third, the margin enables me to remove citations and other
unnecessary apparatus from the body of cases themselves. For the
most part, cases are presented with only the name of the case in the
main text: the citation is evacuated to the margin. This is another
way of clarifying of the cases themselves; citations are a remarkable
hindrance to readability. By pu ing citations alongside the text (as
in some law reviews’ online supplements), I believe I have resolved
the Garner-Posner debate over whether citations belong in text or in
footnotes. The best answer is neither: they belong in the margin.

%PDVNFOU 1SPEVDUJPO
I used the XeLaTeX document preparation system to prepare the
manuscript of this book. XeLaTeX is a computer typse ing system
derived from Leslie Lamport’s LATEXand built on Donald Knuth’s TEX.
I type out the text of the book in a set of individual text ﬁles, marked
up with tags like
ȇ/ 3/$/ȃ/#$. $. $) $/'$.Ȅ

. XeLaTeX then assembles the hundreds of individual ﬁles into a single PDF output.

5IFSF JT B SFBTPO UIBU MBX SFWJFXT QSJOU
PO QBHFT UIBU BSF OBSSPXFS UIBO 
JODIFT



5"#-& 0' $0/5&/54

This approach has several advantages compared with a more traditional word processor. First, where Word or Pages.app might have
choked or slowed down on a document this size, XeLaTeX has no
trouble at all. True, I needed to take a minute to recompile the PDF
each time I make changes. But the editing itself is fast and responsive.
Second, this method gave me ﬁne-grained control over every aspect of how the book appears. My choice of a wide margin, for example, with sidenotes that ﬂoat with the main text, would have been
extremely diﬃcult to implement in a word processor. With XeLaTeX,
it was a ma er of specifying the width of the margins and then writing a few commands to place materials in them in particular ways. I
have been able to customize the fonts, the colors, the forma ing of
trademarks and the captioning of images. I have also been able to hyperlink the short forms of cases back to the full citation introducing
them – all while automatically pulling them into the indices at the
back of the book.
Some of my more speciﬁc forma ing choices are also worth commenting on. At the moment, the book is set primarily in Palatino,
which I chose because it is an a ractive typeface that is widely available and happens to be Cornell’s principal typeface. (Similarly, the
accent color is Cornell red.) The header typeface, used for the running
heads, the marginal notes and captions, and case names, is Myriad,
which is also widely available.
I think the choice to use splashes of color is a no-brainer. It doesn’t
print out on black-and-white printers, but given that so many people
read so much on screens already, it livens up the experience for the
majority. I also think the use of a contrasting sans-serif font is easily defensible; it makes entirely clear what is part of the excerpted
material and what is editoral apparatus.

1FSNJTTJPOT
Excerpts from cases and statutes are in the public domain as edicts of
government. Congressional reports, excerpts from the MPEP, Copyright Compendium and TMEP, and other federal materials are in the
public domain as government works. All other excerpted materials
are used under the fair use provisions of 17 U.S.C. § 107. If you disagree with my interpretation of fair use as applied to any particular
materials, please get in touch with me to discuss.
All of my own contributions to these materials – including any
original writing, edits to existing materials, and the selection and arrangement of those materials – are hereby made available for free
reuse under the terms of the $SFBUJWF $PNNPOT "UUSJCVUJPO  *OUFSOB
UJPOBM license. Credit is not important to me, but I do care that you
preserve the license notice if you redistribute these materials.

5"#-& 0' $0/5&/54



*O $MPTJOH
Although I respectfully disagree with the organizational choices and
emphases of all existing casebooks, I have learned a great deal from
them. Many cases in these materials came to my a ention as good
teaching prospects because I found them in other books and admired
how the authors used them. I am grateful to everyone else who has
blazed a trail through the overgrowth that is IP law; I hope they will
not begrudge me blazing one more.
These materials were assembled for my Fall 2016 Intellectual Property survey course at Cornell Tech. I may revise and update them the
next time I teach the course. I am sure that many errors remain (indeed, I have marked many on my printouts of the chapters) – but
I have not had the to go back and ﬁx even the ones I know of, let
alone to look for the rest. I welcome any comments, suggestions, and
corrections and will try to incorporate them if I am able to make revisions. If you would like to customize these materials for your own
use or others’, please get in touch so we can discuss the mechanics.
I hope that you enjoy working with these materials as much as I
have enjoyed assembling them.

August 4, 2017
James Grimmelmann
Cornell Tech and Cornell Law School
%( .ǡ"-$(( '())ȓ*-) ''ǡ 0



5"#-& 0' $0/5&/54


6OEFWFMPQFE *EFBT
To understand intellectual property law, it is necessary to understand
the problems it tries to solve. And thus we start with one of the negative spaces of intellectual property: the submission of undeveloped
ideas. These ideas – for reasons we will study in detail later – fail to
qualify for protection under the various bodies of intellectual property law. And yet they still have value, which means there are rewards to be reaped by anyone who can create them and get them
into the right hands.
%FTOZ W 8JMEFS
 $BM E  
In November, 1949, plaintiﬀ telephoned Wilder’s oﬃce. Wilder’s secretary, who was also employed by Paramount, answered, and plaintiﬀ stated that he wished to see Wilder. At the secretary’s insistence
that plaintiﬀ explain his purpose, plaintiﬀ “told her about this fantastic unusual story. ... I described to her the story in a few words. ... I
told her that it was the life story of Floyd Collins who was trapped
and made sensational news for two weeks ... and I told her the plot....
I described to her the entrapment and the death, in ten minutes, probably. She seemed very much interested and she liked it.” Plaintiﬀ
sought to send Wilder a copy of the story but when the secretary
learned of its length of some 65 pages she stated that Wilder would
not read it, that he wanted stories in synopsis form, that the story
would ﬁrst be sent to the script department, and “in case they think
it is fantastic and wonderful, they will abbreviate it and condense it
in about three or four pages, and the producers and directors get to
see it.” Plaintiﬀ protested that he preferred to do the abbreviating
of the story himself, and the secretary suggested that he do so. Two
days later plaintiﬀ, after preparing a three or four page outline of the
story, telephoned Wilder’s oﬃce a second time and told the secretary
the synopsis was ready. The secretary requested plaintiﬀ to read the
synopsis to her over the telephone so that she could take it down in

4FF &MJ[BCFUI - 3PTFOCMBUU " 5IFPSZ PG
*1hT /FHBUJWF 4QBDF  $PMVN + - 
"SUT   

#JMMZ 8JMEFS XBT UIF GBNPVT EJSFDUPS PG
öMNT TVDI BT %PVCMF *OEFNOJUZ 
BOE 4PNF -JLF *U )PU 

*O  'MPZE $PMMJOT XBT FYQMPSJOH
B DBWF JO ,FOUVDLZ XIFO B SPDL GFMM
PO IJT MFH QJOOJOH IJN XIFSF IF XBT
)F XBT USBQQFE BCPVU  GFFU VOEFS
HSPVOE BOE IJT GSJFOET XFSF GPS TFW
FSBM EBZT BCMF UP SFBDI IJN GSPN UIF
DBWFT FOUSBODF CVU OFJUIFS $PMMJOT OPS
IJT XPVMECF SFTDVFST DPVME HFU BU UIF
SPDL 5IF TUPSZ PG UIF USBQQFE DBWFS
CFDBNF B NFEJB TFOTBUJPO 6OGPSUV
OBUFMZ CZ UIF UJNF B SFTDVF TIBGU EVH
GSPN UIF TVSGBDF SFBDIFE IJN BGUFS UXP
XFFLT PG XPSL $PMMJOT IBE BMSFBEZ EJFE



"DF JO 5IF )PMF  EJSFDUFE BOE DP
XSJUUFO CZ 8JMEFS

5IF DPVSU BMTP TUBUFE UIBU EJTDMPTVSF
NJHIU DPOTUJUVUF B CFOFöU TVóDJFOU UP
TVQQPSU B GVUVSF QSPNJTF UP QBZ $G 3F
TUBUFNFOU 4FDPOE PG $POUSBDUT f 
i" QSPNJTF NBEF JO SFDPHOJUJPO PG
B CFOFöU QSFWJPVTMZ SFDFJWFE CZ UIF
QSPNJTPS GSPN UIF QSPNJTFF JT CJOEJOH
UP UIF FYUFOU OFDFTTBSZ UP QSFWFOU JO
KVTUJDFw 

$)"15&3  6/%&7&-01&% *%&"4

shorthand, and plaintiﬀ did so. During the conversation the secretary
told plaintiﬀ that the story seemed interesting and that she liked it.
“She said that she would talk it over with Billy Wilder and she would
let me know.” Plaintiﬀ on his part told the secretary that defendants
could use the story only if they paid him “the reasonable value of it
... I made it clear to her that I wrote the story and that I wanted to
sell it. ... I naturally mentioned again that this story was my story
which has taken me so much eﬀort and research and time, and therefore if anybody used it they will have to pay for it ... She said that if
Billy Wilder of Paramount uses the story, ‘naturally we will pay you
for it.’” Plaintiﬀ’s only subsequent contact with the secretary was a
telephone call to her in July, 1950, to protest the alleged use of his
composition and idea in a photoplay. The photoplay, as hereinafter
shown in some detail, closely parallels both plaintiﬀ’s synopsis and
the historical material concerning the life and death of Floyd Collins.
We conclude that conveyance of an idea can constitute valuable
consideration and can be bargained for before it is disclosed to the
proposed purchaser, but once it is conveyed, i.e., disclosed to him
and he has grasped it, it is henceforth his own and he may work with
it and use it as he sees ﬁt. In the ﬁeld of entertainment the producer
may properly and validly agree that he will pay for the service of
conveying to him ideas which are valuable and which he can put to
proﬁtable use. But, assuming legality of consideration, the idea purveyor cannot prevail in an action to recover compensation for an abstract idea unless (a) before or after disclosure he has obtained an express promise to pay, or (b) the circumstances preceding and a ending disclosure, together with the conduct of the oﬀeree acting with
knowledge of the circumstances, show a promise of the type usually
referred to as “implied” or “implied-in-fact.”
Such inferred or implied promise, if it is to be found at all, must
be based on circumstances which were known to the producer at and
preceding the time of disclosure of the idea to him and he must voluntarily accept the disclosure, knowing the conditions on which it
is tendered. The idea man who blurts out his idea without having
ﬁrst made his bargain has no one but himself to blame for the loss
of his bargaining power. The law will not imply a promise to pay
for an idea from the mere facts that the idea has been conveyed, is
valuable, and has been used for proﬁt; this is true even though the
conveyance has been made with the hope or expectation that some
obligation will ensue. So, if the plaintiﬀ here is claiming only for the
conveyance of the idea of making a dramatic production out of the
life of Floyd Collins he must fail unless in conformity with the above
stated rules he can establish a contract to pay.
From plaintiﬀ’s testimony, as epitomized above, it does not appear that a contract to pay for conveyance of the abstract photoplay


idea had been made, or that the basis for inferring such a contract
from subsequent related acts of the defendants had been established,
at the time plaintiﬀ disclosed his basic idea to the secretary. Defendants, consequently, were at that time and from then on free to use
the abstract idea if they saw ﬁt to engage in the necessary research
and develop it to the point of a usable script.
[The court held that Desny was entitled to a trial on a diﬀerent
theory.]
Carter, Justice:
I concur only in the result reached in the majority opinion.
When we consider the diﬀerence in economic and social backgrounds of those oﬀering such merchandise for sale and those purchasing the same, we are met with the inescapable conclusion that it
is the seller who stands in the inferior bargaining position. It should
be borne in mind that producers are not easy to contact; that those
with authority to purchase for radio and television are surrounded
by a coterie of secretaries and assistants; that magazine editors and
publishers are not readily available to the average person. It should
also be borne in mind that writers have no way of advertising their
wares – that, as is most graphically illustrated by the present opinion,
no producer, publisher, or purchaser for radio or television, is going
to buy a pig in a poke. And, when the writer, in an earnest endeavor
to sell what he has wri en, conveys his idea or his diﬀerent interpretation of an old idea, to such prospective purchaser, he has lost the
result of his labor, deﬁnitely and irrevocably. And, in addition, there
is no way in which he can protect himself. If he says to whomever
he is permi ed to see, or, as in this case, talk with over the telephone,
“I won’t tell you what my idea is until you promise to pay me for it,”
it takes no Sherlock Holmes to ﬁgure out what the answer will be!
This case is a beautiful example of the practical diﬃculties bese ing
a writer with something to sell.
It seems to me that in the ordinary situation, when the so-called
“idea man” has an opportunity to see, or talk with, the prospective
purchaser, or someone in his employ, it is at that time, without anything being said, known to both parties that the one is there to sell,
and the other to buy. This is surely true of a department store when
merchandise is displayed on the counter – it is understood by anyone
entering the store that the merchandise so displayed is for sale – it is
completely unnecessary for the storekeeper, or anyone in his employ,
to state to anyone entering the store that all articles there are for sale.
I am at a loss to see why any diﬀerent rules should apply when it is
ideas for sale rather than normal run of merchandise.
.JDIBFM + #VSTUFJO &YDIBOHJOH *OGPSNBUJPO 8JUIPVU *OUFMMFDUVBM



4FF ,FOOFUI + "SSPX &DPOPNJD 8FMGBSF
BOE UIF "MMPDBUJPO PG 3FTPVSDFT GPS *OWFO
UJPO JO 5IF 3BUF BOE %JSFDUJPO PG *OWFO
UJWF "DUJWJUZ   *U JT OPX VTVBMMZ
DBMMFE i"SSPXT *OGPSNBUJPO 1BSBEPYw JO
IJT IPOPS

$)"15&3  6/%&7&-01&% *%&"4

1SPQFSUZ
 5FY - 3FW  
An inventor seeking funds or development expertise may be reluctant to disclose information about her invention for fear that the recipients of the information can take it for themselves. On the other
side of the transaction, the funders or developers will be unwilling
to commit money or resources to the project unless or until they can
assess its value. Arrow observed this dynamic and deemed it a “fundamental paradox”: the value of information “for the purchaser is
not known until he has the information, but then he has in eﬀect acquired it without cost.” More recently, Cooter and his collaborators
have described this phenomenon as a “double trust dilemma”: “To
develop an innovation, the innovator must trust the investor not to
steal his idea, and the investor must trust the innovator not to steal
his capital.”
"QGFM W 1SVEFOUJBM#BDIF 4FDVSJUJFT *OD
 /:E  
Defendant, an investment bank, seeks to avoid an agreement to purchase plaintiﬀs’ idea for issuing and selling municipal bonds. Its principal contention is that plaintiﬀs had no property right in the idea because it was not novel and, therefore, consideration for the contract
was lacking. For reasons which follow, we conclude that a showing of
novelty is not required to validate the contract. The decisive question
is whether the idea had value, not whether it was novel.
I
In 1982, plaintiﬀs, an investment banker and a lawyer, approached
defendant’s predecessor with a proposal for issuing municipal securities through a system that eliminated paper certiﬁcates and allowed
bonds to be sold, traded, and held exclusively by means of computerized “book entries”. Initially, the parties signed a conﬁdentiality
agreement that allowed defendant to review the techniques as detailed in a 99-page summary. Nearly a month of negotiations followed before the parties entered into a sale agreement under which
plaintiﬀs conveyed their rights to the techniques and certain trade
names and defendant agreed to pay a stipulated rate based on its use
of the techniques for a term from October 1982 to January 1988. Under the provisions of the contract, defendant’s obligation to pay was
to remain even if the techniques became public knowledge or standard practice in the industry and applications for patents and trademarks were denied. Plaintiﬀs asserted that they had not previously
disclosed the techniques to anyone and they agreed to maintain them
in conﬁdence until they became public.
From 1982 until 1985, defendant implemented the contract, al-


though the parties dispute whether amounts due were fully paid.
Defendant actively encouraged bond issuers to use the computerized
“book entry” system and, for at least the ﬁrst year, was the sole underwriter in the industry employing such a system. However, in 1985,
following a change in personnel, defendant refused to make any further payments. It maintained that the ideas conveyed by plaintiﬀs
had been in the public domain at the time of the sale agreement and
that what plaintiﬀs sold had never been theirs to sell. Defendant’s
a empts to patent the techniques proved unsuccessful. By 1985, investment banks were increasingly using computerized systems, and
by 1990 such systems were handling 60% of the dollar volume of all
new issues of municipal securities.
Plaintiﬀs commenced this litigation seeking $45 million in compensatory and punitive damages.
II
Under the traditional principles of contract law, the parties to a contract are free to make their bargain, even if the consideration exchanged is grossly unequal or of dubious value. Absent fraud or unconscionability, the adequacy of consideration is not a proper subject
for judicial scrutiny. It is enough that something of “real value in the
eye of the law” was exchanged. The fact that the sellers may not have
had a property right in what they sold does not, by itself, render the
contract void for lack of consideration.
Manifestly, defendant received something of value here; its own
conduct establishes that. After signing the conﬁdentiality agreement,
defendant thoroughly reviewed plaintiﬀs’ system before buying it.
Having done so, it was in the best position to know whether the idea
had value. It decided to enter into the sale agreement and aggressively market the system to potential bond issuers. For at least a year,
it was the only underwriter to use plaintiﬀs’ “book entry” system for
municipal bonds, and it handled millions of such bond transactions
during that time. Having obtained full disclosure of the system, used
it in advance of competitors, and received the associated beneﬁts of
precluding its disclosure to others, defendant can hardly claim now
the idea had no value to its municipal securities business. Indeed, defendant acknowledges it made payments to plaintiﬀs under the sale
agreement for more than two years, conduct that would belie any
claim it might make that the idea was lacking in value or that it had
actually been obtained from some other source before plaintiﬀs’ disclosure.
III
Defendant’s position rests on Downey v. General Foods Corp., Soule v.
Bon Ami Co. and similar decisions. It contends those cases establish

%PXOFZ  /:E  
4PVMF  "QQ %JW  



$)"15&3  6/%&7&-01&% *%&"4

an exception to traditional principles of contract law and require that
the idea must be novel before it can constitute valid consideration for
a contract.
In Downey, plaintiﬀ submi ed an idea for an advertising campaign. A short time later, defendant General Foods mounted a campaign that was similar to the one plaintiﬀ had suggested and plaintiﬀ
sought damages in a complaint alleging several theories for recovery.
We ordered the dismissal of the complaint on two separate grounds:
ﬁrst, the lack of novelty and, second, defendant’s prior possession of
the idea – i.e., its lack of novelty as to defendant. To the extent plaintiﬀ’s causes of action were grounded on assertions of a property right,
we found that they were untenable “if the elements of novelty and
originality [were] absent, since the property right in an idea is based
upon these two elements.” Second, we concluded that the defendant
possessed plaintiﬀ’s ideas prior to plaintiﬀ’s disclosure. Thus, the
ideas could have no value to defendant and could not supply consideration for any agreement between the parties.
In Soule, plaintiﬀ made an express contract with Bon Ami to
disclose a way to increase proﬁts. The idea consisted largely of a
proposal to raise prices. The Appellate Division, in a frequently
cited opinion, denied plaintiﬀ any recovery, ﬁnding that the bargain
lacked consideration because the idea was not novel. This Court afﬁrmed but it did so on a diﬀerent basis: it held that plaintiﬀ had failed
to show that proﬁts resulted from the disclosure.
These decisions do not support defendant’s contention that novelty is required in all cases involving disclosure of ideas. Indeed, we
have explicitly held that it is not. Downey, Soule and cases in that line
of decisions involve a distinct factual pa ern: the buyer and seller
contract for disclosure of the idea with payment based on use, but no
separate postdisclosure contract for use of the idea has been made.
Thus, they present the issue of whether the idea the buyer was using
was, in fact, the seller’s.
Such transactions pose two problems for the courts. On the one
hand, how can sellers prove that the buyer obtained the idea from
them, and nowhere else, and that the buyer’s use of it thus constitutes misappropriation of property? Unlike tangible property, an
idea lacks title and boundaries and cannot be rendered exclusive by
the acts of the one who ﬁrst thinks it. On the other hand, there is no
equity in enforcing a seemingly valid contract when, in fact, it turns
out upon disclosure that the buyer already possessed the idea. In
such instances, the disclosure, though freely bargained for, is manifestly without value. A showing of novelty, at least novelty as to the
buyer, addresses these two concerns. Novelty can then serve to establish both the a ributes of ownership necessary for a property-based
claim and the value of the consideration – the disclosure – necessary


for contract-based claims.
There are no such concerns in a transaction such as the one before
us. Defendant does not claim that it was aware of the idea before
plaintiﬀs disclosed it but, rather, concedes that the idea came from
them. When a seller’s claim arises from a contract to use an idea entered into after the disclosure of the idea, the question is not whether
the buyer misappropriated property from the seller, but whether the
idea had value to the buyer and thus constitutes valid consideration.
In such a case, the buyer knows what he or she is buying and has
agreed that the idea has value, and the Court will not ordinarily go behind that determination. The lack of novelty, in and of itself, does not
demonstrate a lack of value. To the contrary, the buyer may reap beneﬁts from such a contract in a number of ways — for instance, by not
having to expend resources pursuing the idea through other channels
or by having a proﬁtmaking idea implemented sooner rather than
later. The law of contracts would have to be substantially rewri en
were we to allow buyers of fully disclosed ideas to disregard their
obligation to pay simply because an idea could have been obtained
from some other source or in some other way.
#J[BSSP 8PSME 1SPCMFN
Apfel and Desny give us a glimpse of a world without intellectual
property laws. Suppose that you lived in such a world. A client
comes to you with one of the following. How would you advise her
to proceed?
• A 75,000-word novel about a boy who discovers that he is a wizard
• A new drug for treating heart disease, which will cost $100 million to test in humans
• An easier-to-hold design for a pipe wrench
• A process for producing pure aluminum from aluminum ore
that reduces the cost by 85%
• A catchy song about taking revenge on a cheating boyfriend,
recorded in the client’s kitchen with lots of background noise
• A recut version of a popular action movie, which takes ﬁve minutes oﬀ the running time and makes it more suspenseful
• A sketch for an elegant oﬀ-the-shoulder dress
• A joke about traﬃc in Los Angeles
• The perfect name for a laundromat
%FCU $PMMFDUJPO 1SPCMFN
Debt collection is a shady, high-pressure business. Collection agencies buy unpaid debts in bulk from lenders and from each other, usu-

/PUF UIBU UIF EFGFOEBOU JO "QGFM USJFE
BOE GBJMFE UP PCUBJO B QBUFOU PO UIF
DPNQVUFSJ[FECPPLFOUSZ JEFB BOE
UIBU UIF QMBJOUJòT TVJU QSPDFFEFE
VOEFS HFOFSBM QSJODJQMFT PG DPOUSBDU
MBX *EFBT TVDI BT B NPWJF BCPVU
UIF EFBUI PG 'MPZE $PMMJOT  BSF OPU
DPQZSJHIUBCMF



$)"15&3  6/%&7&-01&% *%&"4

ally for a fraction of the face value of the debts. The buyer typically receives a spreadsheet listing the debtors, their addresses, the amounts
they owe, and perhaps some information about previous failed attempts at collection, along with an assignment of the seller’s right to
collect the debt. Then the buyer goes to work, calling the debtor, sending le ers, negotiating payment schedules or write-downs of the debt
in exchange for partial payment, and threatening legal action and perhaps following through, Unsurprisingly, debt collectors are known to
use sharp tactics, including issuing unfounded legal threats, making
repeated calls, trying to collect on debts that have been discharged
in bankruptcy or where the statute of limitations has expired, and
sometimes even intimating the possibility of violence. The federal
Fair Debt Collection Practices Act and numerous state laws try to prevent these abusive tactics. Here is another:
+BLF )BMQFSO 1BQFS #PZT /: 5JNFT
"VH  

Around the same time that Theresa was ge ing phone
calls from a mysterious law ﬁrm, Siegel received an email
from the owner of an agency that he had hired to do his
collecting. The collectors at this agency were ge ing the
same message from many debtors: We just paid oﬀ these
accounts – to someone else. Siegel was both ﬂummoxed
and concerned. Was this the work of a renegade collector
at one of his agencies who was collecting on his own and
pocketing the cash? Or had the paper simply been stolen
from his oﬃces?
The notion that a portfolio of debt could be stolen may
seem improbable, but plenty of debt brokers are all too
willing to sell “bad paper.” Such brokers sometimes “double sell” or “triple sell” the same ﬁle to multiple unsuspecting buyers. Other times, a broker may sell paper that he
does not own and obtained by nefarious means. I spoke
at length with one debt broker from Buﬀalo, who told me
that he had hired a hacker from China to break into a former client’s email account and obtain his password. Once
he had the client’s password, the broker had access to his
paper. He then simply took a portfolio and, subsequently,
sold it to another buyer — who didn’t know and didn’t ask
where it came from.
Is this an ”intellectual property” problem? Does it have anything in
common with the problems discussed in Desny and Apfel?


5SBEF 4FDSFU
Trade secret law protects against the theft of valuable business secrets.
Doctrinally, trade secret law has deep common-law roots as a branch
of “unfair competition” law. Over time it has become more statutory
and more federal. The Uniform Trade Secrets Act has been adopted
in some form by 47 states. The federal Economic Espionage Act criminalized an important subset of trade secret misappropriation, and the
2016 Defend Trade Secrets Act added a federal civil cause of action
and an important seizure remedy.
Why protect trade secrets? At least four stories rub elbows in the
cases and commentary.
• Contracting: protecting trade secrets helps resolve Arrow’s Information Paradox by making it possible to contract securely
for disclosing them.
• Innovation: keeping secrets safe gives companies incentives to
invest in creating valuable information in the ﬁrst place.
• Arms Race: unless trade secrets received legal protection, companies would ineﬃciently overinvest in self-help to protect
them, and other companies would ineﬃciently overinvest in
stealing them.
• Competition: trade secret law deters unethical business practices and encourages companies to compete with each other
fairly.

5IF MFBEJOH USBEF TFDSFU USFBUJTFT BSF
3PHFS . .JMHSJN  &SJD #FOTFO .JM
HSJN PO 5SBEF 4FDSFUT .BUUIFX #FOEFS
PO -FYJT -PVJT "MUNBO  .BMMB 1PM
MBDL $BMMNBOO PO 6OGBJS $PNQFUJUJPO
5SBEFNBSLT BOE .POPQPMJFT 5IPNTPO
8FTU PO 8FTUMBX BOE .FMWJO ' +BHFS
5SBEF 4FDSFUT -BX 5IPNTPO 8FTU PO
8FTUMBX  5IF PMEFS 3FTUBUFNFOU 'JSTU
PG 5PSUT BOE UIF OFXFS 3FTUBUFNFOU
5IJSE PG 6OGBJS $PNQFUJUJPO BSF SFHV
MBSMZ DJUFE

" 4VCKFDU .BUUFS
3FTUBUFNFOU 5IJSE PG 6OGBJS $PNQFUJUJPO
A trade secret is any information that can be used in the operation of
a business or other enterprise and that is suﬃciently valuable and secret to aﬀord an actual or potential economic advantage over others.

f 
%FöOJUJPO PG 5SBEF 4FDSFU



$)"15&3  53"%& 4&$3&5

cmt. e

Subject ma er. – A trade secret can consist of a formula, pa ern,
compilation of data, computer program, device, method, technique, process, or other form or embodiment of economically
valuable information. A trade secret can relate to technical matters such as the composition or design of a product, a method of
manufacture, or the know-how necessary to perform a particular operation or service. A trade secret can also relate to other
aspects of business operations such as pricing and marketing
techniques or the identity and requirements of customers.
The prior Restatement of this topic limited the subject ma er
of trade secret law to information capable of ”continuous use in
the operation of a business,” thus excluding information relating to single events such as secret bids and impending business
announcements or information whose secrecy is quickly destroyed by commercial exploitation. Both the case law and the
prior Restatement, however, oﬀered protection against the ”improper” acquisition of such short-term information under rules
virtually identical to those applicable to trade secrets. The definition of ”trade secret” adopted in the Uniform Trade Secrets
Act does not include any requirement relating to the duration
of the information’s economic value. The deﬁnition adopted in
this Section similarly contains no requirement that the information aﬀord a continuous or long-term advantage.
6OJGPSN 5SBEF 4FDSFUT "DU

f
%FöOJUJPOT

(4)

“Trade secret” means information, including a formula, pa ern,
compilation, program, device, method, technique, or process,
that:
(i) derives independent economic value, actual or potential,
from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use, and
(ii) is the subject of eﬀorts that are reasonable under the circumstances to maintain its secrecy.

Not every secret is a trade secret. When one ﬁfth-grader asks another
to cross her heart and hope to die before revealing a bit of gossip
about a mutual friend, this is not the kind of secret the courts will
take an interest in. The economic value requirement performs this
screening function.
In theory, economic value could be a threshold test: the courts
could ask whether particular information is valuable enough for

" 46#+&$5 ."55&3



trade secret law to protect. But in practice, the threshold of value
is so low it rarely ma ers. “It is suﬃcient if the secret provides an advantage that is more than trivial.” Instead, economic value expresses
a categorical exclusion from trade secret subject ma er. Personal –
rather than professional – secrets are the wrong sort of thing for trade
secret law.
3FMJHJPVT 5FDIOPMPHZ $FOUFS W /FUDPN 0O-JOF $PNNVOJDBUJPOT
4FSWJDFT *OD
 ' 4VQQ  /% $BM 
Plaintiﬀs, two Scientology-aﬃliated organizations claiming copyright and trade secret protection for the writings of the Church’s
founder, L. Ron Hubbard, brought this suit against defendant Dennis Erlich, a former Scientology minister turned vocal critic of the
Church, who allegedly put plaintiﬀs’ protected works onto the Internet.
I. B
Defendant Dennis Erlich was a member of the Church of Scientology from approximately 1968 until 1982. During his years with the
Church, Erlich received training to enable him to provide ministerial
counseling services, known as “auditing.” While with the Church, Erlich had access to various Scientology writings, including those of the
Church’s founder, L. Ron Hubbard, which the Church alleges include
published literary works as well as unpublished conﬁdential materials (the “Advanced Technology works”). According to plaintiﬀs, Erlich had agreed to maintain the conﬁdentiality of the Advanced Technology works.
Since leaving the Church, Erlich has been a vocal critic of Scientology and he now considers it part of his calling to foster critical debate about Scientology through humorous and critical writings. Erlich has expressed his views about the Church by contributing to the
Internet “Usenet news-group” called “alt.religion.scientology” (“the
newsgroup’’), which is an on-line forum for the discussion of issues
related to Scientology.
Plaintiﬀ Religious Technology Center (“RTC’’), a nonproﬁt religious corporation, “was formed by Scientologists, with the approval
of Hubbard, to act as the protector of the religion of Scientology and
to own, protect, and control the utilization of the Advanced Technology in the United States.”
RTC allege[s] that Erlich misappropriated its trade secrets in the
works, the conﬁdentiality of which it alleges has been the subject of
elaborate security measures. RTC further claims that those works are
extremely valuable to the Church. Erlich admits to having posted excerpts from some of the works, but argues that the quotations were

3FTUBUFNFOU 5IJSE PG 6OGBJS $PNQFUJ
UJPO f  DNU F



$)"15&3  53"%& 4&$3&5

used to provide context for debate and as a basis for his criticism. Erlich further argues that he has neither claimed authorship of any of
the works nor personally proﬁted from his critique, satire, and commentary. Erlich contends that all of the documents he posted had
been previously posted anonymously over the Internet, except for
one, which he claims he received anonymously through the mail.
C. Likelihood of Success on Trade Secret Claim
$BM $JW $PEF f  FU TFR

In the third cause of action, plaintiﬀ RTC alleges that Erlich misappropriated its trade secrets. California has adopted a version of the
Uniform Trade Secret Act.
To establish its trade secret claim, RTC must show, inter alia,
that the Advanced Technology works (1) have independent economic
value to competitors and (2) have been kept conﬁdential.
1. Nature of Works

8PMMFSTIFJN  'E  UI $JS


As a preliminary ma er, Erlich argues that the Advanced Technology works cannot be trade secrets because of their nature as religious
scriptures. In Religious Technology Center v. Wollersheim, the Ninth Circuit rejected the Church’s application for a preliminary injunction on
the basis of a trade secret claim against a splinter Scientology group
that had acquired stolen copies of the Advanced Technology. The
Church argued not that the works gave them a competitive market
advantage but that disclosure of the works would cause its adherents “religious harm from premature unsupervised exposure to the
materials.” Although the Ninth Circuit rejected plaintiﬀs’ trade secret argument based on the spiritual value of the harm, it later noted
that it had left open the question of whether the Advanced Technology works could qualify as trade secrets, assuming plaintiﬀs could
prove that the secrets confer on them an actual economic advantage
over competitors. Nonetheless, the court noted that such an allegation would “raise grave doubts about the Church’s claim as a religion
and a not-for-proﬁt corporation.”
The Church contends that the Advanced Technology works consist of “processes and the theory behind those processes that are to
be used precisely as set forth by L. Ron Hubbard to assist the parishioner in achieving a greater spiritual awareness and freedom.” Erlich
responds that the works are essentially religious texts. Erlich argues
that the Church cannot have trade secrets because trade secret law
is necessarily related to commerce. The Church contends that, like
other organizations, it must pay bills, and that licensing fees from
these documents allow it to continue operating.
The Church’s status as a religion does not itself preclude it from
holding a trade secret. R
§ 39 cmt. d (“[N]onproﬁt entities
such as ... religious organizations can also claim trade secret protec-

" 46#+&$5 ."55&3



tion for economically valuable information such as lists of prospective members or donors.’’); UTSA § 3426.1(c) (deﬁning “person” to
include a “corporation ... or any other legal or commercial entity”).
With the exception of Bridge Publications, Inc. v. Vien [(another Scientology case)], there is li le authority to support a ﬁnding that religious materials can constitute trade secrets. However, there is “no
category of information [that] is excluded from protection as a trade
secret because of its inherent qualities.” Clark v. Bunker (upholding as
a trade secret a “detailed plan for the creation, promotion, ﬁnancing,
and sale of contracts for ‘prepaid’ or ‘pre-need’ funeral services”).
Nor is there any authority to support Erlich’s argument that the
Church’s religious texts cannot be trade secrets because, unlike most
trade secrets, these secrets are not used in the production or sales
of a commodity but are the commodities themselves. The Church’s Advanced Technology “course” materials, which are an integral part of
the Church’s spiritual counseling techniques, do not appear fundamentally diﬀerent from the course manuals upheld as trade secrets
in SmokEnders, Inc. v. Smoke No More, Inc.:
The SmokEnders (“SE’’) program requires a endees to
follow a rigid structured regimen comprised of speciﬁc
assignments and detailed concepts as recited in the manual.
The SE program is a step-by-step regimented program
which requires that each person a ending a SE program
perform each act of the program at a particular time. Each
act required by a SE seminar a endee must be performed
by a endees at the same time in the program, with each a
minimum departure from the program.
The SE trade secret resides in the composite program
as it is arranged for step-by-step delivery to the a endees.
SmokEnders is arguably distinguishable because only the “moderators” and not the a endees were given access to the course materials in that case. However, the adherents of the Church, unlike the
a endees and like the moderators in SmokEnders, are under a duty
of conﬁdentiality as to the materials. This case is analogous to SmokEnders because in both cases the “commodity” that is produced from
the trade secrets is the result achieved by the person using the course
materials and their techniques (whether it be stopping smoking or
reaching a “higher spiritual existence”).
Thus, there is at least some precedent for granting trade secret status to works that are techniques for improving oneself (though not
speciﬁcally spiritually). Conversely, there is no authority for excluding religious materials from trade secret protection because of their
nature. Indeed, there is no authority for excluding any type of in-

7JFO  ' 4VQQ  4% $BM 

$MBSL  'E  UI $JS

4NPL&OEFST  6412  4% 'MB




3FTUBUFNFOU 5IJSE PG 6OGBJS $PNQFUJ
UJPO f 
f  DNU E

$)"15&3  53"%& 4&$3&5

formation because of its nature. While the trade secret laws did not
necessarily develop to allow a religion to protect a monopoly in its religious practices, the laws have nonetheless expanded such that the
Church’s techniques, which clearly are “used in the operation of the
enterprise,” are deserving of protection if secret and valuable.
Although trade secret status may apply to works that are techniques for spiritually improving oneself, the secret aspect of those
techniques must be deﬁned with particularity. See R
(requiring plaintiﬀ to deﬁne the information claimed as a trade secret
with suﬃcient deﬁniteness). It appears that plaintiﬀs are claiming
that the entire works themselves, which they describe as “processes
and the theory behind those processes,” constitute the trade secrets.
This deﬁnition is problematic because it is impossible to determine
when the “secret” has been lost after portions of the works have been
disclosed. Although plaintiﬀs’ deﬁnition has at least some support
in SmokEnders, where the court upheld as a trade secret a “composite
stop-smoking program” found in an instructional manual, this court
is not satisﬁed that plaintiﬀs have identiﬁed their trade secrets with
suﬃcient deﬁniteness to support injunctive relief.
2. Independent Economic Value
A trade secret requires proof of independent economic value, actual
or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use. A
trade secret must have suﬃcient value in the owner’s operation of its
enterprise such that it provides an actual or potential advantage over
others who do not possess the information.
RTC’s president, Warren McShane, a ests that
The Advanced Technology is a source of substantial revenue for RTC in the form of licensing fees paid by
Churches that are licensed to use the Advanced Technology. These Churches themselves receive a signiﬁcant
amount of their income from donations by parishioners
for services based upon the Advanced Technology. These
Churches pay RTC a percentage of the donations paid by
parishioners for the services based upon the Advanced
Technology. These donations and fees provide the majority of operating expenses of these various Church organizations.
The Church’s need for revenues to support its services is no less because of its status as a religion. RTC points out that it receives six percent of what the individual churches receive in licensing fees. This
evidence is suﬃcient to establish the value of the Advanced Technology works to the Church.

# 08/&34)*1



Erlich also argues that, to constitute a trade secret, information
must give its owner a competitive advantage, which implies that the
Church must have competitors. Although Erlich is clearly not a “competitor” of the Church, there is no requirement that a trade secret have
any value to the defendant; the value can be to others who do not possess it. This evidence can be shown by direct evidence of the impact
of the information on the business or by circumstantial evidence of
the resources invested in producing the information, the precautions
taken to protect its secrecy, and the willingness of others to pay for
its access. The several past instances of breakaway Scientology-like
groups exploiting RTC’s Advanced Technology works for their proﬁt
constitute reasonable circumstantial evidence that these works give
the Church a competitive advantage. In fact, McShane’s declaration
constitutes direct evidence that the works have a signiﬁcant impact
on the donations received by the Church, providing a majority of its
operating expenses. The status of the Advanced Technology works
as trade secrets should not depend on Erlich’s use of them. Accordingly, this court ﬁnds support for the court’s conclusion in Vien that
the Church has shown independent economic value.

#

0XOFSTIJQ

It is clear, uncontroversial, and unsurprising that the essential requirement for owning a trade secret is actual secrecy: the information
must not be widely known. The concept is not complicated, but it is
subtle. “Secrecy” is something of a term of art; whether something is
considered secret as a factual ma er depends heavily on what kinds
of observation and disclosure trade secret law will protect against.
But because this book is, well, this book, we will also direct our attention to two other important facts about the way the actual-secrecy
element operates. It resolves priority questions by allowing multiple
independent parties each to have a trade secret in the same information. And it resolves questions of allocating ownership within collaborations by looking to contract, agency, and employment law.



"DUVBM 4FDSFDZ

6OJUFE 4UBUFT W -BOHF
 'E  UI $JS 
Ma hew Lange has been convicted of violating 18 U.S.C. § 1832, part
of the Economic Espionage Act of 1996. This statute makes it a felony
to sell, disseminate, or otherwise deal in trade secrets, or a empt to
do so, without the owner’s consent. Lange stole computer data from
Replacement Aircraft Parts Co. (RAPCO), his former employer, and

8IBU JG &SMJDI IBE DPQJFE BOE EJT
USJCVUFE UIF EPDVNFOUT UP UIF
NFNCFST PG B CSFBLBXBZ 4DJFOUPMPHZ
TFDU GPS VTF JO UIFJS SFMJHJPVT TFSWJDFT
$PNQBSF 8PSMEXJEF $IVSDI PG (PE
W 1IJMBEFMQIJB $IVSDI PG (PE *OD
 'E  UI $JS  XIFSF
B DIVSDI EJTDPOUJOVFE UIF VTF PG B
CPPL XSJUUFO CZ JUT GPVOEFS CFDBVTF
JU DPOWFZFE PVUEBUFE WJFXT UIBU
XFSF SBDJTU JO OBUVSF  UIFO TVFE GPS
DPQZSJHIU JOGSJOHFNFOU B OFX DIVSDI
UIBU SFHBSEFE UIF CPPL BT DFOUSBM
UP JUT SFMJHJPVT QSBDUJDF BOE SFRVJSFE
SFBEJOH GPS BMM NFNCFST



 64$ f 

$)"15&3  53"%& 4&$3&5

a empted to sell the data to one of RAPCO’s competitors. He allows
that his acts violated § 1832, if the data contained “trade secrets,” but
denies that the data met the statutory deﬁnition [that the] ”information derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable
through proper means by, the public.”
RAPCO is in the business of making aircraft parts for the aftermarket. It buys original equipment parts, then disassembles them to
identify (and measure) each component. This initial step of reverse
engineering, usually performed by a drafter such as Lange, produces
a set of measurements and drawings. Because this case involves an
eﬀort to sell the intellectual property used to make a brake assembly,
we use brakes as an illustration.
Knowing exactly what a brake assembly looks like does not enable
RAPCO to make a copy. It must ﬁgure out how to make a substitute
with the same (or be er) technical speciﬁcations. Aftermarket manufacturers must experiment with diﬀerent alloys and compositions until they achieve a process and product that fulﬁls requirements set by
the Federal Aviation Administration for each brake assembly. Completed assemblies must be exhaustively tested to demonstrate, to the
FAA’s satisfaction, that all requirements have been met; only then
does the FAA certify the part for sale. For brakes this entails 100 destructive tests on prototypes, bringing a spinning 60-ton wheel to a
halt at a speciﬁed deceleration measured by a dynamometer. Further testing of ﬁnished assemblies is required. It takes RAPCO a
year or two to design, and obtain approval for, a complex part; the
dynamometer testing alone can cost $75,000. But the process of experimenting and testing can be avoided if the manufacturer demonstrates that its parts are identical (in composition and manufacturing
processes) to parts that have already been certiﬁed. What Lange, a
disgruntled former employee, oﬀered for sale was all the information required to obtain certiﬁcation of several components as identical to parts for which RAPCO held certiﬁcation. Lange included with
the package – which he oﬀered via the Internet to anyone willing to
pay his price of $100,000 – a pirated copy of AutoCAD, the computerassisted drawing software that RAPCO uses to maintain its drawings
and speciﬁcations data. One person to whom Lange tried to peddle
the data informed RAPCO, which turned to the FBI. Lange was arrested following taped negotiations that supply all the evidence necessary for conviction – if the data satisfy the statutory deﬁnition of
trade secrets.
According to Lange, all data obtained by reverse engineering
some other product are “readily ascertainable ... by the public” because everyone can do what RAPCO did: buy an original part, disassemble and measure it, and make a copy. The prosecutor responds

# 08/&34)*1



to this contention by observing that “the public” is unable to reverse
engineer an aircraft brake assembly.
The prosecutor’s assumption is that the statutory reference in
§ 1839(3) to “the public” means the general public – the man in the
street. Ordinary people don’t have AutoCAD and 60-ton ﬂywheels
ready to hand. But is the general public the right benchmark?
A problem with using the general public as the reference group
for identifying a trade secret is that many things unknown to the public at large are well known to engineers, scientists, and others whose
intellectual property the Economic Espionage Act was enacted to protect. This makes the general public a poor benchmark for separating
commercially valuable secrets from obscure (but generally known)
information. Suppose that Lange had oﬀered to sell Avogadro’s number for $1. Avogadro’s number, 6.02×1023 , is the number of molecules
per mole of gas. It is an important constant, known to chemists since
1909 but not to the general public (or even to all recent graduates of a
chemistry class). We can’t believe that Avogadro’s number could be
called a trade secret. Other principles are known without being comprehended. Most people know that E = mc2 , but a pop quiz of the
general public would reveal that they do not understand what this
means or how it can be used productively.
One might respond that the context of the word “public” addresses this concern. The full text of § 1839(3)(B) is: “the information derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable
through proper means by, the public”. Avogadro’s number and other
obscure knowledge is not “generally known to” the man in the street
but might be deemed “readily ascertainable to” this hypothetical person. It appears in any number of scientiﬁc handbooks. Similarly one
can visit a library and read Einstein’s own discussion of his famous
equation. Members of the general public can ascertain even abstruse
information, such as Schrodinger’s quantum ﬁeld equation, by consulting people in the know – as high school dropouts can take advantage of obscure legal rules by hiring lawyers.
Section 1839(3)(B) as a whole refers to the source of economic
value – that the information is not known to or easily discoverable
by persons who could use it productively. And for purposes of this
case those people would be engineers and manufacturers of aircraft
parts, who have ample means to reverse engineer their competitors’
products. It is by keeping secrets from its rivals that RAPCO captures
the returns of its design and testing work. Thus it is unnecessary here
to decide whether “general” belongs in front of “public” – for even if
it does, the economically valuable information is not “readily ascertainable” to the general public, the educated public, the economically
relevant public, or any sensible proxy for these groups.



$)"15&3  53"%& 4&$3&5

Lange wants us to proceed as if all he tried to sell were measurements that anyone could have taken with calipers after disassembling
an original-equipment part. Such measurements could not be called
trade secrets if, as Lange asserts, the assemblies in question were easy
to take apart and measure. But no one would have paid $100,000
for metes and bounds, while Lange told his customers that the data
on oﬀer were worth more than that asking price. Which they were.
What Lange had, and tried to sell, were the completed speciﬁcations
and engineering diagrams that reﬂected all the work completed after the measurements had been taken: the metallurgical data, details
of the sintering, the results of the tests, the plans needed to produce
the ﬁnished goods, everything required to get FAA certiﬁcation of a
part supposedly identical to one that had been approved. Those details “derived independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable
through proper means by, the public.” Every ﬁrm other than the
original equipment manufacturer and RAPCO had to pay dearly to
devise, test, and win approval of similar parts; the details unknown to
the rivals, and not discoverable with tape measures, had considerable
“independent economic value … from not being generally known”. A
sensible trier of fact could determine that Lange tried to sell trade secrets. It was his customer’s cooperation with the FBI, and not public
access to the data, that prevented closing of the sale.

3FTUBUFNFOU f  DNU G

'JTINBO /P  $% $BM 

3FMJHJPVT 5FDIOPMPHZ $FOUFS W /FUDPN 0O-JOF $PNNVOJDBUJPOT
4FSWJDFT *OD
 ' 4VQQ  /% $BM 
Erlich raises a number of objections to the Church’s claims of conﬁdentiality. Erlich argues that the Church’s trade secrets have been
made available to the public through various means. The unprotected disclosure of a trade secret will cause the information to forfeit its trade secret status, since “information that is generally known
or readily ascertainable through proper means by others is not protectable as a trade secret.” Once trade secrets have been exposed to
the public, they cannot later be recalled.
Erlich argues that many of the Advanced Technology documents
have been available in open court records in another case, Church
of Scientology Int’l v. Fishman, destroying the necessary element of
secrecy. However, the Fishman court recently issued an order sealing the ﬁle pending a decision on whether the documents are trade
secrets. Even if those records were temporarily open to the public,
the court will not assume that their contents have been generally disclosed, especially when this question is still pending before the district court in Fishman. Such a disclosure, without evidence that the secrets have become generally known, does not necessarily cause RTC

# 08/&34)*1



to forfeit its trade secrets. The contrary result would mean that if documents were ever ﬁled without a sealing order, even for a short time,
the court would not be able to decide that they should be sealed because the documents would have lost their potential trade secret status by virtue of the temporary unsealing. The only fair result would
be to allow trade secret status for works that are otherwise protectable
as trade secrets unless they were somehow made generally available
to the public during the period they were unsealed, such as by publication.
Erlich further asserts that the Advanced Technology has been
largely disclosed in the popular press. These articles may reveal information referring to or hinting at the trade secrets, but may not disclose the secrets themselves. However, as previously noted, the court
is not certain how to properly deﬁne the “secrets.” To the extent that
someone uses or discloses any information taken from any of these
articles, there is clearly no trade secret claim. However, much of Erlich’s postings copied all or almost all of sections of the Advanced
Technology works, which is far more than has ever been disclosed
in the popular press. In fact, several of the works posted by Erlich
are not mentioned in any of the clippings in the Berger declaration.
Arguably, the Church’s alleged secrets are such that their value depends on the availability of the complete courses and not mere fragments, thus disclosures that describe parts of the works or disclose
isolated portions do not necessarily suﬃce to ruin the value of the entire works as secrets. However, without a clearer deﬁnition of what
constitute the “secrets,” the court is unable to determine whether
some have been made generally known to the public.
Finally, Erlich newly emphasizes in his Reply that the works he
posted were not secrets because he received them through proper
means: eight of the documents were allegedly previously posted
anonymously to a public portion of the Internet and one of the documents allegedly came to Erlich anonymously through the U.S. mail.
Erlich claims that because the alleged trade secrets were received
from “public sources,” they should lose their trade secret protection.
Although the Internet is a new technology, it requires no great leap
to conclude that because more than 25 million people could have accessed the newsgroup postings from which Erlich alleges he received
the works, these works would lose their status as secrets. While the
Internet has not reached the status where a temporary posting on a
newsgroup is akin to publication in a major newspaper or on a television network, those with an interest in using the Church’s trade secrets to compete with the Church are likely to look to the newsgroup.
Thus, posting works to the Internet makes them “generally known”
to the relevant people – the potential “competitors” of the Church.
The court is troubled by the notion that any Internet user, includ-



$)"15&3  53"%& 4&$3&5

ing those using “anonymous remailers” to protect their identity, can
destroy valuable intellectual property rights by posting them over the
Internet, especially given the fact that there is li le opportunity to
screen postings before they are made. Nonetheless, one of the Internet’s virtues, that it gives even the poorest individuals the power to
publish to millions of readers, can also be a detriment to the value of
intellectual property rights. The anonymous (or judgment proof) defendant can permanently destroy valuable trade secrets, leaving no
one to hold liable for the misappropriation. Although a work posted
to an Internet newsgroup remains accessible to the public for only a
limited amount of time, once that trade secret has been released into
the public domain there is no retrieving it. While the court is persuaded by the Church’s evidence that those who made the original
postings likely gained the information through improper means, as
no one outside the Church or without a duty of conﬁdence would
have had access to those works, this does not negate the ﬁnding that,
once posted, the works lost their secrecy. Although Erlich cannot
rely on his own improper postings to support the argument that the
Church’s documents are no longer secrets, evidence that another individual has put the alleged trade secrets into the public domain prevents RTC from further enforcing its trade secret rights in those materials. Because there is no evidence that Erlich is a privy of any of the
alleged original misappropriators, he is not equitably estopped from
raising their previous public disclosures as a defense to his disclosure. The court is thus convinced that those postings made by Erlich
were of materials that were possibly already generally available to
the public. Therefore, RTC has not shown a likelihood of success on
an essential element of its trade secret claim.

 *-$4  FU TFR

-FBSOJOH $VSWF 5PZT *OD W 1MBZ8PPE 5PZT *OD
 ' E  UI $JS 
PlayWood Toys, Inc. (“PlayWood”) obtained a jury verdict against
Learning Curve Toys, Inc. and its representatives, Roy Wilson, Harry
Abraham and John Lee (collectively, “Learning Curve”), for misappropriation of a trade secret in a realistic looking and sounding toy
railroad track under the Illinois Trade Secrets Act
I. B
In 1992, Robert Clausi and his brother-in-law, Sco Moore, began creating prototypes of wooden toys under the name PlayWood Toys,
Inc., a Canadian corporation. Clausi was the sole toy designer and
Moore was the sole oﬃcer and director of PlayWood. Neither Clausi
nor Moore had prior experience in the toy industry, but Clausi had
“always been a bit of a doodler and designer,” and the two men desired to “create high-quality hardwood maple toys for the indepen-

# 08/&34)*1



dent toy market.” As a newly formed corporation, PlayWood did not
own a facility in which it could produce toys. Instead, it worked in
conjunction with Mario Borsato, who owned a wood-working facility. Subject to a wri en conﬁdentiality agreement with PlayWood,
Borsato manufactured prototypes for PlayWood based on Clausi’s
design speciﬁcations.
PlayWood’s ﬁrst a empt to market publicly its toys was at the
Toronto Toy Fair on January 31, 1992. PlayWood received favorable
reviews from many of the toy retailers in a endance; PlayWood also
learned that the best way to get recognition for its toys was to a end
the New York Toy Fair (“Toy Fair”) the following month. Based on
this information, Clausi and Moore secured a position at the Toy Fair
in order to display PlayWood’s prototypes. It was during this Toy
Fair that Clausi and Moore ﬁrst encountered Learning Curve representatives Roy Wilson, Harry Abraham and John Lee.
On the morning of February 12, 1993, the ﬁrst day of the Toy
Fair, Roy Wilson stopped at PlayWood’s booth and engaged Clausi
and Moore in conversation. Wilson identiﬁed himself as Learning
Curve’s toy designer and explained that his company had a license
from the Bri Allcroft Company to develop Thomas the Tank Engine
& Friends™ (hereinafter “Thomas”) trains and accessories. Wilson
commented that he was impressed with the look and quality of PlayWood’s prototypes and raised the possibility of working together under a custom manufacturing contract to produce Learning Curve’s
line of Thomas products. Clausi and Moore responded that such
an arrangement would be of great interest to PlayWood. Later that
same day, Harry Abraham, Learning Curve’s vice president, and
John Lee, Learning Curve’s president, also stopped by PlayWood’s
booth. They too commented on the quality of PlayWood’s prototypes
and indicated that PlayWood might be a good candidate for a manufacturing contract with Learning Curve.
Clausi and Moore continued to have discussions with Learning
Curve’s representatives over the remaining days of the Toy Fair,
which ended on February 14. During these discussions, Lee indicated
that he would like two of his people, Abraham and Wilson, to visit
PlayWood in Toronto the day after the Toy Fair ended in order to
determine whether the two parties could work out a manufacturing
arrangement for some or all of Learning Curve’s wooden toys.
On February 18, 1993, Abraham and Wilson visited PlayWood
in Toronto as planned. The meeting began with a tour of Borsato’s
woodworking facility, where the prototypes on display at the Toy
Fair had been made. After the tour, the parties went to the conference room at Borsato’s facility. At this point, according to Clausi and
Moore, the parties agreed to make their ensuing discussion conﬁdential. Clausi testiﬁed:



$)"15&3  53"%& 4&$3&5
After we sat down in the board room, Harry [Abraham of
Learning Curve] immediately said: “Look, we’re going to
disclose conﬁdential information to you guys, and we’re
going to disclose some designs that Roy [Wilson of Learning Curve] has that are pre y conﬁdential. If Brio were to
get their hands on them, then we wouldn’t like that. And
we’re going to do it under the basis of a conﬁdential understanding.”
And I said: “I also have some things, some ideas on
how to produce the track and produce the trains now that
I’ve had a chance to look at them for the last couple of
days, and I think they’re conﬁdential as well. So if we’re
both okay with that, we should continue.” So we did.

Moore testiﬁed to the existence of a similar conversation:
It was at this point that Harry Abraham told us that
they were going to disclose some conﬁdential documents,
drawings, pricing, margins, and asked us if we would
keep that information conﬁdential. ...
I believe it was Robert [Clausi] who said that, you
know, absolutely, we would keep it conﬁdential. In fact,
we had some ideas that we felt would be conﬁdential we
would be disclosing to them, and would they keep it, you
know, conﬁdential? Would they reciprocate? And Harry
[Abraham] said: “Absolutely.” And then we proceeded
to go along with the meeting.
Immediately after the parties agreed to keep their discussion conﬁdential, Wilson, at Abraham’s direction, showed Clausi and Moore
drawings of various Thomas characters and provided information on
the projected volume of each of the products. Clausi testiﬁed that he
considered the documents disclosed by Learning Curve during the
meeting conﬁdential because they included information on products
not yet released to the public, as well as Learning Curve’s projected
volumes, costs and proﬁt margins for various products.
The parties’ discussion eventually moved away from train production and focused on track design. Wilson showed Clausi and
Moore drawings of Learning Curve’s track and provided samples
of their current product. At this point, Abraham conﬁded to Clausi
and Moore that track had posed “a bit of a problem for Learning
Curve.” Abraham explained that sales were terriﬁc for Learning
Curve’s Thomas trains, but that sales were abysmal for its track.
Abraham a ributed the lack of sales to the fact that Learning Curve’s
track was virtually identical to that of its competitor, Brio, which had
the lion’s share of the track market. Because there was “no diﬀerenti-

# 08/&34)*1



ation” between the two brands of track, Learning Curve’s track was
not even displayed in many of the toy stores that carried Learning
Curve’s products. Learning Curve had worked unsuccessfully for
several months a empting to diﬀerentiate its track from that of Brio.
After detailing the problems with Learning Curve’s existing track,
Abraham inquired of Clausi whether “there was a way to diﬀerentiate” its track from Brio’s track. Clausi immediately responded that he
“had had a chance to look at the track and get a feel for it [over] the last
few days” and that his “thoughts were that if the track were more realistic and more functional, that kids would enjoy playing with it more
and it would give the retailer a reason to carry the product, especially
if it looked diﬀerent than the Brio track.” Clausi further explained
that, if the track “made noise and [] looked like real train tracks, that
the stores wouldn’t have any problem, and the Thomas the Tank line,
product line would have [] its own diﬀerent track” and could “eﬀectively compete with Brio.” Abraham and Wilson indicated that they
were “intrigued” by Clausi’s idea and asked him what he meant by
“making noise.”
Clausi decided to show Abraham and Wilson exactly what he
meant. Clausi took a piece of Learning Curve’s existing track
from the table, drew some lines across the track (about every threequarters of an inch), and stated: “We can go ahead and machine
grooves right across the upper section, which would look like railway
tracks, and down below machine li le indentations as well so that it
would look more like or sound more like real track. You would roll
along and bumpity-bumpity as you go along.” Clausi then called Borsato into the conference room and asked him to cut grooves into the
wood “about a quarter of an inch deep from the top surface.” Borsato
left the room, complied with Clausi’s request, and returned with the
cut track three or four minutes later. Clausi ran a train back and forth
over the cut piece of track. The track looked more realistic than before,
but it did not make noise because the grooves were not deep enough.
Accordingly, Clausi instructed Borsato to cut the grooves “just a li le
bit deeper so that they go through the rails.” Borsato complied with
Clausi’s request once again and returned a few minutes later with
the cut piece of track. Clausi proceeded to run a train back and forth
over the track. This time the track made a “clickety-clack” sound,
but the train did not run smoothly over the track because the grooves
were cut “a li le bit too deep.” Based on the sound produced by the
track, Clausi told Abraham and Moore that if PlayWood procured a
contract with Learning Curve to produce the track, they could call it
“Clickety-Clack Track.”
Both Abraham and Wilson indicated that Clausi’s concept of cutting grooves into the track to produce a clacking sound was a novel
concept. Thereafter, Wilson and Clausi began to discuss how they



$)"15&3  53"%& 4&$3&5

could improve the idea to make the train run more smoothly on the
track, but Abraham interrupted them and stated: “No, focus. You
guys have to get the contract for the basic product ﬁrst, and then we
can talk about new products, because it takes [our licensor] a long
time to approve new products and new designs.”
The meeting ended shortly thereafter without further discussion
about Clausi’s concept for the noise-producing track. Before he left,
Wilson asked Clausi if he could take the piece of track that Borsato had cut with him while the parties continued their discussions.
Clausi gave Wilson the piece of track without hesitation. The piece
of track was the only item that Abraham and Wilson took from the
meeting. Clausi and Moore did not ask Wilson for a receipt for the
cut track, nor did they seek a wri en conﬁdentiality agreement to
protect PlayWood’s alleged trade secret. After the meeting, Clausi
amended PlayWood’s conﬁdentiality agreement with Borsato to ensure that materials discussed during the meeting would remain conﬁdential. Clausi also stamped many of the documents that he received
from Learning Curve during the meeting as conﬁdential because they
included information on products not yet released to the public. PlayWood never disclosed the contents of Learning Curve’s documents to
anyone.
During March of 1993, PlayWood and Learning Curve met on
three separate occasions to discuss further the possibility of PlayWood manufacturing Learning Curve’s Thomas products. At one of
the meetings, and at Learning Curve’s request, PlayWood submi ed
a manufacturing proposal for the Thomas products. Learning Curve
rejected PlayWood’s proposal. Learning Curve told Clausi that its licensor wanted the Thomas products to be made in the United States.
Thereafter, PlayWood had no contact with Learning Curve until late October of 1993, when Abraham contacted Clausi to discuss
another possible manufacturing contract because Learning Curve’s
secondary supplier was not providing enough product. Again, PlayWood submi ed a manufacturing proposal at Learning Curve’s request, but it too was rejected. Learning Curve later stated that its new
business partner had decided to manufacture the product in China.
Clausi and Moore continued to work on PlayWood’s toy concepts.
After the 1994 New York Toy Fair, which was not particularly successful for PlayWood, Clausi and Moore began to focus their eﬀorts
on reﬁning PlayWood’s concept for the noise-producing track. During this time, Clausi and Moore made no a empt to license or sell the
concept to other toy companies because they believed that PlayWood
still had “an opportunity to get in the door” with Learning Curve if
they could perfect the concept and also because they believed that
they were bound by a conﬁdentiality agreement.
In December of 1994, while shopping for additional track with

# 08/&34)*1



which to experiment, Moore discovered that Learning Curve was selling noise-producing track under the name “Clickety-Clack Track.”
Like the piece of track that Clausi had Borsato cut during PlayWood’s
February 18, 1993, meeting with Learning Curve, Clickety-Clack
Track™ has parallel grooves cut into the wood, which cause a “clacking” sound as train wheels roll over the grooves. Learning Curve was
promoting the new track as
the ﬁrst signiﬁcant innovation in track design since the inception of wooden train systems.... It is quite simply the
newest and most exciting development to come along recently in the wooden train industry, and it’s sure to cause
a sensation in the marketplace.... [I]t brings that sound
and feel of the real thing to a child’s world of make-believe
without bells, whistles, electronic sound chips or moving
parts.
PlayWood promptly wrote a cease and desist le er to Learning Curve.
The le er accused Learning Curve of stealing PlayWood’s concept
for the noise-producing track that it disclosed to Learning Curve “in
conﬁdence in the context of a manufacturing proposal.” Learning
Curve responded by seeking a declaratory judgment that it owned
the concept.
Previously, on March 16, 1994, Learning Curve had applied for
a patent on the noise-producing track. The patent, which was obtained on October 3, 1995, claims the addition of parallel impressions
or grooves in the rails, which cause a “clacking” sound to be emi ed
as train wheels roll over them. The patent identiﬁes Roy Wilson of
Learning Curve as the inventor.
Clickety-Clack Track™provided an enormous boost to Learning
Curve’s sales. Learning Curve had $20 million in track sales by the
ﬁrst quarter of 2000, and $40 million for combined track and accessory
sales.
II. D
The parties agree that their dispute is governed by the Illinois Trade
Secrets Act (“Act”). To prevail on a claim for misappropriation of a
trade secret under the Act, the plaintiﬀ must demonstrate that the
information at issue was a trade secret, that it was misappropriated
and that it was used in the defendant’s business. The issue currently
before us is whether there was legally suﬃcient evidence for the jury
to ﬁnd that PlayWood had a trade secret in its concept for the noiseproducing toy railroad track that it revealed to Learning Curve on
February 18, 1993.
Although the Act explicitly deﬁnes a trade secret in terms of [actual secrecy and reasonable eﬀorts], Illinois courts frequently refer

64 1BU /P   

0O UIF GBDUT BT GPVOE CZ UIF KVSZ
8JMTPO XBT OPU UIF JOWFOUPS BOE UIF
QBUFOU TIPVME OPU IBWF JTTVFE

5IF SFMFWBOU QPSUJPOT PG UIF *54" USBDL
UIF 654"



$)"15&3  53"%& 4&$3&5

to six common law factors (which are derived from § 757 of the Restatement (First) of Torts) in determining whether a trade secret exists: (1) the extent to which the information is known outside of the
plaintiﬀ’s business; (2) the extent to which the information is known
by employees and others involved in the plaintiﬀ’s business; (3) the
extent of measures taken by the plaintiﬀ to guard the secrecy of the
information; (4) the value of the information to the plaintiﬀ’s business and to its competitors; (5) the amount of time, eﬀort and money
expended by the plaintiﬀ in developing the information; and (6) the
ease or diﬃculty with which the information could be properly acquired or duplicated by others.
Contrary to Learning Curve’s contention, we do not construe the
foregoing factors as a six-part test, in which the absence of evidence
on any single factor necessarily precludes a ﬁnding of trade secret
protection. Instead, we interpret the common law factors as instructive guidelines for ascertaining whether a trade secret exists under
the Act.
1. Extent to which PlayWood’s concept for noise-producing toy railroad
track was known outside of PlayWood’s business
PlayWood presented substantial evidence from which the jury could
have determined that PlayWood’s concept for noise-producing toy
railroad track was not generally known outside of Playwood’s business. It was undisputed at trial that no similar track was on the
market until Learning Curve launched Clickety-Clack Track™ in late
1994, more than a year after PlayWood ﬁrst conceived of the concept.
Of course, as Learning Curve correctly points out, merely being the
ﬁrst or only one to use particular information does not in and of itself
transform otherwise general knowledge into a trade secret. If it did,
the ﬁrst person to use the information, no ma er how ordinary or
well known, would be able to appropriate it to his own use under the
guise of a trade secret. However, in this case, there was additional evidence from which the jury could have determined that PlayWood’s
concept was not generally known within the industry.
First, there was substantial testimony that Learning Curve had attempted to diﬀerentiate its track from that of its competitors for several months, but that it had been unable to do so successfully.
Furthermore, PlayWood’s expert witness, Michael Kennedy, testiﬁed that PlayWood’s concept, as embodied in Clickety-Clack
Track™, was unique and permi ed “its seller to diﬀerentiate itself
from a host of competitors who [were] making a generic product.”
Kennedy explained that the look, sound and feel of the track made
it distinct from other toy railroad track: “[W]hen a child runs a train
across this track, he can feel it hi ing those li le impressions. And
when you’re talking about young children[,] having the idea that they

# 08/&34)*1



can see something that they couldn’t see before, feel something that
they couldn’t feel before, hear something that they couldn’t hear before, that is what diﬀerentiates this toy from its other competitors.”
Finally, PlayWood presented evidence that Learning Curve
sought and obtained a patent on the noise-producing track. It goes
without saying that the requirements for patent and trade secret protection are not synonymous. Unlike a patentable invention, a trade
secret need not be novel or unobvious. The idea need not be complicated; it may be intrinsically simple and nevertheless qualify as a
secret, unless it is common knowledge and, therefore, within the public domain. However, it is commonly understood that if an invention
has suﬃcient novelty to be entitled to patent protection, it may be
said a fortiori to be entitled to protection as a trade secret.
2. Extent to which PlayWood’s concept was known to employees and others
involved in PlayWood’s business
We agree with PlayWood that the evidence was suﬃcient to establish
that its concept for noise-producing track was known only by key
individuals in its business.
At the outset, we note brieﬂy that PlayWood was a small business,
consisting only of Clausi and Moore. Illinois courts have recognized
on several occasions that the expectations for ensuring secrecy are
diﬀerent for small companies than for large companies. Apart from
Clausi (PlayWood’s sole toy designer and the person who conceived
of the concept for noise-producing track) and Moore (PlayWood’s
sole oﬃcer and director), the only person who knew about the concept was Borsato, the person who physically produced PlayWood’s
prototype at Clausi’s direction. The concept was disclosed to Borsato
in order for PlayWood to develop fully its trade secret. Moreover,
Borsato’s actions were governed by a wri en conﬁdentiality agreement with PlayWood. Indeed, as an extra precaution, Clausi even
amended PlayWood’s conﬁdentiality agreement with Borsato immediately after the February 18, 1993, meeting to ensure that materials
discussed during the meeting would remain conﬁdential.
3. Measures taken by PlayWood to guard the secrecy of its concept
There also was suﬃcient evidence for the jury to determine that PlayWood took reasonable precautions to guard the secrecy of its concept.
The Act requires the trade secret owner to take actions that are “reasonable under the circumstances to maintain [the] secrecy or conﬁdentiality” of its trade secret; it does not require perfection. Whether
the measures taken by a trade secret owner are suﬃcient to satisfy the
Act’s reasonableness standard ordinarily is a question of fact for the
jury. Indeed, we previously have recognized that only in an extreme
case can what is a “reasonable” precaution be determined, because



$)"15&3  53"%& 4&$3&5

the answer depends on a balancing of costs and beneﬁts that will vary
from case to case.
Here, the jury was instructed that it must ﬁnd “by a preponderance of the evidence that PlayWood’s trade secrets were given to
Learning Curve as a result of a conﬁdential relationship between
the parties.” By returning a verdict in favor of PlayWood, the jury
necessarily found that Learning Curve was bound to PlayWood by
a pledge of conﬁdentiality. The jury’s determination is amply supported by the evidence. Both Clausi and Moore testiﬁed that they
entered into an oral conﬁdentiality agreement with Abraham and
Wilson before beginning their discussion on February 18, 1993. In
particular, Clausi testiﬁed that he told Abraham and Wilson: “I also
have some things, some ideas on how to produce the track and produce the trains now that I’ve had a chance to look at them for the last
couple of days, and I think they’re conﬁdential as well. So if we’re
both okay with that, we should continue.” In addition to this testimony, the jury heard that Learning Curve had disclosed substantial
information to PlayWood during the February 18th meeting, including projected volumes, costs and proﬁt margins for various products,
as well as drawings for toys not yet released to the public. The jury
could have inferred that Learning Curve would not have disclosed
such information in the absence of a conﬁdentiality agreement. Finally, the jury also heard (from several of Learning Curve’s former
business associates) that Learning Curve routinely entered into oral
conﬁdentiality agreements like the one with PlayWood.
PlayWood might have done more to protect its secret. As Learning Curve points out, PlayWood gave its only prototype of the noiseproducing track to Wilson without ﬁrst obtaining a receipt or written conﬁdentiality agreement from Learning Curve—a decision that
proved unwise in hindsight. Nevertheless, we believe that the jury
was entitled to conclude that PlayWood’s reliance on the oral conﬁdentiality agreement was reasonable under the circumstances of this
case. First, it is well established that the formation of a conﬁdential relationship imposes upon the disclosee the duty to maintain the information received in the utmost secrecy and that the unprivileged use
or disclosure of another’s trade secret becomes the basis for an action
in tort. Second, both Clausi and Moore testiﬁed that they believed
PlayWood had a realistic chance to “get in the door” with Learning
Curve and to produce the concept as part of Learning Curve’s line of
Thomas products. Clausi and Moore did not anticipate that Learning Curve would violate the oral conﬁdentiality agreement and utilize PlayWood’s concept without permission; rather, they believed in
good faith that they “were going to do business one day again with
Learning Curve with respect to the design concept.” Finally, we believe that, as part of the reasonableness inquiry, the jury could have

# 08/&34)*1



considered the size and sophistication of the parties, as well as the
relevant industry. Both PlayWood and Learning Curve were small
toy companies, and PlayWood was the smaller and less experienced
of the two.
4. Value of the concept to PlayWood and to its competitors
There was substantial evidence from which the jury could have determined that PlayWood’s concept had value both to PlayWood and
to its competitors. It was undisputed at trial that Learning Curve’s
sales skyrocketed after it began to sell Clickety-Clack Track™. In
addition, PlayWood’s expert witness, Michael Kennedy, testiﬁed
that PlayWood’s concept for noise-producing track had tremendous
value. Kennedy testiﬁed that the “cross-cuts and changes in the
[track’s] surface” imparted value to its seller by causing the track to
“look diﬀerent, feel diﬀerent and sound diﬀerent than generic track.”
Kennedy further testiﬁed that, in his opinion, the track would have
commanded a premium royalty under a negotiated license agreement because the “invention allows its seller to diﬀerentiate itself
from a host of competitors who are making a generic product with
whom it is competing in a way that is proprietary and exclusive, and
it gives [the seller] a signiﬁcant edge over [its] competition.”
Despite this evidence, the district court concluded that PlayWood’s concept had no economic value. The court’s conclusion was
based, in part, on the fact that PlayWood’s prototype did not work
perfectly; as noted by the court, the ﬁrst set of cuts were too shallow
to produce sound and the second set of cuts were too deep to permit the train to roll smoothly across the track. In the district court’s
view, even if the concept of cu ing grooves into the wooden track
in order to produce noise originated with Clausi, the concept lacked
value until it was reﬁned, developed and manufactured by Learning
Curve.
We cannot accept the district court’s conclusion because it is belied by the evidence. At trial, Kennedy was asked whether, in his
opinion, the fact that PlayWood’s prototype did not work perfectly affected the value of PlayWood’s concept, and he testiﬁed that it did not.
Kennedy testiﬁed that he would assign the same value to PlayWood’s
concept as it was conceived on February 18, 1993, as he would the
ﬁnished product that became known as Clickety-Clack Track™ because, at that time, he would have known “that most of the design
[had] already been done and that [he] just need[ed] to go a li le bit
further to make it really lovely.” Kennedy further testiﬁed that it was
standard practice in the industry for a license to be negotiated based
on a prototype (much like the one PlayWood disclosed to Learning
Curve) rather than a ﬁnished product and that the license generally
would cover the prototypical design, as well as any enhancements



.JMHSJN f <>

$)"15&3  53"%& 4&$3&5

or improvements of that design. Based on this testimony, we cannot
accept the district court’s conclusion that PlayWood’s concept possessed no economic value.
It is irrelevant under Illinois law that PlayWood did not actually
use the concept in its business. The proper criterion is not ‘actual use’
but whether the trade secret is “of value” to the company. Kennedy’s
testimony was more than suﬃcient to permit the jury to conclude that
the concept was “of value” to PlayWood. It is equally irrelevant that
PlayWood did not seek to patent its concept. So long as the concept
remains a secret, i.e., outside of the public domain, there is no need for
patent protection. Professor Milgrim makes this point well: “Since
every inventor has the right to keep his invention secret, one who has
made a patentable invention has the option to maintain it in secrecy,
relying upon protection accorded to a trade secret rather than upon
the rights which accrue by a patent grant.” It was up to PlayWood,
not the district court, to determine when and how the concept should
have been disclosed to the public.
5. Amount of time, eﬀort and money expended by PlayWood in developing
its concept
PlayWood expended very li le time and money developing its concept; by Clausi’s own account, the cost to PlayWood was less than
one dollar and the time spent was less than one-half hour. The district court determined that “such an insigniﬁcant investment is insufﬁcient as a ma er of Illinois law to establish the status of a ‘trade
secret.’” We believe that the district court gave too much weight to
the time, eﬀort and expense of developing the track.
A signiﬁcant expenditure of time and/or money in the production
of information may provide evidence of value. However, we do not
understand Illinois law to require such an expenditure in all cases.
As pointed out by the district court, several Illinois cases have
emphasized the importance of developmental costs. However, notably, none of those cases concerned the sort of innovative and creative concept that we have in this case. Indeed, several of the cases in
Illinois that emphasize developmental costs concern compilations of
data, such as customer lists. In that context, it makes sense to require
the expenditure of signiﬁcant time and money because there is nothing original or creative about the alleged trade secret. Given enough
time and money, we presume that the plaintiﬀ’s competitors could
compile a similar list.
Here, by contrast, we are dealing with a new toy design that has
been promoted as “the ﬁrst signiﬁcant innovation in track design
since the inception of wooden train systems.” Toy designers, like
many artistic individuals, have intuitive ﬂashes of creativity. Often,
that intuitive ﬂash is, in reality, the product of earlier thought and

# 08/&34)*1



practice in an artistic craft. We fail to see how the value of PlayWood’s
concept would diﬀer in any respect had Clausi spent several months
and several thousand dollars creating the noise-producing track.
6. Ease or diﬃculty with which PlayWood’s concept could have been properly acquired or duplicated by others
Finally, we also believe that there was suﬃcient evidence for the jury
to determine that PlayWood’s concept could not have been easily acquired or duplicated through proper means. PlayWood’s expert witness, Michael Kennedy, testiﬁed: “This is a fairly simple product if
you look at it. But the truth is that because it delivers feeling and
sound as well as appearance, it isn’t so simple as it ﬁrst appears. It’s
a li le more elegant, actually, than you might think.” In addition to
Kennedy’s testimony, the jury heard that Learning Curve had spent
months a empting to diﬀerentiate its track from Brio’s before Clausi
disclosed PlayWood’s concept of noise-producing track. From this
evidence, the jury could have inferred that, if PlayWood’s concept
really was obvious, Learning Curve would have thought of it earlier.
Despite this evidence, the district court concluded that PlayWood’s concept was not a trade secret because it could have been
easily duplicated, stating that “[h]ad PlayWood succeeded in producing and marketing [the] notched track, the appearance of the track
product itself would have fully revealed the concept PlayWood now
claims as a secret.” Of course, the district court was correct in one
sense; PlayWood’s own expert recognized that, in the absence of
patent or copyright protection, the track could have been reverse engineered just by looking at it. However, the district court failed to
appreciate the fact that PlayWood’s concept was not publicly available. As Professor Milgrim states: “A potent distinction exists between a trade secret which will be disclosed if and when the product
in which it is embodied is placed on sale, and a ’trade secret’ embodied in a product which has been placed on sale, which product admits
of discovery of the ’secret’ upon inspection, analysis, or reverse engineering. Until disclosed by sale the trade secret should be entitled to
protection.” see also Callmann (“The fact that a secret is easy to duplicate after it becomes known does not militate against its being a trade
secret prior to that time.”). Reverse engineering can defeat a trade secret claim, but only if the product could have been properly acquired
by others, as is the case when the product is publicly sold. Here, PlayWood disclosed its concept to Learning Curve (and Learning Curve
alone) in the context of a conﬁdential relationship; Learning Curve
had no legal authority to reverse engineer the prototype that it received in conﬁdence. Accordingly, we must conclude that the jury
was entitled to determine that PlayWood’s concept could not easily

.JMHSJN f <>

$BMMNBOO f 



$)"15&3  53"%& 4&$3&5

have been acquired or duplicated through proper means.
&YQMPJUT 1SPCMFN
Exploit brokers are in the business of helping people defeat computer
security. Governments want to thumb through the hard drives of terrorists, criminals, and dissidents. Identity thieves want passwords
and bank account numbers. Extortionists want to delete data and
hold it for ransom. Corporate spies want access to competitors’ computers. All of them are willing to pay handsomely for the technical
tools that enable them to do so. These tools are typically built around
”exploits”: short pieces of software that take advantage of bugs in
commonly-used software like Windows, Adobe Flash, and iOS. As
soon as as software companies learn about these bugs, they race to
issue updates to ﬁx them; once that happens, any exploits based on
those bugs stop working. Thus, secrecy is essential to the exploit business in two ways: many of the uses are illegal, and exploits become
worthless soon after they become public knowledge.
Can exploit brokers – who buy exploits from the computer security experts who discover them and then resell those exploits to various clients – rely on trade secret law? Should they be able to? Do the
materials in this chapter and the previous one shed any light on how
you would expect the exploit business to work, and how it ought to
be regulated?



1SJPSJUZ

Because there is no requirement that a trade secret be unique – more
than one person can have the same information and each has a valid
and independent trade secret provided the other requirements are
met – trade secret does not generally raise diﬃcult issues about which
of several competing claimants developed the information ﬁrst.



$PMMBCPSBUJPOT
3FTUBUFNFOU 5IJSE PG 6OGBJS $PNQFUJUJPO

f 
#SFBDI PG $POöEFODF CZ &NQMPZFFT

cmt. e.

Allocation of ownership between employers and employees. – The
law of agency has established rules governing the ownership of
valuable information created by employees during the course of
an employment relationship. See Restatement, Second, Agency
§ 397. In the absence of a contrary agreement, the law ordinarily assigns ownership of an invention or idea to the person who
conceives it. However, valuable information that is the product of an employee’s assigned duties is owned by the employer,

# 08/&34)*1



even when the information results from the application of the
employee’s personal knowledge or skill.
An employee is ordinarily entitled to claim ownership of
patents and trade secrets developed outside the scope of the
employee’s assigned duties, even if the invention or idea relates to the employer’s business and was developed using the
employer’s time, personnel, facilities, or equipment. In the latter circumstances, however, the employer is entitled to a “shop
right”—an irrevocable, nonexclusive, royalty-free license to use
the innovation. Similarly, employees retain ownership of information comprising their general skill, knowledge, training, and
experience.
Although the rules governing ownership of valuable information created during an employment relationship are most
frequently applied to inventions, the rules are also applicable to
information such as customer lists, marketing ideas, and other
valuable business information. If an employee collects or develops such information as part of the assigned duties of the employment, the information is owned by the employer. Thus, if
the information qualiﬁes for protection as a trade secret, unauthorized use or disclosure will subject the employee to liability.
cmt. g. Contractual protection. – Absent an applicable statutory prohibition, agreements relating to the ownership of inventions and
discoveries made by employees during the term of the employment are generally enforceable according to their terms. Employment agreements sometimes include provisions granting
the employer ownership of all inventions and discoveries conceived by the employee during the term of the employment. In
some situations, however, it may be diﬃcult to prove when a
particular invention was conceived. The employee may have an
incentive to delay disclosure of the invention until after the employment is terminated in order to avoid the contractual or common law claims of the employer. It may also be diﬃcult to establish whether a post-employment invention was improperly
derived from the trade secrets of the former employer. Some
employment agreements respond to this uncertainty through
provisions granting the former employer ownership of inventions and discoveries relating to the subject ma er of the former employment that are developed by the employee even after the termination of the employment. Such agreements can
restrict the former employee’s ability to exploit the skills and
training desired by other employers and may thus restrain competition and limit employee mobility. The courts have therefore
subjected such “holdover” agreements to scrutiny analogous to



$)"15&3  53"%& 4&$3&5
that applied to covenants not to compete. Thus, the agreement
may be unenforceable if it extends beyond a reasonable period
of time or to inventions or discoveries resulting solely from the
general skill and experience of the former employee.

$ 1SPDFEVSFT
5IF 3FTUBUFNFOUT USFBUFE SFBTPOBCMF
FòPSUT BT QBSU PG UIF TFDSFDZ BOBMZTJT
6OEFS UIF 654" &&" BOE %54" JU JT B
TFQBSBUF FMFNFOU

3FBTPOBCMF FòPSUT
5IF 4JNQTPOT
FQJTPEF ' #VSOTh )FJS

The most important – and arguably the only – procedural prerequisite to having a valid trade secret is making reasonable eﬀorts to preserve its secrecy. There is no requirement that the owner of a trade
secret register it as one with a government agency, or take other formal steps to identify the secret in advance. Remember that everyone
agrees a trade secret must actually be secret to be protected; what
does a reasonable eﬀorts requirement add? Why?
6OJUFE 4UBUFT W -BOHF
 'E  UI $JS 
One ingredient of a trade secret is that “the owner thereof has taken
reasonable measures to keep such information secret”. Lange contends that the proof fell short, but a sensible trier of fact could have
concluded that RAPCO took “reasonable measures to keep the information secret”. RAPCO stores all of its drawings and manufacturing data in its CAD room, which is protected by a special lock, an
alarm system, and a motion detector. The number of copies of sensitive information is kept to a minimum; surplus copies are shredded.
Some information in the plans is coded, and few people know the
keys to these codes. Drawings and other manufacturing information
contain warnings of RAPCO’s intellectual property rights; every employee receives a notice that the information with which he works is
conﬁdential. None of RAPCO’s subcontractors receives full copies
of the schematics; by dividing the work among vendors, RAPCO ensures that none can replicate the product. This makes it irrelevant
that RAPCO does not require vendors to sign conﬁdentiality agreements; it relies on deeds (the spli ing of tasks) rather than promises
to maintain conﬁdentiality. Although, as Lange says, engineers and
drafters knew where to get the key to the CAD room door, keeping
these employees out can’t be an ingredient of “reasonable measures
to keep the information secret”; then no one could do any work. So
too with plans sent to subcontractors, which is why dissemination to
suppliers does not undermine a claim of trade secret.
3FMJHJPVT 5FDIOPMPHZ $FOUFS W /FUDPN 0O-JOF $PNNVOJDBUJPOT
4FSWJDFT *OD
 ' 4VQQ  /% $BM 

$ 130$&%63&4



Information is protectable as a trade secret where the owner has taken
eﬀorts that are reasonable under the circumstances to maintain its secrecy. “Reasonable eﬀorts” can include advising employees of the existence of a trade secret, limiting access to the information on a “need
to know basis,” and keeping secret documents under lock. The court
ﬁnds that RTC has put forward suﬃcient evidence that it took steps
that were reasonable under the circumstances to protect its purported
trade secrets. RTC’s president describes elaborate means taken to ensure the conﬁdentiality of the Advanced Technology works, including use of locked cabinets, safes, logging and identiﬁcation of the materials, availability of the materials at only a handful of sites worldwide, electronic sensors a ached to documents, locked briefcases for
transporting works, alarms, photo identiﬁcations, security personnel,
and conﬁdentiality agreements for all of those given access to the materials. McShane testiﬁes that all copies of the Advanced Technology
works that are outside of the Church were gained through improper
means, such as by theft. Thirty-ﬁve other declarants conﬁrm that the
measures mentioned by McShane have been used, though not in exactly the same manner, in other Churches and at other times. There
is further evidence that Erlich himself signed conﬁdentiality agreements with respect to the Advanced Technology materials and, specifically, the upper-level “NOTS” course materials. The court is unpersuaded by Erlich’s claims that the Church’s measures have not covered all locations where the Advanced Technology works are found
and do not cover crucial time periods. Eﬀorts at maintaining secrecy
need not be extreme, just reasonable under the circumstances. The
Church has made more than an adequate showing on this issue.25
3PDLXFMM (SBQIJD 4ZTUFNT *OD W %&7 *OEVTUSJFT *OD
 'E  UI $JS 
The requirement of reasonable eﬀorts has both evidentiary and remedial signiﬁcance, and this regardless of which of the two diﬀerent conceptions of trade secret protection prevails. (Both conceptions have
footholds in Illinois law, as we shall see.) The ﬁrst and more common
merely gives a remedy to a ﬁrm deprived of a competitively valuable secret as the result of an independent legal wrong, which might
25

The notion that the Church’s trade secrets are disclosed to thousands of parishioners makes this a rather unusual trade secrets case. However, because parishioners are required to maintain the secrecy of the materials, the court sees no reason why the mere fact that many people have seen the information should negate
the information’s trade secret status. While it is logically more likely that a secret
will leak out when more people are entrusted with it, absent evidence of leakage
the court ﬁnds that giving out the secrets to a large number of people, though no
more than necessary, is not itself an unreasonable security step.

3PDLXFMM XIJDI NBOVGBDUVSFT QSJOU
JOH QSFTTFT TVFE %&7 B DPNQFUJOH
NBOVGBDUVSFS GPS NBLJOH SFQMBDFNFOU
QBSUT GPS 3PDLXFMM QSFTTFT " LFZ DPN
QPOFOU PG 3PDLXFMMT DMBJNT XT UIBU
%&7 IBE JO JUT QPTTFTTJPO BCPVU 
iQJFDF QBSU ESBXJOHTw EFUBJMFE NBOV
GBDUVSJOH EJBHSBNT GPS QBSUT UP 3PDL
XFMM QSFTTFT 3PDLXFMM BMMFHFE UIBU UIF
QJFDF QBSU ESBXJOHT IBE CFFO TUPMFO
CZ GPSNFS 3PDLXFMM FNQMPZFFT JODMVE
JOH 'MFDL BOE 1FMPTP CPUI PG XIPN
XFSF TVCFRVFOUMZ FNQMPZFE CZ %&7
"MPOH UIF XBZ %&7 BSHVFE UIBU 3PDL
XFMM GBJMFE UP NBLF SFBTPOBCMF FòPSUT
UP LFFQ UIF EJBHSBNT TFDSFU XIJDI MFE
+VEHF 1PTOFS UP EJTDVTT UIF QVSQPTF PG
UIF SFBTPOBCMF FòPSUT SFRVJSFNFOU



$)"15&3  53"%& 4&$3&5

be conversion or other trespass or the breach of an employment contract or of a conﬁdentiality agreement. Under this approach, because
the secret must be taken by improper means for the taking to give
rise to liability, the only signiﬁcance of trade secrecy is that it allows
the victim of wrongful appropriation to obtain damages based on the
competitive value of the information taken. The second conception
of trade secrecy is that “trade secret” picks out a class of socially valuable information that the law should protect even against nontrespassory or other lawful conduct.
It should be apparent that the two diﬀerent conceptions of trade
secret protection are be er described as diﬀerent emphases. The ﬁrst
emphasizes the desirability of deterring eﬀorts that have as their sole
purpose and eﬀect the redistribution of wealth from one ﬁrm to another. The second emphasizes the desirability of encouraging inventive activity by protecting its fruits from eﬀorts at appropriation that
are, indeed, sterile wealth-redistributive – not productive – activities.
The approaches diﬀer, if at all, only in that the second does not limit
the class of improper means to those that ﬁt a preexisting pigeonhole
in the law of tort or contract or ﬁduciary duty – and it is by no means
clear that the ﬁrst approach assumes a closed class of wrongful acts,
either.
Under the ﬁrst approach, at least if narrowly interpreted so that
it does not merge with the second, the plaintiﬀ must prove that the
defendant obtained the plaintiﬀ’s trade secret by a wrongful act, illustrated here by the alleged acts of Fleck and Peloso in removing
piece part drawings from Rockwell’s premises without authorization,
in violation of their employment contracts and conﬁdentiality agreements, and using them in competition with Rockwell. Rockwell is
unable to prove directly that the 100 piece part drawings it got from
DEV in discovery were stolen by Fleck and Peloso or obtained by
other improper means. But if it can show that the probability that
DEV could have obtained them otherwise – that is, without engaging
in wrongdoing – is slight, then it will have taken a giant step toward
proving what it must prove in order to recover under the ﬁrst theory
of trade secret protection. The greater the precautions that Rockwell
took to maintain the secrecy of the piece part drawings, the lower
the probability that DEV obtained them properly and the higher the
probability that it obtained them through a wrongful act; the owner
had taken pains to prevent them from being obtained otherwise.
Under the second theory of trade secret protection, the owner’s
precautions still have evidentiary signiﬁcance, but now primarily as
evidence that the secret has real value. For the precise means by
which the defendant acquired it is less important under the second
theory, though not completely unimportant; remember that even the
second theory allows the unmasking of a trade secret by some means,

$ 130$&%63&4



such as reverse engineering. If Rockwell expended only paltry resources on preventing its piece part drawings from falling into the
hands of competitors such as DEV, why should the law, whose machinery is far from costless, bother to provide Rockwell with a remedy? The information contained in the drawings cannot have been
worth much if Rockwell did not think it worthwhile to make serious
eﬀorts to keep the information secret.
The remedial signiﬁcance of such eﬀorts lies in the fact that if the
plaintiﬀ has allowed his trade secret to fall into the public domain,
he would enjoy a windfall if permi ed to recover damages merely
because the defendant took the secret from him, rather than from the
public domain as it could have done with impunity. It would be like
punishing a person for stealing property that he believes is owned
by another but that actually is abandoned property. If it were true,
as apparently it is not, that Rockwell had given the piece part drawings at issue to customers, and it had done so without requiring the
customers to hold them in conﬁdence, DEV could have obtained the
drawings from the customers without commi ing any wrong. The
harm to Rockwell would have been the same as if DEV had stolen the
drawings from it, but it would have had no remedy, having parted
with its rights to the trade secret. This is true whether the trade secret is regarded as property protected only against wrongdoers or as
property protected against the world. In the ﬁrst case, a defendant is
perfectly entitled to obtain the property by lawful conduct if he can,
and he can if the property is in the hands of persons who themselves
commi ed no wrong to get it. In the second case the defendant is perfectly entitled to obtain the property if the plaintiﬀ has abandoned it
by giving it away without restrictions.
It is easy to understand therefore why the law of trade secrets requires a plaintiﬀ to show that he took reasonable precautions to keep
the secret a secret. If analogies are needed, one that springs to mind
is the duty of the holder of a trademark to take reasonable eﬀorts to
police infringements of his mark, failing which the mark is likely to
be deemed abandoned, or to become generic or descriptive (and in
either event be unprotectable). The trademark owner who fails to police his mark both shows that he doesn’t really value it very much
and creates a situation in which an infringer may have been unaware
that he was using a proprietary mark because the mark had drifted
into the public domain, much as DEV contends Rockwell’s piece part
drawings have done.
But only in an extreme case can what is a “reasonable” precaution
be determined on a motion for summary judgment, because the answer depends on a balancing of costs and beneﬁts that will vary from
case to case and so require estimation and measurement by persons
knowledgeable in the particular ﬁeld of endeavor involved. On the



$)"15&3  53"%& 4&$3&5

one hand, the more the owner of the trade secret spends on preventing the secret from leaking out, the more he demonstrates that the
secret has real value deserving of legal protection, that he really was
hurt as a result of the misappropriation of it, and that there really was
misappropriation. On the other hand, the more he spends, the higher
his costs. The costs can be indirect as well as direct. The more Rockwell restricts access to its drawings, either by its engineers or by the
vendors, the harder it will be for either group to do the work expected
of it. Suppose Rockwell forbids any copying of its drawings. Then
a team of engineers would have to share a single drawing, perhaps
by passing it around or by working in the same room, huddled over
the drawing. And how would a vendor be able to make a piece part
– would Rockwell have to bring all that work in house? Such reconﬁgurations of pa erns of work and production are far from costless;
and therefore perfect security is not optimum security.

%

*OGSJOHFNFOU 4JNJMBSJUZ

The essence of trade secret misappropriation is to obtain or use secret information acquired through “improper means.” Note that this
essence includes an implicit requirement that the information the defendant obtained or used is the same information the plaintiﬀ claims
as a trade secret.
#JH 7JTJPO 1SJWBUF -UE W &* %VQPOU %F /FNPVST  $P
 ' 4VQQ E  4%/: 
Big Vision’s second argument is that DuPont’s recyclable banner
product lines misappropriate Big Vision’s trade secret. Quite simply, Big Vision cannot demonstrate that its recyclable banners are
substantially similar to DuPont’s. The parties do not dispute that
DuPont’s recyclable banner products are not made by either lamination or coextrusion. None of DuPont’s recyclable banner products
use the three-layer structures tested at the Trials, the range of CaCO3
tested at the Trials, or “minimal” amounts of Entira (to the extent it
has been deﬁned), since DuPont’s products either use 100% or 0%
Entira. Furthermore, DuPont’s recyclable banner products are not
printable with solvent ink. Thus, to the extent Big Vision’s trade secret is discernible, DuPont’s products implicate almost none of its
elements.60
60

Plaintiﬀ argues that because DuPont’s banners do not exhibit the four-item
“wish list” that Big Vision’s trade secret is supposed to cause, DuPont must have
ineptly misappropriated its trade secret. While clever, this argument is not a fair
reading of the record, which makes clear that DuPont’s recyclable banners are simply not substantially similar to Big Vision’s alleged trade secret.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



& *OGSJOHFNFOU 1SPIJCJUFE $POEVDU
Before you dive into the new cases, look back at Netcom, Lange, Rockwell, and Learning Curve. You read them as cases on the existence of
trade secrets. They are also cases on misappropriation. What did the
defendants in each case do? Was it misappropriation? This duality
is typical of intellectual property cases. Both protectability and misappropriation are required to ﬁnd a defendant liable, which means
that both protectability and misappropriation are potentially in play
in every case. A trade secret defendant can win by showing that the
plaintiﬀ lacked a valid protectable trade secret in the ﬁrst place, or by
showing that the defendant did not misappropriate that trade secret.



'PS NPSF PO UIF SFMBUJPOTIJQ CFUXFFO
QSPUFDUJPO BOE JOGSJOHFNFOU TFF .BSL
" -FNMFZ  .BSL 1 .D,FOOB 4DPQF 
8N  .BSZ - 3FW   

1SPWJOH *OGSJOHFNFOU

(SZOCFSH W #1 1-$
/P  $JW  3+)  64 %JTU -&9*4  4%/: .BS  
In the enormous record before the court, there is no direct evidence
that ARCO used Grynberg’s information in evaluating Tengiz or the
Caspian pipeline. How ARCO came to make those investments is no
mystery however: engineers and executives alike have testiﬁed in detail as to the evaluation and decision-making process. With respect to
both investments, publically available resources were used initially,
and then supplemented at length in data rooms set up by the organizations managing the investment – for Tengiz the Chevron data
room and for the Caspian Pipeline the Oman data room. Further, although plaintiﬀ’s experts state generally that the publically available
sources were inferior to Grynberg’s information, plaintiﬀ concedes
that his information – obtained in 1989-90 – was ”outdated” by 1996.
Moreover, plaintiﬀ admits that when Chevron invested in Tengiz it
had been given access by the Kazakhs to all the information to which
Grynberg was privy, information that would have been available in
the comprehensive and up to date data rooms prepared for ARCO
when it reviewed the Tengiz investment years later.
Plaintiﬀ argues that ARCO’s alleged use can be proven circumstantially, in much the same way that “use of a trade secret can be
proven by showing access to the trade secret plus the subsequent similarity of the trade secret and a Defendant’s product.” Indeed, the law
of trade secrets acknowledges the basic logic that when two products look alike, there is probably more than a coincidental connection between them. See Electro-Miniatures Corp. v. Wendon Co. (misappropriation provable by circumstantial evidence where company
that had struggled to produce printed circuit slip rings suddenly “issued a catalog depicting an entire line of printed circuit slip ring assemblies, resembling those built by the plaintiﬀ”). Nor is there any

&MFDUSP.JOJBUVSFT  'E   E
$JS 



3PDIFTUFS .JEMBOE /P DW
 64 %JTU -&9*4   8  8% .JDI +VOF  

$)"15&3  53"%& 4&$3&5

inherent reason to limit this approach to cases involving products
(electrical or otherwise). Logically, in any case where what is done
or produced by the alleged thief bears some unique markers of the
allegedly stolen secrets, it may be inferred that the thief used the secrets. Thus in Rochester Midland Corp. v. Enerco Corp., use of pricing,
product, and customer information could be inferred where eighteen
accounts associated with a poached employee switched to the defendant company shortly after the conﬁdential information was brought
over. However, the inference is only as strong as logic demands –
where an alleged thief’s products lack a suspicious similarity to the
secrets, the inference would not lie.
Grynberg could make a circumstantial case for use under this theory, then, only to the extent that ARCO’s actions bore the unique
marks of his information, or showed a suspicious similarity to it.
ARCO did eventually make investments in Tengiz and the Caspian
pipeline, which were among the investments that Grynberg had endorsed and relayed information about. However ARCO also declined to pursue other investments Grynberg had advocated, such as
the Karachaganak oil ﬁeld also in the area of mutual interest. Moreover nothing about ARCO’s investments bears the markers of the
Grynberg information in such a way as to justify inferring the use
of that information. It is not as if ARCO built wells at particular locations previously suggested by Grynberg, worked primarily through
contacts developed by Grynberg, or tied its investments to Grynberg’s numbers in a suspiciously similar way. Rather, an oil company
chose to invest in one of the largest oil ﬁelds in the world, in a manner
diﬀerent from that envisioned by Grynberg at the time he developed
his proposed consortium. That it did so is unsurprising and does not
evince the kind of suspicious similarity present in Electro-Miniatures
and Rochester Midland. Accordingly an inference of use based on similarity is not appropriate here.



%JSFDU *OGSJOHFNFOU
3FTUBUFNFOU 5IJSE PG 6OGBJS $PNQFUJUJPO

f 
*NQSPQFS "DRVJTJUJPO PG 5SBEF 4FDSFUT

“Improper” means of acquiring another’s trade secret ... include theft,
fraud, unauthorized interception of communications, inducement of
or knowing participation in breach of conﬁdence, and other means
either wrongful in themselves or wrongful under the circumstances
of the case. Independent discovery and analysis of publicly available
products or information are not improper means of acquisition.
6OJGPSN 5SBEF 4FDSFUT "DU

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



“Improper means” includes theft, bribery, misrepresentation, breach
or inducement of a breach of a duty to maintain secrecy, or espionage
through electronic or other means;

f 
%FöOJUJPOT

These lists of ”improper means” can be roughly divided into two
types of wrongful conduct. On the one hand there is espionage, which
often involves theft, trespass, or computer hacking. On the other
hand there is breach of conﬁdence, which often involves violating a
promise to keep someone else’s secrets. It is tempting to to conclude
that “improper means” consist of torts (espionage) and breach of contract (breach of conﬁdence), but this equation is a li le too pat.
&* EV 1POU EF /FNPVST  $P W $ISJTUPQIFS
 'E  UI $JS 
This is a case of industrial espionage in which an airplane is the cloak
and a camera the dagger. The defendants-appellants, Rolfe and Gary
Christopher, are photographers in Beaumont, Texas. The Christophers were hired by an unknown third party to take aerial photographs of new construction at the Beaumont plant of E. I. DuPont de
Nemours & Company, Inc. Sixteen photographs of the DuPont facility were taken from the air on March 19, 1969, and these photographs
were later developed and delivered to the third party.
DuPont subsequently ﬁled suit against the Christophers, alleging
that the Christophers had wrongfully obtained photographs revealing DuPont’s trade secrets which they then sold to the undisclosed
third party. DuPont contended that it had developed a highly secret but unpatented process for producing methanol, a process which
gave DuPont a competitive advantage over other producers. This
process, DuPont alleged, was a trade secret developed after much
expensive and time-consuming research, and a secret which the company had taken special precautions to safeguard. The area photographed by the Christophers was the plant designed to produce
methanol by this secret process, and because the plant was still under construction parts of the process were exposed to view from directly above the construction area. Photographs of that area, DuPont
alleged, would enable a skilled person to deduce the secret process
for making methanol. DuPont thus contended that the Christophers
had wrongfully appropriated DuPont trade secrets by taking the photographs and delivering them to the undisclosed third party.
The Christophers argued both at trial and before this court that
they commi ed no “actionable wrong” in photographing the DuPont
facility and passing these photographs on to their client because they

&ENVOE ,JUDI JO 5IF -BX BOE &DP
OPNJDT PG 3JHIUT JO 7BMVBCMF *OGPSNBUJPO
 + -FHBM 4UVE   TQFDVMBUFT
UIBU 5IF BQQFBSBODF PG UIF BJSQMBOF
BU TVDI BO PQQPSUVOF NPNFOU <NBZ
IBWF> TVHHFTUFE UP %V1POU UIBU TPNF
LJOE PG JOTJEF MFBL IBE UJQQFE Pò UIF
QIPUPHSBQIFST PS UIFJS DMJFOU UP UIF
PQQPSUVOJUZ



)ZEF  48E  5FY 

$)"15&3  53"%& 4&$3&5

conducted all of their activities in public airspace, violated no government aviation standard, did not breach any conﬁdential relation,
and did not engage in any fraudulent or illegal conduct. In short, the
Christophers argue that for an appropriation of trade secrets to be
wrongful there must be a trespass, other illegal conduct, or breach of
a conﬁdential relationship. We disagree.
It is true, as the Christophers assert, that the previous trade secret
cases have contained one or more of these elements. However, we do
not think that the Texas courts would limit the trade secret protection
exclusively to these elements.
Although the previous cases have dealt with a breach of a conﬁdential relationship, a trespass, or other illegal conduct, the rule is
much broader than the cases heretofore encountered. Not limiting
itself to speciﬁc wrongs, Texas adopted subsection (a) of the Restatement which recognizes a cause of action for the discovery of a trade
secret by any “improper” means.
The question remaining, therefore, is whether aerial photography
of plant construction is an improper means of obtaining another’s
trade secret. We conclude that it is and that the Texas courts would
so hold. The Supreme Court of that state has declared that “the undoubted tendency of the law has been to recognize and enforce higher
standards of commercial morality in the business world.” Hyde Corporation v. Huﬃnes. That court has quoted with approval articles indicating that the proper means of gaining possession of a competitor’s
secret process is through inspection and analysis of the product in
order to create a duplicate. Later another Texas court explained:
The means by which the discovery is made may be obvious, and the experimentation leading from known factors
to presently unknown results may be simple and lying
in the public domain. But these facts do not destroy the
value of the discovery and will not advantage a competitor who by unfair means obtains the knowledge without
paying the price expended by the discoverer.”

'PXMFS  48E  5FY $JW "QQ


Brown v. Fowler. We think, therefore, that the Texas rule is clear. One
may use his competitor’s secret process if he discovers the process
by reverse engineering applied to the ﬁnished product; one may use
a competitor’s process if he discovers it by his own independent research; but one may not avoid these labors by taking the process from
the discoverer without his permission at a time when he is taking reasonable precautions to maintain its secrecy. To obtain knowledge of
a process without spending the time and money to discover it independently is improper unless the holder voluntarily discloses it or
fails to take reasonable precautions to ensure its secrecy.
In the instant case the Christophers deliberately ﬂew over the

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



DuPont plant to get pictures of a process which DuPont had attempted to keep secret. The Christophers delivered their pictures to
a third party who was certainly aware of the means by which they
had been acquired and who may be planning to use the information
contained therein to manufacture methanol by the DuPont process.
The third party has a right to use this process only if he obtains this
knowledge through his own research eﬀorts, but thus far all information indicates that the third party has gained this knowledge solely by
taking it from DuPont at a time when DuPont was making reasonable
eﬀorts to preserve its secrecy. In such a situation DuPont has a valid
cause of action to prohibit the Christophers from improperly discovering its trade secret and to prohibit the undisclosed third party from
using the improperly obtained information.
In taking this position we realize that industrial espionage of the
sort here perpetrated has become a popular sport in some segments
of our industrial community. However, our devotion to free wheeling industrial competition must not force us into accepting the law
of the jungle as the standard of morality expected in our commercial
relations. Our tolerance of the espionage game must cease when the
protections required to prevent another’s spying cost so much that
the spirit of inventiveness is dampened. Commercial privacy must
be protected from espionage which could not have been reasonably
anticipated or prevented. We do not mean to imply, however, that
everything not in plain view is within the protected vale, nor that all
information obtained through every extra optical extension is forbidden. Indeed, for our industrial competition to remain healthy there
must be breathing room for observing a competing industrialist. A
competitor can and must shop his competition for pricing and examine his products for quality, components, and methods of manufacture. Perhaps ordinary fences and roofs must be built to shut out incursive eyes, but we need not require the discoverer of a trade secret
to guard against the unanticipated, the undetectable, or the unpreventable methods of espionage now available.
In the instant case DuPont was in the midst of constructing a plant.
Although after construction the ﬁnished plant would have protected
much of the process from view, during the period of construction the
trade secret was exposed to view from the air. To require DuPont to
put a roof over the unﬁnished plant to guard its secret would impose
an enormous expense to prevent nothing more than a school boy’s
trick. We introduce here no new or radical ethic since our ethos has
never given moral sanction to piracy. The marketplace must not deviate far from our mores. We should not require a person or corporation to take unreasonable precautions to prevent another from doing
that which he ought not do in the ﬁrst place. Reasonable precautions
against predatory eyes we may require, but an impenetrable fortress



8PVME $ISJTUPQIFS IBWF CFFO EFDJEFE
UIF TBNF XBZ JG JU XFSF  BOE UIF EF
GFOEBOUT VTFE QVCMJDMZ BWBJMBCMF TBUFM
MJUF QIPUPT GSPN (PPHMF &BSUI UP PC
TFSWF UIF UIF DPOTUSVDUJPO PG UIF QMBOU
8IBU JG UIFZ øFX B TNBMM UFOQPVOE
SFNPUFDPOUSPM ESPOF PWFS UIF QMBOU
8IBU JG UIFZ øFX UIF ESPOF PWFS UIFJS
OFJHICPShT GFODFE CBDLZBSE BOE QIP
UPHSBQIFE IJN TVOCBUIJOH OVEF

$)"15&3  53"%& 4&$3&5

is an unreasonable requirement, and we are not disposed to burden
industrial inventors with such a duty in order to protect the fruits
of their eﬀorts. “Improper” will always be a word of many nuances,
determined by time, place, and circumstances. We therefore need
not proclaim a catalogue of commercial improprieties. Clearly, however, one of its commandments does say “thou shall not appropriate a trade secret through deviousness under circumstances in which
countervailing defenses are not reasonably available.”
Having concluded that aerial photography, from whatever altitude, is an improper method of discovering the trade secrets exposed
during construction of the DuPont plant, we need not worry about
whether the ﬂight pa ern chosen by the Christophers violated any
federal aviation regulations. Regardless of whether the ﬂight was legal or illegal in that sense, the espionage was an improper means of
discovering DuPont’s trade secret.
,BNJO W ,VIOBV
 1E  0S 
For approximately 25 years plaintiﬀ had been employed by a kni ing
mill as a mechanic. In 1953 he entered into the garbage collection
business. From the time plaintiﬀ entered into the garbage collection
business he began thinking of methods of facilitating the loading of
garbage trucks and of compressing or packing the materials after they
were loaded. By 1955 he had done some experimental work on his
own truck, devising a hoist mechanism operated by hydraulic cylinders to lift a bucket from the ground to the top of the truck box. By
this time he had also arrived at the conclusion that the packing of the
loaded materials could best be eﬀected through the use of a hydraulically operated plow which would move against the loaded materials
and compress them against the interior of the truck. At the time plaintiﬀ conceived this solution there were on the market garbage truck
bodies containing various “packer” mechanisms, including hydraulically operated plows. However, plaintiﬀ and defendant apparently
were not aware of the use of hydraulic cylinders for this purpose and
thought that plaintiﬀ’s idea was novel in this respect.
In January, 1955, plaintiﬀ made arrangements with defendant
Kuhnau, president and manager of Oregon Rental Equipment Company, to use the company’s machine shop and one or more of its employees to assist plaintiﬀ in carrying on further experimental work in
developing plaintiﬀ’s ideas. This experimental work was carried on
for approximately one year. According to plaintiﬀ’s evidence, all of
the experimental work was done under his supervision and Kuhnau
had no voice or control as to the manner in which the developmental work was to be carried on. It is Kuhnau’s contention that he and
the employees of Oregon Rental Equipment Company contributed

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



suggestions and ideas which were used in the development and improvement of the truck body and compressor mechanism.
In the course of working on the project several persons who were
engaged in the garbage collection business came to the defendant’s
machine shop, observed the progress being made by plaintiﬀ and
made suggestions as to the practical application of plaintiﬀ’s idea.
Sometime in the summer of 1956 the truck and compressor mechanism which plaintiﬀ was seeking to develop was crystallized substantially in the form in which it now exists.
When plaintiﬀ had completed his experimental work he began to
receive orders for truck bodies embodying his improvements. The
ﬁrst two units sold were manufactured by Oregon Rental Equipment
Company. After the sale of these two units (in the spring of 1956)
Kuhnau terminated his connections with Oregon Rental Equipment
Company. He rented a machine shop at another location and began
business under the name of R.K. Truck Sales. Between May and October, 1956, he manufactured ten units for plaintiﬀ. For each unit Kuhnau received an amount agreed upon by the parties. Plaintiﬀ ﬁxed
the selling price of the unit and his proﬁt consisted of the diﬀerence
between the selling price and the amount he paid Kuhnau.
On or about October 1, 1956, Kuhnau informed plaintiﬀ that he
was going to manufacture truck bodies in competition with plaintiﬀ.
Kuhnau testiﬁed that the relationship was terminated as a result of a
disagreement over the amount he was to receive for manufacturing
the unit for plaintiﬀ. Plaintiﬀ contends that Kuhnau terminated the
relationship for the purpose of entering into competition with plaintiﬀ. The units manufactured by Kuhnau were similar to those which
he had previously manufactured for plaintiﬀ. However, there were
some diﬀerences in the design of the two units. The principal diﬀerence was that Kuhnau mounted the hydraulic cylinder operating the
plow or blade under the truck bed whereas the cylinder in plaintiﬀ’s
truck was above the bed. There was testimony supporting plaintiﬀ’s
assertion that it was his idea to place the cylinder under the bed of
the truck but that suggestion was not adopted because Kuhnau did
not think it was feasible.
Whether the information disclosed was intended to be appropriable by the disclosee will depend upon the relationship of the parties
and the circumstances under which the disclosure was made. It is
not necessary to show that the defendant expressly agreed not to use
the plaintiﬀ’s information; the agreement may be implied. And the
implication may be made not simply as a product of the quest for
the intention of the parties but as a legal conclusion recognizing the
need for ethical practices in the commercial world. In the case at bar
the relationship between plaintiﬀ and Kuhnau was such that an obligation not to appropriate the plaintiﬀ’s improvements could be im-



.D,JO[JF  1E  0S 

$)"15&3  53"%& 4&$3&5

plied. Kuhnau was paid to assist plaintiﬀ in the development of the
la er’s idea. It must have been apparent to Kuhnau that plaintiﬀ was
a empting to produce a unit which could be marketed. Certainly it
would not have been contemplated that as soon as the packer unit
was perfected Kuhnau would have the beneﬁt of plaintiﬀ’s ideas and
the perfection of the unit through painstaking and expensive experimentation. It is to be remembered that the plaintiﬀ’s experimentation
was being carried on, not on the assumption that he was duplicating
an existing machine, but upon the assumption that he was creating a
new product. It has been recognized in the cases that a manufacturer
who has been employed to develop an inventor’s ideas is not entitled
to appropriate those ideas to his own use.
Hyde is closely in point. In that case the defendant manufacturer,
having gained knowledge of a garbage compressor through a licensing agreement with the plaintiﬀ inventor, repudiated the agreement
and proceeded to manufacture and sell on its own account a compressor of similar design. Defendant was enjoined. The court held that
the parties were in a conﬁdential relationship and that the information relating to the compressor acquired by the defendant incident to
that relationship could not be appropriated by him. In that case, as in
the present case, plaintiﬀ obtained a patent during the course of the
trial. The defendant argued that since plaintiﬀ’s process was revealed
by the patent the process could not be regarded as a trade secret. The
court held that the public disclosure of plaintiﬀ’s process did not remove defendant’s duty not to exploit the economic advantage gained
through the information initially disclosed to him by plaintiﬀ. We see
no essential diﬀerence between the facts in the Hyde case and the case
at bar.
The principles applied in the foregoing cases have been recognized by this court. In McKinzie v. Cline, the plaintiﬀ employed the defendants to manufacture a gun swivel which one of the plaintiﬀs had
invented. The defendants discontinued manufacturing the swivel for
the plaintiﬀs and proceeded to manufacture and sell it for their own
account. It was held that defendants violated a conﬁdential relationship which existed between the parties and that therefore plaintiﬀs
were entitled to an injunction and damages. In that case, as in the
present one, plaintiﬀs had placed their product on the market and
had discussed its manufacture with various machinists. The court
noted that there was no “evidence in the record that anyone other
than defendant Cline and the plaintiﬀs had any knowledge of the inside workings of the gadget.” The court went further and held that
even though others might have become acquainted with the manufacturing process this would not entitle the defendants to violate the conﬁdence reposed in them by the plaintiﬀs. With respect to this point,
defendants in the present case argue that the McKinzie case is distin-

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



guishable from the case at bar in that the mechanism of the gun swivel
was complex, whereas the mechanism of the garbage truck was not.
The evidence does not support this contention. The description of the
packer mechanism, particularly the manner in which the blade was
a ached (the proper adjustment of which was one of the principal improvements claimed by plaintiﬀ), would indicate that it was of such
complexity that more than a general inspection of the unit would be
required to reveal the secret of plaintiﬀ’s improvements. The McKinzie case followed the line of authority previously discussed which
de-emphasizes the elements of secrecy and novelty and stresses the
breach of the conﬁdential relation between the parties. The court
adopted the higher standard of commercial ethics to which we have
already alluded:
If our system of private enterprise on which our nation has
thrived, prospered and grown great is to survive, fair dealing, honesty and good faith between contracting parties
must be zealously maintained; therefore, if one who has
learned of another’s invention through contractual relationship, such as in the present case, takes unconscionable
and inequitable advantage of the other to his own enrichment and at the expense of the la er, a court of equity will
extend its broad equitable powers to protect the party injured.
We reaﬃrm this declaration of business ethics and hold that defendant Kuhnau violated his duty to plaintiﬀ by appropriating the information derived through their business relationship.
Defendants contend that there was no proof that their product
contained the improvements alleged to have been developed by
plaintiﬀ. There is evidence that the plaintiﬀ’s and defendants’ trucks
were similar in structure and design. The trial judge, who inspected
the trucks, concluded that defendants’ trucks used the improvements
developed by plaintiﬀ. Where a person develops a product similar to
that developed by his discloser, the proof of similarity may be suﬃcient to impose upon the disclosee the burden of proving that there
was no misappropriation. Hoeltke v. C.M. Kemp Mfg. Co. stated: “The
similarity of defendant’s device to that of complainant is strong proof
that one was copied from the other; for it is hardly probable that different persons should independently of each other invent devices so
nearly similar at so nearly the same time.” In the same case the court
said that “one who admi edly receives a disclosure from an inventor, proceeds thereafter to manufacture articles of similar character,
and, when called to account, makes answer that he was using his own
ideas and not the ideas imparted to him” must sustain his position
by proof that is “clear, satisfactory, and beyond a reasonable doubt.”

)PFMULF  'E  UI $JS 



$)"15&3  53"%& 4&$3&5

We are of the opinion that there was suﬃcient evidence to support the
conclusion that defendants appropriated plaintiﬀ’s improvements.



4FDPOEBSZ *OGSJOHFNFOU

If a vice-president at MatrixCorp receives an email from someone calling himself Cypher oﬀering to provide details of a computer graphics technology similar to one used by its competitor NeoCorp, can he
take the deal? A moment’s thought should suggest that the answer
depends on how Cypher obtained the information and on what MatrixCorp knows about it. What about MatrixCorp’s customers? Do
they need to worry that their widgets were produced using a misappropriated trade secret?
6OJGPSN 5SBEF 4FDSFUT "DU
f
%FöOJUJPOT

(2)

“Misappropriation” means:
(i) acquisition of a trade secret of another by a person who
knows or has reason to know that the trade secret was acquired by improper means; or
(ii) disclosure or use of a trade secret of another without express or implied consent by a person who
(A) used improper means to acquire knowledge of the
trade secret; or
(B) at the time of disclosure or use, knew or had reason to
know that his knowledge of the trade secret was
(I) derived from or through a person who had utilized
improper means to acquire it;
(II) acquired under circumstances giving rise to a duty
to maintain its secrecy or limit its use; or
(III) derived from or through a person who owed a
duty to the person seeking relief to maintain its secrecy or limit its use; or
(C) before a material change of his [or her] position, knew
or had reason to know that it was a trade secret and
that knowledge of it had been acquired by accident or
mistake.

' %FGFOTFT
The two most signiﬁcant “defenses” to trade secret infringement are
independent discovery and reverse engineering. I put “defenses” in
quotation marks to emphasize that neither adds anything to the doctrines you have already seen. The defendant who establishes that

( 130#-&.4



she independently came up with the same information has actually
defeated a crucial element of the plaintiﬀ’s case-in-chief: that the defendant stole the information from the plaintiﬀ.
Similarly, the usual deﬁnitions of “improper means” simply exclude reverse engineering: the plaintiﬀ who proves only that the defendant reverse engineered her product has again failed to show an
act of misappropriation. Reverse engineering is conventionally deﬁned as “starting with the known product and working backward
to divine the process which aided in its development or manufacture.” Kewanee Oil Co. v. Bicron Corp. Courts sometimes add that the
“known product” must have been obtained lawfully: it is no defense
to argue that you reverse engineered the widget-making-machine
you stole from your competitor’s factory.
Why allow reverse engineering? For one thing, it reﬂects a policy
of recognizing personal property owners’ rights over their things. If
you buy it, you can break it down. Reverse engineering also promotes
the same values as trade secret law itself. In the words of the Supreme
Court, it is “an essential part of innovation” that “often leads to signiﬁcant advances in technology.” Bonito Boats, Inc. v. Thunder Craft
Boats, Inc.

(

'PS NPSF TFF (SZOCFSH BOE UIF MBTU
QBSBHSBQI PG ,BNJO

,FXBOFF  64  

#POJUP #PBUT  64  

1SPCMFNT

'MBNJOH .PFT 1SPCMFN
Moe Szyslak is the owner of Moe’s Tavern, where the specialty drink
is a “Flaming Moe.” Moe mixes the drinks in a back room, then sets
them on ﬁre in front of customers.
1. Representatives from Tipsy McStagger’s Good-Time Drinking
and Eating Emporium meet with Moe to discuss licensing the
recipe. As part of the negotiations, Moe tells them how it’s
made. Tipsy McStagger’s breaks oﬀ talks and start selling its
own version. What result?
2. A Tipsy’s employee orders a Flaming Moe, pours it into a thermos, and uses a gas chromatograph to analyze its chemical composition. By so doing, he learns that the secret ingredient is
cough syrup. What result?
3. A Tipsy’s employee goes to Moe’s Tavern and bribes a bartender to tell her the formula. What result?
4. Same facts as before, except that anyone who tastes the drink
can recognize that it’s cough syrup. The Tipsy’s employee still
bribes the bartender to tell them. What result?
5. Woud Moe be be er oﬀ trying to patent the formula for the
Flaming Moe? Would society be be er oﬀ if he did?

#BTFE PO .BTPO W +BDL %BOJFM %JTUJMMFSZ
 4PE  "MB $U $JW "QQ 



$)"15&3  53"%& 4&$3&5

4QPSUT 4FDSFUT 1SPCMFN
2VFTUJPOT
1. In 2007, the New England Patriots football team videotaped the
hand signals used by coaches for the New York Jets to send instructions to players on the ﬁeld. Anyone in the stadium with
a clear line of sight is able to see the signals. The National Football League’s rules allow for such videotaping, but only from
speciﬁc areas not including the areas the Patriots taped from
(which had be er views). Did the Patriots misappropriate a
trade secret?
2. In 2011, the Houston Astros baseball team hired Jeﬀ Luhnow
as their new general manager. Previously, Luhnow had been
an executive with the St. Louis Cardinals. While with the Cardinals, Luhnow and others build an extensive database with
detailed statistical information about players and reports on
prospective hires. When Luhnow moved to the Astros, several
Cardinals employees went with him. Other Cardinals employees suspected that Luhnow might have helped design a similar
database for the Astros. They guessed that he and the other exCardinal employees might have used the same passwords for
the new Astros system, a guess that turned out to be correct.
The Cardinals employees logged into the Astros system using
these passwords and examined some of the information in it.
Identify all of the trade secret issues these facts raise.
#BTFE PO $IJDBHP -PDL $P W 'BOCFSH
 'E  UI $JS 

-PDLTNJUIT 1SPCMFN
You represent the Chicago Lock Company, whose “Ace” series of
locks is used in vending machines, burglar alarms, and other highsecurity se ings. Ace locks use an unusual cylindrical key that requires specialized equipment to cut. Each lock has a serial number
printed on it; the company uses a secret formula to translate the conﬁguration of tumblers inside the lock into a serial number. The company’s policy is that it will sell replacement keys only to the registered
owner of a lock with a given serial number. All Ace locks and keys
are stamped “Do Not Duplicate.”
For years, locksmiths have known how to analyze Ace locks. After
a few minutes poking at the lock with their tools, they can write down
the conﬁguration of pins and tumblers inside the lock. They can then
go back to their toolkits and grind a replacement key, which will open
the lock. If the locksmiths keep the conﬁguration information on ﬁle,
they can grind replacement keys in the future without needing to go

) 05)&3 4&$3&$: -"84



back to the lock and analyze it again. Individual locksmiths have, for
years, kept such ﬁles for their local customers.
Recently, Morris and Victor Fanberg, two locksmiths, published
a book entitled “AA Advanced Locksmith’s Tubular Lock Codes.”
They asked locksmiths around the country to send them lists of Ace
lock serial numbers and the corresponding tumbler conﬁgurations.
Based on that information, they were able to program a computer to
reconstruct Chicago’s secret formula. The book contains a table that
shows how to turn an Ace serial number into a key conﬁguration,
which any locksmith with the proper equipment could then use to
cut a key opening the lock with that serial number.
Because the serial numbers on Ace locks are frequently printed
on the outside, Chicago is concerned that the publication of this book
will undermine the security of Ace locks. It has asked you whether it
can and should sue the Fanbergs for damages and to halt publication
of the book. What is your advice? Is there anything further it would
be helpful for you to know? Are there changes that Chicago Lock can
and should make to its procedures in the future?

) 0UIFS 4FDSFDZ -BXT
This section isn’t about trade secret law. Instead, it covers near misses
to trade secret law: other laws protecting secrets (or in some cases, requiring them to be disclosed). As you read these materials, consider
whether it is appropriate to describe each of these bodies of law as a
kind of ”intellectual property.” Why or why not?



5SFTQBTT

'PPE -JPO *OD W $BQJUBM $JUJFT"#$ *OD
 'E  UI $JS 
Two ABC television reporters, Lynne Dale and Susan Barne , after
using false resumes to get jobs at Food Lion supermarkets, secretly
videotaped what appeared to be unwholesome food handling practices. Speciﬁcally, they sought to document Food Lion employees
engaging in unsanitary practices, treating products to hide spoilage,
and repackaging and redating out-of-date products. Some of the
video footage was used by ABC in a PrimeTime Live broadcast that
was sharply critical of Food Lion. [Food Lion sued and received $1
in compensatory damages for breach of loyalty, $1 in compensatory
damages for trespass, and $5,547,150 in compensatory and punitive
damages for fraud. The fraud claim was set aside because Dale and
Barne made no express representations about how long they would



$)"15&3  53"%& 4&$3&5

work and because ”Dale and Barne were not paid their wages because of misrepresentations on their job applications.”]

5IF DPVSU BMTP VQIFME UIF  BXBSE GPS
CSFBDI PG MPZBMUZ FYQMBJOJOH 5IF JO
UFSFTUT PG UIF FNQMPZFS "#$ UP XIPN
%BMF BOE #BSOFUU HBWF DPNQMFUF MPZBMUZ
XFSF BEWFSTF UP UIF JOUFSFTUT PG 'PPE
-JPO UIF FNQMPZFS UP XIPN UIFZ XFSF
VOGBJUIGVM
%FTOJDL  'E  UI $JS
1PTOFS $+

II.
In North and South Carolina, as elsewhere, it is a trespass to enter
upon another’s land without consent. Accordingly, consent is a defense to a claim of trespass. Even consent gained by misrepresentation is sometimes suﬃcient. See Desnick v. American Broad. Cos.. The
consent to enter is canceled out, however, if a wrongful act is done in
excess of and in abuse of authorized entry.
We turn ﬁrst to whether Dale and Barne ’s consent to be in nonpublic areas of Food Lion property was void from the outset because
of the resume misrepresentations. Consent to an entry is often given
legal eﬀect even though it was obtained by misrepresentation or concealed intentions. Without this result,
a restaurant critic could not conceal his identity when he
ordered a meal, or a browser pretend to be interested
in merchandise that he could not aﬀord to buy. Dinner
guests would be trespassers if they were false friends who
never would have been invited had the host known their
true character, and a consumer who in an eﬀort to bargain
down an automobile dealer falsely claimed to be able to
buy the same car elsewhere at a lower price would be a
trespasser in a dealer’s showroom. Desnick.

8IBU JT JU BCPVU "#$ BOE 1SJNF5JNF
-JWF

We like Desnick’s thoughtful analysis about when a consent to enter
that is based on misrepresentation may be given eﬀect. In Desnick
ABC sent persons posing as patients needing eye care to the plaintiﬀs’ eye clinics, and the test patients secretly recorded their examinations. Some of the recordings were used in a PrimeTime Live segment that alleged intentional misdiagnosis and unnecessary cataract
surgery. Desnick held that although the test patients misrepresented
their purpose, their consent to enter was still valid because they did
not invade ”any of the speciﬁc interests [relating to peaceable possession of land] the tort of trespass seeks to protect:” the test patients entered oﬃces ”open to anyone expressing a desire for ophthalmic services” and videotaped doctors engaged in professional discussions
with strangers, the testers; the testers did not disrupt the oﬃces or
invade anyone’s private space; and the testers did not reveal the ”intimate details of anybody’s life.” Desnick supported its conclusion with
the following comparison:
”Testers” who pose as prospective home buyers in order
to gather evidence of housing discrimination are not trespassers even if they are private persons not acting under
color of law. The situation of ABC’s ”testers” is analo-

) 05)&3 4&$3&$: -"84



gous. Like testers seeking evidence of violation of antidiscrimination laws, ABC’s test patients gained entry into
the plaintiﬀs’ premises by misrepresenting their purposes
(more precisely by a misleading omission to disclose those
purposes). But the entry was not invasive in the sense of
infringing the kind of interest of the plaintiﬀs that the law
of trespass protects; it was not an interference with the
ownership or possession of land.
We have not found any case suggesting that consent based on a resume misrepresentation turns a successful job applicant into a trespasser the moment she enters the employer’s premises to begin
work. Moreover, if we turned successful resume fraud into trespass, we would not be protecting the interest underlying the tort of
trespass – the ownership and peaceable possession of land. Accordingly, we cannot say that North and South Carolina’s highest courts
would hold that misrepresentation on a job application alone nulliﬁes
the consent given to an employee to enter the employer’s property,
thereby turning the employee into a trespasser.
There is a problem, however, with what Dale and Barne did after they entered Food Lion’s property. The jury also found that the
reporters commi ed trespass by breaching their duty of loyalty to
Food Lion ”as a result of pursuing [their] investigation for ABC.” We
aﬃrm the ﬁnding of trespass on this ground because the breach of
duty of loyalty – triggered by the ﬁlming in non-public areas, which
was adverse to Food Lion – was a wrongful act in excess of Dale and
Barne ’s authority to enter Food Lion’s premises as employees.
The Court of Appeals of North Carolina has indicated that secretly
installing a video camera in someone’s private home can be a wrongful act in excess of consent given to enter. In the trespass case of Miller
v. Brooks the (defendant) wife, who claimed she had consent to enter
her estranged husband’s (the plaintiﬀ’s) house, had a private detective place a video camera in the ceiling of her husband’s bedroom.
The court noted that ”even an authorized entry can be trespass if a
wrongful act is done in excess of and in abuse of authorized entry.”
The court went on to hold that ”even if the wife had permission to enter the house and to authorize others to do so,” it was a jury question
”whether defendants’ entries exceeded the scope of any permission
given.” We recognize that Miller involved a private home, not a grocery store, and that it involved some physical alteration to the plaintiﬀ’s property (installation of a camera). Still, we believe the general
principle is applicable here, at least in the case of Dale, who worked
in a Food Lion store in North Carolina. Although Food Lion consented to Dale’s entry to do her job, she exceeded that consent when
she videotaped in nonpublic areas of the store and worked against

.JMMFS  4&E  /$ $U "QQ




$)"15&3  53"%& 4&$3&5

the interests of her second employer, Food Lion, in doing so.
We do not have a case comparable to Miller from South Carolina.
Nevertheless, the South Carolina courts make clear that the law of
trespass protects the peaceable enjoyment of property. It is consistent with that principle to hold that consent to enter is vitiated by a
wrongful act that exceeds and abuses the privilege of entry.
Accordingly, as far as North and South Carolina law is concerned,
the jury’s trespass verdict should be sustained.
III.
In its cross-appeal Food Lion argues that the district court erred in
refusing to allow it to use its non-reputational tort claims (breach
of duty of loyalty, trespass, etc.) to recover compensatory damages
for ABC’s broadcast of the PrimeTime Live program that targeted
Food Lion. The publication damages Food Lion sought (or alleged)
were for items relating to its reputation, such as loss of good will and
lost sales. The district court determined that the publication damages claimed by Food Lion ”were the direct result of diminished consumer conﬁdence in the store” and that ”it was Food Lion’s food
handling practices themselves – not the method by which they were
recorded or published – which caused the loss of consumer conﬁdence.” The court therefore concluded that the publication damages
were not proximately caused by the non-reputational torts committed by ABC’s employees. We do not reach the ma er of proximate
cause because an overriding (and se led) First Amendment principle precludes the award of publication damages in this case.
Food Lion acknowledges that it did not sue for defamation because its ”ability to bring an action for defamation ... required proof
that ABC acted with actual malice.” Food Lion thus understood that
if it sued ABC for defamation it would have to prove that the PrimeTime Live broadcast contained a false statement of fact that was made
with ”actual malice,” that is, with knowledge that it was false or with
reckless disregard as to whether it was true or false. What Food
Lion sought to do, then, was to recover defamation-type damages under non-reputational tort claims, without satisfying the stricter (First
Amendment) standards of a defamation claim.



*OTJEFS 5SBEJOH
6OJUFE 4UBUFT W 0h)BHBO
 64  

I
James Herman O’Hagan was a partner in the law ﬁrm of Dorsey
& Whitney. In July 1988, Grand Metropolitan PLC (Grand Met) re-

) 05)&3 4&$3&$: -"84



tained Dorsey & Whitney as local counsel to represent Grand Met
regarding a potential tender oﬀer for the common stock of the Pillsbury Company. Both Grand Met and Dorsey & Whitney took precautions to protect the conﬁdentiality of Grand Met’s tender oﬀer plans.
O’Hagan did no work on the Grand Met representation. Dorsey &
Whitney withdrew from representing Grand Met on September 9,
1988. Less than a month later, on October 4, 1988, Grand Met publicly announced its tender oﬀer for Pillsbury stock.
On August 18, 1988, while Dorsey & Whitney was still representing Grand Met, O’Hagan began purchasing call options for Pillsbury
stock. When Grand Met announced its tender oﬀer in October, the
price of Pillsbury stock rose to nearly $60 per share. O’Hagan then
sold his Pillsbury call options and common stock, making a proﬁt of
more than $4.3 million.
The Securities and Exchange Commission (SEC or Commission)
initiated an investigation into O’Hagan’s transactions, culminating
in a 57-count indictment. The indictment alleged that O’Hagan defrauded his law ﬁrm and its client, Grand Met, by using for his own
trading purposes material, nonpublic information regarding Grand
Met’s planned tender oﬀer.
II
A
In pertinent part, § 10(b) of the Securities Exchange Act of 1934 provides:
It shall be unlawful for any person, directly or indirectly, by
the use of any means or instrumentality of interstate commerce
or of the mails, or of any facility of any national securities exchange –
(b) To use or employ, in connection with the purchase or
sale of any security registered on a national securities exchange or any security not so registered, any manipulative or deceptive device or contrivance in contravention of
such rules and regulations as the [Securities and Exchange]
Commission may prescribe as necessary or appropriate in
the public interest or for the protection of investors.
The statute thus proscribes (1) using any deceptive device (2) in connection with the purchase or sale of securities, in contravention of
rules prescribed by the Commission. The provision, as wri en, does
not conﬁne its coverage to deception of a purchaser or seller of securities, rather, the statute reaches any deceptive device used ”in connection with the purchase or sale of any security.”
Pursuant to its § 10(b) rulemaking authority, the Commission has

 6 4 $ f K C


 $'3 f C

$)"15&3  53"%& 4&$3&5

adopted Rule 10b-5 , which, as relevant here, provides:
It shall be unlawful for any person, directly or indirectly, by the
use of any means or instrumentality of interstate commerce, or
of the mails or of any facility of any national securities exchange,
(a) To employ any device, scheme, or artiﬁce to defraud, [or]
(c) To engage in any act, practice, or course of business which
operates or would operate as a fraud or deceit upon any
person,
in connection with the purchase or sale of any security.”
Under the ”traditional” or ”classical theory” of insider trading liability, § 10(b) and Rule 10b-5 are violated when a corporate insider
trades in the securities of his corporation on the basis of material, nonpublic information. Trading on such information qualiﬁes as a ”deceptive device” under § 10(b) because a relationship of trust and conﬁdence exists between the shareholders of a corporation and those
insiders who have obtained conﬁdential information by reason of
their position with that corporation. That relationship gives rise to a
duty to disclose or to abstain from trading because of the necessity of
preventing a corporate insider from taking unfair advantage of uninformed stockholders. The classical theory applies not only to oﬃcers,
directors, and other permanent insiders of a corporation, but also to
a orneys, accountants, consultants, and others who temporarily become ﬁduciaries of a corporation.
The ”misappropriation theory” holds that a person commits fraud
”in connection with” a securities transaction, and thereby violates §
10(b) and Rule 10b-5, when he misappropriates conﬁdential information for securities trading purposes, in breach of a duty owed to the
source of the information. Under this theory, a ﬁduciary’s undisclosed, self-serving use of a principal’s information to purchase or
sell securities, in breach of a duty of loyalty and conﬁdentiality, defrauds the principal of the exclusive use of that information. In lieu
of premising liability on a ﬁduciary relationship between company
insider and purchaser or seller of the company’s stock, the misappropriation theory premises liability on a ﬁduciary-turned-trader’s
deception of those who entrusted him with access to conﬁdential information.
The two theories are complementary, each addressing eﬀorts to
capitalize on nonpublic information through the purchase or sale of
securities. The classical theory targets a corporate insider’s breach of
duty to shareholders with whom the insider transacts; the misappropriation theory outlaws trading on the basis of nonpublic information
by a corporate ”outsider” in breach of a duty owed not to a trading
party, but to the source of the information. The misappropriation

) 05)&3 4&$3&$: -"84



theory is thus designed to protect the integrity of the securities markets against abuses by ‘outsiders’ to a corporation who have access
to conﬁdential information that will aﬀect the corporation’s security
price when revealed, but who owe no ﬁduciary or other duty to that
corporation’s shareholders.5
B
We agree with the Government that misappropriation, as just deﬁned,
satisﬁes § 10(b)’s requirement that chargeable conduct involve a ”deceptive device or contrivance” used ”in connection with” the purchase or sale of securities. We observe, ﬁrst, that misappropriators,
as the Government describes them, deal in deception. A ﬁduciary
who pretends loyalty to the principal while secretly converting the
principal’s information for personal gain, ”dupes” or defrauds the
principal.
We addressed fraud of the same species in Carpenter v. United
States, which involved the mail fraud statute’s proscription of ”any
scheme or artiﬁce to defraud.” Aﬃrming convictions under that
statute, we said in Carpenter that an employee’s undertaking not to reveal his employer’s conﬁdential information ”became a sham” when
the employee provided the information to his co-conspirators in a
scheme to obtain trading proﬁts. A company’s conﬁdential information qualiﬁes as property to which the company has a right of exclusive use. The undisclosed misappropriation of such information, in
violation of a ﬁduciary duty, constitutes fraud akin to embezzlement –
the fraudulent appropriation to one’s own use of the money or goods
entrusted to one’s care by another.
Deception through nondisclosure is central to the theory of liability for which the Government seeks recognition. As counsel for the
Government stated in explanation of the theory at oral argument: ”To
satisfy the common law rule that a trustee may not use the property
that has been entrusted to him, there would have to be consent. To
satisfy the requirement of the Securities Act that there be no deception, there would only have to be disclosure.”6
5

The Government could not have prosecuted O’Hagan under the classical theory, for O’Hagan was not an ”insider” of Pillsbury, the corporation in whose stock
he traded. Although an ”outsider” with respect to Pillsbury, O’Hagan had an intimate association with, and was found to have traded on conﬁdential information
from, Dorsey & Whitney, counsel to tender oﬀer or Grand Met. Under the misappropriation theory, O’Hagan’s securities trading does not escape Exchange Act
sanction, as it would under Justice Thomas’ dissenting view, simply because he
was associated with, and gained nonpublic information from, the bidder, rather
than the target.
6
Under the misappropriation theory urged in this case, the disclosure obligation
runs to the source of the information, here, Dorsey & Whitney and Grand Met.
Chief Justice Burger, dissenting in Chiarella, advanced a broader reading of § 10(b)

$BSQFOUFS  64  
 64$ f 



$)"15&3  53"%& 4&$3&5

We turn next to the § 10(b) requirement that the misappropriator’s
deceptive use of information be ”in connection with the purchase or
sale of [a] security.” This element is satisﬁed because the ﬁduciary’s
fraud is consummated, not when the ﬁduciary gains the conﬁdential
information, but when, without disclosure to his principal, he uses
the information to purchase or sell securities. The securities transaction and the breach of duty thus coincide. This is so even though the
person or entity defrauded is not the other party to the trade, but is,
instead, the source of the nonpublic information. A misappropriator
who trades on the basis of material, nonpublic information, in short,
gains his advantageous market position through deception; he deceives the source of the information and simultaneously harms members of the investing public.
The misappropriation theory comports with § 10(b)’s language,
which requires deception ”in connection with the purchase or sale
of any security,” not deception of an identiﬁable purchaser or seller.
The theory is also well tuned to an animating purpose of the Exchange Act: to insure honest securities markets and thereby promote
investor conﬁdence. Although informational disparity is inevitable
in the securities markets, investors likely would hesitate to venture
their capital in a market where trading based on misappropriated
nonpublic information is unchecked by law. An investor’s informational disadvantage vis-à-vis a misappropriator with material, nonpublic information stems from contrivance, not luck; it is a disadvantage that cannot be overcome with research or skill.
In sum, considering the inhibiting impact on market participation
of trading on misappropriated information, and the congressional
purposes underlying § 10(b), it makes scant sense to hold a lawyer
like O’Hagan a § 10(b) violator if he works for a law ﬁrm representing the target of a tender oﬀer, but not if he works for a law ﬁrm representing the bidder. The text of the statute requires no such result.
The misappropriation at issue here was properly made the subject of
a § 10(b) charge because it meets the statutory requirement that there
be ”deceptive” conduct ”in connection with” securities transactions.
C
$IJBSFMMB  64  

According to the Eighth Circuit, three of our decisions [including
Chiarella v. United States] reveal that § 10(b) liability cannot be predicated on a duty owed to the source of nonpublic information.
Chiarella involved securities trades by a printer employed at a
and Rule 10b-5; the disclosure obligation, as he envisioned it, ran to those with
whom the misappropriator trades. (”a person who has misappropriated nonpublic
information has an absolute duty to disclose that information or to refrain from
trading”). The Government does not propose that we adopt a misappropriation
theory of that breadth.

) 05)&3 4&$3&$: -"84



shop that printed documents announcing corporate takeover bids.
Deducing the names of target companies from documents he handled, the printer bought shares of the targets before takeover bids
were announced, expecting (correctly) that the share prices would
rise upon announcement. In these transactions, the printer did not
disclose to the sellers of the securities (the target companies’ shareholders) the nonpublic information on which he traded. For that trading, the printer was convicted of violating § 10(b) and Rule 10b-5. We
reversed the Court of Appeals judgment that had aﬃrmed the conviction.
The jury in Chiarella had been instructed that it could convict the
defendant if he willfully failed to inform sellers of target company
securities that he knew of a takeover bid that would increase the
value of their shares. Emphasizing that the printer had no agency
or other ﬁduciary relationship with the sellers, we held that liability
could not be imposed on so broad a theory. There is under § 10(b),
we explained, no ”general duty between all participants in market
transactions to forgo actions based on material, nonpublic information.” Under established doctrine, we said, a duty to disclose or abstain from trading ”arises from a speciﬁc relationship between two
parties.”
4BMNBO W 6OJUFE 4UBUFT
 4 $U  
Section 10(b) of the Securities Exchange Act of 1934 and the Securities
and Exchange Commission’s Rule 10b-5 prohibit undisclosed trading on inside corporate information by individuals who are under
a duty of trust and conﬁdence that prohibits them from secretly using such information for their personal advantage. Individuals under
this duty may face criminal and civil liability for trading on inside information (unless they make appropriate disclosures ahead of time).
These persons also may not tip inside information to others for
trading. The tippee acquires the tipper’s duty to disclose or abstain
from trading if the tippee knows the information was disclosed in
breach of the tipper’s duty, and the tippee may commit securities
fraud by trading in disregard of that knowledge. In Dirks v. SEC,
this Court explained that a tippee’s liability for trading on inside information hinges on whether the tipper breached a ﬁduciary duty by
disclosing the information. A tipper breaches such a ﬁduciary duty,
we held, when the tipper discloses the inside information for a personal beneﬁt. And, we went on to say, a jury can infer a personal
beneﬁt – and thus a breach of the tipper’s duty – where the tipper
receives something of value in exchange for the tip or ”makes a gift
of conﬁdential information to a trading relative or friend.”
Petitioner Bassam Salman challenges his convictions for conspir-

%JSLT  64  



$)"15&3  53"%& 4&$3&5

acy and insider trading. Salman received lucrative trading tips from
an extended family member, who had received the information from
Salman’s brother-in-law. Salman then traded on the information. He
argues that he cannot be held liable as a tippee because the tipper
(his brother-in-law) did not personally receive money or property in
exchange for the tips and thus did not personally beneﬁt from them.
Maher Kara was an investment banker in Citigroup’s healthcare
investment banking group. He dealt with highly conﬁdential information about mergers and acquisitions involving Citigroup’s clients.
Maher enjoyed a close relationship with his older brother, Mounir
Kara (known as Michael). After Maher started at Citigroup, he began discussing aspects of his job with Michael. At ﬁrst he relied on
Michael’s chemistry background to help him grasp scientiﬁc concepts
relevant to his new job. Then, while their father was ba ling cancer,
the brothers discussed companies that dealt with innovative cancer
treatment and pain management techniques. Michael began to trade
on the information Maher shared with him. At ﬁrst, Maher was unaware of his brother’s trading activity, but eventually he began to
suspect that it was taking place.
Ultimately, Maher began to assist Michael’s trading by sharing inside information with his brother about pending mergers and acquisitions. Maher sometimes used code words to communicate corporate
information to his brother. Other times, he shared inside information
about deals he was not working on in order to avoid detection. Without his younger brother’s knowledge, Michael fed the information
to others – including Salman, Michael’s friend and Maher’s brotherin-law. By the time the authorities caught on, Salman had made over
$1.5 million in proﬁts that he split with another relative who executed
trades via a brokerage account on Salman’s behalf.
In this case, Salman contends that an insider’s gift of conﬁdential
information to a trading relative or friend is not enough to establish
securities fraud. Instead, Salman argues, a tipper does not personally
beneﬁt unless the tipper’s goal in disclosing inside information is to
obtain money, property, or something of tangible value.
We adhere to Dirks, which easily resolves the narrow issue presented here.
In Dirks, we explained that a tippee is exposed to liability for trading on inside information only if the tippee participates in a breach
of the tipper’s ﬁduciary duty. Whether the tipper breached that duty
depends ”in large part on the purpose of the disclosure” to the tippee.
”The test,” we explained, ”is whether the insider personally will beneﬁt, directly or indirectly, from his disclosure.” Thus, the disclosure
of conﬁdential information without personal beneﬁt is not enough.
In determining whether a tipper derived a personal beneﬁt, we instructed courts to ”focus on objective criteria, i.e., whether the insider

) 05)&3 4&$3&$: -"84



receives a direct or indirect personal beneﬁt from the disclosure, such
as a pecuniary gain or a reputational beneﬁt that will translate into
future earnings.” This personal beneﬁt can ”often” be inferred ”from
objective facts and circumstances,” we explained, such as ”a relationship between the insider and the recipient that suggests a quid pro
quo from the la er, or an intention to beneﬁt the particular recipient.”
In particular, we held that ”the elements of ﬁduciary duty and exploitation of nonpublic information also exist when an insider makes
a gift of conﬁdential information to a trading relative or friend.” In
such cases, ”the tip and trade resemble trading by the insider followed by a gift of the proﬁts to the recipient.” We then applied this
gift-giving principle to resolve Dirks itself, ﬁnding it dispositive that
the tippers ”received no monetary or personal beneﬁt” from their tips
to Dirks, ”nor was their purpose to make a gift of valuable information to Dirks.”
Our discussion of gift giving resolves this case. Maher, the tipper,
provided inside information to a close relative, his brother Michael.
Dirks makes clear that a tipper breaches a ﬁduciary duty by making a
gift of conﬁdential information to ”a trading relative,” and that rule is
suﬃcient to resolve the case at hand. As Salman’s counsel acknowledged at oral argument, Maher would have breached his duty had
he personally traded on the information here himself then given the
proceeds as a gift to his brother. It is obvious that Maher would personally beneﬁt in that situation. But Maher eﬀectively achieved the
same result by disclosing the information to Michael, and allowing
him to trade on it. Dirks appropriately prohibits that approach, as
well. Dirks speciﬁes that when a tipper gives inside information to
”a trading relative or friend,” the jury can infer that the tipper meant
to provide the equivalent of a cash gift. In such situations, the tipper
beneﬁts personally because giving a gift of trading information is the
same thing as trading by the tipper followed by a gift of the proceeds.
Here, by disclosing conﬁdential information as a gift to his brother
with the expectation that he would trade on it, Maher breached his
duty of trust and conﬁdence to Citigroup and its clients – a duty
Salman acquired, and breached himself, by trading on the information with full knowledge that it had been improperly disclosed.



1SJWBDZ

/FJM . 3JDIBSET 3FDPODJMJOH %BUB 1SJWBDZ BOE UIF 'JSTU "NFOENFOU
 6$-" - 3FW  
American law is replete with legal obligations placed on one person not to disclose information about another. While parties are of
course generally free to create contracts that regulate their ability to



$)"15&3  53"%& 4&$3&5

disclose information, public and private law regimes impose numerous mandatory duties of conﬁdentiality that go beyond the contract
of the transacting parties to prevent the disclosure of information
through speech or other means. For example, doctors, lawyers, and
other professionals owe their clients duties of conﬁdentiality, and can
be punished through administrative and tort law remedies if they
breach these duties by telling conﬁdences to third parties. These duties of nondisclosure are bu ressed by analogous evidentiary privileges, which give clients the ability to prevent their lawyers and doctors from speaking against their interests, presumably even when the
content of the testimony would be quite newsworthy. Evidence law
goes further and grants testimonial privileges to present and former
spouses, psychotherapists, and others.
3FTUBUFNFOU 4FDPOE PG 5PSUT
f #
*OUSVTJPO VQPO 4FDMVTJPO

One who intentionally intrudes, physically or otherwise, upon the
solitude or seclusion of another or his private aﬀairs or concerns, is
subject to liability to the other for invasion of his privacy, if the intrusion would be highly oﬀensive to a reasonable person.
cmt. b The invasion may be by physical intrusion into a place in which
the plaintiﬀ has secluded himself, as when the defendant forces
his way into the plaintiﬀ’s room in a hotel or insists over the
plaintiﬀ’s objection in entering his home. It may also be by the
use of the defendant’s senses, with or without mechanical aids,
to oversee or overhear the plaintiﬀ’s private aﬀairs, as by looking into his upstairs windows with binoculars or tapping his
telephone wires. It may be by some other form of investigation
or examination into his private concerns, as by opening his private and personal mail, searching his safe or his wallet, examining his private bank account, or compelling him by a forged
court order to permit an inspection of his personal documents.
cmt. c The defendant is subject to liability under the rule stated in
this Section only when he has intruded into a private place, or
has otherwise invaded a private seclusion that the plaintiﬀ has
thrown about his person or aﬀairs. Thus there is no liability
for the examination of a public record concerning the plaintiﬀ,
or of documents that the plaintiﬀ is required to keep and make
available for public inspection. Nor is there liability for observing him or even taking his photograph while he is walking on
the public highway, since he is not then in seclusion, and his appearance is public and open to the public eye. Even in a public
place, however, there may be some ma ers about the plaintiﬀ,
such as his underwear or lack of it, that are not exhibited to the

) 05)&3 4&$3&$: -"84



public gaze; and there may still be invasion of privacy when
there is intrusion upon these ma ers.
One who gives publicity to a ma er concerning the private life of another is subject to liability to the other for invasion of his privacy, if
the ma er publicized is of a kind that (a) would be highly oﬀensive to
a reasonable person, and (b) is not of legitimate concern to the public.
cmt. b Private life. – The rule stated in this Section applies only to publicity given to ma ers concerning the private, as distinguished
from the public, life of the individual. There is no liability
when the defendant merely gives further publicity to information about the plaintiﬀ that is already public. Thus there is no
liability for giving publicity to facts about the plaintiﬀ’s life that
are ma ers of public record, such as the date of his birth, the fact
of his marriage, his military record, the fact that he is admi ed
to the practice of medicine or is licensed to drive a taxicab, or
the pleadings that he has ﬁled in a lawsuit. On the other hand,
if the record is one not open to public inspection, as in the case
of income tax returns, it is not public, and there is an invasion
of privacy when it is made so.
Similarly, there is no liability for giving further publicity to
what the plaintiﬀ himself leaves open to the public eye. Thus he
normally cannot complain when his photograph is taken while
he is walking down the public street and is published in the
defendant’s newspaper. Nor is his privacy invaded when the
defendant gives publicity to a business or activity in which the
plaintiﬀ is engaged in dealing with the public. On the other
hand, when a photograph is taken without the plaintiﬀ’s consent in a private place, or one already made is stolen from his
home, the plaintiﬀ’s appearance that is made public when the
picture appears in a newspaper is still a private ma er, and his
privacy is invaded.
Every individual has some phases of his life and his activities and some facts about himself that he does not expose to
the public eye, but keeps entirely to himself or at most reveals
only to his family or to close friends. Sexual relations, for example, are normally entirely private ma ers, as are family quarrels, many unpleasant or disgraceful or humiliating illnesses,
most intimate personal le ers, most details of a man’s life in
his home, and some of his past history that he would rather forget. When these intimate details of his life are spread before the
public gaze in a manner highly oﬀensive to the ordinary reasonable man, there is an actionable invasion of his privacy, unless
the ma er is one of legitimate public interest.

f %
1VCMJDJUZ (JWFO UP 1SJWBUF -JGF



1SJODF "MCFSU   &OH 3FQ 
$I

1VU UIJT UIPVHIU BTJEF GPS OPX DPN
NPO MBX MJUFSBSZ QSPQFSUZ XJMM SFUVSO JO
UIF $PQZSJHIU BOE .VTJD DIBQUFST

$)"15&3  53"%& 4&$3&5

/FJM . 3JDIBSET  %BOJFM + 4PMPWF 1SJWBDZhT 0UIFS 1BUI 3FDPWFSJOH UIF
-BX PG $POöEFOUJBMJUZ
 (FP -+  
According to the oft-told legend, the right to privacy was born when
Samuel Warren and Louis Brandeis penned The Right to Privacy in
1890. Spanning just twenty-eight pages in the Harvard Law Review,
the article identiﬁed privacy as an implicit concept running throughout Anglo-American common law. Warren and Brandeis also based
much of their argument for a right to privacy upon Prince Albert v.
Strange, an English case from 1848.
The dispute arose when Queen Victoria and her husband Albert, the Prince Consort, sued in equity to prevent the exhibition by
William Strange of etchings that the royal couple had made of their
family. They intended the etchings to be shared only with their family and close friends. On appeal, the Lord Chancellor agreed that
Strange had no right to print and sell the etchings or the catalog. The
Chancellor concluded that Prince Albert had a common law literary
property right in the unpublished work – essentially, a common law
copyright in unpublished works. Prince Albert suggested that intellectual property law could aﬀord a remedy of restricting publication
in unpublished works. Warren and Brandeis took this facet of the
opinion and used it to turn Prince Albert from an opinion protecting
intellectual property rights to a case protecting individual feelings
and emotions from the pain of unwanted publicity.
The story of privacy in Britain serves as an interesting contrast to
the American experience. English law, like American law, also developed a law of “private” information. As in America, this English
strand of the common law also traces its origins back to Prince Albert.
Warren and Brandeis minimized the second basis for the judgment
– breach of conﬁdence. Because Victoria and Albert had circulated
copies of the etchings only to a few friends, and had only sent copies
outside such a circle to the printer for purpose of making these copies,
the Lord Chancellor concluded that Strange’s possession “must have
originated in a breach of trust, conﬁdence, or contract,” most likely
by a clerk to the royal printer. Disclosure represented a breach of conﬁdence because a clerk to trusted professionals like printers and merchants owed the same implied contractual duty as his master “that
he will not make public that which he learns in the execution of his
duty as clerk.” Thus, the printer’s assistant had a duty to the Queen
and the Prince to maintain the conﬁdentiality of their etchings. The
breach of this duty could be enforced against subsequent holders of
the etchings and the plates used to make copies of them.
The English law of conﬁdence is quite diﬀerent from the Amer-

) 05)&3 4&$3&$: -"84



ican law of privacy. Consider the case of Barrymore v. News Group
Newspapers, Ltd.. Actor Michael Barrymore had a homosexual aﬀair
with Paul Winco , who worked for a company Barrymore jointly
owned with his wife. Winco provided details of the aﬀair to a newspaper, including le ers wri en by Barrymore. The court held that
there was a breach of conﬁdence: “When people enter into a personal
relationship of this nature, they do not do so for the purpose of it subsequently being published in The Sun, or any other newspaper. The
information about the relationship is for the relationship and not for
a wider purpose.”
The results in these cases would very likely be diﬀerent under
American privacy law. Courts might dismiss the cases, either concluding that the information was not private since others knew about
it or ﬁnding that the information was “of legitimate concern to the
public.” Beyond the privacy torts, the American breach of conﬁdentiality tort would have diﬃculty because only a few courts have held
that it can make third parties liable for knowingly using information
obtained via a breach. Moreover, the American tort currently has
been applied only to a limited set of relationships; courts have not
yet extended the tort to friends or lovers. In contrast, English law is
much more open-ended in the relationships it protects.
'MPSJEB W 3JMFZ
 64  
This case originated with an anonymous tip to the Pasco County Sheriﬀ’s oﬃce that marijuana was being grown on respondent’s property. When an investigating oﬃcer discovered that he could not see
the contents of [respondent’s] greenhouse from the road, he circled
twice over respondent’s property in a helicopter at the height of 400
feet. With his naked eye, he was able to see through the openings in
the roof and one or more of the open sides of the greenhouse and to
identify what he thought was marijuana growing in the structure. A
warrant was obtained based on these observations, and the ensuing
search revealed marijuana growing in the greenhouse. Respondent
was charged with possession of marijuana under Florida law. The
trial court granted his motion to suppress [for violating the Fourth
Amendment’s prohibition on ”unreasonable searches and seizures.”]
California v. Ciraolo controls this case. There, acting on a tip, the
police inspected the backyard of a particular house while ﬂying in a
ﬁxed-wing aircraft at 1,000 feet. With the naked eye the oﬃcers saw
what they concluded was marijuana growing in the yard. A search
warrant was obtained on the strength of this airborne inspection, and
marijuana plants were found.
We recognized that the yard was within the curtilage of the house,
that a fence shielded the yard from observation from the street, and

#BSSZNPSF <> '43  $I 6,

$JSBPMP  64  



$)"15&3  53"%& 4&$3&5

that the occupant had a subjective expectation of privacy. We held,
however, that such an expectation was not reasonable and not one
that society is prepared to honor. Our reasoning was that the home
and its curtilage are not necessarily protected from inspection that
involves no physical invasion. What a person knowingly exposes to
the public, even in his own home or oﬃce, is not a subject of Fourth
Amendment protection. As a general proposition, the police may see
what may be seen from a public vantage point where they have a
right to be, Thus the police, like the public, would have been free to
inspect the backyard garden from the street if their view had been
unobstructed. They were likewise free to inspect the yard from the
vantage point of an aircraft ﬂying in the navigable airspace as this
plane was.
We arrive at the same conclusion in the present case.
,ZMMP W 6OJUFE 4UBUFT
 64  
This case presents the question whether the use of a thermal-imaging
device aimed at a private home from a public street to detect relative
amounts of heat within the home constitutes a ”search” within the
meaning of the Fourth Amendment.
In 1991 Agent William Ellio of the United States Department
of the Interior came to suspect that marijuana was being grown in
the home belonging to petitioner Danny Kyllo. Indoor marijuana
growth typically requires high-intensity lamps. In order to determine
whether an amount of heat was emanating from petitioner’s home
consistent with the use of such lamps, at 3:20 a.m. on January 16,
1992, Agent Ellio and Dan Haas used an Agema Thermovision 210
thermal imager to scan the triplex. Thermal imagers detect infrared
radiation, which virtually all objects emit but which is not visible to
the naked eye. The imager converts radiation into images based on
relative warmth—black is cool, white is hot, shades of gray connote
relative diﬀerences; in that respect, it operates somewhat like a video
camera showing heat images. The scan of Kyllo’s home took only a
few minutes and was performed from the passenger seat of Agent
Ellio ’s vehicle across the street from the front of the house and also
from the street in back of the house. The scan showed that the roof
over the garage and a side wall of petitioner’s home were relatively
hot compared to the rest of the home and substantially warmer than
neighboring homes in the triplex. Agent Ellio concluded that petitioner was using halide lights to grow marijuana in his house, which
indeed he was. Based on tips from informants, utility bills, and the
thermal imaging, a Federal Magistrate Judge issued a warrant authorizing a search of petitioner’s home, and the agents found an indoor
growing operation involving more than 100 plants.

) 05)&3 4&$3&$: -"84



One might think that examining the portion of a house that is in
plain public view, while it is a ”search” despite the absence of trespass, is not an ”unreasonable” one under the Fourth Amendment.
But in fact we have held that visual observation is no ”search” at all.
In assessing when a search is not a search, we have applied somewhat
in reverse the principle ﬁrst enunciated in Ka v. United States. Ka
involved eavesdropping by means of an electronic listening device
placed on the outside of a telephone booth – a location not within
the catalog (”persons, houses, papers, and eﬀects”) that the Fourth
Amendment protects against unreasonable searches. We held that
the Fourth Amendment nonetheless protected Ka from the warrantless eavesdropping because he ”justiﬁably relied” upon the privacy of
the telephone booth. As Justice Harlan’s oft-quoted concurrence described it, a Fourth Amendment search occurs when the government
violates a subjective expectation of privacy that society recognizes as
reasonable. We have applied the test on two diﬀerent occasions in
holding that aerial surveillance of private homes and surrounding
areas does not constitute a search. Ciraolo; Florida v. Riley.
We think that obtaining by sense-enhancing technology any information regarding the interior of the home that could not otherwise
have been obtained without physical intrusion into a constitutionally
protected area, constitutes a search – at least where (as here) the technology in question is not in general public use. This assures preservation of that degree of privacy against government that existed when
the Fourth Amendment was adopted. On the basis of this criterion,
the information obtained by the thermal imager in this case was the
product of a search.
The Government also contends that the thermal imaging was constitutional because it did not ”detect private activities occurring in
private areas,” It points out that in Dow Chemical Co. v. United States
we observed that the enhanced aerial photography did not reveal
any ”intimate details.” Dow Chemical, however, involved enhanced
aerial photography of an industrial complex, which does not share
the Fourth Amendment sanctity of the home. The Fourth Amendment’s protection of the home has never been tied to measurement
of the quality or quantity of information obtained. In Silverman v.
United States, for example, we made clear that any physical invasion
of the structure of the home, ”by even a fraction of an inch,” was too
much, and there is certainly no exception to the warrant requirement
for the oﬃcer who barely cracks open the front door and sees nothing
but the nonintimate rug on the vestibule ﬂoor. In the home, our cases
show, all details are intimate details, because the entire area is held

,BU[  64  

%PX $IFNJDBM  64  

4JMWFSNBO  64  



$)"15&3  53"%& 4&$3&5

safe from prying government eyes.
Justice Stevens, dissenting:
There is, in my judgment, a distinction of constitutional magnitude between ”through-the-wall surveillance” that gives the observer
or listener direct access to information in a private area, on the one
hand, and the thought processes used to draw inferences from information in the public domain, on the other hand. The Court has
crafted a rule that purports to deal with direct observations of the
inside of the home, but the case before us merely involves indirect
deductions from ”oﬀ-the-wall” surveillance, that is, observations of
the exterior of the home.



(PWFSONFOU 4FDSFUT
'SFFEPN PG *OGPSNBUJPO "DU

 64$ f 
1VCMJD JOGPSNBUJPO BHFODZ SVMFT PQJO
JPOT PSEFST SFDPSET BOE QSPDFFEJOHT

(a)

Each agency shall make available to the public information as
follows:
(3) (A) … each agency, upon any request for records which
(i) reasonably describes such records and (ii) is made
in accordance with published rules stating the time,
place, fees (if any), and procedures to be followed,
shall make the records promptly available to any person.
(b) This section does not apply to ma ers that are –
(1) (A) speciﬁcally authorized under criteria established by an
Executive order to be kept secret in the interest of national
defense or foreign policy and (B) are in fact properly classiﬁed pursuant to such Executive order;
(2) related solely to the internal personnel rules and practices
of an agency;
(3) speciﬁcally exempted from disclosure by statute …
(4) trade secrets and commercial or ﬁnancial information obtained from a person and privileged or conﬁdential;
(5) inter-agency or intra-agency memorandums or le ers
which would not be available by law to a party other than
an agency in litigation with the agency;
(6) personnel and medical ﬁles and similar ﬁles the disclosure
of which would constitute a clearly unwarranted invasion
of personal privacy;
(7) records or information compiled for law enforcement purposes, but only to the extent that the production of such

) 05)&3 4&$3&$: -"84



law enforcement records or information (A) could reasonably be expected to interfere with enforcement proceedings, (B) would deprive a person of a right to a fair trial
or an impartial adjudication, (C) could reasonably be expected to constitute an unwarranted invasion of personal
privacy, (D) could reasonably be expected to disclose the
identity of a conﬁdential source … (E) would disclose techniques and procedures for law enforcement investigations
or prosecutions … if such disclosure could reasonably be
expected to risk circumvention of the law, or (F) could reasonably be expected to endanger the life or physical safety
of any individual;
(8) contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of
an agency responsible for the regulation or supervision of
ﬁnancial institutions; or
(9) geological and geophysical information and data, including maps, concerning wells.
64 %FQU PG +VTUJDF W 5BY "OBMZTUT
 64  
The question presented is whether the Freedom of Information Act requires the United States Department of Justice (Department) to make
available copies of district court decisions that it receives in the course
of litigating tax cases on behalf of the Federal Government. We hold
that it does.
We consider ﬁrst whether the district court decisions at issue are
”agency records,” a term elaborated upon both in Kissinger v. Reporters Comm. for Freedom of Press and in Forsham v. Harris. Kissinger
involved three separate FOIA requests for wri en summaries of
telephone conversations in which Henry Kissinger had participated
when he served as Assistant to the President for National Security Affairs from 1969 to 1975, and as Secretary of State from 1973 to 1977. At
the time of this request, these summaries were stored in Kissinger’s
oﬃce at the State Department in his personal ﬁles. We ﬁrst concluded
that the summaries were not ”agency records” at the time they were
made because the FOIA does not include the Oﬃce of the President
in its deﬁnition of ”agency.” We further held that these documents
did not acquire the status of ”agency records” when they were removed from the White House and transported to Kissinger’s oﬃce at
the State Department, a FOIA-covered agency.
Forsham, in turn, involved a request for raw data that formed the
basis of a study conducted by a private medical research organization.
Although the study had been funded through federal agency grants,

,JTTJOHFS  64  
'PSTIBN  64  



$)"15&3  53"%& 4&$3&5

the data never passed into the hands of the agencies that provided
the funding, but instead was produced and possessed at all times by
the private organization. We recognized that records of a nonagency
certainly could become records of an agency as well, but the fact that
the study was ﬁnancially supported by a FOIA-covered agency did
not transform the source material into ”agency records.” Nor did the
agencies’ right of access to the materials under federal regulations
change this result. As we explained, ”the FOIA applies to records
which have been in fact obtained, and not to records which merely
could have been obtained.”
Two requirements emerge from Kissinger and Forsham, each of
which must be satisﬁed for requested materials to qualify as ”agency
records.” First, an agency must either create or obtain the requested
materials. In performing their oﬃcial duties, agencies routinely avail
themselves of studies, trade journal reports, and other materials produced outside the agencies both by private and governmental organizations. To restrict the term ”agency records” to materials generated internally would frustrate Congress’ desire to put within public
reach the information available to an agency in its decision-making
processes.
Second, the agency must be in control of the requested materials
at the time the FOIA request is made. By control we mean that the materials have come into the agency’s possession in the legitimate conduct of its oﬃcial duties. This requirement accords with Kissinger’s
teaching that the term ”agency records” is not so broad as to include
personal materials in an employee’s possession, even though the materials may be physically located at the agency.
Applying these requirements here, we conclude that the requested district court decisions constitute ”agency records.” First, it is
undisputed that the Department has obtained these documents from
the district courts. Second, the Department clearly controls the district court decisions that Tax Analysts seeks.
$ISZTMFS $PSQ W #SPXO
 64  
The expanding range of federal regulatory activity and growth in the
Government sector of the economy have increased federal agencies’
demands for information about the activities of private individuals
and corporations. These developments have paralleled a related concern about secrecy in Government and abuse of power. The Freedom
of Information Act (hereinafter FOIA) was a response to this concern,
but it has also had a largely unforeseen tendency to exacerbate the
uneasiness of those who comply with governmental demands for information. For under the FOIA third parties have been able to obtain
Government ﬁles containing information submi ed by corporations

) 05)&3 4&$3&$: -"84



and individuals who thought that the information would be held in
conﬁdence.
This case belongs to a class that has been popularly denominated
”reverse-FOIA” suits. Chrysle seeks to enjoin agency disclosure on
the grounds that it is inconsistent with the FOIA and 18 U.S.C. § 1905,
a criminal statute with origins in the 19th century that proscribes disclosure of certain classes of business and personal information. We
agree with the Court of Appeals for the Third Circuit that the FOIA
is purely a disclosure statute and aﬀords Chrysler no private right
of action to enjoin agency disclosure. But we cannot agree with that
court’s conclusion that this disclosure is ”authorized by law” within
the meaning of § 1905.
As a party to numerous Government contracts, Chrysler is required to comply with Executive Orders 11246 and 11375, which
charge the Secretary of Labor with ensuring that corporations that
beneﬁt from Government contracts provide equal employment opportunity regardless of race or sex. The United States Department of
Labor’s Oﬃce of Federal Contract Compliance Programs (OFCCP)
has promulgated regulations which require Government contractors to furnish reports and other information about their aﬃrmativeaction programs and the general composition of their work forces.
OFCCP regulations require that Chrysler make available to this
agency wri en aﬃrmative-action programs (AAP’s) and annually
submit Employer Information Reports, known as EEO-1 Reports.
Regulations promulgated by the Secretary of Labor provide for
public disclosure of information from records of the OFCCP and its
compliance agencies. It is the voluntary disclosure contemplated by
this regulation, over and above that mandated by the FOIA, which is
the gravamen of Chrysler’s complaint in this case.
This controversy began on May 14, 1975, when the [government]
informed Chrysler that third parties had made an FOIA request for
disclosure of the 1974 AAP for Chrysler’s Newark, Del., assembly
plant.
Although we have not had to face squarely the question whether
the FOIA textitex proprio vigore forbids governmental agencies from
disclosing certain classes of information to the public, we have consistently recognized that the basic objective of the Act is disclosure.
Chrysler contends that the nine exemptions in general, and Exemption 4 in particular, reﬂect a sensitivity to the privacy interests of
private individuals and nongovernmental entities. That contention
may be conceded without inexorably requiring the conclusion that
the exemptions impose aﬃrmative duties on an agency to withhold
information sought. In fact, that conclusion is not supported by the
language, logic, or history of the Act.
Enlarged access to governmental information undoubtedly cuts



 64$ f 

$)"15&3  53"%& 4&$3&5

against the privacy concerns of nongovernmental entities, and as a
ma er of policy some balancing and accommodation may well be desirable. We simply hold here that Congress did not design the FOIA
exemptions to be mandatory bars to disclosure.
Chrysler contends, however, that even if its suit for injunctive relief cannot be based on the FOIA, such an action can be premised on
the Trade Secrets Act. The Act provides:
Whoever, being an oﬃcer or employee of the United
States or of any department or agency thereof, publishes,
divulges, discloses, or makes known in any manner or to
any extent not authorized by law any information coming
to him in the course of his employment or oﬃcial duties
or by reason of any examination or investigation made by,
or return, report or record made to or ﬁled with, such department or agency or oﬃcer or employee thereof which
information concerns or relates to the trade secrets, processes, operations, style of work, or apparatus, or to the
identity, conﬁdential statistical data, amount or source of
any income, proﬁts, losses, or expenditures of any person,
ﬁrm, partnership, corporation, or association; or permits
any income return or copy thereof or any book containing
any abstract or particulars thereof to be seen or examined
by any person except as provided by law; shall be ﬁned
not more than $1,000, or imprisoned not more than one
year, or both; and shall be removed from oﬃce or employment.

 64$ f 

The Court of Appeals held that the Trade Secrets Act was not applicable to the agency disclosure at issue here because such disclosure
was ”authorized by law” within the meaning of the Act. The court
found the source of that authorization to be the OFCCP regulations
that DLA relied on in deciding to disclose information on the Hamtramck and Newark plants. [The Court disagreed.]
We reject, however, Chrysler’s contention that the Trade Secrets
Act aﬀords a private right of action to enjoin disclosure in violation
of the statute. Most importantly, a private right of action is not necessary to make eﬀective the congressional purpose, for we ﬁnd that
review of DLA’s decision to disclose Chrysler’s employment data is
available under the Administrative Procedures Act.
Section 10(a) of the APA provides that ”a person suﬀering legal
wrong because of agency action, or adversely aﬀected or aggrieved
by agency action, is entitled to judicial review thereof.” We conclude
that DLA’s decision to disclose the Chrysler reports is reviewable
agency action and Chrysler is a person ”adversely aﬀected or ag-

) 05)&3 4&$3&$: -"84



grieved” within the meaning of § 10(a).
$PBTUBM 4UBUFT (BT $PSQ W %FQBSUNFOU PG &OFSHZ
 'E  %$ $JS 
This case raises issues concerning the scope of Exemptions 5 and 7
to the general disclosure requirements of the Freedom of Information Act. In 1975 and 1976, plaintiﬀ Coastal States Gas Corporation
(Coastal States) ﬁled Freedom of Information requests with the defendant, seeking copies of agency interpretations of its regulations
which had not been made public. The issue in this appeal is focused
on memoranda from regional counsel to auditors working in DOE’s
ﬁeld oﬃces, issued in response to requests for interpretations of regulations within the context of particular facts encountered while conducting an audit of a ﬁrm. The plaintiﬀ contends that these memoranda constituted a body of ”secret law” which the agency was using
in its dealings with the public and which must be disclosed, while
DOE responds that the documents were properly withheld under Exemption 5, as documents which would not be subject to disclosure
during discovery, and in a few cases, under Exemption 7 as documents within an investigatory ﬁle.
After the 1973 oil embargo, a compliance program was established
to assure the observance of petroleum pricing and allocation regulations. Ten regional oﬃces were established within which regional
counsel were located. Each regional oﬃce also employed auditors
and other investigative personnel, whose job was auditing individual
ﬁrms to assure compliance with the regulations. These audits were
not ”investigations;” at that point, no charge had been made nor was
a violation necessarily suspected.
While the regional counsel has many responsibilities, the particular task relevant to this case is that of providing interpretations of
the pertinent regulations to the auditors at this early stage of compliance review. If the auditors should encounter a problem of regulatory interpretation, a request for advice would be sent to the regional
counsel, couched in a speciﬁc factual context, either real or hypothetical. The response would be a legal memorandum, interpreting any
applicable regulations in light of those facts, and often pointing out
additional factors which might make a diﬀerence in the application
of the regulation.
The agency points out that these were not ”formal” interpretations of the regulations, emphasizing that there is a published procedure for issuing such interpretations. Also, the agency insists that
the interpretations were not ”binding” on the audit staﬀ; it contends
that the agency staﬀ ”is free to reject the memorandum.” The district
court found, however, that in fact the advice was regularly and consistently followed by the non-legal staﬀ, a conclusion which we ﬁnd to



.FBE %BUB  'E  %$ $JS 

$)"15&3  53"%& 4&$3&5

be fully supported by the evidence. There is evidence in the record
that agency staﬀ failed to follow a regional counsel opinion only if
it could be distinguished on the facts, or if the ma er were referred
to a higher authority within the agency. Furthermore, in some of
the oﬃces the documents were indexed by subject ma er and used
as precedent in later cases; they were circulated among the area ofﬁces and supplied to new personnel; they were at times ”amended”
or ”rescinded,” which would hardly be necessary if the documents
contained merely informal suggestions to staﬀ which could be disregarded; and on at least one occasion a regional counsel memorandum
involving the audit of a diﬀerent ﬁrm was cited to a member of the
public as binding precedent.
The language of Exemption 5 is cast in terms of discovery law; the
agencies need turn over no documents ”which would not be available
by law to a private party in litigation with the agency.” This discovery
standard can only serve as a rough guide to the courts, since decisions
as to discovery are usually based on a balancing of the relative need
of the parties, and standards vary according to the kind of litigation
involved. It is clear, however, that Congress intended that agencies
should not lose the protection traditionally aﬀorded through the evidentiary privileges simply because of the passage of the FOIA. The
courts have recognized that Exemption 5 protects, as a general rule,
materials which would be protected under the a orney-client privilege, the a orney work-product privilege, or the executive ”deliberative process” privilege.
We have diﬃculty in perceiving any purpose which would be
served by applying the a orney-client privilege in this case. While it
is clear that an agency can be a ”client” and agency lawyers can function as ”a orneys” within the relationship contemplated by the privilege, this does not seem to be such a case. It is hard to imagine the
”conﬁdential information” which an auditor might have communicated to the regional counsel. The factual situations the auditor communicates to the a orneys are encountered in the course of auditing
third parties, the companies. They do not contain private information
concerning the agency. Rather than ”counseling,” intended to assist
the agency in protecting its interests, the memoranda here seem to
be neutral, objective analyses of agency regulations. They resemble,
in fact, question and answer guidelines which might be found in an
agency manual. In sharp contrast are the documents and memoranda
in issue in Mead Data Cent., Inc. v. US Dept. of Air Force, in which disclosure was sought of material generated in the course of negotiating
a contract between the Air Force and a private company. In such a
case, the Government is dealing with its a orneys as would any private party seeking advice to protect personal interests, and needs the
same assurance of conﬁdentiality so it will not be deterred from full

) 05)&3 4&$3&$: -"84



and frank communications with its counselors. This case bears li le
resemblance to that situation.
Assuming, however, that the purposes of the a orney-client privilege might be served by extending its protection to the situation here,
we agree with the district court that DOE has failed to demonstrate
a fundamental prerequisite to assertion of the privilege: conﬁdentiality both at the time of the communication and maintained since. The
agency has admi ed that it does not know who has had access to the
documents, and there is undisputed testimony that at least in some
regions, copies of the memoranda were circulated to all area oﬃces,
ﬁled and indexed for future use, relied on as precedent and used as
training materials for new personnel.
Another traditional area of privilege which has been recognized
under Exemption 5 is a orney work-product. This doctrine stands in
contrast to the a orney-client privilege; rather than protecting conﬁdential communications from the client, it provides a working a orney with a ”zone of privacy” within which to think, plan, weigh facts
and evidence, candidly evaluate a client’s case, and prepare legal theories. There is one signiﬁcant limitation of the doctrine, however,
which defeats the agency’s claim of privilege here; it has uniformly
been held to be limited to documents prepared in contemplation of litigation. o the extent the Government provided some indication in its
index that a speciﬁc claim had taken shape in the course of an audit,
so that the a orney’s work could fairly, if generously, be characterized as ”in contemplation of litigation,” the district court permi ed
these documents to be withheld. Beyond that, the DOE has failed to
carry its burden of establishing that litigation was fairly foreseeable
at the time the memoranda were prepared, and thus is not entitled to
invoke the exception.
A privilege unique to the government is one which is variously
described as predecisional or deliberative process privilege. The privilege has a number of purposes: it serves to assure that subordinates within an agency will feel free to provide the decisionmaker
with their uninhibited opinions and recommendations without fear
of later being subject to public ridicule or criticism; to protect against
premature disclosure of proposed policies before they have been ﬁnally formulated or adopted; and to protect against confusing the issues and misleading the public by dissemination of documents suggesting reasons and rationales for a course of action which were not
in fact the ultimate reasons for the agency’s action.
In deciding whether a document should be protected by the privilege we look to whether the document is ”predecisional” –whether it
was generated before the adoption of an agency policy – and whether
the document is ”deliberative” – whether it reﬂects the give-and-take
of the consultative process. The exemption thus covers recommenda-



.JOL  64  
(SVNNBO  64  

4FBST 3PFCVDL  64  

$)"15&3  53"%& 4&$3&5

tions, draft documents, proposals, suggestions, and other subjective
documents which reﬂect the personal opinions of the writer rather
than the policy of the agency. Documents which are protected by the
privilege are those which would inaccurately reﬂect or prematurely
disclose the views of the agency, suggesting as agency position that
which is as yet only a personal position. To test whether disclosure
of a document is likely to adversely aﬀect the purposes of the privilege, courts ask themselves whether the document is so candid or
personal in nature that public disclosure is likely in the future to stiﬂe honest and frank communication within the agency. Human experience teaches that those who expect public dissemination of their
remarks may well temper candor with a concern for appearances and
for their own interests to the detriment of the decisionmaking process.
We also ask whether the document is recommendatory in nature or is
a draft of what will become a ﬁnal document, and whether the document is deliberative in nature, weighing the pros and cons of agency
adoption of one viewpoint or another. Finally, even if the document
is predecisional at the time it is prepared, it can lose that status if it is
adopted, formally or informally, as the agency position on an issue
or is used by the agency in its dealings with the public.
It is readily apparent that the memoranda in issue bear li le resemblance to the types of documents intended to be protected under
the deliberative process privilege. The documents were not suggestions or recommendations as to what agency policy should be. Unlike
the documents in EPA v. Mink and Murphy v. Dep’t of the ArmyMurphymurphy613 F.2d 1151 (1979), the memoranda are not advice to a
superior, nor are they suggested dispositions of a case, as in Renegotiation Bd. v. Grumman Aircraft Engineering Corp.. They are not one
step of an established adjudicatory process, which would result in a
formal opinion, as were the documents held exempt in NLRB v. Sears,
Roebuck & Co. There is nothing subjective or personal about the memoranda; they are simply straightforward explanations of agency regulations in speciﬁc factual situations. They are more akin to a ”resource” opinion about the applicability of existing policy to a certain
state of facts, like examples in a manual, to be contrasted to a factual
or strategic advice giving opinion. Nor do they reﬂect agency giveand-take – of the deliberative process – by which the decision itself
is made. Characterizing these documents as ”predecisional” simply
because they play into an ongoing audit process would be a serious
warping of the meaning of the word. No ”decision” is being made or
”policy” being considered; rather the documents discuss established
policies and decisions – the agency regulations – in the light of a speciﬁc, and often hypothetical, fact pa ern.
Exemption 7 aﬀords protection to investigatory ﬁles to prevent
harm to the government’s case in court. In 1974, the scope of the

) 05)&3 4&$3&$: -"84



privilege was sharply narrowed when Congress, dissatisﬁed with the
broad scope given to Exemption 7 by the courts, amended the exemption to make it clear that the Government must establish not only that
the document was prepared in the course of an ”investigation,” but
that disclosure of the document would ”interfere with enforcement
proceedings.” The Government asserts this privilege as to ﬁfty-three
documents.
We need not decide whether any of these memoranda are of a sort
which would be protected if the Government had demonstrated – or
even conclusorily asserted – that there are presently active investigations underway or contemplated in each of these ﬁfty-three cases. .
There is no reason to protect yellowing documents contained in longclosed ﬁles. DOE made no eﬀort whatsoever in the district court to
demonstrate that any of these cases are still under investigation or
being actively pursued. The district court was correct in concluding
that DOE had failed generally to meet its burden of establishing the
prerequisites to invocation of Exemption 7.
$POHSFTTJPOBM 3FTFBSDI 4FSWJDF 5IF 1SPUFDUJPO PG $MBTTJöFE
*OGPSNBUJPO 5IF -FHBM 'SBNFXPSL

Congress has directed the President to establish procedures governing the access to classiﬁed material so that no person can gain such
access without having undergone a background check. With the authority to determine classiﬁcation standards vested in the President,
these standards tend to change whenever a new administration takes
control of the White House.
The present standards for classifying and declassifying information were last amended on December 29, 2009. Under these standards, the President, Vice President, agency heads, and any other ofﬁcials designated by the President may classify information upon a
determination that the unauthorized disclosure of such information
could reasonably be expected to damage national security. Such information must be owned by, produced by, or under the control of
the federal government, and must concern one of the following:
• military plans, weapons systems, or operations;
• foreign government information;
• intelligence activities, intelligence sources/methods, cryptology;
• foreign relations or foreign activities of the United States, including conﬁdential sources;
• scientiﬁc, technological, or economic ma ers relating to national security;

&YFD 0SEFS /P   $'3 
 



$)"15&3  53"%& 4&$3&5

• federal programs for safeguarding nuclear materials or facilities;
• vulnerabilities or capabilities of national security systems; or
• weapons of mass destruction.
Information may be classiﬁed at one of three levels based on the
amount of danger that its unauthorized disclosure could reasonably
be expected to cause to national security. Information is classiﬁed
as ”Top Secret” if its unauthorized disclosure could reasonably be
expected to cause ”exceptionally grave damage” to national security. The standard for ”Secret” information is ”serious damage” to
national security, while for ”conﬁdential” information the standard is
”damage” to national security. Signiﬁcantly, for each level, the original classifying oﬃcer must identify or describe the speciﬁc danger
potentially presented by the information’s disclosure. In case of signiﬁcant doubt as to the need to classify information or the level of
classiﬁcation appropriate, the information is to remain unclassiﬁed
or be classiﬁed at the lowest level of protection considered appropriate.
The oﬃcer who originally classiﬁes the information establishes
a date for declassiﬁcation based upon the expected duration of the
information’s sensitivity. If the oﬃce cannot set an earlier declassiﬁcation date, then the information must be marked for declassiﬁcation
in 10 years’ time or 25 years, depending on the sensitivity of the information. The deadline for declassiﬁcation can be extended if the
threat to national security still exists.
Classiﬁed information is required to be declassiﬁed ”as soon as
it no longer meets the standards for classiﬁcation.” The original classifying agency has the authority to declassify information when the
public interest in disclosure outweighs the need to protect that information. On December 31, 2006, and every year thereafter, all information that has been classiﬁed for 25 years or longer and has been determined to have ”permanent historical value” under Title 44 of the U.S.
Code will be automatically declassiﬁed, although agency heads can
exempt from this requirement classiﬁed information that continues
to be sensitive in a variety of speciﬁc areas.
Access to classiﬁed information is generally limited to those who
demonstrate their eligibility to the relevant agency head, sign a
nondisclosure agreement, and have a need to know the information.
The need-to-know requirement can be waived, however, for former
Presidents and Vice Presidents, historical researchers, and former
policy-making oﬃcials who were appointed by the President or Vice
President. The information being accessed may not be removed from
the controlling agency’s premises without permission. Each agency
is required to establish systems for controlling the distribution of clas-

) 05)&3 4&$3&$: -"84



siﬁed information.
Under E.O. 13526, each respective agency is responsible for maintaining control over classiﬁed information it originates and is responsible for establishing uniform procedures to protect classiﬁed information and automated information systems in which classiﬁed information is stored or transmi ed. Agencies that receive information classiﬁed elsewhere are not permi ed to transfer the information further without approval from the classifying agency. Persons
authorized to disseminate classiﬁed information outside the executive branch are required to ensure it receives protection equivalent to
those required internally.
Generally, federal law prescribes a prison sentence of no more
than a year and/or a $1,000 ﬁne for oﬃcers and employees of the federal government who knowingly remove classiﬁed material without
the authority to do so and with the intention of keeping that material
at an unauthorized location. Stiﬀer penalties – ﬁnes of up to $10,000
and imprisonment for up to 10 years – a ach when a federal employee transmits classiﬁed information to anyone that the employee
has reason to believe is an agent of a foreign government. A ﬁne
and a 10-year prison term also await anyone, government employee
or not, who publishes, makes available to an unauthorized person,
or otherwise uses to the United States’ detriment classiﬁed information regarding the codes, cryptography, and communications intelligence utilized by the United States or a foreign government. Finally,
the disclosure of classiﬁed information that discloses any information identifying a covert agent, when done intentionally by a person
with authorized access to such identifying information, is punishable
by imprisonment for up to 15 years. A similar disclosure by one who
learns the identity of a covert agent as a result of having authorized access to classiﬁed information is punishable by not more than 10 years’
imprisonment. Under the same provision, a person who undertakes
a ”pa ern of activities intended to identify and expose covert agents”
with reason to believe such activities would impair U.S. foreign intelligence activities, and who then discloses the identities uncovered as
a result is subject to three years’ imprisonment, whether or not violator has access to classiﬁed information.
In addition to the criminal penalties outlined above, the executive
branch employs numerous means of deterring unauthorized disclosures by government personnel using administrative measures based
on terms of employment contracts. The agency may impose disciplinary action or revoke a person’s security clearance. The revocation
of a security clearance is usually not reviewable by the Merit System
Protection Board and may mean the loss of government employment.
Government employees may be subject to monetary penalties for disclosing classiﬁed information. Violators of the Espionage Act and the



4OFQQ W 6OJUFE 4UBUFT  64 


)BJH W "HFF  64   

$)"15&3  53"%& 4&$3&5

Atomic Energy Act provisions may be subject to loss of their retirement pay.
Agencies also rely on contractual agreements with employees,
who typically must sign non-disclosure agreements prior to obtaining access to classiﬁed information, sometimes agreeing to submit
all materials that the employee desires to publish to a review by the
agency. The Supreme Court enforced such a contract against a former employee of the Central Intelligence Agency (CIA), upholding
the government’s imposition of a constructive trust on the proﬁts of
a book the employee sought to publish without ﬁrst submi ing it to
CIA for review.
Under some circumstances, the government can also use injunctions to prevent disclosures of information. The courts have generally upheld injunctions against former employees’ publishing information they learned through access to classiﬁed information. The
Supreme Court also upheld the State Department’s revocation of
passports for overseas travel by persons planning to expose U.S.
covert intelligence agents, despite the fact that the purpose was to
disrupt U.S. intelligence activities rather than to assist a foreign government.
As noted above, E.O. 13526 sets the oﬃcial procedures for the declassiﬁcation of information. Once information is declassiﬁed, it may
be released to persons without a security clearance. Leaks, by contrast, might be deﬁned as the release of classiﬁed information to persons without a security clearance, typically journalists. Recent highproﬁle leaks of information regarding sensitive covert operations in
news stories that seemed to some to portray the Obama Administration in a favorable light raised questions regarding the practice of
“instant declassiﬁcation,” or whether disclosure of classiﬁed information to journalists may ever be said to be an “authorized disclosure”
by a senior oﬃcial.
The processes for declassiﬁcation set forth in E.O. 13526 seem to
presuppose that agencies and classifying oﬃcials will not have any
need or desire to disclose classiﬁed information in their possession
other than to comply with the regulations. Yet it has long been noted
that there seems to be an informal process for “instant declassiﬁcation” of information whose release to the public serves an immediate
need.
As a practical ma er, there is li le to stop agency heads and other
high-ranking oﬃcials from releasing classiﬁed information to persons without a security clearance when it is seen as suiting government needs. The A orney General has prosecutorial discretion to
choose which leaks to prosecute. If in fact a case can be made that
a senior oﬃcial has made or authorized the disclosure of classiﬁed
information, successful prosecution under current laws may be im-

) 05)&3 4&$3&$: -"84



possible because the scienter requirement (i.e., guilty state of mind)
is not likely to be met.
Executive branch policy appears to treat an oﬃcial disclosure as
a declassifying event, while non- a ributed disclosures have no effect on the classiﬁcation status of the information. For example, the
Department of Defense instructs agency oﬃcials, in the event that
classiﬁed information appears in the media, to neither conﬁrm nor
deny the accuracy of the information.
1IJMMJQQJ W $FOUSBM *OUFMMJHFODF "HFODZ
 'E  %$ $JS 
This is an action under the Freedom of Information Act, in which
plaintiﬀ-appellant seeks to compel the Central Intelligence Agency
to disclose certain records alleged to be in its possession concerning
its relationship with the Hughes Glomar Explorer.
In March 1975 several news organizations published stories purporting to describe a secret operation conducted by the United States.
The central ﬁgure in these stories was the Hughes Glomar Explorer., a
large vessel publicly listed as a research ship owned and operated by
the Summa Corporation. According to the stories, the ship’s actual
owner and operator was the Government of the United States.
Following publication of these stories, other stories described the
alleged eﬀorts of the CIA to convince the news media not to make
public what they had learned about the Glomar Explorer. The la er
stories interested appellant, a journalist, and she ﬁled a FOIA request
for all Agency records relating to the reported contacts with the media. That request was denied on two grounds. First, the Agency
claimed that ”any records that might exist which reveal any CIA connection with or interest in the activities of the Glomar Explorer; and,
indeed, any data that might reveal the existence of any such records”
would be classiﬁed and therefore exempt from disclosure. Second,
the Agency stated that
the fact of the existence or non-existence of the records you
request would relate to information pertaining to intelligence sources and methods which the Director of Central
Intelligence has the responsibility to protect from unauthorized disclosure in accordance with the National Security Act of 1947.
We are dealing with a case in which the Agency has refused to conﬁrm or deny the existence of materials requested under the FOIA.
In eﬀect, the situation is as if appellant had requested and been refused permission to see a document which says either ”Yes, we have
records related to contacts with the media concerning the Glomar Explorer” or ”No, we do not have any such records.” On appeal appel-

 64$ f  E 



$)"15&3  53"%& 4&$3&5

lant does not assert that the Government may never claim that national security considerations require it to refuse to disclose whether
or not requested documents exist. Rather, her principal argument,
and the only question we decide, is that the Agency should have been
required to support its position on the basis of the public record.
It is clear that the FOIA contemplates that the courts will resolve
fundamental issues in contested cases on the basis of in camera examinations of the relevant documents. Appellant maintains that this
authority does not extend to in camera examination of aﬃdavits, the
procedure used below. In the peculiar context of this case we must reject this contention. When the Agency’s position is that it can neither
conﬁrm nor deny the existence of the requested records, there are no
relevant documents for the court to examine other than the aﬃdavits
which explain the Agency’s refusal. Therefore, to fulﬁll its congressionally imposed obligation to make a de novo determination of the
propriety of a refusal to provide information in response to a FOIA
request the District Court may have to examine classiﬁed aﬃdavits
in camera and without participation by plaintiﬀ’s counsel.
Before adopting such a procedure, however, the District Court
should a empt to create as complete a public record as is possible.
Adapting these procedures to the present case would require the
Agency to provide a public aﬃdavit explaining in as much detail as
is possible the basis for its claim that it can be required neither to
conﬁrm nor to deny the existence of the requested records.[7] The
Agency’s arguments should then be subject to testing by appellant,
who should be allowed to seek appropriate discovery when necessary to clarify the Agency’s position or to identify the procedures by
which that position was established. Only after the issues have been
identiﬁed by this process should the District Court, if necessary, consider arguments or information which the Agency is unable to make
public.


1BUFOU

6OJUFE 4UBUFT $POTUJUVUJPO
The Congress shall have Power … To promote the Progress of Science
and useful Arts, by securing for limited Times to Authors and Inventors the exclusive Right to their respective Writings and Discoveries.

Patent law provides exclusive rights over new and useful inventions.
Although it structure has shifted over time, the modern synthesis of
patent law (appropriately enough) is an intricately interlocking doctrinal machine. The mainspring of this system is the claim: a precise
statement of the technologies over which the inventor asserts rights.
The point of of patent prosecution is to generate appropriately clear
claim language that covers (or ”reads on”) what the inventor actually
invented; patent infringement is directed to comparing claims with
the defendant’s product or process. As we will see, patent law uses a
handful of basic concepts – e.g., ”prior art reference,” ”the person of
ordinary skill in the art,” and ”equivalent” – but it uses them again
and again. The key to understanding patent law is to pay a ention
to these recurring concepts.
Why patent law? Three stories are usually advanced, two of
which should already be familiar. It is said that patent law serves
an innovation function by giving incentives that enable investors to
recoup their investment and a contracting function by enabling them
to commercialize their inventions without fear of being ripped oﬀ by
business partners or imitated by competitors. But patent law also is
designed to serve a disclosure function: it requires inventors to make
public signiﬁcant information about how their inventions work, and
multiple doctrines subtly push actors toward greater disclosure.

BSU * f  DM 

-PPLJOH BU UIFTF DBTFT JT NVDI MJLF
MPPLJOH BU B XPOEFSGVM NBDIJOF #VU
PG DPVSTF XIFO MPPLJOH BU B CFBVUJGVM
QJFDF PG NBDIJOFSZ UIBU GVODUJPOT MJLF
B DMPDL PS MJLF DMPDLXPSL UIF OFYU RVFT
UJPO NJHIU CF XIFUIFS UIJT XPOEFSGVM
QSFDJTJPO JOTUSVNFOU CFBST BOZ SFMBUJPO
UP SFBMJUZ %BO - #VSL #JPUFDIOPMPHZ JO
UIF 'FEFSBM $JSDVJU " $MPDLXPSL -FNPO
 "SJ[ - 3FW  
/P FDPOPNJTU PO UIF CBTJT PG QSFTFOU
LOPXMFEHF DPVME QPTTJCMZ TUBUF XJUI
DFSUBJOUZ UIBU UIF QBUFOU TZTUFN BT
JU OPX PQFSBUFT DPOGFST B OFU CFO
FöU PS B OFU MPTT VQPO TPDJFUZ *G
XF EJE OPU IBWF B QBUFOU TZTUFN JU
XPVME CF JSSFTQPOTJCMF PO UIF CBTJT PG
PVS QSFTFOU LOPXMFEHF PG JUT FDPOPNJD
DPOTFRVFODFT UP SFDPNNFOE JOTUJUVU
JOH POF #VU TJODF XF IBWF IBE B QBUFOU
TZTUFN GPS B MPOH UJNF JU XPVME CF JS
SFTQPOTJCMF PO UIF CBTJT PG PVS DVSSFOU
LOPXMFEHF UP SFDPNNFOE BCPMJTIJOH
JU 'SJU[ .BDIMVQ
5IF MFBEJOH QBUFOU USFBUJTFT BSF %POBME
4 $IJTVN $IJTVN PO 1BUFOUT .BUUIFX
#FOEFS PO -FYJT 3 $BSM .PZ .PZhT
8BMLFS PO 1BUFOUT 5IPNTPO 3FVUFST
PO 8FTUMBX BOE 3PCFSU $ 'BCFS 'BCFS
PO .FDIBOJDT PG 1BUFOU $MBJN %SBGUJOH
1-* PO #MPPNCFSH -BX 



$)"15&3  1"5&/5

" 4VCKFDU .BUUFS
1BUFOU "DU
 64$ f 
*OWFOUJPOT QBUFOUBCMF

Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of ma er, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As interpreted by the courts, this section imposes two conditions on
patentability: utility and statutory subject ma er. It is conventional
to begin with statutory subject ma er. We begin with utility.



6UJMJUZ

Utility was at one time a categorical exclusion from patentability. No
longer. But it still does some important work as a threshold condition,
which can signiﬁcantly aﬀect the timing of patentability.
+VJDZ 8IJQ *OD W 0SBOHF #BOH *OD
 'E  'FE $JS 
I
Juicy Whip, Inc., is the assignee of United States Patent No. 5,575,405,
which is entitled “Post-Mix Beverage Dispenser With an Associated
Simulated Display of Beverage.” A “post-mix” beverage dispenser
stores beverage syrup concentrate and water in separate locations until the beverage is ready to be dispensed. The syrup and water are
mixed together immediately before the beverage is dispensed, which
is usually after the consumer requests the beverage. In contrast, in a
“pre-mix” beverage dispenser, the syrup concentrate and water are
pre-mixed and the beverage is stored in a display reservoir bowl until it is ready to be dispensed. The display bowl is said to stimulate
impulse buying by providing the consumer with a visual beverage
display. A pre-mix display bowl, however, has a limited capacity and
is subject to contamination by bacteria. It therefore must be reﬁlled
and cleaned frequently.
The invention claimed in the ‘405 patent is a post-mix beverage
dispenser that is designed to look like a pre-mix beverage dispenser.
The claims require the post-mix dispenser to have a transparent bowl
that is ﬁlled with a ﬂuid that simulates the appearance of the dispensed beverage and is resistant to bacterial growth. The claims also
require that the dispenser create the visual impression that the bowl

" 46#+&$5 ."55&3



is the principal source of the dispensed beverage, although in fact the
beverage is mixed immediately before it is dispensed, as in conventional post-mix dispensers.
The District Court concluded that the invention lacked utility because its purpose was to increase sales by deception, i.e., through
imitation of another product. The court explained that the purpose
of the invention “is to create an illusion, whereby customers believe
that the ﬂuid contained in the bowl is the actual beverage that they
are receiving, when of course it is not.” Although the court acknowledged Juicy Whip’s argument that the invention provides an accurate
representation of the dispensed beverage for the consumer’s beneﬁt
while eliminating the need for retailers to clean their display bowls,
the court concluded that those claimed reasons for the patent’s utility
“are not independent of its deceptive purpose, and are thus insuﬃcient to raise a disputed factual issue to present to a jury.”
II
The threshold of utility is not high: An invention is “useful” under
section 101 if it is capable of providing some identiﬁable beneﬁt.
To be sure, since Justice Story’s opinion in Lowell v. Lewis, it has
been stated that inventions that are “injurious to the well-being, good
policy, or sound morals of society” are unpatentable. As examples of
such inventions, Justice Story listed “a new invention to poison people, or to promote debauchery, or to facilitate private assassination.”
Courts have continued to recite Justice Story’s formulation, but the
principle that inventions are invalid if they are principally designed
to serve immoral or illegal purposes has not been applied broadly in
recent years. For example, years ago courts invalidated patents on
gambling devices on the ground that they were immoral, but that is
no longer the law.
In holding the patent in this case invalid for lack of utility, the district court relied on two Second Circuit cases dating from the early
years of this century, Rickard v. Du Bon, and Sco & Williams v. Aristo
Hosiery Co.. In the Rickard case, the court held invalid a patent on a
process for treating tobacco plants to make their leaves appear spotted. At the time of the invention, according to the court, cigar smokers considered cigars with spo ed wrappers to be of superior quality,
and the invention was designed to make unspo ed tobacco leaves appear to be of the spo ed – and thus more desirable – type. The court
noted that the invention did not promote the burning quality of the
leaf or improve its quality in any way; “the only eﬀect, if not the only
object, of such treatment, is to spot the tobacco, and counterfeit the
leaf spo ed by natural causes.”
The Aristo Hosiery case concerned a patent claiming a seamless
stocking with a structure on the back of the stocking that imitated a

-PXFMM  ' $BT  $$% .BTT


3JDLBSE  '  E $JS 
"SJTUP )PTJFSZ  'E  E $JS 



$)"15&3  1"5&/5

US. Patent

Nov. 19, 1996

Sheet 1 of 3

55%,. K55
9Q

W
/

as?

5,575,405

/

U.S. Patent No. 5,575,405, Post-Mix Beverage Dispenser With an Associated Simulated Display of Beverage.

" 46#+&$5 ."55&3



seamed stocking. The imitation was commercially useful because at
the time of the invention many consumers regarded seams in stockings as an indication of higher quality. The court noted that the imitation seam did not “change or improve the structure or the utility
of the article,” and that the record in the case justiﬁed the conclusion
that true seamed stockings were superior to the seamless stockings
that were the subject of the patent. “At best,” the court stated, “the
seamless stocking has imitation marks for the purposes of deception,
and the idea prevails that with such imitation the article is more salable.” That was not enough, the court concluded, to render the invention patentable.
We decline to follow Rickard and Aristo Hosiery, as we do not regard them as representing the correct view of the doctrine of utility
under the Patent Act of 1952. The fact that one product can be altered
to make it look like another is in itself a speciﬁc beneﬁt suﬃcient to
satisfy the statutory requirement of utility.
It is not at all unusual for a product to be designed to appear to
viewers to be something it is not. For example, cubic zirconium is
designed to simulate a diamond, imitation gold leaf is designed to
imitate real gold leaf, synthetic fabrics are designed to simulate expensive natural fabrics, and imitation leather is designed to look like
real leather. In each case, the invention of the product or process
that makes such imitation possible has “utility” within the meaning
of the patent statute, and indeed there are numerous patents directed
toward making one product imitate another. See, e.g., U.S. Pat. No.
   (method for producing imitation grill marks on food without using heat); U.S. Pat. No.    (laminated ﬂooring imitating
wood); U.S. Pat. No.    (imitation hamburger). Much of the
value of such products resides in the fact that they appear to be something they are not. Thus, in this case the claimed post-mix dispenser
meets the statutory requirement of utility by embodying the features
of a post-mix dispenser while imitating the visual appearance of a
pre-mix dispenser.
The fact that customers may believe they are receiving ﬂuid directly from the display tank does not deprive the invention of utility.
Orange Bang has not argued that it is unlawful to display a representation of the beverage in the manner that ﬂuid is displayed in the
reservoir of the invention, even though the ﬂuid is not what the customer will actually receive. Moreover, even if the use of a reservoir
containing ﬂuid that is not dispensed is considered deceptive, that is
not by itself suﬃcient to render the invention unpatentable. The requirement of “utility” in patent law is not a directive to the Patent and
Trademark Oﬃce or the courts to serve as arbiters of deceptive trade
practices. Other agencies, such as the Federal Trade Commission and
the Food and Drug Administration, are assigned the task of protect-



8BUTPO  'E  $$1" 

8FCCFS  64  0UUP  
5IF QBUFOU GPS B EZOBNJUF QPXEFS
EPFT OPU QSFWFOU UIF 4UBUF GSPN QSF
TDSJCJOH UIF DPOEJUJPOT PG JUT NBOVGBD
UVSF TUPSBHF BOE TBMF TP BT UP QSPUFDU
UIF DPNNVOJUZ GSPN UIF EBOHFS PG FY
QMPTJPO " QBUFOU GPS UIF NBOVGBDUVSF
BOE TBMF PG B EFBEMZ QPJTPO EPFT OPU
MFTTFO UIF SJHIU PG UIF 4UBUF UP DPOUSPM
JUT IBOEMJOH BOE VTF 8FCCFS

$)"15&3  1"5&/5

ing consumers from fraud and deception in the sale of food products. Cf. In re Watson (stating that it is not the province of the Patent
Oﬃce to determine, under section 101, whether drugs are safe). As
the Supreme Court put the point more generally, “Congress never intended that the patent laws should displace the police powers of the
States, meaning by that term those powers by which the health, good
order, peace and general welfare of the community are promoted.”
Webber v. Virginia.
Of course, Congress is free to declare particular types of inventions unpatentable for a variety of reasons, including deceptiveness.
Cf. 42 U.S.C. § 2181(a) (exempting from patent protection inventions
useful solely in connection with special nuclear material or atomic
weapons). Until such time as Congress does so, however, we ﬁnd no
basis in section 101 to hold that inventions can be ruled unpatentable
for lack of utility simply because they have the capacity to fool some
members of the public. The district court therefore erred in holding
that the invention of the ‘405 patent lacks utility because it deceives
the public through imitation in a manner that is designed to increase
product sales.
.BOVBM PG 1BUFOU &YBNJOBUJPO 1SPDFEVSF 3FW /PW 

f 
(VJEFMJOFT GPS &YBNJOBUJPO PG "QQMJDB
UJPOT GPS $PNQMJBODF XJUI UIF 6UJMJUZ 3F
RVJSFNFOU

f 
(FOFSBM 1SJODJQMFT (PWFSOJOH 6UJMJUZ 3F
KFDUJPOT

A claimed invention must have a speciﬁc and substantial utility. This
requirement excludes “throw-away,” “insubstantial,” or “nonspeciﬁc” utilities, such as the use of a complex invention as landﬁll.
Credibility is assessed from the perspective of one of ordinary
skill in the art in view of the disclosure and any other evidence of
record (e.g., test data, aﬃdavits or declarations from experts in the art,
patents or printed publications) that is probative of the applicant’s
assertions. An applicant need only provide one credible assertion of
speciﬁc and substantial utility for each claimed invention to satisfy
the utility requirement.
I. S
S
R
Courts have recognized that the term “useful” used with reference
to the utility requirement can be a diﬃcult term to deﬁne. Where an
applicant has set forth a speciﬁc and substantial utility, courts have
been reluctant to uphold a rejection under 35 U.S.C. § 101 solely on
the basis that the applicant’s opinion as to the nature of the speciﬁc
and substantial utility was inaccurate.
Practical considerations require the Oﬃce to rely on the inventor’s
understanding of his or her invention in determining whether and in
what regard an invention is believed to be “useful.” Because of this,
Oﬃce personnel should focus on and be receptive to assertions made

" 46#+&$5 ."55&3



by the applicant that an invention is “useful” for a particular reason.
A. Speciﬁc Utility
A “speciﬁc utility” is speciﬁc to the subject ma er claimed and can
“provide a well-deﬁned and particular beneﬁt to the public.” In re
Fisher. This contrasts with a general utility that would be applicable
to the broad class of the invention. Oﬃce personnel should distinguish between situations where an applicant has disclosed a speciﬁc
use for or application of the invention and situations where the applicant merely indicates that the invention may prove useful without
identifying with speciﬁcity why it is considered useful. For example,
indicating that a compound may be useful in treating unspeciﬁed
disorders, or that the compound has “useful biological” properties,
would not be suﬃcient to deﬁne a speciﬁc utility for the compound.
Similarly, a claim to a polynucleotide whose use is disclosed simply
as a “gene probe” or “chromosome marker” would not be considered
to be speciﬁc in the absence of a disclosure of a speciﬁc DNA target.
See Fisher (“Any EST [expressed sequence tag] transcribed from any
gene in the maize genome has the potential to perform any one of the
alleged uses. Nothing about applicant’s seven alleged uses set the
ﬁve claimed ESTs apart from the more than 32,000 ESTs disclosed in
the application or indeed from any EST derived from any organism.
Accordingly, we conclude that applicant has only disclosed general
uses for its claimed ESTs, not speciﬁc ones that satisfy § 101.”). A general statement of diagnostic utility, such as diagnosing an unspeciﬁed
disease, would ordinarily be insuﬃcient absent a disclosure of what
condition can be diagnosed. Contrast the situation where an applicant discloses a speciﬁc biological activity and reasonably correlates
that activity to a disease condition. Assertions falling within the la er
category are suﬃcient to identify a speciﬁc utility for the invention.
Assertions that fall in the former category are insuﬃcient to deﬁne a
speciﬁc utility for the invention, especially if the assertion takes the
form of a general statement that makes it clear that a “useful” invention may arise from what has been disclosed by the applicant.
B. Substantial Utility
“[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at
some future date after further research. Simply put, to satisfy the
‘substantial’ utility requirement, an asserted use must show that the
claimed invention has a signiﬁcant and presently available beneﬁt to
the public.” Fisher. The claims at issue in ﬁsher were directed to expressed sequence tags (ESTs), which are short nucleotide sequences
that can be used to discover what genes and downstream proteins are

'JTIFS  'E  'FE $JS 



$)"15&3  1"5&/5

expressed in a cell. The court held that “the claimed ESTs can be used
only to gain further information about the underlying genes and the
proteins encoded for by those genes. The claimed ESTs themselves
are not an end of [applicant’s] research eﬀort, but only tools to be used
along the way in the search for a practical utility. Applicant does not
identify the function for the underlying protein-encoding genes. Absent such identiﬁcation, we hold that the claimed ESTs have not been
researched and understood to the point of providing an immediate,
well-deﬁned, real world beneﬁt to the public meriting the grant of a
patent.” Thus a “substantial utility” deﬁnes a “real world” use. Utilities that require or constitute carrying out further research to identify
or reasonably conﬁrm a “real world” context of use are not substantial utilities. For example, both a therapeutic method of treating a
known or newly discovered disease and an assay method for identifying compounds that themselves have a “substantial utility” deﬁne
a “real world” context of use. An assay that measures the presence of
a material which has a stated correlation to a predisposition to the onset of a particular disease condition would also deﬁne a “real world”
context of use in identifying potential candidates for preventive measures or further monitoring. On the other hand, the following are
examples of situations that require or constitute carrying out further
research to identify or reasonably conﬁrm a “real world” context of
use and, therefore, do not deﬁne “substantial utilities”:
(A) Basic research such as studying the properties of the claimed
product itself or the mechanisms in which the material is involved;
(B) A method of treating an unspeciﬁed disease or condition;
(C) A method of assaying for or identifying a material that itself has
no speciﬁc and/or substantial utility;
(D) A method of making a material that itself has no speciﬁc, substantial, and credible utility; and
(E) A claim to an intermediate product for use in making a ﬁnal
product that has no speciﬁc, substantial and credible utility.
Oﬃce personnel must be careful not to interpret the phrase “immediate beneﬁt to the public” or similar formulations in other cases to
mean that products or services based on the claimed invention must
be “currently available” to the public in order to satisfy the utility
requirement. Rather, any reasonable use that an applicant has identiﬁed for the invention that can be viewed as providing a public beneﬁt should be accepted as suﬃcient, at least with regard to deﬁning
a “substantial” utility.
C. Research Tools

" 46#+&$5 ."55&3



Some confusion can result when one a empts to label certain types
of inventions as not being capable of having a speciﬁc and substantial
utility based on the se ing in which the invention is to be used. One
example is inventions to be used in a research or laboratory se ing.
Many research tools such as gas chromatographs, screening assays,
and nucleotide sequencing techniques have a clear, speciﬁc and unquestionable utility (e.g., they are useful in analyzing compounds).
An assessment that focuses on whether an invention is useful only
in a research se ing thus does not address whether the invention is
in fact “useful” in a patent sense. Instead, Oﬃce personnel must distinguish between inventions that have a speciﬁcally identiﬁed substantial utility and inventions whose asserted utility requires further
research to identify or reasonably conﬁrm. Labels such as “research
tool,” “intermediate” or “for research purposes” are not helpful in
determining if an applicant has identiﬁed a speciﬁc and substantial
utility for the invention.
II. W
I
I
; ”I
”U
An invention that is “inoperative” (i.e., it does not operate to produce
the results claimed by the patent applicant) is not a “useful” invention
in the meaning of the patent law. However, as the Federal Circuit has
stated, “[t]o violate 35 U.S.C. § 101 the claimed device must be totally
incapable of achieving a useful result.” Brooktree Corp.v.Advanced Micro Devices, Inc.. See also E.I. du Pont De Nemours and Co. v. Berkley
and Co. (“A small degree of utility is suﬃcient. The claimed invention must only be capable of performing some beneﬁcial function. An
invention does not lack utility merely because the particular embodiment disclosed in the patent lacks perfection or performs crudely. A
commercially successful product is not required. Nor is it essential
that the invention accomplish all its intended functions or operate
under all conditions, partial success being suﬃcient to demonstrate
patentable utility. In short, the defense of non-utility cannot be sustained without proof of total incapacity.”) If an invention is only partially successful in achieving a useful result, a rejection of the claimed
invention as a whole based on a lack of utility is not appropriate.
Situations where an invention is found to be “inoperative” and
therefore lacking in utility are rare, and rejections maintained solely
on this ground by a Federal court even rarer. In many of these cases,
the utility asserted by the applicant was thought to be incredible in
the light of the knowledge of the art, or factually misleading when
initially considered by the Oﬃce. Other cases suggest that on initial evaluation, the Oﬃce considered the asserted utility to be inconsistent with known scientiﬁc principles or speculative at best as to
whether a ributes of the invention necessary to impart the asserted
utility were actually present in the invention. However cast, the un-

#SPPLUSFF  'E  'FE

#FSLMFZ  'E  UI $JS 

$JS



$POTJEFS 64 1BU /P    #
GPS B 4QBDF 7FIJDMF 1SPQFMMFE CZ UIF
1SFTTVSF PG *OøBUJPOBSZ 7BDVVN 4UBUF
%PFT JU NBUUFS JG UIF 64150 PDDBTJPO
BMMZ JTTVFT B QBUFOU PO B EFWJDF UIBU
WJPMBUFT UIF LOPXO MBXT PG QIZTJDT
*O /FXNBO W 2VJHH  'E 
'FE $JS  UIF 64150 PSEFSFE
UIF JOWFOUPS PG B QVSQPSUFE QFSQFUVBM
NPUJPO NBDIJOF UP QSPEVDF B NPEFM
GPS UFTUJOH CZ UIF /BUJPOBM #VSFBV PG
4UBOEBSET *U GBJMFE

$)"15&3  1"5&/5

derlying ﬁnding by the court in these cases was that, based on the factual record of the case, it was clear that the invention could not and
did not work as the inventor claimed it did. Indeed, the use of many
labels to describe a single problem (e.g., a false assertion regarding
utility) has led to some of the confusion that exists today with regard
to a rejection based on the “utility” requirement. Examples of such
cases include: an invention asserted to change the taste of food using a magnetic ﬁeld, a perpetual motion machine, a ﬂying machine
operating on “ﬂapping or ﬂu er function,” a “cold fusion” process
for producing energy, a method for increasing the energy output of
fossil fuels upon combustion through exposure to a magnetic ﬁeld,
uncharacterized compositions for curing a wide array of cancers, and
a method of controlling the aging process. These examples are fact
speciﬁc and should not be applied as a per se rule. Thus, in view of
the rare nature of such cases, Oﬃce personnel should not label an
asserted utility “incredible,” “speculative” or otherwise unless it is
clear that a rejection based on “lack of utility” is proper.



4UBUVUPSZ 4VCKFDU .BUUFS
.BOVBM PG 1BUFOU &YBNJOBUJPO 1SPDFEVSF

f 
1BUFOU 4VCKFDU .BUUFS &MJHJCJMJUZ

A summary of the four categories of invention, as they have been
deﬁned by the courts, are:
i. Process. – an act, or a series of acts or steps. A process is a mode
of treatment of certain materials to produce a given result. It is
an act, or a series of acts, performed upon the subject-ma er to
be transformed and reduced to a diﬀerent state or thing.
ii. Machine. – a concrete thing, consisting of parts, or of certain devices and combination of devices. This includes every mechanical device or combination of mechanical powers and devices to
perform some function and produce a certain eﬀect or result.
iii. Manufacture. – an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery.
iv. Composition of ma er. – all compositions of two or more substances and all composite articles, whether they be the results
of chemical union, or of mechanical mixture, or whether they
be gases, ﬂuids, powders or solids, for example.
5VO+FO $IJBOH 5IF 3VMFT BOE 4UBOEBSET PG 1BUFOUBCMF 4VCKFDU .BUUFS
 8JTD - 3FW 

" 46#+&$5 ."55&3



A close examination of all of the patentable subject-ma er categories
reveals a clear distinction. Virtually all of the restrictions, save two,
have been in the nature of categorical rules. The two exceptions are
the closely-related (indeed, for all practical purposes, identical) prohibitions on patenting “laws of nature” and “abstract ideas.” The laws
of nature and abstract ideas prohibitions account for almost the entirety of patentable subject-ma er case law, and the consequent uncertainty in the area. Section 101 thus contains a dichotomy: clear
exclusionary rules that have almost never caused administrative difﬁculty or litigation; and a vague scope limiting standard that has
caused tremendous diﬃculty and much litigation.

At present, there are two clear subject-ma er exclusions from
patentability: nuclear weapons and human organisms. Federal
statutes state that and that ”Notwithstanding any other provision of
law, no patent may issue on a claim directed to or encompassing a
human organism.” What policies do these exclusions express?
As for laws of nature and abstract ideas, the Supreme Court profoundly shifted course in a series of four major decisions between
2010 and 2014. Three of them are excerpted in this book: Mayo here,
Myriad in the biotechnology chapter, and CLS Bank in the software
chapter. (The fourth, Bilski, is discussed in CLS Bank.)
.BZP $PMMBCPSBUJWF W 1SPNFUIFVT -BCT
 4 $U  
Section 101 of the Patent Act deﬁnes patentable subject ma er. The
Court has long held that this provision contains an important implicit
exception. Laws of nature, natural phenomena, and abstract ideas are
not patentable.
I
A
The patents before us concern the use of thiopurine drugs in the treatment of autoimmune diseases, such as Crohn’s disease and ulcerative
colitis. When a patient ingests a thiopurine compound, his body metabolizes the drug, causing metabolites to form in his bloodstream.
Because the way in which people metabolize thiopurine compounds
varies, the same dose of a thiopurine drug aﬀects diﬀerent people
diﬀerently, and it has been diﬃcult for doctors to determine whether
for a particular patient a given dose is too high, risking harmful side
eﬀects, or too low, and so likely ineﬀective.
At the time the discoveries embodied in the patents were made,
scientists already understood that the levels in a patient’s blood of

/VDMFBS XFBQPOT
 64$ f
 B /P QBUFOU TIBMM IFSFBGUFS CF
HSBOUFE GPS BOZ JOWFOUJPO PS EJTDPWFSZ
XIJDI JT VTFGVM TPMFMZ JO UIF VUJMJ[BUJPO
PG TQFDJBM OVDMFBS NBUFSJBM PS BUPNJD
FOFSHZ JO BO BUPNJD XFBQPO
)VNBO PSHBOJTNT "NFSJDB *OWFOUT
"DU f  B 



$)"15&3  1"5&/5

certain metabolites, including, in particular, 6-thioguanine and its nucleotides (6-TG) and 6-methyl-mercaptopurine (6-MMP), were correlated with the likelihood that a particular dosage of a thiopurine drug
could cause harm or prove ineﬀective. But those in the ﬁeld did not
know the precise correlations between metabolite levels and likely
harm or ineﬀectiveness. The patent claims at issue here set forth processes embodying researchers’ ﬁndings that identiﬁed these correlations with some precision.
More speciﬁcally, the patents – U.S. Patent No.    (623
patent) and U.S. Patent No.    (302 patent) – embody ﬁndings
that concentrations in a patient’s blood of 6-TG or of 6-MMP metabolite beyond a certain level (400 and 7000 picomoles per 8 × 108 red
blood cells, respectively) indicate that the dosage is likely too high
for the patient, while concentrations in the blood of 6-TG metabolite
lower than a certain level (about 230 picomoles per 8 × 108 red blood
cells) indicate that the dosage is likely too low to be eﬀective.
The patent claims seek to embody this research in a set of processes. Like the Federal Circuit we take as typical claim 1 of the 623
Patent, which describes one of the claimed processes as follows:
A method of optimizing therapeutic eﬃcacy for treatment
of an immune-mediated gastrointestinal disorder, comprising:
(a) administering a drug providing 6-thioguanine to a
subject having said immune-mediated gastrointestinal disorder; and
(b) determining the level of 6-thioguanine in said subject having said immune-mediated gastrointestinal
disorder,
wherein the level of 6-thioguanine less than about 230
pmol per 8×108 red blood cells indicates a need to increase
the amount of said drug subsequently administered to
said subject and
wherein the level of 6-thioguanine greater than about 400
pmol per 8 × 108 red blood cells indicates a need to decrease the amount of said drug subsequently administered to said subject.”
B
Respondent, Prometheus Laboratories, Inc. (Prometheus), is the sole
and exclusive licensee of the 623 and 302 patents. It sells diagnostic
tests that embody the processes the patents describe. For some time
petitioners, Mayo Clinic Rochester and Mayo Collaborative Services

" 46#+&$5 ."55&3



(collectively Mayo), bought and used those tests. But in 2004 Mayo
announced that it intended to begin using and selling its own test–
a test using somewhat higher metabolite levels to determine toxicity
(450 pmol per 8 × 108 for 6-TG and 5700 pmol per 8 × 108 for 6-MMP).
Prometheus then brought this action claiming patent infringement.
The District Court found that Mayo’s test infringed claim 7 of the
623 patent. In interpreting the claim, the court accepted Prometheus’
view that the toxicity-risk level numbers in Mayo’s test and the claim
were too similar to render the tests signiﬁcantly diﬀerent. The number Mayo used (450) was too close to the number the claim used (400)
to ma er given appropriate margins of error. The District Court also
accepted Prometheus’ view that a doctor using Mayo’s test could violate the patent even if he did not actually alter his treatment decision
in the light of the test. In doing so, the court construed the claim’s language, ”indicates a need to decrease” (or ”to increase”), as not limited
to instances in which the doctor actually decreases (or increases) the
dosage level where the test results suggest that such an adjustment is
advisable.
II
Prometheus’ patents set forth laws of nature – namely, relationships
between concentrations of certain metabolites in the blood and the
likelihood that a dosage of a thiopurine drug will prove ineﬀective
or cause harm. Claim 1, for example, states that if the levels of 6-TG
in the blood (of a patient who has taken a dose of a thiopurine drug)
exceed about 400 pmol per 8 × 108 red blood cells, then the administered dose is likely to produce toxic side eﬀects. While it takes a
human action (the administration of a thiopurine drug) to trigger a
manifestation of this relation in a particular person, the relation itself exists in principle apart from any human action. The relation is a
consequence of the ways in which thiopurine compounds are metabolized by the body – entirely natural processes. And so a patent that
simply describes that relation sets forth a natural law.
The question before us is whether the claims do signiﬁcantly more
than simply describe these natural relations. To put the ma er more
precisely, do the patent claims add enough to their statements of the
correlations to allow the processes they describe to qualify as patenteligible processes that apply natural laws? We believe that the answer
to this question is no.
A
If a law of nature is not patentable, then neither is a process reciting
a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting eﬀort
designed to monopolize the law of nature itself. A patent, for exam-



" QBUFOU MBXZFS XBMLT JOUP B CBSCFS
TIPQ 5IF CBSCFS UBLFT B MPPL BU UIF
MBXZFS GPS B CJU BOE UIFO TBZT h0L
UIBUMM CF h 5IF MBXZFS SFTQPOET
h#VU ZPV EJEOU DVU NZ IBJSh 5IF CBS
CFS SFQMJFT h5IBUT JOTJHOJöDBOU QPTU
TPMVUJPO BDUJWJUZh .JDIBFM 4 ,XVO "M
JDF 5FMMT B +PLF  (SFFO #BH E 
  6OGBJS

$)"15&3  1"5&/5

ple, could not simply recite a law of nature and then add the instruction ”apply the law.” Einstein, we assume, could not have patented
his famous law by claiming a process consisting of simply telling linear accelerator operators to refer to the law to determine how much
energy an amount of mass has produced (or vice versa). Nor could
Archimedes have secured a patent for his famous principle of ﬂotation by claiming a process consisting of simply telling boat builders
to refer to that principle in order to determine whether an object will
ﬂoat.
What else is there in the claims before us? The process that each
claim recites tells doctors interested in the subject about the correlations that the researchers discovered. In doing so, it recites an ”administering” step, a ”determining” step, and a ”wherein” step. These
additional steps are not themselves natural laws but neither are they
suﬃcient to transform the nature of the claim.
First, the ”administering” step simply refers to the relevant audience, namely doctors who treat patients with certain diseases with
thiopurine drugs. That audience is a pre-existing audience; doctors
used thiopurine drugs to treat patients suﬀering from autoimmune
disorders long before anyone asserted these claims. In any event, the
prohibition against patenting abstract ideas cannot be circumvented
by a empting to limit the use of the formula to a particular technological environment.
Second, the ”wherein” clauses simply tell a doctor about the relevant natural laws, at most adding a suggestion that he should take
those laws into account when treating his patient. That is to say, these
clauses tell the relevant audience about the laws while trusting them
to use those laws appropriately where they are relevant to their decisionmaking (rather like Einstein telling linear accelerator operators
about his basic law and then trusting them to use it where relevant).
Third, the ”determining” step tells the doctor to determine the
level of the relevant metabolites in the blood, through whatever process the doctor or the laboratory wishes to use. As the patents state,
methods for determining metabolite levels were well known in the
art. Indeed, scientists routinely measured metabolites as part of their
investigations into the relationships between metabolite levels and
eﬃcacy and toxicity of thiopurine compounds. Thus, this step tells
doctors to engage in well-understood, routine, conventional activity
previously engaged in by scientists who work in the ﬁeld. Purely conventional or obvious pre-solution activity is normally not suﬃcient to
transform an unpatentable law of nature into a patent-eligible application of such a law. The prohibition against patenting abstract ideas
cannot be circumvented by adding insigniﬁcant post-solution activity.
Fourth, to consider the three steps as an ordered combination

# 130$&%63&4



adds nothing to the laws of nature that is not already present when
the steps are considered separately. Anyone who wants to make use
of these laws must ﬁrst administer a thiopurine drug and measure the
resulting metabolite concentrations, and so the combination amounts
to nothing signiﬁcantly more than an instruction to doctors to apply
the applicable laws when treating their patients.
The upshot is that the three steps simply tell doctors to gather
data from which they may draw an inference in light of the correlations. To put the ma er more succinctly, the claims inform a relevant
audience about certain laws of nature; any additional steps consist
of well-understood, routine, conventional activity already engaged
in by the scientiﬁc community; and those steps, when viewed as a
whole, add nothing signiﬁcant beyond the sum of their parts taken
separately. For these reasons we believe that the steps are not suﬃcient to transform unpatentable natural correlations into patentable
applications of those regularities.
5BY 1MBOOJOH 1BUFOU 1SPCMFN
You are staﬀ counsel to Representative Helvering (R-IA), who has
read a number of newspaper articles on the growing phenomenon
of “tax planning patents.” These patents describe transactions designed to help a company reduce the taxes it owes. For example, one
such patent describes dividing a real estate portfolio into a number
of shares held as tenancies in common subject to a master lease, in
which each holder receives guaranteed annual income and is subject
to repurchase at fair market value at a speciﬁed date, such that the
investments qualify for tax-deferred treatment under … you get the
picture.
The Representative has asked you to help her think through
the policy and legal issues these patents raise. She wants to know
whether they are valid under current law and whether they’re contributing to tax evasion. If they’re problematic, she would like your
suggestions on possible legislative ﬁxes (either to the Patent Act or to
the Internal Revenue Code).

#

1SPDFEVSFT

A patent (an example follows) has two jobs. It must describe the
scope of the owner’s rights in the invention. This is the job of the
claims. It must also disclose the invention in enough detail that others
could (if not for the patent) make use of it. This is the job of the speciﬁcation. The process of patent prosecution is designed not just to check
that the invention is substantively eligible to be patented (discussed
in the next section), but also to ensure that the claims and speciﬁcation adequately carry out their jobs.

*T UIFSF BOZUIJOH IFSF UIBU UIF JOWFO
UPST DPVME IBWF QBUFOUFE XJUI CFUUFS
ESBGUJOH PS XFSF UIFJS DMBJNT VOTBM
WBHFBCMF

'PS QVSQPTFT PG FWBMVBUJOH BO JOWFO
UJPO VOEFS TFDUJPO  <OPWFMUZ> PS 
<OPOPCWJPVTOFTT> BOZ TUSBUFHZ GPS SF
EVDJOH BWPJEJOH PS EFGFSSJOH UBY MJB
CJMJUZ XIFUIFS LOPXO PS VOLOPXO BU
UIF UJNF PG UIF JOWFOUJPO PS BQQMJDB
UJPO GPS QBUFOU TIBMM CF EFFNFE JOTVG
öDJFOU UP EJòFSFOUJBUF B DMBJNFE JOWFO
UJPO GSPN UIF QSJPS BSU "NFSJDB *OWFOUT
"DU f  B  8IBU EP ZPV UIJOL PG UIJT
TPMVUJPO

# 130$&%63&4





$MBJNT
1BUFOU "DU

(b)

Conclusion. – The speciﬁcation shall conclude with one or more
claims particularly pointing out and distinctly claiming the subject ma er which the inventor or a joint inventor regards as the
invention.
(c) Form. – A claim may be wri en in independent or, if the nature
of the case admits, in dependent or multiple dependent form.
(d) Reference in Dependent Forms. – A claim in dependent form shall
contain a reference to a claim previously set forth and then specify a further limitation of the subject ma er claimed. A claim in
dependent form shall be construed to incorporate by reference
all the limitations of the claim to which it refers.
5+ $IJBOH 5IF -FWFMT PG "CTUSBDUJPO 1SPCMFN JO 1BUFOU -BX
 /8 6- 3FW  
The speciﬁcation and the claims do not describe the same thing in
diﬀerent ways. Rather, they describe entirely diﬀerent concepts. The
speciﬁcation describes a single embodiment (or a very limited number of embodiments). The claim describes an idea. To be sure,
the speciﬁcation embodiment embodies the claimed idea, but the
claimed idea may be reﬂected in countless other embodiments; conversely, the speciﬁcation embodiment also embodies countless other
ideas in addition to what is claimed.
The two diﬀering concepts of “invention” create a problem for
deﬁning patent scope. For any speciﬁcation embodiment, an inﬁnite
array of ideas are equally apt for a claim. Consider the invention of a
radiation machine that cures AIDS. The invention can be claimed as
any of the following:
1. “A cure for AIDS,” covering all cures that might ever be devised.
2. “A cure for AIDS using radiation,” covering all cures using any
type of radiation but not other methods.
3. “A cure for AIDS using X-radiation,” thereby excluding methods using other types of radiation.
4. “A cure for AIDS using X-radiation speciﬁcally by using the exact make and model of the radiation machine in the speciﬁcation.”
Every level of abstraction describes something that is new, useful,
and non- obvious. Thus, the standard criteria of patentability provide no guidance regarding which level of abstraction is proper for

 64$ f 
4QFDJöDBUJPO
5IF OBNF PG UIF HBNF JT UIF DMBJN
(JMFT 4 3JDI



$)"15&3  1"5&/5

patent protection. But a patent covering all cures for AIDS is obviously diﬀerent from a patent covering only one particular radiation
machine.
.BSL " -FNMFZ 1PJOU PG /PWFMUZ
 /X 6- 3FW  
The fundamental requirement for obtaining a patent is that the applicant must have invented something new.
It is curious, then, that patent law itself purports to pay no a ention to which aspects of a patentee’s invention are in fact new. A
patented invention is legally deﬁned by its claims – wri en deﬁnitions of the invention. And those wri en deﬁnitions virtually never
call out what it is that is new about the patentee’s invention. For
example, suppose that makers of widgets have long used a threestep process to manufacture the widget. The inventor of a four-step
process that results in higher-quality widgets will not claim to own
merely the fourth step she has discovered. Rather, she is much more
likely to deﬁne her invention as including all four steps. Our hypothetical patentee did not invent the ﬁrst three steps: all three have
been known in the art for decades. But you wouldn’t know that fact
from reading the patent claims.
Even if the parties do identify the novel element of an invention,
the law purports not to care. Longstanding patent law doctrine has
decried any focus on the ”point of novelty” of an invention. The
United States Court of Appeals for the Federal Circuit, which handles
patent appeals, evaluates the claim as a whole, not just the piece of
the claim that the patentee actually added to the storehouse of knowledge. As that court has put it, ”there is no legally recognizable .. ’gist,’
or ’heart’ of the invention.”
B *OEFöOJUFOFTT
/BVUMJVT *OD W #JPTJH *OTUSVNFOUT *OD
 4 $U  
The Patent Act requires that a patent speciﬁcation ”conclude with one
or more claims particularly pointing out and distinctly claiming the subject ma er which the applicant regards as [the] invention.” According
to the Federal Circuit, a patent claim passes the threshold so long as
the claim is ”amenable to construction,” and the claim, as construed,
is not ”insolubly ambiguous.” We conclude that the Federal Circuit’s
formulation, which tolerates some ambiguous claims but not others,
does not satisfy the statute’s deﬁniteness requirement. In place of
the ”insolubly ambiguous” standard, we hold that a patent is invalid
for indeﬁniteness if its claims, read in light of the speciﬁcation delineating the patent, and the prosecution history, fail to inform, with

# 130$&%63&4



reasonable certainty, those skilled in the art about the scope of the
invention.
'SFFOZ W "QQMF *OD
/Po$7oo8$#  8-  &% 5FY "VH  
[Patent No.    (“the ’744 patent”), described a single device
that can communicate wirelessly with a variety of providers, such as
hotel systems, vehicle parking systems, and toll systems, using multiple frequencies. It claimed:
A communication unit connected to a public communication system, the communication unit capable of detecting a plurality of wireless devices and servicing each of
the plurality of wireless devices by providing access to
the public communication system when the wireless devices are within a predetermined proximity distance from
the communication unit, the communication unit comprising [various elements, including a] transceiver simultaneously communicating with at least two wireless devices with diﬀerent types of low power communication
signals.]
The ﬁnal term in dispute for purposes of claim construction is the
term “low power communication signals.” The plaintiﬀs argue that
the term “low power communication signals” should be construed to
mean “signals having a power for transmission up to a maximum of
several hundred feet.” The defendant argues that the term is indeﬁnite because the words “low power” are wholly lacking in speciﬁcity.
While it is true that the patent does not deﬁne the term “low
power” with precision, precision is not required as long as the claim
language is as speciﬁc as is reasonably possible under the circumstances, and as long as a person of skill in the art would understand
the scope of the claims with reasonable certainty. The Federal Circuit
has frequently addressed claim language that was imprecise and has
frequently upheld claims containing similar language, based on the
commonsense observation that sometimes precision is impossible to
achieve, consistent with an accurate description of the full scope of
the invention. As the court has explained: “Deﬁniteness problems
often arise when words of degree are used in a claim. That some
claim language may not be precise, however, does not automatically
render a claim invalid.” Sea le Box Co. v. Indus. Crating & Packing,
Inc. (upholding claim using term “substantially equal to”). When a
word of degree is used, “the district court must determine whether
the patent’s speciﬁcation provides some standard for measuring that
degree. The trial court must decide, that is, whether one of ordinary
skill in the art would understand what is claimed when the claim is

'PS QVCMJD DPNNVOJDBUJPO TZTUFN 
UIJOL *OUFSOFU

4FBUUMF #PY  'E  'FE


$JS



&JCFM  64  

$)"15&3  1"5&/5

read in light of the speciﬁcation.”
Indeﬁniteness is a legal determination; if the court concludes that
a person of ordinary skill in the art, with the aid of the speciﬁcation,
would understand what is claimed, the claim is not indeﬁnite. For
example, the term “substantially” has frequently been held not indeﬁnite if a person of ordinary skill can discern from the claims and
speciﬁcation what the bounds of the claim are with reasonable certainty. [Cases cited found the terms ”about 0.06,” ”substantially planar,” ”to increase substantially,” ”not interfering substantially,” ”relatively small,” ”substantially equal to,” ”closely approximate,” and
”about 5:1 to about 7:1” not indeﬁnite.] On numerous occasions, district courts, including this court, have held similarly imprecise claim
language not indeﬁnite. [Cases cited found the phrases “substantially collimated,” ”roughly the same,” ”low frequency forces,” ”low
hydroxyl ion content,” and ”low DC electrical voltage” not indeﬁnite.]
In pressing its indeﬁniteness argument, the defendant relies heavily on the Supreme Court’s recent decision in Nautilus, which addressed the issue of indeﬁniteness and modiﬁed the test applied in
some prior Federal Circuit cases. The Nautilus Court held “a patent’s
claims, viewed in light of the speciﬁcation and prosecution history,
[must] inform those skilled in the art about the scope of the invention with reasonable certainty.” Contrary to the defendant’s suggestion, that standard does not render all of the prior Federal Circuit and
district court cases inapplicable, nor does it require that the claim language in this case be held indeﬁnite. The Supreme Court recognized
that “some modicum of uncertainty” is “the price of ensuring the appropriate incentives for innovation,” and that because patents are directed to persons of skill in the art, all that is required is that the patent
apprise such persons of the scope of the invention. Indeed, the Court
cited with approval Eibel Process Co. v. Minn. & Ontario Paper Co.,
where the Court upheld claim language requiring a wire to be placed
at a “high” or “substantial” elevation. That language, the Eibel Court
held, would be suﬃciently clear in context for persons of skill in the
art to understand and therefore was not invalid for indeﬁniteness.
In light of the applicable caselaw, including the Nautilus case, the
Court concludes that the term “low power communication signals”
is not indeﬁnite. The speciﬁcation on several occasions refers to low
power signals as those that do not communicate farther than a few
hundred feet. See, e.g., ’744 patent, col. 32, ll. 29–31 (“low power
wireless link ... does not typically communicate farther than about
300 feet”); col. 35, ll. 50–51 (detection range of “say several hundred
feet”); col. 36, ll. 31–38 (wireless connection ranges “will vary from
several hundred feet to only several feet”); col. 39, ll. 13–15 (transmissions possible “within several hundred feet” of a communication

# 130$&%63&4



unit); col. 7, ll. 4–8 (transceiver capable of communicating “up to at
least a predetermined proximity distance such as a hundred feet”);
col. 13, ll. 49–52 (diﬀerent signal strengths designed for detection at
500 feet and 20 feet); col. 16, ll. 49–51 (authorization distance set at
500 feet and 20 feet). Moreover, the plaintiﬀs’ expert ﬁled a declaration pointing to the references in the patent to infrared signals, 900
MHz signals, 1.8 GHz signals, and 2.4 GHz signals as examples of
diﬀerent types of low power communication signals. He explained
that a common characteristic of such signals is the limited distance
over which they can be transmi ed, as discussed in the speciﬁcation.
One of ordinary skill in the art, he explained, would understand from
reading the ’744 speciﬁcation that the claim term “diﬀerent types of
low power communication signals” means “diﬀerent types of communication signals having a power for transmission up to a maximum of several hundred feet.” The defendant has not submi ed a
contrary expert declaration on the issue of indeﬁniteness.
Accordingly, the Court concludes that the term “low power communication signals,” viewed in light of the speciﬁcation, would be understood by persons of skill in the art with reasonable certainty. The
asserted claims in the ’744 patent are therefore not indeﬁnite. Furthermore, in light of the discussion of low power communications in the
speciﬁcation, the Court agrees with the plaintiﬀs that the term should
be interpreted to mean “communication signals having a power for
transmission of up to a maximum of several hundred feet.”
%BUBNJ[F --$ W 1MVNUSFF 4PGUXBSF *OD
 'E  'FE $JS 
[U.S. Patent No.   ], entitled “Electronic Kiosk Authoring System,” discloses a software program that allows a person to author
user interfaces for electronic kiosks. “The authoring system enables
the user interface for each individual kiosk to be customized quickly
and easily within wide limits of variation, yet subject to constraints
adhering the resulting interface to good standards of aesthetics and
user friendliness.” ‘137 patent, Abstract. [It claimed, in relevant part
(emphasis added):
In an electronic kiosk system ... a method for deﬁning
custom interface screens ... said method comprising the
steps of: ... providing a plurality of pre-deﬁned interface
screen element types, each element type deﬁning a form
of element available for presentation on said custom interface screens, wherein each said element type permits limited variation in its on-screen characteristics in conformity
with a desired uniform and aesthetically pleasing look and
feel for said interface screens on all kiosks of said kiosk



$)"15&3  1"5&/5
system ... .

5IF DMBJNT EFTDSJCF UIF TUFQ PG FYUSBDU
JOH NBDIJOF DPEF JOTUSVDUJPOT GSPN
TPNFUIJOH UIBU EPFT OPU IBWF NBDIJOF
DPEF JOTUSVDUJPOT 5IF DMBJNT BSF OPO
TFOTJDBM JO UIF XBZ B DMBJN UP FYUSBDU
JOH PSBOHF KVJDF GSPN BQQMFT XPVME
CF BOE BSF UIVT JOEFöOJUF 5SVTUFFT PG
$PMVNCJB 6OJW W 4ZNBOUFD $PSQ 
'E  'FE $JS 

Datamize, the patentee, argued that the term “aesthetically pleasing”
should be contrued to refer to the intent of a person practicing the
invention. That person must intend to create an aesthetically pleasing
interface screen; whether she succeeds is irrelevant.]
Datamize’s proposed construction of “aesthetically pleasing” in
the context of claim 1 is not reasonable for several reasons. First and
foremost, the plain meaning of the claim language requires that the
look and feel of interface screens actually be “aesthetically pleasing.”
That the uniform and “aesthetically pleasing” look and feel must also
be “desired” does not alter that fact.
Here Datamize has oﬀered no objective deﬁnition identifying a
standard for determining when an interface screen is “aesthetically
pleasing.” In the absence of a workable objective standard, “aesthetically pleasing” does not just include a subjective element, it is
completely dependent on a person’s subjective opinion. To the extent Datamize argues that such a construction of “aesthetically pleasing” does not render the phrase indeﬁnite, we disagree. The scope of
claim language cannot depend solely on the unrestrained, subjective
opinion of a particular individual purportedly practicing the invention. Some objective standard must be provided in order to allow
the public to determine the scope of the claimed invention. Even if
the relevant perspective is that of the system creator, the identity of
who makes aesthetic choices fails to provide any direction regarding
the relevant question of how to determine whether that person succeeded in creating an “aesthetically pleasing” look and feel for interface screens. A purely subjective construction of “aesthetically pleasing” would not notify the public of the patentee’s right to exclude
since the meaning of the claim language would depend on the unpredictable vagaries of any one person’s opinion of the aesthetics of
interface screens. While beauty is in the eye of the beholder, a claim
term, to be deﬁnite, requires an objective anchor. Thus, even if we
adopted a completely subjective construction of “aesthetically pleasing,” this would still render the ‘137 patent invalid.
And while the description of an embodiment provides examples
of aesthetic features of screen displays that can be controlled by the
authoring system, it does not explain what selection of these features
would be “aesthetically pleasing.” Major aesthetic choices apparently may include some aspect of bu on styles and sizes, window
borders, color combinations, and type fonts. The wri en description, however, provides no guidance to a person making aesthetic
choices such that their choices will result in an “aesthetically pleasing” look and feel of an interface screen. For example, the speciﬁcation does not explain what factors a person should consider when se-

# 130$&%63&4



lecting a feature to include in the authoring system. Left unanswered
are questions like: which color combinations would be “aesthetically
pleasing” and which would not? And more generally, how does one
determine whether a color combination is “aesthetically pleasing”?
Again, one skilled in the art reading the speciﬁcation is left with the
unhelpful direction to consult the subjective opinions of aesthetic design specialists, database specialists, and academic studies.
Simply put, the deﬁnition of “aesthetically pleasing” cannot depend on an undeﬁned standard. We therefore aﬃrm the district
court’s grant of summary judgment of invalidity of all claims of the
‘137 patent.
C

$MBJN %SBGUJOH

$BUBMJOB .BSLFUJOH *OUFSO W $PPMTBWJOHTDPN
 'E  'FE $JS 
In general, a preamble limits the invention if it recites essential structure or steps, or if it is necessary to give life, meaning, and vitality to
the claim. Conversely, a preamble is not limiting where a patentee deﬁnes a structurally complete invention in the claim body and uses the
preamble only to state a purpose or intended use for the invention.
Perhaps a hypothetical best illustrates these principles: Inventor
A invents a shoe polish for shining shoes (which, for the sake of example, is novel, useful, and nonobvious). Inventor A receives a patent
having composition claims for shoe polish. Indeed, the preamble of
these hypothetical claims recites ”a composition for polishing shoes.”
Clearly, Inventor B could not later secure a patent with composition
claims on the same composition because it would not be novel. Upon
discovering, however, that the polish composition grows hair when
rubbed on bare human skin, Inventor B can likely obtain method
claims directed to the new use of the composition to grow hair.
.BOVBM PG 1BUFOU &YBNJOBUJPO 1SPDFEVSF
The transitional phrases “comprising”, “consisting essentially of”
and “consisting of” deﬁne the scope of a claim with respect to what
unrecited additional components or steps, if any, are excluded from
the scope of the claim. The determination of what is or is not excluded
by a transitional phrase must be made on a case-by-case basis in light
of the facts of each case.
The transitional term “comprising”, which is synonymous with
“including,” “containing,” or “characterized by,” is inclusive or
open-ended and does not exclude additional, unrecited elements or
method steps. In Gille e Co. v. Energizer Holdings Inc., the court held

.1&1 f 
5SBOTJUJPOBM 1ISBTFT

(JMMFUUF  'E  'FE $JS 



$)"15&3  1"5&/5

that a claim to “a safety razor blade unit comprising a guard, a cap,
and a group of ﬁrst, second, and third blades” encompasses razors
with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively
open-ended. The transitional phrase “consisting of” excludes any element, step, or ingredient not speciﬁed in the claim. The transitional
phrase “consisting essentially of” limits the scope of a claim to the
speciﬁed materials or steps and those that do not materially aﬀect
the basic and novel characteristic(s) of the claimed invention.
f  F
-BDL PG "OUFDFEFOU #BTJT

f  I
"MUFSOBUJWF -JNJUBUJPOT

A claim is indeﬁnite when it contains words or phrases whose meaning is unclear. The lack of clarity could arise where a claim refers to
“said lever” or “the lever,” where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what
element the limitation was making reference. Similarly, if two diﬀerent levers are recited earlier in the claim, the recitation of “said lever”
in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.
Alternative expressions are permi ed if they present no uncertainty
or ambiguity with respect to the question of scope or clarity of the
claims. A “Markush” claim recites a list of alternatively useable
species. A Markush claim is commonly forma ed as: “selected from
the group consisting of A, B, and C;” however, the phrase “Markush
claim” means any claim that recites a list of alternatively useable
species regardless of format. Inventions in metallurgy, refractories,
ceramics, pharmacy, pharmacology and biology are most frequently
claimed under the Markush formula but purely mechanical features
or process steps may also be claimed by using the Markush style of
claiming. It is improper to use the term “comprising” instead of “consisting of.”



%JTDMPTVSF
1BUFOU "DU

 64$ f  B
4QFDJöDBUJPO
5IF QISBTF QFSTPO TLJMMFE JO UIF BSU
BOE UIF SFMBUFE QISBTF QFSTPO IBW
JOH PSEJOBSZ TLJMM JO UIF BSU GSPN 4FD
UJPO  BSF GSFRVFOUMZ BCCSFWJBUFE UP
1)04*5" 5IF 1)04*5" JT UIF IZQP
UIFUJDBM SFBTPOBCMF QFSTPO PG QBUFOU
MBX

The speciﬁcation shall contain a wri en description of the invention,
and of the manner and process of making and using it, in such full,
clear, concise, and exact terms as to enable any person skilled in the
art to which it pertains, or with which it is most nearly connected,
to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

# 130$&%63&4



This language has been interpreted by the courts to create three distinct disclosure requirements: enablement, wri en description, and best
mode. Of the three, enablement is the most practically signiﬁcant.
B &OBCMFNFOU
0h3FJMMZ W .PSTF
 64  
[Morse sued O’Reilly for infringing his patent on the telegraph. The
Supreme Court found that Morse was the inventor of the technology
and found that O’Reilly’s ”Columbian Telegraph” infringed. But it
narrowed Morse’s patent by striking its now-famous eighth claim:]
Eighth. I do not propose to limit myself to the speciﬁc machinery or parts of machinery described in the foregoing
speciﬁcation and claims; the essence of my invention being the use of the motive power of the electric or galvanic
current, which I call electro-magnetism, however developed for marking or printing intelligible characters, signs,
or le ers, at any distances, being a new application of that
power of which I claim to be the ﬁrst inventor or discoverer.
It is impossible to misunderstand the extent of this claim. He claims
the exclusive right to every improvement where the motive power
is the electric or galvanic current, and the result is the marking or
printing intelligible characters, signs, or le ers at a distance.
If this claim can be maintained, it ma ers not by what process or
machinery the result is accomplished. For aught that we now know
some future inventor, in the onward march of science, may discover
a mode of writing or printing at a distance by means of the electric
or galvanic current, without using any part of the process or combination set forth in the plaintiﬀ’s speciﬁcation. His invention may be
less complicated –less liable to get out of orderl– ess expensive in construction, and in its operation. But yet if it is covered by this patent
the inventor could not use it, nor the public have the beneﬁt of it without the permission of this patentee.
Nor is this all, while he shuts the door against inventions of other
persons, the patentee would be able to avail himself of new discoveries in the properties and powers of electro-magnetism which scientiﬁc men might bring to light. For he says he does not conﬁne his
claim to the machinery or parts of machinery, which he speciﬁes; but
claims for himself a monopoly in its use, however developed, for the
purpose of printing at a distance. New discoveries in physical science may enable him to combine it with new agents and new elements, and by that means a ain the object in a manner superior to



$)"15&3  1"5&/5

the present process and altogether diﬀerent from it. And if he can
secure the exclusive use by his present patent he may vary it with every new discovery and development of the science, and need place
no description of the new manner, process, or machinery, upon the
records of the patent oﬃce. And when his patent expires, the public
must apply to him to learn what it is. In ﬁne he claims an exclusive
right to use a manner and process which he has not described and
indeed had not invented, and therefore could not describe when he
obtained his patent. The court is of opinion that the claim is too broad,
and not warranted by law.
8ZFUI  $PSEJT $PSQ W "CCPUU -BCT
 'E  'FE $JS 
Wyeth and Cordis Corporation (Wyeth) appeal from the U.S. District
Court for the District of New Jersey’s grant of summary judgment
that claims 1 and 2 of U.S. Patent No.    (’781 patent) and claim
1 of U.S. Patent No.    (’146 patent) are invalid for nonenablement. Because we hold that there is no genuine issue of material fact
that the speciﬁcation does not enable one of ordinary skill to practice
the asserted claims without undue experimentation, we aﬃrm.
B
The patents-in-suit relate to the use of rapamycin for the treatment
and prevention of restenosis, which is the renarrowing of an artery.
To open a blocked artery, a physician guides a balloon catheter to the
site of accumulated plaque, and then inﬂates the balloon to crush the
plaque. As the balloon inﬂates, however, it may cause injury to the
arterial wall. That vascular injury causes smooth muscle cells to proliferate, which thickens the arterial wall, and, in turn, leads to restenosis.
The claims recite a method of treating or preventing “restenosis in
a mammal ... which comprises administering an antirestenosis eﬀective amount of rapamycin to said mammal.” In general, “rapamycin”
may refer to a class of compounds. While the patents-in-suit use
the term “rapamycin,” the parties agree that the shared speciﬁcation
discloses only one rapamycin species called sirolimus. Sirolimus is
naturally produced by a bacterium called Streptomyces hygroscopicus.
[Sirolimus’s chemical structure has two relevant features: a “macrocyclic triene ring” and a speciﬁc “substituent group.”]
The parties do not dispute that the eﬀective ﬁling date of both
patents is January 9, 1992. At that time, it was known that sirolimus
acts in part by binding two proteins at sites within the macrocyclic
ring. It was also known that there were four additional compounds
with the same macrocyclic ring as sirolimus, but diﬀerent substituent
groups.

# 130$&%63&4



The parties also do not dispute that the speciﬁcation discloses the
immunosuppressive and antirestenotic properties of sirolimus. The
speciﬁcation discloses in vitro test data indicating that sirolimus inhibits rat smooth muscle cell proliferation. It also discloses in vivo
test data indicating that intraperitoneal injection of sirolimus in rats
reduced the thickening of the arterial wall following vascular injury.
In two separate actions, Wyeth sued the defendants for infringement of the patents-in-suit. The defendants market stent products
that elute everolimus and zotarolimus, two drugs that have the same
macrocyclic ring as sirolimus but diﬀerent [substituent groups]. After brieﬁng and a hearing, the district court adopted Wyeth’s proposed construction of “rapamycin” as “a compound containing a
macrocyclic triene ring structure produced by Streptomyces hygroscopicus, having immuno-suppressive and anti-restenotic eﬀects.” Based
in part on that construction, the court granted defendants’ joint motions for summary judgment of invalidity for nonenablement and
lack of wri en description.
D
I.
A patent’s speciﬁcation must describe the invention and “the manner and process of making and using it, in such full, clear, concise,
and exact terms as to enable any person skilled in the art to which it
pertains ... to make and use the same.” 35 U.S.C. § 112(a). Claims
are not enabled when, at the eﬀective ﬁling date of the patent, one
of ordinary skill in the art could not practice their full scope without
undue experimentation.
II.
The central issue on appeal is whether practicing the full scope of
the claims requires excessive – and thus undue – experimentation.
The district court held that it does. It found that the claims cover
any structural analog of sirolimus that exhibits immunosuppressive
and antirestenotic eﬀects. The court also found that, while the speciﬁcation describes assays to ascertain whether a potential rapamycin
compound exhibits the recited functional eﬀects, the only species disclosed is sirolimus. In further support of its holding of nonenablement, the court relied on the unpredictability of the chemical arts, the
complexity of the invention, and the limited knowledge of treatment
of restenosis using sirolimus at the time of the invention.
Wyeth argues that the district court ignored evidence that practicing the full scope of the claims would have required only routine experimentation. First, a skilled artisan could ascertain whether
a candidate rapamycin compound has the same macrocyclic ring
as sirolimus. Second, a skilled artisan could routinely determine



$)"15&3  1"5&/5

whether a candidate has immunosuppressive and antirestenotic effects using the assays disclosed in the speciﬁcation.
Regarding the amount of experimentation, Wyeth acknowledges
that one of its experts testiﬁed that there could be millions of
compounds made by varying the substituent groups outside of
sirolimus’s macrocyclic ring. Wyeth counters that the same expert
testiﬁed that the number of compounds that would exhibit the recited
functional eﬀects would be signiﬁcantly smaller. [Wyeth’s expert argued that a PHOSITA would have known that only compounds permeable across cell membranes, typically having molecular weights
below 1,200 Daltons would need to be considered. For purposes of
summary judgment, the court accepted this claim as true, and also the
claim that the assays would eﬀectively conﬁrm whether a candidate
compound had the desired immunosuppressive and antirestinotic effects.]
We agree with Appellees and the district court that there is no genuine dispute that practicing the full scope of the claims, measured
at the time of ﬁling, would require excessive experimentation. The
scope of the claims at issue is broad. Under the district court’s unchallenged construction of “rapamycin,” the invention is a new method
of use of a known compound (sirolimus) and any other compounds
that meet the construction’s structural and functional requirements.
We also agree that there is no genuine dispute that the speciﬁcation’s
guidance is limited to disclosures of the immunosuppressive and
antirestenotic properties of sirolimus and assays to screen for those
properties.
Yet, even accepting Wyeth’s assertions, we ﬁnd no genuine dispute that practicing the full scope of the claims would require more
than routine experimentation for two reasons.
First, there is no dispute that, even if potential rapamycin compounds must have a molecular weight below 1,200 Daltons, there
are still at least tens of thousands of candidates. The speciﬁcation
is silent about how to structurally modify sirolimus, let alone in a
way that would preserve the recited utility. Second, there is no genuine dispute that it would be necessary to ﬁrst synthesize and then
screen each candidate compound using the assays disclosed in the
speciﬁcation to determine whether it has immunosuppressive and
antirestenotic eﬀects. There is no evidence in the record that any particular substitutions outside of the macrocyclic ring are preferable. Indeed, a Wyeth scientist conﬁrmed the unpredictability of the art and
the ensuing need to assay each candidate by testifying that, “until
you test [compounds], you really can’t tell whether they work or not
[i.e., have antirestenotic eﬀects].” In sum, there is no genuine dispute
that practicing the full scope of the claims would require synthesizing
and screening each of at least tens of thousands of compounds.

# 130$&%63&4



The remaining question is whether having to synthesize and
screen each of at least tens of thousands of candidate compounds
constitutes undue experimentation. We hold that it does. Undue
experimentation is a ma er of degree. Even a considerable amount
of experimentation is permissible, as long as it is merely routine or
the speciﬁcation provides a reasonable amount of guidance regarding the direction of experimentation. Yet, routine experimentation is
not without bounds.
Our cases have described limits on permissible experimentation
in the context of enablement. For example, in ALZA Corp. v. Andrx Pharmaceuticals, LLC, we aﬃrmed a judgment of nonenablement
where the speciﬁcation provided “only a starting point, a direction
for further research.” We concluded that one of ordinary skill “would
have been required to engage in an iterative, trial-and-error process
to practice the claimed invention even with the help of the speciﬁcation.” Finally, in In re Vaeck, we aﬃrmed the PTO’s nonenablement
rejection of claims reciting heterologous gene expression in as many
as 150 genera of cyanobacteria. The speciﬁcation disclosed only nine
genera, despite cyanobacteria being a “diverse and relatively poorly
understood group of microorganisms,” with unpredictable heterologous gene expression. Here, the speciﬁcation similarly discloses
only a starting point for further iterative research in an unpredictable
and poorly understood ﬁeld. Synthesizing candidate compounds derived from sirolimus could, itself, require a complicated and lengthy
series of experiments in synthetic organic chemistry. Even pu ing
the challenges of synthesis aside, one of ordinary skill would need
to assay each of at least tens of thousands of candidates. Wyeth’s expert conceded that it would take technicians weeks to complete each
of these assays. The speciﬁcation oﬀers no guidance or predictions
about particular substitutions that might preserve the immunosuppressive and antirestenotic eﬀects observed in sirolimus. The resulting need to engage in a systematic screening process for each of the
many rapamycin candidate compounds is excessive experimentation.
We thus hold that there is no genuine dispute that practicing the full
scope of the claims, measured at the ﬁling date, required undue experimentation.
1MBTUJD %ZF 1SPCMFN
You are drafting claims for a patent application for an industrial dye
that turns certain plastics an a ractive shade of blue. Your client has
tested it, with success, on PETE, HDPE, PEEK, and PVDC (all semicrystalline plastics). You could draft a broad claim that refers to “plastic” or you could draft a narrow claim that refers to “a plastic selected
from the group of PETE, HDPE, PEEK, and PVDC.” What are the advantages and disadvantages of each approach?

"-;"  'E  'FE $JS 

7BFDL  'E  'FE $JS 


C

$)"15&3  1"5&/5
8SJUUFO %FTDSJQUJPO

"SJBE 1IBSNBDFVUJDBMT *OD W &MJ -JMMZ BOE $P
 'E  'FE $JS  FO CBOD
Since its inception, this court has consistently held that § 112, ﬁrst
paragraph, contains a wri en description requirement separate from
enablement, and we have articulated a fairly uniform standard,
which we now aﬃrm. Speciﬁcally, the description must clearly allow persons of ordinary skill in the art to recognize that the inventor
invented what is claimed. In other words, the test for suﬃciency is
whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the
claimed subject ma er as of the ﬁling date.
The term “possession,” however, has never been very enlightening. It implies that as long as one can produce records documenting a
wri en description of a claimed invention, one can show possession.
But the hallmark of wri en description is disclosure. Thus, “possession as shown in the disclosure” is a more complete formulation. Yet
whatever the speciﬁc articulation, the test requires an objective inquiry into the four corners of the speciﬁcation from the perspective of
a person of ordinary skill in the art. Based on that inquiry, the speciﬁcation must describe an invention understandable to that skilled
artisan and show that the inventor actually invented the invention
claimed.
We have made clear that the wri en description requirement does
not demand either examples or an actual reduction to practice; a constructive reduction to practice that in a deﬁnite way identiﬁes the
claimed invention can satisfy the wri en description requirement.
Conversely, we have repeatedly stated that actual “possession” or reduction to practice outside of the speciﬁcation is not enough. Rather,
as stated above, it is the speciﬁcation itself that must demonstrate
possession. And while the description requirement does not demand
any particular form of disclosure, or that the speciﬁcation recite the
claimed invention in haec verba, a description that merely renders the
invention obvious does not satisfy the requirement.
D #FTU .PEF
.BOVBM PG 1BUFOU &YBNJOBUJPO 1SPDFEVSF 3FW /PW 
f 
5IF #FTU .PEF 3FRVJSFNFOU

The best mode requirement is a safeguard against the desire on the
part of some people to obtain patent protection without making a
full disclosure as required by the statute. The requirement does not

# 130$&%63&4



permit inventors to disclose only what they know to be their secondbest embodiment, while retaining the best for themselves.
Determining compliance with the best mode requirement requires a two-prong inquiry. First, it must be determined whether,
at the time the application was ﬁled, the inventor possessed a best
mode for practicing the invention. This is a subjective inquiry which
focuses on the inventor’s state of mind at the time of ﬁling. Second, if
the inventor did possess a best mode, it must be determined whether
the wri en description disclosed the best mode such that a person
skilled in the art could practice it. This is an objective inquiry, focusing on the scope of the claimed invention and the level of skill in the
art. All applicants are required to disclose for the claimed subject matter the best mode contemplated by the inventor even if the inventor
was not the discoverer of that mode.
Failure to disclose the best mode need not rise to the level of active concealment or inequitable conduct in order to support a rejection. Where an inventor knows of a speciﬁc material or method that
will make possible the successful reproduction of the claimed invention, but does not disclose it, the best mode requirement has not been
satisﬁed.
Section 15 of the Leahy-Smith America Invents Act (AIA) did not
eliminate the requirement for a disclosure of the best mode, but effective September 16, 2011, it amended 35 U.S.C. 282 (the provision
that sets forth defenses in a patent validity or infringement proceeding) to provide that the failure to disclose the best mode shall not be
a basis on which any claim of a patent may be canceled or held invalid or otherwise unenforceable. As this change is applicable only
in patent validity or infringement proceedings, it does not alter current patent examining practices as set forth above for evaluation of
an application for compliance with the best mode requirement of 35
U.S.C. 112.
E 1SPCMFN
4BMU 4IBLFS 1SPCMFN
Assume that you represent the inventor of the ﬁrst screw-top salt
shaker. (In this alternate universe, prior art salt shakers were ﬁlled
through a hole in the bo om.) Draft a claim for this new invention.
Suggestions:
• What are the constituent parts of the screw-top shaker? Your
claim will need to describe them and explain how they are related.
• Which features of the screw-top shaker are essential to its use?
Which can safely be omi ed?



$)"15&3  1"5&/5

• Once the new screw-top shaker is publicly available, competing
shaker-makers will try to invent around the patent. How can
you make their job harder?
• Inventors in other industries may be inspired by the screw-top
design. Can you make sure that your claim is not restricted to
the one use your client has in mind?



1BUFOU 1SPTFDVUJPO

$VP[[P 4QFFE 5FDIOPMPHJFT --$ W -FF
 4 $U  
An inventor obtains a patent by applying to the Patent Oﬃce. A
patent examiner with expertise in the relevant ﬁeld reviews an applicant’s patent claims, considers the prior art, and determines whether
each claim meets the applicable patent law requirements.
If the examiner rejects a claim, the applicant can resubmit a narrowed (or otherwise modiﬁed) claim, which the examiner will consider anew, measuring the new claim against the same patent law
requirements. If the examiner rejects the new claim, the inventor typically has yet another chance to respond with yet another amended
claim. Ultimately, the Patent Oﬃce makes a ﬁnal decision allowing
or rejecting the application. The applicant may seek judicial review
of any ﬁnal rejection.
1BUFOU "DU
 64$ f 
$POöEFOUJBM TUBUVT PG BQQMJDBUJPOT
QVCMJDBUJPO PG QBUFOU BQQMJDBUJPOT

(a)

Conﬁdentiality. – Except as provided in subsection (b), applications for patents shall be kept in conﬁdence by the Patent and
Trademark Oﬃce.
(b) Publication. –

# 130$&%63&4



(1)(A) Subject to paragraph (2), each application for a patent shall
be published, in accordance with procedures determined
by the Director, promptly after the expiration of a period of
18 months from the earliest ﬁling date for which a beneﬁt is
sought under this title. At the request of the applicant, an
application may be published earlier than the end of such
18-month period.
(2)(B)(i) If an applicant makes a request upon ﬁling, certifying that
the invention disclosed in the application has not and will
not be the subject of an application ﬁled in another country, or under a multilateral international agreement, that
requires publication of applications 18 months after ﬁling,
the application shall not be published as provided in paragraph (1)
$PEF PG 'FEFSBM 3FHVMBUJPOT
A patent by its very nature is aﬀected with a public interest. The public interest is best served, and the most eﬀective patent examination
occurs when, at the time an application is being examined, the Oﬃce
is aware of and evaluates the teachings of all information material to
patentability. Each individual associated with the ﬁling and prosecution of a patent application has a duty of candor and good faith in
dealing with the Oﬃce, which includes a duty to disclose to the Oﬃce
all information known to that individual to be material to patentability as deﬁned in this section. The duty to disclose information exists
with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned.
5IFSBTFOTF *OD W #FDUPO %JDLJOTPO BOE $P
 'E  'FE $JS  FO CBOD
Inequitable conduct is an equitable defense to patent infringement
that, if proved, bars enforcement of a patent. This judge-made doctrine evolved from a trio of Supreme Court cases that applied the doctrine of unclean hands to dismiss patent cases involving egregious
misconduct before the PTO.
As the inequitable conduct doctrine evolved from these unclean
hands cases, it came to embrace a broader scope of misconduct, including not only egregious aﬃrmative acts of misconduct intended to
deceive both the PTO and the courts but also the mere nondisclosure
of information to the PTO. Inequitable conduct also diverged from
the doctrine of unclean hands by adopting a diﬀerent and more potent remedy – unenforceability of the entire patent rather than mere

 $'3 f  B 
%VUZ UP EJTDMPTF JOGPSNBUJPO NBUFSJBM
UP QBUFOUBCJMJUZ



$)"15&3  1"5&/5

dismissal of the instant suit.
To prevail on a claim of inequitable conduct, the accused infringer
must prove that the patentee acted with the speciﬁc intent to deceive
the PTO. A ﬁnding that the misrepresentation or omission amounts
to gross negligence or negligence under a “should have known” standard does not satisfy this intent requirement. In a case involving
nondisclosure of information, clear and convincing evidence must
show that the applicant made a deliberate decision to withhold a
known material reference. In other words, the accused infringer must
prove by clear and convincing evidence that the applicant knew of the
reference, knew that it was material, and made a deliberate decision
to withhold it.
Because direct evidence of deceptive intent is rare, a district court
may infer intent from indirect and circumstantial evidence. However,
to meet the clear and convincing evidence standard, the speciﬁc intent to deceive must be the single most reasonable inference able to
be drawn from the evidence. Indeed, the evidence must be suﬃcient
to require a ﬁnding of deceitful intent in the light of all the circumstances.
This court holds that, as a general ma er, the materiality required
to establish inequitable conduct is but-for materiality. When an applicant fails to disclose prior art to the PTO, that prior art is but-for
material if the PTO would not have allowed a claim had it been aware
of the undisclosed prior art.
B 1SJPSJUZ %BUFT
64150 (FOFSBM *OGPSNBUJPO $PODFSOJOH 1BUFOUT

1SPWJTJPOBM "QQMJDBUJPO GPS 1BUFOU

A provisional application for patent (provisional application) is a U.S.
national application ﬁled in the USPTO under 35 U.S.C. § 111(b). A
provisional application is not required to have a formal patent claim
or an oath or declaration. Provisional applications also should not
include any information disclosure (prior art) statement since provisional applications are not examined. A provisional application provides the means to establish an early eﬀective ﬁling date in a later
ﬁled nonprovisional patent application ﬁled under 35 U.S.C. § 111(a).
It also allows the term ”Patent Pending” to be applied in connection
with the description of the invention.
A provisional application for patent has a pendency lasting 12
months from the date the provisional application is ﬁled. The 12month pendency period cannot be extended. Therefore, an applicant who ﬁles a provisional application must ﬁle a corresponding
nonprovisional application for patent (nonprovisional application)
during the 12-month pendency period of the provisional application

# 130$&%63&4



in order to beneﬁt from the earlier ﬁling of the provisional application.
C

.VMUJQMF "QQMJDBUJPOT
1BUFOU "DU

If two or more independent and distinct inventions are claimed in one
application, the Director may require the application to be restricted
to one of the inventions. If the other invention is made the subject of
a divisional application it shall be entitled to the beneﬁt of the ﬁling
date of the original application. The validity of a patent shall not be
questioned for failure of the Director to require the application to be
restricted to one invention.

 64$ f 
%JWJTJPOBM "QQMJDBUJPOT

.BOVBM PG 1BUFOU &YBNJOBUJPO 1SPDFEVSF 3FW +VMZ 
A continuation application is an application for the invention(s) disclosed in a prior-ﬁled copending nonprovisional application. The disclosure presented in the continuation must not include any subject
ma er which would constitute new ma er if submi ed as an amendment to the parent application. The inventorship in the continuation
application must include at least one inventor named in the priorﬁled application. At any time before the patenting, abandonment,
or termination of proceedings on an earlier application, an applicant
may have recourse to ﬁling a continuation application in order to introduce into the application a new set of claims and to establish a
right to further examination by the Oﬃce.
A continuation-in-part is an application ﬁled during the lifetime of an
earlier nonprovisional application, repeating some substantial portion or all of the earlier nonprovisional application and adding ma er
not disclosed in the said earlier nonprovisional application.

What’s the diﬀerence? Divisionals and continuations repeat the speciﬁcation of their parent applications; they are entitled to share its priority date. Divisionals are required when the examiner concludes
that an inventor is trying to claim two distinct inventions in the same
patent; they split the claims across two distinct applications. Continuations allow an applicant to appeal the rejection of claims, or to add
new claims, without holding up the examination and issuance of the
claims the examiner allows. A continuation-in-part (CIP) adds new
subject ma er to the speciﬁcation, so it is not automatically entitled

.1&1 f 
$POUJOVBUJPO "QQMJDBUJPO

.1&1 f 
$POUJOVBUJPOJO1BSU "QQMJDBUJPO



$)"15&3  1"5&/5

to the same priority date. Instead, priority dates are assessed on a
claim-by-claim basis.
D +VEJDJBM 3FWJFX
Applicants can appeal rejections to the Patent Trial and Appeal Board
(PTAB). 35 U.S.C. § 134(a). If the PTAB also rejects the application, the
applicant can seek judicial review either before the Federal Circuit, id.
§ 141, or the Eastern District of Virginia, id. § 145.
E 1PTU(SBOU 1SPDFFEJOHT
1BUFOU "DU
 64$ f̓
3FJTTVF PG EFGFDUJWF QBUFOUT

4FF  64$ 4  FU TFR

(a)

In general. – Whenever any patent is, through error, deemed
wholly or partly inoperative or invalid, by reason of a defective
speciﬁcation or drawing, or by reason of the patentee claiming
more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment
of the fee required by law, reissue the patent for the invention
disclosed in the original patent, and in accordance with a new
and amended application, for the unexpired part of the term of
the original patent. No new ma er shall be introduced into the
application for reissue.
(d) Reissue patent enlarging scope of claims. – No reissued patent
shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant
of the original patent.
$VP[[P 4QFFE 5FDIOPMPHJFT --$ W -FF
 4 $U  
For several decades, the Patent Oﬃce has also possessed the authority to reexamine – and perhaps cancel – a patent claim that it had
previously allowed. In 1980, for example, Congress enacted a statute
providing for ”ex parte reexamination.”. That statute (which remains
in eﬀect) gives ”any person at any time” the right to ”ﬁle a request
for reexamination” on the basis of certain prior art ”bearing on the
patentability” of an already-issued patent. If the Patent Oﬃce concludes that the cited prior art raises ”a substantial new question of
patentability,” the agency can reexamine the patent. And that reexamination can lead the Patent Oﬃce to cancel the patent (or some of
its claims). Alternatively, the Director of the Patent Oﬃce can, on her
”own initiative,” trigger such a proceeding. And, as with examination, the patent holder can seek judicial review of an adverse ﬁnal
decision.

# 130$&%63&4



In 1999 and 2002, Congress enacted statutes that established
another, similar procedure, known as ”inter partes reexamination.”
Those statutes granted third parties greater opportunities to participate in the Patent Oﬃce’s reexamination proceedings as well as in
any appeal of a Patent Oﬃce decision.
In 2011, Congress enacted the statute before us. That statute modiﬁes ”inter partes reexamination,” which it now calls ”inter partes review” (IPR). Like inter partes reexamination, any third party can ask
the agency to initiate inter partes review of a patent claim. But the
new statute has changed the standard that governs the Patent Oﬃce’s
institution of the agency’s process. Instead of requiring that a request
for reexamination raise a ”substantial new question of patentability,”
it now requires that a petition show ”a reasonable likelihood that” the
challenger ”would prevail.”
The new statute provides a challenger with broader participation
rights. It creates within the Patent Oﬃce a Patent Trial and Appeal
Board (Board) composed of administrative patent judges, who are
patent lawyers and former patent examiners, among others. That
Board conducts the proceedings, reaches a conclusion, and sets forth
its reasons.
The statute sets forth time limits for completing this review. It
grants the Patent Oﬃce the authority to issue rules. Like its predecessors, the statute authorizes judicial review of a ”ﬁnal wri en decision”
canceling a patent claim. And, the statute says that the agency’s initial decision ”whether to institute an inter partes review” is ”ﬁnal and
nonappealable.” Like the Court of Appeals, we believe that Cuozzo’s
contention that the Patent Oﬃce unlawfully initiated its agency review is not appealable.
Cuozzo further argues that the Patent Oﬃce lacked the legal authority to issue its regulation requiring the agency, when conducting
an inter partes review, to give a patent claim ”its broadest reasonable
construction in light of the speciﬁcation of the patent in which it appears.” Instead, Cuozzo contends that the Patent Oﬃce should, like
the courts, give claims their ordinary meaning as understood by a
person of skill in the art.
The statute, however, contains a provision that grants the Patent
Oﬃce authority to issue ”regulations ... establishing and governing
inter partes review under this chapter.” The Court of Appeals held
that this statute gives the Patent Oﬃce the legal authority to issue its
broadest reasonable construction regulation. We agree.

Even more confusingly, the AIA also introduced ”post-grant review”
(PGR). PGR is only available within nine months after a patent issues

4FF  64$ f  FU TFR

 $'3 4  C  8IZ XPVME UIF 150
VTF B EJòFSFOU TUBOEBSE PG DPOTUSVDUJPO
UIBO UIF DPVSUT 8IZ XPVME JU NBUUFS

1(3 4FF  64$ f  FU TFR



$#. 4FF "*" f  'PS HVJEBODF PO
XIBU JT BOE JT OPU B DPWFSFE CVTJ
OFTT NFUIPE  TFF 6OXJSFE 1MBOFU --$
W (PPHMF *OD  'E  'FE $JS
 

$)"15&3  1"5&/5

– except for a ”transitional” program that allows for PGR of any ”covered business method patent” at any time, but sunsets in 2020. IPR becomes available after the nine-month PGR window closes. The major
diﬀerences are that IPR only allows for challenges under § 102 (novelty) and § 103 (nonobviousness) and that the threshold for the PTO
to hear an IPR is higher. Paradoxically, because of the wider range
of challenges available in PGR, the potential estoppel against parties
who bring one is much broader.



5FSN
1BUFOU "DU

f 
$POUFOUT BOE UFSN PG QBUFOU
1SJPS UP +VOF   QBUFOU UFSNT XFSF
TFU BU  ZFBST GSPN UIF EBUF PG UIF
QBUFOU HSBOU (JWFO UIBU BQQMJDBOUT DBO
QBSUJBMMZ DPOUSPM UIF QBDF BU XIJDI BQ
QMJDBUJPOT NPWF DBO ZPV UIJOL PG XBZT
UIJT SVMF XBT WVMOFSBCMF UP HBNFTNBO
TIJQ

Subject to the payment of fees under this title, such grant shall be for a
term beginning on the date on which the patent issues and ending 20
years from the date on which the application for the patent was ﬁled
in the United States or, if the application contains a speciﬁc reference
to an earlier ﬁled application or applications under section 120, 121,
365(c), or 386(c), from the date on which the earliest such application
was ﬁled.

Section 135 also contains an extensive and intricate set of provisions
for adjusting the patent term ”if the issue of an original patent is delayed due to the failure of the Patent and Trademark Oﬃce” to act
expeditiously, as speciﬁed by the statute, in its examination of the
application.

$ 0XOFSTIJQ


$PMMBCPSBUJPOT
.BOVBM PG 1BUFOU &YBNJOBUJPO 1SPDFEVSF 3FW /PW 

f 
*OWFOUPSTIJQ

The inventor, or each individual who is a joint inventor of a claimed
invention, in an application for patent (other than a provisional application) must execute an oath or declaration directed to the application, except as provided for in 37 CFR 1.64.
The deﬁnition for inventorship can be simply stated: The threshold question in determining inventorship is who conceived the invention. Unless a person contributes to the conception of the invention,
he is not an inventor. Insofar as deﬁning an inventor is concerned,
reduction to practice, per se, is irrelevant. One must contribute to

$ 08/&34)*1



the conception to be an inventor. With regard to the inventorship of
chemical compounds, an inventor must have a conception of the speciﬁc compounds being claimed. General knowledge regarding the
anticipated biological properties of groups of complex chemical compounds is insuﬃcient to confer inventorship status with respect to
speciﬁcally claimed compounds. One who suggests an idea of a result to be accomplished, rather than the means of accomplishing it,
is not an coinventor. See MPEP § 2138.04 - § 2138.05 for a discussion
of what evidence is required to establish conception or reduction to
practice.
In arriving at conception the inventor may consider and adopt
ideas and materials derived from many sources such as a suggestion
from an employee, or hired consultant so long as he maintains intellectual domination of the work of making the invention down to
the successful testing, selecting or rejecting as he goes even if such
suggestion or material proves to be the key that unlocks his problem. (Adoption of the ideas and materials from another can become
a derivation.)
Diﬃculties arise in separating members of a team eﬀort, where
each member of the team has contributed something, into those members that actually contributed to the conception of the invention, such
as the physical structure or operative steps, from those members that
merely acted under the direction and supervision of the conceivers.
It is not essential for the inventor to be personally involved in carrying out process steps where implementation of those steps does not
require the exercise of inventive skill. There is no requirement that
the inventor be the one to reduce the invention to practice so long as
the reduction to practice was done on his behalf. See also Ma or v.
Coolegem (one following oral instructions is viewed as merely a technician); Tucker v. Naito 188 USPQ 260 (Bd. Pat. Inter. 1975) (inventors need not “personally construct and test their invention”); Davis
v. Carrier (noninventor’s work was merely that of a skilled mechanic
carrying out the details of a plan devised by another).
The inventive entity for a particular application is based on some
contribution to at least one of the claims made by each of the named
inventors. “Inventors may apply for a patent jointly even though (1)
they did not physically work together or at the same time, (2) each
did not make the same type or amount of contribution, or (3) each
did not make a contribution to the subject ma er of every claim of
the patent.” The statute neither states nor implies that two inventors
can be ”joint inventors” if they have had no contact whatsoever and
are completely unaware of each other’s work. What is required is
some quantum of collaboration or connection. In other words, for
persons to be joint inventors, there must be some element of joint behavior, such as collaboration or working under common direction,

.BUUPS  'E  $$1" 
5VDLFS
$BSSJFS  'E  $$1" 

 64$ 



&UIJDPO  'E  'FE $JS 

$)"15&3  1"5&/5

one inventor seeing a relevant report and building upon it or hearing
another’s suggestion at a meeting. It is not necessary that the inventive concept come to both joint inventors at the same time.
Each joint inventor must generally contribute to the conception
of the invention. A coinventor need not make a contribution to every claim of a patent. A contribution to one claim is enough. “The
contributor of any disclosed means of a means-plus-function claim
element is a joint inventor as to that claim, unless one asserting sole
inventorship can show that the contribution of that means was simply a reduction to practice of the sole inventor’s broader concept.”
Ethicon Inc. v. United States Surgical Corp. (The electronics technician
who contributed to one of the two alternative structures in the speciﬁcation to deﬁne “the means for detaining” in a claim limitation was
held to be a joint inventor.).
1BUFOU "DU

 64$ f 
%FSJWBUJPO QSPDFFEJOHT

(a)

Institution of Proceeding. –
(1) In general. – An applicant for patent may ﬁle a petition
with respect to an invention to institute a derivation proceeding in the Oﬃce. The petition shall set forth with particularity the basis for ﬁnding that an individual named
in an earlier application as the inventor or a joint inventor
derived such invention from an individual named in the
petitioner’s application as the inventor or a joint inventor
and, without authorization, the earlier application claiming such invention was ﬁled.
(b) Determination by Patent Trial and Appeal Board. – In a derivation
proceeding instituted under subsection (a), the Patent Trial and
Appeal Board shall determine whether an inventor named in
the earlier application derived the claimed invention from an
inventor named in the petitioner’s application and, without authorization, the earlier application claiming such invention was
ﬁled. In appropriate circumstances, the Patent Trial and Appeal
Board may correct the naming of the inventor in any application
or patent at issue.



1SJPSJUZ /PWFMUZ BOE 4UBUVUPSZ #BST

Priority rules determine which of competing claimants is entitled to
an IP right based on an earlier claim. It is rarely as simple as ”ﬁrst
in time” because what counts as ”ﬁrst” could be assessed in diﬀerent
ways. Priority rules select one of these ways of determining who is
”ﬁrst” and determine the consequences of this fact. As we shall see,
U.S. patent law mostly creates priority by preventing all but one – or

$ 08/&34)*1



sometimes all – of the potential claimants from obtaining a patent. As
we shall also see, the AIA dramatically changed the priority rules of
U.S. patent law; this was the single biggest change made by the AIA.
Under Section 102, an applicant “shall be entitled to a patent unless” someone somewhere has done something that makes the invention not patentable. That something is called a prior art reference and it
is said to anticipate the applicant’s invention. Conceptually, any such
rule raises three questions:
• What makes a prior art reference suﬃciently similar to the applicant’s “claimed invention” to make it unpatentable? If Alﬁe
applies to patent an oven, Beth’s previous work on metalworking is irrelevant to the novelty of Alﬁe’s oven. Patent law has
se led on a remarkably elegant test to capture this idea: the test
for anticipation is simply the test for infringement plus the test
for enablement. A claim is anticipated by an enabling prior art
reference (and hence not novel) if that reference would infringe
the claim. Peters v. Active Mfg. Co. “That which infringes, if
later, would anticipate, if earlier.”
• Which kinds of activities count as prior art? The present section 102 uses the words “patented, described in a printed publication, or in public use, on sale, or otherwise available to the
public.” They are broad, but they do not exhaust the universe
of human activity. If Alﬁe ﬁles for a patent on an oven of a
type that Beth once built and then demolished without using or
telling anyone else, Beth’s secret use does not quality as prior
art and will not stand in the way of Alﬁe’s application. Extensive caselaw glosses the meanings of these phrases, which are
far subtler than they may appear at ﬁrst glance, and which have
changed substantially over time.
• When must an activity have taken place to qualify as prior art?
The present section 102 uses the words “before the eﬀective ﬁling date of the claimed invention,” so the patent applicant must
not only think of the invention and make it work but must also
make it to the Patent Oﬃce before anyone else goes public with
the same idea. If Alﬁe invents in January and ﬁles in March but
Beth publishes (or worse, ﬁles her own application) in February, Alﬁe is out of luck. This is one of the major changes in the
America Invents Act: under pre-AIA law, Alﬁe’s March application based oﬀ a January invention date would have been good
enough. As we dig into the text of the AIA, we will see why it
is said to create a rule of “ﬁrst inventor to ﬁle.”
Not coincidentally, these are the same kinds of questions one must
also ask about infringement: what kinds of conduct are prohibited,
what makes a defendant’s use too similar, and when does it fall

1FUFST  64   

5IF FòFDUJWF öMJOH EBUF JT BMTP DBMMFE
UIF QSJPSJUZ EBUF 5IF XPSE FòFD
UJWF TIPVME IBWF ZPV TVTQFDUJOH UIBU
NBZCF UIF FòFDUJWF öMJOH EBUF JT OPU BM
XBZT UIF BDUVBM öMJOH EBUF "OE JU JTOhU
" BO BQQMJDBUJPO DBO SFMBUF CBDL UP UIF
UIF FBSMJFS öMJOH EBUF PG B QSPWJTJPOBM
BQQMJDBUJPO PG B GPSFJHO BQQMJDBUJPO PS
PG BO BQQMJDBUJPO PG XIJDI JU JT B DPO
UJOVBUJPO DPOUJOVBUJPOJOQBSU PS EJWJ
TJPOBM *O FBDI DBTF UIFSF BSF BQQSPQSJ
BUF SFTUSJDUJPOT UP FOTVSF UIBU UIF BQQMJ
DBUJPO JT NFBOJOHGVMMZ UIF TBNF BT UIF
POF PO XIPTF öMJOH EBUF JU EFQFOET



$)"15&3  1"5&/5

within the term of the plaintiﬀ’s rights? This symmetry is baked into
patent law, as it is to many other ﬁelds of intellectual property law.
B "OUJDJQBUJPO
.BOVBM PG 1BUFOU &YBNJOBUJPO 1SPDFEVSF
f 
"OUJDJQBUJPO  "QQMJDBUJPO PG  64$
f 

#SPXO W .  'E  'FE $JS


f 
(FOVT4QFDJFT 4JUVBUJPOT

1FUFSJOH  'E  $$1" 

A claimed invention may be rejected under 35 U.S.C. 102 when the
invention is anticipated (or is “not novel”) over a disclosure that is
available as prior art. To anticipate a claim, the disclosure must teach
every element of the claim.
A claim is anticipated only if each and every element as set forth in
the claim is found, either expressly or inherently described, in a single
prior art reference. “When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed
anticipated if any of the structures or compositions within the scope
of the claim is known in the prior art.” Brown v. 3M (claim to a system for se ing a computer clock to an oﬀset time to address the Year
2000 (Y2K) problem, applicable to records with year date data in “at
least one of two-digit, three-digit, or four-digit” representations, was
held anticipated by a system that oﬀsets year dates in only two-digit
formats). The elements must be arranged as required by the claim,
but this is not an ipsissimis verbis test, i.e., identity of terminology is
not required.
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. The species in that
case will anticipate the genus.
A genus does not always anticipate a claim to a species within
the genus. However, when the species is clearly named, the species
claim is anticipated no ma er how many other species are additionally named. See Ex parte AEx parte Aexpartea17 USPQ 2d 1716 (BPAI
1990) (”The tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA] 35 U.S.C. § 102(a), in that
publication.”).
Whether a generic disclosure necessarily anticipates everything
within the genusdepends on the factual aspects of the speciﬁc disclosure and the particular products at issue. How one of ordinary skill
in the art would understand the relative size of a genus or species in
a particular technology is of critical importance.
In In re Petering, the prior art disclosed a generic chemical formula “wherein X, Y, Z, P, and R’- represent either hydrogen or alkyl
radicals, R a side chain containing an OH group.” The court held

$ 08/&34)*1



that this formula, without more, could not anticipate a claim to 7methyl-9-[d, l’-ribityl]-isoalloxazine because the generic formula encompassed a vast number and perhaps even an inﬁnite number of
compounds. However, the reference also disclosed preferred substituents for X, Y, Z, P, R, and R. The court determined that this more
limited generic class consisted of about 20 compounds. The limited
number of compounds covered by the preferred formula in combination with the fact that the number of substituents was low at each
site, the ring positions were limited, and there was a large unchanging
structural nucleus, resulted in a ﬁnding that the reference suﬃciently
described “each of the various permutations here involved as fully as
if he had drawn each structural formula or had wri en each name.”
The claimed compound was 1 of these 20 compounds. Therefore, the
reference “described” the claimed compound and the reference anticipated the claims.
When the reference relied on expressly anticipates or makes obvious
all of the elements of the claimed invention, the reference is presumed
to be operable. Once such a reference is found, the burden is on applicant to provide facts rebu ing the presumption of operability.
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in suﬃcient detail to enable a person of ordinary skill in the
art to carry out the claimed invention; proof of eﬃcacy is not required
for a prior art reference to be enabling for purposes of anticipation.
5JUBOJVN .FUBMT $PSQ PG "NFSJDB W #BOOFS
 'E  'FE $JS 
This appeal is from an Order of the United States District Court for the
District of Columbia in a civil action brought pursuant to 35 U.S.C. §
145 against Donald W. Banner as Commissioner of Patents and Trademarks authorizing the Commissioner to issue to appellee a patent
containing claims 1, 2, and 3 of patent application serial No. 598,935
for “TITANIUM ALLOY.”
The inventors, Loren C. Covington and Howard R. Palmer, employees of appellee to whom they have assigned their invention and
the application thereon, ﬁled an application on March 29, 1974, serial No. 455,964, to patent an alloy they developed. The application
involved in this appeal contains the three claims on appeal. The alloy is made primarily of titanium (Ti) and contains small amounts of
nickel (Ni) and molybdenum (Mo) as alloying ingredients to give the
alloy certain desirable properties, particularly corrosion resistance in
hot brine solutions, while retaining workability so that articles such
as tubing can be fabricated from it by rolling, welding and other tech-

f 
1SJPS "SU (FOFSBM -FWFM PG 0QFSBCJMJUZ
3FRVJSFE UP .BLF B 1SJNB 'BDJF $BTF



$)"15&3  1"5&/5

niques. The inventors apparently also found that iron content should
be limited, iron being an undesired impurity rather than an alloying
ingredient. They determined the permissible ranges of the components, above and below which the desired properties were not obtained. A precise deﬁnition of the invention sought to be patented
is found in the claims, set forth below, claim 3 representing the preferred composition, it being understood, however, that no iron at all
would be even more preferred.
1. A titanium base alloy consisting essentially by weight of about
0.6% to 0.9% nickel, 0.2% to 0.4% molybdenum, up to 0.2% maximum iron, balance titanium, said alloy being characterized by
good corrosion resistance in hot brine environments.
2. A titanium base alloy as set forth in Claim 1 having up to 0.1%
iron, balance titanium.
3. A titanium base alloy as set forth in Claim 1 having 0.8% nickel,
0.3% molybdenum, up to 0.1% maximum iron, balance titanium.
The examiner’s ﬁnal rejection, repeated in his Answer on appeal to
the Patent and Trademark Oﬃce (PTO) Board of Appeals (board),
was on the grounds that claims 1 and 2 are anticipated (fully met)
by, and claim 3 would have been obvious from, an article by Kalabukhova and Mikheyew, Investigation of the Mechanical Properties of
Ti-Mo-Ni Alloys, R
M
₍M
₎ No. 3, pages 130-133
(1970) (in the court below and hereinafter called “the Russian article”)
under 35 U.S.C. §§ 102 and 103, respectively. The board aﬃrmed the
examiner’s rejection.
The Russian article is short (3 pages), highly technical, and contains 10 graphs as part of the discussion. As its title indicates, it relates to ternary Ti-Mo-Ni alloys, the subject of the application at bar.
The examiner and the board both found that it would disclose to one
skilled in the art an alloy on which at least claims 1 and 2 read, so that
those claims would not be allowable under the statute because of lack
of novelty of their subject ma er. Since the article does not specifically disclose such an alloy in words, a li le thinking is required
about what it would disclose to one knowledgeable about Ti-Ni-Mo
alloys. The PTO did that thinking as follows:
Figure 1c [a graph] shows data for the ternary titanium alloy which contains Mo and Ni in the ratio of 1:3. Amongst
the actual points on the graph is one at 1% Mo + Ni. At
this point, the amounts of Mo and Ni would be 0.25% and
0.75% respectively. A similar point appears on the graph
shown in Figure 2 of the article.
Appellants do not deny that the data points are dis-

$ 08/&34)*1



closed in the reference. In fact, the Hall aﬃdavit indicates at least two speciﬁc points (at 1% and 1.25% Mo +
Ni) which would represent a description of alloys falling
within the scope of the instant claims.
On that basis, the board found that the claimed alloys were not new,
because they were disclosed in the prior art. It having been argued
that the Russian article contains no disclosure of corrosion-resistant
properties of any of the alloys, the board held: “The fact that a particular property or the end use for this alloy as contemplated by appellants was not recognized in the article is of no consequence.” It
therefore held the Russian article to be an anticipation, noting that
although the article does not discuss corrosion resistance, it does disclose other properties such as strength and ductility. The PTO further
points out that the authors of the reference must have made the alloys
to obtain the data points.
Being dissatisﬁed with the decision of the board, Titanium Metals
Corporation of America, as assignee of the Covington and Palmer application, then brought an action in the District Court for the District
of Columbia against the Commissioner pursuant to 35 U.S.C. § 145.
The case came on for trial on January 24, 1980, before the Honorable John G. Penn and was concluded in two and a half hours. The testimony of one witness was heard by the court, Dr. James C. Williams,
professor at Carnegie-Mellon University in Pi sburgh and an expert
in titanium metallurgy.
The court then concluded that claims 1-3 were not anticipated and
that claim 3 was wrongly rejected as directed to obvious subject matter. In the court’s view, Dr. Williams’ testimony tipped the scales in
favor of issuing a patent.
We are left in no doubt that the court was impressed by the totality of the evidence that the applicants for patent had discovered or invented and disclosed knowledge which is not to be found in the reference, nor do we have any doubt about that ourselves. But those facts
are beside the point. The patent law imposes certain fundamental
conditions for patentability, paramount among them being the condition that what is sought to be patented, as determined by the claims,
be new. The title of the application here involved is “Titanium Alloy,”
a composition of ma er. Surprisingly, in all of the evidence, nobody
discussed the key issue of whether the alloy was new, which is the
essence of the anticipation issue, including the expert Dr. Williams.
Plaintiﬀ’s counsel, bringing Dr. Williams’ testimony to its climax, after he had explained the nature of the ingredients, the alloys made
therefrom, and their superior corrosion resistance in hot brine, etc.,
repetitively asked him such questions as “Does the [Russian] article
direct you as one skilled in the art to a titanium alloy having nickel



$)"15&3  1"5&/5

present in an amount between .6 and .9 percent molybdenum in an
amount between .2 and .4 percent?” (emphasis ours) followed by “Is
there anything mentioned in the article about corrosion resistance?”
Of course, the answers were emphatically negative. But this and like
testimony does not deal with the critical question: do claims 1 and
2, to which the questions obviously relate, read on or encompass an
alloy which was already known by reason of the disclosure of the
Russian article?
Section 102, the usual basis for rejection for lack of novelty or anticipation, lays down certain principles for determining the novelty
[of an invention], among which are the provisions in § 102(a) and (b)
that the claimed invention has not been “described in a printed publication in this or a foreign country,” either (a) before the invention by
the applicant or (b) more than one year before the application date to
which he is entitled (strictly a “loss of right” provision similar to novelty). Either provision applies in this case, the Russian article having
a date some 5 years prior to the ﬁling date and its status as “prior art”
not being questioned. The question, therefore, is whether claims 1
and 2 encompass and, if allowed, would enable plaintiﬀ-appellee to
exclude others from making, using, or selling an alloy described in
the Russian article.
To answer the question we need only turn to the aﬃdavit of James
A. Hall, a metallurgist employed by appellee’s TIMET Division, who
undertook to analyze the Russian article disclosure by calculating the
ingredient percentages shown in the graph data points, which he presented in tabular form. There are 15 items in his table. The second
item shows a titanium base alloy containing 0.25% by weight Mo and
0.75% Ni and this is squarely within the ranges of 0.2-0.4% Mo and
0.6-0.9% Ni of claims 1 and 2. As to that disclosed alloy of the prior
art, there can be no question that claims 1 and 2 read on it and would
be infringed by anyone making, using, or selling it. Therefore, the
statute prohibits a patent containing them. This seems to be a case
either of not adequately considering the novelty requirement of the
statute, the true meaning of the correlative term “anticipation,” or the
meaning of the claims.
By reason of the court’s quotations from cases holding that a reference is not an anticipation which does not enable one skilled in the
art to practice the claimed invention, it appears that the trial court
thought there was some deﬁciency in the Russian article on that score.
Enablement in this case involves only being able to make the alloy,
given the ingredients and their proportions without more. The evidence here, however, clearly answers that question in two ways. Appellee’s own patent application does not undertake to tell anyone
how to make the alloy it describes and seeks to patent. It assumes
that those skilled in the art would know how. Secondly, appellee’s

$ 08/&34)*1



expert, Dr. Williams, testiﬁed on cross examination that given the
alloy information in the Russian article, he would know how to prepare the alloys “by at least three techniques.” Enablement is not a
problem in this case.
As we read the situation, the court was misled by the arguments
and evidence to the eﬀect that the inventors here found out and disclosed in their application many things that one cannot learn from
reading the Russian article and that this was suﬃcient in law to justify
granting them a patent for their contributions—such things as what
good corrosion resistance the claimed alloys have against hot brine,
which possibly was not known, and the range limits of the Ni and Mo
content, outside of which that resistance diminishes, which are teachings of very useful information. These things the applicants teach the
art and the Russian article does not. But throughout the trial counsel
never came to grips with the real issues: (1) what do the claims cover
and (2) is what they cover new? Under the laws Congress wrote, they
must be considered. Congress has not seen ﬁt to permit the patenting
of an old alloy, known to others through a printed publication, by one
who has discovered its corrosion resistance or other useful properties,
or has found out to what extent one can modify the composition of
the alloy without losing such properties.
For all of the foregoing reasons, the court below commi ed clear
error and legal error in authorizing the issuance of a patent on claims
1 and 2 since, properly construed, they are anticipated under § 102
by the Russian article which admi edly discloses an alloy on which
these claims read.
C

*O IJOETJHIU JT UIFSF B DMBJN UIBU UIF
QBUFOUFFhT DPVOTFM DPVME IBWF ESBGUFE
UIBU XPVME IBWF DBQUVSFE UIF OFXMZ
EJTDPWFSFE QSPQFSUJFT PG UIF BMMPZ DPS
SPTJPO SFTJTUBODF JO IPU CSJOF XJUIPVU
CFJOH BOUJDJQBUFE CZ UIF 3VTTJBO BSUJ
DMF

$BUFHPSJFT PG 1SJPS "SU

Under the new § 102(a)(1), ”A person shall be entitled to a patent
unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before
the eﬀective ﬁling date of the claimed invention.” Most of the caselaw
bearing on these phrases was developed under the old § 102; signiﬁcant relevant diﬀerences will be noted.
 QBUFOUFE
U.S. patents pose few conceptual or practical diﬃculties; they are
prior art as of the day they issue. It is not always so easy to tell
whether a foreign right is a ”patent” within the meaning of § 102. In
re Carlson held that a German Geschmacksmuster counted as a patent
for prior art purposes. A person may obtain one by ”depositing with
a local oﬃce an application with a drawing, photograph or sample
of the article.” That was enough, even though ”Geschmacksmuster
on display for public view in remote cities in a far-away land may

$BSMTPO  'E  'FE $JS 



$)"15&3  1"5&/5

create a burden of discovery for one without the time, desire, or resources to journey there in person or by agent to observe that which
was registered and protected under German law.” Such is life.
 EFTDSJCFE JO B QSJOUFE QVCMJDBUJPO
*O SF ,MPQGFOTUFJO
 'E  'FE $JS 
Carol Klopfenstein and John Brent appeal a decision from the Patent
and Trademark Oﬃce’s Board of Patent Appeals and Interferences
(“Board”) upholding the denial of their patent application. The Board
upheld the Patent and Trademark Oﬃce’s (“PTO’s”) initial denial of
their application on the ground that the invention described in the
patent application was not novel under 35 U.S.C. § 102(b) because it
had already been described in a printed publication more than one
year before the date of the patent application. We aﬃrm.
B
The appellants applied for a patent on October 30, 2000. Their patent
application, Patent Application Serial No. 09/699,950 (“the ‘950 application”), discloses methods of preparing foods comprising extruded
soy cotyledon ﬁber (“SCF”). The ‘950 application asserts that feeding
mammals foods containing extruded SCF may help lower their serum
cholesterol levels while raising HDL cholesterol levels. The fact that
extrusion reduces cholesterol levels was already known by those of
ordinary skill in the art that worked with SCF. What was not known
at the time was that double extrusion increases this eﬀect and yielded
even stronger results.
In October 1998, the appellants, along with colleague M. Liu, presented a printed slide presentation (“Liu” or “the Liu reference”)
entitled “Enhancement of Cholesterol-Lowering Activity of Dietary
Fibers By Extrusion Processing” at a meeting of the American Association of Cereal Chemists (“AACC”). The fourteen-slide presentation
was printed and pasted onto poster boards. The printed slide presentation was displayed continuously for two and a half days at the
AACC meeting.
In November of that same year, the same slide presentation was
put on display for less than a day at an Agriculture Experiment Station (“AES”) at Kansas State University.
Both parties agree that the Liu reference presented to the AACC
and at the AES in 1998 disclosed every limitation of the invention disclosed in the ‘950 patent application. Furthermore, at neither presentation was there a disclaimer or notice to the intended audience prohibiting note-taking or copying of the presentation. Finally, no copies
of the presentation were disseminated either at the AACC meeting or

$ 08/&34)*1



at the AES, and the presentation was never catalogued or indexed in
any library or database.
DISCUSSION
B.
The appellants argue on appeal that the key to establishing whether
or not a reference constitutes a “printed publication” lies in determining whether or not it had been disseminated by the distribution of reproductions or copies and/or indexed in a library or database. They
assert that because the Liu reference was not distributed and indexed,
it cannot count as a “printed publication” for the purposes of 35 U.S.C.
§ 102(b). To support their argument, they rely on several precedents
from this court and our predecessor court on “printed publications.”
They argue that In re Cronyn, In re Hall, Massachuse s Institute of Technology v. AB Fortia, and In re Wyer, among other cases, all support the
view that distribution and/or indexing is required for something to
be considered a “printed publication.”
We ﬁnd the appellants’ argument unconvincing and disagree
with their characterization of our controlling precedent. Even if the
cases cited by the appellants relied on inquiries into distribution and
indexing to reach their holdings, they do not limit this court to ﬁnding something to be a “printed publication” only when there is distribution and/or indexing. Indeed, the key inquiry is whether or not a
reference has been made “publicly accessible.”
The statutory phrase “printed publication” has been interpreted
to mean that before the critical date the reference must have been
suﬃciently accessible to the public interested in the art; dissemination and public accessibility are the keys to the legal determination
whether a prior art reference was “published.”
For example, a public billboard targeted to those of ordinary skill
in the art that describes all of the limitations of an invention and that is
on display for the public for months may be neither “distributed” nor
“indexed” – but it most surely is “suﬃciently accessible to the public
interested in the art” and therefore, under controlling precedent, a
“printed publication.”
Furthermore, the cases that the appellants rely on can be clearly
distinguished from this case. Cronyn involved college students’ presentations of their undergraduate theses to a defense commi ee
made up of four faculty members. Their theses were later catalogued
in an index in the college’s main library. The index was made up of
thousands of individual cards that contained only a student’s name
and the title of his or her thesis. The index was searchable by student name and the actual theses themselves were neither included
in the index nor made publicly accessible. We held that because the

$SPOZO 'E  'FE $JS 
)BMM  'E  'FE $JS 
.*5  'E  'FE $JS 
8ZFS  'E  $$1" 



$)"15&3  1"5&/5

theses were only presented to a handful of faculty members and had
not been catalogued or indexed in a meaningful way, they were not
suﬃciently publicly accessible for the purposes of 35 U.S.C. § 102(b).
In Hall, this court determined that a thesis ﬁled and indexed in
a university library did count as a “printed publication.” The Hall
court arrived at its holding after taking into account that copies of the
indexed thesis itself were made freely available to the general public
by the university more than one year before the ﬁling of the relevant
patent application in that case. But the court in Hall did not rest its
holding merely on the indexing of the thesis in question. Instead, it
used indexing as a factor in determining “public accessibility.” As
the court asserted:
The “printed publication” bar is grounded on the principle that once an invention is in the public domain, it is
no longer patentable by anyone. Because there are many
ways in which a reference may be disseminated to the
interested public, “public accessibility” has been called
the touchstone in determining whether a reference constitutes a “printed publication” bar under 35 U.S.C. § 102(b).
In MIT, a paper delivered orally to the First International Cell Culture Congress was considered a “printed publication.” In that case,
as many as 500 persons having ordinary skill in the art heard the presentation, and at least six copies of the paper were distributed. The
key to the court’s ﬁnding was that actual copies of the presentation
were distributed. The court did not consider the issue of indexing.
The MIT court determined the paper in question to be a “printed publication” but did not limit future determinations of the applicability
of the “printed publication” bar to instances in which copies of a reference were actually oﬀered for distribution. 4
Finally, the Wyer court determined that an Australian patent application kept on microﬁlm at the Australian Patent Oﬃce was sufﬁciently accessible to the public and to persons skilled in the pertinent art to qualify as a ”printed publication.” The court so found even
though it did not determine whether or not there was “actual viewing or dissemination” of the patent application. Id. It was suﬃcient
for the court’s purposes that the records of the application were kept
4

With regard to scientiﬁc presentations, it is important to note than an entirely
oral presentation at a scientiﬁc conference that includes neither slides nor copies of
the presentation is without question not a “printed publication” for the purposes
of 35 U.S.C. § 102(b). Furthermore, a presentation that includes a transient display
of slides is likewise not necessarily a “printed publication.” See, e.g., Regents of the
Univ. of Cal. v. Howmedica, Inc., 530 F.Supp. 846 (D.N.J. 1981) (holding that “the
projection of slides at the lecture that was limited in duration and could not disclose
the invention to the extent necessary to enable a person of ordinary skill in the art
to make or use the invention” was not a “printed publication”).

$ 08/&34)*1



so that they could be accessible to the public. Id.5 According to the
Wyer court, the entire purpose of the “printed publication” bar was
to “prevent withdrawal” of disclosures already in the possession of
the public by the issuance of a patent.
Thus, throughout our case law, public accessibility has been the
criterion by which a prior art reference will be judged for the purposes of § 102(b). Oftentimes courts have found it helpful to rely
on distribution and indexing as proxies for public accessibility. But
when they have done so, it has not been to the exclusion of all other
measures of public accessibility. In other words, distribution and indexing are not the only factors to be considered in a § 102(b) “printed
publication” inquiry.
C.
In this case, the Liu reference was displayed to the public approximately two years before the ‘950 application ﬁling date. The reference
was shown to a wide variety of viewers, a large subsection of whom
possessed ordinary skill in the art of cereal chemistry and agriculture.
Furthermore, the reference was prominently displayed for approximately three cumulative days at AACC and the AES at Kansas State
University. The reference was shown with no stated expectation that
the information would not be copied or reproduced by those viewing
it. Finally, no copies of the Liu display were distributed to the public and the display was not later indexed in any database, catalog or
library.
The duration of the display is important in determining the opportunity of the public in capturing, processing and retaining the information conveyed by the reference. The more transient the display,
the less likely it is to be considered a “printed publication.” Conversely, the longer a reference is displayed, the more likely it is to
be considered a “printed publication.” In this case, the Liu reference
was displayed for a total of approximately three days. It was shown
at the AACC meeting for approximately two and a half days and at
the AES at Kansas State University for less than one day.
The expertise of the intended audience can help determine how
easily those who viewed it could retain the displayed material. As
Judge Learned Hand explained in Jockmus v. Leviton, a reference,
“however ephemeral its existence,” may be a “printed publication”
if it “goes direct to those whose interests make them likely to observe
and remember whatever it may contain that is new and useful.” In
this case, the intended target audience at the AACC meeting was comprised of cereal chemists and others having ordinary skill in the art
5

Unlike in Cronyn, it was the actual patent application — and not just an index
card searchable by author name only — that was made publicly accessible.

+PDLNVT  'E  E $JS 



4VQQPTF UIBU UIF -JV QSFTFOUBUJPO IBE
OPU CFFO TIPXO BU UIF ""$$ NFFUJOH
CVU JOTUFBE CFFO QPTUFE UP -JVhT QFS
TPOBM XFCQBHF 1SJOUFE QVCMJDBUJPO
8IBU JG -JV IBE FNBJMFE JU UP B NBJMJOH
MJTU GPS DFSFBM DIFNJTUT "SF UIFSF GVS
UIFS RVFTUJPOT ZPV XPVME XBOU UP BTL
CFGPSF DPNNJUUJOH UP BO BOTXFS PO FJ
UIFS PG UIFTF IZQPUIFUJDBMT

$)"15&3  1"5&/5

of the ‘950 patent application. The intended viewers at the AES most
likely also possessed ordinary skill in the art.
Whether a party has a reasonable expectation that the information
it displays to the public will not be copied aids our § 102(b) inquiry.
Where professional and behavioral norms entitle a party to a reasonable expectation that the information displayed will not be copied, we
are more reluctant to ﬁnd something a “printed publication.” This
reluctance helps preserve the incentive for inventors to participate
in academic presentations or discussions. Where parties have taken
steps to prevent the public from copying temporarily posted information, the opportunity for others to appropriate that information
and assure its widespread public accessibility is reduced. These protective measures could include license agreements, non-disclosure
agreements, anti-copying software or even a simple disclaimer informing members of the viewing public that no copying of the information will be allowed or countenanced. Protective measures are to
be considered insofar as they create a reasonable expectation on the
part of the inventor that the displayed information will not be copied.
In this case, the appellants took no measures to protect the information they displayed — nor did the professional norms under which
they were displaying their information entitle them to a reasonable
expectation that their display would not be copied. There was no disclaimer discouraging copying, and any viewer was free to take notes
from the Liu reference or even to photograph it outright.
Finally, the ease or simplicity with which a display could be
copied gives further guidance to our § 102(b) inquiry. The more complex a display, the more diﬃcult it will be for members of the public to
eﬀectively capture its information. The simpler a display is, the more
likely members of the public could learn it by rote or take notes adequate enough for later reproduction. The Liu reference was made up
of 14 separate slides. One slide was a title slide; one was an acknowledgement slide; and four others represented graphs and charts of experiment results. The other eight slides contained information presented in bullet point format, with no more than three bullet points
to a slide. Further, no bullet point was longer than two concise sentences. Finally, as noted earlier, the fact that extrusion lowers cholesterol levels was already known by those who worked with SCF. The
discovery disclosed in the Liu reference was that double extrusion
increases this eﬀect. As a result, most of the eight substantive slides
only recited what had already been known in the ﬁeld, and only a
few slides presented would have needed to have been copied by an
observer to capture the novel information presented by the slides.
Upon reviewing the above factors, it becomes clear that the Liu reference was suﬃciently publicly accessible to count as a “printed publication” for the purposes of 35 U.S.C. § 102(b). The reference itself

$ 08/&34)*1



was shown for an extended period of time to members of the public
having ordinary skill in the art of the invention behind the ‘950 patent
application. Those members of the public were not precluded from
taking notes or even photographs of the reference. And the reference
itself was presented in such a way that copying of the information it
contained would have been a relatively simple undertaking for those
to whom it was exposed — particularly given the amount of time they
had to copy the information and the lack of any restrictions on their
copying of the information. For these reasons, we conclude that the
Liu reference was made suﬃciently publicly accessible to count as a
“printed publication” under § 102(b).
 JO QVCMJD VTF
The old § 102 got at this concept in two diﬀerent ways. It denied a
patent where the invention was ”known or used by others” before
the date of invention (a ”novelty” rule) or where it was ”in public use”
more than a year before the ﬁling date (a ”statutory bar”). While the
two provisions diﬀered in their timing (more on this in the Priority
section below), the most fundamental distinction was that ”known or
used by others” only applied to uses made by third parties, whereas
”in public use” also could be triggered by anyone, including the inventor.
&HCFSU W -JQQNBOO
 64  
This suit was brought for an alleged infringement of the complainant’s reissued le ers-patent, No. 5216, dated Jan. 7, 1873, for
an improvement in corset-springs.
The original le ers bear date July 17, 1866, and were issued to
Samuel H. Barnes. The reissue was made to the complainant, under
her then name, Frances Lee Barnes, executrix of the original patentee.
The speciﬁcation for the reissue declares:
This invention consists in forming the springs of corsets
of two or more metallic plates, placed one upon another,
and so connected as to prevent them from sliding oﬀ each
other laterally or edgewise, and at the same time admit of
their playing or sliding upon each other, in the direction
of their length or longitudinally, whereby their ﬂexibility
and elasticity are greatly increased, while at the same time
much strength is obtained.
The second claim is as follows:
A pair of corset-springs, each member of the pair being
composed of two or more metallic plates, placed one on

*U BMTP VTFE UIF QISBTF JO UIJT DPVO
USZ  XIJDI UIF "*" ESPQT %POhU XPSSZ
BCPVU UIF HFPHSBQIJD JTTVFT GPS OPX



$)"15&3  1"5&/5
another, and fastened together at their centres, and so connected at or near each end that they can move or play on
each other in the direction of their length.

[The patent statute in force at the time had a two-year statutory bar,
whose] eﬀect is to render le ers-patent invalid if the invention which
they cover was in public use, with the consent and allowance of the
inventor, for more than two years prior to his application.
The evidence on which the defendants rely to establish a prior
public use of the invention consists mainly of the testimony of the
complainant.
She testiﬁes that Barnes invented the improvement covered by
his patent between January and May, 1855; that between the dates
named the witness and her friend Miss Cugier were complaining of
the breaking of their corset-steels. Barnes, who was present, and was
an intimate friend of the witness, said he thought he could make her
a pair that would not break. At their next interview he presented her
with a pair of corset-steels which he himself had made. The witness
wore these steels a long time. In 1858 Barnes made and presented to
her another pair, which she also wore a long time. When the corsets
in which these steels were used wore out, the witness ripped them
open and took out the steels and put them in new corsets. This was
done several times.
It is admi ed, and, in fact, is asserted, by complainant, that these
steels embodied the invention afterwards patented by Barnes and
covered by the reissued le ers-patent on which this suit is brought.
Joseph H. Sturgis, another witness for complainant, testiﬁes that
in 1863 Barnes spoke to him about two inventions made by himself,
one of which was a corset-steel, and that he went to the house of
Barnes to see them. Before this time, and after the transactions testiﬁed to by the complainant, Barnes and she had intermarried. Barnes
said his wife had a pair of steels made according to his invention in
the corsets which she was then wearing, and if she would take them
oﬀ he would show them to witness. Mrs. Barnes went out, and returned with a pair of corsets and a pair of scissors, and ripped the
corsets open and took out the steels. Barnes then explained to witness how they were made and used.
The question for our decision is, whether this testimony shows a
public use within the meaning of the statute.
We observe, in the ﬁrst place, that to constitute the public use of
an invention it is not necessary that more than one of the patented
articles should be publicly used. The use of a great number may tend
to strengthen the proof, but one well-deﬁned case of such use is just
as eﬀectual to annul the patent as many. For instance, if the inventor
of a mower, a printingpress, or a railway-car makes and sells only one

$ 08/&34)*1



of the articles invented by him, and allows the vendee to use it for two
years, without restriction or limitation, the use is just as public as if
he had sold and allowed the use of a great number.
We remark, secondly, that, whether the use of an invention is public or private does not necessarily depend upon the number of persons to whom its use is known. If an inventor, having made his device, gives or sells it to another, to be used by the donee or vendee,
without limitation or restriction, or injunction of secrecy, and it is so
used, such use is public, even though the use and knowledge of the
use may be conﬁned to one person.
We say, thirdly, that some inventions are by their very character
only capable of being used where they cannot be seen or observed by
the public eye. An invention may consist of a lever or spring, hidden
in the running gear of a watch, or of a rachet, shaft, or cog-wheel covered from view in the recesses of a machine for spinning or weaving.
Nevertheless, if its inventor sells a machine of which his invention
forms a part, and allows it to be used without restriction of any kind,
the use is a public one. So, on the other hand, a use necessarily open
to public view, if made in good faith solely to test the qualities of
the invention, and for the purpose of experiment, is not a public use
within the meaning of the statute. City of Elizabeth v. American Nicholson Pavement Co..
Tested by these principles, we think the evidence of the complainant herself shows that for more than two years before the application for the original le ers there was, by the consent and allowance
of Barnes, a public use of the invention, covered by them. He made
and gave to her two pairs of corset-steels, constructed according to
his device, one in 1855 and one in 1858. They were presented to her
for use. He imposed no obligation of secrecy, nor any condition or
restriction whatever. They were not presented for the purpose of experiment, nor to test their qualities. No such claim is set up in her
testimony. The invention was at the time complete, and there is no
evidence that it was afterwards changed or improved. The donee of
the steels used them for years for the purpose and in the manner designed by the inventor. They were not capable of any other use. She
might have exhibited them to any person, or made other steels of the
same kind, and used or sold them without violating any condition or
restriction imposed on her by the inventor.
According to the testimony of the complainant, the invention was
completed and put to use in 1855. The inventor slept on his rights
for eleven years. Le ers-patent were not applied for till March, 1866.
In the mean time, the invention had found its way into general, and
almost universal, use. A great part of the record is taken up with the
testimony of the manufacturers and venders of corset-steels, showing that before he applied for le ers the principle of his device was

$JUZ PG &MJ[BCFUI  64  



$)"15&3  1"5&/5

almost universally used in the manufacture of corset-steels. It is fair
to presume that having learned from this general use that there was
some value in his invention, he a empted to resume, by his application, what by his acts he had clearly dedicated to the public.
An abandonment of an invention to the public may be
evinced by the conduct of the inventor at any time, even
within the two years named in the law. The eﬀect of the
law is that no such consequence will necessarily follow
from the invention being in public use or on sale, with the
inventor’s consent and allowance, at any time within two
years before his application; but that, if the invention is
in public use or on sale prior to that time, it will be conclusive evidence of abandonment, and the patent will be
void.
City of Elizabeth We are of opinion that the defence of two years’ public use, by the consent and allowance of the inventor, before he made
application for le ers-patent, is satisfactorily established by the evidence.
.BSL " -FNMFZ %PFT i1VCMJD 6TFw .FBO UIF 4BNF 5IJOH *U %JE -BTU :FBS
 5FY - 3FW  
An inventor can obtain a patent only if the invention is “novel” – that
is, that no one has done the same thing before. Rather than adopting
an absolute novelty rule, however, patent law has traditionally required that most categories of prior art be “accessible to the public.”
Thus, while [old] 35 U.S.C. § 102(a) bars a patent if the invention was
“known or used by others” before the applicant invented it, courts
have interpreted that term to mean “publicly known or used.” At
the same time, the public accessibility requirement does not require
that the public have a realistic chance of accessing the information;
“public” seems to mean merely “not secret.” An invention performed
underground on private property in a rural area, an invention found
only inside the walls of a safe, and a single copy of a graduate thesis in
the basement of a library in Germany have all been held suﬃciently
“public” to constitute prior art.
In addition to novelty, the Patent Act of 1952, like its predecessors, created a series of “statutory bars” designed to prevent inventors from making commercial use of their invention while keeping it
secret. [Old] section 102(b) provides that even a true ﬁrst inventor
is not entitled to a patent if the invention has been “on sale” or “in
public use” more than a year before the inventor ﬁles her patent application. As with [old] section 102(a), the courts have interpreted the
word “public” quite loosely, so that even uses that are extremely unlikely to be viewed by the public are nonetheless classed as “public

$ 08/&34)*1



uses” so long as they are not aﬃrmatively secret. In the most extreme
example, the Supreme Court held that a woman engaged in a public
use of a corset invented by her ﬁancé when she wore it under her
clothing.
But even a very broad deﬁnition of “public” left a signiﬁcant loophole – an inventor could avoid the one-year statutory bar by commercializing his invention but treating it as a trade secret. Because a secret
use is by deﬁnition not a public use, a company could make commercial use of an invention indeﬁnitely without triggering the one-year
period for ﬁling. To solve this problem, courts for more than seventy years have created a special rule for secret commercial uses: a
secret commercial use is not prior art that bars a third party from
later obtaining a patent, but it does start the one-year clock running
for the user. This rule originated in a 1940 opinion by Judge Learned
Hand in Metallizing Engineering v. Kenyon Bearing & Auto Parts. The
court acknowledged that interpreting the same term (“public use”) to
have diﬀerent meanings was hard to reconcile with the statute. But
Judge Hand reasoned that it was not the intent of the statute to encourage secrecy, but instead to encourage disclosure. Metallizing’s
split interpretation of public use served that goal in two ways. First,
it encouraged inventors to ﬁle a patent quickly rather than relying
in trade secrecy, because they would lose the right to patent if they
waited longer than a year. Second, the fact that a secret commercial
use wouldn’t prevent a later patent from issuing to a third party adds
to the disclosure incentive, because an inventor who opts for trade secrecy may ﬁnd that a later inventor has patented their own idea and
there is nothing they can do to stop it.
-PVHI W #SVOTXJDL $PSQ
 'E  'FE $JS 
[Lough designed an improved seal for outboard motors.] After some
trial and error with his grand-father’s metal lathe, he made six usable
prototypes in the spring of 1986. He installed one prototype in his
own boat at home. Three months later, he gave a second prototype
to a friend who installed it in his boat. He also installed prototypes in
the boat of the owner of the marina where he worked and in the boat
of a marina customer. He gave the remaining prototypes to longtime
friends who were employees at another marina in Sarasota. Lough
did not charge anyone for the prototypes. For over a year following
the installation of these prototypes, Lough neither asked for nor received any comments about the operability of the prototypes. During
this time, Lough did not a empt to sell any seal assemblies.
On June 6, 1988, Lough ﬁled a patent application entitled ”Liquid
Seal for Marine Stern Drive Gear Shift Shafts,” which issued as [U.S.
Patent No.   "] on July 18, 1989.

.FUBMMJ[JOH  'E  E $JS 

*U JT B DPOEJUJPO VQPO BO JOWFOUPShT
SJHIU UP B QBUFOU UIBU IF TIBMM OPU FY
QMPJU IJT EJTDPWFSZ DPNQFUJUJWFMZ BGUFS JU
JT SFBEZ GPS QBUFOUJOH <*G IF EPFT > IF
GPSGFJUT IJT SJHIU SFHBSEMFTT PG IPX MJUUMF
UIF QVCMJD NBZ IBWF MFBSOFE BCPVU UIF
JOWFOUJPO .FUBMMJ[JOH



 64$ f  C 

$)"15&3  1"5&/5

One is entitled to a patent unless, inter alia, ”the invention was ...
in public use ... in this country, more than one year prior to the date
of the application for patent in the United States.” We have deﬁned
”public use” as including any use of the claimed invention by a person other than the inventor who is under no limitation, restriction or
obligation of secrecy to the inventor. An evaluation of a question of
public use depends on how the totality of the circumstances of the
case comports with the policies underlying the public use bar. These
policies include: (1) discouraging the removal, from the public domain, of inventions that the public reasonably has come to believe are
freely available; (2) favoring the prompt and widespread disclosure
of inventions; (3) allowing the inventor a reasonable amount of time
following sales activity to determine the potential economic value of
a patent; and (4) prohibiting the inventor from commercially exploiting the invention for a period greater than the statutorily prescribed
time.
Neither party disputes that Lough’s prototypes were in use before
the critical date. Thus, both parties agree that the issue presented on
appeal is whether the jury properly decided that the use of Lough’s
six prototypes in 1986, prior to the critical date, constituted experimental use so as to negate the conclusion of public use.
”The use of an invention by the inventor himself, or of any other
person under his direction, by way of experiment, and in order to
bring the invention to perfection, has never been regarded as [a public] use.” City of Elizabeth. This doctrine is based on the underlying
policy of providing an inventor time to determine if the invention is
suitable for its intended purpose, in eﬀect, to reduce the invention
to practice. See id. (”It is sometimes said that an inventor acquires
an undue advantage over the public by delaying to take out a patent,
but this cannot be said with justice when the delay is occasioned by
a bona ﬁde eﬀort to bring his invention to perfection, or to ascertain
whether it will answer the purpose intended.”). If a use is experimental, it is not, as a ma er of law, a public use within the meaning
of section 102.
To determine whether a use is ”experimental,” a question of law,
the totality of the circumstances must be considered, including various objective indicia of experimentation surrounding the use, such as
the number of prototypes and duration of testing, whether records or
progress reports were made concerning the testing, the existence of
a secrecy agreement between the patentee and the party performing
the testing, whether the patentee received compensation for the use
of the invention, and the extent of control the inventor maintained
over the testing.
In order to justify a determination that legally suﬃcient experimentation has occurred, there must be present certain minimal indi-

$ 08/&34)*1



cia. The framework might be quite formal, as may be expected when
large corporations conduct experiments, governed by contracts and
explicit wri en obligations. When individual inventors or small business units are involved, however, less formal and seemingly casual
experiments can be expected. Such less formal experiments may be
deemed legally suﬃcient to avoid the public use bar, but only if they
demonstrate the presence of the same basic elements that are required
to validate any experimental program.
It cannot be reasonably disputed that Lough’s use of the invention
was not ”experimental” so as to negate a conclusion of public use. It
is true that Lough did not receive any compensation for the use of the
prototypes. He did not place the seal assembly on sale before applying for a patent. Lough’s lack of commercialization, however, is not
dispositive of the public use question in view of his failure to present
objective evidence of experimentation. Lough kept no records of the
alleged testing. Nor did he inspect the seal assemblies after they had
been installed by other mechanics. He provided the seal assemblies
to friends and acquaintances, but without any provision for followup involvement by him in assessment of the events occurring during
the alleged experiments, and at least one seal was installed in a boat
that was later sold to strangers. Thus, Lough did not maintain any
supervision and control over the seals during the alleged testing.
Lough argues that other evidence supports a ﬁnding that his uses
were experimental, including his own testimony that the prototypes
were installed for experimental purposes and the fact that the prototypes were used in such a manner that they were unlikely to be seen
by the public. However, the expression by an inventor of his subjective intent to experiment, particularly after institution of litigation, is
generally of minimal value. n addition, the fact that the prototypes
were unlikely to be seen by the public does not support Lough’s position. As the Supreme Court stated in Egbert:
Some inventions are by their very character only capable
of being used where they cannot be seen or observed by
the public eye. An invention may consist of a lever or
spring, hidden in the running gear of a watch, or of a rachet, shaft, or cogwheel covered from view in the recesses
of a machine for spinning or weaving. Nevertheless, if its
inventor sells a machine of which his invention forms a
part, and allows it to be used without restriction of any
kind, the use is a public one.
Moreover, those to whom he gave the prototypes constituted ”the
public,” in the absence of meaningful evidence of experimentation.
We therefore hold that the jury had no legal basis to conclude that
the uses of Lough’s prototypes were experimental and that the pro-



$)"15&3  1"5&/5

totypes were not in public use prior to the critical date. Our holding
is consistent with the policy underlying the experimental use negation, that of providing an inventor time to determine if the invention
is suitable for its intended purpose, i.e., to reduce the invention to
practice. Lough’s activities clearly were not consistent with that policy. We do not dispute that it may have been desirable in this case
for Lough to have had his prototypes installed by mechanics of various levels of skill in boats that were exposed to diﬀerent conditions.
Moreover, Lough was free to test his invention in boats of friends
and acquaintances to further verify that his invention worked for its
intended purpose; however, Lough was required to maintain some
degree of control and feedback over those uses of the prototypes if
those tests were to negate public use.
 PO TBMF
.BOVBM PG 1BUFOU &YBNJOBUJPO 1SPDFEVSF 3FW /PW 
f  E
0O 4BMF
1GBò   64  

f  C
0O 4BMF EFTDSJCJOH QSF"*" MBX

-JOFBS 5FDI  'E  'FE $JS


,PMMBS  'E  'FE $JS 

 D
5IF i*OWFOUJPOw EFTDSJCJOH QSF"*"
MBX

The pre-AIA case law indicates that on sale activity will bar
patentability if the claimed invention was: (1) the subject of a commercial sale or oﬀer for sale, not primarily for experimental purposes;
and (2) ready for patenting. See Pfaﬀ v. Wells Elecs., Inc. Contract law
principles apply in order to determine whether a commercial sale or
oﬀer for sale occurred.
A sale is a contract between parties wherein the seller agrees to give
and to pass rights of property in return for the buyer’s payment or
promise “to pay the seller for the things bought or sold.. A contract
for the sale of goods requires a concrete oﬀer and acceptance of that
oﬀer. See, e.g., Linear Tech. Corp. v. Micrel, Inc. (Court held there was
no sale where prospective purchaser submi ed an order for goods at
issue, but received an order acknowledgement reading “will advisenot booked.” Prospective purchaser would understand that order
was not accepted.).
An assignment or sale of the rights in the invention and potential
patent rights is not a sale of ”the invention.” In re Kollar, distinguishes
licenses which trigger the on-sale bar (e.g., a standard computer software license wherein the product is just as immediately transferred to
the licensee as if it were sold), from licenses that merely grant rights
to an invention which do not per se trigger the on-sale bar (e.g., exclusive rights to market the invention or potential patent rights).
The Supreme Court’s “ready for patenting” prong applies in the context of both the on sale and public use bars. “Ready for patenting,”

$ 08/&34)*1



the second prong of the Pfaﬀ test, may be satisﬁed in at least two ways:
by proof of reduction to practice before the critical date; or by proof
that prior to the critical date the inventor had prepared drawings or
other descriptions of the invention that were suﬃciently speciﬁc to
enable a person skilled in the art to practice the invention. In Invitrogen Corp. v. Biocrest Manufacturing L.P., The patent was held invalid because the invention for a computer chip socket was “ready
for patenting” when it was oﬀered for sale more than one year prior
to the application ﬁling date. Even though the invention had not yet
been reduced to practice, the manufacturer was able to produce the
claimed computer chip sockets using the inventor’s detailed drawings and speciﬁcations, and those sockets contained all elements of
invention claimed in the patent.
)FMTJOO )FBMUIDBSF 4" W 5FWB 1IBSNBDFVUJDBMT 64" *OD
 'E  'FE $JS 
Helsinn, the government, and other amici argue that the AIA
changed the law by adding the ”otherwise available to the public”
phrase. They argue that the on-sale bar now does not encompass secret sales and requires that a sale make the invention available to the
public in order to trigger application of the on-sale bar. Apart from
the additional statutory language, this argument primarily relies on
ﬂoor statements made by individual members of Congress.
We decline the invitation by the parties to decide this case more
broadly than necessary. At most the ﬂoor statements show an intent ”to do away with precedent under current law.” (remarks of Sen.
Leahy). Such precedent had held certain secret uses to be invalidating under the ”public use” prong of § 102(b). Each of those cases
involved a public use where the invention was not, as a result of the
use, disclosed to the public. This public use issue is not before us, and
we decline to address it.
The ﬂoor statements do not identify any sale cases that would be
overturned by the amendments. Even if the ﬂoor statements were intended to overrule those secret or conﬁdential sale cases, that would
have no eﬀect here since those cases were concerned entirely with
whether the existence of a sale or oﬀer was public. Here, the existence of the sale– i.e., the Supply and Purchase Agreement between
Helsinn and MGI – was publicly announced in MGI’s 8-K ﬁling with
the SEC.
Our prior cases have applied the on-sale bar even when there is
no delivery, when delivery is set after the critical date, or, even when,
upon delivery, members of the public could not ascertain the claimed
invention. There is no indication in the ﬂoor statements that these
members intended to overrule these cases.

*OWJUSPHFO  'E  'FE


$JS



$)"15&3  1"5&/5

 PUIFSXJTF BWBJMBCMF UP UIF QVCMJD

.1&1 f  F

The old § 102 had a closed list of prior art categories. The open-ended
language ”otherwise available to the public” is new with the AIA. In
the PTO’s view, ”This ’catch-all’ provision permits decision makers
to focus on whether the disclosure was ’available to the public,’ rather
than on the means by which the claimed invention became available
to the public or whether a disclosure constitutes a ’printed publication’ or falls within another category of prior art.”
D 1SJPSJUZ
The AIA’s novelty provisions took eﬀect on March 16, 2013. They
apply to any applications ﬁled on or after that date. Applications
ﬁled before that date are examined under the old pre-AIA rules.
 0ME f 
1BUFOU "DU QSF"*"

 64$ f 
$POEJUJPOT GPS QBUFOUBCJMJUZ OPWFMUZ
CFGPSF .BSDI  
"T IJOUFE BCPWF UIF DBUFHPSJFT PG QSJPS
BSU VOEFS UIF PME f  WBSJFE TJHOJG
JDBOUMZ GSPN TVCTFDUJPO UP TVCTFDUJPO
*UhT OPU OFDFTTBSZ UP HFU JOUP UIF EF
UBJMT UP VOEFSTUBOE UIF NPEFSO QSJPS
JUZ SVMFT 4PNF BEEJUJPOBM TVCTFDUJPOT
IBWF CFFO PNJUUFE 0ME f  XBT BC
TVSEMZ JOUSJDBUF

A person shall be entitled to a patent unless –
(a) the invention was [prior art by someone else] before the
invention thereof by the applicant for patent, or
(b) the invention was [prior art by anyone] more than one year
prior to the date of the application for patent, or
(g) before such person’s invention thereof, the invention was
made by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not
only the respective dates of conception and reduction to
practice of the invention, but also the reasonable diligence
of one who was ﬁrst to conceive and last to reduce to practice, from a time prior to conception by the other.

Pay a ention to the structural diﬀerences between old subsections
(a), (b), and (g). Old § 102(a) was a novelty provision: it denied a
patent where someone else engaged in activity showing that the applicant’s invention was not novel when it was supposedly ”invented.”
Old § 102(b) was a statutory bar: it denied a patent to an applicant
who waited too long to apply. And old § 102(g) was a true priority
provision that dealt with the non-uncommon situation in which two
parties independently came up with the same invention and neither
of them generated prior art that would block the other’s application.

$ 08/&34)*1



To apply old § 102(a), it was necessary to break down the inventive process. The basic concepts were ”invention” (i.e. ”conception”),
”reduction to practice,” and ”reasonable diligence.”
.BOVBM PG 1BUFOU &YBNJOBUJPO 1SPDFEVSF
Pre-AIA 35 U.S.C. 102(g) issues such as conception, reduction to practice and diligence, while more commonly applied to interference matters, also arise in other contexts.
Subsection (g) of pre-AIA 35 U.S.C. 1§ 02 is the basis of interference practice for determining priority of invention between two parties. An interference is an inter partes proceeding directed at determining the ﬁrst to invent as among the parties to the proceeding, involving two or more pending applications naming diﬀerent inventors or one or more pending applications and one or more unexpired
patents naming diﬀerent inventors. The United States [was] unusual
in having a ﬁrst to invent rather than a ﬁrst to ﬁle system. Upon conclusion of an interference, subject ma er claimed by the losing party
that was the basis of the interference is rejected under pre-AIA 35
U.S.C. 102(g).
Conception has been deﬁned as “the complete performance of the
mental part of the inventive act” and it is “the formation in the mind
of the inventor of a deﬁnite and permanent idea of the complete and
operative invention as it is thereafter to be applied in practice.” Conception is established when the invention is made suﬃciently clear
to enable one skilled in the art to reduce it to practice without the exercise of extensive experimentation or the exercise of inventive skill.
Conception has also been deﬁned as a disclosure of an invention
which enables one skilled in the art to reduce the invention to a practical form without “exercise of the inventive faculty.” It is se led that
in establishing conception a party must show possession of every feature recited in the count, and that every limitation of the count must
have been known to the inventor at the time of the alleged conception.
Conception must be proved by corroborating evidence. In Hi eman
v. Ru er, the inventor’s “hope” that a genetically altered yeast would
produce antigen particles having the particle size and sedimentation
rates recited in the claims did not establish conception, since the inventor did not show that he had a “deﬁnite and permanent understanding” as to whether or how, or a reasonable expectation that, the
yeast would produce the recited antigen particles. There must be a
contemporaneous recognition and appreciation of the invention for
there to be conception. On rare occasions conception and reduction
to practice occur simultaneously.
Reduction to practice may be an actual reduction or a constructive
reduction to practice which occurs when a patent application on the

f 
1SF"*"  64$  H

)JU[FNBO  'E  'FE


$JS



$)"15&3  1"5&/5

claimed invention is ﬁled. The ﬁling of a patent application serves as
conception and constructive reduction to practice of the subject matter described in the application. Thus the inventor need not provide
evidence of either conception or actual reduction to practice when
relying on the content of the patent application.
In an interference proceeding, a party seeking to establish an actual reduction to practice must satisfy a two-prong test: (1) the party
constructed an embodiment or performed a process that met every
element of the interference count, and (2) the embodiment or process
operated for its intended purpose. Actual reduction to practice requires a showing of the invention in a physical or tangible form that
shows every element of the count. For an actual reduction to practice,
the invention must have been suﬃciently tested to demonstrate that
it will work for its intended purpose, but it need not be in a commercially satisfactory stage of development. If a device is so simple, and
its purpose and eﬃcacy so obvious, construction alone is suﬃcient
to demonstrate workability. The invention must be recognized and
appreciated for a reduction to practice to occur. An inventor need not
understand precisely why his invention works in order to achieve an
actual reduction to practice.
.PSXBZ W #POEJ
 'E  $$1" 
[Morway (appellants) conceived on or before April 12, 1945 and ﬁled
on December 27, 1946. Bondi (appellees) conceived on June 14, 1945
and ﬁled on October 31, 1945. Both parties were entitled to constructive reduction to practice as of their ﬁling dates.]
Appellants contend that there was a reduction to practice between
January 31, 1945 and March 13, 1945. It is claimed that on January 30,
1945 Beerbower, one of the joint appellants herein, compounded a
grease containing Carbowax 1500, which grease is said to meet the issue counts. That grease was subjected to a standard Norma-Hoﬀman
oxidation test. It is claimed that the results of this test were good, and
counsel for Morway et al. contends that there was an actual reduction
to practice when this grease was successfully tested.
Mr. Alan Beerbower, one of the appellants herein, testiﬁed on
cross-examination that the Norma-Hoﬀman bomb test merely measures resistance of the grease to oxidation under static or storage conditions, but not under service conditions; and that he would not be
able to predict service life from Norma-Hoﬀman bomb results. In
view of the foregoing testimony by appellants’ expert witnesses, we
think it clear that a successful Norma-Hoﬀman laboratory test falls
far short of simulating actual service tests with suﬃcient closeness to
constitute a reduction to practice.
Thus, appellants, although ﬁrst to conceive, were last to reduce

$ 08/&34)*1



to practice. If they are to prevail, they must aﬃrmatively establish
continuing and reasonable diligence in reducing to practice or reasonable excuse for failure to act. Such diligence must be shown from
a date immediately prior to the time that Bondi conceived, on June
14, 1945, until reduction to practice by themselves as ﬁrst conceivers.
The record shows the following activities by appellants:
• On June 7, August 1, August 15, and September 28, 1945, greases
meeting the counts were prepared, and laboratory tests, such as
the A.S.T.M. penetration test, were conducted on them.
• On October 2, 1945, Miss O’Halloran conducted a Ford Wheel
Bearing Test on the grease prepared September 28.
• On December 26, 1945, a grease meeting the counts was prepared, and laboratory tests conducted on it.
• The record then shows further activities (mainly aimed at possible commercial exploitation of the grease in issue) in February,
May, August, and November of 1946.
There was no activity at all between June 7 and August 1, 1945,
thereby creating a hiatus of one and one-half months right at the outset of the critical period when Bondi entered the ﬁeld. There is a further hiatus of one and one-half months, during the early part of the
critical period, from August 15 to September 28, 1945, when there was
no activity at all by Morway et al. It seems manifest from the above
chronology that the activities by Morway et al. from early June 1945
to December 1946 were quite sporadic throughout that period.
In our opinion, the foregoing activities by appellants do not constitute reasonable diligence in reducing the invention to practice during
the critical period.
Appellants have introduced testimony to the eﬀect that the joint
inventors herein and other assisting members of the research team
which developed the grease of the issue counts had many other
projects and duties. For example, there is testimony indicating that
Mr. Morway’s primary assignment at the time in question was the
development of a carbon black lubricant; and that Mr. Beerbower’s
primary assignment was the development of a continuous process for
manufacturing greases. When the party ﬁrst to conceive voluntarily
lays aside his inventive concept because he is engrossed in pursuit
of other projects, this is generally not an acceptable excuse for failure to act diligently in reducing to practice. Clearly there may be
circumstances creating exceptions to this rule, but we ﬁnd no such
circumstances in this record.
Morway et al. also seek to explain their lack of diligence by reference to wartime assignments which allegedly took ﬁrst call on their
time. In proper cases, war activities may reasonably excuse the ﬁrst



$)"15&3  1"5&/5

conceiver’s failure to act diligently, but lack of diligence is not excused by a mere assertion that the applicant was engaged in war work.
We fail to ﬁnd in the record before us adequate evidence of such war
activities as would excuse appellants’ lack of reasonable diligence.
 /FX f 
1BUFOU "DU
 64$ f 
$POEJUJPOT GPS QBUFOUBCJMJUZ OPWFMUZ

(a)

A person shall be entitled to a patent unless—
(1) the claimed invention was [prior art] before the eﬀective
ﬁling date of the claimed invention; or
(2) the claimed invention was described in a [published patent
or application that] names another inventor and was eﬀectively ﬁled before the eﬀective ﬁling date of the claimed
invention.
(b) Exceptions. –
(1) A disclosure made 1 year or less before the eﬀective ﬁling
date of a claimed invention shall not be prior art to the
claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject ma er disclosed directly or indirectly from the inventor or a joint
inventor; or
(B) the subject ma er disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint
inventor or another who obtained the subject ma er
disclosed directly or indirectly from the inventor or a
joint inventor.

Do you see why the passage of the AIA is described as taking the
United States from a ”ﬁrst to invent” system to a ”ﬁrst inventor to
ﬁle” system? And also, in view of Morway, why the AIA’s proponents described it as simplifying interference practice and giving inventors greater certainty about their rights? (Who would have won
in Morway under the AIA?)
The AIA’s proponents also described it as harmonizing the United
States with the rest of the world, where priority is assessed strictly on
a ﬁrst-to-ﬁle basis. The one-year grace period of new § 102(b)(1)(B),
however, is not typical of true ﬁrst-to-ﬁle systems.
2VFTUJPOT

$ 08/&34)*1



1. Suppose that from 1960 to 1972, the Acme Corporation sold
the Bait-o-Matic, a grey egg-shaped plastic container containing sharp-grained sand with a grain size of 1/25 of an inch designed to be used to immobilize earthworms. Which claims, if
any, of the Lukehart worm-immobilizing patent are invalid because they were anticipated by the Bait-o-Matic?
2. Ivan Inventor is working on a new ba ery design. Ivan has identiﬁed promising materials, but has not yet found a way to combine them safely in a sealed container. Ivan is afraid that others
are working on a similar invention. What factors do Ivan and
his patent a orney need to consider in deciding when to ﬁle?
1MFJTUPDFOF 1BSL 1SPCMFN
Two biotechnology ﬁrms, Crichton Industries and Spielberg Genetics,
have been a empting to clone a wooly mammoth (an elephant-like
mammal that became extinct about 3,500 years ago) from sca ered
preserved DNA fragments. The teams made only slow progress at
ﬁrst; the available mammoth DNA fragments were too short and too
numerous to combine into a complete DNA sequence using standard
laboratory techniques.
Then, on January 1, 2004, mathematician Rube Goldblum published an academic paper describing eﬃcient ways to arrange books
in libraries. Crichton’s lead researcher read the paper on February 2,
2005 and realized that the method Goldblum was describing could
be used to arrange DNA fragments and compile complete DNA sequences.
Goldblum published (on March 3, 2006), a follow-up academic paper explaining how to apply his book-sorting method to the problem
of DNA compilation. An executive at Spielberg read the paper on
April 4, 2007, and decided to try the technique on the wooly mammoth problem.
On May 5, 2013, in a Crichton laboratory, a modern elephant implanted with a wooly mammoth embryo using standard artiﬁcial insemination techniques gave birth to a live wooly mammoth. On June
6, 2013, a Spielberg elephant successfully gave birth to a wooly mammoth. Because both teams started from the same, publicly available
sets of wooly mammoth DNA fragments, their DNA sequences were
identical. The next day, June 7, 2013, Spielberg held a press conference to announce the birth; it showed video of the baby mammoth
and its scientists passed out CDs with the DNA sequence.
On July 12, 2013, Spielberg ﬁled a patent application claiming “a
wooly mammoth, having the DNA sequence …” Crichton ﬁled its
own patent application on August 20, 2013 with an identical claim.
Which application, if either, should the PTO allow, and why?



$)"15&3  1"5&/5

Would the answer be diﬀerent under the old § 102?



/POPCWJPVTOFTT
1BUFOU "DU

 64$ f 
$POEJUJPOT GPS QBUFOUBCJMJUZ
PCWJPVT TVCKFDU NBUUFS

(SBIBN  64  

OPO

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth
in section 102, if the diﬀerences between the claimed invention and
the prior art are such that the claimed invention as a whole would
have been obvious before the eﬀective ﬁling date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner
in which the invention was made.
,43 *OUFSO $P W 5FMFøFY *OD
 64  
The patent at issue, United States Patent No.    #, is entitled “Adjustable Pedal Assembly With Electronic Thro le Control.”
Supplemental App. 1. The patentee is Steven J. Engelgau, and the
patent is referred to as “the Engelgau patent.” Claim 4 of the Engelgau patent describes a mechanism for combining an electronic sensor
with an adjustable automobile pedal so the pedal’s position can be
transmi ed to a computer that controls the thro le in the vehicle’s
engine.
In Graham v. John Deere Co., the Court set out a framework for
applying the statutory language of § 103:
Under § 103, the scope and content of the prior art are to
be determined; diﬀerences between the prior art and the
claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background the obviousness or nonobviousness of the subject
ma er is determined. Such secondary considerations as
commercial success, long felt but unsolved needs, failure
of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject ma er
sought to be patented.
If a court, or patent examiner, conducts this analysis and concludes
the claimed subject ma er was obvious, the claim is invalid under §
103.
Seeking to resolve the question of obviousness with more uniformity and consistency, the Court of Appeals for the Federal Circuit
has employed an approach referred to by the parties as the “teaching, suggestion, or motivation” test (TSM test), under which a patent

$ 08/&34)*1



claim is only proved obvious if “some motivation or suggestion to
combine the prior art teachings” can be found in the prior art, the nature of the problem, or the knowledge of a person having ordinary
skill in the art. KSR challenges that test, or at least its application in
this case.
I
A
In car engines without computer-controlled thro les, the accelerator
pedal interacts with the thro le via cable or other mechanical link.
The pedal arm acts as a lever rotating around a pivot point. In a cableactuated thro le control the rotation caused by pushing down the
pedal pulls a cable, which in turn pulls open valves in the carburetor
or fuel injection unit. The wider the valves open, the more fuel and air
are released, causing combustion to increase and the car to accelerate.
When the driver takes his foot oﬀ the pedal, the opposite occurs as the
cable is released and the valves slide closed.
In the 1990’s it became more common to install computers in cars
to control engine operation. Computer-controlled thro les open and
close valves in response to electronic signals, not through force transferred from the pedal by a mechanical link. Constant, delicate adjustments of air and fuel mixture are possible. The computer’s rapid
processing of factors beyond the pedal’s position improves fuel eﬃciency and engine performance.
For a computer-controlled thro le to respond to a driver’s operation of the car, the computer must know what is happening with
the pedal. A cable or mechanical link does not suﬃce for this purpose; at some point, an electronic sensor is necessary to translate the
mechanical operation into digital data the computer can understand.
Before discussing sensors further we turn to the mechanical design of the pedal itself. In the traditional design a pedal can be pushed
down or released but cannot have its position in the footwell adjusted
by sliding the pedal forward or back. As a result, a driver who wishes
to be closer or farther from the pedal must either reposition himself
in the driver’s seat or move the seat in some way. In cars with deep
footwells these are imperfect solutions for drivers of smaller stature.
To solve the problem, inventors, beginning in the 1970’s, designed
pedals that could be adjusted to change their location in the footwell.
Important for this case are two adjustable pedals disclosed in U.S.
Patent Nos.    (ﬁled July 28, 1989) (Asano) and    (ﬁled
Sept. 17, 1993) (Redding). The Asano patent reveals a support structure that houses the pedal so that even when the pedal location is adjusted relative to the driver, one of the pedal’s pivot points stays ﬁxed.
The pedal is also designed so that the force necessary to push the



$)"15&3  1"5&/5

pedal down is the same regardless of adjustments to its location. The
Redding patent reveals a diﬀerent, sliding mechanism where both
the pedal and the pivot point are adjusted.
We return to sensors. Well before Engelgau applied for his challenged patent, some inventors had obtained patents involving electronic pedal sensors for computer-controlled thro les. These inventions, such as the device disclosed in U.S. Patent No.    (ﬁled
Sept. 9, 1991) (‘936), taught that it was preferable to detect the pedal’s
position in the pedal assembly, not in the engine. The ‘936 patent disclosed a pedal with an electronic sensor on a pivot point in the pedal
assembly. U.S. Patent No.    (ﬁled July 9, 1990) (Smith) taught
that to prevent the wires connecting the sensor to the computer from
chaﬁng and wearing out, and to avoid grime and damage from the
driver’s foot, the sensor should be put on a ﬁxed part of the pedal
assembly rather than in or on the pedal’s footpad.
In addition to patents for pedals with integrated sensors inventors
obtained patents for self-contained modular sensors. A modular sensor is designed independently of a given pedal so that it can be taken
oﬀ the shelf and a ached to mechanical pedals of various sorts, enabling the pedals to be used in automobiles with computer-controlled
thro les. One such sensor was disclosed in U.S. Patent No. ﬁled Dec.
18, 1992) (‘068). In 1994, Chevrolet manufactured a line of trucks using modular sensors a ached to the pedal support bracket, adjacent
to the pedal and engaged with the pivot shaft about which the pedal
rotates in operation.
The prior art contained patents involving the placement of sensors
on adjustable pedals as well. For example, U.S. Patent No.   
(ﬁled Aug. 17, 1995) (Rixon) discloses an adjustable pedal assembly
with an electronic sensor for detecting the pedal’s position. In the
Rixon pedal the sensor is located in the pedal footpad. The Rixon
pedal was known to suﬀer from wire chaﬁng when the pedal was
depressed and released.
This short account of pedal and sensor technology leads to the
instant case.
B
Engelgau ﬁled the patent application on August 22, 2000 as a continuation of a previous application for U.S. Patent No.   ,
which was ﬁled on January 26, 1999. He has sworn he invented the
patent’s subject ma er on February 14, 1998. The Engelgau patent
discloses an adjustable electronic pedal described in the speciﬁcation
as a “simpliﬁed vehicle control pedal assembly that is less expensive,
and which uses fewer parts and is easier to package within the vehicle.” Claim 4 of the patent, at issue here, describes:

$ 08/&34)*1



A vehicle control pedal apparatus comprising:
a support adapted to be mounted to a vehicle structure;
an adjustable pedal assembly having a pedal arm moveable in for[e] and aft directions with respect to said support;
a pivot for pivotally supporting said adjustable pedal assembly with respect to said support and deﬁning a pivot
axis; and
an electronic control a ached to said support for controlling a vehicle system;
said apparatus characterized by said electronic control being responsive to said pivot for providing a signal that corresponds to pedal arm position as said pedal arm pivots
about said pivot axis between rest and applied positions
wherein the position of said pivot remains constant while
said pedal arm moves in fore and aft directions with respect to said pivot.
We agree with the District Court that the claim discloses “a positionadjustable pedal assembly with an electronic pedal position sensor
a ached to the support member of the pedal assembly. A aching
the sensor to the support member allows the sensor to remain in a
ﬁxed position while the driver adjusts the pedal.”
Before issuing the Engelgau patent the U.S. Patent and Trademark
Oﬃce (PTO) rejected one of the patent claims that was similar to, but
broader than, the present claim 4. The claim did not include the requirement that the sensor be placed on a ﬁxed pivot point. The PTO
concluded the claim was an obvious combination of the prior art disclosed in Redding and Smith, explaining:
Since the prior art references are from the ﬁeld of endeavor, the purpose disclosed would have been recognized in the pertinent art of Redding. Therefore it would
have been obvious to provide the device of Redding with
the means a ached to a support member as taught by
Smith.
In other words Redding provided an example of an adjustable pedal
and Smith explained how to mount a sensor on a pedal’s support
structure, and the rejected patent claim merely put these two teachings together.
Although the broader claim was rejected, claim 4 was later allowed because it included the limitation of a ﬁxed pivot point, which
distinguished the design from Redding’s. Engelgau had not included
Asano among the prior art references, and Asano was not mentioned



$)"15&3  1"5&/5

in the patent’s prosecution. Thus, the PTO did not have before it an
adjustable pedal with a ﬁxed pivot point. The patent issued on May
29, 2001 and was assigned to Teleﬂex.
C
The District Court determined, in light of the expert testimony and
the parties’ stipulations, that the level of ordinary skill in pedal design was “an undergraduate degree in mechanical engineering (or an
equivalent amount of industry experience) and familiarity with pedal
control systems for vehicles.” Following Graham’s direction, the court
compared the teachings of the prior art to the claims of Engelgau. It
found “li le diﬀerence.” Asano taught everything contained in claim
4 except the use of a sensor to detect the pedal’s position and transmit
it to the computer controlling the thro le. That additional aspect was
revealed in sources such as the ‘068 patent and the sensors used by
Chevrolet.
Under the controlling cases from the Court of Appeals for the Federal Circuit, however, the District Court was not permi ed to stop
there. The court was required also to apply the TSM test. The District Court held KSR had satisﬁed the test. It reasoned (1) the state
of the industry would lead inevitably to combinations of electronic
sensors and adjustable pedals, (2) Rixon provided the basis for these
developments, and (3) Smith taught a solution to the wire chaﬁng
problems in Rixon, namely locating the sensor on the ﬁxed structure
of the pedal. This could lead to the combination of Asano, or a pedal
like it, with a pedal position sensor.
The conclusion that the Engelgau design was obvious was supported, in the District Court’s view, by the PTO’s rejection of the
broader version of claim 4. Had Engelgau included Asano in his
patent application, it reasoned, the PTO would have found claim 4
to be an obvious combination of Asano and Smith, as it had found
the broader version an obvious combination of Redding and Smith.
As a ﬁnal ma er, the District Court held that the secondary factor
of Teleﬂex’s commercial success with pedals based on Engelgau’s design did not alter its conclusion.
With principal reliance on the TSM test, the Court of Appeals reversed. It ruled the District Court had not been strict enough in applying the test, having failed to make “ﬁndings as to the speciﬁc understanding or principle within the knowledge of a skilled artisan that
would have motivated one with no knowledge of the invention to attach an electronic control to the support bracket of the Asano assembly.” The Court of Appeals held that the District Court was incorrect
that the nature of the problem to be solved satisﬁed this requirement
because unless the “prior art references address[ed] the precise problem that the patentee was trying to solve,” the problem would not

$ 08/&34)*1



motivate an inventor to look at those references.
Here, the Court of Appeals found, the Asano pedal was designed
to solve the “constant ratio problem” – that is, to ensure that the
force required to depress the pedal is the same no ma er how the
pedal is adjusted—whereas Engelgau sought to provide a simpler,
smaller, cheaper adjustable electronic pedal. As for Rixon, the court
explained, that pedal suﬀered from the problem of wire chaﬁng but
was not designed to solve it. In the court’s view Rixon did not teach
anything helpful to Engelgau’s purpose. Smith, in turn, did not relate
to adjustable pedals and did not “necessarily go to the issue of motivation to a ach the electronic control on the support bracket of the
pedal assembly.” When the patents were interpreted in this way, the
Court of Appeals held, they would not have led a person of ordinary
skill to put a sensor on the sort of pedal described in Asano.
That it might have been obvious to try the combination of Asano
and a sensor was likewise irrelevant, in the court’s view, because ”’obvious to try’ has long been held not to constitute obviousness.”
II
A
We begin by rejecting the rigid approach of the Court of Appeals.
Throughout this Court’s engagement with the question of obviousness, our cases have set forth an expansive and ﬂexible approach inconsistent with the way the Court of Appeals applied its TSM test
here. To be sure, Graham recognized the need for “uniformity and
deﬁniteness.” Yet the principles laid down in Graham reaﬃrmed the
“functional approach” of Hotchkiss v. Greenwood.
Neither the enactment of § 103 nor the analysis in Graham disturbed this Court’s earlier instructions concerning the need for caution in granting a patent based on the combination of elements found
in the prior art. For over a half century, the Court has held that
a patent for a combination which only unites old elements with no
change in their respective functions obviously withdraws what is already known into the ﬁeld of its monopoly and diminishes the resources available to skillful men. This is a principal reason for declining to allow patents for what is obvious. The combination of familiar
elements according to known methods is likely to be obvious when
it does no more than yield predictable results. Three cases decided
after Graham illustrate the application of this doctrine.
In United States v. Adams, a companion case to Graham, the Court
considered the obviousness of a “wet ba ery” that varied from prior
designs in two ways: It contained water, rather than the acids conventionally employed in storage ba eries; and its electrodes were
magnesium and cuprous chloride, rather than zinc and silver chlo-

)PUDILJTT  64  

"EBNT  64  



"OEFSTPOhT #MBDL3PDL


 64 

$PNQBSF "EBNT BOE "OEFSTPOT #MBDL
3PDL 8IBU NBLFT UIF UXP DBTFT EJTUJO
HVJTIBCMF
4BLSBJEB  64  

$)"15&3  1"5&/5

ride. The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution
of one element for another known in the ﬁeld, the combination must
do more than yield a predictable result. It nevertheless rejected the
Government’s claim that Adams’s ba ery was obvious. The Court relied upon the corollary principle that when the prior art teaches away
from combining certain known elements, discovery of a successful
means of combining them is more likely to be nonobvious. When
Adams designed his ba ery, the prior art warned that risks were involved in using the types of electrodes he employed. The fact that the
elements worked together in an unexpected and fruitful manner supported the conclusion that Adams’s design was not obvious to those
skilled in the art.
In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., the Court
elaborated on this approach. The subject ma er of the patent before the Court was a device combining two pre-existing elements: a
radiant-heat burner and a paving machine. The device, the Court concluded, did not create some new synergy: The radiant-heat burner
functioned just as a burner was expected to function; and the paving
machine did the same. The two in combination did no more than
they would in separate, sequential operation. In those circumstances,
“while the combination of old elements performed a useful function,
it added nothing to the nature and quality of the radiant-heat burner
already patented,” and the patent failed under § 103.
Finally, in Sakraida v. Ag Pro, Inc., the Court derived from the
precedents the conclusion that when a patent “simply arranges old
elements with each performing the same function it had been known
to perform” and yields no more than one would expect from such an
arrangement, the combination is obvious..
The principles underlying these cases are instructive when the
question is whether a patent claiming the combination of elements
of prior art is obvious. When a work is available in one ﬁeld of endeavor, design incentives and other market forces can prompt variations of it, either in the same ﬁeld or a diﬀerent one. If a person
of ordinary skill can implement a predictable variation, § 103 likely
bars its patentability. For the same reason, if a technique has been
used to improve one device, and a person of ordinary skill in the art
would recognize that it would improve similar devices in the same
way, using the technique is obvious unless its actual application is
beyond his or her skill. Sakraida and Anderson’s Black-Rock are illustrative – a court must ask whether the improvement is more than the
predictable use of prior art elements according to their established
functions.
Following these principles may be more diﬃcult in other cases
than it is here because the claimed subject ma er may involve more

$ 08/&34)*1



than the simple substitution of one known element for another or the
mere application of a known technique to a piece of prior art ready
for the improvement. Often, it will be necessary for a court to look
to interrelated teachings of multiple patents; the eﬀects of demands
known to the design community or present in the marketplace; and
the background knowledge possessed by a person having ordinary
skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by
the patent at issue. To facilitate review, this analysis should be made
explicit. As our precedents make clear, however, the analysis need
not seek out precise teachings directed to the speciﬁc subject ma er
of the challenged claim, for a court can take account of the inferences
and creative steps that a person of ordinary skill in the art would employ.
B
When it ﬁrst established the requirement of demonstrating a teaching, suggestion, or motivation to combine known elements in order
to show that the combination is obvious, the Court of Customs and
Patent Appeals captured a helpful insight. As is clear from cases such
as Adams, a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art. Although common sense directs one
to look with care at a patent application that claims as innovation
the combination of two known devices according to their established
functions, it can be important to identify a reason that would have
prompted a person of ordinary skill in the relevant ﬁeld to combine
the elements in the way the claimed new invention does. This is so
because inventions in most, if not all, instances rely upon building
blocks long since uncovered, and claimed discoveries almost of necessity will be combinations of what, in some sense, is already known.
Helpful insights, however, need not become rigid and mandatory
formulas; and when it is so applied, the TSM test is incompatible with
our precedents. The obviousness analysis cannot be conﬁned by a
formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles
and the explicit content of issued patents. The diversity of inventive
pursuits and of modern technology counsels against limiting the analysis in this way. In many ﬁelds it may be that there is li le discussion
of obvious techniques or combinations, and it often may be the case
that market demand, rather than scientiﬁc literature, will drive design trends. Granting patent protection to advances that would occur
in the ordinary course without real innovation retards progress and
may, in the case of patents combining previously known elements,
deprive prior inventions of their value or utility.



$)"15&3  1"5&/5
C

*O DBTFT JO XIJDI iDPNNPO TFOTFw JT VTFE
UP TVQQMZ B NJTTJOH MJNJUBUJPO BT EJT
UJODU GSPN B NPUJWBUJPO UP DPNCJOF PVS
TFBSDI GPS B SFBTPOFE CBTJT GPS SFTPSU UP
DPNNPO TFOTF NVTU CF TFBSDIJOH "Q
QFMMFFT IBWF GBJMFE UP TIPX XIZ JU XPVME
CF DPNNPO TFOTF GPS UIF i"EE UP BEESFTT
CPPLw GVODUJPO UP PQFSBUF CZ öSTU TFBSDI
JOH GPS FOUSJFT XJUI UIF TBNF UFMFQIPOF
OVNCFS
"SFOEJ 4"3* W "QQMF *OD /P 
  'E  'FE $JS "VH   
434-:

One of the ways in which a patent’s subject ma er can be proved obvious is by noting that there existed at the time of invention a known
problem for which there was an obvious solution encompassed by
the patent’s claims.
The ﬁrst error of the Court of Appeals in this case was to foreclose
this reasoning by holding that courts and patent examiners should
look only to the problem the patentee was trying to solve. The Court
of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter. The question is not whether the combination was obvious to
the patentee but whether the combination was obvious to a person
with ordinary skill in the art. Under the correct analysis, any need
or problem known in the ﬁeld of endeavor at the time of invention
and addressed by the patent can provide a reason for combining the
elements in the manner claimed.
The second error of the Court of Appeals lay in its assumption
that a person of ordinary skill a empting to solve a problem will be
led only to those elements of prior art designed to solve the same
problem. The primary purpose of Asano was solving the constant
ratio problem; so, the court concluded, an inventor considering how
to put a sensor on an adjustable pedal would have no reason to consider pu ing it on the Asano pedal. Common sense teaches, however,
that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to
ﬁt the teachings of multiple patents together like pieces of a puzzle.
Regardless of Asano’s primary purpose, the design provided an obvious example of an adjustable pedal with a ﬁxed pivot point; and the
prior art was replete with patents indicating that a ﬁxed pivot point
was an ideal mount for a sensor. The idea that a designer hoping
to make an adjustable electronic pedal would ignore Asano because
Asano was designed to solve the constant ratio problem makes li le
sense. A person of ordinary skill is also a person of ordinary creativity, not an automaton.
The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely
by showing that the combination of elements was obvious to try.
When there is a design need or market pressure to solve a problem
and there are a ﬁnite number of identiﬁed, predictable solutions, a
person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated
success, it is likely the product not of innovation but of ordinary skill
and common sense. In that instance the fact that a combination was
obvious to try might show that it was obvious under § 103.

$ 08/&34)*1



III
When we apply the standards we have explained to the instant facts,
claim 4 must be found obvious.
B
The District Court was correct to conclude that, as of the time Engelgau designed the subject ma er in claim 4, it was obvious to a person
of ordinary skill to combine Asano with a pivot-mounted pedal position sensor. There then existed a marketplace that created a strong
incentive to convert mechanical pedals to electronic pedals, and the
prior art taught a number of methods for achieving this advance. The
Court of Appeals considered the issue too narrowly by, in eﬀect, asking whether a pedal designer writing on a blank slate would have
chosen both Asano and a modular sensor similar to the ones used in
the Chevrolet truckline and disclosed in the ‘068 patent. The proper
question to have asked was whether a pedal designer of ordinary skill,
facing the wide range of needs created by developments in the ﬁeld
of endeavor, would have seen a beneﬁt to upgrading Asano with a
sensor.
In automotive design, as in many other ﬁelds, the interaction of
multiple components means that changing one component often requires the others to be modiﬁed as well. Technological developments
made it clear that engines using computer-controlled thro les would
become standard. As a result, designers might have decided to design new pedals from scratch; but they also would have had reason
to make pre-existing pedals work with the new engines. Indeed, upgrading its own pre-existing model led KSR to design the pedal now
accused of infringing the Engelgau patent.
For a designer starting with Asano, the question was where to
a ach the sensor. The consequent legal question, then, is whether
a pedal designer of ordinary skill starting with Asano would have
found it obvious to put the sensor on a ﬁxed pivot point. The prior art
discussed above leads us to the conclusion that a aching the sensor
where both KSR and Engelgau put it would have been obvious to a
person of ordinary skill.
The ‘936 patent taught the utility of pu ing the sensor on the pedal
device, not in the engine. Smith, in turn, explained to put the sensor
not on the pedal’s footpad but instead on its support structure. And
from the known wire-chaﬁng problems of Rixon, and Smith’s teaching that “the pedal assemblies must not precipitate any motion in the
connecting wires,” the designer would know to place the sensor on
a nonmoving part of the pedal structure. The most obvious nonmoving point on the structure from which a sensor can easily detect the
pedal’s position is a pivot point. The designer, accordingly, would



5IF #VE -JHIU 'PP[JF DPOTJTUT PG B GPBN
DBO IPMEFS BUUBDIFE UP B GPBN XFSF
OVNCFSPOF öOHFS 0CWJPVT 8IBU
BCPVU B 4BX[JF  B GPBN DBO IPMEFS BU
UBDIFE UP B SPUBSZ TBX

$)"15&3  1"5&/5

follow Smith in mounting the sensor on a pivot, thereby designing
an adjustable electronic pedal covered by claim 4.
Just as it was possible to begin with the objective to upgrade
Asano to work with a computer-controlled thro le, so too was it possible to take an adjustable electronic pedal like Rixon and seek an
improvement that would avoid the wire-chaﬁng problem. Following similar steps to those just explained, a designer would learn from
Smith to avoid sensor movement and would come, thereby, to Asano
because Asano disclosed an adjustable pedal with a ﬁxed pivot.
Like the District Court, ﬁnally, we conclude Teleﬂex has shown no
secondary factors to dislodge the determination that claim 4 is obvious. Proper application of Graham and our other precedents to these
facts therefore leads to the conclusion that claim 4 encompassed obvious subject ma er. As a result, the claim fails to meet the requirement
of § 103.
IV
We build and create by bringing to the tangible and palpable reality around us new works based on instinct, simple logic, ordinary
inferences, extraordinary ideas, and sometimes even genius. These
advances, once part of our shared knowledge, deﬁne a new threshold from which innovation starts once more. And as progress beginning from higher levels of achievement is expected in the normal
course, the results of ordinary innovation are not the subject of exclusive rights under the patent laws. Were it otherwise patents might
stiﬂe, rather than promote, the progress of useful arts.
5JUBOJVN .FUBMT $PSQ PG "NFSJDB W #BOOFS
 'E  'FE $JS 
Li le more need be said in support of the examiner’s rejection of claim
3, aﬃrmed by the board, on the ground that its more speciﬁc subject
ma er would have been obvious at the time the invention was made
from the knowledge disclosed in the reference.
As admi ed by appellee’s aﬃdavit evidence from James A. Hall,
the Russian article discloses two alloys having compositions very
close to that of claim 3, which is 0.3% Mo and 0.8% Ni, balance titanium. The two alloys in the prior art have 0.25% Mo-0.75% Ni and
0.31% Mo-0.94% Ni, respectively. The proportions are so close that
prima facie one skilled in the art would have expected them to have
the same properties. Appellee produced no evidence to rebut that
prima facie case. The speciﬁc alloy of claim 3 must therefore be considered to have been obvious from known alloys.
*O SF $MBZ
 'E  'FE $JS 

$ 08/&34)*1



Clay’s invention, assigned to Marathon Oil Company, is a process
for storing reﬁned liquid hydrocarbon product in a storage tank having a dead volume between the tank bo om and its outlet port. The
process involves preparing a gelation solution which gels after it is
placed in the tank’s dead volume; the gel can easily be removed by
adding to the tank a gel-degrading agent such as hydrogen peroxide.
Two prior art references were applied against the claims on appeal. They were U.S. Patent    (Hetherington), which discloses an apparatus for displacing dead space liquid using impervious bladders, or large bags, formed with ﬂexible membranes; and
U.S. Patent    (Sydansk), also assigned to Clay’s assignee,
Marathon Oil Company, which discloses a process for reducing the
permeability of hydrocarbon-bearing formations and thus improving
oil production, using a gel similar to that in Clay’s invention.
The Board agreed with the examiner that, although neither reference alone describes Clay’s invention, Hetherington and Sydansk
combined support a conclusion of obviousness. It held that one
skilled in the art would glean from Hetherington that Clay’s invention “was appreciated in the prior art and solutions to that problem
generally involved ﬁlling the dead space with something.”
The Board also held that Sydansk would have provided one
skilled in the art with information that a gelation system would have
been impervious to hydrocarbons once the system gelled. The Board
combined the references, ﬁnding that the “cavities” ﬁlled by Sydansk
are suﬃciently similar to the “volume or void space” being ﬁlled by
Hetherington for one of ordinary skill to have recognized the applicability of the gel to Hetherington.
DISCUSSION
The issue presented in this appeal is whether the Board’s conclusion
was correct that Clay’s invention would have been obvious from the
combined teachings of Hetherington and Sydansk.
A prerequisite to making this ﬁnding is determining what is
“prior art.” Although § 103 does not, by its terms, deﬁne the “art to
which [the] subject ma er [sought to be patented] pertains,” this determination is frequently couched in terms of whether the art is analogous or not, i.e., whether the art is too remote to be treated as prior
art. Clay argues that the claims at issue were improperly rejected over
Hetherington and Sydansk, because Sydansk is nonanalogous art.
Two criteria have evolved for determining whether prior art is
analogous: (1) whether the art is from the same ﬁeld of endeavor,
regardless of the problem addressed, and (2) if the reference is not
within the ﬁeld of the inventor’s endeavor, whether the reference still
is reasonably pertinent to the particular problem with which the inventor is involved.



$)"15&3  1"5&/5

The Board found Sydansk to be within the ﬁeld of Clay’s endeavor because, as the Examiner stated, “one of ordinary skill in the
art would certainly glean from Sydansk that the rigid gel as taught
therein would have a number of applications within the manipulation of the storage and processing of hydrocarbon liquids and that the
gel as taught in Sydansk would be expected to function in a similar
manner as the bladders in the Hetherington patent.” These ﬁndings
are clearly erroneous.
The PTO argues that Sydansk and Clay’s inventions are part of
a common endeavor – “maximizing withdrawal of petroleum stored
in petroleum reservoirs.” However, Sydansk cannot be considered
to be within Clay’s ﬁeld of endeavor merely because both relate to
the petroleum industry. Sydansk teaches the use of a gel in unconﬁned and irregular volumes within generally underground natural
oil-bearing formations to channel ﬂow in a desired direction; Clay
teaches the introduction of gel to the conﬁned dead volume of a manmade storage tank. The Sydansk process operates in extreme conditions, with petroleum formation temperatures as high as 115°C and
at signiﬁcant well bore pressures; Clay’s process apparently operates
at ambient temperature and atmospheric pressure. Clay’s ﬁeld of endeavor is the storage of reﬁned liquid hydrocarbons. The ﬁeld of endeavor of Sydansk’s invention, on the other hand, is the extraction of
crude petroleum. The Board clearly erred in considering Sydansk to
be within the same ﬁeld of endeavor as Clay’s.
Even though the art disclosed in Sydansk is not within Clay’s ﬁeld
of endeavor, the reference may still properly be combined with Hetherington if it is reasonably pertinent to the problem Clay a empts to
solve. A reference is reasonably pertinent if, even though it may be in
a diﬀerent ﬁeld from that of the inventor’s endeavor, it is one which,
because of the ma er with which it deals, logically would have commended itself to an inventor’s a ention in considering his problem.
Thus, the purposes of both the invention and the prior art are important in determining whether the reference is reasonably pertinent to
the problem the invention a empts to solve. If a reference disclosure
has the same purpose as the claimed invention, the reference relates
to the same problem, and that fact supports use of that reference in
an obviousness rejection. An inventor may well have been motivated
to consider the reference when making his invention. If it is directed
to a diﬀerent purpose, the inventor would accordingly have had less
motivation or occasion to consider it.
Sydansk’s gel treatment of underground formations functions to
ﬁll anomalies1 so as to improve ﬂow proﬁles and sweep eﬃciencies
1

Sydansk refers to an anomaly, one of two general region types in an oil-bearing
geological formation, as “a volume or void space [e.g., ‘streaks, fractures, fracture

$ 08/&34)*1



of injection and production ﬂuids through a formation, while Clay’s
gel functions to displace liquid product from the dead volume of a
storage tank. Sydansk is concerned with plugging formation anomalies so that ﬂuid is subsequently diverted by the gel into the formation
matrix, thereby forcing bypassed oil contained in the matrix toward a
production well. Sydansk is faced with the problem of recovering oil
from rock, i.e., from a matrix which is porous, permeable sedimentary
rock of a subterranean formation where water has channeled through
formation anomalies and bypassed oil present in the matrix. Such a
problem is not reasonably pertinent to the particular problem with
which Clay was involved – preventing loss of stored product to tank
dead volume while preventing contamination of such product.
A person having ordinary skill in the art would not reasonably
have expected to solve the problem of dead volume in tanks for storing reﬁned petroleum by considering a reference dealing with plugging underground formation anomalies. The Board’s ﬁnding to the
contrary is clearly erroneous. Since Sydansk is non-analogous art, the
rejection over Hetherington in view of Sydansk cannot be sustained.
,43 1SPCMFN
In relevant part, claim 4 of the patent in suit in KSR comprises:
• A pedal
• that is adjustable
• and has a ﬁxed pivot,
• and a sensor
• that is in the pedal
• and is and mounted on a ﬁxed position
The Court had before it a number of pieces of prior art, and had
to decide whether claim 4 was obvious in light of them. Please look
closely at the Court’s descriptions of the following prior art:
• Asano
• Redding
• ‘936
• Smith
• ‘068
• Certain 1994 Chevrolet trucks
• Rixon
Which of the characteristics of claim 4, as listed above, do each of
networks, vugs, solution channels, caverns, washouts, cavities, etc.’] in the formation having very high permeability relative to the matrix [the other region type,
consisting of homogeneous porous rock].”



$)"15&3  1"5&/5

these prior art references disclose? Make a chart. What improvements,
if any, does each prior art reference suggest to a person having ordinary skill in the art. Using your chart as a guide, explain whether the
Supreme Court’s analysis is persuasive.

%

*OGSJOHFNFOU 4JNJMBSJUZ

+FBOOF $ 'SPNFS $MBJNJOH *OUFMMFDUVBM 1SPQFSUZ
 6 $IJ - 3FW  
To claim the set of things protected by an intellectual property right,
one might be required to delineate to the public the set’s bounds so
that a third party could determine whether any particular embodiment is a set member thus protected by the right. This sort of claiming
is known as peripheral claiming.” Alternatively, one might publicly
describe only some members of the set, which are clearly protected
under the right, and use them to determine whether other items are
similar enough to the enumerated members to fall also within the
same right. This sort of claiming is known as central claiming, in that
the rightsholder describes the central, or prototypical, set members,
but the right tends to cover a broader, similar set of items.
There is another important dimension on which claiming can
vary, which until now has not been readily appreciated. Either peripheral or central claiming can be done by exemplar or by characteristic. Claiming by exemplar entails enumerating particular members of the set of protected embodiments. In the case of peripheral
claiming by exemplar, one would enumerate each set member, while
for central claiming by exemplar, one would catalog only some set
members. Claiming by characteristic, on the other hand, requires a
description of the essential properties of the set’s members. For peripheral claiming by characteristic, one would describe the necessary
and suﬃcient features common to all members of the set of protected
embodiments. And for central claiming by characteristic, one would
express the features common to at least some central members of the
set of protected embodiments. Claiming by exemplar and by characteristic can be seen as opposing points on a spectrum of how much
distillation of the actual works’ characteristics is necessary.

% */'3*/(&.&/5 4*.*-"3*5:



A statutory change in 1870 – requiring a patent applicant to ”particularly point out and distinctly claim the part, improvement, or
combination which he claims as his invention or discovery” – oﬃcially (though gradually) brought peripheral claiming, almost always
by characteristic, to American patent law. The Supreme Court held
that, pursuant to this statutory language, the articulated bounds of
the patent claim would govern the scope of the set of things protected by the patent right. Validity and infringement would thus be
measured by construing the claim’s bounds and then determining
whether particular embodiments fell within those bounds. Characteristic peripheral claiming- – in contrast to central claiming (by characteristic or exemplar) – thus did not require courts to decide which
of an invention’s properties were essential, as the patentee would delineate these qualities in the patent claims.
At least two vestiges of central claiming have remained in the
patent system, namely the doctrine of equivalents and means-plusfunction claims.
.PEFM 1BUFOU +VSZ *OTUSVDUJPOT GPS UIF /PSUIFSO %JTUSJDU PG $BMJGPSOJB
A patent’s claims deﬁne what is covered by the patent. A [product]
[method] directly infringes a patent if it is covered by at least one
claim of the patent.



$)"15&3  1"5&/5

Deciding whether a claim has been directly infringed is a two-step
process. The ﬁrst step is to decide the meaning of the patent claim.
I have already made this decision, [and I will instruct you later as
to the meaning of the asserted patent claims] [and I have already instructed you as to the meaning of the asserted patent claims]. The
second step is to decide whether [alleged direct infringer] has [made,]
[used,] [sold,] [oﬀered for sale] or [imported] within the United States
a [product] [method] covered by a claim of the [ ] patent. If it has, it
infringes. You, the jury, make this decision.
[With one exception,] you must consider each of the asserted
claims of the patent individually, and decide whether [alleged direct
infringer]’s [product] [method] infringes that claim. [The one exception to considering claims individually concerns dependent claims.
A dependent claim includes all of the requirements of a particular
independent claim, plus additional requirements of its own. As a result, if you ﬁnd that an independent claim is not infringed, you must
also ﬁnd that its dependent claims are not infringed. On the other
hand, if you ﬁnd that an independent claim has been infringed, you
must still separately decide whether the additional requirements of
its dependent claims have also been infringed.]
There are two ways in which a patent claim may be directly infringed. A claim may be “literally” infringed, or it may be infringed
under the “doctrine of equivalents.”
To decide whether [alleged infringer]’s [product] [method] literally infringes a claim of the [ ] patent, you must compare that [product] [method] with the patent claim and determine whether every
requirement of the claim is included in that [product] [method]. If so,
[alleged infringer]’s [product] [method] literally infringes that claim.
If, however, [alleged infringer]’s [product] [method] does not have
every requirement in the patent claim, [alleged infringer]’s [product]
[method] does not literally infringe that claim. You must decide literal infringement for each asserted claim separately.



$MBJN $POTUSVDUJPO

1IJMMJQT W "8) $PSQ
 'E   FO CBOD
It is a ”bedrock principle” of patent law that the claims of a patent
deﬁne the invention to which the patentee is entitled the right to exclude. We have frequently stated that the words of a claim are generally given their ordinary and customary meaning. We have made
clear, moreover, that the ordinary and customary meaning of a claim
term is the meaning that the term would have to a person of ordinary
skill in the art in question at the time of the invention, i.e., as of the

% */'3*/(&.&/5 4*.*-"3*5:



eﬀective ﬁling date of the patent application.
The inquiry into how a person of ordinary skill in the art understands a claim term provides an objective baseline from which to
begin claim interpretation. That starting point is based on the wellse led understanding that inventors are typically persons skilled in
the ﬁeld of the invention and that patents are addressed to and intended to be read by others of skill in the pertinent art. S
Importantly, the person of ordinary skill in the art is deemed to
read the claim term not only in the context of the particular claim
in which the disputed term appears, but in the context of the entire
patent, including the speciﬁcation. This court explained that point
well in Multiform Desiccants, Inc. v. Medzam, Ltd.:
It is the person of ordinary skill in the ﬁeld of the invention through whose eyes the claims are construed. Such
person is deemed to read the words used in the patent
documents with an understanding of their meaning in the
ﬁeld, and to have knowledge of any special meaning and
usage in the ﬁeld. The inventor’s words that are used
to describe the invention – the inventor’s lexicography –
must be understood and interpreted by the court as they
would be understood and interpreted by a person in that
ﬁeld of technology. Thus the court starts the decisionmaking process by reviewing the same resources as would that
person, viz., the patent speciﬁcation and the prosecution
history.
B
In some cases, the ordinary meaning of claim language as understood
by a person of skill in the art may be readily apparent even to lay
judges, and claim construction in such cases involves li le more than
the application of the widely accepted meaning of commonly understood words. In such circumstances, general purpose dictionaries
may be helpful. In many cases that give rise to litigation, however, determining the ordinary and customary meaning of the claim requires
examination of terms that have a particular meaning in a ﬁeld of art.
Because the meaning of a claim term as understood by persons of
skill in the art is often not immediately apparent, and because patentees frequently use terms idiosyncratically, the court looks to those
sources available to the public that show what a person of skill in the
art would have understood disputed claim language to mean. Those
sources include the words of the claims themselves, the remainder of
the speciﬁcation, the prosecution history, and extrinsic evidence concerning relevant scientiﬁc principles, the meaning of technical terms,
and the state of the art.

.VMUJGPSN  'E  'FE


$JS



$)"15&3  1"5&/5

1
Quite apart from the wri en description and the prosecution history,
the claims themselves provide substantial guidance as to the meaning
of particular claim terms.
To begin with, the context in which a term is used in the asserted
claim can be highly instructive. To take a simple example, the claim
in this case refers to ”steel baﬄes,” which strongly implies that the
term ”baﬄes” does not inherently mean objects made of steel. This
court’s cases provide numerous similar examples in which the use
of a term within the claim provides a ﬁrm basis for construing the
term. [Cited cases construed the claim term ”ingredients” in light of
the use of the term ”mixture” in the same claim phrase and the claim
term ”discharge rate” in light of the use of the same term in another
limitation of the same claim.]
Other claims of the patent in question, both asserted and
unasserted, can also be valuable sources of enlightenment as to the
meaning of a claim term. Because claim terms are normally used consistently throughout the patent, the usage of a term in one claim can
often illuminate the meaning of the same term in other claims. Differences among claims can also be a useful guide in understanding
the meaning of particular claim terms. For example, 1315*1315 the
presence of a dependent claim that adds a particular limitation gives
rise to a presumption that the limitation in question is not present in
the independent claim.
2
The claims, of course, do not stand alone. Rather, they are part of a
fully integrated wri en instrument, consisting principally of a speciﬁcation that concludes with the claims. For that reason, claims must
be read in view of the speciﬁcation, of which they are a part. The speciﬁcation is always highly relevant to the claim construction analysis.
Usually, it is dispositive; it is the single best guide to the meaning of
a disputed term.
The importance of the speciﬁcation in claim construction derives
from its statutory role. The close kinship between the wri en description and the claims is enforced by the statutory requirement that the
speciﬁcation describe the claimed invention in ”full, clear, concise,
and exact terms.” In light of the statutory directive that the inventor provide a ”full” and ”exact” description of the claimed invention,
the speciﬁcation necessarily informs the proper construction of the
claims.
Consistent with that general principle, our cases recognize that
the speciﬁcation may reveal a special deﬁnition given to a claim term
by the patentee that diﬀers from the meaning it would otherwise pos-

% */'3*/(&.&/5 4*.*-"3*5:



sess. In such cases, the inventor’s lexicography governs. In other
cases, the speciﬁcation may reveal an intentional disclaimer, or disavowal, of claim scope by the inventor. In that instance as well, the
inventor has dictated the correct claim scope, and the inventor’s intention, as expressed in the speciﬁcation, is regarded as dispositive.
3
In addition to consulting the speciﬁcation, we have held that a court
should also consider the patent’s prosecution history, if it is in evidence. The prosecution history, which we have designated as part of
the ”intrinsic evidence,” consists of the complete record of the proceedings before the PTO and includes the prior art cited during the
examination of the patent. Like the speciﬁcation, the prosecution history provides evidence of how the PTO and the inventor understood
the patent. Furthermore, like the speciﬁcation, the prosecution history was created by the patentee in a empting to explain and obtain the patent. Yet because the prosecution history represents an
ongoing negotiation between the PTO and the applicant, rather than
the ﬁnal product of that negotiation, it often lacks the clarity of the
speciﬁcation and thus is less useful for claim construction purposes.
Nonetheless, the prosecution history can often inform the meaning
of the claim language by demonstrating how the inventor understood the invention and whether the inventor limited the invention
in the course of prosecution, making the claim scope narrower than
it would otherwise be.
C
Although we have emphasized the importance of intrinsic evidence
in claim construction, we have also authorized district courts to rely
on extrinsic evidence, which consists of all evidence external to the
patent and prosecution history, including expert and inventor testimony, dictionaries, and learned treatises. However, while extrinsic
evidence can shed useful light on the relevant art, it is less signiﬁcant
than the intrinsic record in determining the legally operative meaning
of claim language.
Within the class of extrinsic evidence, dictionaries and treatises
can be useful in claim construction. We have especially noted the
help that technical dictionaries may provide to a court to be er understand the underlying technology and the way in which one of skill
in the art might use the claim terms. Because dictionaries, and especially technical dictionaries, endeavor to collect the accepted meanings of terms used in various ﬁelds of science and technology, those
resources have been properly recognized as among the many tools
that can assist the court in determining the meaning of particular terminology to those of skill in the art of the invention. Such evidence,



$)"15&3  1"5&/5

may be considered if the court deems it helpful in determining the
true meaning of language used in the patent claims.
Extrinsic evidence in the form of expert testimony can be useful to
a court for a variety of purposes, such as to provide background on
the technology at issue, to explain how an invention works, to ensure
that the court’s understanding of the technical aspects of the patent is
consistent with that of a person of skill in the art, or to establish that
a particular term in the patent or the prior art has a particular meaning in the pertinent ﬁeld. However, conclusory, unsupported assertions by experts as to the deﬁnition of a claim term are not useful to a
court. Similarly, a court should discount any expert testimony that is
clearly at odds with the claim construction mandated by the claims
themselves, the wri en description, and the prosecution history, in
other words, with the wri en record of the patent.
We have viewed extrinsic evidence in general as less reliable than
the patent and its prosecution history in determining how to read
claim terms, for several reasons. First, extrinsic evidence by deﬁnition is not part of the patent and does not have the speciﬁcation’s
virtue of being created at the time of patent prosecution for the purpose of explaining the patent’s scope and meaning. Second, while
claims are construed as they would be understood by a hypothetical
person of skill in the art, extrinsic publications may not be wri en by
or for skilled artisans and therefore may not reﬂect the understanding
of a skilled artisan in the ﬁeld of the patent. Third, extrinsic evidence
consisting of expert reports and testimony is generated at the time of
and for the purpose of litigation and thus can suﬀer from bias that is
not present in intrinsic evidence. The eﬀect of that bias can be exacerbated if the expert is not one of skill in the relevant art or if the expert’s
opinion is oﬀered in a form that is not subject to cross-examination.
Fourth, there is a virtually unbounded universe of potential extrinsic
evidence of some marginal relevance that could be brought to bear on
any claim construction question. In the course of litigation, each party
will naturally choose the pieces of extrinsic evidence most favorable
to its cause, leaving the court with the considerable task of ﬁltering
the useful extrinsic evidence from the ﬂuﬀ. Finally, undue reliance
on extrinsic evidence poses the risk that it will be used to change the
meaning of claims in derogation of the indisputable public records
consisting of the claims, the speciﬁcation and the prosecution history,
thereby undermining the public notice function of patents.
In sum, extrinsic evidence may be useful to the court, but it is
unlikely to result in a reliable interpretation of patent claim scope unless considered in the context of the intrinsic evidence. Nonetheless,
because extrinsic evidence can help educate the court regarding the
ﬁeld of the invention and can help the court determine what a person
of ordinary skill in the art would understand claim terms to mean, it

% */'3*/(&.&/5 4*.*-"3*5:



is permissible for the district court in its sound discretion to admit
and use such evidence. In exercising that discretion, and in weighing
all the evidence bearing on claim construction, the court should keep
in mind the ﬂaws inherent in each type of evidence and assess that
evidence accordingly.
5IPSOFS W 4POZ $PNQVUFS &OUFSUBJONFOU "NFSJDB --$
 'E  'FE $JS 
Craig Thorner and Virtual Reality Feedback Corporation (Appellants,
collectively) accused Sony Computer Entertainment America LLC
and a number of other Sony entities (Sony, collectively) of infringing
claims of U.S. patent no.    (‘941 patent) relating to a tactile
feedback system for computer video games. The district court construed disputed claim terms and the parties stipulated to a judgment
of noninfringement. Because the district court improperly limited the
term “a ached to said pad” to mean a achment only to an external
surface and erred in its construction of the term “ﬂexible”, we vacate
and remand.
BACKGROUND
The ‘941 patent describes a tactile feedback system for use with video
games. Figure 2 shows the many diﬀerent embodiments of the invention:
Tactile feedback controller 110 is part of a larger gaming system
that operates one or more of the devices shown above. Each device
includes some type of actuator that provides tactile feedback to a user
in response to certain game activities. For instance, the actuators in
hand-held game controller 598 may vibrate during a crash in a car racing game. Independent claim 1 requires “a ﬂexible pad,” “a plurality
of actuators a ached to said pad” and a control circuit that activates
the actuators in response to game activity. The accused products are
hand-held game controllers.
Two claim limitations are relevant to this appeal, “ﬂexible pad”
and “a ached to said pad.” The district court held that ﬂexible does
not mean simply “capable of being ﬂexed.” It reasoned that this definition was inappropriate because “many objects that are capable of
being ﬂexed are not ﬂexible. A steel I-beam is capable of being ﬂexed,
but no one would call it ‘ﬂexible.’” The court thus construed the term
to mean “capable of being noticeably ﬂexed with ease.”
The district court then turned to the construction of “a ached to
said pad.” Appellants argued that a ached should be given its plain
and ordinary meaning and that an actuator can be a ached to the inside of an object. Sony argued that “a ached to said pad” should be
construed as aﬃxed to the exterior surface of the pad and does not
include embedded within said pad. The court held that “the speciﬁ-



$)"15&3  1"5&/5

U.S. Patent

Jul. 23, 2002

@

Sheet 2 0f 37

F

US 6,422,941 B1

LO

U.S. Patent No. 6,422,941, Universal tactile feedback system for computer video games and simulations

% */'3*/(&.&/5 4*.*-"3*5:



cation redeﬁnes ‘a ached’ by implication.” The court held that the
word a ached was limited to a ached to the outside of an object because the embodiments in the speciﬁcation consistently use the term
“a ached” to indicate aﬃxing an actuator to the outer surface of an
object and use the word “embedded” when referring to an actuator
inside an object. For additional support for the notion that a ached
and embedded have diﬀerent meanings, the court pointed to claim 1
which uses the word “a ached” and dependent claim 10 which uses
the word “embedded.”
Following claim construction, the parties stipulated to noninfringement by the accused products. They stated that “under the
Court’s construction of the phrase ‘a ached to said pad,’ Defendants
have not infringed....” The stipulation further stated that the “parties
reserve their rights to challenge this or any other construction of the
disputed claim phrases of the ‘941 patent on appeal.”
DISCUSSION
The words of a claim are generally given their ordinary and customary meaning as understood by a person of ordinary skill in the art
when read in the context of the speciﬁcation and prosecution history.
See AWH. There are only two exceptions to this general rule: 1) when
a patentee sets out a deﬁnition and acts as his own lexicographer, or
2) when the patentee disavows the full scope of a claim term either
in the speciﬁcation or during prosecution. The use of the term “attached” in this speciﬁcation does not meet either of these exceptions.
To act as its own lexicographer, a patentee must clearly set forth a
deﬁnition of the disputed claim term other than its plain and ordinary
meaning. . It is not enough for a patentee to simply disclose a single
embodiment or use a word in the same manner in all embodiments,
the patentee must clearly express an intent to redeﬁne the term. For
example, in 3M Innovative Properties Co. v. Avery Dennison Corp., we
held that the patentee acted as its own lexicographer when the speciﬁcation stated: “‘Multiple embossed’ means two or more embossing
pa erns are superimposed on the web to create a complex pa ern of
diﬀering depths of embossing.”). Similarly, we limited a patentee to
particular examples of solubilizers when it stated in the speciﬁcation
that “[t]he solubilizers suitable according to the invention are deﬁned
below.” Astrazeneca AB v. Mutual Pharm. Co..
The standard for disavowal of claim scope is similarly exacting.
Where the speciﬁcation makes clear that the invention does not include a particular feature, that feature is deemed to be outside the
reach of the claims of the patent, even though the language of the
claims, read without reference to the speciﬁcation, might be considered broad enough to encompass the feature in question. The patentee may demonstrate intent to deviate from the ordinary and accus-

. *OOPWBUJWF 1SPQFSUJFT  'E 
'FE$JS 

"TUSB[FOFDB  'E  'FE $JS




4DJ.FE  'E  'FE $JS 

$)"15&3  1"5&/5

tomed meaning of a claim term by including in the speciﬁcation expressions of manifest exclusion or restriction, representing a clear disavowal of claim scope. For example, in SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., the patentee described two diﬀerent
types of catheters in the prior art, those with dual lumens (side-byside) and those with coaxial lumens. In discussing the prior art, the
patentee disparaged the dual lumen conﬁguration as larger than necessary and less pliable than the coaxial type. Further, the speciﬁcation
repeatedly described the “present invention” as a coaxial design. Finally, the speciﬁcation stated: “The intermediate sleeve structure deﬁned above [coaxial design] is the basic sleeve structure for all embodiments of the present invention contemplated and disclosed herein.”
This court held that collectively this amounted to disavowal of the
dual lumen design.
Mere criticism of a particular embodiment encompassed in the
plain meaning of a claim term is not suﬃcient to rise to the level of
clear disavowal. Even where a particular structure makes it particularly diﬃcult to obtain certain beneﬁts of the claimed invention, this
does not rise to the level of disavowal of the structure. It is likewise
not enough that the only embodiments, or all of the embodiments,
contain a particular limitation. We do not read limitations from the
speciﬁcation into claims; we do not redeﬁne words. Only the patentee can do that. To constitute disclaimer, there must be a clear and
unmistakable disclaimer.
It is the claims that deﬁne the metes and bounds of the patentee’s
invention. The patentee is free to choose a broad term and expect
to obtain the full scope of its plain and ordinary meaning unless the
patentee explicitly redeﬁnes the term or disavows its full scope.
Claim 1 of the patent at issue includes the disputed claim terms:
In a computer or video game system, apparatus for providing, in response to signals generated by said computer or video
game system, a tactile sensation to a user of said computer or
video game system, said apparatus comprising:
a ﬂexible pad;
a plurality of actuators, a ached to said pad, for selectively
generating tactile sensation; and a control circuit ... for generating a control signal to control activation of said plurality of actuators....
I. “a ached to said pad”
Appellants argue that the district court erred by holding that the speciﬁcation implicitly deﬁned “a ached” to mean “aﬃxed to an exterior
surface.” They argue that the term does not require any construction
and that the plain and ordinary meaning includes aﬃxing an item to

% */'3*/(&.&/5 4*.*-"3*5:



either an exterior or an interior surface. They contend that the speciﬁcation explicitly states whether an a achment is to an interior or
exterior surface: “a vibratory actuator can be a ached to [the] outer
side of the thro le handle.” They argue this shows that when the applicant wished to distinguish an internal from an external a achment,
he did so with deliberate, express language. Thus, appellants argue
that the speciﬁcation contemplates “a ached” to have its plain and
ordinary meaning—a ached to either an interior or exterior surface.
Finally, appellants argue that the fact that claim 10 includes the word
“embedded” does not mean that “a ached” can only mean connected
to an exterior surface. Rather, appellants argue that “embedded” is
merely a narrower term that includes only a achment to an interior
surface.
Sony responds that the patent clearly identiﬁed two diﬀerent connections, “a ached to” and “embedded within.” It argues that in every instance where the speciﬁcation uses the term “a ached,” it refers
to an a achment to an outer surface. Conversely, in every embodiment where the actuator is placed inside a housing, the speciﬁcation
uses the term “embedded.” See, e.g., ‘941 patent col.32 l.66 (“embedded within or a ached to”).
Our case law is clear, claim terms must be given their plain and
ordinary meaning to one of skill in the art. The plain meaning of
the term “a ached” encompasses either an external or internal a achment. We must decide whether the patentee has redeﬁned this term
to mean only a achment to an external surface. As Sony argues, the
speciﬁcation repeatedly uses the term “a ached” in reference to embodiments where the actuators are “a ached to [an] outer side.” In
fact, the speciﬁcation never uses the word “a ached” when referring
to an actuator located on the interior of a controller. We hold that this
does not rise to the level of either lexicography or disavowal. Both exceptions require a clear and explicit statement by the patentee. It is
not enough that the patentee used the term when referencing an attachment to an outer surface in each embodiment. In fact, the speciﬁcation explains that an actuator was “a ached to [an] outer surface.”
If the applicant had redeﬁned the term “a ached” to mean only “attached to an outer surface,” then it would have been unnecessary to
specify that the a achment was “to [an] outer surface” in the speciﬁcation. We conclude that the term a ached should be given its plain
and ordinary meaning. The speciﬁcation does not redeﬁne a ached
nor is there any disavowal.
The fact that the speciﬁcation uses the two terms “a ached” and
“embedded” as alternatives does not require a diﬀerent result. There
is nothing inconsistent about the applicant’s use of the narrower term,
“embedded,” to describe embodiments aﬃxed to an internal surface.
The plain and ordinary meaning of embedded, “a ached within,” is



$)"15&3  1"5&/5

narrower than “a ached.” Hence it makes sense that the applicant
would want to use embedded when it meant to explicitly claim attached to the inside only. That does not mean the word a ached automatically means a ached to the external surface, as opposed to the
broader plain meaning—a ached to either the interior or exterior.
Other parts of the claim and speciﬁcation also support this construction. The claim at issue requires a “ﬂexible pad.” The only embodiment in the speciﬁcation that includes ﬂexible material is the seat
cushion 510 shown in Figure 2. The speciﬁcation states that “the tactile feedback seating unit 510 is a semi-rigid ﬂexible foam structure
... with a plurality of actuators embedded within the foam structure.”
Thus, the only ﬂexible embodiment in the speciﬁcation has embedded actuators. If we agreed with Sony that “a ached” must mean
a ached to an outer surface, then the claim would exclude the only
ﬂexible embodiment disclosed in the speciﬁcation. This is further evidence that the term “a ached” should have its plain and ordinary
meaning which includes either internal or external a achments.
We hold that the term “a ached to said pad” should be given its
plain and ordinary meaning which encompasses either internal or external a achment. Because the parties based the stipulation of noninfringement on the district court’s erroneous construction of this claim
term, we vacate and remand.
II. “ﬂexible pad” …
Appellants argue that the term “ﬂexible” simply means “capable of
being ﬂexed” and that the district court erred by requiring “capable of
being noticeably ﬂexed with ease.” They note that the speciﬁcation
only uses the term “ﬂexible pad” when referring to a “semi-rigid”
structure and that a “semi-rigid” structure would certainly not be
“noticeably ﬂexed with ease.”
Sony responds that although the speciﬁcation uses the term to refer to a “semi-rigid” structure, that structure is made out of foam in
every embodiment. It argues that foam is capable of being noticeably
ﬂexed with ease and thus a rigid, barely bendable material should not
be considered “ﬂexible.” Sony also points to portions of the Markman hearing where the district court judge inspected one of the accused hard plastic controllers. The judge noted that the controller
was rigid and “[i]f I try to ﬂex this thing, I think that you’re going to
see it snap.”
We agree with the appellants that the district court improperly
limited the term. Neither the claims nor the speciﬁcation requires
the “ﬂexible pad” to be noticeably ﬂexed with ease. The speciﬁcation says only that the ﬂexible pad must be a semi-rigid structure.
The task of determining the degree of ﬂexibility, the degree of rigidity that amounts to “semi-rigid,” is part of the infringement analysis,

% */'3*/(&.&/5 4*.*-"3*5:



not part of the claim construction. The district court is of course free
on summary judgment to decide that there is no genuine issue of material fact that the accused products in this case do not meet the plain
and ordinary meaning of the term “ﬂexible.” We do not mean to suggest that summary judgment is improper in this case, only that claim
construction is the wrong venue for this determination.



-JUFSBM *OGSJOHFNFOU

"OHFMP .POHJFMMPT $IJMESFO --$ W 1J[[B )VU *OD
 ' 4VQQ E  &%/: 
The complaint alleges that defendant’s method for making stuﬀedcrust pizzas, in use between March of 1994 and at least July of 1996, infringed plaintiﬀ’s method for making pizza claimed in United States
Patent No.    dated April 28, 1987 (the ‘361 patent).
In essence, plaintiﬀ’s method is to create multiple, individually
sealed pockets made of dough that are ﬁlled with cheese (or other
ingredients) and enclosed within the outer rim of a pizza crust or
placed on a portion of the pizza crust. Tomato sauce and cheese covers the rest of the pie. The claims describe two basic methods: one
uses dough pulled over from the edge of the crust to cover the ﬁllings and form the pockets; the other places a separate piece of dough,
not from the edge, over the ﬁllings to form a pocket.
[Claim 1 reads] as follows:
1. A method of making a pizza comprising the steps of:
(a) forming a generally ﬂat dough base;
(b) placing a plurality of separated individual food portions
on the dough base such that, when the dough base is cut
into substantially equally sized portions, each individual
food portion is located upon a portion of each pie;
(c) covering each food portion with an unbaked dough section
of suﬃcient dimensions to cover said food portion thereby
forming a separate closed pocket about each food portion;
(d) covering the portions of the dough base which are not covered by said closed pockets with a layer of tomato sauce
and cheese to form an unbaked pizza product; and
(e) baking the unbaked product to obtain a pizza.
In early 1988 Anthony Mongiello sent defendant a copy of the ‘361
patent, oﬀering a license under it. Defendant responded by le er
dated May 17, 1988 that it was “not a new concept for Pizza Hut”
and rejected the oﬀer.
In March of 1995 defendant launched a cheese “Stuﬀed Crust
Pizza.” The manager’s guide dated February 1995 describes defen-

'JH  GSPN UIF h QBUFOU



$)"15&3  1"5&/5

dant’s method as follows:
• Place thumbs on edge of dough.
• Press dough ridge up the sides of pan.
– Dough must extend just above rim of pan (¼”)
• Evenly space ﬁve pieces of thawed mozzarella string cheese approximately a thumb’s width apart along the outside edge of
the dough
– Place close to bo om of pan where edge meets.
• Use thumb and index ﬁngers to stretch and fold edge of the
dough over string cheese and press ﬁrmly to seal.
– Dough overlap should be visible on both sides of thumb.
– Keep stuﬀed edge at score line etched in pan to keep dough
in round shape.
• Use thumbs to press and seal overlapped dough to bo om edge.
• Use thumbs to push stuﬀed edge out to edge of pan....
• All Stuﬀed Crust Pizzas are cut into 8 slices. If cheese is leaking
through small hole in crust, begin cu ing pizza at that spot.
An objective of the method was to create “cheese pull,” which means
that the cheese within the crust joins together during baking so that
the consumer receives “cheese in every bite.”
Defendant launched a pepperoni and cheese Stuﬀed Crust Pizza
in September of 1995, which contained a continuous layer of pepperoni slices beneath the ﬁve pieces of cheese within the outer edge of
the pizza. Plaintiﬀ concedes that the pepperoni and cheese version
does not infringe the ‘361 patent.
Shortly after learning of the 1995 launch of defendant’s Stuﬀed
Crust Pizza, Anthony Mongiello and his brother Lawrence cut open
Stuﬀed Crust Pizzas purchased from defendant’s restaurants. They
say that when they cut into the crusts, they observed “pockets” of
mozzarella cheese and spots where “a dough wall separated adjacent
mozzarella strings.”
Based on their observations of randomly occurring dough walls
dividing cheese within the crust of defendant’s baked product, the
Mongiellos believed that the method defendant used to make Stuﬀed
Crust Pizzas infringed on their claimed method.
Defendant argues that its method of making Stuﬀed Crust Pizza
does not infringe the ‘361 patent, either literally or through substantial equivalence, because it does not perform what it says are three
required elements of the claimed method [including]:
(1) The “cu ing step” of claim 1: “when the dough base is cut into
substantially equally sized pieces, each individual food portion
is located upon a portion of each piece.”

% */'3*/(&.&/5 4*.*-"3*5:



(2)

The “forming step” of claim 1: “forming a separate closed
pocket about each food portion.”
Defendant says that the phrase “such that, when the dough base is cut
into substantially equally sized portions, each individual food portion is located upon a portion of each piece” is an essential limitation
of the claim requiring that the pizza be cut in a speciﬁc manner. Plaintiﬀ contends that the phrase should be construed as an optional step
that merely explains where the food portions should be placed, and
says that the phrase really means: “if the dough base were cut into
equal slices, a food portion would be on each slice.” Plaintiﬀ argues
that cu ing the pizza such that there is an individual ﬁlled pocket on
each piece is not required, but that “it is enough that it is possible to
do so.”
But the plain language of the claim says “when,” not “if.” If the
patent applicants had wanted the language to be hypothetical, they
would have drafted it in that manner.
In order to ﬁnd literal infringement, the defendant must practice
each and every element of the claimed method. Defendant’s method,
as described in the February 1995 manager’s guide and the aﬃdavit
of Patricia Scheibmeir, a manager in defendant’s research and development department, does not practice the “cu ing” limitation as construed by the court. Although the Stuﬀed Crust Pizzas in question
used ﬁve separate pieces of cheese, separated by a thumb’s width,
the instructions direct that the pizza be cut into eight slices using a
“rocker blade,” which cuts pizzas into an even number of slices. It
is thus impossible for individual portions of cheese to be located on
each portion of defendant’s pizza.
Since defendant does not practice one of the essential limitations
of the ‘361 patent, the court need not consider the other limitations
before making a ﬁnding of no literal infringement.
"CCPUU -BCPSBUPSJFT W 4BOEP[ *OD
 'E  'FE $JS 
[Abbo ’s patent No.   , as construed, claimed cefdinir anhydrate (or ”Crystal A”). Sandoz and Teva’s products contained primarily cefdinir monohydrate (or ”Crystal B”). The District Court had
held:
The evidence does not convince us that there in fact are
trace amounts of cefdinir anhydrate contained within the
cefdinir monohydrate in defendants’ products. Moreover,
there is no evidence that, even if there were traces, that
those trace amounts could be a contributing factor in the
eﬃcacy of the defendants’ products. If there is a small
amount of cefdinir anhydrate in defendants’ products, we

5XP QBHFT PG GVSUIFS DMBJN DPOTUSVD
UJPO EJTDVTTJPO PNJUUFE 'PDVT PO XIBU
UIF DPVSU EPFT PODF JU IBT DPOTUSVFE
UIF DMBJN MBOHVBHF

5IJT JT UIF DPVSUT DPNQMFUF EJTDVTTJPO
PG MJUFSBM JOGSJOHFNFOU 5IJT JT OPU BUZQ
JDBM 0ODF DMBJN DPOTUSVDUJPO JT DPN
QMFUF BQQMZJOH UIF DMBJN MBOHVBHF JT
PGUFO UIPVHI OPU BMXBZT USJWJBM 8IZ
NJHIU UIBU CF



$)"15&3  1"5&/5
do not conclude that this could cause literal infringement
of the ’507 patent.]

As to the alleged presence of small amounts of Crystal A in Sandoz and Teva’s products, Abbo ’s evidence did not persuade the
Northern District of Illinois. This court perceives that decision as
well within the trial court’s discretion. As additional support, the
Northern District observed that there was no evidence that any trace
amounts of cefdinir anhydrate, i.e. Crystal A, in Sandoz and Teva’s
products ”could be a contributing factor in the eﬃcacy” and that even
”if there is a small amount of cefdinir anhydrate in defendants’ products, we do not conclude that this could cause literal infringement.”
While these may be misstatements of the law, because de minimis infringement can still be infringement, this court need not reach that
issue in a preliminary injunction context which aﬀords the trial court
broad leeway to discern a ”likelihood of success.” As noted, this court
sustains the trial court’s discretion based primarily on its administration of the proper claim construction and its ﬁnding that Abbo was
not likely to show Sandoz and Teva’s products contained any Crystal
A at all.



%PDUSJOF PG &RVJWBMFOUT

'SFFENBO 4FBUJOH $P W "NFSJDBO 4FBUJOH $P
 'E  'FE $JS 
Freedman Seating Company (“Freedman”) sued American Seating
Company and Hi-Tech Seating Products (doing business as Kustom
Fit) (collectively, “American Seating”) for infringement of U.S. Patent
No.    (issued Feb. 20, 1996) (“the ‘389 patent”). Because
we conclude that the judgment of infringement under the doctrine
of equivalents has the eﬀect of vitiating a limitation of the claims of
the ‘389 patent, we reverse the judgment and remand the case to the
district court with instructions to enter judgment of non-infringement
in favor of American Seating.
BACKGROUND
Freedman manufactures seats used in public transportation vehicles.
Its product line includes stowable seats, which are seats that have
the ability to fold away in order to create more interior space in a
vehicle. They are particularly useful for accommodating passengers
with wheelchairs, but may be used whenever more interior space is
needed.
Freedman also owns the ‘389 patent, titled “Stowable Seat.” The
ﬁgures shown below are representative of the stowable seat claimed
in the ‘389 patent.

% */'3*/(&.&/5 4*.*-"3*5:

US. Patent

Feb. 20, 1996



Sheet 1 0f 3

5,492,389

j“;wé ‘

U.S. Patent No. 5,492,389, Stowable seat



FNQIBTJT BEEFE

$)"15&3  1"5&/5

Figure 1 shows the stowable seat (10) in the horizontal (or deployed) position, while ﬁgure 2 shows the stowable seat in the vertical (or stowed) position. Moving the seat from its horizontal to vertical position involves “folding the seatback (16) ﬂat against the seatbase (14), unlocking the seatbase from its horizontally deployed position and raising the seatbase to its vertically stowed position where
it is locked in place.”
As shown by ﬁgure 1, the invention of the ‘389 patent does not
use an aisle leg to support the seat when in the horizontal position.
Rather, the invention is based on a cantilever design, which uses a diagonal truss (18), also referred to as a support member, to support the
aisle-end of the seat when in the horizontal position. This design, according to the ‘389 patent, avoids diﬃculties a endant with stowing
and deploying seats that have a separate aisle leg.
In addition to providing aisle support, the diagonal truss allows
for translational movement of the seatbase between the horizontal
and vertical positions. This is due to the truss having a ﬁxed end that
is a ached to the seat’s frame (12) at a pivot point (54), and a movable end (56) that is “slidably mounted” in a runner track (58). When
stowing the seat, the movable end of the diagonal truss slides on the
runner track toward the middle of the seatbase, while the ﬁxed end of
the diagonal truss rotates upward until the seat is in the vertical position. Similarly, when the seat is deployed again, the movable end of
the diagonal truss slides toward the aisle end of the seatbase, while
the ﬁxed end rotates downward until the seat is in the horizontal position. This folding mechanism created by the slidably mounted moveable end is known in the ﬁeld of mechanical engineering as a “slider
crank,” which is a particular type of “four bar mechanism.”
Claim 1 is representative of the claims asserted against American
Seating; it reads:
A stowable seat for mounting to support member of a vehicle
wherein a space may be selectively provided for positioning an
article adjacent to the stowable seat, when stowed the seat comprising:
a frame a ached to a support member;
a cantilevered seatbase having a free end, a pivotable end
including a pivot mounted thereto for rotatably associating said pivotable end with said frame and for providing
said seatbase with a range of motion extending from a
horizontally deployed position to a vertically stowed position, a support member for supporting said seatbase in
said deployed position including a moveable end slidably
mounted to said seatbase and a ﬁxed end journalled with
said frame, and a ﬁrst lock near said free end for releasably

% */'3*/(&.&/5 4*.*-"3*5:



locking said movable end to maintain said seatbase in said
deployed position; and
a seatback having a pivot for rotatably associating said
seatback with said seatbase and for providing said seatback with a range of motion extending from an unfolded
position to a folded position, said range of motion of
said seatback being perpendicular to said range of motion
of said seatbase, said seatback in said unfolded position
adapted to be a predetermined angle with respect to said
seatbase in said deployed position to provide seating and
said seatback in said folded position adapted to be adjacent said seatbase for stowing to provide the space for the
article.
American Seating Company and Kustom Fit also manufacture and
market seating products for the transportation industry. One particular seat is the Horizon EZ Fold (“EZ Fold”), which is a stowable seat.
The EZ Fold is in many respects similar, if not identical, to the invention claimed in the ‘389 patent. Most notably, neither device has an
aisle leg. However, and important to this case, the two products use
diﬀerent types of support structures in lieu of the aisle leg. The invention claimed in the ‘389 patent, of course, uses the slider crank,
which is described in part by the “slidably mounted” limitation. The
EZ Fold, on the other hand, uses what is known as a “fourth link.”
Like the slider crank, the fourth link is also a speciﬁc type of four
bar mechanism. However, the two mechanisms diﬀer in that, where
the moveable end of the ‘389 patent’s support member is slidably
mounted to the seatbase, the moveable end of the EZ Fold’s support
member is rotatably mounted to the seatbase. Therefore, the moveable end of the EZ Fold’s support member does not slide or otherwise
move along the seatbase. Rather, its only range of motion consists of
rotation throughout its revolute joints. That said, the EZ Fold’s fourth
link mechanism still provides the seatbase with ﬂuid translational
motion, and thereby allows the seat to fold between the deployed
and stowed positions. It does this through an extra set of revolute
joints located in the midsection of its support member (“mid-joints”).
These mid-joints are shown below in two representative illustrations
of the EZ Fold product.
The illustration on the left shows the seat in the fully deployed position, and the illustration on the right shows the device in transition
between the deployed and stowed positions.



$)"15&3  1"5&/5

In due course, both parties ﬁled motions for summary judgment
on the issue of infringement. The parties generally agreed that the
EZ Fold literally meets all of the limitations of claim 1 except for the
limitation requiring that the movable end of the support member be
“slidably mounted” to the seatbase. The accused product does not
literally meet this limitation because the EZ Fold’s support member
is rotatably mounted, not slidably mounted, to the seatbase.
American Seating argued that its support member and moveable
end were not equivalent to the corresponding structure claimed by
the ‘389 patent because its system used a fourth link, which created a substantially diﬀerent support structure than the slider crank
of the ‘389 patent. In particular, American Seating argued that the
support structures of the two devices created substantially diﬀerent
distribution forces. The district court disagreed. As an initial matter, the court stated that force distributions were not claimed in the
‘389 patent and were therefore of minimal relevance. In addition,
the court found that any diﬀerence in force distributions was insubstantial, and that Freedman’s “slider-crank and [American Seating’s]
fourth link perform substantially the same function in substantially
the same manner to achieve substantially the same result.” The court
therefore granted Freedman summary judgment of infringement by
equivalence.

8BSOFS+FOLJOTPO  64  

DISCUSSION
Patent infringement is a two step inquiry. First, the court must construe the asserted claim. Second, the court must determine whether
the accused product or process contains each limitation of the properly construed claims, either literally or by a substantial equivalent.
Under the doctrine of equivalents, a product or process that does
not literally infringe upon the express terms of a patent claim may
nonetheless be found to infringe if there is ‘equivalence’ between the
elements of the accused product or process and the claimed elements
of the patented invention.” Warner-Jenkinson Co. v. Hilton Davis Chem.
Co.. The doctrine evolved in recognition of the fact that
The language in the patent claims may not capture every

% */'3*/(&.&/5 4*.*-"3*5:



nuance of the invention or describe with complete precision the range of its novelty. If patents were always interpreted by their literal terms, their value would be greatly
diminished. Unimportant and insubstantial substitutes
for certain elements could defeat the patent, and its value
to inventors could be destroyed by simple acts of copying.
Festo. At the same time, the doctrine of equivalents necessarily adds
uncertainty to the scope of patent claims, and thereby detracts from
the public-notice function of patent claims and risks deterring noninfringing and potentially innovative endeavors. See Festo (“If the
range of equivalents is unclear, competitors may be unable to determine what is a permi ed alternative to a patented invention and
what is an infringing equivalent.”); Warner-Jenkinson (“There can be
no denying that the doctrine of equivalents, when applied broadly,
conﬂicts with the deﬁnitional and public-notice functions of the statutory claiming requirements.”). In recognition of this risk, and in an
eﬀort to strike the proper balance between protecting patentees while
also providing suﬃcient notice to the public, various rules of law
have emerged to constrain when and how the doctrine of equivalents
is to be applied.
Of relevance to this case is the “all limitations” rule. The rule
holds that an accused product or process is not infringing unless it
contains each limitation of the claim, either literally or by an equivalent. This principle has two primary implications for the doctrine of
equivalents. First, the all limitations rule requires that equivalence
be assessed on a limitation-by-limitation basis, as opposed to from
the perspective of the invention as a whole. Second, an element of an
accused product or process is not, as a ma er of law, equivalent to
a limitation of the claimed invention if such a ﬁnding would entirely
vitiate the limitation.
There is no set formula for determining whether a ﬁnding of
equivalence would vitiate a claim limitation, and thereby violate the
all limitations rule. Rather, courts must consider the totality of the
circumstances of each case and determine whether the alleged equivalent can be fairly characterized as an insubstantial change from the
claimed subject ma er without rendering the pertinent limitation
meaningless.
In Sage Products, Inc. v. Devon Industries, Inc. we aﬃrmed the
district court’s grant of summary judgment of non-infringement under the doctrine of equivalents. One of the asserted patents described a container for discarding syringes and other like materials
and claimed, among other things, “an elongated slot at the top of the
container body” and a barrier means comprised of “a ﬁrst constriction extending over said slot.” We agreed that the district court prop-

4BHF 1SPEVDUT  'E  'FE $JS




$)"15&3  1"5&/5

erly interpreted “top of the container body” to mean “highest point,
level, or part of.” The accused product diﬀered from the claimed invention in that the slot was located in the interior of the container
rather than at the top of the container.
We concluded that ﬁnding infringement under these circumstances would vitiate the “slot at the top of the container body” and
“extending over said slot” limitations. We reached our conclusion
based on several considerations, including the simplicity of the structure, the speciﬁcity and narrowness of the claim, and the foreseeability of variations at the time of ﬁling the claim with the PTO:
The claim at issue deﬁnes a relatively simple structural
device. A skilled patent drafter would foresee the limiting potential of the “over said slot” limitation. No subtlety of language or complexity of the technology, nor any
subsequent change in the state of the art, such as laterdeveloped technology, obfuscated the signiﬁcance of this
limitation at the time of its incorporation into the claim. If
[the patentee] desired broad patent protection for any container that performed a function similar to its claimed container, it could have sought claims with fewer structural
encumbrances. . . . Instead, [the patentee] left the PTO
with manifestly limited claims that it now seeks to expand
through the doctrine of 1361*1361 equivalents. However,
as between the patentee who had a clear opportunity to
negotiate broader claims but did not do so, and the public at large, it is the patentee who must bear the cost of its
failure to seek protection for this foreseeable alteration of
its claimed structure.

5SPO[P  'E  'FE $JS 

Compare Hughes Aircraft Co. v. United States, 140 F.3d 1470, 1475
(Fed. Cir. 1998) (“This is a case in which a ‘subsequent change in the
state of the art, such as later-developed technology, obfuscated the
signiﬁcance of [the] limitation at the time of its incorporation into the
claim.’”).
In Tronzo v. Biomet, Inc., we similarly concluded that a ﬁnding of
equivalence would vitiate the claimed limitation. The asserted claims
related to an artiﬁcial hip socket and included a limitation requiring
that the prosthesis’s body have “a generally conical outer surface.”
In ﬁnding infringement, the jury concluded that the hemispherical
shape of the accused product’s hemispherical cup was equivalent to
the “generally conical outer surface” limitation. We reversed, ﬁnding no infringement as a ma er of law. We were particularly troubled by expert testimony submi ed by the plaintiﬀ, Tronzo, stating
that “when either a hemispherical cup or trapezoidal cup or any other
shape cup is successfully implanted into the body, it functions almost

% */'3*/(&.&/5 4*.*-"3*5:



exactly the same way.” We stated that, according to this theory of
infringement, “any shape would be equivalent to the conical limitation.” “Such a result,” we concluded, “is impermissible under the allelements rule of Warner-Jenkinson because it would write the ‘generally conical outer surface’ limitation out of the claims.” See also Asyst
Techs., Inc. v. Emtrak, Inc. (holding that, under the “speciﬁc exclusion” principle, “the term ‘mounted’ can fairly be said to speciﬁcally
exclude objects that are ‘unmounted’”); Moore U.S.A. v Standard Register Co. (“[T]o allow what is undisputedly a minority (i.e., 47.8%) to be
equivalent to a majority would vitiate the requirement that the ‘ﬁrst
and second longitudinal strips of adhesive … extend the majority of
the lengths of said longitudinal marginal portions.’”).
In the instant case, we think the district court’s ﬁnding of infringement under the doctrine of equivalents had the eﬀect of entirely vitiating the “slidably mounted” limitation. The parties agree that all
of the claims require a support member having “a moveable end slidably mounted to” the seatbase. It is also not disputed that the moveable end of the EZ Fold’s support member is rotatably mounted, not
slidably mounted, to the seatbase. Therefore, while the moveable end
of the EZ Fold’s support member has the ability to rotate, it cannot
slide or otherwise move along the seatbase. It is conﬁned to a ﬁxed
location. We think that this structural diﬀerence in the mounting of
the moveable end to the seatbase is not a subtle diﬀerence in degree,
but rather, a clear, substantial diﬀerence or diﬀerence in kind.
Freedman argues that the slider crank claimed in the ‘389 patent
and the fourth link mechanism used in the EZ Fold function in the
same way to produce identical results. Freedman asserts that this
is because “both the infringing seat and the claimed structure of the
‘389 patent provide the moveable end of the support member with
both translational and rotational motion relative to the seatbase.” The
problem, however, is that taken to its logical conclusion, Freedman’s
argument would mean that any support member capable of allowing
translational and rotational motion would be equivalent to a support
member “slidably mounted to said seatbase,” which reads “slidably
mounted” completely out of the claims. This is the precise type of
overextension of the doctrine of equivalents that the claim vitiation
doctrine is intended to prevent.
'FTUP $PSQ W 4IPLFUTV ,JO[PLV ,PHZP ,BCVTIJLJ $P
 64  
Petitioner Festo Corporation owns two patents [   (Stoll) and
   (Carroll)] for an improved magnetic rodless cylinder, a
piston-driven device that relies on magnets to move objects in a conveying system. The device has many industrial uses and has been employed in machinery as diverse as sewing equipment and the Thun-

"TZTU 5FDIT  'E  'FE $JS

.PPSF  'E  'FE $JS 



$)"15&3  1"5&/5

der Mountain ride at Disney World. Petitioner’s patent applications,
as often occurs, were amended during the prosecution proceedings.
Both amended patents added a new limitation—that the inventions
contain a pair of sealing rings, each having a lip on one side, which
would prevent impurities from ge ing on the piston assembly. The
amended Stoll Patent added the further limitation that the outer shell
of the device, the sleeve, be made of a magnetizable material.
Prosecution history estoppel requires that the claims of a patent
be interpreted in light of the proceedings in the PTO during the application process. Estoppel is a rule of patent construction that ensures that claims are interpreted by reference to those that have been
cancelled or rejected. The doctrine of equivalents allows the patentee to claim those insubstantial alterations that were not captured in
drafting the original patent claim but which could be created through
trivial changes. When, however, the patentee originally claimed the
subject ma er alleged to infringe but then narrowed the claim in response to a rejection, he may not argue that the surrendered territory
comprised unforeseen subject ma er that should be deemed equivalent to the literal claims of the issued patent. On the contrary, by the
amendment the patentee recognized and emphasized the diﬀerence
between the two phrases and the diﬀerence which the patentee thus
disclaimed must be regarded as material.
A rejection indicates that the patent examiner does not believe the
original claim could be patented. While the patentee has the right
to appeal, his decision to forgo an appeal and submit an amended
claim is taken as a concession that the invention as patented does
not reach as far as the original claim. Were it otherwise, the inventor
might avoid the PTO’s gatekeeping role and seek to recapture in an
infringement action the very subject ma er surrendered as a condition of receiving the patent.
Prosecution history estoppel ensures that the doctrine of equivalents remains tied to its underlying purpose. Where the original
application once embraced the purported equivalent but the patentee narrowed his claims to obtain the patent or to protect its validity,
the patentee cannot assert that he lacked the words to describe the
subject ma er in question. The doctrine of equivalents is premised
on language’s inability to capture the essence of innovation, but a
prior application describing the precise element at issue undercuts
that premise. In that instance the prosecution history has established
that the inventor turned his a ention to the subject ma er in question, knew the words for both the broader and narrower claim, and
aﬃrmatively chose the la er.
We agree with the Court of Appeals that a narrowing amendment
made to satisfy any requirement of the Patent Act may give rise to an
estoppel. Estoppel arises when an amendment is made to secure the

% */'3*/(&.&/5 4*.*-"3*5:



patent and the amendment narrows the patent’s scope. A patentee
who narrows a claim as a condition for obtaining a patent disavows
his claim to the broader subject ma er, whether the amendment was
made to avoid the prior art or to comply with § 112. We must regard
the patentee as having conceded an inability to claim the broader subject ma er or at least as having abandoned his right to appeal a rejection. In either case estoppel may apply.
On the record before us, we cannot say petitioner has rebu ed the
presumptions that estoppel applies and that the equivalents at issue
have been surrendered. Petitioner concedes that the limitations at issue – the sealing rings and the composition of the sleeve – were made
in response to a rejection for reasons under § 112, if not also because of
the prior art references. As the amendments were made for a reason
relating to patentability, the question is not whether estoppel applies
but what territory the amendments surrendered.
+PIOTPO  +PIOTUPO "TTPDJBUFT W 3& 4FSWJDF $P
 'E  'FE $JS  FO CBOD
Johnson and Johnston Associates (Johnston) asserted United States
Patent No.    (the ’050 patent) against R.E. Service Co. and
Mark Frater (collectively RES). [The patent concerned a method for
making printed circuit boards by adhering them to a stiﬀ substrate
sheet during processing.]
When a patent drafter discloses but declines to claim subject matter, as in this case, this action dedicates that unclaimed subject ma er
to the public. Application of the doctrine of equivalents to recapture
subject ma er deliberately left unclaimed would conﬂict with the primacy of the claims in deﬁning the scope of the patentee’s exclusive
right.
Moreover, a patentee cannot narrowly claim an invention to avoid
prosecution scrutiny by the PTO, and then, after patent issuance, use
the doctrine of equivalents to establish infringement because the speciﬁcation discloses equivalents. Such a result would merely encourage
a patent applicant to present a broad disclosure in the speciﬁcation
of the application and ﬁle narrow claims, avoiding examination of
broader claims that the applicant could have ﬁled consistent with the
speciﬁcation. By enforcing this rule, the courts avoid the problem of
extending the coverage of an exclusive right to encompass more than
that properly examined by the PTO.
In this case, Johnston’s ’050 patent speciﬁcally limited the claims
to ”a sheet of aluminum” and ”the aluminum sheet.” The speciﬁcation of the ’050 patent, however, reads: ”While aluminum is currently
the preferred material for the substrate, other metals, such as stainless
steel or nickel alloys may be used.” Having disclosed without claiming the steel substrates, Johnston cannot now invoke the doctrine



3FJTTVF  64$ f  
4FQBSBUF BQQMJDBUJPO  64$ f 
 BMMPXJOH öMJOH BT B DPOUJOVBUJPO
BQQMJDBUJPO JG öMFE CFGPSF BMM BQQMJDB
UJPOT JO UIF DIBJO JTTVF

$)"15&3  1"5&/5

of equivalents to extend its aluminum limitation to encompass steel.
Thus, Johnston cannot assert the doctrine of equivalents to cover the
disclosed but unclaimed steel substrate.
A patentee who inadvertently fails to claim disclosed subject matter, however, is not left without remedy. Within two years from the
grant of the original patent, a patentee may ﬁle a reissue application
and a empt to enlarge the scope of the original claims to include the
disclosed but previously unclaimed subject ma er.. In addition, a
patentee can ﬁle a separate application claiming the disclosed subject
ma er.. Notably, Johnston took advantage of the la er of the two options by ﬁling two continuation applications that literally claim the
relevant subject ma er



" )ZCSJE .FBOT1MVT'VODUJPO $MBJNT

,FNDP 4BMFT *OD W $POUSPM 1BQFST $P *OD
 'E  
In order for an accused structure to literally meet a section 112, paragraph 6 means-plus-function limitation, the accused structure must
either be the same as the disclosed structure or be a section 112, paragraph 6 ”equivalent,” i.e., (1) perform the identical function and (2) be
otherwise insubstantially diﬀerent with respect to structure. Under a
modiﬁed version of the function-way-result methodology, two structures may be ”equivalent” for purposes of section 112, paragraph 6
if they perform the identical function, in substantially the same way,
with substantially the same result.
If an accused structure is not a section 112, paragraph 6 equivalent of the disclosed structure because it does not perform the identical function of that disclosed structure and hence does not literally
infringe, it may nevertheless still be an ”equivalent” under the doctrine of equivalents. Thus, if one applies the traditional functionway-result test, the accused structure must perform substantially the
same function, in substantially the same way, to achieve substantially
the same result, as the disclosed structure. A key feature that distinguishes ”equivalents” under section 112, paragraph 6 and ”equivalents” under the doctrine of equivalents is that section 112, paragraph
6 equivalents must perform the identical function of the disclosed
structure, while equivalents under the doctrine of equivalents need
only perform a substantially similar function.
Because the ”way” and ”result” prongs are the same under both
the section 112, paragraph 6 and doctrine of equivalents tests, a structure failing the section 112, paragraph 6 test under either or both
prongs must fail the doctrine of equivalents test for the same reason(s).

% */'3*/(&.&/5 4*.*-"3*5:



In the present case, we agree with the district court that no reasonable jury could have found that the TripLok infringes, either literally
or under the doctrine of equivalents. Turning ﬁrst to literal infringement, it is clear that the foldover ﬂap structure disclosed in the ’197
patent speciﬁcation is not identical to the dual-lip structure in the accused device, so we must then ask whether the dual-lip structure is
an ”equivalent” structure under section 112, paragraph 6. In determining this under a modiﬁed function-way-result test, we note that
both the accused and disclosed structures perform the identical function, which is to close the envelope. However, unlike the disclosed
ﬂap, which closes by folding over the envelope, the dual-lip structure
closes the accused envelope in a diﬀerent way by meeting together
and binding via the internal adhesive. The accused structure’s diﬀerent way of closing also yields a substantially diﬀerent result. The ﬁrst
and second sealing means in the disclosed structure are ultimately
a ached to the outside of the envelope. In contrast, the ﬁrst sealing
means in the TripLok envelope is internally a ached to the two lips
of the dual-lip structure, thereby sealing the envelope.
Based on this analysis, it is also clear that Control Papers does not
infringe under the doctrine of equivalents. When a court determines



$)"15&3  1"5&/5

that the ”way” and/or ”result” is/are substantially diﬀerent under a
section 112, paragraph 6 equivalents analysis, a patentee cannot prevail under the doctrine of equivalents for the same reason(s). In this
case, the dual-lip structure is not a section 112, paragraph 6 equivalent of a fold-over ﬂap because the ”way” and ”result” are substantially diﬀerent; accordingly, the dual-lip structure also cannot be an
equivalent under the doctrine of equivalents.
#BTFE PO -BSBNJ $PSQ W "NSPO /P
$*7 "   8-  &% 1B
.BS  

4VQFS 4PBLFS 

4VQFS 4PBLFS 1SPCMFN
This is claim 1 from U.S. Patent No.   :
A toy comprising an elongated housing [case] having a
chamber therein for a liquid [tank], a pump including a
piston having an exposed rod [piston rod] and extending
rearwardly of said toy facilitating manual operation for
building up an appreciable amount of pressure in said
chamber for ejecting a stream of liquid therefrom an appreciable distance substantially forwardly of said toy, and
means for controlling the ejection.
Does the Super Soaker 50 infringe this claim? Note that to use a Super Soaker, one ﬁlls it with water through the orange cap at the back
top. Sliding the yellow handle back and forth along the white barrel
pumps air into the green part, along with water. Pulling the trigger
opens a valve that causes the air to press water forward, resulting in
the Super Soaker’s famed superior soaking ability. (Conventional water pistols didn’t store up compressed air; they drove water out the
barrel using the force of the trigger pull itself.)

& *OGSJOHFNFOU 1SPIJCJUFE $POEVDU
)FSNBO W :PVOHTUPXO $BS .GH $P
 '  UI $JS 
A patent is not the grant of a right to make or use or sell. It does not,
directly or indirectly, imply any such right. It grants only the right to
exclude others. The supposition that a right to make is created by the
patent grant is obviously inconsistent with the well-known fact that a
very considerable portion of the patents granted are in a ﬁeld covered
by a former relatively generic or basic patent, are tributary to such
earlier patent, and cannot be practiced unless by license thereunder.


#MBJS W 8FTUJOHIPVTF &MFD $PSQ  '
4VQQ  %%$ 

%JSFDU *OGSJOHFNFOU

It is typically said that patent infringement is ”strict liability.” That
is, ”It is, of course, elementary, that an infringement may be entirely

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



inadvertent and unintentional and without knowledge of the patent.”
Saurabh Vishnubhakat argues that this is misleading in at least one
respect; based on a reading of the (limited) case law, he claims that
one who does not even intend to take the actions described by the
claims is not an infringer, just as someone who is blown into another
by a gust of wind does not commit the tort of ba ery.
As a corollary, there is no requirement that the defendant copy
from the plaintiﬀ, as there is in trade secret and copyright. ”Similarly,
evidence of copying is of no import on the question of whether the
claims of an issued patent are infringed, either literally or by equivalents.”

"O *OUFOUJPOBM 5PSU 5IFPSZ PG 1BUFOUT 
'M - 3FW  

%FQVZ 4QJOF *OD W .FEUSPOJD 4PGBNPS
%BOFL *OD  'E  'FE $JS


1BUFOU "DU
(a)

Except as otherwise provided in this title, whoever without authority makes, uses, oﬀers to sell, or sells any patented invention, within the United States or imports into the United States
any patented invention during the term of the patent therefor,
infringes the patent.

#MB[FS W F#BZ *OD
/P $7,0#  8-  /% "MB .BS  
Carpenter Bee Solutions, of which Mr. Blazer is the sole proprietor,
is the owner of United States Patent No.    entitled “Carpenter Bee Traps.” Mr. Blazer originally contacted eBay about products
listed on the site he believed infringed his patent.
eBay is an online marketplace. On an average day, just south of
a billion items are listed for sale on the website. eBay does not take
physical possession of the items listed for sale; the third-party sellers
conduct sales and shipping the item to buyers. A seller listing an
item on eBay provides the item’s price and description. eBay does
not supply this information. When a user creates a listing on eBay’s
site, the listing identiﬁes the user as the seller of the item. eBay buyers
commonly interact with sellers rather than eBay itself. eBay informs
users that other users, and not the company, are the seller of listed
items. eBay’s User Agreement emphasizes that when a sale occurs
via the site, “the actual contract for sale is directly between the seller
and buyer. eBay is not a traditional auctioneer.”
For a “sale” within the meaning of § 271(a) to occur, a transfer
of property or title must occur. In his response, Mr. Blazer concedes
that eBay does not “sell” the allegedly infringing bee traps. Therefore,
eBay cannot be liable under § 271(a) for selling a patented invention.
An “oﬀer to sell” under § 271(a) is given the same meaning as in
contract law. An entity “oﬀers to sell” a patented invention when it

 64$ f 
*OGSJOHFNFOU PG QBUFOU

#FF USBQ



$)"15&3  1"5&/5

communicates a manifestation of willingness to enter into a bargain,
so made as to justify another person in understanding that his assent
to the bargain is invited and will conclude the transaction.
Here, eBay’s website contained descriptions of the allegedly infringing products and a price at which the items could be obtained.
As Mr. Blazer observes, eBay tells users that bidding on a product
creates a contract that obligates the bidder to purchase the product.
Undoubtedly, an oﬀer existed. The question is who made the oﬀer.
eBay? The user who created the listing? Both? In this case, the context of an exchange on eBay demonstrates that no reasonable consumer could conclude that by bidding on an eBay listing, he was accepting an oﬀer from eBay itself.

4FDUJPO  F QSPWJEFT BO FYFNQUJPO
GSPN QBUFOU JOGSJOHFNFOU GPS DFSUBJO
BDUJWJUJFT SFMBUFE UP PCUBJOJOH '%" BQ
QSPWBM 4FF UIF #JPUFDIOPMPHZ DIBQUFS

5FMFDUSPOJDT 1BDJOH 4ZTUFNT W 7FOUSJUFY *OD
 'E  'FE $JS 
The language of § 271(a) clearly speciﬁes only the making, using or
selling of a patented invention as infringing activities. All of the other
Ventritex activities that Telectronics complains of – presenting clinical
trial data at a cardiology conference, reporting clinical trial progress
to investors, analysts and journalists, and describing clinical trial results in a private fund-raising memorandum – fall under the category
of dissemination of the data developed for FDA approval. This disclosure of clinical trial data cannot, in and of itself, constitute an infringing activity.
"LBNBJ 5FDIOPMPHJFT *OD W -JNFMJHIU /FUXPSLT *OD
 ' E  'FE $JS  FO CBOD
In 2006, Akamai Technologies, Inc. (”Akamai”) ﬁled a patent infringement action against Limelight alleging infringement of U.S.
Patent No.    which claims methods for delivering content
over the Internet. The case proceeded to trial, at which the parties
agreed that Limelight’s customers – not Limelight – perform the ”tagging” and ”serving” steps in the claimed methods. For example, as
for claim 34 of the ’703 patent, Limelight performs every step save
the ”tagging” step, in which Limelight’s customers tag the content to
be hosted and delivered by Limelight’s content delivery network.
Direct infringement under § 271(a) occurs where all steps of a
claimed method are performed by or a ributable to a single entity.
Where more than one actor is involved in practicing the steps, a court
must determine whether the acts of one are a ributable to the other
such that a single entity is responsible for the infringement. We will
hold an entity responsible for others’ performance of method steps
in two sets of circumstances: (1) where that entity directs or controls
others’ performance, and (2) where the actors form a joint enterprise.
The jury heard substantial evidence from which it could ﬁnd

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



that Limelight directs or controls its customers’ performance of each
remaining method step, such that all steps of the method are attributable to Limelight. Speciﬁcally, Akamai presented substantial
evidence demonstrating that Limelight conditions its customers’ use
of its content delivery network upon its customers’ performance of
the tagging and serving steps, and that Limelight establishes the manner or timing of its customers’ performance. Therefore, Limelight is
liable for direct infringement.



*OEJSFDU *OGSJOHFNFOU
1BUFOU "DU

(b)

Whoever actively induces infringement of a patent shall be liable as an infringer.
(c) Whoever oﬀers to sell or sells within the United States or imports into the United States a component of a patented machine,
manufacture, combination or composition, or a material or apparatus for use in practicing a patented process, constituting a
material part of the invention, knowing the same to be especially made or especially adapted for use in an infringement of
such patent, and not a staple article or commodity of commerce
suitable for substantial noninfringing use, shall be liable as a
contributory infringer.

-JNFMJHIU /FUXPSLT *OD W "LBNBJ 5FDIOPMPHJFT *OD
 4 $U  
Neither the Federal Circuit nor respondents dispute the proposition
that liability for inducement must be predicated on direct infringement. This is for good reason, as our case law leaves no doubt that
inducement liability may arise if, but only if, there is direct infringement.
One might think that this simple truth is enough to dispose of
this appeal. But the Federal Circuit reasoned that a defendant can
be liable for inducing infringement under § 271(b) even if no one has
commi ed direct infringement within the terms of § 271(a) (or any
other provision of the patent laws), because direct infringement can
exist independently of a violation of these statutory provisions.
The Federal Circuit’s analysis fundamentally misunderstands
what it means to infringe a method patent. A method patent claims
a number of steps; under this Court’s case law, the patent is not infringed unless all the steps are carried out. This principle follows
ineluctably from what a patent is: the conferral of rights in a particular claimed set of elements. Each element contained in a patent claim

 64$ f 
*OGSJOHFNFOU PG QBUFOU

8BUDI UIF EBUFT 5IJT JT GSPN BO FBSMJFS
TUBHF PG UIF DBTF *O UIJT  PQJOJPO
UIF 4VQSFNF $PVSU SFWFSTFT B  'FE
FSBM $JSDVJU PQJOJPO %PFT TFFJOH UIJT
IJTUPSZ DIBOHF ZPVS WJFX PG UIF 'FEFSBM
$JSDVJUhT  PQJOJPO PO SFNBOE



%FFQTPVUI  64  

$)"15&3  1"5&/5

is deemed material to deﬁning the scope of the patented invention,
and a patentee’s rights extend only to the claimed combination of elements, and no further.
The Federal Circuit seems to have adopted the view that Limelight
induced infringement on the theory that the steps that Limelight and
its customers perform would infringe the ‘703 patent if all the steps
were performed by the same person. But we have already rejected
the notion that conduct which would be infringing in altered circumstances can form the basis for contributory infringement, and we see
no reason to apply a diﬀerent rule for inducement. In Deepsouth Packing Co. v. Laitram Corp., a manufacturer produced components of a
patented machine and then exported those components overseas to
be assembled by its foreign customers. (The assembly by the foreign
customers did not violate U.S. patent laws.) In both Deepsouth and
this case, the conduct that the defendant induced or contributed to
would have been infringing if commi ed in altered circumstances: in
Deepsouth if the machines had been assembled in the United States,
and in this case if performance of all of the claimed steps had been
a ributable to the same person. In Deepsouth, we rejected the possibility of contributory infringement because the machines had not
been assembled in the United States, and direct infringement had consequently never occurred. Similarly, in this case, performance of all
the claimed steps cannot be a ributed to a single person, so direct
infringement never occurred. Limelight cannot be liable for inducing
infringement that never came to pass.
(MPCBM5FDI "QQMJBODFT *OD W 4&# 4"
 4 $U  
[SEB held a U.S. patent on a deep fryer whose exterior surface remained cool to the touch. Pentalpha cloned an SEB fryer it purchased
in Hong Kong (which did not bear U.S. patent markings). It sold
infringing fryers to Sunbeam, Fingerhut, and Montgomery Ward,
which resold them in the United States. Pentalpha argued that it did
not “induce” these sales under § 271(b) because it did not know about
the patent.]
[W]e now hold that induced infringement under § 271(b) requires
knowledge that the induced acts constitute patent infringement. We
nevertheless aﬃrm the judgment of the Court of Appeals because the
evidence was plainly suﬃcient to support a ﬁnding of Pentalpha’s
knowledge under the doctrine of willful blindeness, [under which]
(1) the defendant must subjectively believe that there is a high probability that a fact exists and (2) the defendant must take deliberate
actions to avoid learning of that fact. Pentalpha’s belief that SEB’s
fryer embodied advanced technology that would be valuable in the
U.S. market is evidenced by its decision to copy all but the cosmetic

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



features of SEB’s fryer. Even more telling is [a Pentalpha executive’s]
decision not to inform the a orney from whom Pentalpha sought a
right-to-use opinion that the product to be evaluated was simply a
knock-oﬀ of SEB’s deep fryer.
$PNNJM 64" --$ W $JTDP 4ZTUFNT *OD
 4 $U  
The question the Court confronts today concerns whether a defendant’s belief regarding patent validity is a defense to a claim of induced infringement. It is not.
Invalidity is an aﬃrmative defense that can preclude enforcement
of a patent against otherwise infringing conduct. An accused infringer can, of course, a empt to prove that the patent in suit is invalid; if the patent is indeed invalid, and shown to be so under proper
procedures, there is no liability. That is because invalidity is not a defense to infringement, it is a defense to liability. And because of that
fact, a belief as to invalidity cannot negate the scienter required for
induced infringement.
-VDFOU 5FDIOPMPHJFT *OD W (BUFXBZ *OD
 'E  'FE $JS 
In December 1986, three computer engineers at [Lucent’s predecessor] AT&T ﬁled a patent application, which eventually issued as the
Day patent. The patent is generally directed to a method of entering information into ﬁelds on a computer screen without using a keyboard. A user ﬁlls in the displayed ﬁelds by choosing concurrently
displayed, predeﬁned tools adapted to facilitate the inpu ing of the
information in a particular ﬁeld, wherein the predeﬁned tools include
an on-screen graphical keyboard, a menu, and a calculator.
Lucent asserts that certain features of Outlook, Money, and Windows Mobile, when used, practice the methods of claims 19 and 21.
For instance, Outlook includes a calendar tool that allows the user
to enter dates in a form when preparing a record of an appointment.
The tool displays a monthly calendar as a grid of numbered dates,
along with graphical controls that allow the user to scroll to adjacent months or skip directly to a diﬀerent month and year. Once the
user deﬁnes a date with the tool, the software enters the numerical
day, month, and year into the corresponding ﬁeld in the appointment
form. Similar to the number pad tool illustrated in the Day patent,
Outlook’s calendar date-picker tool enables the user to select a series
of numbers, corresponding to the day, month, and year, using graphical controls. This date-picker calendar tool is incorporated in a few
of Outlook’s features. Microsoft Money and Windows Mobile have
similar functionalities.



)PEPTI  'E  'FE $JS 

$)"15&3  1"5&/5

According to Microsoft, Lucent did not prove contributory infringement [under § 271(c)] because the products have substantial
noninfringing uses. Lucent counters that the date-picker tool does
not have any noninfringing uses. Thus, as framed by the parties, the
main issue reduces to whether the “material or apparatus” is the entire software package or just the particular tool (e.g., the calendar
date-picker) that performs the claimed method. If the former, then
Microsoft prevails because the entire software package has substantial noninfringing uses. If the material or apparatus is the speciﬁc
date-picker tool, then Lucent wins because that tool was “especially
made or especially adapted for” practicing the claimed method.
One example illustrates the problem with Microsoft’s approach.
Consider a software program comprising ﬁve – and only ﬁve – features. Each of the ﬁve features is separately and distinctly patented
using a method claim. That is, the ﬁrst feature infringes a method
claim in a ﬁrst patent, the second feature infringes a method claim
in a second patent, and so forth. Assume also that the company selling the software doesn’t provide speciﬁc instructions on how to use
the ﬁve features, thus taking potential liability outside the realm of
§ 271(b). In this scenario, under Microsoft’s position, the software
seller can never be liable for contributory infringement of any one of
the method patents because the entire software program is capable of
substantial noninfringing use. This seems both untenable as a practical outcome and inconsistent with both the statute and governing
precedent.
Similarly, if, instead of selling Outlook with the date-picker, Microsoft had oﬀered the date-picker for sale as a separate download
to be used with Outlook, there would be li le dispute that Microsoft
was contributing to infringement of the Day patent.
In Hodosh v. Block Drug Co., the patent at issue claimed “a method
for desensitizing teeth with a composition containing an alkali metal
nitrate.” The accused infringer sold toothpaste, e.g., “Sensodyne-F,”
containing potassium nitrate, an alkali metal nitrate. The accused
infringer argued that the sale of the toothpaste, which itself was not
patented, could not constitute contributory infringement because the
toothpaste contained a staple article, i.e., potassium nitrate. The court
rejected this argument. While potassium nitrate, when sold in bulk
form, was “a staple article or commodity of commerce suitable for
substantial noninfringing use,” it was suitable only for the infringing
use when sold as an ingredient in the toothpaste specially made to
perform the patented method of desensitizing teeth.
Here, the infringing feature for completing the forms, i.e., the
date-picker tool, is suitable only for an infringing use. Inclusion of
the date-picker feature within a larger program does not change the
date-picker’s ability to infringe. Because Microsoft included the date-

' %&'&/4&4



picker tool in Outlook, the jury could reasonably conclude, based on
the evidence presented, that Microsoft intended computer users to
use the tool—perhaps not frequently—and the only intended use of
the tool infringed the Day patent.
2VFTUJPOT
1. Suppose that the Plano Bait Shop is selling empty open-topped
rectangular aluminum boxes, with a length slightly less than the
width of a bait box, lips at each end that are the right shape to attach to the top edges of a bait box, and a detachable plastic cover.
Some buyers take the boxes, ﬁll them with sharp-grained sand,
and use it to immobilize earthworms. Others take the boxes
and ﬁll them with ﬁsh hooks, washcloths, or other items. Who,
if anyone, is infringing on the Lukehart patent? Does it ma er
if Plano includes instructions with the boxes explaining how to
ﬁll them with sand to immobilize earthworms?

' %FGFOTFT


*OWBMJEJUZ

.JDSPTPGU $PSQ W JJ -UE 1BSUOFSTIJQ
 4 $U  
Under § 282 of the Patent Act of 1952, ”[a] patent shall be presumed
valid” and ”[t]he burden of establishing invalidity of a patent or any
claim thereof shall rest on the party asserting such invalidity.” We
consider whether § 282 requires an invalidity defense to be proved
by clear and convincing evidence. We hold that it does.



&YIBVTUJPO

*NQSFTTJPO 1SPEVDUT *OD W -FYNBSL *OUFSOBUJPOBM *OD
 4 $U  
When a patentee sells one of its products, the patentee can no longer
control that item through the patent laws – its patent rights are said
to “exhaust.” The purchaser and all subsequent owners are free to
use or resell the product just like any other item of personal property,
without fear of an infringement lawsuit.
We conclude that a patentee’s decision to sell a product exhausts
all of its patent rights in that item, regardless of any restrictions the
patentee purports to impose.
I



$)"15&3  1"5&/5

The underlying dispute in this case is about laser printers – or,
more speciﬁcally, the cartridges that contain the powdery substance,
known as toner, that laser printers use to make an image appear on
paper. Respondent Lexmark designs, manufactures, and sells toner
cartridges to consumers in the United States and around the globe. It
owns a number of patents that cover components of those cartridges
and the manner in which they are used.
When toner cartridges run out of toner they can be reﬁlled and
used again. This creates an opportunity for other companies – known
as remanufacturers – to acquire empty Lexmark cartridges from purchasers in the United States and abroad, reﬁll them with toner, and
then resell them at a lower price than the new ones Lexmark puts on
the shelves.
Not blind to this business problem, Lexmark structures its sales in
a way that encourages customers to return spent cartridges. It gives
purchasers two options: One is to buy a toner cartridge at full price,
with no strings a ached. The other is to buy a cartridge at roughly
20–percent oﬀ through Lexmark’s “Return Program.” A customer
who buys through the Return Program still owns the cartridge but,
in exchange for the lower price, signs a contract agreeing to use it
only once and to refrain from transferring the empty cartridge to
anyone but Lexmark. To enforce this single-use/no-resale restriction,
Lexmark installs a microchip on each Return Program cartridge that
prevents reuse once the toner in the cartridge runs out.
Lexmark’s strategy just spurred remanufacturers to get more creative. Many kept acquiring empty Return Program cartridges and developed methods to counteract the eﬀect of the microchips. With that
technological obstacle out of the way, there was li le to prevent the
remanufacturers from using the Return Program cartridges in their
resale business. After all, Lexmark’s contractual single-use/no-resale
agreements were with the initial customers, not with downstream
purchasers like the remanufacturers.
Lexmark, however, was not so ready to concede that its plan had
been foiled. In 2010, it sued a number of remanufacturers, including
petitioner Impression for patent infringement with respect to Return
Program cartridges. Lexmark argued that, because it expressly prohibited reuse and resale of these cartridges, the remanufacturers infringed the Lexmark patents when they refurbished and resold them.
Eventually, the lawsuit was whi led down to one defendant, Impression Products, and one defense: that Lexmark’s sales exhausted
its patent rights in the cartridges, so Impression Products was free to
refurbish and resell them.
II
A

' %&'&/4&4



We conclude that Lexmark exhausted its patent rights in Return Program cartridges the moment it sold them. The single-use/no-resale restrictions in Lexmark’s contracts with customers may have been clear
and enforceable under contract law, but they do not entitle Lexmark
to retain patent rights in an item that it has elected to sell.
The Patent Act grants patentees the “right to exclude others from
making, using, oﬀering for sale, or selling [their] invention[s].” 35
U.S.C. § 154(a). For over 160 years, the doctrine of patent exhaustion
has imposed a limit on that right to exclude. The limit functions automatically: When a patentee chooses to sell an item, that product
is no longer within the limits of the monopoly and instead becomes
the private, individual property of the purchaser, with the rights and
beneﬁts that come along with ownership. A patentee is free to set the
price and negotiate contracts with purchasers, but may not, by virtue
of his patent, control the use or disposition”of the product after ownership passes to the purchaser.
This well-established exhaustion rule marks the point where
patent rights yield to the common law principle against restraints on
alienation. The Patent Act promotes the progress of science and the
useful arts by granting to inventors a limited monopoly that allows
them to secure the ﬁnancial rewards for their inventions. But once
a patentee sells an item, it has enjoyed all the rights secured by that
limited monopoly. Because the purpose of the patent law is fulﬁlled
when the patentee has received his reward for the use of his invention,
that law furnishes no basis for restraining the use and enjoyment of
the thing sold.
We have explained in the context of copyright law that exhaustion
has “an impeccable historic pedigree,” tracing its lineage back to the
“common law’s refusal to permit restraints on the alienation of chattels.” Kirtsaeng v. John Wiley & Sons, Inc.. As Lord Coke put it in the
17th century, if an owner restricts the resale or use of an item after
selling it, that restriction “is voide, because ... it is against Trade and
Traﬃque, and bargaining and contracting betweene man and man.”
1 E. Coke, Institutes of the Laws of England (1628); see J. Gray, Restraints on the Alienation of Property (2d ed. 1895) (“A condition or
conditional limitation on alienation a ached to a transfer of the entire interest in personalty is as void as if a ached to a fee simple in
land”).
This venerable principle is not, as the Federal Circuit dismissively
viewed it, merely “one common-law jurisdiction’s general judicial
policy at one time toward anti-alienation restrictions.” Congress enacted and has repeatedly revised the Patent Act against the backdrop
of the hostility toward restraints on alienation. That enmity is reﬂected in the exhaustion doctrine.
An illustration never hurts. Take a shop that restores and sells

,JSUTBFOH *  64  

$PLF f  Q 
(SBZ f  Q 



#PTUPO 4UPSF  64  

6OJWJT  64  

$)"15&3  1"5&/5

used cars. The business works because the shop can rest assured
that, so long as those bringing in the cars own them, the shop is free
to repair and resell those vehicles. That smooth ﬂow of commerce
would spu er if companies that make the thousands of parts that go
into a vehicle could keep their patent rights after the ﬁrst sale. Those
companies might, for instance, restrict resale rights and sue the shop
owner for patent infringement. And even if they refrained from imposing such restrictions, the very threat of patent liability would force
the shop to invest in eﬀorts to protect itself from hidden lawsuits. Either way, extending the patent rights beyond the ﬁrst sale would clog
the channels of commerce, with li le beneﬁt from the extra control
that the patentees retain. And advances in technology, along with
increasingly complex supply chains, magnify the problem. See Brief
for Intel Corp. et al. as Amici Curiae (“A generic smartphone assembled from various high-tech components could practice an estimated
250,000 patents”).
This Court accordingly has long held that, even when a patentee
sells an item under an express restriction, the patentee does not retain patent rights in that product. In Boston Store of Chicago v. American Graphophone Co., for example, a manufacturer sold graphophones
– one of the earliest devices for recording and reproducing sounds –
to retailers under contracts requiring those stores to resell at a speciﬁc price. When the manufacturer brought a patent infringement
suit against a retailer who sold for less, we concluded that there was
“no room for controversy” about the result: By selling the item, the
manufacturer placed it “beyond the conﬁnes of the patent law, and
could not, by qualifying restrictions as to use, keep it under the patent
monopoly.” [Similarly in United States v. Univis Lens Co..]
It is true that Boston Store and Univis involved resale price restrictions that, at the time of those decisions, violated the antitrust laws.
But in both cases it was the sale of the items, rather than the illegality
of the restrictions, that prevented the patentees from enforcing those
resale price agreements through patent infringement suits.
Turning to the case at hand, we conclude that this well-se led line
of precedent allows for only one answer: Lexmark cannot bring a
patent infringement suit against Impression Products to enforce the
single-use/no-resale provision accompanying its Return Program cartridges. Once sold, the Return Program cartridges passed outside of
the patent monopoly, and whatever rights Lexmark retained are a
ma er of the contracts with its purchasers, not the patent law.
B
The Federal Circuit reached a diﬀerent result largely because it got
oﬀ on the wrong foot. The “exhaustion doctrine,” the court believed,
“must be understood as an interpretation of” the infringement statute,

' %&'&/4&4



which prohibits anyone from using or selling a patented article “without authority” from the patentee. Exhaustion reﬂects a default rule
that a patentee’s decision to sell an item “presumptively grants ‘authority’ to the purchaser to use it and resell it.” But, the Federal Circuit explained, the patentee does not have to hand over the full “bundle of rights” every time. If the patentee expressly withholds a stick
from the bundle – perhaps by restricting the purchaser’s resale rights
– the buyer never acquires that withheld authority, and the patentee
may continue to enforce its right to exclude that practice under the
patent laws.
The misstep in this logic is that the exhaustion doctrine is not a
presumption about the authority that comes along with a sale; it is
instead a limit on the scope of the patentee’s rights. The right to use,
sell, or import an item exists independently of the Patent Act. What
a patent adds – and grants exclusively to the patentee – is a limited
right to prevent others from engaging in those practices. As a result,
the sale transfers the right to use, sell, or import because those are the
rights that come along with ownership, and the buyer is free and clear
of an infringement lawsuit because there is no exclusionary right left
to enforce.
The Federal Circuit also expressed concern that preventing patentees from reserving patent rights when they sell goods would create an artiﬁcial distinction between such sales and sales by licensees.
Patentees, the court explained, often license others to make and sell
their products, and may place restrictions on those licenses. A computer developer could, for instance, license a manufacturer to make
its patented devices and sell them only for non-commercial use by individuals. If a licensee breaches the license by selling a computer for
commercial use, the patentee can sue the licensee for infringement.
If patentees can employ licenses to impose post-sale restrictions on
purchasers that are enforceable through infringement suits, the court
concluded, it would make li le sense to prevent patentees from doing
so when they sell directly to consumers.
The Federal Circuit’s concern is misplaced. A patentee can impose restrictions on licensees because a license does not implicate the
same concerns about restraints on alienation as a sale. Patent exhaustion reﬂects the principle that, when an item passes into commerce,
it should not be shaded by a legal cloud on title as it moves through
the marketplace. But a license is not about passing title to a product,
it is about changing the contours of the patentee’s monopoly: The
patentee agrees not to exclude a licensee from making or selling the
patented invention, expanding the club of authorized producers and
sellers. Because the patentee is exchanging rights, not goods, it is free
to relinquish only a portion of its bundle of patent protections.
A patentee’s authority to limit licensees does not, as the Federal



$)"15&3  1"5&/5

Circuit thought, mean that patentees can use licenses to impose postsale restrictions on purchasers that are enforceable through the patent
laws. So long as a licensee complies with the license when selling an
item, the patentee has, in eﬀect, authorized the sale. That licensee’s
sale is treated, for purposes of patent exhaustion, as if the patentee
made the sale itself. The result: The sale exhausts the patentee’s
rights in that item. A license may require the licensee to impose a
restriction on purchasers, like the license limiting the computer manufacturer to selling for non-commercial use by individuals. But if the
licensee does so – by, perhaps, having each customer sign a contract
promising not to use the computers in business – the sale nonetheless
exhausts all patent rights in the item sold. The purchasers might not
comply with the restriction, but the only recourse for the licensee is
through contract law, just as if the patentee itself sold the item with
a restriction.
In sum, patent exhaustion is uniform and automatic. Once a
patentee decides to sell – whether on its own or through a licensee
– that sale exhausts its patent rights, regardless of any post-sale restrictions the patentee purports to impose, either directly or through
a license.
2VBOUB $PNQVUFS *OD W -( &MFDUSPOJDT *OD
 64  
I
Respondent LG Electronics, Inc. (LGE), purchased a portfolio of computer technology patents in 1999 [relating to the storage of data in
computer memory.]
LGE licensed a patent portfolio, including the LGE Patents, to
Intel Corporation (Intel). The cross-licensing agreement (License
Agreement) permits Intel to manufacture and sell microprocessors
and chipsets that use the LGE Patents (the Intel Products). The License Agreement authorizes Intel to ”‘make, use, sell (directly or indirectly), oﬀer to sell, import or otherwise dispose of’” its own products
practicing the LGE Patents. Notwithstanding this broad language,
the License Agreement contains some limitations. Relevant here, it
stipulates that no license
is granted by either party hereto . . . to any third party for
the combination by a third party of Licensed Products of
either party with items, components, or the like acquired
. . . from sources other than a party hereto, or for the use,
import, oﬀer for sale or sale of such combination.
The License Agreement purports not to alter the usual rules of patent
exhaustion, however, providing that, ”[n]otwithstanding anything to

' %&'&/4&4



the contrary contained in this Agreement, the parties agree that nothing herein shall in any way limit or alter the eﬀect of patent exhaustion that would otherwise apply when a party hereto sells any of its
Licensed Products.”
In a separate agreement (Master Agreement), Intel agreed to give
wri en notice to its own customers informing them that, while it had
obtained a broad license ”ensuring that any Intel product that you
purchase is licensed by LGE and thus does not infringe any patent
held by LGE,” the license ”does not extend, expressly or by implication, to any product that you make by combining an Intel product
with any non-Intel product.” The Master Agreement also provides
that ”a breach of this Agreement shall have no eﬀect on and shall not
be grounds for termination of the Patent License.”
Petitioners, including Quanta Computer (collectively Quanta),
are a group of computer manufacturers. Quanta purchased microprocessors and chipsets from Intel and received the notice required
by the Master Agreement. Nonetheless, Quanta manufactured computers using Intel parts in combination with non-Intel memory and
buses in ways that practice the LGE Patents. Quanta does not modify
the Intel components and follows Intel’s speciﬁcations to incorporate
the parts into its own systems.
III
A
LGE argues that the exhaustion doctrine is inapplicable here because
it does not apply to method claims, which are contained in each of the
LGE Patents. LGE reasons that, because method patents are linked
not to a tangible article but to a process, they can never be exhausted
through a sale. Rather, practicing the patent – which occurs upon
each use of an article embodying a method patent – is permissible
only to the extent rights are transferred in an assignment contract.
Quanta, in turn, argues that there is no reason to preclude exhaustion
of method claims, and points out that both this Court and the Federal
Circuit have applied exhaustion to method claims. It argues that any
other rule would allow patent holders to avoid exhaustion entirely
by inserting method claims in their patent speciﬁcations.
Quanta has the be er of this argument. Nothing in this Court’s approach to patent exhaustion supports LGE’s argument that method
patents cannot be exhausted. It is true that a patented method may
not be sold in the same way as an article or device, but methods
nonetheless may be ”embodied” in a product, the sale of which exhausts patent rights. Our precedents do not diﬀerentiate transactions involving embodiments of patented methods or processes from
those involving patented apparatuses or materials. To the contrary,



&UIZM (BTPMJOF  64  

$)"15&3  1"5&/5

this Court has repeatedly held that method patents were exhausted
by the sale of an item that embodied the method. In Ethyl Gasoline
Corp. v. United States, for example, the Court held that the sale of
a motor fuel produced under one patent also exhausted the patent
for a method of using the fuel in combustion motors.4 Similarly, Univis held that the sale of optical lens blanks that partially practiced a
patent exhausted the method patents that were not completely practiced until the blanks were ground into lenses.
These cases rest on solid footing. Eliminating exhaustion for
method patents would seriously undermine the exhaustion doctrine.
Patentees seeking to avoid patent exhaustion could simply draft their
patent claims to describe a method rather than an apparatus. Apparatus and method claims may approach each other so nearly that it
will be diﬃcult to distinguish the process from the function of the
apparatus. By characterizing their claims as method instead of apparatus claims, or including a method claim for the machine’s patented
method of performing its task, a patent drafter could shield practically any patented item from exhaustion.
This case illustrates the danger of allowing such an end-run
around exhaustion. On LGE’s theory, although Intel is authorized
to sell a completed computer system that practices the LGE Patents,
any downstream purchasers of the system could nonetheless be liable
for patent infringement. Such a result would violate the longstanding principle that, when a patented item is once lawfully made and
sold, there is no restriction on its use to be implied for the beneﬁt of
the patentee.
B
We next consider the extent to which a product must embody a patent
in order to trigger exhaustion. Quanta argues that, although sales of
an incomplete article do not necessarily exhaust the patent in that article, the sale of the microprocessors and chipsets exhausted LGE’s
patents in the same way the sale of the lens blanks exhausted the
patents in Univis. Just as the lens blanks in Univis did not fully practice the patents at issue because they had not been ground into ﬁnished lenses, Quanta observes, the Intel Products cannot practice the
LGE Patents – or indeed, function at all – until they are combined
with memory and buses in a computer system. If, as in Univis, patent
rights are exhausted by the sale of the incomplete item, then LGE has
4

The patentee held patents for (1) a ﬂuid additive increasing gasoline eﬃciency,
(2) motor fuel produced by mixing gasoline with the patented ﬂuid, and (3) a
method of using fuel containing the patented ﬂuid in combustion motors. The
patentee sold only the ﬂuid, but a empted to control sales of the treated fuel. The
Court held that the sale of the ﬂuid to reﬁners relinquished the patentee’s exclusive
rights to sell the treated fuel.

' %&'&/4&4



no postsale right to require that the patents be practiced using only Intel parts. Quanta also argues that exhaustion doctrine will be a dead
le er unless it is triggered by the sale of components that essentially,
even if not completely, embody an invention. Otherwise, patent holders could authorize the sale of computers that are complete with the
exception of one minor step – say, inserting the microprocessor into a
socket – and extend their rights through each downstream purchaser
all the way to the end user.
We agree with Quanta that Univis governs this case. As the Court
there explained, exhaustion was triggered by the sale of the lens
blanks because their only reasonable and intended use was to practice the patent and because they ”embodie[d] essential features of
[the] patented invention.” Each of those a ributes is shared by the
microprocessors and chipsets Intel sold to Quanta under the License
Agreement.
C
Having concluded that the Intel Products embodied the patents, we
next consider whether their sale to Quanta exhausted LGE’s patent
rights. Exhaustion is triggered only by a sale authorized by the patent
holder.
LGE argues that there was no authorized sale here because the
License Agreement does not permit Intel to sell its products for use
in combination with non-Intel products to practice the LGE Patents.
LGE overlooks important aspects of the structure of the Intel-LGE
transaction. Nothing in the License Agreement restricts Intel’s right
to sell its microprocessors and chipsets to purchasers who intend to
combine them with non-Intel parts. It broadly permits Intel to ”make,
use, [or] sell” products free of LGE’s patent claims. To be sure, LGE
did require Intel to give notice to its customers, including Quanta,
that LGE had not licensed those customers to practice its patents.
But neither party contends that Intel breached the agreement in that
respect. In any event, the provision requiring notice to Quanta appeared only in the Master Agreement, and LGE does not suggest that
a breach of that agreement would constitute a breach of the License
Agreement. Hence, Intel’s authority to sell its products embodying
the LGE Patents was not conditioned on the notice or on Quanta’s
decision to abide by LGE’s directions in that notice.
"LUJFCPMBH W &+ $P
 'E  'FE $JS 
The facts in this case are not in dispute. The patents in suit [  
and   ] are directed to a drill with a shank portion and a
unique carbide tip geometry that has specially conﬁgured cu ing
edges resulting in a drill suitable for high-feed machining with im-



$)"15&3  1"5&/5

proved cu ing ability especially at its center portion. The drill tip is
not separately patented.

As illustrated in the above drawings from the ’690 patent, the drill
has a tip (1), shank portion (2), twisted grooves (3), projections (4)
(these projections bend and break the chips to render them smoothly
removable) and a conical end having a center point (11) at the apex of
the cone and a pair of cu ing edges (10). The drill shank (2) is made
of medium carbon steel. The drill tip (1) is made of a more durable
carbide and is brazed to the steel shank (2). Brazing is like soldering
but with a much higher melting point. It requires a temperature of
1300 degrees Fahrenheit to join the carbide tip to the steel shank.
Sandvik manufactures a commercial embodiment of the patented
drill. Although made of durable carbide, over time and use, the drill
tip dulls and may require resharpening. Resharpening, also known
as regrinding, involves pu ing a new edge on the drill tip. Normally,
the drill can cut through about one thousand inches of material before
needing resharpening, depending, of course, upon the hardness of
the material being cut. Sandvik expects the drill tip to be resharpened
and, in fact, issues guidelines explaining how to resharpen the tip so
as to maintain the specially conﬁgured cu ing edges. Sandvik does
not contend that resharpening constitutes infringement.
E.J. oﬀers a drill repair service which includes resharpening and
retipping Sandvik drills. E.J. retips, at the request of its customers,
when the tip cannot be sharpened because it chips, cracks or simply
wears down after being resharpened several times. According to E.J’s
vice-president, Mr. Robert Hayes, some of E.J.’s customers elect not
to have the drill retipped when it cannot be resharpened any longer.
E.J. returns the drill to the customer or disposes of it at the customer’s
request. The parties agree that when the tip is damaged (i.e. chipped,
cracked or suﬃciently worn down so that it cannot be resharpened),

' %&'&/4&4



the drill has reached the end of its useful life unless it is retipped.
E.J.’s retipping process includes removing the worn or damaged
tip by heating the tip to 1300 degrees Fahrenheit using an acetylene
torch. E.J. then brazes in a rectangular piece of new carbide onto
the drill shank. After the piece of carbide has cooled, E.J. recreates
the patented geometry of the cu ing edges by machining the carbide.
This process includes: (1) grinding the carbide to the proper outside
diameter; (2) grinding the carbide to a point; (3) grinding the rake
surfaces of the new point; (4) grinding the center of the new point;
and (5) honing the edges. In the ﬁnal steps of the machining process,
E.J. creates the cu ing edges by following Sandvik’s instructions for
tip resharpening.
Sandvik claims that E.J.’s retipping service constitutes an infringing reconstruction of its patented drills. Sandvik does not manufacture or sell replacement drill tips. It contends that it never intended
for the drills to be retipped. E.J. contends that its retipping service is
a lawful repair of the patented drills.
Direct infringement includes the making of a patented article
without authority. 35 U.S.C. § 271(a) (1994). Sandvik contends that
E.J. is reconstructing its patented drill and therefore infringing its ’690
and ’162 patents under § 271(a). However, when Sandvik sold its
patented drills to its customers, it granted them an implied license
to use the drill for its useful life, see Aro Mfg. Co. v. Convertible Top
Replacement Co. (”Aro II”), and the implied license to use includes the
right to repair the patented drill.
The Supreme Court has taken an expansive view of what constitutes a permissible repair. In Aro Mfg. Co. v. Convertible Top Replacement Co. (”Aro I”), the Court held that the replacement of the
fabric portion of a convertible car top was a permissible repair, not
an infringing reconstruction. The Court held: ”No element, not itself
separately patented, that constitutes one of the elements of a combination patent is entitled to patent monopoly, however essential it may
be to the patented combination and no ma er how costly or diﬃcult
replacement may be.” Therefore, even if E.J.’s retipping service cost
almost as much as the drill or if the replacement of the tip is diﬃcult
and time consuming, as in this case, these factors are not dispositive
of reconstruction.
The Court also rejected the ”heart of the invention test.” See id.
(holding that replacement of the distinguishing part of the patented
combination does not amount to a reconstruction because a patent
covers the totality of the elements in a combination). Therefore, the
fact that E.J. may be replacing the novel features of the ’690 patented
invention is also not dispositive of reconstruction.
In Aro I, the Supreme Court further explained the test for what
constitutes a reconstruction: ”The decisions of this Court require the

"SP **  64  

"SP *  64  



8JMTPO  64  

$)"15&3  1"5&/5

conclusion that reconstruction of a patented entity, comprised of unpatented elements, is limited to such a true reconstruction of the entity as to ‘in fact make a new article,’ after the entity, viewed as a
whole, has become spent.” Although we question the district court’s
ﬁnding that the tip is, in fact, a separate part of the device, we need
not reach this issue because the court nevertheless failed to analyze
whether the replacement of this ”part” constituted reconstruction
consistent with Aro I.
There are a number of factors to consider in determining whether
a defendant has made a new article, after the device has become spent,
including the nature of the actions by the defendant, the nature of the
device and how it is designed (namely, whether one of the components of the patented combination has a shorter useful life than the
whole), whether a market has developed to manufacture or service
the part at issue and objective evidence of the intent of the patentee.
Under the totality of the circumstances, we hold in this case that E.J.’s
actions are a reconstruction.
By E.J.’s own admission, the drill is ”spent” when the tip can no
longer be resharpened unless it is retipped. In fact, the record reveals
that E.J.’s customers may elect not to retip and inform E.J. to discard
the drill instead.
Moreover, the nature of the work done by E.J. shows that retipping is more like reconstruction than repair. E.J. does not just a ach
a new part for a worn part, but rather must go though several steps
to replace, conﬁgure and integrate the tip onto the shank. It has to
break the worn or damaged tip from the shank by heating it to 1300
degrees Fahrenheit. It brazes to the shank a new rectangular block of
carbide and grinds and machines it to the proper diameter and creates the point. Thereafter, the tip is honed and sharpened, grinding
the rake surfaces and the center of the point and honing the edges.
These actions are eﬀectively a re-creation of the patented invention
after it is spent.
This is not a case where it is clear that the patented device has
a useful life much longer than that of certain parts which wear out
quickly. For example, in Wilson v. Simpson, in determining that a repair had occurred, the Supreme Court focused speciﬁcally on the fact
that the machine was designed so that the knives had to be replaced
long before the other components:
The proof in the case, is, that one of [the patentee’s] machines, properly made, will last in use for several years,
but that its cu ing-knives will wear out and must be replaced at least every sixty or ninety days. [If such a] part
of the combination is meant to be only temporary in the
use of the whole, and to be frequently replaced, because it

' %&'&/4&4



will not last as long as the other parts of the combination,
its inventor cannot complain.
See also Aro I (noting that the fabric had a much shorter expected life
(about three years) than the convertible car top); Porter v. Farmer Supply Serv., Inc. (”The useful life of a disk is measured in weeks, that of a
harvester is ﬁve or six years. The district court found, and it is undisputed, that a purchaser can expect to wear out many disks during the
useful life of the header.”).
The drill tip in this case is not a part like the detachable knives in
the Wilson that have to be replaced periodically over the useful life
of the planing machine. The drill tip was not manufactured to be a
replaceable part, although it could be resharpened a number of times
to extend its life. It was not intended or expected to have a life of
temporary duration in comparison to the drill shank. And ﬁnally, the
tip was not a ached to the shank in a manner to be easily detachable.
In Aro I, the Supreme Court also noted that ”the consequent demand for replacement fabrics has given rise to a substantial industry.” Evidence of development in the industry could also be a factor
tending to prove that there is a reasonable expectation that the part
of the patented combination wears out quickly and requires frequent
replacement. In this case, there is no evidence of a substantial market for drill retipping of the sort required for the Sandvik drill. There
is no evidence of large numbers of customers retipping these drills
or of companies (other than E.J.) oﬀering to retip these drills. No
one manufactures replacement tips for Sandvik’s drill and although
some customers opt to retip the drill only a small percentage of all
drills manufactured are retipped.
Finally, there was no intent evidenced by the patentee that would
support E.J.’s argument that replacement of the tips is a repair. See
Sage Products (evidence that patentee intended the inner containers
to be replaced, that it manufactures replacement parts and instructs
customers to replace supports holding such replacement a permissible repair); Porter (considering that the patentee sold replacement
cu ing disks for its tomato harvester). The evidence shows that Sandvik never intended for its drills to be retipped. It did not manufacture
or sell replacement drill tips. It did not publish instructions on how
to retip its patented drills or suggest that the drills could or should be
retipped. Sandvik was aware that the drill tip would need occasional
resharpening and instructed its customer on how to resharpen the
tip. There is, therefore, no objective evidence that Sandvik’s drill tip
was intended to be a replaceable part. Although the repair or reconstruction issue does not turn on the intention of the patentee alone,
the fact that no replacement drill tips have ever been made or sold by
the patentee is consistent with the conclusion that replacement of the

1PSUFS  'E  'FE $JS 



$)"15&3  1"5&/5

carbide tip is not a permissible repair.
Although there is no bright-line test for determining whether reconstruction or repair has occurred, we conclude based on all of the
facts in this case that E.J. is reconstructing an otherwise spent device
when it retips Sandvik’s drills. Accordingly, we hold that E.J.’s drill
tip replacements infringe the ’690 and ’162 patents.



.JTDFMMBOFPVT
1BUFOU "DU

f  B
%FGFOTF UP JOGSJOHFNFOU CBTFE PO QSJPS
DPNNFSDJBM VTF

&WFO UIPVHI UIPVTBOET PG QBUFOU DBTFT
BSF öMFE FWFSZ ZFBS UIF QSJPS VTF EF
GFOTF JT POMZ SBSFMZ BTTFSUFE 8IZ NJHIU
UIBU CF

&NCSFY  ' E 

A person shall be entitled to a defense under section 282(b) with
respect to subject ma er consisting of a process, or consisting of a
machine, manufacture, or composition of ma er used in a manufacturing or other commercial process, that would otherwise infringe a
claimed invention being asserted against the person if –
(1) such person, acting in good faith, commercially used the subject ma er in the United States, either in connection with an
internal commercial use or an actual arm’s length sale or other
arm’s length commercial transfer of a useful end result of such
commercial use; and
(2) such commercial use occurred at least 1 year before the earlier
of either—
(A) the eﬀective ﬁling date of the claimed invention; or
(B) the date on which the claimed invention was disclosed to
the public in a manner that qualiﬁed for the exception from
prior art under section 102(b).
.BEFZ W %VLF 6OJWFSTJUZ
 'E  'FE $JS 
[Madey owned a patent on certain laser technology. Duke practiced
the patent as part of a research project under a federally funded
grant.]
Madey argues, and we agree, that the district court had an overly
broad conception of the very narrow and strictly limited experimental use defense. The district court stated that the experimental use
defense inoculated uses that ”were solely for research, academic, or
experimental purposes,” and that the defense covered use that ”is
made for experimental, non-proﬁt purposes only.” Both formulations
are too broad and stand in sharp contrast to our admonitions in Embrex and Roche that the experimental use defense is very narrow and
strictly limited. In Embrex, Inc. v. Service Engineering Corp, we held
that the defense was very narrow and limited to actions performed

' %&'&/4&4



”for amusement, to satisfy idle curiosity, or for strictly philosophical
inquiry.” Further, use does not qualify for the experimental use defense when it is undertaken in the ”guise of scientiﬁc inquiry” but has
”deﬁnite, cognizable, and not insubstantial commercial purposes.”
Our precedent clearly does not immunize use that is in any way
commercial in nature. Similarly, our precedent does not immunize
any conduct that is in keeping with the alleged infringer’s legitimate
business, regardless of commercial implications. For example, major
research universities, such as Duke, often sanction and fund research
projects with arguably no commercial application whatsoever. However, these projects unmistakably further the institution’s legitimate
business objectives, including educating and enlightening students
and faculty participating in these projects. These projects also serve,
for example, to increase the status of the institution and lure lucrative
research grants, students and faculty.
In the present case, the district court a ached too great a weight to
the nonproﬁt, educational status of Duke, eﬀectively suppressing the
fact that Duke’s acts appear to be in accordance with any reasonable
interpretation of Duke’s legitimate business objectives. The correct
focus should not be on the non-proﬁt status of Duke but on the legitimate business Duke is involved in and whether or not the use was
solely for amusement, to satisfy idle curiosity, or for strictly philosophical inquiry.



$)"15&3  1"5&/5


$PQZSJHIU
Copyright protects creative expression. In some respects it is structurally analogous to patent law: both reward someone who creates
valuable information with exclusive rights over it. But in many other
respects – including subject ma er, novelty, registration, term, and
similarity – copyright is almost completely the opposite of patent.
The standard justiﬁcation for copyright law is a familiar and utilitarian: to maximize public access to the fruits of human creativity.
Thus, copyright law provides an economic incentive to create new
expressive works, and provides protections to encourage the distribution of those works. Another rationale, with more of a natural-law
ﬂavor, is to protect authors’ non-economic rights by giving them creative control. One sometimes also sees arguments that link copyright
and freedom of speech in a shared goal of creating a diverse society
with a healthy culture and healthy democracy.

5IF TUBOEBSE DPQZSJHIU USFBUJTFT BSF
.FMWJMMF # /JNNFS  %BWJE /JNNFS
/JNNFS PO $PQZSJHIU .BUUIFX #FO
EFS PO -FYJT  8JMMJBN ' 1BUSZ 1B
USZ PO $PQZSJHIU 5IPNTPO 3FVUFST PO
8FTUMBX  1BVM (PMETUFJO (PMETUFJO PO
$PQZSJHIU 8PMUFST ,MVXFS  )PXBSE #
"CSBNT 5IF -BX PG $PQZSJHIU 5IPN
TPO 3FVUFST PO 8FTUMBX  BOE #SVDF
1 ,FMMFS  +FòSFZ 1 $VOBSE $PQZSJHIU
-BX " 1SBDUJUJPOFShT (VJEF 1-* 

" 4VCKFDU .BUUFS
$PQZSJHIU "DU
Copyright protection subsists, in accordance with this title, in original works of authorship ﬁxed in any tangible medium of expression,
now known or later developed, from which they can be perceived,
reproduced, or otherwise communicated, either directly or with the
aid of a machine or device. Works of authorship include the following categories:
(1) literary works;
(2) musical works, including any accompanying words;
(3) dramatic works, including any accompanying music;
(4) pantomimes and choreographic works;
(5) pictorial, graphic, and sculptural works;

 64$ f  B
4VCKFDU NBUUFS PG DPQZSJHIU *O HFOFSBM


(6)
(7)
(8)

$)"15&3  $01:3*()5
motion pictures and other audiovisual works;
sound recordings; and
architectural works.

'FJTU 1VCMJDBUJPOT *OD W 3VSBM 5FMFQIPOF 4FSWJDF $P
 64  
The sine qua non of copyright is originality. To qualify for copyright
protection, a work must be original to the author. Original, as the
term is used in copyright, means only that the work was independently created by the author (as opposed to copied from other works),
and that it possesses at least some minimal degree of creativity. To
be sure, the requisite level of creativity is extremely low; even a slight
amount will suﬃce. The vast majority of works make the grade quite
easily, as they possess some creative spark, no ma er how crude,
humble or obvious it might be. Originality does not signify novelty;
a work may be original even though it closely resembles other works
so long as the similarity is fortuitous, not the result of copying. To illustrate, assume that two poets, each ignorant of the other, compose
identical poems. Neither work is novel, yet both are original and,
hence, copyrightable.

8F XJMM SFUVSO UP JOEFQFOEFOU DSFBUJPO
JO UIF 0XOFSTIJQ TFDUJPO

Elsewhere, Feist helpfully expresses the elements of originality as ”independent creation plus a modicum of creativity.” The second prong
is the subject (pun intended) of this section. First, we look at it as
a threshold test: when are works uncopyrightable because they are
uncreative? Then, we ask whether it expresses any exclusions from
copyrightability. In one sense, no: courts are not to inquire into a
work’s quality or morality. In another sense, yes: ”ideas” are regarded as uncopyrightable, even if they are original.



$SFBUJWJUZ )PX .VDI *T B .PEJDVN
$PEF PG 'FEFSBM 3FHVMBUJPOT

 $'3 f 
.BUFSJBM OPU TVCKFDU UP DPQZSJHIU
5IF DIJFG TJNJMBSJUZ CFUXFFO UIF UXP
XPSLT JT JEFOUJUZ PG UJUMF <8F 8IP "SF
:PVOH> CVU JU JT XFMM TFUUMFE UIBU UIF
DPQZSJHIU PG B CPPL PS QMBZ EPFT OPU
HJWF UIF DPQZSJHIU PXOFS UIF FYDMVTJWF
SJHIU UP UIF VTF PG UIF UJUMF #FDLFS W
-PFXhT *OD  'E  UI $JS 

The following are examples of works not subject to copyright and
applications for registration of such works cannot be entertained:
(a) Words and short phrases such as names, titles, and slogans; familiar symbols or designs; mere variations of typographic ornamentation, le ering or coloring; mere listing of ingredients or
contents;

" 46#+&$5 ."55&3



(d) Works consisting entirely of information that is common property containing no original authorship, such as, for example:
Standard calendars, height and weight charts, tape measures
and rulers, schedules of sporting events, and lists or tables taken
from public documents or other common sources.
'FJTU 1VCMJDBUJPOT *OD W 3VSBM 5FMFQIPOF 4FSWJDF $P
 64  
This case requires us to clarify the extent of copyright protection available to telephone directory white pages.
I
Rural Telephone Service Company, Inc., is a certiﬁed public utility
that provides telephone service to several communities in northwest
Kansas. It is subject to a state regulation that requires all telephone
companies operating in Kansas to issue annually an updated telephone directory. Accordingly, as a condition of its monopoly franchise, Rural publishes a typical telephone directory, consisting of
white pages and yellow pages. The white pages list in alphabetical order the names of Rural’s subscribers, together with their towns
and telephone numbers. The yellow pages list Rural’s business subscribers alphabetically by category and feature classiﬁed advertisements of various sizes. Rural distributes its directory free of charge
to its subscribers, but earns revenue by selling yellow pages advertisements.
[Feist published a telephone directory, containing both white and
yellow pages, covering a much larger geographic area. It contained
46,878 white-pages listings. Feist requested a license to Rural’s listings; Rural refused.]
Unable to license Rural’s white pages listings, Feist used them
without Rural’s consent. Feist began by removing several thousand
listings that fell outside the geographic range of its area-wide directory, then hired personnel to investigate the 4,935 that remained.
These employees veriﬁed the data reported by Rural and sought to
obtain additional information. As a result, a typical Feist listing includes the individual’s street address; most of Rural’s listings do not.
Notwithstanding these additions, however, 1,309 of the 46,878 listings in Feist’s 1983 directory were identical to listings in Rural’s 19821983 white pages. Four of these were ﬁctitious listings that Rural had
inserted into its directory to detect copying.
Rural sued for copyright infringement in the District Court for the
District of Kansas taking the position that Feist, in compiling its own
directory, could not use the information contained in Rural’s white
pages. Rural asserted that Feist’s employees were obliged to travel



$)"15&3  $01:3*()5

door-to-door or conduct a telephone survey to discover the same information for themselves. Feist responded that such eﬀorts were economically impractical and, in any event, unnecessary because the information copied was beyond the scope of copyright protection. The
District Court granted summary judgment to Rural.
II
A
This case concerns the interaction of two well-established propositions. The ﬁrst is that facts are not copyrightable; the other, that compilations of facts generally are. Each of these propositions possesses
an impeccable pedigree.
The key to resolving the tension lies in understanding why facts
are not copyrightable. No one may claim originality as to facts. This
is because facts do not owe their origin to an act of authorship. The
distinction is one between creation and discovery: The ﬁrst person to
ﬁnd and report a particular fact has not created the fact; he or she has
merely discovered its existence.
Factual compilations, on the other hand, may possess the requisite originality. The compilation author typically chooses which facts
to include, in what order to place them, and how to arrange the collected data so that they may be used eﬀectively by readers. These
choices as to selection and arrangement, so long as they are made
independently by the compiler and entail a minimal degree of creativity, are suﬃciently original that Congress may protect such compilations through the copyright laws.
This inevitably means that the copyright in a factual compilation
is thin. Notwithstanding a valid copyright, a subsequent compiler
remains free to use the facts contained in another’s publication to aid
in preparing a competing work, so long as the competing work does
not feature the same selection and arrangement.
B

+FXFMFShT $JSDVMBS  '  E $JS


As we have explained, originality is a constitutionally mandated prerequisite for copyright protection. The Court’s decisions announcing
this rule predate the Copyright Act of 1909, but ambiguous language
in the 1909 Act caused some lower courts temporarily to lose sight of
this requirement.
Making ma ers worse, these courts developed a new theory to
justify the protection of factual compilations. Known alternatively
as “sweat of the brow” or “industrious collection,” the underlying
notion was that copyright was a reward for the hard work that went
into compiling facts. The classic formulation of the doctrine appeared
in Jeweler’s Circular Publishing Co.:

" 46#+&$5 ."55&3



The right to copyright a book upon which one has expended labor in its preparation does not depend upon
whether the materials which he has collected consist or
not of ma ers which are publici juris, or whether such materials show literary skill or originality, either in thought
or in language, or anything more than industrious collection. The man who goes through the streets of a town and
puts down the names of each of the inhabitants, with their
occupations and their street number, acquires material of
which he is the author.
Without a doubt, the “sweat of the brow” doctrine ﬂouted basic copyright principles. Throughout history, copyright law has recognized
a greater need to disseminate factual works than works of ﬁction or
fantasy. But “sweat of the brow” courts took a contrary view; they
handed out proprietary interests in facts and declared that authors
are absolutely precluded from saving time and eﬀort by relying upon
the facts contained in prior works.
C
The deﬁnition of “compilation” is found in § 101 of the 1976 Act. It
deﬁnes a “compilation” in the copyright sense as “a work formed by
the collection and assembling of preexisting materials or of data that
are selected, coordinated, or arranged in such a way that the resulting
work as a whole constitutes an original work of authorship.”
As discussed earlier, however, the originality requirement is not
particularly stringent. A compiler may se le upon a selection or arrangement that others have used; novelty is not required. Originality
requires only that the author make the selection or arrangement independently (i. e., without copying that selection or arrangement from
another work), and that it display some minimal level of creativity.
Presumably, the vast majority of compilations will pass this test, but
not all will. There remains a narrow category of works in which the
creative spark is u erly lacking or so trivial as to be virtually nonexistent. Such works are incapable of sustaining a valid copyright.
In summary, the 1976 revisions to the Copyright Act leave no
doubt that originality, not “sweat of the brow,” is the touchstone of
copyright protection in directories and other fact-based works. Nor is
there any doubt that the same was true under the 1909 Act. The 1976
revisions were a direct response to the Copyright Oﬃce’s concern
that many lower courts had misconstrued this basic principle, and
Congress emphasized repeatedly that the purpose of the revisions
was to clarify, not change, existing law. The revisions explain with
painstaking clarity that copyright requires originality, § 102(a); that
facts are never original, § 102(b); that the copyright in a compilation



$)"15&3  $01:3*()5

does not extend to the facts it contains, § 103(b); and that a compilation is copyrightable only to the extent that it features an original
selection, coordination, or arrangement, § 101.
III
The selection, coordination, and arrangement of Rural’s white pages
do not satisfy the minimum constitutional standards for copyright
protection. As mentioned at the outset, Rural’s white pages are entirely typical. Persons desiring telephone service in Rural’s service
area ﬁll out an application and Rural issues them a telephone number. In preparing its white pages, Rural simply takes the data provided by its subscribers and lists it alphabetically by surname. The
end product is a garden-variety white pages directory, devoid of even
the slightest trace of creativity.
Rural’s selection of listings could not be more obvious: It publishes the most basic information – name, town, and telephone number – about each person who applies to it for telephone service. This
is “selection” of a sort, but it lacks the modicum of creativity necessary to transform mere selection into copyrightable expression. Rural
expended suﬃcient eﬀort to make the white pages directory useful,
but insuﬃcient creativity to make it original.
We note in passing that the selection featured in Rural’s white
pages may also fail the originality requirement for another reason.
Feist points out that Rural did not truly “select” to publish the names
and telephone numbers of its subscribers; rather, it was required to
do so by the Kansas Corporation Commission as part of its monopoly
franchise. Accordingly, one could plausibly conclude that this selection was dictated by state law, not by Rural.
Nor can Rural claim originality in its coordination and arrangement of facts. The white pages do nothing more than list Rural’s
subscribers in alphabetical order. This arrangement may, technically
speaking, owe its origin to Rural; no one disputes that Rural undertook the task of alphabetizing the names itself. But there is nothing
remotely creative about arranging names alphabetically in a white
pages directory. It is an age-old practice, ﬁrmly rooted in tradition
and so commonplace that it has come to be expected as a ma er
of course. It is not only unoriginal, it is practically inevitable. This
time-honored tradition does not possess the minimal creative spark
required by the Copyright Act and the Constitution.
Because Rural’s white pages lack the requisite originality, Feist’s
use of the listings cannot constitute infringement. This decision
should not be construed as demeaning Rural’s eﬀorts in compiling
its directory, but rather as making clear that copyright rewards originality, not eﬀort. As this Court noted more than a century ago, “great
praise may be due to the plaintiﬀs for their industry and enterprise

" 46#+&$5 ."55&3



in publishing this paper, yet the law does not contemplate their being
rewarded in this way.” Baker
"SSPXT 1SPCMFN
Is this logo (for a professional sports team) suﬃciently creative to be
copyrightable?
#BTFCBMM $BSE 1SJDF 3FQPSU 1SPCMFN
The Baseball Card Price Report is a comprehensive printed list of collectible baseball cards sold between 1909 and 2011. It lists 32,000 baseball cards and a market price for each of them. The market price is
determined by obtaining transaction lists from several dozen large
dealers and averaging the sales prices for the card over the past year.
The Report is organized by year: it has a section for 1909, a section
for 1910, and so on. Each section is subdivided into a list of manufacturers (Topps, Upper Deck, and so on). Each manufacturer’s list is
then divided by teams, and players are listed alphabetically by last
name within a team section. For each card, the Report gives prices
for mint, excellent, very good, good, and fair condition cards. In addition, about 9,000 of the cards are noted with a star to indicate that they
are “premium” cards. These cards are considered especially valuable
beacuse the player is in the Hall of Fame, played for a famous team, or
some other reason that makes the card especially scarce or especially
prized by collectors.
An entrepreneur calling himself Tyrone Tyrannosaurus has
started a website called the “Collector’s Cheat Sheet.” The front of
the site consists of three drop-down menus: year, team, and player
name. Once a user selects all three, he is taken to a page that lists all
of the companies that made cards of that player in that year. If a card
is considered “premium” by the Report, the Cheat Sheet lists the card
in bold.
You represent Mr. Tyrannosaurus, who has received a cease-anddesist le er from the publisher of the Report claiming that the Cheat
Sheet is infringing on a copyright in the Report. What is your advice
to your client?



#BTFE PO +PIO .VMMFS  $P W /FX :PSL
"SSPXT 4PDDFS 5FBN  'E  UI
$JS

"SSPXT MPHP
#BTFE PO &DLFT W $BSE 1SJDFT 6QEBUF
 'E  E $JS  BOE TJNJMBS
DBTFT

"FTUIFUJD /POEJTDSJNJOBUJPO

#MFJTUFJO W %POBMETPO -JUIPHSBQIJOH $P
 64  
[The plaintiﬀs produced three large color posters (”chromolithographs”) to be used as advertisements for Wallace’s
circus. Later, the defendant reproduced the posters in smaller
black-and-white versions, as advertisements for the same circus.

8BMMBDF DJSDVT QPTUFS



)PMNFT +

$)"15&3  $01:3*()5

When sued, the defendants argued that the chromolithographs were
not copyrightable.]
We shall do no more than mention the suggestion that painting
and engraving unless for a mechanical end are not among the useful arts, the progress of which Congress is empowered by the Constitution to promote. The Constitution does not limit the useful to
that which satisﬁes immediate bodily needs. It is obvious also that
the plaintiﬀs’ case is not aﬀected by the fact, if it be one, that the
pictures represent actual groups – visible things. They seem from
the testimony to have been composed from hints or description, not
from sight of a performance. But even if they had been drawn from
the life, that fact would not deprive them of protection. The opposite
proposition would mean that a portrait by Velasquez or Whistler was
common property because others might try their hand on the same
face. Others are free to copy the original. They are not free to copy
the copy. The copy is the personal reaction of an individual upon
nature. Personality always contains something unique. It expresses
its singularity even in handwriting, and a very modest grade of art
has in it something irreducible, which is one man’s alone. That something he may copyright unless there is a restriction in the words of
the act.
If there is a restriction it is not to be found in the limited pretensions of these particular works. The least pretentious picture has
more originality in it than directories and the like, which may be copyrighted.
[The copyright act in force at the time protected only deﬁned categories of works, one of which was ”pictorial illustrations or works
connected with the ﬁne arts.”] These chromolithographs are ”pictorial illustrations.” The word ”illustrations” does not mean that they
must illustrate the text of a book, and that the etchings of Rembrandt
or Steinla’s engraving of the Madonna di San Sisto could not be protected to-day if any man were able to produce them. Again, the act
however construed, does not mean that ordinary posters are not good
enough to be considered within its scope. The antithesis to ”illustrations or works connected with the ﬁne arts” is not works of ti le merit
or of humble degree, or illustrations addressed to the less educated
classes; it is ”prints or labels designed to be used for any other articles
of manufacture.” Certainly works are not the less connected with the
ﬁne arts because their pictorial quality a racts the crowd and therefore gives them a real use – if use means to increase trade and to help
to make money. A picture is none the less a picture and none the
less a subject of copyright that it is used for an advertisement. And
if pictures may be used to advertise soap, or the theatre, or monthly
magazines, as they are, they may be used to advertise a circus. Of
course, the ballet is as legitimate a subject for illustration as any other.

" 46#+&$5 ."55&3



A rule cannot be laid down that would excommunicate the paintings
of Degas.
It would be a dangerous undertaking for persons trained only to
the law to constitute themselves ﬁnal judges of the worth of pictorial
illustrations, outside of the narrowest and most obvious limits. At the
one extreme some works of genius would be sure to miss appreciation. Their very novelty would make them repulsive until the public
had learned the new language in which their author spoke. It may be
more than doubted, for instance, whether the etchings of Goya or the
paintings of Manet would have been sure of protection when seen
for the ﬁrst time. At the other end, copyright would be denied to pictures which appealed to a public less educated than the judge. Yet
if they command the interest of any public, they have a commercial
value – it would be bold to say that they have not an aesthetic and
educational value – and the taste of any public is not to be treated
with contempt. It is an ultimate fact for the moment, whatever may
be our hopes for a change. That these pictures had their worth and
their success is suﬃciently shown by the desire to reproduce them
without regard to the plaintiﬀs’ rights. We are of opinion that there
was evidence that the plaintiﬀs have rights entitled to the protection
of the law.

$PNQBSF 5IF VMUJNBUF HPPE EFTJSFE
JT CFUUFS SFBDIFE CZ GSFF USBEF JO JEFBT
5IF CFTU UFTU PG USVUI JT UIF QPXFS PG
UIF UIPVHIU UP HFU JUTFMG BDDFQUFE JO
UIF DPNQFUJUJPO PG UIF NBSLFU "CSBNT
W 6OJUFE 4UBUFT  64  
)PMNFT + EJTTFOUJOH 

$PNQFOEJVN PG 64 $PQZSJHIU 0óDF 1SBDUJDFT E FE 
As a general rule, the Copyright Oﬃce will not consider factors that
have no bearing on whether the originality requirement has been met.
The fact that a work may be novel, distinctive, innovative, or even
unique is irrelevant to this analysis. The Copyright Oﬃce does not
consider the aesthetic value, artistic merit, or intrinsic quality of a
work. For example, the Oﬃce will not look for any particular style of
creative expression. Likewise, the Oﬃce will not consider whether a
work is visually appealling or wri en in elegant prose. For the same
reasons, the Oﬃce will not consider the truth or falsity of the facts
set forth in a work of authorship. Nor will the Oﬃce consider the
soundness of the views expressed in the work.
The Oﬃce will focus only on the actual appearance or sound of
the work that has been submi ed for registration, but will not consider any meaning or signiﬁcance that the work may evoke. The Ofﬁce will not consider the author’s inspiration for the work, creative
intent, or intended meaning. The U.S. Copyright Oﬃce will not consider the author’s creative skill and experience, because the author’s
personal or professional history is irrelevant to the determination of
copyrightability.
The Oﬃce will not consider the amount of time, eﬀort, or expense
required to create the work. As a general rule, the Oﬃce will not con-

f 
'BDUPST 5IBU 8JMM /PU #F $POTJEFSFE JO
UIF &YBNJOBUJPO PG 0SJHJOBMJUZ



$)"15&3  $01:3*()5

sider possible design alternatives that the author may have considered when he or she created the work. Likewise, the Oﬃce will not
consider potential variations in the use of the work, such as the fact
that the work could be presented in a diﬀerent color, in a diﬀerent
size, or with a diﬀerent orientation. As a general rule, the materials
used to create a work have no bearing on the originality analysis. For
example, the U.S. Copyright Oﬃce will not consider the fact that a
jewelry design was constructed with precious metals or gemstones,
or the fact that a silk screen was printed on a particular paper stock.
The U.S. Copyright Oﬃce will not consider the marketability or commercial success of the work, because these issues are irrelevant to the
originality analysis.

$PQZSJHIU MBX JT FWFO NPSF
QPSOPHSBQIZGSJFOEMZ UIBO UIF 'JSTU
"NFOENFOU 5IF 'JSTU "NFOENFOU
XJMM POMZ QSPUFDU QPSOPHSBQIZ JG JU
JT OPU PCTDFOF PS JMMFHBM GPS PUIFS
SFBTPOT GPS FYBNQMF JG JU DPOUBJOT
EFQJDUJPOT PG DIJMESFO $PQZSJHIU MBX
PòFST QSPUFDUJPOT UP QPSOPHSBQIZ OP
NBUUFS XIBU NBUFSJBM JU DPOUBJOT 5IF
'JSTU "NFOENFOU NFSFMZ QSFWFOUT UIF
HPWFSONFOU GSPN JOUFSGFSJOH JO UIF DSF
BUJPO EJTUSJCVUJPO BOE DPOTVNQUJPO
PG QPSOPHSBQIZ UIBU JT OPU PCTDFOF
PS PUIFSXJTF JMMFHBM 8JUI UIF DVSSFOU
QSBDUJDF PG JOEJTDSJNJOBUFMZ BDDPSEJOH
QPSOPHSBQIJD XPSLT DPQZSJHIU QSP
UFDUJPO UIF HPWFSONFOU FODPVSBHFT
BOE JODFOUJWJ[FT UIF QSPEVDUJPO PG
QPSOPHSBQIZ UIBU JT OPOQSPHSFTTJWF
BOE OPOVTFGVM BOE UIFSFGPSF CFZPOE
UIF TDPQF PG UIF *OUFMMFDUVBM 1SPQFSUZ
$MBVTF PG UIF 64 $POTUJUVUJPO 5IJT
NVTU DFBTF "OO #BSUPX $PQZSJHIU
-BX BOE 1PSOPHSBQIZ  0S - 3FW 
 
.BSUJOFUUJ  'FE $BT  $$ $BM


.JUDIFMM #SPT 'JMN (SPVQ W $JOFNB "EVMU 5IFBUFS
 'E  UI $JS 
Plaintiﬀs-appellants owned a properly registered copyright on a motion picture titled ”Behind the Green Door.” Two groups of defendants, each group consisting of a theater and several individuals,
obtained copies of the movie without plaintiﬀs’ permission and infringed the copyright by exhibiting the ﬁlm at the theaters. We hold
that the district court erred in permi ing the assertion of obscenity as
an aﬃrmative defense to the claim of infringement, and, accordingly,
reverse without reaching the question whether the ﬁlm is obscene.
The district court did not base its decision on standards found
within the [1909 Copyright] Act, which it described as ”silent as to
works which are subject to registration and copyright.” The Act is
not ”silent.” Rather, the statutory language ”all the writings of an author” is facially all-inclusive, within itself admi ing of no exceptions.
There is not even a hint in the language of § 4 that the obscene nature
of a work renders it any less a copyrightable ”writing.”
Society’s view of what is moral and immoral continually changes.
To give one example, in Martine i v. Maguire, the play ”The Black
Crook,” because it featured women clad in ﬂesh-colored tights, was
held to be ”grossly indecent, and calculated to corrupt the morals
of the people” and hence uncopyrightable. By the early part of this
century, it had become clear that this judgment reﬂected the moral
standards of a bygone era.
Denying copyright protection to works adjudged obscene by the
standards of one era would frequently result in lack of copyright protection (and thus lack of ﬁnancial incentive to create) for works that
later generations might consider to be not only non-obscene but even
of great literary merit. Many works that are today held in high regard have been adjudged obscene in previous eras. English courts of
the nineteenth century found the works of Byron, Southey and Shelley to be immoral. American courts have found these books, among

" 46#+&$5 ."55&3



others, obscene: Edmund Wilson, M
H
C
;
Henry Miller, T
C
and T
C
; Erskine
Caldwell, G ’ L
A
; Lillian Smith, S
F
; D. H.
Lawrence, L
C
’ L
; Theodore Dreiser, A A
T
.
#FMDIFS W 5BSCPY
 'E  UI $JS 
Defendant’s primary contention is that the works were not entitled
to copyright protection since they, and the advertising material associated with them, fraudulently represented to the public that users of
the system described could beat the horses.
There is nothing in the Copyright Act to suggest that the courts are
to pass upon the truth or falsity, the soundness or unsoundness, of the
views embodied in a copyrighted work. The gravity and immensity
of the problems, theological, philosophical, economic and scientiﬁc,
that would confront a court if this view were adopted are staggering
to contemplate. It is surely not a task lightly to be assumed, and we
decline the invitation to assume it.



*EFB BOE &YQSFTTJPO
$PQZSJHIU "DU

In no case does copyright protection for an original work of authorship extend to any idea, procedure, process, system, method of operation, concept, principle, or discovery, regardless of the form in which
it is described, explained, illustrated, or embodied in such work.

It is hornbook law that ideas are not copyrightable, only an author’s
individual expression of those ideas. But what qualiﬁes as an ”idea”
can only be learned by seeing what courts treat as one. Sometimes
”idea” refers to the general creative concept for a work, as distinguished
from its more speciﬁc details. Sometimes ”idea” is used as a synecdoche for other § 102(b) exclusions – ”procedure, process, system,
method of operation” – that describe functional ma er in a work. In
addition, two closely related doctrines – merger and scènes à faire –
help implement these exclusions.
#MFIN W +BDPCT
 ' E  UI $JS 

 64$ f 
4VCKFDU NBUUFS PG DPQZSJHIU *O HFOFSBM



$)"15&3  $01:3*()5

Appellant Gary Blehm brought this copyright infringement action
against brothers Albert and John Jacobs and the Life is Good Company (collectively ”Life is Good”). Mr. Blehm is the creator of copyrighted posters featuring cartoon characters called ”Penmen.” He
contends that numerous Life is Good depictions of a cartoon character called ”Jake” infringe on his copyrighted works. The district
court granted Life is Good’s motion for summary judgment, holding
that no infringement occurred because the copyrighted and accused
works are not substantially similar.
I. B
Mr. Blehm is a commercial artist who lives in Colorado Springs, Colorado. In the late 1980s, he developed characters called ”Penmen.”
According to Mr. Blehm, each Penman is ”a deceptively-simple looking ﬁgure” that ”engages in a variety of activities pulled directly from
his colorful life experiences.” The Penmen have ”round heads, disproportionately large half-moon smiles, four ﬁngers, large feet, disproportionately long legs, and a message of unbridled optimism.”
The Penmen are a product of Mr. Blehm’s commercial art training.
Through his training, Mr. Blehm learned how to ”add a slight bend
to a ﬁgure’s limb to show weight bearing into it” and how, as he puts
it, to apply negative space. Eventually, Mr. Blehm developed rules
and guidelines for drawing each Penman. These rules and guidelines
include a speciﬁc shape for each Penman’s head, speciﬁc length and
height requirements for each character, rules on ﬂuidity and perspective, and the ”Penmen parallel curve,” which Mr. Blehm employs to
”create eye-pleasing shapes within the negative space.”
In 1990, Mr. Blehm began selling his posters to distributors. From
1990 to 2004, Prints Plus sold his posters nationally.
Starting in 1989, the Jacobs brothers designed and sold t-shirts
”infused with a positive undertone as a reﬂection of their beliefs.”
The brothers sold t-shirts in areas around Boston, including Harvard
Square, not far from the Harvard Coop. During the 1993 holiday season, the Jacobses sold t-shirts from carts in the Cambridgeside Galleria and the Emerald Square Mall, both of which had Prints Plus stores
that sold Mr. Blehm’s posters.
According to the Jacobses, around April 1994 John Jacobs drew a
sketch of a ﬁgure with a red face, wide smile, sunglasses, and a beret.
The ﬁgure was enclosed in two circles. John hung the sketch on the
wall of the brothers’ apartment.
The Jacobses recall hosting a party in August 1994 at their apartment and soliciting feedback on the sketch from their friends. After a
friend stated that the ﬁgure in the sketch ”really has life ﬁgured out,”
John Jacobs wrote ”Life is good” under the image. They named the
image ”Jake,” a spinoﬀ of their last name.

" 46#+&$5 ."55&3



The Jacobses soon made and sold t-shirts featuring Jake at street
fairs and to retailers. As demand for the shirts increased, John Jacobs
added a torso, arms, and feet to the Jake head. Jake was portrayed engaging in simple activities, such as biking, hiking, golﬁng, and playing soccer.
The Jacobses incorporated Life is Good in 1997 with the ”overarching themes of optimism, simplicity, humor, and humility.”
II. D
A. Substantial Similarity
1. Legal Framework
In order to prove copying of legally protectable material, a plaintiﬀ must typically show substantial similarity between legally [protectable] elements of the original work and the allegedly infringing
work. This commonly stated rule raises two questions: First, what
elements of a copyrighted work are legally protectable? Second,
how do courts determine whether a copyrighted work’s legally protectable elements are ”substantially similar” to an accused work?
Section 102(a) of the Copyright Act states that a copyright protects
the ”original works of authorship ﬁxed in any tangible medium of expression,” including pictorial and graphic works. 17 U.S.C. S 102(a).
To gain protection, the work must demonstrate at least some minimal
degree of creativity, but even a slight amount will suﬃce. The vast
majority of works make the grade quite easily, as they possess some
creative spark, no ma er how crude, humble or obvious it might be.
But legal protection does not extend to all aspects of a copyrighted
work. Section 102(b) provides, ”In no case does copyright protection
... extend to any idea ... [or] concept ... regardless of the form in which
it is described, explained, illustrated, or embodied in such work.” 17
U.S.C. S 102(b). This provision enshrines the fundamental tenet that
copyright protection extends only to the author’s original expression
and not to the ideas embodied in that expression.
Thus, courts comparing works must ﬁrst distill the protectable elements of the copyrighted work – i.e., determine what aspects constitute protectable expression. But this process, although sound in theory, is diﬃcult to apply in practice. More than 50 years ago, Judge
Learned Hand recognized that ”[t]he test for infringement of a copyright is of necessity vague.” Peter Pan Fabrics, Inc. v. Martin Weiner
Corp.. Because ”no principle can be stated as to when an imitator has
gone beyond copying the ’idea,’ and has borrowed its ’expression[,]’
[d]ecisions must therefore inevitably be ad hoc.” Id.We follow this
case-by-case approach, and are mindful that copyright law seeks to
achieve a proper balance between competition based on public ideas

1FUFS 1BO 'BCSJDT  'E  OE $JS




$PVOUSZ ,JET  'E  UI $JS


"MJPUUJ  'E  UI $JS 

4UVSE[B  'E  %$ $JS 

$)"15&3  $01:3*()5

and incentive to produce original work.
Because the idea/expression distinction is the most complex part
of the substantial similarity inquiry, we discuss a few examples
where courts have separated the two. In Country Kids ’N City Slicks,
Inc. v. Sheen, this court held that copyright protection did not ”extend to the size, shape and medium” of wooden dolls. We explained
that the Copyright Act is concerned with artistic innovation and excludes protection for a work’s ”utilitarian qualities.” The idea of a
wooden doll is not copyrightable, nor are ”any basic and utilitarian
aspects of the dolls, such as the shape of a human body and standard
doll poses which are both friendly and inviting and also utilitarian in
their ease of manufacture and adaptability to the a achment of various wardrobes.”
Similarly, a copyright owner has no monopoly over the idea of
fashion dolls with a bra y look or a itude, or dolls sporting trendy
clothing. Nor does copyright protection extend to the idea of creating
a doll with an upturned nose, bow lips, and widely spaced eyes, even
if the allegedly infringing work has explicitly taken this idea from the
copyrighted work.
Copyright instead protects the particularized expression of the
idea of a doll with such features. For example, although a copyright
owner has no monopoly over the idea of a muscular doll in a standard pose, the owner may have a valid infringement claim for copying of the particularized expression of that idea, such as the decision
to accentuate certain muscle groups relative to others. A copyright
owner’s original stylistic choices qualify as protectable expression if
the choices are not dictated by the underlying idea. See Alio i v. R.
Dakin & Co. (stuﬀed dinosaur toys cannot be substantially similar because of shared physiognomy, but a distinctive ”eye style and stitching” could qualify as protectable expression if they are ”not dictated
by the idea of stuﬀed dinosaur dolls”).
In architecture, there is no copyright protection for the idea of
using domes, wind-towers, parapets and arches.” Sturdza v. United
Arab Emirates. ”To hold otherwise would render basic architectural
elements unavailable to architects generally, thus running afoul of
the very purpose of the idea/expression distinction: promoting incentives for authors to produce original work while protecting society’s
interest in the free ﬂow of ideas.” On the other hand, the combination of common architectural elements and use of speciﬁc designs
may constitute original expression that is protected. An architectural
design may infringe if its use of public-domain elements gives oﬀ
a similar unique eﬀect in decoration and design as the copyrighted
work.
Thus, a sweater designer can have copyright protection over an
original way of using squirrels as a design element in conjunction

" 46#+&$5 ."55&3



with fall colors, stripes, and panels, even though those elements individually constitute ideas in the public domain. See Knitwaves, Inc. v.
Lollytogs Ltd.. A plaintiﬀ’s ”selective and particularized” alterations
of a public-domain carpet pa ern also can constitute protectable expression. Tufenkian Imp./Exp. Ventures, Inc. v. Einstein Moomjy, Inc..

-PMMZUPHT
$JS

 'E 



E

5VGFOLJBO  'E  OE $JS 

2. Comparing the Penmen and Jake Images
The district court was correct that Mr. Blehm has no copyright over
the idea of a cartoon ﬁgure holding a birthday cake, catching a Frisbee, skateboarding, or engaging in various other everyday activities.
Nor can the Jake images infringe on the Penmen because the ﬁgures
share the idea of using common anatomical features such as arms,
legs, faces, and ﬁngers, which are not protectable elements. See Baby
Buddies, Inc. v. Toys ”R” Us, Inc.. (no copyright protection over common anatomical features of teddy bear). Mr. Blehm’s copyright also
does not protect Penmen poses that are a ributable to an associated
activity, such as reclining while taking a bath or lounging in an inner
tube. These everyday activities, common anatomical features, and
natural poses are ideas that belong to the public domain; Mr. Blehm
does not own these elements.
Although we do not consider these unprotected elements in our
substantial similarity analysis, we acknowledge that Mr. Blehm’s
works do contain some protectable expression. The Penmen at ﬁrst
glance might be considered simple stick ﬁgures, but they are more
nuanced than a child’s rudimentary doodling. For example, the prototypical Penman has a rounded, half-moon smile that takes up a substantial portion of the face. Mr. Blehm has chosen to omit any other
facial features on the Penmen. Each ﬁgure is ﬁlled in black, except for
the white half-moon smile, and each Penman’s head is detached, hovering above the body. Many of the Penmen stand facing the viewer,
ﬂashing the half-moon smile.
Mr. Blehm also drew the Penmen according to his own rules and
guidelines. The ﬁgure’s head might be perceived as slightly disproportional to the body. Its arms and legs are thin, long, and disproportionate to the torso, which is relatively short. Mr. Blehm also chose to
give the Penmen four ﬁngers – each about as thick as their arms and
legs – on each hand, as well as feet that are disproportionately long
and thick compared with the rest of the body.
Having identiﬁed protectable expression in Mr. Blehm’s drawings, we must determine whether that expression is substantially similar to the allegedly infringing Life is Good images. Life is Good is not
entitled to summary judgment unless its Jake ﬁgures are so dissimilar
from the protectable elements of the Penmen that no reasonable jury
could ﬁnd for Mr. Blehm on the question of substantial similarity.
To show substantial similarity, Mr. Blehm provided the district

#BCZ #VEEJFT  'E  UI $JS




$)"15&3  $01:3*()5

court with an exhibit juxtaposing 67 individual Penmen with a corresponding, allegedly infringing Jake image. We have reviewed these
images and agree with the district court’s grant of summary judgment in favor of Life is Good. We now address two of Mr. Blehm’s
proposed comparisons, which he highlights in his appellate brief,
and explain why the Life is Good images are so dissimilar from the
protectable elements of Mr. Blehm’s images that no reasonable jury
could ﬁnd in his favor.
a. The Peace Sign Images

1FBDF TJHO JNBHFT

The ﬁrst example in Mr. Blehm’s exhibit juxtaposes a Penman and
Jake image standing and displaying the peace sign. Because we must
separate unprotected ideas from expression, our analysis does not
consider that both drawings share the idea of a cartoon ﬁgure making
a common hand gesture. But we do consider whether the Jake image
is substantially similar to Mr. Blehm’s expression of this idea.
Mr. Blehm urges us to ﬁnd certain similarities between the images. He notes that both have round heads. But Mr. Blehm has no
copyright protection in general human features. Further, the ﬁgures’
heads are not similarly round. Jake’s head is more oval and somewhat misshapen, whereas the Penman’s head is circular and uniform.
Mr. Blehm suggests that the ﬁgures have similar proportions,
such as the size of the ﬁgures’ heads, arms, legs, and feet compared
with their bodies. A close review of the ﬁgures, however, yields the
opposite conclusion. Jake’s head is very large compared with the
body, while the Penman’s head is relatively proportional. The Penman’s arms and legs are long and disproportionate to its truncated
torso. Jake, on the other hand, has more proportional limbs compared with his torso. The ﬁgures’ feet are distinctly diﬀerent: the
Penman’s are thick, long, and roll-shaped, but Jake’s are shorter and
triangular.
Nevertheless, there are some similarities between the Penman and
Jake. Both have black-line bodies, four ﬁngers, and large half-moon
smiles, and their feet are pointed outward. But even these similarities
have important diﬀerences, or are not protectable expression. For
example, Jake’s ﬁngers appear stubbier. The choice to display the
ﬁgures’ feet outward also naturally ﬂows from the common idea of
drawing a two-dimensional stick ﬁgure and is thus unprotected.
The ﬁgures’ smiles thus seem to be the crux of this litigation. The
Penman and Jake both face the viewer with disproportionately large
half-moon smiles. A smile can be drawn in various ways. Here, they
share a crescent shape, but the idea of a crescent-shaped smile is unprotected. Rather, the expression of the smiles must be substantially
similar and important to the overall work.
The Penman’s smile is all white, as is Jake’s. The smiles on both

" 46#+&$5 ."55&3



ﬁgures take up a large portion of the head. But the Penman’s smile
is rounded on the tips, whereas the tips of Jake’s smile are sharper
angled. Jake’s smile, by virtue of the size of his head, is much larger
compared with his body than is the Penman’s. And although both
smiles are white, the Penman’s is set on an all-black head, making it
appear diﬀerent from Jake’s, which is the outline of a smile on a white
head with black sunglasses.
Indeed, Mr. Blehm’s decision to omit eyes and other facial features on the Penman makes the ﬁgure susceptible to an interpretation
that the Penman is not smiling at all. One interpretation is that the
white space on the head is not a smile, but is the Penman’s face with
no features. The black above the half-moon shape can be perceived
as hair swooping down over the Penman’s forehead. Thus, the Penman’s lack of facial features make it susceptible to diﬀerent interpretations. The Jake ﬁgure is not susceptible to similar confusion.
Any similarity between smiles also is insubstantial in light of other
diﬀerences between the ﬁgures. Jake’s head is a ached to the body,
and his head is white and has black sunglasses. The Penman’s head is
detached and is black with no eyes. Jake sports a beret, and his whole
ﬁgure is displayed on a color background, whereas the Penman has
no headwear and is portrayed against a plain white background.
The Jake image’s arms are positioned diﬀerently from the Penman, with Jake’s left arm curved, rather than sharp and angular. Mr.
Blehm also chose a unique feature for the Penman’s peace-sign expression – white space in the ﬁgure’s hand – that the Jake image does
not share.
We conclude that no reasonable juror could determine that the
Jake ﬁgure is substantially similar to the protected, expressive choices
Mr. Blehm used for the Penman ﬁgure.

'SJTCFF JNBHFT

b. The Frisbee Images
In another example, a Penman and Jake a empt to catch Frisbees between their legs. The two ﬁgures’ poses are similar – suspended in
the air with legs outstretched and a hand descending to catch the disc
– but we do not consider the pose in our analysis. Such a pose is common to this activity and is not protected expression. Again, the ﬁgures have large, half-moon smiles. And unlike the ”peace sign” Jake,
this Jake image has legs that are disproportionate to a truncated torso.
The Penman’s legs also are long with respect to the torso, but not as
disproportionate as Jake’s.
Jake’s legs are curved, but the Penman’s are straightened. The
Jake image’s head diﬀers in the same important ways as in the ”peace
sign” images. Jake’s arms appear to extend from his head, but the
Penman’s arms a ach to the top of the torso. Jake’s torso is much
thinner (and disproportionately shorter) than the Penman’s; Jake has

4FMFDUFE PUIFS JNBHFT



$)"15&3  $01:3*()5

three ﬁngers on each hand (not four); and the Jake image, unlike the
Penman image, incorporates color on the canvas and disc. Jake’s feet
are deﬁned – toes and arches are visible – but the Penman’s are not.
Although the images share a similar idea of catching a Frisbee between the legs, the protectable expression in the Penman is not substantially similar to the Jake image.
c. Other Images
Mr. Blehm highlights 65 other Penmen as having been copied. Attached to this opinion is the ”Penmen-Jake Chart” Mr. Blehm submitted to the district court in an eﬀort to demonstrate substantial similarity.
We have reviewed these images, and an analysis similar to the
discussion above applies.
Copying alone is not infringement. The infringement determination depends on what is copied. Assuming Life is Good copied Penmen images when it produced Jake images, our substantial similarity
analysis shows it copied ideas rather than expression, which would
make Life is Good a copier but not an infringer under copyright law.
8BMLFS W 5JNF -JGF 'JMNT *OD
 'E  E $JS 
In the district court, appellant proﬀered lists of speciﬁc alleged similarities in an a empt to prove fragmented literal similarity between
the book and the ﬁlm. None of these claims alters our conclusion that
the district court properly held that as a ma er of law no substantial
similarity exists between the protectible elements of the works. For
example, appellant notes that both the book and the ﬁlm depict cockﬁghts, drunks, stripped cars, prostitutes and rats; both feature as central characters third- or fourth-generation Irish policemen who live in
Queens and frequently drink; both show disgruntled, demoralized
police oﬃcers and unsuccessful foot chases of ﬂeeing criminals.
These similarities, however, relate to uncopyrightable material.
Elements such as drunks, prostitutes, vermin and derelict cars would
appear in any realistic work about the work of policemen in the South
Bronx. These similarities therefore are unprotectible as “scènes à
faire,” that is, scenes that necessarily result from the choice of a se ing
or situation. Neither does copyright protection extend to copyright or
“stock” themes commonly linked to a particular genre. Foot chases
and the morale problems of policemen, not to mention the familiar
ﬁgure of the Irish cop, are venerable and often-recurring themes of
police ﬁction. As such, they are not copyrightable except to the extent they are given unique – and therefore protectible – expression in
an original creation.

" 46#+&$5 ."55&3



)VMB 1SPCMFN
Consider this photograph and stained glass image of hula dancers.
The dancers’ pose (kneeling, with right arm extended, etc.) is traditional. So is their dress (including the lei, etc.). Does the stained glass
infringe on the photograph? Are there further facts it would be helpful to know?
#BLFS W 4FMEFO
 64  
Charles Selden, the testator of the complainant in this case, in the year
1859 took the requisite steps for obtaining the copyright of a book, entitled ”Selden’s Condensed Ledger, or Book-keeping Simpliﬁed,” the
object of which was to exhibit and explain a peculiar system of bookkeeping. In 1860 and 1861, he took the copyright of several other
books, containing additions to and improvements upon the said system. The bill of complaint was ﬁled against the defendant, Baker, for
an alleged infringement of these copyrights.
The book or series of books of which the complainant claims the
copyright consists of an introductory essay explaining the system
of book-keeping referred to, to which are annexed certain forms or
blanks, consisting of ruled lines, and headings, illustrating the system and showing how it is to be used and carried out in practice.
This system eﬀects the same results as book-keeping by double entry;
but, by a peculiar arrangement of columns and headings, presents
the entire operation, of a day, a week, or a month, on a single page,
or on two pages facing each other, in an account-book. The defendant uses a similar plan so far as results are concerned; but makes
a diﬀerent arrangement of the columns, and uses diﬀerent headings.
If the complainant’s testator had the exclusive right to the use of the
system explained in his book, it would be diﬃcult to contend that the
defendant does not infringe it, notwithstanding the diﬀerence in his
form of arrangement; but if it be assumed that the system is open to
public use, it seems to be equally diﬃcult to contend that the books
made and sold by the defendant are a violation of the copyright of
the complainant’s book considered merely as a book explanatory of
the system. Where the truths of a science or the methods of an art are
the common property of the whole world, any author has the right
to express the one, or explain and use the other, in his own way. As
an author, Selden explained the system in a particular way. It may
be conceded that Baker makes and uses account-books arranged on
substantially the same system; but the proof fails to show that he has
violated the copyright of Selden’s book, regarding the la er merely
as an explanatory work; or that he has infringed Selden’s right in any
way, unless the la er became entitled to an exclusive right in the system.

#BTFE PO 3FFDF W *TMBOE 5SFBTVSFT "SU
(BMMFSZ *OD  ' 4VQQ E  %
)BX 

,JN 5BZMPS 3FFDF .BLBOBOJ

.BSZMFF $PMVDDJ /PIF



4FMEFOhT $POEFOTFE -FEHFS

$)"15&3  $01:3*()5

It is contended that he has secured such exclusive right, because
no one can use the system without using substantially the same ruled
lines and headings which he has appended to his books in illustration
of it. In other words, it is contended that the ruled lines and headings, given to illustrate the system, are a part of the book, and, as
such, are secured by the copyright; and that no one can make or use
similar ruled lines and headings, or ruled lines and headings made
and arranged on substantially the same system, without violating the
copyright.
There is no doubt that a work on the subject of book-keeping,
though only explanatory of well-known systems, may be the subject
of a copyright; but, then, it is claimed only as a book. Such a book
may be explanatory either of old systems, or of an entirely new system; and, considered as a book, as the work of an author, conveying
information on the subject of book-keeping, and containing detailed
explanations of the art, it may be a very valuable acquisition to the
practical knowledge of the community. But there is a clear distinction between the book, as such, and the art which it is intended to
illustrate. The mere statement of the proposition is so evident, that
it requires hardly any argument to support it. The same distinction
may be predicated of every other art as well as that of book-keeping.
A treatise on the composition and use of medicines, be they old or
new; on the construction and use of ploughs, or watches, or churns;
or on the mixture and application of colors for painting or dyeing;
or on the mode of drawing lines to produce the eﬀect of perspective,
– would be the subject of copyright; but no one would contend that
the copyright of the treatise would give the exclusive right to the art
or manufacture described therein. The copyright of the book, if not
pirated from other works, would be valid without regard to the novelty, or want of novelty, of its subject-ma er. The novelty of the art
or thing described or explained has nothing to do with the validity of
the copyright. To give to the author of the book an exclusive property
in the art described therein, when no examination of its novelty has
ever been oﬃcially made, would be a surprise and a fraud upon the
public. That is the province of le ers-patent, not of copyright. The
claim to an invention or discovery of an art or manufacture must be
subjected to the examination of the Patent Oﬃce before an exclusive
right therein can be obtained; and it can only be secured by a patent
from the government.
The copyright of a work on mathematical science cannot give to
the author an exclusive right to the methods of operation which he
propounds, or to the diagrams which he employs to explain them,
so as to prevent an engineer from using them whenever occasion requires. The very object of publishing a book on science or the useful
arts is to communicate to the world the useful knowledge which it

" 46#+&$5 ."55&3



contains. But this object would be frustrated if the knowledge could
not be used without incurring the guilt of piracy of the book. And
where the art it teaches cannot be used without employing the methods and diagrams used to illustrate the book, or such as are similar to
them, such methods and diagrams are to be considered as necessary
incidents to the art, and given therewith to the public; not given for
the purpose of publication in other works explanatory of the art, but
for the purpose of practical application.
Of course, these observations are not intended to apply to ornamental designs, or pictorial illustrations addressed to the taste. Of
these it may be said, that their form is their essence, and their object,
the production of pleasure in their contemplation. This is their ﬁnal
end. They are as much the product of genius and the result of composition, as are the lines of the poet or the historian’s periods. On
the other hand, the teachings of science and the rules and methods
of useful art have their ﬁnal end in application and use; and this application and use are what the public derive from the publication of
a book which teaches them. But as embodied and taught in a literary
composition or book, their essence consists only in their statement.
This alone is what is secured by the copyright. The use by another
of the same methods of statement, whether in words or illustrations,
in a book published for teaching the art, would undoubtedly be an
infringement of the copyright.
Recurring to the case before us, we observe that Charles Selden,
by his books, explained and described a peculiar system of bookkeeping, and illustrated his method by means of ruled lines and blank
columns, with proper headings on a page, or on successive pages.
Now, whilst no one has a right to print or publish his book, or any
material part thereof, as a book intended to convey instruction in the
art, any person may practise and use the art itself which he has described and illustrated therein. The use of the art is a totally diﬀerent
thing from a publication of the book explaining it. The copyright of a
book on book-keeping cannot secure the exclusive right to make, sell,
and use account-books prepared upon the plan set forth in such book.
Whether the art might or might not have been patented, is a question
which is not before us. It was not patented, and is open and free to
the use of the public. And, of course, in using the art, the ruled lines
and headings of accounts must necessarily be used as incident to it.
The conclusion to which we have come is, that blank accountbooks are not the subject of copyright; and that the mere copyright
of Selden’s book did not confer upon him the exclusive right to make
and use account-books, ruled and arranged as designated by him and
described and illustrated in said book.
#JLSBNhT :PHB $PMMFHF PG *OEJB W &WPMBUJPO :PHB



$)"15&3  $01:3*()5

 'E  UI $JS 
We must decide whether a sequence of twenty-six yoga poses and
two breathing exercises developed by Bikram Choudhury and described in his 1979 book, B
’ B
Y
C
, is entitled
to copyright protection.
In 1971, Bikram Choudhury, the self-proclaimed ”Yogi to the
stars,” arrived in Beverly Hills, California. He soon became a central
ﬁgure in the growing popularity of yoga in the United States. Choudhury developed a sequence of twenty-six asanas and two breathing exercises, arranged in a particular order, which he calls the ”Sequence.” Choudhury opened his own studio, where he began oﬀering ”Bikram Yoga” classes. In a Bikram Yoga class, the Sequence is
practiced over the course of ninety minutes, to a series of instructions
(the ”Dialogue”), in a room heated to 105 degrees Fahrenheit to simulate Choudhury’s native Indian climate.
Evolation Yoga oﬀers several types and styles of yoga, including ”hot yoga,” which is similar to ”Bikram’s Basic Yoga System.”
Evolation acknowledges that hot yoga ”includes 26 postures and two
breathing exercises and is done for 90 minutes, accompanied by a series of oral instructions, in a room heated to approximately 105 degrees Fahrenheit.” [Choudhury sued.]
Though Choudhury emphasizes the aesthetic a ributes of the Sequence’s ”graceful ﬂow,” at bo om, the Sequence is an idea, process,
or system designed to improve health. Copyright protects only the
expression of this idea – the words and pictures used to describe the
Sequence – and not the idea of the Sequence itself.
A. The Sequence Is an Unprotectable Idea.

1BMNFS  'E  UI $JS 

Following Baker, and recognizing this vital distinction between ideas
and expression, courts have routinely held that the copyright for a
work describing how to perform a process does not extend to the process itself. In Palmer v. Braun, for example, the Eleventh Circuit held
that meditation exercises described in a copyrighted manual on exploring the consciousness were ”a process” unentitled to copyright
protection. The court explained that the ”exercises, while undoubtedly the product of much time and eﬀort, are, at bo om, simply a
process for achieving increased consciousness. Such processes, even
if original, cannot be protected by copyright.”
As Choudhury describes it, the Sequence is a ”system” or a
”method” designed to ”systematically work every part of the body,
to give all internal organs, all the veins, all the ligaments, and all the
muscles everything they need to maintain optimum health and maximum function. An essential element of this ”system” is the order in
which the yoga poses and breathing exercises are arranged. B
’

" 46#+&$5 ."55&3



B
Y
C
instructs readers, ”Do the poses in the strict
order given in this book. Nothing about Bikram’s Beginning Yoga
Class is haphazard. It is designed to scientiﬁcally warm and stretch
muscles, ligaments, and tendons in the order in which they should
be stretched.” For instance, Choudhury explains, ”Camel Pose (Ustrasana) stretches the abdomen and compresses the spine; so for the
next posture, I chose the Rabbit Pose (Sasangasana), which does the
converse: stretches the back and compresses the abdomen.”
Choudhury contends that the Sequence’s arrangement of postures is ”particularly beautiful and graceful.” But beauty is not a basis
for copyright protection. The performance of many ideas, systems,
or processes may be beautiful: a surgeon’s intricate movements, a
book-keeper’s careful notations, or a baker’s kneading might each
possess a certain grace for at least some viewers. Indeed, from Vermeer’s milkmaid to Lewis Hine’s power house mechanic, the individual engrossed in a process has long a racted artistic a ention. But
the beauty of the process does not permit one who describes it to
gain, through copyright, the monopolistic power to exclude all others
from practicing it. This is true even where, as here, the process was
conceived with at least some aesthetic considerations in mind. Just
as some steps in a recipe may reﬂect no more than the author’s belief
that a particular ingredient is beautiful or that a particular cooking
technique is impressive to watch and empowering to practice, some
elements in Choudhury’s Sequence may reﬂect his aesthetic preferences. Yet just like the recipe, the Sequence remains unprotectable as
a process the design of which primarily reﬂects function, not expression.

+PIBOOFT 7FSNFFS 5IF .JMLNBJE

B. The Sequence Is Not a Copyrightable Compilation.
By claiming copyright protection for the Sequence as a compilation,
Choudhury misconstrues the scope of copyright protection for compilations. As we have explained, the Sequence is an idea, process, or
system; therefore, it is not eligible for copyright protection. That the
Sequence may possess many constituent parts does not transform it
into a proper subject of copyright protection. Virtually any process
or system could be dissected in a similar fashion. Baker’s examples
of ”how-to” treatises are instructive: ”A treatise on the construction
and use of ploughs, or watches, or churns, or on the mode of drawing
lines to produce the eﬀect of perspective” would likely list the steps
necessary to perform the process it describes. The watchmaking treatise’s author could not claim a copyright in the process of making a
watch, however, by breaking down the process into multiple steps
and labeling it a ”compilation.” Likewise, Choudhury cannot obtain
copyright protection for the Sequence as a compilation by separately
identifying the poses and breathing exercises it contains.

-FXJT )JOF 1PXFS IPVTF NFDIBOJD
XPSLJOH PO TUFBN QVNQ



8IBUFWFS *U 5BLFT  'E  
UI $JS 

$)"15&3  $01:3*()5

Moreover, according to Choudhury himself, the medical and functional considerations at the heart of the Sequence compel the very selection and arrangement of poses and breathing exercises for which
he claims copyright protection. According to Bikram’s Beginning
Yoga Class, the ”strict order” of the poses ”is designed to scientiﬁcally warm and stretch muscles, ligaments, and tendons in the order
in which they should be stretched.” Read in the light most favorable
to Choudhury, the record demonstrates that the overarching reason
for the organization of the poses and breathing exercises in the Sequence is to further the basic goals of the method: to a ain ”[p]roper
weight, muscle tone, glowing complexion, boundless energy, vibrant
good health, and a sense of well-being.” The Sequence’s composition
renders it more eﬀective as a process or system, but not any more
suitable for copyright protection as an original work of authorship.
It makes no diﬀerence that similar results could be achieved
through a diﬀerent organization of yoga poses and breathing exercises. Choudhury argues that he could have chosen from ”hundreds
of postures” and ”countless arrangements of these postures” in developing the Sequence. But the possibility of a aining a particular
end through multiple diﬀerent methods does not render the uncopyrightable a proper subject of copyright. See ATC Distribution Group,
Inc. v. Whatever It Takes Transmissions & Parts, Inc. (”To be sure, the
publisher of a catalog describing a transmission parts numbering system could have arranged the parts information in other ways that
were potentially less clear or useful, but this fact alone is insuﬃcient
to demonstrate the creativity necessary for copyright protection.”).
Though it may be one of many possible yoga sequences capable of
a aining similar results, the Sequence is nevertheless a process and
is therefore ineligible for copyright protection.
C. The Sequence Is Not a Copyrightable Choreographic Work.

$PNQFOEJVN ** 4 

The Sequence is not copyrightable as a choreographic work for the
same reason that it is not copyrightable as a compilation: it is an idea,
process, or system to which copyright protection may ”in no case”
extend. We recognize that the Sequence may involve ”static and kinetic successions of bodily movement in certain rhythmic and spatial relationships.”. So too would a method to churn bu er or drill
for oil. That is no accident: ”successions of bodily movement” often serve basic functional purposes. Such movements do not become
copyrightable as ”choreographic works” when they are part and parcel of a process. Even if the Sequence could ﬁt within some colloquial
deﬁnitions of dance or choreography, it remains a process ineligible
for copyright protection.
Our day-to-day lives consist of many routinized physical movements, from brushing one’s teeth to pushing a lawnmower to shaking

" 46#+&$5 ."55&3



a Polaroid picture, that could be (and, in two of the preceding examples, have been) characterized as forms of dance. Without a proper
understanding of the idea/expression dichotomy, one might obtain
monopoly rights over these functional physical sequences by describing them in a tangible medium of expression and labeling them choreographic works.

4IBLF JU TIBLF JU MJLF B 1PMBSPJE
QJDUVSF
0VU,BTU )FZ :B -B'BDF 3FDPSET


IV. C
Although there is no cause to dispute the many health, ﬁtness, spiritual, and aesthetic beneﬁts of yoga, and Bikram Yoga in particular,
they do not bring the Sequence into the realm of copyright protection.
$PODSFUF .BDIJOFSZ $P W $MBTTJD -BXO 0SOBNFOUT
 'E  TU $JS 
Some ideas admit of only a limited number of expressions. When
there is essentially only one way to express an idea, the idea and its
expression are inseparable and copyright is no bar to copying that
expression. See, e.g., Herbert Rosenthal Jewelry Corp. v. Kalpakian
(idea and expression of copyrighted “jeweled bee pin” inseparable
and thus copying not prohibited); Morrissey v. Proctor & Gamble
Co. (since few ways to express rules for “sweepstakes,” no infringement although defendant’s rules only slightly diﬀerent from plaintiﬀ’s rules).7 When the idea and its expression are not completely
inseparable, there may still be only a limited number of ways of expressing the idea. In such a case, the burden of proof is heavy on the
plaintiﬀ who may have to show “near identity” between the works
at issue. This showing is necessary because, as idea and expression
merge, fewer and fewer aspects of a work embody a unique and creative expression of the idea; a copyright holder must then prove substantial similarity to those few aspects of the work that are expression
not required by the idea. …

)FSCFSU 3PTFOUIBM  'E  UI
$JS
.PSSJTTFZ  'E  TU $JS 
#BTFE PO -BQJOF W 4FJOGFME /P 
DW  8-  4%/: 4FQU
 

5IF 4OFBLZ $IFG

$PPLJOH GPS ,JET 1SPCMFN
Missy Lapine is the author of T
S
C : S
S
H
H
F
K ’F
M
(published
2007), which “presents over 75 recipes that ingeniously disguise the
most important superfoods inside kids’ favorite meals.” Jessica Seinfeld is the author of D
D
: S
S
G
Y
K
E
G
F
(published 2008), which “is ﬁlled with
7

The rationale for this rule, as Judge Aldrich stated, is that “to permit copyrighting [in that case] would mean that a party or parties, by copyrighting a mere
handful of forms [of expression], could exhaust all possibilities of future use of the
substance ... [and thus] the subject ma er would be appropriated by permi ing the
copyrighting of its expression. We cannot recognize copyright as a game of chess
in which the public can be checkmated.”

%FDFQUJWFMZ %FMJDJPVT



$)"15&3  $01:3*()5

traditional recipes that kids love, except they’re stealthily packed
with veggies hidden in them so kids don’t even know!” Infringement? Are there further facts it would be helpful to know?

#

)BOE +

$PNQBSF 1JFSSF .FOBSE EJE OPU XBOU
UP DPNQPTF BOPUIFS 2VJYPUF XIJDI
TVSFMZ JT FBTZ FOPVHI  IF XBOUFE UP
DPNQPTF UIF 2VJYPUF /PS TVSFMZ OFFE
POF IBWF UP TBZ UIBU IJT HPBM XBT OFWFS
B NFDIBOJDBM USBOTDSJQUJPO PG UIF PSJH
JOBM IF IBE OP JOUFOUJPO PG DPQZJOH JU
)JT BENJSBCMF BNCJUJPO XBT UP QSPEVDF
B OVNCFS PG QBHFT XIJDI DPJODJEFE 
XPSE GPS XPSE BOE MJOF GPS MJOF  XJUI
UIPTF PG .JHVFM EF $FSWBOUFT +PSHF
-VJT #PSHFT 1JFSSF .FOBSE "VUIPS PG UIF
2VJYPUF  "OESFX )VSMFZ USBOT 

4IFMEPO W .FUSP(PMEXZO 1JDUVSFT $PSQ
 'E  E $JS 
Borrowed the work must indeed not be, for a plagiarist is not himself
pro tanto an “author”; but if by some magic a man who had never
known it were to compose anew Keats’s Ode on a Grecian Urn, he
would be an “author,” and, if he copyrighted it, others might not copy
that poem, though they might of course copy Keats’s.

Because of this rule permi ing multiple independent creation, copyright (like trade secret) does not need complicated priority doctrines,
as patent and trademark do. The price paid for simplicity here,
though, is that copyright (like trade secret) must include proof of
copying from the plaintiﬀ as part of its infringement analysis.
Two kinds of issues about initial copyright ownership do arise
with some regularity. First, there is the problem of whether certain
kinds of allegedly ”creative” processes should be regarded as resulting in copyrightable authorship at all. Second, there is the problem of dividing up ownership among multiple parties who do contribute authorship. Copyright slices this problem up along two dimensions: contemporaneous collaborations are addressed as joint
works or works made for hire, whereas sequential creation is analyzed in terms of derivative works.



0TDBS 8JMEF /P 
/BQPMFPO 4BSPOZ o XBT B
DFMFCSJUZ QIPUPHSBQIFS JF CPUI B
QIPUPHSBQIFS PG DFMFCSJUJFT BOE B
DFMFCSJUZ JO IJT PXO SJHIU

0XOFSTIJQ

"VUIPSTIJQ

#VSSPX(JMFT -JUIPHSBQIJD $P W 4BSPOZ
 64  
The suit was commenced by an action at law in which Sarony was
plaintiﬀ and the lithographic company was defendant, the plaintiﬀ
charging the defendant with violating his copyright in regard to a
photograph, the title of which is “Oscar Wilde No. 18.” A jury being
waived, the court made a ﬁnding of facts on which a judgment in
favor of the plaintiﬀ was rendered for the sum of $600 for the plates
and 85,000 copies sold and exposed to sale, and $10 for copies found
in his possession.
The constitutional question is not free from diﬃculty.

# 08/&34)*1



The eighth section of the ﬁrst article of the Constitution is the great
repository of the powers of Congress, and by the eighth clause of that
section Congress is authorized:
To promote the progress of science and useful arts, by securing, for limited times to authors and inventors, the exclusive right to their respective writings and discoveries.
It is insisted in argument, that a photograph being a reproduction on
paper of the exact features of some natural object or of some person,
is not a writing of which the producer is the author.
[The Court reviewed early copyright statutes conferring copyright protection on maps, charts, designs, engravings, etchings, cuts,
and other prints.]
These statutes certainly answer the objection that books only, or
writing in the limited sense of a book and its author, are within the
constitutional provision. Both these words are susceptible of a more
enlarged deﬁnition than this. An author in that sense is “he to whom
anything owes its origin; originator; maker; one who completes a
work of science or literature.” W
. So, also, no one would
now claim that the word writing in this clause of the Constitution,
though the only word used as to subjects in regard to which authors
are to be secured, is limited to the actual script of the author, and excludes books and all other printed ma er. By writings in that clause
is meant the literary productions of those authors, and Congress very
properly has declared these to include all forms of writing, printing,
engraving, etching, &c., by which the ideas in the mind of the author
are given visible expression. The only reason why photographs were
not included in the extended list in the act of 1802 is probably that
they did not exist, as photography as an art was then unknown, and
the scientiﬁc principle on which it rests, and the chemicals and machinery by which it is operated, have all been discovered long since
that statute was enacted.
But it is said that an engraving, a painting, a print, does embody
the intellectual conception of its author, in which there is novelty, invention, originality, and therefore comes within the purpose of the
Constitution in securing its exclusive use or sale to its author, while
the photograph is the mere mechanical reproduction of the physical
features or outlines of some object animate or inanimate, and involves
no originality of thought or any novelty in the intellectual operation
connected with its visible reproduction in shape of a picture.
The third ﬁnding of facts says, in regard to the photograph in
question, that it is a “useful, new, harmonious, characteristic, and
graceful picture, and that plaintiﬀ made the same ... entirely from
his own original mental conception, to which he gave visible form by
posing the said Oscar Wilde in front of the camera, selecting and ar-

+PTFQI &NFSTPO 8PSDFTUFS o
 XBT UIF OVNCFSUXP MFYJ
DPHSBQIFS PG IJT EBZ BGUFS /PBI
8FCTUFS

%PFT UIJT QBTTBHF BEFRVBUFMZ FYQMBJO
XIZ /BQPMFPO 4BSPOZ SBUIFS UIBO 0T
DBS 8JMF PXOFE UIF DPQZSJHIU 8IBU
BCPVU 4BSPOZhT DBNFSB PQFSBUPS #FO
KBNJO 3JDIBSETPO



#BTFE PO /BSVUP W 4MBUFS /P DW
  8-  /% $BM +BO
 

$)"15&3  $01:3*()5

ranging the costume, draperies, and other various accessories in said
photograph, arranging the subject so as to present graceful outlines,
arranging and disposing the light and shade, suggesting and evoking
the desired expression, and from such disposition, arrangement, or
representation, made entirely by plaintiﬀ, he produced the picture in
suit.”
These ﬁndings, we think, show this photograph to be an original
work of art, the product of plaintiﬀ’s intellectual invention, of which
plaintiﬀ is the author, and of a class of inventions for which the Constitution intended that Congress should secure to him the exclusive
right to use, publish and sell, as it has done by section 4952 of the
Revised Statutes.
.POLFZ 4FMöF 1SPCMFN
Nature photographer David Slater was traveling in Indonesia when
a monkey picked up his camera and pushed the shu er bu on, resulting in this photograph. Is it copyrightable? If so, who owns the
copyright?
Does it ma er whether Slater had chosen his camera’s se ings
(e.g., shu er speed, aperture, autofocus) for taking close-up daytime
outdoor wildlife photographs? If he was speciﬁcally trying to get
monkeys to pick up the camera and take selﬁes? If he took the photograph himself and then falsely passed it oﬀ as a monkey selﬁe?
$PQZSJHIU "DU

.POLFZ TFMöF

 64$ f 
4VCKFDU NBUUFS PG DPQZSJHIU 6OJUFE
4UBUFT (PWFSONFOU XPSLT
$PNQBSF 5IFSF IBT BMXBZT CFFO B
KVEJDJBM DPOTFOTVT UIBU OP DPQZSJHIU
DPVME CF TFDVSFE JO UIF QSPEVDUT PG UIF
MBCPS EPOF CZ KVEJDJBM PóDFST JO UIF
EJTDIBSHF PG UIFJS KVEJDJBM EVUJFT 5IF
XIPMF XPSL EPOF CZ UIF KVEHFT DPOTUJ
UVUFT UIF BVUIFOUJD FYQPTJUJPO BOE JO
UFSQSFUBUJPO PG UIF MBX XIJDI CJOEJOH
FWFSZ DJUJ[FO JT GSFF GPS QVCMJDBUJPO UP
BMM #BOLT W .BODIFTUFS  64 
 

 64$ f 
0XOFSTIJQ PG DPQZSJHIU

Copyright protection under this title is not available for any work of
the United States Government, but the United States Government is
not precluded from receiving and holding copyrights transferred to
it by assignment, bequest, or otherwise.



$PMMBCPSBUJPOT
$PQZSJHIU "DU

(a)

(b)

Initial Ownership. – Copyright in a work protected under this
title vests initially in the author or authors of the work. The
authors of a joint work are coowners of copyright in the work.
Works made for hire. – In the case of a work made for hire, the
employer or other person for whom the work was prepared is
considered the author for purposes of this title, and, unless the
parties have expressly agreed otherwise in a wri en instrument
signed by them, owns all of the rights comprised in the copy-

# 08/&34)*1



right.
A “joint work” is a work prepared by two or more authors with the
intention that their contributions be merged into inseparable or interdependent parts of a unitary whole.
A “work made for hire” is
(1) a work prepared by an employee within the scope of his or her
employment; or
(2) a work specially ordered or commissioned for use as a contribution to a collective work, as a part of a motion picture or other
audiovisual work, as a translation, as a supplementary work,
as a compilation, as an instructional text, as a test, as answer
material for a test, or as an atlas, if the parties expressly agree
in a wri en instrument signed by them that the work shall be
considered a work made for hire.
Ownership of a copyright, or of any of the exclusive rights under a
copyright, is distinct from ownership of any material object in which
the work is embodied. Transfer of ownership of any material object,
including the copy or phonorecord in which the work is ﬁrst ﬁxed,
does not of itself convey any rights in the copyrighted work embodied in the object; nor, in the absence of an agreement, does transfer of
ownership of a copyright or of any exclusive rights under a copyright
convey property rights in any material object.
5IPNTPO W -BSTPO
 'E  E $JS 
Plaintiﬀ-appellant Lynn Thomson claims that, along with principal
playwright Jonathan Larson, she co-authored a “new version” of the
critically acclaimed Broadway musical Rent.
B
Rent, the Puli er Prize and Tony Award-winning Broadway modern
musical based on Puccini’s opera La Bohème, began in 1989 as the joint
project of Billy Aronson and composer Jonathan Larson. Aronson
and Larson collaborated on the work until their amicable separation
in 1991. At that time, Larson obtained Aronson’s permission to develop the play on his own.
In the summer of 1992, Larson’s Rent script was favorably received by James Nicola, Artistic Director of the New York Theatre
Workshop (“NYTW”), a non-proﬁt theater company in the East Village. Larson continued to develop and revise the “workshop version”
of his Rent script. In the spring of 1993, Nicola urged Larson to allow
the NYTW to hire a playwright or a bookwriter to help revamp the

 64$ f 
%FöOJUJPOT

 64$ f 
0XOFSTIJQ PG DPQZSJHIU BT EJTUJODU GSPN
PXOFSTIJQ PG NBUFSJBM PCKFDU



$)"15&3  $01:3*()5

storyline and narrative structure of the play.
In May 1995, in preparation for Rent’s oﬀ-Broadway opening
scheduled for early 1996, Larson agreed to the NYTW’s hiring of
Lynn Thomson, a professor of advanced playwrighting at New York
University, as a dramaturg5 to assist him in clarifying the storyline of
the musical. Thomson signed a contract with the NYTW, in which she
agreed to provide her services with the workshop production from
May 1, 1995, through the press opening, scheduled for early February of 1996. The agreement stated that Thomson’s “responsibilities
shall include, but not be limited to: Providing dramaturgical assistance and research to the playwright and director.” In exchange, the
NYTW agreed to pay “a fee” of $2000, “[i]n full consideration of the
services to be rendered” and to provide for billing credit for Thomson as “Dramaturg.” The Thomson/NYTW agreement was silent as
to any copyright interests or any issue of ownership with respect to
the ﬁnal work.
In the summer and fall of 1995, Thomson and Larson worked extremely intensively together on the show. For the most part, the two
worked on the script alone in Larson’s apartment. Thomson testiﬁed
that revisions to the text of Rent didn’t begin until early August 1995.
Larson himself entered all changes directly onto his computer, where
he kept the script, and Thomson made no contemporaneous notes of
her speciﬁc contributions of language or other structural or thematic
suggestions. Thomson alludes to the “October Version” of Rent as
the culmination of her collaborative eﬀorts with Larson. That new
version was characterized by experts as “a radical transformation of
the show.”
A “sing-through” of the “October Version” of Rent took place in
early November 1995. And on November 3, 1995, Larson signed a
contract with the NYTW for ongoing revisions to Rent. This agreement identiﬁed Larson as the “Author” of Rent and made no reference to Thomson. The contract incorporated by reference an earlier
draft author’s agreement that set forth the terms that would apply if
the NYTW opted to produce Rent. The earlier draft author’s agreement gave Larson approval rights over all changes in text, provided
that any changes in text would become his property, and assured him
billing as “sole author.”
The ﬁnal dress rehearsal was held on January 24, 1996. Just hours
after it ended, Larson died suddenly of an aortic aneurysm. Over
the next few weeks, Nicola, Greif, Thomson, and musical director
5

Dramaturgs provide a range of services to playwrights and directors in connection with the production and development of theater pieces. According to Thomson’s testimony, the role of the dramaturg “can include any number of the elements
that go into the crafting of a play,” such as “actual plot elements, dramatic structure,
character details, themes, and even speciﬁc language.”

# 08/&34)*1



Tim Weil worked together to ﬁne-tune the script. The play opened
oﬀ-Broadway on February 13, 1996, to rave reviews. On February
23, Rent’s move to Broadway was announced. Since its opening on
Broadway on April 29, 1996, the show has been “an astounding critical, artistic, and commercial success.”
Before the Broadway opening, Thomson, in view of her contributions to Rent, sought compensation and title page dramaturgical
credit from the Broadway producers. And on April 2, 1996, she
signed a contract in which the producers agreed to pay her $10,000
plus a nominal $50/ week for her dramaturgical services. Around
the same time, upon the producers’ advice, Thomson approached Allan S. Larson, Nane e Larson, and Julie Larson McCollum (“Larson
Heirs”), the surviving members of Jonathan Larson’s family, to request a percentage of the royalties derived from the play. In a le er
to the Larson family, dated April 8, 1996, Thomson stated that she
believed Larson, had he lived, would have oﬀered her a “small percentage of his royalties to acknowledge the contribution I made.” In
reply, the Larson Heirs oﬀered Thomson a gift of 1% of the author’s
royalties. Negotiations between Thomson and the Larson Heirs, however, broke down.
After the parties failed to reach a se lement, Thomson brought
suit against the Larson Heirs, claiming that she was a co-author of
Rent and that she had never assigned, licensed, or otherwise transferred her rights. Thomson sought declaratory relief and a retroactive and on-going accounting under the Copyright Act. Speciﬁcally,
she asked that the court declare her a “co-author” of Rent and grant
her 16% of the author’s share of the royalties.11
T
’ C -A
C
The Copyright Act deﬁnes a “joint work” as “a work prepared by
two or more authors with the intention that their contributions be
merged into inseparable or interdependent parts of a unitary whole.”
17 U.S.C. § 101 (1994). The touchstone of the statutory deﬁnition is the
intention at the time the writing is done that the parts be absorbed or
combined into an integrated unit.
Joint authorship entitles the co-authors to equal undivided interests in the whole work – in other words, each joint author has the
11

Thomson claims that she seeks 16% of the proceeds “because of her respect for
Larson’s role as the principal creator of the work.” Thomson derives the 16% ﬁgure
in the following way: she alleges that 48% of the Rent script is new in relation to the
1994 Workshop version (prior to her involvement); as co-author, she is, therefore,
entitled to 50% of this part (or 24% of the total revenues); but since there are three
components to Rent (book, lyrics, and music) and she did not contribute to one
(music), she is entitled to 2/3, or 16% of the total revenues. Thomson also sought
the right to quote freely from various versions of Rent in a book that she planned
to write.



$IJMESFTT  'E  

$)"15&3  $01:3*()5

right to use or to license the work as he or she wishes, subject only to
the obligation to account to the other joint owner for any proﬁts that
are made.
In Childress v. Taylor, our court interpreted this section of the Act
and set forth “standards for determining when a contributor to a
copyrighted work is entitled to be regarded as a joint author” where
the parties have failed to sign any wri en agreement dealing with
coauthorship. While the Copyright Act states only that co-authors
must intend that their contributions “be merged into ... a unitary
whole,” Judge Newman explained why a more stringent inquiry than
the statutory language would seem to suggest is required:
An inquiry so limited would extend joint author status
to many persons who are not likely to have been within
the contemplation of Congress. For example, a writer frequently works with an editor who makes numerous useful revisions to the ﬁrst draft, some of which will consist of
additions of copyrightable expression. Both intend their
contributions to be merged into inseparable parts of a unitary whole, yet very few editors and even fewer writers
would expect the editor to be accorded the status of joint
author, enjoying an undivided half interest in the copyright in the published work.
The potential danger of allowing anyone who makes even a minimal contribution to the writing of a work to be deemed a statutory
co-author – as long as the two parties intended the contributions to
merge — motivated the court to set forth a two-pronged test. A coauthorship claimant bears the burden of establishing that each of the
putative co-authors (1) made independently copyrightable contributions to the work; and (2) fully intended to be co-authors.
1. Independently Copyrightable Contributions
Childress held that collaboration alone is not suﬃcient to establish
joint authorship. Rather, the contribution of each joint author must
be independently copyrightable.
Without making speciﬁc ﬁndings as to any of Thomson’s claims
regarding lyrics or other contributions, the district court concluded
that Thomson “made at least some non-de minimis copyrightable
contribution,” and that Thomson’s contributions to the Rent libre o
were “certainly not zero.” Once having said that, the court decided the case on the second Childress prong – mutual intent of coauthorship. It hence did not reach the issue of the individual copyrightability of Thomson’s varied alleged contributions (plot developments, thematic elements, character details, and structural components).

# 08/&34)*1


2. Intent of the Parties

Childress mandates that the parties “entertain in their minds the concept of joint authorship.” This requirement of mutual intent recognizes that, since coauthors are aﬀorded equal rights in the coauthored
work, the “equal sharing of rights should be reserved for relationships in which all participants fully intend to be joint authors.”
Childress and its progeny, however, do not explicitly deﬁne the
nature of the necessary intent to be co-authors. The court stated that
“[i]n many instances, a useful test will be whether, in the absence of
contractual arrangements concerning listed authorship, each participant intended that all would be identiﬁed as co-authors.” But it is
also clear that the intention standard is not strictly subjective.
i. Decisionmaking Authority
An important indicator of authorship is a contributor’s decisionmaking authority over what changes are made and what is included in a
work. See, e.g., Erickson v. Trinity Theatre, Inc. (an actor’s suggestion of
text does not support a claim of co-authorship where the sole author
determined whether and where such contributions were included in
the work); Maruel v. Smith (claimant had a contractual right to control
the contents of the opera).
The district court determined that Larson “retained and intended
to retain at all times sole decision-making authority as to what went
into Rent.” In support of its conclusion, the court relied upon Thomson’s statement that she was “ﬂa ered that [Larson] was asking [her]
to contribute actual language to the text” and found that this statement demonstrated that even Thomson understood “that the question whether any contribution she might make would go into the
script was within Mr. Larson’s sole and complete discretion.” Moreover, as the court recognized, the November agreement between Larson and the NYTW expressly stated that Larson had ﬁnal approval
over all changes to Rent and that all such changes would become Larson’s property.

&SJDLTPO  'E  UI $JS 

.BVSFM  '  E $JS 

ii. Billing
In discerning how parties viewed themselves in relation to a work,
Childress also deemed the way in which the parties bill or credit themselves to be signiﬁcant. As the district court noted, “billing or credit
is ... a window on the mind of the party who is responsible for
giving the billing or the credit.” And a writer’s a ribution of the
work to herself alone is “persuasive proof ... that she intended this
particular piece to represent her own individual authorship” and is
“prima facie proof that [the] work was not intended to be joint.” Weissmann v. Freeman Thomson claims that Larson’s decision to credit her

8FJTTNBOO


 'E  E $JS



$)"15&3  $01:3*()5

as “dramaturg” on the ﬁnal page of Rent scripts reﬂected some coauthorship intent. Thomson concedes that she never sought equal
billing with Larson, but argues that she did not need to do so in order to be deemed a statutory co-author.
The district court found, instead, that the billing was unequivocal:
Every script brought to [the court’s] a ention says “Rent, by Jonathan
Larson.” In addition, Larson “described himself in the biography he
submi ed for the playbill in January 1996, nine days before he died,
as the author/composer, and listed Ms. Thomson on the same document as dramaturg.” And while, as Ms. Thomson argues, it may
indeed have been highly unusual for an author/composer to credit
his dramaturg with a byline, we fail to see how Larson’s decision to
style her as “dramaturg” on the ﬁnal page in Rent scripts reﬂects a
co-authorship intent on the part of Larson. The district court properly concluded that “the manner in which [Larson] listed credits on
the scripts strongly supports the view that he regarded himself as the
sole author.”
iii. Wri en Agreements with Third Parties
Just as the parties’ wri en agreements with each other can constitute evidence of whether the parties considered themselves to be coauthors, so the parties’ agreements with outsiders also can provide
insight into co-authorship intent, albeit to a somewhat more a enuated degree.
The district court found that Larson “listed himself or treated himself as the author in the November 1995 revisions contract that he
entered into with the NYTW, which in turn incorporated the earlier
draft author’s agreement that had not been signed.” That agreement
identiﬁes Larson as Rent’s “Author” and does not mention Thomson.
It also incorporates the terms of a September 1995 draft agreement
(termed “Author’s Agreement”) that states that Larson “shall receive
billing as sole author.” The district court commented, moreover, that
“[t]he fact that [Larson] felt free to enter into the November 1995 contract on his own, without the consent of and without any reference to
Ms. Thomson quite apart from whatever the terms of the agreements
are, indicates that his intention was to be the sole author.”
C
Based on all of the evidence, the district court concluded that “Mr.
Larson never regarded himself as a joint author with Ms. Thomson.”
We believe that the district court correctly applied the Childress standards to the evidence before it and hold that its ﬁnding that Larson
never intended co-authorship was not clearly erroneous.
(SFFOF W "CMPO

# 08/&34)*1



 'E  TU $JS 
Authors who create a joint work co-own the copyright in that work.
Joint authors share equal undivided interests in the whole work – in
other words, each joint author has the right to use or to license the
work as he or she wishes, subject only to the obligation to account to
the other joint author for any proﬁts that are made. Even if it is clear
that one co-author has contributed more to the work than another
co-author, they are nevertheless equal owners of the copyright in the
absence of an agreement to the contrary.
A co-owner must account to other co-owners for any proﬁts he
earns from licensing or use of the copyright. The duty to account
comes from equitable doctrines relating to unjust enrichment and
general principles of law governing the rights of co-owners. We acknowledge the theoretical appeal of the notion that if one owner permits free use of the copyright, that owner incurs a debt to his coowner because the use, paid-for or not, partially depletes the value of
the copyright. However, the duty to account is for proﬁts, not value.
$PNNVOJUZ GPS $SFBUJWF /PO7JPMFODF W 3FJE
 64  
I
In the fall of 1985, CCNV decided to participate in the annual Christmastime Pageant of Peace in Washington, D. C., by sponsoring a display to dramatize the plight of the homeless. As the District Court
recounted:
”Snyder and fellow CCNV members conceived the idea
for the nature of the display: a sculpture of a modern Nativity scene in which, in lieu of the traditional Holy Family,
the two adult ﬁgures and the infant would appear as contemporary homeless people huddled on a streetside steam
grate. The family was to be black (most of the homeless in
Washington being black); the ﬁgures were to be life-sized,
and the steam grate would be positioned atop a platform
‘pedestal,’ or base, within which special-eﬀects equipment
would be enclosed to emit simulated ‘steam’ through the
grid to swirl about the ﬁgures. They also se led upon a
title for the work – ‘Third World America’ – and a legend
for the pedestal: ‘and still there is no room at the inn.’ “
Snyder made inquiries to locate an artist to produce the sculpture.
He was referred to respondent James Earl Reid, a Baltimore, Maryland, sculptor. In the course of two telephone calls, Reid agreed to
sculpt the three human ﬁgures. CCNV agreed to make the steam
grate and pedestal for the statue. Reid proposed that the work be

+BNFT &BSM 3FJE 5IJSE 8PSME "NFSJDB



$)"15&3  $01:3*()5

cast in bronze, at a total cost of approximately $100,000 and taking
six to eight months to complete. Snyder rejected that proposal because CCNV did not have suﬃcient funds, and because the statue
had to be completed by December 12 to be included in the pageant.
Reid then suggested, and Snyder agreed, that the sculpture would
be made of a material known as “Design Cast 62,” a synthetic substance that could meet CCNV’s monetary and time constraints, could
be tinted to resemble bronze, and could withstand the elements. The
parties agreed that the project would cost no more than $15,000, not
including Reid’s services, which he oﬀered to donate. The parties did
not sign a wri en agreement. Neither party mentioned copyright.
After Reid received an advance of $3,000, he made several
sketches of ﬁgures in various poses. At Snyder’s request, Reid sent
CCNV a sketch of a proposed sculpture showing the family in a
crechelike se ing: the mother seated, cradling a baby in her lap; the
father standing behind her, bending over her shoulder to touch the
baby’s foot. Reid testiﬁed that Snyder asked for the sketch to use
in raising funds for the sculpture. Snyder testiﬁed that it was also
for his approval. Reid sought a black family to serve as a model for
the sculpture. Upon Snyder’s suggestion, Reid visited a family living at CCNV’s Washington shelter but decided that only their newly
born child was a suitable model. While Reid was in Washington, Snyder took him to see homeless people living on the streets. Snyder
pointed out that they tended to recline on steam grates, rather than
sit or stand, in order to warm their bodies. From that time on, Reid’s
sketches contained only reclining ﬁgures.
Throughout November and the ﬁrst two weeks of December 1985,
Reid worked exclusively on the statue, assisted at various times by a
dozen diﬀerent people who were paid with funds provided in installments by CCNV. On a number of occasions, CCNV members visited
Reid to check on his progress and to coordinate CCNV’s construction of the base. CCNV rejected Reid’s proposal to use suitcases or
shopping bags to hold the family’s personal belongings, insisting instead on a shopping cart. Reid and CCNV members did not discuss
copyright ownership on any of these visits.
On December 24, 1985, 12 days after the agreed-upon date, Reid
delivered the completed statue to Washington. There it was joined
to the steam grate and pedestal prepared by CCNV and placed on
display near the site of the pageant. Snyder paid Reid the ﬁnal installment of the $15,000. The statue remained on display for a month.
In late January 1986, CCNV members returned it to Reid’s studio in
Baltimore for minor repairs. Several weeks later, Snyder began making plans to take the statue on a tour of several cities to raise money
for the homeless. Reid objected, contending that the Design Cast 62
material was not strong enough to withstand the ambitious itinerary.

# 08/&34)*1



He urged CCNV to cast the statue in bronze at a cost of $35,000, or
to create a master mold at a cost of $5,000. Snyder declined to spend
more of CCNV’s money on the project.
In March 1986, Snyder asked Reid to return the sculpture. Reid refused. He then ﬁled a certiﬁcate of copyright registration for “Third
World America” in his name and announced plans to take the sculpture on a more modest tour than the one CCNV had proposed. Snyder, acting in his capacity as CCNV’s trustee, immediately ﬁled a competing certiﬁcate of copyright registration.
Snyder and CCNV then commenced this action against Reid.
II
A
The Copyright Act of 1976 provides that copyright ownership “vests
initially in the author or authors of the work.” 17 U. S. C. § 201(a). As
a general rule, the author is the party who actually creates the work,
that is, the person who translates an idea into a ﬁxed, tangible expression entitled to copyright protection. § 102. The Act carves out an important exception, however, for “works made for hire.” If the work
is for hire, “the employer or other person for whom the work was
prepared is considered the author” and owns the copyright, unless
there is a wri en agreement to the contrary. § 201(b). Classifying a
work as “made for hire” determines not only the initial ownership of
its copyright, but also the copyright’s duration, § 302(c), and the owners’ renewal rights, § 304(a), termination rights, § 203(a), and right to
import certain goods bearing the copyright, § 601(b)(1). The contours
of the work for hire doctrine therefore carry profound signiﬁcance for
freelance creators – including artists, writers, photographers, designers, composers, and computer programmers – and for the publishing, advertising, music, and other industries which commission their
works.
The dispositive inquiry in this case therefore is whether “Third
World America” is “a work prepared by an employee within the
scope of his or her employment” under § 101(1). The Act does not
deﬁne these terms. In the absence of such guidance, four interpretations have emerged. The ﬁrst holds that a work is prepared by
an employee whenever the hiring party retains the right to control
the product. A second, and closely related, view is that a work is
prepared by an employee under § 101(1) when the hiring party has
actually wielded control with respect to the creation of a particular
work. A third view is that the term “employee” within § 101(1) carries its common-law agency law meaning. Finally, respondent and
numerous amici curiae contend that the term “employee” only refers
to “formal, salaried” employees.



$)"15&3  $01:3*()5

Nothing in the text of the work for hire provisions indicates that
Congress used the words “employee” and “employment” to describe
anything other than the conventional relation of employer and employe. On the contrary, Congress’ intent to incorporate the agency
law deﬁnition is suggested by § 101(1)’s use of the term, “scope of
employment,” a widely used term of art in agency law.
We therefore conclude that the language and structure of § 101
of the Act do not support either the right to control the product or
the actual control approaches.8 The structure of § 101 indicates that a
work for hire can arise through one of two mutually exclusive means,
one for employees and one for independent contractors, and ordinary
canons of statutory interpretation indicate that the classiﬁcation of a
particular hired party should be made with reference to agency law.
In sum, we must reject petitioners’ argument. Transforming a
commissioned work into a work by an employee on the basis of the
hiring party’s right to control, or actual control of, the work is inconsistent with the language, structure, and legislative history of the
work for hire provisions. To determine whether a work is for hire
under the Act, a court ﬁrst should ascertain, using principles of general common law of agency, whether the work was prepared by an
employee or an independent contractor. After making this determination, the court can apply the appropriate subsection of § 101.
B
We turn, ﬁnally, to an application of § 101 to Reid’s production of
“Third World America.” In determining whether a hired party is an
employee under the general common law of agency, we consider the
hiring party’s right to control the manner and means by which the
product is accomplished. Among the other factors relevant to this
inquiry are the skill required; the source of the instrumentalities and
tools; the location of the work; the duration of the relationship between the parties; whether the hiring party has the right to assign
additional projects to the hired party; the extent of the hired party’s
discretion over when and how long to work; the method of payment;
the hired party’s role in hiring and paying assistants; whether the
work is part of the regular business of the hiring party; whether the
8

We also reject the suggestion of respondent and amici that the term “employee” refers only to formal, salaried employees. The Act does not say “formal”
or “salaried” employee, but simply “employee.” Moreover, respondent and those
amici who endorse a formal, salaried employee test do not agree upon the content
of this test. Compare, e. g., Brief for Respondent 37 (hired party who is on payroll
is an employee) with Tr. of Oral Arg. 31 (hired party who receives a salary or commissions regularly is an employee); and Brief for Volunteer Lawyers for the Arts,
Inc., et al. as Amici Curiae 4 (hired party who receives a salary and is treated as an
employee for Social Security and tax purposes is an employee).

# 08/&34)*1



hiring party is in business; the provision of employee beneﬁts; and
the tax treatment of the hired party. No one of these factors is determinative.
Examining the circumstances of this case in light of these factors,
we agree with the Court of Appeals that Reid was not an employee
of CCNV but an independent contractor. True, CCNV members directed enough of Reid’s work to ensure that he produced a sculpture that met their speciﬁcations. But the extent of control the hiring
party exercises over the details of the product is not dispositive. Indeed, all the other circumstances weigh heavily against ﬁnding an
employment relationship. Reid is a sculptor, a skilled occupation.
Reid supplied his own tools. He worked in his own studio in Baltimore, making daily supervision of his activities from Washington
practicably impossible. Reid was retained for less than two months,
a relatively short period of time. During and after this time, CCNV
had no right to assign additional projects to Reid. Apart from the
deadline for completing the sculpture, Reid had absolute freedom to
decide when and how long to work. CCNV paid Reid $15,000, a sum
dependent on completion of a speciﬁc job, a method by which independent contractors are often compensated. Reid had total discretion
in hiring and paying assistants. Creating sculptures was hardly regular business for CCNV. Indeed, CCNV is not a business at all. Finally,
CCNV did not pay payroll or Social Security taxes, provide any employee beneﬁts, or contribute to unemployment insurance or workers’
compensation funds.
Because Reid was an independent contractor, whether “Third
World America” is a work for hire depends on whether it satisﬁes
the terms of § 101(2). This petitioners concede it cannot do. Thus,
CCNV is not the author of “Third World America” by virtue of the
work for hire provisions of the Act.
8BSSFO W 'PY 'BNJMZ 8PSMEXJEF *OD
 'E  UI $JS 
Richard Warren claims that defendants infringed the copyrights in
musical compositions he created for use in the television series ”Remington Steele.”
The parties agree that Warren was not an employee of MTM, but
MTM contends that the agreements signed by the parties illustrate
an express agreement that the works in question were specially commissioned as works for hire.4 We agree.
4

Because the parties are not in an employer-employee relationship, the Copyright Act requires not only that the work be specially commissioned pursuant to
a wri en agreement, but that the work come within one of the enumerated categories listed in 17 U.S.C. § 101(2). There is no doubt that the works fall into one of
these categories because it is undisputed that they are part of an audiovisual work.

*T $$/7 B KPJOU BVUIPS


 64$ f 

$)"15&3  $01:3*()5

The Act confers work-for-hire status on a work where ”the parties
expressly agree in a wri en instrument signed by them that the work
shall be considered a work made for hire.” The Music Employment
Agreement provided:
As [Warren’s] employer for hire, [MTM] shall own in perpetuity, throughout the universe, solely and exclusively,
all rights of every kind and character, in the musical material and all other results and proceeds of the services rendered by [Warren] hereunder and [MTM] shall be deemed
the author thereof for all purposes.
The parties later executed contracts almost identical to these ﬁrst
agreements in June 1984, July 1985, and November 1986. As the district court noted, these subsequent contracts are even more explicit
in deﬁning the compositions as ”works for hire.” Le ers that Warren
signed accompanying the later Music Employment Agreements provided: ”It is understood and agreed that you are supplying [your]
services to us as our employee for hire ... [and] [w]e shall own all
right, title and interest in and to [your] services and the results and
proceeds thereof, as works made for hire.”
That the agreements did not use the talismanic words ”specially
ordered or commissioned” ma ers not, for there is no requirement,
either in the Act or the caselaw, that work-for-hire contracts include
any speciﬁc wording.
That the works were created at the behest of MTM is conclusively
demonstrated by the plain language of the contracts. The contracts
speciﬁed that Warren was, among other things, to ”compose an original musical score ... mak[ing] such revisions in the musical material
as [MTM] may require,” and clearly indicate that such composing
was to be done for the sole purpose of the ”Remington Steele” program.
The agreements between Warren and MTM conclusively show
that the musical compositions created by Warren were created as
works for hire, and Warren is therefore not the legal owner of the
copyrights therein.
(BSDJB W (PPHMF *OD
 ' E  UI $JS  FO CBOD
In July 2011, Cindy Lee Garcia responded to a casting call for a ﬁlm
titled Desert Warrior, an action-adventure thriller set in ancient Arabia. Garcia was cast in a cameo role, for which she earned $500. She
received and reviewed a few pages of script. Acting under a professional director hired to oversee production, Garcia spoke two sentences: ”Is George crazy? Our daughter is but a child?” Her role was
to deliver those lines and to ”seem[] concerned.”

# 08/&34)*1



Garcia later discovered that writer-director Mark Basseley
Youssef (a.k.a. Nakoula Basseley Nakoula or Sam Bacile) had a different ﬁlm in mind: an anti-Islam polemic renamed Innocence of Muslims. The ﬁlm, featuring a crude production, depicts the Prophet Mohammed as, among other things, a murderer, pedophile, and homosexual. Film producers dubbed over Garcia’s lines and replaced them
with a voice asking, ”Is your Mohammed a child molester?” Garcia
appears on screen for only ﬁve seconds.
Almost a year after the casting call, in June 2012, Youssef uploaded a 13-minute-and-51-second trailer of Innocence of Muslims
to YouTube, the video-sharing website owned by Google, Inc., which
boasts a global audience of more than one billion visitors per month.
After it was translated into Arabic, the ﬁlm fomented outrage across
the Middle East, and media reports linked it to numerous violent
protests. An Egyptian cleric issued a fatwa against anyone associated with Innocence of Muslims, calling upon the ”Muslim Youth in
America[] and Europe” to ”kill the director, the producer[,] and the
actors and everyone who helped and promoted this ﬁlm.” Garcia received multiple death threats.
Legal wrangling ensued. Garcia asked Google to remove the ﬁlm,
asserting it was hate speech and violated her state law rights to privacy and to control her likeness. Garcia also sent Google ﬁve takedown notices under the Digital Millenium Copyright Act, 17 U.S.C.
§ 512, claiming that YouTube’s broadcast of Innocence of Muslims
infringed her copyright in her ”audio-visual dramatic performance.”
Google declined to remove the ﬁlm.
[Garcia sued Google and Youssef for copyright infringement.]
The central question is whether the law and facts clearly favor
Garcia’s claim to a copyright in her ﬁve-second acting performance as
it appears in Innocence of Muslims. The answer is no. This conclusion
does not mean that a plaintiﬀ like Garcia is without options or that
she couldn’t have sought an injunction against diﬀerent parties or on
other legal theories, like the right of publicity and defamation.5
Innocence of Muslims is an audiovisual work that is categorized as
a motion picture and is derivative of the script. Garcia is the author of
none of this and makes no copyright claim to the ﬁlm or to the script.
Instead, Garcia claims that her ﬁve-second performance itself merits
copyright protection.
Garcia’s theory of copyright law would result a legal morass –
splintering a movie into many diﬀerent ”works,” even in the absence of an independent ﬁxation. Simply put, as Google claimed, it
5

Down the road, Garcia also may have a contract claim. She recalls signing
some kind of document, though she cannot ﬁnd a copy. We take no position on
this claim.



$)"15&3  $01:3*()5

”make[s] Swiss cheese of copyrights.”
Take, for example, ﬁlms with a large cast—the proverbial ”cast of
thousands.” The silent epic Ben-Hur advertised a cast of 125,000 people. In the Lord of the Rings trilogy, 20,000 extras tramped around
Middle-Earth alongside Frodo Baggins (played by Elijah Wood).
Treating every acting performance as an independent work would
not only be a logistical and ﬁnancial nightmare, it would turn cast of
thousands into a new mantra: copyright of thousands.
The reality is that contracts and the work-made-for-hire doctrine
govern much of the big-budget Hollywood performance and production world. Absent these formalities, courts have looked to implied
licenses. Indeed, the district court found that Garcia granted Youssef
just such an implied license to incorporate her performance into the
ﬁlm. But these legal niceties do not necessarily dictate whether something is protected by copyright, and licensing has its limitations. As
ﬁlmmakers warn, low-budget ﬁlms rarely use licenses. Even if ﬁlmmakers diligently obtain licenses for everyone on set, the contracts
are not a panacea. Third-party content distributors, like YouTube
and Netﬂix, won’t have easy access to the licenses; litigants may dispute their terms and scope; and actors and other content contributors
can terminate licenses after thirty ﬁve years. Untangling the complex,
diﬃcult-to-access, and often phantom chain of title to tens, hundreds,
or even thousands of standalone copyrights is a task that could tie the
distribution chain in knots. And ﬁlming group scenes like a public
parade, or the 1963 March on Washington, would pose a huge burden if each of the thousands of marchers could claim an independent
copyright.

"BMNVIBNNFE  'E  UI $JS

"BMNVIBNNFE IFME UIBU +FGSJ "BM
NVIBNNFE XBT OPU B KPJOU BVUIPS PG
UIF öMN .BMDPMN 9

#MJ[[BSE &OUFSUBJONFOU *OD W -JMJUI (BNFT 4IBOHIBJ $P
/P DW$3#  8-  /% $BM .BZ  
Consider a twist on Aalmuhammed v. Lee:
Spike Lee assigns his copyright in Malcolm X to, let’s say, Warner
Brothers. Disney comes along and makes a cartoon version of the
movie called Malcolm ABC. Warner Brothers sues, claiming Malcolm
ABC infringes its copyright in Malcolm X. Disney responds that Aalmuhammed, not Spike Lee, wrote the scene chronicling the protagonist’s Hajj pilgrimage, which appears in both Malcolm X and Malcolm ABC. Warner Brothers, the argument goes, does not own the Hajj
scene, and so cannot recover for Disney’s copying of that piece of Malcolm X (nor for its copying of any scene, character, or other cinematic
element dreamed up by anyone not named Spike Lee).
Winning argument?
No, and it was a loser even before Garcia suggested that Aalmuhammed’s script of the Hajj scene was not independently copyrightable after all. The whole point of Aalmuhammed’s contributions

# 08/&34)*1



was to integrate them into Malcolm X, and so they must be understood
as parts of the movie to protect copyright in the movie. Copyright
in movies, comic books, and video games would be worthless otherwise.



%FSJWBUJWF 8PSLT
$PQZSJHIU "DU

(a)

The subject ma er of copyright as speciﬁed by section 102 includes compilations and derivative works, but protection for a
work employing preexisting material in which copyright subsists does not extend to any part of the work in which such material has been used unlawfully.
(b) The copyright in a compilation or derivative work extends only
to the material contributed by the author of such work, as distinguished from the preexisting material employed in the work,
and does not imply any exclusive right in the preexisting material. The copyright in such work is independent of, and does not
aﬀect or enlarge the scope, duration, ownership, or subsistence
of, any copyright protection in the preexisting material.
A “compilation” is a work formed by the collection and assembling
of preexisting materials or of data that are selected, coordinated, or
arranged in such a way that the resulting work as a whole constitutes
an original work of authorship. The term “compilation” includes collective works.
A “collective work” is a work, such as a periodical issue, anthology, or encyclopedia, in which a number of contributions, constituting separate and independent works in themselves, are assembled
into a collective whole.
A “derivative work” is a work based upon one or more preexisting works, such as a translation, musical arrangement, dramatization, ﬁctionalization, motion picture version, sound recording, art
reproduction, abridgment, condensation, or any other form in which
a work may be recast, transformed, or adapted. A work consisting
of editorial revisions, annotations, elaborations, or other modiﬁcations, which, as a whole, represent an original work of authorship,
is a “derivative work”.
%$ $PNJDT W 5PXMF
 'E  
When a copyright owner authorizes a third party to prepare a derivative work, the owner of the underlying work retains a copyright in

 64$ f 
4VCKFDU NBUUFS PG DPQZSJHIU $PNQJMB
UJPOT BOE EFSJWBUJWF XPSLT

 64$ f 
%FöOJUJPOT

5PXMF NBOVGBDUVSFE BOE TPME SFQMJDBT
PG UIF #BUNPCJMFT VTFE JO UIF 
UFMFWJTJPO TFSJFT BOE UIF  5JN #VS
UPO NPWJF #FDBVTF UIF TFSJFT BOE UIF
NPWJF XFSF NBEF VOEFS MJDFOTJOH BS
SBOHFNFOUT UIF DPVSU EJTDVTTFE UIF
TDPQF PG EFSJWBUJWFXPSL DPQZSJHIUT



$)"15&3  $01:3*()5

that derivative work with respect to all of the elements that the derivative creator drew from the underlying work and employed in the
derivative work. By contrast, the creator of the derivative work has
a copyright only as to those original aspects of the work that the
derivative creator contributed, and only to the extent the derivative
creator’s contributions are more than trivial. Logically, therefore, if
[another] third party copies a derivative work without authorization,
it infringes the original copyright owner’s copyright in the underlying work to the extent the unauthorized copy of the derivative work
also copies the underlying work.

'FSEJOBOE 1JDLFUU 4ZNCPMTIBQFE HVJ
UBS

1JDLFUU W 1SJODF
 ' E  UI $JS 
The defendant, identiﬁed only as ”Prince” in the caption of the various pleadings, is a well-known popular singer whose name at birth
was Prince Rogers Nelson, but who for many years performed under the name Prince (which is what we’ll call him) and since 1992
has referred to himself by an unpronounceable symbol. The symbol (which rather strikingly resembles the Egyptian hieroglyph ankh,
but the parties make nothing of this, so neither shall we) is his trademark but it is also a copyrighted work of visual art that licensees of
Prince have embodied in various forms, including jewelry, clothing,
and musical instruments.
In 1993 the plaintiﬀ made a guitar in the shape of the Prince symbol; he concedes that it is a derivative work within the meaning of 17
U.S.C. § 101. The plaintiﬀ claims (truthfully, we assume for purposes
of the appeal) to have shown the guitar to Prince. Shortly afterwards
Prince appeared in public playing a guitar quite similar to the plaintiﬀ’s.
The plaintiﬀ brought this suit for copyright infringement in 1994,
but it languished for years in the district court. In January 1997 Prince
counterclaimed for infringement of the copyright on his symbol.
Picke claims the right to copyright a work derivative from another person’s copyright without that person’s permission and then
to sue that person for infringement by the person’s own derivative
work. Picke ’s guitar was a derivative work of the copyrighted
Prince symbol, and so was Prince’s guitar. Since Prince had (or so
we must assume) access to Picke ’s guitar, and since the two guitars, being derivatives of the same underlying work, are, naturally,
very similar in appearance, Picke has – if he is correct that one can
copyright a derivative work when the original work is copyrighted
by someone else who hasn’t authorized the maker of the derivative
work to copyright it – a prima facie case of infringement. Picke must,
he concedes, show that his derivative work has enough originality to
entitle him to a copyright, and also that the copyright is limited to the

# 08/&34)*1



features that the derivative work adds to the original. But he insists
that with these limitations his copyright is valid.
We need not pursue the issue of originality of derivative works.
The Copyright Act grants the owner of a copyright the exclusive right
to prepare derivative works based upon the copyrighted work. So
Picke could not make a derivative work based on the Prince symbol
without Prince’s authorization even if Picke ’s guitar had a smidgeon
of originality. This is a sensible result. A derivative work is, by definition, bound to be very similar to the original. Concentrating the
right to make derivative works in the owner of the original work prevents what might otherwise be an endless series of infringement suits
posing insoluble diﬃculties of proof. Consider two translations into
English of a book originally published in French. The two translations are bound to be very similar and it will be diﬃcult to establish
whether they are very similar because one is a copy of the other or because both are copies of the same foreign-language original. Whether
Prince’s guitar is a copy of his copyrighted symbol or a copy of Picke ’s guitar is likewise not a question that the methods of litigation
can readily answer with conﬁdence. If anyone can make derivative
works based on the Prince symbol, we could have hundreds of Picke s, each charging infringement by the others.
Picke relies for his implausible theory primarily on section 103(a)
of the Copyright Act, which provides that while copyright can be obtained in derivative works, ”protection for a work employing preexisting material in which copyright subsists does not extend to any
part of the work in which such material has been used unlawfully.”
Picke reads this as authorizing a person other than the owner of the
original work to make a derivative work, merely forbidding him to
infringe the original. It is very diﬃcult to see how a derivative work
not made by the owner of the original work could fail to infringe it,
given the deﬁnition of derivative works.
Picke relied in the district court on a dictum in Eden Toys, Inc.
v. Florelee Undergarment Co., that a stranger can make a derivative
work without the permission of the owner of the copyright of the
original work if the original work does not ”pervade” the derivative work. The suggestion, if taken seriously (which it has not been),
would inject enormous uncertainty into the law of copyright and undermine the exclusive right that section 106(2) gives the owner of
the copyright on the original work. It also rests on a confusion between the determination of whether a work is derivative and the determination of who has the right to make the derivative work. Deﬁned too broadly, ”derivative work” would confer enormous power
on the owners of copyrights on preexisting works. The BernsteinSondheim musical West Side Story, for example, is based loosely on
Shakespeare’s Romeo and Juliet, which in turn is based loosely on

&EFO 5PZT  'E  E $JS 



$)"15&3  $01:3*()5

Ovid’s Pyramus and Thisbe, so that if ”derivative work” were deﬁned broadly enough (and copyright were perpetual) West Side Story
would infringe Pyramus and Thisbe unless authorized by Ovid’s
heirs. We can thus imagine the notion of pervasiveness being used
to distinguish a work fairly described as derivative from works only
loosely connected with some ancestral work claimed to be their original. In that sense Prince’s symbol clearly ”pervades” both guitars. If
it did not, the guitars might not be derivative works, but they would
not be derivative works that anyone was free to make without obtaining Prince’s permission.
,FFMJOH W )BST
 'E  E $JS 
Plaintiﬀ–Appellee Jaime Keeling is the author of Point Break Live!
(“PBL”), a parody stage adaptation of the 1991 Hollywood action
movie Point Break, starring Keanu Reeves and Patrick Swayze. In
the ﬁlm, Reeves plays a rookie FBI agent who goes undercover to
inﬁltrate a gang of bank-robbing surfers led by Swayze’s character.
The Keeling-authored PBL parody parallels the characters and plot
elements from Point Break and relies almost exclusively on selected
dialogue from the screenplay. To this raw material, Keeling added
jokes, props, exaggerated staging, and humorous theatrical devices
to transform the dramatic plot and dialogue of the ﬁlm into an irreverent, interactive theatrical experience. For example, in Keeling’s PBL
parody, Point Break ’s death-defying scene in which Reeves’s character must pick up bricks, blindfolded, in a swimming pool takes place,
instead, in a kiddie pool. Massive waves in the ﬁlm are replaced by
squirt guns in the PBL parody. A central conceit of the PBL parody is
that the Keanu Reeves character is selected at random from the audience and reads his lines from cue cards, thereby lampooning Reeves’s
reputedly stilted performance in the movie. Keeling added to the effect that the audience was watching the making of the ﬁlm by creating a set of ﬁlm-production characters in the PBL parody, including
a director, cinematographer, and production assistants. Keeling possesses no copyright or license with regard to the Point Break motion
picture.
Defendant–Appellant Eve Hars owns production company New
Rock Theater Productions, LLC (“New Rock”). In 2007, Keeling executed a production agreement with Hars, pursuant to which New
Rock would stage a two-month production run of PBL from October
through December 2007. During that time period, Hars conferred
with an entertainment a orney and the holder of the copyright to the
Hollywood screenplay for Point Break, and eventually Hars came to
believe that Keeling did not lawfully own any rights to the PBL parody play. Accordingly, after its initial two-month run, Hars sought

$ 130$&%63&4



to renegotiate the terms of the contract upon its expiration and, in
eﬀect, continue to produce PBL without further payment to Keeling.
Keeling refused renegotiation, threatened suit, and registered a copyright in PBL, without ﬁrst obtaining permission from the copyright
holders of the original Point Break. Keeling’s asserted copyright in
PBL became eﬀective on January 4, 2008. Hars and New Rock continued to stage performances of PBL for four years thereafter without
payment to or authorization from Keeling.
If a work employs preexisting copyrighted material lawfully – as
in the case of a ”fair use” – nothing in the statute prohibits the extension of the ”independent” copyright protection promised by Section 103.7 A close reading of the statute therefore makes plain that an
unauthorized but lawful fair use employing preexisting copyrighted
material may itself merit copyright protection. It is not the invocation
of fair use that provides the work copyright protection, and perhaps
thinking so has created some confusion on the part of the defendant.
It is the originality of the derivative work that makes it protectable,
and fair use serves only to render lawful the derivative work, such
that it may acquire – as would other lawful derivative works – such
protection.

$ 1SPDFEVSFT
Copyright, the statute tells us, subsists as soon as a work is created.
The author doesn’t need to do anything more to become a copyright
owner. But it was not always thus. And this is not to say that copyright has no procedural wrinkles – only that these procedures are not
preconditions on copyright protection.



'PSNBMJUJFT 5IFO

$ISJTUPQIFS 4QSJHNBO 3FGPSN BMJ[ JOH $PQZSJHIU
 4UBO - 3FW 
For most of our history, U.S. copyright law has included a system
of procedural mechanisms, referred to collectively as “copyright formalities,” that helped to maintain copyright’s traditional balance between providing private incentives to authors and preserving a robust stock of public domain works from which future creators could
draw. From the ﬁrst copyright statute in 1790, Congress required that
authors register their copyrights, give notice (by marking published
copies with an indication of copyright status such as the “©” symbol, as well as other information about copyright ownership), and
7

To be sure, the independent copyright protection in the new work is limited to
that work’s original content.

"OZ XIP UBMLT BCPVU DPQZSJHIUJOH B
XPSL JT DPOGVTFE "U CFTU UIFZ BSF
UIJOLJOH BCPVU SFHJTUFSJOH UIF XPSL
XIJDI EPFT IBWF TFWFSBM JNQPSUBOU BE
WBOUBHFT "U XPSTU UIFZ UIJOL UIBU
VOSFHJTUFSFE XPSLT BSF OPU QSPUFDUFE
CZ DPQZSJHIU BOE NBZ GSFFMZ CF DPQJFE
5IJT JT XSPOH XSPOH UPUBMMZ XSPOH $PS
SFDU UIFN



$)"15&3  $01:3*()5

(perhaps most importantly) renew their rights after a relatively short
initial term by reregistering their copyright. Failure to comply with
these requirements either terminated the copyright (in the case of
nonrenewal) or prevented it from arising in the ﬁrst place.
&TUBUF PG .BSUJO -VUIFS ,JOH W $#4 *OD
 'E  UI $JS 
The Estate of Martin Luther King, Jr., Inc. brought this copyright infringement action against CBS, Inc. after CBS produced a video documentary that used, without authorization, portions of civil rights
leader Dr. Martin Luther King’s famous ”I Have a Dream” speech at
the March on Washington on August 28, 1963.
On September 30, 1963, approximately one month after the delivery of the Speech, Dr. King took steps to secure federal copyright
protection for the Speech under the Copyright Act of 1909, and a
certiﬁcate of registration of his claim to copyright was issued by the
Copyright Oﬃce on October 2, 1963. Almost immediately thereafter,
Dr. King ﬁled suit in the Southern District of New York to enjoin the
unauthorized sale of recordings of the Speech and won a preliminary
injunction on December 13, 1963.
Because of the dates of the critical events, the determinative issues
in this case are properly analyzed under the Copyright Act of 1909
(”1909 Act”), rather than the Copyright Act of 1976 (”1976 Act”) that
is currently in eﬀect. The question is whether Dr. King’s a empt
to obtain statutory copyright protection on September 30, 1963 was
eﬀective, or whether it was a nullity because the Speech had already
been forfeited to the public domain via a general publication.
Under the regime created by the 1909 Act, an author received
state common law protection automatically at the time of creation
of a work. This state common law protection persisted until the moment of a general publication. When a general publication occurred,
the author either forfeited his work to the public domain, or, if he had
therebefore complied with federal statutory requirements, converted
his common law copyright into a federal statutory copyright.
In order to soften the hardship of the rule that publication destroys common law rights, courts developed a distinction between
a ”general publication” and a ”limited publication.” Only a general
publication divested a common law copyright. A general publication
occurred when a work was made available to members of the public
at large without regard to their identity or what they intended to do
with the work. Conversely, a non-divesting limited publication was
one that communicated the contents of a work to a select group and
for a limited purpose, and without the right of diﬀusion, reproduction, distribution or sale. The issue before us is whether Dr. King’s
delivery of the Speech was a general publication.

$ 130$&%63&4



It appears from the case law that a general publication occurs
only in two situations. First, a general publication occurs if tangible copies of the work are distributed to the general public in such
a manner as allows the public to exercise dominion and control over
the work. Second, a general publication may occur if the work is exhibited or displayed in such a manner as to permit unrestricted copying by the general public. See Le er Edged in Black Press, Inc. v. Public
Bldg. Comm’n of Chicago (invoking this exception where ”there were
no restrictions on copying [of a publicly displayed sculpture] and no
guards preventing copying” and ”every citizen was free to copy the
maque e for his own pleasure and camera permits were available to
members of the public”). However, the case law indicates that restrictions on copying may be implied, and that express limitations
in that regard are deemed unnecessary. See American Tobacco Co. v.
Werckmeister (holding that there is no general publication where artwork is exhibited and ”there are bylaws against copies, or where it
is tacitly understood that no copying shall take place, and the public
are admi ed . . . on the implied understanding that no improper
advantage will be taken of the privilege” (emphasis added)); Burke v.
National Broadcasting Co. (holding that releasing a ﬁlm to a professor
and host of an educational television program, and authorizing him
to copy and broadcast same on public television was a limited publication because the grant of permission to use the ﬁlm contained an
implied condition against distributing copies of the ﬁlm to others or
using it for other purposes); Nu v. National Inst. Incorporated for the
Improvement of Memory (lectures were not generally published when
delivered because oral delivery is not publication, and ”[e]ven where
the hearers are allowed to make copies of what was said for their personal use, they cannot later publish for proﬁt that which they had not
retained the right to sell”).
The case law indicates that distribution to the news media, as opposed to the general public, for the purpose of enabling the reporting
of a contemporary newsworthy event, is only a limited publication.
This rule comports with common sense; it does not force an author
whose message happens to be newsworthy to choose between obtaining news coverage for his work and preserving his common-law
copyright.
With the above principles in mind, in the summary judgment posture of this case and on the current state of this record, we are unable
to conclude that CBS has demonstrated beyond any genuine issue of
material fact that Dr. King, simply through his oral delivery of the
Speech, engaged in a general publication making the Speech available to members of the public at large without regard to their identity or what they intended to do with the work. A performance, no
ma er how broad the audience, is not a publication; to hold other-

-FUUFS &EHFE JO #MBDL  ' 4VQQ 
/% *MM 

"NFSJDBO 5PCBDDP  64  

#VSLF  'E  TU $JS 

/VUU  'E  E $JS 



$)"15&3  $01:3*()5

wise would be to upset a long line of precedent. This conclusion is
not altered by the fact that the Speech was broadcast live to a broad
radio and television audience and was the subject of extensive contemporaneous news coverage. We follow the above cited case law
indicating that release to the news media for contemporary coverage
of a newsworthy event is only a limited publication.

5IJT JT GSPN UIF %JTUSJDU $PVSU PQJOJPO
PO BQQFBM JO UIF $PVSU PG "QQFBMT PQJO
JPO BCPWF

&TUBUF PG .BSUJO -VUIFS ,JOH W $#4 *OD
 ' 4VQQ E  /% (B 
An advance text of Dr. King’s speech was available in the press tent;
no copyright notice appeared on the text or was asserted concurrent
with the giving of the speech. CBS contends that there were no restrictions regarding entry into the press tent and that individuals outside of the press entered the area and obtained copies of the day’s
speeches. The Estate argues that Dr. King furnished this advance
text for the sole purpose of assisting press coverage of the March and
that he had been assured that it would be available only to the press.
Following the March, the SCLC reprinted the speech in its entirety
in its September 1963 newsle er with no copyright notice or other restrictions. The newsle er bore Dr. King’s name and title as President
at the top of its masthead. Generally, the SCLC news-le er had a
large national circulation and was also sent to those who asked for
copies.
However, material facts are in dispute as to whether the use of
Dr. King’s speech in the newsle er was authorized and also as to the
actual availability of the advance text. Accordingly, for the purposes
of summary judgment, this court does not rest its holding upon the
newsle er or the advance text but upon the context of Dr. King’s
speech itself.
8JMENBO W /FX :PSL 5JNFT $P
 ' 4VQQ  4%/: 
This suit arose by reason of a wri en request sent to defendant’s
newspaper for the words of the verse ”Remember This” by F. Collis Wildman. Several Sundays later in its Queries and Answers page
defendant printed the answer to the said request, giving the title, the
name of the author and the full text of the verse; followed by ”This
request was answered by a number of readers, some of whom sent
the poem”.
Plaintiﬀ claims that this publication in the newspaper without his
consent was in derogation of his rights in the copyrighted verse. He
wrote it on or about October 4, 1911. Plaintiﬀ applied for a copyright
and received the certiﬁcate of registration on or about July 3, 1926.
On June 23, 1926, he did cause his verse to be printed on a card by a
printer in Philadelphia; 3,000 copies of it. At the end of the verse, at

$ 130$&%63&4



the right is the name ”F. Collis Wildman”. In the lower left corner of
card is printed the word ”Copyright”. Three thousand of these cards,
described as above, were sold to the public by the plaintiﬀ.
The law is well se led that the provisions of the statute as to notice must be complied with and by selling a copyrighted article otherwise there is deication to the public and the copyright protection is
lost. Publication with notice of copyright is the essence of compliance
with the statute, and publication without proper notice amounts to a
dedication to the public suﬃcient to defeat all subsequent eﬀorts at
copyright protection.
With the above principles in mind, I can only come to the conclusion that the plaintiﬀ, when he had printed and sold the cards in
June, 1926, dedicated his verse to the public. I can only conclude that
there was no suﬃcient or legal copyright notice a ached. There was
no date a ached. There apparently was no claim of copyright on the
printed card by him personally, although this is somewhat questionable in view of the fact that his own name was at the end of the verse.
However, he did not comply with the statute; and the alleged notice,
if it was intended as a notice of copyright, is insuﬃcient to secure to
the plaintiﬀ any right under the copyright registration.



'PSNBMJUJFT /PX

Formalities are dramatically less important under contemporary
copyright law. The 1976 Copyright Act moderated their impact in
some signiﬁcant ways, and in 1988, the United States joined the international Berne Convention for the Protection of Literary and Artistic Works, which requires that copyright ”shall not be subject to any
formality.” Thus, formalities are important mostly for older works –
those published before March 1, 1989, when the Berne Convention
Implementation Act came into force.
For modern works, the main ”formality” is ﬁxation, which is such
a thin prerequisite that it is more like the minimal condition required
for the legal system to be sure it knows what the copyrighted work
even is. But traces of the other formalities remain, and competent
copyright practice requires complying with them.

#VU GPS UIPTF XPSLT BT UIF DBTFT BCPWF
TIPX UIF GPSNBMJUJFT DBO CF WJUBMMZ JN
QPSUBOU $PQZSJHIU EVF EJMJHFODF GPS
PMEFS XPSLT SFRVJSFT B DBSFGVM JOWFTUJHB
UJPO PG UIF GPSNBMJUJFT

B 'JYBUJPO
$PNQFOEJVN PG 64 $PQZSJHIU 0óDF 1SBDUJDFT E FE 
A work of authorship may be deemed copyrightable, provided that
it has been “ﬁxed in any tangible medium of expression, now known
or later developed, from which [it] can be perceived, reproduced, or
otherwise communicated, either directly or indirectly with the aid

f 
5IF 'JYBUJPO 3FRVJSFNFOU


 64$ f  B

 64$ f 

 64$ f 

 64$ f 

$)"15&3  $01:3*()5

of a machine or device.” Speciﬁcally, the work must be ﬁxed in a
copy or phonorecord “by or under the authority of the author” and
the work must be “suﬃciently permanent or stable to permit it to be
perceived, reproduced, or otherwise communicated for a period of
more than transitory duration.”
The terms “copy” and “phonorecord” are very broad. They cover
all of the material objects in which copyrightable works are capable
of being ﬁxed.
• Copies are “material objects, other than phonorecords, in which
a work is ﬁxed by any method now known or later developed,
and from which the work can be perceived, reproduced, or otherwise communicated, either directly or with the aid of a machine or device,” including the material object “in which the
work is ﬁrst ﬁxed.”
• Phonorecords are “material objects in which sounds, other than
those accompanying a motion picture or other audiovisual
work, are ﬁxed by any method now known or later developed,
and from which the sounds can be perceived, reproduced, or
otherwise communicated, either directly or with the aid of a
machine or device,” including “the material object in which the
sounds are ﬁrst ﬁxed.”
There are countless ways that a work may be ﬁxed in a copy or
phonorecord and it makes no diﬀerence what the form, manner, or
medium of ﬁxation may be. For example, a work may be expressed in
words, numbers, notes, sounds, pictures, or any other graphic or symbolic indicia and the author’s expression may be ﬁxed in a physical
object in wri en, printed, photographic, sculptural, punched, magnetic, or any other stable form.
Most works are ﬁxed by their very nature, such as an article
printed on paper, a song recorded in a digital audio ﬁle, a sculpture
rendered in bronze, a screenplay saved in a data ﬁle, or an audiovisual work captured on ﬁlm. Nevertheless, some works of authorship
may not satisfy the ﬁxation requirement, such as an improvisational
speech, sketch, dance, or other performance that is not recorded in
a tangible medium of expression. Other works may be temporarily
embodied in a tangible form, but may not be suﬃciently permanent
or stable to warrant copyright protection, such as purely evanescent
or transient reproductions such as those projected brieﬂy on a screen,
shown electronically on a television, or captured momentarily in the
memory of a computer.
The Oﬃce rarely encounters works that do not satisfy the ﬁxation
requirement because the Oﬃce requires applicants to submit copies
or phonorecords that contain a visually or aurally perceptible copy of
the work. However, the Oﬃce may communicate with the applicant

$ 130$&%63&4



or may refuse registration if the work or the medium of expression
only exists for a transitory period of time, if the work or the medium
is constantly changing, or if the medium does not allow the speciﬁc
elements of the work to be perceived, reproduced, or otherwise communicated in a consistent and uniform manner.
4UFSO &MFDUSPOJDT *OD W ,BVGNBO
 'E  OE $JS 
Video games like “Scramble” can roughly be described as computers programmed to create on a television screen cartoons in which
some of the action is controlled by the player. In Stern’s “Scramble,”
for example, the video screen displays a spaceship moving horizontally through six diﬀerent scenes in which obstacles are encountered.
With each scene the player faces increasing diﬃculty in traversing the
course and scoring points. The ﬁrst scene depicts mountainous terrain, missile bases, and fuel depots. The player controls the altitude
and speed of the spaceship, decides when to release the ship’s supply of bombs, and ﬁres lasers that can destroy a acking missiles and
aircraft. He a empts to bomb the missile bases (scoring points for
success), bomb the fuel depots (increasing his own diminishing fuel
supply with each hit), avoid the missiles being ﬁred from the ground,
and avoid crashing his ship into the mountains. And that is only
scene one. In subsequent scenes the hazards include missile-ﬁring
enemy aircraft and tunnel-like airspaces. The scenes are in color, and
the action is accompanied by ba leﬁeld sounds.
The game is built into a cabinet containing a cathode ray tube, a
number of electronic circuit boards, a loudspeaker, and hand controls
for the player. The electronic circuitry includes memory storage devices called PROMs, an acronym for “programmable read only memory.” The PROM stores the instructions and data from a computer
program in such a way that when electric current passes through the
circuitry, the interaction of the program stored in the PROM with
the other components of the game produces the sights and sounds of
the audiovisual display that the player sees and hears. The memory
devices determine not only the appearance and movement of the images but also the variations in movement in response to the player’s
operation of the hand controls.
Stern manufactures amusement equipment, including video
games, for distribution worldwide. Even in the fast-paced world
of video games, “Scramble” quickly became a big success. Approximately 10,000 units were sold at about $2,000 each in the ﬁrst two
months for an initial sales volume of about $20 million. …
[Omni was enjoined from distributing its own “Scramble” arcade
games. One of its arguments was that Stern’s Scramble was not ﬁxed.]
Omni contends that Konami is not entitled to secure a copyright

4DSBNCMF



"VEJPWJTVBM XPSLTh BSF XPSLT UIBU DPO
TJTU PG B TFSJFT PG SFMBUFE JNBHFT XIJDI
BSF JOUSJOTJDBMMZ JOUFOEFE UP CF TIPXO
CZ UIF VTF PG NBDIJOFT PS EFWJDFT TVDI
BT QSPKFDUPST WJFXFST PS FMFDUSPOJD
FRVJQNFOU UPHFUIFS XJUI BDDPNQBOZ
JOH TPVOET JG BOZ SFHBSEMFTT PG UIF OB
UVSF PG UIF NBUFSJBM PCKFDUT TVDI BT
öMNT PS UBQFT JO XIJDI UIF XPSLT BSF
FNCPEJFE  64$ f 

$)"15&3  $01:3*()5

in the sights and sounds of its “Scramble” game because the audiovisual work is neither “ﬁxed in any tangible medium of expression”
nor “original” within the meaning of § 102(a). Both contentions arise
from the fact that the sequence of some of the images appearing on
the screen during each play of the game will vary depending upon
the actions taken by the player. For example, if he fails to avoid enemy ﬁre, his spaceship will be destroyed; if he fails to destroy enough
fuel depots, his own fuel supply will run out, and his spaceship will
crash; if he succeeds in destroying missile sites and enemy planes,
those images will disappear from the screen; and the precise course
travelled by his spaceship will depend upon his adjustment of the
craft’s altitude and velocity.
If the content of the audiovisual display were not aﬀected by the
participation of the player, there would be no doubt that the display
itself, and not merely the wri en computer program, would be eligible for copyright. The display satisﬁes the statutory deﬁnition of an
original “audiovisual work,” and the memory devices of the game
satisfy the statutory requirement of a “copy” in which the work is
“ﬁxed.” The audiovisual work is permanently embodied in a material object, the memory devices, from which it can be perceived with
the aid of the other components of the game.
We agree with the District Court that the player’s participation
does not withdraw the audiovisual work from copyright eligibility.
No doubt the entire sequence of all the sights and sounds of the game
are diﬀerent each time the game is played, depending upon the route
and speed the player selects for his spaceship and the timing and accuracy of his release of his craft’s bombs and lasers. Nevertheless,
many aspects of the sights and the sequence of their appearance remain constant during each play of the game. These include the appearance (shape, color, and size) of the player’s spaceship, the enemy
craft, the ground missile bases and fuel depots, and the terrain over
which (and beneath which) the player’s ship ﬂies, as well as the sequence in which the missile bases, fuel depots, and terrain appears.
Also constant are the sounds heard whenever the player successfully
destroys an enemy craft or installation or fails to avoid an enemy missile or laser. It is true, as appellants contend, that some of these sights
and sounds will not be seen and heard during each play of the game
in the event that the player’s spaceship is destroyed before the entire
course is traversed. But the images remain ﬁxed, capable of being
seen and heard each time a player succeeds in keeping his spaceship
aloft long enough to permit the appearances of all the images and
sounds of a complete play of the game. The repetitive sequence of a
substantial portion of the sights and sounds of the game qualiﬁes for

$ 130$&%63&4



copyright protection as an audiovisual work.
2VFTUJPOT
Which of the following are suﬃciently ﬁxed to be copyrightable? In each case where your answer is “yes,” identify
the material object.
• A song sung on the sidewalk?
• A song wri en out as sheet music?
• A song on a CD?
• A diagram on a blackboard?
• A PowerPoint slide?
• A sonnet in your mind?
• A photograph?
• The Fast and the Furious: Tokyo Drift?
• Our class on copyrightable subject ma er?
-BUUF BSU 'JYFE

1IPUPTIPPU 1SPCMFN
You represent Shelbyville Stages, a concert promoter. You have
booked the eccentric pop musician Plastica for a twelve-city tour in
the Northeast. The marketing staﬀ at Shelbyville have recently discovered an image online that they think would be perfect for using
on the concert posters. It features Plastica stepping down the landing
ramp of a ﬂying saucer, backlit, carrying a pair of cheerleader’s pompoms, with a guitar slung over her back, and wearing her trademark
disinterested scowl.
A similar photograph was the cover of this month’s Them, a
celebrity fashion magazine. An unknown party or party unknown,
however, extensively Photoshopped it to make it look like a faded,
weather-beaten Old West “WANTED” poster. The marketing staﬀ
tell you that this was a stroke of genius; the combination of the antique look with the kitschy futuristic technology gives the whole
thing what they call a “neo-horsepunk ﬂying-car feel” and the outlaw theme plays oﬀ Plastica’s expression. Their research has determined that the following people were in some way connected with
the image:
• Plastica herself, who has spent years crafting her stage persona,
which might be described as “heroin-ravaged all-American girl
from outer space.”
• Plastica’s hair-stylist, Alicia Abt, who produced the complicated multi-layer updo in which she appears in the photograph,
with a single side ponytail and a Statute-of-Liberty-style ring of
spikes.



$)"15&3  $01:3*()5

• Plastica’s personal trainer, Ben Boardwell, who has spent years
working with her to develop her musculature to combine
strength with a suggestion of wasted potential.
• A celebrity photographer, Charles Carmack, who decided on
the ﬂying-saucer theme, chose the placement of props, and instructed Plastica on how to pose.
• Carmack’s salaried assistant, Denyse Dozier, who operated the
camera and pushed the bu on that took the photographs.
• A Photoshop expert, Ernest Eames, who digitally smoothed out
the wrinkles in Plastica’s face, extended her neck by two inches,
and made a hundred other similar tweaks.
• Them magazine, where the modiﬁed photograph ran.
• Some unknown person with the username SeePeteyPhotoshop,
who added the Old West theme and uploaded the modiﬁed
photo to the photosharing site AwfulThings.com.
Based on these facts, advise Shelbyville Stages on whether it will be
possible to obtain suﬃcient permissions to use the Old West version
of the photo for the concert posters, and, if so how to go about it.
C

3FHJTUSBUJPO
$PNQFOEJVN PG 64 $PQZSJHIU 0óDF 1SBDUJDFT E FE 

f 
1VSQPTFT BOE "EWBOUBHFT PG 3FHJTUSB
UJPO

Under the current copyright law, a work of authorship is protected
by copyright from the moment it is created, provided that the work
is original and has been ﬁxed in a tangible medium of expression.
Although registration is not required for a work to be protected by
copyright, it does provide several important beneﬁts:
• A registration creates a public record that includes key facts relating to the authorship and ownership of the claimed work, as
well as information about the work, such as title, year of creation, date of publication (if any), and the type of authorship
that the work contains (e.g., photographs, text, sound recordings).
• Registration (or a refusal to register) is a prerequisite to ﬁling a
lawsuit for copyright infringement involving a U.S. work. Although registration is permissive, both the certiﬁcate and the
original work must be on ﬁle with the Copyright Oﬃce before
a copyright owner can sue for infringement.
• To claim statutory damages or a orney’s fees in a copyright
infringement lawsuit, a work must be registered before the infringement began or within three months after the ﬁrst publication of the work.

$ 130$&%63&4



• A registration constitutes prima facie evidence of the validity
of the copyright and the facts stated in the certiﬁcate of registration, but only if the work is registered before or within ﬁve
years after the work is ﬁrst published.
• A registration provides information to prospective licensees,
such as the name and address for obtaining permission to use
the work.
• A document that has been recorded with the U.S. Copyright Ofﬁce may provide constructive notice of the facts stated therein,
but only if the document speciﬁcally identiﬁes a work of authorship and only if that work has been registered.
• The deposit copy(ies) submi ed with an application for registration of a published work may satisfy the mandatory deposit
requirement, provided that the applicant submi ed the best edition of the work.
• A registration is necessary to secure the full beneﬁts of a preregistration that has been issued by the U.S. Copyright Oﬃce.
• The U.S. Customs and Border Protection Service may seize foreign pirated copies of a copyright owner’s work, provided that
the work has been registered with the U.S. Copyright Oﬃce and
the certiﬁcate of registration has been recorded with the U.S.
Customs and Border Protection Service.
• A registration is required to claim royalties under the compulsory license for making and distributing phonorecords.

D %FQPTJU
$PNQFOEJVN PG 64 $PQZSJHIU 0óDF 1SBDUJDFT E FE 
The U.S. Copyright Act provides for two separate sets of deposit requirements: deposits submi ed in connection with registration applications and those submi ed in accordance with the mandatory deposit provisions (or “legal deposit” provisions) of the law. The U.S.
Copyright Oﬃce administers both sets of provisions.
The Register of Copyrights speciﬁes by regulation the form of deposit that must accompany a copyright claim and registration application. Said regulations reﬂect and inform the ability of the Oﬃce
to examine the work for copyrightable authorship, to verify the authorship claimed in the application, and to verify the facts stated in
the application. Deposits may also be used for evidentiary purposes
in litigation involving a copyrighted work. Since registration is not

f 
%FQPTJU GPS 3FHJTUSBUJPO %JTUJOHVJTIFE
GSPN .BOEBUPSZ %FQPTJU



$)"15&3  $01:3*()5

required as a condition for copyright protection, the Register has the
authority to adjust or exempt the deposit requirements as appropriate for certain works or application procedures, weighing the needs
or concerns of applicants and the public. Deposits may also be selected by the Library of Congress.
Mandatory deposit is a statutory requirement for the beneﬁt of
the national collection of the Library of Congress. The owner of copyright or the owner of the exclusive right of publication in a work published in the United States must deposit two copies or phonorecords
of the work within three months after publication.
In most cases, a deposit submi ed for registration may be used to
satisfy the mandatory deposit requirement, provided that the applicant submits two complete copies or two complete phonorecords of
the best edition of the work. In such cases, there is no need to submit additional copies or phonorecords for the purpose of mandatory
deposit.
For some classes of works, the deposit requirements for registration and mandatory deposit are not the same. In such cases, a separate submission of copies, phonorecords, or identifying material may
be needed to register the work and to satisfy the mandatory deposit
requirements. For example, mandatory deposit for a computer program requires two complete copies of the best edition, while registration may be accomplished with identifying material containing a
selection of the source code for that work. In the digital context, such
nuance and distinction is even more important, and applicable regulations are therefore subject to change.
f 
.BOEBUPSZ %FQPTJU

Submi ing a published work for the use or disposition of the Library is not a condition of copyright protection. However, if compliance with the mandatory deposit requirement is not accomplished
within three months of publication, the Register of Copyrights may
facilitate, demand, negotiate, or exempt the provision of copies or
phonorecords for the Library of Congress at any time after a work
has been published in the United States. If the Oﬃce issues a written demand and if required copies or phonorecords are not received
within three months of receipt of the demand, the copyright owner
or owner of the exclusive right of publication in that work may be
subject to ﬁnes or other monetary liability.
E /PUJDF
$PNQFOEJVN PG 64 $PQZSJHIU 0óDF 1SBDUJDFT E FE 

f  "
"EWBOUBHFT UP 6TJOH /PUJDF PO 1PTU
#FSOF 8PSLT

Although notice is optional for unpublished works, foreign works, or
works published on or after March 1, 1989, the U.S. Copyright Oﬃce

$ 130$&%63&4



strongly encourages copyright owners to use a notice for the following reasons:
• It puts potential users on notice that copyright is claimed in the
work.
• In the case of a published work, a notice may prevent a defendant in a copyright infringement action from a empting to limit
his or her liability for damages or injunctive relief based on an
innocent infringement defense.
• It identiﬁes the copyright owner at the time the work was ﬁrst
published for parties seeking permission to use the work.
• It identiﬁes the year of ﬁrst publication, which may be used
to determine the term of copyright protection in the case of an
anonymous work, a pseudonymous work, or a work made for
hire.
• It may prevent the work from becoming an orphan work by
identifying the copyright owner and/or specifying the term of
the copyright.
A notice for a work published before March 1, 1989 that has been
ﬁxed in copies should include the following elements:
• The symbol © or the word “Copyright” or the abbreviation
“Copr.”;
• The year of ﬁrst publication for the work; and
• The name of the copyright owner, or an abbreviation by which
the name can be recognized, or a generally known alternative
designation of the owner.
The elements of the notice should appear as a single continuous statement containing the copyright symbol or the word “Copyright” or
the abbreviation “Copr.,” followed by the year of ﬁrst publication,
followed by the name of the copyright owner.
Examples:
• © 1978 John Doe
• Copyright 1980 John Doe
• Copr. 1982 John Doe



f 
/PUJDF GPS 8PSLT 'JYFE JO $PQJFT

5FSN

There is no way around it: copyright terms for older works are a mess
and require careful investigation. The details are beyond the scope
of this course, but you have been warned.
$PQZSJHIU "DU

 64$ f 
%VSBUJPO PG DPQZSJHIU 8PSLT DSFBUFE
PO PS BGUFS +BOVBSZ  



8IBU BCPVU XPSLT DSFBUFE CFGPSF UIFO
*UhT DPNQMJDBUFE 1VCMJTIFE XPSLT BM
SFBEZ TVCKFDU UP GFEFSBM DPQZSJHIU IBWF
XSJOLMFT UP EFBM XJUI UIF SFOFXBM UFSN
BOE UFSNJOBUJPO SJHIUT UP CF EJTDVTTFE
JO B GVUVSF 5SBOTBDUJPOT DIBQUFS  4UBSU
XJUI f  6OQVCMJTIFE XPSLT QSF
WJPVTMZ TVCKFDU POMZ UP TUBUF DPNNPO
MBX DPQZSJHIU GPMMPX UIF NPEFSO SVMFT
FYDFQU UIBU JG UIFZ XFSF QVCMJTIFE PO PS
CFGPSF %FDFNCFS   UIFJS UFSNT
SVO BU MFBTU UISPVHI  4FF f 

 64$ f 
%VSBUJPO PG DPQZSJHIU 5FSNJOBM EBUF

$)"15&3  $01:3*()5

(a)

In General.— Copyright in a work created on or after January 1,
1978, subsists from its creation and, except as provided by the
following subsections, endures for a term consisting of the life
of the author and 70 years after the author’s death.
(b) Joint Works.— In the case of a joint work prepared by two or
more authors who did not work for hire, the copyright endures
for a term consisting of the life of the last surviving author and
70 years after such last surviving author’s death.
(c) Anonymous Works, Pseudonymous Works, and Works Made
for Hire.— In the case of an anonymous work, a pseudonymous
work, or a work made for hire, the copyright endures for a term
of 95 years from the year of its ﬁrst publication, or a term of 120
years from the year of its creation, whichever expires ﬁrst. …
All terms of copyright provided by sections 302 through 304 run to
the end of the calendar year in which they would otherwise expire.
&MESFE W "TIDSPGU
 64  
This case concerns the authority the Constitution assigns to Congress
to prescribe the duration of copyrights. In 1998, in the measure here
under inspection [the Sonny Bono Copyright Term Extension Act
(CTEA)], Congress enlarged the duration of copyrights by 20 years.
Petitioners are individuals and businesses whose products or services
build on copyrighted works that have gone into the public domain.
They seek a determination that the CTEA fails constitutional review
under both the Copyright Clause’s ”limited Times” prescription and
the First Amendment’s free speech guarantee.
Petitioners do not challenge the ”life-plus-70-years” timespan itself. ”Whether 50 years is enough, or 70 years too much,” they acknowledge, ”is not a judgment meet for this Court.” Congress went
awry, petitioners maintain, not with respect to newly created works,
but in enlarging the term for published works with existing copyrights. The ”limited Tim[e]” in eﬀect when a copyright is secured,
petitioners urge, becomes the constitutional boundary, a clear line
beyond the power of Congress to extend.
The Nation’s ﬁrst copyright statute, enacted in 1790, provided a
federal copyright term of 14 years from the date of publication, renewable for an additional 14 years if the author survived the ﬁrst term.
The 1790 Act’s renewable 14-year term applied to existing works (i.
e., works already published and works created but not yet published)
and future works alike. Congress expanded the federal copyright

$ 130$&%63&4



term to 42 years in 1831 (28 years from publication, renewable for
an additional 14 years), and to 56 years in 1909 (28 years from publication, renewable for an additional 28 years). Both times, Congress
applied the new copyright term to existing and future works; to qualify for the 1831 extension, an existing work had to be in its initial
copyright term at the time the Act became eﬀective.
In 1976, Congress altered the method for computing federal copyright terms. For works created by identiﬁed natural persons, the 1976
Act provided that federal copyright protection would run from the
work’s creation, not – as in the 1790, 1831, and 1909 Acts – its publication; protection would last until 50 years after the author’s death. In
these respects, the 1976 Act aligned United States copyright terms
with the then-dominant international standard adopted under the
Berne Convention for the Protection of Literary and Artistic Works.
These new copyright terms, the 1976 Act instructed, governed all
works not published by its eﬀective date of January 1, 1978, regardless of when the works were created. For published works with existing copyrights as of that date, the 1976 Act granted a copyright term
of 75 years from the date of publication, a 19-year increase over the
56-year term applicable under the 1909 Act.
The measure at issue here, the CTEA, installed the fourth major
duration extension of federal copyrights. Retaining the general structure of the 1976 Act, the CTEA enlarges the terms of all existing and
future copyrights by 20 years. For works created by identiﬁed natural persons, the term now lasts from creation until 70 years after the
author’s death. This standard harmonizes the baseline United States
copyright term with the term adopted by the European Union in 1993.
We address ﬁrst the determination of the courts below that
Congress has authority under the Copyright Clause to extend the
terms of existing copyrights. The CTEA’s baseline term of life plus 70
years, petitioners concede, qualiﬁes as a ”limited Tim[e]” as applied
to future copyrights. Petitioners contend, however, that existing
copyrights extended to endure for that same term are not ”limited.”
Petitioners’ argument essentially reads into the text of the Copyright
Clause the command that a time prescription, once set, becomes forever ”ﬁxed” or ”inalterable.” The word ”limited,” however, does not
convey a meaning so constricted.
Satisﬁed that the CTEA complies with the ”limited Times” prescription, we turn now to whether it is a rational exercise of the legislative authority conferred by the Copyright Clause. On that point,
we defer substantially to Congress. By extending the baseline United
States copyright term to life plus 70 years, Congress sought to ensure
that American authors would receive the same copyright protection
in Europe as their European counterparts. The CTEA may also provide greater incentive for American and other authors to create and



$)"15&3  $01:3*()5

disseminate their work in the United States. In addition to international concerns, Congress passed the CTEA in light of demographic,
economic, and technological changes and rationally credited projections that longer terms would encourage copyright holders to invest
in the restoration and public distribution of their works.
Petitioners separately argue that the CTEA is a content-neutral
regulation of speech that fails heightened judicial review under the
First Amendment. We reject petitioners’ plea for imposition of uncommonly strict scrutiny on a copyright scheme that incorporates
its own speech-protective purposes and safeguards. In addition to
spurring the creation and publication of new expression, copyright
law contains built-in First Amendment accommodations. First, it distinguishes between ideas and expression and makes only the la er eligible for copyright protection. Second, the ”fair use” defense allows
the public to use not only facts and ideas contained in a copyrighted
work, but also expression itself in certain circumstances. When, as in
this case, Congress has not altered the traditional contours of copyright protection, further First Amendment scrutiny is unnecessary.
,MJOHFS W $POBO %PZMF &TUBUF
 'E  UI $JS 
Arthur Conan Doyle published his ﬁrst Sherlock Holmes story in
1887 and his last in 1927. There were 56 stories in all, plus 4 novels. The ﬁnal 10 stories were published between 1923 and 1927. As a
result of statutory extensions of copyright protection culminating in
the 1998 Copyright Term Extension Act, the American copyrights on
those ﬁnal stories (copyrights owned by Doyle’s estate, the appellant)
will not expire until 95 years after the date of original publication –
between 2018 to 2022, depending on the original publication date of
each story. The copyrights on the other 46 stories and the 4 novels,
all being works published before 1923, have expired.
Leslie Klinger, the appellee in this case, co-edited an anthology called A S
S
: S
I
S
H
C
(2011). Klinger’s anthology consisted of stories written by modern authors but inspired by, and in most instances depicting, the genius detective Sherlock Holmes and his awed sidekick Dr.
Watson. Klinger didn’t think he needed a license from the Doyle estate to publish these stories, since the copyrights on most of the works
in the ”canon” had expired. But the estate told Random House, which
had agreed to publish Klinger’s book, that it would have to pay the
estate $5000 for a copyright license. Random House bowed to the
demand, obtained the license, and published the book.
[Klinger made arrangements to publish a sequel.] Instead of obtaining a license, Klinger sued the estate, seeking a declaratory judg-

$ 130$&%63&4



ment that he is free to use material in the 50 Sherlock Holmes stories
and novels that are no longer under copyright, though he may use
nothing in the 10 stories still under copyright that has suﬃcient originality to be copyrightable.
The issue is whether copyright protection of a ﬁctional character
can be extended beyond the expiration of the copyright on it because
the author altered the character in a subsequent work. In such a case,
the Doyle estate contends, the original character cannot lawfully be
copied without a license from the writer until the copyright on the
later work, in which that character appears in a diﬀerent form, expires.
We cannot ﬁnd any basis in statute or case law for extending a
copyright beyond its expiration. When a story falls into the public domain, story elements – including characters covered by the expired
copyright – become fair game for follow-on authors, as held in Silverman v. CBS Inc., a case much like this one. At issue was the right
to copy ﬁctional characters (Amos and Andy) who had appeared in
copyrighted radio scripts. The copyrights covered the characters because they were original. As in this case the characters also appeared
in subsequent radio scripts that remained under copyright, though
the copyrights on the original scripts in which the characters had appeared had expired. The court ruled that ”a copyright aﬀords protection only for original works of authorship and, consequently, copyrights in derivative works secure protection only for the incremental
additions of originality contributed by the authors of the derivative
works.”
And so it is in our case. The ten Holmes-Watson stories in which
copyright persists are derivative from the earlier stories, so only original elements added in the later stories remain protected. The freedom
to make new works based on public domain materials ends where the
resulting derivative work comes into conﬂict with a valid copyright,
as Klinger acknowledges. But there is no such conﬂict in this case.
Lacking any ground known to American law for asserting postexpiration copyright protection of Holmes and Watson in pre-1923
stories and novels going back to 1887, the estate argues that creativity will be discouraged if we don’t allow such an extension. It may
take a long time for an author to perfect a character or other expressive element that ﬁrst appeared in his early work. If he loses copyright on the original character, his incentive to improve the character
in future work may be diminished because he’ll be competing with
copiers, such as the authors whom Klinger wishes to anthologize. Of
course this point has no application to the present case, Arthur Conan
Doyle having died 84 years ago. More important, extending copyright protection is a two-edged sword from the standpoint of inducing creativity, as it would reduce the incentive of subsequent authors

4JMWFSNBO  'E  E $JS



-FBSOFE )BOE +

$)"15&3  $01:3*()5

to create derivative works (such as new versions of popular ﬁctional
characters like Holmes and Watson) by shrinking the public domain.
For the longer the copyright term is, the less public-domain material
there will be and so the greater will be the cost of authorship, because
authors will have to obtain licenses from copyright holders for more
material – as illustrated by the estate’s demand in this case for a license fee from Pegasus.
Most copyrighted works include some, and often a great deal
of, public domain material – words, phrases, data, entire sentences,
quoted material, and so forth. The smaller the public domain, the
more work is involved in the creation of a new work. The defendant’s
proposed rule would also encourage authors to continue to write stories involving old characters in an eﬀort to prolong copyright protection, rather than encouraging them to create stories with entirely new
characters. The eﬀect would be to discourage creativity.

%

*OGSJOHFNFOU 4JNJMBSJUZ

This section starts with passages from three classic copyright cases
that set out the essential issues in assessing similarity. They are followed by two more recent cases that work through the details in a
more concrete se ing.
"CJFhT *SJTI 3PTF

5IF $PIFOT BOE UIF ,FMMZT

4IFMEPO W .FUSP(PMEXZO 1JDUVSFT $PSQ
 'E  OE $JS 
The plaintiﬀs’ originality is necessarily limited to the variants they
introduced. Nevertheless, it is still true that their whole contribution
may not be protected; for the defendants were entitled to use, not only
all that had gone before, but even the plaintiﬀs’ contribution itself, if
they drew from it only the more general pa erns; that is, if they kept
clear of its “expression.”
True, much of the picture owes nothing to the play; some of it
is plainly drawn from the novel; but that is entirely immaterial; it is
enough that substantial parts were lifted; no plagiarist can excuse the
wrong by showing how much of his work he did not pirate.
/JDIPMT W 6OJWFSTBM 1JDUVSFT $PSQPSBUJPO
 'E  E $JS  -FBSOFE )BOE +
[The plaintiﬀ’s play, Abie’s Irish Rose, and the defendant’s movie,
The Cohens and the Kellys, both concerned the tension between an
Irish family and a Jewish family when their children fall in love and
marry.]
It is of course essential to any protection of literary property,
whether at common-law or under the statute, that the right cannot be

% */'3*/(&.&/5 4*.*-"3*5:



limited literally to the text, else a plagiarist would escape by immaterial variations. That has never been the law, but, as soon as literal
appropriation ceases to be the test, the whole ma er is necessarily at
large, so that, as was recently well said by a distinguished judge, the
decisions cannot help much in a new case. When plays are concerned,
the plagiarist may excise a separate scene or he may appropriate part
of the dialogue. Then the question is whether the part so taken is
”substantial.” It is the same question as arises in the case of any other
copyrighted work. But when the plagiarist does not take out a block
in situ, but an abstract of the whole, decision is more troublesome.
Upon any work, and especially upon a play, a great number of patterns of increasing generality will ﬁt equally well, as more and more
of the incident is left out. The last may perhaps be no more than the
most general statement of what the play is about, and at times might
consist only of its title; but there is a point in this series of abstractions
where they are no longer protected, since otherwise the playwright
could prevent the use of his ”ideas,” to which, apart from their expression, his property is never extended. Nobody has ever been able
to ﬁx that boundary, and nobody ever can. In some cases the question
has been treated as though it were analogous to lifting a portion out
of the copyrighted work, but the analogy is not a good one, because,
though the skeleton is a part of the body, it pervades and supports the
whole. In such cases we are rather concerned with the line between
expression and what is expressed. As respects plays, the controversy
chieﬂy centers upon the characters and sequence of incident, these
being the substance.
But we do not doubt that two plays may correspond in plot closely
enough for infringement. How far that correspondence must go is
another ma er. Nor need we hold that the same may not be true as
to the characters, quite independently of the ”plot” proper, though,
as far as we know, such a case has never arisen. If Twelfth Night
were copyrighted, it is quite possible that a second comer might so
closely imitate Sir Toby Belch or Malvolio as to infringe, but it would
not be enough that for one of his characters he cast a riotous knight
who kept wassail to the discomfort of the household, or a vain and
foppish steward who became amorous of his mistress. These would
be no more than Shakespeare’s ”ideas” in the play, as li le capable of
monopoly as Einstein’s Doctrine of Relativity, or Darwin’s theory of
the Origin of Species. It follows that the less developed the characters,
the less they can be copyrighted; that is the penalty an author must
bear for marking them too indistinctly.
In the two plays at bar we think both as to incident and character,
the defendant took no more – assuming that it took anything at all
– than the law allowed. The stories are quite diﬀerent. One is of a
religious zealot who insists upon his child’s marrying no one outside



$)"15&3  $01:3*()5

his faith; opposed by another who is in this respect just like him, and
is his foil. Their diﬀerence in race is merely an obbligato to the main
theme, religion. They sink their diﬀerences through grandparental
pride and aﬀection. In the other, zealotry is wholly absent; religion
does not even appear. It is true that the parents are hostile to each
other in part because they diﬀer in race; but the marriage of their
son to a Jew does not apparently oﬀend the Irish family at all, and it
exacerbates the existing animosity of the Jew, principally because he
has become rich, when he learns it. They are reconciled through the
honesty of the Jew and the generosity of the Irishman; the grandchild
has nothing whatever to do with it. The only ma er common to the
two is a quarrel between a Jewish and an Irish father, the marriage of
their children, the birth of grandchildren and a reconciliation.
If the defendant took so much from the plaintiﬀ, it may well have
been because her amazing success seemed to prove that this was a
subject of enduring popularity. Even so, granting that the plaintiﬀ’s
play was wholly original, and assuming that novelty is not essential
to a copyright, there is no monopoly in such a background. Though
the plaintiﬀ discovered the vein, she could not keep it to herself; so
deﬁned, the theme was too generalized an abstraction from what she
wrote. It was only a part of her ”ideas.”
Nor does she fare be er as to her characters. It is indeed scarcely
credible that she should not have been aware of those stock ﬁgures,
the low comedy Jew and Irishman. The defendant has not taken from
her more than their prototypes have contained for many decades. If
so, obviously so to generalize her copyright, would allow her to cover
what was not original with her. But we need not hold this as ma er
of fact, much as we might be justiﬁed. Even though we take it that
she devised her ﬁgures out of her brain de novo, still the defendant
was within its rights.
We assume that the plaintiﬀ’s play is altogether original, even to
an extent that in fact it is hard to believe. We assume further that, so
far as it has been anticipated by earlier plays of which she knew nothing, that fact is immaterial. Still, as we have already said, her copyright did not cover everything that might be drawn from her play;
its content went to some extent into the public domain. We have to
decide how much, and while we are as aware as any one that the line,
whereever it is drawn, will seem arbitrary, that is no excuse for not
drawing it; it is a question such as courts must answer in nearly all
cases. Whatever may be the diﬃculties a priori, we have no question
on which side of the line this case falls. A comedy based upon conﬂicts between Irish and Jews, into which the marriage of their children enters, is no more susceptible of copyright than the outline of
Romeo and Juliet.
The plaintiﬀ has prepared an elaborate analysis of the two plays,

% */'3*/(&.&/5 4*.*-"3*5:



showing a ”quadrangle” of the common characters, in which each is
represented by the emotions which he discovers. She presents the
resulting parallelism as proof of infringement, but the adjectives employed are so general as to be quite useless. Take for example the
a ribute of ”love” ascribed to both Jews. The plaintiﬀ has depicted
her father as deeply a ached to his son, who is his hope and joy; not
so, the defendant, whose father’s conduct is throughout not actuated
by any aﬀection for his daughter, and who is merely once overcome
for the moment by her distress when he has violently dismissed her
lover. ”Anger” covers emotions aroused by quite diﬀerent occasions
in each case; so do ”anxiety,” ”despondency” and ”disgust.” It is unnecessary to go through the catalogue for emotions are too much colored by their causes to be a test when used so broadly. This is not the
proper approach to a solution; it must be more ingenuous, more like
that of a spectator, who would rely upon the complex of his impressions of each character.
"SOTUFJO W 1PSUFS
 'E  E $JS 
[The plaintiﬀ, Ira B. Arnstein, alleged that Cole Porter copied numerous songs from him.] Assuming that adequate proof is made of
copying, that is not enough; for there can be “permissible copying,”
copying which is not illicit. Whether (if he copied) defendant unlawfully appropriated presents, too, an issue of fact. The proper criterion
on that issue is not an analytic or other comparison of the respective
musical compositions as they appear on paper or in the judgment of
trained musicians.32 The plaintiﬀ’s legally protected interest is not, as
such, his reputation as a musician but his interest in the potential ﬁnancial returns from his compositions which derive from the lay public’s approbation of his eﬀorts. The question, therefore, is whether
defendant took from plaintiﬀ’s works so much of what is pleasing to
the ears of lay listeners, who comprise the audience for whom such
popular music is composed, that defendant wrongfully appropriated
something which belongs to the plaintiﬀ.
Surely, then, we have an issue of fact which a jury is peculiarly
ﬁ ed to determine.35
We should not be taken as saying that a plagiarism case can never
arise in which absence of similarities is so patent that a summary
judgment for defendant would be correct. Thus suppose that Ravel’s
“Bolero” or Shostakovitch’s “Fifth Symphony” were alleged to infringe “When Irish Eyes Are Smiling.” But this is not such a case.
32

Where plaintiﬀ relies on similarities to prove copying (as distinguished from
improper appropriation) paper comparisons and the opinions of experts may aid
the court.
35
It would, accordingly, be proper to exclude tone-deaf persons from the jury.

"SOTUFJO XBT B TFSJBM BOE WFYBUJPVT MJU
JHBOU BNPOH IJT BMMFHBUJPOT XBT UIBU
1PSUFS iIBE TUPPHFT SJHIU BMPOH UP GPM
MPX NF XBUDI NF BOE MJWF JO UIF TBNF
BQBSUNFOU XJUI NFw 'PS NVDI NVDI
NPSF TFF (BSZ " 3PTFO 6OGBJS UP (F
OJVT 5IF 4USBOHF BOE -JUJHJPVT $BSFFS PG
*SB # "SOTUFJO  



$)"15&3  $01:3*()5

For, after listening to the playing of the respective compositions, we
are, at this time, unable to conclude that the likenesses are so triﬂing
that, on the issue of misappropriation, a trial judge could legitimately
direct a verdict for defendant.
At the trial, plaintiﬀ may play, or cause to be played, the pieces
in such manner that they may seem to a jury to be inexcusably alike,
in terms of the way in which lay listeners of such music would be
likely to react. The plaintiﬀ may call witnesses whose testimony may
aid the jury in reaching its conclusion as to the responses of such audiences. Expert testimony of musicians may also be received, but it
will in no way be controlling on the issue of illicit copying, and should
be utilized only to assist in determining the reactions of lay auditors.
The impression made on the reﬁned ears of musical experts or their
views as to the musical excellence of plaintiﬀ’s or defendant’s works
are u erly immaterial on the issue of misappropriation; for the views
of such persons are caviar to the general – and plaintiﬀ’s and defendant’s compositions are not caviar.
$IJMESFOT #PPL 1SPCMFN
You are law clerk to a judge hearing a copyright infringement case.
The plaintiﬀ’s work is a children’s book; the allegedly infringing
work is a G-rated animated movie. The plaintiﬀ has oﬀered an expert
witness who has made a chart of 83 alleged similarities; the defendant
has oﬀered an expert witness who will testify that the book primarily
appeals to “verbally oriented” children aged 9-11, while the movie
primarily apeals to “visually orented” children aged 6-8.
Will you restrict the jury pool to children? To parents? What special instructions, if any, will you give the jury regarding its task of
assessing similarity? Will you allow the plaintiﬀ’s expert to testify?
The defendant’s? If you allow either of them to testify, what will you
instruct the jury regarding the relevance of the opinions they oﬀer?
How will you allow the parties to present the works to the jury during the trial? Will you allow the jury to have copies of the book and
a DVD of the movie with them during deliberations?
(PUUMJFC %FWFMPQNFOU --$ W 1BSBNPVOU 1JDUVSFT
 ' 4VQQ E  4%/: 
In the motion picture ”What Women Want,” released by defendant
Paramount Pictures Corporation in 2000, Mel Gibson plays an advertising executive who acquires the ability to ”hear” what women
are thinking. In one scene, Gibson and his co-star Helen Hunt brainstorm with other employees to develop ideas for marketing certain
consumer products to women. At various points during the scene, a
pinball machine – the ”Silver Slugger” – appears in the background.
The Silver Slugger is distributed by plaintiﬀ Go lieb Development

% */'3*/(&.&/5 4*.*-"3*5:



LLC, and Paramount used the pinball machine in the scene without
Go lieb’s permission.
The Silver Slugger features three original designs (the ”Designs”):
(1) a depiction of a baseball diamond on the backglass, which is the
upright back portion of the pinball machine; (2) another baseball diamond on the playﬁeld, which is the playing surface of the machine;
and (3) the layout of the parts of the playﬁeld. The Designs are copyrighted, and Go lieb has owned the copyrights since 1998.
The legal maxim ”de minimis non curat lex” – ”the law does not
concern itself with triﬂes” – applies in the copyright context. For example, if the copying is de minimis and so ”trivial” as to fall below the
quantitative threshold of substantial similarity, the copying is not actionable.
There is no plausible claim of copyright infringement here. Although Go lieb has suﬃciently pled unauthorized copying of its Designs, the use of the Silver Slugger was de minimis as a ma er of law.
Hence, no reasonable juror could ﬁnd substantial similarity in the legal sense, and thus the copying is not actionable.
The scene in question lasts only three-and-a-half minutes, and the
Silver Slugger appears in the scene sporadically, for no more than
a few seconds at a time. More importantly, the pinball machine is
always in the background; it is never seen in the foreground. It never
appears by itself or in a close-up. It is never mentioned and plays no
role in the plot. It is almost always partially obscured (by Gibson and
pieces of furniture), and is fully visible for only a few seconds during
the entire scene. The Designs (on the backglass and playﬁeld of the
pinball machine) are never fully visible and are either out of focus
or obscured. Indeed, an average observer would not recognize the
Designs as anything other than generic designs in a pinball machine.
Go lieb cites to Ringgold v. Black Entertainment Television, Inc. in
support of its claim, but the facts of that case are inapposite. Ringgold
involved the unauthorized use of a copyrighted poster in an episode
of a HBO television series. The poster was shown, in whole or in part,
nine times during a ﬁve-minute scene at the end of the episode. The
poster (or a portion thereof) was seen for 1.86 to 4.16 seconds at a time,
for a total of 26.75 seconds. In some instances, the poster appeared at
the center of the screen. As the Second Circuit held, the poster was
”plainly observable.”
More importantly, there was a qualitative connection between the
poster and the show. The poster included a painting depicting a Sunday School picnic held by the Freedom Baptist Church in Atlanta,
Georgia, in 1909, and was intended to convey ”aspects of the AfricanAmerican experience in the early 1900s.” The show was ”ROC,” a television ”sitcom” series about a middle-class African-American family
living in Baltimore, and the scene in question was of a gathering in

4UJMM GSPN 8IBU 8PNFO 8BOU 

3JOHHPME  'E  E $JS 



$)"15&3  $01:3*()5

a church hall with a minister. The Second Circuit noted that HBO’s
production staﬀ ”evidently thought that the poster was well suited
as a set decoration for the African-American church scene of a ROC
episode.” The Second Circuit concluded:

4UJMM GSPN 30$ 

From the standpoint of a quantitative assessment of the
segments, the principal four-to-ﬁve second segment in
which almost all of the poster is clearly visible, albeit in
less than perfect focus, reenforced by the briefer segments
in which smaller portions are visible, all totaling 26 to 27
seconds, are not de minimis copying. The painting component of the poster is recognizable as a painting, and with
suﬃcient observable detail for the ”average lay observer”
to discern African-Americans in Ringold’s colorful, virtually two-dimensional style. The de minimis threshold
of actionable copying of protected expression has been
crossed.
In the present case, the ”average lay observer” would not be able to
discern any distinctive elements of Go lieb’s Designs – the baseball
players clad in stylized, futuristic gear. The best that the average lay
observer could make out in the background is a typical home-plate
layout with baseball players arrayed around it. The unique expressive element of the Designs is not discernable in those brief moments
when the backglass is visible. The only other protected element of
the backglass is the ”Silver Slugger” logo in the upper left hand corner, which is glimpsed ﬂeetingly, and in poor focus, during the scene.
The camera sweeps past the logo without dwelling or focusing on it.
The average lay observer would not discern the stylized aspects of
the logo a ributable to Go lieb based on the way the logo appears in
the background of the scene.
Moreover, while use of a copyrighted work in the background
may still be a basis for an infringement claim, where the use is de minimis, the copying will not be actionable, even where the work was chosen to be in the background for some thematic relevance. As the Second Circuit explained in Ringgold, ”in some circumstances, a visual
work, though selected by production staﬀ for thematic relevance, or
at least for its decorative value, might ultimately be ﬁlmed at such distance and so out of focus that a typical program viewer would not discern any decorative eﬀect that the work of art contributes to the set.”
Here, undoubtedly the Silver Slugger was chosen by the production
staﬀ because it ﬁt in with the ”sporty” theme of the background in the
scene; but the Silver Slugger was one of numerous background items,
and it was ﬁlmed in such a manner and appears so ﬂeetingly that I
conclude there is no plausible claim for copyright infringement here.
Accordingly, Go lieb’s copyright infringement claim is dismissed.

% */'3*/(&.&/5 4*.*-"3*5:



#PJTTPO W #BOJBO -UE
 'E  E $JS 
Plaintiﬀs Judi Boisson and her wholly-owned company, American
Country Quilts and Linens, Inc., d/b/a Judi Boisson American Country, brought suit alleging that defendants Vijay Rao and his whollyowned company Banian Ltd., illegally copied two quilt designs.
B
Judi Boisson has been in the quilt trade for over 20 years, beginning
her career by selling antique American quilts – in particular, Amish
quilts – she purchased in various states throughout the country. By
the late 1980s, having diﬃculty ﬁnding antique quilts, she decided
to design and manufacture her own and began selling them in 1991
through her company. Boisson published catalogs in 1993 and 1996 to
advertise and sell her quilts. Her works are also sold to linen, gift, antique, and children’s stores and high-end catalog companies. Various
home furnishing magazines have published articles featuring Boisson and her quilts.
In 1991 plaintiﬀ designed and produced two alphabet quilts entitled ”School Days I” and ”School Days II.” Although we later describe
the quilts in greater detail, we note each consists of square blocks
containing the capital le ers of the alphabet, displayed in order. The
blocks are set in horizontal rows and vertical columns, with the last
row ﬁlled by blocks containing various pictures or icons. The le ers
and blocks are made up of diﬀerent colors, set oﬀ by a white border
and colored edging.
Defendant Vijay Rao is the president and sole shareholder of defendant Banian Ltd., incorporated in November 1991. Rao is an electrical engineer in the telecommunications industry who became interested in selling quilts in February 1992. To that end, he imported from
India each of the three alphabet quilts at issue in this case. He sold
them through boutique stores and catalog companies. The ﬁrst quilt
he ordered was ”ABC Green Version I,” which he had been shown by
a third party. Defendants have not sold this pa ern since 1993. ”ABC
Green Version II” was ordered in September 1994, based upon modiﬁcations to ”ABC Green Version I” requested by Rao. Defendants
reordered this quilt once in April 1995, and then stopped selling it in
March 1997. Regarding ”ABC Navy,” Rao testiﬁed that he designed
the quilt himself based upon ”ABC Green Version II” and imported
ﬁnished copies in November 1995. Defendants voluntarily withdrew
their ”ABC Navy” quilts from the market in November 1998 following the initiation of this litigation.



$)"15&3  $01:3*()5
IV. S

'PMJP *NQSFTTJPOT  'E  E $JS


S

:O
O
.M
D
O
Generally, an allegedly infringing work is considered substantially
similar to a copyrighted work if ”the ordinary observer, unless he
set out to detect the disparities, would be disposed to overlook them,
and regard their aesthetic appeal as the same.” Folio Impressions Inc.
v. Byer California. Yet in Folio Impressions, the evidence at trial showed
the plaintiﬀ designer had copied the background for its fabric from a
public domain document and ”contributed nothing, not even a trivial variation.” Thus, part of the plaintiﬀ’s fabric was not original and
therefore not protectible. We articulated the need for an ordinary observer to be ”more discerning” in such circumstances.
The ordinary observer would compare the ﬁnished product that the fabric designs were intended to grace
(women’s dresses), and would be inclined to view the
entire dress – consisting of protectible and unprotectible
elements – as one whole. Here, since only some of the
design enjoys copyright protection, the observer’s inspection must be more discerning.

,FZ 1VCMJDBUJPOT  'E  E $JS


4USFFUXJTF .BQT  'E  E $JS


We reiterated that a ”more reﬁned analysis” is required where a plaintiﬀ’s work is not ”wholly original,” but rather incorporates elements
from the public domain. Key Publications, Inc. v. Chinatown Today
Publishing Enterprises, Inc.. In these instances, ”what must be shown
is substantial similarity between those elements, and only those elements, that provide copyrightability to the allegedly infringed compilation.” In contrast, where the plaintiﬀ’s work contains no material
imported from the public domain, the ”more discerning” test is unnecessary. In the case at hand, because the alphabet was taken from
the public domain, we must apply the ”more discerning” ordinary
observer test.
In applying this test, a court is not to dissect the works at issue into
separate components and compare only the copyrightable elements.
To do so would be to take the ”more discerning” test to an extreme,
which would result in almost nothing being copyrightable because
original works broken down into their composite parts would usually be li le more than basic unprotectible elements like le ers, colors
and symbols. This outcome – aﬀording no copyright protection to an
original compilation of unprotectible elements – would be contrary
to the Supreme Court’s holding in Feist.
Although the ”more discerning” test has not always been identiﬁed by name in our case law, we have nevertheless always recognized
that the test is guided by comparing the ”total concept and feel” of
the contested works. For example, in Streetwise Maps, Inc. v. VanDam, Inc. we found no infringement – not because the plaintiﬀ’s map

% */'3*/(&.&/5 4*.*-"3*5:



consisted of public domain facts such as street locations, landmasses,
bodies of water and landmarks, as well as color – but rather ”because
the total concept and overall feel created by the two works may not
be said to be substantially similar.”
In the present case, while use of the alphabet may not provide
a basis for infringement, we must compare defendants’ quilts and
plaintiﬀs’ quilts on the basis of the arrangement and shapes of the
le ers, the colors chosen to represent the le ers and other parts of
the quilts, the quilting pa erns, the particular icons chosen and their
placement. Our analysis of the ”total concept and feel” of these works
should be instructed by common sense. Cf. Hamil America, Inc. v.
GFI (noting that the ordinary observer test involves an examination
of ”total concept and feel,” which in turn can be guided by ”good
eyes and common sense”).

)BNJM "NFSJDB  'E  E $JS


V. C
A. ”School Days I” v. ”ABC Green” Versions
”School Days I” consists of six horizontal rows, each row containing
ﬁve blocks, with a capital le er or an icon in each block. The groupings of blocks in each row are as follows: A-E; F-J; K-O; P-T; U-Y; and
Z with four icons following in the last row. The four icons are a cat,
a house, a single-starred American ﬂag and a basket. ”ABC Green
Version I” displays the capital le ers of the alphabet in the same formation. The four icons in the last row are a cow jumping over the
moon, a sailboat, a bear and a star. ”ABC Green Version II” is identical to ”ABC Green Version I,” except that the picture of the cow
jumping over the moon is somewhat altered, the bear is replaced by
a teddy bear si ing up and wearing a vest that looks like a singlestarred American ﬂag, and the star in the last block is represented in
a diﬀerent color.
All three quilts use a combination of contrasting solid color fabrics
or a combination of solid and polka-do ed fabrics to represent the
blocks and le ers. The following similarities are observed in plaintiﬀs’ and defendants’ designs: ”A” is dark blue on a light blue background; ”B” is red on a white background; ”D” is made of polka-dot
fabric on a light blue background; ”F” on plaintiﬀs’ ”School Days I”
is white on a pink background, while the ”F” on defendants’ ”ABC
Green” versions is pink on a white background; ”G” has a green background; ”H” and ”L” are each a shade of blue on a white background;
”M” in each quilt is a shade of yellow on a white background. ”N” is
green on a white background; ”O” is blue on a polka-dot background;
”P” is polka-dot fabric on a yellow background; ”Q” is brown on a
light background; ”R” is pink on a gray/purple background. ”S” is
white on a red background; ”T” is blue on a white background; ”U”

4DIPPM %BZT *



"#$ (SFFO

$)"15&3  $01:3*()5

is gray on a white background; ”V” is white on a gray background;
”W” is pink on a white background; ”X” is purple in all quilts, albeit
in diﬀerent shades, on a light background; ”Y” is a shade of yellow
on the same light background; and ”Z” is navy blue or black, in all
the quilts.
Boisson also testiﬁed that defendants utilized the same unique
shapes as she had given to the le ers ”J,” ”M,” ”N,” ”P,” ”R” and
”W.” With respect to the quilting pa erns, ”School Days I” and the
”ABC Green” versions feature diamond-shaped quilting within the
blocks and a ”wavy” pa ern in the plain white border that surrounds
the blocks. The quilts are also edged with a 3/8” green binding.
From this enormous amount of sameness, we think defendants’
quilts suﬃciently similar to plaintiﬀs’ design as to demonstrate illegal copying. In particular, the overwhelming similarities in color
choices lean toward a ﬁnding of infringement. Although the icons
chosen for each quilt are diﬀerent and defendants added a green rectangular border around their rows of blocks, these diﬀerences are not
suﬃcient to cause even the ”more discerning” observer to think the
quilts are other than substantially similar insofar as the protectible elements of plaintiﬀs’ quilt are concerned. Moreover, the substitution
in ”ABC Green Version II” of the teddy bear wearing a ﬂag vest as
the third icon causes this version of defendants’ quilt to look even
more like plaintiﬀs’ quilt that uses a single-starred American ﬂag as
its third icon. Consequently, both of defendants’ ”ABC Green” quilts
infringed plaintiﬀs’ copyright on its ”School Days I” quilt.
B. ”School Days I” v. ”ABC Navy”

"#$ /BWZ

We agree with the district court, however, that Rao did not infringe
on plaintiﬀs’ design in ”School Days I” when he created ”ABC Navy.”
While both quilts utilize an arrangement of six horizontal rows of ﬁve
blocks each, ”ABC Navy” does not have its four icons in the last row.
Rather, the teddy bear with the ﬂag vest is placed after the ”A” in
the ﬁrst row, the cow jumping over the moon is placed after the ”L”
in the third row, the star is placed after the ”S” in the ﬁfth row, and
the sailboat is placed after the ”Z” in the last row. Further, the colors
chosen to represent the le ers and the blocks in ”ABC Navy” are, for
the most part, entirely diﬀerent from ”School Days I.” Defendants
dropped the use of polka-dot fabric, and plaintiﬀs did not even offer a color comparison in their proposed ﬁndings of fact to the district court, as they had with each of the ”ABC Green” versions. The
quilting pa ern in the plain white border is changed to a ”zig-zag”
in ”ABC Navy,” as opposed to plaintiﬀs’ ”wavy” design. Finally, although defendants use a binding around the edge of their quilt, in
this instance it is blue instead of green.
Looking at these quilts side-by-side, we conclude they are not sub-

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



stantially similar to one another. Just as we rejected defendants’ earlier argument and held that what few diﬀerences existed between
”School Days I” and the ”ABC Green” quilts could not preclude a ﬁnding of infringement, plaintiﬀs’ emphasis on the similarity in style between some of the le ers between ”School Days I” and ”ABC Navy”
cannot support a ﬁnding of infringement. Because no observer, let
alone a ”more discerning” observer, would likely ﬁnd the two works
to be substantially similar, no copyright violation could properly be
found.
/FX :PSLFS 1SPCMFN
Below you will ﬁnd a cover from the New Yorker and a poster for
the movie Moscow on the Hudson. The copyright owners of the former have sued the producers of the la er for copyright infringement.
You are the judge assigned to the case, which you have conducted
as a bench trial by the consent of the parties. Write the portion of
your opinion ﬁnding substantial similarity or the lack thereof. Be as
speciﬁc as you can.

#BTFE PO 4UFJOCFSH W $PMVNCJB 1JDUVSFT
*OEVTUSJFT *OD  ' 4VQQ  4%/:


￼

& *OGSJOHFNFOU 1SPIJCJUFE $POEVDU


1IPUPHSBQI CZ .BSJTPM 0SUJ[ &MGFMEU

1SPPG PG $PQZJOH

In the margin are two photographs. Does the one on the bo om infringe on the one on top?
If you said ”yes,” think again. The expression in the photographs
is obviously similar. But that by itself is insuﬃcient. To infringe, the
similarities in protected expression must arise because the defendant
copied from the plaintiﬀ. In this case, the photographs are not similar

1IPUPHSBQI CZ 4BSBI 4DVSS



$)"15&3  $01:3*()5

because one of them was photoshopped from the other; instead, they
were taken nearly simultaneously from nearly the same place. See
)PX BO *ODSFEJCMF $PJODJEFODF 4QBSLFE B 'BDFCPPL 1MBHJBSJTN 3PX, The
Telegraph (Feb. 2, 2015). (IP professor Roger Ford has made an BOJ
NBUFE (*' showing that the photographs really were taken from different angles.) Before you start reading the next case, can you think
of any other possible explanations for why two works might be substantially similar even though the defendant did not copy from the
plaintiﬀ?
5ISFF #PZT .VTJD $PSQ W #PMUPO
 'E  UI $JS 
In 1994, a jury found that Michael Bolton’s 1991 pop hit, ”Love Is a
Wonderful Thing,” infringed on the copyright of a 1964 Isley Brothers’
song of the same name. The district court denied Bolton’s motion
for a new trial and aﬃrmed the jury’s award of $5.4 million. Bolton,
his co-author, Andrew Goldmark, and their record companies (”Sony
Music”) appeal.

5IFSF XBT OPUIJOH XSPOH XJUI <UIF
OBNF h.JDIBFM #PMUPOh> VOUJM * XBT
BCPVU UXFMWF ZFBST PME BOE UIBU OP
UBMFOU BTT DMPXO CFDBNF GBNPVT BOE
TUBSUFE XJOOJOH (SBNNZT
0óDF 4QBDF 

I. B
The Isley Brothers, one of this country’s most well-known rhythm
and blues groups, have been inducted into the Rock and Roll Hall
of Fame. They helped deﬁne the soul sound of the 1960s with songs
such as ”Shout,” ”Twist and Shout,” and ”This Old Heart of Mine,”
and they mastered the funky beats of the 1970s with songs such as
”Who’s That Lady,” ”Fight the Power,” and ”It’s Your Thing.” In 1964,
the Isley Brothers wrote and recorded ”Love is a Wonderful Thing”
for United Artists. The Isley Brothers received a copyright for ”Love
is a Wonderful Thing” from the Register of Copyrights on February
6, 1964.
Hoping to beneﬁt from the Isley Brothers’ Motown success,
United Artists released ”Love is a Wonderful Thing” in 1966. The
song was not released on an album, only on a 45-record as a single.
Several industry publications predicted that ”Love is a Wonderful
Thing” would be a hit—”Cash Box” on August 27, 1966, ”Gavin Report” on August 26, 1966, and ”Billboard” on September 10, 1966. On
September 17, 1966, Billboard listed ”Love is a Wonderful Thing” at
number 110 in a chart titled ”Bubbling Under the Hot 100.” The song
was never listed on any other Top 100 charts. In 1991, the Isley Brothers’ ”Love is a Wonderful Thing” was released on compact disc.
Michael Bolton is a singer/songwriter who gained popularity in
the late 1980s and early 1990s by reviving the soul sound of the 1960s.
Bolton has orchestrated this soul-music revival in part by covering
old songs such as Percy Sledge’s ”When a Man Love a Woman” and
Otis Redding’s ”(Si in’ on the) Dock of the Bay.” Bolton also has writ-

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



ten his own hit songs. In early 1990, Bolton and Goldmark wrote a
song called ”Love Is a Wonderful Thing.” Bolton released it as a single in April 1991, and as part of Bolton’s album, ”Time, Love and
Tenderness.” Bolton’s ”Love Is a Wonderful Thing” ﬁnished 1991 at
number 49 on Billboard’s year-end pop chart.
On February 24, 1992, Three Boys Music Corporation ﬁled a copyright infringement action.
II. D
Proof of copyright infringement is often highly circumstantial, particularly in cases involving music. A copyright plaintiﬀ must prove
(1) ownership of the copyright; and (2) infringement—that the defendant copied protected elements of the plaintiﬀ’s work. Absent direct
evidence of copying, proof of infringement involves fact-based showings that the defendant had access to the plaintiﬀ’s work and that the
two works are substantially similar. Given the diﬃculty of proving
access and substantial similarity, appellate courts have been reluctant
to reverse jury verdicts in music cases.
A. Access
Proof of access requires an opportunity to view or to copy plaintiﬀ’s work. This is often described as providing a ”reasonable opportunity” or ”reasonable possibility” of viewing the plaintiﬀ’s work.
We have deﬁned reasonable access as ”more than a bare possibility.”
Nimmer has elaborated on our deﬁnition: ”Of course, reasonable
opportunity as here used, does not encompass any bare possibility
in the sense that anything is possible. Access may not be inferred
through mere speculation or conjecture. There must be a reasonable
possibility of viewing the plaintiﬀ’s work—not a bare possibility.”
”At times, distinguishing a ‘bare’ possibility from a ‘reasonable’ possibility will present a close question.”
Circumstantial evidence of reasonable access is proven in one of
two ways: (1) a particular chain of events is established between
the plaintiﬀ’s work and the defendant’s access to that work (such
as through dealings with a publisher or record company), or (2) the
plaintiﬀ’s work has been widely disseminated. Goldstein remarks
that in music cases the ”typically more successful route to proving
access requires the plaintiﬀ to show that its work was widely disseminated through sales of sheet music, records, and radio performances.”
. Nimmer, however, cautioned that ”[c]oncrete cases will pose difﬁcult judgments as to where along the access spectrum a given exploitation falls.”
Proof of widespread dissemination is sometimes accompanied by
a theory that copyright infringement of a popular song was subconscious. Subconscious copying has been accepted since Learned Hand

h4VCTUBOUJBM TJNJMBSJUZ h XIJMF TBJE UP
CF SFRVJSFE GPS JOEJSFDU QSPPG PG DPQZ
JOH JT BDUVBMMZ SFRVJSFE POMZ BGUFS DPQZ
JOH IBT CFFO FTUBCMJTIFE UP TIPX UIBU
FOPVHI DPQZJOH IBT UBLFO QMBDF " TJN
JMBSJUZ XIJDI NBZ PS NBZ OPU CF TVC
TUBOUJBM JT QSPCBUJWF PG DPQZJOH JG CZ
EFöOJUJPO JU JT POF UIBU VOEFS BMM UIF
DJSDVNTUBODFT KVTUJöFT BO JOGFSFODF PG
DPQZJOH *O PSEFS UP FNQIBTJ[F UIF
GVODUJPO PG TVDI TJNJMBSJUZ BOE BWPJE
UIF DPOGVTJPO PG EPVCMF VTBHF UIJT "S
UJDMF TVHHFTUT VTF PG UIF UFSN QSPCBUJWF
TJNJMBSJUZ JO QMBDF PG TVCTUBOUJBM TJNJMBS
JUZ JO UIJT DPOUFYU "MBO -BUNBO 1SP
CBUJWF 4JNJMBSJUZ BT 1SPPG PG $PQZJOH 5P
XBSE %JTQFMMJOH 4PNF .ZUIT JO $PQZSJHIU
*OGSJOHFNFOU
/JNNFS f <">

(PMETUFJO f 
/JNNFSf <">



'SFE 'JTIFS  '  4%/: 

"#,$0  'E  E $JS 

$)"15&3  $01:3*()5

embraced it in a 1924 music infringement case: ”Everything registers
somewhere in our memories, and no one can tell what may evoke
it. Once it appears that another has in fact used the copyright as the
source of this production, he has invaded the author’s rights. It is
no excuse that in so doing his memory has played him a trick.” Fred
Fisher, Inc. v. Dillingham. In Fred Fisher, Judge Hand found that the
similarities between the songs ”amount[ed] to identity” and that the
infringement had occurred ”probably unconsciously, what he had
certainly often heard only a short time before.”
In modern cases, however, the theory of subconscious copying
has been applied to songs that are more remote in time. ABKCO Music, Inc. v. Harrisongs Music, Ltd. is the most prominent example.
In ABKCO, the Second Circuit aﬃrmed a jury’s verdict that former
Beatle George Harrison, in writing the song ”My Sweet Lord,” subconsciously copied The Chiﬀons’ ”He’s So Fine,” which was released
six years earlier. Harrison admi ed hearing ”He’s So Fine” in 1963,
when it was number one on the Billboard charts in the United States
for ﬁve weeks and one of the top 30 hits in England for seven weeks.
The court found: ”the evidence, standing alone, by no means compels
the conclusion that there was access ... it does not compel the conclusion that there was not.” In ABKCO, however, the court found that
”the similarity was so striking and where access was found, the remoteness of that access provides no basis for reversal.” Furthermore,
the mere lapse of a considerable period of time between the moment
of access and the creation of defendant’s work does not preclude a
ﬁnding of copying.
The Isley Brothers’ access argument was based on a theory of
widespread dissemination and subconscious copying. They presented evidence supporting four principal ways that Bolton and
Goldmark could have had access to the Isley Brothers’ ”Love is a
Wonderful Thing”:
(1) Bolton grew up listening to groups such as the Isley Brothers
and singing their songs. In 1966, Bolton and Goldmark were 13 and
15, respectively, growing up in Connecticut. Bolton testiﬁed that he
had been listening to rhythm and blues music by black singers since
he was 10 or 11, ”appreciated a lot of Black singers,” and as a youth
was the lead singer in a band that performed ”covers” of popular
songs by black singers. Bolton also testiﬁed that his brother had a
”pre y good record collection.”
(2) Three disk jockeys testiﬁed that the Isley Brothers’ song was
widely disseminated on radio and television stations where Bolton
and Goldmark grew up. First, Jerry Blavi testiﬁed that the Isley
Brothers’ ”Love is a Wonderful Thing” was played ﬁve or six times
during a 13-week period on the television show, ”The Discophonic
Scene,” which he said aired in Philadelphia, New York, and Hartford-

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



New Haven. Blavi also testiﬁed that he played the song two to three
times a week as a disk jockey in Philadelphia and that the station is
still playing the song today. Second, Earl Rodney Jones testiﬁed that
he played the song a minimum of four times a day during an eight to
14 to 24 week period on WVON radio in Chicago, and that the station
is still playing the song today. Finally, Jerry Bledsoe testiﬁed that he
played the song on WUFO radio in Buﬀalo, and WWRL radio in New
York was playing the song in New York in 1967 when he went there.
Bledsoe also testiﬁed that he played the song twice on a television
show, ”Soul,” which aired in New York and probably in New Haven,
Connecticut, where Bolton lived.
(3) Bolton confessed to being a huge fan of the Isley Brothers and
a collector of their music. Ronald Isley testiﬁed that when Bolton saw
Isley at the Lou Rawls United Negro College Fund Beneﬁt concert in
1988, Bolton said, ”I know this guy. I go back with him. I have all
his stuﬀ.” Angela Winbush, Isley’s wife, testiﬁed about that meeting
that Bolton said, ”This man needs no introduction. I know everything
he’s done.”
(4) Bolton wondered if he and Goldmark were copying a song by
another famous soul singer. Bolton produced a work tape a empting
to show that he and Goldmark independently created their version of
”Love Is a Wonderful Thing.” On that tape of their recording session,
Bolton asked Goldmark if the song they were composing was Marvin
Gaye’s ”Some Kind of Wonderful.” The district court, in aﬃrming the
jury’s verdict, wrote about Bolton’s Marvin Gaye remark:
This statement suggests that Bolton was contemplating
the possibility that the work he and Goldmark were creating, or at least a portion of it, belonged to someone else,
but that Bolton wasn’t sure who it belonged to. A reasonable jury can infer that Bolton mistakenly a ributed the
work to Marvin Gaye, when in reality Bolton was subconsciously drawing on Plaintiﬀ’s song.
The appellants contend that the Isley Brothers’ theory of access
amounts to a ”twenty-ﬁve-years-after-the-fact-subconscious copying
claim.” Indeed, this is a more a enuated case of reasonable access and
subconscious copying than ABKCO. In this case, the appellants never
admi ed hearing the Isley Brothers’ ”Love is a Wonderful Thing.”
That song never topped the Billboard charts or even made the top
100 for a single week. The song was not released on an album or compact disc until 1991, a year after Bolton and Goldmark wrote their
song. Nor did the Isley Brothers ever claim that Bolton’s and Goldmark’s song is so ”strikingly similar” to the Isley Brothers’ that proof
of access is presumed and need not be proven.
Despite the weaknesses of the Isley Brothers’ theory of reasonable



$)"15&3  $01:3*()5

access, the appellants had a full opportunity to present their case to
the jury. Three rhythm and blues experts (including legendary Motown songwriter Lamont Dozier of Holland-Dozier-Holland fame)
testiﬁed that they never heard of the Isley Brothers’ ”Love is a Wonderful Thing.” Furthermore, Bolton produced copies of ”TV Guide”
from 1966 suggesting that the television shows playing the song
never aired in Connecticut. Bolton also pointed out that 129 songs
called ”Love is a Wonderful Thing” are registered with the Copyright
Oﬃce, 85 of them before 1964.
The Isley Brothers’ reasonable access arguments are not without
merit. Teenagers are generally avid music listeners. It is entirely plausible that two Connecticut teenagers obsessed with rhythm and blues
music could remember an Isley Brothers’ song that was played on
the radio and television for a few weeks, and subconsciously copy
it twenty years later. Furthermore, Ronald Isley testiﬁed that when
they met, Bolton said, ”I have all his stuﬀ.” Finally, as the district
court pointed out, Bolton’s remark about Marvin Gaye and ”Some
Kind of Wonderful” indicates that Bolton believed he may have been
copying someone else’s song.
B. Substantial Similarity
Under our case law, substantial similarity is inextricably linked to the
issue of access. In what is known as the ”inverse ratio rule,” we require a lower standard of proof of substantial similarity when a high
degree of access is shown. Furthermore, in the absence of any proof
of access, a copyright plaintiﬀ can still make out a case of infringement by showing that the songs were ”strikingly similar.”
1. Evidence of Substantial Similarity
Bolton and Goldmark argue that there was insuﬃcient evidence of
substantial similarity because the Isley Brothers’ expert musicologist,
Dr. Gerald Eskelin, failed to show that there was copying of a combination of unprotectible elements. On the contrary, Eskelin testiﬁed that the two songs shared a combination of ﬁve unprotectible
elements: (1) the title hook phrase (including the lyric, rhythm, and
pitch); (2) the shifted cadence; (3) the instrumental ﬁgures; (4) the
verse/chorus relationship; and (5) the fade ending. Although the appellants presented testimony from their own expert musicologist, Anthony Ricigliano, he conceded that there were similarities between
the two songs and that he had not found the combination of unprotectible elements in the Isley Brothers’ song ”anywhere in the prior
art.” The jury heard testimony from both of these experts and ”found
infringement based on a unique compilation of those elements.” We
refuse to interfere with the jury’s credibility determination, nor do
we ﬁnd that the jury’s ﬁnding of substantial similarity was clearly

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



erroneous.
2. Independent Creation
Bolton and Goldmark also contend that their witnesses rebu ed the
Isley Brothers’ prima facie case of copyright infringement with evidence of independent creation. By establishing reasonable access and
substantial similarity, a copyright plaintiﬀ creates a presumption of
copying. The burden shifts to the defendant to rebut that presumption through proof of independent creation.
The appellants’ case of independent creation hinges on three factors: the work tape demonstrating how Bolton and Goldmark created
their song, Bolton and Goldmark’s history of songwriting, and testimony that their arranger, Walter Afanasieﬀ, contributed two of ﬁve
unprotectible elements that they allegedly copied. The jury, however,
heard the testimony of Bolton, Goldmark, Afanasieﬀ, and Ricigliano
about independent creation. The work tape revealed evidence that
Bolton may have subconsciously copied a song that he believed to
be wri en by Marvin Gaye. Bolton and Goldmark’s history of songwriting presents no direct evidence about this case. And Afanasieﬀ’s
contributions to Bolton and Goldmark’s song were described by the
appellants’ own expert as ”very common.” Once again, we refuse
to disturb the jury’s determination about independent creation. The
substantial evidence of copying based on access and substantial similarity was such that a reasonable juror could reject this defense.
3. Inverse-Ratio Rule
Although this may be a weak case of access and a circumstantial case
of substantial similarity, neither issue warrants reversal of the jury’s
verdict. An amicus brief on behalf of the recording and motion picture industries warns against watering down the requirements for
musical copyright infringement. This case presents no such danger.
The Ninth Circuit’s inverse-ratio rule requires a lesser showing of substantial similarity if there is a strong showing of access. In this case,
there was a weak showing of access. We have never held, however,
that the inverse ratio rule says a weak showing of access requires a
stronger showing of substantial similarity. Nor are we redeﬁning the
test of substantial similarity here; we merely ﬁnd that there was substantial evidence from which the jury could ﬁnd access and substantial similarity in this case.
#FF (FFT 1SPCMFN
The plaintiﬀ, Ronald Selle, an amateur musician, recorded a demo
tape of his song “Let It End.” He performed the song several times
with his band in the Chicago area at small local clubs. He sent casse e
tapes of the recording to eleven music companies. Eight returned it

#BTFE PO 4FMMF W (JCC  'E  UI
$JS 



$)"15&3  $01:3*()5

to him; three never responded. Sometime later, he heard what he
thought was his song playing on the radio; it turned out to be “How
Deep Is Your Love” by the Bee Gees, which was used on the soundtrack to Saturday Night Fever. Selle sued the Bee Gees and their record
company, Polygram.
The Bee Gees were three brothers: Maurice, Robin, and Barry
Gibb. They did not read or write music; instead, they composed their
songs by playing together in a studio, reﬁning their ideas. In discovery and at trial, they testiﬁed that they created “How Deep Is Your
Love” during recording sessions at the Chateau d’Herouville near
Pontoise, a remote village in France about 25 miles northwest of Paris.
Barry Gibb and Blue Weaver, a keyboard player at the sessions, testiﬁed that Weaver played a “beautiful chord” at Barry’s request, and
the two of them reﬁned the idea into a rough “work tape,” which was
produced in evidence.
Selle provided an musicological analysis of the two songs from Arrand Parsons, a professor of music at Northwestern University. Parsons testiﬁed that the ﬁrst eight bars of each song (Theme A) have
twenty-four notes out of thirty-four and forty notes in plaintiﬀ’s and
defendants’ compositions, respectively, that are identical in pitch and
symmetrical positions. Out of thirty-ﬁve rhythmic impulses in plaintiﬀ’s composition and forty in defendants’, thirty are identical. In
the last four bars of both songs (Theme B), fourteen notes in each are
identical in pitch. Of the fourteen rhythmic impulses in Theme B of
both songs, eleven are identical. Finally, both Theme A (the ﬁrst eight
bars) and Theme B (the last four bars) occur in the same position in
each composition. Based on his structural analysis of the two songs,
coupled with his detailed analysis of the melodies of Themes A and
B in both of them, Mr. Parsons gave his opinion that the two songs
could not have been independently created.
Maurice Gibb was then called by the plaintiﬀ as an adverse party
witness. The opening melody from one of the songs was played for
him. He identiﬁed it as “How Deep Is Your Love.” Counsel for the
plaintiﬀ then read a stipulation of the parties that the music which
had been played to Maurice Gibb was “the melody of Theme B, the
ﬁrst two phrases of Ronald Selle’s ‘Let It End.’” Plaintiﬀ rested his
case in chief. Defendants did not call an expert witness to testify.
The jury returned a general verdict of infringement in favor of the
plaintiﬀ, Selle, but the District Court judge entered judgment notwithstanding the verdict for the defendants, and the Court of Appeals afﬁrmed. Who was right: the jury or the judges? You may, if you want,
listen to the plaintiﬀ’s and defendants’ songs. (Should you?)

& */'3*/(&.&/5 130)*#*5&% $0/%6$5





%JSFDU *OGSJOHFNFOU
$PQZSJHIU "DU

Subject to sections 107 through 122, the owner of copyright under
this title has the exclusive rights to do and to authorize any of the
following:
(1) to reproduce the copyrighted work in copies or phonorecords;
(2) to prepare derivative works based upon the copyrighted work;
(3) to distribute copies or phonorecords of the copyrighted work to
the public by sale or other transfer of ownership, or by rental,
lease, or lending;
(4) in the case of literary, musical, dramatic, and choreographic
works, pantomimes, and motion pictures and other audiovisual
works, to perform the copyrighted work publicly;
(5) in the case of literary, musical, dramatic, and choreographic
works, pantomimes, and pictorial, graphic, or sculptural works,
including the individual images of a motion picture or other audiovisual work, to display the copyrighted work publicly;
“Copies” are material objects, other than phonorecords, in which a
work is ﬁxed by any method now known or later developed, and
from which the work can be perceived, reproduced, or otherwise
communicated, either directly or with the aid of a machine or device. The term “copies” includes the material object, other than a
phonorecord, in which the work is ﬁrst ﬁxed.
To “display” a work means to show a copy of it, either directly
or by means of a ﬁlm, slide, television image, or any other device or
process or, in the case of a motion picture or other audiovisual work,
to show individual images nonsequentially.
To “perform” a work means to recite, render, play, dance, or act
it, either directly or by means of any device or process or, in the case
of a motion picture or other audiovisual work, to show its images in
any sequence or to make the sounds accompanying it audible.
$BQJUPM 3FDPSET --$ W 3F%JHJ *OD
 ' 4VQQ E  4%/: 
ReDigi markets itself as ”the world’s ﬁrst and only online marketplace for digital used music.” To sell music on ReDigi’s website, a
user must ﬁrst download ReDigi’s ”Media Manager” to his computer.
Once installed, Media Manager analyzes the user’s computer to build
a list of digital music ﬁles eligible for sale.

 64$ f 
&YDMVTJWF SJHIUT JO DPQZSJHIUFE XPSLT

 64$ f 
%FöOJUJPOT



$)"15&3  $01:3*()5

After the list is built, a user may upload any of his eligible ﬁles
to ReDigi’s ”Cloud Locker,” an ethereal moniker for what is, in fact,
merely a remote server in Arizona. ReDigi asserts that the process
involves ”migrating” a user’s ﬁle, packet by packet— ”analogous to
a train”—from the user’s computer to the Cloud Locker so that data
does not exist in two places at any one time. Capitol asserts that, semantics aside, ReDigi’s upload process ”necessarily involves copying” a ﬁle from the user’s computer to the Cloud Locker. Regardless,
at the end of the process, the digital music ﬁle is located in the Cloud
Locker and not on the user’s computer. Moreover, Media Manager
deletes any additional copies of the ﬁle on the user’s computer and
connected devices.
If ReDigi determines that the ﬁle has not been tampered with or
oﬀered for sale by another user, the ﬁle is stored in the Cloud Locker,
and the user is given the option of simply storing and streaming the
ﬁle for personal use or oﬀering it for sale in Re-Digi’s marketplace. If
a user chooses to sell his digital music ﬁle, his access to the ﬁle is terminated and transferred to the new owner at the time of purchase.
Thereafter, the new owner can store the ﬁle in the Cloud Locker,
stream it, sell it, or download it to her computer and other devices.
1. Reproduction Rights

$. 1BVMB  ' 4VQQ  /% 5FY

$PVSUT BSF TQMJU PO XIFUIFS UIJT QSPDFTT
JOGSJOHFT UIF BEBQUBUJPO SJHIU $PN
QBSF.JSBHF &EJUJPOT *OD W "MCVRVFSRVF
"35 $P  'E  UI $JS 
ZFT XJUI-FF W "35 $P  'E 
UI $JS  OP 

Courts have consistently held that the unauthorized duplication of
digital music ﬁles over the Internet infringes a copyright owner’s exclusive right to reproduce. However, courts have not previously addressed whether the unauthorized transfer of a digital music ﬁle over
the Internet – where only one ﬁle exists before and after the transfer
– constitutes reproduction within the meaning of the Copyright Act.
The Court holds that it does.
ReDigi stresses that it ”migrates” a ﬁle from a user’s computer to
its Cloud Locker, so that the same ﬁle is transferred to the ReDigi
server and no copying occurs. However, even if that were the case,
the fact that a ﬁle has moved from one material object – the user’s
computer – to another—the ReDigi server—means that a reproduction has occurred. Similarly, when a ReDigi user downloads a new
purchase from the ReDigi website to her computer, yet another reproduction is created. It is beside the point that the original phonorecord
no longer exists. It ma ers only that a new phonorecord has been created.
ReDigi struggles to avoid this conclusion by pointing to C.M.
Paula Co. v. Logan, where the defendant used chemicals to lift images oﬀ of greeting cards and place them on plaques for resale. The
court determined that infringement did not occur because ”should
defendant desire to make one hundred ceramic plaques, defendant
would be required to purchase one hundred separate prints.” ReDigi

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



argues that, like the defendant in C.M. Paula, its users must purchase
a song on iTunes in order to sell a song on ReDigi. Therefore, no
”duplication” occurs. ReDigi’s argument is unavailing. Ignoring the
questionable merits of the court’s holding in C.M. Paula, ReDigi’s service is distinguishable from the process in that case. There, the copyrighted print, or material object, was lifted from the greeting card and
transferred in toto to the ceramic tile; no new material object was created. By contrast, ReDigi’s service by necessity creates a new material
object when a digital music ﬁle is either uploaded to or downloaded
from the Cloud Locker.
2. Distribution Rights
Like the court in London-Sire Records, Inc. v. John Doe 1, the Court
agrees that ”an electronic ﬁle transfer is plainly within the sort of
transaction that § 106(3) was intended to reach and ﬁts within the
deﬁnition of ‘distribution’ of a phonorecord.” For that reason, ”courts
have not hesitated to ﬁnd copyright infringement by distribution in
cases of ﬁle-sharing or electronic transmission of copyrighted works.”
Arista Records LLC v. Greubel (collecting cases).
There is no dispute that sales occurred on ReDigi’s website. Capitol has established that it was able to buy more than one-hundred of
its own recordings on ReDigi’s webite, and ReDigi itself compiled a
list of its completed sales of Capitol’s recordings. ReDigi, in fact, does
not contest that distribution occurs on its website—it only asserts that
the distribution is protected by the fair use and ﬁrst sale defenses.

-POEPO4JSF  ' 4VQQ E  %
.BTT 

(SVFCFM  ' 4VQQ E  /% 5FY


3. Performance and Display Rights
Audio streams are performances because a stream is an electronic
transmission that renders the musical work audible as it is received
by the client-computer’s temporary memory. This transmission, like
a television or radio broadcast, is a performance because there is a
playing of the song that is perceived simultaneously with the transmission.
Public display includes ”show[ing] a copy of [a work], either directly or by means of a ﬁlm, slide, television image, or any other
device or process.” The Ninth Circuit has held that the display of a
photographic image on a computer may implicate the display right,
though infringement hinges, in part, on where the image was hosted.
Capitol alleges that ReDigi infringed its copyrights by streaming
thirty-second song clips and exhibiting album cover art to potential
buyers. ReDigi counters that it only posted such content pursuant to
a licensing agreement and within the terms of that agreement. ReDigi
also asserts that it promptly removed the content when its licenses
were terminated, and instead sent users to YouTube or iTunes for

 64$ f 
1FSGFDU  *OD W "NB[PODPN *OD 
'E  UI $JS  IFME UIBU UIF
PQFSBUPS PG UIF DPNQVUFS GSPN XIJDI
UIF JNBHF XBT USBOTNJUUFE GPS EJTQMBZ
JOGSJOHFE UIF EJTQMBZ SJHIU



$)"15&3  $01:3*()5

previews. Capitol, in response, claims that ReDigi’s use violated the
terms of those licenses and did not cease at the time the licenses were
terminated. As such, there are material disputes as to the source
of the content, whether ReDigi was authorized to transmit the content, when authorization was or was not revoked, and when ReDigi
ceased providing the content. Because the Court cannot determine
whether ReDigi infringed Capitol’s display and performance rights
on the present record, ReDigi’s motion for summary judgment on its
alleged infringement of these exclusive rights is denied.

/FUDPN  ' 4VQQ  /% $BM

4BNF DBTF EJòFSFOU PQJOJPO

$P4UBS (SPVQ *OD W -PPQ/FU *OD
 'E  UI $JS 
CoStar is a national provider of commercial real estate information,
and it claims to have collected the most comprehensive database of
information on commercial real estate markets and commercial properties in the United States and the United Kingdom. LoopNet is an
Internet service provider (”ISP”) whose website allows subscribers,
generally real estate brokers, to post listings of commercial real estate on the Internet. Beginning in early 1998, CoStar became aware
that photographs for which it held copyrights were being posted on
LoopNet’s website by LoopNet’s subscribers.
While the Copyright Act does not require that the infringer know
that he is infringing or that his conduct amount to a willful violation of the copyright owner’s rights, it nonetheless requires conduct
by a person who causes in some meaningful way an infringement.
Were this not so, the Supreme Court could not have held, as it did in
Sony, that a manufacturer of copy machines, possessing constructive
knowledge that purchasers of its machine may be using them to engage in copyright infringement, is not strictly liable for infringement.
This, of course, does not mean that a manufacturer or owner of machines used for copyright violations could not have some indirect liability, such as contributory or vicarious liability. But such extensions
of liability would require a showing of additional elements such as
knowledge coupled with inducement or supervision coupled with a
ﬁnancial interest in the illegal copying.
But to establish direct liability, something more must be shown
than mere ownership of a machine used by others to make illegal
copies. There must be actual infringing conduct with a nexus suﬃciently close and causal to the illegal copying that one could conclude
that the machine owner himself trespassed on the exclusive domain
of the copyright owner. Religious Technology Center v. Netcom Online Communication Services, Inc. described this nexus as requiring
some aspect of volition or causation. Indeed, counsel for both parties agreed at oral argument that a copy machine owner who makes
the machine available to the public to use for copying is not, without

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



more, strictly liable under § 106 for illegal copying by a customer. The
ISP in this case is an analogue to the owner of a traditional copying
machine whose customers pay a ﬁxed amount per copy and operate
the machine themselves to make copies. When a customer duplicates
an infringing work, the owner of the copy machine is not considered
a direct infringer. Similarly, an ISP who owns an electronic facility
that responds automatically to users’ input is not a direct infringer.
If the Copyright Act does not hold the owner of the copying machine
liable as a direct infringer when its customer copies infringing material without knowledge of the owner, the ISP should not be found
liable as a direct infringer when its facility is used by a subscriber to
violate a copyright without intervening conduct of the ISP.
"NFSJDBO #SPBEDBTUJOH W "FSFP *OD
 4 $U  
The Copyright Act of 1976 gives a copyright owner the ”exclusive
right” to ”perform the copyrighted work publicly.” The Act’s Transmit Clause deﬁnes that exclusive right as including the right to
”transmit or otherwise communicate a performance ... of
the [copyrighted] work ... to the public, by means of any
device or process, whether the members of the public capable of receiving the performance ... receive it in the
same place or in separate places and at the same time or
at diﬀerent times.”
We must decide whether respondent Aereo, Inc., infringes this exclusive right by selling its subscribers a technologically complex service
that allows them to watch television programs over the Internet at
about the same time as the programs are broadcast over the air. We
conclude that it does.
I
For a monthly fee, Aereo oﬀers subscribers broadcast television programming over the Internet, virtually as the programming is being
broadcast.
Aereo’s system is made up of servers, transcoders, and thousands
of dime-sized antennas housed in a central warehouse. It works
roughly as follows: First, when a subscriber wants to watch a show
that is currently being broadcast, he visits Aereo’s website and selects,
from a list of the local programming, the show he wishes to see.
Second, one of Aereo’s servers selects an antenna, which it dedicates to the use of that subscriber (and that subscriber alone) for the
duration of the selected show. A server then tunes the antenna to
the over-the-air broadcast carrying the show. The antenna begins to
receive the broadcast, and an Aereo transcoder translates the signals

 64$ 4 



$)"15&3  $01:3*()5

received into data that can be transmi ed over the Internet.
Third, rather than directly send the data to the subscriber, a server
saves the data in a subscriber-speciﬁc folder on Aereo’s hard drive. In
other words, Aereo’s system creates a subscriber-speciﬁc copy – that
is, a ”personal” copy – of the subscriber’s program of choice.
Fourth, once several seconds of programming have been saved,
Aereo’s server begins to stream the saved copy of the show to the subscriber over the Internet. (The subscriber may instead direct Aereo to
stream the program at a later time, but that aspect of Aereo’s service
is not before us.) The subscriber can watch the streamed program
on the screen of his personal computer, tablet, smart phone, Internetconnected television, or other Internet-connected device. The streaming continues, a mere few seconds behind the over-the-air broadcast,
until the subscriber has received the entire show.
Aereo emphasizes that the data that its system streams to each
subscriber are the data from his own personal copy, made from the
broadcast signals received by the particular antenna allo ed to him.
Its system does not transmit data saved in one subscriber’s folder to
any other subscriber. When two subscribers wish to watch the same
program, Aereo’s system activates two separate antennas and saves
two separate copies of the program in two separate folders. It then
streams the show to the subscribers through two separate transmissions – each from the subscriber’s personal copy.

'PSUOJHIUMZ  64  

5FMFQSPNQUFS  64  
5FMFQSPNQUFS FYUFOEFE 'PSUOJHIUMZ
GSPN MPDBM SFCSPBEDBTUT UP SFCSPBE
DBTUT PG EJTUBOU UFMFWJTJPO TUBUJPOT
 64$ 4 

II
History makes plain that one of Congress’ primary purposes in
amending the Copyright Act in 1976 was to overturn this Court’s determination that community antenna television (CATV) systems (the
precursors of modern cable systems) fell outside the Act’s scope. In
Fortnightly Corp. v. United Artists Television, Inc., the Court considered a CATV system that carried local television broadcasting, much
of which was copyrighted, to its subscribers in two cities. The CATV
provider placed antennas on hills above the cities and used coaxial
cables to carry the signals received by the antennas to the home television sets of its subscribers. Asked to decide whether the CATV
provider infringed copyright holders’ exclusive right to perform their
works publicly, the Court held that the provider did not ”perform” at
all. The Court drew a line: ”Broadcasters perform. Viewers do not
perform.” And a CATV provider ”falls on the viewer’s side of the
line.”
In 1976 Congress amended the Copyright Act in large part to
reject the Court’s holdings in Fortnightly and Teleprompter Corp. v.
Columbia Broadcasting System, Inc.. The amended statute clariﬁes that
to ”perform” an audiovisual work means ”to show its images in any
sequence or to make the sounds accompanying it audible.” Under

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



this new language, both the broadcaster and the viewer of a television program ”perform,” because they both show the program’s images and make audible the program’s sounds. Congress also enacted
the Transmit Clause, which speciﬁes that an entity performs publicly when it ”transmit[s] ... a performance ... to the public.” Cable
system activities, like those of the CATV systems in Fortnightly and
Teleprompter, lie at the heart of the activities that Congress intended
this language to cover. The Clause thus makes clear that an entity that
acts like a CATV system itself performs, even if when doing so, it simply enhances viewers’ ability to receive broadcast television signals.
Congress further created a new section of the Act to regulate cable
companies’ public performances of copyrighted works. Section 111
creates a complex, highly detailed compulsory licensing scheme that
sets out the conditions, including the payment of compulsory fees,
under which cable systems may retransmit broadcasts.
This history makes clear that Aereo is not simply an equipment
provider. Rather, Aereo, and not just its subscribers, ”perform[s]”
(or ”transmit[s]”). Aereo’s activities are substantially similar to those
of the CATV companies that Congress amended the Act to reach.
III
Next, we must consider whether Aereo performs petitioners’ works
”publicly,” within the meaning of the Transmit Clause. As we have
said, an Aereo subscriber receives broadcast television signals with
an antenna dedicated to him alone. Aereo’s system makes from those
signals a personal copy of the selected program. It streams the content of the copy to the same subscriber and to no one else. One and
only one subscriber has the ability to see and hear each Aereo transmission. The fact that each transmission is to only one subscriber, in
Aereo’s view, means that it does not transmit a performance ”to the
public.”
In terms of the Act’s purposes, these diﬀerences do not distinguish Aereo’s system from cable systems, which do perform ”publicly.” Viewed in terms of Congress’ regulatory objectives, why
should any of these technological diﬀerences ma er? They concern
the behind-the-scenes way in which Aereo delivers television programming to its viewers’ screens. They do not render Aereo’s commercial objective any diﬀerent from that of cable companies. Nor
do they signiﬁcantly alter the viewing experience of Aereo’s subscribers. Why would a subscriber who wishes to watch a television
show care much whether images and sounds are delivered to his
screen via a large multisubscriber antenna or one small dedicated antenna, whether they arrive instantaneously or after a few seconds’ delay, or whether they are transmi ed directly or after a personal copy
is made? And why, if Aereo is right, could not modern CATV sys-

 64$ 4 



 64$ 4 

$)"15&3  $01:3*()5

tems simply continue the same commercial and consumer-oriented
activities, free of copyright restrictions, provided they substitute such
new technologies for old? Congress would as much have intended
to protect a copyright holder from the unlicensed activities of Aereo
as from those of cable companies.
The subscribers to whom Aereo transmits television programs
constitute ”the public.” Aereo communicates the same contemporaneously perceptible images and sounds to a large number of people
who are unrelated and unknown to each other. This ma ers because,
although the Act does not deﬁne ”the public,” it speciﬁes that an entity performs publicly when it performs at ”any place where a substantial number of persons outside of a normal circle of a family and
its social acquaintances is gathered.”. The Act thereby suggests that
”the public” consists of a large group of people outside of a family
and friends.
Neither the record nor Aereo suggests that Aereo’s subscribers receive performances in their capacities as owners or possessors of the
underlying works. This is relevant because when an entity performs
to a set of people, whether they constitute ”the public” often depends
upon their relationship to the underlying work. When, for example,
a valet parking a endant returns cars to their drivers, we would not
say that the parking service provides cars ”to the public.” We would
say that it provides the cars to their owners. We would say that a car
dealership, on the other hand, does provide cars to the public, for it
sells cars to individuals who lack a pre-existing relationship to the
cars. Similarly, an entity that transmits a performance to individuals
in their capacities as owners or possessors does not perform to ”the
public,” whereas an entity like Aereo that transmits to large numbers
of paying subscribers who lack any prior relationship to the works
does so perform.
IV
Aereo and many of its supporting amici argue that to apply the Transmit Clause to Aereo’s conduct will impose copyright liability on other
technologies, including new technologies, that Congress could not
possibly have wanted to reach. We agree that Congress, while intending the Transmit Clause to apply broadly to cable companies and
their equivalents, did not intend to discourage or to control the emergence or use of diﬀerent kinds of technologies. But we do not believe
that our limited holding today will have that eﬀect.
Justice SCALIA, with whom Justice THOMAS and Justice ALITO
join, dissenting.
Unlike video-on-demand services, Aereo does not provide a prearranged assortment of movies and television shows. Rather, it as-

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



signs each subscriber an antenna that – like a library card – can be
used to obtain whatever broadcasts are freely available. Some of
those broadcasts are copyrighted; others are in the public domain.
The key point is that subscribers call all the shots: Aereo’s automated
system does not relay any program, copyrighted or not, until a subscriber selects the program and tells Aereo to relay it. Aereo’s operation of that system is a volitional act and a but-for cause of the resulting performances, but, as in the case of the copy shop, that degree of
involvement is not enough for direct liability.
That conclusion does not necessarily mean that Aereo’s service
complies with the Copyright Act. Quite the contrary. The Networks’
complaint alleges that Aereo is directly and secondarily liable for infringing their public-performance rights and also their reproduction
rights. Their request for a preliminary injunction – the only issue before this Court – is based exclusively on the direct-liability portion of
the public-performance claim (and further limited to Aereo’s ”watch”
function, as opposed to its ”record” function). Aﬃrming the judgment below would merely return this case to the lower courts for
consideration of the Networks’ remaining claims.
$PQZSJHIU "DU
Notwithstanding the provisions of section 106, the following are not
infringements of copyright:
(1) performance or display of a work by instructors or pupils in
the course of face-to-face teaching activities of a nonproﬁt educational institution, in a classroom or similar place devoted to
instruction, unless, in the case of a motion picture or other audiovisual work, the performance, or the display of individual
images, is given by means of a copy that was not lawfully made
under this title, and that the person responsible for the performance knew or had reason to believe was not lawfully made;
(2) [similar uses in distance education, subject to numerous conditions]
(3) performance of a nondramatic literary or musical work or of a
dramatico-musical work of a religious nature, or display of a
work, in the course of services at a place of worship or other
religious assembly;
(4) performance of a nondramatic literary or musical work otherwise than in a transmission to the public, without any purpose
of direct or indirect commercial advantage and without payment of any fee or other compensation for the performance to
any of its performers, promoters, or organizers … ;
(6) performance … in the course of an annual agricultural or hor-

 64$ f 
-JNJUBUJPOT PO FYDMVTJWF SJHIUT &YFNQ
UJPO PG DFSUBJO QFSGPSNBODFT BOE EJT
QMBZT



$)"15&3  $01:3*()5

(10)

ticultural fair … ;
[certain private charitable fundraising performances by nonproﬁt veterans and fraternal organizations]

There are also statutory exclusions from infringement in § 112 for
several types of ”ephemeral recordings” that are made to facilitate
otherwise-lawful transmissions of copyrighted works to the public.
The common thread is that these broadcasts would be harder or impossible without making a copy for the broadcaster’s internal use –
and since the broadcast itself is already either properly licensed or
authorized by the Copyright Act, no harm is done in providing a license for the intermediate copy. The details are complicated.



4FDPOEBSZ -JBCJMJUZ

'POPWJTB *OD W $IFSSZ "VDUJPO *OD
 'E  UI $JS 
This is a copyright and trademark enforcement action against the operators of a swap meet, sometimes called a ﬂea market, where thirdparty vendors routinely sell counterfeit recordings that infringe on
the plaintiﬀ’s copyrights and trademarks.
B
The plaintiﬀ and appellant is Fonovisa, Inc., a California corporation
that owns copyrights and trademarks to Latin/Hispanic music recordings. Fonovisa ﬁled this action in district court against defendantappellee, Cherry Auction, Inc., and its individual operators (collectively “Cherry Auction”). For purposes of this appeal, it is undisputed that Cherry Auction operates a swap meet in Fresno, California,
similar to many other swap meets in this country where customers
come to purchase various merchandise from individual vendors. The
vendors pay a daily rental fee to the swap meet operators in exchange
for booth space. Cherry Auction supplies parking, conducts advertising and retains the right to exclude any vendor for any reason, at
any time, and thus can exclude vendors for patent and trademark
infringement. In addition, Cherry Auction receives an entrance fee
from each customer who a ends the swap meet.
There is also no dispute for purposes of this appeal that Cherry
Auction and its operators were aware that vendors in their swap meet
were selling counterfeit recordings in violation of Fonovisa’s trademarks and copyrights. Indeed, it is alleged that in 1991, the Fresno
County Sheriﬀ’s Department raided the Cherry Auction swap meet
and seized more than 38,000 counterfeit recordings. The following

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



year, after ﬁnding that vendors at the Cherry Auction swap meet were
still selling counterfeit recordings, the Sheriﬀ sent a le er notifying
Cherry Auction of the on-going sales of infringing materials, and reminding Cherry Auction that they had agreed to provide the Sheriﬀ
with identifying information from each vendor. In addition, in 1993,
Fonovisa itself sent an investigator to the Cherry Auction site and observed sales of counterfeit recordings.
Although the Copyright Act does not expressly impose liability
on anyone other than direct infringers, courts have long recognized
that in certain circumstances, vicarious or contributory liability will
be imposed.
V
C
I
The concept of vicarious copyright liability was developed in the
Second Circuit as an outgrowth of the agency principles of respondeat superior. The landmark case on vicarious liability for sales of
counterfeit recordings is Shapiro, Bernstein and Co. v. H.L. Green
Co.. In Shapiro, the court was faced with a copyright infringement
suit against the owner of a chain of department stores where a concessionaire was selling counterfeit recordings. Noting that the normal agency rule of respondeat superior imposes liability on an employer for copyright infringements by an employee, the court endeavored to fashion a principle for enforcing copyrights against a defendant whose economic interests were intertwined with the direct infringer’s, but who did not actually employ the direct infringer.
The Shapiro, court looked at the two lines of cases it perceived as
most clearly relevant. In one line of cases, the landlord-tenant cases,
the courts had held that a landlord who lacked knowledge of the
infringing acts of its tenant and who exercised no control over the
leased premises was not liable for infringing sales by its tenant. In
the other line of cases, the so-called “dance hall cases,” the operator of
an entertainment venue was held liable for infringing performances
when the operator (1) could control the premises and (2) obtained a
direct ﬁnancial beneﬁt from the audience, who paid to enjoy the infringing performance.
From those two lines of cases, the Shapiro, court determined that
the relationship between the store owner and the concessionaire in
the case before it was closer to the dance-hall model than to the
landlord-tenant model. It imposed liability even though the defendant was unaware of the infringement. Shapiro deemed the imposition of vicarious liability neither unduly harsh nor unfair because
the store proprietor had the power to cease the conduct of the concessionaire, and because the proprietor derived an obvious and direct
ﬁnancial beneﬁt from the infringement. The test was more clearly
articulated in a later Second Circuit case as follows: “even in the ab-

4IBQJSP  'E  E $JS 



(FSTIXJO  'E  E $JS 

$)"15&3  $01:3*()5

sence of an employer-employee relationship one may be vicariously
liable if he has the right and ability to supervise the infringing activity and also has a direct ﬁnancial interest in such activities.” Gershwin
Publishing Corp. v. Columbia Artists Management, Inc..
The district court in this case agreed with defendant Cherry Auction that Fonovisa did not, as a ma er of law, meet either the control or the ﬁnancial beneﬁt prong of the vicarious copyright infringement test articulated in Gershwin, supra. Rather, the district court
concluded that based on the pleadings, Cherry Auction neither supervised nor proﬁted from the vendors’ sales. In the district court’s
view, with respect to both control and ﬁnancial beneﬁt, Cherry Auction was in the same position as an absentee landlord who has surrendered its exclusive right of occupancy in its leased property to its
tenants.
This analogy to absentee landlord is not in accord with the facts
as alleged in the district court and which we, for purposes of appeal,
must accept. The allegations below were that vendors occupied small
booths within premises that Cherry Auction controlled and patrolled.
According to the complaint, Cherry Auction had the right to terminate vendors for any reason whatsoever and through that right had
the ability to control the activities of vendors on the premises. In addition, Cherry Auction promoted the swap meet and controlled the
access of customers to the swap meet area. In terms of control, the
allegations before us are strikingly similar to those in Shapiro, and
Gershwin.
In Shapiro, for example, the court focused on the formal licensing agreement between defendant department store and the direct
infringer-concessionaire. There, the concessionaire selling the bootleg recordings had a licensing agreement with the department store
(H.L. Green Company) that required the concessionaire and its employees to “abide by, observe and obey all regulations promulgated
from time to time by the H.L. Green Company,” and H.L. Green
Company had the “unreviewable discretion” to discharge the concessionaires’ employees. In practice, H.L. Green Company was not
actively involved in the sale of records and the concessionaire controlled and supervised the individual employees. Nevertheless, H.L.
Green’s ability to police its concessionaire — which parallels Cherry
Auction’s ability to police its vendors under Cherry Auction’s similarly broad contract with its vendors – was suﬃcient to satisfy the
control requirement.
We next consider the issue of ﬁnancial beneﬁt. The plaintiﬀ’s allegations encompass many substantive beneﬁts to Cherry Auction from
the infringing sales. These include the payment of a daily rental fee
by each of the infringing vendors; a direct payment to Cherry Auction by each customer in the form of an admission fee, and incidental

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



payments for parking, food and other services by customers seeking
to purchase infringing recordings.
Cherry Auction nevertheless contends that these beneﬁts cannot
satisfy the ﬁnancial beneﬁt prong of vicarious liability because a commission, directly tied to the sale of particular infringing items, is required. They ask that we restrict the ﬁnancial beneﬁt prong to the
precise facts presented in Shapiro, where defendant H.L. Green Company received a 10 or 12 per cent commission from the direct infringers’ gross receipts. Cherry Auction points to the low daily rental
fee paid by each vendor, discounting all other ﬁnancial beneﬁts ﬂowing to the swap meet, and asks that we hold that the swap meet is
materially similar to a mere landlord. The facts alleged by Fonovisa,
however, reﬂect that the defendants reap substantial ﬁnancial beneﬁts from admission fees, concession stand sales and parking fees, all
of which ﬂow directly from customers who want to buy the counterfeit recordings at bargain basement prices. The plaintiﬀ has suﬃciently alleged direct ﬁnancial beneﬁt.
Our conclusion is fortiﬁed by the continuing line of cases, starting
with the dance hall cases, imposing vicarious liability on the operator
of a business where infringing performances enhance the a ractiveness of the venue to potential customers. In Polygram International
Publishing, Inc. v. Nevada/TIG, Inc., for example, direct infringers were
participants in a trade show who used infringing music to communicate with a endees and to cultivate interest in their wares. The court
held that the trade show participants “derived a signiﬁcant ﬁnancial
beneﬁt from the a ention” that a endees paid to the infringing music. In this case, the sale of pirated recordings at the Cherry Auction
swap meet is a “draw” for customers, as was the performance of pirated music in the dance hall cases and their progeny.
Plaintiﬀs have stated a claim for vicarious copyright infringement.
C
C
I
Contributory infringement originates in tort law and stems from the
notion that one who directly contributes to another’s infringement
should be held accountable. Contributory infringement has been described as an outgrowth of enterprise liability, and imposes liability
where one person knowingly contributes to the infringing conduct
of another. The classic statement of the doctrine is in Gershwin: “One
who, with knowledge of the infringing activity, induces, causes or
materially contributes to the infringing conduct of another, may be
held liable as a ‘contributory’ infringer.”
There is no question that plaintiﬀ adequately alleged the element
of knowledge in this case. The disputed issue is whether plaintiﬀ adequately alleged that Cherry Auction materially contributed to the
infringing activity. We have li le diﬃculty in holding that the alle-

1PMZHSBN  ' 4VQQ  % .BTT




"WFDP  'E  SE $JS 

$)"15&3  $01:3*()5

gations in this case are suﬃcient to show material contribution to
the infringing activity. Indeed, it would be diﬃcult for the infringing activity to take place in the massive quantities alleged without
the support services provided by the swap meet. These services include, inter alia, the provision of space, utilities, parking, advertising,
plumbing, and customers.
Here again Cherry Auction asks us to ignore all aspects of the enterprise described by the plaintiﬀs, to concentrate solely on the rental
of space, and to hold that the swap meet provides nothing more. Yet
Cherry Auction actively strives to provide the environment and the
market for counterfeit recording sales to thrive. Its participation in
the sales cannot be termed “passive,” as Cherry Auction would prefer.
The district court apparently took the view that contribution to
infringement should be limited to circumstances in which the defendant “expressly promoted or encouraged the sale of counterfeit
products, or in some manner protected the identity of the infringers.”
Given the allegations that the local sheriﬀ lawfully requested that
Cherry Auction gather and share basic, identifying information about
its vendors, and that Cherry Auction failed to comply, the defendant appears to qualify within the last portion of the district court’s
own standard that posits liability for protecting infringers’ identities.
Moreover, we agree with the Third Circuit’s analysis in Columbia Pictures Industries, Inc. v. Aveco, Inc. that providing the site and facilities
for known infringing activity is suﬃcient to establish contributory
liability.
4POZ $PSQ PG "NFSJDB W 6OJWFSTBM $JUZ 4UVEJPT *OD
 64  
Petitioners manufacture and sell home video tape recorders [the ”Betamax”]. Respondents own the copyrights on some of the television
programs that are broadcast on the public airwaves. Some members
of the general public use video tape recorders sold by petitioners to
record some of these broadcasts, as well as a large number of other
broadcasts. The question presented is whether the sale of petitioners’
copying equipment to the general public violates any of the rights
conferred upon respondents by the Copyright Act.
If vicarious liability is to be imposed on Sony in this case, it must
rest on the fact that it has sold equipment with constructive knowledge of the fact that its customers may use that equipment to make
unauthorized copies of copyrighted material. There is no precedent
in the law of copyright for the imposition of vicarious liability on such
a theory. The closest analogy is provided by the patent law cases
to which it is appropriate to refer because of the historic kinship between patent law and copyright law.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



We recognize there are substantial diﬀerences between the patent
and copyright laws. But in both areas the contributory infringement
doctrine is grounded on the recognition that adequate protection of
a monopoly may require the courts to look beyond actual duplication of a device or publication to the products or activities that make
such duplication possible. The staple article of commerce doctrine
must strike a balance between a copyright holder’s legitimate demand for eﬀective – not merely symbolic – protection of the statutory
monopoly, and the rights of others freely to engage in substantially
unrelated areas of commerce. Accordingly, the sale of copying equipment, like the sale of other articles of commerce, does not constitute
contributory infringement if the product is widely used for legitimate,
unobjectionable purposes. Indeed, it need merely be capable of substantial noninfringing uses.
[The Court held that the Betamax was capable of two substantial
nonnfringing uses. The ﬁrst was recording programs for later viewing (”time-shifting”) with the permission of the copyright owner. Religious and educational broadcasters (including Fred Rogers of Mister
Rogers’ Neighborhood) testiﬁed that they did not object to time-shifting.
The second noninfringing use was time-shifting even without broadcaster permission, which was protected as fair use.]
.FUSP(PMEXZO.BZFS 4UVEJPT *OD W (SPLTUFS -UE
 64  
The question is under what circumstances the distributor of a product
capable of both lawful and unlawful use is liable for acts of copyright
infringement by third parties using the product. We hold that one
who distributes a device with the object of promoting its use to infringe copyright, as shown by clear expression or other aﬃrmative
steps taken to foster infringement, is liable for the resulting acts of
infringement by third parties.
&YDMVTJWF 3JHIUT 1SPCMFN
You work for a copyright owner who is determined to bring suit
against the following. In each case, identify every theory of copyright liability available. Be sure to consider both the diﬀerent § 106
rights and the various ﬂavors of secondary liability. Be creative.
• A woman calling herself Makeover Morticia gives tutorials on
how to put on makeup eﬀectively, which she livesstreams on
a Google Hangout. She is paid by makeup companies to use
their products and promote them on her streams. She regularly streams music from Spotify over her computer speakers
as she works; this background music is audible to her viewers.
Sometimes she turns up the music and tells the audience, ”You
should totally download this.”



$)"15&3  $01:3*()5

• Terminations is a best-selling dystopian young-adult novel. Fannie Frederickson, a young adult, writes a sequel in the form of a
play, which she titles Reversions. Her high school’s drama club
performs Reversions as its annual fall drama. It gives three performances, for which it charges $5 admission; the proceeds are
used to pay for a cast party at a local diner.
• The Renton Theater obtains a digital copy of the movie Rager
under a license permi ing it exhibition at a single theater. But
in addition to showing the movie in its own theater, Renton repeatedly duplicates Rager and rents out the copies to ten other
movie theaters.
• Diversion Devices sells high-capacity digital video recorders
with DVD-R drives. Some buyers of Diversion’s DVRs use them
to record television programs onto DVRs, which they give as
presents to friends, family, and co-workers.



1BSBDPQZSJHIU
$PQZSJHIU "DU

 64$ f 
$JSDVNWFOUJPO PG DPQZSJHIU QSPUFDUJPO
TZTUFNT

(a)

Violations Regarding Circumvention of Technological Measures. –
(1) (A) No person shall circumvent a technological measure
that eﬀectively controls access to a work protected under this title.
(2) No person shall manufacture, import, oﬀer to the public,
provide, or otherwise traﬃc in any technology, product,
service, device, component, or part thereof, that –
(A) is primarily designed or produced for the purpose of
circumventing a technological measure that eﬀectively
controls access to a work protected under this title;
(B) has only limited commercially signiﬁcant purpose or
use other than to circumvent a technological measure
that eﬀectively controls access to a work protected under this title; or
(C) is marketed by that person or another acting in concert with that person with that person’s knowledge for
use in circumventing a technological measure that effectively controls access to a work protected under this
title.
.%: *OEVTUSJFT --$ W #MJ[[BSE &OUFSUBJONFOU *OD
 'E  UI $JS 

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



Blizzard Entertainment, Inc. (”Blizzard”) is the creator of World of
Warcraft (”WoW”), a popular multiplayer online role-playing game
in which players interact in a virtual world while advancing through
the game’s 70 levels. MDY Industries, LLC and its sole member
Michael Donnelly (”Donnelly”) (sometimes referred to collectively
as ”MDY”) developed and sold Glider, a software program that automatically plays the early levels of WoW for players.As explained
in the Frequently Asked Questions (”FAQ”) on MDY’s website for
Glider:
Glider ... moves the mouse around and pushes keys on
the keyboard. You tell it about your character, where you
want to kill things, and when you want to kill. Then it kills
for you, automatically. You can do something else, like eat
dinner or go to a movie, and when you return, you’ll have
a lot more experience and loot.
Glider does not alter or copy WoW’s game client software, does not
allow a player to avoid paying monthly subscription dues to Blizzard,
and has no commercial use independent of WoW.
The parties dispute Glider’s impact on the WoW experience. Blizzard contends that Glider disrupts WoW’s environment for nonGlider players by enabling Glider users to advance quickly and unfairly through the game and to amass additional game assets. MDY
contends that Glider has a minimal eﬀect on non-Glider players, enhances the WoW experience for Glider users, and facilitates disabled
players’ access to WoW by auto-playing the game for them.
After MDY began selling Glider, Blizzard launched Warden, its
technology designed to prevent players who used bots from connecting to the WoW servers. Blizzard used Warden to ban most Glider
users in September 2005. Blizzard claims that MDY is liable under DMCA S 1201(a)(2) and (b)(1) because it thereafter programmed
Glider to avoid detection by Warden.
Warden has two components. The ﬁrst is a software module
called ”scan.dll,” which scans a computer’s RAM prior to allowing
the player to connect to WoW’s servers. If scan.dll detects that a bot
is running, such as Glider, it will not allow the player to connect and
play. After Blizzard launched Warden, MDY reconﬁgured Glider
to circumvent scan.dll by not loading itself until after scan.dll completed its check. Warden’s second component is a ”resident” component that runs periodically in the background on a player’s computer
when it is connected to WoW’s servers. It asks the computer to report
portions of the WoW code running in RAM, and it looks for pa erns
of code associated with known bots or cheats. If it detects a bot or
cheat, it boots the player from the game, which halts the computer’s
copying of copyrighted code into RAM.



$IBNCFSMBJO  'E  'FE $JS

4UPSBHF 5FDI  'E  'FE $JS


$)"15&3  $01:3*()5

The district court assessed whether MDY violated DMCA
§ 1201(a)(2) and (b)(1) with respect to three WoW components. First,
the district court considered the game client software’s literal elements: the source code stored on players’ hard drives. Second, the
district court considered the game client software’s individual nonliteral elements: the 400,000+ discrete visual and audible components
of the game, such as a visual image of a monster or its audible roar.
Finally, it considered the game’s dynamic non-literal elements: that
is, the ”real-time experience of traveling through diﬀerent worlds,
hearing their sounds, viewing their structures, encountering their inhabitants and monsters, and encountering other players.”
Although the text suﬃces to resolve the issues before us, we also
consider the legislative history in order to address the parties’ arguments concerning it. Our review of that history supports the view
that Congress created a new anticircumvention right in S 1201(a)(2)
independent of traditional copyright infringement.
The Federal Circuit has adopted a diﬀerent approach to the
DMCA. In essence, it requires S 1201(a) plaintiﬀs to demonstrate that
the circumventing technology infringes or facilitates infringement of
the plaintiﬀ’s copyright (an ”infringement nexus requirement”). See
Chamberlain Group, Inc. v. Skylink Techs., Inc.; Storage Tech. Corp. v.
Custom Hardware Eng’g & Consulting, Inc..
In Chamberlain, the plaintiﬀ sold garage door openers (”GDOs”)
with a ”rolling code” security system that purportedly reduced the
risk of crime by constantly changing the transmi er signal necessary
to open the door.Customers used the GDOs’ transmi ers to send the
changing signal, which in turn opened or closed their garage doors.
Plaintiﬀ sued the defendant, who sold ”universal” GDO transmitters for use with plaintiﬀ’s GDOs, under S 1201(a)(2). The plaintiﬀ
alleged that its GDOs and transmi ers both contained copyrighted
computer programs and that its rolling code security system was a
technological measure that controlled access to those programs. Accordingly, plaintiﬀ alleged that the defendant – by selling GDO transmi ers that were compatible with plaintiﬀ’s GDOs – had traﬃcked in
a technology that was primarily used for the circumvention of a technological measure (the rolling code security system) that eﬀectively
controlled access to plaintiﬀ’s copyrighted works.
The Federal Circuit rejected the plaintiﬀ’s claim, holding that the
defendant did not violate § 1201(a)(2) because, inter alia, the defendant’s universal GDO transmi ers did not infringe or facilitate infringement of the plaintiﬀ’s copyrighted computer programs. The
linchpin of the Chamberlain court’s analysis is its conclusion that
DMCA coverage is limited to a copyright owner’s rights under the
Copyright Act as set forth in § 106 of the Copyright Act. Thus,
it held that § 1201(a) did not grant copyright owners a new anti-

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



circumvention right, but instead, established new causes of action
for a defendant’s unauthorized access of copyrighted material when
it infringes upon a copyright owner’s rights under § 106. Id. at 1192,
1194. Accordingly, a § 1201(a)(2) plaintiﬀ was required to demonstrate a nexus to infringement — i.e., that the defendant’s traﬃcking
in circumventing technology had a ”reasonable relationship” to the
protections that the Copyright Act aﬀords copyright owners.
While we appreciate the policy considerations expressed by the
Federal Circuit in Chamberlain, we are unable to follow its approach
because it is contrary to the plain language of the statute.
We agree with the district court that MDY’s Glider does not violate DMCA § 1201(a)(2) with respect to WoW’s literal elements and
individual non-literal elements, because Warden does not eﬀectively
control access to these WoW elements. First, Warden does not control access to WoW’s literal elements because these elements — the
game client’s software code — are available on a player’s hard drive
once the game client software is installed. Second, as the district court
found:
WoW’s individual nonliteral components may be accessed by a user without signing on to the server. As was
demonstrated during trial, an owner of the game client
software may use independently purchased computer
programs to call up the visual images or the recorded
sounds within the game client software. For instance, a
user may call up and listen to the roar a particular monster makes within the game. Or the user may call up a
virtual image of that monster. Since a player need not encounter Warden to access WoW’s individual non-literal
elements, Warden does not eﬀectively control access to
those elements.
Our conclusion is in accord with the Sixth Circuit’s decision in Lexmark International v. Static Control Components. In Lexmark, the plaintiﬀ sold laser printers equipped with an authentication sequence, veriﬁed by the printer’s copyrighted software, that ensured that only
plaintiﬀ’s own toner cartridges could be inserted into the printers.
The defendant sold microchips capable of generating an authentication sequence that rendered other manufacturers’ cartridges compatible with plaintiﬀ’s printers.
The Sixth Circuit held that plaintiﬀ’s § 1201(a)(2) claim failed because its authentication sequence did not eﬀectively control access
to its copyrighted computer program. Rather, the mere purchase of
one of plaintiﬀ’s printers allowed ”access” to the copyrighted program. Any purchaser could read the program code directly from the
printer memory without encountering the authentication sequence.

-FYNBSL  'E  UI $JS 



$)"15&3  $01:3*()5

The authentication sequence thus blocked only one form of access:
the ability to make use of the printer. However, it left intact another
form of access: the review and use of the computer program’s literal
code.
The Sixth Circuit explained:
Just as one would not say that a lock on the back door of a
house ”controls access” to a house whose front door does
not contain a lock and just as one would not say that a lock
on any door of a house ”controls access” to the house after
its purchaser receives the key to the lock, it does not make
sense to say that this provision of the DMCA applies to
otherwise-readily-accessible copyrighted works. Add to
this the fact that the DMCA not only requires the technological measure to ”control access” but requires the measure to control that access ”eﬀectively,” and it seems clear
that this provision does not naturally extend to a technological measure that restricts one form of access but leaves
another route wide open.

"UBSJ (BNFT  'E  %$ $JS


Here, a player’s purchase of the WoW game client allows access to
the game’s literal elements and individual non-literal elements. Warden blocks one form of access to these elements: the ability to access
them while connected to a WoW server. However, analogously to the
situation in Lexmark, Warden leaves open the ability to access these
elements directly via the user’s computer. We conclude that Warden
is not an eﬀective access control measure with respect to WoW’s literal elements and individual non-literal elements, and therefore, that
MDY does not violate § 1201(a)(2) with respect to these elements.
We conclude that MDY meets each of the six textual elements for
violating § 1201(a)(2) with respect to WoW’s dynamic non-literal elements. That is, MDY (1) traﬃcs in (2) a technology or part thereof (3)
that is primarily designed, produced, or marketed for, or has limited
commercially signiﬁcant use other than (4) circumventing a technological measure (5) that eﬀectively controls access (6) to a copyrighted
work.
The ﬁrst two elements are met because MDY ”traﬃcs in a technology or part thereof” — that is, it sells Glider. The third and fourth
elements are met because Blizzard has established that MDY markets
Glider for use in circumventing Warden, thus satisfying the requirement of § 1201(a)(2)(C). Indeed, Glider has no function other than to
facilitate the playing of WoW. The sixth element is met because, as
the district court held, WoW’s dynamic non-literal elements constitute a copyrighted work. See, e.g., Atari Games Corp. v. Oman (the
audiovisual display of a computer game is copyrightable independently from the software program code, even though the audiovisual

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



display generated is partially dependent on user input).
The ﬁfth element is met because Warden is an eﬀective access control measure. Both of Warden’s two components ”require[] the application of information, or a process or a treatment ... to gain access to
the work.” For a player to connect to Blizzard’s servers which provide access to WoW’s dynamic non-literal elements, scan.dll must
scan the player’s computer RAM and conﬁrm the absence of any bots
or cheats. The resident component also requires a ”process” in order
for the user to continue accessing the work: the user’s computer must
report portions of WoW code running in RAM to the server. Moreover, Warden’s provisions were put into place by Blizzard, and thus,
function ”with the authority of the copyright owner.” Accordingly,
Warden eﬀectively controls access to WoW’s dynamic non-literal elements. We hold that MDY is liable under § 1201(a)(2) with respect to
WoW’s dynamic non-literal elements.
$PQZSJHIU "DU
(a)

False Copyright Management Information. – No person shall
knowingly and with the intent to induce, enable, facilitate, or
conceal infringement –
(1) provide copyright management information that is false,
or
(2) distribute … copyright management information that is
false.
(b) Removal or Alteration of Copyright Management Information. – No
person shall, without the authority of the copyright owner or
the law –
(1) intentionally remove or alter any copyright management
information, …
knowing, or, with respect to civil remedies under section 1203,
having reasonable grounds to know, that it will induce, enable,
facilitate, or conceal an infringement of any right under this title.
(c) Deﬁnition. – As used in this section, the term “copyright management information” means any of the following information
conveyed in connection with copies or phonorecords of a work
or performances or displays of a work, including in digital
form, except that such term does not include any personally
identifying information about a user of a work or of a copy,
phonorecord, performance, or display of a work:
(1) The title and other information identifying the work, including the information set forth on a notice of copyright.

 64$ f 
*OUFHSJUZ PG DPQZSJHIU NBOBHFNFOU JO
GPSNBUJPO



$)"15&3  $01:3*()5
(2)
(3)

(5)

(6)
(7)
(8)

The name of, and other identifying information about, the
author of a work.
The name of, and other identifying information about, the
copyright owner of the work, including the information set
forth in a notice of copyright.
With the exception of public performances of works by radio and television broadcast stations, in the case of an audiovisual work, the name of, and other identifying information about, a writer, performer, or director who is credited in the audiovisual work.
Terms and conditions for use of the work.
Identifying numbers or symbols referring to such information or links to such information.
Such other information as the Register of Copyrights may
prescribe by regulation.

.VSQIZ W .JMMFOOJVN 3BEJP (SPVQ --$
 'E  E $JS 
In 2006, Murphy was hired by the magazine New Jersey Monthly
(“NJM ”) to take a photo of Craig Carton and Ray Rossi, who at the
time were the hosts of a show on the New Jersey radio station WKXW,
which is owned by Millennium Radio Group. NJM used the photo to
illustrate an article in its “Best of New Jersey” issue naming Carton
and Rossi “best shock jocks” in the state. The photo (“the Image”) depicted Carton and Rossi standing, apparently nude, behind a WKXW
sign. Murphy retained the copyright to the Image.
An unknown employee of WKXW then scanned in the Image from
NJM and posted the resulting electronic copy to the WKXW website and to another website, myspacetv.com. The resulting image, as
scanned and posted to the Internet, cut oﬀ part of the original NJM
caption referring to the “Best of New Jersey” award. It also eliminated NJM’s gu er credit (that is, a credit placed in the inner margin,
or “gu er,” of a magazine page, ordinarily printed in a smaller type
and running perpendicular to the relevant image on the page) identifying Murphy as the author of the Image. The WKXW website invited visitors to alter the Image using photo-manipulation software
and submit the resulting versions to WKXW. A number of visitors
eventually submi ed their versions of the photo to WKXW, and it
posted 26 of those submissions to its site. The Station Defendants
never received Murphy’s permission to make use of the Image.
In April 2008, Murphy sued the Station Defendants for violations
of § 1202 of the Digital Millennium Copyright Act of 1998 (“DMCA”).
Murphy’s argument is straightforward. He contends that the

' %&'&/4&4



NJM gu er credit identifying him as the author of the Image is CMI
because it is “the name of ... the author of [the Image]” and was “conveyed in connection with copies of [the Image].” By posting the Image on the two websites without the credit, therefore, the Station Defendants “remove[d] or alter[ed]” CMI and “distribute [d]” a work
knowing that its CMI had been “removed or altered” in violation of
§ 1202.
The Station Defendants, on the other hand, insist that one cannot
read § 1202 in isolation, but must interpret it in conjunction with §
1201 and in light of the legislative history of the DMCA to impose
an additional limitation on the deﬁnition of CMI. They argue that
the chapter as a whole protects various kinds of automated systems
which protect and manage copyrights. Speciﬁcally, § 1201 covers the
systems (the “technological measures” discussed above) that protect
copyrighted materials and § 1202 covers the systems that manage
copyrighted materials (such as the name of the author of a work).
Therefore, they conclude, despite the apparently plain language of
§ 1202, information like the name of the author of a work is not CMI
unless it also functions as part of an “automated copyright protection or management system.” In other words, to remove, as the Station Defendants did, a printed credit from a magazine photograph
which was then posted to a website does not violate § 1202, because
the credit, although apparently meeting the deﬁnition of § 1202(c)(2),
was not part of an “automated copyright protection or management
system.”
Read in isolation, § 1202 simply establishes a cause of action for
the removal of (among other things) the name of the author of a work
when it has been “conveyed in connection with copies of” the work.
The statute imposes no explicit requirement that such information be
part of an “automated copyright protection or management system,”
as the Station Defendants claim. In fact, it appears to be extremely
broad, with no restrictions on the context in which such information
must be used in order to qualify as CMI. If there is a diﬃculty here,
it is a problem of policy, not of logic.

' %FGFOTFT


'JSTU 4BMF
$PQZSJHIU "DU

(a)

Notwithstanding the provisions of section 106(3), the owner of
a particular copy or phonorecord lawfully made under this title,
or any person authorized by such owner, is entitled, without the

 64$ f 
-JNJUBUJPOT PO FYDMVTJWF SJHIUT &òFDU
PG USBOTGFS PG QBSUJDVMBS DPQZ PS
QIPOPSFDPSE



$)"15&3  $01:3*()5

authority of the copyright owner, to sell or otherwise dispose of
the possession of that copy or phonorecord.
(b) Notwithstanding the provisions of subsection (a), unless authorized by the owners of copyright in the sound recording or the
owner of copyright in a computer program and in the case of
a sound recording in the musical works embodied therein, neither the owner of a particular phonorecord nor any person in
possession of a particular copy of a computer program may,
for the purposes of direct or indirect commercial advantage,
dispose of, or authorize the disposal of, the possession of that
phonorecord or computer program by rental, lease, or lending.
(c) Notwithstanding the provisions of section 106(5), the owner of
a particular copy lawfully made under this title, or any person
authorized by such owner, is entitled, without the authority of
the copyright owner, to display that copy publicly, either directly or by the projection of no more than one image at a time,
to viewers present at the place where the copy is located.
6.( 3FDPSEJOHT *OD W "VHVTUP
 ' E  UI $JS 
Like many music companies, UMG ships specially-produced promotional CDs to a large group of individuals (“recipients”), such as
music critics and radio programmers, that it has selected. There is
no prior agreement or request by the recipients to receive the CDs.
UMG does not seek or receive payment for the CDs, the content and
design of which often diﬀers from that of their commercial counterparts. UMG ships the promotional CDs by means of the United States
Postal Service and United Parcel Service. Relatively few of the recipients refuse delivery of the CDs or return them to UMG, and UMG
destroys those that are returned.
Most of the promotional CDs in issue in this case bore a statement
(the “promotional statement”) similar to the following:
This CD is the property of the record company and is licensed to the intended recipient for personal use only. Acceptance of this CD shall constitute an agreement to comply with the terms of the license. Resale or transfer of possession is not allowed and may be punishable under federal and state laws. Some of the CDs bore a more succinct
statement, such as “Promotional Use Only—Not for Sale.”
Augusto was not among the select group of individuals slated to receive the promotional CDs. He nevertheless managed to acquire numerous such CDs, many of which he sold through online auctions at

' %&'&/4&4



eBay.com. Augusto regularly advertised the CDs as “rare industry
editions” and referred to them as “Promo CDs.”
After several unsuccessful a empts at halting the auctions
through eBay’s dispute resolution program, UMG ﬁled a complaint
against Augusto in the United States District Court for the Central
District of California, alleging that Augusto had infringed UMG’s
copyrights in eight promotional CDs for which it retained the “exclusive right to distribute.”
Although UMG, as the owner of the copyright, has exclusive
rights in the promotional CDs, exemptions, compulsory licenses, and
defenses found in the Copyright Act narrow those rights. Augusto
invokes the “ﬁrst sale” doctrine embodied in § 109(a) of the Act. 17
U.S.C. § 109(a). He argues that the circumstances a ending UMG’s
distribution of the discs eﬀected a “sale” (transfer of ownership) of
the discs to the original recipients and that, under the “ﬁrst sale” doctrine, the recipients and subsequent owners of those particular copies
were permi ed to sell or otherwise dispose of those copies without
authorization by the copyright holder.
UMG, on the other hand, contends that the promotional statement
eﬀected a license with the recipients and, because the recipients were
not owners but licensees of the CDs, neither they nor Augusto were
entitled to sell or otherwise transfer the CDs.
Notwithstanding its distinctive name, the ﬁrst sale doctrine applies not only when a copy is ﬁrst sold, but when a copy is given
away or title is otherwise transferred without the accouterments of a
sale. The seminal illustration of the principle is found in Bobbs-Merrill
Co. v. Straus, where a copyright owner unsuccessfully a empted to
restrain the resale of a copyrighted book by including in it the following notice: “The price of this book at retail is $1 net. No dealer is
licensed to sell it at a less price, and a sale at less price will be treated
as an infringement of the copyright.” The Court noted that the statutory grant to a copyright owner of the “sole right of vending” the
work did not continue after the ﬁrst sale of a given copy. “The purchaser of a book, once sold by authority of the owner of the copyright,
may sell it again, although he could not publish a new edition of it.”
The a empt to limit resale below a certain price was therefore held
invalid.
The rule of Bobbs-Merrill remains in full force, enshrined as it is in
§ 109(a) of the Act: a copyright owner who transfers title in a particular copy to a purchaser or donee cannot prevent resale of that
particular copy. We have recognized, however, that not every transfer of possession of a copy transfers title. Particularly with regard to
computer software, we have recognized that copyright owners may
create licensing arrangements so that users acquire only a license to
use the particular copy of software and do not acquire title that per-

#PCCT.FSSJMM  64  



$)"15&3  $01:3*()5

mits further transfer or sale of that copy without the permission of
the copyright owner.
The same question is presented here. Did UMG succeed in creating a license in recipients of its promotional CDs, or did it convey
title despite the restrictive labeling on the CDs? We conclude that,
under all the circumstances of the CDs’ distribution, the recipients
were entitled to use or dispose of them in any manner they saw ﬁt,
and UMG did not enter a license agreement for the CDs with the recipients. Accordingly, UMG transferred title to the particular copies
of its promotional CDs and cannot maintain an infringement action
against Augusto for his subsequent sale of those copies.
Our conclusion that the recipients acquired ownership of the CDs
is based largely on the nature of UMG’s distribution. First, the promotional CDs are dispatched to the recipients without any prior arrangement as to those particular copies. The CDs are not numbered,
and no a empt is made to keep track of where particular copies are
or what use is made of them. As explained in greater detail below,
although UMG places wri en restrictions in the labels of the CDs, it
has not established that the restrictions on the CDs create a license
agreement.
We also hold that, because the CDs were unordered merchandise,
the recipients were free to dispose of them as they saw ﬁt under the
Unordered Merchandise Statute, 39 U.S.C. § 3009, which provides in
pertinent part that,
(a) [e]xcept for free samples clearly and conspicuously marked as
such, the mailing of unordered merchandise constitutes an unfair method of competition and an unfair trade practice.
(b) Any merchandise mailed in violation of subsection (a) of this
section may be treated as a gift by the recipient, who shall have
the right to retain, use, discard, or dispose of it in any manner
he sees ﬁt without any obligation whatsoever to the sender.
There are additional reasons for concluding that UMG’s distribution
of the CDs did not involve a consensual licensing operation. Some of
the statements on the CDs and UMG’s purported method of securing
agreement to licenses militate against a conclusion that any licenses
were created. The sparest promotional statement, “Promotional Use
Only—Not for Sale,” does not even purport to create a license. But
even the more detailed statement is ﬂawed in the manner in which it
purports to secure agreement from the recipient. The more detailed
statement provides:
This CD is the property of the record company and is licensed to the intended recipient for personal use only. Acceptance of this CD shall constitute an agreement to comply with the terms of the license. Resale or transfer of pos-

' %&'&/4&4



session is not allowed and may be punishable under federal and state laws.
It is one thing to say, as the statement does, that “acceptance” of the
CD constitutes an agreement to a license and its restrictions, but it is
quite another to maintain that “acceptance” may be assumed when
the recipient makes no response at all. This record reﬂects no responses. Even when the evidence is viewed in the light most favorable to UMG, it does not show that any recipients agreed to enter into
a license agreement with UMG when they received the CDs.
Because the record here is devoid of any indication that the recipients agreed to a license, there is no evidence to support a conclusion
that licenses were established under the terms of the promotional
statement. Accordingly, we conclude that UMG’s transfer of possession to the recipients, without meaningful control or even knowledge
of the status of the CDs after shipment, accomplished a transfer of title.
Because we conclude that UMG’s method of distribution transferred the ownership of the copies to the recipients, we have no
need to parse the remaining provisions in UMG’s purported licensing statement; UMG dispatched the CDs in a manner that permi ed
their receipt and retention by the recipients without the recipients accepting the terms of the promotional statements. UMG’s transfer of
unlimited possession in the circumstances present here eﬀected a gift
or sale within the meaning of the ﬁrst sale doctrine.
-FF W "35 $P
 'E  UI $JS 
Annie Lee creates works of art, which she sells through her ﬁrm Annie Lee & Friends. Deck the Walls, a chain of outlets for modestly
priced art, is among the buyers of her works, which have been registered with the Register of Copyrights. One Deck the Walls store
sold some of Lee’s notecards and small lithographs to A.R.T. Company, which mounted the works on ceramic tiles (covering the art
with transparent epoxy resin in the process) and resold the tiles. Lee
contends that these tiles are derivative works, which under 17 U.S.C.
§ 106(2) may not be prepared without the permission of the copyright proprietor. She seeks both monetary and injunctive relief. Her
position has the support of two cases holding that A.R.T.’s business
violates the copyright laws.

,

.V×P[ W "MCVRVFSRVF "35 $P
 'E  UI $JS 
.JSBHF &EJUJPOT *OD W "MCVRVFSRVF "35 $P



$)"15&3  $01:3*()5

 'E  UI $JS 
. Mirage Editions the only full appellate discussion, dealt with pages
cut from books and mounted on tiles; the court of appeals’ brief order
in Muñoz concludes that the reasoning of Mirage Editions is equally
applicable to works of art that were sold loose.
Now one might suppose that this is an open and shut case under
the doctrine of ﬁrst sale, codiﬁed at 17 U.S.C. § 109(a). A.R.T. bought
the work legitimately, mounted it on a tile, and resold what it had
purchased. Because the artist could capture the value of her art’s contribution to the ﬁnished product as part of the price for the original
transaction, the economic rationale for protecting an adaptation as
“derivative” is absent. An alteration that includes (or consumes) a
complete copy of the original lacks economic signiﬁcance. One work
changes hands multiple times, exactly what § 109(a) permits, so it
may lack legal signiﬁcance too. But § 106(2) creates a separate exclusive right, to “prepare derivative works”, and Lee believes that
aﬃxing the art to the tile is “preparation,” so that A.R.T. would have
violated § 106(2) even if it had dumped the ﬁnished tiles into the Marianas Trench. For the sake of argument we assume that this is so and
ask whether card-on-a-tile is a “derivative work” in the ﬁrst place.
“Derivative work” is a deﬁned term:
 64$ f 

A “derivative work” is a work based upon one or more
preexisting works, such as a translation, musical arrangement, dramatization, ﬁctionalization, motion picture version, sound recording, art reproduction, abridgment, condensation, or any other form in which a work may be recast, transformed, or adapted. A work consisting of editorial revisions, annotations, elaborations, or other modiﬁcations which, as a whole, represent an original work of
authorship, is a “derivative work”.
The district court concluded that A.R.T.’s mounting of Lee’s works on
tile is not an “original work of authorship” because it is no diﬀerent
in form or function from displaying a painting in a frame or placing a
medallion in a velvet case. No one believes that a museum violates §
106(2) every time it changes the frame of a painting that is still under
copyright, although the choice of frame or glazing aﬀects the impression the art conveys, and many artists specify frames (or pedestals
for sculptures) in detail. Muñoz and Mirage Editions acknowledge
that framing and other traditional means of mounting and displaying art do not infringe authors’ exclusive right to make derivative
works. Nonetheless, the ninth circuit held, what A.R.T. does creates a
derivative work because the epoxy resin bonds the art to the tile. Our
district judge thought this a distinction without a diﬀerence, and we
agree.

' %&'&/4&4



Assume for the moment that the ﬁrst sentence [of the deﬁnition of
”derivative work”] recognizes a set of non-original derivative works.
To prevail, then, Lee must show that A.R.T. altered her works in one
of the ways mentioned in the ﬁrst sentence. The tile is not an “art
reproduction”; A.R.T. purchased and mounted Lee’s original works.
That leaves the residual clause: “any other form in which a work
may be recast, transformed, or adapted.” None of these words ﬁts
what A.R.T. did. Lee’s works were not “recast” or “adapted”. “Transformed” comes closer and gives the ninth circuit some purchase for
its view that the permanence of the bond between art and base matters. Yet the copyrighted note cards and lithographs were not “transformed” in the slightest. The art was bonded to a slab of ceramic,
but it was not changed in the process. It still depicts exactly what it
depicted when it left Lee’s studio. If mounting works a “transformation,” then changing a painting’s frame or a photograph’s mat equally
produces a derivative work. Indeed, if Lee is right about the meaning of the deﬁnition’s ﬁrst sentence, then any alteration of a work,
however slight, requires the author’s permission. We asked at oral
argument what would happen if a purchaser jo ed a note on one of
the note cards, or used it as a coaster for a drink, or cut it in half,
or if a collector applied his seal (as is common in Japan); Lee’s counsel replied that such changes prepare derivative works, but that as a
practical ma er artists would not ﬁle suit. A deﬁnition of derivative
work that makes criminals out of art collectors and tourists is jarring
despite Lee’s gracious oﬀer not to commence civil litigation.
We therefore decline to follow Muñoz and Mirage Editions.
%PBO W "NFSJDBO #PPL $P
 '  UI $JS 
We think the right of repair with respect to a copyrighted book sold,
to the extent to which that right is here claimed, may not properly
be denied. These books had been in use by school children. Some
were wri en upon and defaced; some were soiled and torn; the covers of some were wholly or partially destroyed, and the binding had
become imperfect. To render these books serviceable for use or sale,
it became necessary to clean them, to trim the edges of the leaves, and
to rebind them. We think that, so far as respects the copyright laws
of the United States, no legal right of the appellee was invaded by so
doing.
$BQJUPM 3FDPSET --$ W 3F%JHJ *OD
 ' 4VQQ E  4%/: 
As an initial ma er, it should be noted that the ﬁrst sale defense is,
by its own terms, limited to assertions of the distribution right. Because the Court has concluded that ReDigi’s service violates Capitol’s



$)"15&3  $01:3*()5

reproduction right, the ﬁrst sale defense does not apply to ReDigi’s
infringement of those rights.
In addition, the ﬁrst sale doctrine does not protect ReDigi’s distribution of Capitol’s copyrighted works. This is because, as an
unlawful reproduction, a digital music ﬁle sold on ReDigi is not
”lawfully made under this title.” 17 U.S.C. § 109(a). Moreover, the
statute protects only distribution by ”the owner of a particular copy
or phonorecord ... of that copy or phonorecord.” Here, a ReDigi
user owns the phonorecord that was created when she purchased
and downloaded a song from iTunes to her hard disk. But to sell
that song on ReDigi, she must produce a new phonorecord on the
ReDigi server. Because it is therefore impossible for the user to sell
her ”particular” phonorecord on ReDigi, the ﬁrst sale statute cannot
provide a defense. Put another way, the ﬁrst sale defense is limited
to material items, like records, that the copyright owner put into the
stream of commerce. Here, ReDigi is not distributing such material
items; rather, it is distributing reproductions of the copyrighted code
embedded in new material objects, namely, the ReDigi server in Arizona and its users’ hard drives. The ﬁrst sale defense does not cover
this any more than it covered the sale of casse e recordings of vinyl
records in a bygone era.
Finally, ReDigi feebly argues that the Court’s reading of Section
109(a) would in eﬀect exclude digital works from the meaning of the
statute. That is not the case. Section 109(a) still protects a lawful
owner’s sale of her ”particular” phonorecord, be it a computer hard
disk, iPod, or other memory device onto which the ﬁle was originally
downloaded. While this limitation clearly presents obstacles to resale
that are diﬀerent from, and perhaps even more onerous than, those
involved in the resale of CDs and casse es, the limitation is hardly
absurd – the ﬁrst sale doctrine was enacted in a world where the ease
and speed of data transfer could not have been imagined. There are
many reasons for why such physical limitations may be desirable. It
is left to Congress, and not this Court, to deem them outmoded.



'BJS 6TF
$PQZSJHIU "DU

 64$ f 
-JNJUBUJPOT PO FYDMVTJWF SJHIUT 'BJS VTF

Notwithstanding the provisions of sections 106 and 106A, the fair use
of a copyrighted work, including such use by reproduction in copies
or phonorecords or by any other means speciﬁed by that section, for
purposes such as criticism, comment, news reporting, teaching (including multiple copies for classroom use), scholarship, or research,
is not an infringement of copyright. In determining whether the use

' %&'&/4&4



made of a work in any particular case is a fair use the factors to be
considered shall include
(1) the purpose and character of the use, including whether such
use is of a commercial nature or is for nonproﬁt educational
purposes;
(2) the nature of the copyrighted work;
(3) the amount and substantiality of the portion used in relation to
the copyrighted work as a whole; and
(4) the eﬀect of the use upon the potential market for or value of
the copyrighted work.
The fact that a work is unpublished shall not itself bar a ﬁnding of
fair use if such ﬁnding is made upon consideration of all the above
factors.
'BJS 6TF $IFDLMJTU
The four fair use factors are a checklist of questions to ask about the
facts in a given case, not a majority vote. As you see from the readings, they interrelate, and they are not all of equal importance. I ﬁnd it
helpful to break the factors down into a slightly more detailed checklist:
• Factor one (”purpose and character of the [defendant’s] use”):
– Is the use for criticism, comment, or another use speciﬁcally mentioned in the ﬂush text at the start of section 107?
– Is the use commercial or noncommercial?
– Is the use transformative?
• Factor two (”nature of the [plaintiﬀ’s] copyrighted work”):
– Is the work primarily informational or primarily expressive?
– Is the work published or unpublished?
• Factor three (”amount and substantiality of the portion used”):
– How much did the defendant copy quantitatively from the
plaintiﬀ’s work?
– How qualitatively important were the copied portions to
the plaintiﬀ’s work?
– How extensive was the defendant’s copying in light of any
proﬀered justiﬁcations?
• Factor four (”eﬀect of the use upon the potential market”):
– What is the relevant market, and is it one the plaintiﬀ can
legitimately claim a right to?
– Did the plaintiﬀ suﬀer losses because the defendant’s work
substituted for her own, or for some other reason?



$)"15&3  $01:3*()5

• Miscellaneous:
– Did the defendant give appropriate a ribution to the plaintiﬀ’s work as a source?
– Did either party engage in any dishonest or illegal conduct
that bears directly on the copying?
– Is there anything else signiﬁcant in the facts not already
accounted for?
)BSQFS  3PX 1VCMJTIFST *OD W /BUJPO &OUFSQSJTFT
 64  
In February 1977, shortly after leaving the White House, former President Gerald R. Ford contracted with petitioners Harper & Row and
Reader’s Digest, to publish his as yet unwri en memoirs. In addition
to the right to publish the Ford memoirs in book form, the agreement
gave petitioners the exclusive right to license prepublication excerpts,
known in the trade as “ﬁrst serial rights.” Two years later, as the
memoirs were nearing completion, petitioners negotiated a prepublication licensing agreement with Time, a weekly news magazine. Time
agreed to pay $25,000, $12,500 in advance and an additional $12,500
at publication, in exchange for the right to excerpt 7,500 words from
Mr. Ford’s account of the Nixon pardon. The issue featuring the excerpts was timed to appear approximately one week before shipment
of the full length book version to bookstores. Exclusivity was an important consideration; Harper & Row instituted procedures designed
to maintain the conﬁdentiality of the manuscript, and Time retained
the right to renegotiate the second payment should the material appear in print prior to its release of the excerpts.
Two to three weeks before the Time article’s scheduled release, an
unidentiﬁed person secretly brought a copy of the Ford manuscript
to Victor Navasky, editor of The Nation, a political commentary magazine. Mr. Navasky knew that his possession of the manuscript was
not authorized and that the manuscript must be returned quickly to
his “source” to avoid discovery. He hastily put together what he believed was “a real hot news story” composed of quotes, paraphrases,
and facts drawn exclusively from the manuscript. Mr. Navasky attempted no independent commentary, research or criticism, in part
because of the need for speed if he was to “make news” by “publish[ing] in advance of publication of the Ford book.” The 2,250-word
article, reprinted in the Appendix to this opinion, appeared on April
3, 1979. As a result of The Nation’s article, Time canceled its piece and
refused to pay the remaining $12,500.
[Harper & Row sued for copyright infringement.]
The Nation has admi ed to lifting verbatim quotes of the author’s
original language totaling between 300 and 400 words and constitut-

' %&'&/4&4



ing some 13% of The Nation article. In using generous verbatim excerpts of Mr. Ford’s unpublished manuscript to lend authenticity to
its account of the forthcoming memoirs, The Nation eﬀectively arrogated to itself the right of ﬁrst publication, an important marketable
subsidiary right. For the reasons set forth below, we ﬁnd that this use
of the copyrighted manuscript, even stripped to the verbatim quotes
conceded by The Nation to be copyrightable expression, was not a fair
use within the meaning of the Copyright Act.
III
A
Fair use was traditionally deﬁned as “a privilege in others than the
owner of the copyright to use the copyrighted material in a reasonable manner without his consent.” The statutory formulation of the
defense of fair use in the Copyright Act reﬂects the intent of Congress
to codify the common-law doctrine. Section 107 requires a case-bycase determination whether a particular use is fair, and the statute
notes four nonexclusive factors to be considered. This approach was
intended to restate the pre-existing judicial doctrine of fair use, not
to change, narrow, or enlarge it in any way.”
As early as 1841, Justice Story gave judicial recognition to the doctrine in a case that concerned the le ers of another former President,
George Washington.

) #BMM -BX PG $PQZSJHIU BOE -JUFSBSZ
1SPQFSUZ 

“[A] reviewer may fairly cite largely from the original
work, if his design be really and truly to use the passages
for the purposes of fair and reasonable criticism. On the
other hand, it is as clear, that if he thus cites the most important parts of the work, with a view, not to criticise,
but to supersede the use of the original work, and substitute the review for it, such a use will be deemed in law
a piracy.”
Folsom v. MarshAs Justice Story’s hypothetical illustrates, the fair use
doctrine has always precluded a use that “supersede[s] the use of the
original.”
Perhaps because the fair use doctrine was predicated on the author’s implied consent to “reasonable and customary” use when he
released his work for public consumption, fair use traditionally was
not recognized as a defense to charges of copying from an author’s as
yet unpublished works. This absolute rule, however, was tempered
in practice by the equitable nature of the fair use doctrine. In a given
case, factors such as implied consent through de facto publication on
performance or dissemination of a work may tip the balance of equities in favor of prepublication use. But it has never been seriously

'PMTPN  ' $BT  $$ .BTT 



$)"15&3  $01:3*()5

disputed that “the fact that the plaintiﬀ’s work is unpublished is a
factor tending to negate the defense of fair use.” Id.Publication of an
author’s expression before he has authorized its dissemination seriously infringes the author’s right to decide when and whether it will
be made public, a factor not present in fair use of published works.
B
Respondents, however, contend that First Amendment values require a diﬀerent rule under the circumstances of this case. The thrust
of the decision below is that the scope of fair use is undoubtedly wider
when the information conveyed relates to ma ers of high public concern. Respondents advance the substantial public import of the subject ma er of the Ford memoirs as grounds for excusing a use that
would ordinarily not pass muster as a fair use – the piracy of verbatim quotations for the purpose of “scooping” the authorized ﬁrst
serialization. Respondents explain their copying of Mr. Ford’s expression as essential to reporting the news story it claims the book itself represents. In respondents’ view, not only the facts contained in
Mr. Ford’s memoirs, but “the precise manner in which [he] expressed
himself [were] as newsworthy as what he had to say.” Respondents
argue that the public’s interest in learning this news as fast as possible
outweighs the right of the author to control its ﬁrst publication.
Respondents’ theory, however, would expand fair use to eﬀectively destroy any expectation of copyright protection in the work
of a public ﬁgure. Absent such protection, there would be li le incentive to create or proﬁt in ﬁnancing such memoirs, and the public
would be denied an important source of signiﬁcant historical information. The promise of copyright would be an empty one if it could
be avoided merely by dubbing the infringement a fair use “news report” of the book.
Nor do respondents assert any actual necessity for circumventing
the copyright scheme with respect to the types of works and users at
issue here.[6] Where an author and publisher have invested extensive
resources in creating an original work and are poised to release it to
the public, no legitimate aim is served by pre-empting the right of
ﬁrst publication. The fact that the words the author has chosen to
clothe his narrative may of themselves be “newsworthy” is not an
independent justiﬁcation for unauthorized copying of the author’s
expression prior to publication.
IV
Whether The Nation article constitutes fair use under § 107 must be
reviewed in light of the principles discussed above. The factors enumerated in the section are not meant to be exclusive: Since the doctrine is an equitable rule of reason, no generally applicable deﬁnition

' %&'&/4&4



is possible, and each case raising the question must be decided on its
own facts. The four factors identiﬁed by Congress as especially relevant in determining whether the use was fair are: (1) the purpose and
character of the use; (2) the nature of the copyrighted work; (3) the
substantiality of the portion used in relation to the copyrighted work
as a whole; (4) the eﬀect on the potential market for or value of the
copyrighted work. We address each one separately.
Purpose of the Use. The Second Circuit correctly identiﬁed news
reporting as the general purpose of The Nation’s use. News reporting
is one of the examples enumerated in § 107 to give some idea of the
sort of activities the courts might regard as fair use under the circumstances. This listing was not intended to be exhaustive, or to single
out any particular use as presumptively a “fair” use. The drafters resisted pressures from special interest groups to create presumptive
categories of fair use, but structured the provision as an aﬃrmative
defense requiring a case-by-case analysis. The fact that an article arguably is “news” and therefore a productive use is simply one factor
in a fair use analysis.
We agree with the Second Circuit that the trial court erred in ﬁxing on whether the information contained in the memoirs was actually new to the public. Courts should be chary of deciding what is
and what is not news. The Nation has every right to seek to be the
ﬁrst to publish information. But The Nation went beyond simply reporting uncopyrightable information and actively sought to exploit
the headline value of its infringement, making a “news event” out
of its unauthorized ﬁrst publication of a noted ﬁgure’s copyrighted
expression.
The fact that a publication was commercial as opposed to nonproﬁt is a separate factor that tends to weigh against a ﬁnding of fair
use. Every commercial use of copyrighted material is presumptively
an unfair exploitation of the monopoly privilege that belongs to the
owner of the copyright. In arguing that the purpose of news reporting
is not purely commercial, The Nation misses the point entirely. The
crux of the proﬁt/nonproﬁt distinction is not whether the sole motive
of the use is monetary gain but whether the user stands to proﬁt from
exploitation of the copyrighted material without paying the customary price.
In evaluating character and purpose we cannot ignore The Nation’s stated purpose of scooping the forthcoming hard-cover and
Time abstracts. The Nation’s use had not merely the incidental effect but the intended purpose of supplanting the copyright holder’s
commercially valuable right of ﬁrst publication. Also relevant to the
“character” of the use is the propriety of the defendant’s conduct.
“Fair use presupposes good faith and fair dealing. The trial court
found that The Nation knowingly exploited a purloined manuscript.



8BJOXSJHIU  ' E  E $JS 

 + $PQZSJHIU 4PD  

$)"15&3  $01:3*()5

Unlike the typical claim of fair use, The Nation cannot oﬀer up even
the ﬁction of consent as justiﬁcation. Like its competitor newsweekly, it was free to bid for the right of abstracting excerpts from
“A Time to Heal.” Fair use “distinguishes between a true scholar and
a chiseler who infringes a work for personal proﬁt.“ Wainwright Securities Inc. v. Wall Street Transcript Corp.
Nature of the Copyrighted work. Second, the Act directs a ention to
the nature of the copyrighted work. “A Time to Heal” may be characterized as an unpublished historical narrative or autobiography. The
law generally recognizes a greater need to disseminate factual works
than works of ﬁction or fantasy. See Gorman, Fact or Fancy? The Implications for Copyright:
Even within the ﬁeld of fact works, there are gradations
as to the relative proportion of fact and fancy. One may
move from sparsely embellished maps and directories to
elegantly wri en biography. The extent to which one
must permit expressive language to be copied, in order
to assure dissemination of the underlying facts, will thus
vary from case to case.”
Even within the ﬁeld of fact works, there are gradations as to the relative proportion of fact and fancy. One may move from sparsely embellished maps and directories to elegantly wri en biography. The
extent to which one must permit expressive language to be copied, in
order to assure dissemination of the underlying facts, will thus vary
from case to case.
Some of the briefer quotes from the memoirs are arguably necessary adequately to convey the facts; for example, Mr. Ford’s characterization of the White House tapes as the “smoking gun” is perhaps
so integral to the idea expressed as to be inseparable from it. But
The Nation did not stop at isolated phrases and instead excerpted subjective descriptions and portraits of public ﬁgures whose power lies
in the author’s individualized expression. Such use, focusing on the
most expressive elements of the work, exceeds that necessary to disseminate the facts.
The fact that a work is unpublished is a critical element of its “nature.” Our prior discussion establishes that the scope of fair use is
narrower with respect to unpublished works. While even substantial
quotations might qualify as fair use in a review of a published work
or a news account of a speech that had been delivered to the public or
disseminated to the press, see House Report, at 65, the author’s right
to control the ﬁrst public appearance of his expression weighs against
such use of the work before its release. The right of ﬁrst publication
encompasses not only the choice whether to publish at all, but also
the choices of when, where, and in what form ﬁrst to publish a work.

' %&'&/4&4



In the case of Mr. Ford’s manuscript, the copyright holders’ interest in conﬁdentiality is irrefutable; the copyright holders had entered
into a contractual undertaking to “keep the manuscript conﬁdential”
and required that all those to whom the manuscript was shown also
“sign an agreement to keep the manuscript conﬁdential.” While the
copyright holders’ contract with Time required Time to submit its proposed article seven days before publication, The Nation’s clandestine
publication aﬀorded no such opportunity for creative or quality control. It was hastily patched together and contained “a number of inaccuracies.” App. 300b-300c (testimony of Victor Navasky). A use that
so clearly infringes the copyright holder’s interests in conﬁdentiality
and creative control is diﬃcult to characterize as “fair.”
Amount and Substantiality of the Portion Used. Next, the Act directs
us to examine the amount and substantiality of the portion used in
relation to the copyrighted work as a whole. In absolute terms, the
words actually quoted were an insubstantial portion of “A Time to
Heal.” The District Court, however, found that “[T]he Nation took
what was essentially the heart of the book.” We believe the Court
of Appeals erred in overruling the District Judge’s evaluation of the
qualitative nature of the taking. A Time editor described the chapters
on the pardon as “the most interesting and moving parts of the entire manuscript.” The portions actually quoted were selected by Mr.
Navasky as among the most powerful passages in those chapters. He
testiﬁed that he used verbatim excerpts because simply reciting the information could not adequately convey the “absolute certainty with
which [Ford] expressed himself”; or show that “this comes from President Ford,”; or carry the “deﬁnitive quality” of the original. In short,
he quoted these passages precisely because they qualitatively embodied Ford’s distinctive expression.
As the statutory language indicates, a taking may not be excused
merely because it is insubstantial with respect to the infringing work.
As Judge Learned Hand cogently remarked, “no plagiarist can excuse
the wrong by showing how much of his work he did not pirate.” Sheldon. Conversely, the fact that a substantial portion of the infringing
work was copied verbatim is evidence of the qualitative value of the
copied material, both to the originator and to the plagiarist who seeks
to proﬁt from marketing someone else’s copyrighted expression.
Stripped to the verbatim quotes, the direct takings from the unpublished manuscript constitute at least 13% of the infringing article. The Nation article is structured around the quoted excerpts which
serve as its dramatic focal points. In view of the expressive value
of the excerpts and their key role in the infringing work, we cannot
agree with the Second Circuit that the “magazine took a meager, indeed an inﬁnitesimal amount of Ford’s original language.”
Eﬀect on the Market. Finally, the Act focuses on “the eﬀect of the



/JNNFS f <%>

/JNNFS f <#>

$)"15&3  $01:3*()5

use upon the potential market for or value of the copyrighted work.”
This last factor is undoubtedly the single most important element of
fair use. “Fair use, when properly applied, is limited to copying by
others which does not materially impair the marketability of the work
which is copied.” The trial court found not merely a potential but an
actual eﬀect on the market. Time’s cancellation of its projected serialization and its refusal to pay the $12,500 were the direct eﬀect of
the infringement. The Court of Appeals rejected this factﬁnding as
clearly erroneous, noting that the record did not establish a causal
relation between Time’s nonperformance and respondents’ unauthorized publication of Mr. Ford’s expression as opposed to the facts
taken from the memoirs. We disagree. Rarely will a case of copyright
infringement present such clear-cut evidence of actual damage. Petitioners assured Time that there would be no other authorized publication of any portion of the unpublished manuscript prior to April 23,
1979. Any publication of material from chapters 1 and 3 would permit
Time to renegotiate its ﬁnal payment. Time cited The Nation’s article,
which contained verbatim quotes from the unpublished manuscript,
as a reason for its nonperformance.
More important, to negate fair use one need only show that if the
challenged use should become widespread, it would adversely aﬀect
the potential market for the copyrighted work. This inquiry must
take account not only of harm to the original but also of harm to the
market for derivative works. “If the defendant’s work adversely affects the value of any of the rights in the copyrighted work (in this
case the adaptation [and serialization] right) the use is not fair.”
The Nation conceded that its verbatim copying of some 300 words
of direct quotation from the Ford manuscript would constitute an
infringement unless excused as a fair use. Because we ﬁnd that
The Nation’s use of these verbatim excerpts from the unpublished
manuscript was not a fair use, the judgment of the Court of Appeals
is reversed, and the case is remanded for further proceedings consistent with this opinion.
$BNQCFMM W "DVò3PTF .VTJD *OD
 64  
In 1964, Roy Orbison and William Dees wrote a rock ballad called
”Oh, Pre y Woman” and assigned their rights in it to respondent
Acuﬀ-Rose Music, Inc.
Petitioners Luther R. Campbell, Christopher Wongwon, Mark
Ross, and David Hobbs are collectively known as 2 Live Crew, a
popular rap music group. In 1989, Campbell wrote a song entitled
”Pre y Woman,” which he later described in an aﬃdavit as intended,
”through comical lyrics, to satirize the original work.” On July 5, 1989,
2 Live Crew’s manager informed Acuﬀ-Rose that 2 Live Crew had

' %&'&/4&4



wri en a parody of ”Oh, Pre y Woman,” that they would aﬀord all
credit for ownership and authorship of the original song to AcuﬀRose, Dees, and Orbison, and that they were willing to pay a fee for
the use they wished to make of it. Enclosed with the le er were a
copy of the lyrics and a recording of 2 Live Crew’s song. Acuﬀ-Rose’s
agent refused permission, stating that ”I am aware of the success enjoyed by ‘The 2 Live Crews’, but I must inform you that we cannot
permit the use of a parody of ‘Oh, Pre y Woman.’” Nonetheless, in
June or July 1989, 2 Live Crew released records, casse e tapes, and
compact discs of ”Pre y Woman” in a collection of songs entitled ”As
Clean As They Wanna Be.” The albums and compact discs identify
the authors of ”Pre y Woman” as Orbison and Dees and its publisher
as Acuﬀ-Rose.
Almost a year later, after nearly a quarter of a million copies of the
recording had been sold, Acuﬀ-Rose sued 2 Live Crew and its record
company, Luke Skyywalker Records, for copyright infringement.
The ﬁrst factor in a fair use enquiry is ”the purpose and character
of the use, including whether such use is of a commercial nature or
is for nonproﬁt educational purposes.” § 107(1). The central purpose
of this investigation is to see, in Justice Story’s words, whether the
new work merely ”supersede[s] the objects” of the original creation,
Folsom, or instead adds something new, with a further purpose or
diﬀerent character, altering the ﬁrst with new expression, meaning,
or message; it asks, in other words, whether and to what extent the
new work is ”transformative.”Pierre Leval, Toward a Fair Use Standard.
Although such transformative use is not absolutely necessary for a
ﬁnding of fair use,11 the goal of copyright, to promote science and the
arts, is generally furthered by the creation of transformative works.
Such works thus lie at the heart of the fair use doctrine’s guarantee
of breathing space within the conﬁnes of copyright, and the more
transformative the new work, the less will be the signiﬁcance of other
factors, like commercialism, that may weigh against a ﬁnding of fair
use.
Suﬃce it to say now that parody has an obvious claim to transformative value, as Acuﬀ-Rose itself does not deny. Like less ostensibly
humorous forms of criticism, it can provide social beneﬁt, by shedding light on an earlier work, and, in the process, creating a new one.
We thus line up with the courts that have held that parody, like other
comment or criticism, may claim fair use under § 107. See, e.g., Fisher
v. Dees (”When Sonny Sniﬀs Glue,” a parody of ”When Sunny Gets
Blue,” is fair use); Elsmere Music, Inc. v. National Broadcasting Co. (”I
Love Sodom,” a ”Saturday Night Live” television parody of ”I Love
11

The obvious statutory exception to this focus on transformative uses is the
straight reproduction of multiple copies for classroom distribution.

-FWBM 5PXBSE B 'BJS 6TF 4UBOEBSE 
)BSW - 3FW  

'JTIFS  ' E  UI $JS 
&MTNFSF  ' 4VQQ  4%/: 



:BOLFF 1VCMJTIJOH  ' 4VQQ 
4%/:  -FWBM +

$)"15&3  $01:3*()5

New York,” is fair use).
The germ of parody lies in the deﬁnition of the Greek parodeia,
as ”a song sung alongside another.” Modern dictionaries accordingly
describe a parody as a ”literary or artistic work that imitates the characteristic style of an author or a work for comic eﬀect or ridicule,” or
as a ”composition in prose or verse in which the characteristic turns
of thought and phrase in an author or class of authors are imitated
in such a way as to make them appear ridiculous.” For the purposes
of copyright law, the nub of the deﬁnitions, and the heart of any parodist’s claim to quote from existing material, is the use of some elements of a prior author’s composition to create a new one that, at
least in part, comments on that author’s works. If, on the contrary,
the commentary has no critical bearing on the substance or style of
the original composition, which the alleged infringer merely uses to
get a ention or to avoid the drudgery in working up something fresh,
the claim to fairness in borrowing from another’s work diminishes accordingly (if it does not vanish), and other factors, like the extent of
its commerciality, loom larger. Parody needs to mimic an original
to make its point, and so has some claim to use the creation of its
victim’s (or collective victims’) imagination, whereas satire can stand
on its own two feet and so requires justiﬁcation for the very act of
borrowing.
The fact that parody can claim legitimacy for some appropriation
does not, of course, tell either parodist or judge much about where to
draw the line.
We have less diﬃculty in ﬁnding that critical element in 2 Live
Crew’s song than the Court of Appeals did, although having found it
we will not take the further step of evaluating its quality. The threshold question when fair use is raised in defense of parody is whether a
parodic character may reasonably be perceived. Whether, going beyond that, parody is in good taste or bad does not and should not
ma er to fair use. As Justice Holmes explained, ”It would be a dangerous undertaking for persons trained only to the law to constitute
themselves ﬁnal judges of the worth of [a work], outside of the narrowest and most obvious limits. At the one extreme some works of
genius would be sure to miss appreciation. Their very novelty would
make them repulsive until the public had learned the new language
in which their author spoke.” Bleistein; cf. Yankee Publishing Inc. v.
News America Publishing, Inc. (”First Amendment protections do not
apply only to those who speak clearly, whose jokes are funny, and
whose parodies succeed”).
While we might not assign a high rank to the parodic element here,
we think it fair to say that 2 Live Crew’s song reasonably could be
perceived as commenting on the original or criticizing it, to some degree. 2 Live Crew juxtaposes the romantic musings of a man whose

' %&'&/4&4



fantasy comes true, with degrading taunts, a bawdy demand for sex,
and a sigh of relief from paternal responsibility. The later words can
be taken as a comment on the naivete of the original of an earlier day,
as a rejection of its sentiment that ignores the ugliness of street life
and the debasement that it signiﬁes. It is this joinder of reference and
ridicule that marks oﬀ the author’s choice of parody from the other
types of comment and criticism that traditionally have had a claim to
fair use protection as transformative works.18
$JUZ PG *OHMFXPPE W 5FJYFJSB
/P DWo  8-  $% $BM "VH  
In this action, the City makes two basic allegations. First, that it enjoys a copyright interest in the video recordings it makes of open public meetings of the Inglewood City Council. Second, that Teixeira has
violated the City’s copyright by using portions of these videos in making his own videos that criticize the City and its elected oﬃcials (the
“Teixeira Videos”).
The City alleges that it is the valid copyright owner of video
recordings, including six of Inglewood Council meetings from 2011
to 2013 (“the “City Council Videos”) for which it has submi ed applications for copyright registration by the Register of Copyrights.s
Teixeira is a resident of Inglewood, California. He operates a website, Inglewoodwatchdog.wix.com, and posts videos on YouTube as
Dehol Trouth. The City alleges that Teixeira has willfully and intentionally used infringing copies of the City Council Videos in question
and distributed them in online media, thereby violating the City’s exclusive reproduction and distribution rights.
III. D
In his Motion, Teixeira makes two arguments as to why the City’s action should be dismissed. First, under California law, the City may
not claim and assert a copyright interest in the City Council Videos.
Second, even if the City had an enforceable copyright interest in the
videos, the Teixeira Videos fall squarely within the fair use protections of § 107 of the Copyright Act.
18
Finally, regardless of the weight one might place on the alleged infringer’s state
of mind, compare Harper & Row (fair use presupposes good faith and fair dealing)
(quotation marks omi ed), with Folsom (good faith does not bar a ﬁnding of infringement); Leval, Toward a Fair Use Standard (good faith irrelevant to fair use analysis), we reject Acuﬀ-Rose’s argument that 2 Live Crew’s request for permission to
use the original should be weighed against a ﬁnding of fair use. Even if good faith
were central to fair use, 2 Live Crew’s actions do not necessarily suggest that they
believed their version was not fair use; the oﬀer may simply have been made in a
good-faith eﬀort to avoid this litigation. If the use is otherwise fair, then no permission need be sought or granted. Thus, being denied permission to use a work does
not weigh against a ﬁnding of fair use.



$)"15&3  $01:3*()5

For the reasons explained below, the Court agrees with both of
Teixeira’s arguments.
[Although federal law allows states and local government to claim
copyright protection in works they create, the court held that California state law did not authorize local governments to do so.]
B. Teixeira’s Activity is Protected Fair Use
Because the Court has determined that the City cannot state a claim
it need not address whether Teixeira’s copying constitutes fair use.
Because the Court is dismissing the action, however, the Court will
rule on fair use so that all issues may be appealed now, if the City
chooses to do so.
Teixeira argues that he uses small portions of the freely available
City Council Videos in order to create his own videos that comment
on and criticize activities of the City Council, and in particular Mayor
James Bu s. This, he contends, falls squarely within the protections
of the fair use doctrine as codiﬁed at § 107 of the Copyright Act.
The City argues that fair use has never protected “such systematic infringement of copyright works for years at a time” and that
“[c]opyrights would become meaningless if such wholesale theft
were tolerated.” The City contends that it is not trying to impinge
on Teixeira’s First Amendment but merely seeks to have him “stop
posting substantially all of the [City Council Videos] with [Teixeira’s]
comments posted on top of them.” The City continues to say that
“[w]hat is really going on here is that the Defendant wants to criticize the City without doing his own work.” The City also argues that
a decision on the basis of fair use is not proper at this stage in the
litigation.
A review of the videos is suﬃcient for the Court to rule that the
Teixeira Videos are protected by the fair use doctrine as a ma er of
law. The Teixeira Videos use brief portions of the larger works in
order to comment on, and criticize the political activities of the City
Council and its members. He uses carefully chosen portions speciﬁcally for the purposes of exercising his First Amendment rights, and
in doing so, substantially transforms the purpose and content of the
City Council Videos.
2. Each Statutory Factor Favors a Finding of Fair Use
The Court determines that each statutory factor in § 107 favors a ﬁnding of fair use.
a. Purpose and Character of Use …
There is presently no evidence before the Court as to whether Teixeira has produced the videos for a commercial purpose beyond the
City’s allegation that he uses them to generate income, which the

' %&'&/4&4



Court must accept as true on a motion under Rule 12(b)(6). Teixeira
notes in his Reply that should the case proceed he will show that he
does not produce the videos for commercial purposes. Teixeira, however, does not rely on the non-commercial nature of the videos and
the Court need not either. As the Supreme Court explained in Campbell, the more transformative the new work, the less will be the significance of other factors, like commercialism, that may weigh against
a ﬁnding of fair use. See also Hustler Magazine Inc. v. Moral Majority
Inc. (“Even assuming that the use had a purely commercial purpose,
the presumption of unfairness can be rebu ed by the characteristics
of the use”).
The videos Teixeira produces address local politics in the City of
Inglewood. They consist of his narrating his criticism of Mayor Bu s
over slides or other text, documents—such as a report by the Inglewood city clerk—and video clips, some of which are taken from the
City Council Videos over which the City claims a copyright interest.
The videos range in time from 3 minutes and 43 second to 15 minutes long, and the clips from the City Council Videos are considerably
shorter. Some of the clips are used unadorned but they are most often frequently overlaid with Teixeira’s oral and wri en commentary
and criticism, as well as music. Even when unadorned, they form
only part of longer videos, with the clips contrasted with documents,
sound recordings, and other video clips, accompanied with Teixeira’s
wri en and oral commentary.
Teixeira’s use is highly transformative. His purpose falls directly
within two of the categories explicitly referenced in § 107: criticism
and commentary. The Teixeira Videos are also directed at political
and other ma ers of public concern and constitute core First Amendment protected speech. The fair use doctrine generally provides a
greater scope of protection when the works involve address ma ers
of public concern.
The City’s contention that Teixeira is “simply republishing untransformed, copies of the Copyrighted works, and free-riding on the
City’s expenses” is plainly incorrect on even the most cursory review
of the Teixeira videos. The City’s claim that “[t]he facts alleged a complete lack of transformativeness” is also irrelevant given the reference
by the Complaint to the videos themselves.
The City’s reliance on Los Angeles Times v. Free Republic is also unpersuasive. The defendant hosed an online bulletin board on which
“generally, exact copies of whole or substantial portions of articles
[we]re posted.” The court rejected the arguments by the defendants
that the works were transformative because the board did not substitute for the newspapers’ websites, and because users added comments. The court noted that “[c]opying portions of a copyrighted
work for the purpose of criticism or commentary is often consid-

)VTUMFS  'E  UI $JS 

'SFF 3FQVCMJD /P DW  8 $%$BM "QS  



$)"15&3  $01:3*()5

ered fair use.” However, the court concluded that limited commentary added to verbatim copies was not suﬃcient, and the amount
of copying—full, verbatim copies—was too great to justify the limited commentary provided on the board. The purpose, the court concluded, was primarily to provide the content of the articles and the ancillary commentary was not suﬃcient to render the copying transformative because the copied works substituted for the originals. (“For
those who visit the site regularly, therefore, the articles posted there
serve as substitutes for the originals found on plaintiﬀs’ websites or
in their newspapers.”)
Teixeira’s use of the clips from the City Council Videos is of a
wholly diﬀerent sort. The clips are carefully chosen and heavily
edited. Teixeira juxtaposes them with other materials, puts his own
commentary over and around them, and uses speciﬁc clips to underscore and support the points he makes in his videos. No person wishing to ﬁnd out what occurred during a lengthy City Council meeting
would be satisﬁed with viewing any of the Teixeira Videos.
Indeed, the videos identiﬁed in the Complaint as infringing are
quintessential transformative works for the purpose of criticism and
commentary on ma ers of public concern. Even as used for commercial purpose—a fact which the Court assumes to be true—this factor
alone would go a substantial way to support a ﬁnding of fair use.
b. Nature of the Copyrighted Work
The purportedly copyright material is not creative in nature. The City
Council Videos are straightforward recordings of public proceedings.
The City’s arguments address whether there is suﬃcient creativity
to warrant copyright protection at all. While the videos are very likely
suﬃciently “creative” to fall within the scope of copyright protection,
this does not mean that this factor favors the City.
Given the barely creative nature of the City Council Videos, and
their informational purpose, they enjoy very narrow copyright protection. This factor therefore weighs in favor of a ﬁnding of fair use.
c. Amount and Substantiality of the Portion Used
As described above with regards to the ﬁrst factor, Teixeira uses only
small portions of the total works and uses them for very speciﬁc and
particular purposes. In ﬁve of the six accused videos, he intersperses
short clips of the City Council Videos between wri en slides, pictures,
other video clips, and his own commentary.
The ﬁrst and second videos are approximately 15 minutes long
and contain clips from the City Council meeting held on July 20, 2010.
The video of the meeting is more than four hours long. The clips used
in Teixeira’s ﬁrst two videos, are all under a minute long, and most of
them 15 seconds or less. The videos address issues regarding Mayor

' %&'&/4&4



Bu s’ Inglewood residency issues that arose while he was running for
mayor, and his interactions with the City’s Clerk regarding a report
she compiled as to his voter registration and qualiﬁcation to run for
mayor.
The third video is the shortest of the Teixeira videos at three minutes and 43 seconds. It is almost wholly comprised of a single clip
from the City Council meeting on May 22, 2012, at which Mayor
Bu s reads a statement regarding a request for information about a
shooting. This is the longest clip used by Teixeira in any of the accused videos. Throughout the video there is music added by Teixeira,
but more importantly, his commentary runs along the bo om of the
screen as Bu s talks. Teixeira ridicules Bu s’ physical tics as he talks,
notes his apparent nervousness and stu ering, and speciﬁcally identiﬁes points at which Teixeira alleges Bu s is lying. The full video of
the meeting runs more than three hours.
The City argues that Teixeira fails to meet his supposed burden
of showing that it is “essential” to make the copies for his purpose of
commenting on it. The City contends that each topic area of the City
Council meetings is “an independent and entire work” and Teixeira
cannot show why it is necessary to copy these “entire” works. However, a review of the videos makes it clear that Teixeira has copied
only the parts of the City Council Videos that serve his purpose of
making comment on them, or criticizing very particular statements
by Bu s. This use of another’s material has been frequently recognized as protected fair use. See Northland Family Planning Clinic, Inc.
v. Center for Bio–Ethical Reform (holding that using verbatim portions
of plaintiﬀ’s pro-abortion video in making a video protesting abortion was fair use). The City’s exceptionally narrow view of an “entire”
work is without merit and contrary to the purpose of the fair use doctrine, which permits the use of reasonable quantities of a work for the
purpose of criticism and comment.
Teixeira’s use of the clips from the City Council Videos is limited
to his purpose of criticizing Bu s and the City Council, and commenting on the proceedings of the City Council. Teixeira chooses small
and very speciﬁc parts of lengthy proceedings to make his point in
his videos. The extent of his copying is reasonable in light of his purpose. Accordingly, this factor also strongly favors a ﬁnding of fair
use.
d. Eﬀect of Use on the Market
This factor strongly favors Teixeira because there is no market for the
City Council Videos and the accused works are not a substitute for
the original works.
The City argues that the factor favors its position because Teixeira’s copying denies the City of the opportunity to “recoup its ex-

/PSUIMBOE  ' 4VQQ E  $% $BM




$BM (PW $PEF f  C

$)"15&3  $01:3*()5

penses” and “deprives [the City] of potential revenue.” This argument is without merit and ﬂatly contradicted by the California law
that governs the City’s creation and use of the City Council Videos.
California law prevents public agencies from charging the public
anything more than the “direct costs of duplication” when providing
public records.
The City therefore may only collect fees to reimburse for the direct costs of providing copies of any record it creates, including the
City Council Videos. It is speciﬁcally barred by law from charging
any fee to recoup the costs of original production. And it is certainly
not permi ed to use the City Council Videos to generate any form of
revenue. There can therefore be no commercial market for the City
Council Videos and no activity by Teixeira can deprive the City of
any revenue.
Because copyright’s purpose is to protect the commercial interest
of authors so as to incentivize the creation of further works the lack
of a market for the City Council Videos suggests that the City has no
interest in copyright protection of the City Council Videos.
Further, even if the City could generate revenue from its works,
Teixeira’s videos are not a substitute. The original works are lengthy,
unadorned videos of City Council meetings. Teixeira’s videos are
considerably shorter, contain even shorter portions of the City Council meetings, and are exclusively for the purpose of presenting Teixeira’s views and commentary on Inglewood city politics).
Accordingly, this factor also strongly favors a ﬁnding of fair use.
3. Teixeira’s Videos are Fair Use as a Ma er of Law
Having reviewed the accused videos, the Court determines that—
even assuming the City has any copyright interest to assert—they
are clearly protected by the fair use doctrine. Indeed, the Court can
scarcely conceive of works that are more appropriately protected by
the fair use doctrine and § 107 than the Teixeira Videos. He is engaged in core First Amendment speech commenting on political affairs and ma ers of public concern. To do so, he has taken carefully
selected and short portions of signiﬁcantly longer works, and embellished them with commentary and political criticism through music,
his voice, and wri en subtitles. Even if California law allowed the
City to assert a copyright claim, Teixeira’s activities plainly fall within
the protections of fair use.
The City accuses Teixeira of wanting “to criticize the City without
doing his own work” by “posting substantially all of the full [City
Council Videos] with [his] comments posted on top of them.” Even
if the City’s characterization of the Teixeira Videos were accurate, fair
use would allow such use for the purpose of commentary.

' %&'&/4&4



'PY #SPBEDBTUJOH $P *OD W %JTI /FUXPSL --$
 'E  UI $JS 
Plaintiﬀs Fox Broadcasting Company, Twentieth Century Fox Film
Corp., and Fox Television Holdings, Inc. (collectively, ”Fox”) own
the copyrights to television shows that air on the Fox television network. Its primetime lineup includes shows such as Glee, Bones, The
Simpsons, and Family Guy. One distributor that Fox contracts with
is Dish Network, the third-largest pay television service provider in
the United States.
In March 2012, Dish released to its customers the Hopper, a settop box with digital video recorder (DVR) and video on demand capabilities. At the same time it released the Hopper, Dish introduced
a feature called PrimeTime Anytime that works only on the Hopper.
PrimeTime Anytime allows a subscriber to set a single timer to record
any and all primetime programming on the four major broadcast networks (including Fox) every night of the week. To enable PrimeTime
Anytime, a Hopper user presses the ”*” bu on on the remote control
to reach the PrimeTime Anytime setup screen. The user selects ”Enable,” and a new menu appears where the viewer can disable recordings of certain networks on certain days of the week and change the
length of time that the shows are saved (between two and eight days).
By default, PrimeTime Anytime records primetime shows on all four
networks each night of the week and saves all recordings for eight
days.
In May 2012, Dish started oﬀering a new feature, AutoHop, that allows users to automatically skip commercials. AutoHop is only available on shows recorded using PrimeTime Anytime, typically on the
morning after the live broadcast. It is not available for all primetime
programs. When a user plays back a PrimeTime Anytime recording,
if AutoHop is available, a pop-up screen appears that allows the user
to select the option to ”automatically skip over” commercial breaks.
By default, AutoHop is not selected.
If a customer enables AutoHop, the viewer sees only the ﬁrst and
last few seconds of each commercial break. A red kangaroo icon
appears in the corner of the screen to demonstrate that AutoHop is
skipping commercials. Unlike the 30-second skip feature available
on many DVRs, once a user has enabled AutoHop, the user does
not press anything to skip through commercials. AutoHop does not
delete commercials from the recording. Customers can see the commercials if they manually rewind or fast-forward into a commercial
break.
Fox sued Dish for copyright infringement and breach of contract
and sought a preliminary injunction. The district court denied the
motion.
The district court did not abuse its discretion in concluding that



$)"15&3  $01:3*()5

Fox was unlikely to succeed on its claim of secondary copyright infringement for the PrimeTime Anytime and AutoHop programs. Secondary liability for copyright infringement does not exist in the absence of direct infringement by a third party. Therefore, to establish
secondary liability, Fox must establish that Dish’s users are infringing. There is no dispute that Fox has established a prima facie case
of direct infringement by Dish customers because Fox owns the copyrights to its shows and the users make copies. Thus, the burden shifts
to Dish to demonstrate that it is likely to succeed on its aﬃrmative
defense that its customers’ copying was a fair use. Dish has met this
burden.
As the district court recognized, the Supreme Court’s analysis in
Sony provides strong guidance in assessing whether Dish customers’
copying of Fox programs is a ”fair use.” In Sony, the Supreme Court
held that Sony was not liable for secondary infringement for manufacturing Betamax VCRs because customers used the machines primarily for time-shifting.
Fox and its amici argue that Dish customers use PrimeTime Anytime and AutoHop for purposes other than time-shifting – namely,
commercial-skipping and library-building. These uses were brieﬂy
discussed in Sony, in which the Court recognized that some Betamax customers used the device to avoid viewing advertisements and
accumulate libraries of tapes. In Sony, about 25 percent of Betamax
users fast-forwarded through commercials. Additionally, a ”substantial number of interviewees had accumulated libraries of tapes.” One
user owned about 100 tapes and bought his Betamax intending to
”build a library of casse es,” but this ”proved too expensive.” Because the Betamax was primarily used for timeshifting, the Court
in Sony never expressly decided whether commercial-skipping and
library-building were fair uses.
Yet, as the district court held, commercial-skipping does not implicate Fox’s copyright interest because Fox owns the copyrights to
the television programs, not to the ads aired in the commercial breaks.
If recording an entire copyrighted program is a fair use, the fact that
viewers do not watch the ads not copyrighted by Fox cannot transform the recording into a copyright violation. Indeed, a recording
made with PrimeTime Anytime still includes commercials; AutoHop
simply skips those recorded commercials unless a viewer manually
rewinds or fast-forwards into a commercial break. Thus, any analysis of the market harm should exclude consideration of AutoHop
because ad-skipping does not implicate Fox’s copyright interests.
Analyzing PrimeTime Anytime under the fair use factors, Dish
has demonstrated a likelihood of success on its customers’ fair use
defense. As for the ﬁrst factor, the ”purpose and character of the use,
including whether such use is of a commercial nature or is for non-

' %&'&/4&4



proﬁt educational purposes,” Dish customers’ home viewing is noncommercial under Sony, which held that ”time-shifting for private
home use” was a ”noncommercial, nonproﬁt activity,” Here, the district court found that PrimeTime Anytime is used for time-shifting,
and that the Hopper is available only to private consumers.
Sony also governs the analysis of the second and third factors, the
”nature of the copyrighted work” and ”the amount and substantiality
of the portion used in relation to the copyrighted work as a whole,”
Sony held that ”when one considers the nature of a televised copyrighted audiovisual work, and that time-shifting merely enables a
viewer to see such a work which he had been invited to witness in
its entirety free of charge, the fact that the entire work is reproduced,
does not have its ordinary eﬀect of militating against a ﬁnding of fair
use.” The same analysis applies here, and thus the fact that Dish users
copy Fox’s entire copyrighted broadcasts does not have its ordinary
eﬀect of militating against a ﬁnding of fair use.
Finally, we consider the ”eﬀect of the use upon the potential market for or value of the copyrighted work.This is the ”most important
element of fair use.” Harper & Row Because Dish customers’ taping
is ”for a noncommercial purpose,” the likelihood of future market
harm is not presumed but ”must be demonstrated.”Sony Fox ”need
only show that if the challenged use should become widespread,
it would adversely aﬀect the potential market for the copyrighted
work.” Harper & Row
Because Fox licenses its programs to distributors such as Hulu and
Apple, the market harm analysis is somewhat diﬀerent than in Sony,
where no such secondary market existed for the copyright-holders’
programs. However, the record before the district court establishes
that the market harm that Fox and its amici allege results from the automatic commercial-skipping, not the recording of programs through
PrimeTime Anytime. Indeed, Fox often charges no additional license
fees for providers to oﬀer Fox’s licensed video on demand, so long
as providers disable fast-forwarding. This indicates that the ease of
skipping commercials, rather than the on-demand availability of Fox
programs, causes any market harm. And as we have discussed, the
commercial-skipping does not implicate any copyright interest.
Therefore, the district court did not abuse its discretion in concluding that Fox was unlikely to succeed on its secondary infringement
claim.
$BQJUPM 3FDPSET --$ W 3F%JHJ *OD
 ' 4VQQ E  4%/: 
On the record before it, the Court has li le diﬃculty concluding
that ReDigi’s reproduction and distribution of Capitol’s copyrighted
works falls well outside the fair use defense. ReDigi obliquely argues



0CBNB i)01&w QPTUFS CZ 4IFQBSE
'BJSFZ

0CBNB QIPUPHSBQI CZ .BOOJF (BSDJB

$)"15&3  $01:3*()5

that uploading to and downloading from the Cloud Locker for storage and personal use are protected fair use. Signiﬁcantly, Capitol
does not contest that claim. Instead, Capitol asserts only that uploading to and downloading from the Cloud Locker incident to sale fall
outside the ambit of fair use. The Court agrees.
Each of the statutory factors counsels against a ﬁnding of fair use.
The ﬁrst factor requires the Court to determine whether ReDigi’s
use ”transforms” the copyrighted work and whether it is commercial.
Both inquiries disfavor ReDigi’s claim. Plainly, the upload, sale, and
download of digital music ﬁles on ReDigi’s website does nothing to
”add[] something new, with a further purpose or diﬀerent character”
to the copyrighted works. Campbell ReDigi’s use is also undoubtedly
commercial. ReDigi and the uploading user directly proﬁt from the
sale of a digital music ﬁle, and the downloading user saves significantly on the price of the song in the primary market. ReDigi asserts that downloads for personal, and not public or commercial, use
”must be characterized as noncommercial, nonproﬁt activity.” However, ReDigi twists the law to ﬁt its facts. When a user downloads
purchased ﬁles from the Cloud Locker, the resultant reproduction
is an essential component of ReDigi’s commercial enterprise. Thus,
ReDigi’s argument is unavailing.
The second factor – the nature of the copyrighted work – also
weighs against application of the fair use defense, as creative works
like sound recordings are close to the core of the intended copyright
protection and far removed from the ... factual or descriptive work
more amenable to fair use.
The third factor – the portion of the work copied – suggests a similar outcome because ReDigi transmits the works in their entirety.
Finally, ReDigi’s sales are likely to undercut the market for or
value of the copyrighted work and, accordingly, the fourth factor cuts
against a ﬁnding of fair use. The product sold in ReDigi’s secondary
market is indistinguishable from that sold in the legitimate primary
market save for its lower price. The clear inference is that ReDigi
will divert buyers away from that primary market. ReDigi incredibly
argues that Capitol is preempted from making a market-based argument because Capitol itself condones downloading of its works on
iTunes. Of course, Capitol, as copyright owner, does not forfeit its
right to claim copyright infringement merely because it permits certain uses of its works. This argument, too, is therefore unavailing.
$IJDBHP )01& 1SPCMFN
Compare Shepard Fairey’s famous Obama “HOPE” poster with the
photograph he used as a starting point. Assume that the photograph’s copyright is owned by the Associated Press, which used it

' %&'&/4&4



to illustrate a news story about a campaign event and then oﬀered it
for licensing through a stock photography bureau. Assume further
that Fairey created the poster to support Obama, that he then licensed
it for free to the Obama campaign, that the campaign has given out
tens of thousands of prints to supporters and it has been distributed
widely for free online. And ﬁnally, note that Fairey became signiﬁcantly more famous as a result of the poster and the publicity it received, and that he initially lied under oath in trying to conceal the
fact that he had used the photograph as a source. Fair use?



4FDUJPO 
$PQZSJHIU "DU

(c) Information Residing on Systems or Networks At Direction of
Users.—
(1) In general.— A service provider shall not be liable for monetary relief, or, except as provided in subsection (j), for injunctive or other equitable relief, for infringement of copyright by reason of the storage at the direction of a user of
material that resides on a system or network controlled
or operated by or for the service provider, if the service
provider— …
(C) upon notiﬁcation of claimed infringement as described in paragraph (3), responds expeditiously to remove, or disable access to, the material that is claimed
to be infringing or to be the subject of infringing activity.
(2) Designated agent.— The limitations on liability established in this subsection apply to a service provider only if
the service provider has designated an agent to receive notiﬁcations of claimed infringement described in paragraph
(3), by making available through its service, including on
its website in a location accessible to the public, and by providing to the Copyright Oﬃce, substantially the following
information:
(A) the name, address, phone number, and electronic mail
address of the agent.
(B) other contact information which the Register of Copyrights may deem appropriate. …
(3) Elements of notiﬁcation.—
(A) To be eﬀective under this subsection, a notiﬁcation
of claimed infringement must be a wri en communi-

 64$ f 
-JNJUBUJPOT PO MJBCJMJUZ SFMBUJOH UP NB
UFSJBM POMJOF



$)"15&3  $01:3*()5
cation provided to the designated agent of a service
provider that includes substantially the following:
(i) A physical or electronic signature of a person authorized to act on behalf of the owner of an exclusive right that is allegedly infringed.
(ii) Identiﬁcation of the copyrighted work claimed to
have been infringed, or, if multiple copyrighted
works at a single online site are covered by a single
notiﬁcation, a representative list of such works at
that site.
(iii) Identiﬁcation of the material that is claimed to be
infringing or to be the subject of infringing activity
and that is to be removed or access to which is to be
disabled, and information reasonably suﬃcient to
permit the service provider to locate the material.
(iv) Information reasonably suﬃcient to permit the service provider to contact the complaining party,
such as an address, telephone number, and, if
available, an electronic mail address at which the
complaining party may be contacted.
(v) A statement that the complaining party has a good
faith belief that use of the material in the manner
complained of is not authorized by the copyright
owner, its agent, or the law.
(vi) A statement that the information in the notiﬁcation
is accurate, and under penalty of perjury, that the
complaining party is authorized to act on behalf
of the owner of an exclusive right that is allegedly
infringed. …

6.( 3FDPSEJOHT *OD W 4IFMUFS $BQJUBM 1BSUOFST
 'E  UI $JS 
Veoh Networks (Veoh) operates a publicly accessible website that enables users to share videos with other users. When a video is uploaded, various automated processes take place. Veoh’s software
automatically breaks down the video ﬁle into smaller 256-kilobyte
”chunks,” which facilitate making the video accessible to others.
Veoh’s software also automatically converts, or ”transcodes,” the
video ﬁle into Flash 7 format. This is done because ”the vast majority
of internet users have software that can play videos” in this format.
Veoh’s computers also automatically extract metadata from information users provide to help others locate the video for viewing.
Users can provide a title, as well as tags or keywords that describe the

' %&'&/4&4



video, and can also select pre-set categories describing the video, such
as ”music,” ”faith” or ”politics.” The Veoh system then automatically
assigns every uploaded video a ”permalink,” or web address, that
uniquely identiﬁes the video and makes it available to users. Veoh
employees do not review the user-submi ed video, title or tags before the video is made available.
Veoh employs various technologies to automatically prevent
copyright infringement on its system. In 2006, Veoh adopted ”hash
ﬁltering” software. Whenever Veoh disables access to an infringing
video, the hash ﬁlter also automatically disables access to any identical videos and blocks any subsequently submi ed duplicates. Veoh
also began developing an additional ﬁltering method of its own, but
in 2007 opted instead to adopt a third-party ﬁltering solution produced by a company called Audible Magic. Audible Magic’s technology takes audio ”ﬁngerprints” from video ﬁles and compares them
to a database of copyrighted content provided by copyright holders.
If a user a empts to upload a video that matches a ﬁngerprint from
Audible Magic’s database of forbidden material, the video never becomes available for viewing. Approximately nine months after beginning to apply the Audible Magic ﬁlter to all newly uploaded videos,
Veoh applied the ﬁlter to its backlog of previously uploaded videos.
This resulted in the removal of more than 60,000 videos, including
some incorporating UMG’s works. Veoh has also implemented a policy for terminating users who repeatedly upload infringing material,
and has terminated thousands of user accounts.
Despite Veoh’s eﬀorts to prevent copyright infringement on its
system, both Veoh and UMG agree that some of Veoh’s users were
able to download unauthorized videos containing songs for which
UMG owns the copyright. The parties also agree that before UMG
ﬁled its complaint, the only notices Veoh received regarding alleged
infringements of UMG’s works were sent by the Recording Industry Association of America (RIAA). The RIAA notices listed speciﬁc
videos that were allegedly infringing, and included links to those
videos. The notices did not assert rights to all works by the identiﬁed artists, and did not mention UMG. UMG does not dispute that
Veoh removed the material located at the links identiﬁed in the RIAA
notices.
In September 2007, UMG ﬁled suit against Veoh for direct, vicarious and contributory copyright infringement, and for inducement of
infringement.
A
We must ﬁrst decide whether the functions automatically performed
by Veoh’s software when a user uploads a video fall within the meaning of ”by reason of the storage at the direction of a user.” 17 U.S.C.



$)"15&3  $01:3*()5

§ 512(c)(1). Although UMG concedes that ”[s]torage on computers involves making a copy of the underlying data,” it argues that
”nothing in the ordinary deﬁnition of ‘storage’ encompasses” the
automatic processes undertaken to facilitate public access to useruploaded videos. Facilitation of access, UMG argues, goes beyond
”storage.” Therefore the creation of chunked and Flash ﬁles and the
streaming and downloading of videos fall outside § 512(c).
By its terms, § 512(c) presupposes that service providers will provide access to users’ stored material, and we would thus contravene
the statute if we held that such access disqualiﬁed Veoh from the safe
harbor. Section 512(c) codiﬁes a detailed notice and takedown procedure by which copyright holders inform service providers of infringing material accessible through their sites, and service providers
then ”disable access to” such materials. This carefully considered
protocol, and the statute’s a endant references to ”disabl[ing] access” to infringing materials would be superﬂuous if we accepted
UMG’s constrained reading of the statute. Indeed, it is not clear how
copyright holders could even discover infringing materials on service
providers’ sites to notify them as the protocol dictates if § 512(c) did
not contemplate that there would be access to the materials.
The technological processes involved in providing web hosting
services require those service providers to make, transmit and download multiple copies of users’ stored materials. To create a website,
the user uploads content to the web host’s computers, which make
an initial copy. Then, when another Internet user wants to access the
website by clicking a link or entering the URL, all the website’s relevant content is transmi ed to the user’s computer, where another
copy is automatically made by the user’s web browser software in
order to assemble the materials for viewing and listening. To carry
out their function of making websites available to Internet users, web
hosting services thus routinely copy content and transmit it to Internet users. We cannot see how these access-facilitating processes are
meaningfully distinguishable from Veoh’s for § 512(c)(1) purposes.
B
It is undisputed that, until the ﬁling of this lawsuit, UMG had not
identiﬁed to Veoh any speciﬁc infringing video available on Veoh’s
system. Nevertheless, UMG contends that Veoh hosted a category of
copyrightable content – music – for which it had no license from any
major music company. UMG argues Veoh thus must have known
this content was unauthorized, given its general knowledge that its
services could be used to post infringing material. UMG urges us to
hold that this suﬃciently demonstrates knowledge of infringement.
We cannot, for several reasons.
As an initial ma er, contrary to UMG’s contentions, there are

' %&'&/4&4



many music videos that could in fact legally appear on Veoh. Among
the types of videos subject to copyright protection but lawfully available on Veoh’s system were videos with music created by users and
videos that Veoh provided pursuant to arrangements it reached with
major copyright holders, such as SonyBMG. If merely hosting material that falls within a category of content capable of copyright protection, with the general knowledge that one’s services could be used
to share unauthorized copies of copyrighted material, was suﬃcient
to impute knowledge to service providers, the § 512(c) safe harbor
would be rendered a dead le er: § 512(c) applies only to claims of
copyright infringement, yet the fact that a service provider’s website
contained copyrightable material would remove the service provider
from § 512(c) eligibility.
These considerations are reﬂected in Congress’ decision to enact a
notice and takedown protocol encouraging copyright holders to identify speciﬁc infringing material to service providers. They are also
evidenced in the ”exclusionary rule” that prohibits consideration of
substantially deﬁcient § 512(c)(3)(A) notices for purposes of ”determining whether a service provider has actual knowledge or is aware
of facts and circumstances from which infringing activity is apparent..
We therefore hold that merely hosting a category of copyrightable
content, such as music videos, with the general knowledge that one’s
services could be used to share infringing material, is insuﬃcient to
meet the actual knowledge requirement under § 512(c)(1)(A)(i).
We reach the same conclusion with regard to the § 512(c)(1)(A)(ii)
inquiry into whether a service provider is ”aware of facts or circumstances from which infringing activity is apparent.” The district
court’s conception of this ”red ﬂag test” properly followed our analysis in Perfect 10, Inc. v. CCBill LLC, which reiterated that the burden remains with the copyright holder rather than the service provider. The
plaintiﬀs in CCBill argued that there were a number of red ﬂags that
made it apparent infringing activity was afoot, noting that the defendant hosted sites with names such as ”illegal.net” and ”stolencelebritypics.com,” as well as password hacking websites, which obviously
infringe. We disagreed that these were suﬃcient red ﬂags because
”we do not place the burden of determining whether materials are actually illegal on a service provider,” and ”we impose no such investigative duties on service providers.” For the same reasons, we hold
that Veoh’s general knowledge that it hosted copyrightable material
and that its services could be used for infringement is insuﬃcient to
constitute a red ﬂag.
We are not persuaded that UMG’s other purported evidence of
Veoh’s actual or apparent knowledge of infringement warrants trial.
First, UMG points to the tagging of videos on Veoh’s service as ”music videos.” Relying on the theory rejected above, UMG contends that

 64$ f  D  # J

$$#JMM  'E  UI $JS 



 64$ f  D  # J

$)"15&3  $01:3*()5

this demonstrates Veoh’s knowledge that it hosted a category of infringing content. Relatedly, UMG argues that Veoh’s purchase of
certain search terms through the Google AdWords program demonstrates knowledge of infringing activity because some of the terms
purchased, such as ”50 Cent,” ”Avril Lavigne” and ”Britney Spears,”
are the names of UMG artists. However, artists are not always in exclusive relationships with recording companies, so just because UMG
owns the copyrights for some Britney Spears songs does not mean
it owns the copyright for all Britney Spears songs. Indeed, 50 Cent,
Avril Lavigne and Britney Spears are also aﬃliated with Sony-BMG,
which gave Veoh permission to stream its videos by these artists. Furthermore, even if Veoh had not had such permission, we recognize
that companies sometimes purchase search terms they believe will
lead potential customers to their websites even if the terms do not
describe goods or services the company actually provides. For example, a sunglass company might buy the search terms ”sunscreen” or
”vacation” because it believed that people interested in such searches
would often also be interested in sunglasses. Accordingly, Veoh’s
search term purchases do li le to demonstrate that it knew it hosted
infringing material.
UMG comes closer to meeting the § 512(c)(1)(A) requirements
with its evidence of emails sent to Veoh executives and investors
by copyright holders and users identifying infringing content. One
email, sent by the CEO of Disney, a major copyright holder, to
Michael Eisner, a Veoh investor, stated that the movie Cinderella III
and various episodes from the television show Lost were available
on Veoh without Disney’s authorization. If this notiﬁcation had come
from a third party, such as a Veoh user, rather than from a copyright
holder, it might meet the red ﬂag test because it speciﬁed particular infringing material. As a copyright holder, however, Disney is
subject to the notiﬁcation requirements in § 512(c)(3), which this informal email failed to meet. Accordingly, this deﬁcient notice ”shall
not be considered under paragraph (1)(A) in determining whether a
service provider has actual knowledge or is aware of facts or circumstances from which infringing activity is apparent.”. Further, even if
this email could have created actual knowledge or qualiﬁed as a red
ﬂag, Eisner’s email in response assured Disney that he would instruct
Veoh to ”take it down,” and Eisner copied Veoh’s founder to ensure
this happened ”right away.” UMG nowhere alleges that the oﬀending material was not immediately removed, and accordingly Veoh
would be saved by § 512(c)(1)(A)(iii), which preserves the safe harbor for service providers with such knowledge so long as they ”act[]
expeditiously to remove, or disable access to, the material.”
C

' %&'&/4&4



UMG appeals the district court’s determination that Veoh did not
have the necessary right and ability to control infringing activity and
thus remained eligible for safe harbor protection.
As discussed in the knowledge context, it is not enough for a service provider to know as a general ma er that users are capable of
posting unauthorized content; more speciﬁc knowledge is required.
Similarly, a service provider may, as a general ma er, have the legal right and necessary technology to remove infringing content, but
until it becomes aware of speciﬁc unauthorized material, it cannot
exercise its ”power or authority” over the speciﬁc infringing item. In
practical terms, it does not have the kind of ability to control infringing activity the statute contemplates.
Our reading of § 512(c)(1)(B) is informed and reinforced by our
concern that the statute would be internally inconsistent were we to
interpret the ”right and ability to control” language as UMG urges.
First, § 512(m) cuts against holding that Veoh’s general knowledge
that infringing material could be uploaded to its site triggered an obligation to ”police” its services to the ”fullest extent” possible. As we
have explained, § 512(m) provides that § 512(c)’s safe harbor protection may not be conditioned on ”a service provider monitoring its
service or aﬃrmatively seeking facts indicating infringing activity.”
UMG’s reading of the ”right and ability to control” language would
similarly run afoul of CCBill, , which likewise clariﬁed that § 512(c)
”impose[s] no such investigative duties on service providers,” and
”place[s] the burden of policing copyright infringement ... squarely
on the owners of the copyright.” We are not persuaded by UMG’s
suggestion that Congress meant this limitation on the duty to monitor to apply only to service providers who do not receive a direct
ﬁnancial beneﬁt under subsection (B). Rather, we conclude that a service provider must be aware of speciﬁc infringing material to have
the ability to control that infringing activity within the meaning of §
512(c)(1)(B). Only then would its failure to exercise its ability to control deny it a safe harbor.
Second, § 512(c) actually presumes that service providers have the
sort of control that UMG argues satisﬁes the § 512(c)(1)(B) ”right and
ability to control” requirement: they must ”remove[] or disable access to” infringing material when they become aware of it. 17 U.S.C.
§ 512(c)(1)(A)(iii) & (C). UMG argues that service providers have ”the
right and ability to control” infringing activity, § 512(c)(1)(B), as long
as they have ”the ability to locate infringing material” and ”terminate
users’ access.” Under that reading, service providers would have the
”right and ability to control” infringing activity regardless of their becoming ”aware of” the material. Under that interpretation, the prerequisite to § 512(c) protection under § 512(c)(1)(A)(iii) and (C), would
at the same time be a disqualiﬁer under § 512(c)(1)(B). Congress could



$)"15&3  $01:3*()5

not have intended for courts to hold that a service provider loses immunity under the safe harbor provision of the DMCA because it engages in acts that are speciﬁcally required by the DMCA.
Accordingly, we hold that the ”right and ability to control” under
§ 512(c) requires control over speciﬁc infringing activity the provider
knows about. A service provider’s general right and ability to remove
materials from its services is, alone, insuﬃcient. Of course, a service
provider cannot willfully bury its head in the sand to avoid obtaining such speciﬁc knowledge. Viewing the evidence in the light most
favorable to UMG, as we must here, we agree with the district court
there is no evidence that Veoh acted in such a manner. Rather, the evidence demonstrates that Veoh promptly removed infringing material
when it became aware of speciﬁc instances of infringement. Although
the parties agree, in retrospect, that at times there was infringing material available on Veoh’s services, the DMCA recognizes that service
providers who are not able to locate and remove infringing materials they do not speciﬁcally know of should not suﬀer the loss of safe
harbor protection.



4UBUVUPSZ -JDFOTFT

81*9 *OD W JWJ *OD
 'E  E $JS 
On September 13, 2010, ivi began streaming plaintiﬀs’ copyrighted
programming over the Internet, live, for proﬁt, and without plaintiﬀs’ consent. ivi began by retransmi ing signals from approximately thirty New York and Sea le broadcast television stations; by
February 2, 2011, ivi was also retransmi ing signals from stations in
Chicago and Los Angeles. Within ﬁve months of its launch, ivi had offered more than 4,000 of plaintiﬀs’ copyrighted television programs
to its subscribers.
Speciﬁcally, ivi captured and retransmi ed plaintiﬀs’ copyrighted television programming live and over the Internet to paying
ivi subscribers who had downloaded ivi’s ”TV player” on their computers for a monthly subscription fee of $4.99 (following a 30-day free
trial). For an additional fee of $0.99 per month, subscribers were able
to record, pause, fast-forward, and rewind ivi’s streams.
Almost immediately after ivi’s launch, several aﬀected program
owners and broadcast stations sent cease-and-desist le ers to ivi. ivi
responded to these le ers on or about September 17, 2010, purporting to justify its operations on the ground that it was a cable system
entitled to a compulsory license under § 111 of the Copyright Act.
Section 111(c)(1) of the Copyright Act provides:
 64$ f  D 

Secondary transmissions to the public by a cable system

' %&'&/4&4



of a performance or display of a work embodied in a primary transmission made by a broadcast station licensed
by the Federal Communications Commission ... shall be
subject to statutory licensing upon compliance with the
requirements of subsection (d) where the carriage of the
signals comprising the secondary transmission is permissible under the rules, regulations, or authorizations of the
Federal Communications Commission.
A ”cable system” is deﬁned as:
a facility, located in any State, territory, trust territory, or
possession of the United States, that in whole or in part receives signals transmi ed or programs broadcast by one
or more television broadcast stations licensed by the Federal Communications Commission, and makes secondary
transmissions of such signals or programs by wires, cables, microwave, or other communications channels to
subscribing members of the public who pay for such service. For purposes of determining the royalty fee under
subsection (d)(1), two or more cable systems in contiguous communities under common ownership or control or
operating from one headend shall be considered as one
system.
Based on the statutory text alone, it is simply not clear whether
a service that retransmits television programming live and over the
Internet constitutes a cable system under § 111. That is, it is unclear
whether such a service (1) is or utilizes a ”facility” (2) that receives
and retransmits signals (3) through wires, cables, microwave, or other
communication channels.
The legislative history indicates that Congress enacted § 111 with
the intent to address the issue of poor television reception, or, more
speciﬁcally, to mitigate the diﬃculties that certain communities and
households faced in receiving over-the-air broadcast signals by enabling the expansion of cable systems.
Through § 111’s compulsory license scheme, Congress intended
to support localized – rather than nationwide – systems that use cable
or optical ﬁbers to transmit signals through a physical, point-to-point
connection between a transmission facility and the television sets of
individual subscribers.
Congress did not, however, intend for § 111’s compulsory license
to extend to Internet transmissions. Indeed, the legislative history indicates that if Congress had intended to extend § 111’s compulsory
license to Internet retransmissions, it would have done so expressly –
either through the language of § 111 as it did for microwave retrans-

 64$ f  G 



 64$ ff  

 $'3 f 

$)"15&3  $01:3*()5

missions or by codifying a separate statutory provision as it did for
satellite carriers.
To the extent that there is any doubt as to Congress’s intent, however, we conclude that the position of the Copyright Oﬃce eliminates
such doubt in its entirety. The Copyright Oﬃce is the administrative agency charged with overseeing § 111’s compulsory licensing
scheme. Although Congress has not expressly delegated authority
to the Copyright Oﬃce to make rules carrying the force of law, agencies charged with applying a statute certainly may inﬂuence courts
facing questions the agencies have already answered.
The Copyright Oﬃce has consistently concluded that Internet retransmission services are not cable systems and do not qualify for §
111 compulsory licenses. The Copyright Oﬃce has maintained that
§ 111’s compulsory license for cable systems is intended for localized
retransmission services; under this interpretation, Internet retransmission services are not entitled to a § 111 license. In light of the
Copyright Oﬃce’s expertise, the validity of its reasoning, the consistency of its earlier and later pronouncements, and the consistency of
its opinions with Congress’s purpose in enacting § 111, we conclude
that the Copyright Oﬃce’s position is reasonable and persuasive.
'PY 5FMFWJTJPO 4UBUJPOT *OD W "FSFP,JMMFS
 ' 4VQQ E  $% $BM 
The Copyright Oﬃce is not the only agency involved in this issue. As
the Copyright Oﬃce acknowledged, the FCC is considering new regulations in this area. Those potential regulations are relevant in two
ways to this case; one direct and one indirect. The direct way is that
§ 111 requires that the retransmission be permissible under FCC regulations. Currently, Plaintiﬀs point to no ways in which Defendants
are in violation of FCC regulations. There simply do not appear to
be any that address Defendants’ particular transmissions, and Plaintiﬀs have made no showing that Defendants are in violation of any
more general regulations, for example, of the type we all comply with
by operating devices bearing this familiar inscription; ”This device
complies with part 15 of the FCC Rules. Operation is subject to the
following two conditions: (1) This device may not cause harmful interference, and (2) this device must accept any interference received,
including interference that may cause undesired operation.”
The indirect way that the FCC proceedings are relevant is that the
FCC is considering whether internet-based services qualify as ”multichannel video programming distributors” under communications
law. Plaintiﬀs argue that the FCC’s potential future rules are irrelevant, as they will not extend a § 111 license to anybody. That might
be literally true, but nevertheless the Copyright Oﬃce thinks the FCC
proceedings are relevant to that question. In any event, the proposed

' %&'&/4&4



rules appear to provide a parallel path to program access for internet retransmi ers. The NPM proposes to modernize the FCC’s interpretation of the term ”multichannel video programming distributor
(”MVPD”) by including with its scope services that make available
for purchase, by subscribers or customers, multiple linear streams of
video programming, regardless of the technology used to distribute
the programming. This is intended to ”enable cable operators to
untether their video oﬀerings from their current infrastructure, and
could encourage them to migrate their traditional services to Internet
delivery.” The NPM also requests comment on whether the proposed
retransmission consent rules would ”force broadcasters to negotiate
with and license their signals to potentially large numbers of Internetbased distributors.”
Defendants emphasize this second, indirect involvement by the
FCC, and represent that they will comply with any applicable regulations that arise out of this rulemaking. What the FCC might or might
not do does not directly impact the analysis here, which is necessarily
grounded in current law. Nonetheless, the rulemaking again emphasizes that this is not the only forum in which these issues are being
debated, and that this is not the only forum for resolving them.

Other notable statutory licenses include a parallel licensing regime
for satellite broadcasts, §§ 119 and 121; several music-licensing
regimes, § 114 (webcasting), § 115 (cover versions), and § 116 (jukeboxes); and a system of negotiated royalties for works used in noncommercial broadcasting, § 118.



5IF NVTJDMJDFOTJOH SFHJNFT BSF EJT
DVTTFE JO UIF .VTJD DIBQUFS $SB[Z
IVI

.JTDFMMBOFPVT
$PQZSJHIU "DU

(a)

Except as otherwise provided in this title, it is not an infringement of copyright for a library or archives, or any of its employees acting within the scope of their employment, to reproduce
no more than one copy or phonorecord of a work, except as
provided in subsections (b) and (c), or to distribute such copy
or phonorecord, under the conditions speciﬁed by this section,
if –
(1) the reproduction or distribution is made without any purpose of direct or indirect commercial advantage;
(2) the collections of the library or archives are (i) open to the
public, or (ii) available not only to researchers aﬃliated

f 
-JNJUBUJPOT PO FYDMVTJWF SJHIUT 3FQSP
EVDUJPO CZ MJCSBSJFT BOE BSDIJWFT



$)"15&3  $01:3*()5
with the library or archives or with the institution of which
it is a part, but also to other persons doing research in a specialized ﬁeld; and
(3) the reproduction or distribution of the work includes a notice of copyright …

f  B
-JNJUBUJPOT PO FYDMVTJWF SJHIUT 3FQSP
EVDUJPO GPS CMJOE PS PUIFS QFPQMF XJUI
EJTBCJMJUJFT

It is not an infringement of copyright for an authorized entity to reproduce or to distribute copies or phonorecords of a previously published, nondramatic literary work if such copies or phonorecords are
reproduced or distributed in specialized formats exclusively for use
by blind or other persons with disabilities.


.VTJD
Music copyright could be a course unto itself. Its doctrines bear the
scars of a long and ambivalent history. As you read the chapter, keep
three distinctions in mind: between musical works (think sheet music) and sound recordings (think CDs and MP3s), between reproducing a work and performing it, and between state and federal law.
Copyright law has explored every possible variation and combination of the three. One does not simply walk into music copyright.
But ﬁrst, a word on the music industry.
4UFWF "MCJOJ 5IF 1SPCMFN XJUI .VTJD

Whenever I talk to a band who are about to sign with a major label,
I always end up thinking of them in a particular context. I imagine
a trench, about four feet wide and ﬁve feet deep, maybe sixty yards
long, ﬁlled with runny, decaying shit. I imagine these people, some of
them good friends, some of them barely acquaintances, at one end of
this trench. I also imagine a faceless industry lackey at the other end
holding a fountain pen and a contract waiting to be signed. Nobody
can see what’s printed on the contract. It’s too far away, and besides,
the shit stench is making everybody’s eyes water. The lackey shouts
to everybody that the ﬁrst one to swim the trench gets to sign the
contract. Everybody dives in the trench and they struggle furiously
to get to the other end. Two people arrive simultaneously and begin wrestling furiously, clawing each other and dunking each other
under the shit. Eventually, one of them capitulates, and there’s only
one contestant left. He reaches for the pen, but the Lackey says “Actually, I think you need a li le more development. Swim again, please.
Backstroke.” And he does of course. …
The Balance Sheet: This is how much each player got paid at the end of the
game.
• Record company: $ 710,000

3FGFSFODFT PO NVTJD DPQZSJHIU BOE UIF
NVTJD CVTJOFTT JODMVEF "M ,PIO  #PC
,PIO ,PIO PO .VTJD -JDFOTJOH UI FE
 BOE %POBME 4 1BTTNBO "MM :PV
/FFE UP ,OPX "CPVU UIF .VTJD #VTJOFTT
UI FE  



$)"15&3  .64*$

• Producer: $ 90,000
• Manager: $ 51,000
• Studio: $ 52,500
• Previous label: $ 50,000
• Agent: $ 7,500
• Lawyer: $ 12,000
• Band member net income each: $ 4,031.25
The band is now ¹⁄₄ of the way through its contract, has made the
music industry more than 3 million dollars richer, but is in the hole
$ 14,000 on royalties. The band members have each earned about ¹⁄₃
as much as they would working at a 7-11, but they got to ride in a
tour bus for a month. The next album will be about the same, except
that the record company will insist they spend more time and money
on it. Since the previous one never “recouped,” the band will have
no leverage, and will oblige. The next tour will be about the same,
except the merchandising advance will have already been paid, and
the band, strangely enough, won’t have earned any royalties from
their T-shirts yet. Maybe the T-shirt guys have ﬁgured out how to
count money like record company guys. Some of your friends are
probably already this fucked.

" .VTJDBM 8PSLT BOE 4PVOE 3FDPSEJOHT
3PCFSU #SBVOFJT .VTJDBM 8PSL $PQZSJHIU GPS UIF &SB PG %JHJUBM 4PVOE
5FDIOPMPHZ
6OQVCMJTIFE ESBGU 
Throughout history, plenty of music has been made and transmitted from generation to generation without wri en scores. Musicians
working within what might be called folk traditions learn music by
listening to performances and imitating them, often repeatedly with
the guidance and corrections of a formal or informal teacher, until
they have them more-or-less ﬁxed in memory. At another extreme,
mechanical musical devices, such as music boxes, musical clocks,
and mechanical organs, have existed for centuries. Such musical automata make music without any human performance at all, and the
musical pa erns are ﬁxed, not in wri en notation or human memory, but in physical arrangements such as pins placed on a barrel or
perforations made on a disc.
During the nineteenth century and into the early decades of the
twentieth century, however, the dominant model of musical practice
cast music as a two-stage art, necessarily comprised of two fundamentally diﬀerent activities: composition and performance. Compo-

" .64*$"- 803,4 "/% 406/% 3&$03%*/(4



sition was a deliberative activity that allowed rethinking and editing.
Its end product was a wri en score, a stable, visually perceptible set
of prescriptions for musicians to follow. Scores virtually universally
used a system of notation – Western staﬀ or stave notation – which is
mainly discrete: composers choose between an F and an F sharp, or
between a quarter note and an eighth note, instead of se ing pitches
or durations along a continuum. However, staﬀ notation typically
indicates relative rather than absolute pitch and duration, and also
gives inexact cues about ma ers such as dynamics (loudness), articulation (legato and staccato rendering of note sequences), timbre, and
so on. Thus, it leaves room for – and requires – interpretive choices
in performance.
Performance contrasts with composition in many respects. While
a score is stable and visually perceptible, performance is unrepeatable, evanescent, and aural. While composition is a deliberative process that allows for trial-and-error editing, performance is a real-time,
low-deliberation, no-editing activity.
As printing costs dropped and pianos proliferated in uppermiddle class parlors around the country, printed musical scores began to play an important and proﬁtable role in the dissemination of
music into millions of homes. While some of those scores came from
the European classical tradition, the biggest sellers were sheet music
of popular songs, in simple arrangements that could be performed
by a single amateur pianist-vocalist. Most of the music copyright litigation through the middle of the twentieth century was about such
popular sheet music, and it is fair to say that the conception of music copyright held by several generations of judges was inﬂuenced by
sheet music of that type.
8IJUF4NJUI .VTJD 1VCMJTIJOH $P W "QPMMP $P
 64  
The actions were brought to restrain infringement of the copyrights of
two certain musical compositions, published in the form of sheet music, entitled, respectively, ”Li le Co on Dolly” and ”Kentucky Babe.”
The appellee, defendant below, is engaged in the sale of piano players and player pianos, known as the ”Apollo,” and of perforated rolls
of music used in connection therewith.
Without entering into a detailed discussion of the mechanical construction of such instruments and rolls, it is enough to say that the musical rolls consist of perforated sheets, which are passed over ducts in
such manner that the same are kept sealed until, by means of perforations in the rolls, air pressure is admi ed to sound the notes. This
is done with the aid of an operator, upon whose skill and experience
the success of the rendition largely depends. As the roll is drawn, the
eﬀect is to produce the melody or tune for which the roll has been



$)"15&3  .64*$

cut.
Musical compositions have been the subject of copyright protection since the statute of February 3, 1831, and laws have been passed
including them since that time. The action was brought under the
provisions of the copyright act, § 4952, giving to the author, inventor,
designer or proprietor of any book, map, chart, dramatic or musical
composition the sole liberty of printing, reprinting, publishing, completing, copying, executing, ﬁnishing and vending the same.
What is meant by a copy? Various deﬁnitions have been given
by the experts called in the case. The one which most commends
itself to our judgment is perhaps as clear as can be made, and deﬁnes
a copy of a musical composition to be ”a wri en or printed record
of it in intelligible notation.” It may be true that in a broad sense a
mechanical instrument which reproduces a tune copies it; but this is
a strained and artiﬁcial meaning. When the combination of musical
sounds is reproduced to the ear it is the original tune as conceived by
the author which is heard. These musical tones are not a copy which
appeals to the eye.
After all, what is the perforated roll? The fact is clearly established
in the testimony in this case that even those skilled in the making of
these rolls are unable to read them as musical compositions, as those
in staﬀ notation are read by the performer. It is true that there is some
testimony to the eﬀect that great skill and patience might enable the
operator to read his record as he could a piece of music wri en in
staﬀ notation. But the weight of the testimony is emphatically the
other way, and they are not intended to be read as an ordinary piece
of sheet music, which to those skilled in the art conveys, by reading,
in playing or singing, deﬁnite impressions of the melody.
These perforated rolls are parts of a machine which, when duly
applied and properly operated in connection with the mechanism to
which they are adapted, produce musical tones in harmonious combination. But we cannot think that they are copies within the meaning
of the copyright act.
It may be true that the use of these perforated rolls, in the absence
of statutory protection, enables the manufacturers thereof to enjoy
the use of musical compositions for which they pay no value. But
such considerations properly address themselves to the legislative
and not to the judicial branch of the Government.
$PQZSJHIU 0óDF
'FEFSBM $PQZSJHIU 1SPUFDUJPO GPS 1SF 4PVOE 3FDPSEJOHT 
The 1909 Copyright Act, passed the following year, granted copyright owners of musical compositions rights with respect to mechanical reproductions of their compositions, for example, in records or
piano rolls.

" .64*$"- 803,4 "/% 406/% 3&$03%*/(4



While the 1909 Act provided protection for copyright holders
of musical compositions whose works were reproduced in sound
recordings, it included no explicit protection for sound recordings per
se. As a result, over the subsequent decades the courts and the Copyright Oﬃce consistently refused to recognize copyright in sound
recordings. In the absence of federal protection, states provided protection against duplication of sound recordings under common law
theories, usually unfair competition or common law copyright.
The general copyright revision process became stalled in the late
1960s and early 1970s. Congress, persuaded that the situation concerning sound recordings was becoming urgent, decided to bring
sound recordings under the federal copyright law without waiting
for the overall revision. On November 15, 1971 it passed the Sound
Recording Amendment, which for the ﬁrst time made sound recordings eligible for federal copyright. The eﬀective date of the Sound
Recording Amendment was February 15, 1972, four months after it
was passed. It applied to sound recordings ﬁrst ﬁxed on or after that
date.
$PQZSJHIU "DU
… Works of authorship include the following categories:
(2) musical works, including any accompanying words;
(7) sound recordings;
“Sound recordings” are works that result from the ﬁxation of a series
of musical, spoken, or other sounds, but not including the sounds
accompanying a motion picture or other audiovisual work, regardless of the nature of the material objects, such as disks, tapes, or other
phonorecords, in which they are embodied.
-ZEJB 1BMMBT -PSFO 6OUBOHMJOH UIF 8FC PG .VTJD $PQZSJHIUT
 $BTF 8 - 3FW  
Currently, a sound recording embodies both the work that is protected by the sound recording copyright and the work that is protected by the musical work copyright. In copyright terms, the sound
recording is a derivative work based on the musical work.
Courts have recognized that reproducing or publicly performing
a derivative work also constitutes a reproduction or performance of
the work, or works, on which the derivative work is based. In music, if a webcasting radio station wishes to utilize sound recordings
of musical works, the station must obtain permission from both the
sound recording copyright owners and the musical work copyright
owners.

f 
4VCKFDU NBUUFS PG DPQZSJHIU *O HFOFSBM

f 
%FöOJUJPOT



$)"15&3  .64*$

To the extent that music copyright is divided between musical works
and sound recordings, it becomes necessary to distinguish them and
to allocate authorship between them.
/FXUPO W %JBNPOE
 'E  UI $JS 
The plaintiﬀ and appellant in this case, James W. Newton, is an accomplished avant-garde jazz ﬂutist and composer. In 1978, he composed the song ”Choir,” a piece for ﬂute and voice intended to incorporate elements of African-American gospel music, Japanese ceremonial court music, traditional African music, and classical music,
among others. According to Newton, the song was inspired by his
earliest memory of music, watching four women singing in a church
in rural Arkansas. In 1981, Newton performed and recorded ”Choir”
and licensed all rights in the sound recording to ECM Records for
$5,000. The license covered only the sound recording, and it is undisputed that Newton retained all rights to the composition of ”Choir.”
Sound recordings and their underlying compositions are separate
works with their own distinct copyrights.
The defendants and appellees include the members of the rap and
hip-hop group Beastie Boys, and their business associates. In 1992,
Beastie Boys obtained a license from ECM Records to use portions
of the sound recording of ”Choir” in various renditions of their song
”Pass the Mic” in exchange for a one-time fee of $1,000. Beastie Boys
did not obtain a license from Newton to use the underlying composition. Pursuant to their license from ECM Records, Beastie Boys digitally sampled the opening six seconds of Newton’s sound recording
of ”Choir.” Beastie Boys repeated or ”looped” this six-second sample as a background element throughout ”Pass the Mic,” so that it
appears over forty times in various renditions of the song.
The portion of the composition at issue consists of three notes,
C—D ﬂat—C, sung over a background C note played on the ﬂute.
The score to ”Choir” also indicates that the entire song should be
played in a ”largo/senza-misura” tempo, meaning ”slowly/withoutmeasure.”
Because the defendants were authorized to use the sound recording, our inquiry is conﬁned to whether the unauthorized use of the
composition itself was substantial enough to sustain an infringement
claim. Therefore, we may consider only Beastie Boys’ appropriation
of the song’s compositional elements and must remove from consideration all the elements unique to Newton’s performance. Stated another way, we must ”ﬁlter out” the licensed elements of the sound

" .64*$"- 803,4 "/% 406/% 3&$03%*/(4



recording to get down to the unlicensed elements of the composition,
as the composition is the sole basis for Newton’s infringement claim.
In ﬁltering out the unique performance elements from consideration, and separating them from those found in the composition, we
ﬁnd substantial assistance in the testimony of Newton’s own experts,
[who] reveal the extent to which the sound recording of ”Choir” is
the product of Newton’s highly developed performance techniques,
rather than the result of a generic rendition of the composition. As
a general ma er, according to Newton’s expert Dr. Christopher Dobrian, ”the contribution of the performer is often so great that s/he
in fact provides as much musical content as the composer.” This is
particularly true with works like ”Choir,” given the improvisational
nature of jazz performance and the minimal scoring of the composition. Indeed, as Newton’s expert Dr. Oliver Wilson explained:
The copyrighted score of ”Choir”, as is the custom in
scores wri en in the jazz tradition, does not contain indications for all of the musical subtleties that it is assumed
the performer-composer of the work will make in the
work’s performance. The function of the score is more
mnemonic in intention than prescriptive.
And it is clear that Newton goes beyond the score in his performance.
For example, Dr. Dobrian declared that ”Mr. Newton blows and
sings in such a way as to emphasize the upper partials of the ﬂute’s
complex harmonic tone, although such a modiﬁcation of tone color
is not explicitly requested in the score.” Dr. Dobrian also concludes
that Newton ”uses breath control to modify the timbre of the sustained ﬂute note rather extremely” and ”uses portamento to glide expressively from one pitch to another in the vocal part.” Dr. Dobrian
concedes that these elements do not appear in the score, and that they
are part of Newton’s performance of the piece.
A crucial problem with the testimony of Newton’s experts is that
they continually refer to the ”sound” produced by the ”Newton technique.” A sound is protected by copyright law only when it is ”ﬁxed
in a tangible medium.” 17 U.S.C. § 102(a). Here, the only time any
sound was ﬁxed in a tangible medium was when a particular performance was recorded. Newton’s copyright extends only to the elements that he ﬁxed in a tangible medium – those that he wrote on
the score. Thus, regardless of whether the average audience might
recognize the ”Newton technique” at work in the sampled sound
recording, those performance elements are beyond consideration in
Newton’s claim for infringement of his copyright in the underlying
composition.
On the undisputed facts of this record, no reasonable juror could
ﬁnd the sampled portion of the composition to be a quantitatively

5IF DPVSU TFFNT UP CF FJUIFS BTTVN
JOH PS BTTFSUJOH UIBU /FXUPOhT NVTJ
DBM XPSL DPQZSJHIU JT DPFYUFOTJWF XJUI
XIBU JT JO UIF XSJUUFO TDPSF *T UIBU
SJHIU /PUF UIBU NVTJDBM XPSLT DBO CF
öYFE JO TIFFU NVTJD JO QIPOPSFDPSET
PS BT QBSU PG BO BVEJPWJTVBM XPSL FH B
NPWJF BOE UIF $PQZSJHIU 0óDF XJMM BM
MPX BOZ PG UIFTF UP CF VTFE BT B EFQPTJU
DPQZ 4FF $PQZSJHIU $PNQFOEJVN f
 " E FE   8PVME /FX
UPO IBWF CFFO CFUUFS Pò OFWFS XSJUJOH
PVU TIFFU NVTJD GPS $IPJS BU BMM



$)"15&3  .64*$

or qualitatively signiﬁcant portion of the composition as a whole.
Quantitatively, the three-note sequence appears only once in Newton’s composition. When played, the segment lasts six seconds and
is roughly two percent of the four-and-a-half-minute ”Choir” sound
recording licensed by Beastie Boys. Qualitatively, this section of the
composition is no more signiﬁcant than any other section. Indeed,
with the exception of two notes, the entirety of the scored portions of
”Choir” consist of notes separated by whole and half-steps from their
neighbors and is played with the same technique of singing and playing the ﬂute simultaneously; the remainder of the composition calls
for sections of improvisation that range between 90 and 180 seconds
in length.
On the undisputed facts of this case, we conclude that an average audience would not discern Newton’s hand as a composer, apart
from his talent as a performer, from Beastie Boys’ use of the sample.
The copying was not signiﬁcant enough to constitute infringement.

'PS IJTUPSJDBM SFBTPOT  XIJDI ZPV DBO
QSPCBCMZ HVFTT  UIFTF MJDFOTFT BSF
LOPXO BT NFDIBOJDBMT

#

3FQSPEVDUJPOT



.VTJDBM 8PSLT

The ordinary rules of copyright mostly apply to the reproduction
right in musical works. The notable exception is the statutory ”cover
version” license in § 115 that allows others to record and sell sound
recordings if they pay a ﬁxed royalty to the copyright owner of the
musical work.
$PQZSJHIU "DU

f  B
4DPQF PG FYDMVTJWF SJHIUT JO OPOESB
NBUJD NVTJDBM XPSLT $PNQVMTPSZ
MJDFOTF GPS NBLJOH BOE EJTUSJCVUJOH
QIPOPSFDPSET

f  C
$PQZSJHIU 3PZBMUZ +VEHFT BQQPJOU
NFOU BOE GVODUJPOT
5IF KVEHFT BSF DPNNPOMZ SFGFSSFE UP BT
UIF $PQZSJHIU 3PZBMUZ #PBSE PS $3#

(1)

When phonorecords of a nondramatic musical work have been
distributed to the public in the United States under the authority
of the copyright owner, any other person … may, by complying
with the provisions of this section, obtain a compulsory license
to make and distribute phonorecords of the work. …
(2) A compulsory license includes the privilege of making a musical arrangement of the work to the extent necessary to conform
it to the style or manner of interpretation of the performance involved, but the arrangement shall not change the basic melody
or fundamental character of the work, and shall not be subject
to protection as a derivative work under this title, except with
the express consent of the copyright owner.
Subject to the provisions of this chapter, the functions of the Copyright Royalty Judges shall be as follows:

# 3&130%6$5*0/4
(1)



To make determinations and adjustments of reasonable terms
and rates of royalty payments as provided in sections 112(e),
114, 115, 116, 118, 119, and 1004. The rates applicable under
sections 114(f)(1)(B), 115, and 116 shall be calculated to achieve
the following objectives:
(A) To maximize the availability of creative works to the public.
(B) To aﬀord the copyright owner a fair return for his or her
creative work and the copyright user a fair income under
existing economic conditions.
(C) To reﬂect the relative roles of the copyright owner and the
copyright user in the product made available to the public
with respect to relative creative contribution, technological
contribution, capital investment, cost, risk, and contribution to the opening of new markets for creative expression
and media for their communication.
(D) To minimize any disruptive impact on the structure of the
industries involved and on generally prevailing industry
practices.
$PEF PG 'FEFSBM 3FHVMBUJPOT

(a)

Physical phonorecord deliveries and permanent digital downloads. –
For every physical phonorecord and permanent digital download made and distributed, the royalty rate payable for each
work embodied in such phonorecord shall be either 9.1 cents
or 1.75 cents per minute of playing time or fraction thereof,
whichever amount is larger.
(b) Ringtones. – For every ringtone made and distributed, the royalty rate payable for each work embodied therein shall be 24
cents.
-ZEJB 1BMMBT -PSFO 6OUBOHMJOH UIF 8FC PG .VTJD $PQZSJHIUT
 $BTF 8 - 3FW  
Most creators of phonorecords do not use the compulsory license
mechanism to obtain permission to use musical works. In 1927 the
National Music Publishers Company created the Harry Fox Agency,
a wholly owned subsidiary, to issue and administer mechanical licenses. Today, most mechanical licenses are obtainde through the
Harry Fox Agency. The Harry Fox Agency has authority to issue licenses only for those musical works for which Harry Fox has been
granted authority by the copyright owner to act on the copyright
owner’s behalf. However, the number of copyright owners that have

 $'3 f  
3PZBMUZ SBUFT GPS NBLJOH BOE EJTUSJCVU
JOH QIPOPSFDPSET

)BSSZ 'PY JT OPX PXOFE CZ 4&4"$ POF
PG UIF QFSGPSNJOH SJHIUT PSHBOJ[BUJPOT
EJTDVTTFE CFMPX



$)"15&3  .64*$

entered into such agreements is staggering: Harry Fox represents
over 27,000 music publishers, who in turn represent the interests of
more than 160,000 songwriters, who own more than 2.5 million copyrighted musical works.
While the creators of most sound recordings do not utilize the
statutory provisions for the compulsory mechanical license, the availability of such a license does aﬀect the rate paid under a license
granted by Harry Fox and the terms of the license. The parties to the
licenses administered by Harry Fox are negotiating in the shadow of
the compulsory license that both parties know could be used instead.
Thus, for example, it is rare that the agreed license rate exceeds the
rate set by the Copyright Oﬃce.

8IZ B GFF GPS QSJOUJOH MZSJDT %PFT UIJT
EFNBOE NBLF NPSF TFOTF JG ZPV SF
NFNCFS UIBU SFDPSEFE NVTJD VTFE UP
CF QSJNBSJMZ EJTUSJCVUFE PO CMBDL QMBT
UJD EJTDT JO DBSECPBSE TMFFWFT

-FBETJOHFS *OD W #.( .VTJD 1VC
 'E  UI $JS 
Karaoke devices necessarily involve copyrighted works because both
musical compositions and their accompanying song lyrics are essential to their operation. BMG owns or administers copyrights in musical compositions and through its licensing agent, the Harry Fox
Agency, has issued to Leadsinger compulsory mechanical licenses to
copyrighted musical compositions under § 115 of the Copyright Act.
In addition to the mechanical fee required to secure a compulsory license, BMG has demanded that Leadsinger and other karaoke companies pay a ”lyric reprint” fee and a ”synchronization fee.” Leadsinger
has refused to pay these additional fees and ﬁled for declaratory judgment to resolve whether it has the right to visually display song lyrics
in real time with song recordings without holding anything more
than the § 115 compulsory licenses it already possesses.
In its complaint, Leadsinger describes the karaoke device it manufactures as ”an all-in-one microphone player” that has recorded
songs imbedded in a microchip in the microphone. When the microphone is plugged into a television, the lyrics of the song appear on
the television screen in real time as the song is playing, enabling the
consumer to sing along with the lyrics. Though most karaoke companies put their recordings on casse es, compact discs, or use a compact disc + graphic (”CD + G”) or DVD format, these other karaoke
devices, much like Leadsinger’s, display lyrics visually when played
in a device that is connected to a television.
While it is true that the microchip in Leadsinger’s device stores visual images and visual representations of lyrics in addition to sounds,
the plain language of the Copyright Act does not expressly preclude a ﬁnding that devices on which sounds and visual images are
ﬁxed fall within the deﬁnition of phonorecords. The deﬁnition of
phonorecords is explicit, however, that audiovisual works are not
phonorecords and are excluded from § 115’s compulsory licensing

# 3&130%6$5*0/4



scheme. We need not se le upon a precise interpretation of § 101’s
deﬁnition of phonorecords in this case because Leadsinger’s karaoke
device meets each element of the statutory deﬁnition of audiovisual
works and, therefore, cannot be a phonorecord.
As stated above, § 101 of the Copyright Act deﬁnes audiovisual
works as works consisting of ”a series of related images” that are
”intrinsically intended to be shown by the use of machines.” First,
the visual representation of successive portions of song lyrics that
Leadsinger’s device projects onto a television screen constitutes ”a series of related images.” Though Leadsinger suggests that its images of
song lyrics are not related, the images bear a signiﬁcant relationship
when examined in context. In its complaint, Leadsinger explained
that the purpose of karaoke is for the consumer to sing the lyrics to a
song ”in real time” as the song is playing. To accomplish this purpose,
it is necessary that the images of song lyrics be presented sequentially
so as to match the accompanying music and make the lyrics readable.
We hold that Leadsinger’s device falls within the deﬁnition of an
audiovisual work. As a result, in addition to any § 115 compulsory
licenses necessary to make and distribute phonorecords, Leadsinger
is also required to secure synchronization licenses to display images
of song lyrics in timed relation with recorded music.



4PVOE 3FDPSEJOHT

5JNFE SFMBUJPO JT UIF DSVDJBM PQFSBUJWF
QISBTF PG UIF UZQJDBM TZODISPOJ[BUJPO
MJDFOTF VTFE UP MJDFOTF B NVTJDBM XPSL
GPS VTF JO B NPWJF UFMFWJTJPO TIPX PS
PUIFS BVEJPWJTVBM XPSL 5IF QISBTF JT
OPU JO UIF $PQZSJHIU "DU CVU B MJUUMF
UIPVHIU BCPVU UIF OBUVSF PG NVTJDBM
BOE BVEJPWJTVBM XPSLT TIPXT XIZ UIF
FMFNFOU PG UJNJOH JT LFZ 5IF TUBOEBSE
QISBTF VTFE UP EFTDSJCF UIF BOBMPHPVT
MJDFOTF GPS UIF VTF PG B TPVOE SFDPSE
JOH BT QBSU PG BO BVEJPWJTVBM XPSL JT B
NBTUFS VTF MJDFOTF  UIF JEFB CFJOH
UIBU UIF DPQZSJHIU PXOFS BMMPXT UIF MJ
DFOTFF UP VTF UIF NBTUFS SFDPSEJOHT
GSPN XIJDI UIF DPQJFT TPME DPNNFS
DJBMMZ BSF NBEF 5IF QISBTF JT NJMEMZ
BOBDISPOJTUJD JO BO BHF PG EJHJUBM QSP
EVDUJPO

$PQZSJHIU "DU
The exclusive right of the owner of copyright in a sound recording
under clause (1) of section 106 is limited to the right to duplicate the
sound recording in the form of phonorecords or copies that directly
or indirectly recapture the actual sounds ﬁxed in the recording. The
exclusive right of the owner of copyright in a sound recording under
clause (2) of section 106 is limited to the right to prepare a derivative
work in which the actual sounds ﬁxed in the sound recording are rearranged, remixed, or otherwise altered in sequence or quality. The
exclusive rights of the owner of copyright in a sound recording under clauses (1) and (2) of section 106 do not extend to the making or
duplication of another sound recording that consists entirely of an independent ﬁxation of other sounds, even though such sounds imitate
or simulate those in the copyrighted sound recording.
Everyone agrees that under § 114(b), reproductions of sound recordings are to be judged by a diﬀerent standard of similarity than other
types of works. But they disagree on what that standard is.

 64$ f  C
4DPQF PG FYDMVTJWF SJHIUT JO TPVOE
SFDPSEJOHT



$)"15&3  .64*$

#SJEHFQPSU .VTJD *OD W %JNFOTJPO 'JMNT
 'E  UI $JS 
This action arises out of the use of a sample from the composition
and sound recording ”Get Oﬀ Your Ass and Jam” (”Get Oﬀ”) in the
rap song ”100 Miles and Runnin’” (”100 Miles”), which was included
in the sound track of the movie I Got the Hook Up (Hook Up). The
recording ”Get Oﬀ” opens with a three-note combination solo guitar
”riﬀ” that lasts four seconds. According to one of plaintiﬀs’ experts,
Randy Kling, the recording ”100 Miles” contains a sample from that
guitar solo. Speciﬁcally, a two-second sample from the guitar solo
was copied, the pitch was lowered, and the copied piece was ”looped”
and extended to 16 beats. Kling states that this sample appears in the
sound recording ”100 Miles” in ﬁve places; speciﬁcally, at 0:49, 1:52,
2:29, 3:20 and 3:46. By the district court’s estimation, each looped
segment lasted approximately 7 seconds.
Bridgeport and Westbound claim to own the musical composition
and sound recording copyrights in ”Get Oﬀ Your Ass and Jam” by
George Clinton, Jr. and the Funkadelics. We assume, as did the district court, that plaintiﬀs would be able to establish ownership in the
copyrights they claim. There seems to be no dispute either that ”Get
Oﬀ” was digitally sampled or that the recording ”100 Miles” was included on the sound track of I Got the Hook Up.
Although musical compositions have always enjoyed copyright
protection, it was not until 1971 that sound recordings were subject
to a separate copyright. If one were to analogize to a book, it is not
the book, i.e., the paper and binding, that is copyrightable, but its
contents. There are probably any number of reasons why the decision was made by Congress to treat a sound recording diﬀerently
from a book even though both are the medium in which an original
work is ﬁxed rather than the creation itself. None the least of them
certainly were advances in technology which made the ”pirating” of
sound recordings an easy task. The balance that was struck was to
give sound recording copyright holders the exclusive right ”to duplicate the sound recording in the form of phonorecords or copies that
directly or indirectly recapture the actual sounds ﬁxed in the recording.” This means that the world at large is free to imitate or simulate
the creative work ﬁxed in the recording so long as an actual copy of
the sound recording itself is not made. That leads us directly to the
issue in this case. If you cannot pirate the whole sound recording, can
you ”lift” or ”sample” something less than the whole. Our answer to
that question is in the negative.
To begin with, there is ease of enforcement. Get a license or do
not sample. We do not see this as stiﬂing creativity in any signiﬁcant
way. It must be remembered that if an artist wants to incorporate a

# 3&130%6$5*0/4



”riﬀ” from another work in his or her recording, he is free to duplicate the sound of that ”riﬀ” in the studio. Second, the market will control the license price and keep it within bounds. The sound recording
copyright holder cannot exact a license fee greater than what it would
cost the person seeking the license to just duplicate the sample in the
course of making the new recording. Third, sampling is never accidental. It is not like the case of a composer who has a melody in his
head, perhaps not even realizing that the reason he hears this melody
is that it is the work of another which he had heard before. When you
sample a sound recording you know you are taking another’s work
product.12
This analysis admi edly raises the question of why one should,
without infringing, be able to take three notes from a musical composition, for example, but not three notes by way of sampling from a
sound recording. Why is there no de minimis taking or why should
substantial similarity not enter the equation. Our ﬁrst answer to this
question is what we have earlier indicated. We think this result is
dictated by the applicable statute. Second, even when a small part of
a sound recording is sampled, the part taken is something of value.
No further proof of that is necessary than the fact that the producer of
the record or the artist on the record intentionally sampled because it
would (1) save costs, or (2) add something to the new recording, or (3)
both. For the sound recording copyright holder, it is not the ”song”
but the sounds that are ﬁxed in the medium of his choice. When those
sounds are sampled they are taken directly from that ﬁxed medium.
It is a physical taking rather than an intellectual one.
This case also illustrates the kind of mental, musicological, and
technological gymnastics that would have to be employed if one were
to adopt a de minimis or substantial similarity analysis. The district
judge did an excellent job of navigating these troubled waters, but not
without dint of great eﬀort. When one considers that he has hundreds
of other cases all involving diﬀerent samples from diﬀerent songs, the
value of a principled bright-line rule becomes apparent.
7.( 4BMTPVM --$ W $JDDPOF
 'E  UI $JS 
In the early 1990s, pop star Madonna Louise Ciccone, commonly
known by her ﬁrst name only, released the song Vogue to great commercial success. In this copyright infringement action, Plaintiﬀ VMG
Salsoul, LLC, alleges that the producer of Vogue, Shep Pe ibone,
copied a 0.23-second segment of horns from an earlier song, known as
12

The opinion in Grand Upright Music Ltd. v. Warner Bros. Records, Inc., 780 F.
Supp. 182 (S.D.N.Y. 1991), one of the ﬁrst cases to deal with digital sampling, begins
with the phrase, ”Thou shalt not steal.”



4BOEPWBM  'E  E $JS 

$)"15&3  .64*$

Love Break, and used a modiﬁed version of that snippet when recording Vogue. Plaintiﬀ asserts that Defendants Madonna, Pe ibone, and
others thereby violated Plaintiﬀ’s copyrights to Love Break.
Plaintiﬀ has submi ed evidence of actual copying. In particular,
Tony Shimkin has sworn that he, as Pe ibone’s personal assistant,
helped with the creation of Vogue and that, in Shimkin’s presence,
Pe ibone directed an engineer to introduce sounds from Love Break
into the recording of Vogue. Additionally, Plaintiﬀ submi ed reports
from music experts who concluded that the horn hits in Vogue were
sampled from Love Break.
Plaintiﬀ argues that even if the copying here is trivial, that fact is irrelevant because the de minimis exception does not apply to infringements of copyrighted sound recordings. Plaintiﬀ urges us to follow
the Sixth Circuit’s decision in Bridgeport, which adopted a brightline
rule: For copyrighted sound recordings, any unauthorized copying –
no ma er how trivial – constitutes infringement.
We squarely held in Newton that the de minimis exception applies
to claims of infringement of a copyrighted composition. But it is an
open question in this circuit whether the exception applies to claims
of infringement of a copyrighted sound recording.
A straightforward reading of the third sentence in S 114(b) reveals Congress’ intended limitation on the rights of a sound recording copyright holder: A new recording that mimics the copyrighted
recording is not an infringement, even if the mimicking is very well
done, so long as there was no actual copying. That is, if a band played
and recorded its own version of Love Break in a way that sounded
very similar to the copyrighted recording of Love Break, then there
would be no infringement so long as there was no actual copying of
the recorded Love Break. But the quoted passage does not speak to
the question that we face: whether Congress intended to eliminate
the longstanding de minimis exception for sound recordings in all circumstances even where, as here, the new sound recording as a whole
sounds nothing like the original.
We disagree [with Bridgeport’s ”physical taking” analysis] for
three reasons. First, the possibility of a ”physical taking” exists with
respect to other kinds of artistic works as well, such as photographs,
as to which the usual de minimis rule applies. See, e.g., Sandoval v.
New Line Cinema Corp. (aﬃrming summary judgment to the defendant because the defendant’s use of the plaintiﬀ’s photographs in
a movie was de minimis). A computer program can, for instance,
”sample” a piece of one photograph and insert it into another photograph or work of art. We are aware of no copyright case carving out
an exception to the de minimis requirement in that context, and we
can think of no principled reason to diﬀerentiate one kind of ”physical taking” from another. Second, even accepting the premise that

$ 1&3'03."/$&4



sound recordings diﬀer qualitatively from other copyrighted works
and therefore could warrant a diﬀerent infringement rule, that theoretical diﬀerence does not mean that Congress actually adopted a
diﬀerent rule. Third, the distinction between a ”physical taking” and
an ”intellectual one,” premised in part on ”saving costs” by not having to hire musicians, does not advance the Sixth Circuit’s view. The
Supreme Court has held unequivocally that the Copyright Act protects only the expressive aspects of a copyrighted work, and not the
”fruit of the [author’s] labor.” Feist. Indeed, the Supreme Court in
Feist explained at length why, though that result may seem unfair,
protecting only the expressive aspects of a copyrighted work is actually a key part of the design of the copyright laws. Accordingly,
all that remains of Bridgeport’s argument is that the second artist has
taken some expressive content from the original artist. But that is always true, regardless of the nature of the work, and the de minimis
test nevertheless applies.
We hold that the ”de minimis” exception applies to actions alleging infringement of a copyright to sound recordings.

$ 1FSGPSNBODFT
If the only quirk of music copyright were the division between composition and performance, there would be no need for this chapter.
Other arts also routinely distinguish between source text and performance: theater, dance, television, and ﬁlm all routinely split authorship between writer and performer. But music copyright is unique
in the degree to which reproduction and performance are governed
by startlingly diﬀerent rules. So we start with a quick hit on the technical diﬀerence between reproduction and performance according to
the Copyright Act.
6OJUFE 4UBUFT W "NFSJDBO 4PDJFUZ PG $PNQPTFST "VUIPST BOE
1VCMJTIFST
 'E  E $JS 
Yahoo! and RealNetworks oﬀer their customers the ability to download musical works over the Internet. It is undisputed that these
downloads create copies of the musical works, for which the parties
agree the copyright owners must be compensated. However, the parties dispute whether these downloads are also public performances
of the musical works, for which the copyright owners must separately
and additionally be compensated. The district court held that these
downloads are not public performances, and we agree.
The downloads at issue in this appeal are not musical performances that are contemporaneously perceived by the listener. They
are simply transfers of electronic ﬁles containing digital copies from

0O QFSGPSNBODFT BOE DPQZSJHIU TFF
HFOFSBMMZ 3FCFDDB 5VTIOFU 1FSGPS
NBODF "OYJFUZ $PQZSJHIU &NCPEJFE
BOE %JTFNCPEJFE  + $PQZSJHIU
4PDhZ    .JDIBFM 8 $BSSPMM
$PQZSJHIUT $SFBUJWF )JFSBSDIZ JO UIF
1FSGPSNJOH "SUT  7BOE + &OU  5FDI
-   



4PNF QPEDBTUJOH BQQT MFU ZPV TUBSU MJT
UFOJOH UP BO FQJTPEF CFGPSF JU JT DPN
QMFUFMZ EPXOMPBEFE 3FQSPEVDUJPO
QFSGPSNBODF PS CPUI

$)"15&3  .64*$

an on-line server to a local hard drive. The downloaded songs are not
performed in any perceptible manner during the transfers; the user
must take some further action to play the songs after they are downloaded. Because the electronic download itself involves no recitation,
rendering, or playing of the musical work encoded in the digital transmission, we hold that such a download is not a performance of that
work, as deﬁned by § 101.
The Internet Companies’ stream[ing] transmissions, which all parties agree constitute public performances, illustrate why a download
is not a public performance. A stream is an electronic transmission
that renders the musical work audible as it is received by the clientcomputer’s temporary memory. This transmission, like a television
or radio broadcast, is a performance because there is a playing of
the song that is perceived simultaneously with the transmission. In
contrast, downloads do not immediately produce sound; only after a ﬁle has been downloaded on a user’s hard drive can he perceive a performance by playing the downloaded song. Unlike musical works played during radio broadcasts and stream transmissions,
downloaded musical works are transmi ed at one point in time and
performed at another. Transmi al without a performance does not
constitute a public performance.



.VTJDBM 8PSLT

The general rule is that permission of the copyright owner is required
to perform a musical work. But in practice, most uses – including
broadcasting – are covered by a blanket license issued by one of the
”performing rights organizations” (PROs): ASCAP, BMI, SESAC, and
GMR. Musical-work copyright owners sign up with one of the four
PROs, if they wish, which then issues public- performance licenses
for all of the works in its ”repertory,” i.e., one license allows the licensee to perform any musical work available through that PRO. The
copyright owners still control the licensing of their other rights, and
they are free to negotiate public-performance licenses individually as
well. We ﬁrst discuss the scope of public-performance rights in musical works, then focus on the role of the PROs, and ﬁnish with a few
miscellaneous cases.
B #SPBEDBTUJOH BOE 3FDFJWJOH
#VDL W +FXFMM-B4BMMF 3FBMUZ $P
 64  
These suits were brought in the federal court for western Missouri by
the American Society of Composers, Authors and Publishers, and one

$ 1&3'03."/$&4



of its members, against the Jewell-LaSalle Realty Company, which operates the LaSalle Hotel at Kansas City. The hotel maintains a master
radio receiving set which is wired to each of the public and private
rooms. As part of the service oﬀered to its guests, loud-speakers or
head-phones are provided so that a program received on the master
set can, if desired, be simultaneously heard throughout the building.
Among the programs received are those transmi ed by Wilson Duncan who operates a duly licensed commercial broadcasting station
in the same city. Duncan selects his own programs and broadcasts
them for proﬁt. There is no arrangement of any kind between him
and the hotel. Both were notiﬁed by the plaintiﬀ society of the existence of its copyrights and were advised that unless a license were obtained, performance of any copyrighted musical composition owned
by its members was forbidden. Thereafter, a copyrighted popular
song, owned by the plaintiﬀs, was repeatedly broadcast by Duncan
and was received by the hotel company and made available to its
guests.
Although the art of radio broadcasting was unknown at the time
the Copyright Act of 1909 was passed, and the means of transmission
and reception now employed are wholly unlike any then in use, it is
not denied that such broadcasting may be within the scope of the Act.
The argument here urged, however, is that since the transmi ing of a
musical composition by a commercial broadcasting station is a public
performance for proﬁt, control of the initial radio rendition exhausts
the monopolies conferred – both that of making copies (including
records) and that of giving public performances for proﬁt (including
mechanical performances from a record); and that a monopoly of the
reception, for commercial purposes, of this same rendition is not warranted by the Act. The analogy is invoked of the rule under which
an author who permits copies of his writings to be made cannot, by
virtue of his copyright, prevent or restrict the transfer of such copies.
Compare Bobbs-Merrill. This analogy is inapplicable. It is true that control of the sale of copies is not permi ed by the Act, but a monopoly
is expressly granted of all public performances for proﬁt.
The defendant next urges that it did not perform, because there
can be but one actual performance each time a copyrighted selection
is rendered; and that if the broadcaster is held to be a performer, one
who, without connivance, receives and distributes the transmi ed selection cannot also be held to have performed it. But nothing in the
Act circumscribes the meaning to be a ributed to the term ”performance,” or prevents a single rendition of a copyrighted selection from
resulting in more than one public performance for proﬁt. While this
may not have been possible before the development of radio broadcasting, the novelty of the means used does not lessen the duty of the
courts to give full protection to the monopoly of public performance



$)"15&3  .64*$

for proﬁt which Congress has secured to the composer. No reason is
suggested why there may not be more than one liability. And since
the public reception for proﬁt in itself constitutes an infringement,
we have no occasion to determine under what circumstances a broadcaster will be held to be a performer, or the eﬀect upon others of his
paying a license fee.
$PQZSJHIU "DU
 64$ f 
-JNJUBUJPOT PO FYDMVTJWF SJHIUT &YFNQ
UJPO PG DFSUBJO QFSGPSNBODFT BOE EJT
QMBZT

# BMMPXT FTUBCMJTINFOUT  JF CVTJ
OFTTFT PQFO UP UIF QVCMJD PG MFTT UIBO
 GU  GU GPS SFTUBVSBOUT BOE
CBST UP QMBZ UIF NVTJDBM XPSLT JO SB
EJP BOE 57 CSPBEDBTUT VTJOH BOZ FRVJQ
NFOU -BSHFS FTUBCMJTINFOUT DBO VTF
VQ UP  MPVETQFBLFST PS  TDSFFOT PG OP
NPSF UIBO  

Notwithstanding the provisions of section 106, the following are not
infringements of copyright:
(5) (A) except as provided in subparagraph (B), communication
of a transmission embodying a performance or display of
a work by the public reception of the transmission on a
single receiving apparatus of a kind commonly used in private homes, unless
(i) a direct charge is made to see or hear the transmission;
or
(ii) the transmission thus received is further transmi ed
to the public;
C

5IF 1FSGPSNJOH 3JHIUT 0SHBOJ[BUJPOT

#SPBEDBTU .VTJD *OD W $PMVNCJB #SPBEDBTUJOH 4ZTUFN *OD
 64  
Since 1897, the copyright laws have vested in the owner of a copyrighted musical composition the exclusive right to perform the work
publicly for proﬁt, but the legal right is not self-enforcing. In 1914,
Victor Herbert and a handful of other composers organized ASCAP
because those who performed copyrighted music for proﬁt were so
numerous and widespread, and most performances so ﬂeeting, that
as a practical ma er it was impossible for the many individual copyright owners to negotiate with and license the users and to detect
unauthorized uses. ASCAP was organized as a ”clearing-house” for
copyright owners and users to solve these problems associated with
the licensing of music. As ASCAP operates today, its 22,000 members
grant it nonexclusive rights to license nondramatic performances of
their works, and ASCAP issues licenses and distributes royalties to
copyright owners in accordance with a schedule reﬂecting the nature
and amount of the use of their music and other factors.
BMI, a nonproﬁt corporation owned by members of the broadcasting industry, was organized in 1939, is aﬃliated with or represents some 10,000 publishing companies and 20,000 authors and composers, and operates in much the same manner as ASCAP. Almost

$ 1&3'03."/$&4



every domestic copyrighted composition is in the repertory either of
ASCAP, with a total of three million compositions, or of BMI, with
one million.
Both organizations operate primarily through blanket licenses,
which give the licensees the right to perform any and all of the compositions owned by the members or aﬃliates as often as the licensees
desire for a stated term. Fees for blanket licenses are ordinarily a percentage of total revenues or a ﬂat dollar amount, and do not directly
depend on the amount or type of music used. Radio and television
broadcasters are the largest users of music, and almost all of them
hold blanket licenses from both ASCAP and BMI.
The complaint ﬁled by CBS charged various violations of the Sherman Act and the copyright laws. CBS argued that ASCAP and BMI
are unlawful monopolies and that the blanket license is illegal price
ﬁxing, an unlawful tying arrangement, a concerted refusal to deal,
and a misuse of copyrights.
The Department of Justice ﬁrst investigated allegations of anticompetitive conduct by ASCAP over 50 years ago. In separate complaints in 1941, the United States charged that the blanket license,
which was then the only license oﬀered by ASCAP and BMI, was an
illegal restraint of trade and that arbitrary prices were being charged
as the result of an illegal copyright pool. The Government sought to
enjoin ASCAP’s exclusive licensing powers and to require a diﬀerent
form of licensing by that organization. The case was se led by a consent decree that imposed tight restrictions on ASCAP’s operations.
Following complaints relating to the television industry, successful
private litigation against ASCAP by movie theaters, and a Government challenge to ASCAP’s arrangements with similar foreign organizations, the 1941 decree was reopened and extensively amended in
1950.
Under the amended decree, which still substantially controls the
activities of ASCAP, members may grant ASCAP only nonexclusive
rights to license their works for public performance. Members, therefore, retain the rights individually to license public performances,
along with the rights to license the use of their compositions for other
purposes. ASCAP itself is forbidden to grant any license to perform
one or more speciﬁed compositions in the ASCAP repertory unless
both the user and the owner have requested it in writing to do so.
ASCAP is required to grant to any user making wri en application a
nonexclusive license to perform all ASCAP compositions, either for
a period of time or on a per-program basis. ASCAP may not insist on
the blanket license, and the fee for the per-program license, which is
to be based on the revenues for the program on which ASCAP music is played, must oﬀer the applicant a genuine economic choice between the per-program license and the more common blanket license.



$)"15&3  .64*$

If ASCAP and a putative licensee are unable to agree on a fee within
60 days, the applicant may apply to the District Court for a determination of a reasonable fee, with ASCAP having the burden of proving
reasonableness.
CBS would prefer that ASCAP be authorized, indeed directed, to
make all its compositions available at standard per-use rates within
negotiated categories of use. But if this in itself or in conjunction with
blanket licensing constitutes illegal price ﬁxing by copyright owners,
CBS urges that an injunction issue forbidding ASCAP to issue any
blanket license or to negotiate any fee except on behalf of an individual member for the use of his own copyrighted work or works. Thus,
we are called upon to determine that blanket licensing is unlawful
across the board. We are quite sure, however, that the per se rule
does not require any such holding.
The blanket license, as we see it, is not a naked restraint of trade
with no purpose except stiﬂing of competition, but rather accompanies the integration of sales, monitoring, and enforcement against
unauthorized copyright use. As we have already indicated, ASCAP
and the blanket license developed together out of the practical situation in the marketplace: thousands of users, thousands of copyright
owners, and millions of compositions. Most users want unplanned,
rapid, and indemniﬁed access to any and all of the repertory of compositions, and the owners want a reliable method of collecting for the
use of their copyrights. Individual sales transactions in this industry
are quite expensive, as would be individual monitoring and enforcement, especially in light of the resources of single composers. Indeed,
as both the Court of Appeals and CBS recognize, the costs are prohibitive for licenses with individual radio stations, nightclubs, and
restaurants, and it was in that milieu that the blanket license arose.
ASCAP, in short, made a market in which individual composers are
inherently unable to compete fully eﬀectively.
With this background in mind, which plainly enough indicates
that over the years, and in the face of available alternatives, the blanket license has provided an acceptable mechanism for at least a large
part of the market for the performing rights to copyrighted musical
compositions, we cannot agree that it should automatically be declared illegal in all of its many manifestations.
"4$"1  3BEJP 4UBUJPO -JDFOTF "HSFFNFOU
"WBJMBCMF PO UIF "4$"1 XFCTJUF

5FSN


%FöOJUJPOT

The term of this Agreement commences as of January 1, 2010, and
ends on December 31, 2016, unless earlier terminated as hereinafter
provided.

$ 1&3'03."/$&4



A. “ASCAP Repertory” means musical works for which ASCAP
has the right to license for public performance now or hereafter
during the term of this Agreement. All compositions wri en
and copyrighted by ASCAP members and in the repertory on
the date this Agreement is executed are included for the full
term of this Agreement. Compositions wri en or copyrighted
by ASCAP members during the license term are included for
the full balance of the term.
A. ASCAP grants LICENSEE a non-exclusive Through-to-theAudience License to perform publicly in the U.S. Territory,
by Radio Broadcasting or New Media Transmissions, nondramatic performances of all musical works in the ASCAP
Repertory during the Term.
B. If you elect to pay a license fee on the blanket basis for your
Radio Broadcasting, subject to the election provisions of Paragraphs 6.A and 6.B below, you agree to pay us a license fee of
1.7% of your Revenue Subject to Fee from Radio Broadcasting
for each year 2012 through 2016 of the Agreement.
G. Minimum Fee. In no event shall your total annual license fee be
less than $588.
H. Annual Reports. You will submit a report of the license fee due
for each year 2012 through 2016 of this Agreement, by April 1st
of the following year, by fully completing the Statement of Account that will be made available on ASCAP’s website. For the
avoidance of any doubt, all Annual Reports must be submi ed
using the electronic format and Internet-based delivery transmission methodology to be developed by ASCAP.
3BOHF 3PBE .VTJD *OD W &BTU $PBTU 'PPET *OD
 'E  UI $JS 
East Coast owns and operates the Roscoe’s House of Chicken
and Waﬄes chain of restaurants in Southern California. The codefendant, Herbert Hudson, is the sole oﬃcer and director of East
Coast.
The Long Beach Roscoe’s opened in 2001. A ached to the restaurant is a bar and lounge area called the ”Sea Bird Jazz Lounge.”
Though the parties dispute whether East Coast owns the Long Beach
Roscoe’s, as it does the other locations, Hudson submi ed a signed
liquor license application for the Long Beach Roscoe’s to the California Department of Alcoholic Beverage Control in 2001, which named
the applicant as ”East Coast Foods Inc.”


"4$"1 (SBOU PG 3JHIUT BOE -JNJUBUJPOT
" UISPVHIUPUIFBVEJFODF MJDFOTF JT
EFöOFE JO UIF "4$"1 DPOTFOU KVEH
NFOU JU DPWFST FBDI JOUFSNFEJBSZ JO
QSJWJUZ XJUI -*$&/4&& VOUJM UIF USBOT
NJTTJPO SFBDIFT JUT BVEJFODF


-JDFOTF 'FF .JOJNVN 'FF 5BYFT y



$)"15&3  .64*$

Shortly after the Long Beach Roscoe’s opened, ASCAP contacted
East Coast to oﬀer it a license to perform music by ASCAP members
at the restaurant and lounge. East Coast did not purchase a license,
and between 2001 and 2007 East Coast ignored repeated requests
from ASCAP to pay licensing fees. In 2008, ASCAP engaged an independent investigator, Sco Greene, to visit the Long Beach Roscoe’s,
make notes of his visit, and prepare a detailed investigative report indicating whether copyright infringement was occurring at the venue.
Greene, who considers himself knowledgeable about every genre of
music ”except heavy metal and explicit rap,” had conducted over 300
investigations for ASCAP when he was retained for the Roscoe’s job.
Greene visited Roscoe’s on May 30, 2008. During his visit, he
surreptitiously noted the musical compositions performed by that
night’s live musical act, Azar Lawrence & the L.A. Legends, as well as
songs played from a CD over the lounge’s sound system. During the
live performance, he was able to personally identify the jazz compositions ”All or Nothing at All,” ”It’s Easy To Remember,” ”My Favorite
Things,” and ”Be-Bop,” all popularly associated with John Coltrane.
In several cases, the band leader announced the titles of the songs
before playing them. Greene also identiﬁed four songs by the jazzfusion group Hiroshima that played on the venue’s CD player: ”BopHop,” ”Once Before I Sleep,” ”One Fine Day,” and ”Only Love.” He
did not personally recognize the Hiroshima songs, but he approached
the CD player and transcribed the titles directly from the CD jewel
case as the songs played.
After Greene submi ed his investigative report, ASCAP conﬁrmed that the Music Companies own validly registered copyrights
to all eight of the songs Greene identiﬁed. The Music Companies
sued East Coast and Hudson for eight counts of copyright infringement, corresponding to the eight songs Greene heard publicly performed at the Long Beach Roscoe’s.
We agree with the district court that East Coast and Hudson are
jointly and severally liable for the infringement. Overwhelming evidence showed that East Coast and Hudson exercised control over
both the Long Beach Roscoe’s and the Sea Bird Jazz Lounge, and derived a ﬁnancial beneﬁt from the musical performances in the lounge.
3PCFSU 4UJHXPPE (SQ -UE W 4QFSCFS
 'E  E $JS 
Timothy Rice wrote the libre o for Jesus Christ Superstar and Andrew
Lloyd Webber composed the score of the opera’s overture and 22
songs which depict the last seven days in the life of Christ. The Robert
Stigwood Group Limited (”Stigwood”) acquired the rights for stage
productions and dramatic presentations of the opera, and its rights

$ 1&3'03."/$&4



are those allegedly infringed.
Each Original American Touring Company (”OATC”) so-called
concert consists of 20 of the 23 songs from Jesus Christ Superstar,
sung sequentially with one exception, and three additional religious
works.
OATC’s claim that its productions do not infringe Stigwood’s
rights is based upon the usual and customary agreement between
the American Society of Composers, Authors and Publishers (”ASCAP”) and Leeds Music Corporation, an ASCAP member. ASCAP
is authorized by its members to license only nondramatic performing
rights of compositions in its repertory. Consequently, pursuant to the
standard ASCAP agreement utilized here, ASCAP was authorized by
Leeds to give:
1. (b) The non-exclusive right of public performance of
the separate numbers, songs, fragments or arrangements,
melodies or selections forming part or parts of musical
plays and dramatico-musical compositions, the Owner reserving and excepting from this grant the right of performance of musical plays and dramatico-musical compositions in their entirety, or any part of such plays or
dramatico-musical compositions on the legitimate stage.

%PFT UIJT MBOHVBHF BOE IPX UIF DPVSU
JOUFSQSFUT JU UFMM VT BOZUIJOH VTFGVM
BCPVU XIFO B NVTJDBM XPSL JT OPOESB
NBUJD XJUIJO UIF NFBOJOH PG UIF 
$PQZSJHIU "DU

Thus, while ASCAP licensees can perform the individual songs from
Jesus Christ Superstar, paragraph 3 of the standard license indicates
that it does not extend to presentations of:
(a) Oratorios, choral, operatic, or dramatico-musical
works . . . in their entirety or songs or other excerpts from
operas or musical plays accompanied either by word, pantomime, dance or visual representation of the work from
which the music is taken; but fragments or instrumental
selections from such works may be instrumentally rendered without words, dialogue, costume, accompanying
dramatic action or scenic accessory and unaccompanied
by any stage action or visual representation (by motion
picture or otherwise) of the work of which such music
forms a part.
The facts before us vividly paint the dramatic nature of OATC’s performance. 20 of 23 Superstar selections are performed in defendant’s
concert, all but one in identical sequence as in the copyrighted opera.
The conclusion is inescapable that the story of the last seven days in
the life of Christ is portrayed in the OATC performances substantially
as in Superstar. One might appropriately ask why, if OATC did not
intend that the same story be told, would it insist on preserving the
sequence of the songs presented in Jesus Christ Superstar, which when

*O JOEVTUSZ QBSMBODF 0"5$ OFFEFE
HSBOE SJHIUT  B MJDFOTF GPS B ESBNBUJD
QFSGPSNBODF  CVU "4$"1 BOE PUIFS
130T POMZ JTTVF TNBMM SJHIUT  MJDFOTFT
GPS OPOESBNBUJD QFSGPSNBODFT



3JDF  'E  E $JS 

)PX EPFT UIF DPVSU LOPX UIBU UIF GVMM
TDPSF PG +FTVT $ISJTU 4VQFSTUBS UBLFT 
NJOVUFT UP QFSGPSN 8POhU JU EFQFOE
PO UIF QFSGPSNFST

$)"15&3  .64*$

performed in that fashion, tell the story even in the absence of intervening dialogue? As Rice v. American Program Bureau instructed, the
lack of scenery or costumes in the OATC production does not ipso
facto prevent it from being dramatic. Indeed, radio performances of
operas are considered dramatic, because the story is told by the music
and lyrics. here can be no question that the OATC concerts, in which
singers enter and exit, maintain speciﬁc roles and occasionally make
gestures, and in which the story line of the original play is preserved
by the songs which are sung in almost perfect sequence using 78 of
the 87 minutes of the original copyrighted score, is dramatic.
D .JTDFMMBOFPVT
$PQZSJHIU "DU

f  C 
/FHPUJBUFE MJDFOTFT GPS QVCMJD QFSGPS
NBODFT CZ NFBOT PG DPJOPQFSBUFE
QIPOPSFDPSE QMBZFST

#FSOFhT TUSPOH QSFGFSFODF GPS OFHPUJ
BUFE MJDFOTFT JT SFøFDUFE JO UIF DVSSFOU
f 

Any owners of copyright in [any nondramatic musical work embodied in a phonorecord] and any operators of coin-operated
phonorecord players may negotiate and agree upon the terms and
rates of royalty payments for the performance of such works and
the proportionate division of fees paid among copyright owners, and
may designate common agents to negotiate, agree to, pay, or receive
such royalty payments.
)JTUPSZ PG UIF +VLFCPY -JDFOTF 0óDF
'SPN UIF +-0 XFCTJUF
Before 1978, ”coin-operated phonorecord players,” commonly referred to as jukeboxes, generally were not licensed by ASCAP, BMI,
SESAC or the U.S. Government. However, due to revisions of the
Copyright Law, a provision was included for a compulsory license
from the U.S. Copyright Oﬃce for any publicly performed nondramatic musical works by means of a ”coin-operated phonorecord
player” (jukebox). This act was placed into eﬀect in 1978. At that time
jukebox operators submi ed payments to the Licensing Division of
the U.S. Copyright Oﬃce in Washington D.C. Fees were structured
on a ﬂat per-box rate.
In 1989, the United States joined an international copyright treaty
named the Berne Convention. One aspect of the Berne Convention is
to oﬀer ”negotiated” licenses as opposed to ”compulsory” licenses.
Consequently, ASCAP, BMI and SESAC negotiated a license with
the Amusement & Music Operators Association (AMOA), the largest
trade association representing jukebox operators.
The result of these negotiations was the 1990 creation of the Jukebox License Oﬃce (JLO) and the Jukebox License Agreement, which
is administered by the JLO. This agreement provides jukebox opera-

$ 1&3'03."/$&4



tors total access to all songs in the ASCAP, BMI and SESAC repertories. The Jukebox License Agreement is a single, economical, music
license that provides the authorization required under the U.S. Copyright Law to publicly play virtually every copyrighted song on a coinoperated jukebox.
The original Jukebox License Agreement was re-negotiated by ASCAP, BMI, SESAC and the AMOA in 1999 and again in 2001. A new
Jukebox License Agreement is now in eﬀect as of January 1, 2007.
$PQZSJHIU "DU
Notwithstanding the provisions of section 106, the following are not
infringements of copyright:
(7) performance of a nondramatic musical work by a vending establishment open to the public at large without any direct or
indirect admission charge, where the sole purpose of the performance is to promote the retail sale of copies or phonorecords of
the work, or of the audiovisual or other devices utilized in such
performance, and the performance is not transmi ed beyond
the place where the establishment is located and is within the
immediate area where the sale is occurring;



 64$ f 
-JNJUBUJPOT PO FYDMVTJWF SJHIUT &YFNQ
UJPO PG DFSUBJO QFSGPSNBODFT BOE EJT
QMBZT

4PVOE 3FDPSEJOHT

Most performances of sound recordings – including performances in
person and traditional ”terrestrial” radio broadcasts – are not covered by federal copyright law and do not require permission from the
copyright owner. But there is an exclusive right to control the performance of a sound recording via ”digital audio transmission,” which
is subject to an immensely complicated statutory licensing system.
$PQZSJHIU "DU
The exclusive rights of the owner of copyright in a sound recording
do not include any right of performance under section 106(4).
Subject to sections 107 through 122, the owner of copyright under
this title has the exclusive rights to do and to authorize any of the
following:
(6) in the case of sound recordings, to perform the copyrighted
work publicly by means of a digital audio transmission.
$PQZSJHIU 0óDF
$PQZSJHIU BOE UIF .VTJD .BSLFUQMBDF SFQPSU PG UIF 3FHJTUFS PG
$PQZSJHIUT 

 64$ f  B
4DPQF PG FYDMVTJWF SJHIUT JO TPVOE
SFDPSEJOHT

 64$ f 
&YDMVTJWF SJHIUT JO DPQZSJHIUFE XPSLT



$)"15&3  .64*$

In the 1995 The Digital Performance Right in Sound Recordings Act
(DPRSRA), Congress gave sound recording owners an exclusive public performance right, but one limited to digital audio transmissions,
and created the section 114 statutory license for noninteractive subscription providers, including satellite radio, engaged in digital performances. In 1998, Congress extended the section 114 compulsory
license to expressly include webcasting as a covered activity. Traditional over-the-air broadcasts, however, were expressly exempted
from the sound recording performance right.
Congress drew this legal distinction based on perceived diﬀerences between digital and traditional services, believing at the time
that traditional broadcasters posed “no threat” to the recording industry, in contrast to digital transmission services. A longstanding
justiﬁcation for the lack of a sound recording performance right has
been the promotional eﬀect that traditional airplay is said to have
on the sale of sound recordings. In the traditional view of the market,
broadcasters and labels representing copyright owners enjoy a mutually beneﬁcial relationship whereby terrestrial radio stations exploit
sound recordings to a ract the listener pools that generate advertising dollars, and, in return, sound recording owners receive exposure
that promotes record and other sales.
The section 114 statutory license allows diﬀerent types of noninteractive digital music services – free and paid internet radio services, “preexisting” satellite radio services, and “preexisting” music subscription services – to perform sound recordings upon compliance with the statutory license requirements, including the payment of royalties as determined by the CRB. In addition, recognizing
that such digital services must make server reproductions of sound
recordings – sometimes called “ephemeral” copies – to facilitate their
digital transmissions, Congress established a related statutory license
under section 112 to authorize the creation of these copies. Rates and
terms for the section 112 license are also established by the CRB.
The section 112 and 114 licenses for sound recordings are subject
to a number of technical limitations. For instance, services relying
on the section statutory license are prohibited from publishing an advance program schedule or otherwise announcing or identifying in
advance when a speciﬁc song, album or artist will be played. Another
example is the “sound recording performance complement,” which
limits the number tracks from a single album or by a particular artist
that may be played during a 3-hour period.
Payment and reporting of royalties under the section 112 and
114 licenses are made to a single non-proﬁt agent: SoundExchange.
SoundExchange was established by the RIAA in 2000 and in 2003 was
spun oﬀ as an independent entity. The Copyright Act speciﬁes how
royalties collected under section 114 are to be distributed: 50% go to

$ 1&3'03."/$&4



the copyright owner of the sound recording, typically a record label;
45% go to the featured recording artist or artists; 21/2% go to an agent
representing nonfeatured musicians who perform on sound recordings; and 21/2% to an agent representing nonfeatured vocalists who
perform on sound recordings. Section 112 fees are paid by SoundExchange directly to the sound recording owner. Prior to distributing
royalty payments, SoundExchange deducts the reasonable costs incurred in carrying out its responsibilities.
The statutory licensing framework applies only to noninteractive
(i.e., radio-style) services; interactive or on-demand services are not
covered. The distinction between interactive and noninteractive services has been the ma er of some debate. The statute provides that
an interactive service is one that enables a member of the public to
receive either “a transmission of a program specially created for the
recipient,“ or “on request, a transmission of a particular sound recording, whether or not as part of a program, which is selected by or on
behalf of the recipient.”
The statutory deﬁnition leads to the question of whether so-called
“personalized” or “custom” music streaming services—services that
tailor the music they play to individual user preferences—transmit
programs that are “specially created for the recipient.” In Arista
Records LLC v. Launch Media, Inc., the Second Circuit held that one
such service that played songs for users based on users’ individual
ratings was not interactive because the service did not displace music sales. Following the Launch Media decision, personalized music
streaming services such as Pandora and Rdio have obtained statutory licenses as noninteractive services for their public performance
of sound recordings. The CRB-established rates do not currently distinguish between such customized services and other services that
simply transmit undiﬀerentiated, radio-style programming over the
internet.
Notably, under section 114, the rate standard applicable to “preexisting” satellite radio and music subscription services (i.e., those
services that existed as of July 31, 1998) diﬀers from that for other
services such as internet radio and newer subscription services. This
distinction is a legislative artifact.
Accordingly, because of the staggered enactment of the section
112 and 114 licenses, royalty rates for a limited set of older services –
Sirius XM, as the only preexisting satellite service, and Music Choice
and Muzak, as the only preexisting subscription services – are governed by the four-factor standard in section 801(b) of the Act. Meanwhile, for all internet radio and other newer digital music services,
and for all ephemeral recordings regardless of the service, the CRB is
to establish rates and terms “that most clearly represent the rates and
terms that would have been negotiated in the marketplace between

-BVODI .FEJB  'E  E $JS




$)"15&3  .64*$

a willing buyer and a willing seller.”
In general, the CRB (like the CARP before it) has adopted “perperformance” rates for internet radio, rather than the percentageof-revenue rates that are typical in PRO licenses. That per-stream
approach has proven controversial. After the CRB’s “Webcasting
II” decision in 2007, a number of internet radio services and broadcasters complained that the per-performance rates were unsustainable. These concerns led Congress to pass legislation giving SoundExchange the authority to negotiate and agree to alternative royalty
schemes that could be binding on all copyright owners and others
entitled to royalty payments in lieu of the CRB-set rates.
In the wake of Congress’ actions, SoundExchange reached agreement with a number of internet radio services, in general adopting
royalty rates that were more closely aligned with the services’ revenues. For example, in 2009, SoundExchange negotiated rates with
large commercial “pureplay” internet radio services (i.e., services like
Pandora that only transmit over the internet). Under that agreement,
those services agreed to pay the greater of 25% of gross revenues or
speciﬁed per-performance rates.
A streaming service that does not fall under the section 112 and
114 licenses – i.e., an interactive service – must negotiate a license
with a record company in order to use the label’s sound recordings.
Since direct licenses are agreed upon at the discretion of the copyright owner and the potential licensee, the license terms can be vastly
diﬀerent from those that apply under the statutory regime. It is common for a music service seeking a sound recording license from a
label to pay a substantial advance against future royalties, and sometimes an administrative fee. Other types of consideration may also
be involved. For example, the major labels acquired a reported combined 18% equity stake in the on-demand streaming service Spotify
allegedly based, at least in part, on their willingness to grant Spotify
rights to use their sound recordings on its service.

%

4UBUF-BX 1SPUFDUJPO GPS 1SF 4PVOE
3FDPSEJOHT

As noted above, Congress did not federalize the copyrights in already
existing sound recordings when it added them to the Copyright Act.
States are free to apply their own law to such sound recordings until
2067. This bifurcation raises signiﬁcant questions about the scope of
those rights.
One live issue is whether there is a public performance right in
pre-1972 sound recordings, and if so, how far it extends. In response
to a series of lawsuits ﬁled by Mark Volman and Howard Kaylan

% 45"5&-"8 1305&$5*0/ '03 13& 406/% 3&$03%*/(4



(a/k/a ”Flo and Eddie”) of the Turtles and the Mothers of Invention,
the federal courts have certiﬁed the issue to the state courts of California, New York, and Florida. As of mid-2017, the New York Court
of Appeals had ruled that there is no such right under New York law,
while the California and Florida Supreme Courts had yet to weigh in.
Representative excerpts giving arguments for (Flo & Eddie v. Sirius
XM [S.D.N.Y.]) and against (Flo & Eddie v. Sirius XM [S.D. Fla.]) the
existence of such rights are presented below.
Another live issue is whether familiar features of federal copyright law – such as fair use and § 512 – apply to pre-1972 sound recordings. The answer for fair use seems to be ”yes,” as discussed in the
Copyright Oﬃce report below. But as for § 512, compare Escape Media
(no) with Vimeo (yes).

4FF 'MP  &EEJF *OD W 4JSJVT 9. 3BEJP
*OD  /:E  

$PQZSJHIU "DU
With respect to sound recordings ﬁxed before February 15, 1972, any
rights or remedies under the common law or statutes of any State
shall not be annulled or limited by this title until February 15, 2067.
The preemptive provisions of subsection (a) shall apply to any such
rights and remedies pertaining to any cause of action arising from
undertakings commenced on and after February 15, 2067. No sound
recording ﬁxed before February 15, 1972, shall be subject to copyright
under this title before, on, or after February 15, 2067.
$PQZSJHIU 0óDF
'FEFSBM $PQZSJHIU 1SPUFDUJPO GPS 1SF 4PVOE 3FDPSEJOHT 
The states provide protection for pre-1972 sound recordings through
a patchwork of criminal laws, civil statutes and common law. Early
cases relied on common law, principally the tort of unfair competition, to protect sound recordings from unauthorized duplication and
sale. By the 1950s, record piracy had become a serious problem, with
pirates openly competing with record companies. For that reason, attention shifted to legislation imposing criminal sanctions starting in
the 1960s.
In the 1960s, states began to pass laws making it a criminal oﬀense
to duplicate and distribute sound recordings, without authorization,
for commercial purposes. New York was the ﬁrst such state in 1967;
California was the second, in 1968. Several other states followed, and
after the Supreme Court ruled in Goldstein v. California in 1973 that
state law protection of sound recordings was constitutional, many
additional states passed such laws.
Most state criminal laws prohibit, at a minimum, duplication and
sale of recordings done knowingly and willfully with the intent to
sell or proﬁt commercially from the copies. Many have express ex-

 64$ f  D
1SFFNQUJPO XJUI SFTQFDU UP PUIFS MBXT

(PMETUFJO  64  



$)"15&3  .64*$

ceptions for activities such as broadcasting, archiving, and personal
use. It is unclear how many cases are brought under these statutes,
but they inform the protection for sound recordings under state law
and provide a backdrop for commercial transactions.
The formulation of prohibited activities varies from state to state.
Almost all states prohibit the act of duplicating without authorization (often referred to as “transferring the sounds”). Most states also
prohibit advertising or oﬀering for sale, and selling or otherwise distributing the unauthorized recordings. Some states also criminalize
activities such as transporting sound recordings within the state (or
possessing them) with knowledge that they are unauthorized, with
intent to sell them.
A number of states have civil laws that address protection for pre1972 sound recordings, directly or indirectly. Section 980(a)(2) of the
California statute provides civil protection of pre-1972 sound recordings and is a good example:
The author of an original work of authorship consisting
of a sound recording initially ﬁxed prior to February 15,
1972, has an exclusive ownership therein until February
15, 2047, as against all persons except one who independently makes or duplicates another sound recording that
does not directly or indirectly recapture the actual sounds
ﬁxed in such prior sound recording, but consists entirely
of an independent ﬁxation of other sounds, even though
such sounds imitate or simulate the sounds contained in
the prior sound recording.

/BYPT  /:E  

The few cases decided under § 980(a)(2) have viewed the section as
conferring an intangible property interest in the sound recordings
that can be protected in a misappropriation, conversion or unfair competition claim. They have distinguished the property interest protected by this statute from copyright protection which, under California law, terminates upon publication. Some states speciﬁcally provide that there is a private right of action for violation of the state
criminal piracy provision.
Most states also have some form of non-statutory civil protection, although the precise nature of that protection varies from state
to state. The two most prevalent theories for providing protection
are common law copyright and misappropriation/unfair competition,
but courts have also protected sound recordings under other legal
theories, such as conversion.
The most notable case in recent years involving pre-1972 sound
recordings was Capitol Records, Inc. v. Naxos of America, Inc.. At issue were recordings of classical music performances by Pablo Casals,
Edwin Fischer and Yehudi Menuhin, originally made in the 1930s.

% 45"5&-"8 1305&$5*0/ '03 13& 406/% 3&$03%*/(4



Capitol, with a license from EMI, the successor of the original recording company, remastered the recordings, and was distributing them
in the United States. Naxos obtained and restored the recordings in
the UK, where they were in the public domain, and began marketing them in the United States in competition with Capitol. The New
York Court of Appeals held that foreign sound recordings remain protected under “common law copyright” in New York until 2067, even
though they may be in the public domain in their home country.
In EMI Records Ltd. v. Premise Media Corp., a New York trial court,
ruling on a motion for a preliminary injunction, considered the applicability of the fair use defense to a claim for infringement of common
law copyright in a sound recording. Defendants had used an excerpt
of John Lennon’s “Imagine,” a pre-1972 sound recording, in a documentary ﬁlm entitled “Expelled.” The ﬁlm a empts to counter criticism of the theory of intelligent design. The 99-minute documentary
used a 15-second excerpt from Lennon’s 3-minute sound recording.
Plaintiﬀs argued that under common law copyright, any unauthorized use of a sound recording is actionable. Defendants argued
that only a reproduction of the complete recording was an infringement. The court rejected both claims, but ultimately concluded that
plaintiﬀs had established a prima facie claim of common law copyright infringement. The court observed that New York cases have
acknowledged the existence of a fair use defense to common law infringement claims but that no case had actually applied fair use in
that context. The court recognized that fair use was generally unavailable as a defense with respect to unpublished works, principally to
protect the copyright owner’s right of ﬁrst publication. In the case of
sound recordings, however, common law copyright protection exists
regardless of publication, reasoned the court. “Thus, the erosion of
the publication distinction in the context of sound recordings vitiates
the underlying rationale preventing application of pre-publication
fair use.” Accordingly, the court held that fair use was available as a
defense to plaintiﬀs’ copyright infringement claim.
The court turned for guidance to the federal law of fair use and
speciﬁcally to the fair use factors in 17 U.S.C. § 107 and the cases interpreting them. The court ruled that defendants were likely to prevail on their fair use defense, primarily because the use of the sound
recording excerpt in the ﬁlm could be seen as transformative, conveying a critical message about the song and the viewpoint it represents,
and because there was li le likely market eﬀect from defendants’ use.
'MP  &EEJF *OD W 4JSJVT 9. 3BEJP *OD
 ' 4VQQ E  4%/: 

1SFNJTF .FEJB /P  
8-  /: 4VQ "VH  



$)"15&3  .64*$

Sirius acknowledges that it “performs” sound recordings, including
pre–1972 sound recordings, by broadcasting them over its satellite
radio network and streaming them over the internet. The pre–1972
sound recordings Sirius has performed include Turtles recordings.
Sirius has moved for summary judgment. It argues that New York
common law copyrights in pre–1972 sound recordings do not aﬀord
an exclusive right of public performance.
I conclude that the New York Court of Appeals would recognize
the exclusive right to public performance of a sound recording as
one of the rights appurtenant to common law copyright in such a
recording. The common law typically protects against unauthorized
reproduction of copies or phonorecords, unauthorized distribution
by publishing or vending, and unauthorized performances. New
York courts have long aﬀorded public performance rights to holders
of common law copyrights in works such as plays and ﬁlms. The Second Circuit concluded over three decades ago that New York would
recognize a public performance right in compilations of ﬁlm clips.
Sirius principally argues that no such right exists because New
York case law contains no discussion of public performance rights
in sound recordings. But the exact same argument could have been
made (and undoubtedly was made, and rejected) in Naxos – a case
decided only in 2005, more than a century after sound recordings
were invented. The very fact that Naxos was decided in favor of the
common law copyright holder, after more than a century of judicial
silence, means that this court can infer nothing – certainly not that
the common law copyright in sound recordings does not encompass
all of the rights traditionally accorded to copyright holders in other
works, including the right of public performance – from the fact that
this is the ﬁrst case to raise the issue.
An arguably stronger argument can be made that years of judicial
silence implies exactly the opposite of what Sirius contends – not that
common law copyright in sound recordings carries no right of public
performance, but rather that common law copyright in sound recordings comes with the entire bundle of rights that holders of copyright
in other works enjoy. No New York case recognizing a common law
copyright in sound recordings has so much as suggested that right
was in some way circumscribed, or that the bundle of rights appurtenant to that copyright was less than the bundle of rights accorded
to plays and musical compositions.
I question whether the investors would be truly surprised if Sirius were to have to pay royalties in order to perform pre–1972 sound
recordings. Sirius, which broadcasts exclusively in non-analog form,
must pay royalties under federal law in order to broadcast post–1972
sound recordings. All Flo and Eddie seeks here is the right to receive
royalties under state law for the digital broadcasting of its pre–1972

% 45"5&-"8 1305&$5*0/ '03 13& 406/% 3&$03%*/(4



recordings – hardly a shocking development in the world of digital
broadcasting.
'MP  &EEJF *OD W 4JSJVT 9. 3BEJP *OD
/P oDW  8-  4% 'MB 
There is no speciﬁc Florida legislation covering sound recording
property rights, nor is there a bevy of case law interpreting common
law copyright related to the arts.
If this Court adopts Flo & Eddie’s position, it would be creating
a new property right in Florida as opposed to interpreting the law.
The Court declines to do so. While the Court regularly interprets
Florida law to resolve claims in diversity jurisdiction, it is not the
Court’s place to expand Florida common law by creating new causes
of action. Federal courts are entrusted to apply state law, not make
it. The Court ﬁnds that the issue of whether copyright protection for
pre–1972 recordings should include the exclusive right to public performance is for the Florida legislature.
Indeed, if this Court was to recognize and create this broad right in
Florida, the music industry—including performers, copyright owners, and broadcasters—would be faced with many unanswered questions and diﬃcult regulatory issues including: (1) who sets and administers the licensing rates; (2) who owns a sound recording when
the owner or artist is dead or the record company is out of business;
and (3) what, if any, are the exceptions to the public performance
right. The Florida legislature is in the best position to address these
issues, not the Court. Accordingly, the Court ﬁnds that Florida common law does not provide Flo & Eddie with an exclusive right of
public performance in The Turtles’ sound recordings.
6.( 3FDPSEJOHT *OD W &TDBQF .FEJB (SPVQ *OD
 "%E  /: "QQ %JW 
Defendant Escape Media Group, Inc. developed, owns and operates
an Internet-based music streaming service called Grooveshark. Users
of Grooveshark can upload audio ﬁles (typically songs) to an archive
maintained on defendant’s computer servers, and other users can
search those servers and stream recordings to their own computers
or other electronic devices.
Plaintiﬀ UMG Recordings, Inc. is the owner of the rights in many
popular sound recordings that have been uploaded to Grooveshark.
Many of those recordings were made prior to February 15, 1972 (the
pre–1972 recordings). Defendant concedes that it cannot ensure that
each work uploaded to its servers is a non-infringing work. However,
it has operated Grooveshark with the assumption that it is shielded
from infringement claims by copyright owners by 17 USC § 512, popularly known as the Digital Millenium Copyright Act (DMCA).



$)"15&3  .64*$

Initially, it is clear to us that the DMCA, if interpreted in the manner favored by defendant, would directly violate section 301(c) of the
Copyright Act. Had the DMCA never been enacted, there would
be no question that UMG could sue defendant in New York state
courts to enforce its copyright in the pre–1972 recordings, as soon as
it learned that one of the recordings had been posted on Grooveshark.
However, were the DMCA to apply as defendant believes, that right
to immediately commence an action would be eliminated. Indeed,
the only remedy available to UMG would be service of a takedown
notice on defendant. This is, at best, a limitation on UMG’s rights,
and an implicit modiﬁcation of the plain language of section 301(c).
The word “limit” in 301(c) is unqualiﬁed, so defendant’s argument
that the DMCA does not contradict that section because UMG still
retains the right to exploit its copyrights, to license them and to create derivative works, is without merit. Any material limitation, especially the elimination of the right to assert a common-law infringement claim, is violative of section 301(c) of the Copyright Act.
For defendant to prevail, we would have to conclude that
Congress intended to modify section 301(c) when it enacted the
DMCA. However, there is no reason to conclude that Congress recognized a limitation on common-law copyrights posed by the DMCA
but intended to implicitly dilute section 301(c) nonetheless. Such
an interpretation is disfavored where, as here, the two sections can
reasonably co-exist, each in its own ﬁeld of operation. Congress explicitly, and very clearly, separated the universe of sound recordings
into two categories, one for works “ﬁxed” after February 15, 1972,
to which it granted federal copyright protection, and one for those
ﬁxed before that date, to which it did not. Defendant has pointed to
nothing in the Copyright Act or its legislative history which prevents
us from concluding that Congress meant to apply the DMCA to the
former category, but not the la er.
Finally, we reject defendant’s argument that the very purpose of
the DMCA will be thwarted if it is deemed not to apply to the pre–
1972 recordings. The statutory language at issue involves two equally
clear and compelling Congressional priorities: to promote the existence of intellectual property on the Internet, and to insulate pre–
1972 sound recordings from federal regulation. Defendant’s concerns
about interpreting the statutes in the manner advocated by UMG
are no more compelling than UMG’s concerns about interpreting the
statutes in the manner advanced by defendant. Under such circumstances, it would be far more appropriate for Congress, if necessary,
to amend the DMCA to clarify its intent, than for this Court to do so
by ﬁat.
$BQJUPM 3FDPSET --$ W 7JNFP --$

% 45"5&-"8 1305&$5*0/ '03 13& 406/% 3&$03%*/(4



'E   8- 
Defendant Vimeo, LLC1 is an Internet service provider, which operates a website on which members can post videos of their own creation, which are then accessible to the public at large. Plaintiﬀs are
record companies and music publishing companies, which own copyrights in sound recordings of musical performances. Their complaint
alleges that Vimeo is liable to Plaintiﬀs for copyright infringement by
reason of 199 videos posted on the Vimeo website, which contained
allegedly infringing musical recordings for which Plaintiﬀs owned
the rights.
The ﬁrst question we consider is whether the district court erred in
granting partial summary judgment to Plaintiﬀs, rejecting the availability of the DMCA’s safe harbor for infringement of sound recordings ﬁxed prior to February 15, 1972. On this question, the district
court accepted without discussion the position taken by the United
States Copyright Oﬃce in a report prepared in 2011 that the safe
harbor does not protect against liability for infringement of pre-1972
sound recordings.
The Pre-1972 Sound Recordings Report arrived at its conclusion
that § 512(c)’s safe harbor applies only to post-1972 sound recordings
by the following reasoning: The term “infringement of copyright,”
which is employed in § 512(c), “is deﬁned in section 501(a) as the violation of ‘any of the exclusive rights of the copyright owner as provided by sections 106 through 122.’” Therefore, that term, when used
in § 512(c), “only refers to infringement of rights protected under title 17, and does not include infringement of rights protected under
[state] law.”
While we unhesitatingly acknowledge the Copyright Oﬃce’s superior expertise on the Copyright Act, we cannot accept its reading
of § 512(c). It is based in major part on a misreading of the statute.
A literal and natural reading of the text of § 512(c) leads to the conclusion that its use of the phrase “infringement of copyright” does
include infringement of state laws of copyright. One who has been
found liable for infringement of copyright under state laws has indisputably been found “liable for infringement of copyright.” In this
instance, Congress did not qualify the phrase “infringement of copyright” by adding, as it did in other circumstances, the words, “under
this title.” See, e.g., § 106 (“Subject to sections 107 through 122, the
owner of copyright under this title has the exclusive rights to do and
to authorize any of the following ....); § 201(a) (“Copyright in a work
protected under this title vests initially in the author or authors of
the work.”). To interpret § 512(c)’s guarantee that service providers
“shall not be liable ... for infringement of copyright” to mean that they
may nonetheless be liable for infringement of copyright under state
laws would be, at the very least, a strained interpretation – one that

5IJT JT UIF 1SF 4PVOE 3FDPSEJOHT
SFQPSU FYDFSQUFE BCPWF



$)"15&3  .64*$

could be justiﬁed only by concluding that Congress must have meant
something diﬀerent from what it said.
To construe § 512(c) as leaving service providers subject to liability under state copyright laws for postings by users of infringements
of which the service providers were unaware would defeat the very
purpose Congress sought to achieve in passing the statute. Service
providers would be compelled either to incur heavy costs of monitoring every posting to be sure it did not contain infringing pre-1972
recordings, or incurring potentially crushing liabilities under state
copyright laws. It is not as if pre-1972 sound recordings were sufﬁciently outdated as to render the potential liabilities insigniﬁcant.
Some of the most popular recorded music of all time was recorded
before 1972, including work of The Beatles, The Supremes, Elvis Presley, Aretha Franklin, Barbra Streisand, and Marvin Gaye.

& #PPUMFHHJOH
The Copyright Clause allows protection only for ”writings.” Under
the 1909 Copyright Act, a live performance was not subject to federal
copyright; there was nothing to publish with notice of copyright or
to register to secure protection. This left a substantial hole, one that
states sometimes ﬁlled.
The 1976 Copyright Act mostly carried forward the exclusion of
live performances, this time because they are not considered ”ﬁxed.”
There was one exception: a work is considered ”ﬁxed” if it is being simultaneously recorded and transmi ed, thus allowing copyright protection for live broadcasts of concerts, sporting events, etc.
Again, states partially ﬁlled the gap with so-called anti-bootlegging
statutes. Congress followed their example with the 1994 Uruguay
Round Agreements Act, which (among other things) added civil antibootlegging provisions to Title 17 and criminal anti-bootlegging provisions to Title 18.
.FUSPQPMJUBO 0QFSB "TTPD W 8BHOFS/JDIPMT 3FDPSEFS $PSQ
 .JTD  /: 4VQ 
Metropolitan Opera is an educational membership corporation. Over
a period of sixty years it has, by care, skill and great expenditure,
maintained a position of pre-eminence in the ﬁeld of music and grand
opera. By reason of this skill and pre-eminence it has created a national and world-wide audience and thereby a large market for radio
broadcasts and phonograph recordings of its performances.
Metropolitan Opera has sold the exclusive right to broadcast its
opera performances during the 1949–50 season to American Broadcasting, for which Metropolitan Opera receives $100,000. Under

& #005-&((*/(



the contract for the 1949–50 season, American Broadcasting broadcast Metropolitan Opera performances of eighteen operas between
November 26, 1949, and March 25, 1950.
Since November 26, 1949, the defendants have recorded these
broadcast performances of Metropolitan Opera and have used their
master recordings to make phonograph records of Metropolitan
Opera performances. The defendants have advertised and sold these
records as records of broadcast Metropolitan Opera performances.
That defendants’ piratical conduct and practices constitute unfair
competition both with Metropolitan Opera and Columbia Records is
made abundantly clear by the record. Plaintiﬀ Metropolitan Opera
derives income from the performance of its operatic productions in
the presence of an audience, from the broadcasting of those productions over the radio, and from the licensing to Columbia Records
of the exclusive privilege of making and selling records of its own
performances. Without any payment to Metropolitan Opera for the
beneﬁt of its extremely expensive performances, and without any
cost comparable to that incurred by Columbia Records in making
its records, defendants oﬀer to the public recordings of Metropolitan Opera’s broadcast performances. This constitutes unfair competition.
The performance of the opera in the opera house and the broadcast of the opera performance over the network of American Broadcasting under an exclusive broadcasting contract with Metropolitan
Opera did not abandon the plaintiﬀs’ rights to this performance. At
common law the public performance of a play, exhibition of a picture
or sale of a copy of the ﬁlm for public presentation did not constitute
an abandonment of nor deprive the owner of his common-law rights.
The care with which the Metropolitan Opera made its limited grants,
granting exclusive right to a single network and restricting the la er’s
right to record and granting exclusive rights to record to Columbia
Records, again reserving the right to approve all records before their
release, shows clearly no intent to abandon but, on the contrary, an attempt to retain eﬀective control over the broadcasting and recording
of its performances. The fact that performances today can take place
over the radio as well as in the theatre and thereby reach a wider audience does not change the principle involved.

%PFT UIF  $PQZSJHIU "DUhT USFBU
NFOU PG MJWF CSPBEDBTUT BT öYFE JG
UIFZ BSF öYFE TJNVMUBOFPVTMZ XJUI UIFJS
USBOTNJTTJPO TVóDF GPS UIF .FUhT MJWF
4BUVSEBZ BGUFSOPPO PQFSB SBEJP CSPBE
DBTUT XIJDI DPOUJOVF UP UIJT EBZ

$PQZSJHIU "DU
Anyone who, without the consent of the performer or performers involved –
(1) ﬁxes the sounds or sounds and images of a live musical performance in a copy or phonorecord, or reproduces copies or

 64$ f  B
6OBVUIPSJ[FE öYBUJPO BOE USBóDLJOH
JO TPVOE SFDPSEJOHT BOE NVTJD WJEFPT



$)"15&3  .64*$

phonorecords of such a performance from an unauthorized ﬁxation,
(2) transmits or otherwise communicates to the public the sounds
or sounds and images of a live musical performance, or
(3) distributes or oﬀers to distribute, sells or oﬀers to sell, rents or
oﬀers to rent, or traﬃcs in any copy or phonorecord ﬁxed as
described in paragraph (1), regardless of whether the ﬁxations
occurred in the United States,
shall be subject to the remedies provided in sections 502 through 505,
to the same extent as an infringer of copyright.
6OJUFE 4UBUFT W .BSUJHOPO
 'E  E $JS 
This appeal presents a recurring issue in constitutional law: the extent to which Congress can use one of its powers to enact a statute
that it could not enact under another of its arguably relevant powers. Here the statute involved is Section 2319A of Title 18 which
prohibits the unauthorized recording of performances as well as the
copying, distribution, sale, rental, and traﬃcking of these bootlegged
phonorecords.1
On October 27, 2004, a grand jury charged Martignon, the proprietor of Midnight Records in Manha an, with one count of violating Section 2319A by reproducing an unauthorized phonorecord
and by distributing and selling and oﬀering to distribute and sell
phonorecords of performances which had been recorded or ﬁxed
without the consent of the performer or performers. Martignon
moved to dismiss the indictment, arguing that Section 2319A violated
the Copyright Clause because live performances are not ”Writings”
within the meaning of the clause and because live performances were
given protection for perpetuity rather than for a ”limited Time[]”.
Martignon also claimed that the statute violated the First Amendment.
Because the government concedes Congress could not have enacted Section 2319A pursuant to the Copyright Clause, we must
determine whether the Copyright Clause’s limitations also limit
Congress’s power to regulate creative works under the Commerce
Clause.
Section 2319A does not create and bestow property rights upon
authors or inventors, or allocate those rights among claimants to
them. It is a criminal statute, falling in its codiﬁcation between the
1

17 U.S.C. § 1101(a) provides that copyright remedies shall be available against
persons who commit the same acts. Unlike Section 2319A, Section 1101 does not
require any particular mens rea or that the act be performed for commercial gain
or private ﬁnancial gain.

& #005-&((*/(



law criminalizing certain copyright infringement and the law criminalizing ”traﬃcking in counterfeit goods or services.” It is, perhaps,
analogous to the law of criminal trespass. Rather than creating a right
in the performer him-or herself, it creates a power in the government
to protect the interest of performers from commercial predations. Section 2319A does not grant the performer the right to exclude others
from the performance — only the government can do that. Neither
may the performer transfer his or her interests under Section 2319A to
another. Section 2319A only prevents others from doing something
without the authorization of the protected person. It may therefore
protect the property interests an individual holds by virtue of other
laws, but it does not itself allocate those interests. Section 2319A is
not a law ”secur[ing] ... rights,” nor is it a copyright law. We therefore conclude that it was not enacted under the Copyright Clause. We
have no need to examine whether it violates limits of the Copyright
Clause and proceed instead to an examination of its sustainability under the Commerce Clause.
It is by now well established that legislative Acts adjusting the
burdens and beneﬁts of economic life come to the Court with a presumption of constitutionality. A court may invalidate legislation enacted under the Commerce Clause only if it is clear that there is no
rational basis for a congressional ﬁnding that the regulated activity
aﬀects interstate commerce, or that there is no reasonable connection between the regulatory means selected and the asserted ends.
Section 2319A has substantial commercial and economic aspects. Indeed, regulation of bootlegging is necessary at the federal level because of its interstate and international commercial aspects. Without
this scope, bootlegging could be adequately regulated, as it has been
in the past, by the states. Given the nexus between bootlegging and
commerce, it is clear that absent any limitations stemming from the
Copyright Clause, Congress would have had the power to enact Section 2319A(a)(1) & (3) under the Commerce Clause. Further, Section
2319A regulates only ﬁxing, selling, distributing, and copying with
a commercial motive, activities at the core of the Commerce Clause.8
It would have been eminently reasonable for Congress to conclude
that the sale and distribution of bootleg phonorecords will have a
substantial interstate eﬀect on the sale and distribution of legitimate
phonorecords. Because Section 2319A is not a copyright law and its
enactment was well within the scope of Congress’s Commerce Clause
authority, it is constitutionally permissible unless some other consti8

This commercial purpose distinguishes Section 2319A from Section 1101. A
person who recorded a concert for her personal enjoyment would not violate Section 2319A. Further, because no commercial motive is required for a Section 1101
violation, we speciﬁcally limit today’s holding to Section 2319A and express no
opinion on Section 1101’s constitutionality.



$)"15&3  .64*$

tutional provision prevents its enforcement.
2VFTUJPOT
1. The folk singer-songwriter Richard Shindell released the song
”The Next Best Western” on his 1997 album Reunion Hill. The
musical work copyright (registration no. PA0000967996) is
owned by Amalgamated Balladry and is part of the ASCAP
repertory. The sound recording copyright (registration no.
SR0000297971) is owned by Shanachie Records. For each of the
following uses, what licenses (if any) would you need, from
whom, and how could you obtain them?
• Playing ”The Next Best Western” from a Reunion Hill CD
on WTWP, a broadcast radio station.
• Streaming ”The Next Best Western” live on the Internet as
it plays on WTWP.
• Turning on the radio to WTWP in your home as ”The Next
Best Western comes on.
• Turning on the radio to WTWP in the coﬀeeshop you run
as ”The Next Best Western comes on.
• Using the Reunion Hill version of ”The Next Best Western”
in a TV commercial.
• Recording a hard-rock cover of ”The Next Best Western”
which you sell on CDs.
• Selling your hard-rock cover as downloadable MP3s.
• Using your hard-rock cover in a commercial.
• Playing ”The Next Best Western” live on guitar at a soldout concert at Carnegie Hall.
• Recording your sold-out Carnegie Hall concert and selling
CDs.
• Playing the entirety of Reunion Hill live on guitar at a soldout concert at Carnegie Hall.
• Playing ”The Next Best Western” on guitar in Central Park
on a warm spring day.
• Playing ”The Next Best Western” from a Reunion Hill CD
on a boombox in Central Park on a warm spring day.
• Singing ”The Next Best Western” as you walk down the
street.
• Playing ”The Next Best Western” from a CD of Reunion Hill
• Se ing ”The Next Best Western” as your cellphone ringtone.
• Selling ringtones of ”The Next Best Western” to other peo-

& #005-&((*/(



ple.
• Sampling ”The Next Best Western” from a CD of Reunion
Hill and using the sample in a hip-hop track.
• Selling karaoke DVDs that include ”The Next Best Western” and its lyrics, set to pictures of trucks and highways.
• Pu ing a Reunion Hill CD in a folk-music-only coinoperated jukebox.
• Running a streaming-music service that includes the Reunion Hill version of ”The Next Best Western” as one of
the 3,000,000 tracks users can stream.
• Running a streaming-music service that includes a hardrock cover of ”The Next Best Western” as one of the
3,000,000 tracks users can stream.
• Running a streaming-video service that includes a movie
in which the Reunion Hill version of ”The Next Best Western” appears on the soundtrack.
2. Which of your answers to the previous question might change if
”The Next Best Western” had been released in 1967 rather than
1997?
3. How many distinct types of licenses have you encountered in
this chapter? Which of these license types would be necessary
features of any well-functioning copyright system, and which
of them are accidents of history?
4. Is there anything good that can be said aout how United States
copyright law deals with music? Or should we burn the whole
thing to the ground and start again?



$)"15&3  .64*$


5SBEFNBSL
Trademarks are diﬀerent.
5IF 5SBEF.BSL $BTFT
 64  
Any a empt to identify the essential characteristics of a trademark
with inventions and discoveries in the arts and sciences, or with the
writings of authors, will show that the eﬀort is surrounded with insurmountable diﬃculties.
The ordinary trademark has no necessary relation to invention or
discovery. The trademark recognized by the common law is generally the growth of a considerable period of use, rather than a sudden
invention. It is often the result of accident, rather than design, and
when under the act of Congress it is sought to establish it by registration, neither originality, invention, discovery, science, nor art is
in any way essential to the right conferred by that act. If we should
endeavor to classify it under the head of writings of authors, the objections are equally strong.
The trademark may be, and generally is, the adoption of something already in existence as the distinctive symbol of the party using
it. At common law, the exclusive right to it grows out of its use, and
not its mere adoption. By the act of Congress, this exclusive right
a aches upon registration. But in neither case does it depend upon
novelty, invention, discovery, or any work of the brain. It requires
no fancy or imagination, no genius, no laborious thought. It is simply founded on priority of appropriation. We look in vain in the
statute for any other qualiﬁcation or condition. If the symbol, however plain, simple, old, or well known, has been ﬁrst appropriated
by the claimant as his distinctive trademark, he may by registration
secure the right to its exclusive use.



*U JT DPNNPO UP XSJUF USBEFNBSLT DPO
TJTUJOH PG XPSET PS QISBTFT  TPDBMMFE
XPSE NBSLT  JO TNBMM DBQT PS BMM DBQT
UP JOEJDBUF UIBU POF JT XSJUJOH BCPVU UIF
USBEFNBSL

8IBUT HSFBU BCPVU UIJT DPVOUSZ JT UIBU
"NFSJDB TUBSUFE UIF USBEJUJPO XIFSF
UIF SJDIFTU DPOTVNFST CVZ FTTFOUJBMMZ
UIF TBNF UIJOHT BT UIF QPPSFTU :PV
DBO CF XBUDIJOH 57 BOE TFF $PDB$PMB
BOE ZPV LOPX UIBU UIF 1SFTJEFOU ESJOLT
$PLF -J[ 5BZMPS ESJOLT $PLF BOE KVTU
UIJOL ZPV DBO ESJOL $PLF UPP " $PLF
JT B $PLF BOE OP BNPVOU PG NPOFZ DBO
HFU ZPV B CFUUFS $PLF UIBO UIF POF UIF
CVN PO UIF DPSOFS JT ESJOLJOH "MM UIF
$PLFT BSF UIF TBNF BOE BMM UIF $PLFT
BSF HPPE -J[ 5BZMPS LOPXT JU UIF 1SFT
JEFOU LOPXT JU UIF CVN LOPXT JU BOE
ZPV LOPX JU"OEZ 8BSIPM

 64$ f  <-BOIBN "DU f >
$POTUSVDUJPO BOE EFöOJUJPOT JOUFOU PG
DIBQUFS
5IF QISBTF FWFO JG UIBU TPVSDF JT VO
LOPXO XBT BEEFE JO  UP SFWFSTF
UIF IPMEJOH JO "OUJ.POPQPMZ *OD W
(FOFSBM .JMMT 'VO (SPVQ  ' E 
UI $JS  UIBU .0/010-: XBT
HFOFSJD GPS UIF CPBSE HBNF CFDBVTF
DPOTVNFST EJEOhU LOPX BOE EJEOhU DBSF
XIP NBEF JU

4)005&34 ESVH TUBNQ

$)"15&3  53"%&."3,

Suppose that the Knockoﬀ Soda Corporation starts selling a cola in
red cans bearing the familiar COCA-COLA name and logo. There are
various reasons we might describe this as wrongful:
• Most obviously, there is a consumer protection rationale: some
consumers will be deceived into buying a can of soda made by
Knockoﬀ rather than by the Coca-Cola Company.
• There is an unfair competition angle: Knockoﬀ unjustiﬁably free
rides on the Coca-Cola Company’s reputation for quality.
• More subtly, there is a search costs rationale. If consumers cannot quickly tell the diﬀerence between a can of COCA-COLA
made by Knockoﬀ and one made by Coca-Cola, they will spend
more time inspecting cans in minute detail, or give up entirely.
• And perhaps there is a cultural angle, given the importance of
brands like COCA-COLA in modern society.
Trademark law is a large and sprawling thing. It is a hybrid of state
and federal protection; the two regimes interrelate so thoroughly that
they must be studied together. It has a clear core of liability, surrounded by a messy penumbra of related causes of action. (The
boundary between this chapter and the chapter on false advertising,
for example, is entirely nebulous.) And its subject ma er has expanded so greatly over time that it too, spans multiple chapters.

" 4VCKFDU .BUUFS
The basis of trademark protection is distinctiveness: the capacity of
a word, phrase, logo, or other symbol to identify to consumers the
source of goods or services. We begin with words and phrases and
then consider what graphic design elements add. (”Exotic” trademarks, such as scents and product designs, will be considered in the
Design chapter.)
-BOIBN "DU
The term “trademark” includes any word, name, symbol, or device,
or any combination thereof used by a person … to identify and distinguish his or her goods, including a unique product, from those manufactured or sold by others and to indicate the source of the goods,
even if that source is unknown.
%SVH 4UBNQT 1SPCMFN
Drug dealers in many cities sell heroin in single-dose bags for about
$10. Frequently, the bags are labeled with a “stamp”: a phrase, image,
or both. Stamps include EXORCIST, FLATLINE, and GET HIGH OR
DIE TRYING (this last one is laced with fentanyl). Fans of The Wire

" 46#+&$5 ."55&3



may remember PANDEMIC, WMD, and RED TOPS, among others.
Why would drug dealers mark their bags in this way? What functions do the stamps serve? Does it ma er whether these are legally
enforceable trademarks?



8PSE .BSLT

;BUBSBJOT *OD W 0BL (SPWF 4NPLFIPVTF *OD
 'E  UI $JS 
Zatarain’s is the manufacturer and distributor of a line of over one
hundred food products. Two of these products, “Fish-Fri” and
“Chick-Fri,” are coatings or ba er mixes used to fry foods.
Zatarain’s “Fish-Fri” consists of 100% corn ﬂour and is used to fry
ﬁsh and other seafood. “Fish-Fri” is packaged in rectangular cardboard boxes containing twelve or twenty-four ounces of coating mix.
The legend “Wonderful FISH-FRI® .” is displayed prominently on
the front panel, along with the block Z used to identify all Zatarain’s
products. The term “Fish-Fri” has been used by Zatarain’s or its predecessor since 1950 and has been registered as a trademark since 1962.
Zatarain’s “Chick-Fri” is a seasoned corn ﬂour ba er mix used
for frying chicken and other foods. The “Chick-Fri” package, which
is very similar to that used for “Fish-Fri,” is a rectangular cardboard
container labelled “Wonderful CHICK-FRI.” Zatarain’s began to use
the term “Chick-Fri” in 1968 and registered the term as a trademark
in 1976.
Zatarain’s products are not alone in the marketplace. At least
four other companies market coatings for fried foods that are denominated “ﬁsh fry” or “chicken fry.” Appellee Oak Grove Smokehouse,
Inc. (“Oak Grove”) began marketing a “ﬁsh fry” and a “chicken fry”
in March 1979. Both products are packaged in clear glassine packets
that contain a quantity of coating mix suﬃcient to fry enough food for
one meal. The packets are labelled with Oak Grove’s name and emblem, along with the words “FISH FRY” OR “CHICKEN FRY.”spices.
Oak Grove’s “FISH FRY” has a corn ﬂour base seasoned with various
spices; Oak Grove’s “CHICKEN FRY” is a seasoned coating with a
wheat ﬂour base.
Appellee Visko’s Fish Fry, Inc. (“Visko’s”) entered the ba er mix
market in March 1980 with its “ﬁsh fry.” Visko’s product is packed
in a cylindrical eighteen-ounce container with a resealable plastic lid.
The words “Visko’s FISH FRY” appear on the label along with a photograph of a pla er of fried ﬁsh. Visko’s coating mix contains corn
ﬂour and added
Other food manufacturing concerns also market coating mixes.
Boochelle’s Spice Co. (“Boochelle’s”), originally a defendant in this

;BUBSBJOhT 'JTI'SJ

;BUBSBJOhT $IJDL'SJ

0BL (SPWFhT 'JTI 'SZ



$)"15&3  53"%&."3,

lawsuit, at one time manufactured a seasoned “FISH FRY” packaged
in twelve-ounce vinyl plastic packets. Pursuant to a se lement between Boochelle’s and Zatarain’s, Boochelle’s product is now labelled
“FISH AND VEGETABLE FRY.” Another ba er mix, “YOGI Brand ®
OYSTER SHRIMP and FISH FRY,” is also available. A product called
“Golden Dipt Old South Fish Fry” has recently entered the market as
well.
The district court found that Zatarain’s trademark “Fish-Fri” was
a descriptive term with an established secondary meaning, but held
that Oak Grove and Visko’s had a “fair use” defense to their asserted
infringement of the mark. The court further found that Zatarain’s
trademark “Chick-Fri” was a descriptive term that lacked secondary
meaning, and accordingly ordered the trademark registration cancelled. Additionally, the court concluded that Zatarain’s had produced no evidence in support of its claims of unfair competition on
the part of Oak Grove and Visko’s. [Descriptiveness and secondary
meaning are addressed here; the fair use portion of the case is excerpted in the Defenses section.] …
A. Basic Principles
The threshold issue in any action for trademark infringement is
whether the word or phrase is initially registerable or protectable.
Courts and commentators have traditionally divided potential trademarks into four categories. A potential trademark may be classiﬁed
as (1) generic, (2) descriptive, (3) suggestive, or (4) arbitrary or fanciful. These categories, like the tones in a spectrum, tend to blur at the
edges and merge together. The labels are more advisory than deﬁnitional, more like guidelines than pigeonholes. Not surprisingly, they
are somewhat diﬃcult to articulate and to apply.
A generic term is the name of a particular genus or class of which
an individual article or service is but a member. A generic term connotes the “basic nature of articles or services” rather than the more
individualized characteristics of a particular product. Generic terms
can never a ain trademark protection. Furthermore, if at any time a
registered trademark becomes generic as to a particular product or
service, the mark’s registration is subject to cancellation. Such terms
as aspirin and cellophane have been held generic and therefore unprotectable as trademarks.
A descriptive term identiﬁes a characteristic or quality of an article or service, such as its color, odor, function, dimensions, or ingredients. Descriptive terms ordinarily are not protectable as trademarks;
they may become valid marks, however, by acquiring a secondary
meaning in the minds of the consuming public. Examples of descriptive marks would include “Alo” with reference to products containing gel of the aloe vera plant and “Vision Center” in reference to a

" 46#+&$5 ."55&3



business oﬀering optical goods and services. As this court has often
noted, the distinction between descriptive and generic terms is one of
degree. The distinction has important practical consequences, however; while a descriptive term may be elevated to trademark status
with proof of secondary meaning, a generic term may never achieve
trademark protection.
A suggestive term suggests, rather than describes, some particular
characteristic of the goods or services to which it applies and requires
the consumer to exercise the imagination in order to draw a conclusion as to the nature of the goods and services. A suggestive mark is
protected without the necessity for proof of secondary meaning. The
term “Coppertone” has been held suggestive in regard to sun tanning
products.
Arbitrary or fanciful terms bear no relationship to the products
or services to which they are applied. Like suggestive terms, arbitrary and fanciful marks are protectable without proof of secondary
meaning. The term “Kodak” is properly classiﬁed as a fanciful term
for photographic supplies; “Ivory” is an arbitrary term as applied to
soap.
As noted earlier, descriptive terms are ordinarily not protectable
as trademarks. They may be protected, however, if they have acquired a secondary meaning for the consuming public. The concept
of secondary meaning recognizes that words with an ordinary and
primary meaning of their own may by long use with a particular
product, come to be known by the public as speciﬁcally designating
that product. In order to establish a secondary meaning for a term, a
plaintiﬀ must show that the primary signiﬁcance of the term in the
minds of the consuming public is not the product but the producer.
The burden of proof to establish secondary meaning rests at all times
with the plaintiﬀ; this burden is not an easy one to satisfy, for a high
degree of proof is necessary to establish secondary meaning for a descriptive term. Proof of secondary meaning is an issue only with respect to descriptive marks; suggestive and arbitrary or fanciful marks
are automatically protected upon registration, and generic terms are
unprotectible even if they have acquired secondary meaning.
B. “FISH-FRI”3
1. Classiﬁcation
Throughout this litigation, Zatarain’s has maintained that the term
“Fish-Fri” is a suggestive mark. Oak Grove and Visko’s assert that
“ﬁsh fry” is a generic term identifying a class of foodstuﬀs used to
fry ﬁsh; alternatively, Oak Grove and Visko’s argue that “ﬁsh fry” is
3

We note at the outset that Zatarain’s use of the phonetic equivalent of the words
“ﬁsh fry” — that is, misspelling it — does not render the mark protectable.



$)"15&3  53"%&."3,

merely descriptive of the characteristics of the product.
We are mindful that the concept of descriptiveness must be construed rather broadly. Whenever a word or phrase conveys an immediate idea of the qualities, characteristics, eﬀect, purpose, or ingredients of a product or service, it is classiﬁed as descriptive and
cannot be claimed as an exclusive trademark. Courts and commentators have formulated a number of tests to be used in classifying a
mark as descriptive.
A suitable starting place is the dictionary, for the dictionary definition of the word is an appropriate and relevant indication ‘of the
ordinary signiﬁcance and meaning of words’ to the public. Webster’s
Third New International Dictionary lists the following deﬁnitions for
the term “ﬁsh fry”: “1. a picnic at which ﬁsh are caught, fried, and
eaten; .... 2. fried ﬁsh.” Thus, the basic dictionary deﬁnitions of the
term refer to the preparation and consumption of fried ﬁsh. This is at
least preliminary evidence that the term “Fish-Fri” is descriptive of
Zatarain’s product in the sense that the words naturally direct a ention to the purpose or function of the product.
The “imagination test” is a second standard used by the courts
to identify descriptive terms. This test seeks to measure the relationship between the actual words of the mark and the product to which
they are applied. If a term requires imagination, thought and perception to reach a conclusion as to the nature of goods, it is considered a suggestive term. Alternatively, a term is descriptive if standing
alone it conveys information as to the characteristics of the product.
In this case, mere observation compels the conclusion that a product
branded “Fish-Fri” is a prepackaged coating or ba er mix applied
to ﬁsh prior to cooking. The connection between this merchandise
and its identifying terminology is so close and direct that even a consumer unfamiliar with the product would doubtless have an idea of
its purpose or function. It simply does not require an exercise of the
imagination to deduce that “Fish-Fri” is used to fry ﬁsh. Accordingly,
the term “Fish-Fri” must be considered descriptive when examined
under the “imagination test.”
A third test used by courts and commentators to classify descriptive marks is whether competitors would be likely to need the terms
used in the trademark in describing their products. A descriptive
term generally relates so closely and directly to a product or service
that other merchants marketing similar goods would ﬁnd the term
useful in identifying their own goods. Common sense indicates that
in this case merchants other than Zatarain’s might ﬁnd the term “ﬁsh
fry” useful in describing their own particular ba er mixes. While
Zatarain’s has argued strenuously that Visko’s and Oak Grove could
have chosen from dozens of other possible terms in naming their coating mix, we ﬁnd this position to be without merit. The fact that a term

" 46#+&$5 ."55&3



is not the only or even the most common name for a product is not
determinative, for there is no legal foundation that a product can be
described in only one fashion. There are many edible ﬁsh in the sea,
and as many ways to prepare them as there are varieties to be prepared. Even piscatorial gastronomes would agree, however, that frying is a form of preparation accepted virtually around the world, at
restaurants starred and unstarred. The paucity of synonyms for the
words “ﬁsh” and “fry” suggests that a merchant whose ba er mix is
specially spiced for frying ﬁsh is likely to ﬁnd “ﬁsh fry” a useful term
for describing his product.
A ﬁnal barometer of the descriptiveness of a particular term examines the extent to which a term actually has been used by others marketing a similar service or product. This ﬁnal test is closely related to
the question whether competitors are likely to ﬁnd a mark useful in
describing their products. As noted above, a number of companies
other than Zatarain’s have chosen the word combination “ﬁsh fry”
to identify their ba er mixes. Arnaud’s product, “Oyster Shrimp and
Fish Fry,” has been in competition with Zatarain’s “Fish-Fri” for some
ten to twenty years. When companies from A to Z, from Arnaud to
Zatarain’s, select the same term to describe their similar products, the
term in question is most likely a descriptive one.
2. Secondary Meaning
Descriptive terms are not protectable by trademark absent a showing
of secondary meaning in the minds of the consuming public. To prevail in its trademark infringement action, therefore, Zatarain’s must
prove that its mark “Fish-Fri” has acquired a secondary meaning and
thus warrants trademark protection. The district court found that
Zatarain’s evidence established a secondary meaning for the term
“Fish-Fri” in the New Orleans area. We aﬃrm.
In assessing a claim of secondary meaning, the major inquiry is
the consumer’s a itude toward the mark. The mark must denote to
the consumer a single thing coming from a single source, to support
a ﬁnding of secondary meaning. Both direct and circumstantial evidence may be relevant and persuasive on the issue.
Factors such as amount and manner of advertising, volume of
sales, and length and manner of use may serve as circumstantial evidence relevant to the issue of secondary meaning. While none of
these factors alone will prove secondary meaning, in combination
they may establish the necessary link in the minds of consumers between a product and its source. It must be remembered, however,
that the question is not the extent of the promotional eﬀorts, but their
eﬀectiveness in altering the meaning of the term to the consuming
public
Since 1950, Zatarain’s and its predecessor have continuously used



$)"15&3  53"%&."3,

the term “Fish-Fri” to identify this particular ba er mix. Through
the expenditure of over $400,000 for advertising during the period
from 1976 through 1981, Zatarain’s has promoted its name and its
product to the buying public. Sales of twelve-ounce boxes of “FishFri” increased from 37,265 cases in 1969 to 59,439 cases in 1979. From
1964 through 1979, Zatarain’s sold a total of 916,385 cases of “FishFri.”
In addition to these circumstantial factors, Zatarain’s introduced
at trial two surveys conducted by its expert witness, Allen Rosenzweig. In one survey, telephone interviewers questioned 100 women
in the New Orleans area who fry ﬁsh or other seafood three or more
times per month. Of the women surveyed, twenty-three percent speciﬁed Zatarain’s “Fish-Fri” as a product they “would buy at the grocery to use as a coating” or a “product on the market that is especially made for frying ﬁsh.” In a similar survey conducted in person
at a New Orleans area mall, twenty-eight of the 100 respondents answered “Zatarain’s ‘Fish-Fri’” to the same questions.8
The authorities are in agreement that survey evidence is the
most direct and persuasive way of establishing secondary meaning.
The district court believed that the survey evidence produced by
Zatarain’s, when coupled with the circumstantial evidence of advertising and usage, tipped the scales in favor of a ﬁnding of secondary
meaning. Were we considering the question of secondary meaning
de novo, we might reach a diﬀerent conclusion than did the district
court, for the issue is close. Mindful, however, that there is evidence
in the record to support the ﬁnding below, we cannot say that the
district court’s conclusion was clearly erroneous. Accordingly, the
ﬁnding of secondary meaning in the New Orleans area for Zatarain’s
descriptive term “Fish-Fri” must be aﬃrmed. …
C. “CHICK-FRI”
1. Classiﬁcation
Most of what has been said about “Fish-Fri” applies with equal force
to Zatarain’s other culinary concoction, “Chick-Fri.” “Chick-Fri” is at
least as descriptive of the act of frying chicken as “Fish-Fri” is descriptive of frying ﬁsh. It takes no eﬀort of the imagination to associate
the term “Chick-Fri” with Southern fried chicken. Other merchants
8
The telephone survey also included this question: “When you mentioned ‘ﬁsh
fry,’ did you have a speciﬁc product in mind or did you use that term to mean
any kind of coating used to fry ﬁsh?” To this inartfully worded question, 77%
of the New Orleans respondents answered “speciﬁc product” and 23% answered
“any kind of coating.” Unfortunately, Rosenzweig did not ask the logical follow-up
question that seemingly would have ended the inquiry conclusively: “Who makes
the speciﬁc product you have in mind?” Had he but done so, our task would have
been much simpler.

" 46#+&$5 ."55&3



are likely to want to use the words “chicken fry” to describe similar
products, and others have in fact done so. Suﬃcient evidence exists
to support the district court’s ﬁnding that “Chick-Fri” is a descriptive
term; accordingly, we aﬃrm.
2. Secondary Meaning
The district court concluded that Zatarain’s had failed to establish
a secondary meaning for the term “Chick-Fri.” We aﬃrm this ﬁnding. The mark “Chick-Fri” has been in use only since 1968; it was
registered even more recently, in 1976. In sharp contrast to its promotions with regard to “Fish-Fri,” Zatarain’s advertising expenditures
for “Chick-Fri” were mere chickenfeed; in fact, Zatarain’s conducted
no direct advertising campaign to publicize the product. Thus the
circumstantial evidence presented in support of a secondary meaning for the term “Chick-Fri” was paltry.
Allen Rosenzweig’s survey evidence regarding a secondary meaning for “Chick-Fri” also “lays an egg.” The initial survey question was
a “qualiﬁer:” “Approximately how many times in an average month
do you, yourself, fry ﬁsh or other seafood?” Only if respondents
replied “three or more times a month” were they asked to continue
the survey. This qualiﬁer, which may have been perfectly adequate
for purposes of the “Fish-Fri” questions, seems highly unlikely to provide an adequate sample of potential consumers of “Chick-Fri.” This
survey provides us with nothing more than some data regarding ﬁsh
friers’ perceptions about products used for frying chicken. As such,
it is entitled to li le evidentiary weight.
It is well se led that Zatarain’s, the original plaintiﬀ in this trademark infringement action, has the burden of proof to establish secondary meaning for its term. This it has failed to do.
*OOPWBUJPO 7FOUVSFT --$ W /7& *OD
 'E  UI $JS 
[The plaintiﬀ sold a beverage using the mark 5-HOUR ENERGY. It
sued the makers of 6 HOUR POWER.] The 5-HOUR ENERGY mark
could be characterized as merely descriptive, in the sense that it simply describes a product that will give someone ﬁve hours of energy.
But that is not the end of such an inquiry. The ﬁrst question one
would ask is how would the energy be transferred? Through food?
Through drink? Through injections? Through pills? Through exercise? Also, one would ask what kind of energy is the mark referring
to? Food energy (measured in Calories)? Electrical energy? Nuclear
energy? With some thought, one could arrive at the conclusion that
the mark refers to an energy shot. But it is not as straightforward as
NVE suggests. Such cognitive inferences are indicative of “suggestive” rather than descriptive marks.

)PVS &OFSHZ BOE  )PVS 1PXFS



$)"15&3  53"%&."3,

The nature of the 5-HOUR ENERGY mark “shares a closer kinship
with those marks previously designated as suggestive than those labeled merely descriptive because of the degree of inferential reasoning necessary for a consumer to discern” that the 5-HOUR ENERGY
mark relates to an energy shot. The connection between “5-hour” and
“ENERGY” is “not so obvious that a consumer seeing 5-HOUR ENERGY in isolation would know that the term refers to” an energy
shot rather than, for example, a ba ery for electronics, an exercise
program, a backup generator, or a snack for endurance sports. Connecting the mark 5-HOUR ENERGY with the energy-shot product
requires imagination and perception to determine the nature of the
goods.
5SBEFNBSL .BOVBM PG &YBNJOJOH 1SPDFEVSF
f 
5JUMF PG B 4JOHMF $SFBUJWF 8PSL
$PPQFS  'E  $$1" 

f 
)BTIUBH .BSLT

The title, or a portion of a title, of a single creative work must be refused registration unless the title has been used on a series of creative works. The title of a single creative work is not registrable. In re
Cooper (“A book title identiﬁes a speciﬁc literary work and is not associated in the public mind with the publisher, printer or bookseller.”).
The addition of the term HASHTAG or the hash symbol (#) to an otherwise unregistrable mark typically cannot render it registrable. Cf.
TMEP § 1209.03(m) and §§ 1215-1215.10 regarding generic top-level
domain names.
&MMJPU W (PPHMF *OD
 '4VQQ E  % "SJ[  BòhE  'E  UI $JS 
This case concerns two United States registrations of the GOOGLE
mark: Number 2884502 (the “‘502 Mark”) and Number 2806075 (the
“‘075 Mark”). The ‘502 Mark covers “computer hardware; computer
software for creating indexes of information, indexes of web sites and
indexes of other information resources.” The ‘075 Mark covers, inter
alia:
Computer services, namely, providing software interfaces
available over a network in order to create a personalized on-line information service; extraction and retrieval
of information and data mining by means of global computer networks; creating indexes of information, indexes
of web sites and indexes of other information sources in
connection with global computer networks; providing information from searchable indexes and databases of information, including text, electronic documents, databases,
graphics and audio visual information, by means of global

" 46#+&$5 ."55&3



computer information networks.
Plaintiﬀs contend the GOOGLE mark has become generic because a
majority of the public understands the word google, when used as a
verb, to mean the indiscriminate act of searching on the internet without regard to the search engine used. Underlying Plaintiﬀs’ argument
is the proposition that verbs, as a ma er of law, are incapable of distinguishing one service from another, and can only refer to a category
of services.
I. G
F
G
A mark is subject to cancellation if it “becomes the generic name for
the goods or services, or a portion thereof, for which it is registered.”.
“The primary signiﬁcance of the registered mark to the relevant public . . . shall be the test for determining whether the registered mark
has become the generic name of goods or services on or in connection
with which it has been used.” . Under the primary-signiﬁcance test, a
mark is not generic when “he primary signiﬁcance of the term in the
minds of the consuming public is not the product but the producer.
See Bayer Co. v. United Drug Co. (“What do the buyers understand by
the word for whose use the parties are contending?”) If the primary
signiﬁcance of the trademark is to describe the type of product rather
than the producer, the trademark is a generic term and cannot be a
valid trademark.
The crux of Plaintiﬀs’ argument is the premise “a trademark
ceases to function as such when it is used primarily as a verb.” This
premise is ﬂawed: a trademark performs its statutory function so
long as it distinguishes a product or service from those of others and
indicates the product’s or service’s source. Verb use of a trademark
is not fundamentally incapable of identifying a producer or denoting
source. A mark can be used as a verb in a discriminate sense so as to
refer to an activity with a particular product or service, e.g., “I will
PHOTOSHOP the image” could mean the act of manipulating an image by using the trademarked Photoshop graphics editing software
developed and sold by Adobe Systems. This discriminate mark-asverb usage clearly performs the statutory source-denoting function
of a trademark.
However, a mark can also be used as a verb in an indiscriminate sense so as to refer to a category of activity in general, e.g., “I
will PHOTOSHOP the image” could be understood to mean image
manipulation by using graphics editing software other than Adobe
Photoshop. This use commandeers PHOTOSHOP to refer to something besides Adobe’s trademarked product. Such indiscriminate
mark-as-verb usage does not perform the statutory trademark function; instead, it functions as a synecdoche describing both a particular
species of activity (e.g. using Adobe’s PHOTOSHOP brand software)

 64$ f  

 64$ f  

6OJUFE %SVH  '  4%/: 



-BVSB " )FZNBOO 5IF (SBNNBS PG
5SBEFNBSLT  -FXJT  $MBSL - 3FW
 

$)"15&3  53"%&."3,

and the genus of services to which the species belongs (e.g. using image manipulation software in general).
It cannot be understated that a mark is not rendered generic
merely because the mark serves a synecdochian “dual function” of
identifying a particular species of service while at the same time indicating the genus of services to which the species belongs. Nor is
a mark generic merely because it has some signiﬁcance to the public
as an indication of the nature or class of an article. Moreover, casual, non-purchasing uses of marks are not evidence of generic usage”because primary signiﬁcance is determined by the use and understanding of the mark in the context of purchasing decisions.
The salient question is the primary signiﬁcance of the term to the
consumer. If the term indicates a product of a single producer to the
consumer, it is a valid trademark. Thus, even if a mark qua verb is
used exclusively in the indiscriminate sense, the mark is not generic
if a majority of the consuming public nevertheless uses the mark qua
mark to diﬀerentiate one particular product or service from those offered by competitors.
It is thus contrary to both the le er and spirit of trademark law to
strip a mark of legal protection solely because the mark – cultivated
by diligent marketing, enforcement, and quality control – has become
so strong and widespread that the public adopts the mark to describe
that act of using the class of products or services to which the mark
belongs. As one scholar has stated, “top-of-mind use of a trademark
in its verb form, far from indicating the mark’s generic status, may
well indicate the enduring fame of the brand.” . This is especially
true where the mark in question is arbitrary or fanciful because such
terms had a diﬀerent or no independent meaning before they were
adopted as marks.
II. E
O
E
Defendant’s expert linguist, Dr. Geoﬀrey Nunberg, opined about a
linguistic phenomenon observed in some “highly distinctive and famous marks” where “the name of a particular product is used to convey the genus without actually denoting it.” Dr. Nunberg’s expert
report explains:
Trademarks are sometimes used in extended or ﬁgurative ways to denote something independent of their proprietary meaning (cf Astroturf for political movements,
Band-Aid for social remedies). In a special case of this
process, trademarks may be used as verbs to denote the
characteristic action associated with the product or service
they represent. Examples include TiVo, Fed-Ex, Skype,
and Google. Such verbs may be speciﬁc in their application but such verbs may also be used in a representative

" 46#+&$5 ."55&3



way to connote a more general action. Thus when somebody says, “I need the book tomorrow – can you Fed Ex
it to me?” we ordinarily assume that a shipment by UPS
will be acceptable as well, without assuming that the verb
to Fed-Ex simply means to ship by priority courier.
Accordingly, Dr. Nunberg asserts that the use of the word google as
a nonspeciﬁc verb does not compromise the status of the GOOGLE
mark because it literally denotes the use of Google’s search engine.
Consistent with his report, Dr. Nunberg opined that the GOOGLE
mark has not become generic and that the phrase “go google it” is
not necessarily shorthand for “look it up on the internet.”
Defendant’s survey expert, Dr. Gerald Ford, conducted a consumer survey modeled after the one used in E. I. DuPont de Nemours
& Co. v. Yoshida Int’l, Inc., to prove that the primary signiﬁcance
of the TEFLON mark in the minds of consumers was DuPont’s nonstick coating, rather than non-stick coatings in general. In Dr. Ford’s
“Teﬂon” survey, 420 randomly selected participants were contacted
via telephone and were asked whether “Hewle Packard” and “computer” were brands names or common names. All 420 respondents
successfully identiﬁed “Hewle Packard” as a brand name and “computer” as a common name.
The respondents were then asked to identify six names (STP;
Coke; Jello; refrigerator; margarine; aspirin) as either brand names
or common names and were told that “don’t know” or “no opinion” was an acceptable answer. They were not told that “both”
was an acceptable answer, but answers of “both” were nevertheless recorded. The respondents were subsequently asked to apply
the brand name/common name distinction to another ﬁve names
(browser; website; Amazon; Yahoo; Google) speciﬁcally with respect to searching on the internet. Last, the respondents were asked
whether they conducted searches on the internet – respondents who
did not were excluded from the results.
Excluding 19 respondents who answered they do not perform
searches on the internet, 93.77% identiﬁed GOOGLE as a brand name
and 5.25% identiﬁed GOOGLE as a common name. For purposes of
comparison, 93.52% of consumers identiﬁed the YAHOO! mark as
a brand name while 5.99% identiﬁed YAHOO! as a common name.
Both GOOGLE and YAHOO! beat out COKE: 89.53% of consumers
identiﬁed the COKE mark as a brand name while 6.73% identiﬁed
COKE as a common name. The only mark with higher brand name
recognition or lower common name misrecognition than GOOGLE
was the AMAZON mark at 96.51% and 2.99%, respectively.
III. P

S

P

G

M

C

/PU UIBU (FSBME 'PSE
:PTIJEB  ' 4VQQ


 &%/:



25JQT  ' 4VQQ  

$)"15&3  53"%&."3,

As to dictionary usage, Plaintiﬀs are unable to cite to a single dictionary whose deﬁnition of the word “google” neglects to mention
the trademark signiﬁcance of the term. Plaintiﬀs accuse Defendant
of “intimidat[ing] [dictionaries] into submission” because Defendant
enforces its mark. For example, Defendant asked the website wordspy.com to modify its deﬁnition of google as a discriminate verb
(“To search for information on the Web, particularly by using the
Google search engine”) to “take into account the trademark status
of Google.” Likewise, Plaintiﬀs contend that the Merriam-Webster
dictionary “tempered its deﬁnition of google as a result of its fear
of Defendant” because the publisher stated “we were trying to be as
respectful as we possibly could be about Google’s trademark.” Plaintiﬀs also cite the opinions of both of their expert linguists in support of
the proposition that the inclusion of a word in dictionaries means that
the word carries generic usage. It is undisputed that both of Plaintiﬀs’ linguistic experts testiﬁed the GOOGLE mark serves to identify
Google as the provider of its search engine services. Viewing the evidence in the light most favorable to Plaintiﬀs, it establishes the word
google carries meaning as an indiscriminate verb.
Shifting to mark-holder usage, Plaintiﬀs emphasize that Google
co-founder Larry Page stated on July 8, 1998, “Have fun and keep
googling.” Plaintiﬀs also cite to the fact that entering the search query
“deﬁne: google” into the Google search engine resulted in a verb definition of: “Use an internet search engine, particularly google.com.”
Plaintiﬀs argue that non-enforcement of a mark suggests it is generic
and point to the fact that the GOOGLE mark is used in other domain names that Plaintiﬀs did not purchase. However, it is undisputed that: Defendant uses the GOOGLE mark to identify the Google
search engine in national advertising campaigns; has policies in place
that set strict standards for third party use of the mark; publishes
rules and guidelines for use of the mark; and spends sizeable sums
policing and enforcing its rights in the mark. While it is true that
non-enforcement of a mark may be evidence the mark is generic, the
undisputed facts make it unreasonable to infer that Defendant does
not enforce its rights in the mark.
If competitors can accurately describe their products or services
without using the mark in question, it suggests the mark is not
generic. A corollary of this point is that the existence of a short
and simple descriptive term for the genus to which the trademarked
species belongs also evidences the mark in question as not generic.
E.g., Q-Tips, Inc. v. Johnson & Johnson (distinguishing the trademarked product “Q-Tips” from the descriptive term for the type of
goods “double tipped applicator”). In this case, “internet search engines” is the short and simple descriptive term for the genus to which
the Google search engine belongs. It is undisputed that competing

" 46#+&$5 ."55&3



search engine providers Yahoo! and Microsoft Bing routinely distinguish their search engine services from Google’s search engine service in press releases and advertising campaigns. Thus, there is no
evidence of competitors’ usage capable of supporting the inference
that the word google has become the common descriptive term for
the category of services to which the Google search engine belongs:
internet search engines.
As to media use, Plaintiﬀs contend that the media often uses the
word google as an indiscriminate verb. Some of Plaintiﬀs’ purported
evidence of indiscriminate verb use is inadmissible because it was not
timely disclosed. As Defendant points out, some of Plaintiﬀs’ media
evidence recognizes the trademark signiﬁcance of the GOOGLE mark
and that Plaintiﬀs have not designated a single instance in which a
major media outlet has referred to a competing search engine as a
“google.” Plaintiﬀs’ media evidence consists mostly of verb usage,
some of which is followed by recognition of trademark signiﬁcance.
Like Plaintiﬀs’ other evidence, the media’s use of the word google
establishes that it is sometimes used as verb to mean search on the
internet.
S
The word google has four possible meanings in this case: (1) a trademark designating the Google search engine; (2) a verb referring to
the act of searching on the internet using the Google search engine;
(3) a verb referring to the act of searching on the internet using any
search engine; and (4) a common descriptive term for search engines
in general. The ‘502 and ‘075 marks are subject to cancellation only if
the fourth meaning is the primary signiﬁcance of the word google to
a majority of the consuming public.
Accepting Plaintiﬀs’ evidence as true, 51% of those who utilize internet search engines use the word google as a verb to mean search
on the internet. This establishes that the second and third meanings
exist. Drawing all reasonable inferences in Plaintiﬀs’ favor, a majority of the consuming public uses google-as-verb in its indiscriminate
sense to mean search on the internet without regard to the search engine used. This means that the third meaning is more signiﬁcant than
the second meaning. Plaintiﬀs then make the leap, without any competent evidence, that the third meaning is the is the most frequently
used meaning and seek cancellation of the ‘502 and ‘075 Marks because of the frequency with which the word google is used as a verb.
This argument is factually and legally ﬂawed. Factually, Plaintiﬀs
oﬀer no competent evidence in support of their assertion that verb
use is more frequent than non-verb use. Legally, the test for whether
a mark has become generic is not whether its most frequent use is
as an indiscriminate verb, but whether its primary signiﬁcance to a



$)"15&3  53"%&."3,

majority of the consuming public is as a common descriptive term.
Even if the most frequent use of the word google is its third meaning,
Plaintiﬀs’ argument nevertheless fails because there is no evidence to
suggest that the primary signiﬁcance of the word google is the fourth
meaning because the third meaning is most frequently used.
Plaintiﬀs’ claim for trademark cancellation disappears when the
admissible evidence in the record is examined according to the laws
enacted by Congress. It is undisputed that well over 90% of the consuming public understands the word google with respect to searching on the internet as designating not a common name, but a particular brand. This fact establishes that the ﬁrst meaning (a trademark
designating the Google search engine) is more signiﬁcant than is the
fourth meaning (a common descriptive term for search engines in
general) to a vast majority of the consuming public. Therefore, the
‘502 and ‘075 marks are not subject to cancellation. This is true even
though the Court accepts as true that the 51% of the public also understands the third meaning (a verb referring to the act of searching on
the internet using any search engine) – it is undisputed that the ﬁrst
and third meanings are not mutually exclusive and, in fact, coexist.
CONCLUSION
Accepting Plaintiﬀs’ evidence as true and drawing all justiﬁable inferences therefrom in Plaintiﬀs’ favor, a majority of the public uses
the word google as a verb to refer to searching on the internet without regard to search engine used. Giving Plaintiﬀs every reasonable
beneﬁt, a majority of the public uses google-as-verb to refer to the
act of searching on the internet and uses GOOGLE-as-mark to refer
to Defendant’s search engine. However, there is no genuine dispute
about whether, with respect to searching on the internet, the primary
signiﬁcance of the word google to a majority of the public who utilize
internet search engines is a designation of the Google search engine.
Therefore, Defendant is entitled to judgment as a ma er of law that
the ‘075 and ‘502 Marks are not generic.
5SBEFNBSL .BOVBM PG &YBNJOJOH 1SPDFEVSF
 E
$PNCJOFE 5FSNT

When two descriptive terms are combined, the determination of
whether the composite mark also has a descriptive signiﬁcance turns
upon the question of whether the combination of terms evokes a
new and unique commercial impression. If each component retains
its descriptive signiﬁcance in relation to the goods or services, the
combination results in a composite that is itself descriptive. [Cases
cited found SNAP SIMPLY SAFER merely descriptive for “medical
devices, namely, cannulae; medical, hypodermic, aspiration and injection needles; medical, hypodermic, aspiration and injection sy-

" 46#+&$5 ."55&3



ringes”), PATENTS.COM merely descriptive of computer software
for managing a database of records that could include patents and for
tracking the status of the records by means of the Internet), SCREENWIPE generic as applied to premoistened antistatic cloths for cleaning
computer and television screens), and SUPERJAWS merely descriptive for a variety of machine and hand tools including jaws).]
However, a mark comprising a combination of merely descriptive components is registrable if the combination of terms creates a
unitary mark with a unique, nondescriptive meaning, or if the composite has a bizarre or incongruous meaning as applied to the goods.
[Cases cited found SUGAR & SPICE not merely descriptive of bakery
products and SNO-RAKE not merely descriptive of a snow removal
hand tool.]
The Trademark Trial and Appeal Board has held that the addition of the preﬁx “e” does not change the merely descriptive signiﬁcance of a term in relation to goods or services sold or rendered electronically, where the record showed that the “e” preﬁx has become
commonly recognized as a designation for goods or services sold or
delivered electronically. In re Int’l Bus. Machs. Corp. (“We see no difference in the meaning or connotation of ‘e-server’ and ‘eserver,’ and
consider them both to be an abbreviated form of ‘electronic server.’”).
Similarly, with appropriate evidence, the preﬁx “i” or “I” was held
to be understood by purchasers to signify Internet, when used in
relation to Internet-related products or services. In re Zanova, Inc.
(ITOOL merely descriptive of computer software for use in creating
web pages, and custom design of websites for others). In these situations, the examining a orney should provide evidence of use of the
preﬁx “e” or “i” in relation to the goods or services.
The foreign equivalent of a merely descriptive English word is no
more registrable than the English word itself. A word taken from a
well-known foreign modern language, which is, itself, descriptive of
a product, will be so considered when it is a empted to be registered
as a trade-mark in the United States for the same product. [Cases
cited held AYUMI and its Japanese-character equivalent held merely
descriptive for footwear where the evidence, including applicant’s
own admissions, indicated that the primary meaning of applicant’s
mark is “walking,” Chinese characters that mean ORIENTAL DAILY
NEWS merely descriptive of newspapers), and SAPORITO, an Italian word meaning “tasty,” merely descriptive because it describes a
desirable characteristic of applicant’s dry sausage.]
Although words from modern languages are generally translated
into English, the doctrine of foreign equivalents is not an absolute
rule, but merely a guideline. The doctrine should be applied only
when it is likely that the ordinary American purchaser would stop

*#.  6412 E  55"# 

;BPOPWB  6412 E  55"# 

 H
'PSFJHO &RVJWBMFOUT



$)"15&3  53"%&."3,

and translate the foreign word into its English equivalent. The ”ordinary American purchaser” in this context refers to the ordinary American purchaser who is knowledgeable in the foreign language. Deﬁning “ordinary American purchaser” as the “average American buyer”
would write the doctrine out of existence.” The “ordinary American
purchaser” includes all American purchasers, including those proﬁcient in a non-English language who would ordinarily be expected to
translate words into English.
As a general rule, an acronym or initialism cannot be considered descriptive unless the wording it stands for is merely descriptive of the
goods or services, and the acronym or initialism is readily understood
by relevant purchasers to be ”substantially synonymous” with the
merely descriptive wording it represents. [Cases cited held CMS not
substantially synonymous with the grape varietals cabernet, merlot,
and syrah and therefore not merely descriptive for wine, and NKJV
substantially synonymous with merely descriptive term “New King
James Version” and thus merely descriptive of bibles.]

 I
"DSPOZNT



(FPSHJ 0

%FTJHOT

4UBS *OEVTUSJFT *OD W #BDBSEJ  $P -UE
 'E  E $JS 
In June 1996, inspired by the success of ﬂavored vodkas introduced
by leading international companies such as Stolichnaya, Star’s president decided to develop an orange-ﬂavored Georgi vodka. A new
label was designed, consisting of the traditional Georgi label, which
contains a coat of arms and a logo consisting of stylized capital le ers
spelling ‘Georgi’ on a white background, together with three new elements: an orange slice, the words “orange ﬂavored,” and a large
elliptical le er “O” appearing below the “Georgi” logo and surrounding all of the other elements. The “O” was rendered as a vertical oval,
with the outline of the “O” slightly wider along the sides (about one
quarter inch thick) and narrowing at the top and bo om (about one
eighth inch thick); the outline of the “O” is colored orange and decorated with two thin gold lines, one bordering the inside and one
bordering the outside of the outline. Star was apparently the ﬁrst
company to distribute an orange-ﬂavored alcoholic beverage packaged in a bo le bearing a large elliptical orange le er “O.”
In 2000 Bacardi began to develop an orange-ﬂavored rum, which
it ultimately introduced nationally in 2001 under the name ”Bacardi
O.” Bacardi’s line of ﬂavored rums originated in 1995 with ”Bacardi
Limon.” Unlike Bacardi’s other ﬂavored rums, however, Bacardi O
was produced and marketed bearing a distinct label consisting of the

" 46#+&$5 ."55&3



Bacardi logo and bat symbol above a large elliptical le er ”O” against
a clear background.
After sending a cease and desist le er to Bacardi in September
2001, Star ﬁled the instant lawsuit in May 2002.
The district court erred when it described the Star “O” as a basic geometric shape or le er, and therefore rejected inherent distinctiveness and required a showing of secondary meaning. The Star
“O” is not a “common basic shape” or le er, and the district court’s
holding to the contrary was premised on a misunderstanding of this
trademark law concept. Unshaded linear representations of common
shapes or le ers are referred to as “basic.” They are not protectable as
inherently distinctive, because to protect them as trademarks would
be to deprive competitors of fundamental communicative devices essential to the dissemination of information to consumers. However,
stylized le ers or shapes are not “basic,” and are protectable when
original within the relevant market. See Courtenay Communications
Corp. v. Hall (distinguishing case of mark consisting of word displayed with distinctive “typeface, color, and other design elements,”
which was protectable, from cases holding generic words not protectable); compareIn re W.B. Roddenbery Co. (holding design consisting
of colored circle a ached to diﬀerently colored rectangle protectable
as inherently distinctive) withIn re Hillerich & Bradsby Co. (noting that
applicant conceded that unshaded line oval was not inherently distinctive). Star’s “O” is suﬃciently stylized to be inherently distinctive
and therefore protectable as a trademark. It is stylized with respect
to shading, border, and thickness, and each of these design elements
distinguishes it from the simple or basic shapes and le ers that have
been held unprotectable.
The Star “O” design had suﬃcient shape and color stylization to
render it slightly more than a simply linear representation of an ellipse or the le er “O.” It was, furthermore, a unique design in the
alcoholic beverage industry at the time it was introduced. This sufﬁces to establish its inherent distinctiveness and thus its protectability. Furthermore, the Star “O” design is protectable separately from
the other design elements on the Georgi orange-ﬂavored vodka label precisely because the “O” design is itself inherently distinctive.
However, the extent of stylization was marginal at best. The outline
of the “O,” though not uniform, is ordinary in its slightly varying
width, and the interior and exterior borders are also ordinary. The
result is a “thin” or weak mark, which will be entitled to only limited
protection.
.FMUJOH #BE 1SPCMFN
You are the general counsel of Blancorp, a medium-sized scientiﬁc
and industrial chemical supply ﬁrm named for its founder and CEO,

#BDBSEJ 0
$PVSUFOBZ  'E  E $JS 

3PEEFOCFSSZ  6412  55"#

)JMMFSJDI  'E  $$1" 



$)"15&3  53"%&."3,

Walter Blanco. He has been hoping for years to break in to the snowand-ice melter market with his own line of salts for homeowners,
businesses, and cities to spread on streets and sidewalks after snowstorms. Blancorp’s research chemists have been studying a type of
naturally occurring rock salt from Quebec, Canada. Known locally as
le loup bleu (French for “the blue wolf”), this particular variety is notable for its cobalt blue color and its remarkable resistance to clumping. (Some other melters are either naturally or dyed blue, but they
all have lighter shades, Blanco assures you.)
Blanco has informed you that his chemists have succeeded in replicating le loup bleu in the lab, with high purity, the same blue color,
and the same resistance to clumping. He has asked them to start fullscale production immediately, and has come to you to discuss potential trademarks. Give Blanco your advice on which of the following
would be good choices from a legal and business perspectives:
• ALL-NATURAL BLUE
• ICE MELT
• LOUP BLEU
• CLUMPLESS
• COBALT WOLF
• QUIZMARUNK
• Sell the salt in a bag with a line drawing of a wolf
Do you have any other ideas or advice?

#

0XOFSTIJQ

Ownership of trademarks is determined, in the ﬁrst instance, by state
common law. Federal registration is an overlay onto this system; it
mostly assumes, rather than displaces, state law.



5IF TFDPOE (BMU )PVTF

1SJPSJUZ BU $PNNPO -BX

(BMU )PVTF *OD W )PNF 4VQQMZ $PNQBOZ
 48E  ,Z 
The plaintiﬀ, Galt House, Inc., instituted this action to enjoin the defendants, Home Supply Company, and its principal oﬃcer and stockholder, Al J. Schneider, from operating a new hotel in Louisville, Kentucky, under the assumed trade name “Galt House.”
During the Nineteenth Century the Galt House Hotel was a famous hostelry in Louisville with an excellent and widely recognized
reputation. In 1838 the bar-room at the Galt House was the scene of
a killing as a result of which an a orney and judge and his two com-

# 08/&34)*1



panions were indicted for murder. The trial itself is famous in the
annals of Kentucky history.
In 1842 Charles Dickens toured America. In his account in “American Notes,” he was characteristically uncomplimentary in his description of Louisville; he was impressed, however, with the Galt
House. He wrote: “We slept at the Galt House; a splendid hotel; and
were as handsomely lodged as though we had been in Paris, rather
than hundreds of miles beyond the Alleghanies.” In 1858 Charles
Mackay, an English writer, passed through Louisville. In his account
in “Life and Liberty in America” he remarked: ”We crossed in the
steamer to Louisville, and once more found ourselves in a land of
plenty and comfort, in a ﬂourishing city, in an excellent hotel – the
Galt House, one of the best conducted establishments in America.””
The Galt House, located on Main Street at Second Street, occupied separate buildings during its existence as a hotel. The second
Galt House was destroyed by ﬁre in January 1865 at a reported loss
of $1,000,000. The third Galt House, a magniﬁcent structure in its
day, was abandoned as a hotel and ceased operations in 1920. Belknap Hardware Company thereafter occupied the site of the last Galt
House.
Thus, it would appear that since 1920 there has been no use of the
name Galt House in connection with or to describe a hotel. The name
doubtless strikes interest when used in the presence of history buﬀs
and among those familiar with the folklore of Louisville. Among
such cognoscenti the name encourages remembrance of things past.
In February 1964, the plaintiﬀ, Galt House, Inc., incorporated under the laws of this state. In its articles of incorporation it adopted
as its corporate name the term “Galt House.” The plaintiﬀ has no assets and no liabilities; neither does it have corporate books or records.
Plaintiﬀ’s president and sole shareholder is Arch Stallard, Sr., a real
estate broker in Louisville, Kentucky, who specializes in hotel and
motel real estate. Mr. Stallard has on occasions since the date of the
ﬁling of plaintiﬀ’s articles of incorporation made a few sporadic inquiries concerning possible locations for a hotel and considered engaging in an enterprise by which a franchise operation would be effected. These few eﬀorts came to naught and Mr. Stallard testiﬁed
that because of illness and death in his family he had been “laying
dormant.”
The defendant, Home Supply Company, is a Kentucky corporation organized sometime prior to 1950. The defendant, Al J. Schneider, is its president and controlling shareholder. Home Supply Company is active in the business of constructing and operating hotels
in this state. It presently operates a hotel on the Kentucky State
Fair Board property under the assumed name “Executive Inn.” It is
presently engaged in the construction and completion of a high-rise

5IF UIJSE (BMU )PVTF



5IF GPVSUI BOE DVSSFOU (BMU )PVTF

,BOTBT $JUZ 4UBS  'E  UI $JS


$)"15&3  53"%&."3,

hotel on riverfront-development property belonging to an agency of
the City of Louisville.
In April 1969, Home Supply Company, through its president
Schneider, submi ed to the city agency plans of a hotel bearing the
name Galt House. Construction commenced in May 1970. A new
hotel, 26 stories in height with 714 rooms, is now nearly completed
and has aﬃxed a sign bearing the name “The Galt House.” The hotel already has scheduled future conventions and room reservations,
although it will not open until after May 1972. In April 1971, Home
Supply Company applied for and received from the Secretary of State
of Kentucky a registration and service mark of the name “The Galt
House.”
Plaintiﬀ ﬁled suit in August 1971, seeking to enjoin the defendants
from any use of the name Galt House.
As found by the circuit judge, the corporation which operated the
last Galt House was formed in 1911 and its formal corporate existence
expired in 1961. From 1920 to 1961, however, it did not engage in the
hotel business. Therefore, the name Galt House had not been used
in connection with a going business for 49 years when defendants
undertook to use it as the name of their new hotel in 1969.
The primary argument asserted by the plaintiﬀ actually rests
upon a premise that by mere incorporation under a corporate name
it retains the right to exclude others from the use of that name so long
as the corporation legally exists.
In Duﬀ v. Kansas City Star Company, the court held that there is no
such thing as property in a trade-mark except as a right appurtenant
to an established business or trade with which the mark is employed.
This principle was applied to the trade name of a newspaper which
had not been published for eight years. The court decided that since
there was no established business (good will) to which the contested
name a ached, the plaintiﬀ had no right to prevent another from using the name in an active, going business. The court pointed out that
the contested name was no more than the common name of a oncepublished newspaper.
We are also unable to ﬁnd that plaintiﬀ has any standing to enjoin
under the theory that it was placed on the same footing with the former Galt House Corporation whose existence expired by operation
of law in 1961. There was no transfer of the name from the expiring
Galt House Corporation to plaintiﬀ. The former Galt House Corporation at the end of its corporate term of existence as ﬁxed by its articles
terminated its right to do business in 1961. It had not engaged in the
hotel business under its corporate name since 1920. The former Corporation was incapable of possessing a business with a good will or a
corporate trade name. The name did not survive, for there was nothing to which it could be a ached.

# 08/&34)*1



We must only determine whether the plaintiﬀ has the right to prohibit the defendants from using the name. We agree with the trial
judge that the plaintiﬀ has no standing to enjoin the use of the name
by the defendants under the facts of this case.
6OJUFE %SVH $P W 5IFPEPSF 3FDUBOVT $P
 64  
The essential facts are as follows: About the year 1877 Ellen M. Regis,
a resident of Haverhill, Massachuse s, began to compound and distribute in a small way a preparation for medicinal use in cases of
dyspepsia and some other ailments, to which she applied as a distinguishing name the word “Rex” – derived from her surname. The
word was put upon the boxes and packages in which the medicine
was placed upon the market, after the usual manner of a trade-mark.
Subsequently, in the year 1911, petitioner purchased the business
with the trade-mark right, and has carried it on in connection with its
other business, which consists in the manufacture of medicinal preparations, and their distribution and sale through retail drug stores,
known as “Rexall stores,” situate in the diﬀerent States of the Union,
four of them being in Louisville, Kentucky.
Meanwhile, about the year 1883, Theodore Rectanus, a druggist
in Louisville, familiarly known as “Rex,” employed this word as a
trade-mark for a medicinal preparation known as a “blood puriﬁer.”
He continued this use to a considerable extent in Louisville and vicinity, spending money in advertising and building up a trade, so that
– except for whatever eﬀect might ﬂow from Mrs. Regis’ prior adoption of the word in Massachuse s, of which he was entirely ignorant
– he was entitled to use the word as his trade-mark. In the year 1906
he sold his business, including the right to the use of the word, to
respondent; and the use of the mark by him and afterwards by respondent was continuous from about the year 1883 until the ﬁling of
the bill in the year 1912.
Petitioner’s ﬁrst use of the word “Rex” in connection with the sale
of drugs in Louisville or vicinity was in April, 1912, when two shipments of “Rex Dyspepsia Tablets,” aggregating 150 boxes and valued
at $22.50, were sent to one of the “Rexall” stores in that city. Shortly
after this the remedy was mentioned by name in local newspaper advertisements published by those stores. In the previous September,
petitioner shipped a triﬂing amount – ﬁve boxes – to a drug store in
Franklin, Kentucky, approximately 120 miles distant from Louisville.
There is nothing to show that before this any customer in or near
Kentucky had heard of the Regis remedy, with or without the description “Rex,” or that this word ever possessed any meaning to the
purchasing public in that State except as pointing to Rectanus and
the Rectanus Company and their “blood puriﬁer.” That it did and

3FY CMPPE QVSJöFS BEWFSUJTFNFOU

3FYBMM EZTQFQTJB UBCMFUT MBCFM



$)"15&3  53"%&."3,

does convey the la er meaning in Louisville and vicinity is proved
without dispute.
The entire argument for the petitioner is summed up in the contention that whenever the ﬁrst user of a trade-mark has been reasonably diligent in extending the territory of his trade, and as a result of
such extension has in good faith come into competition with a later
user of the same mark who in equal good faith has extended his trade
locally before invasion of his ﬁeld by the ﬁrst user, so that ﬁnally it
comes to pass that the rival traders are oﬀering competitive merchandise in a common market under the same trade-mark, the later user
should be enjoined at the suit of the prior adopter, even though the
la er be the last to enter the competitive ﬁeld and the former have
already established a trade there.
The asserted doctrine is based upon the fundamental error of supposing that a trade-mark right is a right in gross or at large, like a
statutory copyright or a patent for an invention, to either of which, in
truth, it has li le or no analogy. There is no such thing as property
in a trade-mark except as a right appurtenant to an established business or trade in connection with which the mark is employed. The
law of trade-marks is but a part of the broader law of unfair competition; the right to a particular mark grows out of its use, not its mere
adoption; its function is simply to designate the goods as the product
of a particular trader and to protect his good will against the sale of
another’s product as his; and it is not the subject of property except
in connection with an existing business.
The owner of a trade-mark may not, like the proprietor of a
patented invention, make a negative and merely prohibitive use of it
as a monopoly. In truth, a trade-mark confers no monopoly whatever
in a proper sense, but is merely a convenient means for facilitating
the protection of one’s good-will in trade by placing a distinguishing
mark or symbol – a commercial signature – upon the merchandise or
the package in which it is sold.
It results that the adoption of a trade-mark does not, at least in the
absence of some valid legislation enacted for the purpose, project the
right of protection in advance of the extension of the trade, or operate as a claim of territorial rights over areas into which it thereafter
may be deemed desirable to extend the trade. And the expression,
sometimes met with, that a trade-mark right is not limited in its enjoyment by territorial bounds, is true only in the sense that wherever
the trade goes, a ended by the use of the mark, the right of the trader
to be protected against the sale by others of their wares in the place
of his wares will be sustained.
Conceding everything that is claimed in behalf of the petitioner,
the entire business conducted by Mrs. Regis and her ﬁrm prior to
April, 1911, when petitioner acquired it, was conﬁned to the New

# 08/&34)*1



England States with inconsiderable sales in New York, New Jersey,
Canada, and Nova Scotia. There was nothing in all of this to give
her any rights in Kentucky, where the principles of the common law
obtain.
Undoubtedly, the general rule is that, as between conﬂicting
claimants to the right to use the same mark, priority of appropriation determines the question. But the reason is that purchasers have
come to understand the mark as indicating the origin of the wares, so
that its use by a second producer amounts to an a empt to sell his
goods as those of his competitor. The reason for the rule does not
extend to a case where the same trade-mark happens to be employed
simultaneously by two manufacturers in diﬀerent markets separate
and remote from each other, so that the mark means one thing in
one market, an entirely diﬀerent thing in another. It would be a perversion of the rule of priority to give it such an application in our
broadly extended country that an innocent party who had in good
faith employed a trade-mark in one State, and by the use of it had
built up a trade there, being the ﬁrst appropriator in that jurisdiction,
might afterwards be prevented from using it, with consequent injury
to his trade and good-will, at the instance of one who theretofore had
employed the same mark but only in other and remote jurisdictions,
upon the ground that its ﬁrst employment happened to antedate that
of the ﬁrst-mentioned trader.
In this case, as already remarked, there is no suggestion of a sinister purpose on the part of Rectanus or the Rectanus Company. And
it results, as a necessary inference from what we have said, that petitioner, being the newcomer in that market, must enter it subject to
whatever rights had previously been acquired there in good faith by
the Rectanus Company and its predecessor. In that market, until petitioner entered it, “Rex” meant the Rectanus product, not that of Regis.
1MBOFUBSZ .PUJPO *OD W 5FDITQMPTJPO *OD
 'E  UI $JS 
[In 1994, Byron Darrah released an email program he named Coolmail. Darrah made Coolmail available by posting it to a service
named Sunsite, where users with an Internet connection could download it for free. Darrah made Coolmail available under the GNU General Public License, which allows users to copy, distribute, and modify the software as long as they adhere to various conditions, such as
releasing any modiﬁed versions under the GPL.]
We ﬁnd that, under these principles, Darrah’s activities under
the COOLMAIL mark constitute a “use in commerce” suﬃciently
public to create ownership rights in the mark. The distribution was
widespread, and there is evidence that members of the targeted pub-



)FJOFNBOO  '4VQQ  /% *MM


$)"15&3  53"%&."3,

lic actually associated the mark COOLMAIL with the Software to
which it was aﬃxed. Darrah made the software available not merely
to a discrete or select group (such as friends and acquaintances, or
at a trade show with limited a endance), but to numerous end-users
via the Internet. The Software was posted under a ﬁlename bearing
the COOLMAIL mark on a site accessible to anyone who had access
to the Internet. End-users communicated with Darrah regarding the
Software by referencing the COOLMAIL mark in their e-mails. Appellants argue that only technically-skilled UNIX users made use of
the Software, but there is no evidence that they were so few in number to warrant a ﬁnding of de minimis use.
The mark served to identify the source of the Software. The
COOLMAIL mark appeared in the subject ﬁeld and in the text of the
announcement accompanying each release of the Software, thereby
distinguishing the Software from other programs that might perform
similar functions available on the Internet or sold in software compilations. The announcements also apparently indicated that Darrah
was the “Author/Maintainer of Coolmail” and included his e-mail address. The user manual also indicated that the Software was named
“Coolmail.” The German company S.u.S.E. was able to locate Darrah
in order to request permission to use his Software in its product under the mark “Coolmail.” Appellants do not assert that S.u.S.E. was
unaware that the Software was called COOLMAIL when it contacted
Darrah.
Software is commonly distributed without charge under a GNU
General Public License. The suﬃciency of use should be determined
according to the customary practices of a particular industry. That
the Software had been distributed pursuant to a GNU General Public License does not defeat trademark ownership, nor does this in
any way compel a ﬁnding that Darrah abandoned his rights in trademark. Appellants misconstrue the function of a GNU General Public
License. Software distributed pursuant to such a license is not necessarily ceded to the public domain and the licensor purports to retain
ownership rights, which may or may not include rights to a mark.16
Appellants cite Heinemann v. General Motors Corp. for the proposition that Darrah was a “hobbyist” unworthy of common law trademark protection. Heinemann is factually distinguishable from the case
at hand. The plaintiﬀ in Heinemann used a mark in connection with
his automobile before an automobile manufacturer independently
had adopted the same name for a new model. The court held that the
plaintiﬀ had not established common law ownership rights based on
16

Because a GNU General Public License requires licensees who wish to copy,
distribute, or modify the software to include a copyright notice, the license itself is
evidence of Darrah’s eﬀorts to control the use of the COOLMAIL mark in connection with the Software.

# 08/&34)*1



two ﬁndings. First, the court found that because Heinemann’s purpose in using the mark was to “open [at a later date] an automobile
equipment shop which would have capitalized upon the slogan,” he
merely a empted to “reserve a trade or service mark pending the creation of a trade or business ....” The court reasoned as follows:
While the law does not require a nationwide business; an
old, established business; or even a proﬁtable business
for the acquisition of property interests in trade or service
marks, it does require a presently existing trade or business for such acquisition. The exhibits disclose that Plaintiﬀ had only a desire to open a business in futuro. To hold
otherwise would make a trade mark a property right in
gross, instead of a right appurtenant.
The Heinemann court also found that plaintiﬀ Heinemann’s activities
consisted merely of occasionally racing or displaying the automobile
at fairs as a hobby, as evidenced by his testimony that he was employed at an oil company. Here, Darrah did not a empt to “warehouse” the mark by promoting a product he merely intended to develop and distribute at a later date. Darrah’s use of the mark to designate the distributed Software and each subsequent version thereof
indicates that his use was not mere sporadic or token use. Furthermore, unlike Heinemann, Darrah activities pertained to his chosen
profession. Darrah is employed as a computer systems administrator, which entails the management and oversight of computer networks and systems as well as the development of software in support
thereof.
Appellants also rely on DeCosta v. Columbia Broad. Sys., Inc. to
argue that Darrah is an eleemosynary individual and therefore unworthy of protection under unfair competition laws. The DeCosta
court did not hold that the that the absence of a proﬁt-oriented enterprise renders one an eleemosynary individual, nor did it hold that
such individuals categorically are denied protection.18 Common law
unfair competition protection extends to non-proﬁt organizations because they nonetheless engage in competition with other organizations. Thus, an eleemosynary individual that uses a mark in connection with a good or service may nonetheless acquire ownership rights
in the mark if there is suﬃcient evidence of competitive activity.
Here, Darrah’s activities bear elements of competition, notwithstanding his lack of an immediate proﬁt-motive. By developing and
distributing software under a particular mark, and taking steps to
18

It is unlikely that the plaintiﬀ’s activities in De Costa—costumed performances
and distribution of his picture at local rodeos, parades, hospitals, etc. – would
generate a “public association” suﬃcient to confer him common law trademark
ownership rights.

%F$PTUB  'E   TU $JS




$)"15&3  53"%&."3,

avoid ceding the Software to the public domain, Darrah made eﬀorts
to retain ownership rights in his Software and to ensure that his Software would be distinguishable from other developers who may have
distributed similar or related software. Competitive activity need
not be fueled solely by a desire for direct monetary gain. Darrah derived value from the distribution because he was able to improve his
Software based on suggestions sent by end-users. Just as any other
consumers, these end-users discriminate among and share information on available software. It is logical that as the Software improved,
more end-users used his Software, thereby increasing Darrah’s recognition in his profession and the likelihood that the Software would be
improved even further.
In light of the foregoing, the use of the mark in connection with the
Software constitutes signiﬁcant and substantial public exposure of a
mark suﬃcient to have created an association in the mind of public.

1MBJOUJòhT
XFCTJUF
MPHP
BU
IUUQIFBMUITPVSDFDIJSPQSBDUJDDPN

%FGFOEBOUhT
XFCTJUF
MPHP
IUUQIFBMUITPVSDFDIJSPDPN

BU

%VEMFZ W )FBMUI4PVSDF $IJSPQSBDUJD *OD
 ' 4VQQ E  8%/: 
[Plaintiﬀ used the mark HEALTHSOURCE CHIROPRACTIC for his
chiropractic practice in Rochester, New York starting in 2003. Defendant started franchising chiropractic practices under the name
HEALTHSOURCE CHIROPRACTIC in 2006, initially in Ohio. It
quickly expanded to 325 franchisees nationwide. It awarded a franchise in Rochster to one Dr. Divito, which opened in April 2007.]
The Plaintiﬀ contends that he is the senior user of the HealthSource Chiropractic mark not only in the greater Rochester area but
also on the internet.
Geographical zones of exclusivity developed to protect the rights
of concurrent, innocent adopters who used the same mark in diﬀerent
geographic areas. There is li le likelihood of confusion, deception,
or mistake when a mark is used by diﬀerent businesses in distinct regions of the country. Common law trademark rights only extend to
the territories in which the mark’s adopter sells its products, renders
its services, establishes recognition of its mark, or draws its trade. A
user of a mark who does not seek federal registration risks the possibility that another user will independently adopt the same mark
and establish exclusive rights to use the mark in a remote area. The
trademark laws allow concurrent use of the same mark by multiple
adopters so long as each adopter’s use of the mark does not unreasonably intrude on another user’s geographic zone of exclusivity. By
allowing concurrent use of a mark, the trademark laws tolerate a certain amount of confusion.
By claiming exclusivity to the HealthSource Chiropractic mark on
the internet, the Plaintiﬀ assumes that the internet is a territory in

# 08/&34)*1



which he can establish exclusive rights. The internet is not, however,
a geographic territory to be subdivided; instead, it is a global communication medium that is accessible from anywhere on the planet.
The internet has become vital for local, regional, national, and international communication. It is used for selling, advertising, and marketing products and services as well as communicating with clients and
customers. An internet presence has become crucial for businesses of
all sizes, whether they operate locally or nationally.
The rights of concurrent users would be substantially harmed if
one user were able to monopolize the internet to the exclusion of other
lawful users of the same mark. Unlike national advertising which
would often be cost-prohibitive for a local or regional user, the internet is an almost-necessary tool for a user to develop its business and
remain competitive within its exclusive territory. Consequently, this
Court concludes that neither party can claim exclusive rights to the
internet.
Even though concurrent, lawful users of a mark should be allowed
to use their marks on the internet, use on the internet cannot be manipulated to intrude on another’s territory in bad faith. For instance,
it would be improper for a user to target internet advertisements to
consumers within another user’s exclusive territory or to advertise
on locally focused web sites that target that market.
In this case, the Defendants have taken reasonable measures to
ensure that they are not using the HealthSource Chiropractic mark
on the internet to intrude into the Plaintiﬀ’s territory. The Defendants have removed Dr. Divito’s practice completely from HealthSource Inc.’s web site. Dr. Divito maintains his own web site,
rochesterspinalcare.com, for his Rochester practice and only uses the
HealthQuest mark on his web site. The Plaintiﬀ has presented no
evidence that indicates the Defendants have used the HealthSource
mark on the internet to speciﬁcally target the Rochester market.
A trademark owner cannot reasonably expect to have exclusive
use of a term on the internet. Defendants presented evidence that as
of 2008 there were 754 registered domain names with that included
the term “healthsource.” Users of a mark must develop ways to distinguish themselves on the internet beyond resorting to the trademark laws.
$SF"HSJ *OD W 64"/" )FBMUI 4DJFODFT *OD
 'E  UI $JS 
In a contest involving competing products claiming trademark priority, the district court determined, in order to acquire priority, a “use
in commerce” means a lawful use – here, a use compliant with federal
labeling requirements. We agree.
In the spring of 2001, Appellant CreAgri began selling Olivenol, a



$)"15&3  53"%&."3,

dietary supplement containing an apparently beneﬁcial antioxidant
found in olives called hydroxytyrosol. At the time, Olivenol’s label indicated that each tablet contained 25mg of hydroxytyrosol, the product’s primary active ingredient. CreAgri now admits that each tablet
contains at most 3mg of hydroxytyrosol and that Olivenol was, therefore, inaccurately labeled.
On June 18, 2002 – more than a year after CreAgri began selling
Olivenol – Appellee USANA ﬁled an intent to use application with
the Patent and Trademark Oﬃce asserting that it intended to begin
selling a series of vitamins, minerals, and nutritional supplements
containing an ingredient called Olivol, which – like Olivenol – is an
olive extract containing apparently beneﬁcial polyphenols. USANA
began selling these products in August 2002, the PTO granted USANA’s application, and OLIVOL is now listed on the principal register with a priority date of June 18, 2002. The present suit arises because, according to CreAgri, the name of USANA’s Olivol ingredient
is confusingly similar to the name of its own Olivenol product and,
therefore USANA is infringing upon the trademark rights CreAgri
acquired when it began selling Olivenol more than a year earlier.
If “use in commerce” were the only requirement for acquiring
trademark rights,9 then CreAgri would have an easier path to establishing priority of its mark because it began selling Olivenol more
than one year before USANA’s intent to use application was ﬁled.
But the inquiry does not stop with use in commerce. It has long been
the policy of the PTO’s Trademark Trial and Appeal Board that use
in commerce only creates trademark rights when the use is lawful.
The rationale for this rule is twofold. First, as a logical ma er, to
hold otherwise would be to put the government in the anomalous
position of extending the beneﬁts of trademark protection to a seller
based upon actions the seller took in violation of that government’s
own laws. Second, as a policy ma er, to give trademark priority to
a seller who rushes to market without taking care to carefully comply with the relevant regulations would be to reward the hasty at the
expense of the diligent.
By CreAgri’s own admission, each tablet sold under the Olivenol
name before June 18, 2002 contained, at most, 3mg of hydroxytyrosol,
while Olivenol’s label claimed that each tablet contained either 25mg
or 5mg of this nutrient. 21 C.F.R. § 101.9(g)(4)(i), however, requires
that the actual amount of a nutrient added to a product be “at least
equal to the value for that nutrient declared on the label.” Because
the actual amount of hydroxytyrosol (at most 3mg) was less than the
values for hydroxytyrosol declared on Olivenol’s labels (25mg and
5mg), CreAgri’s product was, at all relevant times, in violation.
Nexus

# 08/&34)*1



There must be some nexus between use of a mark and an alleged violation before it can be said that the unlawfulness of a sale or shipment
has resulted in a trademark’s invalidity. CreAgri argues that its labeling violation was collateral to its use of the Olivenol mark and, thushe former should not render the la er “unlawful.”
We neither adopt nor reject this rule because, even if the rule were
adopted, CreAgri could not beneﬁt from it. While it may be possible
to conceive of a situation in which violation of a law in connection
with a trademarked product would have no eﬀect on the rights inuring in that trademark, the nexus between a misbranded product and
that product’s name, particularly one designed for human consumption, is suﬃciently close to justify withholding trademark protection
for that name until and unless the misbranding is cured.
Materiality
CreAgri’s ﬁnal argument with respect to the apparent unlawfulness
of its use of “Olivenol” in commerce prior to USANA’s priority date
is that the labeling defect was so harmless or de minimis that it should
be excused as “immaterial” under General Mills, Inc. v. Health Valley
Foods(holding that a labeling defect is “material” only when it is “of
such gravity and signiﬁcance that the usage must be considered unlawful – so tainted that, as a ma er of law, it can create no trademark
rights”).
General Mills involved a dispute between Health Valley Foods
(seller of Fiber 7 Flakes cereal) and General Mills, Inc. (seller of Fiber
One cereal), in which the former accused the la er of not having
lawfully used “Fiber One” in commerce when the la er applied for
trademark registration. Although the ﬁrst eighteen boxes of Fiber
One – indeed, all boxes sold before General Mills applied for trademark registration of the Fiber One mark – were mislabeled under the
FDCA, General Mills noticed the error, promptly corrected it, and
then sold over 600,000 correctly labeled boxes to consumers before
Health Valley Foods even applied to register “Fiber 7 Flakes.” Under
these facts, the Trademark Trial and Appeal Board concluded that
cancelling Fiber One’s registration based on the original eighteen mislabeled boxes would be “Draconian.”
This case is categorically diﬀerent. Whereas General Mills corrected its labeling error before its competitor’s priority date – thus
eventually establishing the “lawful use in commerce” necessary for
trademark protection – CreAgri did not correct its labeling error before USANA’s priority date, and thus, there is not a single instance
of “lawful use in commerce” prior to June 18, 2002 upon which CreAgri can base its claim of priority. Accordingly, we need not decide
whether to adopt the generamills test for materiality; by any deﬁnition, Olivenol’s defect – which existed as to every bo le of Olivenol

(FOFSBM .JMMT  6412E  55"#


5IF TBMF PG NBSJKVBOB JT MFHBM VOEFS
TPNF TUBUFTh MBXT CVU SFNBJOT JMMFHBM
VOEFS GFEFSBM MBX *O
*O SF .PSHBO #SPXO
 6412E  55"# 
UIF 55"# SFKFDUFE BO BQQMJDBUJPO
GPS UIF TFSWJDF NBSL )&3#"- "$$&44
GPS SFUBJM TUPSF TFSWJDFT GFBUVSJOH
IFSCT 5IF BQQMJDBOUhT TQFDJNFO PG
VTF TIPXFE B HSFFO DSPTT UIF TZNCPM
PG UIF PSHBOJ[FE NFEJDBM NBSJKVBOB
JOEVTUSZ BOE JUT XFCTJUF TIPXFE
B QJDUVSF PG B NBSJKVBOB QMBOU 5IF
BQQMJDBOU BSHVFE UIBU JU XBT BMTP
TFMMJOH IFSCT  MFHBM VOEFS TUBUF BOE
GFEFSBM MBX  CVU UIF 55"# EJTBHSFFE
SFBTPOJOH UIBU UIF NBSL XBT CFJOH
VTFE JO DPOOFDUJPO XJUI TBMFT PG
B TQFDJöD TVCTUBODF NBSJKVBOB
UIBU GBMMT XJUIJO CPUI UIF TFSWJDFT
JEFOUJöDBUJPO BOE UIF QSPIJCJUJPOT PG
UIF <GFEFSBM ESVH MBXT>



$)"15&3  53"%&."3,

sold prior to the competing registrant’s priority date – was material.
C
Because CreAgri’s admi ed violation cannot be deemed collateral to
use of the Olivenol mark, excused, or overlooked as immaterial, it follows that the Olivenol mark was not lawfully used in commerce prior
to Olivol’s June 18, 2002 priority date. As such, USANA’s mark has
priority over CreAgri’s mark, and a trademark infringement action
by CreAgri against USANA cannot stand.
#JMHFXBUFS #JMMT 1SPCMFN
Consider the following sequence of events. Who has priority in Baltimore? In Sea le? In Chicago?
• A uses BILGEWATER BILL’S in Baltimore.
• B uses BILGEWATER BILL’S in Sea le.



'FEFSBM 3FHJTUSBUJPO

B 3FHJTUSBUJPO
-BOIBN "DU
 64$ f 
-BOIBN "DU f 
"QQMJDBUJPO GPS SFHJTUSBUJPO y

(a)

8IP JT UIF PXOFS PG B USBEFNBSL

 64$ f 
-BOIBN "DU f 
$FSUJöDBUFT PG SFHJTUSBUJPO

(b)

Application for use of trademark. –
(1) The owner of a trademark used in commerce may request registration of its trademark on the principal register
hereby established by paying the prescribed fee and ﬁling
in the Patent and Trademark Oﬃce an application and a
veriﬁed statement, in such form as may be prescribed by
the Director, and such number of specimens or facsimiles
of the mark as used as may be required by the Director.

Certiﬁcate as prima facie evidence. – A certiﬁcate of registration
of a mark upon the principal register provided by this chapter
shall be prima facie evidence of the validity of the registered
mark and of the registration of the mark, of the owner’s ownership of the mark, and of the owner’s exclusive right to use
the registered mark in commerce on or in connection with the
goods or services speciﬁed in the certiﬁcate, subject to any conditions or limitations stated in the certiﬁcate.
(c) Application to register mark considered constructive use. – Contingent on the registration of a mark on the principal register provided by this chapter, the ﬁling of the application to register
such mark shall constitute constructive use of the mark, conferring a right of priority, nationwide in eﬀect, on or in connection

# 08/&34)*1



with the goods or services speciﬁed in the registration.
#VSHFS ,JOH PG 'MPSJEB *OD W )PPUT
 'E  UI $JS 
Plaintiﬀ Burger King of Florida, Inc. opened the ﬁrst BURGER KING
restaurant in Jacksonville, Florida, in 1953. In July, 1961, plaintiﬀs
opened their ﬁrst Illinois BURGER KING restaurant in Skokie. Thereafter, on October 3, 1961, plaintiﬀs’ certiﬁcate of federal registration
of the mark was issued. Subsequently, plaintiﬀs opened a restaurant in Champaign, Illinois, and at the time of the trial in November,
1967, were operating more than ﬁfty BURGER KING restaurants in
the state of Illinois.
In 1957 the defendants, who had been operating an ice cream business in Ma oon, Illinois, opened a BURGER KING restaurant there.
In July, 1959, they registered that name under Illinois law as their
trade mark, without notice of plaintiﬀs’ prior use of the same mark.
On September 26, 1962, the defendants, with constructive knowledge
of plaintiﬀs’ federal trade mark, opened a second similar restaurant,
in Charleston, Illinois.
We hold that plaintiﬀs’ federal registration of the trade mark
BURGER KING gave them the exclusive right to use the mark in Illinois except in the Ma oon market area in Illinois where the defendants, without knowledge of plaintiﬀs’ prior use, actually used the
mark before plaintiﬀs’ federal registration. The defendants did not
acquire the exclusive right they would have acquired by their Illinois
registration had they actually used the mark throughout Illinois prior
to the plaintiﬀs’ federal registration.
Plaintiﬀs agree that the defendants as prior good faith users are to
be protected in the area that they had appropriated. Thus, the question narrows to what area in Illinois the defendants have appropriated by virtue of their Illinois registration.
At common law, defendants were entitled to protection in the
Ma oon market area because of the innocent use of the mark prior
to plaintiﬀs’ federal registration. They argue that the Illinois Trade
Mark Act was designed to give more protection than they already
had at common law, and that various provisions of the Illinois Act
indicate an intention to aﬀord Illinois registrants exclusive rights to
use trade marks throughout the state, regardless of whether they actually used the marks throughout the state or not. However, the Act
itself does not express any such intention. Moreover, we think that
whether or not Illinois intended to enlarge the common law with respect to a right of exclusivity in that state, the Illinois Act does not
enlarge its right in the area where the federal mark has priority.
The defendants argue also that unless they are given the right to

%FGFOEBOUhT SFTUBVSBOU

1MBJOUJòhT MPHP

-PHP VTFE CZ QMBJOUJòhT GSBODIJTFF JO
"VTUSBMJB $BO ZPV HVFTT UIF CBDL
TUPSZ



$)"15&3  53"%&."3,

exclusive use throughout Illinois, many persons from all parts of Illinois in our current mobile society will come in contact with the defendants’ business and will become confused as to whether they are
ge ing the defendants’ product, as they intended.
We are not persuaded by this argument. Defendants have not
shown that the Illinois public is likely to confuse the products furnished by plaintiﬀs and by defendants. We are asked to infer that
confusion will exist from the mere fact that both trade marks co-exist
in the state of Illinois. The mere fact that some people will travel from
one market area to the other does not, of itself, establish that confusion will result.
#JMHFXBUFS #JMMhT 1SPCMFN 3FEVY
1. Consider the following sequence of events. Who has priority in
Baltimore? In Sea le? In Chicago?
• A uses BILGEWATER BILL’S in Baltimore.
• B uses BILGEWATER BILL’S in Sea le.
• A ﬁles for federal trademark registration under § 1(a).
2. Consider the following sequence of events. Who has priority in
Baltimore? In Sea le? In Chicago?
• A uses BILGEWATER BILL’S in Baltimore.
• B uses BILGEWATER BILL’S in Sea le.
• B ﬁles for federal trademark registration under § 1(a).
3. Consider the following sequence of events. Who has priority in
Baltimore? In Sea le? In Chicago?
• A uses BILGEWATER BILL’S in Baltimore.
• B uses BILGEWATER BILL’S in Sea le.
• A ﬁles for federal trademark registration under § 1(a).
• B ﬁles for federal trademark registration under § 1(a).
C

*OUFOUUP6TF "QQMJDBUJPOT
-BOIBN "DU

 64$ f 
-BOIBN "DU f 
"QQMJDBUJPO GPS SFHJTUSBUJPO y

(b)

Application for bona ﬁde intention to use trademark. –
(1) A person who has a bona ﬁde intention, under circumstances showing the good faith of such person, to use a
trademark in commerce may request registration of its
trademark on the principal register hereby established by
paying the prescribed fee and ﬁling in the Patent and
Trademark Oﬃce an application and a veriﬁed statement,
in such form as may be prescribed by the Director.

# 08/&34)*1



(d) Veriﬁed statement that trademark is used in commerce. –
(1) Within six months after the date on which the notice of allowance with respect to a mark is issued to an applicant under subsection (b) of this section, the applicant shall ﬁle in
the Patent and Trademark Oﬃce, together with such number of specimens or facsimiles of the mark as used in commerce as may be required by the Director and payment
of the prescribed fee, a veriﬁed statement that the mark is
in use in commerce and specifying the date of the applicant’s ﬁrst use of the mark in commerce and those goods
or services speciﬁed in the notice of allowance on or in connection with which the mark is used in commerce. Subject
to examination and acceptance of the statement of use, the
mark shall be registered.
(2) The Director shall extend, for one additional 6-month period, the time for ﬁling the statement of use under paragraph (1), upon wri en request of the applicant before the
expiration of the 6-month period provided in paragraph
(1). In addition to an extension under the preceding sentence, the Director may, upon a showing of good cause by
the applicant, further extend the time for ﬁling the statement of use under paragraph (1) for periods aggregating
not more than 24 months, pursuant to wri en request of
the applicant made before the expiration of the last extension granted under this paragraph.
,FMMZ 4FSWJDFT *OD W $SFBUJWF )BSCPS --$ <*>
 ' 4VQQ E  &% .JDI 
This is a trademark dispute. Plaintiﬀs/Counter–Defendants Kelly
Services, Inc. and Kelly Properties, LLC (collectively, “Kelly”) and
Defendant/Counter–Plaintiﬀ Creative Harbor, LLC (“Creative Harbor”) each developed a mobile application that provides job searching and job placement tools. Now, Kelly and Creative Harbor dispute
which company has priority to the trademark “WorkWire.” Creative
Harbor has ﬁled two “intent to use” applications with the United
States Patent and Trademark Oﬃce (the “Creative ITUs”), and Creative Harbor claims priority based upon those ﬁlings. Kelly counters
that it has priority because it used the mark in commerce before Creative Harbor ﬁled the Creative ITUs.
FACTUAL BACKGROUND
A. The Kelly Workwire App



$)"15&3  53"%&."3,

Kelly provides career development information and job placement
tools to employers and prospective employees. In early 2013, Kelly
began developing an iPad application that would provide users
with access to personnel placement services, career information, job
searching tools, and a Kelly branch oﬃce locator. Kelly intended
to distribute the application through the Apple App Store. Kelly
decided to call its application “WorkWire” (the “Kelly WorkWire
App”).
Kelly completed the development of the Kelly WorkWire App on
February 4, 2014. That same day, Kelly submi ed the Kelly WorkWire App to Apple’s iTunes Connect, an Internet-based tool that allows a software developer to submit an application for sale in the
Apple App Store, pending Apple’s approval of the application.
Approximately one week later, on February 10, 2014, Apple informed Kelly that the Kelly WorkWire App was rejected because of
a problem with the application’s metadata. The next day, Kelly resubmi ed the Kelly WorkWire App for Apple’s review.
On February 17, 2014, Apple informed Kelly that the Kelly WorkWire App had been approved and was “ready for sale.” However,
Apple’s designation of the Kelly WorkWire App as “ready for sale”
did not immediately make the Kelly WorkWire App available for the
public to download from the Apple App Store. The Kelly WorkWire
App was ﬁrst released to the public via the Apple App Store on February 19, 2014, sometime after 8:11 p.m. Eastern Standard Time. A consumer ﬁrst downloaded the Kelly WorkWire App from the Apple
App Store on February 20, 2014.
B. The Creative WorkWire App

,FMMZhT 8PSL8JSF BQQ MPHP

In September 2013, Christian Jurgensen (“Jurgensen”), an entrepreneur based in Los Angeles, California, independently came
up with an idea for a mobile application for use by employers and
prospective employees. Jurgensen decided to call his application
“WorkWire” (the “Creative Workwire App”).
In early February 2014, Jurgensen formed Creative Harbor as
the limited liability company responsible for the Creative WorkWire
App. At approximately the same time, Creative Harbor hired an intellectual property a orney to provide advice on trademark protection.
On February 16, 2014, the a orney informed Creative Harbor that the
trademark for “WorkWire” was available.
Three days later, on February 19, 2014, Creative Harbor ﬁled the
Creative ITUs with the United States Patent and Trademark Oﬃce
(the “USPTO”).1 The Creative ITUs were for the mark “WorkWire”
1

As explained further below, an intent to use (“ITU”) application is an anticipatory application for registration of a trademark based on the applicant’s intent to

# 08/&34)*1



(hereinafter the “Mark”). The Creative ITUs were ﬁled at 6:28 p.m.
and 7:56 p.m. Eastern Standard Time.
Creative Harbor has tried to make the Creative WorkWire App
available for download by the public through the Apple App Store.
However, Apple will not accept the Creative WorkWire App for posting in the Apple App Store because the “WorkWire” name is already
being used by the Kelly WorkWire App. Creative Harbor acknowledges that it has not used the Mark in commerce and therefore has
not completed registration of the Mark.
PROCEDURAL HISTORY
On March 10, 2014, Creative Harbor’s counsel sent a “cease and desist” le er to Kelly. Creative Harbor stated that Kelly’s use of the
Mark in connection with the Kelly WorkWire App “constitutes trademark infringement and unfair competition under federal and state
law.” Creative Harbor therefore “demand[ed] that Kelly ... cease all
use of the term ‘WorkWire’....” In response, Kelly ﬁled this declaratory judgment action against Creative Harbor.
ANALYSIS
A. Kelly Did Not Use the Mark in Commerce Before Creative Filed the
Creative ITUs, and Thus Kelly Does Not Have Priority Based on Its
Alleged Prior Use
Ordinarily, priority to a mark is established “as of the ﬁrst actual use
of [the] mark” in commerce. . However, the Lanham Act allows a
person not yet using a mark to ﬁle an anticipatory application for
registration – i.e., an ITU application – on the basis of an intent to use
the mark in the future. If the ITU applicant later uses the mark in a
commercial transaction and ﬁles a statement of use with the USPTO
within the prescribed time frame, the mark is registered and the date
the ITU application was ﬁled becomes the applicant’s constructiveuse date. This gives the [ITU] applicant priority-of-use over anyone
who adopts the mark after the constructive-use date.
Kelly argues that it used the Mark in commerce before Creative
Harbor ﬁled the Creative ITUs and that Kelly therefore has priority
to the Mark over Creative Harbor. Creative Harbor contends that
Kelly did not use the Mark in commerce before the Creative ITUs
were ﬁled and, thus, that Kelly does not have priority over Creative
Harbor. Accordingly, the issue with respect to priority is whether
Kelly actually used the Mark in commerce before Creative Harbor
ﬁled the Creative ITUs. The Court holds that Kelly did not.
use the mark in the future. Under certain circumstances, an ITU application establishes the applicant’s priority to the trademark over another person who adopted
the trademark after the ITU was ﬁled.

$SFBUJWF )BSCPShT 8PSL8JSF MPHP


 64$ f 

"MMBSE  'E  UI $JS 

$)"15&3  53"%&."3,

Under the Lanham Act, “[t]he term ‘use in commerce’ means the
bona ﬁde use of a mark in the ordinary course of trade, and not made
merely to reserve a right in a mark.”. Use in commerce requires a
genuine commercial transaction or an a empt to complete a genuine
commercial transaction. The use need not be extensive nor result in
deep market penetration or widespread recognition. However, there
has to be an ”open” use, that is to say, a use has to be made to the relevant class of purchasers or prospective purchasers. An ”internal” use
cannot give rise to priority rights to a mark. S Indeed, the talismanic
test for use in commerce is whether or not the use was suﬃciently
public to identify or distinguish the marked goods in an appropriate segment of the public mind as those of the adopter of the mark.
Applying this test in Allard Enters., Inc. v. Advanced Programming
Resources, Inc., the Sixth Circuit found suﬃcient public use when a
claimant oﬀered its services to potential customers through “numerous solicitations” bearing the mark.
Kelly contends that it used the Mark in commerce on February 4,
2014, when it submi ed the Kelly Workwire App to iTunes Connect
for Apple’s review. Kelly argues that its submission constitutes use
in commerce because it “engaged Apple, an unrelated company, at
arms-length, in the ordinary course of trade and subject to Apple’s
software developer’s requirements.” But Kelly has not shown that
its submission of the Kelly WorkWire App to Apple was suﬃciently
open or public to identify or distinguish its application in the minds
of consumers. To the contrary, the bilateral exchange between Kelly
and iTunes Connect provided no notice of the Kelly WorkWire App
to potential consumers – i.e., persons who might eventually download the Kelly WorkWire App from the Apple App Store. Indeed,
by merely submi ing the Kelly WorkWire App for Apple’s review,
Kelly did not make the Kelly WorkWire App available for download
by the public. At best, Kelly’s submission was a preparatory step to
making the Kelly WorkWire App available to consumers. an applicant’s preparations to use a mark in commerce are insuﬃcient to constitute use in commerce.
B. Creative Harbor is Not Entitled to a Declaration That it Has Priority At
this Time
In its Motion, Creative Harbor seeks summary judgment “on the issue of priority in its right to use the Mark.” But Creative Harbor has
not yet established its priority. All that Creative Harbor has done is
ﬁle the Creative ITUs. The Creative ITUs – in and of themselves – do
not establish Creative Harbor’s priority to the Mark. Rather, the Creative ITUs merely establish Creative Harbor’s constructive-use date,
contingent on Creative Harbor’s registration of the Mark. Thus, in order to establish its priority, Creative Harbor must actually complete

# 08/&34)*1



the registration of the Mark by using the Mark in commerce and ﬁling a statement of use with the USPTO within the prescribed time
frame. Creative Harbor acknowledges that it has not yet used the
Mark. Accordingly, while Creative Harbor may establish its priority
at some point in the future, it is not now entitled to the declaration
that it seeks here.
C. Creative Harbor’s Additional Counterclaims Fail as a Ma er of Law
As noted above, Creative Harbor asserts Additional Counterclaims
against Kelly for unfair competition, trademark dilution, and intentional interference with prospective business. Each of the Additional
Counterclaims is based on Creative Harbor’s assertion that Kelly infringed on Creative Harbor’s alleged priority rights to the Mark. Creative Harbor says that it established those rights by ﬁling the Creative
ITUs. But an intent-to-use application does not, by itself, confer any
rights enforceable against others.
,FMMZ 4FSWJDFT *OD W $SFBUJWF )BSCPS --$ <**>
 ' 4VQQ E  8% .JDI 
The evidence makes clear that Creative Harbor had a “ﬁrm” intent to
use the Mark in connection with an iPhone application that connected
job seekers with employers. But evidence that Creative Harbor intended to use the Mark with respect to some of the goods and services
listed in the Creative ITUs does not contradict Kelly’s evidence that
Creative Harbor lacked a ﬁrm intent to use the Mark on several of
the other services and goods listed in the ITUs. Kelly has identiﬁed
sworn deposition testimony by Creative Harbor’s CEO Christian Jurgensen indicating that (1) in many respects, Creative Harbor merely
intended to reserve a right in the Mark and (2) Creative Harbor lacked
a ﬁrm intent to use the Mark with respect to several of the goods and
services listed in the Creative ITUs. Kelly directs the Court to the
following representative portions of Mr. Jurgensen’s testimony:
• Mr. Jurgensen conceded that at the time his a orney drafted
the Creative ITUs he (Jurgensen) “had clear ideas for some of
them, and some of them were meant for future exploration.”
• In the Goods ITU, Creative Harbor stated that it intended to use
the Mark with “computer game software,” but Mr. Jurgensen
testiﬁed that Creative Harbor did “not” intend to use the Mark
“with a game.”
• In the Services ITU, Creative Harbor said that it intended to use
the Mark in connection with “business consulting” services, but
Mr. Jurgensen conceded that he “wanted to make sure [that]
was there included” because the company “could” perhaps perform those services “at some point” in the future.



4QJSJUT *OUhM  6412E  55"#

8IFSF EPFT UIJT MFBWF UIF QBSUJFT JO UIF
DPVSUT "OE JO UIF "QQMF "QQ 4UPSF

$)"15&3  53"%&."3,

Critically, Creative Harbor has not identiﬁed any objective evidence
that it had a bona ﬁde intent to use the Mark in connection with many
of services and goods listed on the Creative ITUs, such as employee
relations information services, business consulting services, professional credentialing veriﬁcation services, computer game software,
and/or computer hardware for integrating text and audio.
Absent fraud, an ITU applicant may cure an overbroad listing
of goods and/or services by deleting from its application the goods
and/or services on which it lacks a bona ﬁde intent to use the mark.
In Spirits Int’l, B.V. v. S.S. Taris Zeytin Ve Zeytinyagi Tarim Satis Kooperatiﬂeri Birligi, the TTAB did not suggest that a tribunal may properly
delete items that an applicant has not, itself, undertaken to delete. Instead, the TTAB said that because the applicant had failed to make
the required deletions, the appropriate remedy was to void the entire classes containing the goods for which the required intent was
lacking. Application of the Spirits Int’l framework leads the Court to
invalidate the Creative ITUs in their entirety.
#JMHFXBUFS #JMMT 1SPCMFN 3F3FEVY
Consider the following sequence of events. Who has priority in Baltimore? Who has priority in Sea le? Who has priority in Chicago?
• B ﬁles a § 1(b) intent-to-use application for BILGEWATER
BILL’S.
• A uses BILGEWATER BILL’S in Baltimore
• B uses BILGEWATER BILL’S in Sea le.
• B ﬁles a § 1(d) statement of use.



$PMMBCPSBUJPOT

#PPHJF ,JOHT W (VJMMPSZ
 4PE  -B $U "QQ 
In this action, plaintiﬀ seeks to enjoin the defendant, Clinton Guillory,
who is also known and sometimes referred to herein as “Clint West,”
from using the trade name “The Boogie Kings.” The suit was instituted by “The Boogie Kings,” an unincorporated association doing
business under that trade name, represented herein by three of the
oﬃcers or representatives of that association. The defendant ﬁled an
answer and a reconventional demand, in which he alleges that he has
the exclusive right to use that trade name, and he prays for judgment
enjoining plaintiﬀ from using it.
The evidence shows that in 1955 Douglas Ardoin and Harris
Miller formed a dance band or orchestra, and they mutually agreed
to call themselves “The Boogie Kings.” Other musicians joined the

# 08/&34)*1



band thereafter, and in 1964 it was composed of ten members. The
band was never incorporated and no formal partnership agreement,
oral or wri en, was ever entered into. The band functioned as an
organization with a deﬁnite membership, however, and as an organized band it acquired movable property and entered into contracts
for playing engagements and other ma ers. The evidence shows that
since the initial creation of the orchestra, the members from time to
time have elected one of their number to serve as “leader.” Although
there is some conﬂict in the testimony, we think the evidence establishes that all major decisions aﬀecting the organization, the assets
and the operations of the band have been made by a majority vote of
the members.
Ardoin was elected and served as the ﬁrst leader of the band, and
he was succeeded by Miller. Later, Ardoin was reelected to be the
leader, and he served as such until he withdrew completely from the
band in 1963. Thereafter, he discontinued his career as a musician.
Miller succeeded Ardoin as leader in 1963, and he served as such until May, 1964, when a dispute arose between Miller and most of the
other members relative to a playing engagement. As the result of that
dispute, Miller withdrew as a member of the band.
Defendant, Guillory, joined the band as a drummer and vocalist
in 1963. Immediately after Miller withdrew in May, 1964, Guillory
was elected by the other members as leader. As the featured vocalist
in the band, he was known professionally as “Clint West.” In order
to capitalize on his popularity as a singer, the name of the band was
changed to “Clint West and the Boogie Kings,” this change of name
being made after defendant became the leader and with the approval
of a majority of the members.
During the la er part of the year 1964, or the ﬁrst part of 1965,
this band was playing regularly at the Bamboo Club in Lake Charles
and occasionally at other places. Guillory acquired an interest in the
Moulin Rouge Club at that time, however, and he prevailed upon the
other members to discontinue playing at the Bamboo Club and to begin playing regularly at the Moulin Rouge instead. A relatively short
time after making this change, all of the members except Guillory became dissatisﬁed with the arrangement, and nine of the ten members
voted to go back to playing at the Bamboo Club. Guillory was the
only member who refused to join them in this decision, and he thereupon separated or disassociated himself from the other members.
Immediately after this split in the band occurred, the nine original
members elected a new leader, a new member came into the band to
take Guillory’s place, and the orchestra resumed playing regularly
at the Bamboo Club, and other places, under the name of “The Boogie Kings.” Also, immediately after the split, Guillory joined with
nine other musicians to form a new orchestra, and this new group re-

$MJOUPO $MJOU 8FTU (VJMMPSZ

5IF #PPHJF ,JOHT DJSDB 



$)"15&3  53"%&."3,

sumed playing at the Moulin Rouge Club, and other places, and they
called themselves “Clint West and The Boogie Kings.”
Defendant contends that the band, as an organization or association, never acquired a proprietary interest in this trade name, that the
right to use that name was vested originally in Ardoin and Miller, that
Miller acquired the exclusive right to use it when Ardoin abandoned
any claim to it, and that shortly prior to the “split” Miller speciﬁcally
gave to defendant Guillory the exclusive right to use the name, “The
Boogie Kings.”
In the instant suit, the evidence shows that during the period from
1955 to 1964 the band known by the trade name of “The Boogie Kings”
acquired a considerable amount of popularity. Because of its reputation as a musical organization or dance band, its trade name has acquired some signiﬁcance and value. The person or organization ﬁrst
appropriating the name or having the legal right to use it, therefore,
has a proprietary interest in that name and is entitled to judgment
enjoining another from appropriating it.
In our opinion, this band, when ﬁrst organized in 1955, became an
unincorporated association, and it has continued to be such an organization since that time. The evidence convinces us, as it apparently
did the trial judge, that the original trade name, “The Boogie Kings,”
was adopted by mutual agreement of the members of the band, that
a proprietary interest in that name became vested in the band, as an
unincorporated association, and that it did not become vested in any
individual member of that band. Miller, therefore, had no right or
authority to “give” or to transfer to defendant Guillory the exclusive
right to use that name.
Dissatisﬁed members of an association cannot deprive it of the
right to use its own name by incorporating themselves thereunder,
and enjoining it from using the same. We conclude that Guillory acquired no right to use the trade name of the band, either from Miller
or from the circumstance that he had been elected as leader of the
band. The trial judge, therefore, correctly enjoined defendant from
continuing to use that name.
5SVUI JO .VTJD "DU
/+ 4UBU "OO f "#
$POEJUJPOT GPS BEWFSUJTJOH PS DPOEVDU
JOH B MJWF NVTJDBM QFSGPSNBODF
0WFS UIJSUZ TUBUFT IBWF FOBDUFE UIJT
UFYU PS B DMPTF WBSJBUJPO #VU EPFT JU BD
UVBMMZ EP BOZUIJOH EJòFSFOU UIBO USBEF
NBSL MBX BMSFBEZ EPFT

2.

A person shall not advertise or conduct a live musical performance or production through the use of an aﬃliation, connection or association between the performing group and the
recording group unless:
a. The performing group is the authorized registrant and
owner of a federal service mark for the group registered
in the United States Patent and Trademark Oﬃce; or

# 08/&34)*1



b.

At least one member of the performing group was a member of the recording group and has a legal right by virtue
of use or operation under the group name without having
abandoned the name or aﬃliation of the group; or
c. The live musical performance or production is identiﬁed
in all advertising and promotion as a salute or tribute; or
...
e. The performance or production is expressly authorized by
the recording group.
5SBEFNBSL .BOVBM PG &YBNJOJOH 1SPDFEVSF

Section 5 of the Trademark Act, 15 U.S.C. § 1055, states, in part, as
follows:

f 
6TF CZ 3FMBUFE $PNQBOJFT

Where a registered mark or a mark sought to be registered
is or may be used legitimately by related companies, such
use shall inure to the beneﬁt of the registrant or applicant
for registration, and such use shall not aﬀect the validity
of such mark or of its registration, provided such mark is
not used in such manner as to deceive the public.
Section 45 of the Act, 15 U.S.C. § 1127, deﬁnes “related company” as
follows:
The term “related company” means any person whose use
of a mark is controlled by the owner of the mark with respect to the nature and quality of the goods or services on
or in connection with which the mark is used.
Thus, § 5 of the Act permits applicants to rely on use of the mark by
related companies. Either a natural person or a juristic person may
be a related company. 15 U.S.C. § 1127.
The essence of related-company use is the control exercised over
the nature and quality of the goods or services on or in connection
with which the mark is used. When a mark is used by a related company, use of the mark inures to the beneﬁt of the party who controls
the nature and quality of the goods or services. This party is the
owner of the mark and, therefore, the only party who may apply to
register the mark.
%Vò 1SPCMFN
Duﬀ beer is, or was, a ﬁctional beer on the animated cartoon sitcom
The Simpsons. Varieties mentioned on the show include Duﬀ, Duﬀ
Dry, Duﬀ Light, Duﬀ Adequate, Raspberry Duﬀ, Lady Duﬀ, and Tartar Control Duﬀ. Recently, the Fudd Corporation has started selling

%Vò CFFS DBO



$)"15&3  53"%&."3,

beer under the DUFF name. Fudd is unaﬃliated with Twentieth Century Fox (which produces The Simpsons) and has not obtained permission to sell DUFF beer. Trademark infringement? What if Fox
sold a line of Simpsons-themed beers including Duﬀ? What if Fox
gave away “Duﬀ beer” (actually ginger ale) to fans at conventions?

$ 1SPDFEVSFT


3FHJTUSBUJPO
-BOIBN "DU

 64$ f 
-BOIBN "DU f 
5SBEFNBSLT SFHJTUSBCMF PO QSJODJQBM
SFHJTUFS

No trademark … shall be refused registration on the principal register
on account of its nature unless it –
(e) Consists of a mark which (1) when used on or in connection
with the goods of the applicant is merely descriptive … of them,
(f) Except as expressly excluded in subsections (a), (b), (c), (d),
(e)(3), and (e)(5) of this section, nothing in this chapter shall prevent the registration of a mark used by the applicant which has
become distinctive of the applicant’s goods in commerce.

Note that §§ 2(e)(1) and (f) of the Lanham Act restate the common-law
doctrine of descriptive and generic trademarks. “Merely” descriptive
marks are not protectable, but marks that have “become distinctive”
(i.e. acquired secondary meaning) are. A generic mark is considered
incapable of acquiring secondary meaning as a ma er of law.
-BOIBN "DU
 64$ f 
-BOIBN "DU f 
5SBEFNBSLT SFHJTUSBCMF PO QSJODJQBM
SFHJTUFS

No trademark shall be refused registration on the principal register
on account of its nature unless it—
(a) Consists of or comprises immoral … or scandalous ma er; or
ma er which may disparage or falsely suggest a connection
with persons, living or dead, institutions, beliefs, or national
symbols, or bring them into contempt, or disrepute; …

.BUBM W 5BN
 4$U  

$ 130$&%63&4



This case concerns a dance-rock band’s application for federal trademark registration of the band’s name, “The Slants.” . “Slants” is a
derogatory term for persons of Asian descent, and members of the
band are Asian–Americans. But the band members believe that by
taking that slur as the name of their group, they will help to “reclaim”
the term and drain its denigrating force.
The Patent and Trademark Oﬃce (PTO) denied the application
based on a provision of federal law prohibiting the registration of
trademarks that may “disparage ... or bring ... into contemp[t] or
disrepute” any “persons, living or dead.” 15 U.S.C. § 1052(a). We
now hold that this provision violates the Free Speech Clause of the
First Amendment. It oﬀends a bedrock First Amendment principle:
Speech may not be banned on the ground that it expresses ideas that
oﬀend.
*O SF #PVMFWBSE &OUFSUBJONFOU *OD
 'E  'FE $JS 
The Boulevard Entertainment, Inc. seeks to register “1-800-JACKOFF” and “JACK-OFF” as marks on the Principal Register for “entertainment in the nature of adult-oriented conversations by telephone.”
The TTAB aﬃrmed the refusal to register on the ground that the
marks consist of or comprise scandalous ma er. Because substantial
evidence supports the TTAB’s ﬁnding that the term “jack-oﬀ” is an
oﬀensive and vulgar reference to masturbation and that Boulevard’s
use of the marks refers to that meaning, we aﬃrm.

%PFT UIF FYDMVTJPO GPS JNNPSBM PS TDBO
EBMPVT NBSLT TVSWJWF 5BN

5SBEFNBSL .BOVBM PG &YBNJOJOH 1SPDFEVSF
Section 45 of the Trademark Act, 15 U.S.C. §1127, deﬁnes “collective
mark” as follows:
The term “collective mark” means a trademark or service mark–
(1) used by the members of a cooperative, an association, or
other collective group or organization, or
(2) which such cooperative, association, or other collective
group or organization has a bona ﬁde intention to use in
commerce and applies to register on the principal register established by this [Act], and includes marks indicating
membership in a union, an association, or other organization.
Under the Trademark Act, a collective mark is owned by a collective
entity even though the mark is used by the members of the collective.
There are basically two types of collective marks: (1) collective
trademarks or collective service marks; and (2) collective membership marks. The distinction between these types of collective marks

f 
 $PMMFDUJWF .BSLT (FOFSBMMZ


"MPF $SFNF  6412  55"# 

3&"-503 DPMMFDUJWF TFSWJDF NBSL

$)"15&3  53"%&."3,

is explained in Aloe Creme Labs., Inc. v. Am. Soc’y for Aesthetic Plastic
Surgery, Inc. as follows:
A collective trademark or collective service mark is a mark
adopted by a “collective” (i.e., an association, union, cooperative, fraternal organization, or other organized collective group) for use only by its members, who in turn
use the mark to identify their goods or services and distinguish them from those of nonmembers. The “collective”
itself neither sells goods nor performs services under a collective trademark or collective service mark, but the collective may advertise or otherwise promote the goods or
services sold or rendered by its members under the mark.
A collective membership mark is a mark adopted for the
purpose of indicating membership in an organized collective group, such as a union, an association, or other organization. Neither the collective nor its members uses the
collective membership mark to identify and distinguish
goods or services; rather, the sole function of such a mark
is to indicate that the person displaying the mark is a member of the organized collective group.
5SBEFNBSL .BOVBM PG &YBNJOJOH 1SPDFEVSF
In an application for registration of a mark, the applicant should designate the international class number(s) that are appropriate for the
identiﬁed goods and/or services whenever the information is known.

4IFFU .FUBM 8PSLFST *OUFSOBUJPOBM "T
TPDJBUJPO DPMMFDUJWF NFNCFSTIJQ NBSL

f 
%FTJHOBUJPO PG $MBTT

f  B
)FBEJOHT PG *OUFSOBUJPOBM 5SBEFNBSL
$MBTTFT

f 
4QFDJGZJOH UIF (PPET BOEPS 4FSWJDFT 
JO (FOFSBM

International trademark classiﬁcation, and the headings of the international trademark classes, are established by the Commi ee of Experts of the Nice Union and set forth in the International Classiﬁcation of Goods and Services for the Purposes of the Registration of
Marks (Nice Classiﬁcation) published annually by the World Intellectual Property Organization (“WIPO”) on its website.
A wri en application must specify the particular goods and/or services on or in connection with which the applicant uses, or has a bona
ﬁde intention to use, the mark in commerce. To “specify” means to
name in an explicit manner. The identiﬁcation should set forth common names, using terminology that is generally understood.
The applicant must identify the goods and services speciﬁcally to
provide public notice and to enable the USPTO to classify the goods
and services properly and to reach informed judgments concerning
likelihood of confusion. The USPTO has discretion to require the degree of particularity deemed necessary to clearly identify the goods

$ 130$&%63&4



and/or services covered by the mark.
Terminology that includes items in more than one class is considered indeﬁnite.
Example: “Blankets” is not acceptable without qualifying wording because it is not particular enough to identify the kind of blanket
on which the mark is used, e.g., ﬁre blankets (Class 9), electric blankets (Class 11), horse blankets (Class 18), and bed blankets (Class 24).
The accuracy of identiﬁcation language in the original application
is important because the identiﬁcation cannot later be expanded.
Specimens are required because they show the manner in which the
mark is seen by the public. Specimens also provide supporting evidence of facts recited in the application.
A trademark or service mark application for registration under
§ 1(a) of the Trademark Act must include one specimen for each class,
showing use of the mark in commerce on or in connection with the
goods, or in the sale or advertising of the services.
For a trademark application under § 1(a), allegation of use in an application under § 1(b), or aﬃdavit of use under § 8 or § 71 of the Trademark Act, the specimen must show the mark as used on or in connection with the goods in commerce. A trademark specimen should be
a label, tag, or container for the goods, or a display associated with
the goods. A photocopy or other reproduction of a specimen of the
mark as used on or in connection with the goods is acceptable.

f 
4QFDJNFOT

f 
.BUFSJBM "QQSPQSJBUF BT 4QFDJNFOT GPS
5SBEFNBSLT

5SBEFNBSL .BOVBM PG &YBNJOJOH 1SPDFEVSF
The owner of a mark registered in the United States Patent and Trademark Oﬃce may give notice that the mark is registered by displaying with the mark the words “Registered in United States Patent and
Trademark Oﬃce,” the abbreviation “Reg. U.S. Pat. & Tm. Oﬀ.,” or
the le er R enclosed within a circle, ®. A party may use terms such as
“trademark,” “trademark applied for,” “TM” and “SM” regardless of
whether a mark is registered. These are not oﬃcial or statutory symbols of federal registration.



f 5.&1 
'FEFSBM 3FHJTUSBUJPO /PUJDF

0QQPTJUJPO
-BOIBN "DU

No trademark by which the goods of the applicant may be distinguished from the goods of others shall be refused registration on the
principal register on account of its nature unless it –

 64$ f 
-BOIBN "DU f 
5SBEFNBSLT SFHJTUSBCMF PO QSJODJQBM
SFHJTUFS DPODVSSFOU SFHJTUSBUJPO



$)"15&3  53"%&."3,

(d) Consists of or comprises a mark which so resembles a mark registered in the Patent and Trademark Oﬃce, or a mark or trade
name previously used in the United States by another and not
abandoned, as to be likely, when used on or in connection with
the goods of the applicant, to cause confusion, or to cause mistake, or to deceive:
Provided, That if the Director determines that confusion,
mistake, or deception is not likely to result from the continued
use by more than one person of the same or similar marks under conditions and limitations as to the mode or place of use
of the marks or the goods on or in connection with which such
marks are used, concurrent registrations may be issued to such
persons when they have become entitled to use such marks as
a result of their concurrent lawful use in commerce prior to (1)
the earliest of the ﬁling dates of the applications pending or of
any registration issued under this chapter. Use prior to the ﬁling date of any pending application or a registration shall not
be required when the owner of such application or registration
consents to the grant of a concurrent registration to the applicant.
 64$ f 
-BOIBN "DU f 
1VCMJDBUJPO

 64$ f 
-BOIBN "DU f 
0QQPTJUJPO UP SFHJTUSBUJPO

(a)

Examination and publication. – Upon the ﬁling of an application
for registration and payment of the prescribed fee, the Director
shall refer the application to the examiner in charge of the registration of marks, who shall cause an examination to be made
and, if on such examination it shall appear that the applicant is
entitled to registration the Director shall cause the mark to be
published in the Oﬃcial Gaze e of the Patent and Trademark
Oﬃce.

(a)

Any person who believes that he would be damaged by the registration of a mark upon the principal register may, upon payment of the prescribed fee, ﬁle an opposition in the Patent and
Trademark Oﬃce, stating the grounds therefor, within thirty
days after the publication of the mark sought to be registered.

## )BSEXBSF *OD W )BSHJT *OEVTUSJFT *OD
 4$U  
This case concerns the application of issue preclusion in the context of
trademark law. Petitioner, B&B Hardware, Inc. (B&B), and respondent Hargis Industries, Inc. (Hargis), both use similar trademarks;
B&B owns SEALTIGHT while Hargis owns SEALTITE. Under the
Lanham Act, an applicant can seek to register a trademark through
an administrative process within the United States Patent and Trade-

$ 130$&%63&4



mark Oﬃce (PTO). But if another party believes that the PTO should
not register a mark because it is too similar to its own, that party can
oppose registration before the Trademark Trial and Appeal Board
(TTAB).
The TTAB consists of administrative trademark judges and highranking PTO oﬃcials, including the Director of the PTO and the Commissioner of Trademarks. Opposition proceedings before the TTAB
are in many ways similar to a civil action in a federal district court.
These proceedings, for instance, are largely governed by the Federal
Rules of Civil Procedure and Evidence. The TTAB also allows discovery and depositions. The party opposing registration bears the
burden of proof, and if that burden cannot be met, the opposed mark
must be registered.
The primary way in which TTAB proceedings diﬀer from ordinary
civil litigation is that proceedings before the Board are conducted in
writing, and the Board’s actions in a particular case are based upon
the wri en record therein. In other words, there is no live testimony.
Even so, the TTAB allows parties to submit transcribed testimony,
taken under oath and subject to cross-examination, and to request
oral argument.
Here, Hargis tried to register the mark SEALTITE, but B&B opposed SEALTITE’s registration. After a lengthy proceeding, the
TTAB agreed with B&B that SEALTITE should not be registered.
In addition to permi ing a party to object to the registration of a
mark, the Lanham Act allows a mark owner to sue for trademark
infringement. Both a registration proceeding and a suit for trademark infringement, moreover, can occur at the same time. In this
case, while the TTAB was deciding whether SEALTITE should be registered, B&B and Hargis were also litigating the SEALTIGHT versus
SEALTITE dispute in federal court. In both registration proceedings
and infringement litigation, the tribunal asks whether a likelihood
of confusion exists between the mark sought to be protected (here,
SEALTIGHT) and the other mark (SEALTITE).
The question before this Court is whether the District Court in this
case should have applied issue preclusion to the TTAB’s decision that
SEALTITE is confusingly similar to SEALTIGHT. Here, the Eighth
Circuit rejected issue preclusion for reasons that would make it diﬃcult for the doctrine ever to apply in trademark disputes. We disagree
with that narrow understanding of issue preclusion. Instead, consistent with principles of law that apply in innumerable contexts, we
hold that a court should give preclusive eﬀect to TTAB decisions if
the ordinary elements of issue preclusion are met.
Justice GINSBURG, concurring.
The Court rightly recognizes that “for a great many registration



$)"15&3  53"%&."3,

decisions issue preclusion obviously will not apply.” That is so because contested registrations are often decided upon a comparison
of the marks in the abstract and apart from their marketplace usage.
When the registration proceeding is of that character, there will be no
preclusion of the likelihood of confusion issue in a later infringement
suit. On that understanding, I join the Court’s opinion.
## )BSEXBSF *OD W )BSHJT *OEVTUSJFT *OD
 'E  UI $JS 
This ma er is on remand from the United States Supreme Court.
We directed the parties to submit supplemental brieﬁng. Having reviewed the brieﬁng, we now determine that the ordinary elements of
issue preclusion have been met and the usages of the marks adjudicated before the TTAB were materially the same as the usages before
the district court. As noted in our prior opinions, the TTAB compared
the marks in question in the marketplace context when it determined
the likelihood of confusion issue for purposes of trademark registration.



.BJOUFOBODF
-BOIBN "DU

 64 $PEF f 
-BOIBN "DU f 
%VSBUJPO BóEBWJUT BOE GFFT

(a)

Time periods for required aﬃdavits. – Each registration shall remain in force for 10 years, except that the registration of any
mark shall be canceled by the Director unless the owner of the
registration ﬁles in the United States Patent and Trademark
Oﬃce aﬃdavits that meet the requirements of subsection (b),
within the following time periods:
(1) Within the 1-year period immediately preceding the expiration of 6 years following the date of registration under
this chapter or the date of the publication under section
1062(c) of this title.
(2) Within the 1-year period immediately preceding the expiration of 10 years following the date of registration, and
each successive 10-year period following the date of registration.
(b) Requirements for aﬃdavit. – The aﬃdavit referred to in subsection (a) shall—
(1) (A) state that the mark is in use in commerce;
(B) set forth the goods and services recited in the registration on or in connection with which the mark is in use
in commerce;

$ 130$&%63&4



(C) be accompanied by such number of specimens or facsimiles showing current use of the mark in commerce
as may be required by the Director; and
(D) be accompanied by the fee prescribed by the Director;
(a)



Period of renewal; time for renewal. – Subject to the provisions
of section 1058 of this title, each registration may be renewed
for periods of 10 years at the end of each successive 10-year period following the date of registration upon payment of the prescribed fee and the ﬁling of a wri en application, in such form
as may be prescribed by the Director.

 64$ f 
-BOIBN "DU f 
3FOFXBM PG SFHJTUSBUJPO
5SJDL RVFTUJPO XIBU JT UIF NBYJNVN
QPTTJCMF UFSN B USBEFNBSL DPVME CF JO
FòFDU

$BODFMMBUJPO BOE *ODPOUFTUBCJMJUZ
-BOIBN "DU

A petition to cancel a registration of a mark, stating the grounds relied
upon, may, upon payment of the prescribed fee, be ﬁled as follows
by any person who believes that he is or will be damaged by the registration of a mark on the principal register established by this chapter
…
(1) Within ﬁve years from the date of the registration of the mark
under this chapter.
(3) At any time if the registered mark becomes the generic name
for the goods or services, or a portion thereof, for which it is
registered, or is functional, or has been abandoned, or its registration was obtained fraudulently or contrary to the provisions
of section 1054 of this title or of subsection (a), (b), or (c) of section 1052 of this title for a registration under this chapter … or
with the permission of, the registrant so as to misrepresent the
source of the goods or services on or in connection with which
the mark is used. … A registered mark shall not be deemed
to be the generic name of goods or services solely because such
mark is also used as a name of or to identify a unique product or
service. The primary signiﬁcance of the registered mark to the
relevant public rather than purchaser motivation shall be the
test for determining whether the registered mark has become
the generic name of goods or services on or in connection with
which it has been used.
Except on a ground for which application to cancel may be ﬁled at
any time under paragraphs (3) and (5) of section 1064 of this title
… the right of the owner to use such registered mark in commerce

 64 $PEF f 
-BOIBN "DU f 
$BODFMMBUJPO PG SFHJTUSBUJPO

 64$ f 
-BOIBN "DU f 
*ODPOUFTUBCJMJUZ PG SJHIU UP VTF NBSL VO
EFS DFSUBJO DPOEJUJPOT
f   QFSUBJOT UP DFSUJöDBUJPO
NBSLT
4FF UIF 'BMTF "EWFSUJTJOH
DIBQUFS



$)"15&3  53"%&."3,

for the goods or services on or in connection with which such registered mark has been in continuous use for ﬁve consecutive years
subsequent to the date of such registration and is still in use in commerce, shall be incontestable: …

1BSL h/ 'MZ TFSWJDF NBSL

1BSL A/ 'MZ *OD W %PMMBS 1BSL  'MZ *OD
 64  
Petitioner operates long-term parking lots near airports. After starting business in St. Louis in 1967, petitioner subsequently opened facilities in Cleveland, Houston, Boston, Memphis, and San Francisco.
Petitioner applied in 1969 to the United States Patent and Trademark
Oﬃce (Patent Oﬃce) to register a service mark consisting of the logo
of an airplane and the words “Park’N Fly.” The registration issued in
August 1971. Nearly six years later, petitioner ﬁled an aﬃdavit with
the Patent Oﬃce to establish the incontestable status of the mark. As
required by § 15 of the Trademark Act of 1946 (Lanham Act), the aﬃdavit stated that the mark had been registered and in continuous use
for ﬁve consecutive years, that there had been no ﬁnal adverse decision to petitioner’s claim of ownership or right to registration, and
that no proceedings involving such rights were pending.
Respondent also provides long-term airport parking services, but
only has operations in Portland, Oregon. Respondent calls its business “Dollar Park and Fly.” Petitioner ﬁled this infringement action
in 1978 in the United States District Court for the District of Oregon
and requested the court permanently to enjoin respondent from using the words “Park and Fly” in connection with its business.
After a bench trial, the District Court found that petitioner’s mark
is not generic and observed that an incontestable mark cannot be challenged on the grounds that it is merely descriptive.
An incontestable mark that becomes generic may be canceled at
any time pursuant to § 14(c). That section also allows cancellation
of an incontestable mark at any time if it has been abandoned, if it
is being used to misrepresent the source of the goods or services in
connection with which it is used, or if it was obtained fraudulently
or contrary to the provisions of § 4, 15 U.S.C. § 1054, or §§ 2(a)-(c), 15
U.S.C. §§ 1052(a)-(c).
The language of the Lanham Act also refutes any conclusion that
an incontestable mark may be challenged as merely descriptive. The
Lanham Act expressly provides that before a mark becomes incontestable an opposing party may prove any legal or equitable defense which might have been asserted if the mark had not been registered. Thus, § 33(a) would have allowed respondent to challenge
petitioner’s mark as merely descriptive if the mark had not become
incontestable. With respect to incontestable marks, however, § 33(b)
provides that registration is conclusive evidence of the registrant’s

$ 130$&%63&4



exclusive right to use the mark, subject to the conditions of § 15 and
the seven defenses enumerated in § 33(b) itself. Mere descriptiveness
is not recognized as a basis for challenging an incontestable mark.
JUSTICE STEVENS, dissenting.
Congress enacted the Lanham Act “to secure trade-mark owners
in the goodwill which they have built up.” But without a showing of
secondary meaning, there is no basis upon which to conclude that petitioner has built up any goodwill that is secured by the mark “Park’N
Fly.” In fact, without a showing of secondary meaning, we should
presume that petitioner’s business appears to the consuming public
to be just another anonymous, indistinguishable parking lot.
It is perfectly clear that the failure to include mere descriptiveness
among the grounds for challenging incontestability was based on the
understanding that such a mark would not be registered without a
showing of secondary meaning.
Because it would be demonstrably at odds with the intent of
Congress to grant incontestable status to a mark that was not eligible for registration in the ﬁrst place, the Court is surely authorized to
require compliance with § 2(f) before granting relief on the basis of §
33(b).



"CBOEPONFOU
-BOIBN "DU

A mark shall be deemed to be “abandoned” if either of the following
occurs:
(1) When its use has been discontinued with intent not to resume
such use. Intent not to resume may be inferred from circumstances. Nonuse for 3 consecutive years shall be prima facie evidence of abandonment. “Use” of a mark means the bona ﬁde
use of such mark made in the ordinary course of trade, and not
made merely to reserve a right in a mark.
1SPDUFS  (BNCMF $P W +PIOTPO  +PIOTPO *OD
 '4VQQ  4%/: 
This is an action for trademark infringement, false designation of origin, unfair competition and trademark dilution. The plaintiﬀ, Procter & Gamble Co. (“P&G”), an Ohio corporation, is one of the country’s largest manufacturers of household and personal use products.
The defendants are Johnson & Johnson Incorporated (“J&J”) and its
wholly-owned subsidiary Personal Products Company (“PPC”). PPC

 64$ f 
-BOIBN "DU f 
$POTUSVDUJPO BOE EFöOJUJPOT y

-FWBM +



$)"15&3  53"%&."3,

is the leading manufacturer of women’s external menstrual protection products.
The defendants’ trademarks which are alleged to infringe rights of
the plaintiﬀ are “Assure!” as used on a woman’s menstrual tampon,
and “Sure & Natural”, as used on an external menstrual protection
shield. The plaintiﬀ’s marks alleged to be infringed are SURE for an
underarm anti-perspirant deodorant and for a woman’s tampon, and
ASSURE for a mouthwash and a shampoo.
SURE for tampons, since 1964, and ASSURE for mouthwash and
shampoo, since 1970, have been carried by P&G in its “minor brands
program”. The minor brands program is designed by P&G to establish and maintain ownership rights over trademarks which have not
been assigned by P&G to any commercially marketed product.
In 1974 P&G’s oﬃce of legal counsel circulated a memorandum
institutionalizing the procedures to be followed for this brand maintenance program. The memorandum was revised in 1976 and was
received in evidence at the trial. The memorandum begins by stating that the failure to use a trademark for two consecutive years may
result in its loss. “The Minor Brands Sales Program is intended”, it
states, “to rebut any such inference of abandonment and thus maintain the company’s ability to subsequently use the marks on goods in
question as major brands.” The memorandum directs that the trademark section of the legal division will annually prepare a list of every mark owned by the company. The list will be divided into three
categories, to be designated as Major Brand, Minor Brand and No
Value. A major brand is one which is currently marketed on a day
to day basis. “A ‘No Value’ mark is one in which there is no current
commercial interest . . . All others automatically fall into the Minor
Brand category.” The memorandum goes on to state that each year
the list will be reviewed with each division. “A diligent assessment
will be made each year to place any marks which are in the Minor
Brand category but which are unlikely to be selected for Major Brand
usage within a reasonable period of time into the No Value category
so as to keep Minor Brands to a minimum.” The memorandum further instructs that when the list of minor brands has been reviewed
each year, the trademark coordinator will pack 50 units of each product in the Minor Brand category and ship the 50 units to at least 10
states with a recommendation of alternation of states in succeeding
years so as to achieve wide distribution. The shipments are made to
normal customers for each type of product.
The evidence showed that the system functioned as follows. The
distribution of goods in the Minor Brands Program is not handled by
persons normally involved in P&G’s merchandising operation. Indeed few employees at any level of P&G are even aware of the minor
brands’ existence. In each division of the company, one employee is

$ 130$&%63&4



charged with the distribution of minor brands. This “Minor Brands
Coordinator” causes labels to be made and simple packages to be prepared for each minor brand. He then ships in accordance with the
standing wri en instructions from trademark counsel. For all items
in the Minor Brands Program regardless of size, cost or any other feature, the price billed is $2 per case.
As there are no products of P&G covered by these minor brands,
the coordinator takes some other P&G product in the brand category
to be shipped under the minor brand’s label. P&G’s Prell Shampoo is
bo led under 13 diﬀerent minor brand labels for annual shipment at
$2 a case. P&G’s Scope Mouthwash is bo led under 7 diﬀerent minor
brand labels for annual shipment. The situation as to tampons is particularly curious. Prior to 1974 when Rely was introduced, P&G had
no such product. Accordingly, it was the practice to buy the tampons
of other manufacturers and to repackage them under P&G’s various
minor brand tampon labels. PPC learned through documents produced at the trial that in the 1960’s, its own Modess tampons had
been purchased by P&G and repackaged and shipped under a “Sure”
Tampon label. In recent years for its minor brand tampons, P&G has
been purchasing and shipping Tampax. Although since 1974 P&G
has had a tampon product of its own, the Minor Brands Coordinator for the paper goods division has continued to ship Tampax rather
than P&G’s own product, apparently through oversight.
None of P&G’s catalogues, price lists or other published materials
make any reference to the minor brands. Indeed it appears that virtually none of P& G’s personnel is aware of their existence. No steps are
taken to see whether these goods are actually sold by the recipients
of the shipments. The only evidence received in the trial concerning
any such resale was to the eﬀect that once in 1977 the president of
PPC had seen some P&G minor brands including Sure Tampons on
the shelves of a store in Milwaukee and had bought a box.
P&G defends the validity of the Minor Brands Program on the
grounds that it is commercially necessary. It argues that the development of new brands is an enormously lengthy process; numerous products are under development at any one time; and it is very
hard to tell how soon a product under development will be ready for
market. The process of name selection and registration is also timeconsuming. If a product should become ready for market without
prior provision having been made for a name, the product could be
held up for quite some time while the name was being secured.
P&G has claimed rights to the Sure Tampon brand since 1964. Taking the facts in the light most favorable to P&G, the Sure Tampon
brand has resided in the Minor Brands Program for nearly 12 years,
with approximately 50 cases being shipped once a year. While there
may well be persons at P&G who would like to use the Sure name on



$)"15&3  53"%&."3,

a tampon to be marketed in the future, I ﬁnd it most unlikely that the
Sure name will be assigned to a tampon while P&G’s uses that name
on an anti-perspirant.
P&G has owned the ASSURE mark for shampoo and mouthwash
since 1970. The shampoo mark has been maintained as a minor brand
since 1970 bringing in total revenues of $491.30. The mouthwash
brand has been in the program for only three years bringing in total revenues of $161.50; apparently for the ﬁrst six years the ASSURE
mouth wash brand was not utilized at all. P&G has introduced a
new mouthwash and a shampoo into test markets without selecting
the name ASSURE.
Usage which is sporadic, nominal and intended solely for trademark maintenance is insuﬃcient to establish and maintain trademark
rights. Upon detailed review of all the pertinent facts, I have concluded that P&G does not own a protectable interest in the marks in
question. I ﬁnd that P&G has never put (these brands) on the market
in any meaningful way; indeed, it has given no indication (which I
would regard as convincing) that it has any current plans to do so.
Trademark rights are not created by sporadic, casual, and nominal
shipments of goods bearing a mark. There must a trade in the goods
sold under the mark or at least an active and public a empt to establish such a trade.
While P&G’s annual shipment of 50 cases for periods of nine to
twelve years may not be sporadic or casual, it is certainly nominal
and does not represent a bona ﬁde a empt to establish a trade in any
meaningful way. A trademark maintenance program obviously cannot in itself justify a minimal sales eﬀort, or the requirement of good
faith commercial use would be read out of trademark law altogether.
I recognize that P&G’s minor brands program might well be
legally eﬀective in other circumstances, as where a brand is reserved
in connection with reasonably well-formulated plans to use it on
a particular product under development, especially if the artiﬁcial
maintenance does not continue for an unreasonably long time. But
there must be a present intent to market the trademarked product.
P&G’s vague, remote and almost abstract intentions for the SURE
and ASSURE marks are not satisfactory. P&G’s personnel testiﬁed,
for example, as to each of its 13 minor shampoo brands (including
ASSURE), that it held a present intention to utilize them on a commercially marketed product. At present, P&G oﬀers only 3 shampoos
on the commercial market. While there are several shampoos under
development, I ﬁnd no ﬁrm intention to use ASSURE on any of these.
Intentions which are so vague and remote and so unlikely to come to
fruition within a reasonable near future are not suﬃcient to meet the
test.
I conclude that P&G owns no enforceable rights in SURE tampon

% */'3*/(&.&/5 $0/'64*0/



brand or in the ASSURE mark and that its action on behalf of those
interests must fail. P&G has failed to show that it established trademark rights through bona ﬁde commercial use.
5SBEFNBSL 5ISPXCBDL 1SPCMFN
In 1984, to great local anger, the Baltimore Colts of the National Football League moved to Indianapolis. In 1993, a team in the Canadian
Football League proposed to play in Baltimore and to call itself the
“Baltimore CFL Colts.” The NFL Colts sued, and won an injunction
against the CFL Colts’ use of the name. Properly decided? Does it
ma er whether the NFL Colts were selling merchandise with the old
team name and insignia? If the defendants proposed instead to open
up a bar in Baltimore under the name The Baltimore Colt?

%

#BTFE PO .BKPS -FBHVF #BTFCBMM W 4FE
/PO 0MFU %FOBSJVT  ' 4VQQ 
4%/:  öOEJOH BCBOEPONFOU
BOE *OEJBOBQPMJT $PMUT *OD W .FUSP
#BMUJNPSF 'PPUCBMM  'E  UI $JS
 öOEJOH OP BCBOEPONFOU 

*OGSJOHFNFOU $POGVTJPO

Unlike in other areas of IP, it is not so easy to divide trademark infringement into ”similarity” and ”prohibited conduct.” The reason
is that trademark liability turns on consumer perceptions, and similarity of marks is only one factor going into what consumers believe.
Their familiarity with the plaintiﬀ and its trademark, the care they
take when shopping, and the similarity or diﬀerence between plaintiﬀ’s and defendant’s goods, are all among the factors that can determine whether consumers are confused when confronted with the
defendant’s trademark in an actual marketplace context.
Instead, it is more helpful to divide (direct) trademark infringement into the factual question of whether the defendant’s activities
create a likelihood of confusion among consumers, and the legal question of what kinds of confusion are legally actionable. The former
typically turns on multifactor balancing tests and empirical questions
about consumer perception. The later typically are stated as categorial rules that certain kinds of conduct can and cannot give rise to
liability. This approach preserves the standards-vs.-rules distinction
in breaking down infringement in other areas.
The paradigm theory of trademark confusion is point-of-sale confusion about the source of goods: at the moment the consumer hands
over her money, she thinks she’s ge ing the plaintiﬀ’s goods or services, but is actually receiving the defendant’s. So we begin by studying the standard multi-factor test for point-of-sale confusion about
source. Every circuit has its own list of factors; they diﬀer in the details but mostly ask the same questions.
The next section will take up other theories of confusion. For the
most part, we will not separately consider the multi-factor balancing
tests they employ. First, the tests are generally variations on the basic
test described in this section; ge ing into the details of the diﬀerences

#BMUJNPSF $'- $PMUT MPHP

*U JT DPNNPOMZ TBJE UIBU EJMVUJPO JT OPU
B DPOGVTJPOCBTFE UIFPSZ PG MJBCJMJUZ
TJODF UIF HSBWBNFO JT UIF IBSN JT IBSN
UP UIF NBSL JUTFMG * IBWF OFWFS VOEFS
TUPPE UIJT DMBJN $POTVNFST BSF TUJMM
DPOGVTFE UIFZhSF KVTU DPOGVTFE BCPVU
TPNFUIJOH FMTF UIF NBSL JUTFMG 5IF
TBNF HPFT GPS PUIFS TVQQPTFEMZ OPO
DPOGVTJPO CBTFE UIFPSJFT PG MJBCJMJUZ



$)"15&3  53"%&."3,

adds li le insight. Second, once one leaves the calm waters of pointof-sale confusion about source for the choppy seas of other theories
of liability, the multi-factor tests are mostly bullshit.
-BOIBN "DU
 64$ f  <-BOIBN "DU f >
3FNFEJFT JOGSJOHFNFOU y

(1)

Any person who shall, without the consent of the registrant—
(a) use in commerce any reproduction, counterfeit, copy, or
colorable imitation of a registered mark in connection with
the sale, oﬀering for sale, distribution, or advertising of
any goods or services on or in connection with which such
use is likely to cause confusion, or to cause mistake, or to
deceive; or
(b) reproduce, counterfeit, copy, or colorably imitate a registered mark and apply such reproduction, counterfeit,
copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles or advertisements intended to
be used in commerce upon or in connection with the sale,
oﬀering for sale, distribution, or advertising of goods or
services on or in connection with which such use is likely
to cause confusion, or to cause mistake, or to deceive,
shall be liable in a civil action by the registrant for the remedies
hereinafter provided.

Note that while § 32 of the Lanham Act speaks of infringement of
registered marks, § 43 (discussed in more detail below) also gives a
federal cause of action for infringement of unregistered marks – and
both of them coexist with state-law causes of action for trademark
infringement. In practice, the tests for consumer confusion about
source based on the defendant’s use of a mark under all of these
causes of action are eﬀectively identical. The substantive and jurisdictional distinctions between state and federal causes of action are
discussed in the Preemption and Litigation chapters, respectively.
7JSHJO &OUFSQSJTFT -UE W /BXBC
 'E  E $JS 
-FWBM +

Leval, Circuit Judge:
Plaintiﬀ Virgin Enterprises Limited (“VEL” or “plaintiﬀ”) appeals
from the denial of its motion for a preliminary injunction. This suit,
brought under § 32 of the Lanham Act, alleges that defendants infringed plaintiﬀ’s rights in the registered mark VIRGIN by operating

% */'3*/(&.&/5 $0/'64*0/



retail stores selling wireless telephones and related accessories and
services under the trade name VIRGIN WIRELESS. We ﬁnd that the
plaintiﬀ is likely to succeed on the merits and was entitled to a preliminary injunction.
B
Plaintiﬀ VEL, a corporation with its principal place of business in London, owns U.S. Registration No. 1,851,817 (“the 817 Registration”),
ﬁled on May 5, 1991, and registered on August 30, 1994, for the VIRGIN mark as applied to “retail store services in the ﬁelds of ... computers and electronic apparatus” (emphasis added). Plaintiﬀ ﬁled an
aﬃdavit of continuing use, pursuant to 15 U.S.C. § 1058(a), on April
27, 2000, which averred that plaintiﬀ had used the mark in connection
with retail store services selling computers and electronic apparatus.
Plaintiﬀ also owns U.S. Registration No. 1,852,776 (“the 776 Registration”), ﬁled on May 9, 1991, and registered on September 6, 1994,
for a stylized version of the VIRGIN mark for use in connection with
“retail store services in the ﬁelds of ... computers and electronic apparatus,” and U.S. Registration No. 1,863,353 (“the 353 Registration”),
ﬁled on May 19, 1992, and registered on November 15, 1994, for the
VIRGIN MEGASTORE mark. It is undisputed that these three registrations have become incontestable pursuant to 15 U.S.C. § 1065.
VEL, either directly or through corporate aﬃliates, operates various businesses worldwide under the trade name VIRGIN, including
an airline, large-scale record stores called Virgin Megastores, and an
internet information service. Plaintiﬀ or its aﬃliates also market a
variety of goods branded with the VIRGIN name, including music
recordings, computer games, books, and luggage. Three of plaintiﬀ’s megastores are located in the New York area. According to an
aﬃdavit submi ed to the district court in support of plaintiﬀ’s application for preliminary injunction, Virgin Megastores sell a variety
of electronic apparatus, including video game systems, portable CD
players, disposable cameras, and DVD players. These stores advertise in a variety of media, including radio.
Defendants Simon Bli and Daniel Gazal are the sole shareholders of defendants Cel-Net Communications, Inc. (“Cel-Net”); The
Cellular Network Communications, Inc., doing business as CNCG
(“CNCG”); and SD Telecommunications, Inc. (“SD Telecom”). Bli
and Gazal formed Cel-Net in 1993 to sell retail wireless telephones
and services in the New York area. Later, they formed CNCG to sell
wireless phones and services on the wholesale level. CNCG now sells
wireless phones and services to more than 400 independent wireless
retailers. In 1998, Cel-Net received permission from New York State
regulators to resell telephone services within the state.
Around 1999, Andrew Kastein, a vice-president of CNCG, began



$)"15&3  53"%&."3,

to develop a Cel-Net brand of wireless telecommunications products.
In early 1999, Cel-Net entered into negotiations with the Sprint PCS
network to provide telecommunications services for resale by CelNet. In August 1999, Cel-Net retained the law ﬁrm Pennie & Edmonds to determine the availability of possible service marks for CelNet. Pennie & Edmonds associate Elizabeth Langston researched
for Kastein a list of possible service marks; among the marks CelNet asked to have researched was VIRGIN. Defendants claim that
Langston told Cel-Net oﬃcer Simon Corney that VIRGIN was available for use in the telecommunications ﬁeld. Plaintiﬀ disputed this,
oﬀering an aﬃdavit from Langston that she informed defendants that
she would not search the VIRGIN mark because her ﬁrm represented
plaintiﬀ.
According to defendants, in December 1999, Cel-Net retained Corporate Solutions, LLC and its principals Nathan Erlich and Tahir
Nawab as joint venture partners to help raise capital to launch CelNet’s wireless telephone service. On December 2, 1999, Erlich and
Nawab ﬁled four intent-to-use applications with the U.S. Patent and
Trademark Oﬃce (“PTO”) to register the marks VIRGIN WIRELESS,
VIRGIN MOBILE, VIRGIN COMMUNICATIONS, and VIRGIN NET
in the ﬁeld of telecommunications services, class 38. On December
24, 1999, Corporate Solutions incorporated defendant Virgin Wireless, Inc. (“VWI”) and licensed to VWI the right to use the marks
VIRGIN WIRELESS and VIRGIN MOBILE. Meanwhile, one of plaintiﬀ’s aﬃliates had begun to oﬀer wireless telecommunication services
bearing the VIRGIN mark in the United Kingdom. A press release
dated November 19, 1999, found on plaintiﬀ’s website, stated that its
Virgin Mobile wireless services were operable in the United States.
On June 23, 2000, defendant Bli signed a lease under the name
Virgin Wireless for a kiosk location in South Shore Mall in Long Island from which to re-sell AT&T wireless services, telephones, and
accessories under the retail name Virgin Wireless. Defendants CelNet and VWI later expanded their telecommunications re-sale operations to include two retail stores and four additional retail kiosks in
malls in the New York area and in Pennsylvania. All of these stores
have been run by VWI under the trade name VIRGIN WIRELESS.
VWI also has leases and bank accounts in its name, and has shown
evidence of actual retail transactions and newspaper advertisements.
In August 2000, plaintiﬀ licensed Virgin Mobile USA, LLC, to
use the VIRGIN mark for wireless telecommunications services in
the United States. On August 10, 2000, plaintiﬀ ﬁled an intent-touse application with the PTO for use of the VIRGIN mark in the
United States on telecommunications services and mobile telephones.
On October 11, 2001, the PTO suspended this mark’s registration
in international class 9, which covers wireless telephones, and class

% */'3*/(&.&/5 $0/'64*0/



38, which covers telecommunications services, because the VIRGIN
mark was already reserved by a prior ﬁling, presumably defendants’.
On August 16, 2001, plaintiﬀ ﬁled another intent-to-use application
for the mark VIRGIN MOBILE to brand telecommunications services.
The PTO issued a non-ﬁnal action le er for both of plaintiﬀ’s pending
new registrations on October 31, 2001, which stated that defendant
Corporation Solutions’ pending applications for similar marks in the
same class could give rise to “a likelihood of confusion.” The PTO
suspended action on plaintiﬀ’s application pending the processing
of Corporation Solutions’ applications.
In October 2001, plaintiﬀ issued a press release announcing that
it was oﬀering wireless telecommunications services and mobile telephones in the United States.
Plaintiﬀ became aware of Corporation Solutions’ application for
registration of the VIRGIN WIRELESS and VIRGIN MOBILE marks
by May 2000. In October 2001 and December 2001, defendant VWI
ﬁled suits against plaintiﬀ in the federal district courts in Arizona
and Delaware, alleging that plaintiﬀ was using VWI’s mark. Plaintiﬀ maintains (and the district court found) that it learned in January
2002 that VWI and Cel-Net were operating kiosks under the VIRGIN
WIRELESS name and two days later ﬁled the present suit seeking to
enjoin defendants from selling mobile phones in VIRGIN-branded
retail stores.
D
We believe the district court accorded plaintiﬀ too narrow a scope
of protection for its famous, arbitrary, and distinctive mark. There
could be no dispute that plaintiﬀ prevailed as to the ﬁrst prong of
the test – prior use and ownership. For years, plaintiﬀ had used the
VIRGIN mark on huge, famous stores selling, in addition to music
recordings, a variety of consumer electronic equipment. At the time
the defendants began using VIRGIN, plaintiﬀ owned rights in the
mark. The focus of inquiry thus turns to the second prong of the
test – whether defendants’ use of VIRGIN as a mark for stores selling
wireless telephone services and phones was likely to cause confusion.
There can be li le doubt that such confusion was likely.
The landmark case of Polaroid Corp. v. Polarad Electronics Corp.,
outlined a series of nonexclusive factors likely to be pertinent in addressing the issue of likelihood of confusion, which are routinely followed in such cases.
Six of the Polaroid factors relate directly to the likelihood of consumer confusion. These are the strength of the plaintiﬀ’s mark; the
similarity of defendants’ mark to plaintiﬀ’s; the proximity of the
products sold under defendants’ mark to those sold under plaintiﬀ’s;
where the products are diﬀerent, the likelihood that plaintiﬀ will

1PMBSPJE  'E  E $JS
'SJFOEMZ +



$)"15&3  53"%&."3,

bridge the gap by selling the products being sold by defendants; the
existence of actual confusion among consumers; and the sophistication of consumers. Of these six, all but the last (which was found by
the district court to be neutral) strongly favor the plaintiﬀ. The remaining two Polaroid factors, defendants’ good or bad faith and the
quality of defendants’ products, are more pertinent to issues other
than likelihood of confusion, such as harm to plaintiﬀ’s reputation
and choice of remedy. We conclude that the Polaroid factors powerfully support plaintiﬀ’s position.
Strength of the mark. The strength of a trademark encompasses
two diﬀerent concepts, both of which relate signiﬁcantly to likelihood of consumer confusion. The ﬁrst and most important is inherent strength, also called “inherent distinctiveness.” This inquiry distinguishes between, on the one hand, inherently distinctive marks –
marks that are arbitrary or fanciful in relation to the products (or services) on which they are used – and, on the other hand, marks that
are generic, descriptive or suggestive as to those goods. The former
are the strong marks. The second sense of the concept of strength of
a mark is “acquired distinctiveness,” i.e., fame, or the extent to which
prominent use of the mark in commerce has resulted in a high degree
of consumer recognition.
Considering ﬁrst inherent distinctiveness, the law accords broad,
muscular protection to marks that are arbitrary or fanciful in relation to the products on which they are used, and lesser protection,
or no protection at all, to marks consisting of words that identify or
describe the goods or their a ributes. The reasons for the distinction
arise from two aspects of market eﬃciency. The paramount objective
of the trademark law is to avoid confusion in the marketplace. The
purpose for which the trademark law accords merchants the exclusive right to the use of a name or symbol in their area or commerce is
identiﬁcation, so that the merchants can establish goodwill for their
goods based on past satisfactory performance, and the consuming
public can rely on a mark as a guarantee that the goods or services so
marked come from the merchant who has been found to be satisfactory in the past. At the same time, eﬃciency and the public interest
require that every merchant trading in a class of goods be permi ed
to refer to the goods by their name, and to make claims about their
quality. Thus, a merchant who sells pencils under the trademark Pencil or Clear Mark, for example, and seeks to exclude other sellers of
pencils from using those words in their trade, is seeking an advantage
the trademark law does not intend to oﬀer. To grant such exclusivity would deprive the consuming public of the useful market information it receives where every seller of pencils is free to call them
pencils. The trademark right does not protect the exclusive right to
an advertising message – only the exclusive right to an identiﬁer, to

% */'3*/(&.&/5 $0/'64*0/



protect against confusion in the marketplace. Thus, as a ma er of
policy, the trademark law accords broader protection to marks that
serve exclusively as identiﬁers and lesser protection where a grant of
exclusiveness would tend to diminish the access of others to the full
range of discourse relating to their goods.
The second aspect of eﬃciency that justiﬁes according broader
protection to marks that are inherently distinctive relates directly to
the likelihood of confusion. If a mark is arbitrary or fanciful, and
makes no reference to the nature of the goods it designates, consumers who see the mark on diﬀerent objects oﬀered in the marketplace will be likely to assume, because of the arbitrariness of the
choice of mark, that they all come from the same source. For example, if consumers become familiar with a toothpaste sold under an unusual, arbitrary brand name, such as ZzaaqQ, and later see that same
inherently distinctive brand name appearing on a diﬀerent product,
they are likely to assume, notwithstanding the product diﬀerence,
that the second product comes from the same producer as the ﬁrst.
The more unusual, arbitrary, and fanciful a trade name, the more unlikely it is that two independent entities would have chosen it. In contrast, every seller of foods has an interest in calling its product “delicious.” Consumers who see the word delicious used on two or more
diﬀerent food products are less likely to draw the inference that they
must all come from the same producer. In short, the more distinctive
the mark, the greater the likelihood that the public, seeing it used a
second time, will assume that the second use comes from the same
source as the ﬁrst. The goal of avoiding consumer confusion thus
dictates that the inherently distinctive, arbitrary, or fanciful marks,
i.e., strong marks, receive broader protection than weak marks, those
that are descriptive or suggestive of the products on which they are
used.
The second sense of trademark strength, fame, or “acquired distinctiveness,” also bears on consumer confusion. If a mark has been
long, prominently and notoriously used in commerce, there is a
high likelihood that consumers will recognize it from its prior use.
Widespread consumer recognition of a mark previously used in commerce increases the likelihood that consumers will assume it identiﬁes the previously familiar user, and therefore increases the likelihood of consumer confusion if the new user is in fact not related to
the ﬁrst. A mark’s fame also gives unscrupulous traders an incentive to seek to create consumer confusion by associating themselves
in consumers’ minds with a famous mark. The added likelihood of
consumer confusion resulting from a second user’s use of a famous
mark gives reason for according such a famous mark a broader scope
of protection, at least when it is also inherently distinctive.
Plaintiﬀ’s VIRGIN mark undoubtedly scored high on both con-



$)"15&3  53"%&."3,

cepts of strength. In relation to the sale of consumer electronic equipment, the VIRGIN mark is inherently distinctive, in that it is arbitrary
and fanciful; the word “virgin” has no intrinsic relationship whatsoever to selling such equipment. Because there is no intrinsic reason
for a merchant to use the word “virgin” in the sale of consumer electronic equipment, a consumer seeing VIRGIN used in two diﬀerent
stores selling such equipment will likely assume that the stores are
related.
Plaintiﬀ’s VIRGIN mark was also famous. The mark had been
employed with world-wide recognition as the mark of an airline and
as the mark for megastores selling music recordings and consumer
electronic equipment. The fame of the mark increased the likelihood
that consumers seeing defendants’ shops selling telephones under
the mark VIRGIN would assume incorrectly that defendants’ shops
were a part of plaintiﬀ’s organization.
There can be no doubt that plaintiﬀ’s VIRGIN mark, as used on
consumer electronic equipment, is a strong mark, as the district court
found. It is entitled as such to a broad scope of protection, precisely
because the use of the mark by others in connection with stores selling
reasonably closely related merchandise would inevitably have a high
likelihood of causing consumer confusion.
Similarity of marks. When the secondary user’s mark is not identical but merely similar to the plaintiﬀ’s mark, it is important to assess
the degree of similarity between them in assessing the likelihood that
consumers will be confused. Plaintiﬀ’s and defendants’ marks were
not merely similar; they were identical to the extent that both consisted of the same word, “virgin.”
The district court believed this factor did not favor plaintiﬀ because it found some diﬀerences in appearance. Defendants’ logo
used a diﬀerence typeface and diﬀerent colors from plaintiﬀ’s. While
those are indeed diﬀerences, they are quite minor in relation to the
fact that the name being used as a trademark was the same in each
case.
Advertisement and consumer experience of a mark do not necessarily transmit all of the mark’s features. Plaintiﬀ, for example, advertised its Virgin Megastores on the radio. A consumer who heard
those advertisements and then saw the defendants’ installation using
the name VIRGIN would have no way of knowing that the two trademarks looked diﬀerent. A consumer who had visited one of plaintiﬀ’s Virgin Megastores and remembered the name would not necessarily remember the typeface and color of plaintiﬀ’s mark. The reputation of a mark also spreads by word of mouth among consumers.
One consumer who hears from others about their experience with
Virgin stores and then encounters defendants’ Virgin store will have
no way knowing of the diﬀerences in typeface.

% */'3*/(&.&/5 $0/'64*0/



In view of the fact that defendants used the same name as plaintiﬀ,
we conclude the defendants’ mark was suﬃciently similar to plaintiﬀ’s to increase the likelihood of confusion. This factor favored the
plaintiﬀ as a ma er of law. We conclude that the district court erred
in concluding otherwise on the basis of comparatively trivial and often irrelevant diﬀerences.
Proximity of the products and likelihood of bridging the gap. The next
factor is the proximity of the products being sold by plaintiﬀ and defendant under identical (or similar) marks. This factor has an obvious
bearing on the likelihood of confusion. When the two users of a mark
are operating in completely diﬀerent areas of commerce, consumers
are less likely to assume that their similarly branded products come
from the same source. In contrast, the closer the secondary user’s
goods are to those the consumer has seen marketed under the prior
user’s brand, the more likely that the consumer will mistakenly assume a common source.
While plaintiﬀ had not sold telephones or telephone service prior
to defendant’s registration evincing intent to sell those items, plaintiﬀ
had sold quite similar items of consumer electronic equipment. These
included computer video game systems, portable casse e-tape players, compact disc players, MP3 players, mini-disc players, and disposable cameras. Like telephones, many of these are small consumer
electronic gadgets making use of computerized audio communication. They are sold in the same channels of commerce. Consumers
would have a high expectation of ﬁnding telephones, portable CD
players, and computerized video game systems in the same stores.
We think the proximity in commerce of telephones to CD players substantially advanced the risk that consumer confusion would occur
when both were sold by diﬀerent merchants under the same trade
name, VIRGIN.
Our classic Polaroid test further protects a trademark owner by
examining the likelihood that, even if the plaintiﬀ’s products were
not so close to the defendants’ when the defendant began to market
them, there was already a likelihood that plaintiﬀ would in the reasonably near future begin selling those products. VEL’s claim of proximity was further strengthened in this regard because, as the district
court expressly found, “plans had been formulated [for VEL] to enter
[the market for telecommunications products and services] shortly in
the future.” VEL had already begun marketing telephone service in
England which would operate in the United States, and, as the district court found, had made plans to sell telephones and wireless telephone service under the VIRGIN name from its retail stores.
The district court, nonetheless, found in favor of the defendants
with respect to the proximity of products and services. We would ordinarily give considerable deference to a factual ﬁnding on this issue.



$)"15&3  53"%&."3,

Here, however, we cannot do so because it appears the district court
applied the wrong test. The court did not assess the proximity of defendants’ VIRGIN-branded retail stores selling telephone products to
plaintiﬀ’s VIRGIN-branded retail stores selling other consumer electronic products. It simply concluded that, because defendants were
selling exclusively telephone products and services, and plaintiﬀ’s
electronic products did not include telephones or related services, the
defendants must prevail as to the proximity factor.
This represents a considerable misunderstanding of the Polaroid
test. The famous list of factors of likely pertinence in assessing likelihood of confusion in Polaroid was specially designed for a case like
this one, in which the secondary user is not in direct competition with
the prior user, but is selling a somewhat diﬀerent product or service.
In Polaroid, the plaintiﬀ sold optical and camera equipment, while
the defendant sold electronic apparatus. The test the court discussed
was expressly addressed to the problem “how far a valid trademark
shall be protected with respect to goods other than those to which its
owner has applied it.” 287 F.2d at 495 (emphasis added). The very
fact that the test includes the “proximity” between the defendant’s
products and the plaintiﬀ’s and the likelihood that the plaintiﬀ will
“bridge the gap” makes clear that the trademark owner does not lose,
as the district court concluded, merely because it has not previously
sold the precise good or service sold by the secondary user.
In our view, had the district court employed the proper test of
proximity, it could not have failed to ﬁnd a high degree of proximity
as between plaintiﬀ VEL’s prior sales of consumer electronic audio
equipment and defendants’ subsequent sales of telephones and telephone services, which proximity would certainly contribute to likelihood of consumer confusion. And plaintiﬀ was all the more entitled
to a ﬁnding in its favor in respect of these ma ers by virtue of the fact,
which the district court did ﬁnd, that at the time defendants began using the VIRGIN mark in the retail sale of telephones and telephone
services, plaintiﬀ already had plans to bridge the gap by expanding
its sales of consumer electronic equipment to include sales of those
very goods and services in the near future. Consumer confusion was
more than likely; it was virtually inevitable.
Actual confusion. It is self-evident that the existence of actual consumer confusion indicates a likelihood of consumer confusion. We
have therefore deemed evidence of actual confusion “particularly relevant” to the inquiry.
Plaintiﬀ submi ed to the district court an aﬃdavit of a former employee of defendant Cel-Net, who worked at a mall kiosk branded as
Virgin Wireless, which stated that individuals used to ask him if the
kiosk was aﬃliated with plaintiﬀ’s VIRGIN stores. The district court
correctly concluded that this evidence weighed in plaintiﬀ’s favor.

% */'3*/(&.&/5 $0/'64*0/



Sophistication of consumers. The degree of sophistication of consumers can have an important bearing on likelihood of confusion.
Where the purchasers of a products are highly trained professionals,
they know the market and are less likely than untrained consumers
to be misled or confused by the similarity of diﬀerent marks. The
district court recognized that “[r]etail customers, such as the ones
catered to by both the defendants and [plaintiﬀ], are not expected
to exercise the same degree of care as professional buyers, who are
expected to have greater powers of discrimination.” On the other
hand, it observed that purchasers of cellular telephones and the service plans were likely to give greater care than self-service customers
in a supermarket. Noting that neither side had submi ed evidence
on the sophistication of consumers, the court made no ﬁnding favoring either side. We agree that the sophistication factor is neutral in
this case.
Bad faith and the quality of the defendants’ services or products. Two
factors remain of the conventional Polaroid test: the existence of bad
faith on the part of the secondary user and the quality of the secondary user’s products or services. Neither factor is of high relevance
to the issue of likelihood of confusion. A ﬁnding that a party acted
in bad faith can aﬀect the court’s choice of remedy or can tip the balance where questions are close. It does not bear directly on whether
consumers are likely to be confused. The district court noted some evidence of bad faith on the defendants’ part, but because the evidence
on the issue was scant and equivocal, the court concluded that such
a ﬁnding “at this stage [would be] speculative.” The court therefore
found that this factor favored neither party.
The issue of the quality of the secondary user’s product goes more
to the harm that confusion can cause the plaintiﬀ’s mark and reputation than to the likelihood of confusion. In any event, the district
court found this factor to be “neutral” with respect to likelihood of
confusion.
******
In summary we conclude that of the six Polaroid factors that pertain directly to the likelihood of consumer confusion, all but one favor
the plaintiﬀ, and that one – sophistication of consumers – is neutral.
The plaintiﬀ is strongly favored by the strength of its mark, both inherent and acquired; the similarity of the marks; the proximity of the
products and services; the likelihood that plaintiﬀ would bridge the
gap; and the existence of actual confusion. None of the factors favors
the defendant. The remaining factors were found to be neutral. Although we do not suggest that likelihood of confusion may be properly determined simply by the number of factors in one party’s favor,



$)"15&3  53"%&."3,

the overall assessment in this case in our view admits only of a ﬁnding
in plaintiﬀ’s favor that defendants’ sale of telephones and telephonerelated services under the VIRGIN mark was likely to cause substantial consumer confusion.
We conclude that, as a ma er of law, plaintiﬀ demonstrated irreparable harm and likelihood of success on the merits and was entitled to a preliminary injunction.

(JBOU 'PPE  ' E  'FE $JS


4BMMZ #FBVUZ $P *OD W #FBVUZDP *OD
 'E  UI $JS 
Sally Beauty Co., Inc. (“Sally Beauty”) and Marianna Imports, Inc.
(“Marianna”), collectively “Plaintiﬀs,” sued Beautyco, Inc. (“Beautyco”) for trademark infringement, trade dress infringement, and
false advertising. Beautyco markets a line of hair care products under the trade name GENERIX, which the Plaintiﬀs claim infringes the
trademark and trade dress of their competing line of hair care products called Generic Value Products.
The degree of similarity between marks rests on sight, sound, and
meaning. This court must determine whether the allegedly infringing mark will confuse the public when singly presented, rather than
when presented side by side with the protected trademark. In so doing, similarities are weighed more heavily than diﬀerences, particularly when the competing marks are used in virtually identical products packaged in a similar manner.
The district court concluded that the similarity of marks weighed
in favor of Marianna. “Generic Value Products,” however, is not visually similar to “GENERIX.” Marianna’s mark consists of three words,
while Beautyco’s consists of only one. Although both marks begin
with the same six le ers, this similarity is not enough to outweigh
the visual diﬀerences in the marks.
The sound of the marks is also diﬀerent. “Generic Value Products”
does not sound similar to “GENERIX.” In considering this subfactor,
the district court erred by shortening “Generic Value Products” to
simply “Generic” in comparing aural similarities between the marks.
The district court cited no authority which would permit the shortening of the trademark for the likelihood of confusion analysis. Marianna relies on Giant Food, Inc. v. Nation’s Foodservice, Inc., in support, but that case involved marks consisting of pictorial designs with
clearly dominant visual elements. In this case, however, the Generic
Value Products mark consists of words alone and no one word takes
precedence over the others.
In contrast, the meanings of “Generic Value Products” and
“GENERIX” are similar. Although “GENERIX” has no inherent
meaning, Beautyco admits in its motion for summary judgment that
the use of the word is obviously intended to convey the idea that its

% */'3*/(&.&/5 $0/'64*0/



product is inexpensive. Beautyco further concedes that Sally Beauty’s
use of “Generic” conveys the same idea. Taken as a whole, Generic
Value Products conveys the same meaning as GENERIX.
On balance, the similarity in meaning between the marks favors
Marianna, but the diﬀerences in both sight and sound favor Beautyco. Although similarities are to be weighed more heavily than differences, the diﬀerences in this case are signiﬁcant enough to lead us
to conclude that this factor weighs in favor of Beautyco.
$IFBU 4IFFU 1SPCMFN
Barton Beebe, An Empirical Study of the Multifactor Tests for Trademark
Infringement, 94 C . L. R . 1581 (2006) reports on an empirical
study of 331 litigated trademark cases and concludes that the factors
do not have equal importance. According to Beebe, the following
ﬂowchart correctly decides every case in the sample set:
• Are the marks similar? If NO, then the defendant wins.
• Did the defendant act in bad faith? If YES, then the plaintiﬀ
wins.
• Was there actual confusion? If YES, then the plaintiﬀ wins.
• Were the goods proximate? If NO, then the defendant wins.
• Is the plaintiﬀ’s mark strong? If YES, then the plaintiﬀ wins; if
NO, then the defendant wins.
How should Professor Beebe’s ﬁndings inﬂuence our thinking about
trademark infringement? Should it change how lawyers argue cases,
how judges decide them, or how we study them in class?
#PBUT 1SPCMFN
Following are the facts as stated in AMF Inc. v. Sleekcraft Boats. Assuming a jury verdict in favor of the plaintiﬀ on a claim of trademark
infringement at trial, how should the court rule on the defendant’s
motion for judgment notwithstanding the verdict?

".'  'E  UI $JS 

AMF and appellee Nescher both manufacture recreational
boats. AMF uses the mark Slickcraft, and Nescher uses
Sleekcraft.
AMF’s predecessor used the name Slickcraft Boat Company from 1954 to 1969 when it became a division of AMF.
The mark SLICKCRAFT was federally registered on April
1, 1969, and has been continuously used since then as a
trademark for this line of recreational boats.
Slickcraft boats are distributed and advertised nationally.
AMF has authorized over one hundred retail outlets to
sell the Slickcraft line. For the years 1966-1974, promotional expenditures for the Slickcraft line averaged ap-

4MJDLDSBGU UPQ BOE 4MFFLDSBGU CPUUPN
MPHPT



$)"15&3  53"%&."3,
proximately $ 200,000 annually. Gross sales for the same
period approached $ 50,000,000.
After several years in the boat-building business, appellee
Nescher organized a sole proprietorship, Nescher Boats,
in 1962. This venture failed in 1967. In late 1968 Nescher
began anew and adopted the name Sleekcraft. Since then
Sleekcraft has been the Nescher trademark. The name
Sleekcraft was selected without knowledge of appellant’s
use. After AMF notiﬁed him of the alleged trademark infringement, Nescher adopted a distinctive logo and added
the identifying phrase “Boats by Nescher” on plaques afﬁxed to the boat and in much of its advertising. The
Sleekcraft mark still appears alone on some of appellee’s
stationery, signs, trucks, and advertisements..
The Sleekcraft venture succeeded. Expenditures for promotion increased from $ 6,800 in 1970 to $ 126,000 in 1974.
Gross sales rose from $ 331,000 in 1970 to over $ 6,000,000
in 1975. Like AMF, Nescher sells his boats through authorized local dealers.

".' CPBU

Slickcraft boats are advertised primarily in magazines of
general circulation. Nescher advertises primarily in publications for boat racing enthusiasts. Both parties exhibit
their product line at boat shows, sometimes the same
show

/FTDIFS CPBU

& *OGSJOHFNFOU 1SPIJCJUFE $POEVDU


  'E  E $JS 

5ISFTIPME $POEJUJPOT

3FTDVFDPN $PSQ W (PPHMF *OD
 'E  E $JS 
Appeal by Plaintiﬀ Rescuecom Corp. from a judgment of the United
States District Court for the Northern District of New York (Mordue,
Chief Judge) dismissing its action against Google, Inc., under Rule
12(b)(6) for failure to state a claim upon which relief may be granted.
Rescuecom’s Complaint alleges that Google is liable under §§ 32 and
43 of the Lanham Act, 15 U.S.C. §§ 1114 & 1125, for infringement,
false designation of origin, and dilution of Rescuecom’s eponymous
trademark. The district court believed the dismissal of the action was
compelled by our holding in 1-800 Contacts, Inc. v. WhenU. Com, Inc.,
because, according to the district court’s understanding of that opinion, Rescuecom failed to allege that Google’s use of its mark was a
”use in commerce” within the meaning of § 45 of the Lanham Act,

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



15 U.S.C. § 1127. We believe this misunderstood the holding of 1800. While we express no view as to whether Rescuecom can prove
a Lanham Act violation, an actionable claim is adequately alleged in
its pleadings. Accordingly, we vacate the judgment dismissing the
action and remand for further proceedings.
BACKGROUND
Rescuecom is a national computer service franchising company that
oﬀers on-site computer services and sales. Rescuecom conducts a
substantial amount of business over the Internet and receives between 17,000 to 30,000 visitors to its website each month. It also advertises over the Internet, using many web-based services, including
those oﬀered by Google. Since 1998, RESCUECOM has been a registered federal trademark, and there is no dispute as to its validity.
Google’s proprietary system responds to such a search request in
two ways. First, Google provides a list of links to websites, ordered in
what Google deems to be of descending relevance to the user’s search
terms based on its proprietary algorithms. The second way Google
responds to a search request is by showing context-based advertising.
AdWords is Google’s program through which advertisers purchase terms (or keywords). When entered as a search term, the keyword triggers the appearance of the advertiser’s ad and link. An
advertiser’s purchase of a particular term causes the advertiser’s ad
and link to be displayed on the user’s screen whenever a searcher
launches a Google search based on the purchased search term. Advertisers pay Google based on the number of times Internet users ”click”
on the advertisement, so as to link to the advertiser’s website. For example, using Google’s AdWords, Company Y, a company engaged in
the business of furnace repair, can cause Google to display its advertisement and link whenever a user of Google launches a search based
on the search term, ”furnace repair.” Company Y can also cause its ad
and link to appear whenever a user searches for the term ”Company
X,” a competitor of Company Y in the furnace repair business. Thus,
whenever a searcher interested in purchasing furnace repair services
from Company X launches a search of the term X (Company X’s trademark), an ad and link would appear on the searcher’s screen, inviting
the searcher to the furnace repair services of X’s competitor, Company Y. And if the searcher clicked on Company Y’s link, Company
Y’s website would open on the searcher’s screen, and the searcher
might be able to order or purchase Company Y’s furnace repair services.
In addition to AdWords, Google also employs Keyword Suggestion Tool, a program that recommends keywords to advertisers to be
purchased. The program is designed to improve the eﬀectiveness
of advertising by helping advertisers identify keywords related to

-FWBM +



$)"15&3  53"%&."3,

their area of commerce, resulting in the placement of their ads before
users who are likely to be responsive to it. Thus, continuing the example given above, if Company Y employed Google’s Keyword Suggestion Tool, the Tool might suggest to Company Y that it purchase
not only the term ”furnace repair” but also the term ”X,” its competitor’s brand name and trademark, so that Y’s ad would appear on the
screen of a searcher who searched Company X’s trademark, seeking
Company X’s website.
Once an advertiser buys a particular keyword, Google links the
keyword to that advertiser’s advertisement. The advertisements consist of a combination of content and a link to the advertiser’s webpage.
Google displays these advertisements on the search result page either in the right margin or in a horizontal band immediately above
the column of relevance-based search results. These advertisements
are generally associated with a label, which says ”sponsored link.”
Rescuecom alleges, however, that a user might easily be misled to believe that the advertisements which appear on the screen are in fact
part of the relevance-based search result and that the appearance of
a competitor’s ad and link in response to a searcher’s search for Rescuecom is likely to cause trademark confusion as to aﬃliation, origin,
sponsorship, or approval of service. This can occur, according to the
Complaint, because Google fails to label the ads in a manner which
would clearly identify them as purchased ads rather than search results. The Complaint alleges that when the sponsored links appear
in a horizontal bar at the top of the search results, they may appear
to the searcher to be the ﬁrst, and therefore the most relevant, entries
responding to the search, as opposed to paid advertisements.
Google’s objective in its AdWords and Keyword Suggestion Tool
programs is to sell keywords to advertisers. Rescuecom alleges
that Google makes 97% of its revenue from selling advertisements
through its AdWords program. Google therefore has an economic
incentive to increase the number of advertisements and links that appear for every term entered into its search engine.
Many of Rescuecom’s competitors advertise on the Internet.
Through its Keyword Suggestion Tool, Google has recommended
the Rescuecom trademark to Rescuecom’s competitors as a search
term to be purchased. Rescuecom’s competitors, some responding to
Google’s recommendation, have purchased Rescuecom’s trademark
as a keyword in Google’s AdWords program. This practice allegedly
allows Rescuecom’s competitors to deceive and divert users searching for Rescuecom’s website.
DISCUSSION
Our court ruled in 1-800 that a complaint fails to state a claim under
the Lanham Act unless it alleges that the defendant has made ”use

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



in commerce” of the plaintiﬀ’s trademark as the term ”use in commerce” is deﬁned in 15 U.S.C. § 1127. The district court believed that
this case was on all fours with 1-800, and that its dismissal was required for the same reasons as given in 1-800. We believe the cases
are materially diﬀerent. The allegations of Rescuecom’s complaint
adequately plead a use in commerce.
In 1-800, the plaintiﬀ alleged that the defendant infringed the
plaintiﬀ’s trademark through its proprietary software, which the defendant freely distributed to computer users who would download
and install the program on their computer. The program provided
contextually relevant advertising to the user by generating pop-up
advertisements to the user depending on the website or search term
the user entered in his browser. For example, if a user typed ”eye
care” into his browser, the defendant’s program would randomly display a pop-up advertisement of a company engaged in the ﬁeld of eye
care. Similarly, if the searcher launched a search for a particular company engaged in eye care, the defendant’s program would display
the pop-up ad of a company associated with eye care. The pop-up ad
appeared in a separate browser window from the website the user
accessed, and the defendant’s brand was displayed in the window
frame surrounding the ad, so that there was no confusion as to the
nature of the pop-up as an advertisement, nor as to the fact that the
defendant, not the trademark owner, was responsible for displaying
the ad, in response to the particular term searched.
Sections 32 and 43 of the Act, which we also refer to by their codiﬁed designations, 15 U.S.C. §§ 1114 & 1125, inter alia, impose liability for unpermi ed ”use in commerce” of another’s mark which is
”likely to cause confusion, or to cause mistake, or to deceive,” § 1114,
”as to the aﬃliation... or as to the origin, sponsorship or approval of
his or her goods [or] services... by another person.” § 1125(a)(1)(A).
The 1-800 opinion looked to the deﬁnition of the term ”use in commerce” provided in § 45 of the Act, 15 U.S.C. § 1127. That deﬁnition
provides in part that ”a mark shall be deemed to be in use in commerce... (2) on services when it is used or displayed in the sale or
advertising of services and the services are rendered in commerce.”
15 U.S.C. § 1127. Our court found that the plaintiﬀ failed to show
that the defendant made a ”use in commerce” of the plaintiﬀ’s mark,
within that deﬁnition.
At the outset, we note two signiﬁcant aspects of our holding in
1-800, which distinguish it from the present case. A key element of
our court’s decision in 1-800 was that under the plaintiﬀ’s allegations,
the defendant did not use, reproduce, or display the plaintiﬀ’s mark
at all. The search term that was alleged to trigger the pop-up ad was
the plaintiﬀ’s website address. 1-800 noted, notwithstanding the similarities between the website address and the mark, that the website



4- 7JUBNJOT  ' 4VQQ
&%/:

E 

.FSDL  ' 4VQQ E  4%/:


$)"15&3  53"%&."3,

address was not used or claimed by the plaintiﬀ as a trademark. Thus,
the transactions alleged to be infringing were not transactions involving use of the plaintiﬀ’s trademark. 1-800 suggested in dictum that is
highly relevant to our case that had the defendant used the plaintiﬀ’s
trademark as the trigger to pop-up an advertisement, such conduct
might, depending on other elements, have been actionable.
Second, as an alternate basis for its decision, 1-800 explained why
the defendant’s program, which might randomly trigger pop-up advertisements upon a searcher’s input of the plaintiﬀ’s website address, did not constitute a ”use in commerce,” as deﬁned in § 1127.
In explaining why the plaintiﬀ’s mark was not ”used or displayed
in the sale or advertising of services,” 1-800 pointed out that, under
the defendant’s program, advertisers could not request or purchase
keywords to trigger their ads. Even if an advertiser wanted to display its advertisement to a searcher using the plaintiﬀ’s trademark as
a search term, the defendant’s program did not oﬀer this possibility.
The defendant’s program relied upon categorical associations such as
”eye care” to select a pop-up ad randomly from a predeﬁned list of
ads appropriate to that category. To the extent that an advertisement
for a competitor of the plaintiﬀ was displayed when a user opened
the plaintiﬀ’s website, the trigger to display the ad was not based on
the defendant’s sale or recommendation of a particular trademark.
The present case contrasts starkly with those important aspects of
the 1-800 decision. First, in contrast to 1-800, where we emphasized
that the defendant made no use whatsoever of the plaintiﬀ’s trademark, here what Google is recommending and selling to its advertisers is Rescuecom’s trademark. Second, in contrast with the facts of
1-800 where the defendant did not ”use or display,” much less sell,
trademarks as search terms to its advertisers, here Google displays,
oﬀers, and sells Rescuecom’s mark to Google’s advertising customers
when selling its advertising services. In addition, Google encourages
the purchase of Rescuecom’s mark through its Keyword Suggestion
Tool.
Google, supported by amici, argues that 1-800 suggests that the inclusion of a trademark in an internal computer directory cannot constitute trademark use. Several district court decisions in this Circuit
appear to have reached this conclusion. See, e.g., S&L Vitamins, Inc.
v. Australian Gold, Inc. (holding that use of a trademark in metadata
did not constitute trademark use within the meaning of the Lanham
Act because the use ”is strictly internal and not communicated to the
public”); Merck & Co., Inc. v. Mediplan Health Consulting, Inc. (holding
that the internal use of a keyword to trigger advertisements did not
qualify as trademark use). This over-reads the 1-800 decision. First,
regardless of whether Google’s use of Rescuecom’s mark in its internal search algorithm could constitute an actionable trademark use,

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



Google’s recommendation and sale of Rescuecom’s mark to its advertising customers are not internal uses. We did not imply in 1-800 that
an alleged infringer’s use of a trademark in an internal software program insulates the alleged infringer from a charge of infringement,
no ma er how likely the use is to cause confusion in the marketplace.
If we were to adopt Google and its amici’s argument, the operators of
search engines would be free to use trademarks in ways designed to
deceive and cause consumer confusion.4 This is surely neither within
the intention nor the le er of the Lanham Act.
Google and its amici contend further that its use of the RESCUECOM trademark is no diﬀerent from that of a retail vendor who
uses ”product placement” to allow one vender to beneﬁt from a competitors’ name recognition. An example of product placement occurs when a store-brand generic product is placed next to a trademarked product to induce a customer who speciﬁcally sought out the
trademarked product to consider the typically less expensive, generic
brand as an alternative. Google’s argument misses the point. From
the fact that proper, non-deceptive product placement does not result
in liability under the Lanham Act, it does not follow that the label
”product placement” is a magic shield against liability, so that even a
deceptive plan of product placement designed to confuse consumers
would similarly escape liability. It is not by reason of absence of a use
of a mark in commerce that benign product placement escapes liability; it escapes liability because it is a benign practice which does not
cause a likelihood of consumer confusion. In contrast, if a retail seller
were to be paid by an oﬀ-brand purveyor to arrange product display
and delivery in such a way that customers seeking to purchase a famous brand would receive the oﬀ-brand, believing they had go en
the brand they were seeking, we see no reason to believe the practice
would escape liability merely because it could claim the mantle of
”product placement.”
Unlike the practices discussed in 1-800, the practices here attributed to Google by Rescuecom’s complaint are that Google has
made use in commerce of Rescuecom’s mark. Needless to say, a defendant must do more than use another’s mark in commerce to violate the Lanham Act. We have no idea whether Rescuecom can prove
that Google’s use of Rescuecom’s trademark in its AdWords program
4

For example, instead of having a separate ”sponsored links” or paid advertisement section, search engines could allow advertisers to pay to appear at the top of
the ”relevance” list based on a user entering a competitor’s trademark – a functionality that would be highly likely to cause consumer confusion. Alternatively, sellers
of products or services could pay to have the operators of search engines automatically divert users to their website when the users enter a competitor’s trademark as
a search term. Such conduct is surely not beyond judicial review merely because it
is engineered through the internal workings of a computer program.



$)"15&3  53"%&."3,

causes likelihood of confusion or mistake. Rescuecom has alleged
that it does, in that would-be purchasers (or explorers) of its services
who search for its website on Google are misleadingly directed to the
ads and websites of its competitors in a manner which leads them to
believe mistakenly that these ads or websites are sponsored by, or afﬁliated with Rescuecom. Whether Google’s actual practice is in fact
benign or confusing is not for us to judge at this time. We consider at
the 12(b)(6) stage only what is alleged in the Complaint.
We conclude that the district court was mistaken in believing that
our precedent in 1-800 requires dismissal.
3BEJBODF 'PVOEBUJPO *OD W /""$1
 ' E  UI $JS 
The Radiance Foundation published an article online entitled
”NAACP: National Association for the Abortion of Colored People”
that criticized the NAACP’s stance on abortion. In response to a
cease-and-desist le er from the NAACP, Radiance sought a declaratory judgment that it had not infringed any NAACP trademarks. The
NAACP then ﬁled counterclaims alleging trademark infringement
and dilution.
The National Association for the Advancement of Colored People,
be er known by its acronym ”NAACP,” is this country’s oldest and
largest civil rights organization, and one that holds a place of honor
in our history. It champions political, educational, social, and economic equality of all citizens while working to eliminate racial and
other forms of prejudice within the United States. The NAACP owns
several trademarks, among them NAACP (federally registered) and
NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE.
The Radiance Foundation, established by Ryan Bomberger, is
also a non-proﬁt organization focused on educating and inﬂuencing the public about issues impacting the African American community. Radiance addresses social issues from a Christian perspective.
It uses as its platform two websites, TheRadianceFoundation.org and
TooManyAborted.com, where it posts articles on topics such as race
relations, diversity, fatherlessness, and the impact of abortion on
the black community. Radiance also runs a billboard campaign for
TooManyAborted.com; individuals may sponsor these billboards, licensing the artwork from Radiance. In addition to its billboard campaign, Radiance funds its endeavors through donations from visitors
to its websites, which are facilitated by ”Donate” bu ons on the webpages that link to a PayPal site.
In January 2013, Bomberger authored an article criticizing the
NAACP’s annual Image Awards, entitled ”NAACP: National Association for the Abortion of Colored People.” The piece lambasted the

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



NAACP for sponsoring an awards event to recognize Hollywood ﬁgures and products that Radiance alleged deﬁed Christian values and
perpetuated racist stereotypes. The article then criticized other of
the NAACP’s public stances and actions. It particularly targeted the
NAACP’s ties to Planned Parenthood and its position on abortion.
Though the NAACP has often claimed to be neutral on abortion, Radiance maintains that the NAACP’s actions actually demonstrate support for the practice.
The article appeared on three websites: the two owned by Radiance – TheRadianceFoundation.com and TooManyAborted.com –
and a third-party site called Life-News.com. Though the text of the
article was identical across the sites, the headlines and presentation
varied slightly. On TheRadianceFoundation.com, directly below the
headline was an image of a Too-ManyAborted billboard with the
headline ”NAACP: National Association for the Abortion of Colored
People” repeated next to it. The TooManyAborted.com site posted
the headline ”The National Association for the Abortion of Colored
People” with a graphic below of a red box with the words ”CIVIL
WRONG” followed by the modiﬁed NAACP name. Adjacent to
the article on both pages was an orange bu on with ”CLICK HERE
TO GIVE ONE-TIME GIFT TO THE RADIANCE FOUNDATION”
printed around the word ”DONATE.” Finally on LifeNews.com, the
third-party site, the NAACP’s Scales of Justice appeared as a graphic
underneath the headline.
II.
The ﬁrst element of trademark infringement at issue is thus whether
Radiance’s use of the NAACP’s marks was ”in connection with the
sale, oﬀering for sale, distribution, or advertising of any goods or
services.”. The NAACP urges us to give this requirement a ”broad
construction,” but that construction would expose to liability a wide
array of noncommercial expressive and charitable activities. Such
an interpretation would push the Lanham Act close against a First
Amendment wall, which is incompatible with the statute’s purpose
and stretches the text beyond its breaking point. We decline to reach
so far.
At least ﬁve of our sister circuits have interpreted this element
as protecting from liability all noncommercial uses of marks. At the
very least, reading the ”in connection with” element to take in broad
swaths of noncommercial speech would be an overextension of the
Lanham Act’s reach that would intrude on First Amendment values.
It is true that neither of the Lanham Act’s infringement provisions
explicitly mentions commerciality. Still, this provision must mean
something more than that the mark is being used in commerce in the
constitutional sense, because the infringement provisions include a

 64$ f   B



#PMHFS  64  

6OJUFE 8F 4UBOE  'E  E $JS


$)"15&3  53"%&."3,

separate Commerce Clause hook.
Although this case does not require us to hold that the commercial
speech doctrine is in all respects synonymous with the ”in connection
with” element, we think that doctrine provides much the best guidance in applying the Act.
Use of a protected mark as part of speech that does no more than
propose a commercial transaction thus plainly falls within the Lanham Act’s reach. Courts also look to the factors outlined in Bolger
v. Youngs Drug Products Corp.: whether the speech is an advertisement; whether the speech references a particular good or service; and
whether the speaker (the alleged infringer) has a demonstrated economic motivation for his speech.
In the context of trademark infringement, the Act’s purpose, as
noted, is to protect consumers from misleading uses of marks by competitors. Thus if in the context of a sale, distribution, or advertisement, a mark is used as a source identiﬁer, we can conﬁdently state
that the use is ”in connection with” the activity. Even the Second
Circuit, which rejected noncommerciality as an invariable defense to
Lanham Act liability, conceded that a ”crucial” factor is that the infringer ”used the Mark not as a commentary on its owner, but instead
as a source identiﬁer.” United We Stand Am., Inc. v. United We Stand,
Am. New York, Inc.. The danger of allowing the ”in connection with”
element to suck in speech on political and social issues through some
strained or tangential association with a commercial or transactional
activity should thus be evident. Courts have uniformly understood
that imposing liability under the Lanham Act for such speech is rife
with the First Amendment problems.
III.
In ﬁnding that Radiance’s use of the NAACP’s marks was ”in connection with” goods or services, the district court erred in several respects. To begin, the court held that because the Radiance article appeared in a Google search for the term ”NAACP,” it diverted ”Internet users to Radiance’s article as opposed to the NAACP’s websites,”
which thereby created a connection to the NAACP’s goods and services. But typically the use of the mark has to be in connection with
the infringer’s goods or services, not the trademark holder’s.
The district court proceeded to ﬁnd that Radiance’s use of the
NAACP’s marks was also in connection with Radiance’s goods or
services. The court ﬁrst found that there was a suﬃcient nexus ”with
Radiance’s own information services” because Radiance ”provided
information” on its website. That ruling, however, neuters the First
Amendment. The provision of mere ”information services” without any commercial or transactional component is speech – nothing
more.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



In the alternative, the court held that Radiance’s use of the
NAACP’s marks was in connection with goods or services, because
the use was ”part of social commentary or criticism for which they
solicit donations and sponsorship.” We need not address this point
with absolute pronouncements. Suﬃce it to say that the speciﬁc use
of the marks at issue here was too a enuated from the donation solicitation and the billboard campaign to support Lanham Act liability.
Although present on the article page, the Donate bu on was oﬀ to
the side and did not itself use the NAACP’s marks in any way. The
billboard campaign was displayed on a diﬀerent page altogether. A
visitor likely would not perceive the use of the NAACP’s marks in the
article as being in connection with those transactional components of
the website.
Again, this is not to say that in all instances a solicitation by a nonproﬁt is immune from Lanham Act liability. A solicitation may satisfy the ”in connection with” element if the trademark holder demonstrates a suﬃcient nexus between the unauthorized use of the protected mark and clear transactional activity. Such a nexus may be
present, for example, where the protected mark seems to denote the
recipient of the donation. However, where, as here, the solicitations
are not closely related to the speciﬁc uses of the protected marks, we
are compelled to conclude that the district court erred in ruling that
the ”in connection element” was met.
IV.
The district court further held that Radiance diluted the ”NAACP”
and ”National Association for the Advancement of Colored People”
trademarks by tarnishing them. We respectfully disagree. Radiance’s
use of the marks was undeniably to criticize the NAACP’s perceived
position on abortion, thus falling squarely within the statute’s explicit
exclusions.
The ﬁnal exclusion protects ”[a]ny noncommercial use of a mark.”.
The term ”noncommercial” refers to the First Amendment commercial speech doctrine. Commercial speech is speech that does no more
than propose a commercial transaction.
The district court held that because Radiance ”oﬀered various opportunities for visitors to donate to Radiance, pay to sponsor billboards, secure license content, or erect state-speciﬁc webpages for
a fee,” the use of the NAACP’s marks was commercial. We think
however, that the above [Bolger] factors mitigate against a ﬁnding of
commerciality. The article in contention was not an advertisement.
Nowhere in the piece did it oﬀer the reader anything for sale. The
article did not even mention Radiance’s services. The only point ”Radiance” even appeared in the article was as part of a passing reference to conservatives that the NAACP purportedly targets. The fact

5IF TVCTUBODF PG EJMVUJPO MBX XJMM CF
EJTDVTTFE JO EVF DPVSTF 'PS OPX UIF
JNQPSUBOU QBSU JT UIBU JU JT TVCKFDU UP BO
FYQMJDJU TUBUVUPSZ DPNNFSDJBMJUZ UISFTI
PME
 64$ f  D  $



$)"15&3  53"%&."3,

that the websites provided opportunities to engage in ﬁnancial transactions does not demonstrate that the article itself was commercial.
The key here is the viewpoint of a reasonable reader. A person navigating to the article, even if through a Google search for ”NAACP,”
is highly unlikely to read the article as advertising a Radiance service
or proposing a transaction of any kind.
Trademark law in general and dilution in particular are not
proper vehicles for comba ing speech with which one does not agree.
Trademarks do not give their holders under the rubric of dilution the
rights to stymie criticism. Criticism of large and powerful entities in
particular is vital to the democratic function. Under appellee’s view,
many social commentators and websites would ﬁnd themselves victims of litigation aimed at silencing or altering their message, because,
as noted, ”it is often virtually impossible to refer to a particular product for purposes of comparison, criticism, point of reference or any
other such purpose without using the mark.” New Kids on the Block
The article in this case was harsh. But that did not forfeit its author’s
First Amendment liberties. The most scathing speech and the most
disputable commentary are also the ones most likely to draw their intended targets’ ire and thereby a ract Lanham Act litigation. It is for
this reason that law does not leave such speech without protection.



5IFPSJFT PG $POGVTJPO

Now we begin in earnest our safari to observe exotic forms of liability
in their natural habitat. We have already met point-of-sale confusion
about source.
B 3FWFSTF $POGVTJPO
Standard (”forward”) confusion involves consumers confused into
thinking that the defendant’s goods came from the plaintiﬀ. But
what if consumers are confused into thinking that the plaintiﬀ ’s goods
came from the defendant? How could that even happen? Read on.
3FTUBUFNFOU 5IJSE PG 6OGBJS $PNQFUJUJPO
f  DNU G
4UBOEBSE PG *OGSJOHFNFOU

f. Reverse confusion. – In the typical case of trademark infringement,
consumers are led to believe that the goods sold by the subsequent
user of the mark are associated in some manner with the trademark
owner. However, in some cases the subsequent user’s promotion of
the mark may so overwhelm the use by the prior user that most purchasers come to associate the mark with the subsequent user. This
can result in reverse confusion – purchasers are likely to believe that
the goods sold by the prior user are actually those of the subsequent
user.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



The injury to the trademark owner caused by a likelihood of reverse confusion is more subtle than that resulting from direct confusion. Reverse confusion does not ordinarily threaten a direct diversion of trade from the trademark owner; indeed, the owner’s sales
may beneﬁt to some extent from the infringer’s promotion of the
mark. On the other hand, because of the infringer’s concurrent use of
the mark, the reputation of the trademark owner’s goods or services
among prospective purchasers is no longer within the owner’s exclusive control. Failure to protect against reverse confusion would also
permit large subsequent users to undermine by extensive advertising
the investments of smaller ﬁrms in their trade symbols. Because these
potential injuries result from a likelihood of confusion as to the source
of goods or services, the creation of reverse confusion falls within the
traditional rules governing the infringement of trademarks.
Illustration:
8. A, a small tire manufacturer, sells BIGTRACK tires in a
regional market. Consumers in that market associate BIGTRACK with A. B, a prominent tire manufacturer, subsequently begins selling BIGTRACK tires and engages
in an extensive promotional campaign on national television. B’s advertising overwhelms A’s promotional eﬀorts
with the result that consumers encountering A’s tires now
think that the tires are actually produced by B. B is subject
to liability to A under the rule stated in this Section.
C

*OJUJBM *OUFSFTU $POGVTJPO

Standard point of sale confusion takes place at the moment of purchase. What if consumers are confused before then?
(SPUSJBO )FMòFSJDI 4DIVMU[ 5I 4UFJOXFH /BDIG W 4UFJOXBZ  4POT
 'E  E $JS 
The issue here is not the possibility that a purchaser would buy a
Grotrian-Steinweg thinking it was actually a Steinway or that Grotrian had some connection with Steinway and Sons. The harm
to Steinway, rather, is the likelihood that a consumer, hearing the
”Grotrian-Steinweg” name and thinking it had some connection with
”Steinway”, would consider it on that basis. The ”Grotrian-Steinweg”
name therefore would a ract potential customers based on the reputation built up by Steinway in this country for many years. Misled
into an initial interest, a potential Steinway buyer may satisfy himself that the less expensive Grotrian-Steinweg is at least as good, if
not be er, than a Steinway. Deception and confusion thus work to
appropriate defendant’s good will.

1PUFOUJBM DVTUPNFST DBNF UP #JH 0
EFBMFST BTLJOH GPS #*('005 UJSFT BT B SF
TVMU PG (PPEZFBShT DPNNFSDJBMT #JH 0
TBMFTNFO UIFO IBE UP FYQMBJO UIF EJòFS
FODF JO UIF DPOTUSVDUJPO PG UIFTF UJSFT
#JH 0 5JSF %FBMFST *OD W (PPEZFBS 5JSF 
3VCCFS $P  ' 4VQQ  % $PMP
  *G DPOTVNFST CFMJFWF UIBU %PDhT
SVOT 'VEESVDLFST BOE UIFZ BSF EJTBQ
QPJOUFE XJUI UIF RVBMJUZ PG %PDhT GPPE
PS TFSWJDF UIFZ NBZ CF EFUFSSFE GSPN
QBUSPOJ[JOH 'VEESVDLFST 'VEESVDLFST
*OD W %PDhT #3 0UIFST *OD 'E 
UI $JS   "SF UIFTF IBSNT QMBV
TJCMF "SF UIFZ SFBMMZ IBSNT 4IPVME
USBEFNBSL MBX USZ UP QSFWFOU UIFN



#MPDLCVTUFS  ' 4VQQ  &% .JDI


$)"15&3  53"%&."3,

#SPPLöFME $PNNVOJDBUJPOT W 8FTU $PBTU &OUFSUBJONFOU
 'E  UI $JS 
Suppose West Coast’s competitor (let’s call it ”Blockbuster”) puts up
a billboard on a highway reading–”West Coast Video: 2 miles ahead
at Exit 7”– where West Coast is really located at Exit 8 but Blockbuster
is located at Exit 7. Customers looking for West Coast’s store will pull
oﬀ at Exit 7 and drive around looking for it. Unable to locate West
Coast, but seeing the Blockbuster store right by the highway entrance,
they may simply rent there. Even consumers who prefer West Coast
may ﬁnd it not worth the trouble to continue searching for West Coast
since there is a Blockbuster right there. Customers are not confused in
the narrow sense: they are fully aware that they are purchasing from
Blockbuster and they have no reason to believe that Blockbuster is
related to, or in any way sponsored by, West Coast. Nevertheless, the
fact that there is only initial consumer confusion does not alter the fact
that Blockbuster would be misappropriating West Coast’s acquired
goodwill. See Blockbuster Entertainment Group v. Laylco, Inc. (ﬁnding
trademark infringement where the defendant, a video rental store,
a racted customers’ initial interest by using a sign confusingly to its
competitor’s even though confusion would end long before the point
of sale or rental).
)FBSUT PO 'JSF $PNQBOZ --$ W #MVF /JMF *OD
 ' 4VQQ E  % .BTT 
[This was a keyword advertising case. Consult Rescuecom for a description of keyword advertising. The plaintiﬀ alleged that the defendant purchased its HEARTS ON FIRE trademark as a keyword
on the Webcrawler search engine.]
Rarely are cases so clear as the Ninth Circuit’s billboard – particularly on the internet – and certainly not this one.
Infringement is not nearly so obvious from this vantage point.
Rather than a misleading billboard, this analogy is more akin to a
menu – one that oﬀers a variety of distinct products, all keyed to the
consumer’s initial search. Sponsored linking may achieve precisely
this result, depending on the speciﬁc product search and its context.
When a consumer searches for a trademarked item, she receives a
search results list that includes links to both the trademarked product’s website and a competitor’s website. Where the distinction between these vendors is clear, she now has a simple choice between
products, each of which is as easily accessible as the next. If the
consumer ultimately selects a competitor’s product, she has been diverted to a more a ractive oﬀer but she has not been confused or
misled.9 While she may have go en to the search-results list via the
9

Consider, for instance, if Pepsi were to purchase sponsored links to its website

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



trademarked name, once there, the advertised products are easily distinguished.
In much the same way, keyword purchasing may, in many cases,
be analogized to a drug store that typically places its own storebrand generic products next to the trademarked products they emulate in order to induce a customer who has speciﬁcally sought out
the trademarked product to consider the store’s less-expensive alternative. The generic product capitalizes on the recognizable brand
name but the consumer beneﬁts by being oﬀered a lower-cost product. At no point is the consumer confused about the alternatives
presented to her. The goodwill invested in the protected mark remains undisturbed while the consumer reaps the beneﬁt of competing goods. Trademark infringement would seem to be unsupportable
in this scenario. Mere diversion, without any hint of confusion, is not
enough.
To be sure, the sponsored links appearing on a search-results page
will not always be a menu of readily distinguished alternatives. With
the intense competition for internet users’ a ention and mouseclicks,
online merchants may well be tempted to blur these distinctions, hoping to create and capitalize on initial consumer confusion. Such conduct undoubtedly begins to sound in trademark infringement. Thus,
where a plaintiﬀ has plausibly alleged some consumer confusion,
even at an initial stage of his product search, the question is a far
closer one.
Based on the twin goals of trademark protection, the Court concludes that initial interest confusion can support a claim under the
Lanham Act – but only where the plaintiﬀ has plausibly alleged that
consumers were confused, and not simply diverted. Many cases, including this one, will fall somewhere between the incarnations of
so-called initial interest confusion discussed above – the misleading
billboard or the choice-enhancing menu. The Court’s task is to distinguish between them. As a preliminary ma er, the Court agrees
with the many scholars who ﬁnd the deceptive billboard analogy often inapt in the internet context. Unlike the deceived shopper who
is unlikely to get back on the highway, the internet consumer can
easily click the ‘back’ bu on on her web browser and return almost
instantly to the search results list to ﬁnd the sought-after brand. Her
added search costs, in other words, may often be very low while her
comparative choice among products is greatly expanded.
The crucial question in these cases is one of degree: Whether the
consumer is likely confused in some sustained fashion by the spontriggered by an internet user’s search for the ”Coca-Cola” trademark. Coca-Cola
would have diﬃculty suing Pepsi for infringement on an initial interest theory because these two products are widely recognized as competitors and, accordingly,
the likelihood of consumer confusion is exceedingly small.



.PCJM 0JM  'E  E $JS 

$)"15&3  53"%&."3,

sored link and the defendant’s website, or whether the link serves instead as a benign and even beneﬁcial form of comparison shopping.
The menu analogy described above – where the competing products
are clearly distinguished – is not, in and of itself, truly a case of confusion at all, and therefore cannot support an infringement claim. In
fact, in order for a plaintiﬀ pleading initial interest confusion to prevail, that confusion must be more than momentary and more than a
”mere possibility.” Grotrian As with any alleged trademark violation,
plaintiﬀs must show a genuine and substantial likelihood of confusion.
This principle was implicit in the bricks-and-mortar cases that laid
the groundwork for initial interest confusion as well as the Ninth Circuit’s billboard analogy, which assumed that the deceived shopper,
once diverted, would not get back on the highway. See Mobil Oil Corp.
v. Pegasus Petroleum Corp. (competitor’s logo confused oil traders into
investing a considerable amount of time and eﬀort into pre-sale negotiations with the defendant); Grotrian (similar mark would entice
even sophisticated consumers to consider defendant’s pianos, even if
any confusion was resolved prior to any purchase). Where, as here, a
plaintiﬀ has alleged a plausible likelihood of confusion based on the
overall context in which a consumer performs his internet search, he
has stated a claim for trademark infringement and may proceed on
an initial interest theory.
D 1PTU4BMF $POGVTJPO
Standard point of sale confusion takes place at the moment of purchase. What if consumers are confused after then?
(FOFSBM .PUPST $PSQ W ,FZTUPOF "VUPNPUJWF *OEVTUSJFT *OD
 'E  UI $JS 
GM, currently the world’s largest automaker, owns registered trademarks in the Chevrolet ”bow tie” design and the ”GMC” design. The
instant case arose out of Tong Yang’s manufacturing and Keystone’s
distribution of replacement grilles with ”placeholders” bearing these
two designs.
For Chevrolets, the placeholder is a recessed space on the front of
the grille in the shape of a bow tie in which a heavy plastic GM ”bow
tie” emblem is inserted. Each emblem is a separate part always purchased from GM and is secured to the placeholder with studs or pins
extending from the back of the emblem so as to pass through holes
in the placeholder. After inserted and secured in the placeholder of
a Chevrolet grille, the ”bow tie” emblem partially or wholly ﬁlls the
”bow tie” recess. [Similarly for GMC vehicles.]

5POH :BOH $IFWSPMFU HSJMMF QMBDFIPMEFS

A. Point-of-Sale Confusion

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



Likelihood of confusion at the point of sale involves a purchaser’s
confusion as to a product’s origin or sponsorship occurring at the
time of purchase. The points of sale for most of Tong Yang’s grilles
are collision repair shops, but some are sold directly to individuals
over the internet. We need not exhaustively apply the eight-factor test
to reach the rather obvious conclusion that there is no likelihood of
confusion at the point of sale because buyers are expressly informed
that they are not purchasing GM grilles.
In Ferrari S.P.A. Esercizio v. Roberts, this Court noted that there
was no likelihood of point-of-sale confusion where a manufacturer
of ”knockoﬀ” Ferraris informed his purchasers that his signiﬁcantly
cheaper cars were not genuine Ferraris. Similarly, customers knowing they are purchasing a knockoﬀ designer purse or Rolex watch
simply do not confuse the counterfeit with the original.
Likewise, in the instant case, no purchaser has reason to be confused as to the origin of the replacement grilles. Collision repair
shops ordering Tong Yang parts do so intentionally and generally
at the bidding of insurance companies because non-original equipment is less expensive and reduces the cost of repairing a vehicle.
Moreover, GM grilles are made by Siegel-Robert, Inc., and carry the
molded le ers ”SRI” to identify their origin, whereas Tong Yang
grilles are marked ”OTN” and ”Made in Taiwan.” In addition, Tong
Yang grilles are shipped in boxes and packaging markedly diﬀerent
from those containing GM grilles with conspicuous logos of Tong
Yang and/or Keystone. The invoice accompanying Tong Yang parts
conspicuously carries the following disclaimer:
THESE REPLACEMENT PARTS ARE NOT MANUFACTURED BY THE ORIGINAL MANUFACTURER. THESE
PARTS ARE REPLACEMENT FOR THE OEM PARTS,
AND MANUFACTURED IN TAIWAN FOR NORTH
AMERICA MARKET.
An automobile owner would have to possess complete ignorance of
this disclaimer, her insurance contract, and ordinary automobile repair practices to be confused as to the origin of a Tong Yang grille
when ge ing her vehicle repaired. Individuals purchasing grilles directly from Keystone over the internet receive the same source information as collision repair shops and likewise could scarcely be
confused. In short, the transparent and conspicuous indications that
Tong Yang manufactured its grilles make confusion at the point of
sale all but impossible.
B. Downstream Confusion
In addition to point-of-sale confusion, the Sixth Circuit recognizes
that a likelihood of downstream confusion, also called ”post-sale”

'FSSBSJ 41" &TFSDJ[JP  'E  UI
$JS 



1PMP 'BTIJPOT  'E  UI $JS


$)"15&3  53"%&."3,

confusion, is actionable. Thus, injection of knockoﬀs into the stream
of commerce may lead to a likelihood of confusion among the general
public.
Our review of cases discussing the harm of injecting knockoﬀs
into the stream of commerce further signals the likelihood of downstream confusion in this case. Even without point-of-sale confusion,
knockoﬀs can harm the public and the original manufacturer in a
number of ways, including: (1) the viewing public, as well as subsequent purchasers, may be deceived if expertise is required to distinguish the original from the counterfeit; (2) the purchaser of an
original may be harmed if the widespread existence of knockoﬀs decreases the original’s value by making the previously scarce commonplace; (3) consumers desiring high quality products may be harmed if
the original manufacturer decreases its investment in quality in order
to compete more economically with less expensive knockoﬀs; (4) the
original manufacturer’s reputation for quality may be damaged if individuals mistake an inferior counterfeit for the original; (5) the original manufacturer’s reputation for rarity may be harmed by the inﬂux
of knockoﬀs onto the market; and (6) the original manufacturer may
be harmed if sales decline due to the public’s fear that what they are
purchasing may not be the original. On the other hand, courts should
be wary of overprotecting public domain ideas and works whose exploitation can lead to economic eﬃciency, greater competition, and
lower costs for consumers.2
The instant case carries potential for downstream confusion and
corresponding harm to GM and the public. Unaided by the defendants’ conspicuously marked packaging, the invoice disclaimer, or a
collision shop’s expertise, the viewing public could mistake a Tong
Yang grille for a GM grille. Such confusion could damage GM’s reputation for quality if the public associates any inferior a ributes (e.g.,
improper ﬁt or cracking) of Tong Yang’s grilles with GM. Other types
of possible downstream harm, such as that resulting from a product’s reduced scarcity, however, are largely inapplicable to this case.
Nonetheless, visibility of the placeholder after the automobile is repaired and returned to the road may harm the public and GM.
If the placeholder cannot be seen after the Chevrolet ”bow tie”
or ”GMC” emblem is aﬃxed, the wholly hidden placeholder cannot
cause downstream confusion as to origin or sponsorship. After all,
that which deﬁes perception cannot confuse. Cf. Polo Fashions, Inc. v.
Craftex, Inc. (In a suit involving knockoﬀ Polo shirts, the placement
of the defendant’s mark inside the back of the neck of each shirt did
2

It is worth emphasizing that GM seeks relief only under the laws of trademark
and unfair competition. Other legal theories, such as the laws of patent and trade
dress, also oﬀer protection for certain a ributes of products.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



not prevent a likelihood of confusion stemming from the defendant’s
placement of the Polo trademark on the front of each shirt.).
The parties dispute whether the placeholder can be seen after the
emblem is secured. The District Court improperly resolved in favor
of the defendants this factual dispute regarding the visibility of the
placeholders after each emblem is aﬃxed. If the placeholders remain
visible, the related question is raised whether the placeholders are
suﬃciently visible to cause a likelihood of confusion. These genuine
disputes of material fact render summary judgment inappropriate, a
common disposition in evaluating likelihood of confusion.



4FDUJPO  B

Our safari continues with Section 43(a) of the Lanham Act.
-BOIBN "DU
(a)

Civil action. –
(1) Any person who, on or in connection with any goods or
services, or any container for goods, uses in commerce any
word, term, name, symbol, or device, or any combination
thereof, or any false designation of origin, false or misleading description of fact, or false or misleading representation of fact, which –
(A) is likely to cause confusion, or to cause mistake, or to
deceive as to the aﬃliation, connection, or association
of such person with another person, or as to the origin,
sponsorship, or approval of his or her goods, services,
or commercial activities by another person …
shall be liable in a civil action by any person who believes that he or she is or is likely to be damaged by such
act.

What does Section 43(a) do? Quite a lot:
• It provides a federal cause of action for infringement even of
unregistered marks.
• It provides a federal cause of action for infringement of trade
dress.
• It provides a federal cause of action for false advertising.defer
them to the Design and False Advertising chapters, respectively.
• It provides a federal cause of action for unfair competition.

 64$ f 
-BOIBN "DU f 
'BMTF EFTJHOBUJPOT PG PSJHJO GBMTF EF
TDSJQUJPOT BOE EJMVUJPO GPSCJEEFO

)PNFS "SF ZPV TBZJOH ZPVhSF OFWFS
HPJOH UP FBU BOZ BOJNBM BHBJO 8IBU
BCPVU CBDPO )BN 1PSL DIPQT -JTB
%BE UIPTF BMM DPNF GSPN UIF TBNF BO
JNBM )PNFS 0PI ZFBI SJHIU -JTB "
XPOEFSGVM NBHJDBM BOJNBM 5IF 4JNQ
TPOT FQJTPEF ' -JTB UIF 7FHFUBS
JBO  4FDUJPO  B JT UIF XPOEFSGVM
NBHJDBM BOJNBM PG JOUFMMFDUVBM QSPQFSUZ
MBX
5P CF QSFDJTF UIF GBMTF BEWFSUJT
JOH DBVTF PG BDUJPO DPNFT GSPN
f  B  # XIJMF UIF QSFTFOU TFDUJPO
EJTDVTTFT f  B  "  4FF 3FCFDDB
5VTIOFU 3VOOJOH UIF (BNVU GSPN " UP #
'FEFSBM 5SBEFNBSL BOE 'BMTF "EWFSUJTJOH
-BX  6 1B - 3FW   



$)"15&3  53"%&."3,

• It provides a federal cause of action for confusion about sponsorship or aﬃliation.
The ﬁrst of these requires li le discussion. The second and third require so much discussion that we We consider the fourth and ﬁfth in
this subsection, along with another theory of liability not supported
by Section 43(a): failure to a ribute (or ”reverse passing oﬀ”).
B 6OGBJS $PNQFUJUJPO
To understand the unfair-competition tort and how it diﬀers from
trademark infringement, a page of history is helpful.
.BSHSFUI #BSSFUU 'JOEJOH 5SBEFNBSL 6TF
 8BLF 'PSFTU - 3FW  
At common law in the late 1800s and early 1900s, courts distinguished
between ”technical trademarks,” which were protected through a
suit for trademark infringement, and ”trade names” (or ”secondary
meaning marks”), which were protected (if at all) through a suit for
unfair competition.
Technical trademarks were what we would call ”inherently distinctive” marks today – words and symbols that were ”fanciful, arbitrary, unique, distinctive, and nondescriptive in character,” and
which the claimant had physically aﬃxed to articles of merchandise. Trade names, by contrast, consisted of words and symbols that
described their user’s product or service, constituted geographical
terms, personal names, or designations common to the trade, or constituted business or corporate names.
The courts distinguished between technical trademarks and secondary meaning marks on the reasoning that a business could legitimately appropriate a fanciful or arbitrary word or symbol to its sole,
exclusive use, with no harm to others. A technical trademark, by deﬁnition, was either made up (and thus had no meaning) or had a meaning that bore no descriptive or other logical relationship to the user’s
product. Accordingly, competitors had no legitimate reason to adopt
the same word or symbol to identify or describe their similar goods.
If they did so, they likely did it for the purpose of perpetrating a fraud
on the mark owner or the public. Their action could be characterized
as an invasion of the ﬁrst user’s property rights.
In contrast, trade names consisted of descriptive, surname, geographic, and other words and symbols commonly used in the trade,
such as colors, squares, circles, stripes, or other common shapes. Numerous competitors might legitimately want to use such words and
symbols in their own marketing activities. A business that adopted
such a word or symbol as its mark or name had no right to expect
exclusivity.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



When competitors intentionally used a secondary meaning mark
for the purpose of confusing consumers about the source of their
goods, thus diverting trade from an earlier user, courts would intervene – not on the ground that the plaintiﬀ had property rights in the
word or symbol (as might be the case with regard to a technical trademark), but because the defendant/competitor was engaged in fraudulent conduct.
Plaintiﬀs in secondary meaning infringement cases generally had
to demonstrate that the defendant acted with fraudulent intent, while
courts would presume fraud in technical trademark infringement
cases.
Today, the Lanham Act for the most part does not draw any distinctions in the protections it accords to inherently distinctive marks and
to marks with acquired distinctiveness. They are all protected under the same likelihood-of-confusion standard. That would seem to
obliterate the need for a separate unfair-competition tort. Not quite
so fast.
8JMMJBN 3 8BSOFS  $P W &MJ -JMMZ  $P
 64  
Respondent is a corporation engaged in the manufacture and sale of
pharmaceutical and chemical products. In 1899 it began and has ever
since continued to make and sell a liquid preparation of quinine, in
combination with other substances, including yerba-santa and chocolate, under the name of Coco-Quinine. Petitioner also is a pharmaceutical and chemical manufacturer[, which] in 1906 began the manufacture of a liquid preparation which is substantially the same as
respondent’s preparation and which was put upon the market under
the name of Quin-Coco.
This suit was brought in the Federal District Court for the Eastern District of Pennsylvania by respondent to enjoin petitioner from
continuing to manufacture and sell the preparation if ﬂavored or colored with chocolate; and also from using the name Quin-Coco, on the
ground that it was an infringement of the name Coco-Quinine, to the
use of which respondent had acquired an exclusive right.
First. We agree with the courts below that the charge of infringement was not sustained. The name Coco-Quinine is descriptive of
the ingredients which enter into the preparation. The same is equally
true of the name Quin-Coco. A name which is merely descriptive
of the ingredients, qualities or characteristics of an article of trade
cannot be appropriated as a trademark and the exclusive use of it afforded legal protection. The use of a similar name by another to truthfully describe his own product does not constitute a legal or moral

$PDP2VJOJOF BEWFSUJTFNFOU



$)"15&3  53"%&."3,

wrong, even if its eﬀect be to cause the public to mistake the origin or
ownership of the product.
Second. The issue of unfair competition, on which the courts below diﬀered, presents a question of more diﬃculty.
It is apparent, from a consideration of the testimony, that the efforts of petitioner to create a market for Quin-Coco were directed not
so much to showing the merits of that preparation as they were to
demonstrating its practical identity with Coco-Quinine, and, since it
was sold at a lower price, inducing the purchasing druggist, in his
own interest, to substitute, as far as he could, the former for the latter. In other words, petitioner sought to avail itself of the favorable
repute which had been established for respondent’s preparation in
order to sell its own. Petitioner’s salesmen appeared more anxious to
convince the druggists with whom they were dealing that Quin-Coco
was a good substitute for Coco-Quinine and was cheaper, than they
were to independently demonstrate its merits. The evidence establishes by a fair preponderance that some of petitioner’s salesmen suggested that, without danger of detection, prescriptions and orders for
Coco-Quinine could be ﬁlled by substituting Quin-Coco. More often,
however, the feasibility of such a course was brought to the mind of
the druggist by pointing out the identity of the two preparations and
the enhanced proﬁt to be made by selling Quin-Coco because of its
lower price. There is much conﬂict in the testimony; but on the whole
it fairly appears that petitioner’s agents induced the substitution, either in direct terms or by suggestion or insinuation. Sales to druggists
are in original bo les bearing clearly distinguishing labels and there
is no suggestion of deception in those transactions; but sales to the
ultimate purchasers are of the product in its naked form out of the
bo le; and the testimony discloses many instances of passing oﬀ by
retail druggists of petitioner’s preparation when respondent’s preparation was called for. That no deception was practiced on the retail
dealers, and that they knew exactly what they were ge ing is of no
consequence. The wrong was in designedly enabling the dealers to
palm oﬀ the preparation as that of the respondent. One who induces
another to commit a fraud and furnishes the means of consummating
it is equally guilty and liable for the injury.

(JOTCVSH +

#MJOEFE 7FUFSBOT "TTPDJBUJPO W #MJOEFE "NFSJDBO 7FUFSBOT
'PVOEBUJPO
 'E  %$ $JS 
The Blinded Veterans Association (BVA or the Association) sought
to enjoin the Blinded American Veterans Foundation (BAVF or the
Foundation) from using the words ”blinded” and ”veterans” in its
name and from using the initials ”BAV” as an acronym. We hold that
BVA’s name is not a protectable trademark because the term ”blinded

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



veterans” is generic. BVA, however, may be entitled to protection
against BAVF’s passing itself oﬀ as BVA.
Appellee Blinded Veterans Association is a nonproﬁt organization
founded in 1945 by a group of blinded World War II veterans. Appellant BAVF is a nonproﬁt District of Columbia corporation founded in
September 1985 by three former oﬃcials of BVA. In 1986, BAVF applied to 552 local campaign organizations involved in the Combined
Federal Campaign (CFC). Those organizations listed BAVF, alphabetically ahead of BVA, as a prospective recipient of CFC funds. Despite
its lack of signiﬁcant accomplishments at that point, BAVF did rather
well in its initial fundraising foray: the Foundation’s 1986 income totalled between $35,000 and $40,000, half from CFC pledges and half
from corporate contributions.
If the name of one manufacturer’s product is generic, a competitor’s use of that name, without more, does not give rise to an unfair
competition claim under section 43(a) of the Lanham Act. Nevertheless, such a claim might be supportable if consumer confusion or a
likelihood of consumer confusion arose from the failure of the defendant to adequately identify itself as the source of the product.
The subsequent competitor cannot be prevented from using the
generic term to denote itself or its product, but it may be enjoined
from passing itself or its product oﬀ as the ﬁrst organization or its
product. Thus, a court may require the competitor to take whatever
steps are necessary to distinguish itself or its product from the ﬁrst
organization or its product. In the paradigm case, Kellogg Co. v. National Biscuit Co., for example, the Supreme Court held that the term
”shredded wheat” is generic; the National Biscuit Company therefore
was not entitled to exclusive use of the term. Because National Biscuit
had been the only manufacturer of shredded wheat for many years,
however, the public had come to associate the product and the term
”shredded wheat” with that company. The Court therefore stated
that the Kellogg Company, which also produced a shredded wheat
cereal, could be required to ”use reasonable care to inform the public
of the source of its product.”19 See also, e.g., Singer Mfg. Co. v. June Mfg.
Co. (holding that ”Singer” had become generic denotation of type of
sewing machine, but requiring that defendant not use the word on its
product or in advertisements ”without clearly and unmistakably stating ... that the machines are made by the defendant, as distinguished
from the sewing machines made by the Singer Manufacturing Company”); King-Seeley Thermos Co. v. Aladdin Indus., Inc. (ﬁnding ”thermos” generic denotation of vacuum-insulated container, but aﬃrm19

The Court then determined that Kellogg had suﬃciently distinguished its product by selling it in cartons diﬀerent from National Biscuit’s in size, form, and color,
with a diﬀerent label, a diﬀerent number of biscuits in each carton, and the name
”Kellogg” displayed prominently.

,FMMPHH  64  

4JOHFS .GH  64  

,JOH4FFMFZ  'E  E $JS 



.FSSJBN  '  UI $JS


#7" MPHP DJSDB 

#"7' XFCTJUF CBOOFS DJSDB 

$)"15&3  53"%&."3,

ing requirement that defendant distinguish its product from plaintiﬀ’s by preceding ”thermos” with ”Aladdin’s,” by using only the
lower case ”t”, and by never using the words ”original” or ”genuine”
in describing its product); G.&C. Merriam Co. v. Saalﬁeld (requiring
defendant to accompany generic term ”Webster’s Dictionary” with
suﬃcient explanation to avoid giving false impression that his book
was plaintiﬀ’s).
Under the approach set forth in these cases, a court will not act
to remedy or prevent ”confusion generated by a mere similarity of
names. If a consumer confuses two manufacturers’ shredded wheat
cereal, for example, because both products share the same name
and the consumer has a general appetite for crunchy, pillow-shaped
wheat biscuits, there is no cause for judicial action. Such confusion
results merely from the manufacturers’ concurrent use of a generic
term to designate their products, and the late entrant into the shredded wheat ﬁeld cannot be said to have engaged in unfair competition. If, however, the consumer associates ”shredded wheat” with a
particular manufacturer, there is a risk that the consumer may erroneously assume that any product entitled ”shredded wheat” comes
from that manufacturer. A second manufacturer may increase the
risk of confusion by, for example, using a similar label, similar packaging, misleading advertisements, or simply by failing to state the
product’s source. Only when there is a likelihood that the newcomer
might thus pass its product oﬀ as the original manufacturer’s may
a court require the newcomer to distinguish its product or to notify
consumers explicitly that its product does not come from the original
manufacturer.
Ultimately, to succeed on its passing oﬀ claim, BVA must prove
that the likely eﬀect of BAVF’s actions is to induce the public to think
that BAVF is BVA. The evidence now in the record appears insuﬃcient to establish this type of confusion. To prevail in this action, however, it is not enough for BVA to show confusion that is the natural
consequence of the two organizations’ use of generic names. What is
essential, we underscore, is evidence that people associate ”blinded
veterans” with BVA per se and that, because of speciﬁc actions by
BAVF that increase the risk of confusion, people are likely to think
BAVF is BVA.
We think it proper to permit the parties to submit additional evidence trained on the question whether people are likely to think that
BAVF is actually BVA. It would ﬁll out and sharpen the record to
prove (or disprove), for instance, that people who have contributed
to BVA in the past have contributed, or are likely to contribute, to
BAVF thinking it was BVA, or that people familiar with BVA’s long
service on behalf of blinded veterans are likely to think any group
with a name containing ”blinded veterans” or with the le ers ”B” ”A”

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



and ”V” in its logo is the same as, or is associated with, BVA.
If the district court, on remand, ﬁnds from the evidence that BAVF
is passing itself oﬀ as BVA, the court may order that BAVF distinguish
itself from BVA to avoid confusion. This case obviously diﬀers from
Kellogg and other cases cited above because it involves the name of
an organization rather than the name of a particular product. This
diﬀerence precludes such a ready remedy as a aching the manufacturer’s name to the generic name of the product. The district court
could, however, require BAVF to a ach a prominent disclaimer to its
name alerting the public that it is not the same organization as, and is
not associated with, the Blinded Veterans Association. Alternatively,
the court could order that BAVF adopt another name containing the
term ”blinded veterans” that is less likely to confuse.
C

'BMTF &OEPSTFNFOU

Another way that § 43(a) is useful to trademark owners is by supplying a cause of action for the false suggestion of ”aﬃliation,” ”connection,” ”sponsorship” or ”approval.” Again, a li le history is useful.
At common law at the start of the 20th century, only trademark infringements involving directly competing goods were actionable – a
rule following directly from the conceptual logic of technical trademark infringement and unfair competition, which focused on the defendant’s diversion of the plaintiﬀ’s customers via deception.
As in Yale Electric, courts began to allow trademark infringement
suits against related but not directly competing goods. This had
two eﬀects. First, it made relatedness of the goods into one of
the factors for the standard trademark-infringement likelihood-ofconfusion test. Second, it opened up a new and independent theory
of harm to the plaintiﬀ, one not necessarily grounded in confusion
about source. Indeed, as in Conan Properties, the theory now works
even against wholly diﬀerent goods, where no reasonable consumer
could think they originated from the plaintiﬀ. There still must be
a likelihood of confusion; it is just confusion about something else..
Also watch out for the trademark defenses, which often limit liability
in such cases. Section 43(a) now incorporates this wider second understanding of confusion, which must be pleaded as a distinct cause
of action. The most controversial cases involve merchandising: use
of the trademark on apparel and other items purchased by people
who care about the mark because of what it signiﬁes rather than as a
signal of who made the goods.
:BMF &MFDUSJD $PSQ W 3PCFSUTPO
 'E  E $JS 
The record contains many instances where the defendant’s buyers

#VU TFF .BSL " -FNMFZ  .BSL
.D,FOOB *SSFMFWBOU $POGVTJPO 
4UBO - 3FW   8F UIJOL
USBEFNBSL MBX OFFET UP SFGPDVT PO
DPOGVTJPO UIBU JT BDUVBMMZ SFMFWBOU UP
QVSDIBTJOH EFDJTJPOT

-FBSOFE )BOE +



%FGFOEBOUhT :"-& MPDL

1MBJOUJòhT :"-& øBTIMJHIU

$)"15&3  53"%&."3,

did, or said that they should, suppose the plaintiﬀ’s ﬂash-lights to
be one of the defendant’s products, and it is extremely probable that
mistakes will continue unless the practice ceases.
Therefore, so far as we can see, only [one] point[] of law need be
considered: whether, in view of the fact that it makes no ﬂash-lights
or ba eries, it may complain of the plaintiﬀ’s use of its name. The
law of unfair trade comes down very nearly to this – as judges have
repeated again and again – that one merchant shall not divert customers from another by representing what he sells as emanating from
the second. This has been, and perhaps even more now is, the whole
Law and the Prophets on the subject, though it assumes many guises.
Therefore it was at ﬁrst a debatable point whether a merchant’s good
will, indicated by his mark, could extend beyond such goods as he
sold. How could be lose bargains which he had no means to ﬁll?
What harm did it do a chewing gum maker to have an ironmonger
use his trade-mark?
However, it has of recent years been recognized that a merchant
may have a suﬃcient economic interest in the use of his mark outside
the ﬁeld of his own exploitation to justify interposition by a court. His
mark is his authentic seal; by it he vouches for the goods which bear
it; it carries his name for good or ill. If another uses it, he borrows
the owner’s reputation, whose quality no longer lies within his own
control. This is an injury, even though the borrower does not tarnish
it, or divert any sales by its use; for a reputation, like a face, is the
symbol of its possessor and creator, and another can use it only as a
mask. And so it has come to be recognized that, unless the borrower’s
use is so foreign to the owner’s as to insure against any identiﬁcation
of the two, it is unlawful. The defendant need not permit another to
a ach to its good will the consequences of trade methods not its own.
$POBO 1SPQFSUJFT *OD W $POBOT 1J[[B *OD
 'E  UI $JS 
Conan Properties, Inc. (CPI) owns the literary property rights in the
ﬁctional character CONAN THE BARBARIAN and licenses others
to use the character in various commercial and entertainment works.
CPI sued Conans Pizza, Inc. (Conans) for infringement of its federal trademark and for unfair competition and misappropriation of
its property under Texas common law.
The CONAN character was created in 1929 by Robert Howard.
But the character remained relatively dormant until the 1950’s, when
L. Sprague deCamp, a contemporary author, rediscovered and began writing books featuring CONAN THE BARBARIAN . As the title
might suggest, deCamp’s CONAN THE BARBARIAN series told the
tales of a gigantic, sword and ba le-ax wielding barbarian adventurer

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



who roamed the world in search of foes. Many of deCamp’s works
were illustrated by Frank Fraze a, an artist famous for his ”sword
and sorcery” style artwork. In 1970, the Howard estate licensed Marvel Comics to publish a series of comic books featuring CONAN THE
BARBARIAN . To avoid litigation over who had rights in CONAN
THE BARBARIAN, the Howard estate and deCamp united their interests in the CONAN character in 1976 and formed CPI. In that same
year the United States Patent and Trademark Oﬃce (USPTO) granted
CPI a federally registered trademark for the title CONAN THE BARBARIAN for comic books.
Also in this same year, Sco Leist and Jerry Strader opened ”Conans Pizza”, a restaurant in Austin, Texas.The restaurant’s menus,
signs, promotional material, specialty items, and general decor featured a barbarian-like man who closely resembled CPI’s CONAN
character. For example, Conans Pizza’s menus depicted a loinclothclad, sword wielding, sandal wearing, barbarian-like muscleman,
and they described one of the featured pizzas as the ”Savage, Barbaric, All the Way Pizza.” The owners decorated the restaurant with
dozens of reproductions of Frank Fraze a’s artwork, although only
a few of the reproductions actually represented CONAN THE BARBARIAN.
To prevail on its trademark infringement and unfair competition
claims, CPI needed to demonstrate that Conans’ use of the CONAN
THE BARBARIAN mark and image was likely to create confusion
in the mind of the ordinary consumer as to the source, aﬃliation, or
sponsorship of Conans’ service and product. A nonexhaustive list
of factors to be considered in determining whether a likelihood of
confusion exists includes: (1) the type of trademark alleged to have
been infringed, (2) the similarity of design between the two marks,
(3) similarity of the products or services, (4) the identity of the retail
outlets and purchasers, (5) the identity of the advertising medium utilized, (6) the defendant’s intent, and (7) evidence of actual confusion.
Armco, Inc. v. Armco Burglar Alarms Co.. The absence or presence of
any one factor ordinarily is not dispositive; indeed, a ﬁnding of likelihood of confusion need not be supported by even a majority of the
seven factors.
We conclude that CPI presented suﬃcient evidence related to
these seven factors to permit the jury to ﬁnd that Conans’ conduct
created a likelihood of confusion as to the source, sponsorship, or
aﬃliation of its service and product. The evidence adduced at trial
revealed that Conans was aware of the CONAN THE BARBARIAN
character prior to its adoption of the name Conans Pizza. Additionally, Conans’ menus, advertising material, specialty items, and general decor featured a character unmistakably similar if not identical
to CONAN THE BARBARIAN.

$POBOT 1J[[B JOUFSJPS DJSDB 

$POBOT 1J[[B MPHP DJSDB 
"SNDP  'E  UI $JS 



$)"15&3  53"%&."3,

Conans answers that no reasonable person could have believed
that its restaurants were related to CPI’s CONAN THE BARBARIAN, since the products and services each provided were diﬀerent.
We must disagree. Although CPI never licensed any entity to use
its mark in connection with restaurant services, ordinary consumers
may well believe that Conans was in fact licensed by CPI. At the trial
CPI presented evidence of numerous cartoon and other characters
whose names, marks, or images were used in extensive licensing programs to promote everything from children’s toys to fast-food restaurants. These characters included SNOOPY, POPEYE, DICK TRACY,
PETER PAN, E.T., and ROY ROGERS. Many of today’s consumers
expect such endorsements and act favorably toward them. It is reasonable to assume, as the jury found, that ordinary consumers who
patronized Conans Pizza and experienced the pervasive, inescapable
aura of CONAN THE BARBARIAN in those restaurants were likely
to believe that the restaurants were in some way licensed by or aﬃliated with CPI. We therefore leave undisturbed the jury’s ﬁndings of
trademark infringement and unfair competition.

+PChT %BVHIUFST FNCMFN

*OUFSOBUJPOBM 0SEFS PG +PChT %BVHIUFST W -JOEFCVSH  $P
 'E  UI $JS 
Appellee, the International Order of the Daughters of Job (Job’s
Daughters), sued appellant Lindeburg and Co. (Lindeburg), for
trademark infringement arising out of Lindeburg’s manufacture and
sale of jewelry bearing the Job’s Daughters insignia.
Job’s Daughters is a young women’s fraternal organization. Since
its establishment in 1921 it has used its name and emblem1 as collective marks. Since its inception Job’s Daughters has licensed at least
one jeweler to produce jewelry for it. Job’s Daughters sells some
of the licensed jewelry directly to its members. Jewelry bearing the
name or emblem is also sold by approximately 31,000 retailers across
the nation. Most of these retailers presumably have no connection
with the Job’s Daughters organization. Some sell jewelry manufactured by Job’s Daughters’ licensees; others sell jewelry manufactured
by jewelers not licensed by the organization.
Lindeburg makes and sells fraternal jewelry. In 1954 it began selling jewelry and related items bearing the Job’s Daughters insignia.
In 1957 Lindeburg asked the Job’s Daughters trademark commi ee
to designate it an ”oﬃcial jeweler.” The commi ee refused and in
1964 and 1966 asked Lindeburg to stop manufacturing and selling
unlicensed jewelry. Lindeburg did not comply with this request. In
1973 Lindeburg again sought permission to act as an oﬃcial jeweler
1

-JOEFCVSH KFXFMSZ

The emblem consists of a representation of three girls within a double triangle.
The girls carry a dove, an urn, and a cornucopia. Between the bases of the two
triangles are the words ”Iyob Filiae,” the Latin translation of ”Daughters of Job.”

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



for Job’s Daughters. Permission was granted for one year and then
withdrawn.
The name JOB’S DAUGHTERS and the Job’s Daughters insignia
are indisputably used to identify the organization, and members of
Job’s Daughters wear the jewelry to identify themselves as members.
In that context, the insignia are trademarks of Job’s Daughters. But
in the context of this case, the name and emblem are functional aesthetic components of the jewelry, in that they are being merchandised
on the basis of their intrinsic value, not as a designation of origin or
sponsorship.
It is not uncommon for a name or emblem that serves in one context as a collective mark or trademark also to be merchandised for
its own intrinsic utility to consumers. We commonly identify ourselves by displaying emblems expressing allegiances. Our jewelry,
clothing, and cars are emblazoned with inscriptions showing the organizations we belong to, the schools we a end, the landmarks we
have visited, the sports teams we support, the beverages we imbibe.
Although these inscriptions frequently include names and emblems
that are also used as collective marks or trademarks, it would be naive
to conclude that the name or emblem is desired because consumers
believe that the product somehow originated with or was sponsored
by the organization the name or emblem signiﬁes.
Job’s Daughters relies on Boston Professional Hockey Ass’n, Inc. v.
Dallas Cap & Emblem Mfg., Inc., in which the Boston Bruins and other
National Hockey League clubs brought a trademark infringement
suit against a company that sold replicas of the NHL team emblems.
The Fifth Circuit, applying the Lanham Act infringement test and focusing on the ”likelihood of confusion,” found infringement:
The confusion or deceit requirement is met by the fact that
the defendant duplicated the protected trademarks and
sold them to the public knowing that the public would
identify them as being the teams’ trademarks. The certain knowledge of the buyer that the source and origin of
the trademark symbols were the plaintiﬀs satisﬁes the requirement of the act. The argument that confusion must
be as to the source of the manufacture of the emblem itself is unpersuasive, where the trademark, originated by
the team, is the triggering mechanism for the sale of the
emblem.
We reject the reasoning of Boston Hockey
Interpreted expansively, Boston Hockeyholds that a trademark’s
owner has a complete monopoly over its use in commercial merchandising. But our reading of the Lanham Act and its legislative history
reveals no congressional design to bestow such broad property rights

#PTUPO )PDLFZ  'E  UI $JS




$)"15&3  53"%&."3,

on trademark owners. Its scope is much narrower: to protect consumers against deceptive designations of the origin of goods and, conversely, to enable producers to diﬀerentiate their products from those
of others. The Boston Hockey decision transmogriﬁes this narrow protection into a broad monopoly. It does so by injecting its evaluation
of the equities between the parties and of the desirability of bestowing broad property rights on trademark owners. A trademark is, of
course, a form of business property. But the ”property right” or protection accorded a trademark owner can only be understood in the
context of trademark law and its purposes. A trademark owner has a
property right only insofar as is necessary to prevent consumer confusion as to who produced the goods and to facilitate diﬀerentiation of
the trademark owner’s goods. The Boston Hockey court decided that
broader protection was desirable. In our view, this extends the protection beyond that intended by Congress and beyond that accorded
by any other court.
Our holding does not mean that a name or emblem could not
serve simultaneously as a functional component of a product and a
trademark. That is, even if the Job’s Daughters’ name and emblem,
when inscribed on Lindeburg’s jewelry, served primarily a functional
purpose, it is possible that they could serve secondarily as trademarks if the typical customer not only purchased the jewelry for its
intrinsic functional use and aesthetic appeal but also inferred from
the insignia that the jewelry was produced, sponsored, or endorsed
by Job’s Daughters. We recognize that there is some danger that the
consumer may be more likely to infer endorsement or sponsorship
when the consumer is a member of the group whose collective mark
or trademark is being marketed. Accordingly, a court must closely
examine the articles themselves, the defendant’s merchandising practices, and any evidence that consumers have actually inferred a connection between the defendant’s product and the trademark owner.
We conclude from our examination of the trial judge’s ﬁndings
and of the underlying evidence that Lindeburg was not using the
Job’s Daughters name and emblem as trademarks. The insignia were
a prominent feature of each item so as to be visible to others when
worn, allowing the wearer to publicly express her allegiance to the
organization. Lindeburg never designated the merchandise as ”ofﬁcial” Job’s Daughters’ merchandise or otherwise aﬃrmatively indicated sponsorship. Job’s Daughters did not show a single instance
in which a customer was misled about the origin, sponsorship, or
endorsement of Lindeburg’s jewelry, nor that it received any complaints about Lindeburg’s wares. Finally, there was evidence that
many other jewelers sold unlicensed Job’s Daughters jewelry, implying that consumers did not ordinarily purchase their fraternal jewelry
from only ”oﬃcial” sources. We conclude that Job’s Daughters did

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



not meet its burden of proving that a typical buyer of Lindeburg’s
merchandise would think that the jewelry was produced, sponsored,
or endorsed by the organization. The name and emblem were functional aesthetic components of the product, not trademarks. There
could be, therefore, no infringement.
D 'BJMVSF UP "UUSJCVUF
Section 43(a) is not inﬁnitely elastic.
%BTUBS $PSQ W 5XFOUJFUI $FOUVSZ 'PY 'JMN $PSQ
 64  
In this case, we are asked to decide whether § 43(a) of the Lanham
Act prevents the unaccredited copying of a work.
I
In 1948, three and a half years after the German surrender at Reims,
General Dwight D. Eisenhower completed Crusade in Europe, his written account of the allied campaign in Europe during World War II.
Doubleday published the book, registered it with the Copyright Ofﬁce in 1948, and granted exclusive television rights to an aﬃliate
of respondent Twentieth Century Fox Film Corporation (Fox). Fox,
in turn, arranged for Time, Inc., to produce a television series, also
called Crusade in Europe, based on the book, and Time assigned its
copyright in the series to Fox. The television series, consisting of 26
episodes, was ﬁrst broadcast in 1949. It combined a soundtrack based
on a narration of the book with ﬁlm footage from the United States
Army, Navy, and Coast Guard, the British Ministry of Information
and War Oﬃce, the National Film Board of Canada, and unidentiﬁed “Newsreel Pool Cameramen.” In 1975, Doubleday renewed the
copyright on the book as the “proprietor of copyright in a work made
for hire.” Fox, however, did not renew the copyright on the Crusade
television series, which expired in 1977, leaving the television series
in the public domain.
[The respondents held the television rights to General Eisenhower’s book and reissued a videotape version of the original television series.]
Enter petitioner Dastar. Anticipating renewed interest in World
War II on the 50th anniversary of the war’s end, Dastar released a
video set entitled World War II Campaigns in Europe. To make Campaigns, Dastar purchased eight beta cam tapes of the original version
of the Crusade television series, which is in the public domain, copied
them, and then edited the series. Dastar’s Campaigns series is slightly
more than half as long as the original Crusade television series. Dastar substituted a new opening sequence, credit page, and ﬁnal closing
for those of the Crusade television series; inserted new chapter-title

$SVTBEF JO &VSPQF CPPL

$SVTBEF JO &VSPQF UFMFWJTJPO TFSJFT



$BNQBJHOT JO &VSPQF CPY TFU

$)"15&3  53"%&."3,

sequences and narrated chapter introductions; moved the “recap” in
the Crusade television series to the beginning and retitled it as a “preview”; and removed references to and images of the book. Dastar created new packaging for its Campaigns series and (as already noted) a
new title.
Dastar manufactured and sold the Campaigns video set as its own
product. The advertising states: “Produced and Distributed by: Entertainment Distributing “ (which is owned by Dastar), and makes
no reference to the Crusade television series. Similarly, the screen
credits state “DASTAR CORP presents” and “an ENTERTAINMENT
DISTRIBUTING Production,” and list as executive producer, producer, and associate producer employees of Dastar. The Campaigns
videos themselves also make no reference to the Crusade television
series, New Line’s Crusade videotapes, or the book. Dastar sells its
Campaigns videos to Sam’s Club, Costco, Best Buy, and other retailers and mail-order companies for $25 per set, substantially less than
New Line’s video set. In 1998, respondents Fox, SFM, and New Line
brought this action alleging that Dastar’s sale of its Campaigns video
set infringes Doubleday’s copyright in General Eisenhower’s book
and, thus, their exclusive television rights in the book. Respondents
later amended their complaint to add claims that Dastar’s sale of Campaigns “without proper credit” to the Crusade television series constitutes “reverse passing oﬀ”1 in violation of § 43(a) of the Lanham Act
and in violation of state unfair-competition law.
II
As it comes to us, the gravamen of respondents’ claim is that, in marketing and selling Campaigns as its own product without acknowledging its nearly wholesale reliance on the Crusade television series,
Dastar has made a “false designation of origin, false or misleading description of fact, or false or misleading representation of fact, which
. . . is likely to cause confusion . . . as to the origin . . . of his or her
goods.” § 43(a). That claim would undoubtedly be sustained if Dastar had bought some of New Line’s Crusade videotapes and merely
repackaged them as its own. Dastar’s alleged wrongdoing, however,
is vastly diﬀerent: It took a creative work in the public domain – the
Crusade television series – copied it, made modiﬁcations (arguably
minor), and produced its very own series of videotapes. If “origin”
refers only to the manufacturer or producer of the physical “goods”
that are made available to the public (in this case the videotapes), Dastar was the origin. If, however, “origin” includes the creator of the un1

Passing oﬀ (or palming oﬀ, as it is sometimes called) occurs when a producer
misrepresents his own goods or services as someone else’s. “Reverse passing oﬀ,”
as its name implies, is the opposite: The producer misrepresents someone else’s
goods or services as his own.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



derlying work that Dastar copied, then someone else (perhaps Fox)
was the origin of Dastar’s product. At bo om, we must decide what
§ 43(a)(1)(A) of the Lanham Act means by the “origin” of “goods.”
III
The dictionary deﬁnition of “origin” is “[t]he fact or process of coming into being from a source,” and “[t]hat from which anything primarily proceeds; source.” . And the dictionary deﬁnition of “goods”
(as relevant here) is “[w]ares; merchandise.” We think the most natural understanding of the “origin” of “goods” – the source of wares
– is the producer of the tangible product sold in the marketplace, in
this case the physical Campaigns videotape sold by Dastar. The concept might be stretched to include not only the actual producer, but
also the trademark owner who commissioned or assumed responsibility for (“stood behind”) production of the physical product. But as
used in the Lanham Act, the phrase “origin of goods” is in our view
incapable of connoting the person or entity that originated the ideas
or communications that “goods” embody or contain.
Section 43(a) of the Lanham Act prohibits actions like trademark
infringement that deceive consumers and impair a producer’s goodwill. It forbids, for example, the Coca-Cola Company’s passing oﬀ its
product as Pepsi-Cola or reverse passing oﬀ Pepsi-Cola as its product.
But the brand-loyal consumer who prefers the drink that the CocaCola Company or PepsiCo sells, while he believes that that company
produced (or at least stands behind the production of) that product,
surely does not necessarily believe that that company was the “origin” of the drink in the sense that it was the very ﬁrst to devise the
formula. The consumer who buys a branded product does not automatically assume that the brand-name company is the same entity
that came up with the idea for the product, or designed the product
– and typically does not care whether it is. The words of the Lanham
Act should not be stretched to cover ma ers that are typically of no
consequence to purchasers.
It could be argued, perhaps, that the reality of purchaser concern
is diﬀerent for what might be called a communicative product – one
that is valued not primarily for its physical qualities, such as a hammer, but for the intellectual content that it conveys, such as a book or,
as here, a video. The purchaser of a novel is interested not merely, if
at all, in the identity of the producer of the physical tome (the publisher), but also, and indeed primarily, in the identity of the creator
of the story it conveys (the author). And the author, of course, has at
least as much interest in avoiding passing oﬀ (or reverse passing oﬀ)
of his creation as does the publisher. For such a communicative product (the argument goes) “origin of goods” in § 43(a) must be deemed
to include not merely the producer of the physical item (the publish-

8FCTUFST /FX *OUFSOBUJPOBM %JDUJPOBSZ
E FE 



$)"15&3  53"%&."3,

ing house Farrar, Straus and Giroux, or the video producer Dastar)
but also the creator of the content that the physical item conveys (the
author Tom Wolfe, or – assertedly – respondents).
The problem with this argument according special treatment to
communicative products is that it causes the Lanham Act to conﬂict
with the law of copyright, which addresses that subject speciﬁcally.
The right to copy, and to copy without a ribution, once a copyright
has expired, like the right to make an article whose patent has expired
– including the right to make it in precisely the shape it carried when
patented – passes to the public. The rights of a patentee or copyright
holder are part of a carefully crafted bargain, under which, once the
patent or copyright monopoly has expired, the public may use the
invention or work at will and without a ribution. Assuming for the
sake of argument that Dastar’s representation of itself as the “Producer” of its videos amounted to a representation that it originated
the creative work conveyed by the videos, allowing a cause of action
under § 43(a) for that representation would create a species of mutant
copyright law that limits the public’s federal right to copy and to use
expired copyrights.
Reading “origin” in § 43(a) to require a ribution of uncopyrighted
materials would pose serious practical problems. Without a copyrighted work as the basepoint, the word “origin” has no discernable
limits. A video of the MGM ﬁlm Carmen Jones, after its copyright
has expired, would presumably require a ribution not just to MGM,
but to Oscar Hammerstein II (who wrote the musical on which the
ﬁlm was based), to Georges Bizet (who wrote the opera on which the
musical was based), and to Prosper Mérimée (who wrote the novel
on which the opera was based). In many cases, ﬁguring out who is in
the line of “origin” would be no simple task. Indeed, in the present
case it is far from clear that respondents have that status. Neither
SFM nor New Line had anything to do with the production of the
Crusade television series—they merely were licensed to distribute the
video version. While Fox might have a claim to being in the line of
origin, its involvement with the creation of the television series was
limited at best. Time, Inc., was the principal, if not the exclusive, creator, albeit under arrangement with Fox. And of course it was neither
Fox nor Time, Inc., that shot the ﬁlm used in the Crusade television series. Rather, that footage came from the United States Army, Navy,
and Coast Guard, the British Ministry of Information and War Oﬃce,
the National Film Board of Canada, and unidentiﬁed “Newsreel Pool
Cameramen.” If anyone has a claim to being the original creator of
the material used in both the Crusade television series and the Campaigns videotapes, it would be those groups, rather than Fox. We do
not think the Lanham Act requires this search for the source of the
Nile and all its tributaries.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



Another practical diﬃculty of adopting a special deﬁnition of “origin” for communicative products is that it places the manufacturers
of those products in a diﬃcult position. On the one hand, they would
face Lanham Act liability for failing to credit the creator of a work
on which their lawful copies are based; and on the other hand they
could face Lanham Act liability for crediting the creator if that should
be regarded as implying the creator’s “sponsorship or approval” of
the copy. In this case, for example, if Dastar had simply copied the
television series as Crusade in Europe and sold it as Crusade in Europe,
without changing the title or packaging (including the original credits to Fox), it is hard to have conﬁdence in respondents’ assurance
that they “would not be here on a Lanham Act cause of action,”
In sum, reading the phrase “origin of goods” in the Lanham Act
in accordance with the Act’s common-law foundations (which were
not designed to protect originality or creativity), and in light of the
copyright and patent laws (which were), we conclude that the phrase
refers to the producer of the tangible goods that are oﬀered for sale,
and not to the author of any idea, concept, or communication embodied in those goods. To hold otherwise would be akin to ﬁnding that
§ 43(a) created a species of perpetual patent and copyright, which
Congress may not do.
The creative talent of the sort that lay behind the Campaigns videos
is not left without protection. The original ﬁlm footage used in the
Crusade television series could have been copyrighted, as was copyrighted (as a compilation) the Crusade television series, even though
it included material from the public domain. Had Fox renewed the
copyright in the Crusade television series, it would have had an easy
claim of copyright infringement. And respondents’ contention that
Campaigns infringes Doubleday’s copyright in General Eisenhower’s
book is still a live question on remand. If, moreover, the producer of a
video that substantially copied the Crusade series were, in advertising
or promotion, to give purchasers the impression that the video was
quite diﬀerent from that series, then one or more of the respondents
might have a cause of action – not for reverse passing oﬀ under the
“confusion . . . as to the origin” provision of § 43(a)(1)(A), but for
misrepresentation under the “misrepresents the nature, characteristics [or] qualities” provision of § 43(a)(1)(B). For merely saying it is
the producer of the video, however, no Lanham Act liability a aches
to Dastar. ￼



%JMVUJPO

Now we move from section 43(a) to section 43(c). We start with some
background on the history and theory of dilution, then the statute,



$)"15&3  53"%&."3,

then an example.
'SBOL * 4DIFDIUFS 5IF 3BUJPOBM #BTJT PG 5SBEFNBSL 1SPUFDUJPO
 )BSW - 3FW  
We have seen that the proper expansion of trademark law has been
hampered by obsolete conceptions both as to the function of a trademark and as to the need for its protection. Commencing with the assumption that a trademark designates either origin or ownership – in
other words, source- – he law, even in its most liberal interpretation
at the present time, will prevent the misuse of that mark only where
there is an actual confusion created by such misuse, resulting in either diversion of trade or other concrete ﬁnancial liability or injury to
trade repute. However, we have intimated the possibility that the use
of trademarks on entirely non-related goods may of itself concretely
injure the owner of the mark even in the absence of those elements of
damage noted above. If so, what is the injury, and to what extent, if
any, should the law take cognizance of such injury?
Trademark pirates are growing more subtle and reﬁned. They
proceed circumspectly, by suggestion and approximation, rather
than by direct and exact duplication of their victims’ wares and marks.
The history of important trademark litigation within recent years
shows that the use of similar marks on non-competing goods is perhaps the normal rather than the exceptional case of infringement. In
the famous English Kodak case, cameras and bicycles were the articles in question; in the Aunt Jemima’s case, pancake ﬂour and syrup;
in the Vogue case, fashion magazines and hats; in the Rolls-Royce
case, automobiles and radio parts; in the Beech-Nut case, food products and cigare es. In each in- stance the defendant was not actually
diverting custom from the plaintiﬀ, and where the courts conceded
the absence of diversion of custom they were obliged to resort to an
exceedingly laborious spelling out of other injury to the plaintiﬀ in
order to support their decrees. The real injury in all such cases can
only be gauged in the light of what has been said concerning the function of a trade- mark. It is the gradual whi ling away or dispersion
of the identity and hold upon the public mind of the mark or name by
its use upon non-competing goods. The more distinctive or unique
the mark, the deeper is its impress upon the public consciousness,
and the greater its need for protection against vitiation or dissociation from the particular product in connection with which it has been
used.
The following principles necessarily emerge: (1) that the value of
the modern trademark lies in its selling power; (2) that this selling
power depends for its psychological hold upon the public, not merely
upon the merit of the goods upon which it is used, but equally upon
its own uniqueness and singularity; (3) that such uniqueness or sin-

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



gularity is vitiated or impaired by its use upon either related or nonrelated goods; and (4) that the degree of its protection depends in
turn upon the extent to which, through the eﬀorts or ingenuity of its
owner, it is actually unique and diﬀerent from other marks.
+FSFNZ / 4IFò 5IF #PVOEFEMZ 3BUJPOBM #BTJT PG 5SBEFNBSL -JBCJMJUZ
 5FY *OUFMM 1SPQ -+  
Schechter’s theory of dilution rested on the premise that the ability of
a trademark to serve as a vehicle for creating and perpetuating goodwill depends on its ”uniqueness,” and that multiple unrelated uses
of an unusual or distinctive mark will prevent that mark from developing a strong, unique hold on the public consciousness. This theory would give the ﬁrst user of a particularly unique or distinctive
mark the right to enforce her mark broadly-not merely within the geographic markets in which she operated, but also in neighboring regions; not merely against competing products, but also against sellers
of non-competing goods-all on the theory that any interference with
her eﬀorts to build and retain the association of goodwill with her
trademark threatens gradually to weaken that association, thereby
reducing her incentive to cultivate such goodwill.
5Z *OD W 1FSSZNBO
 'E  UI $JS 
But what is “dilution”? There are (at least) three possibilities relevant
to this case, each deﬁned by a diﬀerent underlying concern. First,
there is concern that consumer search costs will rise if a trademark
becomes associated with a variety of unrelated products. Suppose an
upscale restaurant calls itself “Tiﬀany.” There is li le danger that the
consuming public will think it’s dealing with a branch of the Tiﬀany
jewelry store if it patronizes this restaurant. But when consumers
next see the name “Tiﬀany” they may think about both the restaurant and the jewelry store, and if so the eﬃcacy of the name as an
identiﬁer of the store will be diminished. Consumers will have to
think harder - incur as it were a higher imagination cost - to recognize the name as the name of the store. Cf. Mead Data Central, Inc.
v. Toyota Motor Sales, U.S.A., Inc. (“The [legislative] history [of New
York’s antidilution statute] disclosed a need for legislation to prevent
such ‘hypothetical anomalies’ as ‘Dupont shoes, Buick aspirin tablets,
Schli varnish, Kodak pianos, Bulova gowns’”). So “blurring” is one
form of dilution.
Now suppose that the “restaurant” that adopts the name “Tiﬀany”
is actually a striptease joint. Again, and indeed even more certainly
than in the previous case, consumers will not think the striptease joint
under common ownership with the jewelry store. But because of the
inveterate tendency of the human mind to proceed by association,

1PTOFS +

.FBE %BUB $FOUSB  'E  E $JS




$)"15&3  53"%&."3,

every time they think of the word “Tiﬀany” their image of the fancy
jewelry store will be tarnished by the association of the word with the
strip joint. So “tarnishment” is a second form of dilution.
-BOIBN "DU
 64$ f 
-BOIBN "DU f 
'BMTF EFTJHOBUJPOT PG PSJHJO GBMTF EF
TDSJQUJPOT BOE EJMVUJPO GPSCJEEFO

(c) Dilution by blurring; dilution by tarnishment. –
(1) Injunctive relief. – Subject to the principles of equity, the
owner of a famous mark that is distinctive, inherently or
through acquired distinctiveness, shall be entitled to an
injunction against another person who, at any time after
the owner’s mark has become famous, commences use of
a mark or trade name in commerce that is likely to cause
dilution by blurring or dilution by tarnishment of the famous mark, regardless of the presence or absence of actual
or likely confusion, of competition, or of actual economic
injury.
(2) Deﬁnitions. –
(A) For purposes of paragraph (1), a mark is famous if it
is widely recognized by the general consuming public
of the United States as a designation of source of the
goods or services of the mark’s owner. In determining whether a mark possesses the requisite degree of
recognition, the court may consider all relevant factors,
including the following:
(i) The duration, extent, and geographic reach of advertising and publicity of the mark, whether advertised or publicized by the owner or third parties.
(ii) The amount, volume, and geographic extent of
sales of goods or services oﬀered under the mark.
(iii) The extent of actual recognition of the mark.
(iv) Whether the mark was registered …
(B) For purposes of paragraph (1), “dilution by blurring”
is association arising from the similarity between a
mark or trade name and a famous mark that impairs
the distinctiveness of the famous mark. In determining whether a mark or trade name is likely to cause dilution by blurring, the court may consider all relevant
factors, including the following:
(i) The degree of similarity between the mark or trade
name and the famous mark.
(ii) The degree of inherent or acquired distinctiveness
of the famous mark.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



(iii)

The extent to which the owner of the famous mark
is engaging in substantially exclusive use of the
mark.
(iv) The degree of recognition of the famous mark.
(v) Whether the user of the mark or trade name intended to create an association with the famous
mark.
(vi) Any actual association between the mark or trade
name and the famous mark.
(C) For purposes of paragraph (1), “dilution by tarnishment” is association arising from the similarity between a mark or trade name and a famous mark that
harms the reputation of the famous mark.
/JLF *OD W /JLFQBM *OUFSO *OD
/P DW(&#+'.  8-  &% $BM 4FQU  
The following ﬁndings of fact and conclusions of law issue as a result
of a bench trial conducted in this trademark action. Plaintiﬀ Nike,
Inc. (“Nike”), a company headquartered in Beaverton, Oregon which
uses the mark NIKE, contests the use of the mark NIKEPAL by Defendant Nikepal International, Inc. (“Nikepal”), a company located
in Sacramento, California.
Nike seeks an injunction preventing Nikepal from using the term
“Nike” (or any term confusingly similar thereto) alone or as part of
any trademark, domain name or business name under which Nikepal
oﬀers goods or services in commerce.
F
I. T

F

P

B
A. Nike

Nike was incorporated in 1968 under the original company name
Blue Ribbon Sports. In 1971, it adopted the NIKE mark to brand its
footwear products and in May 1978, the company’s name was oﬃcially changed to “Nike, Inc.” Today, Nike is the largest seller of athletic footwear and apparel in the world. Nike sells around 180 million pairs of shoes annually in the United States alone. Nike’s principal business activity is the design, development, and worldwide
marketing and distribution of high quality and technologically advanced footwear, apparel, equipment, and accessories. Nike has continuously used the NIKE mark on and in connection with the various
products oﬀered by the company since the 1970s. Sometimes, the
word mark NIKE is the only brand used; sometimes, Nike’s Swoosh

/JLF MPHP



$)"15&3  53"%&."3,

design mark (i.e. the logo which frequently appears on products
along with NIKE, and in some instances alone) is also placed on the
product.
B. Nikepal

/JLFQBM MPHP

Nikepal was incorporated on May 18, 1998 by the company’s founder
and president, Palminder Sandhu (“Mr. Sandhu”), who then began
using the NIKEPAL mark in commerce. Nikepal provides services
and products to analytical, environmental, and scientiﬁc laboratories.
Nikepal’s trademark application to the PTO requested registration
for: “import and export agencies and wholesale distributorships featuring scientiﬁc, chemical, pharmaceutical, biotechnology testing instruments and glassware for laboratory use, electrical instruments,
paper products and household products and cooking appliances.”
Nikepal distributes glass syringes in varying volumes and other laboratory products to testing and power companies and also distributes
paper boxes (syringe carrying cases) and nylon valves and caps for
use with the syringes. Nikepal only distributes its products to laboratories, not to individuals.
Nikepal does not have a retail oﬃce, but operates its business
through its website (located at www.nikepal.com), via email, and via
telephone. Nikepal is run by Mr. Sandhu, who also works as a transportation engineer. Currently, Nikepal has one other part-time employee. Nikepal has only a few hundred customers, but it has a list of
thousands of prospective customers, some of whom receive materials
from Nikepal advertising its product and service oﬀerings under the
mark NIKEPAL.
II. T

P

’M

A. NIKE
Nike ﬁrst registered the NIKE mark with the PTO in February 1974.
Nike owns ten (10) federal trademark registrations for the NIKE mark
alone, covering footwear, clothing, bags, timepieces, paper products
such as notebooks and binders, sport balls, swim accessories, and retail store services, all of which related to pre-May 1998 uses of the
mark. By May 1998, Nike was also using and applied for trademark registrations covering the use of the NIKE mark in combination with other terms or designs for footwear, clothing, bags, timepieces, posters, sport balls, swim accessories, weights, gloves, headgear, and retail store services. For example, Nike owns nineteen (19)
federal registrations for NIKE composite marks such as: NIKE and
the Swoosh design which has been in use since 1971; NIKE NIKE
AIR which has been in use since 1987; NIKE-FIT which has been in
use since 1990; NIKE TOWN which has been in use since 1990; NIKE

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



SHOP which has been in use since 1991; and NIKE GOLF which has
been in use since 1993. From 1998 to the present, Nike has continued
to use the mark NIKE alone and in combination with other terms or
designs.
B. NIKEPAL
Mr. Sandhu testiﬁed that he conceived of the term Nikepal when he
wanted to create a vanity license plate for his car. He testiﬁed that
he selected the word “Nike” by opening a dictionary to a random
page and choosing the ﬁrst word he saw, and then combined it with
the ﬁrst three le ers of his ﬁrst name “Pal.” (“Pal” means friend or
benefactor. Mr. Sandhu admits he knew of the existence of the company Nike and its use of the NIKE mark at the time he devised the
term NIKEPAL. Despite Mr. Sandhu’s trial testimony concerning the
manner in which he conceived of the term NIKEPAL, the court does
not ﬁnd it to be credible.
The “Nike” portion of the NIKEPAL mark is pronounced the same
way as the NIKE mark is pronounced: with a hard “i” (like bike) in
the ﬁrst syllable and a hard “e” (like in “key”) in the second syllable.2
The articles of incorporation signed by Mr. Sandhu for Nikepal in
1998 display the company name as “NikePal International, Inc.,” with
the ﬁrst word of the company name spelled “NikePal,” with a capital
“N” and a capital “P.”
In addition to using Nikepal as the company name, NIKEPAL
appears directly on some of Nikepal’s products, including on its syringe products, and on its marketing materials. Nikepal also places
www.nikepal.com on its syringes to identify the source of the syringe.
Nikepal also uses the NIKEPAL mark in a vanity phone number (1877-N-I-K-E-P-A-L), on its website, and in its domain names, including nikepal.com, nikepal.biz, nikepal.us, nikepal.tv, nikepal.info, and
nikepal.net.
III. N ’ S
By the late 1980s, United States sales of NIKE branded products were
over one billion dollars per year. Starting in 1991 and through the
mid 1990s, sales of NIKE products in the United States were approximately two billion dollars per year, and were above ﬁve billion dol2

Nikepal’s a orney a empted to convince the court that there is a pronunciation
diﬀerence between NIKE and NIKEPAL. In her questions during trial, for example,
she pronounced Nikepal’s mark as “nik-a-pal.” However, in answering her questions at trial, Mr. Sandhu, the president of Nikepal, alternated between the pronunciation of NIKEPAL as “nik-a-pal” and as “Ny-key-pal.” Further, Nike’s witness,
Joseph Sheehan, a former FBI agent and now a private investigator, provided a tape
recording of the outgoing message heard on Nikepal’s answering machine which
clearly pronounced the term “Nike” with long, or hard, vowels, that is an “i” like in
“bike” and “e” like in “key” identical to the pronunciation of the Nike’s trademark.



$)"15&3  53"%&."3,

lars per year by 1997. By 1997, Nike was the largest seller of athletic
footwear and apparel in the world. The geographic area of Nike’s
sales includes the United States and 140 countries throughout the
world. Since 1997, Nike has sold over 100,000,000 pairs of NIKE shoes
each year.
IV. A
P
NIKE M
Nike has undertaken signiﬁcant expense to promote the NIKE mark.
Nike advertises in various types of media, including traditional print
advertising, such as magazines (of both special and general interest),
newspapers (of general circulation), leaﬂets, and billboards. Nike
also advertises in electronic media, including radio, television, cable and internet, on sides of buildings, on taxi cabs, and through direct mailings. Nike’s television advertisements have run on network
channels and have reached national audiences. Nike has also promoted its mark by associating with athletes through endorsement
arrangements. By 1991, Nike was spending in excess of one hundred million dollars per year in the United States alone to advertise
products bearing the NIKE mark. By 1997, Nike had spent at least
$1,567,900,000.00 to promote the NIKE mark in the United States.
V. N
NIKE
The NIKE mark has been consistently ranked as a top brand in publications that survey the top brands each year. Since at least 1990, Nike
has been named one of the top forty (40) brands in the United States
based on the EquiTrend and other studies published in BrandWeek
and Financial World Magazine. Other brands ranked in such studies
include FRITO LAY, LEVI’S, CAMPBELLS’, HEWLETT-PACKARD,
SONY, PEPSI, and VISA. One story printed in Forbes magazine, reported a survey conducted by Young & Rubicam that ranked the
NIKE brand among the top ten (10) in the United States in 1996 with
COKE, DISNEY, and HALLMARK.
VI. E
A
A
A survey conducted by Phillip Johnson of Leo J. Shapiro and Associates (“Mr. Johnson’s survey”), a Chicago-based market research
ﬁrm, determined that a signiﬁcant number of Nikepal’s potential
laboratory customers actually associated NIKE with NIKEPAL. Mr.
Johnson is an expert at designing surveys that measure consumer behavior.
In designing his study, Mr. Johnson used a universe of survey participants randomly selected from lists of companies that Mr.
Sandhu’s deposition testimony identiﬁed as the sources for Nikepal’s
current and prospective customers. Mr. Johnson conducted the survey by phone and asked respondents about their perception of a website called nikepal.com. In designing his survey, Mr. Johnson chose

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



one of the ways that the NIKEPAL mark is used in commerce which
allowed him to reasonably recreate a purchasing context while obtaining a controlled and accurate measurement. Mr. Johnson testiﬁed that this survey replicated the circumstances in which people
typically encountered the NIKEPAL mark.
Once survey respondents were screened to conﬁrm that they were
the persons most responsible for ordering laboratory equipment at
their business, they were asked: “What if anything, came to your
mind when I ﬁrst said the word Nikepal?” Many survey respondents
who were not actually confused about the source of the Nikepal website nonetheless identiﬁed Nike. Mr. Johnson testiﬁed that his survey revealed that the vast majority of respondents, 87%, associated
Nikepal with Nike; that is, when they encounter the mark NIKEPAL,
they think of Nike and/or its oﬀerings.
C

L

I. D
Under the Federal Trademark Dilution Revision Act5 :
The owner of a famous mark that is distinctive, inherently or through acquired distinctiveness, shall be entitled
to an injunction against another person who, at any time
after the owner’s mark has become famous, commences
use of a mark or trade name in commerce that is likely to
cause dilution by blurring or dilution by tarnishment of
the famous mark, regardless of the presence or absence
of actual or likely confusion, of competition, or of actual
economic injury.
15 U.S.C. § 1125(c)(1) (“TDRA”). To prevail on its dilution claim,
Nike must prove 1) that its mark was famous as of a date prior to
the ﬁrst use of the NIKEPAL mark and 2) that Nikepal’s use of its
allegedly diluting mark creates a likelihood of dilution by blurring
or tarnishment.6
5

The TDRA, signed into law on October 6, 2006, amended the previous federal
anti-dilution statute (the Federal Trademark Dilution Act (“FTDA”)). The TDRA
revises the FTDA in three ways: it establishes that likelihood of dilution, and not
actual dilution, is a prerequisite to establish a dilution claim; it sets forth four relevant factors courts may consider in determining famousness; and it also lists six
relevant factors that courts may consider in determining whether a likelihood of
dilution exists.
6
California’s anti-dilution statute, under which Nike also brings a claim, prescribes:
Likelihood of injury to business reputation or a dilution of the distinctive quality of a mark registered under this chapter, or a mark
valid at common law, or a trade name valid at common law, shall be
a ground for injunctive relief notwithstanding the absence of compe-



$)"15&3  53"%&."3,
A. Whether NIKE Was Famous Prior to the First Use of NIKEPAL

A “famous” mark is one that “is widely recognized by the general
consuming public of the United States as a designation of source of
the goods or services of the mark’s owner.” 15 U.S.C. § 1125(c)(2)(A).
[The court quoted the four statutory factors.]
Since Nikepal’s ﬁrst use of NIKEPAL commenced in May 1998,
Nike must show that NIKE was famous before that date.
With regard to the ﬁrst factor, the evidence clearly establishes that
through various combinations of athlete endorsements, television, radio, print media, and billboard placements, NIKE was promoted nationally for more than two decades before 1998. By the 1990s, Nike
was had spent in excess of a billion dollars for promotion of NIKE
products in the United States.
With regard to the second factor, Nike’s sales of NIKE products
reached the billion dollar per year level in the United States well before May 1998. By 1997, Nike had spent in excess of one billion dollars
to promote the NIKE mark in the United States.
Nike also satisﬁes the third factor, since recognition of the success of NIKE has been recorded by various publications in surveys
and articles wri en prior to May 1998. Since the early 1990s, NIKE
has been consistently ranked as a top brand in brand surveys in the
United States and the world. Mr. Johnson, who in his professional
capacity is familiar with the reputation and methodology used in various brand surveys and literature, opined that these sources evinced
that NIKE was famous during the mid 1990s, before Nikepal adopted
its mark in 1998. Nikepal counters that only Nike’s Swoosh design
mark, and not the NIKE mark itself, is famous. However, Mr. Johnson’s survey revealed that when participants were exposed solely to
the word “Nike” without the Swoosh, the response overwhelmingly
indicated recognition of the NIKE mark.
Finally, with regard to the fourth factor, the NIKE mark is registered on the PTO’s principal register. Nike owns ten federal registrations for NIKE covering uses prior to 1998 which include retail
services, bags, footwear, apparel, heart monitors, electrical items and
paper products. Accordingly, the court concludes that NIKE was famous prior to Nikepal’s ﬁrst use of the NIKEPAL mark.
B. Likelihood of Dilution by Blurring
The TDRA deﬁnes dilution by blurring as an “association arising
from the similarity between a mark or trade name and a famous mark
tition between parties or the absence of confusion as to the source of
goods or services.
Cal. Bus. & Prof.Code § 14330. If Nike prevails on its federal dilution claim, it
will also prevail on its dilution claim under California law.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



that impairs the distinctiveness of the famous mark.” 15 U.S.C. §
1125(c)(2)(A). [The court quoted the six statutory factors.]
(i) The Degree of Similarity
Marks in a dilution analysis must be identical or nearly identical. For
marks to be nearly identical to one another, they must be similar
enough that a signiﬁcant segment of the target group of customers
sees the two marks as essentially the same.
The parties’ marks are nearly identical. The NIKEPAL mark is a
composite of the word “Nike” with the term of aﬃnity, “pal.” The
composite nature of the NIKEPAL mark is evident in the logo selected
by the company which clearly features an “N” and a “P.” In each
case the dominant feature of the mark is the term “Nike.” In addition, the term “Nike” in both marks is pronounced identically with
an “i” like in “bike” and an “e” like in “key.” See Porsche Cars N. Am.
Inc. v. Spencer (ﬁnding that the trademark PORSCHE was diluted
by PORCHESOURCE.COM); see also Jada Toys, Inc. v. Ma el, Inc.
(concluding “that a reasonable trier of fact could ﬁnd that the HOT
WHEELS and HOT RIGZ marks are nearly identical.”).
Further, as shown by Mr. Johnson’s survey, the vast majority
of the survey respondents, representing a signiﬁcant segment of
Nikepal’s target customer group, associate Nike and/or its products
and services when they encounter the mark NIKEPAL, thus perceiving the two marks as essentially the same. Accordingly, this factor
favors Nike.
(ii) Distinctiveness
Nikepal does not dispute that NIKE is, at the very least, suggestive.
Accordingly, NIKE is inherently distinctive and this factor favors
Nike.
(iii) Substantially Exclusive Use
The law does not require that use of the famous mark be absolutely
exclusive, but merely “substantially exclusive.” Therefore, a limited
amount of third party use is insuﬃcient to defeat a showing of substantially exclusive use.
Nike asserts that its use of the NIKE mark is substantially exclusive. Nikepal introduced evidence of use of the term “Nike” in
the company name “Nike Hydraulics, Inc.,” through a bo le jack
purchased from the company and a 1958 trademark registration for
“Nike” owned by Nike Hydraulics. However, this evidence is insuﬃcient to disprove Nike’s claim that its use of NIKE is substantially exclusive. Even Nikepal’s witness, Roger Smith, admi ed that he had
not encountered Nike Hydraulics before hearing that name in connection with this action. Accordingly, the court ﬁnds that Nike’s use

1PSTDIF $BST /P $JW 4 
8-  &% $BM 
+BEB 5PZT  'E  



$)"15&3  53"%&."3,

of the NIKE mark is substantially exclusive and this factor therefore
favors Nike.9
(iv) Degree of Recognition
The degree of recognition of NIKE is quite strong. Millions of NIKE
products are sold in the United States annually and the evidence
demonstrates that NIKE is readily recognized. This factor therefore
favors Nike.
(v) Intent to Create Association
Mr. Sandhu admi ed that he was aware of the existence of the NIKE
mark before he adopted the company name. Although he testiﬁed at
trial that he came up with the term Nikepal by opening the dictionary
to a random page and essentially ﬁnding that word by “fate,” his
testimony was not credible. Therefore, this factor favors Nike.
(vi) Actual Association
Nikepal registered the domain names nikepal.biz, nikepal.net,
nikepal.us, nikepal.info and nikepal.tv. The evidence shows that the
domain registrar assigned the domain names an “under construction”
page and then associated with that page promotions and advertisement links to a number of web pages that oﬀered NIKE products (or
products of Nike’s competitors in the shoe and apparel ﬁeld). Thus,
in the internet context, there is actual association between NIKEPAL
and NIKE.
Further, Mr. Johnson’s survey also evinced that there is a strong
degree of association between NIKEPAL and NIKE. Mr. Johnson’s survey showed over 87% of the people in Nikepal’s own customer pool associated the stimulus “Nikepal” with NIKE. The survey
presents ample proof of association between the marks to support a
ﬁnding that such exists in the general public. Accordingly, the court
ﬁnds that there is actual association between the NIKEPAL and NIKE
marks and this factor favors Nike.
In conclusion, since the six factors considered in the likelihood
of dilution analysis favor Nike, there is a likelihood that NIKE will
suﬀer dilution if Nikepal is allowed to continue its use of NIKEPAL.
Accordingly, Nike prevails on its federal and state dilution claims.
9

Nikepal also introduced evidence that the term “Nike” appears in dictionaries
referring to the Greek goddess of victory, that the image of Nike the goddess appeared on some Olympic medals, and that the United States Government named
one of its missile programs “Nike.” However, Nikepal did not show that these
uses were made in commerce in association with the sale or marketing of goods or
services as required under the TDRA. (See 15 U.S.C. § 1125(c) (1) (providing that
under the TDRA, only “use of a mark or trade name in commerce” is actionable as
diluting a famous mark.).)

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



%JMVUJPO -JHIUOJOH 3PVOE
In each case, what kind or kinds of trademark infringement are at
stake: confusion about source, confusion about sponsorship, dilution by blurring, or dilution by tarnishment? Should a court ﬁnd
a violation of the trademark owner’s rights. (The respective marks
are TIFFANY’S for jewelry, I CAN’T BELIEVE IT’S NOT BUTTER!
for margarine, and NEW YORK STOCK EXCHANGE for securitiestrading services.)



$)"15&3  53"%&."3,

& */'3*/(&.&/5 130)*#*5&% $0/%6$5





1SPCMFNT

"NCVTI .BSLFUJOH 1SPCMFN
Section 15A of South Africa’s Merchandise Marks Act, as amended in
2002, provides that certain events may be designated as ”protected”
and that
For the period during which an event is protected, no person may use a trade mark in relation to such event in a
manner which is calculated to achieve publicity for that
trade mark and thereby to derive special promotional beneﬁt from the event, without the prior authority of the organiser of such event.
Note that ”a trade mark” need not be the mark of the event’s organizer – section 15A prohibits the use of any trademark in this manner.
In 2010, South Africa was the host nation for the FIFA World
Cup.Thirty-six women a ended the Netherlands-Denmark game
wearing orange dresses. Orange is the national color of the Netherlands, and also is used prominently in advertising for the Dutch beer
company Bavaria. Did Bavaria or the women violate section 15A? If
they had done this in the United States, would they have violated any
provisions of the Lanham Act?
+BDL %BOJFMT 1SPCMFN

8PNFO XFBSJOH PSBOHF



$)"15&3  53"%&."3,

The image on the top is the world-famous label from JACK
DANIEL’S whiskey. The image on the right is the front cover of a
novel by Patrick Wensink. Infringement?
1BQFS )BOECBH 1SPCMFN
These ”handbags” bearing the GUCCI logo are actually made of paper. In Chinese religious traditions, people burn them – along with
other paper eﬃgies of luxury goods and paper ”money” in denominations up to $5,000,000,00 – as oﬀerings to deceased relatives. Very
loosely, the idea is that doing so provides for the relatives’ comfort
in the afterlife. Does Gucci have the right under trademark law to
prevent the sale of these items bearing its trademarks?


+BDL %BOJFMhT MPHP

#SPLFO 1JBOP GPS 1SFTJEFOU DPWFS

(6$$* IBOECBHT

4FDPOEBSZ -JBCJMJUZ

*OXPPE -BCPSBUPSJFT *OD W *WFT -BCPSBUPSJFT *OD
 64  
[Ives sold the drug cyclandelate under the trademark CYCLOSPASMOL. Ives marketed the drug, a white powder, to wholesalers, retail
pharmacists, and hospitals in colored gelatin capsules. It used a blue
capsule, imprinted with ”Ives 4124,” for its 200 mg dosage and a combination blue-red capsule, imprinted with ”Ives 4148,” for its 400 mg
dosage. After Ives’ patent on cyclandelate expired, several generic
manufacturers, including the respondents, marketed cyclandelate in
200 mg and 400 mg capsules in colors identical to those selected by
Ives, but with no identifying marks or diﬀerent ones than Ives used.]
The generic manufacturers also follow a normal industry practice by promoting their products primarily by distribution of catalogs
to wholesalers, hospitals, and retail pharmacies, rather than by contacting physicians directly. The catalogs truthfully describe generic
cyclandelate as ”equivalent” or ”comparable” to CYCLOSPASMOL.
In addition, some of the catalogs include price comparisons of the
generic drug and CYCLOSPASMOL and some refer to the color of
the generic capsules. The generic products reach wholesalers, hospitals, and pharmacists in bulk containers which correctly indicate the
manufacturer of the product contained therein.
A pharmacist, regardless of whether he is dispensing CYCLOSPASMOL or a generic drug, removes the capsules from the container in which he receives them and dispenses them to the consumer
in the pharmacist’s own bo le with his own label a ached. Hence,
the ﬁnal consumer sees no identifying marks other than those on the
capsules themselves.
[Ives sued for trademark infringement. It alleged that some druggists ignored physicians’ wri en instructions to dispense only CY-

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



CLOSPASMOL and dispensed generic products instead, and that
some druggists mislabeled generic drugs as CYCLOSPASMOL.] Ives
contended that the generic manufacturers’ use of look-alike capsules
and of catalog entries comparing prices and revealing the colors of
the generic capsules induced pharmacists illegally to substitute a
generic drug for CYCLOSPASMOL and to mislabel the substitute
drug CYCLOSPASMOL. Although Ives did not allege that the petitioners themselves applied the Ives trademark to the drug products
they produced and distributed, it did allege that the petitioners contributed to the infringing activities of pharmacists who mislabeled
generic cyclandelate.
As the lower courts correctly discerned, liability for trademark
infringement can extend beyond those who actually mislabel goods
with the mark of another. Even if a manufacturer does not directly
control others in the chain of distribution, it can be held responsible
for their infringing activities under certain circumstances. Thus, if a
manufacturer or distributor intentionally induces another to infringe
a trademark, or if it continues to supply its product to one whom it
knows or has reason to know is engaging in trademark infringement,
the manufacturer or distributor is contributorially responsible for any
harm done as a result of the deceit.
It is undisputed that those pharmacists who mislabeled generic
drugs with Ives’ registered trademark violated § 32. However,
whether these petitioners were liable for the pharmacists’ infringing
acts depended upon whether, in fact, the petitioners intentionally induced the pharmacists to mislabel generic drugs or, in fact, continued
to supply cyclandelate to pharmacists whom the petitioners knew
were mislabeling generic drugs.

$ZDMBOEFMBUF DBQTVMFT

1IJMJQ .PSSJT 64" *OD W -FF
 ' 4VQQ E  8% 5FY 
I. FACTUAL AND PROCEDURAL BACKGROUND
Plaintiﬀ is the registered owner of the Marlboro word mark and
the Marlboro Roof Design label mark (collectively, the “Marlboro
Marks”), which it uses in connection with its tobacco products. Plaintiﬀ initiated the present suit against numerous defendants, including
Defendant Motohiro Miyagi (“Miyagi”).
Evidence submi ed by Plaintiﬀ, along with the Aﬃdavits, indicates that Miyagi is a sales and distribution agent for Metrich International Company, a Chinese company that manufactures counterfeit
cigare es. Miyagi admits that, since 1999, he has been managing and
arranging for the sale of these goods, which he knows are counterfeit.
For his services, Miyagi receives a $10.00 commission per case.
Plaintiﬀ alleges that Miyagi orchestrated a conspiracy to illegally

."3-#030 MPHP



$)"15&3  53"%&."3,

import 978 master cases of counterfeit Marlboro cigare es into the
United States.6 In August 2003, Miyagi obtained control over a large
quantity of counterfeit Marlboro cigare es manufactured by Metrich.
The goods were stored in a warehouse in Curaçao, Netherlands Antilles. Miyagi was responsible for ﬁnding people to purchase the
goods. To assist him, Miyagi contacted Florida-based Julian Balea
and arranged for Balea, and his company, Synergy Trading Group,
Inc., to advertise and oﬀer the counterfeit cigare es for sale to buyers
in the United States. Acting as Miyagi’s agent, Balea advertised the
counterfeit Marlboro cigare es for sale on an Internet website.
William Lee and Felipe Castaneda, partners doing business together in El Paso, Texas, as the Kagro Company, responded to the
Internet advertisement, and oﬀered to buy the counterfeit cigare es.
According to the sales invoice, Balea, Lee, and Castaneda reached a
deal whereby Kagro agreed to purchase 1,960 master cases of counterfeit Marlboro cigare es. At his deposition, Balea testiﬁed that Miyagi
dictated the terms of the deal and retained ﬁnal authority to approve
the transaction.
Once the deal was negotiated, Miyagi prepared to ship the counterfeit cigare es from Curaçao to the United States. He enlisted the
services of John Tominelli (“Tominelli”) and his company, Southeastern Cargo Services, Inc. (“Southeastern”), to inspect the goods in Curaçao. Miyagi traveled to Curaçao and a ended the inspection. After inspecting the goods, Tominelli issued a report that listed their
quantity, packaging, and freshness. In the report, the cigare es were
falsely described as “Made Under Authority of Philip Morris Products S.A., Neuchatel, Swi erland.” Once the inspection was complete, Miyagi released the counterfeit cigare es to Tominelli, who
shipped them to Lee and Castaneda in El Paso, Texas.
On October 8, 2003, the United States Bureau of Customs and Border Protection (“Customs”) notiﬁed Plaintiﬀ that it seized a shipment
of counterfeit Marlboro cigare es at the Port of Houston, Texas. The
cigare es had been shipped from Curaçao and were destined for El
Paso, Texas.
III. ANALYSIS
Plaintiﬀ submits that Miyagi used the Marlboro Marks in commerce
when he oﬀered for sale, sold, and imported counterfeit cigare es.
The extent of Miyagi’s participation in this venture, and speciﬁcally
in these activities, remains unclear. It is well established that persons other than Miyagi directly conducted the relevant transactions.
For example, Balea individually, and through his company, Synergy, organized the sales transaction by advertising the availability
6

In each master case, there are ﬁfty cartons, and in each carton, there are ten
packages of cigare es. Each package contains twenty cigare es.

& */'3*/(&.&/5 130)*#*5&% $0/%6$5



of the goods, contacting the buyers, and receiving the payment of
funds. At his deposition, Lee testiﬁed that he dealt only with Synergy, and was unaware of Miyagi’s existence. Tominelli performed
the inspection and shipped the goods. Indeed, Miyagi’s name appears on neither the sales invoice nor the inspection report. Thus,
one may arguably question whether Miyagi directly imported counterfeit cigare es. This ﬁnding, however, does not shield Miyagi from
liability. The Court must look to whether Miyagi is liable for conduct
that constitutes unlawful infringement under a theory of vicarious
liability.
To hold a party liable for the infringing activities of another, a
plaintiﬀ must prove that the party had (1) a direct ﬁnancial interest
in the infringing activity, and (2) the right and ability to supervise the
infringing party’s acts or activities which caused the infringement.
Taylor Made Golf Co. v. MJT Consulting Group (holding a defendant
personally liable for infringement where he procured and inspected
the goods and signed the purchase agreement, though another entity
ultimately sold the goods); Playboy Enters. v. Webbworld, Inc. (holding
an employer liable for an employee’s infringement where the former
had supervisory authority over the la er’s activities).
There is undisputed evidence that Miyagi had a direct ﬁnancial
interest and control over the sale and importation of the counterfeit
cigare es into the United States. Miyagi admits Metrich paid him a
commission for each case of cigare es he sold.
There is also evidence that Miyagi had a right and ability to supervise Balea’s unlawful activities. Miyagi admits that he controlled the
counterfeit Marlboro cigare es as part of his responsibility to maintain and sell them for Metrich. It is Miyagi who hired Balea and
Synergy to assist him with the sale, retaining signiﬁcant authority
over the transaction. At his deposition, Balea testiﬁed about his belief
that Miyagi was the actual seller of the goods. Balea understood that
Miyagi dictated the price of the goods and could exercise control over
the terms of the sale to Lee and Castaneda. Miyagi selected Tominelli
and Southeastern to perform an inspection and verify the goods. In
fact, Miyagi was present at the inspection and authorized the release
of goods upon veriﬁcation. Miyagi’s a empted disclaimer of responsibility on the grounds that he did not know the identity of the buyers
or that they lived in the United States is undercut by his admission
that he knew that “the buyers [were] located in Texas.” Thus, there is
evidence that Miyagi used the Marlboro Marks in commerce when he,
acting through Balea, sold and imported counterfeit cigare es into
the United States. Accordingly, the Court holds Miyagi actions constitute “use in commerce.”
Having shown that Miyagi used the Marlboro Marks in commerce
when he sold and imported counterfeit cigare es, Plaintiﬀ is entitled

5BZMPS .BEF  '4VQQE  /%
5FY 
8FCCXPSME  '4VQQ  /% 5FY




$)"15&3  53"%&."3,

to summary judgment against Miyagi for violating §§ 32 and 43(a) of
the Lanham Act.

' %FGFOTFT
-BOIBN "DU
 64$ f 
-BOIBN "DU f 
'BMTF EFTJHOBUJPOT PG PSJHJO GBMTF EF
TDSJQUJPOT BOE EJMVUJPO GPSCJEEFO

(c) …
(3)

Exclusions. – The following shall not be actionable as dilution by blurring or dilution by tarnishment under this
subsection:
(A) Any fair use, including a nominative or descriptive fair
use, or facilitation of such fair use, of a famous mark by
another person other than as a designation of source
for the person’s own goods or services, including use
in connection with—
(i) advertising or promotion that permits consumers
to compare goods or services; or
(ii) identifying and parodying, criticizing, or commenting upon the famous mark owner or the
goods or services of the famous mark owner.
(B) All forms of news reporting and news commentary.
(C) Any noncommercial use of a mark.

Note that these are statutory defenses to trademark dilution. They are
all based on well-established defenses to trademark infringement ﬁrst
recognized by the courts. As you read the materials in this section,
consider the extent to which the statutory codiﬁcation does or does
not track the common-law defenses recognized by the courts.



%FTDSJQUJWF 'BJS 6TF

;BUBSBJOT *OD W 0BL (SPWF 4NPLFIPVTF *OD
 'E  UI $JS 
Even when a descriptive term has acquired a secondary meaning sufﬁcient to warrant trademark protection, others may be entitled to
use the mark without incurring liability for trademark infringement.
When the allegedly infringing term is “used fairly and in good faith
only to describe to users the goods or services of [a] party, or their
geographic origin,” Lanham Act § 33(b)(4), 15 U.S.C. § 1115(b)(4), a

' %&'&/4&4



defendant in a trademark infringement action may assert the “fair
use” defense. The defense is available only in actions involving descriptive terms and only when the term is used in its descriptive sense
rather than its trademark sense. In essence, the fair use defense prevents a trademark registrant from appropriating a descriptive term
for its own use to the exclusion of others, who may be prevented
thereby from accurately describing their own goods. The holder of a
protectable descriptive mark has no legal claim to an exclusive right
in the primary, descriptive meaning of the term; consequently, anyone is free to use the term in its primary, descriptive sense so long as
such use does not lead to customer confusion as to the source of the
goods or services.
Zatarain’s term FISH-FRI is a descriptive term that has acquired
a secondary meaning in the New Orleans area. Although the trademark is valid by virtue of having acquired a secondary meaning, only
that penumbra or fringe of secondary meaning is given legal protection. Zatarain’s has no legal claim to an exclusive right in the original, descriptive sense of the term; therefore, Oak Grove and Visko’s
are still free to use the words “ﬁsh fry” in their ordinary, descriptive
sense, so long as such use will not tend to confuse customers as to the
source of the goods.
The record contains ample evidence to support the district court’s
determination that Oak Grove’s and Visko’s use of the words “ﬁsh
fry” was fair and in good faith. Testimony at trial indicated that the
appellees did not intend to use the term in a trademark sense and had
never a empted to register the words as a trademark. Oak Grove
and Visko’s apparently believed “ﬁsh fry” was a generic name for
the type of coating mix they manufactured. In addition, Oak Grove
and Visko’s consciously packaged and labelled their products in such
a way as to minimize any potential confusion in the minds of consumers. The dissimilar trade dress of these products prompted the
district court to observe that confusion at the point of purchase — the
grocery shelves — would be virtually impossible. Our review of the
record convinces us that the district court’s determinations are correct. We hold, therefore, that Oak Grove and Visko’s are entitled to
fair use of the term “ﬁsh fry” to describe their products; accordingly,
Zatarain’s claim of trademark infringement must fail.9
9

The district court also rejected Zatarain’s claims of unfair competition under
the Lanham Act § 43(a) and La. Rev. Stat. Ann. § 51:1405(A), relying upon the
absence of any likelihood of confusion between the products of Zatarain’s, Oak
Grove, and Visko’s. We aﬃrm these conclusions also.
It would make no sense to characterize defendant’s use as “fair” within the meaning of the Lanham Act for the purposes of a trademark infringement claim and at
the same time characterize his use as “unfair” for the purpose of a section 43(a)
unfair competition claim under the same statute.





,P[JOTLJ +

$)"15&3  53"%&."3,

/PNJOBUJWF 'BJS 6TF

/FX ,JET PO UIF #MPDL W /FX "NFSJDB 1VC *OD
 ' E  UI $JS 
The individual plaintiﬀs perform professionally as The New Kids on
the Block, reputedly one of today’s ho est musical acts. This case
requires us to weigh their rights in that name against the rights of
others to use it in identifying the New Kids as the subjects of public
opinion polls.
B
No longer are entertainers limited to their craft in marketing themselves to the public. This is the age of the multi-media publicity
bli krieg: Trading on their popularity, many entertainers hawk
posters, T-shirts, badges, coﬀee mugs and the like — handsomely
supplementing their incomes while boosting their public images. The
New Kids are no exception; the record in this case indicates there are
more than 500 products or services bearing the New Kids trademark.
Among these are services taking advantage of a recent development
in telecommunications: 900 area code numbers, where the caller is
charged a fee, a portion of which is paid to the call recipient. Fans
can call various New Kids 900 numbers to listen to the New Kids talk
about themselves, to listen to other fans talk about the New Kids, or
to leave messages for the New Kids and other fans.
The defendants, two newspapers of national circulation, conducted separate polls of their readers seeking an answer to a pressing
question: Which one of the New Kids is the most popular? USA Today’s announcement contained a picture of the New Kids and asked,
“Who’s the best on the block?” The announcement listed a 900 number for voting, noted that “any USA Today proﬁts from this phone
line will go to charity,” and closed with the following:
New Kids on the Block are pop’s ho est group. Which of
the ﬁve is your fave? Or are they a turn oﬀ? ... Each call
costs 50 cents. Results in Friday’s Life section.
The Star’s announcement, under a picture of the New Kids, went to
the heart of the ma er: “Now which kid is the sexiest?” The announcement, which appeared in the middle of a page containing a
story on a New Kids concert, also stated:
Which of the New Kids on the Block would you most like
to move next door? STAR wants to know which cool New
Kid is the ho est with our readers.
Readers

were

directed

to

a

900

number

to

regis-

' %&'&/4&4
ter

their


votes;

each

call

cost

95

cents

per

minute.1

D
I
A.
A trademark is a limited property right in a particular word, phrase
or symbol. And although English is a language rich in imagery, we
need not belabor the point that some words, phrases or symbols better convey their intended meanings than others. See San Francisco
Arts & Athletics, Inc. v. U.S.O.C. (Brennan, J., dissenting) (“[A] jacket
reading ‘I Strongly Resent the Draft’ would not have conveyed Cohen’s message.”). Indeed, the primary cost of recognizing property
rights in trademarks is the removal of words from (or perhaps nonentrance into) our language. Thus, the holder of a trademark will be
denied protection if it is (or becomes) generic, i.e., if it does not relate exclusively to the trademark owner’s product. [Examples cited:
”shredded wheat” for cereal and ”air shu le” for hourly airline service.] This requirement allays fears that producers will deplete the
stock of useful words by asserting exclusive rights in them. When a
trademark comes to describe a class of goods rather than an individual product, the courts will hold as a ma er of law that use of that
mark does not imply sponsorship or endorsement of the product by
the original holder.
A related problem arises when a trademark also describes a person, a place or an a ribute of a product. If the trademark holder were
allowed exclusive rights in such use, the language would be depleted
in such the same way as if generic words were protectable. Thus
trademark law recognizes a defense where the mark is used only “to
describe the goods or services of [a] party, or their geographic origin.” 15 U.S.C. § 1115(b)(4). The “fair-use” defense, in essence, forbids a trademark registrant to appropriate a descriptive term for his
exclusive use and so prevent others from accurately describing a characteristic of their goods. Once again, the courts will hold as a ma er
of law that the original producer does not sponsor or endorse another
1

The USA Today poll generated less than $300 in revenues, all of which the newspaper donated to the Ber- klee College of Music. The Star’s poll generated about
$1600.

4BO 'SBODJTDP "SUT  "UIMFUJDT  64
 



7PLTXBHFOXFSL  'E  UI $JS


$)"15&3  53"%&."3,

product that uses his mark in a descriptive manner. [Example cited:
”ribbed” condoms.]
With many well-known trademarks, such as JELL-O, SCOTCH
TAPE and KLEENEX, there are equally informative non-trademark
words describing the products (gelatin, cellophane tape and facial tissue). But sometimes there is no descriptive substitute, and a problem
closely related to genericity and descriptiveness is presented when
many goods and services are eﬀectively identiﬁable only by their
trademarks. For example, one might refer to “the two-time world
champions” or “the professional basketball team from Chicago,” but
it’s far simpler (and more likely to be understood) to refer to the
Chicago Bulls. In such cases, use of the trademark does not imply
sponsorship or endorsement of the product because the mark is used
only to describe the thing, rather than to identify its source.
Indeed, it is often virtually impossible to refer to a particular product for purposes of comparison, criticism, point of reference or any
other such purpose without using the mark. For example, reference to a large automobile manufacturer based in Michigan would
not diﬀerentiate among the Big Three; reference to a large Japanese
manufacturer of home electronics would narrow the ﬁeld to a dozen
or more companies. Much useful social and commercial discourse
would be all but impossible if speakers were under threat of an infringement lawsuit every time they made reference to a person, company or product by using its trademark.
A good example of this is Volkswagenwerk Aktiengesellschaft v.
Church, where we held that Volkswagen could not prevent an automobile repair shop from using its mark. We recognized that in
“advertising [the repair of Volkswagens, it] would be diﬃcult, if not
impossible, for [Church] to avoid altogether the use of the word
‘Volkswagen’ or its abbreviation ‘VW,’ which are the normal terms
which, to the public at large, signify appellant’s cars.” Church did
not suggest to customers that he was part of the Volkswagen organization or that his repair shop was sponsored or authorized by VW;
he merely used the words “Volkswagen” and “VW” to convey information about the types of cars he repaired. Therefore, his use of the
Volkswagen trademark was not an infringing use.
The First Circuit confronted a similar problem when the holder
of the trademark “Boston Marathon” tried to stop a television station
from using the name:
The words “Boston Marathon” do more than call a ention to Channel 5’s program; they also describe the event
that Channel 5 will broadcast. Common sense suggests
(consistent with the record here) that a viewer who sees
those words ﬂash upon the screen will believe simply that

' %&'&/4&4



Channel 5 will show, or is showing, or has shown, the
marathon, not that Channel 5 has some special approval
from the [trademark holder] to do so. In technical trademark jargon, the use of words for descriptive purposes is
called a “fair use,” and the law usually permits it even if
the words themselves also constitute a trademark.
WCVB-TV v. Boston Athletic Ass’n. Similarly, competitors may use a rival’s trademark in advertising and other channels of communication
if the use is not false or misleading..
Cases like these are best understood as involving a non-trademark
use of a mark – a use to which the infringement laws simply do not
apply, just as videotaping television shows for private home use does
not implicate the copyright holder’s exclusive right to reproduction.
Indeed, we may generalize a class of cases where the use of the trademark does not a empt to capitalize on consumer confusion or to appropriate the cachet of one product for a diﬀerent one. Such nominative use of a mark — where the only word reasonably available to
describe a particular thing is pressed into service — lies outside the
strictures of trademark law: Because it does not implicate the sourceidentiﬁcation function that is the purpose of trademark, it does not
constitute unfair competition; such use is fair because it does not imply sponsorship or endorsement by the trademark holder. “When
the mark is used in a way that does not deceive the public we see no
such sanctity in the word as to prevent its being used to tell the truth.”
Prestone es, Inc. v. Coty (Holmes, J.).
To be sure, this is not the classic fair use case where the defendant
has used the plaintiﬀ’s mark to describe the defendant’s own product. Here, the NEW KIDS trademark is used to refer to the New Kids
themselves. We therefore do not purport to alter the test applicable
in the paradigmatic fair use case. If the defendant’s use of the plaintiﬀ’s trademark refers to something other than the plaintiﬀ’s product,
the traditional fair use inquiry will continue to govern. But, where
the defendant uses a trademark to describe the plaintiﬀ’s product,
rather than its own, we hold that a commercial user is entitled to a
nominative fair use defense provided he meets the following three
requirements: First, the product or service in question must be one
not readily identiﬁable without use of the trademark; second, only so
much of the mark or marks may be used as is reasonably necessary
to identify the product or service;7 and third, the user must do nothing that would, in conjunction with the mark, suggest sponsorship or
endorsement by the trademark holder.
7

Thus, a soft drink competitor would be entitled to compare its product to CocaCola or Coke, but would not be entitled to use Coca-Cola’s distinctive le ering.

8$7#57  'E  TU $JS 

1SFTUPOFUUFT  64  



$)"15&3  53"%&."3,
B.

The New Kids do not claim there was anything false or misleading
about the newspapers’ use of their mark. Rather, the ﬁrst seven
causes of action, while purporting to state diﬀerent claims, all hinge
on one key factual allegation: that the newspapers’ use of the New
Kids name in conducting the unauthorized polls somehow implied
that the New Kids were sponsoring the polls. It is no more reasonably
possible, however, to refer to the New Kids as an entity than it is to
refer to the Chicago Bulls, Volkswagens or the Boston Marathon without using the trademark. Indeed, how could someone not conversant
with the proper names of the individual New Kids talk about the
group at all? While plaintiﬀs’ trademark certainly deserves protection against copycats and those who falsely claim that the New Kids
have endorsed or sponsored them, such protection does not extend
to rendering newspaper articles, conversations, polls and comparative advertising impossible. The ﬁrst nominative use requirement is
therefore met.
Also met are the second and third requirements. Both The Star
and USA Today reference the New Kids only to the extent necessary
to identify them as the subject of the polls; they do not use the New
Kids’ distinctive logo or anything else that isn’t needed to make the
announcements intelligible to readers. Finally, nothing in the announcements suggests joint sponsorship or endorsement by the New
Kids. The USA Today announcement implies quite the contrary by
asking whether the New Kids might be “a turn oﬀ.” The Star’s poll is
more eﬀusive but says nothing that expressly or by fair implication
connotes endorsement or joint sponsorship on the part of the New
Kids.
The New Kids argue that, even if the newspapers are entitled to a
nominative fair use defense for the announcements, they are not entitled to it for the polls themselves, which were money-making enterprises separate and apart from the newspapers’ reporting businesses.
According to plaintiﬀs, defendants could have minimized the intrusion into their rights by using an 800 number or asking readers to
call in on normal telephone lines which would not have resulted in
a proﬁt to the newspapers based on the conduct of the polls themselves.
The New Kids see this as a crucial diﬀerence, distinguishing this
case from Vokswagenwerk, WCVB-TV and other nominative use cases.
The New Kids’ argument in support of this distinction is not entirely
implausible: They point out that their fans, like everyone else, have
limited resources. Thus a dollar spent calling the newspapers’ 900
lines to express loyalty to the New Kids may well be a dollar not
spent on New Kids products and services, including the New Kids’

' %&'&/4&4



own 900 numbers. In short, plaintiﬀs argue that a nominative fair use
defense is inapplicable where the use in question competes directly
with that of the trademark holder.
We reject this argument. While the New Kids have a limited property right in their name, that right does not entitle them to control
their fans’ use of their own money. Where, as here, the use does not
imply sponsorship or endorsement, the fact that it is carried on for
proﬁt and in competition with the trademark holder’s business is beside the point. See, e.g., Universal City Studios, Inc. v. Ideal Publishing
Corp. (magazine’s use of TV program’s trademark “Hardy Boys” in
connection with photographs of show’s stars not infringing). Voting
for their favorite New Kid may be, as plaintiﬀs point out, a way for
fans to articulate their loyalty to the group, and this may diminish
the resources available for products and services they sponsor. But
the trademark laws do not give the New Kids the right to channel
their fans’ enthusiasm (and dollars) only into items licensed or authorized by them. See Job’s Daughters. The New Kids could not use the
trademark laws to prevent the publication of an unauthorized group
biography or to censor all parodies or satires which use their name.9
We fail to see a material diﬀerence between these examples and the
use here.
Summary judgment was proper as to the ﬁrst seven causes of action because they all hinge on a theory of implied endorsement; there
was none here as the uses in question were purely nominative.
4NJUI W $IBOFM *OD
 'E  UI $JS 
Appellant R. G. Smith, doing business as Ta’Ron, Inc., advertised a
fragrance called ‘Second Chance’ as a duplicate of appellees’ ‘Chanel
No. 5,’ at a fraction of the la er’s price.1 Appellees were granted a
preliminary injunction prohibiting any reference to Chanel No. 5 in
the promotion or sale of appellants’ product. This appeal followed.
9

Consider, for example, a cartoon which appeared in a recent edition of a humor magazine: The top panel depicts a man in medieval garb hanging a poster
announcing a performance of ”The New Kids on the Block” to an excited group of
onlookers. The lower panel shows the ﬁve New Kids, drawn in caricature, hands
tied behind their backs, kneeling before ”The Chopping Block” awaiting execution.
Cracked # 17 (inside back cover) (Aug. 1992). Cruel? No doubt — but easily within
the realm of satire and parody.

*EFBM 1VCMJTIJOH
4%/: 

 6412 



$)"15&3  53"%&."3,

The action rests upon a single advertisement published in ‘Specialty Salesmen,’ a trade journal directed to wholesale purchasers.
The advertisement oﬀered ‘The Ta’Ron Line of Perfumes’ for sale. It
gave the seller’s address as ‘Ta’Ron Inc., 26 Harbor Cove, Mill Valley,
Calif.’ It stated that the Ta’Ron perfumes ‘duplicate 100% Perfect the
exact scent of the world’s ﬁnest and most expensive perfumes and
colognes at prices that will zoom sales to volumes you have never
before experienced.’ It repeated the claim of exact duplication in a
variety of forms.
The advertisement suggested that a ‘Blindfold Test’ be used ‘on
skeptical prospects,’ challenging them to detect any diﬀerence between a well known fragrance and the Ta’Ron ‘duplicate.’ One suggested challenge was, ‘We dare you to try to detect any diﬀerence
between Chanel #5 (25.00) and Ta’Ron’s 2nd Chance. $7.00.’
In an order blank printed as part of the advertisement each Ta’Ron
fragrance was listed with the name of the well known fragrance
which it purportedly duplicated immediately beneath. Below ‘Second Chance’ appeared ‘*(Chanel #5).’ The asterisk referred to a statement at the bo om of the form reading ‘Registered Trade Name of
Original Fragrance House.’
Appellees conceded below and concede here that appellants ‘have
the right to copy, if they can, the unpatented formula of appellees’
product.’ Moreover, for the purposes of these proceedings, appellees
assume that ‘the products manufactured and advertised by (appellants) are in fact equivalents of those products manufactured by appellees.’ Finally, appellees disclaim any contention that the packaging or labeling of appellants’ ‘Second Chance’ is misleading or con-

' %&'&/4&4



fusing.4
I
The principal question presented on this record is whether one who
has copied an unpatented product sold under a trademark may use
the trademark in his advertising to identify the product he has copied.
We hold that he may, and that such advertising may not be enjoined
under either the Lanham Act or the common law of unfair competition, so long as it does not contain misrepresentations or create a reasonable likelihood that purchasers will be confused as to the source,
identity, or sponsorship of the advertiser’s product.
This conclusion is supported by direct holdings in Saxlehner v.
Wagner and Societe Comptoir de L’Industrie Cotonniere Etablissements
Boussac v. Alexander’s Dept. Stores, Inc..
In Saxlehner the copied product was a ‘bi er water’ drawn from
certain privately owned natural springs. The plaintiﬀ sold the natural water under the name ‘Hunyadi Janos,’ a valid trademark. The
defendant was enjoined from using plaintiﬀ’s trademark to designate
defendant’s ‘artiﬁcial’ water, but was permi ed to use it to identify
plaintiﬀ’s natural water as the product which defendant was copying.
Justice Holmes wrote:
We see no reason for disturbing the ﬁnding of the courts
below that there was no unfair competition and no fraud.
The real intent of the plaintiﬀ’s bill, it seems to us, is to
extend the monopoly of such trademark or tradename as
she may have to a monopoly of her type of bi er water, by
preventing manufacturers from telling the public in a way
that will be understood, what they are copying and trying
to sell. But the plaintiﬀ has no patent for the water, and the
defendants have a right to reproduce it as nearly as they
can. They have a right to tell the public what they are doing, and to get whatever share they can in the popularity
of the water by advertising that they are trying to make
the same article, and think that they succeed. If they do
not convey, but, on the contrary, exclude, the notion that
they are selling the plaintiﬀ’s goods, it is a strong proposition that when the article has a well-known name they
have not the right to explain by that name what they imitate. By doing so, they are not trying to get the good will
of the name, but the good will of the goods.
4

Appellants’ product was packaged diﬀerently from appellees’, and the only
words appearing on the outside of appellants’ packages were ‘Second Chance Perfume by Ta’Ron.’ The same words appeared on the front of appellants’ bo les;
the words ‘Ta’Ron trademark by International Fragrances, Inc., of Dallas and New
York’ appeared on the back.

4BYMFIOFS  64  
4PDJFUF $PNQUPJS  'E  E $JS




$)"15&3  53"%&."3,

In Societe Comptoir, the defendant used plaintiﬀ’s registered trademarks ‘Dior’ and ‘Christian Dior’ in defendant’s advertising in identifying plaintiﬀ’s dresses as the original creations from which defendant’s dresses were copied.1 The district court refused to grant a preliminary injunction.
The appellate court considered plaintiﬀ’s rights under both the
Lanham Act and common law. Noting that the representation that
defendant’s dresses were copies of ‘Dior’ originals was apparently
truthful and that there was no evidence of deception or confusion
as to the origin or sponsorship of defendant’s garments, the court
disposed of the claim of right under the Lanham Act as follows:
The Lanham Act does not prohibit a commercial rival’s
truthfully denominating his goods a copy of a design in
the public domain, though he uses the name of the designer to do so. Indeed it is diﬃcult to see any other means
that might be employed to inform the consuming public
of the true origin of the design.
We have found no holdings by federal or California appellate courts
contrary to the rule of these cases. Moreover, the principle for which
they stand – that use of another’s trademark to identify the trademark
owner’s product in comparative advertising is not prohibited by either statutory or common law, absent misrepresentation regarding
the products or confusion as to their source or sponsorship – is also
generally approved by secondary authorities.
The rule rests upon the traditionally accepted premise that the
only legally relevant function of a trademark is to impart information as to the source or sponsorship of the product. Appellees argue
that protection should also be extended to the trademark’s commercially more important function of embodying consumer good will created through extensive, skillful, and costly advertising. The courts,
however, have generally conﬁned legal protection to the trademark’s
source identiﬁcation function for reasons grounded in the public policy favoring a free, competitive economy.
Preservation of the trademark as a means of identifying the trademark owner’s products, implemented both by the Lanham Act and
the common law, serves an important public purpose. It makes eﬀective competition possible in a complex, impersonal marketplace by
providing a means through which the consumer can identify products which please him and reward the producer with continued pa1

Defendant described its dresses in newspaper advertisements as copies of
Dior’s original creations. Tags were hung on each garment reading ‘Original by
Christian Dior – Alexander’s Exclusive – Paris—Adaptation.’ ‘Dior’ or ‘Christian
Dior’ appeared more than a dozen times in a singing commercial on defendant’s
television fashion show.

' %&'&/4&4



tronage. Without some such method of product identiﬁcation, informed consumer choice, and hence meaningful competition in quality, could not exist. On the other hand, it has been suggested that protection of trademark values other than source identiﬁcation would
create serious anti-competitive consequences with li le compensating public beneﬁt.
As Justice Holmes wrote in Saxlehner, the practical eﬀect of such
a rule would be to extend the monopoly of the trademark to a
monopoly of the product. The monopoly conferred by judicial protection of complete trademark exclusivity would not be preceded by examination and approval by a governmental body, as is the case with
most other government-granted monopolies. Moreover, it would not
be limited in time, but would be perpetual.
A large expenditure of money does not in itself create legally protectable rights. Appellees are not entitled to monopolize the public’s
desire for the unpatented product, even though they themselves created that desire at great eﬀort and expense.
Disapproval of the copyist’s opportunism may be an understandable ﬁrst reaction, but this initial response to the problem has been
curbed in deference to the greater public good. By taking his free
ride, the copyist, albeit unintentionally, serves an important public
interest by oﬀering comparable goods at lower prices. Appellants’
advertisement makes it clear that the product they oﬀer is their own.
If it proves to be inferior, they, not appellees, will bear the burden of
consumer disapproval.25
We are satisﬁed, therefore, that both authority and reason require
a holding that in the absence of misrepresentation or confusion as to
source or sponsorship a seller in promoting his own goods may use
the trademark of another to identify the la er’s goods.



&YIBVTUJPO

$IBNQJPO 4QBSL 1MVH $P W 4BOEFST
 64  
Petitioner is a manufacturer of spark plugs which it sells under the
trade mark ‘Champion.’ Respondents collect the used plugs, repair
and recondition them, and resell them. Respondents retain the word
‘Champion’ on the repaired or reconditioned plugs. The outside box
or carton in which the plugs are packed has stamped on it the word
25

In addition, if appellants’ speciﬁc claims of equivalence are false, appellees may
have a remedy under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). [Ed: On remand, the District Court found that ”The results of gas chromatograph tests prove
that the chemical composition of ’Second Chance’ is not identical to that of ’Chanel
No. 5,’” and thus the defendant had violated § 43(a). Smith v. Chanel, No. 45647
GBH, 1973 WL 19871, at *3 (N.D. Cal. May 22, 1973).]



"EFRVBUFMZ EJTDMPTFE BOE EJTDMBJNFE

$)"15&3  53"%&."3,

‘Champion,’ together with the le er and ﬁgure denoting the particular style or type. They also have printed on them ‘Perfect Process
Spark Plugs Guaranteed Dependable’ and ‘Perfect Process Renewed
Spark Plugs.’ Each carton contains smaller boxes in which the plugs
are individually packed. These inside boxes also carry legends indicating that the plug has been renewed. But respondent company’s
business name or address is not printed on the cartons. On each individual plug is stamped in small le ers, blue on black, the word
‘Renewed,’ which at time is almost illegible.
We are dealing here with second-hand goods. The spark plugs,
though used, are nevertheless Champion plugs and not those of another make. There is evidence to support what one would suspect,
that a used spark plug which has been repaired or reconditioned
does not measure up to the speciﬁcations of a new one. But the
same would be true of a second-hand Ford or Chevrolet car. And
we would not suppose that one could be enjoined from selling a car
whose valves had been reground and whose piston rings had been
replaced unless he removed the name Ford or Chevrolet. Prestone es
was a case where toilet powders had as one of their ingredients a
powder covered by a trade mark and where perfumes which were
trade marked were rebo led and sold in smaller bo les. The Court
sustained a decree denying an injunction where the prescribed labels
told the truth. Mr. Justice Holmes stated, ”A trade-mark only gives
the right to prohibit the use of it so far as to protect the owner’s good
will against the sale of another’s product as his. *When the mark is
used in a way that does not deceive the public we see no such sanctity in the word as to prevent its being used to tell the truth. It is not
taboo.”
Cases may be imagined where the reconditioning or repair would
be so extensive or so basic that it would be a misnomer to call the article by its original name, even though the words ‘used’ or ‘repaired’
were added. But no such practice is involved here. The repair or
reconditioning of the plugs does not give them a new design. It is
no more than a restoration, so far as possible, of their original condition. The type marks a ached by the manufacturer are determined
by the use to which the plug is to be put. But the thread size and
size of the cylinder hole into which the plug is ﬁ ed are not aﬀected
by the reconditioning. The heat range also has relevance to the type
marks. And there is evidence that the reconditioned plugs are inferior so far as heat range and other qualities are concerned. But inferiority is expected in most second-hand articles. Indeed, they generally
cost the customer less. That is the case here. Inferiority is immaterial
so long as the article is clearly and distinctively sold as repaired or
reconditioned rather than as new. The result is, of course, that the
second-hand dealer gets some advantage from the trade mark. But

' %&'&/4&4



under the rule of Prestone es that is wholly permissible so long as the
manufacturer is not identiﬁed with the inferior qualities of the product resulting from wear and tear or the reconditioning by the dealer.
Full disclosure gives the manufacturer all the protection to which he
is entitled.
)BSU W "NB[PODPN *OD
 'E   8-  +VOF  
Plaintiﬀ’s pro se complaint is at times diﬃcult to understand, but
his claims ultimately revolve around the same conduct: Amazon allegedly engaged in counterfeiting and displayed and sold counterfeit
copies of his books featuring his tradename and trademark. Plaintiﬀ
claims that his trademarks include the name “Henrie a Press” and
a symbol “comprised of an open book with pages emerging therefrom.”
Plaintiﬀ does not plausibly allege that the books sold through
Amazon were anything other than authentic original copies protected
under the ﬁrst-sale doctrine. Even if Amazon’s actions were not protected by the ﬁrst-sale doctrine, Plaintiﬀ’s claim alleging consumer
confusion fails for additional reasons. Amazon argues that the allegation that Amazon caused confusion by suggesting that Plaintiﬀ is
aﬃliated with Amazon fails to state a “false endorsement” claim under the Lanham Act.
Plaintiﬀ’s claim centers on individuals re-selling copies of his
books through Amazon’s website without Plaintiﬀ’s permission. The
mere fact that Amazon oﬀers a platform to third-party sellers to sell
various products and, subsequently, those individuals sold Plaintiﬀ’s
books, does not imply that Plaintiﬀ has endorsed Amazon or has any
speciﬁc aﬃliation with Amazon. This is not the reality of commerce.
As a comparison, a shopper at a bookstore does not automatically
believe that just because a used book is appearing at the store, the
author is expressly endorsing that store. The same is true for a book
that is resold on Amazon.



&YQSFTTJWF 6TF

-PVJT 7VJUUPO .BMMFUJFS W )BVUF %JHHJUZ %PH
 'E  UI $JS 
Louis Vui on Malletier S.A., a French corporation located in Paris,
that manufactures luxury luggage, handbags, and accessories, commenced this action against Haute Diggity Dog, LLC, a Nevada corporation that manufactures and sells pet products nationally, alleging
trademark infringement under 15 U.S.C. § 1114(1)(a), trademark dilution under 15 U.S.C. § 1125(c), copyright infringement under 17 U.S.C.



$)"15&3  53"%&."3,

§ 501, and related statutory and common law violations. Haute Diggity Dog manufactures, among other things, plush toys on which
dogs can chew, which, it claims, parody famous trademarks on luxury products, including those of Louis Vui on Malletier. The particular Haute Diggity Dog chew toys in question here are small imitations
of handbags that are labeled “Chewy Vuiton” and that mimic Louis
Vui on Malletier’s LOUIS VUITTON handbags.

-7. .VMUJDVMPS CBH

I
Louis Vui on Malletier S.A. (“LVM”) is a well known manufacturer
of luxury luggage, leather goods, handbags, and accessories, which
it markets and sells worldwide. In connection with the sale of its
products, LVM has adopted trademarks and trade dress that are well
recognized and have become famous and distinct. Indeed, in 2006,
Business Week ranked LOUIS VUITTON as the 17th “best brand” of all
corporations in the world and the ﬁrst “best brand” for any fashion
business.
LVM has registered trademarks for “LOUIS VUITTON,” in connection with luggage and ladies’ handbags (the “LOUIS VUITTON
mark”); for a stylized monogram of “LV,” in connection with traveling bags and other goods (the “LV mark”); and for a monogram
canvas design consisting of a canvas with repetitions of the LV mark
along with four-pointed stars, four-pointed stars inset in curved diamonds, and four-pointed ﬂowers inset in circles, in connection with
traveling bags and other products (the “Monogram Canvas mark”).
In 2002, LVM adopted a brightly-colored version of the Monogram
Canvas mark in which the LV mark and the designs were of various
colors and the background was white (the “Multicolor design”), created in collaboration with Japanese artist Takashi Murakami. For the
Multicolor design, LVM obtained a copyright in 2004. In 2005, LVM
adopted another design consisting of a canvas with repetitions of the
LV mark and smiling cherries on a brown background (the “Cherry
design”).
As LVM points out, the Multicolor design and the Cherry design
a racted immediate and extraordinary media a ention and publicity in magazines such as Vogue, W, Elle, Harper’s Bazaar, Us Weekly,
Life and Style, Travel & Leisure, People, In Style, and Jane. The press
published photographs showing celebrities carrying these handbags,
including Jennifer Lopez, Madonna, Eve, Elizabeth Hurley, Carmen
Electra, and Anna Kournikova, among others. When the Multicolor
design ﬁrst appeared in 2003, the magazines typically reported, “The
Murakami designs for Louis Vui on, which were the hit of the summer, came with hefty price tags and a long waiting list.” People Magazine said, “the wait list is in the thousands.” The handbags retailed
in the range of $995 for a medium handbag to $4500 for a large travel

' %&'&/4&4



bag. The medium size handbag that appears to be the model for the
“Chewy Vuiton” dog toy retailed for $1190. The Cherry design appeared in 2005, and the handbags including that design were priced
similarly — in the range of $995 to $2740. LVM does not currently
market products using the Cherry design.
The original LOUIS VUITTON, LV, and Monogram Canvas
marks, however, have been used as identiﬁers of LVM products continuously since 1896.
During the period 2003-2005, LVM spent more than $48 million advertising products using its marks and designs, including more than
$4 million for the Multicolor design. It sells its products exclusively
in LVM stores and in its own instore boutiques that are contained
within department stores such as Saks Fifth Avenue, Bloomingdale’s,
Neiman Marcus, and Macy’s. LVM also advertises its products on
the Internet through the speciﬁc websites www.louisvui on.com and
www.eluxury.com.
Although be er known for its handbags and luggage, LVM also
markets a limited selection of luxury pet accessories – collars, leashes,
and dog carriers – which bear the Monogram Canvas mark and the
Multicolor design. These items range in price from approximately
$200 to $1600. LVM does not make dog toys.
Haute Diggity Dog, LLC, which is a relatively small and relatively
new business located in Nevada, manufactures and sells nationally
– primarily through pet stores – a line of pet chew toys and beds
whose names parody elegant high-end brands of products such as
perfume, cars, shoes, sparkling wine, and handbags. These include
— in addition to Chewy Vuiton (LOUIS VUITTON) — Chewnel No.
5 (Chanel No. 5), Furcedes (Mercedes), Jimmy Chew (Jimmy Choo),
Dog Perignonn (Dom Perignon), Sniﬀany & Co. (Tiﬀany & Co.),
and Dogior (Dior). The chew toys and pet beds are plush, made of
polyester, and have a shape and design that loosely imitate the signature product of the targeted brand. They are mostly distributed
and sold through pet stores, although one or two Macy’s stores carries Haute Diggity Dog’s products. The dog toys are generally sold
for less than $20, although larger versions of some of Haute Diggity
Dog’s plush dog beds sell for more than $100.
Haute Diggity Dog’s “Chewy Vuiton” dog toys, in particular,
loosely resemble miniature handbags and undisputedly evoke LVM
handbags of similar shape, design, and color.
In lieu of the LOUIS VUITTON mark, the dog toy uses “Chewy
Vuiton”; in lieu of the LV mark, it uses “CV”; and the other symbols
and colors employed are imitations, but not exact ones, of those used
in the LVM Multicolor and Cherry designs.
II

$IFXZ 7VJUUPO EPH UPZ



1J[[FSJB 6OP  'E  UI $JS


+PSEBDIF  'E  UI $JS 

$)"15&3  53"%&."3,

LVM contends ﬁrst that Haute Diggity Dog’s marketing and sale of
its “Chewy Vuiton” dog toys infringe its trademarks because the advertising and sale of the “Chewy Vuiton” dog toys is likely to cause
confusion.
To prove trademark infringement, LVM must show (1) that it
owns a valid and protectable mark; (2) that Haute Diggity Dog uses a
“re-production, counterfeit, copy, or colorable imitation” of that mark
in commerce and without LVM’s consent; and (3) that Haute Diggity
Dog’s use is likely to cause confusion. The validity and protectability of LVM’s marks are not at issue in this case, nor is the fact that
Haute Diggity Dog uses a colorable imitation of LVM’s mark. Therefore, we give the ﬁrst two elements no further a ention. To determine whether the “Chewy Vuiton” product line creates a likelihood
of confusion, we have identiﬁed several nonexclusive factors to consider: (1) the strength or distinctiveness of the plaintiﬀ’s mark; (2) the
similarity of the two marks; (3) the similarity of the goods or services
the marks identify; (4) the similarity of the facilities the two parties
use in their businesses; (5) the similarity of the advertising used by
the two parties; (6) the defendant’s intent; and (7) actual confusion.
See Pizzeria Uno Corp. v. Temple. These Pizzeria Uno factors are not always weighted equally, and not all factors are relevant in every case.
Because Haute Diggity Dog’s arguments with respect to the Pizzeria Uno factors depend to a great extent on whether its products and
marks are successful parodies, we consider ﬁrst whether Haute Diggity Dog’s products, marks, and trade dress are indeed successful
parodies of LVM’s marks and trade dress.
For trademark purposes, a parody is deﬁned as a simple form
of entertainment conveyed by juxtaposing the irreverent representation of the trademark with the idealized image created by the mark’s
owner. A parody must convey two simultaneous – and contradictory
– messages: that it is the original, but also that it is not the original
and is instead a parody. This second message must not only diﬀerentiate the alleged parody from the original but must also communicate some articulable element of satire, ridicule, joking, or amusement. Thus, a parody relies upon a diﬀerence from the original mark,
presumably a humorous diﬀerence, in order to produce its desired effect. Jordache Enterprises, Inc. v. Hogg Wyld, Ltd. (ﬁnding the use of
“Lardashe” jeans for larger women to be a successful and permissible
parody of “Jordache” jeans).
When applying the PETA criteria to the facts of this case, we agree
with the district court that the “Chewy Vuiton” dog toys are successful parodies of LVM handbags and the LVM marks and trade dress
used in connection with the marketing and sale of those handbags.
First, the pet chew toy is obviously an irreverent, and indeed intentional, representation of an LVM handbag, albeit much smaller and

' %&'&/4&4



coarser. The dog toy is shaped roughly like a handbag; its name
“Chewy Vuiton” sounds like and rhymes with LOUIS VUITTON; its
monogram CV mimics LVM’s LV mark; the repetitious design clearly
imitates the design on the LVM handbag; and the coloring is similar. In short, the dog toy is a small, plush imitation of an LVM handbag carried by women, which invokes the marks and design of the
handbag, albeit irreverently and incompletely. No one can doubt that
LVM handbags are the target of the imitation by Haute Diggity Dog’s
“Chewy Vuiton” dog toys.
At the same time, no one can doubt also that the “Chewy Vuiton”
dog toy is not the “idealized image” of the mark created by LVM. The
diﬀerences are immediate, beginning with the fact that the “Chewy
Vuiton” product is a dog toy, not an expensive, luxury LOUIS VUITTON handbag. The toy is smaller, it is plush, and virtually all of
its designs diﬀer. Thus, “Chewy Vuiton” is not LOUIS VUITTON
(“Chewy” is not “LOUIS” and “Vuiton” is not “VUITTON,” with
its two Ts); CV is not LV; the designs on the dog toy are simpliﬁed
and crude, not detailed and distinguished. The toys are inexpensive;
the handbags are expensive and marketed to be expensive. And, of
course, as a dog toy, one must buy it with pet supplies and cannot
buy it at an exclusive LVM store or boutique within a department
store. In short, the Haute Diggity Dog “Chewy Vuiton” dog toy undoubtedly and deliberately conjures up the famous LVM marks and
trade dress, but at the same time, it communicates that it is not the
LVM product.
Finally, the juxtaposition of the similar and dissimilar – the irreverent representation and the idealized image of an LVM handbag –
immediately conveys a joking and amusing parody. The furry little “Chewy Vuiton” imitation, as something to be chewed by a dog,
pokes fun at the elegance and expensiveness of a LOUIS VUITTON
handbag, which must not be chewed by a dog. The LVM handbag
is provided for the most elegant and well-to-do celebrity, to proudly
display to the public and the press, whereas the imitation “Chewy
Vuiton” “handbag” is designed to mock the celebrity and be used by
a dog. The dog toy irreverently presents haute couture as an object
for casual canine destruction. The satire is unmistakable. The dog toy
is a comment on the rich and famous, on the LOUIS VUITTON name
and related marks, and on conspicuous consumption in general. This
parody is enhanced by the fact that “Chewy Vuiton” dog toys are
sold with similar parodies of other famous and expensive brands —
“Chewnel No. 5” targeting “Chanel No. 5”; “Dog Perignonn” targeting “Dom Perignon”; and “Sniﬀany & Co.” targeting “Tiﬀany &
Co.”
We conclude that the PETA criteria are amply satisﬁed in this case
and that the “Chewy Vuiton” dog toys convey just enough of the



$)"15&3  53"%&."3,

original design to allow the consumer to appreciate the point of parody, but stop well short of appropriating the entire marks that LVM
claims.
Finding that Haute Diggity Dog’s parody is successful, however,
does not end the inquiry into whether Haute Diggity Dog’s “Chewy
Vuiton” products create a likelihood of confusion. See ?? (“There are
confusing parodies and non-confusing parodies. All they have in
common is an a empt at humor through the use of someone else’s
trademark”). The ﬁnding of a successful parody only inﬂuences the
way in which the Pizzeria Uno factors are applied. Indeed, it becomes
apparent that an eﬀective parody will actually diminish the likelihood of confusion, while an ineﬀective parody does not. We now
turn to the Pizzeria Uno factors.
A

5PNNZ )JMöHFS
4%/: 

 '4VQQE 

As to the ﬁrst Pizzeria Uno factor, the parties agree that LVM’s marks
are strong and widely recognized. They do not agree, however, as to
the consequences of this fact. LVM maintains that a strong, famous
mark is entitled, as a ma er of law, to broad protection. While it
is true that ﬁnding a mark to be strong and famous usually favors
the plaintiﬀ in a trademark infringement case, the opposite may be
true when a legitimate claim of parody is involved. As the district
court observed, “In cases of parody, a strong mark’s fame and popularity is precisely the mechanism by which likelihood of confusion is
avoided.”
We agree with the district court. It is a ma er of common sense
that the strength of a famous mark allows consumers immediately
to perceive the target of the parody, while simultaneously allowing
them to recognize the changes to the mark that make the parody
funny or biting. See Tommy Hilﬁger Licensing, Inc. v. Nature Labs, LLC
(noting that the strength of the TOMMY HILFIGER fashion mark did
not favor the mark’s owner in an infringement case against TIMMY
HOLEDIGGER novelty pet perfume). In this case, precisely because
LOUIS VUITTON is so strong a mark and so well recognized as a
luxury handbag brand from LVM, consumers readily recognize that
when they see a “Chewy Vuiton” pet toy, they see a parody. Thus,
the strength of LVM’s marks in this case does not help LVM establish
a likelihood of confusion.
B
With respect to the second Pizzeria Uno factor, the similarities between the marks, the usage by Haute Diggity Dog again converts
what might be a problem for Haute Diggity Dog into a disfavored
conclusion for LVM.

' %&'&/4&4



Haute Diggity Dog concedes that its marks are and were designed
to be somewhat similar to LVM’s marks. But that is the essence of a
parody — the invocation of a famous mark in the consumer’s mind,
so long as the distinction between the marks is also readily recognized. While a trademark parody necessarily copies enough of the
original design to bring it to mind as a target, a successful parody
also distinguishes itself and, because of the implicit message communicated by the parody, allows the consumer to appreciate it.
In concluding that Haute Diggity Dog has a successful parody,
we have impliedly concluded that Haute Diggity Dog appropriately
mimicked a part of the LVM marks, but at the same time suﬃciently
distinguished its own product to communicate the satire. The differences are suﬃciently obvious and the parody suﬃciently blatant
that a consumer encountering a “Chewy Vuiton” dog toy would not
mistake its source or sponsorship on the basis of mark similarity.
This conclusion is reinforced when we consider how the parties
actually use their marks in the marketplace. The record amply supports Haute Diggity Dog’s contention that its “Chewy Vuiton” toys
for dogs are generally sold alongside other pet products, as well as
toys that parody other luxury brands, whereas LVM markets its handbags as a top-end luxury item to be purchased only in its own stores
or in its own boutiques within department stores. These marketing
channels further emphasize that “Chewy Vuiton” dog toys are not,
in fact, LOUIS VUITTON products.
C
Nor does LVM ﬁnd support from the third Pizzeria Uno factor, the
similarity of the products themselves. It is obvious that a “Chewy
Vuiton” plush imitation handbag, which does not open and is manufactured as a dog toy, is not a LOUIS VUITTON handbag sold by
LVM. Even LVM’s most proximate products – dog collars, leashes,
and pet carriers – are fashion accessories, not dog toys. As Haute
Diggity Dog points out, LVM does not make pet chew toys and likely
does not intend to do so in the future. Even if LVM were to make dog
toys in the future, the fact remains that the products at issue are not
similar in any relevant respect, and this factor does not favor LVM.
D
The fourth and ﬁfth Pizzeria Uno factors, relating to the similarity
of facilities and advertising channels, have already been mentioned.
LVM products are sold exclusively through its own stores or its own
boutiques within department stores. It also sells its products on the
Internet through an LVM-authorized website. In contrast, “Chewy
Vuiton” products are sold primarily through traditional and Inter-



$)"15&3  53"%&."3,

net pet stores, although they might also be sold in some department stores. The record demonstrates that both LVM handbags and
“Chewy Vuiton” dog toys are sold at a Macy’s department store in
New York. As a general ma er, however, there is li le overlap in the
individual retail stores selling the brands.
Likewise with respect to advertising, there is li le or no overlap.
LVM markets LOUIS VUITTON handbags through high-end fashion
magazines, while “Chewy Vuiton” products are advertised primarily
through pet-supply channels.
The overlap in facilities and advertising demonstrated by the
record is so minimal as to be practically nonexistent. “Chewy Vuiton”
toys and LOUIS VUITTON products are neither sold nor advertised
in the same way, and the de minimis overlap lends insigniﬁcant support to LVM on this factor.
E
The sixth factor, relating to Haute Diggity Dog’s intent, again is neutralized by the fact that Haute Diggity Dog markets a parody of LVM
products. As other courts have recognized, An intent to parody is not
an intent to confuse the public. Despite Haute Diggity Dog’s obvious
intent to proﬁt from its use of parodies, this action does not amount
to a bad faith intent to create consumer confusion. To the contrary,
the intent is to do just the opposite — to evoke a humorous, satirical association that distinguishes the products. This factor does not
favor LVM.
F
On the actual confusion factor, it is well established that no actual
confusion is required to prove a case of trademark infringement, although the presence of actual confusion can be persuasive evidence
relating to a likelihood of confusion.
While LVM conceded in the district court that there was no evidence of actual confusion, on appeal it points to incidents where retailers misspelled “Chewy Vuiton” on invoices or order forms, using
two Ts instead of one. Many of these invoices also reﬂect simultaneous orders for multiple types of Haute Diggity Dog parody products,
which belies the notion that any actual confusion existed as to the
source of “Chewy Vuiton” plush toys. The misspellings pointed out
by LVM are far more likely in this context to indicate confusion over
how to spell the product name than any confusion over the source or
sponsorship of the “Chewy Vuiton” dog toys. We conclude that this
factor favors Haute Diggity Dog.
In sum, the likelihood-of-confusion factors substantially favor
Haute Diggity Dog. But consideration of these factors is only a proxy

' %&'&/4&4



for the ultimate statutory test of whether Haute Diggity Dog’s marketing, sale, and distribution of “Chewy Vuiton” dog toys is likely
to cause confusion. Recognizing that “Chewy Vuiton” is an obvious
parody and applying the Pizzeria Uno factors, we conclude that LVM
has failed to demonstrate any likelihood of confusion. Accordingly,
we aﬃrm the district court’s grant of summary judgment in favor of
Haute Diggity Dog on the issue of trademark infringement.
III
LVM also contends that Haute Diggity Dog’s advertising, sale, and
distribution of the “Chewy Vuiton” dog toys dilutes its LOUIS VUITTON, LV, and Monogram Canvas marks, which are famous and distinctive. It argues, “Before the district court’s decision, Vui on’s famous marks were unblurred by any third party trademark use.” “Allowing defendants to become the ﬁrst to use similar marks will obviously blur and dilute the Vui on Marks.” It also contends that
“Chewy Vuiton” dog toys are likely to tarnish LVM’s marks because
they “pose a choking hazard for some dogs.”
A
We address ﬁrst LVM’s claim for dilution by blurring.
We begin by noting that parody is not automatically a complete
defense to a claim of dilution by blurring where the defendant uses
the parody as its own designation of source, i.e., as a trademark. Although the TDRA does provide that fair use is a complete defense and
allows that a parody can be considered fair use, it does not extend the
fair use defense to parodies used as a trademark.
The TDRA, however, does not require a court to ignore the existence of a parody that is used as a trademark, and it does not preclude a court from considering parody as part of the circumstances
to be considered for determining whether the plaintiﬀ has made out
a claim for dilution by blurring. Indeed, the statute permits a court
to consider “all relevant factors,” including the six factors supplied
in § 1125(c)(2)(B).
In sum, while a defendant’s use of a parody as a mark does not
support a “fair use” defense, it may be considered in determining
whether the plaintiﬀ-owner of a famous mark has proved its claim
that the defendant’s use of a parody mark is likely to impair the distinctiveness of the famous mark.
In the case before us, when considering factors (ii), (iii), and (iv),
it is readily apparent, indeed conceded by Haute Diggity Dog, that
LVM’s marks are distinctive, famous, and strong. The LOUIS VUITTON mark is well known and is commonly identiﬁed as a brand
of the great Parisian fashion house, Louis Vui on Malletier. So too
are its other marks and designs, which are invariably used with the



$)"15&3  53"%&."3,

LOUIS VUITTON mark. It may not be too strong to refer to these
famous marks as icons of high fashion.
While the establishment of these facts satisﬁes essential elements
of LVM’s dilution claim, the facts impose on LVM an increased burden to demonstrate that the distinctiveness of its famous marks is
likely to be impaired by a successful parody. Even as Haute Diggity
Dog’s parody mimics the famous mark, it communicates simultaneously that it is not the famous mark, but is only satirizing it. And
because the famous mark is particularly strong and distinctive, it becomes more likely that a parody will not impair the distinctiveness of
the mark. In short, as Haute Diggity Dog’s “Chewy Vuiton” marks
are a successful parody, we conclude that they will not blur the distinctiveness of the famous mark as a unique identiﬁer of its source.
It is important to note, however, that this might not be true if the
parody is so similar to the famous mark that it likely could be construed as actual use of the famous mark itself. Factor (i) directs an
inquiry into the “degree of similarity between the junior mark and
the famous mark.” If Haute Diggity Dog used the actual marks of
LVM (as a parody or otherwise), it could dilute LVM’s marks by blurring, regardless of whether Haute Diggity Dog’s use was confusingly
similar, whether it was in competition with LVM, or whether LVM
sustained actual injury. Thus, the use of DUPONT shoes, BUICK
aspirin, and KODAK pianos would be actionable under the TDRA
because the unauthorized use of the famous marks themselves on
unrelated goods might diminish the capacity of these trademarks to
distinctively identify a single source. This is true even though a consumer would be unlikely to confuse the manufacturer of KODAK
ﬁlm with the hypothetical producer of KODAK pianos.
But in this case, Haute Diggity Dog mimicked the famous marks;
it did not come so close to them as to destroy the success of its parody
and, more importantly, to diminish the LVM marks’ capacity to identify a single source. Haute Diggity Dog designed a pet chew toy to
imitate and suggest, but not use, the marks of a high-fashion LOUIS
VUITTON handbag. It used “Chewy Vuiton” to mimic “LOUIS
VUITTON”; it used “CV” to mimic “LV”; and it adopted imperfectly
the items of LVM’s designs. We conclude that these uses by Haute
Diggity Dog were not so similar as to be likely to impair the distinctiveness of LVM’s famous marks.
B
LVM’s claim for dilution by tarnishment does not require an extended discussion. To establish its claim for dilution by tarnishment,
LVM must show, in lieu of blurring, that Haute Diggity Dog’s use of
the “Chewy Vuiton” mark on dog toys harms the reputation of the
LOUIS VUITTON mark and LVM’s other marks. LVM argues that the

' %&'&/4&4



possibility that a dog could choke on a “Chewy Vuiton” toy causes
this harm. LVM has, however, provided no record support for its assertion. It relies only on speculation about whether a dog could choke
on the chew toys and a logical concession that a $10 dog toy made in
China was of “inferior quality” to the $1190 LOUIS VUITTON handbag. There is no record support, however, that any dog has choked
on a pet chew toy, such as a “Chewy Vuiton” toy, or that there is any
basis from which to conclude that a dog would likely choke on such
a toy.
We agree with the district court that LVM failed to demonstrate a
claim for dilution by tarnishment.
-PVJT 7VJUUPO .BMMBUJFS W 8BSOFS #SPT
 ' 4VQQ E  4%/: 
On December 22, 2011, Louis Vui on Malletier, S.A. (“Louis Vuitton”) ﬁled a complaint against Warner Bros. Entertainment Inc.
(“Warner Bros.”), focusing on Warner Bros.’ use of a travel bag in
the ﬁlm The Hangover: Part II that allegedly infringes upon Louis
Vui on’s trademarks. Plaintiﬀ’s complaint asserts three claims for relief: (1) false designation of origin/unfair competition in violation of §
43(a) of the Lanham Act; (2) common law unfair competition; and (3)
trademark dilution in violation N.Y. Gen. Bus. Law 360-l. On March
14, 2012, defendant ﬁled a motion to dismiss the complaint with prejudice for failure to state a claim upon which relief can be granted
pursuant to Fed.R.Civ.P. 12(b). The court has fully considered the
parties’ arguments, and for the reasons set forth below, defendant’s
motion is granted.
BACKGROUND
Louis Vui on is one of the premier luxury fashion houses in the
world, renowned for, among other things, its high-quality luggage,
trunks, and handbags. Louis Vui on’s principle trademark is the
highly-distinctive and famous Toile Monogram. Registered in 1932,
this trademark, along with its component marks (collectively, the
“LVM Marks”), are famous, distinctive, and incontestable.
Louis Vui on has invested millions of dollars and decades of time
and eﬀort to create a global recognition that causes consumers to associate the LVM Marks with high-quality, luxury goods emanating
exclusively from Louis Vui on.
Warner Bros. is one of the oldest and most respected producers of
motion pictures and television shows in the country and the world.
In the summer of 2011, Warner Bros. released The Hangover: Part
II (“the Film”), the sequel to the 2009 hit bachelor-party-gone-awrycomedy The Hangover. The Film has grossed roughly $580 million
globally as of the date of the Complaint, becoming the highest-gross



$)"15&3  53"%&."3,

R-rated comedy of all time and one of the highest grossing movies in
2011.
Diophy is a company that creates products which use a monogram design that is a knock-oﬀ of the famous Toile Monogram
(the “Knock-Oﬀ Monogram Design”). The Diophy products bearing
the Knock-Oﬀ Monogram Design have been extensively distributed
throughout the United States, causing enormous harm to Louis Vuitton. Despite the inferior quality of Diophy’s products, demand for
its products bearing the Knock-Oﬀ Monogram Design remains high
because they are far less expensive than genuine Louis Vui on products.
A. The Airport Scene

4UJMM GSPN 5IF )BOHPWFS QBSU **

As alleged in the complaint, in one early scene in the Film the “four
main characters in Los Angeles International Airport before a ﬂight to
Thailand for the character Stu’s bachelor party and wedding.” “[A]s
the characters are walking through the airport, a porter is pushing
on a dolly what appears to be Louis Vui on trunks, some hard-sided
luggage, and two Louis Vui on Keepall travel bags.”) Alan, one of
the characters, is carrying what appears to be a matching over-theshoulder Louis Vui on “Keepall” bag, but it is actually an infringing
Diophy bag.1 Moments later, Alan is seen si ing on a bench in the
airport lounge and places his bag (i.e., the Diophy bag) on the empty
seat next to him. Stu, who is si ing in the chair to the other side of the
bag, moves the bag so that Teddy, Stu’s future brother-in-law, can sit
down between him and Alan. (Id.) Alan reacts by saying: “Careful
that is ... that is a Lewis Vui on.” No other reference to Louis Vui on
or the Diophy bag is made after this point.
After the movie was released in theaters, Louis Vui on sent
Warner Bros. a cease and desist le er noting its objection to the use of
the Diophy bag in the Film. Despite being informed of its objection,
on December 6, 2011, Warner Bros. released the Film in the United
States on DVD and Blu-Ray. The complaint alleges that “many consumers believed the Diophy [b]ag” used in the Film “was, in fact, a
genuine Louis Vui on,” and that Louis Vui on consented to Warner
Bros.’ “misrepresentation” that the Diophy bag was a genuine Louis
Vui on product. Louis Vui on claims that its harm has been “exacerbated by the prominent use of the aforementioned scenes and the
LVM Marks in commercials and advertisements for the [F]ilm,” and
that Alan’s “Lewis Vui on” line has “become an oft-repeated and
hallmark quote from the movie.” Louis Vui on a aches to the complaint, as Exhibit E, what it claims are “[r]epresentative Internet refer1

Warner Bros. does not dispute for the purposes of this motion that Louis Vuitton’s representations with respect to the source of the bag are accurate.

' %&'&/4&4



ences and blog excerpts” demonstrating that consumers mistakenly
believe that the Diophy bag is a genuine Louis Vui on bag.2
B. The Present Motion
It is instructive to consider what this case is about and what it is not.
Louis Vui on does not object to Warner Bros.’ unauthorized use of
the LVM Marks or reference to the name Louis Vui on in the Film.
Nor does Louis Vui on claim that Warner Bros. misled the public
into believing that Louis Vui on sponsored or was aﬃliated with
the Film. Rather, Louis Vui on contends that Warner Bros. impermissibly used a third-party’s bag that allegedly infringes on the LVM
Marks. On the basis of Warner Bros.’ use of the allegedly infringing
Diophy bag in the Film, Louis Vui on asserts three causes of action:
(1) false designation of origin/unfair competition in violation of 15
U.S.C. § 1125(a), (2) common law unfair competition,4 and (3) trademark dilution in violation of New York General Business Law § 360-l.
Warner Bros. now moves to dismiss the complaint in its entirety
on the ground that its use of the Diophy bag in the Film is protected
by the First Amendment under the framework established by Rogers
v. Grimaldi.
DISCUSSION …
1. First Amendment
In Rogers, the Second Circuit held that the Lanham Act is inapplicable to “artistic works” as long as the defendant’s use of the mark is
(1) “artistically relevant” to the work and (2) not “explicitly misleading” as to the source or content of the work. Louis Vui on does not
dispute that Warner Bros.’ challenged use of the mark is noncommercial, placing it ﬁrmly within the purview of an “artistic work” under
Rogers. a. Artistic Relevance
The threshold for “artistic relevance” is purposely low and will be satisﬁed unless the use has no artistic relevance to the underlying work
whatsoever. The artistic relevance prong ensures that the defendant
intended an artistic – i.e., noncommercial – association with the plaintiﬀ’s mark, as opposed to one in which the defendant intends to as2

Although the Court takes as true the allegations of the complaint, none of the
Internet references and blog excerpts a ached to the complaint in Exhibit E show
that anyone is confused or mistaken into believing that the Diophy bag was a real
Louis Vui on bag. In one blog post, a commenter notes that the luggage on the cart
is real, but the bag carried by Alan is a “replica.” Although a few other posts and
comments refer to the bags generally as Louis Vui on bags, no one else speciﬁcally
writes about Alan’s bag, let alone its authenticity.
4
The standards for § 43(a) claims of the Lanham Act and common law unfair
competition claims are almost indistinguishable.

3PHFST  'E  E $JS



$)"15&3  53"%&."3,

sociate with the mark to exploit the mark’s popularity and good will.
See Rogers (ﬁnding that the defendant satisﬁed the artistic relevance
prong where its use of the trademark was “not arbitrarily chosen just
to exploit the publicity value of [the plaintiﬀs’ mark] but instead ha[d]
genuine relevance to the ﬁlm’s story”).
Warner Bros.’ use of the Diophy bag meets this low threshold.
Alan’s terse remark to Teddy to “[be] [c]areful” because his bag “is
a Lewis Vui on” comes across as snobbish only because the public
signiﬁes Louis Vui on – to which the Diophy bag looks confusingly
similar – with luxury and a high society lifestyle. His remark also
comes across as funny because he mispronounces the French “Louis”
like the English “Lewis,” and ironic because he cannot correctly pronounce the brand name of one of his expensive possessions, adding
to the image of Alan as a socially inept and comically misinformed
character. This scene also introduces the comedic tension between
Alan and Teddy that appears throughout the Film.
Louis Vui on contends that the Court cannot determine that the
use of the Diophy bag was artistically relevant until after discovery. Speciﬁcally, Louis Vui on maintains that it should be able to review the script and depose the Film’s creators to determine whether
Warner Bros. intended to use an authentic Louis Vui on bag or Diophy’s knock-oﬀ bag. However, the signiﬁcance of the airport scene
relies on Alan’s bag – authentic or not – looking like a Louis Vui on
bag. Louis Vui on does not dispute this was Warner Bros.’ intention,
and therefore the discovery it seeks is irrelevant. The Court is satisﬁed that Warner Bros.’ use of the Diophy bag (whether intentional or
inadvertent) was intended to create an artistic association with Louis
Vui on, and there is no indication that its use was commercially motivated. .11
11

For this reason, the present case is distinguishable from the cases cited by Louis
Vui on. In those cases, the court disbelieved the defendant’s claim that a communicative message was intended and/or expressed concern that the mark’s use was
commercially motivated. See Am. Dairy Queen Corp. v. New Line Prods., Inc., 35
F. Supp. 2d 727, (D. Minn. 1998) (defendant movie producers’ position was that
their proposed movie title [Ed: Dairy Queens] was not “designed to evoke or even
suggest any relationship at all to [plaintiﬀ’s] trademarked name or any of its products”); Sherwood 48 Assocs. v. Sony Corp. of Am., 76 Fed. Appx. 389, 392 (2d Cir.
2003) (plaintiﬀs alleged that the defendant altered the plaintiﬀs’ marks “to generate revenue for their ﬁlm,” and the defendant had not pled that the alteration had
“at least some artistic relevance in order to assert a valid First Amendment defense”
[Ed: the producers of the movie Spider-Man digitally altered the exterior of three
buildings in a scene ﬁlmed in New York’s Times Square.]); Parks v. LaFace Records,
329 F.3d 437, (6th Cir 2003) (ﬁnding that “reasonable persons could conclude that
there is no relationship of any kind between Rosa Park’s name and the content of
the song [Ed: “Rosa Parks” by OutKast],” and noting that the “marketing power”
of the song’s title “unquestionably enhanced the song’s potential sale to the consuming public”).

' %&'&/4&4



Accordingly, the Court concludes that the use of the Diophy bag
has some artistic relevance to the plot of the Film.
b. Explicitly Misleading
Since using the Diophy bag has some relevance to the Film, Warner
Bros.’ use of it is unprotected only if it explicitly misleads as to the
source or the content of the work. The relevant question is whether
the defendant’s use of the mark is misleading in the sense that it induces members of the public to believe the work] was prepared or
otherwise authorized by the plaintiﬀ. Only a particularly compelling
ﬁnding of likelihood of confusion can overcome the First Amendment interests.
Rogers and the cases adopting its holding have consistently
framed the applicable standard in terms of confusion as to the defendant’s artistic work. See Rogers (“The title ‘Ginger and Fred’ contains
no explicit indication that Rogers endorsed the [defendant’s] ﬁlm or
had a role in producing it.”).
It is not a coincidence that courts frame the confusion in relation
to the defendant’s artistic work, and not to someone else’s. This narrow construction of the Lanham Act accommodates the public’s interest in free expression by restricting its application to those situations that present the greatest risk of consumer confusion: namely,
when trademarks are used to dupe consumers into buying a product
they mistakenly believe is sponsored by the trademark owner. When
this concern is present it will generally outweigh the public’s interest
in free expression. However, if a trademark is not used, in any direct sense, to designate the source or sponsorship of the defendant’s
work, then “he consumer interest in avoiding deception is too slight
to warrant application of the Lanham Act.
Here, the complaint alleges two distinct theories of confusion: (1)
that consumers will be confused into believing that the Diophy bag
is really a genuine Louis Vui on bag; and (2) that Louis Vui on approved the use of the Diophy bag in the Film. However, even drawing all reasonable inferences in the light most favorable to Louis Vuitton, as the Court is required to do, neither of these allegations involves confusion as to Warner Bros.’ artistic work. Speciﬁcally, Louis
Vui on does not allege that Warner Bros. used the Diophy bag in order to mislead consumers into believing that Louis Vui on produced
or endorsed the Film. Therefore, the complaint fails to even allege the
type of confusion that could potentially overcome the Rogers protection.
Even if the Court assumes, arguendo, that Louis Vui on has
stated a cognizable claim of confusion, its claim would fail anyway.
The Second Circuit in Rogers emphasized that when First Amendment values are involved, courts should narrowly construe the Lan-



$)"15&3  53"%&."3,

ham Act and weigh the public interest in free expression against the
public interest in avoiding customer confusion. As such, where an
expressive work is alleged to infringe a trademark, the likelihood of
confusion must be particularly compelling.
The Court concludes that Louis Vui on’s allegations of confusion are not plausible, let alone “particularly compelling.” First, it
is highly unlikely that an appreciable number of people watching the
Film would even notice that Alan’s bag is a knock-oﬀ. Cf. . Gottlieb (no confusion of plaintiﬀ sponsoring defendant’s ﬁlm where “it
would be diﬃcult for even a keen observer to pick out [plaintiﬀ’s]
trademark” since “it appears in the background of the scene” and “occupies only a minute fraction [of] the frame for three segments lasting
approximately three seconds each”). In this regard, Louis Vui on is
trying to have it both ways: arguing that the Diophy bags are so similar as to create consumer confusion but at the same time so obviously
dissimilar that someone watching the Film would notice the slightly
diﬀerent symbols used on the Diophy bag. Yet, the Diophy bag appears on screen for no more than a few seconds at a time and for less
than thirty seconds in total, and when it is on screen, it is usually in
the background, out of focus, or partially obscured by other things.
Like the appearance of the plaintiﬀ’s mark in Go lieb, the Court ﬁnds
that the diﬀerence between the authentic and knock-oﬀ bag is so diﬃcult to even notice, that a claim of confusion under the Lanham Act is
simply not plausible. Furthermore, Louis Vui on’s position assumes
that viewers of the Film would take seriously enough Alan’s statements about designer handbags (even about those he does not correctly pronounce) that they would a ribute his views to the company
that produced the Film. This assumption is hardly conceivable, and
it does not cross the line into the realm of plausibility. Lastly, Louis
Vui on is objecting to a statement made by a ﬁctional character in
a ﬁctional movie, which it characterizes as an aﬃrmative misrepresentation. However, this assumes that the ﬁctional Alan character
knew that his bag was a knock-oﬀ; otherwise, he would simply be
(innocently) misinformed about the origin of his bag. For these reasons, the Court concludes that the likelihood of confusion is at best
minimal, and when balanced against the First Amendment concerns
implicated here, it is not nearly signiﬁcant enough to be considered
particularly compelling.
Louis Vui on maintains that the Rogers test cannot be assessed
on a motion to dismiss. The Court disagrees. Although many courts
have considered the Rogers test on a summary judgment motion, not
on a motion to dismiss, the circuit has never stated that a court cannot
properly apply the Rogers test (or the likelihood of confusion factors)
on a motion to dismiss. In fact, the Second Circuit has suggested that
it would be appropriate where the court is satisﬁed that the products

' %&'&/4&4



or marks are so dissimilar that no question of fact is presented. In the
context of a motion to dismiss, courts have disposed of trademark
claims where simply looking at the work itself, and the context in
which it appears, demonstrates how implausible it is that a viewer
will be confused into believing that the plaintiﬀ endorsed the defendant’s work (and without relying on the likelihood of confusion factors to do so). See, e.g., Stewart Sur oards, Inc. v. Disney Book Group,
LLC (no likelihood of confusion that readers would believe that plaintiﬀ sur oard manufacturer endorsed a Hannah Montana book because one of its sur oards appeared on the back cover); Go lieb (no
likelihood of confusion that viewers would believe plaintiﬀ pinball
machine owner endorsed the movie “What Women Want” because
it appeared in the background of a few scenes); Burne v. Twentieth
Century Fox Film Corp. (no likelihood of confusion that viewers would
believe plaintiﬀ Carol Burne endorsed a Family Guy sketch making
fun of her); cf. Wham-O, Inc. v. Paramount Pictures Corp. (denying
preliminary injunction without discovery where no likelihood of confusion that viewers would believe that plaintiﬀ maker of the Slip ‘N
Slide endorsed the movie “Dickie Roberts: Former Child Star” because the protagonist (mis)used the toy water slide in one scene of
the movie).
Here, there is no likelihood of confusion that viewers would believe that the Diophy bag is a real Louis Vui on bag just because a
ﬁctional character made this claim in the context of a ﬁctional movie.
Neither is there a likelihood of confusion that this statement would
cause viewers to believe that Louis Vui on approved of Warner Bros.’
use of the Diophy bag. In a case such as this one, no amount of discovery will tilt the scales in favor of the mark holder at the expense
of the public’s right to free expression.
Therefore, even assuming, arguendo, that Louis Vui on could
state a cognizable claim of confusion, Warner Bros.’ use of the Diophy
bag is protected under Rogers because it has some artistic relevance
to the Film and is not explicitly misleading.



4UFXBSU 4VSGCPBSET /P DW
TMJQ PQ $% $BM .BZ  

#VSOFUU  '4VQQE  $% $BM

8IBN0  ' 4VQQ E  /% $BM


.JTDFMMBOFPVT
-BOIBN "DU

(2)

Notwithstanding any other provision of this chapter, the remedies given to the owner of a right … of this title shall be limited
as follows:
(A) Where an infringer or violator is engaged solely in the business of printing the mark or violating ma er for others and
establishes that he or she was an innocent infringer or in-

f 
y JOOPDFOU JOGSJOHFNFOU CZ QSJOUFST
BOE QVCMJTIFST



$)"15&3  53"%&."3,
nocent violator, the owner of the right infringed … shall
be entitled as against such infringer or violator only to an
injunction against future printing.
(B) Where the infringement or violation complained of is contained in or is part of paid advertising ma er in a newspaper, magazine, or other similar periodical or in an electronic communication, the remedies of the owner of the
right infringed shall be limited to an injunction against the
presentation of such advertising ma er in future issues
of such newspapers, magazines, or other similar periodicals or in future transmissions of such electronic communications. The limitations of this subparagraph shall apply
only to innocent infringers and innocent violators.

5SBEFNBSL %FGFOTFT -JHIUOJOH 3PVOE
Do the following uses qualify for any trademark defenses? For your
reference, the relevant marks are LITTLE LEAGUE for children’s
sports; FORD for cars; 7-11 for groceries; FEDEX for delivery services; GOT MILK for milk; MARLBORO for cigare es; LISTERINE
for mouthwash; M&MS for chocolate candy, and the angry monkey design for an ”on-line retailer store featuring clothing, namely,
patches, t-shirts, hats, bags and pouches and tactical gear.” It may
help to note that “I wish I knew how to quit you” is a line of dialogue
from Brokeback Mountain, and observe that black text on the white
portion of Target bo le of mouthwash reads ”Compare to FRESHBURST® LISTERINE®.” (Hint: it never hurts to start by articulating
the applicable theory or theories of infringement against which a defense is needed.)

' %&'&/4&4





$)"15&3  53"%&."3,

' %&'&/4&4





$)"15&3  53"%&."3,

' %&'&/4&4





(

$)"15&3  53"%&."3,

0UIFS *EFOUJöFS 3FHJTUSJFT

One of the core concepts of trademark law – a registry that assigns exclusive rights in names or other identiﬁers – shows up in some other
contexts, as well. In each case, query what work if any trademark law
is doing and what lessons if any trademark law can teach.



1IPOF /VNCFST

)PMJEBZ *OOT *OD W  3FTFSWBUJPO *OD
 'E  UI $JS 
Holiday Inns, Inc., ﬁled this Lanham Act suit against the defendants,
alleging unfair competition and infringement of its trademark telephone number, 1-800-HOLIDAY, known as a ”vanity number.” Since
1952, Holiday Inns has operated an international chain of hotels
through both franchise agreements and on its own, utilizing the name
”Holiday Inn.” Holiday Inns, Inc. owns registration in the United
States Patent and Trademark Oﬃce for several service marks, including the ”Holiday Inn” mark, which was registered in 1954. Holiday
Inns has invested a great deal of time, money, and eﬀort to increase
the traveling public’s awareness of its 1-800-HOLIDAY phone number, which can be dialed to secure reservations or to obtain information about lodging facilities. According to the vice president of Holiday Inns’s marketing, the company’s vanity number is included in
virtually all of its extensive media, print, and radio advertisements.
The telephone number is not, however, oﬃcially registered as a trademark.

( 05)&3 *%&/5*'*&3 3&(*453*&4



The defendants, Call Management Systems, Inc. (a consulting
ﬁrm that obtains and services 1-800 telephone numbers for businesses), 800 Reservations, Inc. (an agency that makes reservations for
a number of hotel chains, including Holiday Inns), and Earthwinds
Travel, Inc. (a travel agency) had secured the use and were engaged
in using a telephone number that potential Holiday Inns customers
frequently dial by mistake when they unintentionally substitute the
number zero for the le er ”O.” That number, 1-800-405-4329, corresponds to the alphanumeric 1-800-H[zero]LIDAY, known in the trade
as a ”complementary number.” It is referred to in this opinion as ”the
405 number” to distinguish it from the Holiday Inns numeric, 1-800465-4329.
Albert H. Montreuil, the 50
When Montreuil discovered that numbers complementing 1-800HOLIDAY had not been reserved, he decided, in May 1993, to reserve
them for Call Management. In fact, Montreuil freely admi ed during
the preliminary injunction hearing that his ”sole purpose” in choosing the 405 number was to intercept calls from misdialed customers
who were a empting to reach Holiday Inns, and he acknowledged
that his company reaped beneﬁts in direct proportion to Holiday
Inns’s eﬀorts at marketing 1-800-HOLIDAY for securing reservations.
The few courts that have addressed similar issues have agreed
that telephone numbers may be protected as trademarks and that
a competitor’s use of a confusingly similar telephone number may
be enjoined as both trademark infringement and unfair competition.
See, e.g., Dial-A-Ma ress Franchise Corp. v. Page. In Dial-a-Ma ress,
the plaintiﬀ was the customer of record for the local telephone number 628-8737 in the various area codes of the New York metropolitan
region. Dial-A-Ma ress Franchise Corp. had advertised extensively
its services and its phone number in the area with the phrase ”DIALA-MATTRESS and drop the last ‘S’ for savings.” The defendant, Page,
obtained the right to use 1-800-628-8737 (or 1-800-MATTRES) and
promoted his number as 1-800-MATTRESS.
The Second Circuit held that although the term ”ma ress” is a
generic term generally not entitled to protection under trademark
law, telephone numbers that correlate with generic terms may be entitled to protection. It further determined:
Defendant’s use of the telephone number 1-800-628-8737
was confusingly similar to plaintiﬀ’s telephone number
628-8737 in those area code regions in which plaintiﬀ
solicited telephone orders, especially in view of defendant’s identiﬁcation of its number as 1-800-MATTRESS after plaintiﬀ had promoted identiﬁcation of its number as
(area code)-MATTRES.

%JBMB.BUUSFTT  'E  E $JS




"NFSJDBO "JSMJOFT  '4VQQ  /%
*MM 

.VSSJO  ' 4VQQ  % .JOO


$)"15&3  53"%&."3,

Despite Holiday Inns’s reliance upon the Dial-a-Ma ress decision, we
ﬁnd the instant case and the Second Circuit opinion clearly distinguishable. In Dial-a-Ma ress, for example, the defendant intentionally promoted his vanity number and actively caused confusion; in
our case, the defendants engaged in only minimal advertisement of
their travel agency and never promoted a vanity number.
The defendants, on the other hand, cite cases which suggest that
the active promotion of a deceptively similar vanity number is necessary before the trial court can conclude that unlawful infringement
has occurred. In American Airlines, Inc. v. A 1-800-A-M-E-R-I-C-A-N
Corp, for example, the defendant falsely advertised its airline reservation service as an airline company in the yellow pages and listed
its company name as ”A 1-800-A-M-E-R-I-C-A-N.” In ﬁnding a Lanham Act violation, the court clariﬁed that the defendant’s ”wrongful
conduct lies in its misleading use of the ‘Airline Companies’ yellowpages listing rather than its mere use of its telephone number [1-800AMERICAN] as such.” In other words, the court issued an injunction
because the defendant’s publicity eﬀorts misled the public and not because the defendant activated a 1-800 number that appeared confusingly similar to the trademark, ”American Airlines.” See also Murrin
v. Midco Communications, Inc. (granting a limited injunction forbidding the advertisement or use of the vanity number 1-800-LAWYER
with ”dial” or with any symbols resembling dots or hyphens between
the le ers ”LAWYERS” but explicitly rejecting the argument that any
use of the phone number 529-9377 – which spells ”lawyers” on the
telephone keypad – constitutes infringement upon Murrin’s ”Dial
L.A.W.Y.E.R.S.” service mark).
We conclude that although Holiday Inns owns trademark rights
in its vanity number 1-800-HOLIDAY, it cannot claim such rights to
the 405 number. It follows that the defendant, Call Management, is
the rightful assignee of the telephone number 1-800-405-4329.
%JBOB -PDL 5PMM'SFF 7BOJUZ 5FMFQIPOF /VNCFST 4USVDUVSJOH B
5SBEFNBSL 3FHJTUSBUJPO BOE %JTQVUF 4FUUMFNFOU 3FHJNF
 $BM - 3FW  
In recent years, the demand for toll-free telephone numbers has skyrocketed. AT&T released the ﬁrst 800 toll-free numbers for large businesses in 1967, and competitors followed after the breakup of the Bell
System in 1984. The popularity of vanity numbers did not gain momentum until 1986, however, when the widespread use of vanity license plates in California prompted Paciﬁc Bell to allow matching
phone numbers. At the same time, changes in technology enabled
companies to use one number on a nationwide basis. In 1993, the FCC
ordered phone companies to make 800 numbers portable. Portability allows businesses to take their toll-free numbers with them when

( 05)&3 *%&/5*'*&3 3&(*453*&4



they switch carriers. With the advent of portability, the market for
toll-free telephone numbers exploded. Today, over 90 percent of the
7.78 million possible combinations of 800 numbers are no longer available. About 6.3 million are working phone numbers, and the remainder are reserved, assigned, disconnected, or otherwise unavailable.
In March of 1996, the diminishing supply of 800 numbers precipitated the release of the toll-free 888 service access code (SAC) by
long-distance carriers. The available numbers with an 888 SAC, in
turn, quickly disappeared. Businesses and individuals snatched up
approximately 400,000 numbers per month, causing the eight million
available 888 numbers to become unavailable within two years. On
April 5, 1998, the 877 SAC joined the pool of toll-free numbers. Due
to the high demand for toll-free numbers, 877 numbers will remain
available for less than two years before carriers introduce the 866 preﬁx, followed by the 855 SAC, and so on, to meet demand.
The release of the 888 and 877 numbers produced three principal problems that remain unresolved. First, businesses with 800 vanity numbers fear that competitors will reserve identical mnemonics
in the new toll-free preﬁxes, and thereby cause consumer confusion
and dilution of their trademarks. To prevent others from exploiting
consumer confusion and free-riding on the goodwill established by
their investments in the advertisement and promotion of 800 numbers, many businesses with vanity 800 numbers claimed a proprietary interest in corresponding 800 numbers and lobbied for a right of
ﬁrst refusal. The FCC responded to industry concerns by suppressing the use of 374,199 numbers with the 888 preﬁx pending a decision about treatment of corresponding numbers. The FCC recently
conferred a right of ﬁrst refusal on businesses for the set-aside vanity 888 numbers, but the agency conditioned the right on the active
investment, advertisement, and use of the numbers. This prevents
a business from hoarding a set-aside number merely to prevent use
by competitors. Contrary to the FCC response to the 888 SAC, carriers will release all future toll-free numbers, including the 877 and 866
SACs, on a ﬁrst-come, ﬁrst-served basis. As a result, businesses that
use 800 vanity numbers and are unable to reserve equivalent numbers in the 877 and 866 SACs, will remain vulnerable to a threat of
consumer confusion, free riding, and black-market brokers.
Second, a practical problem arose from the release of the 888 SAC
that reﬂected the existence of actual consumer confusion. Businesses
with 800 vanity numbers received a ﬂood of wrong number calls. Because carriers bill the holders of toll-free numbers on a per-minute
basis for incoming calls, in addition to a ﬂat monthly fee, the calls
were costly mistakes.
+BIO W 'MPXFSTDPN *OD

'PS UIF '$$hT SFBTPOJOH TFF *O UIF
.BUUFS PG 5PMM 'SFF 4FSWJDF "DDFTT $PEFT
'PVSUI 3FQPSU BOE 0SEFS  '$$ 3DE
   "NPOH PUIFS UIJOHT UIF
'$$ BMTP DPOTJEFSFE CVU SFKFDUFE UIF
VTF PG MPUUFSJFT BOE BVDUJPOT UP BTTJHO
UPMMGSFF OVNCFST



$)"15&3  53"%&."3,

 'E  UI $JS  &BTUFSCSPPL +
When Madison Truck Brokers subscribed to an incoming-toll-free
number in 1976, AT&T assigned it 800 356-9377 at random. Madison
Truck Brokers and its successor Capitol Warehousing Corporation
used the number in their transportation business until 1982, when
they expanded into ﬂoral delivery. William Alexander thought that
800-FLOWERS would be the ideal toll-free number for a ﬂorist — and
someone typing that sequence on a phone’s keypad will reach 800
356-9377.
Alexander approached Curtis Jahn, the owner of Capitol Warehousing, with a proposal to test-market ﬂoral sales via the 800FLOWERS number. Jahn and investors recruited by Alexander organized 800-Flowers, Inc. to explore the idea and, if events justiﬁed, to run a national ﬂowers-by-phone business. Advertisements
in New Orleans produced enough calls to encourage further exploration. (The record does not reveal how the venture separated the
ﬂower-related calls from truck-related calls, for every call to that number reached Capitol Warehousing’s oﬃce.) After an infusion of additional capital and resolution of litigation brought by another corporation that claimed trademark rights to ”800-FLOWERS” (though the
rival lacked the phone number to go with the idea), the business was
launched nationwide. At Jahn’s request, AT&T transferred the phone
number to 800-Flowers, which became the subscriber and paid all
bills. In a move that he may now regret, Jahn took not only an equity
stake in the new corporation but also a royalty interest in revenues
derived from phone sales.
In this suit under the diversity jurisdiction, Jahn accuses 800Flowers of failing to pay his full royalty under the 1986 agreement.
Defendants responded that payment is illegal under a regulation forbidding the sale of phone numbers. The district court concluded
that the royalty interest reﬂects at least in part the value of the 800FLOWERS number. Given the district court’s uncontested ﬁnding
that Jahn’s royalty interest represents the sale of a telephone number,
we may assume that the 1982 and 1986 transactions would violate federal law if implemented today. The governing regulation provides:
 $'3 f 
)PBSEJOH

(a)

As used in this section, hoarding is the acquisition by a toll free
subscriber ... of more toll free numbers than the toll free subscriber intends to use for the provision of toll free service. The
deﬁnition of hoarding also includes number brokering, which
is the selling of a toll free number by a private entity for a fee.
(1) Toll free subscribers shall not hoard toll free numbers.
(2) No person or entity shall acquire a toll free number for the
purpose of selling the toll free number to another entity or

( 05)&3 *%&/5*'*&3 3&(*453*&4



to a person for a fee.
(3) Routing multiple toll free numbers to a single toll free subscriber will create a rebu able presumption that the toll
free subscriber is hoarding or brokering toll free numbers.
The district court bypassed the question whether § 52.107 proscribes
sales that occurred before its adoption. For reasons explained
presently, the answer ma ers – and it is a simple ”no.” Federal regulations do not, indeed cannot, apply retroactively unless Congress has
authorized that step explicitly. No statute authorizes the fcc to adopt
regulations with retroactive eﬀect, and § 52.107 does not purport to
aﬀect transactions entered into before 1997. Defendants say that §
52.107 just restates prior law, but this position is untenable. Relevant
prior law, from the phone companies’ tariﬀs, was that subscribers do
not own telephone numbers assigned to them. This meant that the
carriers could change numbers without liability to the subscribers. It
did not mean that subscribers were forbidden to transact about whatever interests they enjoyed in the use of numbers currently assigned.
Consider Internet domain names. These are rented by the year from
administrators (one per top domain), yet there is a thriving market
in these addresses. This is true of other leaseholds: a lessee does not
own the premises but may transfer his possessory interest for whatever price the traﬃc will bear, unless the lease forbids assignments
and subleases. A football team does not own its players but may
trade their contracts. And broadcast licenses may be sold despite the
mantra that the airwaves are a public resource. If broadcast licenses
may be sold even though they are not ”property” of the licensees,
then telephone numbers could be sold until 1997 even though they,
too, are not the subscribers’ property. Jahn could not have compelled
AT&T to transfer the number to 800-Flowers, but it proved willing to
do so, and no rule of federal law in force at the time prevented the
ﬁrm from compensating Jahn for his assistance in securing this transfer.



3BEJP $BMMTJHOT

*O SF 84. *OD
 6412  55"# 
WSM, Incorporated adopted the call le ers “WSM” for its radio station in 1925 and claims use of “WSM” as a service mark for radio
broadcasting services in interstate commerce since 1925. Its application to register the le ers as a service mark was refused. The Examining A orney concedes that the le ers sought to be registered are used
by applicant as a service mark, but takes the position that applicant is
not the owner of the mark because the Federal Communications Com-



 $'3 f 

$)"15&3  53"%&."3,

mission (FCC) licenses applicant to broadcast, approves applicant’s
call le ers, and retains the power to revoke the license to broadcast
along with the call le ers used to identify the station. Thus under the
Examining A orney’s theory the applicant cannot control the use of
the mark, and as such is not its owner. Applicant appealed when the
refusal was made ﬁnal.
The Examining A orney has apparently misunderstood the nature of the relationship between the FCC and applicant. The FCC
licenses applicant to broadcast from a speciﬁed geographic location
on a speciﬁed frequency at a speciﬁed power during speciﬁed times.
The FCC exercises its authority to “designate” call le ers for licensed
broadcasters by permi ing the broadcasters to request whatever call
le ers they like. Prior to 1984 the requests were granted unless: (1)
another station had the same call le ers, (2) the requested call le ers
were not in good taste, or (3) the requested le ers were phonetically
and rythmically similar to existing call le ers of stations in the same
area, so that the stations would likely be confused. Prior to 1984 the
FCC administered a system whereby one licensed station could object to the approval of another station’s call le ers, but only if both
stations were to serve the same area. These disputes between broadcasters were resolved by the FCC. The interests of anyone who was
not a broadcaster were never considered by the FCC.
In 1984 the FCC rules regarding call le er approval and conﬂicts
were changed. The agency will now grant a request for particular
call signs if the identical call sign is not already in use by someone
else, and the FCC is no longer a forum for the resolution of disputes
between stations. Section 73.3550(g) of the FCC Rules now provides
as follows:
Applicants may request call signs of their choice if the
combination is available. Objections to the assignment
of requested call signs will not be entertained at the FCC.
However, this does not hamper any party from asserting
such rights as it may have under private law in some other
forum. Should it be determined by an appropriate forum
that a station should not utilize a particular call sign, the
initial assignment of a call sign will not serve as a bar to
the making of a diﬀerent assignment.
It is clear that the FCC is not the owner of the call le ers used by
the broadcasters which it regulates. The right to broadcast is what
the agency licenses to broadcasters. The right to use the call le ers
is not licensed in a trademark sense. The FCC neither adopts nor
uses call le ers as service marks, so it does not own any such marks.
Even prior to its new rules the agency did not assert ownership of call
le ers. It acted only as a third party to resolve disputes between the

( 05)&3 *%&/5*'*&3 3&(*453*&4



owners of the call le ers, the broadcasters who actually use them.
The relationship between broadcasters and the FCC is analogous
to other areas of commerce where businesses are regulated by government agencies. Pharmaceutical manufacturers, for example, operate
under complex regulations established and administered by a federal
agency. The right to market a particular drug is granted by the agency
and may be withdrawn by the agency for particular health or safety
reasons at any time. The ownership of the trademarks used to identify these goods is obtained by the manufacturers through adoption
and use, just as with any other trademark or service mark. The fact
that sales are regulated by the agency and the agency may withdraw
the right to market the goods has no bearing on the manufacturers’
ownership of, and right to register, these trademarks during the time
while they are in lawful use. If and when the agency rules that a manufacturer may no longer sell a particular product, the use of the mark
in connection with that product ceases. If that or a similar product
is not sold again the manufacturer will no longer be able to maintain
trademark rights with respect to that particular kind of product. As
with any other goods or services, the rights in the marks are tied to
use.
In the case at hand the applicant obtained whatever rights it has
in its serivce mark by adopting it and using it to identify its broadcasting services. The FCC neither selected the mark for applicant nor
used it to identify any services. While the agency may withdraw applicant’s license to broadcast, it cannot, under its rules, unilaterally
direct applicant to change its service mark or adopt another one. If
the FCC withdraws the broadcast license and applicant is therefore
unable to continue rendering broadcast services under the mark, the
issue of abandonment of the mark would arise, but as long as applicant uses the mark to identify its services which are lawfully rendered
in commerce, applicant is the owner of its service mark.
In summary, we hold that through the adoption and use of the service mark “WSM” the applicant is the owner of the mark within the
meaning of Section 1(a) of the Act and is therefore entitled to register
it.



#VTJOFTT /BNFT

States regulate the oﬃcial names of corporations. and other organizations, and they also regulate assumed names people use when they’re
in business under a name other than their own (also referred to as
”doing business as” or ”d/b/a”). Typically, both kinds of names must
be registered; in fact, oﬃcial names are part of the incorporation paperwork. In both cases there aren’t many limits on the names that

3FDBMM BMTP (BMU )PVTFhT EJTDVTTJPO PG
UIF USBEFNBSLQSJPSJUZ FòFDU PG JODPS
QPSBUJOH B CVTJOFTT OBNF WJ[ BCTP
MVUFMZ OPUIJOH



$)"15&3  53"%&."3,

can be registered – but there are a few.
.PEFM #VTJOFTT $PSQPSBUJPO "DU 
f  C
$PSQPSBUF /BNF

[A] corporate name must be distinguishable upon the records of the
secretary of state from (1) the corporate name of a corporation incorporated or authorized to transact business in this state …
cmt. 2 Names That Are “Distinguishable upon the Records of the Secretary
of State”. –
The revision of the Model Act is based on the fundamental
premise that its name provisions should only ensure that each corporation has a suﬃciently distinctive name so that it may be distinguished from other corporations upon the records of the secretary
of state. The general business corporation statute should not be a
partial substitute for a general assumed name, unfair competition, or
antifraud statute. As a result, the Model Act does not restrict the
power of a corporation to adopt or use an assumed or ﬁctitious name
with the same freedom as an individual or impose a requirement that
an “oﬃcial” name not be “deceptively similar” to another corporate
name (a requirement of earlier versions of the Model Act). Principles
of unfair competition, not the business corporation act, provide the
limits on the competitive use of similar names.
The phrase “distinguishable upon the records of the secretary of
state” is drawn from section 102(a)(1) of the Delaware General Corporation Law. The principal justiﬁcations for requiring a distinguishable oﬃcial name are (1) to prevent confusion within the secretary
of state’s oﬃce and the tax oﬃce and (2) to permit accuracy in naming and serving corporate defendants in litigation. Thus, confusion
in an absolute or linguistic sense is the appropriate test under the
Model Act, not the competitive relationship between the corporations, which is the test for fraud or unfair competition. The precise
scope of “distinguishable upon the records of the secretary of state” is
an appropriate subject of regulation by the oﬃce of secretary of state
in order to ensure uniformity of administration. Corporate names
that diﬀer only in the words used to indicate corporateness are generally not distinguishable. Thus, if ABC Corporation is in existence, the
names “ABC Inc.,” “ABC Co.,” or “ABC Corp.” should not be viewed
as distinguishable. Similarly, minor variations between names that
are unlikely to be noticed, such as the substitution of a “,” for a “.”
or the substitution of an Arabic numeral for a word, such as “2” for
“Two,” or the substitution of a lower case le er for a capital, such as
“d” for “D,” generally should not be viewed as being distinguishable.
The elimination of the “deceptively similar” requirement that appeared in earlier versions of the Model Act is based on the fact that the
secretary of state does not generally police the unfair competitive use

( 05)&3 *%&/5*'*&3 3&(*453*&4



of names and, indeed, usually has no resources to do so. For example,
assume that “ABC Corporation” operates a retail furniture store in
Albany, New York, and another group wants to use the same name
to engage in a business involving imports of textiles in New York
City. An a empt to incorporate a second “ABC Corporation” (or a
very close variant such as “ABC Corp.” or “ABC Inc.”) should be
rejected because the names are not distinguishable upon the records
of the secretary of state. If the second group uses a distinguishable
oﬃcial name, like “ABD Corporation,” it probably may lawfully assume the ﬁctitious name “ABC Corporation” to import goods in New
York City if it ﬁles the assumed name certiﬁcate required by New
York law. In these situations, the secretary of state will usually not
know in what business or in what geographical area “ABC Corporation” is active or what name ABD Corporation is actually using in its
business; the secretary of state simply maintains an alphabetical list
of “oﬃcial” corporate names as they appear from corporate records
and decides whether a proposed name is distinguishable from other
“oﬃcial names” by comparing the proposed name with those on the
list. This assumes that there is either no assumed name statute or
that if there is such a statute it requires only local ﬁling in counties
or, as in New York, a central ﬁling which does not become part of the
corporate records maintained by the secretary of state’s oﬃce. These
assumptions are generally if not universally correct.
)BSWBSE #VTJOFTT 4FSWJDFT W $PZMF
 %FM 4VQFS -&9*4  
Plaintiﬀ is a corporation engaged in the business of incorporating
companies and of acting as registered agent for such corporations.
Harvard has sought a writ of mandamus from this Court to compel
Defendants, the Director of the Division of Corporations and the Secretary of State, to accept for ﬁling a restated certiﬁcate of incorporation of a corporation proposed by Harvard to be called ”Bank Financial Services, Inc.”
Generally, the formation of banking companies is governed by
special statutes and such businesses are not permi ed to incorporate
under general incorporation acts. Notably, 8 Del. C. § 395 precludes
the use of the word ”trust” in the name of any corporation other than
those regulated under the banking laws. At least one commentator
has found it ”curious” that there is no statutory prohibition on the
use of the word ”bank” similar to the ”trust” prohibition.
The Secretary has an interest in furthering this general legislative
goal of preventing misconceptions by the public about the functions
of Delaware corporations. To further that goal, the Secretary has an
interest in restricting the use of the word ”bank.”
Surely, if an incorporator a empted to incorporate in Delaware



$)"15&3  53"%&."3,

using obscene or libelous language in the proposed corporate name,
the Secretary would have the discretion to refuse such a ﬁling. Similarly, if a proposed corporation’s name consisted of ﬁve hundred
words, the Secretary would have the authority to refuse to accept the
certiﬁcate of incorporation for ﬁling if the overly lengthy corporate
name would cause undue confusion or diﬃculty in administration.
This discretion is not delineated in the statute, but seems implicit in
the Secretary’s duty to accept corporate ﬁlings.
This Court ﬁnds that although there is no explicit statutory restriction on the use of the word ”bank” in the name of a corporation not
in fact exercising banking powers, the Secretary does possess some
limited, implied discretion when considering a proposed corporate
name which includes the word ”bank” but where that corporation
cannot engage in the business of banking.

5IF PCWJPVT QVSQPTF PG UIF 'JDUJUJPVT
/BNFT "DU JT UP QSPUFDU QFSTPOT HJW
JOH DSFEJU JO SFMJBODF PO UIF BTTVNFE
PS öDUJUJPVT OBNF BOE UP EFöOJUFMZ FT
UBCMJTI UIF JEFOUJUZ PG UIF JOEJWJEVBMT
PXOJOH UIF CVTJOFTT GPS UIF JOGPSNB
UJPO PG UIPTF XIP NJHIU IBWF EFBM
JOHT XJUI UIF DPODFSO UFYUJU'SFNE W
)PSOF  8-  1B $PN 1M


$PPQFS W (PPENBO
 .JTD E  /: 4VQ $U 
Petitioner oﬀered for ﬁling certiﬁcates of doing business under the
names of ‘The Brothel’, ‘The Garden of Erotic Pleasures’, ‘Theatre O’,
and ‘Club Orgy’. Section 130 of the General Business Law requires
that a person doing business under an assumed name must ﬁle a certiﬁcate designating the person conducting such business.
The County, Clerk refused to ﬁle said certiﬁcates because they
would be employed for deceptive purposes indicating that some kind
of illegal or otherwise obscene activity may be expected within the establishments so described.
Obviously, the assumed names on the certiﬁcates were adopted
for the purpose of obtaining publicity, public a ention, and curiosity
with the expectation they would promote business for the establishments. In fact, they may invite the a ention of the Police Department,
which would cause the establishments to be under police surveillance.
In such case the public would be protected from illegal activities.
The ﬁling of a certiﬁcate does not imply governmental approval
of the assumed name or of the business acitivity. The ﬁling is statutorily required for the purpose of identifying the person operating the
business under such assumed name.
It has not been shown that the assumed names are in contravention of any provision of law. While the names are distasteful, that is
not a suﬃcient reason to deny their ﬁling.
'SJFENBO W 3PHFST
 64  
The Texas Legislature approved the Texas Optometry Act (Act) in
1969. Section 5.13 (d), at issue here, prohibits the practice of optometry under an assumed name, trade name, or corporate name.

( 05)&3 *%&/5*'*&3 3&(*453*&4



Once a trade name has been in use for some time, it may serve
to identify an optometrical practice and also to convey information
about the type, price, and quality of services oﬀered for sale in that
practice. In each role, the trade name is used as part of a proposal of
a commercial transaction. Like the pharmacist who desired to advertise his prices in Virginia Pharmacy Board v. Virginia Citizens Consumer
Council, the optometrist who uses a trade name ”does not wish to editorialize on any subject, cultural, philosophical, or political. He does
not wish to report any particularly newsworthy fact, or to make generalized observations even about commercial ma ers.” His purpose
is strictly business. The use of trade names in connection with optometrical practice, then, is a form of commercial speech and nothing
more.
A trade name is, however, a signiﬁcantly diﬀerent form of commercial speech from that considered in Virginia Pharmacy and Bates.
In those cases, the State had proscribed advertising by pharmacists
and lawyers that contained statements about the products or services
oﬀered and their prices. These statements were self-contained and
self-explanatory. Here, we are concerned with a form of commercial
speech that has no intrinsic meaning. A trade name conveys no information about the price and nature of the services oﬀered by an
optometrist until it acquires meaning over a period of time by associations formed in the minds of the public between the name and some
standard of price or quality. Because these ill-deﬁned associations of
trade names with price and quality information can be manipulated
by the users of trade names, there is a signiﬁcant possibility that trade
names will be used to mislead the public.
The possibilities for deception are numerous. The trade name of
an optometrical practice can remain unchanged despite changes in
the staﬀ of optometrists upon whose skill and care the public depends
when it patronizes the practice. Thus, the public may be a racted by
a trade name that reﬂects the reputation of an optometrist no longer
associated with the practice. A trade name frees an optometrist from
dependence on his personal reputation to a ract clients, and even allows him to assume a new trade name if negligence or misconduct
casts a shadow over the old one. By using diﬀerent trade names at
shops under his common ownership, an optometrist can give the public the false impression of competition among the shops. The use of a
trade name also facilitates the advertising essential to large-scale commercial practices with numerous branch oﬃces, conduct the State rationally may wish to discourage while not prohibiting commercial
optometrical practice altogether.
The concerns of the Texas Legislature about the deceptive and misleading uses of optometrical trade names were not speculative or hypothetical, but were based on experience in Texas with which the leg-

7JSHJOJB 1IBSNBDZ  64  



$BSQ  48E  

$)"15&3  53"%&."3,

islature was familiar when in 1969 it enacted § 5.13 (d). The forerunner of § 5.13 (d) was adopted as part of a ”Professional Responsibility
Rule” by the Texas State Board of Examiners in Optometry in 1959.
In a decision upholding the validity of the Rule, the Texas Supreme
Court reviewed some of the practices that had prompted its adoption.
Texas State Bd. of Examiners in Optometry v. Carp. One of the plaintiﬀs
in that case, Carp, operated 71 optometrical oﬃces in Texas under at
least 10 diﬀerent trade names. From time to time, he changed the
trade names of various shops, though the licensed optometrists practicing in each shop remained the same. He purchased the practices
of other optometrists and continued to practice under their names,
even though they were no longer associated with the practice. In several instances, Carp used diﬀerent trade names on oﬃces located in
close proximity to one another and selling the same optical goods
and services. The oﬃces were under common management, and had
a common staﬀ of optometrists, but the use of diﬀerent trade names
facilitated advertising that gave the impression of competition among
the oﬃces.
The Texas court found that Carp used trade names to give a misleading impression of competitive ownership and management of his
shops. It also found that Rogers, a party to this suit and a plaintiﬀ in
Carp, had used a trade name to convey the impression of standardized optometrical care. All 82 of his shops went under the trade
name ”Texas State Optical” or ”TSO,” and he advertised ”scientiﬁc
TSO eye examination[s]” available in every shop. The TSO advertising was calculated as well, the court found, to give ”the impression
that [Rogers or one of his brothers] is present at a particular oﬃce.
Actually they have neither been inside nor seen some of their eightytwo oﬃces distributed generally over Texas.” Even if Rogers’ use and
advertising of the trade name were not in fact misleading, they were
an example of the use of a trade name to facilitate the large-scale commercialization which enhances the opportunity for misleading practices.
It is clear that the State’s interest in protecting the public from the
deceptive and misleading use of optometrical trade names is substantial and well demonstrated. We are convinced that § 5.13 (d) is a constitutionally permissible state regulation in furtherance of this interest.



5JDLFS 4ZNCPMT

&SJD -FWFOTPO *OWFTUPST #VZ 6Q 8PSUIMFTT 4UPDL "GUFS $POGVTJOH *U GPS BO
"DUVBM 4VDDFTTGVM $PNQBOZ
5IF "UMBOUJD

( 05)&3 *%&/5*'*&3 3&(*453*&4



Shortly after Google announced its deal to acquire thermostat-maker
Nest Labs for $3.2 billion, shares of NEST started trading like gangbusters. Unfortunately, NEST is not the stock symbol for Nest Labs.
NEST actually represents the stock of Nestor Inc, an essentially
bankrupt company that has seen almost no stock activity since selling oﬀ its assets in 2009. No one is quite sure why the stock is even
still available to trade, but confused investors (or perhaps some unscrupulous ones) rushed to buy it up, mistakenly believing they were
ge ing in on Google’s Next Big Thing. Nestor’s stock price went up
1900 percent for the day, and reached a high of 10 cents after years
of trading for less than a penny a share. Economics blogger ,JE %ZOB
NJUF noticed the stark increase in trading, and posted this graph on
his site. Notice the volatile rise after a long period of quiet.
'*/3" 6OJGPSN 1SBDUJDF "EWJTPSZ   
0DU  
On Friday, October 4, 2013, the Financial Industry Regulatory Authority, Inc. halted trading in the securities of Tweeter Home Entertainment Group (former OTC Symbol: TWTRQ). FINRA determined
to impose a temporary halt because FINRA believed that trading in
the TWTRQ security demonstrated a widespread misunderstanding
related to the possible initial public oﬀering of an unrelated security.
For the avoidance of further confusion, FINRA has determined to
eﬀect a symbol change for the common stock of Tweeter Home Entertainment Group. Members hereby are advised that the symbol for
Tweeter Home Entertainment Group has been changed from TWTRQ
to THEGQ and that quoting and trading in Tweeter Home Entertainment Group’s securities will resume under the new symbol, THEGQ,
eﬀective October 8, 2013 at 9:30:00 a.m. E.T.
$FOUSBM 1BSLJOH $PSQ W 1BSL 0OF *OD
/P $JW" o  8-  &% -B 0DU  
In July, 1997, Southern Parking System, Inc., a parking lot management services company, became Park One Incorporated. The selection of the name “Park One Incorporated” and the use of “pk1” as its
symbol came as the result of an extensive name search. Numerous
names were suggested; one name, “Trans Park,” was eventually decided on and pursued until it was discovered that another company
held a federal trademark on the name. The second eﬀorts at a name
search produced the “Park One Incorporated” name and the “pk1”
logo, an abbreviation of the full length name. Prior to ﬁnal selection,
Park One’s a orney did a trademark search to ascertain that the logo
was not identical to nor too closely related to an existing trademark.
Central Parking Corporation is also engaged in parking management services. The le ers “PK” designate Central’s stock on the New

/FTUPS TUPDL QSJDF CFGPSF BOE BGUFS /FTU
BDRVJTJUJPO BOOPVODFNFOU

5XJUUFShT *10 QSPTQFDUVT XIJDI QSP
QPTFE UIF TZNCPM 5853 XBT EBUFE 0D
UPCFS  



$)"15&3  53"%&."3,

York Stock Exchange; since October of 1995, Central has used the
“PK” mark in its advertising and marketing to show the symbol under which its stock is traded. There is no evidence that Central has
used this mark outside its reference as its NYSE symbol. Central has
sued Park One for service mark infringement and seeks Park One’s
cessation of use of the “pk1” logo in its Motion for Preliminary Injunction.
By Central’s own admission the le ers “PK” were selected as the
NYSE symbol because of its association with “parking” and because
it was the closest combination of le ers approximating the word.
While Central argues that “PK” is a service mark, the evidence shows
that “PK” designates its New York Stock Exchange listing and is not a
service mark of the company. To the contrary, the “converging arrowhead” mark has been federally registered by Central and is the pervasive logo in its business. The “PK” mark tends to describe the services
oﬀered rather than to identify or distinguish a particular company.
Central’s clients are typically savvy business people who require
more than a logo before entering into complex and long term contracts. Thus, they are not likely to be confused by Park One’s use of
“pk1” while “PK” is the NYSE symbol for Central.
&YYPO $PSQ W 9PJM &OFSHZ 3FTPVSDFT *OD
 ' 4VQQ  4%/: 
EXXON is one of the world’s larger business enterprises, engaged in
virtually every aspect of the oil and gas business, from exploratory
and developmental well drilling to reﬁning and retail marketing. In
1972 plaintiﬀ adopted the trade name ”EXXON”, a coined term ﬁrst
registered as a trademark in 1968.
XOIL Energy Resources, Inc. are in the business of providing interests in tax shelters related to exploratory and developmental oil
and gas well drilling. Plaintiﬀ claims that defendants’ use of the
name XOIL in connection with oil and gas (or energy) enterprises,
will cause irreparable harm because it will be likely to cause the public to confuse the name XOIL with EXXON.
The symbol ”XON” is used by the various stock exchanges where
Exxon securities are traded as a ticker symbol to designate those securities. Plaintiﬀ contends that ”XON” has come to identify goods (viz.,
stock and other securities) sold by, sponsored by or originating with
the plaintiﬀ, and is entitled to protection from marks or designations
which are confusingly similar. Plaintiﬀ also argues that defendants’
securities are traded in the over-the-counter market, and that the symbols for defendants’ securities, ”XOIL” and ”XPLR”, will be confused
with Exxon’s ticker symbol ”XON”. In the absence of any evidence
that the symbol ”XON” is known at all outside of that small segment
of the public which consists of the employees of stock exchanges, in-

( 05)&3 *%&/5*'*&3 3&(*453*&4



vestment brokerage ﬁrms and their customers, and investment advisors and their advisees, I continue my examination of the degree of
similarity of the ticker symbols ”XON”, ”XOIL”, and ”XPLR” to their
usage in the stock business.
The securities of at least six companies (other than plaintiﬀ
or defendants) traded on various exchanges or in the over-thecounter market are designated by symbols involving the le er
”X”. At least one of these companies is engaged in the oil business:
Company Name Exchanges on Which Traded Ticker Symbol
Excel Energy
Over-the-Counter
EXLL
Ex-Cello-Corp.
New York, Boston
XLO
Exolon Co.
Boston
EXL
XOMOX Corp.
Over-the-Counter
XOMX
XONICS, INC.
Philadelphia, American
XOX
Xtra Corp.
New York, Boston
XTR
For those who recognize and use such symbols, the addition, deletion or change of a single le er is obviously more than suﬃcient to
enable those active in the securities ﬁeld to diﬀerentiate between
the various symbols. I also note that most of the symbols cannot be
pronounced easily, and infer that they are used primarily in wri en
communications, or are spelled out whenever spoken. Obviously
these two forms of usage would tend to reduce the likelihood of
confusion stemming from visual similarity.
”XPLOR” and ”XOIL” are much more similar to plaintiﬀ’s marks
aurally than visually. ”Exxon”, ”XOIL”, and ”Xplor” all commence
with an ”X” or ”ex” sound: ”X” and ”ex” are phonetically indistinguishable. ”Exxon” and ”Xplor” are also easily distinguishable when
heard. While there is a degree of aural similarity between ”XOIL” on
the one hand, and ”Exxon” on the other, the nature of defendants’
business is such that every transaction involves, at some point, a written instrument. There could not be, under such circumstances, such
reliance on the sounding of the name ”XOIL” as to make aural similarity an important factor.
The symbol ”XON” is used in the securities markets to identify
securities of the plaintiﬀ. Plaintiﬀ did not create this symbol, nor has
it registered or promoted this symbol as a trademark. No products
other than securities are identiﬁed by this symbol. Nor has any evidence been introduced that plaintiﬀ itself uses this mark on securities when it sells them. Thus unlike the trademarks involved in this
case, the symbol ”XON” is not owned by, used to sell products by, or
even created by plaintiﬀ. Furthermore, while the symbol ”XON” has
a well-established secondary meaning in the investment community,
it has no signiﬁcance outside that community, the size of which must
be considered small in relation to the general population. I ﬁnd the
strength of the symbol ”XON” to be quite strong in the investment



$)"15&3  53"%&."3,

community but so small as to be insigniﬁcant in the general population.
As to the ticker symbol ”XON”, the relevant public is accustomed
to distinguishing ticker symbols one from another. In the context of
the securities market and those who are active in that market, there
are not such similarities between the symbol for plaintiﬀ’s securities (”XON”) and the symbols for those of defendants (”XOIL” and
”XPLR”) as to lead to any confusion.
Quite apart from other inﬁrmities in plaintiﬀ’s claims of infringement with respect to the ticker symbol ”XON” there is a lack of proximity of product between the stocks and securities to which that symbol pertains and the securities of defendants with the symbol ”XOIL”.
XOIL is a non-listed stock and trades in the over-the-counter market while Exxon stock is listed on the principal exchanges. Plaintiﬀ’s
stock has sold in the $70 per share range during this suit, while the
price of defendants’ XOIL stock has ranged from $4 per share at issuance to $16 per share. Since the securities of these two companies
do not sell in the same price range or in the same markets, I conclude
that they are not in close proximity.
Plaintiﬀ argues that purchasers over-the-counter of XOIL Energy
Resources, Inc. stock, at a relatively low price, do not partake of the
sophistication of investors in limited partnerships. Plaintiﬀ also suggests that those who invest in defendants’ over-the-counter stock and
in its limited partnerships may in fact be quite unsophisticated, and
be directed to those investments by their brokers. I do not credit
these arguments. A market is not rendered less sophisticated because
business in that market is ordinarily transacted through brokers. To
the contrary, the brokers render a market, if anything, more sophisticated: professional buyers are less likely to be subject to confusion.
.%5 $PSQ W /FX :PSL 4UPDL &YDIBOHF *OD
 ' 4VQQ  $% $BM 
Trading symbols are used within the securities business to identify a
speciﬁc publicly traded security; in particular trading symbols play
an important role in the technical execution of trading transactions
on the ﬂoor of the NYSE.
Medtronic was founded in 1949. It manufactures and sells a variety of medical products, including cardiac pacemakers, artiﬁcial
heart valves, cardiopulmonary products and interventional vascular
products.
Since the early 1960s, Medtronic’s securities have been publicly
traded. At ﬁrst they were traded over the counter. Then, beginning
on February 5, 1971, Medtronic’s securities were traded on NASDAQ
under the trading symbol MDTR.

( 05)&3 *%&/5*'*&3 3&(*453*&4



On November 21, 1977 Medtronic began the listing of its stock on
the NYSE and its listing has remained there until the present time.
All stocks listed on the NYSE are assigned a unique trading symbol
which must comprise three or fewer le ers. Since they were ﬁrst
listed on the NYSE, Medtronic’s securities have been identiﬁed by
the trading symbol MDT.
When a company is accepted for listing on the NYSE, it is asked
to submit three alternative choices for a three le er trading symbol.
If the requested symbol is available, the NYSE assigns it to the listing company. A trading symbol is not available if it is already in use
by a listing company on either the NYSE or a number of other regional exchanges. Approximately two-thirds of the ﬁrst choices for
NYSE trading symbols are not available because they are already in
use. The sole criterion used by the NYSE in assigning a trading symbol and the only ground on which a trading symbol will be denied is
the availability of a symbol.
The parties do not dispute that Medtronic’s motive for choosing
the MDT trading symbol was to obtain a trading symbol as close as
possible to its former NASDAQ trading symbol. The parties also
do not dispute that the assignment of the MDT trading symbol to
Medtronic was made in good faith, without any intent by either
Medtronic or the NYSE to violate any trademark or trade name held
by MDT Corp.
On July 1, 1988, MDT Corp. applied to list its publicly traded
securities on the New York Stock Exchange and on August 5, 1988, the
NYSE accepted MDT Corp.’s securities for listing. At that time, the
NYSE informed MDT Corp. that its ﬁrst choice for a trading symbol
was not available because it was already being used to identify the
stock of Medtronic.
Starting in February of 1989, MDT Corp. began a empts to convince Medtronic to change its NYSE trading symbol. Medtronic
never agreed to MDT Corp.’s demands, and since March 1989 has
consistently and repeatedly expressed to MDT Corp. that it was
unwilling to relinquish the MDT trading symbol. Similarly, since
1988, NYSE has consistently and repeatedly expressed to MDT Corp.
that it would not change Medtronic’s MDT trading symbol without
Medtronic’s consent.
In November 1977, when the MDT trading symbol was assigned
to Medtronic by the NYSE, MDT Corp. was not publicly traded and
was li le known in the public securities industry. MDT Corp. did not
go public until January 1987 when it listed its securities on NASDAQ
under the trading symbol MDTC. That was ten years after the MDT
trading symbol was assigned to Medtronic by the NYSE.
Until January 1987, MDT Corp. shares were never publicly traded,
there 1032*1032 were no publicly available reports from brokerage



$)"15&3  53"%&."3,

or investment ﬁrms concerning trading in MDT Corp. shares, there
were no third party listings or brokerage reports of trades of MDT
Corp. shares, no trading symbol existed to identify MDT Corp.
shares, and MDT Corp. did not participate as an issuer in the market for publicly traded securities.
Although MDT Corp. is the senior user of the MDT mark in the
medical products ﬁeld, Medtronic, not MDT Corp., is the senior user
of the MDT mark within the context of the publicly traded securities
market.
The doctrine of Inwood Laboratories requires that, to be liable for
contributory infringement, a party must have actively ”suggested,
even if only by implication” the infringement. MDT Corp. has not
argued, and indeed cannot argue, that either Medtronic or the NYSE
has in any way suggested, or even implied, that anyone should use
MDT the trading symbol as anything but a trading symbol. Instead,
MDT Corp. appears to interpret Inwood Laboratories to impose an afﬁrmative duty on innocent third party users of a mark to police the
mark for its owner. No such duty exists.
$PNNFOUT PG +BNFT "OHFM PO (FOFSBM 1PSUBCJMJUZ 'JMJOH
BWBJMBCMF POMJOF 
As both an empirical researcher in ﬁnance and a personal investor,
I deal with stock exchange ticker symbols almost every day. I am
pleased that the topic of ticker symbols has come up, because there is
a need for improvements in the present system to prevent consumer
confusion. Here are my comments on the exchange symbology plans.
In brief:
• Just as with phone numbers, the rights to a particular ticker
symbol should belong to the issuers, not the exchanges. Issuers
generally expend considerable resources to associate their corporate brand image with a particular set of characters, and their
claims should prevail over the far weaker claims of any particular exchange.
• Changing ticker symbols cause investor confusion, leading to
errors in both research and trading. Allowing issuers to keep
their ticker symbols when they change exchanges will lead to
fewer costly trading mistakes.
• Perpetual reservation of unused ticker symbols is a bad idea.
Unused tickers should be available to any legitimate issuer seeking to use them on a ﬁrst come, ﬁrst served basis.
Introduction: Who owns the alphabet?
In the beginning, there was the stock ticker. Each exchange used its
own symbology for the instruments it traded. A stock traded on mul-

( 05)&3 *%&/5*'*&3 3&(*453*&4



tiple exchanges could have multiple tickers. Or the same ticker could
mean diﬀerent stocks on diﬀerent exchanges. For example, AT&T
(then known as American Bell) ﬁrst traded on the Boston Exchange
under the ticker symbol T in 1888. When AT&T listed on the NYSE,
it used the ticker symbol ATT and did not use the single le er T on
the NYSE until 1931.
This is still the international practice today. For example, the
ticker symbol FUN on the NYSE represents Cedar Fair, L.P., a maker
of amusement parks. The symbol FUN on the TSX in Toronto is
Fun Technologies PLC. This creates a lot of fun for investors and researchers who deal with the stocks that are dually listed in the U.S.
and Canada.
To deal with this confusion in the United States, Standard and
Poor’s came up with a standard alphabet-only system of U.S. ticker
symbols which became the industry standard.
The NYSE, AMEX, and regional exchanges traditionally used one,
two, or three character ticker symbols to identify stocks. The NASDAQ has traditionally used four or ﬁve character ticker symbols.
When a ﬁrm switched its stock listing from the NASDAQ to the
AMEX or NYSE, it would have to change its ticker symbol to a shorter
ticker symbol. Likewise, when a stock moved from the NYSE or
AMEX to the NASDAQ, it had to adopt a longer four or ﬁve character ticker symbol. However, when stocks switched from the AMEX to
the NYSE they usually kept their shorter ticker symbol. Thus, there
is a long precedent of ﬁrms keeping their ticker symbols when they
switch exchanges.
Now NASDAQ wants to use shorter ticker symbols and its competitors don’t want to let it. NASDAQ and its allies have proposed
se ing up a plan under the NMS rules to divvy up stock symbols
among the exchanges. The NYSE and its allies have proposed a competing plan to keep the shorter ticker symbols all to themselves. This
brings up an interesting question: Who owns the alphabet, the exchanges or the issuers?
Issuers have the strongest claim to any particular ticker symbol.
The economic issues involved are very similar to those involved with
trademarks. I am not now, nor have I ever been, an a orney, so I will
not make a legal argument here. I will instead make an economic
argument as to how the rights to a particular ticker symbol should be
decided.
Trademark protection is quite broad and covers the use of such
a trademark in many other applications. The same economic considerations that led society to create trademark protection can also be
applied to the more limited case of who should have the right to a
particular le er combination for use as a ticker symbol.



$)"15&3  53"%&."3,

There are two issues here: First, should an issuer that moves its
listing from one exchange to another exchange have the right to take
its ticker symbol with it? Does the ticker symbol belong to the exchange or the ﬁrm? And second, should a group of exchanges, or
anyone else for that ma er, have an exclusive right to certain le er
combinations even when those combinations are not in use? Is a one, two-, or three- character ticker symbol such a unique signal of the
AMEX, NYSE, and regional exchanges that they should be able to preclude NASDAQ-listed ﬁrms from using them? The proposed NMS
plans give certain exchanges the right to reserve some symbols indefinitely even through they have no current plans to use them.
Companies often go to great eﬀorts to come up with ticker symbols that appeal to investors. Sometimes ticker symbols reﬂect the
name of the company (AAPL or IBM for example). Other ticker
symbols have other associations with the issuer. Dynamic Materials, which is engaged in explosive metal working, has ticker symbol
BOOM while Anheuser-Busch, the maker of Budweiser, uses ticker
symbol BUD. Southwest Airlines started its operations at Love Field
and thus uses the ticker LUV. The post- bankruptcy US Airways
chose LCC to signify that it is a Low Cost Carrier. Oftentimes these
symbols are seen as part of a ﬁrm’s identity.
Corporations sometimes include their ticker symbols in their advertising campaigns as a way to alert their customers that their stock
is publicly traded. When companies change their names, they often change their ticker symbols as well. Sometimes the ﬁrm’s identity and ticker symbol have become so intertwined that the company
changes its name to match its ticker. X was used for U.S. Steel long
before it changed its name to USX.
Over time, investors tend to associate a particular ticker symbol
far more with a particular company than with a particular exchange.
Thus, in terms of reducing investors’ search and transaction costs, it
makes sense to award the rights to a particular ticker symbol to the
issuer that has been using the ticker symbol.
It also makes economic sense to expand the pool of potential ticker
symbols for all issuers by giving all exchange-listed issuers full access
to all combinations of ticker symbols from one to ﬁve characters. Ford
Motor Company may well prefer the ticker FORD as it will cause less
confusion to investors than F. This will allow issuers to pick tickers
that be er match the issuer to the symbol, thus reducing communication costs and search costs.
Thus, the claim of any particular exchange or group of exchanges
to the entire class of shorter ticker symbols is quite weak. In general,
listed companies have expended far more resources in associating a
particular ticker symbol with their company than has anyone else. It
thus makes sense to allow issuers to keep their ticker symbols if they

( 05)&3 *%&/5*'*&3 3&(*453*&4



choose to switch their listing from one market to another. There is no
good reason why an Amex or NYSE-listed ﬁrm should not be able to
keep its ticker symbol if it moves to NASDAQ. Likewise, there is no
good reason why a NASDAQ-listed ﬁrm should not be able to keep
its longer ticker if wants to move to the AMEX or NYSE.
Shorter ticker symbols should go to the more actively traded stocks, if they
want them.
In any language, the most frequently used words are typically the
shortest ones. This reduces the “cost” of using the language. Similarly, the shortest ticker symbols should be used for the most frequently traded securities, as shorter ticker symbols require less typing and may be easier to remember. This reduces the time it takes investors to type in ticker symbols and reduces the mental bandwidth
needed to remember the tickers. Some of the most actively traded
securities are NASDAQ listed, so economic eﬃciency would dictate
that such actively-traded NASDAQ stocks could also be able to use
shorter ticker symbols if they want them.
Traditionally, the exchanges used shorter ticker symbols for the
larger and more actively traded stocks. T stands for ATT (“Telephone”) and F for Ford. Thus, shorter ticker symbols have a certain
cachet associated with larger issues. However, the shorter ticker symbols are no longer exclusively used by the most actively traded shares.
Barnes Group Inc., ticker symbol B, has a three-month average daily
volume of only 384,863 shares.
Shorter ticker symbols can also lead to investor confusion as well.
Automated news search engines that search for a stock symbol sometimes bring up numerous false hits when searching for shorter ticker
symbols. Longer ticker symbols that are not recognized words yield
fewer false hits. Googling the le ers MSFT yields 7.3 million hits,
most of which are relevant to Microsoft. Googling the le er A yields
7.3 billion hits, most of which have nothing to do with Agilent. Thus,
some issuers will wisely choose to avoid shorter ticker symbols.
Ticker symbol portability is a good because it will reduce investor
confusion.
Speaking as both an investor and researcher, I can a est that mutating ticker symbols can be a large source of confusion and costly investment mistakes. When a ticker symbol changes, data vendors do
not always catch the change. I have personally run across many instances in which data vendors have proﬀered up incorrect charts or
incorrect accounting information because of a missed symbol change.
Reducing the number of ticker symbol changes will be a plus for investors, and will reduce costs to the legions of unsung heroes in the
back oﬃces who keep track of these things.



$)"15&3  53"%&."3,

Ticker symbol portability will reduce the confusion to investors
and researchers that comes from changing ticker symbols. This is
similar to the rights to a particular telephone number. In the bad old
days, a phone company (either landline or mobile) would assign a
number to a customer. If a customer switched to another provider,
the customer had to give up the old number and get a new number
from the new provider. This was, to say the least, a nuisance. Now
the practice is that customers can keep their phone numbers when
they switch providers. This is in line with economic eﬃciency as it
reduces the overall costs to the economy when everyone has to keep
track of new phone numbers. It also enhances competition between
phone companies. In the same manner, companies should be able
to take their ticker symbols with them when they switch exchanges.
This ticker symbol portability will result in fewer costs for issuers and
investors.
As such, I don’t think that NASDAQ’s proposal for threecharacter portability goes far enough, and that such exchange ticker
symbol portability should extend to one- and two- (as well as three-,
four-, and ﬁve-) character tickers.
Exchanges should not be allowed to sit on unused symbols.
However, in order for trademarks to be recognized as intellectual
property (in which case others are precluded others from using them),
they generally need to be used. This makes economic sense because
parking unused trademarks reduces the potential beneﬁts to consumers and producers that would occur if someone else used the unused property. Thus, NASDAQ should not be allowed to park the
symbol FORD if Ford Motor Company wanted to use it on another exchange. The features in both proposed plans that allow the exchanges
to permanently reserve ticker symbols should not be approved.
Symbols should be allocated on a “ﬁrst-come, ﬁrst-served” basis.
If a ticker symbol is not in use, then it should be available to any legitimate issuer that wants to use it. Symbols should be available to
issuers on a “ﬁrst-come, ﬁrst served” basis with a “Use it or lose it”
feature.
An issuer wishing to use a symbol could request the symbol, and
then would have a given length of time in which to actually use the
symbol. Use of the symbol would include actually trading the security, or ﬁling a listing application with an exchange, or a registration
statement with the SEC in anticipation of trading on an exchange.
Some tickers should be oﬀ limits.
Although issuers should, in general, be able to choose any symbol
they want, there are legitimate reasons why some tickers should not

( 05)&3 *%&/5*'*&3 3&(*453*&4



be issued.
One exception to the “ﬁrst-come, ﬁrst-served” principle would be
for tickers that are so close to existing trademarks that allowing others
to grab them would sow confusion among investors. Thus, it should
not be permissible for someone other than Ford Motor Company to
grab the ticker FORD.
Words that many people ﬁnd oﬀensive should not be used as
ticker symbols. Thus, examples include ****, ****, ****, and <expletive
deleted.>
Symbols that are too close to an existing symbol, either in meaning
or on the keyboard, could also be precluded if common typos would
cause traders to make more “fat ﬁngers” mistakes. For example, it
would not be a good idea to use both “FORM” and “FROM” as ticker
symbols.
Abandoned tickers should be unavailable for a six-month waiting period to
prevent confusion.
When a company abandons a desirable ticker, it is often recycled
quickly. For example, when Chrysler was taken over by Daimler
to become DaimlerChrysler, its ticker symbol C was in use for Citigroup within a few weeks. Many investors keep track of portfolios
as lists of ticker symbols, and reassigned ticker symbols cause lots
of headaches. I have personally experienced situations in which data
vendors did not catch the switch, and supplied bad data to in the way
of bad price charts, or worse yet, bad accounting data.
When a ticker symbol is abandoned, there should be a six-month
waiting period before it can be reassigned. This will give investors
time to adapt to the switch.
The Plan needs a dispute resolution mechanism.
There will be inevitable disputes that arise over the rights to various
ticker symbols, and the Plan should come up with a method for resolving disputes. For example, one issuer may claim that it should
have the rights to a particular ticker symbol as it has already trademarked that word. Or there may be a dispute as to whether a particular claimant has actually used a ticker symbol to retain rights to
it. The dispute resolution mechanism of the plan should look at the
facts and circumstances in each particular case.

The /BUJPOBM .BSLFU 4ZTUFN 1MBO GPS UIF 4FMFDUJPO BOE 3FTFSWBUJPO PG 4F
DVSJUJFT 4ZNCPMT, a/k/a the ”Symbols Reservation System,” is a joint
agreement among ﬁfteen national exchanges. It is operated by the
Options Clearing Corporation. It allows for symbols of up to ﬁve

/PU UP CF DPOGVTFE XJUI UIF 0óDF PG
UIF $PNQUSPMMFS PG UIF $VSSFODZ



$)"15&3  53"%&."3,

characters. One-to-three character symbols are reserved for stocks
traded on a national exchange; four-and-ﬁve character symbols can
be used for any security or index. In general, symbols are portable
between exchanges:
If an [exchange] lists a security or product that previously
was listed on another [exchange], the New [exchange]
shall have the rights to that symbol unless, in its discretion, it consents to the symbol being retained by the Former [exchange].
Each exchange may have up to 40 perpetual reservations and 3,000
temporary reservations – the symbol must be either used or released
within two years. If an exchange stops using a symbol (i.e. because
a company has merged or been delisted), it can retain the symbol for
up to two years. As for reuse:
A symbol, nonetheless, may not be reused to identify a
new security (other than the security that has been trading under such symbol) within 90 calendar days from the
last day of its use to identify the old security, without the
consent of the party that released the symbol. A party may
not reuse (or consent to the reuse of) a symbol to identify a
new security unless the party reasonably determines that
such use would not cause investor confusion.



*4#/T
*4#/PSH '"2T (FOFSBM 2VFTUJPOT
"WBJMBCMF BU *4#/PSH XFCTJUF

What is an ISBN?
The International Standard Book Number (ISBN) is a 13-digit number that uniquely identiﬁes books and book-like products published
internationally.
What is the purpose of an ISBN?
The purpose of the ISBN is to establish and identify one title or edition of a title from one speciﬁc publisher and is unique to that edition,
allowing for more eﬃcient marketing of products by booksellers, libraries, universities, wholesalers and distributors.
What is the format of the ISBN?
Every ISBN consists of thirteen digits and whenever it is printed it
is preceded by the le ers ISBN. The thirteen-digit number is divided
into four parts of variable length, each part separated by a hyphen.

( 05)&3 *%&/5*'*&3 3&(*453*&4



• Group or country identiﬁer which identiﬁes a national or geographic grouping of publishers;
• Publisher identiﬁer which identiﬁes a particular publisher
within a group;
• Title identiﬁer which identiﬁes a particular title or edition of a
title;
• Check digit is the single digit at the end of the ISBN which validates the ISBN.
What is the format of the new ISBN-13?
Every ISBN will consist of thirteen digits in 2007. The thirteen digit
number is divided into ﬁve parts of variable length, each part separated by a hyphen.
• The current ISBN-13 will be preﬁxed by ”978”
• Group or country identiﬁer which identiﬁes a national or geographic grouping of publishers;
• Publisher identiﬁer which identiﬁes a particular publisher
within a group;
• Title identiﬁer which identiﬁes a particular title or edition of a
title;
• Check digit is the single digit at the end of the ISBN which validates the ISBN.
Who can assign ISBNs to a publisher?
There are over 160 ISBN Agencies worldwide, and each ISBN Agency
is appointed as the exclusive agent responsible for assigning ISBNs
to publishers residing in their country or geographic territory. The
United States ISBN Agency is the only source authorized to assign
ISBNs to publishers supplying an address in the United States, U.S.
Virgin Islands, Guam and Puerto Rico and its database establishes
the publisher of record associated with each preﬁx.
Once an ISBN publisher preﬁx and associated block of numbers
has been assigned to a publisher by the ISBN Agency, the publisher
can assign ISBNs to publications it holds publishing rights to. However, after the ISBN Agency assigns ISBNs to a publisher, that publisher cannot resell, re-assign, transfer, or split its list of ISBNs among
other publishers. These guidelines have long been established to ensure the veracity, accuracy and continued utility of the international
ISBN standard.
As deﬁned by the ISO Standard, the ISBN publisher preﬁx (or
”root” of the ISBN) identiﬁes a single publisher. If a second publisher
subsequently obtains an ISBN from the assigned publisher’s block of
ISBNs, there will be no change in the publisher of record for any ISBN



$)"15&3  53"%&."3,

in the block as originally assigned.
If you are a new publisher, you should apply for your own ISBN
publisher preﬁx and plan to identify and circulate your books properly in the industry supply chain. You may encounter oﬀers from
other sources to purchase single ISBNs at special oﬀer prices; you
should be wary of purchasing from these sources for the reasons
noted above. There are unauthorized re-sellers of ISBNs and this activity is a violation of the ISBN standard and of industry practice. A
publisher with one of these re-assigned ISBNs will not be correctly
identiﬁed as the publisher of record in Books In Print or any of the
industry databases such as Barnes and Noble or Amazon or those of
wholesalers such as Ingram. If you have questions, contact the US
ISBN Agency for further advice.



-JDFOTF 1MBUFT

8PPMFZ W .BZOBSE
 64  
Since 1969 New Hampshire has required that noncommercial vehicles bear license plates embossed with the state mo o, ”Live Free or
Die.”
Another New Hampshire statute makes it a misdemeanor ”knowingly to obscure the ﬁgures or le ers on any number plate.” The term
”le ers” in this section has been interpreted by the State’s highest
court to include the state mo o.
Appellees George Maynard and his wife Maxine are followers
of the Jehovah’s Witnesses faith. The Maynards consider the New
Hampshire State mo o to be repugnant to their moral, religious, and
political beliefs,2 and therefore assert it objectionable to disseminate
this message by displaying it on their automobiles. Pursuant to these
beliefs, the Maynards began early in 1974 to cover up the mo o on
their license plates.
We are thus faced with the question of whether the State may constitutionally require an individual to participate in the dissemination
of an ideological message by displaying it on his private property in
2

Mr. Maynard described his objection to the state mo o:
By religious training and belief, I believe my ”government” – Jehovah’s Kingdom – oﬀers everlasting life. It would be contrary to that
belief to give up my life for the state, even if it meant living in bondage.
Although I obey all laws of the State not in conﬂict with my conscience, this slogan is directly at odds with my deeply held religious
convictions.
I also disagree with the mo o on political grounds. I believe that
life is more precious than freedom.

( 05)&3 *%&/5*'*&3 3&(*453*&4



a manner and for the express purpose that it be observed and read by
the public. We hold that the State may not do so.
We begin with the proposition that the right of freedom of thought
protected by the First Amendment against state action includes both
the right to speak freely and the right to refrain from speaking at all.
The State points out that passenger vehicles, but not commercial,
trailer, or other vehicles are required to display the state mo o. Thus,
the argument proceeds, oﬃcers of the law are more easily able to determine whether passenger vehicles are carrying the proper plates.
However, the record here reveals that New Hampshire passenger
license plates normally consist of a speciﬁc conﬁguration of le ers
and numbers, which makes them readily distinguishable from other
types of plates, even without reference to the state mo o.13
.JUDIFMM W .BSZMBOE .PUPS 7FIJDMF "ENJOJTUSBUJPO
 "E  .E 
What does Petitioner, John T. Mitchell, have in common with “Seinfeld’s” Cosmo Kramer? Both received and displayed on their respective motor vehicles, for a period of time, vanity license plates bearing
words that had arguably scatological meanings.1 Mitchell did not
give up without a ﬁght when the Maryland Motor Vehicle Administration (MVA) recalled his vanity plates; hence, this litigation.
The MVA granted in 2009 John T. Mitchell’s application for vanity license plates bearing the word “MIERDA.” Two years later, the
MVA received a complaint about “MIERDA” on the plates displayed
on Mitchell’s vehicle. The MVA determined then that “mierda” translates into English as “shit” and rescinded the plates according to a
State regulation authorizing the denial or recall of vanity plates containing “profanities, epithets, or obscenities.”
B
Maryland requires the obtention and display of registration plates on
in-state registered motor vehicles. The plates must contain an individualized registration number, consisting of le ers, numerals, or both,
which is assigned typically by the MVA. For an additional annual fee
of $50, an applicant may select a special, personalized registration
number, subject to the MVA’s approval. Known as “vanity plates,”
these plates allow the display of “a message with at least 2 and up
13

New Hampshire passenger vehicle license plates generally consist of two letters followed by four numbers. No other license plate category displays this combination, and no other category bears the state mo o. However, of the approximately
325,000 passenger plates in New Hampshire, 9,999 do not follow the regular pattern, displaying numbers only, preceded by no le ers.
1
In “Seinfeld” (Episode 107 (27 April 1995)), Kramer was sent erroneously vanity plates bearing the words “ASSMAN,” which plates had been applied for by a
proctologist.



.E .PUPS 7FIJDMF "ENJO 1FSTPO
BMJ[FE 7BOJUZ -JDFOTF 1MBUFT .BSZ
MBOEHPW

to 7 characters,” unless the chosen message “has already been issued
or ... is objectionable.” Indeed, Maryland regulations empower the
MVA to deny or rescind vanity plates whose messages bear “profanities, epithets, or obscenities.”
The MVA oﬀers also two options for customizing a license plate’s
general theme, which may, but need not, be combined with a vanity message. First, “background scene plates,” or “commemorative
plates,” display images and text associated with issues the State
wishes to promote through both its speech and fee revenue. Commemorative plates are available presently to support the Chesapeake
Bay and agriculture. Second, Maryland allows the customization of
“specialty plates” for members of nonproﬁt organizations who pay a
fee to express their organizations’ messages via logos, emblems, the
organization’s name, or another combination of characters. § 13–619.
The MVA sells specialty plates for a diverse range of issues from medical and military interests to educational institution alumni associations, and hobbies.
I. U
S
A
P
“MIERDA”

8BMLFS  4 $U  

$)"15&3  53"%&."3,

F

C

’

,

F
,

.
In its most recent case elucidating the distinction between private
speech and government speech, the U.S. Supreme Court determined
that a Texas-issued specialty license plate displaying a Confederate
ﬂag constituted speech by the government, not speech by the Texas
Division of the Sons of Confederate Veterans, the organization that
sought the plate design. Walker v. Texas Div., Sons of Confederate Veterans, Inc.. A court’s identiﬁcation of speech as either that of the
government or of a private person or entity determines whether the
First Amendment applies at all: government statements (and government actions and programs that take the form of speech) do not
normally trigger the First Amendment rules designed to protect the
marketplace of ideas. The First Amendment protects, however, private speech on government property, with some limitations.
The Court used three factors to disambiguate government speech
from private speech. The Court considered ﬁrst whether the government used historically the mechanism of communication in question “to speak to the public.” Many States, including Texas, used specialty plate slogans for nearly a century “to urge action, to promote
tourism, and to tout local industries.” Second, the Court considered
to whom the audience of the communications would tend reasonably to a ribute the speech: a private speaker or the public owner
of the property on which the speech takes place. Because of their

( 05)&3 *%&/5*'*&3 3&(*453*&4



well-understood “governmental purposes of vehicle registration and
identiﬁcation,” the display of “TEXAS” on each plate, and the State’s
ownership of specialty plate designs, “Texas license plate designs are
often closely identiﬁed in the public mind with the State.” Finally,
the Court looked to whether the government exercises control over
the communication, for example, by retaining “ﬁnal approval authority.” Texas had “direct control” over specialty plate messages, including “the design, typeface, color, and alphanumeric pa ern for all license plates,” as well as “ﬁnal approval authority” over the content
of a specialty plate design. These considerations, taken together, persuaded the Court to ﬁnd the specialty plates at issue to be government
speech.
In the present case, a message on a vanity plate, such as
“MIERDA,” is private speech. Applying the Supreme Court’s ﬁrst
analytical factor, historical usage, although license plates in general
function historically as government IDs for vehicles, vanity plates
display additionally a personalized message with intrinsic meaning
(sometimes clear, sometimes abstruse) that is independent of mere
identiﬁcation and speciﬁc to the owner. The unique, personalized
messages communicated via vanity plates contrast with the generic,
depersonalized speech conveyed by a specialty plate: many Maryland vehicles display identical specialty plates; only the registration
numbers, which on a specialty plate have no intrinsic meaning and
carry no message, will vary. Additionally, private citizens, not the
State of Maryland, create and submit prospective vanity plate messages. So, historically, vehicle owners have used vanity plates to communicate their own personal messages and the State has not used vanity plates to communicate any message at all. Unlike the license plate
slogans that States use ‘to urge action, to promote tourism, and to tout
local industries, vanity plates are personal to the vehicle owner, and
are perceived as such.
Turning to the factor of audience perception, the personal nature
of a vanity plate message makes it unlikely that members of the
public, upon seeing the vanity plate, will think the message comes
from the State. Unlike the specialty plates at issue in Walker, vanity
plates bear unique, personalized, user-created messages that cannot
be a ributed reasonably to the government. The fact that this kind
of speech takes place on government property – a license plate – is
not transformative in this context of private speech into government
speech. Although perhaps the perception of a governmental imprimatur is what makes “MIERDA” arguably clever or humorous in the
ﬁrst place, this stems from the public perception of State permission
of private speech, not State endorsement or State expression. A fellow
motorist who understood the primary Spanish meaning or English
translation of “mierda” might think: “the MVA let you get away with



7BXUFS  /&E  *OE 

$)"15&3  53"%&."3,

that?,” or “you pulled a fast one on the MVA!” Even these sentiments
are rooted in an understanding that the vehicle owner, not the government, is the speaker, and that the speaker implicated the State in
a private message that, surprisingly, the government permi ed, but
certainly did not endorse.
Considering the third factor of the government speech analysis,
the MVA’s statutory and regulatory authority to deny or rescind a
vanity plate based on the content of its message, does not rise to the
level of such tight control that the personalized messages become government speech. Maryland does not exercise “direct control” over
the “alphanumeric pa ern” displayed on vanity plates in the same
or similar way that Texas controlled specialty plates. In Walker, the
State had sole control over the content of a specialty plate. With respect to vanity plates in Maryland, vehicle owners, not the State, create the proposed messages and apply for them. Although the MVA
retains discretion to deny a prospective vanity message, its authority
to recall vanity plates (but not specialty plates) issued erroneously
suggests that the MVA’s control over vanity plates does not rise to
the rigorous level required to transmogrify its regulatory approach
into government speech.
Contrarily, a recent ruling by the Indiana Supreme Court held that
vanity plates constitute government speech because “license plates
have long been used for government purposes” such as vehicle identiﬁcation, their messages are perceived to be communicated on behalf
of the State, and the State maintains direct control over the messages
they display. Comm’r of Indiana Bureau of Motor Vehicles v. Vawter
We reject the Vawter court’s reasoning because vanity plates represent
more than an extension by degree of the government speech found on
regular license plates and specialty plates. Vanity plates are, instead,
fundamentally diﬀerent in kind from the aforementioned plate formats. Maryland has not communicated historically to the public with
vanity messages. Observers of vanity plates understand reasonably
that the messages come from vehicle owners.
[Long discussion of public-forum doctrine.]
Maryland’s vanity plates constitute a nonpublic forum. The purpose of the statutory mandate for license plates on vehicles registered
in Maryland is identiﬁcation of vehicles on the road. Maryland began
oﬀering vanity plates in 1971. From the vanity plate program’s inception, Maryland has required applicants to pay a revenue-generating
fee to the State. The purpose of the program was, and still is, to raise
money. This purpose does not evidence a State intent to facilitate
the full and free expression of ideas, but rather to tap into the egocentricities of vehicle owners, to the State’s ﬁnancial beneﬁt. Admi edly,
Maryland did intend to open a public space for limited private expression via vanity plates, but only in the sense that it did not establish

( 05)&3 *%&/5*'*&3 3&(*453*&4



accidentally the procedures for vehicle owners to submit prospective
vanity messages and procure vanity plates. This does not mean, however, that the State intended vanity plates to serve as a public forum,
but rather, that they happen to aﬀord a limited space for speech as an
incentive to lure vehicle owners into paying for vanity plates, thereby
achieving the MVA’s purpose of raising revenue.
Maryland constrains the expressive potential of vanity plates in
accordance with the State’s purposes for license plates in general and
vanity plates in particular. The combination of characters on a plate,
whether a vanity plate or otherwise, must be unique to serve as a government ID. The State limits vanity messages to seven characters, presumably because that is suﬃcient to register a unique combination
of characters to each vehicle. Of course, pithy and clever individuals ﬁnd invariably a way to express themselves in such a constrained
space, but that does not bear on whether the State intended to open
a public forum.
II. T

S

’ U

R
“MIERDA”
R
V
N
.
The prohibition of “profanities, epithets, or obscenities” on vanity
plates relates reasonably to Maryland’s purposes of vehicle identiﬁcation and revenue generation, which involve the public display of
license plates. Because the State requires motorists to display license
plates on their vehicles, the public is exposed to the messages that
appear on vanity plates. For be er or worse, our society sets apart
particular words as out-of-bounds; their u erance or display can be
understood reasonably as indecent or oﬀensive, especially in the presence of minors. “Shit” is one of these words, and that is an English
translation, admi ed by Mitchell, of “mierda.” It is reasonable, therefore, for the State to protect knowledgeable observers of vanity plates
from the perception of such a term. Even though a witness to a vanity
plate message will discern easily the vehicle owner as the speaker, because the speech takes place on government property and only with
State permission, the message will be associated with the State. The
state has a legitimate interest in not communicating the message that
it approves of the public display of oﬀensive scatological terms on
state license plates, and it is reasonable, therefore, for Maryland to
prohibit “profanities, epithets, or obscenities,” content with which it
does not wish to associate.
Neither the MVA’s content-restricting regulation, nor its actions
in accordance with that regulation, constitute viewpoint discrimination. Viewpoint discrimination occurs when the government targets
particular views taken by speakers on a subject, for example, to discourage one viewpoint and advance another. Here, the Maryland
regulation targets only content—profanities, epithets, and obsceni-



$)"15&3  53"%&."3,

ties – not a speaker’s viewpoint about such terms or any viewpoint
expressed with such terms. Clearly, the regulation does not target
viewpoints in support of organic agriculture. If Maryland wished
to suppress pro-agriculture speech, it probably would not speak in
favor of agriculture via commemorative plates, and it would restrict
the use on vanity plates of terms such as “FARM,” “COMPOST,” and
“CROPS.” This is not the case. Moreover, Maryland did not “impute
an oﬀensive intent” on the part of Mitchell, as he claims. Mitchell’s
subjective intent is irrelevant because the regulation restricts outright
and objectively profanities, not speciﬁc viewpoints for or against profanity. The MVA rescinded Mitchell’s plates not because of Mitchell’s
real or presumed intent, but based on the content with which Maryland is not willing to be associated, and the content the State is not
willing to inﬂict upon the discerning public.
Substantial evidence supported the MVA’s determination.
Wikipedia research (received in evidence by the ALJ without objection) revealed “mierda” to be an expletive in Spanish slang that
translates in its primary sense into “shit,” an expletive in English.
Mitchell’s testimony corroborated that “mierda” means “shit,”
among other things, in English. Finally, the MVA maintained that
it received a complaint from an observer of the vanity plate at
issue about the inappropriateness of “MIERDA.” This evidence is
adequate in an administrative law context for a “reasonable mind”
to conclude, as did the MVA, that the State could rescind permissibly
Mitchell’s “MIERDA” vanity plates.
/FWBEB "ENJOJTUSBUJWF $PEF
/FW "ENJO $PEF f 
/PNFODMBUVSF VTFE

1.

2.

3.
5.
8IJDI QSPWJTJPOT PG /FWBEBhT WBOJUZ
QMBUF SVMFT BSF DPOTUJUVUJPOBM HJWFO 5BN
8PPMFZ BOE 8BMLFS

6.

The le er “O,” the le er “I” and the le er “Q” must not be
used alone but may be used with a combination of other le ers
and numbers if the combination does not create confusion between the le er “O” or “Q” and the number “0” or between the
le er “I” and the number “1.”
Only le ers, numbers and spaces may be used on personalized prestige license plates. Le ers, numbers and spaces may
be used in any combination not prohibited by this section or
NRS 482.3667.
A blank plate will not be issued.
No more than seven characters may be on any one personalized prestige license plate.
No combination of le ers, numbers or spaces is allowed if it:
(a)
Creates confusion with any combination on other license
plates.

( 05)&3 *%&/5*'*&3 3&(*453*&4



(b)

Expresses contempt, ridicule or superiority of: (1) Race;
(2) Ethnic heritage; (3) Religion; or (4) Gender.
(c) Contains any connotation that is sexual, vulgar, derogatory, profane or obscene.
(d) Contains a direct or indirect reference to a (1) Drug or
drug paraphernalia; or (2) Gang.
(e)
Makes a defamatory reference to a person or group.
7.
The person who ﬁrst applies for a particular le er or number or combination of le ers, numbers or spaces and pays the
prescribed fee for registration and for the personalized prestige
license plates has priority to receive plates with that particular
le er or number or combination of le ers, numbers or spaces
once the application has been accepted by the Department.
Any le er or number or combination of le ers, numbers or spaces
which is available for issuance may be reserved for a period of 30 days
after the date on which the applicant makes his or her reservation
with the Department. If license plates are to be manufactured in a
new format, the Director will extend the period of a reservation long
enough to allow an applicant to receive plates in the new format.



/FW "ENJO $PEF f 
3FTFSWBUJPOT

%PNBJO /BNFT
5SBEFNBSL .BOVBM PG &YBNJOJOH 1SPDFEVSF

A mark comprised of an Internet domain name is registrable as a
trademark or service mark only if it functions as an identiﬁer of the
source of goods or services. Portions of the uniform resource locator
(”URL”), including the beginning, (”h p://www.”) and the top-level
Internet domain name (”TLD”) (e.g., ”.com,” ”.org,” ”.edu,”) function to indicate an address on the World Wide Web, and, therefore,
generally serve no source-indicating function.
The TLD typically signiﬁes the type of entity using the domain
name. For example, the TLD ”.com” signiﬁes to the public that the
user of the domain name constitutes a commercial entity, ”.edu” signiﬁes an educational institution, ”.biz” signiﬁes a business, and ”.org”
signiﬁes a non-commercial organization. TLDs designated for types
of entities using the TLDs must be treated as non-source-indicating.
As the number of available TLDs is increased by the Internet Corporation for Assigned Names and Numbers (”ICANN”), or if the nature of
new TLDs changes, the examining a orney must consider any potential source-indicating function of the TLD and introduce evidence as
to the signiﬁcance of the TLD. Cf. In re theDot Commc’ns Network LLC

 N
%PNBJO /BNFT

UIF%PU  6412E  55"# 



$)"15&3  53"%&."3,

(ﬁnding ”.music conveys the commercial impression of a top-level
domain name similar to .com, .net, etc.,” and that consumers would
understand it to be a TLD in the ﬁeld of music based on the current
marketing environment which included evidence of a concerted effort to obtain TLD status for .music).
Because TLDs generally serve no source-indicating function, their
addition to an otherwise unregistrable mark typically cannot render
it registrable. [Examples held generic included MATTRESS.COM,
HOTELS.COM, LAWYERS.COM, PATENTS.COM, BLINDSANDDRAPERY.COM, OFFICE.NET, and BONDS.COM.]
Only in rare instances will the addition of a TLD indicator to a descriptive term operate to create a distinctive mark. There is no brightline, per se rule that the addition of a TLD to an otherwise descriptive
mark will never, under any circumstances, operate to create a registrable mark. If the TLD is capable of indicating a source, the addition
of the source-indicating TLD to an otherwise unregistrable mark may
render it registrable.
Example: The addition of the TLD ”.PETER” to CLOTHES
to form the mark CLOTHES.PETER would create a registrable mark.
"OUJDZCFSTRVBUUJOH $POTVNFS 1SPUFDUJPO "DU
-BOIBN "DU f  E
 64$ f  E
$ZCFSQJSBDZ QSFWFOUJPO

(1) (A) A person shall be liable in a civil action by the owner of a
mark, including a personal name which is protected as a
mark under this section, if, without regard to the goods or
services of the parties, that person—
(i) has a bad faith intent to proﬁt from that mark, including a personal name which is protected as a mark under this section; and
(ii) registers, traﬃcs in, or uses a domain name that—
(I) in the case of a mark that is distinctive at the time
of registration of the domain name, is identical or
confusingly similar to that mark;
(II) in the case of a famous mark that is famous at the
time of registration of the domain name, is identical or confusingly similar to or dilutive of that
mark; or
(III) is a trademark, word, or name protected by reason
of section 706 of title 18 [i.e. the Olympics name,
logo, and related indicia] or section 220506 of title
36 [i.e. the Red Cross sign].

( 05)&3 *%&/5*'*&3 3&(*453*&4



(B) (i) In determining whether a person has a bad faith intent described under subparagraph (A), a court may
consider factors such as, but not limited to –
(I) the trademark or other intellectual property rights
of the person, if any, in the domain name;
(II) the extent to which the domain name consists of
the legal name of the person or a name that is otherwise commonly used to identify that person;
(III) the person’s prior use, if any, of the domain name
in connection with the bona ﬁde oﬀering of any
goods or services;
(IV) the person’s bona ﬁde noncommercial or fair use
of the mark in a site accessible under the domain
name;
(V) the person’s intent to divert consumers from the
mark owner’s online location to a site accessible
under the domain name that could harm the goodwill represented by the mark, either for commercial gain or with the intent to tarnish or disparage
the mark, by creating a likelihood of confusion as
to the source, sponsorship, aﬃliation, or endorsement of the site;
(VI) the person’s oﬀer to transfer, sell, or otherwise assign the domain name to the mark owner or any
third party for ﬁnancial gain without having used,
or having an intent to use, the domain name in the
bona ﬁde oﬀering of any goods or services, or the
person’s prior conduct indicating a pa ern of such
conduct;
(VII) the person’s provision of material and misleading
false contact information when applying for the
registration of the domain name, the person’s intentional failure to maintain accurate contact information, or the person’s prior conduct indicating a
pa ern of such conduct;
(VIII) the person’s registration or acquisition of multiple
domain names which the person knows are identical or confusingly similar to marks of others that
are distinctive at the time of registration of such domain names, or dilutive of famous marks of others
that are famous at the time of registration of such
domain names, without regard to the goods or services of the parties; and

4FF FH 4QPSUZhT 'BSN --$ W 4QPSUT
NBOhT .BSLFU *OD  'E  E $JS
 EJTDVTTJOH "$1" BOE BQQMZJOH
GBDUPST 



$)"15&3  53"%&."3,

(IX) the extent to which the mark incorporated in the
person’s domain name registration is or is not distinctive and famous within the meaning of subsection (c).
(ii) Bad faith intent described under subparagraph (A)
shall not be found in any case in which the court determines that the person believed and had reasonable
grounds to believe that the use of the domain name
was a fair use or otherwise lawful.
(C) In any civil action involving the registration, traﬃcking, or
use of a domain name under this paragraph, a court may
order the forfeiture or cancellation of the domain name or
the transfer of the domain name to the owner of the mark.
(2) [Provides an in rem action against the domain name if personal
jurisdiction over a suitable defendant is not available.]
(3) The civil action established under paragraph (1) and the in rem
action established under paragraph (2), and any remedy available under either such action, shall be in addition to any other
civil action or remedy otherwise applicable.
6OJGPSN %PNBJO/BNF %JTQVUF 3FTPMVUJPO 1PMJDZ

6%31
5IJT MBOHVBHF JT SFRVJSFE UP CF JO
DMVEFE JO BMM DPOUSBDUT UP SFHJTUFS EP
NBJO OBNFT JO NPTU UPQMFWFM EPNBJOT
FH ǡ*(  :PV SFGFST UP UIF UIF QBSUZ
SFHJTUFSJOH B EPNBJOOBNF XF JT UIF
EPNBJOOBNF SFHJTUSBS FH (PPHMF
%PNBJOT PS /BNFDIFBQ 

4.

Mandatory Administrative Proceeding. –
a. Applicable Disputes. – You are required to submit to a
mandatory administrative proceeding in the event that a
third party (a ”complainant”) asserts that
(i) your domain name is identical or confusingly similar to a trademark or service mark in which the complainant has rights; and
(ii) you have no rights or legitimate interests in respect of
the domain name; and
(iii) your domain name has been registered and is being
used in bad faith.
b. Evidence of Registration and Use in Bad Faith. – For the purposes of Paragraph 4(a)(iii), the following circumstances,
in particular but without limitation, if found by the Panel
to be present, shall be evidence of the registration and use
of a domain name in bad faith:
(i) circumstances indicating that you have registered or
you have acquired the domain name primarily for the
purpose of selling, renting, or otherwise transferring
the domain name registration to the complainant who

( 05)&3 *%&/5*'*&3 3&(*453*&4



is the owner of the trademark or service mark or to
a competitor of that complainant, for valuable consideration in excess of your documented out-of-pocket
costs directly related to the domain name; or
(ii) you have registered the domain name in order to prevent the owner of the trademark or service mark from
reﬂecting the mark in a corresponding domain name,
provided that you have engaged in a pa ern of such
conduct; or
(iii) you have registered the domain name primarily for
the purpose of disrupting the business of a competitor; or
(iv) by using the domain name, you have intentionally attempted to a ract, for commercial gain, Internet users
to your web site or other on-line location, by creating
a likelihood of confusion with the complainant’s mark
as to the source, sponsorship, aﬃliation, or endorsement of your web site or location or of a product or
service on your web site or location.
c. How to Demonstrate Your Rights to and Legitimate Interests in
the Domain Name in Responding to a Complaint. – Any of the
following circumstances, in particular but without limitation, if found by the Panel to be proved based on its evaluation of all evidence presented, shall demonstrate your
rights or legitimate interests to the domain name for purposes of Paragraph 4(a)(ii):
(i) before any notice to you of the dispute, your use of, or
demonstrable preparations to use, the domain name
or a name corresponding to the domain name in connection with a bona ﬁde oﬀering of goods or services;
or
(ii) you (as an individual, business, or other organization)
have been commonly known by the domain name,
even if you have acquired no trademark or service
mark rights; or
(iii) you are making a legitimate noncommercial or fair use
of the domain name, without intent for commercial
gain to misleadingly divert consumers or to tarnish the
trademark or service mark at issue.
i. Remedies. – The remedies available to a complainant pursuant to any proceeding before an Administrative Panel
shall be limited to requiring the cancellation of your domain name or the transfer of your domain name registra-



$)"15&3  53"%&."3,
tion to the complainant.
k. Availability of Court Proceedings. – The mandatory administrative proceeding requirements set forth in Paragraph 4
shall not prevent either you or the complainant from submi ing the dispute to a court of competent jurisdiction for
independent resolution before such mandatory administrative proceeding is commenced or after such proceeding
is concluded. If an Administrative Panel decides that your
domain name registration should be canceled or transferred, we will wait ten (10) business days (as observed in
the location of our principal oﬃce) after we are informed
by the applicable Provider of the Administrative Panel’s
decision before implementing that decision. We will then
implement the decision unless we have received from you
during that ten (10) business day period oﬃcial documentation (such as a copy of a complaint, ﬁle-stamped by the
clerk of the court) that you have commenced a lawsuit
against the complainant in a jurisdiction to which the complainant has submi ed. (In general, that jurisdiction is either the location of our principal oﬃce or of your address
as shown in our Whois database.) If we receive such documentation within the ten (10) business day period, we will
not implement the Administrative Panel’s decision, and
we will take no further action, until we receive (i) evidence
satisfactory to us of a resolution between the parties; (ii)
evidence satisfactory to us that your lawsuit has been dismissed or withdrawn; or (iii) a copy of an order from such
court dismissing your lawsuit or ordering that you do not
have the right to continue to use your domain name.

6%31 3VMFT

1.

Deﬁnitions. –
Panel means an administrative panel appointed by a
Provider to decide a complaint concerning a domain-name
registration.
Provider means a dispute-resolution service provider
approved by ICANN. A list of such Providers appears at IUUQXXXJDBOOPSHFOEOESVESQBQQSPWFE
QSPWJEFSTIUN.
3. The Complaint. –
(a) Any person or entity may initiate an administrative proceeding by submi ing a complaint [in electronic form] in
accordance with the Policy and these Rules to any Provider
approved by ICANN.

( 05)&3 *%&/5*'*&3 3&(*453*&4
4.

5.

6.

7.

15.



Notiﬁcation of Complaint. –
(a) The Provider shall review the complaint for administrative compliance with the Policy and these Rules and, if
in compliance, shall forward the complaint, including any
annexes, electronically to the Respondent and shall send
Wri en Notice of the complaint to the Respondent within
three (3) calendar days following receipt of the fees to be
paid by the Complainant in accordance with Paragraph 19.
The Response. –
(a) Within twenty (20) days of the date of commencement of
the administrative proceeding the Respondent shall submit a response [in electronic form] to the Provider.
Appointment of the Panel and Timing of Decision. –
(a) Each Provider shall maintain and publish a publicly available list of panelists and their qualiﬁcations.
(b) If neither the Complainant nor the Respondent has elected
a three-member Panel, the Provider shall appoint, within
ﬁve (5) calendar days following receipt of the response by
the Provider, or the lapse of the time period for the submission thereof, a single Panelist from its list of panelists.
Impartiality and Independence. – A Panelist shall be impartial
and independent and shall have, before accepting appointment,
disclosed to the Provider any circumstances giving rise to justiﬁable doubt as to the Panelist’s impartiality or independence.
If, at any stage during the administrative proceeding, new circumstances arise that could give rise to justiﬁable doubt as to
the impartiality or independence of the Panelist, that Panelist
shall promptly disclose such circumstances to the Provider. In
such event, the Provider shall have the discretion to appoint a
substitute Panelist.
Panel Decisions
(a) A Panel shall decide a complaint on the basis of the statements and documents submi ed and in accordance with
the Policy, these Rules and any rules and principles of law
that it deems applicable.
(b) In the absence of exceptional circumstances, the Panel
shall forward its decision on the complaint to the Provider
within fourteen (14) days of its appointment.
1IJMJQ .PSSJT 64" *OD W $PNQVUFS 4FSWJDFT *OD
/P % 8*10 
2. The Domain Name and Registrar

8*10hT DVSSFOU GFF TDIFEVMF JT  
GPS  UP  EPNBJO OBNFT PS   GPS
B UISFFNFNCFS QBOFM



$)"15&3  53"%&."3,

The disputed domain name <marlborosucks.com> is registered with
GoDaddy.com, LLC (the “Registrar”).
4. Factual Background
The Complainant manufactures, markets and sells cigare es in the
United States, including cigare es branded under its MARLBORO
MARKS. Additionally, the Complainant has registered the domain
name <marlboro.com> which resolves to the Complainant’s website
which provides information regarding the Complainant, its products
and special oﬀers for age-veriﬁed smokers 21 years or older.
The Complainant recently learned of the existence of the disputed
domain name as a result of having conducted a search of the Internet
for domain names that, it believes, might infringe its rights in its mark
MARLBORO MARKS.
The disputed domain name does not resolve to any website. Upon
entering the name into a browser, the time period, within which a
connection to a web server must occur, subsequently simply times
out with, as the Complainant experienced, the browser generating
and displaying an error message stating: “This site can’t be reached”
(or similar, depending upon the type of browser used, e.g., Firefox or
Safari).
The Respondent contends that First Amendment considerations,
under the US Constitution, may trump the Complainant’s trademark
rights. Speciﬁcally, the Respondent cites to decisions of various US
Federal Courts (
#PTMFZ .FEJDBM *OTUJUVUF W ,SFNFS
 'E  UI $JS 
[other citations omi ed]) where in each case a domain name, which
included a third-party mark, resolved to a website, commonly called
a “gripe site”. The site, noncommercial in nature and established by
a disgruntled customer, provided content critical of the products or
services provided to that customer by the owner of the corresponding
mark. Because the site merely provided critical commentary, in each
instance the corresponding court did not view the use of the name as
cybersqua ing and upheld that use as a valid exercise of free speech
under the First Amendment.
The Respondent further states that he has not used the disputed
domain name commercially and, as a result, the Complainant is unable prove bad faith and accordingly the Complaint should be dismissed. He concludes by contending: “There is zero proof of cybersqua ing or commercial use of the domain marlborosucks.com and
this complaint should be thrown out immediately. ... I would like
this case resolved immediately so that I can proceed with my plans
for the domain”.

( 05)&3 *%&/5*'*&3 3&(*453*&4



6. Discussion and Findings
A. Identical or Confusingly Similar
The Panel ﬁnds that the disputed domain name is confusingly similar
to the Complainant’s mark MARLBORO MARKS.
The term “sucks” is a well-known pejorative descriptive word
most often, in the Internet community, signifying or otherwise associated with sharp criticism. The Panel takes judicial notice of the fact
that a domain name which contains the term “sucks” appended to a
mark (e.g., in the form of (mark + sucks).gTLD), typiﬁed by the disputed domain name here, generally serves as a signal to an Internet
viewer that a website accessed through such a name contains content
highly critical, often caustic, in some fashion towards an owner of the
mark and/or the goods or services which the owner provides.
Consequently, from a simple comparison of the name to the Complainant’s mark MARLBORO MARKS, no doubt exists that the disputed domain name is confusingly similar to the mark. The name
<marlborosucks.com> consists of the term MARLBORO followed by
the well-known term “sucks”. The name also contains the generic
Top-Level Domain (gTLD) “.com”. The addition of the gTLD is generally irrelevant in assessing confusing similarity or identity under
paragraph 4(a)(i) of the Policy and thus ignored.
It has become very well-established in UDRP precedent, including
numerous decisions previously rendered by this Panel, that a minor
variation to a mark is usually insuﬃcient in and of itself, when used in
forming a domain name, particularly a Second-Level Domain (SLD),
that results from modifying the mark, to confer requisite and suﬃcient distinctiveness to the resulting domain name to avoid a ﬁnding
of confusing similarity. Here, the Respondent’s incorporation of the
term “sucks” to form the SLD clearly constitutes such a minor variation and, as such, does not avoid a ﬁnding of confusing similarity.
[Extensive string cite omi ed.]
B. Rights or Legitimate Interests
Based on the evidence of record here, the Panel ﬁnds that no basis
exists which would appear to support a claim of rights or legitimate
interests by the Respondent to the disputed domain name under paragraph 4(c) of the Policy.
The Complainant has never authorized the Respondent to utilize
any of the Complainant’s MARLBORO MARKS Marks and does not
have any relationship, aﬃliation or connection whatsoever with the
Respondent.
Further, the Respondent never did and does not now use nor has
ever made any demonstrable preparations to use the disputed do-



$)"15&3  53"%&."3,

main name to resolve to an operational website through which it does
or will make bona ﬁde oﬀerings of any goods or services. Passively
holding a domain name, which infringes the trademark rights of another, for nearly an 8 year period does not qualify, on any basis, as a
bona ﬁde oﬀering of goods and services.
Moreover, the evidence of record clearly reﬂects that the Respondent is not commonly known by the disputed domain name or any
of the Complainant’s MARLBORO Marks.
C. Registered and Used in Bad Faith
The Panel ﬁnds that the Respondent’s actions, with respect to the disputed domain name, constitute bad faith registration and use.
The Panel believes the Respondent was well aware of the Complainant and its mark MARLBORO, and the substantial reputation,
goodwill and fame which that mark acquired and the exclusive rights
which the Complainant held in its MARLBORO Marks when the Respondent registered the disputed domain name. Nevertheless, the
Respondent held the name, without ever using it to resolve to an operational website, for a period now reaching nearly 8 years. Even
now, the Respondent merely states that it has “plans” to use the name
without deﬁning, with any degree of speciﬁcity whatsoever, what
those plans are, and when and how they will be implemented. Such
a vague assertion leads the Panel to believe that the Respondent has
no concrete plans at all to ever use the name to resolve to an operational website and, during the course of holding the name for nearly
8 years, never did.
The disputed domain name, being a “sucks”-based name, could,
under a proper set of circumstances, legitimately serve as an address
of a noncommercial, operational website, e.g., a so-called gripe site,
through which the Respondent posts content critical of the Complainant and/or its cigare e products oﬀered under its mark MARLBORO. However, none of those circumstances has apparently ever
existed here and certainly do not now exist. This is plainly evident
as one absolutely crucial threshold requirement is glaringly absent:
legitimate use. Apart from any illegitimate use, the Respondent has
simply never used and does not now use the domain name at all. It
merely passively holds the name and has done so for nearly 8 years.
Each of the federal cases which the Respondent cites for the proposition that free speech rights a ach to a sucks-based domain name
is not only clearly distinguishable from the present facts but is irrelevant to those facts simply because in each such case the name at
issue was actually used by a defendant as an address of an operational noncommercial website providing critical comment, an aspect
totally missing here. Speciﬁcally, in Bosley, a disgruntled customer
registered and used a domain name incorporating plaintiﬀ’s mark

( 05)&3 *%&/5*'*&3 3&(*453*&4



for a website detailing investigation against plaintiﬀ and other information “highly critical” of plaintiﬀ).
Thus, the Panel concludes that the Complainant has provided sufﬁcient proof of its allegations, with respect to the disputed domain
name, to establish a case under paragraph 4(a) of the Policy upon
which the relief it now seeks can be granted.
7. Decision
Accordingly, under paragraphs 4(i) of the Policy and 15 of the Rules,
the Panel grants the relief sought by the Complainant.
The disputed domain name, <marlborosucks.com>, is to be transferred to the Complainant.
Peter L. Michaelson Sole Panelist Date: June 15, 2017



0OMJOF "DDPVOUT
5XJUUFS 3VMFT

We reserve the right to reclaim usernames on behalf of businesses or
individuals that hold legal claim or trademark on those usernames.
Accounts using business names and/or logos to mislead others may
be permanently suspended.
You may not engage in username squa ing. Accounts that are inactive for more than six months may also be removed without further
notice. Some of the factors we take into consideration when determining what conduct is considered to be username squa ing are:
• the number of accounts created;
• creating accounts for the purpose of preventing others from using those account names;
• creating accounts for the purpose of selling those accounts; and
• using feeds of third-party content to update and maintain accounts under the names of those third parties.
Using another’s trademark in a manner that may mislead or confuse
others about your brand aﬃliation may be a violation of our trademark policy.
Referencing another’s trademark is not automatically a violation
of Twi er’s trademark policy. Examples include:
• Using a trademark in a way that is outside the scope of the trademark registration (e.g. territory, or goods and services identiﬁed in the registration).
• Nominative and other fair uses of trademarks are protected
uses under our trademark policy, so long as the account is

5IF 5XJUUFS 3VMFT

5SBEFNBSL QPMJDZ



$)"15&3  53"%&."3,
clearly distinguished from the trademark owner. This includes
use by resellers in certain regions and accounts engaging in parody, commentary, or news.

*NQFSTPOBUJPO QPMJDZ

Twi er accounts portraying another person in a confusing or deceptive manner may be permanently suspended under the Twi er impersonation policy.
An account will not be removed if:
• the user shares your name but has no other commonalities, or
• the proﬁle clearly states it is not aﬃliated with or connected to
any similarly-named individuals.
Accounts with similar usernames or that are similar in appearance
(e.g. the same avatar image) are not automatically in violation of the
impersonation policy. In order to be impersonation, the account must
also portray another person in a misleading or deceptive manner.
Users are allowed to create parody, newsfeed, commentary, and fan
er, provided that the accounts follow the require-

1BSPEZ DPNNFOUBSZ BOE GBO BD
accounts on Twi
DPVOU QPMJDZ
IUUQTTVQQPSUUXJUUFSDPNBSUJDMFTments below.

• Bio: The bio should indicate that the user is not aﬃliated with
the account subject by stating a word such as ”parody,” ”fake,”
”fan,” or ”commentary,” and be done so in a way that would be
understood by the intended audience.
• Account name: The name should not be the exact name of the
account subject without some other distinguishing word, such
as ”not,” ”fake,” or ”fan,” and be done so in a way that would
be understood by the intended audience.



4UBHF /BNFT

1SPGFTTJPOBM /BNF 1PMJDZ
"DUPST &RVJUZ BEPQUFE 
The Association shall not enroll an applicant under a name, nor shall
a member use a name which is the same as, or resembles (so closely as
to tend to be confused with), the name of an existing enrolled member, except that an applicant may enroll under and use such name
professionally upon proof of consent by the existing member, or a
ﬁnding by the National Council that under the circumstances there
is no likelihood of confusion, or that there are extenuating circumstances.
Administratively, the following procedures will be followed:
• If an applicant or member must change or alter his/her name
to distinguish it from an existing member, he/she may change

( 05)&3 *%&/5*'*&3 3&(*453*&4



the ﬁrst and/or last name completely or add a full middle name.
(Note: The use of a middle initial under these circumstances is
not acceptable.)
• If a member requests a Temporary Withdrawal/Suspended Payment inactive status, and if after (5) years he/she has not returned to active status with AEA, any claim to the sole use
and possession which he/she may have to any name or names
within the jurisdiction of Actors’ Equity Association is hereby
declared null and void.
• If a member loses or resigns membership for any reason, he/she
may lose the exclusive right to the professional name.
Please note:
• All contracts, billings, programs and insurance cards must
show your professional name as recorded with Actors’ Equity
Association.
• The use by a member of a name in violation of the above rules
shall be an oﬀense for which a member may be disciplined in
accordance with the pertinent Constitution Article.
%BWJE 'BHVOEFT 5BML %FSCZ UP .F *OUFMMFDUVBM 1SPQFSUZ /PSNT
(PWFSOJOH 3PMMFS %FSCZ 1TFVEPOZNT
 5FY - 3FW  
Nicknames are common in all sports, but contemporary women’s
roller derby has taken this to a new level by publicly identifying
skaters almost exclusively by means of facetious pseudonyms called
“derby names” or “skate names.” An ideal derby name typically has
three components: it sounds something like a real name (i.e., has
a plausible ﬁrst name–last name construction), it connects to derby
in some meaningful way (i.e., it suggests that the skater is ﬁerce,
fast, or tough), and it creates some sense of an overall persona. L.A.
Derby Dolls blocker Tara Armov furnishes an example of a derby “Aname.” “Tara” is a standard woman’s ﬁrst name, while “Armov” is
a plausible-sounding last name. The name also suggests that Tara is
tough enough that she’ll tear your arm oﬀ. And the vaguely Slavic
overtones of her moniker suggest an Eastern Bloc motif that Tara
plays up by using faux Cyrillic le ering on her helmet.
The practice of using pseudonyms has created a patchwork of
derby names that are simultaneously ﬁerce and funny. Derby names
may refer to great actresses (Grace Killy, Sophia LoRenegade), notso-great actresses (Gori Spelling), or miscreant heiresses (Paris Killton).48 Pseudonyms invoke ancient art (Venus de Maul’r) and pop
48

The celebrities who are name-checked by derby girls have not, to my knowledge, complained about the unauthorized plays on their names. Tori Spelling has



$)"15&3  53"%&."3,

culture (Killo Ki y) alike. Skaters name-check favorite bands (Joy
Collision) or musicians both popular (Beonslay) and niche (Stiv Skator49). Multiple monikers may reference the same public ﬁgure
(Kristi Yamagotcha, Kristi Imahootchie). Some names don’t refer to
people or things but are just amusing puns (Anne R. Kissed, Anna
Notherthing). A skate name may refer back to derby itself (Helen
Wheels, Axles of Evil). Names can emphasize a skater’s ﬁerceness
(Eva Destruction, Anita Kill) or downplay it (Sparkle Plenty). Some
derby sobri- quets could function easily as porn names (Tae Kwon
Ho), a few are outright gynecological (Vulvarine), and still others are
just gross (Emma Rhoids). Political events both happy (Paris Troika)
and tragic (Blanche Davidian) may be invoked. A few require a bit
of historical knowledge (Reyna Terror) or literary awareness (Penny
Dreadful, Madame Ovary) to decode. Derby names may pay homage
to the spirit of a place you love (Louise Ze Animal, Fleur de Lethal,
Dumaine A raction50). Almost all skate names are in English, but
some allude to phrases more familiar to foreign ears (Be e Noir, Fox
Sake). Names chosen at the early dawn of derby’s resurgence tended
to be more abstract and conceptual (Suzy Snakeeyes, Tawdry Tempest), while a few are simply inscrutable (Lux, V. Lee). My personal
favorite is Raven Seaward of the L.A. Derby Dolls, whose name was
inspired by the television show Arrested Development.
Derby pseudonyms are at least as important to the skaters who
adopt them as they are to the viewing public. First, nicknames serve
a simple, trademark-like function of facilitating derby girls’ notoriety
to the viewing public by diﬀerentiating skaters from one another. Obviously, standard government names can serve this function as well,
but derby names are often particularly good source identiﬁers because they are tied to aesthetic features that ﬁll out distinct personas.
And unlike real names (and standard trademarks), derby names also
serve an identity-concealing function in that they can separate a competitor’s derby persona from her real-life identity, obscuring the latter from derby fans and the world more generally. This is important
for skaters who have professional careers (law, medicine) in which
participating in derby as an extracurricular activity may be looked
down on.61 Relatedly, made-up names can also decrease the chances
that overzealous fans (or, more concerningly, stalkers) will be able to
identify and track down skaters.
Second, skate names facilitate skaters’ abilities to develop identities within the roller derby world. Many participants are drawn to
derby because it provides a welcome contrast to the everyday grind
actually reached out to Gori Spelling and seems enthusiastic about having a derby
doppelganger.
61
One skater who works as a lawyer explained that when she appears in court,
she doesn’t want the judge imagining her in skates and ﬁshnets.

( 05)&3 *%&/5*'*&3 3&(*453*&4



and provides a space that permits them to explore aspects of their
personalities that cannot ﬁnd expression in their daily lives.
Finally, derby names are inextricably bound up with the sense of
community that the sport provides for its participants. Once a skater
secures a name, it’s how other people in the derby world will refer
to her in all se ings – not only during bouts, but at practices, social
events, and online – so much so that even teammates may not know
one another’s real names. You know you’ve left workaday life behind
and entered the insular derby community (whether at a practice, a
team dinner, or a night out at a bar) when people stop calling you
“Jane Smith” and instead refer to you as “Sasha Haughtbich.”
Even though derby names are theoretically unlimited, skaters frequently choose names that turn out to be identical (or very similar to)
ones that other derby girls have thought of ﬁrst. Countless skaters
have likely thought of the outstanding name “Princess Slay-Ya,” for
example, but it was ﬁrst used by (and thus exclusively belongs to, for
reasons we shall shortly see) one of the Kansas City Roller Warriors.
One might suppose that because derby comprises a basically decent
community where people share common interests and make close
friends, there would be no objections if other skaters decided to use
names identical or very similar to preexisting ones.
Nope. However much derby may embody communal sharing
norms in many respects, name usage represents a glaring exception.
Derby girls react with anxiety and rancor to the discovery that others
have sought to skate under names similar to theirs. Name repetition,
and even similarity, triggers rage in skaters who feel they have superior rights in their derby aliases: “When you bite on someone’s style
you look like a douche and so uncool. Just imagine ﬁnding out at
2:30am in a bar when you are not completely sober that the person
you are talking to has an almost identical name as yours. SUPER ANNOYING.”
Derby girls care about maintaining the uniqueness of their aliases
for three primary reasons. First, names in derby function as trademarks do in the commercial world: they ensure that skaters will not
be confused with one another and that the viewing public can tell
skaters apart. This is particularly true in the context of actual bouts,
when announcers rely on derby names to relay action to spectators
over a public-address system. As competition becomes increasingly
interleague, the chances that two identically named skaters in leagues
thousands of miles apart could skate against one another no longer
seem so slim.
Second, and probably more importantly, though, skaters care
about the uniqueness of their names despite their lack of discernible
market value because skate names are a repository for the identities
that skaters work so hard to create in a subculture that is profoundly



$)"15&3  53"%&."3,

important to them. Using a skater’s preexisting name – or even using a name very similar to a skater’s preexisting name – eﬀects a dignitary harm on several levels. First, it may detract from the hardearned social capital that a skater has built up within the derby world,
even where the senior skater’s fame is suﬃciently strong that no one
is likely to confuse the junior skater with her. Second, overlapping
name use violates one of the central tenets of the derby world, the
“don’t be a douchebag rule,” so that not honoring the uniqueness of
a preexisting skate name communicates disrespect in the same way
as an intentional, if costless, trespass to land. Finally, names are typically a product of careful thought and eﬀort, so that they express
not just the holder’s identity, but also her cleverness. Having multiple skaters use the same sobriquet dilutes that sense of ingenuity by
making it seem commonplace.
Third, the gravity with which name infringement is treated in
the derby world may seem puzzling because derby nicknames are
theoretically inﬁnite, so that overlap need only spur skaters to pick
a new one from an inexhaustible commons. Many skaters contest
whether derby names actually do comprise an inexhaustible commons. Newer rollergirls in particular often complain that with existing names numbering in the ﬁve ﬁgures, it’s often necessary to think
of many possible nicknames before ﬁnding one that is unclaimed, so
that newer skaters often have to se le for a sixth-choice skate name.
Not all names are created equal. Even if there is an inﬁnitude of possible names, only some of those names will suit a skater’s personality
and style, so that a world in which skate names must be unique may
well cause a newer skater to experience a much lower chance of being
able to claim a name that truly suits her.
The roller derby world has eschewed trademark and other IP law
almost completely as a means of protecting skate names, turning instead to its own skater-created and -operated system of name regulation and registration.
As demand for names increased, and casual enforcement increasingly failed, derby name regulation godmother and former Women’s
Flat Track Derby Association president Hydra stepped in to create
the ur-version of what has since become known as the Master Roster.
The Master Roster began as a humble Excel spreadsheet that noted
the same basic data about names that it still does today: a skater’s
derby name, the date that the name was entered on the Master Roster,
and the skater’s team aﬃliation. In early 2006, there were 2,585 registered names on the Master Roster, and the increasing pace of submission required the Roster’s administrators to release an updated version of the spreadsheet every week. Soon after, the administrators released an online version of the Master Roster with a search algorithm
that enabled skaters to evaluate whether their proposed name was

( 05)&3 *%&/5*'*&3 3&(*453*&4



similar to a preexisting one and even how close the proximity was.
This new functionality and increased accessibility enhanced the eﬃciency of name registration signiﬁcantly, and by late 2007, the number of registered names had already exceeded 10,000. This version of
the Master Roster remains publicly available online.
Three core principles govern derby name regulation. First is a
uniqueness requirement: only one skater can skate under a given
name. The second instantiates the idea of priority: where two names
are identical or excessively similar, the skater with the earlier claim
to the name has the right to use it. The third creates elemental standards for resolving overlapping name conﬂicts: where two names
are reasonably similar, the second skater must ask the ﬁrst skater for
permission to use the name. This permission must be in writing and
submi ed to the Master Roster’s administrators in order to authenticate it. Names that are very similar to preexisting names but that
have been approved via wri en permission by the senior skater are
listed on the Master Roster with the note “(cleared).”
The Master Roster’s name search feature allows users to determine the degrees of similarity between a proposed name and existing
names, and this result strongly determines the likelihood that a name
will be accepted or rejected. The derby name checker returns one of
ﬁve results, alerting users that a proposed moniker’s degree of similarity to preexisting ones is either “very high,” “high,” “medium,”
“low,” or “very low.” Names of very high similarity are “almost guaranteed to be rejected,” while names of very low similarity are likely
to be accepted. For example, inpu ing the name “Nurse Wretched”
into the name checker returns the result that the name is identical
to a preexisting name (“Nurse Wretched”), of high similarity to another preexisting name (“Nurse Ratchet”), and of low similarity to
yet another one (“Wretched”). This name would almost certainly be
rejected by the Master Roster’s administrators. These results are advisory rather than dispositive, though: the administrators retain discretion over the acceptance and rejection of all proposed derby names,
which is particularly salient in cases where a name has a nontrivial
degree of similarity to a preexisting one.
The Master Roster’s substantive rules are supported by a number
of formal registration procedures. For instance, skaters are advised
not to submit a name until they have been participating in derby for
at least a couple of months in order to avoid wastefully registering
a name to beginning skaters who end up dropping out or failing to
make a team. The submission of names to the Master Roster is initially organized by a designated skater within each league, a “name
wrangler,” who aggregates the names of qualifying new skaters, vets
them for validity, and submits them in batches to the Master Roster administrators. Priority in cases of identical submissions is deter-



$)"15&3  53"%&."3,

mined by the date stamp on the e-mail received by the Master Roster’s administrators. In other words, registration is a ma er of ﬁling
priority, not actual use, so that if two skaters simultaneously seek
to register the same name, the Master Roster’s administrators will
register the ﬁrst submission they receive, regardless of which skater
adopted the name ﬁrst.
The process of adding names to the registry raises a correlative
problem: what to do with names of skaters who have quit or retired? This problem looms more and more as the number of derby
girls grows ever larger and names grow ever scarcer. Skaters (and
name wranglers) are encouraged to notify the Master Roster’s administrators when they are no longer using their names, and leagues often submit lists of names to the Master Roster that are to be deleted.
Name removal does not happen as often as it should, and certainly
not as often as name addition happens, for several reasons. First, incentives to retire one’s own name are weak. There are no ways to
sanction skaters who have left derby without doing the courtesy of
notifying the Master Roster that their names are now available. Second, skaters often change their minds about retirement, so any derby
girl who has even a sliver of interest in returning to the sport will
be disinclined to give up her name. And third, even when disused
names are purged from the Master Roster, skaters may not want a
“used” name because using it may seem derivative rather than original and because it may have unwanted associations with its prior
user. As a result of all this, turnover in names tends to be slow, and
the Master Roster contains many names of skaters who have become
inactive, despite best eﬀorts by name wranglers and list administrators.
Assuming that there is agreement that two names are in conﬂict
(i.e., where they are either identical or substantially similar), an additional issue remains: How are a skater’s superior name rights enforced? The Master Roster administrators can decline to register a
name, but as an informal organization, they lack any coercive force,
so a skater who consciously uses an overlapping name cannot be
ﬁned or thrown in jail. And yet despite the total absence of formal coercive sanctions, the incidence of repetitive name use is small, thanks
to informal enforcement norms. This raises two related puzzles: How
do skaters enforce rules governing derby name uniqueness, and why
is the level of compliance so high?
The answer to the how question is straightforward. The primary
means of enforcement is simply personal contact and interaction that
relies on skaters’ strong incentives to maintain the uniqueness of their
own names. These exchanges usually take the form of an e-mail exchange between the skater who wants to use a name and the one who
has registered a similar one. Skaters exhibit a high degree of defer-

( 05)&3 *%&/5*'*&3 3&(*453*&4



ence to the ﬁrst-to-register rule. The dog that didn’t bark in this context is the number of times that skaters use the Master Roster to determine that their proposed name is too similar to a preexisting one
and defer to the system by simply seeking another name. While it’s
impossible to measure absence of evidence, the number of times the
Master Roster (while far from perfectly eﬀective) successfully fends
oﬀ name conﬂicts is almost certainly far greater than the number of
name conﬂicts it fails to deter.
the informal sanctions that skat- ers inﬂict on one another for
violating name-uniqueness norms eﬀectuate compliance to a large
extent. Skaters unanimously agree that choosing a name that has
clearly been adopted by another skater—even a skater in another
league—without permission would be egregiously socially unacceptable within the derby community and lead to ostracism. And since
being part of a community is central to the derby experience, the
kind of shaming that ﬂouting name-priority norms would engender
would undermine entirely the advantages of being part of derby in
the ﬁrst place.
If these sanctions do not work, there is always the oldest form
of self-help: violence. Skaters have (perhaps facetiously) invoked
threats of physical harm against those who fail to respect the derby
world’s rules and norms of name usage. As one rollergirl put it, “sure
there’s no laws in place – you don’t even have to register your derby
name – it’s COURTESY. Ref might not see you smash me in the face—
but I know, and trust me baby, I’m comin for ya.” Added another, “I
totally agree with the not stealing/copying of names . . . . Someone
once said imitation was the best form of ﬂa ery. . . . So ﬂa er me
and then let me kick your a$$.” These threats are just talk, after all,
and should be taken with a grain of salt. There is no evidence (that
I’ve seen, anyway) of a derby girl beating up someone who used her
name without permission. But in a sport where skaters are skilled
at using full-body blocks at high speeds in the course of competition,
the idea of using violence to lay down the law against those who ﬂout
shared norms about name usage certainly does not seem completely
implausible.
Instances of formal regulation represent a empts to protect derby
girls’ names and identities from infringement by actors external to the
derby world. Ivanna S. Pankin registered her name as a trademark
largely because she wanted to make sure that competitors outside
the derby world could not free ride on her business goodwill. Babe
Ruthless’s concern about unauthorized use of her moniker was directed at a ﬁlm production company, not at another roller derby girl.
In these and other instances, the Master Roster did suﬃcient work to
assure the skaters that no one else would compete under their derby
names. It remains necessary to invoke formal law only outside con-



$)"15&3  53"%&."3,

texts that, and against individuals who, are not governed by roller
derby’s name-exclusivity norms.


"EWFSUJTJOH
False advertising law is not, strictly speaking, intellectual property
law, but it is a close relative. At the very lest, we need to say a bit about
adveritisng law to complete our survey of trademark law. Competitor suits for false advertising have a lot in common with competitor
suits for trademark infringement and unfair competition, and trademark law incorporates several devices to discourage misleading uses
of trademarks. But a slightly deeper dive – exploring advertising law
as a body of law devoted to controlling information – casts new light
on other areas of intellectual property as well.
Three issues are pervasive in advertising law: falsity, materiality and commerciality. Falsity is important because true statements
about one’s products (or others) generally enjoy robust First Amendment protections. Not every false statement is actionable; only those
that is material to consumers’ purchasing decisions. And advertising
law only generally applies to statements ”in commercial advertising
or promotion,” to quote the Lanham Act. Falsity, materiality, and
commerciality all raise conceptual questions about the control information that go well beyond advertising law. So we start with the tort
law of competitor suits for false advertising, then discuss its close tort
and tort-like substitutes, and then look more broadly at other sources
of advertising law.
The central concern of false advertising law is to prevent the dissemination of false commercial information. Note that this task necessarily requires courts to distinguish true statements from false ones.
At least ﬁve diﬀerent conceptions of truth bu heads in the caselaw:
• Scientiﬁc truth exists in the world and can be determined
through objective investigation.
• Linguistic truth is conventional; the true meaning of a term is
the meaning a reasonable listener (e.g., a reasonable consumer)
would regard it as having.
• Legal truth is a ma er of authority; courts must defer to what



$)"15&3  "%7&35*4*/(

legislatures and agencies assert.
• Trademark truth is determined by priority of appropriation; the
owner of a mark is entitled to say deﬁnitively what it means.
• In a pluralistic society commi ed to free speech, there is no absolute truth; everyone is entitled to express their own opinions.
As you read the cases, always ask which conception or conceptions
the courts are appealing to.

" 'BMTF "EWFSUJTJOH
5IF MFBEJOH BEWFSUJTJOH USFBUJTFT BSF
%BWJE ) #FSOTUFJO  #SVDF 1 ,FMMFS
5IF -BX PG "EWFSUJTJOH .BSLFUJOH BOE
1SPNPUJPOT -BX +PVSOBM 1SFTT BOE
+BNFT "TUSBDIBO 5IF -BX PG "EWFSUJT
JOH .BUUIFX #FOEFS PO -FYJT DVSSFOU
UISPVHI   4FF BMTP UIF DBTFCPPL
3FCFDDB 5VTIOFU  &SJD (PMENBO "E
WFSUJTJOH  .BSLFUJOH -BX $BTFT BOE
.BUFSJBMT TFMGQVCMJTIFE BWBJMBCMF JO B
WBSJFUZ PG DPOWFOJFOU BOE JOFYQFOTJWF
GPSNBUT

As with trademark and unfair competition, state and federal law provide overlapping – and often redundant – protections against false
advertising. We will focus on our old federal friend, section 43(a),
except that now our a ention turns to a diﬀerent subparagraph.
-BOIBN "DU
(a)

 64$ f  <-BOIBN "DU f >
'BMTF EFTJHOBUJPOT PG PSJHJO GBMTF EF
TDSJQUJPOT BOE EJMVUJPO GPSCJEEFO

4FF 3FCFDDB 5VTIOFU 3VOOJOH UIF
(BNVU GSPN " UP # 'FEFSBM 5SBEFNBSL
BOE 'BMTF "EWFSUJTJOH -BX  6 1B -
3FW   

Civil action. –
(1) Any person who, on or in connection with any goods or
services, or any container for goods, uses in commerce any
word, term, name, symbol, or device, or any combination
thereof, or any false designation of origin, false or misleading description of fact, or false or misleading representation of fact, which— …
(B) in commercial advertising or promotion, misrepresents the nature, characteristics, qualities, or geographic origin of his or her or another person’s goods,
services, or commercial activities,
shall be liable in a civil action by any person who believes
that he or she is or is likely to be damaged by such act.

In a sense, false advertising law shares the tort structure of trademark
law, but without the requirement that the plaintiﬀ own a trademark.
The false advertising tort lacks anything corresponding to procedural
rules, and subject ma er and ”similarity” are so interwoven that it
makes sense to treat them together.



0XOFSTIJQ $PNQFUJUPS 4UBOEJOH

One gains tort protection against competitors’ false advertising competitors simply by having competitors – by engaging in a commercial
activity that has customers capable of being diverted by lies. This requirement of competitor standing functions as a kind of ownership

" '"-4& "%7&35*4*/(



rule. Modern standing law under § 43(a) is considerably more liberal
than its common-law precursors.
"NFSJDBO 8BTICPBSE $P W 4BHJOBX .GH $P
 '  UI $JS 
[The plaintiﬀ sold aluminum washboards marked ”aluminum.” It alleged that it had ”contracted for and purchased … the entire output
of sheet aluminum suitable for forming the rubbing sheets of washboards.” The defendant sold zinc washboards, falsely marked ”aluminum.”]
We do not ﬁnd it anywhere averred that the defendant, by means
of its imitation of complainant’s trade-mark, is palming oﬀ its goods
on the public as and for the goods of complainant. The bill is not predicated upon that theory. It undertakes to make a case, not because the
defendant is selling its goods as and for the goods of complainant, but
because the defendant is deceiving the public by selling to it a board
not made of aluminum, although false branded as such.
It is doubtless morally wrong and improper to impose upon the
public by the sale of spurious goods, but this does not give rise to a
private right of action unless the property rights of the plaintiﬀ are
thereby invaded. There are many wrongs which can only be righted
through public prosecution, and for which the legislature, and not
the courts, must provide a remedy.
Take the metal which is the subject-ma er of the controversy in
this case. Many articles are now being put upon the market under the
name of aluminum, because of the a ractive qualities of that metal,
which are not made of pure aluminum, yet they answer the purpose
for which they are made and are useful. Can it be that the courts have
the power to suppress such trade at the instance of others starting in
the same business who use only pure aluminum?
Nor do we ﬁnd anything in the allegations of the bill as to complainant’s monopoly in the use of the metal aluminum for washboard
purposes which would extend its rights. We are not referred to any
case, nor can we think of any reason why one who has obtained a
monopoly in the material of which his goods are made should have
any broader rights in protecting his trade-name than another who is
engaged in competition in the same line of business.
&MZ/PSSJT 4BGF $P W .PTMFS 4BGF $P
 'E  E $JS 
[The plaintiﬀ held a patent [No. 827,351] for a safe with an ”explosion chamber” – a design ”to prevent burglarious entrances to safes,
vaults, and the like through the doors by the use of explosives.” Its
safes had a metal band around the door to cover the explosion cham-

5BGU +
8IZ EJEOhU UIF QMBJOUJò TVF GPS USBEF
NBSL JOGSJOHFNFOU



-FBSOFE )BOE +

)PMNFT +

$)"15&3  "%7&35*4*/(

ber. The defendant sold safes with a metal band around the door, but
no explosion chamber beneath.]
There is no part of the law which is more plastic than unfair competition, and what was not reckoned an actionable wrong 25 years
ago may have become such today. While a competitor may, generally
speaking, take away all the customers of another that he can, there
are means which he must not use. One of these is deceit. We conceive that in the end the questions which arise are always two: Has
the plaintiﬀ in fact lost customers? And has he lost them by means
which the law forbids? The false use of the plaintiﬀ’s name is only an
instance in which each element is clearly shown.
The reason, as we think, why such deceits have not been regarded
as actionable by a competitor, depends only upon his inability to
show any injury for which there is a known remedy. In an open
market it is generally impossible to prove that a customer, whom the
defendant has secured by falsely describing his goods, would have
bought of the plaintiﬀ, if the defendant had been truthful. Without
that, the plaintiﬀ, though aggrieved in company with other honest
traders, cannot show any ascertainable loss. The law does not allow
him to sue as a vicarious avenger of the defendant’s customers.
But, if it be true that the plaintiﬀ has a monopoly of the kind of
wares concerned, and if to secure a customer the defendant must represent his own as of that kind, it is a fair inference that the customer
wants those and those only. Had he not supposed that the defendant
could supply him, presumably he would have gone to the plaintiﬀ,
who alone could. If a tradesman falsely foists on a customer a substitute for what the plaintiﬀ alone can supply, it can scarcely be that the
plaintiﬀ is without remedy, if he can show that the customer would
certainly have come to him, had the truth been told.
.PTMFS 4BGF $P W &MZ/PSSJT 4BGF $P
 64  
It is consistent with every allegation in the bill and the defendant in
argument asserted it to be a fact, that there are other safes with explosion chambers beside that for which the plaintiﬀ has a patent. There
is nothing to show that customers had they known the facts would
have gone to the plaintiﬀ rather than to other competitors in the market, or to lay a foundation for the claim for a loss of sales. The bill
is so framed as to seem to invite the decision that was obtained from
the Circuit Court of Appeals, but when scrutinized is seen to have so
limited its statements as to exclude the right to complain.
-FYNBSL *OUFSOBUJPOBM *OD W 4UBUJD $POUSPM $PNQPOFOUT *OD
 4 $U  

" '"-4& "%7&35*4*/(



This case requires us to decide whether respondent, Static Control
Components, Inc., may sue petitioner, Lexmark International, Inc.,
for false advertising under the Lanham Act.
I. B
Lexmark manufactures and sells laser printers. It also sells toner
cartridges for those printers (toner being the powdery ink that laser
printers use to create images on paper). Lexmark designs its printers
to work only with its own style of cartridges, and it therefore dominates the market for cartridges compatible with its printers. That market, however, is not devoid of competitors. Other businesses, called
“remanufacturers,” acquire used Lexmark toner cartridges, refurbish
them, and sell them in competition with new and refurbished cartridges sold by Lexmark.
Lexmark would prefer that its customers return their empty cartridges to it for refurbishment and resale, rather than sell those cartridges to a remanufacturer. So Lexmark introduced what it called a
“Prebate” program, which enabled customers to purchase new toner
cartridges at a 20-percent discount if they would agree to return the
cartridge to Lexmark once it was empty. To enforce the Prebate terms,
Lexmark included a microchip in each Prebate cartridge that would
disable the cartridge after it ran out of toner; for the cartridge to be
used again, the microchip would have to be replaced by Lexmark.
Static Control is not itself a manufacturer or remanufacturer of
toner cartridges. It is, rather, the market leader in making and selling the components necessary to remanufacture Lexmark cartridges.
In addition to supplying remanufacturers with toner and various
replacement parts, Static Control developed a microchip that could
mimic the microchip in Lexmark’s Prebate cartridges. By purchasing
Static Control’s microchips and using them to replace the Lexmark
microchip, remanufacturers were able to refurbish and resell used
Prebate cartridges.
As relevant to its Lanham Act claim, Static Control alleged two
types of false or misleading conduct by Lexmark. First, it alleged
that through its Prebate program Lexmark “purposefully misleads
end-users” to believe that they are legally bound by the Prebate terms
and are thus required to return the Prebate-labeled cartridge to Lexmark after a single use. Second, it alleged that upon introducing the
Prebate program, Lexmark “sent le ers to most of the companies in
the toner cartridge remanufacturing business” falsely advising those
companies that it was illegal to sell refurbished Prebate cartridges
and, in particular, that it was illegal to use Static Control’s products
to refurbish those cartridges.
III. S

C

’ R

T S

U

§ ₁₁₂₅₍ ₎



$)"15&3  "%7&35*4*/(

Thus, this case presents a straightforward question of statutory interpretation: Does the cause of action in § 1125(a) extend to plaintiﬀs
like Static Control? The statute authorizes suit by “any person who
believes that he or she is likely to be damaged” by a defendant’s false
advertising.
A. Zone of Interests
First, we presume that a statutory cause of action extends only to
plaintiﬀs whose interests fall within the zone of interests protected
by the law invoked.
We thus hold that to come within the zone of interests in a suit
for false advertising under § 1125(a), a plaintiﬀ must allege an injury
to a commercial interest in reputation or sales. A consumer who is
hoodwinked into purchasing a disappointing product may well have
an injury-in-fact cognizable under Article III, but he cannot invoke
the protection of the Lanham Act – a conclusion reached by every
Circuit to consider the question. Even a business misled by a supplier
into purchasing an inferior product is, like consumers generally, not
under the Act’s aegis.
B. Proximate Cause
Second, we generally presume that a statutory cause of action is limited to plaintiﬀs whose injuries are proximately caused by violations
of the statute.
Put diﬀerently, the proximate-cause requirement generally bars
suits for alleged harm that is “too remote” from the defendant’s unlawful conduct. That is ordinarily the case if the harm is purely
derivative of misfortunes visited upon a third person by the defendant’s acts. In a sense, of course, all commercial injuries from false
advertising are derivative of those suﬀered by consumers who are deceived by the advertising; but since the Lanham Act authorizes suit
only for commercial injuries, the intervening step of consumer deception is not fatal to the showing of proximate causation required by the
statute.
We thus hold that a plaintiﬀ suing under § 1125(a) ordinarily must
show economic or reputational injury ﬂowing directly from the deception wrought by the defendant’s advertising; and that that occurs
when deception of consumers causes them to withhold trade from
the plaintiﬀ. That showing is generally not made when the deception produces injuries to a fellow commercial actor that in turn aﬀect
the plaintiﬀ. For example, while a competitor who is forced out of
business by a defendant’s false advertising generally will be able to
sue for its losses, the same is not true of the competitor’s landlord, its
electric company, and other commercial parties who suﬀer merely as
a result of the competitor’s inability to meet its ﬁnancial obligations.

" '"-4& "%7&35*4*/(



IV. A
Applying those principles to Static Control’s false-advertising claim,
we conclude that Static Control comes within the class of plaintiﬀs
whom Congress authorized to sue under § 1125(a).
To begin, Static Control’s alleged injuries – lost sales and damage
to its business reputation – are injuries to precisely the sorts of commercial interests the Act protects. Static Control is suing not as a deceived consumer, but as a “perso[n] engaged in” “commerce within
the control of Congress” whose position in the marketplace has been
damaged by Lexmark’s false advertising. § 1127. There is no doubt
that it is within the zone of interests protected by the statute.
Static Control also suﬃciently alleged that its injuries were proximately caused by Lexmark’s misrepresentations. This case, it is true,
does not present the classic Lanham Act false-advertising claim in
which one competitor directly injures another by making false statements about his own goods or the competitor’s goods and thus inducing customers to switch. But although diversion of sales to a direct
competitor may be the paradigmatic direct injury from false advertising, it is not the only type of injury cognizable under § 1125(a). For at
least two reasons, Static Control’s allegations satisfy the requirement
of proximate causation.
First, Static Control alleged that Lexmark disparaged its business
and products by asserting that Static Control’s business was illegal.
When a defendant harms a plaintiﬀ’s reputation by casting aspersions on its business, the plaintiﬀ’s injury ﬂows directly from the audience’s belief in the disparaging statements. Courts have therefore
aﬀorded relief under § 1125(a) not only where a defendant denigrates
a plaintiﬀ’s product by name but also where the defendant damages
the product’s reputation by, for example, equating it with an inferior
product.
In addition, Static Control adequately alleged proximate causation by alleging that it designed, manufactured, and sold microchips
that both (1) were necessary for, and (2) had no other use than, refurbishing Lexmark toner cartridges. It follows from that allegation that
any false advertising that reduced the remanufacturers’ business necessarily injured Static Control as well. Taking Static Control’s assertions at face value, there is likely to be something very close to a 1:1
relationship between the number of refurbished Prebate cartridges
sold (or not sold) by the remanufacturers and the number of Prebate
microchips sold (or not sold) by Static Control. Where the injury alleged is so integral an aspect of the violation alleged, there can be no
question that proximate cause is satisﬁed.
Although we conclude that Static Control has alleged an adequate
basis to proceed under § 1125(a), it cannot obtain relief without evi-



$)"15&3  "%7&35*4*/(

dence of injury proximately caused by Lexmark’s alleged misrepresentations. We hold only that Static Control is entitled to a chance to
prove its case.



*OGSJOHFNFOU 1SPIJCJUFE $POEVDU

Notice the threshold condition in § 43(a)(1)(B): the challenged false
statement must be ”in commercial advertising or promotion.” This
threshold condition is heavily inﬂuenced by First Amendment concerns. In addition, the statement must concern ”the nature, characteristics, qualities, or geographic origin of his or her or another person’s
goods, services, or commercial activities,” a phrase that is expansive
but not inﬁnitely so.
(SFBUFS )PVTUPO 5SBOTQPSUBUJPO $PNQBOZ W 6CFS 5FDIOPMPHJFT *OD
 ' 4VQQ E  4% 5FY 
Plaintiﬀs are taxicab permit-holders in Houston and San Antonio,
who claim that Uber is unfairly competing with the taxicab industry
by misrepresenting the safety of its services to consumers.
First, Plaintiﬀ cites Uber’s Senior Communications Associate, Lauren Altmin’s statement on an NBC Detroit aﬃliate’s website, in a post
titled, “Local 4 Defenders: Is Uber X safe?”. The article on the website
republished Uber’s statement as follows:
What I can tell you is that Uber takes passenger safety very
seriously. We work every day to connect riders with the
safest rides on the road and go above and beyond local
requirements in every city we operate. Uber only partners with drivers who pass an industry-leading screening
that includes a criminal background check at the county,
federal and multistate level going back as far as the law allows. We also conduct ongoing reviews of drivers’ motor
vehicle records during their time as an Uber partner.
For more information on what makes Uber the safest
rides on the road, please see our website ...
Plaintiﬀs also point to a statement by Uber’s Head of Communications for North America, Lane Kasselman, in an April 24, 2014 article
on Mashable.com entitled “Faulty Background Checks May Put Uber
X Passengers at Risk, Report Says.” The statement quoted in the article reads:
Uber’s industry-leading background checks help connect
consumers with the safest ride on the road.... Our driver
partner background checks are more thorough than those
of taxi [sic] in most cities and include county, state and
federal screens going back seven years. We continue to

" '"-4& "%7&35*4*/(



improve and are always working hard to tighten our policies and processes to ensure that Uber remains the safest
transportation option available.
In addition, Plaintiﬀs take issue with a quote by Kasselman in an
April 24, 2014, NBCBayArea.com news article, titled “Is Uber Keeping Riders Safe?”. In the article, Kasselman states, “We’re conﬁdent
that every ride on the Uber platform is safer than a taxi.” Plaintiﬀs
also allege that a similar email response from Kasselman included
in a news story on NBCLosAngeles.com, was false or misleading:
“We’re conﬁdent that every ride on Uber is safer than a taxi.”
Plaintiﬀs allege that Uber’s statements quoted in online news articles were misleading to potential consumers. Defendant argues
that false-advertising claims under the Lanham Act must be based
on “commercial advertising or promotion,” and contends that statements contained in news articles do not qualify as commercial advertising.
Uber argues that each of its statements quoted in news articles
are “inextricably intertwined with the reporters’ coverage” in each
article, citing Boulé v. Hu on (aﬃrming dismissal of a Lanham Act
claim based on the defendant’s statements as quoted in a news article). Defendant further argues that the alleged statements are not
commercial speech, because commercial speech is speech which does
no more than propose a commercial transaction.
This area of law is currently evolving. The Second Circuit recently
explored the commercial and non-commercial speech dichotomy in
Ony, Inc. v. Cornerstone Therapeutics, Inc.. The Ony, Inc court found
that publication and dissemination of a scientiﬁc study that had the
eﬀect of touting a company’s product is noncommercial speech and
was thereby immune from the false advertising provisions of the Lanham Act. The Fifth Circuit recently highlighted the diﬃculties in separating commercial from non-commercial speech, holding that the
dissemination of an article as part of a company’s marketing campaign is in fact commercial speech. Eastman Chemical Co. v. PlastiPure,
Inc.
Each of Uber’s statements was issued by its corporate spokesperson or on Uber’s own oﬃcial website as part of a concerted campaign
by the company in response to incidents that had been publicized in
the media. Three of the statements quoted in the media were made
by Uber’s Head of Communications for North America. Two more
were by other corporate representatives: Uber’s Senior Communications Associate and Uber’s Public Policy representative. One statement was published on Uber’s own website, and then quoted in the
media.
Because Uber’s statements as a whole are issued with the in-

#PVMÏ  'E  E $JS
*O #PVMÏ UIF QMBJOUJòT BOE EFGFOEBOUT
DPNQFUFE JO TFMMJOH QBJOUJOHT CZ -B[BS
,IJEFLFM 5XP EFGFOEBOUT XIP XFSF
,IJEFLFMhT TPO BOE EBVHIUFSJOMBX
EFGFOEBOUT XFSF RVPUFE JO "35OFXT
DMBJNJOH UIBU QBJOUJOHT CFJOH TPME
CZ UIF QMBJOUJò XFSF OPU BVUIFOUJD
,IJEFLFMT
0OZ *OD  'E  E $JS 

&BTUNBO $IFNJDBM 



$)"15&3  "%7&35*4*/(

tent to inﬂuence consumer opinion, they thereby become commercial speech even though they were contained in news media. In the
modern age of hybrid advertising and advertising in social media,
Courts must remain vigilant in order to separate commercial from
non-commercial speech, regardless of the form in which it was disseminated. The comments issued by Uber’s communication executives demonstrate a careful, uniform, and orchestrated message designed to encourage and facilitate the commercial use of its product
and service. Thus, the Court ﬁnds that the disputed statements contained in media articles are commercial speech, and are potentially
actionable under the Lanham Act.
1SPDUFS  (BNCMF $P W )BVHFO
 'E  UI $JS 
[Randy Haugen, an Amway distributor, distributed a voice message
to other distributors saying

5IF BMMFHFEMZ 4BUBOJD 1( MPHP

I wanna run something by you real quick that I think you
will ﬁnd pre y interesting. Just talking to a guy the other
night about this very subject and it just so happens that
a guy brings information in and lays it on my desk this
morning, so here it goes.
It says the president of Procter & Gamble appeared on
the Phil Donahue Show on March 1, ’95. He announced
that due to the openness of our society, he was coming out
of the closet about his association with the church of satan.
He stated that a large portion of the proﬁts from [P&G]
products go to support his satanic church. When asked
by Donahue if stating this on television would hurt his
business, his reply was, ”There are not enough Christians
in the United States to make a diﬀerence.” And below it
has a list of the [P&G] products which I’ll read: [the subject
message then lists 43 P&G products].
It says if you are not sure about a product, look for the
symbol of the ram’s horn that will appear on each product beginning in April. The ram’s horn will form the 666
which is known as satan’s number. I’ll tell you it really
makes you count your blessings to have available to all of
us a business that allows us to buy all the products that we
want from our own shelf and I guess my real question is, if
people aren’t being loyal to themselves and buying from
their own business, then whose business are they supporting and who are they buying from. Love you. Talk to you
later. Bye.
Needless to say, the claims about P&G were entirely false.]

" '"-4& "%7&35*4*/(



The district court granted defendants-appellees’ motion for summary judgment on P&G’s Lanham Act claim because it found the subject message, although ”identif[ying] . . . [P&G] products,” did not
”contain false representations about the qualities or characteristics of
those products,” and so did ”not relate to a product within the meaning of the Lanham Act.” We agree with the district court that the subject message did not implicate the nature, characteristics, or qualities
of P&G’s products because it impugned no feature of the products
themselves, such as price, regulatory approval, scope of copyright,
or substitutability for another product.
However, in addition to challenging on appeal the district court’s
conclusion that there was no genuine issue as to misrepresentation
of the qualities or characteristics of its goods or services, P&G argues
that the district court erred in granting summary judgment because
the subject message’s representations regarding the infernal aﬃliation of P&G and the use of its proﬁts misrepresented ”the nature,
characteristics, [or] qualities . . . of . . . [its] commercial activities.”
The subject message linking P&G to Beelzebub clearly concerned
the ”nature, characteristics, [or] qualities . . . of . . . [P&G’s] commercial activities,” under the plain meaning of that phrase. In particular,
the subject message asserted that ”a large portion of the proﬁts from
[P&G] products go to support [the church of Satan].” Given the common association of Satan and immorality, a direct aﬃliation with the
church of Satan could certainly undermine a corporation’s reputation
and goodwill by suggesting the corporation conducts its commercial
activities in an unethical or immoral manner. There can be li le doubt
that products are often marketed and purchased not only on the basis of their inherent utility, but also for the images they project and
the values they promote. In that regard, the subject message itself
implies that recipients should question the values promoted by the
businesses from whom they purchase goods. In light of the foregoing reality of the marketplace, corporations cultivate their images and
values through a wide array of activities, including celebrity endorsements, sponsorships, and charitable giving. Allegations that P&G
tithes the church of Satan concern just such commercial activities.



*OGSJOHFNFOU 'BMTJUZ BOE .BUFSJBMJUZ

With no speciﬁc information as such to protect, false advertising law
lacks a similarity test. Instead, because it protects the truth, it asks
whether the challenged statements are false, and if so, whether the
lies are ones that are material to consumers.
1J[[B )VU *OD W 1BQB +PIOT *OUFSO *OD
 'E  UI $JS 



$)"15&3  "%7&35*4*/(

This appeal presents a false advertising claim under section 43(a) of
the Lanham Act, resulting in a jury verdict for the plaintiﬀ, Pizza Hut.
At the center of this appeal is Papa John’s four word slogan “Be er
Ingredients. Be er Pizza.”
The appellant, Papa John’s International Inc. (“Papa John’s”), argues that the slogan “cannot and does not violate the Lanham Act”
because it is “not a misrepresentation of fact.” The appellee, Pizza
Hut, Inc., argues that the slogan, when viewed in the context of Papa
John’s overall advertising campaign, conveys a false statement of fact
actionable under section 43(a) of the Lanham Act. The district court,
after evaluating the jury’s responses to a series of special interrogatories and denying Papa John’s motion for judgment as a ma er of law,
entered judgment for Pizza Hut stating:
When the “Be er Ingredients. Be er Pizza.” slogan is
considered in light of the entirety of Papa John’s post-May
1997 advertising which violated provisions of the Lanham
Act and in the context in which it was juxtaposed with the
false and misleading statements contained in Papa John’s
print and broadcast media advertising, the slogan itself
became tainted to the extent that its continued use should
be enjoined.
We conclude that (1) the slogan, standing alone, is not an objectiﬁable
statement of fact upon which consumers would be justiﬁed in relying,
and thus not actionable under section 43(a); and (2) while the slogan,
when utilized in connection with some of the post-May 1997 comparative advertising—speciﬁcally, the sauce and dough campaigns—
conveyed objectiﬁable and misleading facts, Pizza Hut has failed to
adduce any evidence demonstrating that the facts conveyed by the
slogan were material to the purchasing decisions of the consumers to
which the slogan was directed. Thus, the district court erred in denying Papa John’s motion for judgment as a ma er of law. We therefore
reverse the judgment of the district court denying Papa John’s motion for judgment as a ma er of law, vacate its ﬁnal judgment, and
remand the case to the district court for entry of judgment for Papa
John’s.
I
A
Pizza Hut is a wholly owned subsidiary of Tricon Global Restaurants.
With over 7000 restaurants (both company and franchisee-owned),
Pizza Hut is the largest pizza chain in the United States. In 1984,
John Schna er founded Papa John’s Pizza in the back of his father’s
tavern. Papa John’s has grown to over 2050 locations, making it the

" '"-4& "%7&35*4*/(



third largest pizza chain in the United States.
In May 1995, Papa John’s adopted a new slogan: “Be er Ingredients. Be er Pizza.” In 1996, Papa John’s ﬁled for a federal trademark
registration for this slogan with the United States Patent & Trademark Oﬃce (“PTO”). Its application for registration was ultimately
granted by the PTO. Since 1995, Papa John’s has invested over $300
million building customer goodwill in its trademark “Be er Ingredients. Be er Pizza.” The slogan has appeared on millions of signs,
shirts, menus, pizza boxes, napkins and other items, and has regularly appeared as the “tag line” at the end of Papa John’s radio and
television ads, or with the company logo in printed advertising.
On May 1, 1997, Pizza Hut launched its “Totally New Pizza” campaign. This campaign was the culmination of “Operation Lightning
Bolt,” a nine-month, $50 million project in which Pizza Hut declared
“war” on poor quality pizza. From the deck of a World War II aircraft carrier, Pizza Hut’s president, David Novak, declared “war” on
“skimpy, low quality pizza.” National ads aired during this campaign touted the “be er taste” of Pizza Hut’s pizza, and “dared” anyone to ﬁnd a “be er pizza.”
In early May 1997, Papa John’s launched its ﬁrst national ad campaign. The campaign was directed towards Pizza Hut, and its “Totally New Pizza” campaign. In a pair of TV ads featuring Pizza
Hut’s co-founder Frank Carney, Carney touted the superiority of
Papa John’s pizza over Pizza Hut’s pizza. Although Carney had left
the pizza business in the 1980’s, he returned as a franchisee of Papa
John’s because he liked the taste of Papa John’s pizza be er than any
other pizza on the market. The ad campaign was remarkably successful. During May 1997, Papa John’s sales increased 11.7 percent over
May 1996 sales, while Pizza Hut’s sales were down 8 percent.
On the heels of the success of the Carney ads, in February 1998,
Papa John’s launched a second series of ads touting the results of a
taste test in which consumers were asked to compare Papa John’s and
Pizza Hut’s pizzas. In the ads, Papa John’s boasted that it “won big
time” in taste tests. The ads were a response to Pizza Hut’s “dare” to
ﬁnd a “be er pizza.” The taste test showed that consumers preferred
Papa John’s traditional crust pizzas over Pizza Hut’s comparable pizzas by a 16-point margin (58% to 42%). Additionally, consumers preferred Papa John’s thin crust pizzas by a fourteen-point margin (57%
to 43%).
Following the taste test ads, Papa John’s ran a series of ads comparing speciﬁc ingredients used in its pizzas with those used by its “competitors.” During the course of these ads, Papa John’s touted the superiority of its sauce and its dough. During the sauce campaign, Papa
John’s asserted that its sauce was made from “fresh, vine-ripened
tomatoes,” which were canned through a process called “fresh pack,”



#FUUFS *OHSFEJFOUT #FUUFS 1J[[B BE

$)"15&3  "%7&35*4*/(

while its competitors—including Pizza Hut—make their sauce from
remanufactured tomato paste. During the dough campaign, Papa
John’s stated that it used “clear ﬁltered water” to make its pizza
dough, while the “biggest chain” uses “whatever comes out of the
tap.” Additionally, Papa John’s asserted that it gives its yeast “several days to work its magic,” while “some folks” use “frozen dough
or dough made the same day.” At or near the close of each of these
ads, Papa John’s punctuated its ingredient comparisons with the slogan “Be er Ingredients. Be er Pizza.”
Pizza Hut does not appear to contest the truthfulness of the underlying factual assertions made by Papa John’s in the course of these
ads. Pizza Hut argues, however, that its own independent taste tests
and other “scientiﬁc evidence” establishes that ﬁltered water makes
no diﬀerence in pizza dough, that there is no “taste” diﬀerence between Papa John’s “fresh-pack” sauce and Pizza Hut’s “remanufactured” sauce, and that fresh dough is not superior to frozen dough.
In response to Pizza Hut’s “scientiﬁc evidence,” Papa John’s asserts
that “each of these ‘claims’ involves a ma er of common sense choice
(fresh versus frozen, canned vegetables and fruit versus remanufactured paste, and ﬁltered versus unﬁltered water) about which individual consumers can and do form preferences every day without
‘scientiﬁc’ or ‘expert’ assistance.”
In November 1997, Pizza Hut ﬁled a complaint regarding Papa
John’s “Be er Ingredients. Be er Pizza.” advertising campaign with
the National Advertising Division of the Be er Business Bureau, an
industry self-regulatory body. This complaint, however, did not produce satisfactory results for Pizza Hut.
B
On August 12, 1998, Pizza Hut ﬁled a civil action in the United States
District Court for the Northern District of Texas charging Papa John’s
with false advertising in violation of Section 43(a)(1)(B) of the Lanham
Act. The suit sought relief based on the above-described TV ad campaigns, as well as on some 249 print ads. On March 10, 1999, Pizza
Hut ﬁled an amended complaint. Papa John’s answered the complaints by denying that its advertising and slogan violated the Lanham Act. Additionally, Papa John’s asserted a counterclaim, charging Pizza Hut with engaging in false advertising. The parties consented to a jury trial before a United States magistrate judge. The parties further agreed that the liability issues were to be decided by the
jury, while the equitable injunction claim and damages award were
within the province of the court.
The trial began on October 26, 1999, and continued for over three
weeks. At the close of Pizza Hut’s case, and at the close of all evidence, Papa John’s moved for a judgment as a ma er of law. The

" '"-4& "%7&35*4*/(



motions were denied each time. The district court, without objection,
submi ed the liability issue to the jury through special interrogatories. The special issues submi ed to the jury related to (1) the slogan
and (2) over Papa John’s objection, certain classes of groups of advertisements referred to as “sauce claims,” “dough claims,” “taste test
claims,” and “ingredients claims.”
On November 17, 1999, the jury returned its responses to the special issues ﬁnding that Papa John’s slogan, and its “sauce claims” and
“dough claims” were false or misleading and deceptive or likely to
deceive consumers. The jury also determined that Papa John’s “taste
test” ads were not deceptive or likely to deceive consumers, and that
Papa John’s “ingredients claims” were not false or misleading. As to
Papa John’s counterclaims against Pizza Hut, the jury found that two
of the three Pizza Hut television ads at issue were false or misleading
and deceptive or likely to deceive consumers.
On January 3, 2000, the trial court, based upon the jury’s verdict
and the evidence presented by the parties in support of injunctive relief and on the issue of damages, entered a Final Judgment and issued
a Memorandum Opinion and Order. The court concluded that the
“Be er Ingredients. Be er Pizza.” slogan was “consistent with the legal deﬁnition of non-actionable puﬀery” from its introduction in 1995
until May 1997. However, the slogan “became tainted . . . in light of
the entirety of Papa John’s post-May 1997 advertising.” Based on this
conclusion, the magistrate judge permanently enjoined Papa John’s
from “using any slogan in the future that constitutes a recognizable
variation of the phrase ‘Be er Ingredients. Be er Pizza.’ or which
uses the adjective ‘Be er’ to modify the terms ‘ingredients’ and/or
‘pizza’.” Additionally, the court enjoined Papa John’s from identifying Frank Carney as a co-founder of Pizza Hut, “unless such advertising includes a voice-over, printed statement or a superimposed message which states that Frank Carney has not been aﬃliated with Pizza
Hut since 1980,” and enjoined the dissemination of any advertising
that was produced or disseminated prior to the date of this judgment
and that explicitly or implicitly states or suggested that “Papa John’s
component is superior to the same component of Pizza Hut’s pizzas.”
Finally, the court enjoined Papa John’s from “explicitly or implicitly
claim[ing] that a component of Papa John’s pizza is superior to the
same component of Pizza Hut’s unless the superiority claim is supported by either (1) scientiﬁcally demonstrated a ributes of superiority or (2) taste test surveys.” Additionally, the injunction required
that if the claim is supported by taste test surveys, the advertising
shall include a printed statement, voice-over or “super,” whichever
is appropriate, stating the localities where the tests were conducted,
the inclusive dates on which the surveys were performed, and the speciﬁc pizza products that were tested. The court also awarded Pizza



$)"15&3  "%7&35*4*/(

Hut $467,619.75 in damages for having to run corrective ads.
III
A
A prima facie case of false advertising under section 43(a) requires
the plaintiﬀ to establish:
(1) A false or misleading statement of fact about a product;
(2) Such statement either deceived, or had the capacity to deceive
a substantial segment of potential consumers;
(3) The deception is material, in that it is likely to inﬂuence the consumer’s purchasing decision;
(4) The product is in interstate commerce; and
(5) The plaintiﬀ has been or is likely to be injured as a result of the
statement at issue.
The failure to prove the existence of any element of the prima facie
case is fatal to the plaintiﬀ’s claim.
B

"MUIPVHI GBDUöOEFST VTVBMMZ CBTF MJU
FSBM GBMTJUZ EFUFSNJOBUJPOT VQPO UIF
FYQMJDJU DMBJNT NBEF CZ BO BEWFSUJTF
NFOU UIFZ NBZ BMTP DPOTJEFS BOZ
DMBJNT UIF BEWFSUJTFNFOU DPOWFZT CZ
OFDFTTBSZ JNQMJDBUJPO " DMBJN JT DPO
WFZFE CZ OFDFTTBSZ JNQMJDBUJPO XIFO
DPOTJEFSJOH UIF BEWFSUJTFNFOU JO JUT
FOUJSFUZ UIF BVEJFODF XPVME SFDPH
OJ[F UIF DMBJN BT SFBEJMZ BT JG JU IBE
CFFO FYQMJDJUMZ TUBUFE 'PS JOTUBODF
B GBDUöOEFS GPVOE UIBU BO BEWFSUJTF
NFOU UIBU DMBJNFE B NPUPS PJM QSPWJEFE
MPOHFS FOHJOF MJGF BOE CFUUFS FOHJOF
QSPUFDUJPO XJUIPVU FYQMJDJUMZ NFOUJPO
JOH DPNQFUJUPST OPOFUIFMFTT ESFX B
DPNQBSJTPO CZ OFDFTTBSZ JNQMJDBUJPO
WJT B WJT UIPTF DPNQFUJUPST $MPSPY $P
13 W 1SPDUFS  (BNCMF $PNNFSDJBM
$P 'E  TU $JS 

The law governing false advertising claims under section 43(a) of the
Lanham Act is well se led. In order to obtain monetary damages or
equitable relief in the form of an injunction, a plaintiﬀ must demonstrate that the commercial advertisement or promotion is either literally false, or that if the advertisement is not literally false it is likely to
mislead and confuse consumers. If the statement is shown to be misleading, the plaintiﬀ must also introduce evidence of the statement’s
impact on consumers, referred to as materiality.
(1)
(a)
Essential to any claim under section 43(a) of the Lanham Act is a
determination of whether the challenged statement is one of fact –
actionable under section 43(a) – or one of general opinion – not actionable under section 43(a). Bald assertions of superiority or general statements of opinion cannot form the basis of Lanham Act liability. Rather the statements at issue must be a speciﬁc and measurable claim, capable of being proved false or of being reasonably
interpreted as a statement of objective fact. A statement of fact is one
that (1) admits of being adjudged true or false in a way that (2) admits
of empirical veriﬁcation.
(b)

" '"-4& "%7&35*4*/(



One form of non-actionable statements of general opinion under
section 43(a) of the Lanham Act has been referred to as “puﬀery.”
Puﬀery has been discussed at some length by other circuits. The
Third Circuit has described “puﬃng” as “advertising that is not deceptive for no one would rely on its exaggerated claims.” Similarly,
the Ninth Circuit has deﬁned “puﬃng” as “exaggerated advertising,
blustering and boasting upon which no reasonable buyer would rely
and is not actionable under 43(a).”
These deﬁnitions of puﬀery are consistent with the deﬁnitions
provided by the leading commentaries in trademark law. A leading
authority on unfair competition has deﬁned “puﬀery” as an “exaggerated advertising, blustering, and boasting upon which no reasonable buyer would rely,” or “a general claim of superiority over a comparative product that is so vague, it would be understood as a mere
expression of opinion.” McCarthy7 Similarly, Prosser and Keeton on
Torts deﬁnes “puﬃng” as “a seller’s privilege to lie his head oﬀ, so
long as he says nothing speciﬁc, on the theory that no reasonable man
would believe him, or that no reasonable man would be inﬂuenced
by such talk.”
Drawing guidance from the writings of our sister circuits and the
leading commentators, we think that non-actionable “puﬀery” comes
in at least two possible forms: (1) an exaggerated, blustering, and
boasting statement upon which no reasonable buyer would be justiﬁed in relying; or (2) a general claim of superiority over comparable
products that is so vague that it can be understood as nothing more
than a mere expression of opinion.
(2)
(a)
With respect to materiality, when the statements of fact at issue are
shown to be literally false, the plaintiﬀ need not introduce evidence
on the issue of the impact the statements had on consumers. In such a
circumstance, the court will assume that the statements actually misled consumers. On the other hand, if the statements at issue are either ambiguous or true but misleading, the plaintiﬀ must present evidence of actual deception. The plaintiﬀ may not rely on the judge or
the jury to determine, based solely upon their own intuitive reactions,
whether the advertisement is deceptive. Instead, proof of actual deception requires proof that consumers were actually deceived by the
defendant’s ambiguous or true-but-misleading statements.
7

McCarthy on Trademarks goes on to state: “Vague advertising claims that
one’s product is ‘be er’ than that of competitors’ can be dismissed as mere puﬀing that is not actionable as false advertising.”



$)"15&3  "%7&35*4*/(

IV
We turn now to consider the case before us. Reduced to its essence,
the question is whether the evidence, viewed in the most favorable
light to Pizza Hut, established that Papa John’s slogan “Be er Ingredients. Be er Pizza.” is misleading and violative of section 43(a) of
the Lanham Act. In making this determination, we will ﬁrst consider
the slogan “Be er Ingredients. Be er Pizza.” standing alone to determine if it is a statement of fact capable of deceiving a substantial
segment of the consuming public to which it was directed. Second,
we will determine whether the evidence supports the district court’s
conclusion that after May 1997, the slogan was tainted, and therefore
actionable, as a result of its use in a series of ads comparing speciﬁc ingredients used by Papa John’s with the ingredients used by its “competitors.”
A

#PTUPO #FFS $P  'E  'FE $JS


%  8-  /%$BM 
/JLLBM  ' 4VQQ  4%/: 

The jury concluded that the slogan itself was a “false or misleading”
statement of fact, and the district court enjoined its further use. Papa
John’s argues, however, that this statement “quite simply is not a
statement of fact, [but] rather, a statement of belief or opinion, and an
argumentative one at that.” Papa John’s asserts that because “a statement of fact is either true or false, it is susceptible to being proved
or disproved. A statement of opinion or belief, on the other hand,
conveys the speaker’s state of mind, and even though it may be used
to a empt to persuade the listener, it is a subjective communication
that may be accepted or rejected, but not proven true or false.” Papa
John’s contends that its slogan “Be er Ingredients. Be er Pizza.”
falls into the la er category, and because the phrases “be er ingredients” and “be er pizza” are not subject to quantiﬁable measures,
the slogan is non-actionable puﬀery.
We will therefore consider whether the slogan standing alone constitutes a statement of fact under the Lanham Act. Bisecting the slogan “Be er Ingredients. Be er Pizza.,” it is clear that the assertion
by Papa John’s that it makes a “Be er Pizza.” is a general statement of opinion regarding the superiority of its product over all others. This simple statement, “Be er Pizza.,” epitomizes the exaggerated advertising, blustering, and boasting by a manufacturer upon
which no consumer would reasonably rely. See, e.g., In re Boston
Beer Co. (stating that the phrase “The Best Beer in America” was
“trade puﬀery” and that such a general claim of superiority “should
be freely available to all competitors in any given ﬁeld to refer to their
products or services”); Atari Corp. v. 3D0 Co. (stating that a manufacturer’s slogan that its product was “the most advanced home gaming
system in the universe” was non-actionable puﬀery); Nikkal Indus.,

" '"-4& "%7&35*4*/(



Ltd. v. Salton, Inc. (stating that a manufacturers claim that its ice
cream maker was “be er” than competition ice cream makers is nonactionable puﬀery). Consequently, it appears indisputable that Papa
John’s assertion “Be er Pizza.” is non-actionable puﬀery.8
Moving next to consider separately the phrase “Be er Ingredients.,” the same conclusion holds true. Like “Be er Pizza.,” it is typical puﬀery. The word “be er,” when used in this context is unquantiﬁable. What makes one food ingredient “be er” than another comparable ingredient, without further description, is wholly a ma er
of individual taste or preference not subject to scientiﬁc quantiﬁcation. Indeed, it is diﬃcult to think of any product, or any component
of any product, to which the term “be er,” without more, is quantiﬁable. As our court stated in e Presidio Enterprises, Inc. v. Warner
Brothers Distribution Corp.:
The law recognizes that a vendor is allowed some latitude
in claiming merits of his wares by way of an opinion rather
than an absolute guarantee, so long as he hews to the
line of rectitude in ma ers of fact. Opinions are not only
the lifestyle of democracy, they are the brag in advertising that has made for the wide dissemination of products
that otherwise would never have reached the households
of our citizens. If we were to accept the thesis set forth
by the appellees, [that all statements by advertisers were
statements of fact actionable under the Lanham Act,] the
advertising industry would have to be liquidated in short
order.
Thus, it is equally clear that Papa John’s assertion that it uses “Be er
Ingredients.” is one of opinion not actionable under the Lanham Act.
Finally, turning to the combination of the two non-actionable
phrases as the slogan “Be er Ingredients. Be er Pizza.,” we fail to see
how the mere joining of these two statements of opinion could create
an actionable statement of fact. Each half of the slogan amounts to little more than an exaggerated opinion of superiority that no consumer
would be justiﬁed in relying upon. It has not been explained convincingly to us how the combination of the two phrases, without more,
changes the essential nature of each phrase so as to make it actionable. We assume that “Be er Ingredients.” modiﬁes “Be er Pizza.”
and consequently gives some expanded meaning to the phrase “Bet8
It should be noted that Pizza Hut uses the slogan “The Best Pizza Under One
Roof.” Similarly, other nationwide pizza chains employ slogans touting their pizza
as the “best”: (1) Domino’s Pizza uses the slogan “Nobody Delivers Be er.”; (2)
Danato’s uses the slogan “Best Pizza on the Block.”; (3) Mr. Ga i’s uses the slogan
“Best Pizza in Town: Honest!”; and (4) Pizza Inn uses the slogans “Best Pizza Ever.”
and “The Best Tasting Pizza.”

1SFTJEJP  'E  UI $JS 



$)"15&3  "%7&35*4*/(

ter Pizza,” i.e., our pizza is be er because our ingredients are be er.
Nevertheless, the phrase fails to give “Be er Pizza.” any more quantiﬁable meaning. Stated diﬀerently, the adjective that continues to
describe “pizza” is “be er,” a term that remains unquantiﬁable, especially when applied to the sense of taste. Consequently, the slogan
as a whole is a statement of non-actionable opinion. Thus, there is no
legally suﬃcient basis to support the jury’s ﬁnding that the slogan
standing alone is a “false or misleading” statement of fact.
B
We next will consider whether the use of the slogan “Be er Ingredients. Be er Pizza.” in connection with a series of comparative ads
found by the jury to be misleading – speciﬁcally, ads comparing Papa
John’s sauce and dough with the sauce and dough of its competitors
– ”tainted” the statement of opinion and made it misleading under
section 43(a) of the Lanham Act. Before reaching the ultimate question of whether the slogan is actionable under the Lanham Act, we
will ﬁrst examine the suﬃciency of the evidence supporting the jury’s
conclusion that the comparison ads were misleading.
(1)
After the jury returned its verdict, Papa John’s ﬁled a post-verdict motion under Federal Rule of Civil Procedure 50 for a judgment as a matter of law. In denying Papa John’s motion, the district court, while
apparently recognizing that the slogan “Be er Ingredients. Be er
Pizza.” standing alone is non-actionable puﬀery under the Lanham
Act, concluded that after May 1997, the slogan was transformed as a
result of its use in connection with a series of ads that the jury found
misleading. These ads had compared speciﬁc ingredients used by
Papa John’s with the ingredients used by its competitors. In essence,
the district court held that the comparison ads in which the slogan
appeared as the tag line gave objective, quantiﬁable, and fact-speciﬁc
meaning to the slogan. Consequently, the court concluded that the
slogan was misleading and actionable under section 43(a) of the Lanham Act and enjoined its further use.
(2)
We are obligated to accept the ﬁndings of the jury unless the facts
point so overwhelmingly in favor of one party that no reasonable person could arrive at a diﬀerent conclusion. In examining the record
evidence, we must view it the way that is most favorable to upholding the verdict. Viewed in this light, it is clear that there is suﬃcient
evidence to support the jury’s conclusion that the sauce and dough
ads were misleading statements of fact actionable under the Lanham
Act.

" '"-4& "%7&35*4*/(



Turning ﬁrst to the sauce ads, the evidence establishes that despite the diﬀerences in the methods used to produce their competing
sauces: (1) the primary ingredient in both Pizza Hut and Papa John’s
sauce is vine-ripened tomatoes; (2) at the point that the competing
sauces are placed on the pizza, just prior to pu ing the pies into the
oven for cooking, the consistency and water content of the sauces are
essentially identical; and (3) as noted by the district court, at no time
“prior to the close of the liability phase of trial was any credible evidence presented [by Papa John’s] to demonstrate the existence of
demonstrable diﬀerences” in the competing sauces. Consequently,
the district court was correct in concluding that: “Without any scientiﬁc support or properly conducted taste preference test, by the
wri en and/or oral negative connotations conveyed that pizza made
from tomato paste concentrate is inferior to the ‘fresh pack’ method
used by Papa John’s, its sauce advertisements conveyed an impression which is misleading. . . .” Turning our focus to the dough
ads, while the evidence clearly established that Papa John’s and Pizza
Hut employ diﬀerent methods in making their pizza dough, again,
the evidence established that there is no quantiﬁable diﬀerence between pizza dough produced through the “cold or slow-fermentation
method” (used by Papa John’s), or the “frozen dough method” (used
by Pizza Hut).10 Further, although there is some evidence indicating
that the texture of the dough used by Papa John’s and Pizza Hut is
slightly diﬀerent, this diﬀerence is not related to the manufacturing
process used to produce the dough. Instead, it is due to a diﬀerence
in the wheat used to make the dough. Finally, with respect to the differences in the pizza dough resulting from the use of ﬁltered water
as opposed to tap water, the evidence was suﬃcient for the jury to
conclude that there is no quantiﬁable diﬀerence between dough produced with tap water, as opposed to dough produced with ﬁltered
water.
We should note again that Pizza Hut does not contest the truthfulness of the underlying factual assertions made by Papa John’s in the
course of the sauce and dough ads. Pizza Hut concedes that it uses
“remanufactured” tomato sauce to make its pizza sauce, while Papa
John’s uses “fresh-pack.” Further, in regard to the dough, Pizza Hut
concedes the truth of the assertion that it uses tap water in making its
pizza dough, which is often frozen, while Papa John’s uses ﬁltered
water to make its dough, which is fresh – never frozen. Consequently,
because Pizza Hut does not contest the factual basis of Papa John’s factual assertions, such assertions cannot be found to be factually false,
10

The testimony of Pizza Hut’s expert, Dr. Faubion, established that although
consumers stated a preference for fresh dough rather than frozen dough, when
taste tests were conducted, respondents were unable to distinguish between pizza
made on fresh as opposed to frozen dough.



$)"15&3  "%7&35*4*/(

but only impliedly false or misleading.
Thus, we conclude by saying that although the ads were true
about the ingredients Papa John’s used, it is clear that there was suﬃcient evidence in the record to support the jury’s conclusion that Papa
John’s sauce and dough ads were misleading – but not false – in their
suggestion that Papa John’s ingredients were superior.
(3)
Thus, having concluded that the record supports a ﬁnding that the
sauce and dough ads are misleading statements of fact, we must now
determine whether the district court was correct in concluding that
the use of the slogan “Be er Ingredients. Be er Pizza.” in conjunction with these misleading ads gave quantiﬁable meaning to the slogan making a general statement of opinion misleading within the
meaning of the Lanham Act.
In support of the district court’s conclusion that the slogan was
transformed, Pizza Hut argues that “in construing any advertising
statement, the statement must be considered in the overall context
in which it appears.” Building on the foundation of this basic legal
principle, Pizza Hut argues that “[t]he context in which Papa John’s
slogan must be viewed is the 2½ year campaign during which its advertising served as ‘chapters’ to demonstrate the truth of the ‘Be er
Ingredients. Be er Pizza.’ book.” Pizza Hut argues, that because
Papa John’s gave consumers speciﬁc facts supporting its assertion
that its sauce and dough are “be er” – speciﬁc facts that the evidence,
when viewed in the light most favorable to the verdict, are irrelevant
in making a be er pizza – Papa John’s statement of opinion that it
made a “Be er Pizza” became misleading. In essence, Pizza Hut argues, that by using the slogan “Be er Ingredients. Be er Pizza.” in
combination with the ads comparing Papa John’s sauce and dough
with the sauce and dough of its competitions, Papa John’s gave quantiﬁable meaning to the word “Be er” rendering it actionable under
section 43(a) of the Lanham Act.
We agree that the message communicated by the slogan “Be er
Ingredients. Be er Pizza.” is expanded and given additional meaning when it is used as the tag line in the misleading sauce and dough
ads. The slogan, when used in combination with the comparison
ads, gives consumers two fact-speciﬁc reasons why Papa John’s ingredients are “be er.” Consequently, a reasonable consumer would
understand the slogan, when considered in the context of the comparison ads, as conveying the following message: Papa John’s uses
“be er ingredients,” which produces a “be er pizza” because Papa
John’s uses “fresh-pack” tomatoes, fresh dough, and ﬁltered water.
In short, Papa John’s has given deﬁnition to the word “be er.” Thus,
when the slogan is used in this context, it is no longer mere opinion,

" '"-4& "%7&35*4*/(



but rather takes on the characteristics of a statement of fact. When
used in the context of the sauce and dough ads, the slogan is misleading for the same reasons we have earlier discussed in connection with
the sauce and dough ads.
(4)
Concluding that when the slogan was used as the tag line in the
sauce and dough ads it became misleading, we must now determine
whether reasonable consumers would have a tendency to rely on this
misleading statement of fact in making their purchasing decisions.
We conclude that Pizza Hut has failed to adduce evidence establishing that the misleading statement of fact conveyed by the ads and
the slogan was material to the consumers to which the slogan was
directed. Consequently, because such evidence of materiality is necessary to establish liability under the Lanham Act, the district court
erred in denying Papa John’s motion for judgment as a ma er of law.
As previously discussed, none of the underlying facts supporting
Papa John’s claims of ingredient superiority made in connection with
the slogan were literally false. Consequently, in order to satisfy its
prima facie case, Pizza Hut was required to submit evidence establishing that the impliedly false or misleading statements were material to, that is, they had a tendency to inﬂuence the purchasing decisions of, the consumers to which they were directed.13 We conclude
that the evidence proﬀered by Pizza Hut fails to make an adequate
showing.
In its appellate brief and during the course of oral argument, Pizza
Hut directs our a ention to three items of evidence in the record that
it asserts establishes materiality to consumers. First, Pizza Hut points
to the results of a survey conducted by an “independent expert” (Dr.
13

In Johnson & Johnson v. Smithkline Beecham Corp., 960 F.2d 294 (2d Cir. 1992),
the Second Circuit discussed this requirement in some detail:
Where, as here, a plaintiﬀ’s theory of recovery is premised upon a
claim of implied falsehood, a plaintiﬀ must demonstrate, by extrinsic
evidence, that the challenged commercials tend to mislead or confuse
consumers. It is not for the judge to determine, based solely upon his
or her own intuitive reaction whether the advertisement is deceptive.
Rather, as we have reiterated in the past, “the question in such cases
is – what does the person to whom the advertisement is addressed
ﬁnd to be the message?” That is, what does the public perceive the
message to be.
The answer to this question is pivotal because, where the advertisement is literally true, it is often the only measure by which a court can
determine whether a commercial’s net communicative eﬀect is misleading. Thus, the success of a plaintiﬀ’s implied falsity claim usually
turns on the persuasiveness of a consumer survey.
Id. at 287-98.



$)"15&3  "%7&35*4*/(

Dupont) regarding the use of the slogan “Be er Ingredients. Be er
Pizza.” as wri en on Papa John’s pizza box (the box survey). The results of the box survey, however, were excluded by the district court.
Consequently, these survey results provide no basis for the jury’s
ﬁnding.
Second, Pizza Hut points to two additional surveys conducted
by Dr. Dupont that a empted to measure consumer perception of
Papa John’s “taste test” ads. This survey evidence, however, fails to
address Pizza Hut’s claim of materiality with respect to the slogan.
Moreover, the jury rejected Pizza Hut’s claims of deception with regard to Papa John’s “taste test” ads – the very ads at issue in these
surveys.
Finally, Pizza Hut a empts to rely on Papa John’s own tracking
studies and on the alleged subjective intent of Papa John’s executives
“to create a perception that Papa John’s in fact uses be er ingredients” to demonstrate materiality. Although Papa John’s 1998 Awareness, Usage & A itude Tracking Study showed that 48% of the respondents believe that “Papa John’s has be er ingredients than other
national pizza chains,” the study failed to indicate whether the conclusions resulted from the advertisements at issue, or from personal
eating experiences, or from a combination of both. Consequently, the
results of this study are not reliable or probative to test whether the
slogan was material. Further, Pizza Hut provides no precedent, and
we are aware of none, that stands for the proposition that the subjective intent of the defendant’s corporate executives to convey a particular message is evidence of the fact that consumers in fact relied on
the message to make their purchases. Thus, this evidence does not
address the ultimate issue of materiality.
In short, Pizza Hut has failed to oﬀer probative evidence on
whether the misleading facts conveyed by Papa John’s through its
slogan were material to consumers: that is to say, there is no evidence demonstrating that the slogan had the tendency to deceive consumers so as to aﬀect their purchasing decisions. Thus, the district
court erred in denying Papa John’s motion for judgment as a ma er
of law.
V
In sum, we hold that the slogan “Be er Ingredients. Be er Pizza.”
standing alone is not an objectiﬁable statement of fact upon which
consumers would be justiﬁed in relying. Thus, it does not constitute
a false or misleading statement of fact actionable under section 43(a)
of the Lanham Act.
Additionally, while the slogan, when appearing in the context of
some of the post-May 1997 comparative advertising – speciﬁcally, the
sauce and dough campaigns – was given objectiﬁable meaning and

" '"-4& "%7&35*4*/(



thus became misleading and actionable, Pizza Hut has failed to adduce suﬃcient evidence establishing that the misleading facts conveyed by the slogan were material to the consumers to which it was
directed. Thus, Pizza Hut failed to produce evidence of a Lanham
Act violation.
.D/FJM11$ *OD W 1ö[FS *OD
 ' 4VQQ E  4%/: 
In June 2004, defendant Pﬁzer Inc. (“Pﬁzer”) launched a consumer advertising campaign for its mouthwash, Listerine Antiseptic
Mouthrinse. Print ads and hang tags featured an image of a Listerine
bo le balanced on a scale against a white container of dental ﬂoss.
The campaign also featured a television commercial called the
“Big Bang.” In its third version, which is still running, the commercial announces that “Listerine’s as eﬀective as ﬂoss at ﬁghting plaque
and gingivitis. Clinical studies prove it.”
In this case, plaintiﬀ McNeil-PPC, Inc. (“PPC”), the market leader
in sales of string dental ﬂoss and other interdental cleaning products,
alleges that Pﬁzer has engaged in false advertising in violation of §
43(a) of the Lanham Act and unfair competition in violation of state
law.
Before the Court is PPC’s motion for a preliminary injunction enjoining Pﬁzer from continuing to make these claims in its advertisements.
Pﬁzer sponsored two clinical studies involving Listerine and ﬂoss:
the “Sharma Study” and the “Bauroth Study.” These studies purported to compare the eﬃcacy of Listerine against dental ﬂoss in controlling plaque and gingivitis in subjects with mild to moderate gingivitis.
In proving an advertising claim literally false, a plaintiﬀ bears a
diﬀerent burden depending on whether the advertisement purports
to be based on test results. Hence, where a defendant’s advertisement
contends that “clinical tests” prove the superiority of its product (an
“establishment claim”), the plaintiﬀ need only prove that the tests referred to were not suﬃciently reliable to permit one to conclude with
reasonable certainty that they established the proposition for which
they were cited. On the other hand, where a superiority claim does
not purport to rest on test results, the plaintiﬀ may prove falsity only
upon adducing evidence that aﬃrmatively shows defendant’s claim
to be false.
Pﬁzer’s advertisements make the explicit claim that “clinical studies prove that Listerine is as eﬀective as ﬂoss against plaque and gingivitis.” As Pﬁzer purports to rely on “clinical studies,” this is an “establishment claim” and PPC need only prove that the studies referred

-JTUFSJOF BE



$)"15&3  "%7&35*4*/(

to were not suﬃciently reliable to permit one to conclude with reasonable certainty that they established the proposition for which they
were cited. Two questions are presented: ﬁrst, whether the Sharma
and Bauroth Studies stand for the proposition that “Listerine is as effective as ﬂoss against plaque and gingivitis”; and second, assuming
they do, whether the studies are suﬃciently reliable to permit one to
draw that conclusion with “reasonable certainty.”
First, even pu ing aside the issue of their reliability, the two studies do not stand for the proposition that “Listerine is as eﬀective as
ﬂoss against plaque and gingivitis.” The two studies included in their
samples only individuals with mild to moderate gingivitis. They excluded individuals with severe gingivitis or with any degree of periodontitis, and they did not purport to draw any conclusions with
respect to these individuals. Hence, the literal claim in Pﬁzer’s advertisements is overly broad, for the studies did not purport to prove
that Listerine is as eﬀective as ﬂoss “against plaque and gingivitis,”
but only against plaque and gingivitis in individuals with mild to
moderate gingivitis. The advertisements do not specify that the “as
eﬀective as ﬂoss” claim is limited to individuals with mild to moderate gingivitis. Consequently, consumers who suﬀer from severe
gingivitis or periodontitis (including mild periodontitis) may be misled by the ads into believing that Listerine is just as eﬀective as ﬂoss
in helping them ﬁght plaque and gingivitis, when the studies simply
do not stand for that proposition.
Second, the two studies were not suﬃciently reliable to permit
one to conclude with reasonable certainty that Listerine is as eﬀective as ﬂoss in ﬁghting plaque and gingivitis, even in individuals with
mild to moderate gingivitis. What the two studies showed was that
Listerine is as eﬀective as ﬂoss when ﬂossing is not done properly.
The authors of both studies recognized that the plaque reductions in
the ﬂossing groups were lower than would be expected and hypothesized that “behavioral or technical causes” were the reason. Signiﬁcantly, in some of the plaque reduction scores for the ﬂossing groups
there was greater improvement at three months than at six months,
suggesting a deterioration in ﬂossing technique with the passage of
time.
Hence, the studies did not “prove” that Listerine is “as eﬀective
as ﬂoss.” Rather, they proved only that Listerine is “as eﬀective as
improperly-used ﬂoss.” The studies showed only that Listerine is as
eﬀective as ﬂoss when the ﬂossing is not performed properly. As one
of the ADA consultants observed in objecting to the advertising when
it was proposed, “for a substitute product to be ‘as good as’ or ‘be er’
than ﬂossing it must be compared against the data of subjects who
demonstrate they can and are ﬂossing eﬀectively.”
Pﬁzer and its experts argue that the two studies are reliable,

" '"-4& "%7&35*4*/(



notwithstanding the indications that the participants in the ﬂossing
group did not ﬂoss properly, because these conditions reﬂect “realworld se ings.” But the ads do not say that “in the real world,” where
most people ﬂoss rarely or not at all and even those who do ﬂoss have
diﬃculty ﬂossing properly, Listerine is “as eﬀective as ﬂoss.” Rather,
the ads make the blanket assertion that Listerine works just as well
as ﬂoss, an assertion the two studies simply do not prove. Although
it is important to determine how a product works in the real world,
it is probably more important to ﬁrst determine how a product will
work when it is used properly.
Accordingly, I hold that PPC is likely to succeed on its claim of
literal false advertisement.
4BUFMMJUF 57 1SPCMFN
This advertisement for DirecTV ran on the Internet; it was shown to
customers in markets served by Time Warner Cable. Some of Time
Warner’s channels are analog; others are digital HD. DirecTV oﬀers
only digital HD channels. The parties agree that the HD channels are
equivalent in quality. They also agree that the pixelated portions of
the ads are not accurate depictions of cable TV signals, either digital
or analog. Is the advertisement actionable?





$)"15&3  "%7&35*4*/(

4FDPOEBSZ -JBCJMJUZ

There’s not a lot of caselaw on secondary liability for false advertising
– but there is some.
%VUZ 'SFF "NFSJDBT *OD W &TUFF -BVEFS $PNQBOJFT *OD
 'E  UI $JS 
[DFA operates duty free stores in airports. It previously sold Estée Lauder cosmetics. DFA purchased those cosmetics at wholesale
prices that were lower than the wholesale prices charged to traditional retailers, such as department stores. As a result, it was able
to oﬀer its customers lower retail prices. In 2007, Estée Lauder announced plans to eliminate the diﬀerence and move to a system with
a single suggested retail price. As a result, DFA ended its relationship with Estée Lauder and devoted the shelf space to other products. Some of its competitors continued to sell Estée Lauder products
and announced this fact to airport authorities during the bidding processes to operate duty-free concessions at airports in Newark, Boston,

" '"-4& "%7&35*4*/(



Orlando, and Atlanta. They also allegedly made various false statements about DFA. It sued Estée Lauder on a number of theories, including contributory false advertising.]
Whether § 43(a) of the Lanham Act includes within its ambit a
claim for false advertising based on contributory liability is a question
of ﬁrst impression.
The rationale for allowing contributory trademark infringement
actions supports recognizing a similar theory of liability in the false
advertising context. For starters, § 43(a) of the Lanham Act contains
two diﬀerent classes of prohibitions: one banning trademark infringement and one prohibiting false advertising.
These prohibitions are found in the same statutory provision,
and they share the same introductory clause. The placement of the
two prohibitions in the same statutory section—and correspondingly,
the fact that the introductory language banning both practices is
identical—suggests the two causes of action should be interpreted
to have the same scope.
Moreover, while the two causes of action are derived from the
same principles and contained in the same statute, the Supreme
Court has recognized that the false advertising provision of the Lanham Act entails broader protections. See POM Wonderful (“The Lanham Act’s trademark provisions are the primary means of achieving [the statute’s] ends. But the Act also creates a federal remedy
[for false advertising] that goes beyond trademark protection. The
broader remedy is at issue here.”). It would be odd indeed for us to
narrow the scope of the false advertising provision—a cause of action
plainly intended to encompass a broader spectrum of protection—
and hold that it could be enforced only against a smaller class of defendants. Absent congressional direction, we are reluctant to limit
the statute’s scope in this way. Thus, we hold that a plaintiﬀ may
bring a claim for contributory false advertising under § 43(a) of the
Lanham Act.
What, then, must a plaintiﬀ establish in order to state a contributory false advertising claim? First, the plaintiﬀ must show that a
third party in fact directly engaged in false advertising that injured
the plaintiﬀ. Second, the plaintiﬀ must allege that the defendant contributed to that conduct either by knowingly inducing or causing the
conduct, or by materially participating in it.
Once the plaintiﬀ establishes the elements of a direct false advertising claim against a third party, it must allege that the defendant
contributed to that conduct. This means that the plaintiﬀ must allege
that the defendant had the necessary state of mind—in other words
that it intended to participate in or actually knew about the false advertising. The plaintiﬀ must also allege that the defendant actively
and materially furthered the unlawful conduct – either by inducing



$)"15&3  "%7&35*4*/(

it, causing it, or in some other way working to bring it about.
Analogies from trademark infringement, in which contributory
liability is more developed, can be instructive. Thus, for example, a
plaintiﬀ may be able to make out the participation prong of a contributory false advertising claim by alleging that the defendant directly controlled or monitored the third party’s false advertising. It
is also conceivable that there could be circumstances under which
the provision of a necessary product or service, without which the
false advertising would not be possible, could support a theory of contributory liability. In determining whether a plaintiﬀ has adequately
alleged facts to support such a claim, we look to whether the complaint suggests a plausible inference of knowing or intentional participation, examining the nature and extent of the communication”
between the third party and the defendant regarding the false advertising; “whether or not the defendant explicitly or implicitly encouraged the false advertising; whether the false advertising is serious and widespread, making it more likely that the defendant knew
about and condoned the acts; and whether the defendant engaged in
bad faith refusal to exercise a clear contractual power to halt the false
advertising.
The district court identiﬁed four allegedly false claims in the complaint, each of which was made by a duty free operator to representatives of an airport and each of which DFA says we should a ribute
to Estée Lauder. First, Nuance stated in a le er to Atlanta oﬃcials:
“Given that Estée Lauder brands account for 20% of cosmetic and fragrance sales, at least in Orlando, and cosmetic and fragrance sales
constitute one of the largest sources of revenue for duty free stores, a
lack of access to Estée Lauder brands would cast doubt on the validity
of DFA’s projected revenue streams.” Second, Travel Retail told Orlando oﬃcials: “[W]e strongly believe that Estée Lauder is a product
which you have to sell, also, to domestic passengers.” Third, Nuance
said during the Orlando appeal hearing: “With respect to DFA, I’d
like to echo Travel Retail’s concerns on DFA’s rents. ... DFA sales
project[ions] are deemed to be unreasonable and not sustainable in
light of the history.” Finally, Travel Retail informed the Orlando Airport Authority: “[F]ailure to oﬀer the Estée Lauder product line will
negatively impact duty free and duty paid sales revenue for both international and domestic travelers.” DFA argues that it also alleged
that Nuance, in its le er protesting the Atlanta award, stated “DFA
may have made misrepresentations about its ability to carry Estée
Lauder brands,” and we agree that this is an allegedly false claim the
district court failed to consider.
As for the ﬁrst element, Estée Lauder claims that the duty free operators did not engage in any false advertising. Estée Lauder urges
us to hold that DFA’s complaint is devoid of any false or mislead-

" '"-4& "%7&35*4*/(



ing statements cognizable under the Lanham Act, but we need not
answer this fact-intensive question. We agree that DFA did not adequately allege Estée Lauder contributed to any of the statements, and
thus aﬃrm the district court’s dismissal on this ground.
We are unable to ﬁnd in DFA’s complaint any facts that would
enable the court to draw the reasonable inference that Estée Lauder
induced or knowingly or intentionally participated in any of the allegedly false statements made by the other duty free operators. In
its complaint, DFA based its claim for contributory liability on the
fact that “[Estée Lauder] knew or should have known of the False
Claims, but [it] continued to supply [Estée Lauder] product [s] to its
favored duty free operators.... In doing so, [Estée Lauder] provided
its favored duty free operators with the means to continue making
the False Claims....” We cannot see how the mere sale of Estée Lauder
products can serve as a basis for holding the manufacturer liable for
any disparaging statements its customers make in the course of their
own separate business relations. In our view, selling Estée Lauder
products is too unrelated to the making of the allegedly false or misleading statements to form a basis for liability – under either an inducement or participation theory.
Moreover, contrary to DFA’s argument, there are simply no facts
in the complaint that suggest the existence of coordinated action or
encouragement, much less inducement, between Estée Lauder and
the operators on the decision to make the disputed claims to airport
authorities. There has been no allegation that by selling its products
to the duty free operators, Estée Lauder monitored, controlled, or participated in operators’ statements to airport authorities during a competitive bidding process for which Estée Lauder was not even present.
More generally, there are no facts to suggest that Estée Lauder commonly exercises any level of control over or involvement in the duty
free operators’ conduct during airport RFP bidding.
In short, although we agree with DFA that a plaintiﬀ may state a
claim against a defendant for contributory false advertising, we are
unwilling to extend the doctrine as far as DFA urges. The mere sale of
products in the course of an ordinary business relationship, without
more, cannot justify a ﬁnding that a defendant induced, encouraged,
caused, procured, or brought about false advertising. Contributory
false advertising claims are cognizable under the Lanham Act, but a
plaintiﬀ must allege more than an ordinary business relationship between the defendant and the direct false advertiser in order to plausibly plead its claim. DFA has failed to do so here.

8IBU BCPVU UIF OFXTQBQFST PS PUIFS
NFEJB UIBU QVCMJTI GBMTF BET $PVME
UIFZ CF MJBCMF VOEFS UIF -BOIBN "DU



#

$)"15&3  "%7&35*4*/(

"MUFSOBUJWFT UP $PNQFUJUPS 4VJUT

Other models relax the Lanham Act standing rules in various ways.
The Lanham Act generally only allows competing businesses to sue
each other. But various speech torts permit businesses to sue for certain false statements by non-competitors. On the other side of the v,
consumers and government agencies can sue businesses for certain
false statements. In each case, the substantive rules of liability (especially the treatment of falsity) are tweaked to account for the diﬀerent
party conﬁgurations.



$PNNFSDJBM %JTQBSBHFNFOU BOE 3FMBUFE 5PSUT

An unruly bundle of common-law torts try to protect individuals and
businesses from injurious falsehoods. The following materials are not
meant to be representative of this sprawling and doctrinally intricate
mess, only to give another take on falsity and to illustrate the complete absence of anything resembling the competitor- or purchaserin-reliance- standing requirements.
)JQ4BWFS *OD W ,JFM
 .BTT  
An action for commercial disparagement is similar in many respects
to an action for defamation, but there are important diﬀerences. Both
torts seek to impose liability on a defendant for harm sustained by a
plaintiﬀ as a result of the publication of a false statement about the
plaintiﬀ to others. A defamation action, which encompasses libel and
slander, aﬀords a remedy for damage to the reputation of the injured
party. By comparison, an action for commercial disparagement affords a remedy for harm to the economic interests of the injured party
that results in pecuniary loss. A plaintiﬀ asserting such a claim seeks
to recover damages for false disparaging statements about the plaintiﬀ’s property, often a product or service being sold.
This court adopted the language of the Restatement (Second)
of Torts § 623A, regarding liability for commercial disparagement:
”One who publishes a false statement harmful to the interests of another is subject to liability for pecuniary loss resulting to the other
if (a) he intends for publication of the statement to result in harm to
the interests of the other having a pecuniary value, or either recognizes or should recognize that it is likely to do so, and (b) he knows
that the statement is false or acts in reckless disregard of its truth or
falsity.” Thus, in order to prevail on a claim alleging commercial disparagement, a plaintiﬀ must prove that a defendant: (1) published a
false statement to a person other than the plaintiﬀ; (2) ”of and concerning” the plaintiﬀ’s products or services; (3) with knowledge of

# "-5&3/"5*7&4 50 $0.1&5*503 46*54



the statement’s falsity or with reckless disregard of its truth or falsity;
(4) where pecuniary harm to the plaintiﬀ’s interests was intended or
foreseeable; and (5) such publication resulted in special damages in
the form of pecuniary loss.7
"WJBUJPO $IBSUFS *OD W "WJBUJPO 3FTFBSDI
 'E  UI $JS 
Aviation Charter, Inc. (Aviation Charter), appeals from the district
court’s grant of summary judgment to Aviation Research Group/US
(ARGUS) on Aviation Charter’s claims of defamation and alleged violations of the Minnesota Deceptive Trade Practices Act (MDTPA),
and the Lanham Act
ARGUS publishes and sells safety ratings of air charter service
providers. It bases its ratings on a methodology called the Charter
Evaluation and Qualiﬁcations (CHEQ) system, which has ”three major components: Historical Safety Ratings, Current Aircraft and Pilot
Data, and On-Site Safety Audits.” June 12, 2003, CHEQ Report on
Aviation Charter. ARGUS maintains that it:
... conducts in-depth research into multiple public
databases to uncover accidents, incidents, enforcement
actions, and certiﬁcation data relating to the operator.
Records that are discovered are assigned a score based on
the oﬃcial cause, violation, or other data on record. Older
records have less impact on the score and are omi ed after
ten years. The total of all found records results in a Historical Safety Record score, with the higher score reﬂecting a
greater number of negative events.
Carriers are grouped into four classes of operation based on the number of aircraft they operate. ARGUS assigns carriers one of four ratings: Does Not Qualify (DNQ), Silver, Gold, and Platinum. The Silver
rating is assigned to ”[t]hose operators with CHEQ scores within one
standard deviation of the median score for their class of operation.”
The DNQ rating is the lowest possible rating.
In 2001, ARGUS assigned a DNQ rating to Aviation Charter. The
following year, Senator Paul Wellstone and seven others died in an
Aviation Charter crash. Following the Wellstone crash, the Minneapolis Star Tribune published an article entitled ”Wellstone charter ﬁrm
7

Notwithstanding many similarities between the torts of commercial disparagement and defamation, it has been recognized that from the beginning, more stringent requirements were imposed upon the plaintiﬀ seeking to recover for commercial disparagement in three important respects – falsity of the statement, fault of the
defendant and proof of damage. For purposes of this opinion, we need not elaborate at length on these particular distinctions, other than to note that as the common
law of defamation has become infused with principles of the First Amendment to
the United States Constitution, these distinctions have narrowed.

.JOO4UBU f % 
f  B 



$)"15&3  "%7&35*4*/(

got poor safety evaluation.” The Star Tribune article referred to ARGUS’s report on Aviation Charter and quoted ARGUS’s president,
Joe Moeggenberg.
After the Star Tribune article was published, Aviation Charter contacted ARGUS and inquired about the basis of its rating. Aviation
Charter concluded that ARGUS’s rating system was fundamentally
ﬂawed and, when ARGUS refused to retract its rating, Aviation Charter initiated this lawsuit.
A.
A statement is defamatory under Minnesota law if it is communicated
to a third party, is false, and tends to harm the plaintiﬀ’s reputation
in the community. It is well recognized in Minnesota that the First
Amendment absolutely protects opinion that lacks a provably false
statement of fact. Statements about ma ers of public concern that are
not capable of being proven true or false and statements that reasonably cannot be interpreted as stating facts are protected from defamation actions by the First Amendment.
We have characterized the balance of Aviation Charter’s defamation claim as derivative of ARGUS’s comparison that ”Aviation Charter, relative to other carriers of its size, has an unfavorable safety
record.” We must examine whether this comparison is ”suﬃciently
factual to be susceptible of being proved true or false.” Milkovich If
ARGUS had oﬀered a wholly subjective basis for its conclusion, or
even no basis whatsoever, then the comparison would likely have
lacked objectively veriﬁable criteria. ARGUS, however, asserted that
its comparative rating was derived from ”multiple public databases
to uncover accidents, incidents, enforcement actions, and certiﬁcation data relating to the operator.” Nonetheless, although ARGUS’s
comparison relies in part on objectively veriﬁable data, the interpretation of those data was ultimately a subjective assessment, not an
objectively veriﬁable fact. ARGUS’s description of its process illustrates the subjective component of its assessment:
Incidents are rated on a scale of 1-10. ARGUS has trained
its analysts to follow general guidelines for the type of incident and severity of the action. The analysts then make
independent judgments based on the information in the
database regarding the report. They review the facts in the
documents and can ”hyper link” to the speciﬁc regulation
that was violated. If they believe that a drastic variation
from the computer assigned score is warranted, the three
analysts can caucus and discuss the incident and draw on
outside scores if necessary. The individual ”scores” for
each incident are then weighted so that the scores in the
most recent 36 months are more signiﬁcant than those that

# "-5&3/"5*7&4 50 $0.1&5*503 46*54



occurred more than three years ago. The weighted scores
are added together and compared to like-sized carriers.
ARGUS chose which underlying data to prioritize, performed a subjective review of those data, and deﬁned ”safety” relative to its own
methodology.
ARGUS’s interpretation of the public database information available on Aviation Charter is not suﬃciently factual to be susceptible of
being proved true or false. It is a subjective interpretation of multiple
objective data points leading to a subjective conclusion about aviation safety. Cf. . Haynes v. Alfred A. Knopf, Inc. (”A statement of fact
is not shielded from an action for defamation by being prefaced with
the words ‘in my opinion,’ but if it is plain that the speaker is expressing a subjective view, an interpretation, a theory, conjecture, or surmise, rather than claiming to be in possession of objectively veriﬁable
facts, the statement is not actionable.”). Because ARGUS’s comparative rating is not a provably false statement of fact, Aviation Charter’s
defamation claim fails with respect to that rating and the derivative
statements in the Star Tribune article.

$G .BZGBJS 'BSNT *OD W 4PDPOZ .P
CJM 0JM $P *OD "E  /+ 4VQFS
 *G UIF QMBJOUJòT BSF DPOWJODFE
UIFZ EFTFSWF UISFF TUBST PS CFUUFS BOE
UIF EFGFOEBOUT UISPVHI UIFJS FEJUPSJBM
HSPVQ UIBU UXP TUBST GPS .BZGBJS BOE
POF TUBS GPS 1BMhT BSF FOPVHI UIPTF
BSF NBUUFST PG KVEHNFOU BOE PQJOJPO
PO XIJDI UIF DPVSU TIPVME OPU USZ UP
TBZ UIBU FJUIFS QBSUZ JT SJHIU PS XSPOH
4IPVME UIF TBNF TUBOEBSE BQQMZ UP
SFTUBVSBOU SFWJFXT BOE BWJBUJPO TBGFUZ
SBUJOHT
)BZOFT  'E  UI $JS

B.
Aviation Charter asserts that ARGUS violated the Lanham Act because ARGUS’s statements to the Star Tribune were made to advertise
the fact that ARGUS was in the business of rating carriers like Aviation Charter. The Lanham Act requires that a false statement, in order
to be actionable, must be made in commercial advertising or promotion. For a statement to constitute commercial advertising or promotion, it must be made, inter alia, by a defendant who is in commercial
competition with the plaintiﬀ. The district court correctly found that
Aviation Charter’s Lanham Act action failed because ARGUS was not
in commercial competition with Aviation Charter.
C.
The district court concluded that Aviation Charter’s MDTPA action,
like its Lanham Act action, failed because ARGUS was not in competition with Aviation Charter. As ARGUS concedes, however, the
district court erred in so holding because the MDTPA provides that
”a complainant need not prove competition between the parties.”
The MDTPA provides that a person engages in a deceptive trade
practice when, inter alia, the person ”disparages the goods, services,
or business of another by false or misleading representation of fact.”
As set forth above, ARGUS’s statement that Aviation Charter had ﬁfteen FAA enforcement actions was false. Accordingly, that statement
would violate the MDTPA if it disparaged Aviation Charter. We conclude, however, that Aviation Charter cannot demonstrate that the

.JOO4UBU f % TVCE 



$)"15&3  "%7&35*4*/(

statement disparaged its business, given the full context of the Star
Tribune article.



$POTVNFS 4VJUT

Consumers can sometimes bring actions for common-law fraud or
under state unfair-competition laws that provide for consumer suits.
But these causes of action tend to have more stringent elements than
competitor suits, and can be especially diﬃcult to maintain on a classwide basis.
1FSSJOF W 4FHB PG "NFSJDB *OD
/P oDWoo+%  8-  /% $BM .BZ  
In this consumer class action, plaintiﬀ John Locke has moved for class
certiﬁcation and defendant Gearbox has moved for dismissal or judgment on the pleadings. The Court denies both motions.
The product at issue in this case is the video game “Aliens: Colonial Marines” (“ACM”). The game, developed by Gearbox Software,
L.L.C. (“Gearbox”) and produced by Sega of America, Inc. (“Sega”),
was “held out as the canon sequel to James Cameron’s 1986 ﬁlm
‘Aliens.’” Named plaintiﬀ John Locke is an “avid fan of the series”
who pre-purchased a copy prior to its release. Damion Perrine, the
other named plaintiﬀ, is also a “fan of the Aliens franchise,” and purchased a copy of the game on its release date, February 13, 2013.
The complaint alleges a “classic bait-and-switch.” Plaintiﬀs allege
that defendants developed a “non-retail but technically superior version” of the game that featured, among other things, “advanced artiﬁcial intelligence programming, certain gameplay sequences drawn
from the Aliens movie,” and “a highly advanced graphics engine (the
‘Demo Engine’),” and presented this version and described it to the
public as “actual gameplay.” The retail version that was ultimately
sold, however, allegedly “utilized diﬀerent programming altogether
and a diﬀerent—and much less advanced—graphics engine.” The
complaint alleges that because of these diﬀerences, videogame industry critics expressed “disappointment and surprise” following the
public release of the game, and that even Randy Pitchford, President of Gearbox, “acknowledged the discrepancy between the Aliens:
Colonial Marines hands-oﬀ demo and the ﬁnal game.” On this basis,
the complaint asserts six claims for relief: (1) violation of the Consumer Legal Remedies Act, Cal. Civil Code § 1750 (“CLRA”); (2)
violation of the Unfair Competition Law, Cal. Bus. & Prof.Code §
17200 (“UCL”); (3) violation of the False Advertising Law, Cal. Bus.
& Prof.Code § 17500 (“FAL”); (4) breach of express warranties; (5)
fraud in the inducement; and (6) negligent misrepresentation.
As an initial ma er, the proposed class as framed by the complaint

# "-5&3/"5*7&4 50 $0.1&5*503 46*54



– “all persons in the United States who paid for a copy of the Aliens:
Colonial Marines video game either on or before February 12, 2013”
– is not certiﬁable. At a minimum, common questions of fact would
not predominate in the class as deﬁned by the complaint; rather, individualized. And while it is true that “class members do not need
to demonstrate individualized reliance” for plaintiﬀ’s claims under
the UCL and FAL, even for those claims, a presumption of reliance
does not arise when class members were exposed to quite disparate
information from various representatives of the defendant. For the
presumption to apply, it is necessary for everyone in the class to have
viewed the allegedly misleading advertising. Plaintiﬀ’s original deﬁnition makes no a empt to limit the class to those who were exposed
to the allegedly misleading advertising here, and consequently it is
overbroad and not certiﬁable.
The obviousness of these principles is underscored by the fact that
plaintiﬀ rapidly retreated at the hearing to “limit the class to people
who viewed an advertisement.” Plaintiﬀ proposed to do this “by aﬃdavit and claim form.” The Court directed the parties to submit supplemental briefs on this issue, namely “whether the Court can and
should certify a class allowing class membership to be established by
assertion of the class members by way of, e.g., aﬃdavits swearing
that a consumer viewed a certain video or trailer prior to placing a
pre-order for the game at issue.”
The parties responded, and the Court now concludes that the answer to its question is no. The problem with plaintiﬀ’s suggestion is
that the revised class lacks ascertainability. Ascertainability is an important requirement because it is needed for properly enforcing the
preclusive eﬀect of ﬁnal judgment. The class deﬁnition must be clear
in its applicability so that it will be clear later on whose rights are
merged into the judgment, that is, who gets the beneﬁt of any relief
and who gets the burden of any loss.
The factual record in the case shows why ascertainability is a pipe
dream here. As the complaint acknowledges, this is not a case about
a single misrepresentation. Rather, the non-retail version of the ACM
game is alleged to have been presented to the public “through a series of ‘actual gameplay’ demonstrations.” The ﬁrst demonstration is
alleged to have occurred “at the annual ‘E3’ conference in early June
2011.” At the hearing, plaintiﬀ explained that the ad campaign at issue “started at the E3 2011 conference and concluded ... right before
the release date [of the game in] February of 2013.”
It is undisputed in the record that many trailers and commercials
were released during that time period, primarily via the Internet but
also through television. It is further undisputed that several videos
for ACM shown before the game’s release contain footage from only
the ﬁnal retail version, rather than from the alleged non-retail version.



9BWJFS  ' 4VQQ E  /%$BM


$)"15&3  "%7&35*4*/(

When pressed at the hearing to identify which speciﬁc videos or trailers included the allegedly problematic E3 2011 video or portions of
it, plaintiﬀ’s counsel answered that he could not “say with certainty
which ones” and that he “just [didn’t] have the information.” Counsel added, ineﬀectually, that it does not “ma er that each and every
video didn’t have a speciﬁc scene from the 2011 reenactment,” because the E3 2011 video “was accessible through this time period”
and remains so today. And Mr. Locke, the only named plaintiﬀ moving for class certiﬁcation and seeking appointment as a class representative, compounded the ascertainability problem by testifying in
deposition that he could not “answer ... with any degree of certainty”
a question regarding which videos he saw before he preordered his
copy of the game.
These facts distinguish this case from others in which selfidentiﬁcation through aﬃdavits was found to be permissible, and
places it in the camp of cases where such a proposal failed for lack
of ascertainability. As was the case in Xavier, there is “no good way
to identify” individuals who “have been exposed to Defendants’ atissue advertising before February 12, 2003 – the day that all ACM
preorders were made ‘ﬁnal.’” Pu ing aside the fact that plaintiﬀ has
failed to carry his burden of identifying which videos and trailers actually comprise defendants’ “at-issue advertising” here, there is no
good way to identify which purchasers viewed which videos prior to
purchasing the game. Certainly, defendants have no records of who
viewed what when, and plaintiﬀ has not identiﬁed any documentbased method of identifying this information. Instead, plaintiﬀ’s
suggestion is to permit class members to self-identify through the
submission of aﬃdavits, but those aﬃdavits would be highly unreliable and likely to embody the “subjective memory problem” that
was found to exist in Xavier v. Philip Morris USA Inc.. As Judge Alsup
noted in that case, “[s]wearing ‘I smoked 146,000 Marlboro cigare es’
is categorically diﬀerent from swearing ‘I have been to Paris, France,’
or ‘I am Jewish,’ or even ‘I was within ten miles of the toxic explosion
on the day it happened,” and the “memory problem is compounded
by incentives individuals would have to associate with a successful
class or dissociate from an unsuccessful one.”
The reality of this memory problem is beyond meaningful dispute.
One of the two named plaintiﬀs here has already admi ed under oath
that he cannot identify “with any degree of certainty” which videos
he saw before he placed his pre-order of the game at issue. The other
named plaintiﬀ, who no longer seeks to be a class representative but
whose testimony is relevant nevertheless, also testiﬁed under oath
that he could “not with certainty” remember all the videos he saw
for Aliens: Colonial Marines. He further aﬃrmed that there were
“no records or no way for you to be able to recreate all of the diﬀerent

# "-5&3/"5*7&4 50 $0.1&5*503 46*54



videos or demonstrations you may have seen for the game.”
On this record, the Court ﬁnds that “persons who viewed an advertisement for ACM incorporating the Demoed Version,” cannot be
identiﬁed through any reliable and manageable means, and that the
proposed class lacks ascertainability.



'5$ &OGPSDFNFOU

Section 5 of the Federal Trade Commission Act authorizes the FTC
to prevent ”unfair or deceptive acts or practices in or aﬀecting commerce.” In some respects, this authority parallels the tests applied
to competitor suits under the Lanham Act. In other respects, it is
broader. State law often also provides for public enforcement by state
oﬃcials, typically state a orneys general. (We will not discuss these
”Baby FTC Acts” further here, other than to note their nickname.)
'FEFSBM 5SBEF $PNNJTTJPO W 8JOTUFE )PTJFSZ $PNQBOZ
 64  
The Winsted Hosiery Company has for many years manufactured underwear which it sells to retailers throughout the United States. It
brands or labels the cartons in which the underwear is sold, as ”Natural Merino”, ”Gray Wool”, ”Natural Wool”, ”Natural Worsted”, or
”Australian Wool”. None of this underwear is all wool. Much of it
contains only a small percentage of wool; some as li le as ten per cent.
The Federal Trade Commission instituted a complaint under § 5, and
called upon the company to show cause why use of these brands and
labels alleged to be false and deceptive should not be discontinued.
It is contended that the method of competition complained of is
not unfair within the meaning of the act, because labels such as the
Winsted Company employs, and particularly those bearing the word
”Merino”, have long been established in the trade and are generally
understood by it as indicating goods partly of co on; that the trade is

 64$ f  



8PVME BOZ PG UIFTF IPOFTU NBOVGBD
UVSFST IBWF IBE B QSJWBUF DBVTF PG BD
UJPO BHBJOTU 8JOTUFE /PUF UIF EBUF PG
UIF PQJOJPO

$)"15&3  "%7&35*4*/(

not deceived by them; that there was no unfair competition for which
another manufacturer of underwear could maintain a suit against the
Winsted Company; and that even if consumers are misled because
they do not understand the trade signiﬁcation of the label or because
some retailers deliberately deceive them as to its meaning, the result
is in no way legally connected with unfair competition.
This argument appears to have prevailed with the Court of Appeals; but it is unsound. The labels in question are literally false, and,
except those which bear the word ”Merino”, are palpably so. All are,
as the Commission found, calculated to deceive and do in fact deceive a substantial portion of the purchasing public. That deception
is due primarily to the words of the labels, and not to deliberate deception by the retailers from whom the consumer purchases. While it
is true that a secondary meaning of the word ”Merino” is shown, it is
not a meaning so thoroughly established that the description which
the label carries has ceased to deceive the public; for even buyers
for retailers, and sales people, are found to have been misled. The
facts show that it is to the interest of the public that a proceeding to
stop the practice be brought. And they show also that the practice
constitutes an unfair method of competition as against manufacturers of all wool knit underwear and as against those manufacturers
of mixed wool and co on underwear who brand their product truthfully. For when misbranded goods a ract customers by means of
the fraud which they perpetrate, trade is diverted from the producer
of truthfully marked goods. That these honest manufacturers might
protect their trade by also resorting to deceptive labels is no defense
to this proceeding brought against the Winsted Company in the public interest.
The fact that misrepresentation and misdescription have become
so common in the knit underwear trade that most dealers no longer
accept labels at their face value, does not prevent their use being an
unfair method of competition. A method inherently unfair does not
cease to be so because those competed against have become aware of
the wrongful practice. Nor does it cease to be unfair because the falsity of the manufacturer’s representation has become so well known
to the trade that dealers, as distinguished from consumers, are no
longer deceived. The honest manufacturer’s business may suﬀer, not
merely through a competitor’s deceiving his direct customer, the retailer, but also through the competitor’s pu ing into the hands of the
retailer an unlawful instrument, which enables the retailer to increase
his own sales of the dishonest goods, thereby lessening the market for
the honest product. As a substantial part of the public was still misled
by the use of the labels which the Winsted Company employed, the
public had an interest in stopping the practice as wrongful; and since
the business of its trade rivals who marked their goods truthfully was

# "-5&3/"5*7&4 50 $0.1&5*503 46*54



necessarily aﬀected by that practice, the Commission was justiﬁed in
its conclusion that the practice constituted an unfair method of competition; and it was authorized to order that the practice be discontinued.
,SBGU *OD W '5$
 'E  UI $JS 
[Kraft Singles were classiﬁed as ”processed cheese”: part cheese and
part other ingredients. To diﬀerentiate them from ”imitation cheese”
slices, which contain li le or no cheese, Kraft advertised its Singles as
having ”ﬁve ounces of milk” per slice and emphasized their calcium
content. But 30% of the calcium in the milk in Kraft Singles was lost
during processing.]
In determining what claims are conveyed by a challenged advertisement, the Commission relies on two sources of information: its
own viewing of the ad and extrinsic evidence. Its practice is to view
the ad ﬁrst and, if it is unable on its own to determine with conﬁdence
what claims are conveyed in a challenged ad, to turn to extrinsic evidence. The most convincing extrinsic evidence is a survey of what
consumers thought upon reading the advertisement in question, but
the Commission also relies on other forms of extrinsic evidence including consumer testimony, expert opinion, and copy tests of ads.
Kraft has no quarrel with this approach when it comes to determining whether an ad conveys express claims, but contends that the
FTC should be required, as a ma er of law, to rely on extrinsic evidence rather than its own subjective analysis in all cases involving
allegedly implied claims. The basis for this argument is that implied
claims, by deﬁnition, are not self-evident from the face of an ad. This,
combined with the fact that consumer perceptions are shaped by a
host of external variables – including their social and educational
backgrounds, the environment in which they view the ad, and prior
experiences with the product advertised – makes review of implied
claims by a ﬁve-member commission inherently unreliable.
Kraft bu resses its argument by pointing to the use of extrinsic
evidence in an analogous context: cases brought under § 43(a) of the
Lanham Act. Courts hearing deceptive advertising claims under that
Act, which provides a private right of action for deceptive advertising,
generally require extrinsic proof that an advertisement conveys an
implied claim. Were this a Lanham Act case, a reviewing court in
all likelihood would have relied on extrinsic evidence of consumer
perceptions. While this disparity is sometimes justiﬁed on grounds
of advertising ”expertise” – the FTC presumably possesses more of it
than courts – Kraft maintains this justiﬁcation is an illusory one in that
the FTC has no special expertise in discerning consumer perceptions.
While Kraft’s arguments may have some force as a ma er of pol-

4UJMM GSPN ,SBGU 4JOHMFT BE



$PMHBUF1BMNPMJWF  64  

$)"15&3  "%7&35*4*/(

icy, they are unavailing as a ma er of law. Courts, including the
Supreme Court, have uniformly rejected imposing such a requirement on the FTC, FTC v. Colgate-Palmolive Co. (FTC not required to
conduct consumer surveys before determining that a commercial has
a tendency to mislead), and we decline to do so as well. We hold that
the Commission may rely on its own reasoned analysis to determine
what claims, including implied ones, are conveyed in a challenged
advertisement, so long as those claims are reasonably clear from the
face of the advertisement.
The Commission’s expertise in deceptive advertising cases,
Kraft’s protestations notwithstanding, undoubtedly exceeds that of
courts as a general ma er. That false advertising cases constitute a
small percentage of the FTC’s overall workload does not negate the
fact that signiﬁcant resources are devoted to such cases in absolute
terms, nor does it account for the institutional expertise the FTC gains
through investigations, rulemakings, and consent orders.
We ﬁnd substantial evidence in the record to support the FTC’s
ﬁnding. Although Kraft downplays the nexus in the ads between
milk and calcium, the ads emphasize visually and verbally that ﬁve
ounces of milk go into a slice of Kraft Singles; this image is linked
to calcium content, strongly implying that the consumer gets the calcium found in ﬁve ounces of milk.
Kraft asserts that the literal truth of the Class Picture ads – they
are made from ﬁve ounces of milk and they do have a high concentration of calcium – makes it illogical to render a ﬁnding of consumer
deception. The diﬃculty with this argument is that even literally true
statements can have misleading implications. Here, the average consumer is not likely to know that much of the calcium in ﬁve ounces of
milk (30%) is lost in processing, which leaves consumers with a misleading impression about calcium content. The critical fact is not that
reasonable consumers might believe that a ¾ ounce slice of cheese
actually contains ﬁve ounces of milk, but that reasonable consumers
might believe that a ¾ ounce slice actually contains the calcium in
ﬁve ounces of milk.
-FUUFS GSPN 'FEFSBM 5SBEF $PNNJTTJPO UP .JDSPTPGU $PSQ BOE 4UBSDPN
.FEJB7FTU (SPVQ
"VH  
Dear Counsel:
As you know, the staﬀ of the Federal Trade Commission’s Northwest Region has conducted an investigation into whether Microsoft
Cmporation and its advertising agency, Starcom MediaVest Group
(“Starcom”), violated Section 5 of the Federal Trade Commission Act,
15 U.S.C. § 45, in connection with the promotion ofXbox One video
game consoles and certain Microsoft video game titles.

# "-5&3/"5*7&4 50 $0.1&5*503 46*54



Our inquiry focused on an advertising campaign conducted by
Machinima, Inc., in late 2013 at the request of Starcom, acting on behalf of Microsoft.
As part of that advertising campaign, Machinima, a multi-channel
network on YouTube, paid several of its network partners (video bloggers known as “inﬂuencers”) signiﬁcant amounts of money to produce and upload Xbox One gameplay videos. The videos, which
were posted to YouTube in the days immediately prior to and after
the launch of the Xbox One, were intended to generate buzz around
and drive sales of the newly released Xbox One and the Microsoft
video game titles.
At Machinima’s direction, the inﬂuencers spoke favorably of the
Xbox One and the game titles in their videos.
The videos were uploaded by the inﬂuencers to their individual
YouTube channels, where they appeared to be independently produced by, and to reﬂect the personal views of, the inﬂuencers.
Machinima did not require the inﬂuencers to disclose in their
videos that they were being compensated for producing and uploading the videos, and when the videos were uploaded, many (if not
most) of the inﬂuencers failed to make any kind of disclosure.
Section 5 of the FTC Act requires the disclosure of a material connection between an advertiser and an endorser when such a relationship is not apparent from the context of the communication that contains the endorsement. In this case,the payment of signiﬁcant sums to
video bloggers to post speciﬁc content promoting the Xbox One and
Microsoft’s game titles is a material connection that would not be reasonably expected by YouTube viewers. As the advertiser, Microsoft
bears responsibility for the inﬂuencers’ failure to disclose such material connections. Starcom, as Microsoft’s agent and the advertising
agency that managed the relationship with Machinima, also bears responsibility for the inﬂuencers’ failure to disclose.
However, upon careful review of this ma er, including nonpublic
information submi ed to the FTC, we have determined not to recommend enforcement action against Microsoft or Starcom at this time.
We considered several factors in reaching this decision.
The failures to disclose here appear to be isolated incidents that occurred in spite of, and not in the absence of, policies and procedures
designed to prevent such lapses. Microsoft had a robust compliance
program in place when the Xbox One campaign was launched, including speciﬁc legal and marketing guidelines concerning the FTC’s
Endorsement Guides and relevant training made available to employees, vendors and Starcom personnel. Since the Xbox One campaign,
Microsoft and Starcom have adopted additional safeguards regarding sponsored endorsements, and they have commi ed to, among
other steps, speciﬁcally requiring their employees to monitor inﬂu-



$)"15&3  "%7&35*4*/(

encer campaigns conducted by subcontractors in the future. In addition, Microsoft and Starcom took swift action to require that Machinima insert disclosures into the campaign videos once they learned
that Machinima had paid the inﬂuencer and that no disclosures had
been made.
Our decision not to pursue enforcement action is not to be construed as a determination that a violation may not have occurred, just
as the pendency of an investigation should not be construed as a determination that a violation has occurred. The Commission reserves
the right to take further action as the public interest may warrant.

See also 16 C.F.R. pt. 255 (”Guides Concerning the Use of Endorsements and Testimonials in Advertising”); F
T
C
,.
D
:H
M
E
D
D A
(Mar. 2013). In addition to disclosure, endorsements can also raise falsity and substantiation issues about the endorser’s experience with the product – and endorsement claims without the endorser’s permission can raise § 43(a) false-endorsement and
right of publicity issues.

$ 0UIFS 4PVSDFT PG "EWFSUJTJOH -BX


5SBEFNBSL

In a sense, trademark law treats consumer understandings – i.e. secondary meaning and goodwill – as a source of truth. A trademark
refers to its owner’s goods or services; using it to refer to something

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



else is false as a ma er of law. But in another, more accurate sense,
trademark law defers to consumer understandings only so long as
the mark owner is not using them to deceive. Arbitrary trademarks
like APPLE for computers are acceptable only because no one really
thinks the computers are made of apples.
-BOIBN "DU
No trademark … shall be refused registration on the principal register
on account of its nature unless it—
(a) Consists of or comprises … deceptive … ma er; …
(e) Consists of a mark which (1) when used on or in connection
with the goods of the applicant is merely … deceptively misdescriptive of them … .
*O SF #VEHF .GH $P
 'E  'FE $JS 
Budge Manufacturing Co., Inc., appeals from the ﬁnal decision of the
United States Trademark Trial and Appeal Board refusing registration of LOVEE LAMB for “automotive seat covers,” application Serial
No. 507,974 ﬁled November 9, 1984. The basis for rejection is that the
term LAMB is deceptive ma er within the meaning of section 2(a) of
the Lanham Act as applied to Budge’s goods which are made wholly
from synthetic ﬁbers. We aﬃrm.
Section 2(a) of the Lanham Act bars registration of a mark which:
“Consists of or comprises ... deceptive ... ma er....” As stated in
In re Automatic Radio Mfg. Co.: “The proscription [of section 2(a)]
is not against misdescriptive terms unless they are also deceptive.”
Thus, that a mark or part of a mark may be inapt or misdescriptive as applied to an applicant’s goods does not make it “deceptive.”
Id.(AUTOMATIC RADIO not a deceptive mark for air conditioners,
ignition systems, and antennas).
Where the issue relates to deceptive misdescriptiveness within the
meaning of 2(a), we are in general agreement with the standard set
out by the board:
(1) Is the term misdescriptive of the character, quality, function,
composition or use of the goods?
(2) If so, are prospective purchasers likely to believe that the misdescription actually describes the goods?
(3) If so, is the misdescription likely to aﬀect the decision to purchase?
In ex parte prosecution, the burden is initially on the Patent and
Trademark Oﬃce (PTO) to put forth suﬃcient evidence that the mark

 64$ f  <-BOIBN "DU f >
5SBEFNBSLT SFHJTUSBCMF PO QSJODJQBM
SFHJTUFS y

"VUPNBUJD 3BEJP  'E  $$1"




(BMMVO  6412  55"# 

$)"15&3  "%7&35*4*/(

for which registration is sought meets the above criteria of unregistrability. Mindful that the PTO has limited facilities for acquiring evidence – it cannot, for example, be expected to conduct a survey of the
marketplace or obtain consumer aﬃdavits – we conclude that the evidence of record here is suﬃcient to establish a prima facie case of deceptiveness. That evidence shows with respect to the three-pronged
test:
(1) Budge admits that its seat covers are not made from lamb or
sheep products. Thus, the term LAMB is misdescriptive of its
goods.
(2) Seat covers for various vehicles can be and are made from natural lambskin and sheepskin. Applicant itself makes automobile
seat covers of natural sheepskin. Lambskin is deﬁned, inter alia,
as ﬁne-grade sheep skin. The board’s factual inference is reasonable that purchasers are likely to believe automobile seat covers
denominated by the term LAMB or SHEEP are actually made
from natural sheep or lamb skins.
(3) Evidence of record shows that natural sheepskin and lambskin
is more expensive than simulated skins and that natural and
synthetic skins have diﬀerent characteristics. Thus, the misrepresentation is likely to aﬀect the decision to purchase.
Faced with this prima facie case against registration, Budge had the
burden to come forward with countering evidence to overcome the
rejection. It wholly failed to do so.
Budge argues that its use of LAMB as part of its mark is not misdescriptive when considered in connection with the text in its advertising, which states that the cover is of “simulated sheepskin.”
We conclude that the board properly discounted Budge’s advertising and labeling which indicate the actual fabric content. Misdescriptiveness of a term may be negated by its meaning in the context of the
whole mark inasmuch as the combination is seen together and makes
a unitary impression. A.F. Gallun & Sons Corp. v. Aristocrat Leather
Prods., Inc. (COPY CALF not misdescriptive, but rather suggests imitation of calf skin). The same is not true with respect to explanatory
statements in advertising or on labels which purchasers may or may
not note and which may or may not always be provided. The statutory provision bars registration of a mark comprising deceptive matter. Congress has said that the advantages of registration may not be
extended to a mark which deceives the public. Thus, the mark standing alone must pass muster, for that is what the applicant seeks to
register, not extraneous explanatory statements.
Budge next argues that no reasonable purchaser would expect
to purchase lambskin automobile seat covers because none made of
lambskin are on the market. Only sheepskin automobile seat covers

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



are being made, per Budge. Not only was no evidence submi ed
on the point Budge seeks to make, only statements of Budge’s a orney, but also the argument is without substance. The board properly
equated sheepskin and lambskin based on the dictionary deﬁnition
which indicates that the terms may be used interchangeably. In addition, while Budge would discount the evidence presented that bicycle and airline seat coverings are made of lambskin, we conclude
that it does support the board’s ﬁnding that there is nothing incongruous about automobile seat covers being made from lambskin. We
also agree with the board’s conclusion that any diﬀerences between
sheepskin and lambskin would not be readily apparent to potential
purchasers of automobile seat covers. The board’s ﬁnding here that
purchasers are likely to believe the misrepresentation is not clearly
erroneous.
Finally, we note the evidence of Budge’s extensive sales since 1974
under the mark. However, it is too well established for argument that
a mark which includes deceptive ma er is barred from registration
and cannot acquire distinctiveness.
None of the facts found by the board have been shown to be
clearly erroneous nor has the board erred as a ma er of law. Accordingly, we aﬃrm the board’s decision that Budge’s mark LOVEE
LAMB for automobile seat covers made from synthetic ﬁbers is deceptive and is, thus, barred from registration.



$FSUJöDBUJPOT

Certiﬁcations come in various forms. We start with Lanham Act certiﬁcation marks (like the Fair Trade mark) because they draw heavily
from trademark law. There are also government-administered certiﬁcations, some of which are mandatory (like the FCC’s equipment
labeling rules) and some of which are voluntary (like the USDA’s
food-grading certiﬁcations).
-BOIBN "DU
The term “certiﬁcation mark” means any word, name, symbol, or device, or any combination thereof–
(1) used by a person other than its owner, or
(2) which its owner has a bona ﬁde intention to permit a person
other than the owner to use in commerce and ﬁles an application to register on the principal register established by this [Act],
to certify regional or other origin, material, mode of manufacture,
quality, accuracy, or other characteristics of such person’s goods or

 64$ f  <-BOIBN "DU f >
$POTUSVDUJPO BOE EFöOJUJPOT JOUFOU PG
DIBQUFS



$)"15&3  "%7&35*4*/(

services or that the work or labor on the goods or services was performed by members of a union or other organization.
5SBEFNBSL .BOVBM PG &YBNJOJOH 1SPDFEVSF
f 
5ZQFT PG $FSUJöDBUJPO .BSLT

f  B
6TF *T CZ 1FSTPO 0UIFS UIBO 0XOFS PG
$FSUJöDBUJPO .BSL

f  C
1VSQPTF *T UP $FSUJGZ /PU UP *OEJDBUF
4PVSDF

… Based on the statute, there are generally three types of certiﬁcation
marks, that is, those that certify:
1. Geographic origin. Certiﬁcation marks may be used to certify that authorized users’ goods or services originate in a speciﬁc geographic region (e.g., SUNSHINE TREE for citrus from
Florida).
2. Standards met with respect to quality, materials, or mode of manufacture. Certiﬁcation marks may be used to certify that authorized users’ goods or services meet certain standards in relation
to quality, materials, or mode of manufacture (e.g., approval by
Underwriters Laboratories) (UL certiﬁes, among other things,
representative samplings of electrical equipment meeting certain safety standards).
3. Work/labor performed by member or that worker meets certain standards. Certiﬁcation marks may also be used to certify that authorized users’ work or labor on the products or services was
performed by a member of a union or other organization, or
that the performer meets certain standards.
A certiﬁcation mark may not be used, in the trademark sense of
“used,” by the owner of the mark; it may be used only by a person
or persons other than the owner of the mark. That is, the owner of a
certiﬁcation mark does not apply the mark to his or her goods or services and, in fact, usually does not a ach or apply the mark at all. The
mark is generally applied by other persons to their goods or services,
with authorization from the owner of the mark.
The owner of a certiﬁcation mark does not produce the goods or
perform the services in connection with which the mark is used, and
thus does not control their nature and quality. Therefore, it is not
appropriate to inquire about control over the nature and quality of
the goods or services. What the owner of the certiﬁcation mark does
control is use of the mark by others on their goods or services. This
control consists of taking steps to ensure that the mark is applied only
to goods or services that contain the characteristics or meet the requirements that the certiﬁer/owner has established or adopted for the
certiﬁcation.
A certiﬁcation mark is a special creature created for a purpose
uniquely diﬀerent from that of an ordinary service mark or trade-

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



mark That is, the purpose of a certiﬁcation mark is to inform purchasers that the goods or services of a person possess certain characteristics or meet certain qualiﬁcations or standards established by
another person. A certiﬁcation mark does not indicate origin in a single commercial or proprietary source the way a trademark or service
mark does. Rather, the same certiﬁcation mark is used on the goods
or services of many diﬀerent producers.
The message conveyed by a certiﬁcation mark is that the goods
or services have been examined, tested, inspected, or in some way
checked by a person who is not their producer, using methods determined by the certiﬁer/owner. The placing of the mark on goods, or
its use in connection with services, thus constitutes a certiﬁcation by
someone other than the producer that the prescribed characteristics
or qualiﬁcations of the certiﬁer for those goods or services have been
met.
'BJS 5SBEF 64" 'BSN 8PSLFST 4UBOEBSE
7FSTJPO  
The Fair Trade USA Farm Workers Standard takes a development
approach in that it diﬀerentiates between minimum criteria and
progress criteria. Minimum criteria are assessed during the ﬁrst certiﬁcation audit and represent minimum practices in social empowerment, economic development, and environmental responsibility.
These criteria are met prior to initial certiﬁcation. Progress criteria are
fulﬁlled after the ﬁrst year of certiﬁcation and represent continuous
development towards increased social empowerment and economic
development as well as best practices in environmental responsibility.
…
ED-CE 1 Conditions of employment, including wages, either meet
or exceed the following standards: sector regulations, Collective Bargaining Agreements that are in place with the employer, the regional
average minimum wage, and oﬃcial minimum wages for similar occupations. The employer speciﬁes wages for all functions. …
ED-CE 20 If the company provides the workers with housing, the conditions and the infrastructure of the house must be such as to ensure
sanitation, safety, ventilation, reasonable protection from heat and
cold, privacy and security. Housing must be provided at reasonable
cost. Fire extinguishers are provided and workers should be trained
on how to use them. …
SR-ND 1 There is no discrimination, particularly on the basis of race,
color, gender, sexual orientation, disability, marital status, family
obligations, age, religion, political opinion, union or worker’s representative bodies or Fair Trade Commi ee membership, national extraction or social origin or any other condition that could give rise to
discrimination, in: recruitment, promotion, access to training, remu-

'BJS 5SBEF $FSUJöFE DFSUJöDBUJPO NBSL



$)"15&3  "%7&35*4*/(

neration, allocation of work, termination of employment, retirement
or other activities. …
ES-AC 1 Materials on the red list (prohibited materials) on the Fair
Trade USA Prohibited Materials List (see annex 1) are not used or
otherwise sold, handled, or distributed by the company.
ES-AC 2 The decision to use herbicides is based on the presence of
weeds and lack of alternative controls. If used, herbicides are only
one element of an integrated strategy against weeds, and are only
used in spot applications. …
S

P

P

T

Produce - Banana
At FOB level, prices include the costs for the following packing material:
• standard carton box,
• one plastic per carton box (banavac or polypack),
• pallet,
• edge corners,
• strips,
• up to 3 labels per banana hand
The costs for these standard packing and palletization materials are
covered by the exporter. However, the service related to packing (labor costs) of above deﬁned standard packing material is included in
the Ex Works prices and provided by the producer. Neither the Ex
Works nor the FOB prices include costs for additional or special packing materials such as “clusterbags” or “paraﬁlm” and related services.
Costs for those packing materials and any associated labor must be
paid on top of the Fair Trade Minimum Prices to producers at Ex
Works or FOB level and be deﬁned in the contract. Fair Trade Minimum Prices in any case refer to 18.14 kg of ripened fruit. If boxes
with diﬀerent weight are used, Fair Trade Minimum Prices and Fair
Trade Premiums are calculated pro rata.
+FBOOF $ 'SPNFS 5IF 6OSFHVMBUFE $FSUJöDBUJPO .BSL FU
 4UBO - 3FW  
What do a trendy kosher restaurant in SoHo, an independent movie
about a serial killer, and a Swiss watchmaker have in common? Each
has been excluded by a certiﬁer from employing its legally protected
certiﬁcation mark in ways that seem to run counter to the certiﬁcation mark’s purposes of consumer protection and promotion of competition. Each of these businesses has either been disqualiﬁed by a
certiﬁer from ge ing a certiﬁcation mark or been manipulated by

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



a certiﬁer into securing a certiﬁcation mark: a kosher food certiﬁcation withheld from the restaurant until it changed its name; an
R movie rating withheld from the independent movie, whose producer claimed the rating was being given to far gorier—yet nonindependent—movies; and a withheld geographical certiﬁcation of
SWISS MADE for the watchmaker located in Swi erland and much
of whose watches’ value – but not all – originates in Swi erland. The
inability of each of these businesses to be certiﬁed as is – without any
clear certiﬁcation standard or procedural regularity – can have adverse, and sometimes catastrophic, consequences for the businesses,
their consumers, and competition writ large.
Because the law allows certiﬁcation standards to be vague, highlevel, and underdeveloped, a certiﬁer can choose to exclude certain businesses inconsistently or arbitrarily, even when these businesses’ goods or services would seem to qualify for the certiﬁcation
mark (particularly to consumers). Moreover, certiﬁers can wield their
marks anticompetitively, even when a certiﬁcation standard is clear
and complete. They can do so through redeﬁnition—something certiﬁcation mark law currently allows without oversight—to ensure that
certain businesses’ goods or services will not qualify for the mark.
Both of these forms of certiﬁcation mark manipulation undermine
the goals of certiﬁcation marks: (1) to protect consumers by providing them with succinct information – via the marks – on goods’ or
services’ characteristics and (2) to promote competition by ensuring
that any businesses’ goods or services sharing certain characteristics
salient to consumers qualify for a mark certifying those characteristics.
6OEFSTUBOEJOH UIF '$$ 3FHVMBUJPOT GPS -PX1PXFS /PO-JDFOTFE
5SBOTNJUUFS
'FEFSBM $PNNVOJDBUJPOT $PNNJTTJPO 0óDF PG &OHJOFFSJOH BOE
5FDIOPMPHZ #VMMFUJOH /P  
Low-power, non-licensed transmi ers are used virtually everywhere.
Cordless phones, baby monitors, garage door openers, wireless home
security systems, keyless automobile entry systems and hundreds of
other types of common electronic equipment rely on such transmitters to function. At any time of day, most people are within a few
meters of consumer products that use low-power, non-licensed transmi ers. Part 15 transmi ers use very li le power, most of them less
than a milliwa . They are ”non-licensed” because their operators are
not required to obtain a license from the FCC to use them.
The Federal Communications Commission (FCC) has rules to
limit the potential for harmful interference to licensed transmi ers
by low-power, non-licensed transmi ers. The certiﬁcation procedure
requires that tests be performed to measure the levels of radio fre-

4PDBMMFE CFDBVTF UIFZ DPNQMZ XJUI
UIF SVMFT JO  $'3 QU 



$)"15&3  "%7&35*4*/(

quency energy that are radiated by the device into the open air or
conducted by the device onto the power lines. results, and some additional information about the device including design drawings.
Certiﬁed transmi ers also are required to have two labels attached: an FCC ID label and a compliance label. The FCC ID label identiﬁes the FCC equipment authorization ﬁle that is associated
with the transmi er, and serves as an indication to consumers that
the transmi er has been authorized by the FCC. The compliance label indicates to consumers that the transmi er was authorized under
Part 15 of the FCC rules and that it may not cause, nor is it protected
from, harmful interference.

3FRVJSFE '$$ MPHP

QSPQSJFUBSZPXOFE

64%" JOTQFDUFE NBSL

DPQZSJHIUFE

*OTQFDUJPO  (SBEJOH PG .FBU BOE 1PVMUSZ 8IBU "SF UIF %JòFSFODFT
64 %FQBSUNFOU PG "HSJDVMUVSF 'PPE 4BGFUZ  *OTQFDUJPO 4FSWJDF GBDU
TIFFU MBTU NPEJöFE +VOF  
The inspection and grading of meat and poultry are two separate programs within the U.S. Department of Agriculture (USDA). Inspection
for wholesomeness is mandatory and is paid for with public funds.
Grading for quality is voluntary, and the service is requested and
paid for by meat and poultry producers/processors.
Meat that has been federally inspected and passed for wholesomeness is stamped with a round purple mark. The dye used to stamp
the grade and inspection marks onto a meat carcass is made from a
food-grade vegetable dye and is not harmful. (The exact formula is
proprietary/owned by the maker of the dye.)The mark is put on carcasses and major cuts. After trimming, the mark might not appear on
retail cuts such as roasts and steaks. However, meat that is packaged
in an inspected facility will have an inspection mark which identiﬁes
the plant on the label.
After meat and poultry are inspected for wholesomeness, producers and processors may request that they have products graded for
quality by a licensed Federal grader. The USDA’s Agricultural Marketing Service (h p://www.ams.usda.gov) is the agency responsible
for grading meat and poultry. Those who request grading must pay
for the service. Grading for quality means the evaluation of traits related to tenderness, juiciness, and ﬂavor of meat; and, for poultry, a
normal shape that is fully ﬂeshed and meaty and free of defects.
USDA grades are based on nationally uniform Federal standards
of quality. No ma er where or when a consumer purchases graded
meat or poultry, it must have met the same grade criteria. The grade
is stamped on the carcass or side of beef and is usually not visible on
retail cuts. However, retail packages of beef, as well as poultry, will
show the U.S. grade mark if they have been oﬃcially graded.
The grade symbol and wording are no longer copyrighted; however, according to the Truth in Labeling Law, it is illegal to mislead

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



or misrepresent the shield or wording.
Quality Grades:
• Prime grade is produced from young, well-fed beef ca le. It
has abundant marbling and is generally sold in restaurants and
hotels. Prime roasts and steaks are excellent for dry-heat cooking (broiling, roasting, or grilling).
• Choice grade is high quality, but has less marbling than Prime.
Choice roasts and steaks from the loin and rib will be very tender, juicy, and ﬂavorful and are, like Prime, suited to dry-heat
cooking. Many of the less tender cuts, such as those from the
rump, round, and blade chuck, can also be cooked with dry heat
if not overcooked. Such cuts will be most tender if ”braised” —
roasted, or simmered with a small amount of liquid in a tightly
covered pan.
• Select grade is very uniform in quality and normally leaner
than the higher grades. It is fairly tender, but, because it has
less marbling, it may lack some of the juiciness and ﬂavor of the
higher grades. Only the tender cuts (loin, rib, sirloin) should be
cooked with dry heat. Other cuts should be marinated before
cooking or braised to obtain maximum tenderness and ﬂavor.
• Standard and Commercial grades are frequently sold as ungraded or as ”store brand” meat.
• Utility, Cu er, and Canner grades are seldom, if ever, sold at
retail but are used instead to make ground beef and processed
products.



(FPHSBQIJD *OEJDBUJPOT

Some countries have sui generis systems for protecting geographical indications. The United States mostly does not; we protect them primarily – but not exclusively – with trademarks and certiﬁcation marks.
An underlying question is how terms become geographical designators in the ﬁrst place. Some arise from local usage over time; others
are assigned by oﬃcial bodies. For two interesting snapshots with
occasional parallels to the trademark system, see U.S. Board on Geographic Names, 1PMJDJFT 1SJODJQMFT 1SPDFEVSFT %PNFTUJD (FPHSBQIJD
/BNFT (2016), and Margaret A. Corwin, 4USFFU/BNJOH BOE 1SPQFSUZ
/VNCFSJOH 4ZTUFNT (American Planning Association, 1978).
+VTUJO )VHIFT $IBNQBHOF 'FUB BOE #PVSCPO  5IF 4QJSJUFE %FCBUF
"CPVU (FPHSBQIJDBM *OEJDBUJPOT
 )BTUJOHT -+  
The French system of appellations d’origine contrôlées (AOC) is founded
on the idea of terroir. Terroir has no direct English translation, but

64%" $IPJDF HSBEF NBSL



$)"15&3  "%7&35*4*/(

the notion behind the Latinate word is simple: the product’s qualities come with the territory. As one Australian wine critic describes
it: “terroir . . . translates roughly as ‘the vine’s environment[,]’ but
has connotations that extend right into the glass: in other words, if a
wine tastes of somewhere, if the ﬂavours distinctly make you think
of a particular place on the surface of this globe, then that wine is
expressing its terroir.”
Beliefs about terroir run deep in France, but not too deep, for if
they did there might not be a justiﬁcation for the elaborate regulatory structure governing production of AOC foodstuﬀs. The INAO
regulates not just the geographic boundaries for each AOC, but all
“conditions of production,” including, for wine, the grape varietals,
hectare production quotas, natural alcohol content during viniﬁcation, permi ed irrigation, etc. The Institut National des Appellations
d’Origine (INAO) regulations for AOC cheese place varying legal requirements on rennet used in coagulation, curd drainage, milk temperature at diﬀerent points in curing, salting, and the use of lactic
proteins.
In contrast to a separate system for protecting appellations, some
countries, like the United States, subsume protection of geographical indications under trademark law. This is achieved through the
categories of “certiﬁcation marks” and “collective marks.” …
Geographical words in product names (that is, labeling and advertising) have three basic purposes. These are (1) to communicate geographic source, (2) to communicate (non- geographic) product qualities, and (3) to create evocative value. The ﬁrst of these is simple. “Industria Argentina” or “Made in England” communicate a product’s
geographic origins. Second, geographic words are often used to communicate product characteristics other than geographic origin. This
second use often leads to the geographic words becoming “generic.”
The word loses its geographic meaning and acquires another meaning based on non-geographic qualities of the product, as when people
go into a restaurant chinois oﬀ the Champs-Elysées or, nine time zones
away, Californians order French fries with their hamburger.
A third, more overlooked, category for use of geographical words
in product names is their use for evocative and aesthetic purposes.
These are typically uses of words which, in American trademark doctrine, would be “fanciful” or “arbitrary.” The evocative value of geographic words is most evident with geographic names of ﬁctional or
no-longer existent places: ATLANTIS waterprooﬁng services, POMPEII game machines,23 and SHANGRI-LA hotels.
Armed with this framework, we will see that the classical justiﬁcation for geographical indications is that they serve a special combination of (1) and (2): to communicate a product’s geographical source
and non-geographic qualities of the product that are related to its geo-

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



graphic origin. This is the idea of terroir: that the particular geography
produces particular product characteristics that cannot be imitated by
other regions. The idea of terroir undergirds the European Union
claim for stronger protection of geographical indications. This concept helps justify the European Union’s demand, since 2004, for the
“return” of over forty words that have become generic names for foodstuﬀs in other countries (e.g., Parmesan cheese, Champagne, Chablis,
Gorgonzola cheese, Parma ham, etc.). Although terroir and a claim
for a unique communications function for geographical indications
is the European Union’s public rhetoric, this Article concludes that
the European Commission has a simpler goal: control of geographic
words for their evocative value in the marketplace. The monopoly rents
available from exclusive control of this evocative value drive the EU
position in the debates over geographical indications.
5SBEF3FMBUFE "TQFDUT PG *OUFMMFDUVBM 1SPQFSUZ 53*14 6SVHVBZ
3PVOE "HSFFNFOU 
1.

Geographical indications are, for the purposes of this Agreement, indications which identify a good as originating in the
territory of a Member, or a region or locality in that territory,
where a given quality, reputation or other characteristic of the
good is essentially a ributable to its geographical origin.
2. In respect of geographical indications, Members shall provide
the legal means for interested parties to prevent:
(a) the use of any means in the designation or presentation of
a good that indicates or suggests that the good in question
originates in a geographical area other than the true place
of origin in a manner which misleads the public as to the
geographical origin of the good;
(b) any use which constitutes an act of unfair competition
within the meaning of Article 10bis of the Paris Convention (1967) [i.e., “in the course of trade is liable to mislead the public as to the nature, the manufacturing process,
the characteristics, the suitability for their purpose, or the
quantity, of the goods”]
3. A Member shall, ex oﬃcio if its legislation so permits or at the request of an interested party, refuse or invalidate the registration
of a trademark which contains or consists of a geographical indication with respect to goods not originating in the territory indicated, if use of the indication in the trademark for such goods
in that Member is of such a nature as to mislead the public as to
the true place of origin.

"SU 
1SPUFDUJPO PG (FPHSBQIJDBM *OEJDBUJPOT

"SU 
"EEJUJPOBM 1SPUFDUJPO GPS (FPHSBQIJDBM
*OEJDBUJPOT GPS 8JOFT BOE 4QJSJUT



$)"15&3  "%7&35*4*/(

1.

Each Member shall provide the legal means for interested parties to prevent use of a geographical indication identifying
wines for wines not originating in the place indicated by the geographical indication in question or identifying spirits for spirits
not originating in the place indicated by the geographical indication in question, even where the true origin of the goods is
indicated or the geographical indication is used in translation
or accompanied by expressions such as “kind”, “type”, “style”,
“imitation” or the like.
2. The registration of a trademark for wines which contains or consists of a geographical indication identifying wines or for spirits
which contains or consists of a geographical indication identifying spirits shall be refused or invalidated, ex oﬃcio if a Member’s
legislation so permits or at the request of an interested party,
with respect to such wines or spirits not having this origin.
"SU 
*OUFSOBUJPOBM /FHPUJBUJPOT &YDFQUJPOT

6.

Nothing in this Section shall require a Member to apply its
provisions in respect of a geographical indication of any other
Member with respect to goods or services for which the relevant
indication is identical with the term customary in common language as the common name for such goods or services in the
territory of that Member. …
-BOIBN "DU

 64$ f  <-BOIBN "DU f >
5SBEFNBSLT SFHJTUSBCMF PO QSJODJQBM
SFHJTUFS y

No trademark … shall be refused registration on the principal register
on account of its nature unless it—
(a) Consists of or comprises … a geographical indication which,
when used on or in connection with wines or spirits, identiﬁes
a place other than the origin of the goods …
(e) Consists of a mark which … (2) when used on or in connection
with the goods of the applicant is primarily geographically descriptive of them, except as indications of regional origin may
be registrable under section 1054 of this title [pertaining to collective marks and certiﬁcation marks], (3) when used on or in
connection with the goods of the applicant is primarily geographically deceptively misdescriptive of them, … .

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



(VBOUBOBNFSB $JHBS $P W $PSQPSBDJPO )BCBOPT
 ' 4VQQ E  %%$ 
This case comes before the Court on cross motions for summary judgment ﬁled by plaintiﬀ Guantanamera Cigar Company’s (“GCC”) and
defendant Corporacion Habanos, S.A. (“Habanos”). Upon reviewing the motions, the Court concludes that the Trademark Trial and
Appeal Board (“TTAB”) erred as a ma er of law in applying the
three-part test for primarily geographically deceptively misdescriptive marks, which are barred from registration by the Lanham Act,
15 U.S.C. § 1052(e)(3). Therefore, the Court grants the plaintiﬀ’s mo-



$)"15&3  "%7&35*4*/(

tion for summary judgment.

($$hT (6"/5"/".&3" MPHP

)BCBOPThT (6"/5"/".&3" MPHP

I. F
B
GCC is a small company based in Coral Gables, Florida. GCC manufactures cigars in Honduras from non-Cuban seeds, then sells and
distributes them mainly in the Miami area, as well as other parts of
the United States. GCC ﬁled a trademark application for the mark
GUANTANAMERA for use in connection with cigars on May, 14,
2001. When translated, “guantanamera” means “(i) the female adjectival form of GUANTANAMO, meaning having to do with or belonging to the city or province of Guantanamo, Cuba; and/or (ii) a woman
from the city or province of Guantanamo, Cuba.” Many people are
also familiar with the Cuban folk song, Guantanamera, which was
originally recorded in 1966.
Habanos, jointly owned by the Cuban government and a Spanish
entity, manufactures cigars. The Cuban embargo prohibits Habanos
from exporting cigars into the U.S. Habanos, however, owns trademarks on many cigar brands outside the U.S., including registrations
or applications for GUANTANAMERA in more than 100 countries in
the world. On December 29, 1998, Habanos applied for the mark in
Cuba, and registered the mark on March 13, 2001. Habanos applied
for a U.S. Trademark on April 15, 2002, but its application remains
suspended because of GCC’s prior application.
Shortly after the TTAB published GCC’s application, Habanos
ﬁled an opposition, which asserted that GUANTANAMERA was
primarily geographically deceptively misdescriptive, and therefore
barred from registration. The TTAB agreed and found that GUANTANAMERA was primarily geographically deceptively misdescriptive and that Habanos had standing to oppose registration.
II. D
The TTAB improperly denied registration of GUANTANAMERA for
cigars because it used an incorrect legal standard. The TTAB must
deny registration of marks “which when used on or in connection
with the goods of the applicant is primarily geographically deceptively misdescriptive of them.” 15 U.S.C. § 1052(e)(3). A mark is “primarily geographically deceptively misdescriptive” when:
(1) the primary signiﬁcance of the mark is a generally
known geographic location, (2) the consuming public is
likely to believe the place identiﬁed by the mark indicates
the origin of the goods bearing the mark, when in fact the
goods do not come from that place, and (3) the misrepresentation was a material factor in the consumer’s decision.

$BMJGPSOJB *OOPWBUJPOT  'E 
'FE $JS 

In re California Innovations, Inc.. The TTAB cited the proper legal standard, but erred in its application of the third part. The Court reviews

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



the three parts of the test—geographic location, goods-place association, and materiality—as applied by the TTAB.
a. Geographic Location
There is signiﬁcant evidence in the record to ﬁnd that Cuba or Guantanamo, Cuba is the primary signiﬁcance of GUANTANAMERA.
The primary signiﬁcance of a mark is a ﬁnding of fact. Guantanamera
literally means “girl from Guantanamo.” The Plaintiﬀ argues that the
primary meaning of GUANTANAMERA is the famous Cuban song
by Joseito Fernandez. The TTAB recognized that the folk song’s history reinforces the geographic connection to Guantanamo and Cuba.
Based on the deferential standard of review, the Court ﬁnds that the
Plaintiﬀ produced insuﬃcient evidence to disturb the TTAB’s factual ﬁnding that GUANTANAMERA’s primary signiﬁcance is a geographic location.
b. Goods-Place Association
There is suﬃcient evidence to ﬁnd that the consuming public is likely
to believe that the Plaintiﬀ’s cigars originate from Cuba. If consumers
are likely to believe that the place identiﬁed on the mark is the origin
of the goods, when in fact the goods do not come from that place,
the element is satisﬁed. See also In re Spirits International N.V. (leaving
the TTAB’s analysis of the goods-place association unaltered when
the TTAB found that Moscow was well known for vodka). The Federal Circuit characterized this element as a “relatively easy burden of
showing a naked goods-place association.”
The record contains ample evidence that cigar tobacco is produced in the Guantanamo province. There is also ample evidence
to support the ﬁnding that Cuba is well-known for cigars. The TTAB
did not err in ﬁnding that the goods-place association was met.
c. Materiality
The TTAB erred as a ma er of law in its analysis of materiality. To
establish a prima facie case, the TTAB or the opposition must show
that a signiﬁcant portion of the relevant consumers would be materially inﬂuenced in the decision to purchase the product or service by
the geographic meaning of the mark. Accordingly, the Court holds
that Habanos never established a prima facie case for the third part
of the test before the TTAB.
In Spirits, the TTAB refused to register the mark MOSKOVSKAYA
for vodka because it was primarily geographically deceptively misdescriptive. MOSKOVSKAYA literally means “of or from Moscow,”
but the registrant admi ed that the vodka is not manufactured, produced, or sold in Moscow and has no connection to Moscow. The
TTAB found that the primary signiﬁcance of the mark was a gen-

4QJSJUT  'E  'FE $JS 



$)"15&3  "%7&35*4*/(

erally known geographic location and recognized that Moscow is
renowned for vodka. Thus, the ﬁrst two elements of the test were
satisﬁed. The Court took issue with the TTAB’s application of the
third element, the materiality requirement.
The TTAB reasoned that because 706,000 people in the United
States speak Russian, and because 706,000 is “an appreciable number,” the materiality requirement was satisﬁed. The Court remanded
the case without ruling on the merits because the TTAB failed to consider whether Russia speakers were a “substantial portion” of the intended audience. The Court noted that only 0.25% of the U.S. population speaks Russian. To satisfy the materiality requirement, a substantial portion of relevant consumers must be likely to be deceived,
not an absolute number or particular segment (such as foreign language speakers).
Here, the TTAB erred as a ma er of law in applying the materiality
requirement. The TTAB decided this case before the Federal Circuit
decided Spirits. The portion of the TTAB’s opinion that addressed
the materiality factor was only four sentences and did not make any
ﬁndings regarding a “substantial proportion” of materially deceived
consumers. The TTAB stated two reasons why the misrepresentation
is material in the minds of consumers: (1) Cuba’s “renown and reputation for high quality cigars” and (2) the plaintiﬀ’s subjective intent
to deceive customers evidenced by previously placing “Guantanamera, Cuba” and “Genuine Cuban Tobacco” on the packaging.
Spirits plainly demands more than a ﬁnding of Cuba’s reputation
for high quality cigars. In Spirits, Moscow’s renown reputation for
vodka was not enough to aﬃrm the TTAB’s legal conclusion; likewise,
Cuba’s renown reputation for cigars is not enough in this case.
The Court ﬁnds the plaintiﬀ’s false claims on the packaging
equally inadequate to satisfy Spirits. First, the registrant’s subjective intent provides li le, if any, insight into the minds of consumers. Consumers could have numerous reasons as to why they
purchase Guantanamera cigars, but without any objective ﬁndings,
it is diﬃcult to make an accurate conclusion as to whether the geographic misdescription will materially aﬀect a “substantial portion”
of consumers. Second, the Court does not consider extraneous and
out-dated marketing material particularly relevant in determining a
mark’s ability to satisfy the § 1052(e)(3) registration bar. The Lanham Act bars registration of marks that are primarily geographically
deceptively misdescriptive, not marks that are accompanied by deceptive packaging material. See 15 U.S.C. § 1052.
Habanos a empts to distinguish Spirits by asserting that this case
meets the “substantial proportion” requirement. It argues that there
are millions of Spanish speakers in the U.S., that the English speaking
public recognizes “guantanamera” to mean Guantanamo, Cuba, and

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



that GCC targeted Spanish speaking consumers. Nevertheless, this
evidence fails to determine that a substantial proportion of the target
audience would be deceived into purchasing the cigars because of the
false goods-place association. Habanos never introduced evidence
that suggested material deception of a substantial proportion of the
relevant consuming public.
III. C
Therefore, this case is remanded to the TTAB so it may apply the
proper legal standard to the third part of the test for primarily geographically deceptively misdescriptive terms.
 $'3 1BSU 
-BCFMJOH BOE "EWFSUJTJOH PG %JTUJMMFE 4QJSJUT
No person engaged in business as a distiller, rectiﬁer, importer,
wholesaler, or warehouseman and bo ler … shall sell or ship … any
distilled spirits in bo les, unless such bo les are marked, branded,
labeled, or packaged, in conformity with §§ 5.31 through 5.42 [which
require, in pertinent part, that the ”class and type of distilled spirits
shall be stated in conformity with § 5.22 if deﬁned therein”].
(b)

Class 2; whisky. – “Whisky” is an alcoholic distillate from a fermented mash of grain produced at less than 190° proof in such
manner that the distillate possesses the taste, aroma, and characteristics generally a ributed to whisky, stored in oak containers
(except that corn whisky need not be so stored), and bo led at
not less than 80° proof …
(6) “Spirit whisky” is a mixture of neutral spirits and not less
than 5 percent on a proof gallon basis of whisky, or straight
whisky, or straight whisky and whisky, if the straight
whisky component is less than 20 percent on a proof gallon basis.
(7) “Scotch whisky” is whisky which is a distinctive product of Scotland, manufactured in Scotland in compliance
with the laws of the United Kingdom regulating the manufacture of Scotch whisky for consumption in the United
Kingdom: Provided, That if such product is a mixture of
whiskies, such mixture is “blended Scotch whisky”
(d) Class 4; brandy. – …
(9) “Pisco” is grape brandy manufactured in Peru or Chile in
accordance with the laws and regulations of the country of
manufacture governing the manufacture of Pisco for consumption in the country of manufacture.

 $'3 f  B
(FOFSBM

 $'3 f 
5IF TUBOEBSET PG JEFOUJUZ

/PUJDF UIF UJHIU JOUFSMFBWJOH PG HFP
HSBQIJD BOE OPOHFPHSBQIJD TUBOEBSET



$)"15&3  "%7&35*4*/(

(k)

8IZ JT CPVSCPO TQFDJBM

f C
.JTCSBOEFE BOE GBMTFMZ BEWFSUJTFE UFY
UJMF öCFS QSPEVDUT

Class 11; geographical designations. –
(1) Geographical names for distinctive types of distilled spirits (other than names found by the appropriate TTB oﬃcer under paragraph (k)(2) of this section to have become
generic) shall not be applied to distilled spirits produced
in any other place than the particular region indicated by
the name, unless (i) in direct conjunction with the name
there appears the word “type” or the word “American”
or some other adjective indicating the true place of production, in le ering substantially as conspicuous as such
name, and (ii) the distilled spirits to which the name is
applied conform to the distilled spirits of that particular
region. The following are examples of distinctive types
of distilled spirits with geographical names that have not
become generic: Eau de Vie de Dan ig (Danziger Goldwasser), Ojen, Swedish punch.
(2) Only such geographical names for distilled spirits as the
appropriate TTB oﬃcer ﬁnds have by usage and common
knowledge lost their geographical signiﬁcance to such extent that they have become generic shall be deemed to have
become generic. Examples at London dry gin, Geneva
(Hollands) gin.
(3) Geographical names that are not names for distinctive
types of distilled spirits, and that have not become generic,
shall not be applied to distilled spirits produced in any
other place than the particular place or region indicated
in the name. Examples are Armagnac, Greek brandy, , Jamaica rum, Puerto Rico rum, Demerara rum.
(l) Class 12; products without geographical designations but distinctive
of a particular place. –
(1) The whiskies of the types speciﬁed in paragraphs (b) (1),
(4), (5), and (6) of this section are distinctive products of the
United States and if produced in a foreign country shall
be designated by the applicable designation prescribed
in such paragraphs, together with the words “American
type” or the words “produced (distilled, blended) in __”,
the blank to be ﬁlled in with the name of the foreign country: Provided, That the word “bourbon” shall not be used
to describe any whisky or whisky-based distilled spirits
not produced in the United States.
5FYUJMF 1SPEVDUT *EFOUJöDBUJPO "DU

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8
(b)



Except as otherwise provided in this subchapter, a textile ﬁber
product shall be misbranded if a stamp, tag, label, or other
means of identiﬁcation, or substitute therefor authorized by section 70c of this title, is not on or aﬃxed to the product showing
in words and ﬁgures plainly legible, the following:
(1) The constituent ﬁber or combination of ﬁbers in the textile ﬁber product, designating with equal prominence each
natural or manufactured ﬁber in the textile ﬁber product
by its generic name in the order of predominance by the
weight thereof if the weight of such ﬁber is 5 per centum
or more of the total ﬁber weight of the product, but nothing
in this section shall be construed as prohibiting the use of a
nondeceptive trademark in conjunction with a designated
generic name …
(2) The percentage of each ﬁber present, by weight, in the total
ﬁber content of the textile ﬁber product …
(3) The name of the manufacturer of the product …
(4) If it is an imported textile ﬁber product the name of the
country where processed or manufactured.
(5) If it is a textile ﬁber product processed or manufactured in
the United States, it be so identiﬁed.

.FMUJOH #BE 1SPCMFN 3FEVY
Blancorp has come to you with a few more ideas for trademarks for
its clumpless ice-melter. The product is factory-made in the United
States (in Duluth, Minnesota, to be precise). Recall that it mimics the
properties of a naturally occurring rock salt from Quebec, Canada.
Give your opinion on the following names as trademarks:
• DULUTH
• HAWAIIAN
• ATLANTIS
• QUEBEC SALT
• CANADIAN BLUE



3FHVMBUJPO

In addition to the FTC’s (and state regulators’) general power to prevent deceptive marketing, statutes and regulations sometimes give
authoritative meanings to particular terms. This raises two problems
of interest. First, when the legislative and executive branches have
said what a term means, how much room is there left for the judicial
branch to interpret it in a false advertising suit? And second, can the



$)"15&3  "%7&35*4*/(

government say what words mean?

.JOVUF .BJE 1PNFHSBOBUF #MVFCFSSZ
CPUUMF
 64$ ff  
 64$ f  B
 64$ f  G
 64$ f  J
4FF  $'3 f 

10. 8POEFSGVM --$ W 5IF $PDB$PMB $PNQBOZ
 4 $U  
Coca-Cola, under its Minute Maid brand, created a juice blend containing 99.4% apple and grape juices, 0.3% pomegranate juice, 0.2%
blueberry juice, and 0.1% raspberry juice. Despite the minuscule
amount of pomegranate and blueberry juices in the blend, the front label of the Coca-Cola product displays the words “pomegranate blueberry” in all capital le ers, on two separate lines. Below those words,
Coca-Cola placed the phrase “ﬂavored blend of 5 juices” in much
smaller type. And below that phrase, in still smaller type, were the
words “from concentrate with added ingredients” — and, with a line
break before the ﬁnal phrase — “and other natural ﬂavors.” The product’s front label also displays a vigne e of blueberries, grapes, and
raspberries in front of a halved pomegranate and a halved apple.
POM Wonderful LLC makes and sells pomegranate juice products, including a pomegranate-blueberry juice blend.
Alleging that the [Minute Maid] label is deceptive and misleading,
POM sued Coca-Cola under § 43 of the Lanham Act. That provision
allows one competitor to sue another if it alleges unfair competition
arising from false or misleading product descriptions. The Court of
Appeals for the Ninth Circuit held that, in the realm of labeling for
food and beverages, a Lanham Act claim like POM’s is precluded by a
second federal statute. The second statute is the Federal Food, Drug,
and Cosmetic Act (FDCA), which forbids the misbranding of food,
including by means of false or misleading labeling.
The FDCA statutory regime is designed primarily to protect the
health and safety of the public at large. The FDCA prohibits the misbranding of food and drink. A food or drink is deemed misbranded if,
inter alia, “its labeling is false or misleading,”, information required
to appear on its label “is not prominently placed thereon,” , or a label
does not bear “the common or usual name of the food, if any there
be,”. To implement these provisions, the Food and Drug Administration (FDA) promulgated regulations regarding food and beverage
labeling, including the labeling of mixes of diﬀerent types of juice into
one juice blend. . One provision of those regulations is particularly
relevant to this case: If a juice blend does not name all the juices it contains and mentions only juices that are not predominant in the blend,
then it must either declare the percentage content of the named juice
or “[i]ndicate that the named juice is present as a ﬂavor or ﬂavoring,”
e.g., “raspberry and cranberry ﬂavored juice drink.”
Unlike the Lanham Act, which relies in substantial part for its enforcement on private suits brought by injured competitors, the FDCA
and its regulations provide the United States with nearly exclusive

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



enforcement authority, including the authority to seek criminal sanctions in some circumstances. Private parties may not bring enforcement suits.
Beginning with the text of the two statutes, it must be observed
that neither the Lanham Act nor the FDCA, in express terms, forbids
or limits Lanham Act claims challenging labels that are regulated by
the FDCA.
The structures of the FDCA and the Lanham Act reinforce the conclusion drawn from the text.The Lanham Act and the FDCA complement each other in major respects, for each has its own scope and purpose. Although both statutes touch on food and beverage labeling,
the Lanham Act protects commercial interests against unfair competition, while the FDCA protects public health and safety. The two
statutes impose diﬀerent requirements and protections.
The two statutes complement each other with respect to remedies
in a more fundamental respect. Enforcement of the FDCA and the detailed prescriptions of its implementing regulations is largely committed to the FDA. The FDA, however, does not have the same perspective or expertise in assessing market dynamics that day-to-day competitors possess. Competitors who manufacture or distribute products have detailed knowledge regarding how consumers rely upon
certain sales and marketing strategies. Their awareness of unfair competition practices may be far more immediate and accurate than that
of agency rulemakers and regulators. Lanham Act suits draw upon
this market expertise by empowering private parties to sue competitors to protect their interests on a case-by-case basis. By serving a
distinct compensatory function that may motivate injured persons to
come forward, Lanham Act suits, to the extent they touch on the same
subject ma er as the FDCA, provide incentives for manufacturers to
behave well. Allowing Lanham Act suits takes advantage of synergies among multiple methods of regulation. This is quite consistent
with the congressional design to enact two diﬀerent statutes, each
with its own mechanisms to enhance the protection of competitors
and consumers.
A holding that the FDCA precludes Lanham Act claims challenging food and beverage labels would not only ignore the distinct functional aspects of the FDCA and the Lanham Act but also would lead
to a result that Congress likely did not intend. Unlike other types
of labels regulated by the FDA, such as drug labels, it would appear
the FDA does not preapprove food and beverage labels under its regulations and instead relies on enforcement actions, warning le ers,
and other measures. Because the FDA acknowledges that it does not
necessarily pursue enforcement measures regarding all objectionable
labels, if Lanham Act claims were to be precluded then commercial
interests – and indirectly the public at large – could be left with less



$)"15&3  "%7&35*4*/(

eﬀective protection in the food and beverage labeling realm than in
many other, less regulated industries. It is unlikely that Congress intended the FDCA’s protection of health and safety to result in less
policing of misleading food and beverage labels than in competitive
markets for other products.

#FOTPO W ,XJLTFU $PSQ  $BM 3QUS E
 $U "QQ  

1JB[[BhT 4FBGPPE 8PSME  'E 
 UI $JS 
5IF TUBUVUF NBEF JU B DSJNF UP BEWFS
UJTF TFMM PòFS PS FYQPTF GPS TBMF PS EJT
USJCVUF GPPE PS GPPE QSPEVDUT BT A$B
KVO A-PVJTJBOB $SFPMF PS BOZ EFSJWBUJWF
UIFSFPG VOMFTT UIF GPPE PS GPPE QSPEVDU
 <XBT> QSPEVDFE QSPDFTTFE PS NBOV
GBDUVSFE JO -PVJTJBOB

3FCFDDB 5VTIOFU *U %FQFOET PO 8IBU UIF .FBOJOH PG 'BMTF JT 'BMTJUZ
BOE .JTMFBEJOHOFTT JO $PNNFSDJBM 4QFFDI %PDUSJOF
 -PZ -" - 3FW  
A key issue in advertising law is whether regulation of deception
can be wholesale or retail. California has a particularly restrictive
law that bars labeling products as “Made in U.S.A.” unless the overall product and the parts are substantially made in the U.S. In a recent case, a California appeals court sustained this law against a First
Amendment challenge. The court ruled that the legislature could
determine that, as a general ma er, merchandise not meeting the
statute’s restrictive deﬁnition would be deceptively labeled if advertised as “Made in U.S.A.” Thus, though the plaintiﬀ had to meet
standing requirements showing that he’d been harmed by the misrepresentation, he could rely on the statutory deﬁnition to establish
that the defendants violated the law by using “Made in U.S.A.” and
“All American-Made” on products using Taiwanese- made screws
and parts sub-assembled in Mexico.
To the extent that the law is directed at consumer protection, calibrating it to promote domestic production will be extremely diﬃcult. Producers who could use “Made in U.S.A.” if their products
had 40 percent or even 10 percent U.S. content might also keep some
jobs in the U.S. that would otherwise go overseas. Yet if consumers
expect “Made in U.S.A.” products to be made entirely or almost entirely of U.S.-made parts, then a label that incentivizes producers to
keep some jobs in the U.S. might still be deceptive. Because regulations on the advertising use of particular terms often aim both to protect consumers from deception and to encourage producers to make
products with certain components, this problem is a recurrent one.
If, however, legislatures choose deﬁnitions that protect consumer expectations, the fact that regulations might not be eﬃcient is not a free
speech argument against them. The First Amendment is not industrial policy.
By contrast to the California appeal court’s deference to legislative judgment, a recent Fifth Circuit case, Piazza’s Seafood World, LLC
v. Odom decided that it was not inherently misleading to label Chinese catﬁsh “Cajun.” The Fifth Circuit aﬃrmed the district court’s
ﬁnding that Louisiana’s Cajun Statute was an unconstitutional regulation of commercial speech. As a result, a seafood importer was
free to use “Cajun” as a trademark for its catﬁsh, even though they

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



are from China, not Louisiana, and even though they are actually of
a diﬀerent species than the domestic ﬁsh known as catﬁsh. Despite
the widespread success of the proposition that ﬁxing the meaning of
geographical indications protects and informs consumers, the Fifth
Circuit did not give any weight to the Louisiana legislature’s speciﬁc
judgment about the meaning of “Cajun.”
The Cajun case’s refusal to accept blanket bans on terms is in tension with the “Made in U.S.A.” decision, which accepted a legislative determination that “Made in U.S.A.” and similar terms would
invariably be misleading unless used according to the statutory definition. Similarly, the Supreme Court, in San Francisco Arts & Athletics accepted that “Congress reasonably could conclude that most
commercial uses of the Olympic words and symbols are likely to
be confusing,” which justiﬁed upholding a special law giving complete control over commercial uses of the term “Olympic” to the U.S.
Olympic Commi ee, regardless of whether confusion or other harm
was shown in a particular case.
These categorical determinations of misleadingness are far from
isolated incidents. Regulation-by-deﬁnition is common, and requires
lawmakers to endorse one meaning at the expense of others. Consider moral and environmental claims such as “dolphin-free tuna”:
one possible deﬁnition of dolphin-free tuna is tuna caught in a net
that didn’t happen to kill any dolphins. If the net brings up a dolphin,
you throw out the whole catch. This understanding of “dolphin-free
tuna” doesn’t address the fundamental objection that the method of
catching the tuna routinely and predictably kills a lot of dolphins.
However, it remains the case that the cans of tuna don’t have any dolphins in them and did not even need to have dead dolphins picked
out of them. Because of likely audience understanding, tuna caught
this way is not “dolphin-free.” In order to end semantic disputes,
Congress passed a law deﬁning dolphin- free tuna.
There has also been substantial debate over the proper deﬁnition
of “organic,” an oﬃcial deﬁnition of which has now been adopted by
the United States Department of Agriculture (“USDA”). Historically,
organic foods faced market diﬃculties because of a proliferation of
standards, which led to consumer suspicion that the organic label
was meaningless. Currently, products not meeting USDA standards,
but meeting some other deﬁnition of “organic,” cannot be labeled
organic. Organic products must have at least 95 percent organic content, but the remainder can be non-organic if it is on an approved list
of ingredients without reasonably available organic substitutes. That
list is itself controversial, since interested parties dispute whether or
not various ingredients are available in organic form. In addition,
“made with organic” is a separate standard, requiring at least percent
organic content.

5IF %PMQIJO 1SPUFDUJPO $POTVNFS *O
GPSNBUJPO "DU  64$ f  E
0SHBOJD 1SPEVDUJPO BOE )BOEMJOH 3F
RVJSFNFOUT  $'3 ff o

"SHVBCMZ UIJT JT UIF DBTF XJUI OBUVSBM
DMBJNT



*OUM %BJSZ 'PPET "TTO W "NFTUPZ 
'E  E $JS 

$)"15&3  "%7&35*4*/(

The issue of consumer response to standard-se ing is worth further discussion to show just how hard the problem is. By se ing
a standard, the government establishes what “organic” means. If
people misunderstand the term – in other words, if they continue
to give a diﬀerent meaning to it – there is an information problem
that leads to ineﬃcient results. If people do not understand the term
but nonetheless rely on it, then a key question is whether the government has go en the social policy producing the underlying deﬁnition
right. Moreover, the correctness of the government’s deﬁnition has
to be compared to the situation without regulation, in which producers could give the term multiple meanings as long as they were not
intentionally fraudulent. If consumers still relied on the term without understanding it or understanding that diﬀerent producers were
using diﬀerent deﬁnitions, the welfare eﬀects would change, but not
obviously in any particular direction. To this must be added the likelihood that consumers would discount the term “organic” if they believed it to be self-deﬁned, moderating both the harms and beneﬁts
of varying deﬁnitions. Only if consumers carefully research multiple meanings of unregulated terms – and only if they do this again
and again, for each term that makes a diﬀerence to them – can we expect the unregulated market to beat the government systematically
in shaping meaning.
Labels can also function as warnings, even without explicit evaluative statements. Dairy producers who use recombinant bovine
growth hormone (“rBST”, also known as “rBGH”) convinced the Second Circuit to strike down a rBST labeling requirement for milk that,
they argued, functioned as a scarlet le er. Labeling may encourage
otherwise uninterested consumers to think, mistakenly, that rBST involves health risks—they may reason that there would be no label
if it didn’t make a diﬀerence. Thus, Monsanto, the major producer
of rBST, resisted labeling and also brought false advertising claims
against smaller dairies with non-treated cows who voluntarily labeled their own milk. In addition, Monsanto recently asked the Food
and Drug Administration (“FDA”) to act against other voluntary labeling. “Not treated with rBST” is a factual statement, but its truth
or falsity is not the key question. The dispute is over whether the implications of “not treated with rBST” mislead consumers and distort
their purchases.
$PNNBDL 4FMG4FSWJDF ,PTIFS .FBUT *OD W 8FJTT
 'E  E $JS 
Plaintiﬀs-appellees are Commack Self-Service Kosher Meats, Inc.,
d/b/a Commack Kosher, an entity in Commack, Long Island engaged
in the meat business, and its owners, Brian and Jeﬀrey Yarmeisch.
Over the last sixteen years, the Yarmeisches have been cited for viola-

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



tions of New York’s kosher fraud laws on at least four occasions.
[For example,] the Department of Agriculture and Markets inspected Commack Kosher on January 7, 1987, and seized two packages of beef chuck side steaks, each of which was marked ”soaked
and salted.” The Department’s ”laboratory analysis did not reveal
a signiﬁcantly greater salt content in the outside surface of the steak
than in the inside.” The Department asserted that ”had the steak been
properly soaked and salted, the analysis would have indicated that
the outside surface of the steak had a measurably higher salt content
than the inner part of the meat.” The Department therefore concluded
that ”the defendant’s steak was not soaked and salted according to orthodox Hebrew religious requirements and was improperly oﬀered
for sale and represented as such.” Accordingly, the Department alleged violations of New York Agriculture and Markets Law section
201-a(1), which prohibits the sale of any food product represented to
be ”kosher” that has not been prepared ”in accordance with the orthodox Hebrew religious requirements. The Yarmeisches responded
to the claimed violations in a le er dated April 29, 1987, which contained the following explanation of their soaking and salting method:
We take the side steak with the top and bo om fat left on
the meat and soak it in water for one half hour, salt for
one hour, and then rinse thoroughly. We then proceed to
remove the fat and then face the meat (remove dark meat
before packaging).
This is the procedure for all meat that is labeled soaked
and salted, all of which is done under the direction of
Rabbi Berman who has been supervising this establishment for approximately ﬁve years.
Rabbi Berman is a rabbi who adheres to the teachings of the Conservative branch of Judaism. The Yarmeisches’ le er further explained that
they believed their procedures for soaking and salting were in accordance with kosher requirements and requested that the Department
”explain how [any problem with their procedures] can be rectiﬁed.”
The Yarmeisches claimed that by deﬁning ”kosher” to mean food
that is ”prepared in accordance with orthodox Hebrew religious requirements,” New York’s kosher fraud laws violate the Establishment Clause. In cases involving facial challenges on Establishment
Clause grounds, we assess the constitutionality of an enactment by
reference to the three factors ﬁrst articulated in Lemon v. Kur man:
that a challenged law (1) have a valid secular purpose; (2) have a primary eﬀect that neither advances nor inhibits religion; and (3) not
foster excessive state entanglement with religion.
It appears to us that the challenged laws excessively entangle government and religion because they (1) take sides in a religious ma er,

-FWJUJDVT  QSPIJCJUT FBUJOH CMPPE
3BCCJOJDBM BVUIPSJUJFT HFOFSBMMZ IPME
UIBU JNQMFNFOUJOH UIJT DPNNBOENFOU
SFRVJSFT EFWFJOJOH NFBU TPBLJOH JU JO
XBUFS TBMUJOH JU UP ESBX PVU UIF CMPPE
BOE UIFO SJOTJOH JU

$G 4UBUF W 3BDIMFò ,PTIFS 1SPWJ
TJPOT *OD  "%E  /: "QQ
%JW
 EFGFOEBOU QVSDIBTFE
OPOLPTIFS NFBU XIJDI IF QSPDFTTFE
QBDLBHFE BOE TPME BT LPTIFS  #BSHI
PVU W #VSFBV PG ,PTIFS .FBU BOE 'PPE
$POUSPM  'E  UI $JS  EF
GFOEBOU SFQFBUFEMZ QMBDFE LPTIFS IPU
EPHT PO B SPUJTTFSJF OFYU UP OPOLPTIFS
IPU EPHT  XIJDI BMMPXFE HSFBTF GSPN
UIF OPOLPTIFS NFBU UP DPOUBNJOBUF
UIF LPTIFS IPU EPHT SFOEFSJOH UIFN
OPOLPTIFS 

-FNPO  64  



$)"15&3  "%7&35*4*/(

eﬀectively discriminating in favor of the Orthodox Hebrew view of
dietary requirements; (2) require the State to take an oﬃcial position
on religious doctrine; and (3) create an impermissible fusion of governmental and religious functions by delegating civic authority to individuals apparently chosen according to religious criteria.
The Department argues that the challenged laws do not excessively entangle the government with religion because ”no one disputes the meaning of the term ‘kosher.’” There is ample evidence
in the record to support the opposite conclusion. In a guide to observance of Jewish dietary law, published by the United Synagogue
Commission on Jewish Education, author Samuel H. Dresner notes
that
Over the years and in varying locales, rabbinic authorities
diﬀered in their interpretations of speciﬁc laws of kashrut.
To cite a famous example: Sephardic Jews eat rice and
legumes on Passover, Ashkenazic Jews do not. Ashkenazic Jews, by and large, do not eat the hindquarters of
beef; Sephardic Jews do.
Some of the decisions recorded in this book are not accepted by all authorities on Jewish law, notably decisions
about wine, cheese, gelatin, swordﬁsh and sturgeon. This
is not a novel situation in the history of Jewish law. There
have always been disagreements on various points.
Samuel H. Dresner, The Jewish Dietary Laws 55-56 (1982).
We ﬁnd it indisputable that there are diﬀerences of opinion within
Judaism regarding the dietary requirements of kashrut. As a result,
because the challenged laws interpret ”kosher” as synonymous with
the views of one branch, those of Orthodox Judaism, the State has
eﬀectively aligned itself with one side of an internal debate within
Judaism. This it may not do.
In order to assert that a food article does not conform to kosher
requirements, New York must take an oﬃcial position as to what are
the kosher requirements. In doing so, the Department must either
interpret religious doctrine or defer to the interpretations of religious
oﬃcials in reaching its oﬃcial position.
We also ﬁnd that the challenged laws fail the second prong of the
Lemon test, which mandates that, to avoid conﬂict with the Establishment Clause, a principal or primary eﬀect of a challenged law must
neither advance nor inhibit religion. The challenged laws violate this
prohibition because they (1) have a primary eﬀect that both advances
religion, by preferring the dietary restrictions of Orthodox Judaism
over those of other branches, and inhibits religion, by eﬀectively prohibiting other branches from using the kosher label in accordance
with their religious beliefs, and (2) create an impermissible joint exer-

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



cise of religious and civic authority that advances religion. We reach
this conclusion for reasons similar to those that demonstrate excessive entanglement of government and religion.
Finally, because the secular purpose prong of the Lemon test is often easily satisﬁed, and is uncontested by the parties here, we address
it last. The parties here do not dispute that the challenged laws were
enacted for the secular purpose of protecting consumers from fraud
in the kosher food market.
We agree with the New Jersey Supreme Court that a state has ”a
valid interest in preventing fraud in the sale of any foods, including
kosher foods.” Ran-Dav’s County Kosher, Inc. v. State. This interest in
protecting against fraud in the kosher food market extends to the general public. Indeed, Jewish consumers reportedly now make up less
than thirty percent of the consumers of kosher food. The remainder
are Muslims and others with similar religious requirements, persons
with special dietary restrictions, and those who simply prefer food
bearing the kosher label as a symbol of purity. The State clearly has
a valid secular interest in protecting from fraud all those who choose
to consume kosher food products. We do note, however, that the
challenged laws imperfectly accomplish this secular purpose because
their avowed purpose is amply covered by the existing general fraud
laws. For example, section 199-a(1) prohibits any misbranding of
food, and therefore would penalize vendors who falsely represented
their products to be kosher according to the standard described on
the label. In other words, under the general statutory scheme governing fraud in the food industry, the State can prevent fraud in the
sale of kosher food in a less restrictive and neutral manner by simply
requiring that any vendor engaged in the sale of kosher food state
the basis on which the food is labeled kosher. Thus, the valid secular
purpose articulated by the State can be accomplished by nondiscriminatory means that do not advance religion.
-FWZ W ,PTIFS 0WFSTFFST "TThO PG "NFSJDB *OD
 'E  E $JS 
Kosher certiﬁcation marks are used to designate food items that comply with Judaism’s strict dietary laws. A kosher certiﬁcation mark
informs the consumer that a certiﬁcation agency has examined the
manufacturing process, the ingredients, and the cleanliness of the
production facilities of a product to insure that the product is kosher.
Because the various kosher certiﬁcation agencies employ their own
standards for accepting products as kosher, according to their particular interpretation of Judaism’s dietary requirements, it is important
for a consumer to recognize the marks of the certiﬁcation agencies

3BO%BWhT  "E  /+ 

*O $PNNBDL 4FMG4FSWJDF ,PTIFS .FBUT
*OD W )PPLFS  'E  E $JS
 UIF DPVSU SFKFDUFE BO &TUBCMJTI
NFOU $MBVTF DIBMMFOHF CZ UIF TBNF
QMBJOUJòT BHBJOTU /FX :PSLhT SFWJTFE
LPTIFS DFSUJöDBUJPO MBXT XIJDI SFRVJSF
UIBU BOZPOF NBSLFUJOH GPPE BT LPTIFS
JEFOUJGZ UIF JOEJWJEVBMT DFSUJGZJOH UIF
GPPE BT LPTIFS $FSUJöFST NVTU SFHJT
UFS XJUI UIF %FQBSUNFOU BOE QSPWJEF
B TUBUFNFOU PG TVDI QFSTPOhT RVBMJöDB
UJPOT GPS QSPWJEJOH TVDI DFSUJöDBUJPO
" DBTVBM QFSVTBM PG UIF TUBUFNFOUT PO
öMF BU UIF %FQBSUNFOUhT XFCTJUF TIPXT
UIBU NPTU PG UIFN SVO UP POF PS TPNF
UJNFT UXP TFOUFODFT UIFZ DPNNPOMZ
NFOUJPO UIF DFSUJöFShT SBCCJOJDBM PSEJ
OBUJPO ZFBST PG FYQFSJFODF QFSGPSNJOH
LPTIFS JOTQFDUJPOT BOE PDDBTJPOBMMZ B
CJU BCPVU UIF TUBOEBSET BQQMJFE
$G 8BMMBDF W $PO"HSB 'PPET *OD 
' 4VQQ E  % .JOO 
SFWhE PO PUIFS HSPVOET  'E 
UI $JS  EJTNJTTJOH PO &TUBC
MJTINFOU $MBVTF HSPVOET B DPOTVNFS
DMBTT BDUJPO VOEFS TUBUF DPOTVNFS QSP
UFDUJPO MBXT BHBJOTU )FCSFX /BUJPOBM
GPS DBMMJOH JUT IPU EPHT  ,PTIFS
XIFO JU BMMFHFEMZ VTFE RVPUBT GPS IPX
NVDI CFFG XPVME CF DFSUJöFE BT LPTIFS
SFHBSEMFTT PG UIF DPXTh TUBUVT BT DMFBO
PS VODMFBO 



$)"15&3  "%7&35*4*/(

that he trusts.



.BOEBUPSZ %JTDMPTVSFT

Regulations sometimes tell companies what they must say, rather
than what they must not say.

 64$ ff  B

;BVEFSFS  64  

"NFSJDBO .FBU *OTUJUVUF W %FQU PG "HSJDVMUVSF
 'E  %$ $JS  FO CBOD
Congress has required country-of-origin labels on a variety of foods,
including some meat products and tasked the Secretary of Agriculture with implementation. [Yadda yadda yadda.] The Secretary responded with a rule in 2013 requiring more precise information —
revealing the location of each production step. For example, meat
derived from an animal born in Canada and raised and slaughtered
in the United States, which formerly could have been labeled ”Product of the United States and Canada,” would now have to be labeled
”Born in Canada, Raised and Slaughtered in the United States.”
The plaintiﬀs, a group of trade associations representing livestock
producers, feedlot operators, and meat packers, whom we’ll collectively call American Meat Institute (”AMI”), challenged the 2013 rule
in district court as a violation of both the statute and the First Amendment. AMI argues that the 2013 rule violates its First Amendment
right to freedom of speech by requiring it to disclose country-oforigin information to retailers, who will ultimately provide the information to consumers.
The starting point common to both parties is that Zauderer v. Oﬃce
of Disciplinary Counsel of Supreme Court of Ohio applies to government
mandates requiring disclosure of ”purely factual and uncontroversial information” appropriate to prevent deception in the regulated
party’s commercial speech. The key question for us is whether the
principles articulated in Zauderer apply more broadly to factual and
uncontroversial disclosures required to serve other government interests. [The court held that it does.] All told, Zauderer’s characterization
of the speaker’s interest in opposing forced disclosure of such information as ”minimal” seems inherently applicable beyond the problem of deception.
In applying Zauderer, we ﬁrst must assess the adequacy of the interest motivating the country-of-origin labeling scheme. AMI argues
that, even assuming Zauderer applies here, the government has utterly failed to show an adequate interest in making country-of-origin

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



information available to consumers. AMI disparages the government’s interest as simply being that of satisfying consumers’ ”idle
curiosity.” But here we think several aspects of the government’s interest in country-of-origin labeling for food combine to make the interest substantial: the context and long history of country-of-origin
disclosures to enable consumers to choose American-made products;
the demonstrated consumer interest in extending country-of-origin
labeling to food products; and the individual health concerns and
market impacts that can arise in the event of a food-borne illness outbreak.
Supporting members of Congress identiﬁed the statute’s purpose
as enabling customers to make informed choices based on characteristics of the products they wished to purchase, including United States
supervision of the entire production process for health and hygiene.
Some expressed a belief that with information about meat’s national
origin, many would choose American meat on the basis of a belief
that it would in truth be be er. Even though the production steps
abroad for food imported into the United States are to a degree subject to U.S. government monitoring, it seems reasonable for Congress
to anticipate that many consumers may prefer food that had been continuously under a particular government’s direct scrutiny.
Some legislators also expressed the belief that people would have
a special concern about the geographical origins of what they eat.
This is manifest in anecdotes appearing in the legislative record, such
as the collapse of the cantaloupe market when some imported cantaloupes proved to be contaminated and consumers were unable to
determine whether the melons on the shelves had come from that
country. Of course the anecdote more broadly suggests the utility of
these disclosures in the event of any disease outbreak known to have
a speciﬁc country of origin, foreign or domestic.
The record is further bolstered by surveys the Agricultural Marketing Service reviewed, such as one indicating that 71-73 percent of
consumers would be willing to pay for country-of-origin information
about their food. The AMS quite properly noted the vulnerabilities in
such data. Most obvious is the point that consumers tend to overstate
their willingness to pay; after all, the data sound possibly useful, and
giving a ”Yes” answer on the survey doesn’t cost a nickel. But such
studies, combined with the many favorable comments the agency received during all of its rulemakings, reinforce the historical basis for
treating such information as valuable.
The self-evident tendency of a disclosure mandate to assure that
recipients get the mandated information may in part explain why,
where that is the goal, many such mandates have persisted for
decades without anyone questioning their constitutionality. In this
long-lived group have been not only country-of-origin labels but also



'JCFS DPOUFOU  $'3 QU 
$MPUIJOH DBSF JOTUSVDUJPOT  $'3 QU

*OHSFEJFOUT  $'3 f 

 64$ ff N Q N OPUF

$)"15&3  "%7&35*4*/(

many other routine disclosure mandates about product a ributes, including, for instance, disclosures of ﬁber content,, care instructions
for clothing items, , and listing of ingredients .
AMI does not contest that country-of-origin labeling qualiﬁes as
factual, and the facts conveyed are directly informative of intrinsic
characteristics of the product AMI is selling. As to whether it is ”controversial,” AMI objected to the word ”slaughter” in its reply brief.
Though it seems a plain, blunt word for a plain, blunt action, we can
understand a claim that ”slaughter,” used on a product of any origin, might convey a certain innuendo. But we need not address such
a claim because the 2013 rule allows retailers to use the term ”harvested” instead, and AMI has posed no objection to that. And AMI
does not disagree with the truth of the facts required to be disclosed,
so there is no claim that they are controversial in that sense.
We also do not understand country-of-origin labeling to be controversial in the sense that it communicates a message that is controversial for some reason other than dispute about simple factual accuracy.
Leaving aside the possibility that some required factual disclosures
could be so one-sided or incomplete that they would not qualify as
”factual and uncontroversial,” country-of-origin facts are not of that
type. AMI does not suggest anything controversial about the message that its members are required to express.
/BUJPOBM "TThO PG .GST W 4FDVSJUJFT BOE &YDIBOHF $PNNJTTJPO <*>
 'E  %$ $JS 
For the last ﬁfteen years, the Democratic Republic of the Congo has
endured war and humanitarian catastrophe. Millions have perished,
mostly civilians who died of starvation and disease. Communities
have been displaced, rape is a weapon, and human rights violations
are widespread.
Armed groups ﬁghting the war ﬁnance their operations by exploiting the regional trade in several kinds of minerals. Those minerals—
gold, tantalum, tin, and tungsten1—are extracted from technologically primitive mining sites in the remote eastern Congo. They are
sold at regional trading houses, smelted nearby or abroad, and ultimately used to manufacture many diﬀerent products. Armed groups
proﬁt by extorting, and in some cases directly managing, the minimally regulated mining operations.
In 2010, Congress devised a response to the Congo war. Section
1502 of the Dodd–Frank Wall Street Reform and Consumer Protection Act,, requires the Securities and Exchange Commission – the
agency normally charged with policing America’s ﬁnancial markets
– to issue regulations requiring ﬁrms using “conﬂict minerals” to investigate and disclose the origin of those minerals. [Securities issuers
must state in reports to the SEC and on their websites which of their

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



products have “not been found to be ‘DRC conﬂict free.’”]
[The panel struck down the rule as constituting compelled speech.
Then American Meat Institute overruled NAM I. The panel issued the
following opinion on rehearing.]
/BUJPOBM "TThO PG .GST W 4FDVSJUJFT BOE &YDIBOHF $PNNJTTJPO <**>
 'E  %$ $JS 
”Unncontroversial,” as a legal test, must mean something diﬀerent
than “purely factual.” Perhaps the distinction is between fact and
opinion. But that line is often blurred, and it is far from clear that
all opinions are controversial. Is Einstein’s General Theory of Relativity fact or opinion, and should it be regarded as controversial? If
the government required labels on all internal combustion engines
stating that “USE OF THIS PRODUCT CONTRIBUTES TO GLOBAL
WARMING” would that be fact or opinion? It is easy to convert many
statements of opinion into assertions of fact simply by removing the
words “in my opinion” or removing “in the opinion of many scientists” or removing “in the opinion of many experts.”
We agree with NAM that the statutory deﬁnition of “conﬂict free”
cannot save this law. As NAM forcefully puts it, “if the law were otherwise, there would be no end to the government’s ability to skew
public debate by forcing companies to use the government’s preferred language. For instance, companies could be compelled to state
that their products are not ‘environmentally sustainable’ or ‘fair trade’
if the government provided ‘factual’ deﬁnitions of those slogans—
even if the companies vehemently disagreed that their [products]
were ‘unsustainable’ or ‘unfair.’ ”
In our initial opinion we stated that the description at issue –
whether a product is “conﬂict free” or “not conﬂict free” – was hardly
“factual and non-ideological.” We put it this way:
Products and minerals do not ﬁght conﬂicts. The label
”[not] conﬂict free” is a metaphor that conveys moral responsibility for the Congo war. It requires an issuer to
tell consumers that its products are ethically tainted, even
if they only indirectly ﬁnance armed groups. An issuer,
including an issuer who condemns the atrocities of the
Congo war in the strongest terms, may disagree with that
assessment of its moral responsibility. And it may convey
that message through silence. By compelling an issuer to
confess blood on its hands, the statute interferes with that
exercise of the freedom of speech under the First Amendment.
We see no reason to change our analysis in this respect. And we continue to agree with NAM that “requiring a company to publicly con-



$)"15&3  "%7&35*4*/(

demn itself is undoubtedly a more ‘eﬀective’ way for the government
to stigmatize and shape behavior than for the government to have to
convey its views itself, but that makes the requirement more constitutionally oﬀensive, not less so.”



'PS NPSF PO UIF /"% TFF +FòSFZ 4
&EFMTUFJO 4FMG3FHVMBUJPO PG "EWFSUJTJOH
"O "MUFSOBUJWF UP -JUJHBUJPO BOE (PWFSO
NFOU "DUJPO  *%&" + -  5FDI 
 

4FMG3FHVMBUJPO

The National Advertising Division of the Advertising Self-Regulatory
Council runs an ADR system, based entirely on wri en ﬁlings and
with decisions within 60 days. Participation is voluntary, and the
NAD takes no enforcement actions by itself. Given its subject-ma er
expertise, the FTC tends to accord the NAD’s decisions substantial
deference, even though they are not by themselves binding. Another
arm of the ASRC, the Children’s Advertising Review Unit, operates
a similar program under standards that are ”deliberately subjective,
going beyond the issues of truthfulness and accuracy to take into account the uniquely impressionable and vulnerable child audience.”
.FBE +PIOTPO /VUSJUJPOBMT &OGBNJM -*1*$BTF /P $*** 'FC  
This is the third compliance report stemming from a challenge in
which print, packaging and point of sale advertising claims made
by Mead Johnson Nutritionals for its Enfamil LIPIL infant formula
were challenged by Abbo Nutrition, a manufacturer of a competing
infant formula. The following claims were representative are representative of those at issue: “Enfamil® LIPIL® is the only infant formula shown in independent clinical studies to improve baby’s brain
and eye development.* [*vs. same routine formula without DHA and
ARA. Studied to 18 months.]”; “Enfamil LIPIL* improves mental development by 7 points vs. same formula without LIPIL [† vs. same
routine formula without LIPIL. Studied at 18 months for brain and
12 months for eye. Longer term impact not measured.]”; “shown in
independent clinical studies to improve baby’s brain and eye development” versus unsupplemented Enfamil.”
B
In its underlying decision, NAD recommended that the advertiser
either discontinue its “improve brain and eye development” claims—
or modify them by making clear that (a) the advertised improvements are limited to only the ﬁrst 18 months of an infant’s life; and
(b) the touted “improve[ment]” is with respect to a discontinued, or
prior, version of the product. With respect to the consumer-directed
coupon featuring a comparison to breastfed babies, NAD recommended that the advertiser either discontinue the advertising, or
modify it by making clear that the advertised improvement is not

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



shown at four years, and that the comparison is with respect to the
now-discontinued Enfamil product. NAD further recommended that
the advertiser make clear that Enfamil Lipil has not been shown to
outperform Similac Advance with respect to mental and/or visual development. With respect to the consumer-directed coupon that features a chart that invites consumers to “compare the diﬀerences” between Enfamil Lipil and Similac Advance, NAD recommended that
the advertiser either discontinue this comparative advertisement, or
modify it by removing the comparison to Similac Advance.
With respect to the advertiser’s compositional comparison to median levels of DHA and ARA in breast milk, NAD determined that
there was no basis for it to examine this claim anew. With respect
to the health-care provider-directed claims, NAD recommended that
the advertiser discontinue side-by-side IQ graphs, and modify the
materials to ensure that they no longer convey the unsupported message that Enfamil Lipil outperforms Similac with respect to the formulas’ eﬀects on IQ. NAD further recommended that the advertiser
discontinue any express or implied claims that based on the fouryear data, Enfamil Lipil makes a “diﬀerence” (as compared to unsupplemented Enfamil.) Likewise, NAD recommended that the advertiser no longer claim that “new 4-year follow-up data” shows an
“impact” of Enfamil Lipil on cognitive development. NAD did ﬁnd,
however, that the advertiser had a reasonable basis to claim a similar
performance to breastfed babies at four years. Finally, NAD noted
that nothing in this decision prevents the advertiser from presenting
health care professionals with clinical results from the Birch four-year
data, provided that it is done in an accurate and non-misleading manner.
In June 2008, the challenger contacted the NAD to raise concerns
about advertising which it believed did not comply with NAD’s underlying decision. The advertiser explained that all of the website
materials submi ed by the challenger were printed prior to NAD’s
decision and that it had already begun modifying this page prior to
the receipt of the challenger’s compliance inquiry. The advertiser notiﬁed NAD that the claim, as revised, would now read: “The only infant formula clinically shown to promote baby’s brain and eye development*” “(*Versus prior formulation of same product without DHA
and ARA, with improvement demonstrated to 18 months.”) The advertiser further noted that it is in the process of comprehensively reviewing its entire website to ensure all relevant language has been
modiﬁed and that all new materials would comply with NAD’s decision. Based on the advertiser’s assurances, NAD closed its compliance review.
In November 2008, the challenger again contacted NAD about
concerns it had about advertising it alleged to be noncompliant with



$)"15&3  "%7&35*4*/(

NAD’s decision. The advertiser informed NAD that the professional
advertisement in question was distributed in error and will no longer
be disseminated. The advertiser noted that it has taken substantial
steps to comply with NAD’s decision. While expressing its deep disappointment that noncompliant advertising had continued to be disseminated, NAD noted that the current advertisements comply with
NAD’s recommendations but cautioned that any noncompliant advertisements that are brought to its a ention after the issuance of the
instant decision will result in an automatic referral to the appropriate
government agency for possible law enforcement action pursuant to
section 4.1(B) of the NAD/NARB Procedures.
In February 2009, the challenger contacted NAD with concerns
it had about advertising for Enfamil LIPIL which it believed contravened NAD’s decision.
D
NAD is incredulous that after two compliance proceedings, with the
second compliance proceeding making explicit that any noncompliant advertising would result in a referral to the appropriate government agency, that the advertiser would disseminate advertising that
clearly does not comply with NAD’s decision. For example, in its
underlying decision, NAD noted that with respect to the consumerdirected coupon that features a chart that invites consumers to “compare the diﬀerences” between Enfamil LIPIL and Similac Advance,
NAD recommended that the advertiser either discontinue this comparative advertisement or modify it by removing the comparison to
Similac Advance. In one of the current advertisements, the advertiser features the claim “Enfamil LIPIL is now clinically shown to support cognitive development* and immune balance†” next to which is
a chart with one column for Similac Advance and one for Enfamil
LIPIL and has a check mark for Enfamil Lipil and “NO” for Similac for, among other things, “Only Enfamil LIPIL has been shown in
published independent clinical studies to improve BRAIN and EYE
development*” The faint asterisks refer to a inconspicuous disclosure
to the left of the claim and chart which states “vs. the prior version of
the product without DHA and ARA with improvement shown to 18
months.” This advertisement does not comply with NAD’s decision,
and NAD need look no further to determine noncompliance. The selfregulatory process cannot function properly when advertisers state,
on the one hand, that they respect the process and will comply with
NAD’s decision, and then do the opposite. Accordingly, NAD has no
choice but to refer this ma er to the appropriate government agency
for possible law enforcement action pursuant to section 4.1(B) of the
NAD/NARB Procedures.

$ 05)&3 4063$&4 0' "%7&35*4*/( -"8



$"36 1SFTT 3FMFBTF
.BZ  
The Children’s Advertising Review Unit (CARU) of the Council of
Be er Business Bureaus, Inc., has recommended that Lego Systems
Inc., maker of the Lego Racers: Crash Collection line of playsets, modify advertising to make it clear to the child audience that the toys sold
do not make sounds.
Broadcast advertising for Lego Racers: Crash Collection came
to the a ention of CARU, the children’s advertising industry’s selfregulatory forum, through CARU’s ongoing monitoring eﬀorts.
Commercials for the playsets feature two children playing with
LEGO pull-back motor racers. A voice-over states that the toys are
“built to crash.” When the cars hit each other, loud crashing noises
are heard and a voice-over screams “CRASH” in a long, drawn-out
manner while a bubble visual of the word “CRASH” appears on the
screen in large, cartoon-like le ers. The commercial features numerous loud crash scenes, with the cars hi ing each other and various
other objects. On impact, in addition to the sounds synchronized
with the collision and the video and audio supers, special eﬀects dramatize the cars breaking apart and pieces ﬂying oﬀ in slow-motion.
CARU was concerned that the synchronization of the “crashing”
sound eﬀects accompanying the colliding of the cars could potentially mislead children into believing that the toys were equipped
with sound-eﬀects equipment. CARU was also concerned that, because the toys do not have any sound capabilities, the commercials would create unrealistic performance expectations that children
would not be able to duplicate.

4UJMM GSPN DIBMMFOHFE -FHP 3BDFST BE



$)"15&3  "%7&35*4*/(

In order to avoid potentially misleading the child audience,
CARU recommended that the advertiser modify the commercial.
CARU further recommended that the advertiser include scenes of
real action play without special eﬀects, which would serve to demonstrate how much noise the toys do make.
The company, in its advertiser’s statement, said that it is a strong
supporter of CARU and “appreciates the opportunity to participate
in the self-regulatory process.”
“LSI will continue to remain sensitive to CARU’s concerns and do
its best to follow the Guidelines in future advertisements. LSI does
not plan to appeal this decision,” the company said.



1SPCMFNT

4DBWFOHFS )VOU 1SPCMFN
Find as many of the following as you can in the wild:
• An advertisement containing non-actionable puﬀery
• A literally false advertisement
• An advertisement that is not literally false but is misleading
• An establishment claim (bonus point if it is unsubstantiated)
• A registered certiﬁcation mark
• A regulatory certiﬁcation mark
• A deceptive trademark (not necessarily registered)
• A food label regulated by the FDA under the FDCA, together
with a citation to the speciﬁc section in the Code of Federal Regulations that governs the label. Highlight the portion of the label
that is required by the regulation you cite.
• An endorsement on social media containing an advertising disclosure.
• An endorsement on social media not containing an advertising
disclosure, but which should have had one
• An advertisement directed at children that is misleading under
the standards applied by CARU
You are allowed one entry per category. All your submissions should
be examples you are comfortable having shown in class.
You get one point for each one you ﬁnd on the Internet, and two
points for each one you ﬁnd oﬄine (submit a photo). You get a bonus
point for each of your entries that is unique, i.e., no one else in the
class submi ed it. Whoever gets the highest score will win bragging
rights and a prize of negligible value.
QSPCMFNTGPSUVOFUFMMJOH


1FSTPOBMJUZ 3JHIUT
One body of intellectual property law – the right of publicity –
squarely protects people’s names, appearances, and other aspects of
their personal identities. The policies underlying the right of publicity overlap substantially with those of copyright, trademark, and
false advertising. It is helpful, therefore, to compare how these other
bodies of law deal with personal identity. In addition, the law of
naming and name changes sheds light both on right of publicity and
trademark, and the tort law of defamation also bears on the issues.

" 3JHIU PG 1VCMJDJUZ
Two closely related theories of the right of publicity should be familiar. One is that it facilitates contracting over a type of information
– people’s fame, talent, and ability to make endorsements – that has
signiﬁcant commercial value. The other is that it incentivizes the creation of these valuable personas in the ﬁrst place. But the right of
publicity is also closely linked to privacy. Historically, it grew out
of privacy torts, and it helps to protect people’s interest in not being
involuntarily exposed to the public eye.
&SJD & +PIOTPO %JTFOUBOHMJOH UIF 3JHIU PG 1VCMJDJUZ
 /X 6 - 3FW  
According to blackle er law, the right of publicity provides persons
with a cause of action against anyone who makes a commercial use of
their name, image, likeness, or other indicia of identity. This account,
with slight variations in language, is recited by countless courts, but
a moment’s reﬂection demonstrates that it is not true.
Imagine what would happen if people really could recover just
because their names are being exploited commercially. Every credit
reporting agency would shu er instantly. Every celebrity gossip
magazine would be drowned in liability. And every company that
sells customer lists to direct mailers and telemarketers would have to

5IF MFBEJOH USFBUJTF PO UIF SJHIU PG
QVCMJDJUZ JT + 5IPNBT .D$BSUIZ 5IF
3JHIUT PG 1VCMJDJUZ  1SJWBDZ .D$BSUIZ
PO 1VCMJDJUZ  "OPUIFS WBMVBCMF SFTPVSDF
JT UIF XFCTJUF 3PUINBOhT 3PBENBQ UP
UIF 3JHIU PG 1VCMJDJUZ XIJDI JODMVEFT
TUBUFCZTUBUF JOGPSNBUJPO PO TUBUVUFT
BOE DBTFMBX



$)"15&3  1&340/"-*5: 3*()54

run for the hills. The right of publicity, by its own blackle er terms,
should stop all these commercial uses of identity. Yet it does not. One
thing is certain: the right of publicity is not what it says it is.
Unlike most legal doctrines, the right of publicity is currently deﬁned negatively. That is, the law lacks a good positive description of
what the right of publicity is. Instead, the cases are constantly working on the question of what the right of publicity is not. Much of
the theoretical and practical trouble with the right of publicity can be
traced to this doctrinal inversion.
The scope of the right of publicity is mostly deﬁned extradoctrinally. That is, instead of being self-limiting, the right of publicity, by its own le er, expands far beyond its permissible scope. It
is up to other doctrines from other ﬁelds – notably the First Amendment and preemption by federal copyright law – to lop oﬀ the right of
publicity’s doctrinal excess and force it back within intuitive limits.
What courts and commentators have been calling “the right of
publicity” is really multiple rights: the endorsement right, the merchandizing entitlement, and the right against virtual impressment.
The endorsement right is the right to not be featured in advertising in
a way that implies an endorsement of a commercial enterprise – featuring a celebrity wearing a brand of shoes in an ad for those shoes
would infringe. The merchandising entitlement provides a right to not
have one’s name, image, or identity marketed on coﬀee mugs, lunch
boxes, or other merchandise. And the right against virtual impressment
– which can be perceived only in a limited number of jurisdictions –
protects one’s image and identity from being employed, marione elike, as a virtual actor in a ﬁlm or video game.



0XOFSTIJQ

Who has publicity rights? Conceptually, the answer depends on the
reason(s) to recognize them. If publicity rights are privacy rights,
then arguably ordinary citizens have them but celebrities who have
voluntarily stepped out upon the public stage don’t. But if publicity
rights are property rights, then arguably celebrities have them but ordinary citizens who have done nothing to monetize their identities
don’t. The history of the rise of the right of publicity in the twentieth
century shows courts wrestling with both kinds of theories.
B 1SJWBDZ 5IFPSJFT
The diﬀerent paths taken by New York (after Roberson) and Georgia
(in Pavesich) illustrate the two typical routes to the right of publicity
in the states that recognize it: by statute and by common law, respectively. (Some states, like California, have both.) Pavesich hints and

" 3*()5 0' 16#-*$*5:



O’Brien conﬁrms that a privacy-focused rationale doesn’t work for
celebrities.
3PCFSTPO W 3PDIFTUFS 'PMEJOH #PY $P
 /&  /: 
The complaint alleges that the Franklin Mills Company, one of the
defendants, was engaged in a general milling business and in the
manufacture and sale of ﬂour; that before the commencement of the
action, without the knowledge or consent of plaintiﬀ, defendants,
knowing that they had no right or authority so to do, had obtained,
made, printed, sold, and circulated about 25,000 lithographic prints,
photographs, and likenesses of plaintiﬀ, made in a manner particularly set up in the complaint; that upon the paper upon which the
likenesses were printed and above the portrait there were printed,
in large, plain le ers, the words, ‘Flour of the Family,’ and below
the portrait, in large capital le ers, ‘Franklin Mills Flour,’ and in the
lower right-hand corner, in smaller capital le ers, ‘Rochester Folding
Box Co., Rochester, N. Y.’; that upon the same sheet were other advertisements of the ﬂour of the Franklin Mills Company; that those
25,000 likenesses of the plaintiﬀ thus ornamented have been conspicuously posted and displayed in stores, warehouses, saloons, and other
public places; that they have been recognized by friends of the plaintiﬀ and other people, with the result that plaintiﬀ has been greatly humiliated by the scoﬀs and jeers of persons who have recognized her
face and picture on this advertisement, and her good name has been
a acked, causing her great distress and suﬀering, both in body and
mind; that she was made sick, and suﬀered a severe nervous shock,
was conﬁned to her bed, and compelled to employ a physician, because of these facts; that defendants had continued to print, make,
use, sell, and circulate the said lithographs, and that by reason of the
foregoing facts plaintiﬀ had suﬀered damages in the sum of $15,000.
The complaint prays that defendants be enjoined from making, printing, publishing, circulating, or using in any manner any likenesses
of plaintiﬀ in any form whatever; for further relief (which it is not
necessary to consider here); and for damages.
It will be observed that there is no complaint made that plaintiﬀ
was libeled by this publication of her portrait. The likeness is said to
be a very good one, and one that her friends and acquaintances were
able to recognize. Indeed, her grievance is that a good portrait of her,
and therefore one easily recognized, has been used to a ract a ention toward the paper upon which defendant mill company’s advertisements appear. Such publicity, which some ﬁnd agreeable, is to
plaintiﬀ very distasteful, and thus, because of defendants’ impertinence in using her picture, without her consent, for their own business purposes, she has been caused to suﬀer mental distress where

'MPVS PG UIF 'BNJMZ BEWFSUJTFNFOU



4BNVFM % 8BSSFO  -PVJT % #SBOEFJT
5IF 3JHIU UP 1SJWBDZ  )BSW - 3FW 
 

$)"15&3  1&340/"-*5: 3*()54

others would have appreciated the compliment to their beauty implied in the selection of the picture for such purposes; but, as it is
distasteful to her, she seeks the aid of the courts to enjoin a further
circulation of the lithographic prints containing her portrait made as
alleged in the complaint, and, as an incident thereto, to reimburse her
for the damages to her feelings, which the complaint ﬁxes at the sum
of $15,000. There is no precedent for such an action to be found in the
decisions of this court.
Nevertheless the Appellate Division reached the conclusion that
plaintiﬀ had a good cause of action against defendants, in that defendants had invaded what is called a ‘right of privacy’; in other words,
the right to be let alone. Mention of such a right is not to be found
in Blackstone, Kent, or any other of the great commentators upon
the law; nor, so far as the learning of counsel or the courts in this
case have been able to discover, does its existence seem to have been
asserted prior to about the year 1890, when it was presented with
a ractiveness, and no inconsiderable ability, in the Harvard Law Review in an article entitled ‘Rights of a Citizen to His Reputation.’ The
so-called ‘right of privacy’ is, as the phrase suggests, founded upon
the claim that a man has the right to pass through this world, if he
wills, without having his picture published, his business enterprises
discussed, his successful experiments wri en up for the beneﬁt of
others, or his eccentricities commented upon either in handbills, circulars, catalogues, periodicals, or newspapers; and, necessarily, that
the things which may not be wri en and published of him must not
be spoken of him by his neighbors, whether the comment be favorable or otherwise. While most persons would much prefer to have
a good likeness of themselves appear in a responsible periodical or
leading newspaper rather than upon an advertising card or sheet, the
doctrine which the courts are asked to create for this case would apply as well to the one publication as to the other, for the principle
which a court of equity is asked to assert in support of a recovery in
this action is that the right of privacy exists and is enforceable in equity, and that the publication of that which purports to be a portrait
of another person, even if obtained upon the street by an impertinent
individual with a camera, will be restrained in equity on the ground
that an individual has the right to prevent his features from becoming known to those outside of his circle of friends and acquaintances.
If such a principle be incorporated into the body of the law through
the instrumentality of a court of equity, the a empts to logically apply the principle will necessarily result not only in a vast amount of
litigation, but in litigation bordering upon the absurd, for the right
of privacy, once established as a legal doctrine, cannot be conﬁned
to the restraint of the publication of a likeness, but must necessarily
embrace as well the publication of a word picture, a comment upon

" 3*()5 0' 16#-*$*5:



one’s looks, conduct, domestic relations or habits. And, were the
right of privacy once legally asserted, it would necessarily be held
to include the same things if spoken instead of printed, for one, as
well as the other, invades the right to be absolutely let alone. An insult would certainly be in violation of such a right, and with many
persons would more seriously wound the feelings than would the
publication of their picture. And so we might add to the list of things
that are spoken and done day by day which seriously oﬀend the sensibilities of good people to which the principle which the plaintiﬀ seeks
to have imbedded in the doctrine of the law would seem to apply. I
have gone only far enough to barely suggest the vast ﬁeld of litigation which would necessarily be opened up should this court hold
that privacy exists as a legal right enforceable in equity by injunction,
and by damages where they seem necessary to give complete relief.
An examination of the authorities leads us to the conclusion that
the so-called ‘right of privacy’ has not as yet found an abiding place
in our jurisprudence, and, as we view it, the doctrine cannot now be
incorporated without doing violence to se led principles of law by
which the profession and the public have long been guided. I do not
say that, even under the existing law, in every case of the character
of the one before us, or, indeed, in this case, a party whose likeness
is circulated against his will is without remedy. By section 242 of
the Penal Code any malicious publication by picture, eﬃgy, or sign,
which exposes a person to contempt, ridicule, or obloquy, is a libel,
and it would constitute such at common law. There are many articles, especially of medicine, whose character is such that using the
picture of a person, particularly that of a woman, in connection with
the advertisement of those articles, might justly be found by a jury to
cast ridicule or obloquy on the person whose picture was thus published. The manner or posture in which the person is portrayed might
readily have a like eﬀect. In such cases both a civil action and a criminal prosecution could be maintained. But there is no allegation in
the complaint before us that this was the tendency of the publication
complained of, and the absence of such an allegation is fatal to the
maintenance of the action, treating it as one of libel.
/FX :PSL $JWJM 3JHIUT -BX
Any person whose name, portrait, picture or voice is used within this
state for advertising purposes or for the purposes of trade without the
wri en consent ﬁrst obtained as above provided may maintain an
equitable action in the supreme court of this state against the person,
ﬁrm or corporation so using his name, portrait, picture or voice, to
prevent and restrain the use thereof; and may also sue and recover

f 
"DUJPO GPS JOKVODUJPO BOE GPS EBNBHFT



$)"15&3  1&340/"-*5: 3*()54

damages for any injuries sustained by reason of such use.

/FX &OHMBOE .VUVBM -JGF *OTVSBODF BE

1BWFTJDI W /FX &OHMBOE -JGF *OT $P
 4&  (B 
Paolo Pavesich brought an action against the New England Mutual Life Insurance Company, a nonresident corporation, Thomas B.
Lumpkin, its general agent, and J. Q. Adams, a photographer, both
residing in the city of Atlanta. The allegations of the petition were,
in substance, as follows: In an issue of the Atlanta Constitution, a
newspaper published in the city of Atlanta, there appeared a likeness of the plaintiﬀ, which would be easily recognized by his friends
and acquaintances, placed by the side of the likeness of an ill-dressed
and sickly looking person. Above the likeness of the plaintiﬀ were
the words: “Do it now. The man who did.” Above the likeness of
the other person were the words: “Do it while you can. The man
who didn’t.” Below the two pictures were the words: “These two pictures tell their own story.” Under the plaintiﬀ’s picture the following
appeared: “In my healthy and productive period of life I bought insurance in the New England Mutual Life Insurance Co., of Boston,
Mass., and to-day my family is protected and I am drawing an annual dividend on my paid-up policies.” Under the other person’s
picture was a statement to the eﬀect that he had not taken insurance,
and now realized his mistake. The statements were signed, “Thomas
B. Lumpkin, General Agent.” The picture of the plaintiﬀ was taken
from a negative obtained by the defendant Lumpkin, or some one by
him authorized, from the defendant Adams, which was used with
his consent, and with knowledge of the purpose for which it was to
be used. The picture was made from the negative without the plaintiﬀ’s consent, at the instance of the defendant insurance company,
through its agent, Lumpkin. Plaintiﬀ is an artist by profession, and
the publication is peculiarly oﬀensive to him. He never made any
such statement, and has not, and never has had, a policy of life insurance with the defendant company. The publication is malicious, and
tends to bring plaintiﬀ into ridicule before the world, and especially
with his friends and acquaintances, who know that he has no policy
in the defendant company.
The right of privacy has its foundation in the instincts of nature.
It is recognized intuitively, consciousness being the witness that can
be called to establish its existence. Any person whose intellect is in a
normal condition recognizes at once that as to each individual member of society there are ma ers private, and there are ma ers public
so far as the individual is concerned. Each individual as instinctively
resents any encroachment by the public upon his rights which are of a
private nature as he does the withdrawal of those of his rights which
are of a public nature. A right of privacy in ma ers purely private is

" 3*()5 0' 16#-*$*5:



therefore derived from natural law.
All will admit that the individual who desires to live a life of seclusion cannot be compelled, against his consent, to exhibit his person
in any public place, unless such exhibition is demanded by the law of
the land. He may be required to come from his place of seclusion to
perform public duties – to serve as a juror and to testify as a witness,
and the like; but, when the public duty is once performed, if he exercises his liberty to go again into seclusion, no one can deny him the
right. One who desires to live a life of partial seclusion has a right to
choose the times, places, and manner in which and at which he will
submit himself to the public gaze. Subject to the limitation above referred to, the body of a person cannot be put on exhibition at any
time or at any place without his consent. The right of one to exhibit
himself to the public at all proper times, in all proper places, and in a
proper manner is embraced within the right of personal liberty. The
right to withdraw from the public gaze at such times as a person may
see ﬁt, when his presence in public is not demanded by any rule of
law, is also embraced within the right of personal liberty. Publicity
in one instance, and privacy in the other, are each guarantied.
The right of privacy, however, like every other right that rests in
the individual, may be waived. This waiver may be either express
or implied, but the existence of the waiver carries with it the right to
an invasion of privacy only to such an extent as may be legitimately
necessary and proper in dealing with the ma er which has brought
about the waiver. It may be waived for one purpose, and still asserted
for another; it may be waived in behalf of one class, and retained
as against another class; it may be waived as to one individual, and
retained as against all other persons. The most striking illustration of
a waiver is where one either seeks or allows himself to be presented as
a candidate for public oﬃce. He thereby waives any right to restrain
or impede the public in any proper investigation into the conduct
of his private life which may throw light upon his qualiﬁcations for
the oﬃce, or the advisability of imposing upon him the public trust
which the oﬃce carries. But even in this case the waiver does not
extend into those ma ers and transactions of private life which are
wholly foreign, and can throw no light whatever upon the question
as to his competency for the oﬃce, or the propriety of bestowing it
upon him.
Cases may arise where it is diﬃcult to determine on which side of
the line of demarkation which separates the right of privacy from the
well-established rights of others they are to be found; but we have little diﬃculty in arriving at the conclusion that the present case is one
in which it has been established that the right of privacy has been
invaded, and invaded by one who cannot claim exemption under
the constitutional guaranties of freedom of speech and of the press.



$)"15&3  1&340/"-*5: 3*()54

The form and features of the plaintiﬀ are his own. The defendant
insurance company and its agent had no more authority to display
them in public for the purpose of advertising the business in which
they were engaged than they would have had to compel the plaintiﬀ
to place himself upon exhibition for this purpose. Nothing appears
from which it is to be inferred that the plaintiﬀ has waived his right
to determine himself where his picture should be displayed in favor
of the advertising right of the defendants. The mere fact that he is
an artist does not of itself establish a waiver of this right, so that his
picture might be used for advertising purposes. If he displayed in
public his works as an artist, he would, of course, subject his works
and his character as an artist, and possibly his character and conduct
as a man, to such scrutiny and criticism as would be legitimate and
proper to determine whether he was entitled to rank as an artist, and
should be accorded recognition as such by the public. But it is by
no means clear that even this would have authorized the publication
of his picture. The constitutional right to speak and print does not
necessarily carry with it the right to reproduce the form and features
of man. The plaintiﬀ was in no sense a public character, even if a
diﬀerent rule in regard to the publication of one’s picture should be
applied to such characters.
It is now to be determined whether ﬁrst count in the petition set
forth a cause of action for libel. The publication did not mention the
plaintiﬀ’s name, but it did contain a likeness of him that his friends
and acquaintances would readily recognize as his, and the words of
the publication printed under the likeness were put into the mouth
of him whose likeness was published. These words are harmless in
themselves. Standing alone, they contain nothing, and carry no inference of anything that is disgraceful, to be ashamed of, or calculated
to bring one into reproach.
It is alleged that the plaintiﬀ did not have, and never had had, a
policy of insurance with the defendant company, and that this fact
was known to his friends and acquaintances. In the light of these
allegations, the words a ributed to the plaintiﬀ become absolutely
false, and those who are acquainted with the facts, upon reading the
statement, would naturally ask, “For what purpose was this falsehood wri en?” It was either gratuitous, or it was for a consideration;
and, whichever conclusion might be reached, the person to whom
the words were a ributed would become contemptible in the mind
of the reader. He would become at once a self-confessed liar. If he
lied gratuitously, he would receive and merit the contempt of all persons having a correct conception of moral principles. If he lied for a
consideration, he would become odious to every decent individual.
It seems clear to us that a jury could ﬁnd from the facts alleged that
the publication, in the light of the extrinsic facts, was libelous, and

" 3*()5 0' 16#-*$*5:



the plaintiﬀ was entitled to have this question submi ed to the jury.
0h#SJFO W 1BCTU 4BMFT $P
 'E  UI $JS 
Plaintiﬀ, in physique as in prowess as a hurler, a modern David, is
a famous football player. Defendant, in bulk, if not in brass and vulnerability, a modern Goliath, is a distributor of Pabst beer. Plaintiﬀ,
among other honors received during the year 1938, was picked by
Grantland Rice on his Collier’s All American Football Team. Defendant, as a part of its advertising publicity for 1939, following its custom of ge ing out football schedule calendars, placed an order with
the Inland Lithographing Company, to prepare for and furnish to it,
35,000 Pabst 1939 football calendars. The calendars were to carry complete schedules of all major college games; professional schedules;
and pictures of Grantland Rice’s 1938 All American Football Team,
the Inland Company to furnish photographs and necessary releases.
At the top of the calendar, as thus printed and circulated, were
the words ”Pabst Blue Ribbon.” Directly underneath were the words
”Football Calendar, 1939”; to the left of these words was a photograph
of O’Brien in football uniform characteristically poised for the throw;
to the right of them was a glass having on it the words ”Pabst Breweries, Blue Ribbon Export Beer”; and to the right of the glass still, a
bo le of beer, having on it ”Pabst Blue Ribbon Beer.” Directly below
these was the intercollegiate football schedule for 1939, and in the center of the calender were pictures, including that of O’Brien, of Grantland Rice’s All American Football Team for 1938. Near the bo om
was the schedule of the national football league and on the very bottom margin, were the words ”Pabst Famous Blue Ribbon Beer.”
Claiming that this use of his photograph as part of defendant’s
advertising was an invasion of his right of privacy and that he had
been damaged thereby, plaintiﬀ brought this suit.
The defenses were three. The ﬁrst was that if the mere use of one’s
picture in truthful and respectable advertising would be an actionable invasion of privacy in the case of a private person, the use here
was not, as to plaintiﬀ, such an invasion, for as a result of his activities
and prowess in football, his chosen ﬁeld, and their nationwide and
deliberate publicizing with his consent and in his interest, he was no
longer, as to them, a private but a public person, and as to their additional publication he had no right of privacy. The second defense was
that plaintiﬀ, in his own interest and that of Texas Christian University, had posed for and had authorized the publicity department of T.
C. U. to distribute his picture and biographical data to newspapers,
magazines, sports journals and the public generally, and that the particular picture whose use is complained of had been in due course



$)"15&3  1&340/"-*5: 3*()54

obtained from and payment for it had been made to the T. C. U. publicity department. Third, no injury to appellant’s person, property or
reputation had been or could be shown and there was therefore no
basis for a recovery. The testimony fully supported these defenses.
Assuming then, what is by no means clear, that an action for right
of privacy would lie in Texas at the suit of a private person, we think
it clear that the action fails; because plaintiﬀ is not such a person and
the publicity he got was only that which he had been constantly seeking and receiving; and because the use of the photograph was by permission, and there were no statements or representations made in
connection with it, which were or could be either false, erroneous or
damaging to plaintiﬀ.
C

1SPQFSUZ 5IFPSJFT

Haelan shows the courts how courts overcame the conceptual obstacles to developing a property theory of the right of publicity that
works for celebrities. Fraley shows how they turned it around to work
for ordinary people as well.

8FT 8FTUSVN CBTFCBMM DBSE

)BFMBO -BCPSBUPSJFT W 5PQQT $IFXJOH (VN
 'E  
The plaintiﬀ maintains that defendant invaded plaintiﬀ’s exclusive
right to use the photographs of leading baseball-players. Probably because the trial judge ruled against plaintiﬀ’s legal contentions, some
of the facts were not too clearly found.
1. So far as we can now tell, there were instances of the following
kind:
(a). The plaintiﬀ, engaged in selling chewing-gum, made a contract with a ballplayer providing that plaintiﬀ for a stated term should
have the exclusive right to use the ball-player’s photograph in connection with the sales of plaintiﬀ’s gum; the ball-player agreed not to
grant any other gum manufacturer a similar right during such term;
the contract gave plaintiﬀ an option to extend the term for a designated period.
(b). Defendant, a rival chewing-gum manufacturer, knowing of
plaintiﬀ’s contract, deliberately induced the ball-player to authorize
defendant, by a contract with defendant, to use the player’s photograph in connection with the sales of defendant’s gum either during
the original or extended term of plaintiﬀ’s contract, and defendant
did so use the photograph.
Defendant argues that, even if such facts are proved, they show no
actionable wrong, for this reason: The contract with plaintiﬀ was no
more than a release by the ballplayer to plaintiﬀ of the liability which,
absent the release, plaintiﬀ would have incurred in using the ball-

" 3*()5 0' 16#-*$*5:



player’s photograph, because such a use, without his consent, would
be an invasion of his right of privacy under Section 50 and Section 51
of the New York Civil Rights Law; this statutory right of privacy is
personal, not assignable; therefore, plaintiﬀ’s contract vested in plaintiﬀ no ”property” right or other legal interest which defendant’s conduct invaded.
Both parties agree, and so do we, that, on the facts here, New York
”law” governs. And we shall assume, for the moment, that, under
the New York decisions, defendant correctly asserts that any such
contract between plaintiﬀ and a ballplayer, in so far as it merely authorized plaintiﬀ to use the player’s photograph, created nothing but
a release of liability. On that basis, were there no more to the contract, plaintiﬀ would have no actionable claim against defendant. But
defendant’s argument neglects the fact that, in the contract, the ballplayer also promised not to give similar releases to others. If defendant, knowing of the contract, deliberately induced the ball-player to
break that promise, defendant behaved tortiously.
2. The foregoing covers the situations where defendant, by itself
or through its agent, induced breaches. But in those instances where
[another company] induced the breach, we have a diﬀerent problem;
and that problem also confronts us in instances where defendant,
with knowledge of plaintiﬀ’s exclusive rights, used a photograph of
a ball-player without his consent during the term of his contract with
plaintiﬀ.
With regard to such situations, we must consider defendant’s contention that none of plaintiﬀ’s contracts created more than a release
of liability, because a man has no legal interest in the publication of
his picture other than his right of privacy, i. e., a personal and nonassignable right not to have his feelings hurt by such a publication.
A majority of this court rejects this contention. We think that, in
addition to and independent of that right of privacy (which in New
York derives from statute), a man has a right in the publicity value
of his photograph, i. e., the right to grant the exclusive privilege of
publishing his picture, and that such a grant may validly be made
”in gross,” i. e., without an accompanying transfer of a business or of
anything else. Whether it be labelled a ”property” right is immaterial;
for here, as often elsewhere, the tag ”property” simply symbolizes the
fact that courts enforce a claim which has pecuniary worth.
This right might be called a ”right of publicity.” For it is common
knowledge that many prominent persons (especially actors and ballplayers), far from having their feelings bruised through public exposure of their likenesses, would feel sorely deprived if they no longer
received money for authorizing advertisements, popularizing their
countenances, displayed in newspapers, magazines, busses, trains
and subways. This right of publicity would usually yield them no



*O  UIF /FX :PSL $PVSU PG "QQFBMT
EJTBHSFFE 4JODF UIF hSJHIU PG QVCMJDJUZh
JT FODPNQBTTFE VOEFS UIF $JWJM 3JHIUT
-BX BT BO BTQFDU PG UIF SJHIU PG QSJWBDZ
XIJDI JT FYDMVTJWFMZ TUBUVUPSZ JO UIJT
4UBUF UIF QMBJOUJò DBOOPU DMBJN BO JO
EFQFOEFOU DPNNPOMBX SJHIU PG QVC
MJDJUZ 4UFQIBOP

$)"15&3  1&340/"-*5: 3*()54

money unless it could be made the subject of an exclusive grant which
barred any other advertiser from using their pictures.
We think the New York decisions recognize such a right.
Plaintiﬀ, in its capacity as exclusive grantee of a player’s ”right
of publicity,” has a valid claim against defendant if defendant used
that player’s photograph during the term of plaintiﬀ’s grant and with
knowledge of it. It is no defense to such a claim that defendant is
the assignee of a subsequent contract. For the prior grant to plaintiﬀ
renders that subsequent grant invalid during the period of the grant
to plaintiﬀ.
+PTFQI 3 (SPEJO /PUF 5IF 3JHIU PG 1VCMJDJUZ " %PDUSJOBM *OOPWBUJPO
 :BMF -+  
Haelan’s right of publicity probably gives a famous person more than
the right to assign a protectible interest in his name or picture. By
allowing an individual to make a grant of the publicity value of his
name or photograph, the Haelan case gave protection to persons’ commercial interest in their personality independent of their privacy interest. In so doing, Haelan implied that such commercial interest,
aside from any privacy interest, might justify legal protection of an
individual against unauthorized use of his name or picture. While a
famous person can generally invoke the right of privacy against an
advertiser who appropriates his name or picture without permission,
this right may not always aﬀord adequate protection to his commercial interest in his personality. Celebrities complaining of the unauthorized use of their names or likenesses have sometimes been held,
in eﬀect, to have waived their right of privacy because they sought
and received publicity in the past. And where relief has been granted
under the privacy doctrine it is not clear whether plaintiﬀs have recovered damages for injury to the commercial interest in their popularity. But if the publicity value of a famous person’s name or picture is to be shielded without reference to the right of privacy, these
celebrities will be fully protected: prior publicity will enhance rather
than bar relief. They will be able to obtain an injunction or recover
damages commensurate with the advertising value of their names or
pictures.
And the right of publicity may be extended beyond advertising
cases. A famous person may wish to prevent appropriation of the
public appeal of his personality by a telecast reproduction of his performance, a biography, or by use of his photograph for illustrating
newspapers or magazines. Here, as in the advertising situation, the
right of privacy has sometimes been considered waived because of
plaintiﬀ’s past exposure in the public limelight, but this would not be
a ground for denying relief under the right of publicity. And, where
courts have sometimes held that plaintiﬀ’s privacy interest was out-

" 3*()5 0' 16#-*$*5:



weighed by the public’s interest in news or information, the balance
may now swing in plaintiﬀ’s favor if both his privacy and publicity
interests are considered.
In applying the right of privacy, courts have confused commercial
interests with privacy interests. The result of making one doctrine do
the work of two has been inadequate protection for both these interests in personality. The right of privacy gives inadequate protection
to the commercial interest in one’s personality because courts have
placed upon the right limitations which are appropriate only to the
privacy interest. Similarly, in some states the right of privacy gives inadequate protection even to the privacy interest because courts and
legislatures have implied that commercial beneﬁt to the defendant
is an element of the cause of action. If courts wish to protect both
interests to at least some extent, they should do so under separate
doctrines, so that limitations appropriate to each interest may be imposed. The Haelan case takes a long step in this direction.
'SBMFZ W 'BDFCPPL *OD
 '4VQQE  /% $BM 
At issue here is one of Facebook’s advertising practices, “Sponsored
Stories,” which appear on a member’s Facebook page, and which typically consist of another member’s name, proﬁle picture, and an assertion that the person “likes” the advertiser, coupled with the advertiser’s logo. Sponsored Stories are generated when a member interacts with the Facebook website or aﬃliated sites in certain ways, such
as by clicking on the “Like” bu on on a company’s Facebook page.
In this putative class action, plaintiﬀs allege that Facebook’s Sponsored Stories violate California’s Right of Publicity Statute, California’s Unfair Competition Law, and the common law doctrine of unjust enrichment.
Here, Plaintiﬀs allege not that they suﬀered mental anguish as a
result of Defendant’s actions, but rather that they suﬀered economic
injury because they were not compensated for Facebook’s commercial use of their names and likenesses in targeted advertisements to
their Facebook Friends. Defendant does not deny that Plaintiﬀs may
assert economic injury, but insists that, because they are not celebrities, they must demonstrate some preexisting commercial value to
their names and likenesses, such as allegations that they previously
received remuneration for the use of their name or likeness, or that
they have ever sought to obtain such remuneration.
First, the Court ﬁnds nothing in the text of the statute or in case
law that supports Defendant’s interpretation of § 3344 as requiring
a plaintiﬀ pleading economic injury to provide proof of preexisting
commercial value and eﬀorts to capitalize on such value in order to
survive a motion to dismiss. In cases involving celebrity plaintiﬀs,

$BM $JW $PEF f 
$BM #VT 1SPG $PEF f 
XIJDI HSBOUT CSPBEFS DPOTVNFS TUBOE
JOH UIBO -BOIBN "DU f  B



%PXOJOH  'E  UI $JS 

$)"15&3  1&340/"-*5: 3*()54

the mere allegation that the plaintiﬀ was not compensated has been
deemed suﬃcient to satisfy the injury prong. Nor does the Court ﬁnd
any reason to impose a higher pleading standard on non-celebrities
than on celebrities. California courts have clearly held that the statutory right of publicity exists for celebrity and non-celebrity plaintiﬀs
alike.
Although generally, the greater the fame or notoriety of the identity appropriated, the greater will be the extent of the economic injury
suﬀered, the appropriation of the identity of a relatively unknown
person may result in economic injury or may itself create economic
value in what was previously valueless. Thus, courts have long recognized that a person’s name, likeness, or other a ribute of identity can
have commercial value, even if the individual is relatively obscure. In
Downing v. Abercrombie & Fitch, the Ninth Circuit sustained the § 3344
claim of a surfer alleging that a clothing retailer had unlawfully used
a photograph of him surﬁng for advertising purposes. As explained
by the California appellate court, Although the unauthorized appropriation of an obscure plaintiﬀ’s name, voice, signature, photograph,
or likeness would not inﬂict as great an economic injury as would be
suﬀered by a celebrity plaintiﬀ, California’s appropriation statute is
not limited to celebrity plaintiﬀs.
Admi edly, these previous non-celebrity plaintiﬀs have typically
been models, entertainers, or other professionals who have cultivated
some commercially exploitable value through their own endeavors.
Nevertheless, the Court ﬁnds nothing requiring that a plaintiﬀ’s commercially exploitable value be a result of his own talents or eﬀorts in
order to state a claim for damages under § 3344. In a society dominated by reality television shows, YouTube, Twi er, and online social
networking sites, the distinction between a “celebrity” and a “noncelebrity” seems to be an increasingly arbitrary one.
Moreover, even if non-celebrities are subject to a heightened
pleading standard under § 3344, the Court ﬁnds that Plaintiﬀs’ allegations satisfy the requirements for pleading a claim of economic
injury under § 3344. Plaintiﬀs quote Facebook CEO Mark Zuckerberg
stating that “nothing inﬂuences people more than a recommendation
from a trusted friend. A trusted referral inﬂuences people more than
the best broadcast message. A trusted referral is the Holy Grail of
advertising.”
Thus, Plaintiﬀs have alleged that, in the same way that celebrities enjoy commercially exploitable opportunities among consumers
at large, they enjoy commercially exploitable opportunities to advertise among their immediate friends and associates because in essence,
Plaintiﬀs are celebrities – to their friends. While traditionally, advertisers had li le incentive to exploit a non-celebrity’s likeness because
such endorsement would carry li le weight in the economy at large,

" 3*()5 0' 16#-*$*5:



Plaintiﬀs’ allegations suggest that advertisers’ ability to conduct targeted marketing has now made friend endorsements a valuable marketing tool, just as celebrity endorsements have always been so considered.



4VCKFDU .BUUFS

Typically the right of publicity covers at least one’s name and likeness.
How much further it extends is more controversial.
.JEMFS W 'PSE .PUPS $P
 'E  E $JS 
This case centers on the protectibility of the voice of a celebrated
chanteuse from commercial exploitation without her consent. Ford
Motor Company and its advertising agency, Young & Rubicam, Inc.,
in 1985 advertised the Ford Lincoln Mercury with a series of nineteen 30 or 60 second television commercials in what the agency called
“The Yuppie Campaign.” The aim was to make an emotional connection with Yuppies, bringing back memories of when they were in
college. Diﬀerent popular songs of the seventies were sung on each
commercial. The agency tried to get “the original people,” that is,
the singers who had popularized the songs, to sing them. Failing in
that endeavor in ten cases the agency had the songs sung by “sound
alikes.” Be e Midler, the plaintiﬀ and appellant here, was done by a
sound alike.
Midler is a nationally known actress and singer. She won a
Grammy as early as 1973 as the Best New Artist of that year. Records
made by her since then have gone Platinum and Gold. She was
nominated in 1979 for an Academy award for Best Female Actress
in The Rose, in which she portrayed a pop singer. Newsweek in
its June 30, 1986 issue described her as an “outrageously original
singer/comedian.” Time hailed her in its March 2, 1987 issue as “a
legend” and “the most dynamic and poignant singer-actress of her
time.”
When Young & Rubicam was preparing the Yuppie Campaign it
presented the commercial to its client by playing an edited version
of Midler singing “Do You Want To Dance,” taken from the 1973 Midler album, “The Divine Miss M.” After the client accepted the idea
and form of the commercial, the agency contacted Midler’s manager,
Jerry Edelstein. The conversation went as follows: “Hello, I am Craig
Hazen from Young and Rubicam. I am calling you to ﬁnd out if Be e
Midler would be interested in doing ...? Edelstein: “Is it a commercial?” “Yes.” “We are not interested.”
Undeterred, Young & Rubicam sought out Ula Hedwig whom it
knew to have been one of “the Harle es” a backup singer for Mi-



8IZ DPVMEOhU .JEMFS TVF GPS DPQZ
SJHIU JOGSJOHFNFOU GPS JNJUBUJOH IFS
SFDPSEFE WFSTJPO

*G UIFTF UXP DBTFT BSF JOEJDBUJPO :PVOH
 3VCJDBN TFFNT UP IBWF IBE B TUFBEZ
MJOF PG CVTJOFTT NBLJOH DPNNFSDJBMT
XJUI TPVOEBMJLFT PG GBNPVT GFNBMF
TJOHFST

4JOBUSB  'E  UI $JS 

$)"15&3  1&340/"-*5: 3*()54

dler for ten years. Hedwig was told by Young & Rubicam that “they
wanted someone who could sound like Be e Midler’s recording of
[Do You Want To Dance].” She was asked to make a “demo” tape of
the song if she was interested. She made an a capella demo and got
the job.
At the direction of Young & Rubicam, Hedwig then made a record
for the commercial. The Midler record of “Do You Want To Dance”
was ﬁrst played to her. She was told to “sound as much as possible
like the Be e Midler record,” leaving out only a few “aahs” unsuitable for the commercial. Hedwig imitated Midler to the best of her
ability.
After the commercial was aired Midler was told by “a number of
people” that it “sounded exactly” like her record of “Do You Want
To Dance.” Hedwig was told by “many personal friends” that they
thought it was Midler singing the commercial. Ken Fri , a personal
manager in the entertainment business not associated with Midler,
declares by aﬃdavit that he heard the commercial on more than one
occasion and thought Midler was doing the singing.
Neither the name nor the picture of Midler was used in the commercial; Young & Rubicam had a license from the copyright holder
to use the song. At issue in this case is only the protection of Midler’s
voice. The district court described the defendants’ conduct as that
“of the average thief.” They decided, “If we can’t buy it, we’ll take it.”
The court nonetheless believed there was no legal principle preventing imitation of Midler’s voice and so gave summary judgment for
the defendants. Midler appeals.
Nancy Sinatra once sued Goodyear Tire and Rubber Company on
the basis of an advertising campaign by Young & Rubicam featuring
“These Boots Are Made For Walkin’,” a song closely identiﬁed with
her; the female singers of the commercial were alleged to have imitated her voice and style and to have dressed and looked like her.
The basis of Nancy Sinatra’s complaint was unfair competition; she
claimed that the song and the arrangement had acquired a secondary
meaning which, under California law, was protectible. This court
noted that the defendants “had paid a very substantial sum to the
copyright proprietor to obtain the license for the use of the song and
all of its arrangements.” To give Sinatra damages for their use of the
song would clash with federal copyright law. Summary judgment
for the defendants was aﬃrmed. Sinatra v. Goodyear Tire & Rubber
Co. If Midler were claiming a secondary meaning to “Do You Want
To Dance” or seeking to prevent the defendants from using that song,
she would fail like Sinatra. But that is not this case. Midler does not
seek damages for Ford’s use of “Do You Want To Dance,” and thus
her claim is not preempted by federal copyright law. Copyright protects original works of authorship ﬁxed in any tangible medium of

" 3*()5 0' 16#-*$*5:



expression. A voice is not copyrightable. The sounds are not ﬁxed.
What is put forward as protectible here is more personal than any
work of authorship.
Bert Lahr once sued Adell Chemical Co. for selling Lestoil by
means of a commercial in which an imitation of Lahr’s voice accompanied a cartoon of a duck. Lahr alleged that his style of vocal delivery
was distinctive in pitch, accent, inﬂection, and sounds. The First Circuit held that Lahr had stated a cause of action for unfair competition,
that it could be found “that defendant’s conduct saturated plaintiﬀ’s
audience, curtailing his market.” Lahr v. Adell Chemical Co.. That
case is more like this one. But we do not ﬁnd unfair competition here.
One-minute commercials of the sort the defendants put on would not
have saturated Midler’s audience and curtailed her market. Midler
did not do television commercials. The defendants were not in competition with her.
California Civil Code section 3344 is also of no aid to Midler. The
statute aﬀords damages to a person injured by another who uses the
person’s “name, voice, signature, photograph or likeness, in any manner.” The defendants did not use Midler’s name or anything else
whose use is prohibited by the statute. The voice they used was Hedwig’s, not hers. The term “likeness” refers to a visual image not a vocal imitation. The statute, however, does not preclude Midler from
pursuing any cause of action she may have at common law.
The companion statute protecting the use of a deceased person’s
name, voice, signature, photograph or likeness states that the rights it
recognizes are “property rights.” By analogy the common law rights
are also property rights. Appropriation of such common law rights
is a tort in California. In Motschenbacher v. R.J. Reynolds Tobacco Co.,
what the defendants used in their television commercial for Winston
cigare es was a photograph of a famous professional racing driver’s
racing car. The number of the car was changed and a wing-like device known as a “spoiler” was a ached to the car; the car’s features
of white pinpointing, an oval medallion, and solid red coloring were
retained. The driver, Lothar Motschenbacher, was in the car but his
features were not visible. Some persons, viewing the commercial, correctly inferred that the car was his and that he was in the car and was
therefore endorsing the product. The defendants were held to have
invaded a “proprietary interest” of Motschenbacher in his own identity.
Midler’s case is diﬀerent from Motschenbacher’s. He and his car
were physically used by the tobacco company’s ad; he made part
of his living out of giving commercial endorsements. But, as Judge
Koelsch expressed it in Motschenbacher, California will recognize an
injury from “an appropriation of the a ributes of one’s identity.” It
was irrelevant that Motschenbacher could not be identiﬁed in the ad.

-BIS  'E  TU $JS 

$BM $JW $PEF f  C
.PUTDIFOCBDIFS  'E  UI $JS




% *IEF -JTUFOJOH BOE 7PJDF  

$)"15&3  1&340/"-*5: 3*()54

The ad suggested that it was he. The ad did so by emphasizing signs
or symbols associated with him. In the same way the defendants here
used an imitation to convey the impression that Midler was singing
for them.
Why did the defendants ask Midler to sing if her voice was not
of value to them? Why did they studiously acquire the services of a
sound-alike and instruct her to imitate Midler if Midler’s voice was
not of value to them? What they sought was an a ribute of Midler’s
identity. Its value was what the market would have paid for Midler
to have sung the commercial in person.
A voice is more distinctive and more personal than the automobile
accouterments protected in Motschenbacher. A voice is as distinctive
and personal as a face. The human voice is one of the most palpable
ways identity is manifested. We are all aware that a friend is at once
known by a few words on the phone. At a philosophical level it has
been observed that with the sound of a voice, “the other stands before
me.”. A fortiori, these observations hold true of singing, especially
singing by a singer of renown. The singer manifests herself in the
song. To impersonate her voice is to pirate her identity.
We need not and do not go so far as to hold that every imitation
of a voice to advertise merchandise is actionable. We hold only that
when a distinctive voice of a professional singer is widely known and
is deliberately imitated in order to sell a product, the sellers have appropriated what is not theirs and have commi ed a tort in California.
Midler has made a showing, suﬃcient to defeat summary judgment,
that the defendants here for their own proﬁt in selling their product
did appropriate part of her identity.
8IJUF W 4BNTVOH &MFDUSPOJDT "NFSJDB *OD
 'E  UI $JS 
Plaintiﬀ Vanna White is the hostess of ”Wheel of Fortune,” one of
the most popular game shows in television history. An estimated
forty million people watch the program daily. Capitalizing on the
fame which her participation in the show has bestowed on her, White
markets her identity to various advertisers.
The dispute in this case arose out of a series of advertisements
prepared for Samsung by Deutsch. The series ran in at least half a
dozen publications with widespread, and in some cases national, circulation. Each of the advertisements in the series followed the same
theme. Each depicted a current item from popular culture and a Samsung electronic product. Each was set in the twenty-ﬁrst century and
conveyed the message that the Samsung product would still be in
use by that time. By hypothesizing outrageous future outcomes for
the cultural items, the ads created humorous eﬀects. For example,
one lampooned current popular notions of an unhealthy diet by de-

" 3*()5 0' 16#-*$*5:



picting a raw steak with the caption: ”Revealed to be health food.
2010 A.D.” Another depicted irreverent ”news”-show host Morton
Downey Jr. in front of an American ﬂag with the caption: ”Presidential candidate. 2008 A.D.”
The advertisement which prompted the current dispute was for
Samsung videocasse e recorders (VCRs). The ad depicted a robot,
dressed in a wig, gown, and jewelry which Deutsch consciously selected to resemble White’s hair and dress. The robot was posed next
to a game board which is instantly recognizable as the Wheel of Fortune game show set, in a stance for which White is famous. The caption of the ad read: ”Longest-running game show. 2012 A.D.” Defendants referred to the ad as the ”Vanna White” ad. Unlike the other
celebrities used in the campaign, White neither consented to the ads
nor was she paid.
Following the circulation of the robot ad, White sued Samsung
and Deutsch in federal district court under: (1) California Civil Code
S 3344; (2) the California common law right of publicity; and (3) S
43(a) of the Lanham Act.
₃₃₄₄
I. S
White ﬁrst argues that the district court erred in rejecting her claim
under section 3344. Section 3344(a) provides, in pertinent part, that
”[a]ny person who knowingly uses another’s name, voice, signature,
photograph, or likeness, in any manner, ... for purposes of advertising or selling, ... without such person’s prior consent ... shall be liable
for any damages sustained by the person or persons injured as a result thereof.”
White argues that the Samsung advertisement used her ”likeness”
in contravention of section 3344. In Midler, this court rejected Be e
Midler’s section 3344 claim concerning a Ford television commercial
in which a Midler ”sound-alike” sang a song which Midler had made
famous. In rejecting Midler’s claim, this court noted that ”the defendants did not use Midler’s name or anything else whose use is prohibited by the statute. The voice they used was another person’s, not
hers. The term ‘likeness’ refers to a visual image not a vocal imitation.”
In this case, Samsung and Deutsch used a robot with mechanical
features, and not, for example, a manikin molded to White’s precise
features. Without deciding for all purposes when a caricature or impressionistic resemblance might become a ”likeness,” we agree with
the district court that the robot at issue here was not White’s ”likeness” within the meaning of section 3344. Accordingly, we aﬃrm
the court’s dismissal of White’s section 3344 claim.
II. R

P

4BNTVOH HBNF TIPX BE


$BSTPO  'E  UI $JS 

$)"15&3  1&340/"-*5: 3*()54

In Carson v. Here’s Johnny Portable Toilets, Inc., the defendant had
marketed portable toilets under the brand name ”Here’s Johnny” –
Johnny Carson’s signature ”Tonight Show” introduction – without
Carson’s permission. The sixth circuit held that the right was implicated because the defendant had appropriated Carson’s identity by
usin the phrase ”Here’s Johnny.”
It is not important how the defendant has appropriated the plaintiﬀ’s identity, but whether the defendant has done so. Motschenbacher,
Midler, and Carson teach the impossibility of treating the right of publicity as guarding only against a laundry list of speciﬁc means of appropriating identity. A rule which says that the right of publicity can
be infringed only through the use of nine diﬀerent methods of appropriating identity merely challenges the clever advertising strategist
to come up with the tenth.
Indeed, if we treated the means of appropriation as dispositive in
our analysis of the right of publicity, we would not only weaken the
right but eﬀectively eviscerate it. The right would fail to protect those
plaintiﬀs most in need of its protection. Advertisers use celebrities to
promote their products. The more popular the celebrity, the greater
the number of people who recognize her, and the greater the visibility
for the product. The identities of the most popular celebrities are not
only the most a ractive for advertisers, but also the easiest to evoke
without resorting to obvious means such as name, likeness, or voice.
Consider a hypothetical advertisement which depicts a mechanical robot with male features, an African-American complexion, and
a bald head. The robot is wearing black hightop Air Jordan basketball sneakers, and a red basketball uniform with black trim, baggy
shorts, and the number 23 (though not revealing ”Bulls” or ”Jordan”
le ering). The ad depicts the robot dunking a basketball one-handed,
stiﬀ-armed, legs extended like open scissors, and tongue hanging out.
Now envision that this ad is run on television during professional
basketball games. Considered individually, the robot’s physical attributes, its dress, and its stance tell us li le. Taken together, they
lead to the only conclusion that any sports viewer who has registered
a discernible pulse in the past ﬁve years would reach: the ad is about
Michael Jordan.
Viewed separately, the individual aspects of the advertisement in
the present case say li le. Viewed together, they leave li le doubt
about the celebrity the ad is meant to depict. The female-shaped
robot is wearing a long gown, blond wig, and large jewelry. Vanna
White dresses exactly like this at times, but so do many other women.
The robot is in the process of turning a block le er on a game-board.
Vanna White dresses like this while turning le ers on a game-board
but perhaps similarly a ired Scrabble-playing women do this as well.
The robot is standing on what looks to be the Wheel of Fortune game

" 3*()5 0' 16#-*$*5:



show set. Vanna White dresses like this, turns le ers, and does this
on the Wheel of Fortune game show. She is the only one. Indeed,
defendants themselves referred to their ad as the ”Vanna White” ad.
We are not surprised.
Television and other media create marketable celebrity identity
value. Considerable energy and ingenuity are expended by those
who have achieved celebrity value to exploit it for proﬁt. The law
protects the celebrity’s sole right to exploit this value whether the
celebrity has achieved her fame out of rare ability, dumb luck, or a
combination thereof. We decline Samsung and Deutch’s invitation to
permit the evisceration of the common law right of publicity through
means as facile as those in this case. Because White has alleged facts
showing that Samsung and Deutsch had appropriated her identity,
the district court erred by rejecting, on summary judgment, White’s
common law right of publicity claim.
ALARCON, Circuit Judge, concurring in part, dissenting in part
The common theme in these federal cases is that identifying characteristics unique to the plaintiﬀs were used in a context in which
they were the only information as to the identity of the individual.
The commercial advertisements in each case showed a ributes of
the plaintiﬀ’s identities which made it appear that the plaintiﬀ was
the person identiﬁed in the commercial. No eﬀort was made to dispel the impression that the plaintiﬀs were the source of the personal
a ributes at issue. The commercials aﬃrmatively represented that
the plaintiﬀs were involved. The proper interpretation of Motschenbacher, Midler, and Carson is that where identifying characteristics
unique to a plaintiﬀ are the only information as to the identity of the
person appearing in an ad, a triable issue of fact has been raised as to
whether his or her identity as been appropriated.
The case before this court is distinguishable from the factual showing made in Motschenbacher, Midler, and Carson. It is patently clear to
anyone viewing the commercial advertisement that Vanna White was
not being depicted. No reasonable juror could confuse a metal robot
with Vanna White.
8IJUF W 4BNTVOH &MFDUSPOJDT "NFSJDB *OD
 'E  UI $JS 
KOZINSKI, Circuit Judge, dissenting from the order rejecting the suggestion for rehearing en banc
The majority isn’t, in fact, preventing the ”evisceration” of Vanna
White’s existing rights; it’s creating a new and much broader property right, a right unknown in California law. It’s replacing the existing balance between the interests of the celebrity and those of the



$)"15&3  1&340/"-*5: 3*()54

public by a diﬀerent balance, one substantially more favorable to the
celebrity. Instead of having an exclusive right in her name, likeness,
signature or voice, every famous person now has an exclusive right
to anything that reminds the viewer of her. After all, that’s all Samsung did: It used an inanimate object to remind people of White, to
”evoke [her identity].17
Consider how sweeping this new right is. What is it about the ad
that makes people think of White? It’s not the robot’s wig, clothes
or jewelry; there must be ten million blond women (many of them
quasi-famous) who wear dresses and jewelry like White’s. It’s that
the robot is posed near the ”Wheel of Fortune” game board. Remove
the game board from the ad, and no one would think of Vanna White.
But once you include the game board, anybody standing beside it –
a brune e woman, a man wearing women’s clothes, a monkey in a
wig and gown – would evoke White’s image, precisely the way the
robot did. It’s the ”Wheel of Fortune” set, not the robot’s face or dress
or jewelry that evokes White’s image. The panel is giving White an
exclusive right not in what she looks like or who she is, but in what
she does for a living.18
This is entirely the wrong place to strike the balance. Intellectual
property rights aren’t free: They’re imposed at the expense of future
creators and of the public at large. Where would we be if Charles
Lindbergh had an exclusive right in the concept of a heroic solo aviator? If Arthur Conan Doyle had go en a copyright in the idea of the
detective story, or Albert Einstein had patented the theory of relativity? If every author and celebrity had been given the right to keep
people from mocking them or their work? Surely this would have
17
Some viewers might have inferred White was endorsing the product, but that’s
a diﬀerent story. The right of publicity isn’t aimed at or limited to false endorsements; that’s what the Lanham Act is for.
18
Once the right of publicity is extended beyond speciﬁc physical characteristics,
this will become a recurring problem: Outside name, likeness and voice, the things
that most reliably remind the public of celebrities are the actions or roles they’re famous for. A commercial with an astronaut se ing foot on the moon would evoke
the image of Neil Armstrong. Any masked man on horseback would remind people (over a certain age) of Clayton Moore. And any number of songs – ”My Way,”
”Yellow Submarine,” ”Like a Virgin,” ”Beat It,” ”Michael, Row the Boat Ashore,”
to name only a few – instantly evoke an image of the person or group who made
them famous, regardless of who is singing.
See also Carlos V. Lozano, West Loses Lawsuit over Batman TV Commercial, L.A.
Times, Jan. 18, 1990, at B3 (Adam West sues over Batmanlike character in commercial); Nurmi v. Peterson, 10 U.S.P.Q.2d 1775, 1989 WL 407484 (C.D. Cal. 1989) (1950s
TV movie hostess ”Vampira” sues 1980s TV hostess ”Elvira”); text accompanying
notes 7-8 (lawsuits brought by Guy Lombardo, claiming big bands playing at New
Year’s Eve parties remind people of him, and by Uri Geller, claiming psychics who
can bend metal remind people of him). Cf. Motschenbacher, where the claim was
that viewers would think plaintiﬀ was actually in the commercial, and not merely
that the commercial reminded people of him.

" 3*()5 0' 16#-*$*5:



made the world poorer, not richer, culturally as well as economically.
Future Vanna Whites might not get the chance to create their personae, because their employers may fear some celebrity will claim the
persona is too similar to her own.21



1SPDFEVSFT

There are no procedural prerequisites to owning a right of publicity,
other perhaps than the vestigial suggestion (rejected in Fraley) that
one must have commercially exploited one’s likeness to sue for its
appropriation. The most interesting procedural issue raised by the
right of publicity is its duration.
)FCSFX 6OJWFSTJUZ PG +FSVTBMFN W (FOFSBM .PUPST
 ' 4VQQ E  $% $BM 
I. I
Defendant General Motors LLC (”GM”) used an image of Albert Einstein in a November 2009 advertisement for its 2010 Terrain vehicle. The ad depicted Einstein’s face digitally pasted onto a muscled
physique, accompanied by the wri en message ”Ideas are sexy too.”
The ad ran in only one issue of People magazine. Plaintiﬀ Hebrew
University of Jerusalem (”HUJ”), which claims to own Einstein’s
right of publicity as a beneﬁciary under Einstein’s will and thus exclusive control of the exploitation of his name and likeness, brought
suit against GM for this unauthorized use of Einstein’s image.
For the reasons set forth below, the Court concludes that the New
Jersey Supreme Court would likely ﬁnd that the postmortem right of
publicity endures for no more than 50 years after death.
IV. A
J. Thomas McCarthy, the leading commentator on the right of publicity, has characterized the determination of the right’s duration as ”by
nature almost arbitrary.” An ”almost arbitrary” ruling is unacceptable, however. The following analysis seeks to avoid one.
B. Status of Existing New Jersey Law Concerning the Duration of the
Postmortem Right of Publicity
21

If Christian Slater, star of ”Heathers,” ”Pump up the Volume,” ”Kuﬀs,” and
”Untamed Heart” – and alleged Jack Nicholson clone – appears in a commercial,
can Nicholson sue? Of 54 stories on LEXIS that talk about Christian Slater, 26 talk
about Slater’s alleged similarities to Nicholson. Apparently it’s his nasal wisecracks
and killer smiles, St. Petersburg Times, Jan. 10, 1992, at 13, his eyebrows, O awa
Citizen, Jan. 10, 1992, at E2, his sneers, Boston Globe, July 26, 1991, at 37, his menacing presence, USA Today, June 26, 1991, at 1D, and his sing-song voice, Ganne
News Service, Aug. 27, 1990 (or, some say, his insinuating drawl, L.A. Times, Aug.
22, 1990, at F5). That’s a whole lot more than White and the robot had in common.

(. 5FSSBJO BE
.D$BSUIZ 4 



1SFTMFZ  ' 4VQQ BU  %/+


$)"15&3  1&340/"-*5: 3*()54

Only one court in New Jersey, a federal district court, has ever discussed the question of duration, and it did not decide the issue. Estate of Presley The primary question in Presley was whether New Jersey
recognized a descendible, postmortem right of publicity. The court
found that it does, holding that ”Elvis Presley’s right of publicity survived his death and became part of Presley’s estate.” With respect
to the duration of the right of publicity, however, the Presley court
merely stated that the state legislature should determine that question, although it also noted that the federal Copyright Act, which at
that time provided for a copyright term of life plus 50 years, could
provide guidance. No state court in New Jersey has ever addressed
the issue.
Although the New Jersey Legislature has considered at least two
bills that would create a statutory right of publicity, it has thus far
not seen ﬁt to enact such a right. See A.3536, 213th Legis. (N.J. 2008)
(proposing the ”Celebrity Image Protection Act,” with a postmortem
duration of 70 years); A.4476, 212th Legis. (N.J. 2007) (same). There
is nothing stopping HUJ from petitioning the New Jersey Legislature
to pass a statute, with retroactive applicability, that would create a
deﬁnitive postmortem right of publicity with the extended duration
that HUJ seeks here.
C. Aspects of the Right of Publicity that Should Aﬀect Its Duration
1. The Right of Publicity’s Origins in the Right of Privacy

3FTUBUFNFOU 5IJSE PG 6OGBJS $PNQFUJ
UJPO 4  DNU D

The right of publicity originally developed within the array of privacy
rights that are considered personal, are based on dignitary interests
and are not descendible.
Now, however, the right of publicity is widely understood, including in New Jersey, to be akin to intellectual property. Additionally, ”[w]ith its emphasis on commercial interests, the right of publicity also secures for plaintiﬀs the commercial value of their fame and
prevents the unjust enrichment of others seeking to appropriate that
value for themselves.”
Notwithstanding the trend toward treating the right of publicity
as a commercial property right, HUJ contends that the right of publicity is a deeply personal right. It is true that one of the rationales
for recognizing a right of publicity remains its protection of an individual’s interest in personal dignity and autonomy. Surely, however,
the personal interest that is at stake becomes a enuated after the personality dies.
A maximum 50-year postmortem duration here would be a reasonable middle ground that is long enough for a deceased celebrity’s
heirs to take advantage of and reap the beneﬁt of the personal aspects
of the right. See Restatement (Third) of Unfair Competition S 46 cmt.

" 3*()5 0' 16#-*$*5:



h (”As a general ma er, however, the dignitary and proprietary interests that support the recognition of a right of publicity become substantially a enuated after death. Post mortem uses are also less likely
to create a false suggestion of endorsement or sponsorship.”). The obviously humorous ad for the 2010 Terrain having been published 55
years or more after Einstein’s death, it is unlikely that any viewer of
it could reasonably infer that Einstein or whoever succeeded to any
right of publicity that Einstein may have had was endorsing the GMC
Terrain.
2. Copyright Law Considerations
HUJ argues that, if the Court must set a limit on the postmortem right
of publicity, it should be coterminus with the current federal Copyright Act, which protects copyrights for 70 years after death. This
Court disagrees. The purpose of the right and its underlying policies do not warrant a mechanical application of the Copyright Act’s
term of life plus 70 years. Indeed, although McCarthy ultimately recognizes that using the federal Copyright Act as a model will ”more
often than not provide the tie-breaking solution to the problem” of
determining the postmortem duration of the right of publicity, , it is
clear that such an analogy is inconsistent with McCarthy’s own views
about the purpose and policies underlying the right. In fact, he would
prefer to limit the extent of the right to 10-20 years after death, despite
noting that other commentators have proposed longer durations, including a life-plus-50-year term modeled after the former version of
the federal Copyright Act.
The current 70-year postmortem term was enacted by the 1998
Copyright Term Extension Act, which increased the length of copyright protection from its former duration of life plus 50 years. HUJ
acquired Einstein’s right of publicity in 1982, at which time the 1976
Copyright Act was in place – with a 50-year postmortem duration.
HUJ’s reasonable expectation at that time, based on the same theory
of analogy to copyright that it advocates today, necessarily would
have been that any rights it acquired would not last more than 50
years after Einstein’s death. Similarly, when the Presley court suggested that the New Jersey Legislature consider the Copyright Act as
a guide in se ing a postmortem duration for the right of publicity,
that statute had only a life-plus-50-year duration. This was approximately one year before HUJ acquired its interest.
There are certain similarities between the goals of copyright and
those of the right of publicity. In a sense, both rights evolve from an
act of creation, whether it is the creation of a ”work” such as a writing
or the creation of a cultivated persona. These acts of creation are the
product of an individual’s choices and self-expression. Some courts,
accordingly, have analogized between copyright and the right of pub-

.D$BSUIZ 4 



$)"15&3  1&340/"-*5: 3*()54

licity in the context of balancing the interests protected by those rights
with the interests protected under the First Amendment.
Despite the intersecting similarities between copyright and the
right of publicity, however, that the right of publicity is an outgrowth
of the right of privacy suggests that the term of copyright protection
is far from a perfect precedent for determining the duration of the
right of publicity. First, as HUJ itself has argued, the right of publicity is an intensely personal right meant, to some extent, to protect
against personal and dignitary harms, such as having one’s persona
associated with a product or idea of which he disapproves.
Moreover, the protection of copyright is designed to encourage
the future creation of works of art, whereas the interest sought to be
protected by the right of publicity is usually the byproduct of a diﬀerent and earlier endeavor. The commercial value of a person’s identity often results from success in endeavors such as entertainment or
sports that oﬀer their own substantial rewards. Any additional incentive a ributable to the right of publicity may have only marginal
signiﬁcance. For this reason, it is questionable whether those interests should be protected for as long a period after the death of the
person to whom they belong as are his copyrighted works.
D. Other States’ Laws
1. Common Law

(JHOJMMJBU  4&E  4$ 
+JN )FOTPO 1SPEVDUJPOT  ' 4VQQ
 4% /FC 
/BUVSFhT 8BZ  ' 4VQQ  % 6UBI

'MPSJEB  ZFBST
*MMJOPJT  ZFBST
,FOUVDLZ  ZFBST
/FWBEB  ZFBST
1FOOTZMWBOJB  ZFBST
5FYBT  ZFBST
7JSHJOJB  ZFBST
$BMJGPSOJB  ZFBST
*OEJBOB  ZFBST
0IJP  ZFBST
0LMBIPNB  ZFBST
5FOOFTTFF JOEFöOJUF
8BTIJOHUPO VQ UP  ZFBST

Looking beyond New Jersey, in none of the ﬁve other states that recognize a common law postmortem right of publicity has any court
addressed the issue of the right’s duration, or even raised it as a question needing to be answered. In none of those cases, however, was
the interval between the death of the person whose right of publicity
was at stake and the date of the alleged infringement of that right 50
years or longer. Indeed, in most of the cases the period was 10 years
or less. See, e.g., , Gignilliat v. Gignilliat, Savi & Be is, LLP (maximum
of 7 years at issue); Jim Henson Productions v. John T. Brady & Assoc.
(maximum of 4 years at issue); Nature’s Way Products, Inc. v. NaturePharma, Inc.; (maximum of 7 years at issue); Presley (permi ing right
of publicity claim brought three years after Elvis’s death).
2. Statutes
The majority of states with statutory rights of publicity limit the
right’s postmortem duration to 50 years or less. Seven states have
statutory rights of publicity that permit the right to endure for up to
50 years.
Six states allow the postmortem right of publicity to reach 60 years
or more.
Of the states whose statutes were enacted prior to the revision

" 3*()5 0' 16#-*$*5:



of the Copyright Act in 1998, only California amended its statute to
reﬂect the extended copyright term.
Thus, of the states with currently enacted statutory rights of publicity, a slight majority limits the duration of that right to 50 years or
less. Although this does not provide overwhelming support for such
a length of time, it does tip the balance slightly in that direction.
E. Public Policy Counsels in Favor of Limiting the Postmortem Right of
Publicity to Not More Than 50 Years
One of the overarching policy concerns in enforcing intellectual property rights is the balance that must be struck between protecting an
individual’s right to reap the beneﬁts of his creative endeavors and
the public’s freedom of expression. This policy concern extends to
the right of publicity.
An open-ended right of publicity, or even a postmortem duration
longer than 50 years, raises considerable First Amendment concerns
and creates a potentially inﬁnite curb on expression. Additionally, an
extended right of publicity may interfere with or decrease the value
of copyrighted works, such as photographs, thereby pi ing one form
of protected property against another.
In addition to First Amendment implications, there is another consideration. In the 57 years since Albert Einstein died, the means of
communication have increased and so has the proclivity of people
to use them frequently. Journalists, academics and politicians frequently issue pronouncements about the impact on society, both in
the United States and around the globe, of the dizzying explosion in
the tools of communication. New devices and platforms have been
developed, including smart phones, personal computers, social networks, email, Twi er, blogs, etc. These technologies have caused a
swift and dramatic, but still developing, impact on ordinary life. It
has become a truism that their speed, their accessibility, and their
popularity appear to have changed social norms regarding privacy
and public expression. But it is not yet clear what this should mean
for the protection of such rights as the right of privacy, the right of expression and the right of publicity. For example, on balance should
the law increasingly protect people’s right of expression, now that
we enjoy so many fora in which to broadcast our views? Similarly,
should the law value the right of privacy less than before, given that
many social media devotees, especially young people, are said to
have li le compunction about revealing intimate information about
themselves? Conversely, should the law aﬀord celebrities greater
rights in controlling publicity about themselves, to protect against
what appears to be a growing tendency of people to not just exalt but
even to exploit the fame and celebrity of others?
The Court does not profess to have answers to these questions,



$)"15&3  1&340/"-*5: 3*()54

but what is clear is that since the full impact of these rapid changes
remains uncertain, it would be imprudent to issue any ruling that
strengthens (or at least lengthens) one right – that of the right of publicity – to the potentially signiﬁcant detriment of these other rights.

.D$BSUIZ 4 

.JMUPO ) (SFFOF "SDIJWFT  'E 
UI $JS 

V. C
Absent a legislative directive to the contrary, to extend the right
of publicity beyond a half century would be inconsistent with the
Court’s responsibility to balance all of the interests that are at stake.
It also would risk having that right treated as an open-ended heredity
right. See McCarthy (noting the need ”to avoid descendants or heirs
unto the nth generation reaping the commercial rewards of a distant
and famous ancestor, a ‘favored bloodline’ concept out of step with
a society that has abolished hereditary titles” and that at some point,
the interests of free speech outweigh the interests of the heirs and ”the
person’s identity should enter the public domain as a part of history
and folklore”).
A maximum duration of 50 years appropriately reﬂects the balance between meaningful enforcement of the right of publicity after a
famous individual’s death and the public’s interest in free expression.
It aligns with the majority of current state statutes limiting the right’s
postmortem duration. And it approximates the period evidently contemplated by the Presley court – the one court in New Jersey to have
discussed the duration of the right – when it encouraged that state’s
legislature to consider the issue with guidance from the then-current
Copyright Act.
The Ninth Circuit recently noted that Marilyn Monroe considered
herself to belong ”to the Public and to the world.” Milton H. Greene
Archives, Inc. v. Marilyn Monroe LLC. There is no evidence that Albert
Einstein saw himself that way, but he did become the symbol and embodiment of genius. His persona has become thoroughly ingrained
in our cultural heritage. Now, nearly 60 years after his death, that
persona should be freely available to those who seek to appropriate
it as part of their own expression, even in tasteless ads.



*OGSJOHFNFOU 4JNJMBSJUZ

For a use to infringe, the plaintiﬀ must be identiﬁable. This is eﬀectively a similarity test between the defendant’s use and the plaintiﬀ’s
persona. Also, look back at the subject ma er cases and the cases
they discuss, especially Motschenbacher, which illustrate some variations on identiﬁability. Have the courts there conﬂated similarity
with subject ma er? Or is that precisely the point, that once identiﬁability is shown, there is no need for limiting subject-ma er doctrines?

" 3*()5 0' 16#-*$*5:



)PPLFS W $PMVNCJB 1JDUVSFT *OEVTUSJFT *OD
 ' 4VQQ  /% *MM 
Plaintiﬀ is a professional woodcarver from Woodstock, Illinois. Examining the host of exhibits appended to the aﬃdavit which he has
submi ed, it appears that while plaintiﬀ does carve other birds, he
specializes in ducks. Plaintiﬀ’s ducks are of the highest quality. Some
of them are described as “exquisite” and sell for a great deal of money.
Plaintiﬀ’s name is T.J. Hooker.
The defendants produce and broadcast a television series about a
ﬁctional policeman in California. Never having heard of plaintiﬀ or
his celebrated ducks, the defendants happened to name their imaginary policeman “T.J. Hooker.” Not surprisingly, the series is also
entitled “T.J. Hooker.”
Count I of the complaint is based upon the common law tort of appropriation of the plaintiﬀ’s name or likeness for the defendants’ beneﬁt or advantage. n order to state a claim for relief based on this theory, it is vital that some “appropriation” be alleged. See W. Prosser,
Law of Torts § 117 (4th ed. 1971). “Appropriation” in this context
means more than the mere coincidental use of a name that happens
to be the same as that of the plaintiﬀ. Dean Prosser explained this as
follows:
It is the plaintiﬀ’s name as a symbol of his identity that
is involved here, and not as a mere name. Unless there
is some tortious use made of it, there is no such thing as
an exclusive right to the use of a name; and any one can
be given or assume any name he likes. It is only when he
makes use of the name to pirate the plaintiﬀ’s identity for
some advantage of his own, as by impersonation to obtain
credit or secret information, or by posing as the plaintiﬀ’s
wife, or providing a father for a child on a birth certiﬁcate,
that he becomes liable. It is in this sense that “appropriation” must be understood. It is therefore not enough that a
name which is the same as the plaintiﬀ’s is used in a novel,
or the title of a corporation, unless the context or the circumstances indicate that the name is that of the plaintiﬀ....
Nor is there any liability when the plaintiﬀ’s character, occupation, and the general outline of his career, with many
real incidents in his life, are used as the basis for a ﬁgure
in a novel who is still clearly a ﬁctional one.
Similarly, the Restatement of Torts makes it clear that it is not the use
of the plaintiﬀ’s name which constitutes a tort but rather the appropriation of the value of his name and reputation:
It is not enough that the defendant has adopted for himself

/PU UP CF DPOGVTFE XJUI UIF 5+ )PPQFS

8JMMJBN 4IBUOFS JO 5+ )PPLFS



$)"15&3  1&340/"-*5: 3*()54
a name that is the same as that of the plaintiﬀ, so long as he
does not pass himself oﬀ as the plaintiﬀ or otherwise seek
to obtain for himself the values or beneﬁts of the plaintiﬀ’s
name or identity. Unless there is such an appropriation,
the defendant is free to call himself by any name he likes,
whether there is only one person or a thousand others of
the same name. Until the value of the name has in some way
been appropriated, there is no tort.

4VQQPTF UIBU UIF QMBJOUJò XFSF UIF
TUBS PG B MPOHSVOOJOH UPQSBUFE SFBM
JUZ TIPX BCPVU XPPEDBSWJOH 4BNF SF
TVMU

Examining Count I in light of the foregoing principles, it is apparent
that plaintiﬀ has failed to allege a tortious appropriation of his name.
Plaintiﬀ does allege that “[d]efendants’ ... use of plaintiﬀ’s name appropriates the right of publicity in plaintiﬀ’s celebrated name.” But
this broad, conclusory allegation cannot substitute for allegations of
facts showing that the defendants used the name “T.J. Hooker” as a
means of pirating plaintiﬀ’s identity. By his own admission, the commercial value of plaintiﬀ’s name is in the ﬁeld of wildlife art. Hunters,
sportsmen, and collectors identify plaintiﬀ’s name with ﬁne carvings
of ducks and other fowl. There is nothing in the complaint which can
be construed as an allegation that the defendants adopted the name
“T.J. Hooker” in order to avail themselves of plaintiﬀ’s reputation as
an extraordinary woodcarver.
Plaintiﬀ admits that the ﬁctional television series at issue here is
a “police drama.” It is diﬃcult to imagine a subject further removed
for the life of T.J. Hooker the artisan. The facts and circumstances
alleged by plaintiﬀ provide no basis upon which it can be found that
the name “T.J. Hooker,” as used in the defendants’ ﬁctional television
series, in any way refers to the real T.J. Hooker.
There being no well-pleaded allegation of appropriation of the
value of plaintiﬀ’s name, plaintiﬀ has failed to state a claim upon
which relief can be granted.



*OGSJOHFNFOU 1SPIJCJUFE $POEVDU

B %JSFDU *OGSJOHFNFOU
The usual threshold rule is that the right of publicity only applies
to commercial and advertising uses. The caselaw is thin on whether
violations need to be intentional.
4UFQIBOP W /FXT (SPVQ 1VCMJDBUJPOT *OD
 /:E  
The plaintiﬀ, a professional model, claims that the defendant used
his picture for trade or advertising purposes without his consent, and
thus violated his statutory right to privacy (Civil Rights Law, § 51),
by publishing a picture of him modeling a ”bomber jacket” in a mag-

" 3*()5 0' 16#-*$*5:



azine article containing information regarding the approximate price
of the jacket, the name of the designer, and the names of three stores
where the jacket might be purchased. Plaintiﬀ also claims that the defendant’s conduct violated a common-law right of publicity. The trial
court granted summary judgment to the defendant concluding that
the article reported a newsworthy event of fashion news, and was not
published for trade or advertising purposes. A divided Appellate Division reversed and denied summary judgment ﬁnding that factual
questions were presented as to whether the defendant had used the
plaintiﬀ’s picture for trade purposes and whether the article constituted an advertisement in disguise.
In the summer of 1981 the plaintiﬀ agreed to model for an article
on men’s fall fashions. The photographic session took place on August 11, 1981. The defendant used two of the photographs taken during that session to illustrate an article entitled ”Classic Mixes”, which
appeared under the heading ”Fall Fashions” in the September 7, 1981
issue of New York magazine. Another photograph taken during the
session was used, a week earlier, in the August 31, 1981 issue of New
York magazine, in a column entitled ”Best Bets”. That column, a regular feature in the magazine, contains information about new and unusual products and services available in the metropolitan area. One
of the items included in the August 31 column was a bomber jacket
modeled by the plaintiﬀ. The text above the picture states: ”Yes Giorgio — From Giorgio Armani. Based on his now classic turn on the
bomber jacket, this co on-twill version with ‘fun fur’ collar features
the same cut at a far lower price — about $225. It’ll be available in the
stores next week. — Henry Post Bomber Jacket/Barney’s, Bergdorf
Goodman, Bloomingdale’s.”
It is the plaintiﬀ’s contention that he agreed to model for one article only – the September 7, 1981 article on Fall Fashions – and that
the defendant violated his rights by publishing his photograph in the
August 31 ”Best Bets” column.1 The complaint alleges two causes
of action. First the plaintiﬀ claims that the defendant violated his
civil rights by using his photograph for trade or advertising purposes
without his consent. In his second cause of action the plaintiﬀ claims
that the defendant’s conduct ”invaded plaintiﬀ’s right of publicity”.
1

In his brief to this court the plaintiﬀ claims that the defendant’s use of his photographs in both articles is in issue because the plaintiﬀ did not give his wri en
consent to use them in either article. It appears that the plaintiﬀ was injured at
the photographic session and subsequently refused to sign a release in order to
avoid compromising the unrelated action for physical injuries. Nevertheless, in
his complaint, he only objected to the August 31 ”Best Bets” article. Similarly, in
his papers in opposition to the motion for summary judgment, the plaintiﬀ identiﬁed that publication alone as the basis for the complaint. Thus the only question
properly before us concerns the defendant’s liability for publishing the plaintiﬀ’s
photograph in the ”Best Bets” article of August 31, 1981.

5IF #FTU
4UFQIBOP

#FUT

JUFN

GFBUVSJOH



$)"15&3  1&340/"-*5: 3*()54

On each cause of action the plaintiﬀ seeks $350,000 in compensatory
damages and an equal amount in exemplary damages.
The only question is whether the defendant used the plaintiﬀ’s
picture for trade or advertising purposes within the meaning of the
statute when it published his picture in the ”Best Bets” column without his consent.
The statute does not deﬁne trade or advertising purposes. However, the courts have consistently held, from the time of its enactment,
that these terms should not be construed to apply to publications concerning newsworthy events or ma ers of public interest. The exception reﬂects Federal and State constitutional concerns for free dissemination of news and other ma ers of interest to the public, but essentially requires an interpretation of the statute to give eﬀect to the legislative intent. We have recently noted that this exception should be
liberally applied.
The newsworthiness exception applies not only to reports of political happenings and social trends but also to news stories and articles
of consumer interest including developments in the fashion world.
Nevertheless, the plaintiﬀ contends that the photograph in this case
did not depict a newsworthy event because it is a posed picture of
a professional model taken at a photographic session staged by the
defendant. However, the event or ma er of public interest which
the defendant seeks to convey is not the model’s performance, but
the availability of the clothing item displayed. A fashion display is,
of necessity, posed and arranged. Obviously the picture of the jacket
does not lose its newsworthiness simply because the defendant chose
to employ a person to model it in a controlled or contrived se ing.
The fact that the defendant may have included this item in its column solely or primarily to increase the circulation of its magazine
and therefore its proﬁts, as the Appellate Division suggested, does
not mean that the defendant has used the plaintiﬀ’s picture for trade
purposes within the meaning of the statute. Indeed, most publications seek to increase their circulation and also their proﬁts. It is the
content of the article and not the defendant’s motive or primary motive to increase circulation which determines whether it is a newsworthy item, as opposed to a trade usage, under the Civil Rights Law. It
is se led that a picture illustrating an article on a ma er of public interest is not considered used for the purposes of trade or advertising
within the prohibition of the statute unless it has no real relationship
to the article or unless the article is an advertisement in disguise. A
contrary rule would unreasonably and unrealistically limit the exception to nonproﬁt or purely altruistic organizations which are not the
only, or even the primary, source of information concerning newsworthy events and ma ers of public interest.
The plaintiﬀ’s primary contention is that his picture was used for

" 3*()5 0' 16#-*$*5:



advertising purposes within the meaning of the statute. Although
the article was not presented to the public as an advertisement, and
was published in a column generally devoted to newsworthy items,
the plaintiﬀ claims that it is in fact an advertisement in disguise.
The facts on which the plaintiﬀ relies are entirely circumstantial.
He does not claim to have personal knowledge, or direct proof, that
this particular article was actually published by the defendant for
advertisement purposes. The circumstances on which he bases his
claim are (1) the fact that the news column contains information normally included in an advertisement identifying the designer of the
jacket, the approximate price, and three places where the jacket may
be purchased, and (2) the fact that some or all of those stores mentioned in the article had previously advertised products in the magazine. Those circumstances are not enough to raise a jury question as
to whether the article was published for advertising purposes.
The plaintiﬀ does not dispute the fact that the information provided in the article is of legitimate reader interest. Indeed, similar information is frequently provided in reviews or news announcements
of books, movies, shows or other new products including fashions.
Nor does the plaintiﬀ contend that it is uncommon for commercial
publishers to print legitimate news items or reviews concerning products by persons or ﬁrms who have previously advertised in the publisher’s newspaper or magazine. In short, the plaintiﬀ has not presented any facts which would set this particular article apart from
the numerous other legitimate news items concerning new products.
He oﬀers only his speculative belief that in this case the information
on the jacket was included in the defendant’s column for advertising
purposes or perhaps, more vaguely, to promote additional advertising. That, in our view, is insuﬃcient to defeat the defendant’s motion
for summary judgment. The rule exempting articles of public interest from the operation of the Civil Rights Law would, as a practical
ma er, lose much of its force if publishers of articles which are at
least prima facie newsworthy were required to incur the expense of a
trial to meet such general and insubstantial accusations of disguised
advertising. …
Finally, it should be emphasized that we do not mean to suggest
that a publisher who has employed a professional model to pose for
pictures to be used in an article may avoid the agreed fee, or otherwise ignore contractual arrangements, if the model’s pictures are
used to illustrate a newsworthy article or one involving ma ers of
public interest. Although the complaint alludes to an agreement between the parties, the plaintiﬀ has not sought to enforce a contract or
recover damages for a breach. Since the plaintiﬀ chose to frame his
complaint entirely in terms of rights covered by the Civil Rights Law,
which we have concluded is not applicable in this case, the complaint



$)"15&3  1&340/"-*5: 3*()54

should be dismissed.

(SPWFS 8BTIJOHUPO +S

8BTIJOHUPO W #SPXO  8JMMJBNTPO 5PCBDDP $PSQ
 8-  6412  &% 1B 
Grover Washington, Jr., a well-known jazz saxophonist, alleges an advertising campaign invaded his right of publicity and contains false
representation of sponsorship. The advertisements at issue were
prepared as part of a “Kool” cigare e campaign and include photographs of an individual whom plaintiﬀ claims looks like him. As
a result of this alleged resemblance, it is asserted that the defendants
have falsely represented to the public that the plaintiﬀ endorses Kools
and have appropriated for themselves the commercial value of plaintiﬀ’s image and likeness. Plaintiﬀ has asserted claims for false representation and designation of sponsorship under section 43(a) of the
Lanham Act, 15 U.S.C. § 1125(a), and has also asserted pendent state
claims for violation of his right of publicity, unjust enrichment, and
quantum meruit.
The gist of the campaign was to display various musicians photographed playing instruments with the Kool logo and advertising
copy superimposed upon the photographs. The music theme was
selected because of the perception that music conveyed a positive image that would appeal to a broad selection of consumers. In particular, jazz was believed to oﬀer the broadest possible appeal because it
allowed the most personal interpretation for the viewer. (Dearth dep.
at 33).
After the theme had been decided upon, studio photographs were
taken of various musicians playing their instruments. Actual musicians were used, rather than models, because it was believed that
musicians would enhance the realism of the advertisements.
Among those picked was Ronald L. Brown, the individual whose
photograph the plaintiﬀ alleges bears a likeness to him. Brown is a
professional musician who is accomplished in playing the saxophone,
among other instruments. He was selected to appear in the advertisements because he looked “appropriate.” [Three employees,] Lewis,
Dearth, and Vail, had the primary responsibility for the creation and
development of the campaign. None had ever seen Grover Washington or his photographs. In fact, of these three individuals only Lewis
had ever heard of the plaintiﬀ prior to the commencement of this litigation.
In January, 1982, the defendants began their music campaign nationwide, with advertisements appearing in newspapers, magazines,
and on bill boards. The two advertisements at issue were among
those initially circulated. These advertisements show a black male,
with short hair and a beard playing the saxophone. In one, Brown
is photographed from the side and is standing relatively erect in an

" 3*()5 0' 16#-*$*5:



open collar white shirt. In the other, he is again photographed from
the side, but is bent forward and is wearing a tweed coat. After viewing these advertisements, plaintiﬀ commenced this action.
Defendants have premised their motion for summary judgment
upon their assertion that it is undisputed the resemblance between
the photograph of Ronald Brown and plaintiﬀ was wholly coincidental because the individuals responsible for the creation and development of the campaign had never seen the plaintiﬀ or his picture prior
to the commencement of this litigation. Therefore, they argue, there
was no intent to either confuse the public as to the plaintiﬀ’s sponsorship of their product or invade plaintiﬀ’s right of publicity.
Admi edly, the case at bar presents a close question. In their depositions, Vail, Dearth, and Lewis stated that they had never seen
plaintiﬀ or his photograph at the time they were developing the Kool
advertising campaign. Not surprisingly, plaintiﬀ has been unable to
rebut this assertion directly since information relating to an individual’s state of mind is generally within that person’s exclusive knowledge. Instead, plaintiﬀ relies upon circumstantial evidence which he
contends demonstrates that in fact the defendants intentionally chose
Ronald Brown’s photograph to lead the public to believe that plaintiﬀ endorsed the advertised products. Speciﬁcally, plaintiﬀ points to
his solicitation by agents of Brown & Williamson to perform in the
Kool Jazz Festival, an alleged pa ern of displaying the disputed advertisement in cities in which plaintiﬀ performed during the summer
of 1982, and the use of Milt Jackson, another renowned jazz musician,
as a model for the advertising campaign, as well as a host of other relatively minor factual issues. However speculative they may be, the
inferences to be drawn from such facts are not questions for the court
to resolve. The task of making factual inferences must be done by
the jury. Moreover, because the issue of intent is a material fact, the
jury must be given an opportunity to observe the demeanor of Vail,
Dearth, and Lewis to evaluate the credibility of each.
One ﬁnal issue must be addressed. Defendants argue that the
ﬁrst amendment protects against liability where the cause of action
is based on a coincidental, unintended resemblance. Obviously, this
begs the question of whether the resemblance is in fact coincidental.
If it is ultimately determined that the defendants intentionally chose
the photographs of Ronald Brown in an eﬀort to avail themselves
of the commercial value of plaintiﬀ’s likeness, the ﬁrst amendment
would not provide the absolute protection defendants seek. False
or misleading advertising is not within the ambit of absolute ﬁrst
amendment protection.

,PPM BE GFBUVSJOH 3POBME - #SPXO
$PNQBSF 'MBLF W (SFFOTCPSP /FXT $P
 4&  /$  XIFSF UIF EF
GFOEBOU QVCMJTIFE BO BE SFBEJOH ,FFQ
UIBU 4ZMQI-JLF 'JHVSF CZ FBUJOH NPSF
PG .FMUhT 3ZF BOE 8IPMF 8IFBU #SFBE
TBZT .MMF 4BMMZ 1BZOF FYPUJD SFE IBJSFE
7FOVT CVU CZ NJTUBLF VTFE B QIPUP
HSBQI PG /BODZ 'MBLF SBUIFS UIBO POF
PG 4BMMZ 1BZOF 5IF DPVSU IFME 6QPO
UIF QSFTFOU SFDPSE GSPN XIJDI JU BQ
QFBST UIBU TBJE QIPUPHSBQI XBT VTFE
CZ NJTUBLF BOE XJUIPVU NBMJDF BOE UIBU
UIF EFGFOEBOUT JNNFEJBUFMZ EFTJTUFE
GSPN UIF VTF UIFSFPG VQPO UIF EJTDPW
FSZ PG UIF NJTUBLF BOE NBEF EVF BQPM
PHZ UIFSFGPS UIF QMBJOUJò XPVME CF FO
UJUMFE UP B KVEHNFOU GPS OPNJOBM EBN
BHFT POMZ


C

$)"15&3  1&340/"-*5: 3*()54
4FDPOEBSZ -JBCJMJUZ

As with false advertising, there’s not a think body of caselaw on secondary liability for right of publicity violations, but there is enough
to sketch its contours.

(SFFOTCPSP %BJMZ /FXT BE NJTJEFOUJGZ
JOH /BODZ 'MBLF BT 4BMMZ 1BZOF

1FSGFDU  *OD W $ZCFSOFU 7FOUVSFT *OD
 '4VQQE  $% $BM 
[Perfect 10 sold ”’classy’ pictures of nude women without breast implants, cosmetic surgery, or the like” in a magazine and website.
Cybernet provided age-veriﬁcation services for more than 300,000
pornographic websites. According to Perfect 10, approximately
900 of those sites displayed Perfect 10’s images without permission.
Many of the models in those photographs had assigned their rights
of publicity to Perfect 10.
On copyright, the court held that Cybernet did not directly infringe Perfect 10’s copyrights but could potentially be liable as a contributory or a vicarious infringer, and that it was unlikely that Cybernet qualiﬁed for the § 512(c) safe harbor for various reasons, including that it had failed to reasonably implement a policy to terminate
repeat infringers.]
Neither party contests that third parties operating under the
Adult Check name have infringed the rights of publicity assigned to
Perfect 10 by a number of models. . Nor does either party suggest that
direct liability would not be appropriate against those third-parties
under either theory. Similarly, Perfect 10 does not assert any direct
liability theory against Cybernet. The likelihood of success thus boils
down to a question of “aiding and abe ing.”
California has adopted the joint liability principle laid out in the
Restatement (Second) of Torts § 876. Under the Restatement,
For harm resulting to a third person from the tortious conduct of another, one is subject to liability if he:
a) does a tortious act in concert with the other in pursuit
to a common design with him, or
b) knows that the other’s conduct constitutes a breach
of duty and gives substantial assistance or encouragement so to conduct himself, or
c) gives substantial assistance to the other in accomplishing a tortious result and his own conduct, separately considered, constitutes a breach of duty to the
third person.
Cybernet argues that there is no case directly recognizing the applicability of this doctrine to the right of publicity torts. The Court ﬁnds

" 3*()5 0' 16#-*$*5:



this argument unpersuasive, as the Restatement provides a background principle for all tort liability in the state of California.
Nor does the Court ﬁnd convincing Cybernet’s argument that the
right of publicity itself contains an actual knowledge requirement.
Cybernet’s citations refer to the requirement that broadcasters of advertisements must have actual knowledge before they can be held
liable. Cybernet does not claim to be a medium used for advertising,
and the Court only focuses on rights of publicity infringements located on the websites, not infringements associated with webmaster
banner ads. Rather, Cybernet argues that the knowledge requirement
of section 3344(f) is a requirement for “aider and abe or” liability under the statute.
The Court concludes otherwise. Although section 3344(f) provides clear evidence that secondary liability can be imposed for violations of publicity rights, it also provides evidence that the California legislature created a heightened knowledge requirement limited
to broadcasters of advertisements. The California legislature has not
extended this requirement to defendants like Cybernet. The Court
therefore defaults to the background assumption that secondary liability applies to right of publicity claims and it is to be found in conformance with the requirements established in the Restatement.
Perfect 10 has primarily focused its secondary theory of liability
on the second branch of the Restatement, requiring actual knowledge of the tortious conduct and substantial participation. The Court
agrees with Perfect 10 that there is a serious question on the merits of
the substantial participation prong. As it stands, in the absence of argument to the contrary, the Court looks to the contributory infringement framework of copyright trademark law, where it has already
found just such participation, thus leading the Court to conclude Perfect 10 has established a strong likelihood of success with regard to
Cybernet’s substantial participation.
The Court recognizes that application of secondary liability principles is particularly applicable for claims of unfair competition, as the
California Supreme Court recognized as far back as 1935: “When a
scheme is evolved which on its face violates the fundamental rules of
honesty and fair dealing, a court of equity is not impotent to frustrate
the consummation because the scheme is an original one.” American
Philatelic Soc’y v. Claibourne
In American Philatelic, a purveyor of stamps altered his normal
stamps to resemble rare perforated stamps. He then sold these
stamps to stamp dealers with clear notice that the stamps were not
of the rare variety. Nevertheless, his sales brochures and pricing established that he both anticipated and eﬀectively encouraged these
dealers to sell the stamps to the public as rare stamps. The California
Supreme Court had no problem ﬁnding these claims stated a claim

"NFSJDBO 1IJMBUFMJD  1E  



$)"15&3  1&340/"-*5: 3*()54

under the unfair competition law. American Philatelic’s equity language reinforce the Court’s conclusion that Perfect 10’s theory of aiding and abe ing liability for Cybernet based on third-party violations
of various rights of publicity has a strong likelihood of success.



%FGFOTFT

The types of defenses to the right of publicity should be familiar by
now. First sale applies, but pay a ention to the details. And there
are also defenses for newsworthy uses and for creative ones. Very,
very, very loosely, newsworthiness incorporates some of the same
concerns as descriptive and nominative fair uses. Again, pay a ention to the details; things may be diﬀerent here than elsewhere.
"MMJTPO W 7JOUBHF 4QPSUT 1MBRVFT
 'E  UI $JS 
The issue presented in this case is whether the ”ﬁrst-sale doctrine,”
a well-established limitation on intellectual property rights, applies
to the common-law right of publicity. We hold that it does. Accordingly, we aﬃrm the district court, which granted summary judgment
to the defendant.
Elisa Allison is the widow of Cliﬀord Allison, a well-known racecar driver. Orel Hershisher is a well-known professional baseball
player. [Both Cliﬀord Allison and Hershisher had licensing contacts
for trading cards.]
Vintage Sports Plaques (”Vintage”) purchases trading cards from
licensed card manufacturers and distributors and, without altering
the cards in any way, frames them by mounting individual cards between a transparent acrylic sheet and a wood board. Vintage then
labels each plaque with an identiﬁcation plate bearing the name of
the player or team represented. In addition to the mounted trading
card, some of the plaques feature a clock with a sports motif. Vintage markets each plaque as a ”Limited Edition” and an ”Authentic
Collectible.” Vintage is not a party to any licensing agreement that
grants it the right to use the appellants’ names or likenesses for commercial purposes and has never paid a royalty or commission to the
appellants for its use of their names or images. Appellants presumably have received, however, pursuant to their respective licensing
agreements, royalties from the card manufacturers and distributors
for the initial sale of the cards to Vintage.
Appellants argue that we should not apply the ﬁrst-sale doctrine
to common-law actions to enforce the right of publicity. There is virtually no case law in any state addressing the application of the ﬁrstsale doctrine to the right of publicity, perhaps because the applicabil7JOUBHF 4QPSUT 1MBRVF

" 3*()5 0' 16#-*$*5:



ity of the doctrine is taken for granted.8
Appellants argue that the right of publicity diﬀers from other
forms of intellectual property because the former protects ”identity,”
whereas the la er protect ”a particular photograph or product.” The
ﬁrst-sale doctrine should not apply, they reason, because a celebrity’s
identity continues to travel with the tangible property in which it is
embodied after the ﬁrst sale. We ﬁnd two signiﬁcant problems with
appellants’ argument. First, the distinction that appellants draw between what is protected by the right of publicity and what is protected by other forms of intellectual property rights, such as copyright, is not sound. Copyright law, for example, does not exist merely
to protect the tangible items, such as books and paintings, in which
the underlying expressive material is embodied; rather, it protects as
well the author’s or artist’s particular expression that is included in
the tangible item. The copyright law thus would be violated not only
by directly photocopying a protected work, but also by publishing
language or images that are substantially similar to that contained in
the copyrighted work.
Second, and more important in our view, accepting appellants’
argument would have profoundly negative eﬀects on numerous industries and would grant a monopoly to celebrities over their identities that would upset the delicate balance between the interests of the
celebrity and those of the public. Indeed, a decision by this court not
to apply the ﬁrst-sale doctrine to right of publicity actions would render tortious the resale of sports trading cards and memorabilia and
thus would have a profound eﬀect on the market for trading cards,
which now supports a multi-billion dollar industry. Such a holding
presumably also would prevent, for example, framing a magazine advertisement that bears the image of a celebrity and reselling it as a collector’s item, reselling an empty cereal box that bears a celebrity’s endorsement, or even reselling a used poster promoting a professional
sports team. Refusing to apply the ﬁrst-sale doctrine to the right of
publicity also presumably would prevent a child from selling to his
friend a baseball card that he had purchased, a consequence that undoubtedly would be contrary to the policies supporting that right.
A holding that the ﬁrst-sale doctrine does limit the right of publicity, on the other hand, would not eliminate completely a celebrity’s
control over the use of her name or image; the right of publicity protects against unauthorized use of an image, and a celebrity would
continue to enjoy the right to license the use of her image in the ﬁrst
instance – and thus enjoy the power to determine when, or if, her image will be distributed.
8

We note that some states that statutorily have recognized a right of publicity
have codiﬁed the ﬁrst-sale doctrine.



$)"15&3  1&340/"-*5: 3*()54

The issue before us, then, is whether the district court properly resolved as a ma er of law that Vintage’s plaques merely are the cards
themselves repackaged, rather than products separate and distinct
from the trading cards they incorporate. If they are the la er, as appellants contend that they are, then arguably Vintage is selling a product by commercially exploiting the likenesses of appellants intending
to engender proﬁts to their enterprise, a practice against which the
right of publicity seems clearly to protect.
We conclude that the district court properly determined that, as
a ma er of law, Vintage merely resells cards that it lawfully obtains.
We think it unlikely that anyone would purchase one of Vintage’s
plaques for any reason other than to obtain a display of the mounted
cards themselves. Although we recognize that the plaques that include a clock pose a closer case, we conclude that it is unlikely that
anyone would purchase one of the clock plaques simply to obtain a
means of telling time, believing the clock to be, for example, a ”Hershisher Clock” or an ”Allison Clock.”

#SPXEFS  ' 4VQQ  .% "MB


3PTB 1BSLT QMBRVF

3PTB BOE 3BZNPOE 1BSLT *OTUJUVUF GPS 4FMG %FWFMPQNFOU W 5BSHFU $PSQ
 ' 4VQQ E  .% "MB 
The Parks Institute is a Michigan 501(c)(3) corporation that owns
the name and likeness of the late Rosa Parks. Rosa Parks, who
was African-American, became an icon of the Civil Rights movement when she refused to surrender her seat to a white passenger
on a racially segregated Montgomery, Alabama bus. Her actions ignited the Montgomery Bus Boyco . Target is a national retail corporation headquartered in Minneapolis, Minnesota. Target operates
more than 1,800 retail stores across the United States, as well as an
e-commerce website.
Beginning in 2009, Target oﬀered for sale a collage-styled plaque
in a limited number of its retail stores. The plaque contained the following images, as described by its creator Stephanie Workman Marro : (1) a stylized rendering of the phrase ”Civil Rights”; (2) an illustrated exhibit submi ed in Browder v. Gayle, depicting where Rosa
Parks was si ing on the bus prior to her arrest; (3) a stylized rendering of the word ”Change”; (4) an illustration of the Cleveland Avenue
bus; (5) a stylized rendering of Rosa Parks’s name and dates of birth
and death; (6) a picture of Rosa Parks’s Congressional Gold Medal; (7)
a photograph of Rosa Parks and Martin Luther King, Jr.; and (8) an
inspirational statement made by Rosa Parks. It was this plaque that
Elaine Steele, co-founder of the Parks Institute, and Anita Peek, Executive Director of the Parks Institute, discovered when they visited a
number of Target retail stores located in the state of Michigan.
Upon realizing that Target was selling a plaque adorned with images of and related to Rosa Parks, the Parks Institute ﬁled this lawsuit

" 3*()5 0' 16#-*$*5:



on November 6, 2013. Following a period of discovery, it became
clear that the lawsuit challenged Target’s sale of eight items in addition to the plaque: 1) the book Rosa Parks: My Story, by authors
Rosa Parks and Jim Haskins; 2) the book Who Was Rosa Parks?, by author Yona Zeldis McDonough and illustrator Nancy Harrison; 3) the
book Rosa Parks (Childhood of Famous Americans), by author Kathleen
Kudlinkski and illustrator Maryl Henderson; 4) the book Rosa Parks,
by author Eloise Greenﬁeld and illustrator Gil Ashby; 5) the book A
Picture Book of Rosa Parks, by author David A. Adler and illustrator
Robert Casilla; 6) the book, The Rebellious Life of Mrs. Rosa Parks, by
author Jeanne Theoharis; 7) the book The Story of Rosa Parks, by author
Patricia A. Pingry and illustrator Steven Walker; and 8) the American
television movie The Rosa Parks Story, wri en by Paris Qualles and
directed by Julie Dash.
Target argues that under Michigan law – and Alabama law – summary judgment is proper as to all of the Parks Institute’s claims because the plaque and biographical works are protected fully by the
First Amendment as biographical works that concern ma ers of legitimate public interest. In opposition, the Parks Institute argues that
Target’s ”reliance on the First Amendment as protection for its action
in this case is misplaced.” Speciﬁcally, the Parks Institute avers that
there is no legal precedent that would allow Target to exploit Rosa
Parks’s image or likeness for its own commercial purposes.
Michigan law is fairly limited with regard to actions alleging the
unlawful commercial exploitation of a celebrity or public ﬁgure’s
identity. See Ruﬃn-Steinback v. dePasse (discerning how Michigan
courts would address a claim for unlawfully depicting a public ﬁgure’s life story without consent by looking to ”all available sources”
because the Michigan Supreme Court had not spoken to the issue). In
2000, however, the Michigan federal district court in Ruﬃn-Steinback
addressed ”state law tort claims for violation of the right of publicity, unjust enrichment, negligence, conspiracy, invasion of privacy,
defamation and intentional inﬂiction of emotional distress” brought
by the heirs and personal representatives of members of the Temptations music group and associated individuals. In that case, the
plaintiﬀs challenged the National Broadcasting Company’s airing of
a two-night mini-series covering the story of the Temptations. The
mini-series was told from the perspective of Otis Williams, one of
the group’s founding members, but covered the lives of each of the
group’s members in detail.
[The Ruﬃn-Steinback court referred to Restatement (Third) of Unfair Competition § 47]:
The name, likeness, and other indicia of a person’s identity are used for the purposes of trade under the rule

3VóO4UFJOCBDL  ' 4VQQ E 
&% .JDI 



$)"15&3  1&340/"-*5: 3*()54
stated in § 46 if they are used in advertising the user’s
goods or services, or are placed on merchandise marketed
by the user, or are used in connection with services rendered by the user. However, use for the purposes of trade
does not ordinarily include the use of a person’s identity
in news reporting, commentary, entertainment, works of
ﬁction or nonﬁction, or in advertising that is incidental to
such uses.

The court also noted that comment c to S 47 states that ”the right of
publicity is not infringed by the dissemination of an unauthorized
print or broadcast biography.”
After looking to the Restatement, the court surveyed case law
and conﬁrmed that courts in various jurisdictions treated unlicensed
works of biography similarly. Across jurisdictions, courts had been
reluctant ”to extend the right of publicity to depictions of life-stories
based on First Amendment considerations.” Id. Accordingly, the
court concluded that ”Michigan courts would not extend [the] right
of publicity tort” to prohibit biographical works and, ultimately, dismissed all of the derivative claims – unjust enrichment, conspiracy,
and negligence – ﬁnding that they were dependent on the plaintiﬀs’
right of publicity claims.
In this case, the Parks Institute is challenging Target’s sale of eight
biographical works, the majority of which are simpliﬁed accounts of
Rosa Parks’s life and accomplishments wri en to educate children
about the Civil Rights movement and to demonstrate how one courageous individual can bring about signiﬁcant change. The Parks Institute does not claim that any of the biographical works cast Rosa
Parks in a false or defamatory light – separate causes of action for the
dissemination of inaccurate information. Rather, it bases the entirety
of its lawsuit on the idea that the First Amendment does not extend
to protect the unapproved commercial sale of items that depict the
name, likeness, story, or image of Rosa Parks.
For the reasons discussed at length in Ruﬃn-Steinback, however,
the Parks Institute is mistaken. The depiction of Rosa Parks’s life
story without the Parks Institute’s consent does not violate the Parks
Institute’s ownership rights to Rosa Parks’s name or likeness. To
quote from one of the biographical works at issue, Rosa Parks is perhaps the most iconic heroine of the civil rights movement. And, as
both parties agree, one cannot talk about the Civil Rights movement
without including Rosa Parks. The importance of her story serves as
an apt reminder of why First Amendment protection for biographical
works is so vital.
Target’s sale of the seven books and one movie does not violate the
Parks Institute’s ownership rights in Rosa Parks’s name or likeness be-

" 3*()5 0' 16#-*$*5:



cause they are biographical works. Accordingly, summary judgment
is due to be entered in favor of Target as to those eight items on the
Parks Institute’s right of publicity claim, as well as the unjust enrichment and misappropriation claims since they are derivative causes of
action.
Because the collage-styled plaque is less of a biographical work
and more akin to a work of art, the legality of Target’s sale of the
plaque requires a separate analysis. The Michigan Supreme Court
has recognized that a plaintiﬀ may bring suit for the misappropriation of his or her name or likeness under its invasion of privacy tort.
This cause of action is founded upon the interest of the individual
in the exclusive use of his own identity, in so far as it is represented
by his name or likeness, and in so far as the use may be of beneﬁt
to him or to others. Because the tort has the potential to oﬀer a troublingly broad swath of protection, however, courts that have recognized the appropriation tort have also uniformly held that the First
Amendment bars appropriation liability for the use of a name or likeness in a publication that concerns ma ers that are newsworthy or of
legitimate public concern.
The question whether a publication is suﬃciently a ma er of public interest to be protected by the privilege is ordinarily decided by
the court as a question of law. To make the decision, a court must examine the nature of the appropriation. For while a defendant can be
liable for the tort of misappropriation of likeness if defendant’s use of
plaintiﬀ’s likeness was for a predominately commercial purpose, the
First Amendment will protect the appropriation if it has a redeeming
public interest, news, or historical value.
No doubt Target’s sale of the plaque served a commercial purpose.
Michigan courts, however, have applied the legitimate public interest
privilege to instances where the misappropriation occurred for the
purposes of making a proﬁt. See, e.g., Ba aglieri v. Mackinac Center
For Public Policy (ﬁnding that a fundraising le er was within the privilege when it used quotes from the plaintiﬀ without his consent because the quotes spoke to important policy issues). Additionally, the
legitimate public interest exception does not merely extend to cover
current events, as ma ers related to education and information are
within the scope of legitimate concern. As provided by the Restatement (Second) of Torts:
The scope of a ma er of legitimate concern to the public
is not limited to ”news,” in the sense of current events or
activities. It extends also to the use of names, likenesses
or fact in giving information to the public for purposes of
education, amusement or enlightenment, when the public
may reasonably be expected to have a legitimate interest

#BUUBHMJFSJ  /8E  .JDI $U
"QQ 

3FTUBUFNFOU 4FDPOE 5PSUT 4 %
DPNNFOU K



$)"15&3  1&340/"-*5: 3*()54
in what is published.

"SNTUSPOH  ' 4VQQ E  &%
.JDI 

$PNFEZ ***  1E  

Expanding on this idea, a federal district court applying Michigan
law explained that the ”First Amendment privilege does not only extend to news in the sense of current events, but extends far beyond to
include all types of factual, educational, and historical data, or even
entertainment and amusement, concerning interesting phases of human activity in general.” Armstrong v. Eagle Rock Entm’t, Inc.
Applying these principles, the court found that Eagle Rock Entertainment’s decision to use Louis Armstrong’s picture on the cover
liner of its DVD entitled, ”Mahavishnu Orchestra, Live at Montreux,
1984, 1974,” without consent was protected by the First Amendment.
Speciﬁcally, under Michigan law, the court concluded that the DVD
and its packaging had an historical and entertainment value for jazz
fans everywhere. Michigan law and the First Amendment require a
similar determination in this case.
The collage-styled plaque contains several elements reminiscent
of the historic Civil Rights movement. In fact, by including a picture
of Rosa Parks and Martin Luther King, Jr., alongside stylized renderings of the words ”Civil Rights” and ”Change,” Stephanie Workman
Marro , the plaque’s creator, sought to inspire viewers to ”stand up
for what they believe is right” while telling the important story of
Rosa Parks’s courage during the Civil Rights movement. There can
be no doubt that Rosa Parks and her involvement in the Civil Rights
movement are ma ers of utmost importance, both historically and
educationally. Accordingly, just as Louis Armstrong’s image is signiﬁcant to the history of jazz, Rosa Parks’s name and image are historically signiﬁcant to the ﬁght for equality in the South. Because Target’s sale of the collage-style plaque is protected by the First Amendment, Target is entitled to summary judgment on all of the Parks Institute’s claims regarding the plaque, in addition to the biographical
works.
/P %PVCU W "DUJWJTJPO 1VCMJTIJOH *OD
 $BM 3QUS E  $U "QQ 
The rock band No Doubt brought suit against the video game publisher Activision Publishing, Inc. (Activision), based on Activision’s
release of the Band Hero video game featuring computer-generated
images of the members of No Doubt. Applying the transformative
use test ﬁrst adopted in Comedy III Productions, Inc. v. Gary Saderup,
Inc., we conclude that the creative elements of the Band Hero video
game do not transform the images of No Doubt’s band members into
anything more than literal, fungible reproductions of their likenesses.
Therefore, we reject Activision’s contention that No Doubt’s right of
publicity claim is barred by the First Amendment. In addition, we dis-

" 3*()5 0' 16#-*$*5:



agree with Activision’s contention that No Doubt must demonstrate
that Activision used the likenesses of the band members in an “explicitly misleading” way in order to prevail on its unfair competition
claim.
F
P
B
Defendant Activision is a leading international video game distributor and the creator and owner of the interactive Band Hero video
game. The game allows players to simulate performing in a rock
band in time with popular songs. By choosing from a number of
playable characters, known as “avatars,” players can “be” a guitarist,
a singer, or a drummer. Some of the available avatars are ﬁctional
characters created and designed by Activision while others are digital representations of real-life rock stars. Players can also design their
own unique ﬁctional avatars. Represented by the avatars of their
choosing, players “perform” in various se ings, such as venues in
Paris and Madrid, a rock show at a shopping mall, and even outer
space.
In addition to allowing players to perform over 60 popular songs,
Band Hero permits players to create their own music and then play
their compositions using an avatar. As with all the Guitar Hero video
games, as players advance in the Band Hero game, they can “unlock”
characters and use them to play songs of the players’ choosing, including songs the players have composed as well as songs made famous by other artists.
Plaintiﬀ No Doubt is an internationally recognized rock band featuring Gwen Stefani as its lead singer. No Doubt entered into a professional services and character licensing agreement (Agreement) with
Activision permi ing Activision to include No Doubt as one of the
rock bands featured in Band Hero.
As part of the Agreement, Activision agreed to license no more
than three No Doubt songs for use in Band Hero, subject to No
Doubt’s approval over the song choice. (Ultimately, the game included two No Doubt songs.)
Pursuant to the Agreement, the members of No Doubt participated in a full-day motion capture photography session at Activision’s studios so that the band members’ Band Hero avatars would
accurately reﬂect their appearances, movements, and sounds. No
Doubt then closely reviewed the motion capture photography and
the details related to the appearance and features of their avatars to
ensure the representations would meet their approval.
Approximately two weeks prior to the release of Band Hero, No
Doubt became aware of the “unlocking” feature of the game that
would permit players to use No Doubt’s avatars to perform any of
the songs included in the game, including songs that No Doubt main-

#BOE )FSP TDSFFOTIPU



$)"15&3  1&340/"-*5: 3*()54

tains it never would have performed. The band also learned that female lead singer Gwen Stefani’s avatar could be made to sing in a
male voice, and the male band members’ avatars could be manipulated to sing songs in female voices. The individual band member
avatars could be made to perform solo, without their band members,
as well as with members of other groups. No Doubt contends that
in the numerous communications with No Doubt, Activision never
communicated its intention to permit such manipulations of the No
Doubt avatars. Rather, No Doubt insists, Activision represented that
No Doubt’s likenesses within Band Hero would be used only in conjunction with the selected No Doubt songs.
When No Doubt complained about the additional exploitation of
their likenesses, Activision admi ed that it had hired actors to impersonate No Doubt in order to create the representations of the band
members’ performances of the additional musical works other than
the No Doubt songs licensed for the game. No Doubt demanded that
Activision remove the “unlocking” feature for No Doubt’s avatars,
but Activision refused. Activision contends that No Doubt’s request
came only after the programming had been ﬁnalized and the manufacturers had approved the game for manufacture.
No Doubt ﬁled a complaint against Activision in superior court,
seeking injunctive relief and damages for Activision’s allegedly unauthorized exploitation of No Doubt’s name, performances and likenesses. No Doubt alleged six causes of action: (1) fraudulent inducement; (2) violation of statutory and common law right of publicity; (3)
breach of contract; (4) unfair business practices in violation of Business and Professions Code section 17200; (5) injunctive relief; and (6)
rescission.

i-JLF UIF QSPUFDUFE CPPLT QMBZT BOE
NPWJFT UIBU QSFDFEFE UIFN WJEFP
HBNFT DPNNVOJDBUF JEFBTBOE FWFO
TPDJBM NFTTBHFTUISPVHI NBOZ GBNJM
JBS MJUFSBSZ EFWJDFT TVDI BT DIBSBDUFST
EJBMPHVF QMPU BOE NVTJD BOE UISPVHI
GFBUVSFT EJTUJODUJWF UP UIF NFEJVN
TVDI BT UIF QMBZFST JOUFSBDUJPO XJUI
UIF WJSUVBM XPSME  5IBU TVóDFT UP
DPOGFS 'JSTU "NFOENFOU QSPUFDUJPOw
#SPXO W &OUFSUBJONFOU .FSDIBOUT
"TTO  4 $U  

II. N D
’ C
A
P
A
Video games generally are considered “expressive works” subject
to First Amendment protections. Further, Activision’s use of No
Doubt’s likenesses in Band Hero is a ma er of public interest because of the widespread fame No Doubt has achieved; there is a public interest which a aches to people who, by their accomplishments,
mode of living, professional standing or calling, create a legitimate
and widespread a ention to their activities. Accordingly, the use of
No Doubt’s likenesses in the Band Hero video game meets the ﬁrst
requirement of the anti-SLAPP statute.
III. N D
Claims

’ P

S
A. Right of Publicity Claim

M

" 3*()5 0' 16#-*$*5:



No Doubt has alleged a claim for violation of the right of publicity
under Civil Code section 3344 as well as under common law. Section 3344 provides in pertinent part: “Any person who knowingly
uses another’s name, voice, signature, photograph, or likeness, in any
manner, on or in products, merchandise, or goods, or for purposes of
advertising or selling, or soliciting purchases of, products, merchandise, goods or services, without such person’s prior consent . . . shall
be liable for any damages sustained by the person or persons injured
as a result thereof.” The common law claim for misappropriation of
the right of publicity is similar, except there is no requirement that
the misappropriation have been done knowingly.
1. “Transformative Use” Defense
Activision contends that its use of No Doubt’s likenesses in Band
Hero constitutes “protected First Amendment activity involving an
artistic work,” and thus No Doubt’s right of publicity claim is completely barred. However, Activision’s First Amendment right of free
expression is in tension with the rights of No Doubt to control the
commercial exploitation of its members’ likenesses.
In Comedy III, our Supreme Court directly confronted this tension.
The court in articulated
what is essentially a balancing test between the First
Amendment and the right of publicity based on whether
the work in question adds signiﬁcant creative elements
so as to be transformed into something more than a mere
celebrity likeness or imitation.
[Thus,] when artistic expression takes the form of a literal depiction or imitation of a celebrity for commercial
gain, directly trespassing on the right of publicity without
adding signiﬁcant expression beyond that trespass, the
state law interest in protecting the fruits of artistic labor
outweighs the expressive interests of the imitative artist.
[A celebrity may enforce] the right to monopolize the
production of conventional, more or less fungible, images
of that celebrity. On the other hand, a work claimed to
violate a celebrity’s right of publicity is entitled to First
Amendment protection where added creative elements
signiﬁcantly transform the celebrity depiction.
Another way of stating the inquiry is whether the
celebrity likeness is one of the ”raw materials” from which
an original work is synthesized, or whether the depiction
or imitation of the celebrity is the very sum and substance
of the work in question. We ask, in other words, whether a
product containing a celebrity’s likeness is so transformed



$)"15&3  1&340/"-*5: 3*()54
that it has become primarily the defendant’s own expression rather than the celebrity’s likeness. [The inquiry boils
down to] whether the literal and imitative or the creative
elements predominate in the work.

4BEFSVQhT 5ISFF 4UPPHFT ESBXJOH

"OEZ 8BSIPM TJMLTDSFFO PG .BSJMZO .PO
SPF
8JOUFS  1E  $BM 

The court then applied its newly minted “transformative use” test
to the facts before it. The plaintiﬀ was the owner of the rights to
the comedy act known as The Three Stooges. The defendant was
an artist who sold lithographs and T-shirts bearing a likeness of The
Three Stooges reproduced from a charcoal drawing the artist had created. The owner sued for violation of the right of publicity under
Civil Code section 3344.1, the companion statute to section 3344 that
extends the right of publicity to the heirs and assignees of deceased
personalities.5
The court rejected the artist’s contention that the plaintiﬀ’s claim
was barred by the First Amendment. The court could “discern no signiﬁcant transformative or creative contribution” in the artist’s literal
reproduction of the likenesses of The Three Stooges in its charcoal
drawing. The artist’s “undeniable skill is manifestly subordinated
to the overall goal of creating literal, conventional depictions of The
Three Stooges so as to exploit their fame.”
The court was careful to note that, in some circumstances, literal
reproductions of celebrity portraits may be protected by the First
Amendment. The court used the example of silk screens created by
artist Andy Warhol using images of celebrities such as Marilyn Monroe, Elizabeth Taylor, and Elvis Presley. “Through distortion and the
careful manipulation of context, Warhol was able to convey a message that went beyond the commercial exploitation of celebrity images and became a form of ironic social comment on the dehumanization of celebrity itself.”
The Supreme Court again addressed the balance between the First
Amendment and celebrities’ rights of publicity in Winter v. DC Comics
in which the defendant was sued for misappropriation under section
3344 after publishing a series of comic books featuring two villainous half-worm, half-human characters named the “Autumn brothers.” The characters were quite obviously based on the musician
brothers Edgar and Johnny Winter, sharing their same long white
hair and albino features.
Applying the “transformative use” test set forth in Comedy III, the
court held that the Winter brothers’ claim was barred by the First
Amendment as a ma er of law. The court found that the comic depictions at issue were
not just conventional depictions of plaintiﬀs but contain

+POBI )FY DPWFS GSPN 8JOUFS

5

The test developed in Comedy III applies equally to claims under section 3344.

" 3*()5 0' 16#-*$*5:



signiﬁcant expressive content other than plaintiﬀs’ mere
likenesses. Although the ﬁctional characters Johnny and
Edgar Autumn are less-than-subtle evocations of Johnny
and Edgar Winter, the books do not depict plaintiﬀs literally. Instead, plaintiﬀs are merely part of the raw materials from which the comic books were synthesized. To
the extent the drawings of the Autumn brothers resemble plaintiﬀs at all, they are distorted for purposes of lampoon, parody, or caricature. And the Autumn brothers are
but cartoon characters—half-human and half-worm—in a
larger story, which is itself quite expressive.
The comic books featured “fanciful, creative characters, not pictures
of the Winter brothers,” in stark contrast to Comedy III, where the
artist “essentially sold, and devoted fans bought, pictures of The
Three Stooges, not transformed expressive works by the artist.”
In Kirby v. Sega of America, Inc., the Court of Appeal applied
the “transformative use” test in a case involving the alleged use of
a celebrity’s likeness in a video game. The plaintiﬀ, Kierin Kirby,
achieved fame as the lead singer of the musical group Deee-Lite
which was popular in the early 1990’s. Kirby alleged that video game
distributor Sega violated her common law and statutory rights of
publicity when it released the video game Space Channel 5 that included as its main character a computer-generated woman named
“Ulala” allegedly based on Kirby.
SC5 is set in outer space, in the 25th century, and Ulala is a reporter
who is sent to “investigate an invasion of Earth by dance-loving aliens
who shoot earthlings with ray guns, causing them to dance uncontrollably.” To advance in the game, players a empt to have Ulala
match the dance moves of various aliens and competitor reporters. A
Japanese choreographer and dancer created Ulala’s six main dance
moves.
Kirby contended that Sega misappropriated her likeness by giving Ulala similar facial features to her own as well as by borrowing
her distinctive look that combines retro and futuristic elements, including red or pink hair, platform shoes, brightly colored formﬁ ing
clothes, and short skirts. In addition, Ulala’s name is a phonetic variation of “ooh la la,” which Kirby alleged was her “signature” lyrical
expression included in three of her songs.
The Court of Appeal concluded that there was a question of fact as
to whether Sega had misappropriated Kirby’s likeness in creating the
character Ulala. However, the court found that even assuming Sega
used Kirby’s likeness, the First Amendment provided a complete defense. “Notwithstanding certain similarities, Ulala is more than a
mere likeness or literal depiction of Kirby,” as Ulala’s physique, pri-

,JSCZ  $BM 3QUS E  $U "QQ


6MBMB GSPN 4QBDF $IBOOFM 



$)"15&3  1&340/"-*5: 3*()54

mary hairstyle and costumes, and dance moves diﬀered from Kirby’s.
“Moreover, the se ing for the game that features Ulala—as a spaceage reporter in the 25th century—is unlike any public depiction of
Kirby. . . . Taken together, these diﬀerences demonstrate Ulala is
‘transformative,’ and respondents added creative elements to create a
new expression” such that the First Amendment barred Kirby’s claim.
Ulala was not merely “an imitative character contrived of minor digital enhancements and manipulations”, and unlike the use of the likenesses of The Three Stooges in Comedy III, any imitation of Kirby’s
likeness was not “the sum and substance” of Ulala’s character Rather,
like the “Autumn brothers” comic book characters in Winter, “Ulala
is a “fanciful, creative character” who exists in the context of a unique
and expressive video game.”
2. Use of No Doubt’s Likenesses in Band Hero Is Not “Transformative”

&58  'E  UI $JS 

3JDL 3VTI QPSUSBJU PG 5JHFS 8PPET GSPN
&58

Activision does not dispute that the avatars of No Doubt are
computer-generated recreations of the real band members, painstakingly designed to mimic their likenesses. Indeed, as part of the licensing agreement between Activision and No Doubt, No Doubt posed
for motion-capture photography to enable Activision to reproduce
their likenesses, movements, and sounds with precision. Activision
intentionally used these literal reproductions so that players could
choose to “be” the No Doubt rock stars. The game does not permit
players to alter the No Doubt avatars in any respect; they remain at
all times immutable images of the real celebrity musicians, in stark
contrast to the fanciful, creative characters in Winter and Kirby.
No Doubt asserts that such realistic depictions categorically disqualify their Band Hero avatars from First Amendment protection.
However, as Comedy III held, even literal reproductions of celebrities
can be “transformed” into expressive works based on the context into
which the celebrity image is placed (noting, for instance, the Warhol
silk screens featuring celebrity portraits, through “careful manipulation of context,” convey an ironic message about the “dehumanization of celebrity” through reproductions of celebrity images); see also
ETW Corp. v. Jireh Publishing, Inc. [a painting featuring three literal
likenesses of Tiger Woods in diﬀerent poses in the foreground, with
the Augusta National Clubhouse behind him and the likenesses of
other famous golﬁng champions looking down on him, found worthy of First Amendment protection because it was a “panorama” of
Woods’s historic 1997 victory at the world-famous Masters Tournament and conveyed a message about the signiﬁcance of Woods’s
achievement through images suggesting that Woods would eventually join the ranks of the world’s best golfers].) Thus, when the context into which a literal celebrity depiction is placed creates something new, with a further purpose or diﬀerent character, altering the

" 3*()5 0' 16#-*$*5:



ﬁrst likeness with new expression, meaning, or message, the depiction is protected by the First Amendment.
Nonetheless, although context may create protected expression in
the use of a celebrity’s literal likeness, the context in which Activision
uses the literal likenesses of No Doubt’s members does not qualify the
use of the likenesses for First Amendment protection. Activision contends that as in Kirby, where Sega used Kirby’s likeness in a unique
and expressive video game, Activision’s use of No Doubt’s likenesses
in Band Hero is transformative because the video game shows the No
Doubt avatars “surrounded by unique, creative elements, including
in fanciful venues such as outer space . . . and performing songs
that No Doubt avowedly would never perform in real life.” Indeed,
according to Activision, No Doubt’s objection that the band can be
made to perform songs it would never perform demonstrates that
the use of the No Doubt avatars is transformative.
However, that the members of No Doubt object to being shown
performing certain songs is irrelevant to whether that element of
Band Hero combined with others transforms the literal depictions of
No Doubt’s members into expression that is more Activision’s than
pure mimicry. In that inquiry, it is the diﬀerences between Kirby
and the instant case, not the similarities, which are determinative. In
Kirby, the pop singer was portrayed as an entirely new character—the
space-age news reporter Ulala. In Band Hero, by contrast, no ma er
what else occurs in the game during the depiction of the No Doubt
avatars, the avatars perform rock songs, the same activity by which
the band achieved and maintains its fame. Moreover, the avatars perform those songs as literal recreations of the band members. That the
avatars can be manipulated to perform at fanciful venues including
outer space or to sing songs the real band would object to singing, or
that the avatars appear in the context of a video game that contains
many other creative elements, does not transform the avatars into
anything other than exact depictions of No Doubt’s members doing
exactly what they do as celebrities. Hilton v. Hallmark Cards [Hallmark card featuring Paris Hilton’s head on a cartoon waitress’s body
was not a “transformative use” as in Kirby because, despite some differences, the “basic se ing” was the same as an episode of Hilton’s
television show in which she is depicted as “born to privilege, working as a waitress”];6
6
An earlier Ninth Circuit decision, Hoﬀman v. Capital Cities/ABC, Inc., 255 F.3d
1180 (9th Cir. 2001), arguably reached a diﬀerent conclusion on facts somewhat
similar to those in Hilton. In Hoﬀman, the court found that the First Amendment
barred Dustin Hoﬀman’s claim that Los Angeles Magazine had violated his right
of publicity when it published an article that included a photographic image of the
head of Hoﬀman in his “Tootsie” character superimposed on the body of a cartoon
male who was wearing an evening gown and high heels. The court only brieﬂy ad-

)JMUPO  'E  UI $JS 

)BMMNBSL DBSE GSPN )JMUPO

-" .BHB[JOF BSUJDMF GSPN )PòNBO



$)"15&3  1&340/"-*5: 3*()54

Moreover, Activision’s use of lifelike depictions of No Doubt performing songs is motivated by the commercial interest in using the
band’s fame to market Band Hero, because it encourages the band’s
sizeable fan base to purchase the game so as to perform as, or alongside, the members of No Doubt. Thus, insofar as the depiction of No
Doubt is concerned, the graphics and other background content of the
game are secondary, and the expressive elements of the game remain
manifestly subordinated to the overall goal of creating a conventional
portrait of No Doubt so as to commercially exploit its fame. In other
words, nothing in the creative elements of Band Hero elevates the depictions of No Doubt to something more than “conventional, more or
less fungible, images” of its members that No Doubt should have the
right to control and exploit. Thus, the trial court did not err in denying Activision’s motion to strike the right of publicity claim based on
Activision’s assertion of a First Amendment defense.
B. Unfair Competition Claim
To state a claim for unfair competition under Business and Professions Code section 17200, a plaintiﬀ must show that members of the
public are likely to be deceived’” by a particular business practice. No
Doubt alleges that Activision violated section 17200 by deceiving the
public into believing that No Doubt authorized the use of its name
and likeness for the unlocking feature of Band Hero and that “No
Doubt approves and endorses the appearance of its members individually performing songs that are wholly inappropriate and out of
character for No Doubt.”
When the challenged use of a trademark appears in an artistic
work that implicates First Amendment protections, some courts have
concluded that the standard “likelihood of confusion” test under the
Lanham Act is inadequate to address First Amendment concerns.
The seminal case is Rogers, in which the Second Circuit developed an
alternative to the “likelihood of confusion” test to be used for titles of
artistic works that borrow names protected by trademark.
Activision contends that we should construe section 17200 to incorporate the Rogers standard as an element of No Doubt’s unfair
dressed the transformative use defense, ﬁnding that “even if we were to consider
LAM an ‘artist’ and the altered ‘Tootsie’ photograph ‘artistic expression’ subject to
the Comedy III decision, there is no question that LAM’s publication of the ‘Tootsie’
photograph contained ‘signiﬁcant transformative elements’” because “Hoﬀman’s
body was eliminated and a new, diﬀerently clothed body was substituted in its
place.” In Hilton, the Ninth Circuit noted that Hoﬀman had not addressed the transformative use defense in great depth because the Supreme Court decided Comedy
III only after oral argument in the Hoﬀman case had taken place. Thus, Hilton concluded that Hoﬀman was not controlling Ninth Circuit authority on the issue of the
transformative use defense. We similarly do not ﬁnd Hoﬀman’s brief discussion or
application of the transformative use defense compelling.

" 3*()5 0' 16#-*$*5:



competition claim, because the claim is “substantially congruent” to
a trademark infringement claim under the Lanham Act, given that for
both the ”ultimate test” is whether the public is likely to be deceived
or confused by the similarity of the marks.
Even if the Rogers “explicitly misleading” test might be applied
to some section 17200 claims involving the unauthorized use of a
celebrity’s likeness (a conclusion we do not reach),8 the test does not
apply to No Doubt’s section 17200 claim. Activision overlooks the
overarching conclusion in Rogers that the public interest in avoiding consumer confusion must be balanced against the public interest
in free expression. The “explicitly misleading” standard comes into
play only after a determination has been made that a challenged use
of a trademark is worthy of heightened First Amendment protection.
Here, we have already concluded that Activision’s use of No
Doubt’s avatars is not “transformative” because the avatars are simply precise computer-generated reproductions of the band members
that do not meld with the other elements of Band Hero to become,
in essence, Activision’s own artistic expression. In the case of such
a “nontransformative” use of celebrity likenesses, the public interest
in avoiding consumer confusion outweighs the public interest in free
expression, and it would make li le sense to require No Doubt to
make the almost impossible showing that Activision’s nontransformative use of the No Doubt avatars was “explicitly misleading.” Of
course, to prevail on its section 17200 claim, No Doubt will still have
to demonstrate that members of the public are likely to be deceived
by Activision’s use of the likenesses.
In sum, the trial court did not err in denying Activision’s motion
to strike No Doubt’s section 17200 claim based on Activision’s contention that its challenged use of the No Doubt avatars was not explicitly misleading.



1SPCMFNT

(PWFSOBUPS 1SPCMFN
Does this bobblehead doll violate Arnold Schwarzenegger’s right of
publicity? (As a reminder, following his action-movie acting career,
Schwarzenegger went into politics and served as Governor of California from 2003 to 2011.)
8

Although the “explicitly misleading” requirement of the Rogers test makes obvious sense when the title of an artistic work is at issue, and thus conventional
“speech” is involved, we question whether it should apply when the actionable
wrong is the misappropriation of a celebrity’s likeness in a video game.



$)"15&3  1&340/"-*5: 3*()54

5POZ 5XJTU 1SPCMFN
Anthony Rory Twist was a hockey player who played for the St. Louis
Blues and the Quebec Nordiques. He was known as an “enforcer”
who would pummel players from the opposing team if they disrespected or acted too aggressively toward his teammates.
Antonio Carlo Twistarelli a/k/a Tony Twist is a villain who appears in thirty-six issues of the Spawn comic book series by Todd
McFarlane. MacFarlane has sometimes given away copies of Spawn
comic books as promotions at hockey games.
Does Anthony Twist have a right of publicity case against McFarlane?

# .03"- 3*()54

#



.PSBM 3JHIUT

Moral rights give authors strong and often inalienable rights against
uses of their works that could be harmful to their reputations that of-



 64$ f "

$)"15&3  1&340/"-*5: 3*()54

fend their artistic visions. Moral rights are usually described as a part
of copyright. In some respects, so they are. But the underlying theory
of moral rights derives more from natural-law considerations about
personal dignity than from any utilitarian balancing of incentives.
Some countries have well-developed moral rights traditions. The
United States does not. The clearest instantiation of something resembling moral rights is in the federal Visual Artists Rights Act and state
analogues.
1FUFS #BMEXJO
5IF $PQZSJHIU 8BST 5ISFF $FOUVSJFT PG 5SBOT"UMBOUJD #BUUMF 
The laws governing how artists, writers, musicians, choreographers,
directors, and other authors relate to their works are usually called
”copyright.” But this one word covers two very diﬀerent approaches.
The very terms used to designate the European ”authors’ rights” alternative – Urheberrecht in German and droit d’auteur in French – voice
a more encompassing approach.
Seen historically over its long development, copyright has focused
on the audience and its hopes for an expansive public domain. Authors’ rights, in contrast, have targeted creators and their claims to
ensure the authenticity of their works. For its detractors, copyright
is philistine and commercial, treating noble creation as a mere commodity. It regards the creator as an entrepreneur and the work as a
product. The authors’ rights tradition, in turn, valiantly protects the
creators vision from commercialization and exploitation.
Authors’ rights derive from natural rights. The Continental approach defends creators and their work. In a sense, it seeks no other
interest – public or otherwise. Authors’ rights, says a distinguished
French jurist, seek to protect the author, not society. Because it sets
the author before all, writes a French law professor, balancing interests, on the model of the copyright system, is foreign to the French
tradition. The author, in the words of a standard French legal textbook, ”owes society nothing. He has no more obligations in this respect than the mason who builds or the farmer who ploughs. Quite
the contrary, society owes him.”
3PCFSUB 3PTFOUIBM ,XBMM $PQZSJHIU BOE UIF .PSBM 3JHIU *T BO "NFSJDBO
.BSSJBHF 1PTTJCMF
 7BOE - 3FW  
The moral right doctrine generally is said to encompass three major
components: the right of disclosure, the right of paternity, and the
right of integrity. Some formulations of the moral right doctrine also
include the right of withdrawal, the right to prevent excessive criticism, and the right to prevent assaults upon one’s personality. For
purposes of illustration, these components will be explored brieﬂy in

# .03"- 3*()54



the context of the following hypothetical. A playwright, enthralled
with the idea of writing a piece poking fun at the evangelical segment of society, suddenly envisions a story line through which she
can communicate her ideas. In one day she outlines the plot and
sketches some dialogue so that she will have a rough draft which she
can develop further when inspiration strikes again. At this point, the
playwright’s interest in her work would be protected by an aspect of
the moral right doctrine known as the right of disclosure or divulgation. Underlying this component of the moral right is the idea that the
creator, as the sole judge of when a work is ready for public dissemination, is the only one who can possess any rights in an uncompleted
work. Prior to the time the playwright places her work into circulation, therefore, she retains the same right to determine both the form
of her play before it is distributed and the timing of public circulation.
Suppose that a few days after the playwright had ﬁnished her
rough draft, she entered into an agreement with a publisher in which
she promised to produce the ﬁnal publication version of the play
within six months. Subsequently, a personal crisis in the playwright’s
life triggers a deep sense of religious conviction and she no longer
wishes to ﬁnish the play. In these circumstances her refusal to complete the play would be supported by her right to refuse to disclose,
a corollary to the right of disclosure. Application of this right would
preclude a judgment ordering the playwright to complete the play,
although a court might award the publisher damages for breach of
contract.
Some scholars believe that a second component of the moral right
doctrine, known as the right of withdrawal, would allow the play in
our hypothetical situation to recall all existing copies of her work if,
following actual publication, she experienced a radical change of the
convictions that originally provided the impetus for the play. Other
commentators, however, have expressed doubts regarding the viability of the moral right of withdrawal because of the practical inconsistency in assuming that the public will forget works to which it has
already been exposed.
To continue the illustration, now assume that the playwright
completes her work and subsequently visits a publisher with her
manuscript in hand and oﬀers it to the publisher for $1500. The publisher conditionally agrees to this arrangement, providing the playwright makes certain revisions. When the playwright tenders the revised manuscript to the publisher, the publisher refuses to publish
it with the playwright’s name, notwithstanding the appearance of
the playwright’s name on the original manuscript. In these circumstances the playwright would be protected by another component of
the moral right, the right of paternity. As its name suggests, the right
of paternity safeguards a creator’s right to compel recognition for his



$)"15&3  1&340/"-*5: 3*()54

work and prevents others from naming anyone else as the creator.
Therefore, the playwright would be able to force publication of the
work under her name. Additionally, the right of paternity protects
a creator in the event that someone falsely a ributes to him a work
that is not his creation.
Two other aspects of the moral right doctrine are the creator’s
right to prevent excessive criticism and the creator’s right to relief
from other assaults on his personality. To appreciate fully the theoretical basis for these two rights, one must recall that the moral right
doctrine safeguards rights of personality rather than pecuniary rights.
The creator projects his personality into his work, and thus is entitled
to be free from vexatious or malicious criticism and from unwanted
assaults upon his honor and professional standing By virtue of the
prohibition against a acks on the creator’s personality, the creator
also is protected against misuse of his name and work. In the context
of our hypothetical situation, such misuse would occur if an antireligious organization claimed that the playwright subscribed to antireligious views solely by virtue of her authorship of the play.
In the hypothetical situation, now suppose the playwright enters
into an agreement with a movie producer authorizing the producer
to write a screenplay based upon her play. The ﬁnal version of the
screenplay, however, distorts considerably the playwright’s theme
and mutilates her story line. The component of the moral right doctrine that would grant relief to the paywright in this situation is called
the right of integrity. This right lies at the heart of the moral right
doctrine. In our hypothetical case the adaptation process naturally
would require certain modiﬁcations in the playwright’s manuscript,
but the right of integrity prevents those who make such alterations
from destroying the spirit and character of the author’s work. Although adaptations of a work from one medium to another present
the most obvious potential for violations of a creator’s right of integrity, in reality, any modiﬁcation of a work can be problematic from
an integrity standpoint. Any distortion that misrepresents an artist’s
expression constitutes a violation of the creator’s right of integrity.
There is, however, one rather incongruous aspect of the right of integrity. If the artist in our hypothetical situation was a painter rather
than a playwright, the right of integrity probably would not allow her
to prevent the destruction of one of her paintings by its owner. Perhaps the underlying rationale for this exception is that a work which
has been destroyed completely cannot reﬂect adversely upon the creator’s honor or reputation. Nevertheless, some commentators have
criticized the destruction exception on the ground that it negates the
creator’s right of paternity and frustrates the public’s interest in enjoying the artist’s work.
All nations that have adopted the moral right doctrine statutorily

# .03"- 3*()54



include at least some of the above protections, but the contours of the
doctrine vary among the adhering countries.
#FSOF $POWFOUJPO GPS UIF 1SPUFDUJPO PG -JUFSBSZ BOE "SUJTUJD 8PSLT

(1)

(2)

Independently of the author’s economic rights, and even after
the transfer of the said rights, the author shall have the right
to claim authorship of the work and to object to any distortion,
mutilation or other modiﬁcation of, or other derogatory action
in relation to, the said work, which would be prejudicial to his
honor or reputation.
The rights granted to the author in accordance with the preceding paragraph shall, after his death, be maintained, at least until the expiry of the economic rights, and shall be exercisable by
the persons or institutions authorized by the legislation of the
country where protection is claimed.

"SU CJT
.PSBM 3JHIUT

$PQZSJHIU "DU
(a)

Rights of A ribution and Integrity. – Subject to section 107 and
independent of the exclusive rights provided in section 106, the
author of a work of visual art—
(1) shall have the right—
(A) to claim authorship of that work, and
(B) to prevent the use of his or her name as the author of
any work of visual art which he or she did not create;
(2) shall have the right to prevent the use of his or her name as
the author of the work of visual art in the event of a distortion, mutilation, or other modiﬁcation of the work which
would be prejudicial to his or her honor or reputation; and
(3) subject to the limitations set forth in section 113 (d), shall
have the right—
(A) to prevent any intentional distortion, mutilation, or
other modiﬁcation of that work which would be prejudicial to his or her honor or reputation, and any intentional distortion, mutilation, or modiﬁcation of that
work is a violation of that right, and
(B) to prevent any destruction of a work of recognized
stature, and any intentional or grossly negligent destruction of that work is a violation of that right. …
(c) Exceptions. –

 64$ f "
3JHIUT PG DFSUBJO BVUIPST UP BUUSJCVUJPO
BOE JOUFHSJUZ



$)"15&3  1&340/"-*5: 3*()54
(1)

The modiﬁcation of a work of visual art which is a result
of the passage of time or the inherent nature of the materials is not a distortion, mutilation, or other modiﬁcation
described in subsection (a)(3)(A).
(2) The modiﬁcation of a work of visual art which is the result
of conservation, or of the public presentation, including
lighting and placement, of the work is not a destruction,
distortion, mutilation, or other modiﬁcation described in
subsection (a)(3) unless the modiﬁcation is caused by gross
negligence.
(3) The rights described in paragraphs (1) and (2) of subsection (a) shall not apply to any reproduction, depiction, portrayal, or other use of a work in, upon, or in any connection
with any item described in subparagraph (A) or (B) of the
deﬁnition of “work of visual art” in section 101, and any
such reproduction, depiction, portrayal, or other use of a
work is not a destruction, distortion, mutilation, or other
modiﬁcation described in paragraph (3) of subsection (a).
…
(e) Transfer and Waiver. –
(1) The rights conferred by subsection (a) may not be transferred, but those rights may be waived if the author expressly agrees to such waiver in a wri en instrument
signed by the author. Such instrument shall speciﬁcally
identify the work, and uses of that work, to which the
waiver. …
(2) Ownership of the rights conferred by subsection (a) with
respect to a work of visual art is distinct from ownership of
any copy of that work, or of a copyright or any exclusive
right under a copyright in that work. Transfer of ownership of any copy of a work of visual art, or of a copyright
or any exclusive right under a copyright, shall not constitute a waiver of the rights conferred by subsection (a).
 64$ f 
%FöOJUJPOT

A “work of visual art” is—
(1) a painting, drawing, print, or sculpture, existing in a single
copy, in a limited edition of 200 copies or fewer that are signed
and consecutively numbered by the author, or, in the case of
a sculpture, in multiple cast, carved, or fabricated sculptures of
200 or fewer that are consecutively numbered by the author and
bear the signature or other identifying mark of the author; or
(2) a still photographic image produced for exhibition purposes
only, existing in a single copy that is signed by the author, or

# .03"- 3*()54



in a limited edition of 200 copies or fewer that are signed and
consecutively numbered by the author.
A work of visual art does not include—
(A) (i) any poster, map, globe, chart, technical drawing, diagram, model, applied art, motion picture or other
audiovisual work, book, magazine, newspaper, periodical, data base, electronic information service, electronic publication, or similar publication;
(ii) any merchandising item or advertising, promotional,
descriptive, covering, or packaging material or container;
(iii) any portion or part of any item described in clause (i)
or (ii);
(B) any work made for hire; or
(C) any work not subject to copyright protection under this title.



*OUFHSJUZ

Start with the right of integrity. VARA protects it explicitly, copyright
law implicitly.
.BTTBDIVTFUUT .VTFVN PG $POUFNQPSBSZ "SU 'PVOEBUJPO W #àDIFM
 'E  TU $JS 
Artist Christoph Büchel conceived of an ambitious, football-ﬁeldsized art installation entitled ”Training Ground for Democracy,”
which was to be exhibited at the Massachuse s Museum of Contemporary Art (”MASS MoCA”). Unfortunately, the parties never
memorialized the terms of their relationship or their understanding
of the intellectual property issues involved in the installation in a
wri en agreement. Even more unfortunately, the project was never
completed. Numerous conﬂicts and a steadily deteriorating relationship between the artist and the Museum prevented the completion of
”Training Ground for Democracy” in its ﬁnal form.
I.
MASS MoCA opened in 1999 as a center for the creation and display
of contemporary art. The Museum ”seeks to catalyze and support
the creation of new art, expose [its] visitors to bold visual and performing art in all stages of production, and re-invigorate the life of
a region in socioeconomic need.” In its expansive facility in North
Adams, Massachuse s, the Museum strives to ”make the whole cloth
of art making, presentation and public participation a seamless continuum.” Over the last decade, the Museum has hosted the produc-



$)"15&3  1&340/"-*5: 3*()54

tion and presentation of over sixty exhibits of visual art, including
over 600 works of art by more than 250 individual artists. Some of
these works have been displayed in Building 5, the Museum’s signature exhibition space, which spans the length of a football ﬁeld.
Christoph Büchel is a Swiss visual artist who lives and works in
Basel, Swi erland. He is known for building elaborate, politically
provocative environments for viewers to wander, and sometimes to
crawl, through. One critic has stated that ”Mr. Büchel’s environments are huge in scale,” ”like bristling three-dimensional history
paintings,” yet are ”so obsessively detailed that they might best be
described as panoramic collage.”
Büchel proposed, and the Museum agreed to, a project entitled
”Training Ground for Democracy.” Büchel conceived of the exhibit as
”essentially a village, ... contain[ing] several major architectural and
structural elements integrated into a whole, through which a visitor
could walk (and climb).” According to an aﬃdavit submi ed to the
district court, Büchel envisioned the work in the following way:
It was to adopt the role-play of U.S. military training for
its visitors, who would be given the opportunity to ”virtually” change their own various identities in relation to
the collective project called ”democracy”: training to be
an immigrant, training to vote, protest, and revolt, training to loot, training iconoclasm, training to join a political
rally, training to be the objects of propaganda, training to
be interrogated and detained and to be tried or to judge,
training to reconstruct a disaster, training to be in conditions of suspended law, and training various other social
and political behavior. In August 2006, Büchel spent ten
days in residence at MASS MoCA. During this time, he
and a partner prepared a basic schematic model of the
proposed installation. MASS MoCA agreed to acquire, at
Büchel’s direction but its own expense, the materials and
items necessary for the project.
Unfortunately, the parties never formalized the contours of their
relationship or ﬁrmly established the project’s ﬁnancial scope and
precise speciﬁcations by executing any wri en instrument. The parties set an opening date of December 16, 2006 for the exhibit.
Over the course of the fall, tensions began to develop between
the artist and MASS MoCA employees, particularly Joseph Thompson. The museum felt the artist’s directions were vague, and his ﬁnancial and logistical demands were increasingly unreasonable; the
artist felt the museum was compromising his artistic integrity and
failing to follow his instructions. One frequent source of conﬂict between the parties was the budget, with the Museum understandably

# .03"- 3*()54



concerned about keeping its costs for the massive project under control, and Büchel understandably insistent that his vision for ”Training
Ground” be fully realized.
For our purposes, the key conﬂict between MASS MoCA and the
artist involved Büchel’s dissatisfaction with the way in which the Museum was implementing his instructions and procuring the items necessary for the installation. At various points in the development of the
installation, Büchel proposed several major components, some but
not all of which later became part of the installation ”as its elements
evolved through discussions with MASS MoCA during the construction process. These major components included a movie theater, a
house, a bar, a mobile home, various sea containers, a bomb carousel,
and an aircraft fuselage. The Museum had begun seeking out some
of these materials and others for potential use in the installation as
soon as Büchel left North Adams at the end of August 2006, and continued to do so throughout the fall. One of the Museum’s curators
described the search for these items (at Büchel’s direction) as ”the ultimate scavenger hunt.” However, problems soon arose, especially
between Thompson and Büchel, as to the progress of the project, particularly when, as Thompson explained in an internal Museum email
dated October 28, 2006, he had tried to ”move the project along” by
”making a few decisions in [Büchel’s] stead.” Thompson noted that
Büchel, whom he described as having ”clear vision” and ”rock solid
integrity,” had taken ”extreme, mortal[] oﬀense” to Thompson’s efforts.
Büchel remained onsite at the Museum working on ”Training
Ground” until December 17, 2006, when he left for the holidays. In
Büchel’s estimation, ”Training Ground” was then only about 40%
complete. At the time, he planned to return on January 8, 2007, in
order to ﬁnish the work in time for a March 3 opening. Meanwhile,
the Museum was running out of money for the project. In Büchel’s
absence, MASS MoCA staﬀ continued to work on the installation.
The parties disagree as to whether the employees were merely executing instructions left by the artist or whether their actions represented
independent artistic judgment, exercised in direct contravention of
Büchel’s express wishes.
As the vitriolic exchanges between the parties continued, and negotiations over the project’s eventual completion became hopeless,
”Training Ground” languished in its unﬁnished state. It became clear
that Büchel would not complete the installation. On May 22, 2007,
MASS MoCA announced the cancellation of ”Training Ground,” and
contemporaneously publicized the opening of a new exhibit entitled
”Made at MASS MoCA,” which was to be ”a documentary project
exploring the issues raised in the course of complex collaborative
projects between artists and institutions.” The press release noted

*OTUBMMBUJPO PG 5SBJOJOH (SPVOE GPS
%FNPDSBDZ BU ."44 .P$" JO 

$ISJTUPQI #VDIFM 5SBJOJOH (SPVOE GPS
5SBJOJOH (SPVOE GPS %FNPDSBDZ JOTUBM
MBUJPO BU "SU #BTFM .JBNJ #FBDI 



$)"15&3  1&340/"-*5: 3*()54

that this lawsuit had been ﬁled the previous day; it also highlighted
the Museum’s desire to use its ”other experiences working with
artists” to ”provide [its] audience with thought-provoking insights
into the complexities of the art-making process.” The release further
explained that, due to ”space constraints imposed by the materials assembled for Training Ground for Democracy,” the exhibition would
be presented in the Museum’s ”only remaining available gallery
space”; therefore, in order to enter the exhibit, visitors would have to
pass through Building 5, ”housing the materials and unﬁnished fabrications that were to have comprised elements of Training Ground
for Democracy.” The Museum represented that ”[r]easonable steps
[had] been taken to control and restrict the view of these materials,
pending a court ruling.”
When ”Made at MASS MoCA” opened, many in the art world
disagreed with the Museum’s handling of its dispute with Büchel,
though the parties have diﬀerent views on whether the Museum’s
actions ultimately tarnished the artist’s reputation. Moreover, the
parties diﬀer on whether the ”reasonable steps ... taken to control
and restrict the view of the[] materials” — the placement of yellow tarpaulins over the unﬁnished work — actually concealed all
of the individual components and vital design elements of ”Training Ground,” or whether the tarpaulins simply ”hid[] an elephant
behind a napkin,” eﬀectively inviting individuals to peek behind the
cloth coverings and view the unﬁnished work. See Charles Giuliano,
Christoph Buchel’s Tarp Art at Mass MoCA: Crap Under Wrap (July
31,
The Museum sued Büchel on May 21, 2007, in the United States
District Court for the District of Massachuse s. The complaint asserted a single claim for declaratory relief under VARA. The Museum
sought a declaration that it was ”entitled to present to the public the
materials and partial constructions assembled in connection with an
exhibit planned with the Swiss artist Büchel.” Büchel responded by
asserting ﬁve counterclaims against the Museum. The ﬁrst sought
a declaratory judgment and an injunction under VARA prohibiting
the Museum from publicly displaying ”the unﬁnished Work of Art
or any of its component elements.” The second sought damages for
MASS MoCA’s alleged violations of Büchel’s VARA rights by ”intentionally distort[ing] and modif[ying] the Work of Art” and allowing
members of the public to ”see and pass through” the unﬁnished work,
both with and without the yellow tarpaulins. The third, fourth and
ﬁfth counterclaims sought damages and injunctive relief under the
Copyright Act based on alleged violations of Büchel’s right to publicly display and create derivative works from his work.
The district court ruled in favor of the Museum, noting that nothing in VARA prevented MASS MoCA from showing the incomplete

# .03"- 3*()54



project. Therefore, MASS MoCA was ”entitled to present” the unﬁnished installation to the public as long as it posted a disclaimer that
would ”inform anyone viewing the exhibit that the materials assembled in Building 5 constitute an unﬁnished project that [did] not carry
out the installation’s original intent.” The court correspondingly denied the artist’s request for injunctive relief barring public display of
the unﬁnished installation, ruling that he had failed to prove a likelihood of success on the merits of his VARA claim.
However, several days after obtaining the ruling in its favor,
MASS MoCA changed course. The Museum posted an announcement on its website stating that it had ”begun removing materials
gathered for Training Ground for Democracy and [would] not permit the public to enter the planned installation.”
II.
Büchel argues that VARA applies with equal force to incomplete artistic endeavors that would otherwise be subject to VARA protection.
The text of VARA itself does not state when an artistic project becomes a work of visual art subject to its protections. However, VARA
is part of the Copyright Act. Not surprisingly, based on section 101’s
general deﬁnitions, courts have held that the Copyright Act’s protections extend to unﬁnished works. Reading VARA in accordance
with the deﬁnitions in section 101, it too must be read to protect unﬁnished, but ”ﬁxed,” works of art that, if completed, would qualify
for protection under the statute.
III.
The right of a ribution under VARA gives an artist a claim for injunctive relief to, inter alia, assert or disclaim authorship of a work. We
agree that VARA does not provide a damages remedy for an a ribution violation. Where the statutory language is framed as a right ”to
prevent” conduct, it does not necessarily follow that a plaintiﬀ is entitled to damages once the conduct occurs. The question is whether
”doing” the act the artist has a right to prevent also triggers a damages remedy, and the statutory language indicates that Congress answered that question for the a ribution right diﬀerently from the integrity right.
By dismantling ”Training Ground,” the Museum prevented the
further use of Büchel’s name in connection with the work, eliminating
any basis for injunctive relief, and we therefore do not address the
a ribution claim in our VARA analysis.
Büchel alleges that MASS MoCA violated his right to integrity
in three distinct ways: ﬁrst, by continuing to work on the installation without his authorization, particularly in early 2007, and by
then exhibiting the distorted artwork to the public; second, by using

%JE ."44 .P$" WJPMBUF #àDIFMhT
7"3" SJHIU BHBJOTU EFTUSVDUJPO JO
f " B  #



$)"15&3  1&340/"-*5: 3*()54

tarpaulins to ”partially cover” – and thus modify and distort – the
installation, and allowing Museum visitors to see it in that condition;
and third, merely by showing Büchel’s work in its unﬁnished state,
which he claims was a distortion. Büchel asserts that these actions
caused prejudice to his honor or reputation.
As we shall explain, we conclude that summary judgment was
improperly granted to MASS MoCA because material disputes of
fact exist concerning the ﬁrst of Büchel’s integrity claims — i.e., that
MASS MoCA modiﬁed ”Training Ground” over his objections, to his
detriment. We further conclude that the record contains suﬃcient
evidence to allow a jury to ﬁnd that MASS MoCA’s actions caused
prejudice to Büchel’s honor or reputation. The other integrity claims,
however, are unavailing.
1. Continuing Work on ”Training Ground”
Büchel asserts that, in the months following his departure from
North Adams in December 2006, the Museum encroached on his
artistic vision by making modiﬁcations to the installation that in
some instances were directly contrary to his instructions. In rejecting Büchel’s VARA claims, the district court described the Museum’s actions as perhaps ”occasionally misguided” a empts ”to implement Büchel’s long-distance instructions.” The court found that
these ”[f]umbled eﬀorts to assist in creating, or failing to create, a
work of art are not equivalent to distortion, modiﬁcation, or mutilation of the art.”
Although a jury might agree with the court’s assessment, the evidence viewed in the light most favorable to Büchel would allow a
ﬁnding that at least some of the Museum’s actions violated VARA.
The record permits the inference that, even during his time as an
artist-in-residence at MASS MoCA, Museum staﬀ members were
disregarding his instructions and intentionally modifying ”Training
Ground” in a manner that he did not approve.
Both in his deposition and in his aﬃdavit, Büchel described ways
in which he felt the Museum had knowingly disregarded his speciﬁc instructions. For example, MASS MoCA’s decision to build a
cinderblock wall through the Cape Codstyle house in the installation, despite Büchel’s expressed desire that the construction await
his return, resulted in what Büchel considered a ”big distortion of
the meaning of that element.” The record is replete with similar allegations concerning other components of the installation, including
the cinema, the bomb carousel, the Saddam spiderhole, the police
car and the mobile home. Indeed, even the Museum, in its August 31,
2007 memorandum of law in support of its motion for summary judgment, admi ed that the installation ”[m]aterials as they now stand
reﬂect signiﬁcant aesthetic and design choices by MASS MoCA per-

# .03"- 3*()54



sonnel, including with respect to the layout of the [m]aterials, and
with respect to the selection and procurement of pre-existing buildings and vehicles that have been modiﬁed and incorporated into the
[m]aterials.”
The record also contains evidence from which a jury could conclude that the Museum’s alterations had a detrimental impact on
Büchel’s honor or reputation. An article in the Boston Globe reported
that, in February, Museum oﬃcials had shown the unﬁnished project
to a group of Museum directors and curators who were a ending
an arts conference in the area. Although the commentary generated
by these visits is not all negative, there was suﬃcient evidence for
a jury to ﬁnd that the changes to ”Training Ground” caused prejudice to Büchel. The New York Times noted that the exhibition would
”certainly give people unfamiliar with his obsessive, history-driven
aesthetic an inaccurate sense of his art, and this is indeed a form of
damage.” A critic for the Boston Globe similarly observed that ”many
people are going to judge Büchel and his work on the basis of this
experience.” A review published in Berkshire Fine Arts – subtitled
”Crap Under Wrap” – concluded that it would be a ”huge mistake”
to uncover the installation, which oﬀered ”virtually nothing of substance or interest.”
In concluding that Büchel has adduced suﬃcient evidence to support a right-of-integrity claim, we reject the Museum’s assertion that
to ﬁnd a violation of Büchel’s right of integrity in these circumstances
would make it impossible for parties to collaborate on large-scale
artistic works. The Museum warns that, under Büchel’s interpretation, ”no one other than the artist himself ... may ever perform any
work in fabricating visual art unless that speciﬁc task has been authorized by the artist.” We disagree. Although the artist’s vision must
govern, that principle does not prevent collaboration at the implementation level so long as the artist’s vision guides that implementation. Here, Büchel alleges a campaign of intentional distortion and
modiﬁcation to his work in which Museum personnel repeatedly ignored his express wishes. Our holding that the summary judgment
record precludes an aﬃrmance of the district court on this claim may
serve as a cautionary tale to museums contemplating similar installations in the future — guiding them to document the terms of their
relationship and obtain VARA waivers where necessary — but it does
not prevent museums or other collaborators from working cooperatively with artists on such non-traditional artworks.
2. Showing ”Training Ground” Covered with Tarpaulins
Büchel also claims that MASS MoCA improperly modiﬁed and distorted ”Training Ground” when it partially covered it with the yellow tarpaulins and displayed it in that condition. He asserts that



$)"15&3  1&340/"-*5: 3*()54

the record shows beyond dispute that visitors looked behind the
tarps, that the tarp-adorned installation was ”judged by others to be
Büchel’s work, and that his honor and reputation were harmed by
it.” In response, the Museum argues that the yellow tarpaulins were
merely functional – a way of keeping people ”out” of the installation
– rather than an aesthetic modiﬁcation of the artwork that gave MASS
MoCA patrons a distorted view of it.
Although the tarpaulins did prevent visitors to the Museum from
seeing the entire unﬁnished installation, the record shows that a number of people were able to form an impression of ”Training Ground”
despite the partial covering. For example, according to one observer,
[the tarps] don’t reach the ﬂoor, and they rise only about
two feet above eye level, so they don’t cover much. You
can easily crouch down to slip your head underneath or
peek through the slits between the vinyl sheets. Beyond
the passageway formed by the tarps, the monumental elements of the installation rise all around you, plain as
day — the cinderblock walls, the two-story house, the
guard tower, the trailers, the carnival ride, all compacted
together in a claustrophobic, politically surreal borough
of hell, George Orwell by way of David Lynch.

$SBQ 6OEFS 8SBQ

Thomas Micchelli, Christoph Büchel Training Ground for Democracy, The Brooklyn Rail (September 2007). Another critic noted that
the installation ”under all the tarps is really kind of a conceptual peep
show. It doesn’t take much eﬀort or imagination to see most of the
work.... Mass MoCA is hiding an elephant behind a napkin,” and
called it a ”wink, wink, wrap show.” Photographs in the record conﬁrm that the covers did not obscure the general path and layout of the
installation. Indeed, given the location of ”Training Ground,” visitors to ”Made at MASS MoCA” could not avoid seeing the unﬁnished
”Training Ground” bedecked in tarpaulins.
Nonetheless, although the installation unquestionably looked different with the tarpaulins partially covering it, we agree with the district court that the mere covering of the artwork by the Museum, its
host, cannot reasonably be deemed an intentional act of distortion
or modiﬁcation of Büchel’s creation. To conclude otherwise would
be to say that, even if all had gone well, the Museum would have
been subject to a right-of-integrity claim if it had partially covered
the work before its formal opening to prevent visitors from seeing it
prematurely.
This is not to say that MASS MoCA was necessarily acting with
pure intentions when it created ”Made at MASS MoCA” in close
proximity to the tarped ”Training Ground.” It might be a fair inference that the Museum was deliberately communicating its anger with

# .03"- 3*()54



Büchel by juxtaposing his unﬁnished work with the successful artistic
collaborations depicted in its new exhibition. The partial covering of
”Training Ground” may have been intended to highlight, rather than
hide, the failed collaboration. The right of integrity under VARA,
however, protects the artist from distortions of his work, not from
disparaging commentary about his behavior.
3. Exhibiting ”Training Ground” in Its Unﬁnished State
Büchel maintains that, even aside from the alleged modiﬁcations to
”Training Ground,” merely exhibiting the work of art in its unﬁnished
state, without the artist’s consent, constitutes a distortion. We reject
this claim. A separate moral right of disclosure (also known as the
right of divulgation) protects an author’s authority to ”prevent third
parties from disclosing [his or her] work to the public without the
author’s consent,” and is not covered by VARA.
Although Büchel proﬀered an expert who opined that showing an
unﬁnished work without the artist’s permission is inherently a distortion, we decline to interpret VARA to include such a claim where a
separate moral right of disclosure is widely recognized in other jurisdictions and Congress explicitly limited the statute’s coverage to
the rights of a ribution and integrity. Any right Büchel possesses to
withhold display of his artwork must be found outside VARA.
IV.
We now assess Büchel’s challenge to the grant of summary judgment
for MASS MoCA on his Copyright Act claims. Büchel’s undeveloped
argument [that Mass MoCA violated the derivative works right] is so
perfunctory that we deem the claim waived. [But his public display
claim survived summary judgment.] The record reveals disputed issues of fact with respect to whether the Museum’s copy was ”lawfully made,” as it may have been created in violation of the artist’s
rights under VARA. Moreover, Büchel introduced evidence to rebut
the Museum’s assertion that ”the installation’s various components”
all belonged to, or were purchased by, MASS MoCA. Finally, Büchel
presented evidence that the Museum understood that the physical
copy of the installation belonged to him.
1IJMJQT W 1FNCSPLF 3FBM &TUBUF *OD
 .BTT  
David Phillips is a sculptor who has gained national recognition for
his site-speciﬁc artwork. In 1999, Pembroke Real Estate, Inc. commissioned Phillips to work on Eastport Park, a public green space in
the South Boston waterfront section of Boston. Phillips created approximately twenty-seven sculptures for the park, including abstract
bronze and granite works and a dozen realistic bronze sculptures of



%BWJE 1IJMMJQT JOTUBMMBUJPO JO &BTUQPSU
1BSL

.BTT (FO -BXT DI  f 4 

4FSSB  'E  E $JS 

$)"15&3  1&340/"-*5: 3*()54

hermit crabs, shrimp, and frogs. Phillips was responsible for the design and installation of rough stone walls, split granite paving stones,
and other landscape design elements. Most of Phillips’s sculpture
and landscape elements are organized along a diagonal sight line, or
axis, passing through the park, and are uniﬁed by a theme of spiral
and circular forms. At the center of the axis is a large spherical sculpture entitled ”Chords.”
Soon after the park was completed in the spring of 2000, Pembroke
determined that it was in need of alteration. A redesign scheme was
prepared by British landscape architect Elizabeth Banks. It called for
the removal and relocation of Phillips’s sculptures. Phillips protested
and, in January, 2003, Pembroke agreed to retain all but one of
Phillips’s sculptures. Phillips objected to Pembroke’s revised plan
and subsequently ﬁled suit in the United States District Court for the
District of Massachuse s, seeking injunctive relief under the Federal
Visual Artists Rights Act and MAPA.
On August 21, 2003, at the conclusion of a nonevidentiary hearing,
the United States District Court judge issued a temporary restraining order enjoining Pembroke from altering the park. Subsequently,
Pembroke announced its intention to return to the original redesign
scheme, which called for the removal of all of Phillips’s sculptures.
After a two-day evidentiary hearing, the United States District Court
judge issued a memorandum and order in which she found ”that the
environment of Phillips’ integrated sculpture along the axis of the
Park is a critical element of those works, and changing the location
of the sculpture constitutes an alteration” under MAPA. Accordingly,
she ordered that Pembroke ”not alter, destroy, move or remove any
of the sculptures along the northeast-southwest axis of the Park until
the conclusion of this litigation or further order of the Court. With
respect to the other sculptures, Defendant may move the sculptures
but shall not destroy or alter them.”
Both parties ﬁled interlocutory appeals with the United States
Court of Appeals for the First Circuit pursuant to 28 U.S.C. §
1292(a)(1) (2000). In the interim, the District Court judge certiﬁed the
present question:
”Under the facts and circumstances described in the District Court’s October 24, 2003 Memorandum and Order, to
what extent does the Massachuse s Art Preservation Act
protect the placement of ‘site speciﬁc’ art?”
The term ”site-speciﬁc” art does not appear in any applicable Massachuse s statute. It is a term that has been deﬁned in the art world
as art ”[that] is conceived and created in relation to the particular
conditions of a speciﬁc site.” Serra v. United States Gen. Servs. Admin. (quoting sculptor Richard Serra). It has also been described as

# .03"- 3*()54



”a combination of readymade work and a crafted work: the site is the
readymade work, from which the artist draws her inspiration, and
upon which the artist adds a crafted material. Together, the readymade and the crafted material exist as the artwork.” Garson, Before
That Artist Came Along, It Was Just a Bridge: The Visual Artists Rights Act
and the Removal of Site-Speciﬁc Artwork, 11 C
J.L. P . P ’
203, 230 (2001). The term ”site-speciﬁc” is also admi edly a sort of
catchall phrase for a variety of artworks that elevate, in varying degrees, the importance of the relationship between context and object.
In some works of site-speciﬁc art, the landscape provides the context
necessary to give full meaning to otherwise free-standing crafted objects. In other works, such as ”earthworks,” the artwork is completely
inextricable from its site because it is literally made from and imbedded in nature.” The facts of this case present the former and not the
la er type of site-speciﬁc art.
After considering all the language used in MAPA, construed as
a whole, consistent with what we can glean of the Legislature’s intentions in its enactment, we answer the question as follows: MAPA
does not protect the placement of the type of site-speciﬁc art at issue
here. Although it prohibits the physical destruction of the crafted
components of such art, MAPA does not protect it against the conceptual destruction or decontextualization that may result from the removal of those components from the physical environment in which
they have been placed. If the crafted components of site-speciﬁc art
can be extracted from their surroundings without physical damage
to them, the statute is not violated by their removal.
MAPA followed the lead of similar legislation in California and
New York in a empting to graft onto a generally inhospitable common law tradition the civil law concept of droit moral, whereby a creative artist retains certain inalienable rights with respect to his or her
creation before and after publication, display or sale. To accomplish
its ends, MAPA protects both an artist’s ”right of integrity” (an artist’s
right not to have his or her creations altered), and an artist’s ”right of
paternity” (an artist’s right to claim or disclaim authorship of a work
of art). The rights of integrity and paternity continue for ﬁfty years
after the artist’s death and are enforceable by the artist or by his duly
authorized representative by an action in the Superior Court.
It is apparent that in drafting the statute, the Legislature was concerned not only with creating new rights for artists, but also with
protecting the rights of property owners who commission artworks
that become a ached to real property. This concern manifests itself
in the way § 85S (h) of MAPA addresses ”ﬁne art” a ached to buildings. If the art can be removed from the building without causing
”substantial harm” to the art, the building owner may remove the art
after giving the artist notice and ninety days to reclaim and remove it



$)"15&3  1&340/"-*5: 3*()54

himself (at his own expense). If the artwork cannot be removed from
the building without causing the ”substantial physical defacement,
mutilation, alteration, or destruction” of the art, the owner may proceed to remove it unless the artist has expressly reserved his rights
under the statute ”by an instrument in writing signed by the owner
of such building and properly recorded, prior to the installation of
such art”
This provision serves two purposes. First, it ensures that the
owner of a building will be able to remove unwanted art from his
property even if the removal would cause physical damage to the art
in ways otherwise prohibited by MAPA (unless the property owner
has signed a wri en instrument reserving the artist’s rights). Thus, it
prevents the artist from holding the building hostage to the artworks.
Second, by requiring that any enforceable reservation of rights be
”properly recorded,” the statute protects the integrity of the real property conveyancing system and guards against the establishment of
unnoticed, undetectable, and indeterminate encumbrances.
If the Legislature intended to include the type of site-speciﬁc art
at issue here within MAPA’s protections, it would entail a radical
consequence for owners of land, that the Legislature directly averted
for owners of buildings. Speciﬁcally, rights aﬀorded artists would
encumber private and public land with restrictions lasting for the
life of the artist plus ﬁfty years, without the need for such restrictions to be recorded in a registry of deeds. We do not lightly read
such an intent into a legislative act given the recognized legislative
policy of discouraging land restrictions (especially unrecorded ones),
the common-law doctrine disapproving the long-term burdening of
property, and the corollary judicial practice of construing statutory
provisions regarding land restrictions in favor of freedom of alienation.
The failure of the statute to address speciﬁcally the removal of ﬁne
art from land suggests that the Legislature either did not intend the
statute’s protection to extend to the land upon which works of art
have been placed, or did not perceive the removal of free-standing
works of art from their sites as causing their ”physical defacement,
mutilation, alteration, or destruction.” Either way, there was no need
for it to consider the possibility that land might be also ”held hostage”
to a ached artworks. Given the Legislature’s evident concern that
works of ﬁne art not burden buildings, and that restrictions encumbering buildings be properly recorded, it is apparent to us that if the
Legislature had understood that MAPA would have that same encumbering eﬀect on the sites of site-speciﬁc art, it would have addressed the subject directly.
This interpretation is also consistent with our view that the statutory protection aﬀorded ﬁne art is protection from physical rather

# .03"- 3*()54



than conceptual harm. In application, moving Phillips’s sculptures
will not result in their physical destruction, nor will it cause a physical alteration to the actual sculptures. The harm presented is decontextualization. That this harm is signiﬁcant to Phillips (and possibly
to the public) is not to be understated, but it is not the same harm as
the actual physical alteration or physical destruction of the artworks
crafted by the artist. The balance struck by the Legislature in 1984
deals only with the la er.
$MFBO 'MJDLT PG $PMPSBEP --$ W 4PEFSCFSHI
 ' 4VQQ E  % $PMP 
CleanFlicks is a limited liability company in Utah, owned by Ray
and Sharon Lines. It has created and publicly distributed copies of
the Studios’ movies that it altered by deleting ”sex, nudity, profanity and gory violence,” using its own guidelines. CleanFlicks began
editing movies on VHS videocasse es in June, 2000, added DVDs at
some time and now does only DVDs. The deletions are from both
audio and visual content of the movies. The editing techniques used
include redaction of audio content, replacing the redaction with ambient noise, ”blending” of audio and visual content to provide transition of edited scenes, cropping, fogging or the use of a black bar to
obscure visual content.
CleanFlicks ﬁrst obtains an original copy of the movie from its
customer or by its own purchase from an authorized retailer. It then
makes a digital copy of the entire movie onto the hard drive of a computer, overcoming such technology as a digital content scrambling
protection system in the acquired DVD, that is designed to prevent
copying. After using software to make the edits, the company downloads from the computer an edited master copy which is then used to
create a new recordable DVD-R to be sold to the public, directly or indirectly through a retailer. Thus, the content of the authorized DVD
has been changed and the encryption removed. The DVD-R bears the
CleanFlicks trademark. CleanFlicks makes direct sales and rentals to
consumers online through its web-site requiring the purchaser to buy
both the authorized and edited copies. CleanFlicks purchases an authorized copy of each edited copy it rents. CleanFlicks stops selling
to any retailer that makes unauthorized copies of an edited movie.
The Studios claim that CleanFlicks is infringing their exclusive
right to reproduce the copyrighted works under § 106(1), the Studios’
right to create derivative works under § 106(2), and the exclusive right
of distribution of copies under § 106(3).
[CleanFlicks argued fair use.]
Under the purpose and character of use factor, the counterclaim
defendants concede that their use of the copyrighted works is for commercial gain, but argue, correctly, that under Campbell, that fact is not

4JHO GSPN $MFBO'MJDLTh XJOEPX



"U  64$ f  

$)"15&3  1&340/"-*5: 3*()54

determinative. They seek to establish a public policy test that they
are criticizing the objectionable content commonly found in current
movies and that they are providing more socially acceptable alternatives to enable families to view the ﬁlms together, without exposing
children to the presumed harmful eﬀects emanating from the objectionable content.
The accused parties make much of their public policy argument
and have submi ed many communications from viewers expressing
their appreciation for the opportunity to view movies in the se ing
of the family home without concern for any harmful eﬀects on their
children. This argument is inconsequential to copyright law and is
addressed in the wrong forum. This Court is not free to determine the
social value of copyrighted works. What is protected are the creator’s
rights to protect its creation in the form in which it was created.
During the pendency of this case Congress enacted the Family
Movie Act of 2005, amending § 110 to provide an exemption for the
editing of motion pictures by a member of a private household if no
ﬁxed copy of the altered version of the motion picture is created. That
statute eliminated from this case those parties selling technology enabling such private editing. The legislative history shows that the
amendment was not intended to exempt actions resulting in ﬁxed
copies of altered works which the House Commi ee believed illegal.
Thus, the appropriate branch of government had the opportunity to
make the policy choice now urged and rejected it.
The primary argument on the fair use defense is the fourth statutory factor. The counterclaim defendants contend that there is no
adverse eﬀect from their use of the movies on the value of the copyrighted work to the Studios. They suggest that the Studios beneﬁt
because they are selling more copies of their movies as a result of
the editing parties’ practice of maintaining a one-to-one ratio of the
original and edited versions. It is assumed that the consumers of the
edited versions would not have themselves purchased the authorized
versions because of the objectionable content and the Studios do not
compete in this alternative market.
The argument has superﬁcial appeal but it ignores the intrinsic
value of the right to control the content of the copyrighted work
which is the essence of the law of copyright. Whether these ﬁlms
should be edited in a manner that would make them acceptable to
more of the public playing them on DVD in a home environment is
more than merely a ma er of marketing; it is a question of what audience the copyright owner wants to reach.
1SFQBSFE 4UBUFNFOU PG 5BZMPS )BDLGPSE PO #FIBMG PG UIF %JSFDUPST
(VJME PG "NFSJDB
%FSJWBUJWF 3JHIUT .PSBM 3JHIUT BOE .PWJF 'JMUFSJOH 5FDIOPMPHZ )FBSJOH

# .03"- 3*()54



#FGPSF UIF 4VCDPNNJUUFF PO $PVSUT UIF *OUFSOFU BOE *OUFMMFDUVBM
1SPQFSUZ PG UIF $PNNJUUFF PO UIF +VEJDJBSZ )PVTF PG 3FQSFTFOUBUJWFT
.BZ  
Directors put their full vision and often years of hard work into the
creation of a ﬁlm. That ﬁlm is not only their vision, but it carries
their name and reﬂects on their reputation. Their ability to have their
names used to identify and market their ﬁlms is of great economic
consequence. No ma er how many warnings or disclaimers someone puts on the ﬁlm, it still has the director’s name on it. So directors
have great passion about protecting their work, which is their signature and brand identiﬁcation, against unauthorized editing, and an
abiding belief that contracts and the law will prevent others from illegally proﬁting from or altering their work.
Because directors and their names are inextricably and prominently linked with the movies they direct, the conduct of companies
that sell unauthorized software ﬁlters or edited versions of movies is
particularly harmful to directors. These companies are undoing, undermining and superseding the artistic work in which a director has
invested a great deal of eﬀort, and become closely associated by the
public. Removing scenes and dialogue from ﬁlms interferes with the
story a director is trying to tell, and in so doing, can take away from
the narrative structure and overall vision that audiences associate
with a director. This editing can make movies into nonsense, completely changing their meaning. The director’s reputation is likely to
suﬀer when people viewing the ﬁlm may believe they are watching
a version of the ﬁlm that has been edited and authorized for release
by the director.
Proof of Life, starring Meg Ryan and Russell Crowe, told the story
of an American oil executive who was kidnapped for ransom by insurgents in a ﬁctional South American country. At its core, this movie
centered on the kidnapping, the struggles of the kidnapped executive, and the impact of the event on his wife (Ryan) and his would-be
rescuer (Crowe).
Despite the u er centrality of the kidnapping to the story, I was
amazed to learn that at least one company, without any authorization
or contractual right to alter the ﬁlm, removed the entire kidnapping
scene when it created a ﬁlter speciﬁcally designed to alter the viewing
of this ﬁlm. It is important to note that this scene was shown on television and airline versions virtually in its entirety, with only eleven
seconds removed. These types of minor, authorized edits are acceptable, because, as the ﬁlm’s director, I agreed to them for a particular
use.
In this case, the company had no authorization from the studio or
me, yet they unilaterally removed the entire kidnapping scene and altered my ﬁlm in a way that was extremely harmful to the basic telling



$)"15&3  1&340/"-*5: 3*()54

of the story. It also was harmful to the way viewers perceive me as
a director. This unauthorized version may lead viewers to believe
Taylor Hackford directs movies that just don’t make sense. Let me
explain why.
First, the subject of kidnapping for ransom is pivotal to the ﬁlm,
and as the ﬁlm’s director, I went to great lengths to portray it as realistically as possible. In the theatrical, airline, and television version
of the ﬁlm, the audience sees how the abduction was carried out, and
witnesses the organizational skill of the abductors and the depth of
their cruelty. All of these essential details, and the overall tension and
desperation of the scene, have been ripped from the ﬁlm.
Second, the kidnapping scene, which takes place early in the
movie, establishes the foundation for the entire story that follows,
and is crucial to the overall dramatic purposes of the ﬁlm. This scene
enables the audience to empathize with an ordinary person, who is
driving to work thinking about everyday problems on the job and
at home. This ”everyman” suddenly is wrenched from his daily life
and plunged into a nightmare that he had never imagined possible.
Removing this scene in its entirety leaves the audience unable to understand the context and meaning of the story, and renders the audience unable to connect emotionally to the character’s plight. In short,
removing the early kidnapping scene, from a movie about a kidnapping, changes the basic nature of the movie.



"UUSJCVUJPO

Given Büchel, VARA’s a ribution right isn’t much good, is it? And
given Dastar, trademark law isn’t much good for a ribution either, is
it? But there are a few ways in which the law prioritizes a ribution:
recall 1202
Unsurprisingly, private parties frequently insist on a ribution by
contract.
8JMMJBNT W 6.( 3FDPSEJOHT *OD
 ' 4VQQ E  $% $BM 
Plaintiﬀ Kelvin Williams styles himself as ”a talented young ﬁlm director/writer/editor.” Defendant Cash Money is a record label [which
has a distribution contract with UMG].
In February of 2000, Plaintiﬀ, Panzer and the Cash Money Defendants collaborated on the production of a documentary. A dispute
over Plaintiﬀ’s compensation subsequently developed, apparently resulting in bad blood between Plaintiﬀ and Panzer. In the meantime,
around March 2000, Plaintiﬀ got involved in another project with
Panzer and the Cash Money Defendants involving post-production
work on a ﬁlm entitled ”Baller Blockin’.”

# .03"- 3*()54



The parties disagree as to the nature and extent of Plaintiﬀ’s involvement in the Baller Blockin’ project. Plaintiﬀ claims that Defendants contracted with him to restructure the entire ﬁlm. Plaintiﬀ contends that he re-edited and re-scored the entire ﬁlm and that it incorporates his copyrighted narration script (”Narration Script”). After
Baller Blockin’ was released, Plaintiﬀ discovered his name was not
listed in the ﬁlm’s credits and initiated this lawsuit.
Defendants argue that Dastar invalidates Plaintiﬀ’s Lanham Act
claim. This Court agrees with Defendants. Plaintiﬀ’s Lanham Act
claim is based on the misa ribution of credits for ”story/screenplay”
and ”editing” on the Baller Blockin’ ﬁlm. Plaintiﬀ alleges that he
should be given credit for ”the authoring of the ‘Narration Script’ .
. ., editing ﬁlm sequences and re-scoring the music.” Under Dastar,
however, the Supreme Court speciﬁcally held that the phrase ”origin
of goods” ”refers to the producer of tangible goods that are oﬀered
for sale, and not to the author of any idea, concept, or communication embodied in those goods.” As such, Plaintiﬀ would have a claim
if Defendants purchased copies of Plaintiﬀ’s goods (i.e. the ﬁlm) and
repackaged them as their own. By contrast, Plaintiﬀ does not have
a claim for his authorship and direction embodied in that ﬁlm. His
claim, therefore, is barred as a ma er of law.
Plaintiﬀ then asserts that ”[i]f defendants [sic] argument were accepted, a talented director who directs a Summer blockbuster for example can be deprived of the immense value of such a credit in the entertainment industry, simply because the producer decides to name
himself as the director .... A reading that the Lanham Act does not
protect those people who provide services on ﬁlms permits a form
of anarchy in the entertainment industry, where anybody could be
credited for anyone else’s work and have their credit obliterated.” In
Plaintiﬀ’s hypothetical, the director has options to protect his interest
– obtaining a contractual right to a credit, relying on the regulation of
credits in union collective bargaining agreements (e.g., the Directors
Guild) or maintaining the copyright in the ﬁlm. In light of Dastar, this
hypothetical director cannot bring a claim under the Lanham Act.
$BUIFSJOF - 'JTL $SFEJU 8IFSF *UhT %VF 5IF -BX BOE /PSNT PG
"UUSJCVUJPO
 (FP -+  
Hollywood (both motion picture and television production) has a
highly formal a ribution system that is thoroughly infused with
legally enforceable rules for granting screen credit. Elaborate rules
govern whose name will appear and whose will not, who can be
listed under which job title (director, screenplay by, key grip, etc.),
and the order and size of the print in which names are listed. The

#BMMFS #MPDLJOh QPTUFS



$)"15&3  1&340/"-*5: 3*()54

credit rules are the subject of negotiations between the guilds representing various workers and the production companies, but currently
the administration of credit is left entirely to the guilds representing
each of the forms of talent. One of the most important things that
Hollywood guilds do is to administer the credit system.
The Writers Guild of America (WGA), the union representing
12,000 writers, administers the credit system for screenwriters. The
collective bargaining agreement between the WGA and the Alliance
of Motion Picture & Television Producers states that “credits for
screen authorship shall be given only pursuant to the terms of and
in the manner prescribed in” the Theatrical Schedule A, a thirty page
addendum to the Basic Agreement. Theatrical Schedule A speciﬁes
the criteria for screen credit. Disputes over credit are resolved pursuant to the WGA Credits Manual, which is not part of Theatrical
Schedule A but is approved by the WGA’s board of directors and by
a vote of the WGA membership. The WGA has a commi ee that decides which names to submit to the studios to list as screenwriters.
Theatrical Schedule A limits screen credit to no more than two writers “except that in unusual cases, and solely as a result of arbitration,”
three writers or “two writing teams” (each of which can be no more
than two writers) may be credited. It also states, however, that the
writers may agree among themselves as to screen credit if they agree
unanimously and so long as the number of credited writers and the
form of credit are consistent with Theatrical Schedule A. Writers who
disagree with the Guild’s determination can seek arbitration. In 2002,
67 of 210 feature ﬁlm writing credits were arbitrated.
Notwithstanding the formality and legally enforceable nature of
screen credit rights, informal norms also play a signiﬁcant role. Producer credits, one of the most important on a movie, are not governed by collective bargaining agreements because the studios do not
recognize the Producers Guild as a union. Therefore, some (including a producer of the 2006 Academy Award winning movie Crash)
complain that producer screen credits are accorded by the Producers Guild unfairly. Because the guild agreements limit the number
of people who can be credited in some roles on any one ﬁlm, power
relations among various possible contenders for credit aﬀect who is
listed. Individual workers with signiﬁcant bargaining power (actors,
directors, writers, and producers) negotiate for speciﬁc treatment on
each project, which may or may not reﬂect the same level of artistic contribution as compared to others who receive a similar type of
credit on a diﬀerent ﬁlm or who receive the same credit (or no credit)
on the same ﬁlm.
Other contributors to a project (lawyers, caterers, and animal
trainers) may be credited even though they are not subject to guild
agreements providing for credit. They may negotiate for credit in

$ 1&01-& "4 53"%&."3,4



the contract in which they agree to work on the project, or they may
be given credit at the whim of the producer or director as a form of
thanks. There are signiﬁcant diﬀerences in the processes of credit attribution for star actors, directors, producers, and writers than for the
best boys, grips, set painters, and still another set of norms governing
credit for caterers, assistants, lawyers, and accountants.

$ 1FPQMF BT 5SBEFNBSLT
Trademark law has a few rules that explicitly apply to names and
other a ributes of personal identity. Are these special rules for special subject ma er, or just the predictable application of trademark’s
usual principles?
-BOIBN "DU
No trademark by which the goods of the applicant may be distinguished from the goods of others shall be refused registration on the
principal register on account of its nature unless it—
(c) Consists of or comprises a name, portrait, or signature identifying a particular living individual except by his wri en consent,
or the name, signature, or portrait of a deceased President of
the United States during the life of his widow, if any, except by
the wri en consent of the widow.
(e) Consists of a mark which … (4) is primarily merely a surname
….
1FBDFBCMF 1MBOFU *OD W 5Z *OD
 'E  UI $JS 
Although cases and treatises commonly describe personal names as
a subset of descriptive marks, it is apparent that the rationale for
denying trademark protection to personal names without proof of
secondary meaning can’t be the same as the rationale just sketched for
marks that are “descriptive” in the normal sense of the word. Names,
as distinct from nicknames like “Red” or “Shorty,” are rarely descriptive. “Niles” may evoke but it certainly does not describe a camel,
any more than “Pluto” describes a dog, “Bambi” a fawn, “Garﬁeld”
a cat, or “Charlo e” a spider. (In the Tom and Jerry comics, “Tom,”
the name of the cat, could be thought descriptive, but “Jerry,” the
name of the mouse, could not be.) So anyone who wanted to market
a toy camel, dog, fawn, cat, or spider would not be impeded in doing
so by having to choose another name.
The reluctance to allow personal names to be used as trademarks
reﬂects valid concerns (three such concerns, to be precise), but they

 64$ f  <-BOIBN "DU f >
5SBEFNBSLT SFHJTUSBCMF PO QSJODJQBM
SFHJTUFS DPODVSSFOU SFHJTUSBUJPO

#PUI DPNQBOJFT TPME QMVTI DBNFM UPZT
OBNFE /JMFT 5SBEFNBSL MJUJHBUJPO FO
TVFE HJWJOH +VEHF 1PTOFS BO PQQPSUV
OJUZ UP EJTDVTT UIF DPOTJEFSBUJPOT BQQMJ
DBCMF UP QFSTPOBM OBNFT BT USBEFNBSLT



$)"15&3  1&340/"-*5: 3*()54

are distinct from the concern that powers the rule that descriptive
marks are not protected until they acquire secondary meaning. One
of the concerns is a reluctance to forbid a person to use his own name
in his own business. Supposing a man named Brooks opened a clothing store under his name, should this prevent a second Brooks from
opening a clothing store under his own (identical) name even though
consumers did not yet associate the name with the ﬁrst Brooks’s
store? It should not.
Another and closely related concern behind the personal-name
rule is that some names are so common — such as “Smith,” “Jones,”
“Schwar ,” “Wood,” and “Jackson” — that consumers will not assume that two products having the same name therefore have the
same source, and so they will not be confused by their bearing the
same name. If there are two bars in a city that are named “Steve’s,”
people will not infer that they are owned by the same Steve.
The third concern, which is again related but brings us closest to
the rule regarding descriptive marks, is that preventing a person from
using his name to denote his business may deprive consumers of useful information. Maybe “Steve” is a well-known neighborhood ﬁgure. If he can’t call his bar “Steve’s” because there is an existing bar
of that name, he is prevented from communicating useful information to the consuming public.
%BWJE # 'JOEMBZ *OD W 'JOEMBZ
 /&E  /: 
When should a man’s right to use his own name in his business be
limited? This is the question before us.
The individual plaintiﬀ David B. Findlay (”David”) and the individual defendant Walstein C. Findlay (”Wally”) are brothers. The
Findlay art business was founded in 1870 by their grandfather in
Kansas City. Their father continued and expanded the business with
a Chicago branch managed by Wally and a New York branch established and managed by David on East 57th Street. In 1936 the Kansas
City gallery was closed and in 1938, after a dispute, the brothers separated. By agreement David, as president of Findlay Galleries, Inc.,
and owner of nearly all of the stock of the original Missouri corporation, sold to Wally individually the Chicago gallery and allowed
Wally to use the name ”Findlay Galleries, Inc.” in the conduct of his
business in Chicago. Wally organized an Illinois corporation under
the name ”Findlay Galleries, Inc.” in 1938 and has since operated
his Chicago gallery. He also opened, in 1961, a Palm Beach, Florida,
gallery.
David, since the separation, has operated his gallery on East 57th
Street in Manha an. For many years he has conducted his business
on the second ﬂoor of 11-13 East 57th Street.

$ 1&01-& "4 53"%&."3,4



In October, 1963, Wally purchased the premises at 17 East 57th
Street and informed David of his plans to open an art gallery. David
objected to Wally’s use of the name ”Findlay” on 57th Street and by
le er announced he would ”resist any appropriation by you in New
York of the name Findlay in connection with a gallery * * * any funds
spent by you to establish a gallery at 17 East 57th Street under the
name Findlay Galleries, Inc. (or any variation thereof using the name
Findlay) are spent at your peril.” David also, in self-defense and in
an eﬀort to survive, rented additional space at 15 East 57th Street so
as to have a street level entrance.
David’s objections and pleas seemed to have some eﬀect on Wally.
As renovation on the building was carried on from October, 1963
to September, 1964, a large sign proclaimed the coming opening of
”W.C.F. Galleries, Inc.” There was also a display and listing in the
New York Telephone directory under the same name and similar
advertisements in other publications. However, in September, 1964
the sign was suddenly changed to announce the imminent opening
of ”Wally Findlay Galleries” aﬃliated with ”Findlay Galleries, Inc.”
David immediately sought an injunction. Wally went ahead with his
opening and erected a sidewalk canopy from the curb to the building
displaying the name ”Wally Findlay Galleries.”
The trial court made very detailed ﬁndings and, based on them,
enjoined defendant from using the names ”Wally Findlay Galleries”,
”Findlay Galleries” and any other designation including the name
”Findlay” in the conduct of an art gallery on East 57th Street. The
Appellate Division has aﬃrmed on the trial court’s ﬁndings and we
ﬁnd evidence to sustain them.
In his quarter of a century on East 57th Street David has established a valuable good will and reputation as an art dealer. Through
hard work, business ability and expenditure of large sums of money,
David has reached the level where a signiﬁcant portion of his business comes from people who have been referred to him by others
and told to go to ”Findlay’s on 57th St.”
The eﬀect of Wally’s new gallery, with its long canopy, can only be
that those looking for ”Findlay’s on 57th St.” will be easily confused
and ﬁnd their way into Wally’s rather than David’s gallery. Though
Wally perhaps did not deliberately set out to exploit David’s good
will and reputation, the trial court found, and we agree, that such
a result would follow if Wally were permi ed to operate a gallery
under the name ”Wally Findlay Galleries” next door to David.
There were numerous instances of people telephoning or asking at David’s for personnel of Wally’s or for art work exhibited at
Wally’s. Many regular customers congratulated David on the opening of ”his” new gallery next door. Moreover, advertisements frequently appeared on the same pages of the local press for ”Findlay



$)"15&3  1&340/"-*5: 3*()54

Galleries”, ”Findlay’s”, or ”Wally Findlay Galleries” thus making it
very diﬃcult to tell whose advertisement it was. Even the art editors and reporters referred to Wally as ”Findlay Galleries” – the name
used for many years by David – or as ”the new Findlay Gallery.”
It is apparent that confusion has and must result from Wally’s
opening next to David. This is compounded by the fact that both
brothers have for years specialized in French impressionist and postimpressionist painters. Therefore, quite naturally, both brothers have
in the past dealt in the works of such famous deceased painters as
Modigliani, Degas, Renoir, Gauguin, Bonnard, Braque, Monet and
many others.
Although someone seeking a Renoir from David is unlikely to purchase a Degas from Wally, it is likely that with respect to some of the
lesser-known impressionists such diversion might happen. More important, someone wishing to own a nude by Modigliani, a dancer by
Degas or a portrait of a girl by Renoir would not necessarily have a
particular painting in mind and would likely purchase any of these
species, whether it be in Wally’s or David’s. The items sold by the
two brothers are not unique, nonsubstitutional works.
Moreover, art, particularly modern art, is sold only to those who
see it. Works of art are sold to those who cross the threshold of the art
gallery and the more people you get into your gallery, the more art
you will sell. To this end David has worked hard to develop the name
”Findlay’s on 57th St.” and bring in customers. Many people who
have the ﬁnances to purchase art do not necessarily have the knowledge to distinguish between the works of all the various painters represented by galleries such as Wally’s or David’s. For this reason they
rely on the reputation of the gallery. David has spent over 25 years in
developing satisﬁed customers who will tell others to go to ”Findlay’s
on 57th St.” This good will brings in customers who look for a work
of art that suits their fancy and, if Wally were to continue to use the
name Findlay, it is inevitable that some would walk into Wally’s by
mistake and would have their tastes satisﬁed there, to David’s great
harm.
The so-called ”sacred right” theory that every man may employ
his own name in his business is not unlimited. Moreover, fraud or
deliberate intention to deceive or mislead the public are not necessary
ingredients to a cause of action.
The present trend of the law is to enjoin the use even of a family name when such use tends or threatens to produce confusion in
the public mind. Whether this confusion should be satisﬁed by misplaced phone calls or confusing advertisements alone we do not decide because there has been a ﬁnding that diversion, as well as confusion, will exist if Wally is not enjoined. Thus it is clear that the
”confusion” with which we are dealing includes impairment of good

$ 1&01-& "4 53"%&."3,4



will of a business.
In Meneely v. Meneely this court noted that one can use his own
name provided he does not resort to any artiﬁce or contrivance for
the purpose of producing the impression that the establishments are
identical, or do anything calculated to mislead the public.
Thirty-ﬁve years later, we noted that, as a general principle of law,
one’s name is his property and he is entitled to its use. However, it
was equally a principle of law that no man can sell his goods as those
of another. ”He may not through unfairness, artiﬁce, misrepresentation or fraud injure the business of another or induce the public to
believe his product is the product of that other.” World’s Dispensary
Med. Assn. v. Pierce
Ryan & Son v. Lancaster Homes is distinguishable from the present
case because there was lacking the crucial ﬁnding that in the absence
of relief plaintiﬀ would be damaged by confusion and diversion.
There was no real competition between the two businesses. Again,
unlike the instant case where ”Findlay’s on 57th St.” is synonymous
in New York City with quality art galleries, ”Homes by Ryan” had not
become a trade name with a secondary meaning. The court reviewed
the law and cited the rule in Meneely. ”This rule has been qualiﬁed,
as we have said, only to the extent that use of a family name will be
restricted where such use tends or threatens to induce confusion in
the public mind”.
In the present case Wally knew that David had conducted his business and built a reputation under the names ”Findlay Galleries” and
”Findlay’s on 57th St.” and that many years of eﬀort and expenses
had gone into promoting the name of ”Findlay” in the art business
on 57th Street. He also knew that people would come into his gallery
looking for ”Findlay Galleries” and even instructed his employees
on this ma er before he opened. Nonetheless he opened his gallery
next door to David dealing in substantially similar works and using
the name Findlay. The bona ﬁdes of Wally’s intentions do not change
the applicable principles. The objective facts of this unfair competition and injury to plaintiﬀ’s business are determinative, not the defendant’s subjective state of mind. Wally’s conduct constituted unfair
competition and an unfair trade practice, and it is most inequitable
to permit Wally to proﬁt from his brother’s many years of eﬀort in
promoting the name of ”Findlay” on 57th Street. Wally should use
any name other than ”Findlay” in the operation of his business next
door to his brother.
In framing its injunction the trial court went no farther than was
necessary to avoid the harm threatened. It prevented the use of
the name Findlay but limited this to the particular area in which its
use would cause confusion and diversion – East 57th Street. It resolved the conﬂict with as li le injury as possible to Wally. The proof

.FOFFMZ  /:  

8PSMEhT %JTQFOTBSZ  /&  /:

3ZBO  4PO  /&E  /: 

5PEBZ UIF 8BMMZ 'JOEMBZ (BMMFSZ BOE
UIF %BWJE 'JOEMBZ +S (BMMFSZ BSF
VOEFS DPNCJOFE PXOFSTIJQ BOE PQ
FSBUF GSPN UIF TBNF BEESFTT BU 
'JGUI "WFOVF CFUXFFO UI BOE UI
4USFFUT 5IF CVTJOFTT JT PXOFE CZ
+BNFT #PSZOBDL XIP CPVHIU 8BMMZhT
HBMMFSZ BGUFS 8BMMZhT EFBUI JO  BOE
CPVHIU %BWJE +ShT HBMMFSZ GSPN %BWJE
+STh EBVHIUFS JO 



$)"15&3  1&340/"-*5: 3*()54

showed and the trial court found that many, if not most of the leading
art galleries, are now located on Madison Avenue and in the area of
the 60’s, 70’s and 80’s in New York City. Wally could probably have
found an appropriate place for his New York gallery other than at
17 East 57th Street and can now either ﬁnd such another location or
remain where he is under some name such as ”W.C.F. Galleries”.
The decision in this case is in accord with the directions of our
court: ”The defendant has the right to use his name. The plaintiﬀ has
the right to have the defendant use it in such a way as will not injure
his business or mislead the public. Where there is such a conﬂict of
rights, it is the duty of the court so to regulate the use of his name
by the defendant that, due protection to the plaintiﬀ being aﬀorded,
there will be as li le injury to him as possible.” World’s Dispensary

5IJT JT B USBEFNBSL GBMTFFOEPSTFNFOU
DMBJN VOEFS f  B  "  8IZ OPU
B GBMTFBEWFSUJTJOH DMBJN VOEFS
f  B  # XIJDI XPVME ESPQ UIF
SFRVJSFNFOU UIBU UIF EFGFOEBOU
VTF QMBJOUJòhT USBEFNBSL BOE UIF
MJLFMJIPPEPGDPOGVTJPO BOBMZTJT

)FCSFX 6OJWFSTJUZ PG +FSVTBMFN W (FOFSBM .PUPST --$
 ' 4VQQ E  $% $BM 
Plaintiﬀ’s First Cause of Action asserts a claim for unfair competition
and false endorsement under the Lanham Act. Unlike the broader
right of publicity, which is infringed by the unpermi ed use of a person’s identity containing no false inference that plaintiﬀ endorses or
approves the product, § 1125(a) prohibits only false endorsement, not
mere use of an image or name. A false endorsement claim based on
the unauthorized use of a celebrity’s identity is a type of false association claim for it alleges misuse of a trademark which is likely to
confuse consumers as to the plaintiﬀ’s sponsorship or approval of
the product. Only uses which suggest sponsorship or approval are
prohibited.
Here, as defendant emphasizes, a minimal association exists between Plaintiﬀ and the mark, which greatly reduces the likelihood
that consumers viewing the Advertisement will conclude that Plaintiﬀ endorsed the product. “The Advertisement does not state expressly (or even imply) that Dr. Einstein (or HUJ) endorsed the Terrain, nor would any reasonable reader reach that conclusion. Instead, the Advertisement uses Dr. Einstein’s face, superimposed on
someone else’s body, as a play on People magazine’s “Sexiest Man
Alive” edition, and to make a light-hearted point about the smart (but
“sexy”) features of the Terrain.”
Plaintif fails to point to any evidence in the record that establishes
a genuine dispute of material fact regarding consumer confusion.
Plaintiﬀ “disputes” the facts relating to the Advertisement merely by
citing to the Advertisement itself and claiming that it “implies and
creates the false impression that Dr. Einstein’s estate and/or [Plaintiﬀ] were associated with the Advertisement.” . Even if that is plausible – doubtful – this is a motion for summary judgment, not a motion
to dismiss, and the Court will not sift through the record a empting

$ 1&01-& "4 53"%&."3,4



to ﬁnd evidence to support Plaintiﬀ’s case.
The Court will assume, for purposes of this analysis, that Einstein’s likeness constitutes a strong mark. Since the Advertisement
contains a photographic image of Einstein, the marks here are identical. However, Plaintiﬀ has not even shown a tenuous connection
between the “goods” at issue. At most, the Terrain draws its value
from Einstein’s image only indirectly and remotely; the ad was not
for an Einstein product. Einstein is famous largely due to his towering intellect, a point emphasized by the “e = mc2 ” ta oo sported by
the Advertisement’s Einstein doppelganger. “So what the Advertisement suggests is that the Terrain vehicle is endowed with “smart (but
‘sexy’) features.” So what? Einstein = smart. Terrain = smart. Ergo,
does Einstein = Approval of Terrain? In short, any link between the
“hunky” model in the ad, Einstein’s image and the vehicle is too weak
to create a link between two “goods.”
Plaintiﬀ points to no evidence of the strength of association between the mark and The Hebrew University of Jerusalem. Plaintiﬀ
points to no evidence regarding the degree of care consumers are
likely to exercise when purchasing a car. Plaintiﬀ points to no evidence that Defendant intended to proﬁt by confusing consumers into
believing Plaintiﬀ endorsed the Terrain. Plaintiﬀ points to no evidence that it markets products bearing the image of Einstein through
the same marketing channels as Defendant or that any of its approved
product lines will expand to overlap with Defendant’s product lines.
Finally, Plaintiﬀ points to no evidence of actual consumer confusion.
Plaintiﬀ has failed to meet its burden of producing evidence sufﬁcient to create a genuine dispute of material fact. Accordingly, Defendant’s motion for summary judgment is GRANTED on Plaintiﬀ’s
claim for unfair competition and false endorsement under the Lanham Act.
#SPXO W &MFDUSPOJD "SUT *OD
 'E  UI $JS 
Plaintiﬀ-Appellant James ”Jim” Brown alleges that DefendantAppellee Electronic Arts, Inc. has violated § 43(a) of the Lanham Act,
through the use of Brown’s likeness in EA’s Madden NFL series of
football video games.
Jim Brown is widely regarded as one of the best professional football players of all time. He starred for the Cleveland Browns from
1957 to 1965 and was inducted into the National Football League
Hall of Fame after his retirement. After his NFL career, Brown also
achieved success as an entertainer and public servant. There is no
question that he is a public ﬁgure whose persona can be deployed for
economic beneﬁt.
EA is a manufacturer, distributor and seller of video games and



.BEEFO /'- TDSFFOTIPU 5IF QMBZFS
XJUI UIF CBMM IBT +JN #SPXOhT VOJGPSN
OVNCFS
0ODF UIF DPVSU BEPQUT UIF 3PHFST
UFTU JUhT QSFUUZ NVDI GPVSUIBOEGPSUZ
GPS #SPXO #VU DPOTJEFS *O SF /$""
4UVEFOU"UIMFUF /BNF  -JLFOFTT -JDFOT
JOH -JUJHBUJPO  'E  UI $JS
 XIJDI BQQMJFE /P %PVCU BOE
UIF USBOTGPSNBUJWFVTF UFTU UP BUIMFUFTh
SJHIU PG QVCMJDJUZ DMBJNT BHBJOTU BO
PUIFS &" TQPSUT WJEFP HBNF BOE GPVOE
OP USBOTGPSNBUJPO CFDBVTF UIF HBNF
SFQMJDBUFE UIFJS QIZTJDBM DIBSBDUFSJT
UJDT  VTFST NBOJQVMBUF UIF DIBSBDUFST
JO UIF QFSGPSNBODF PG UIF TBNF BDUJW
JUZ GPS XIJDI UIFZ BSF LOPXO JO SFBM MJGF 
BOE UIF DPOUFYU XBT TJNJMBSMZ SFBMJTUJD
4BNF DPVSU TBNF QBOFM TBNF EBZ
"MTP DPNQBSF $#$ %JTUSJCVUJPO  .BS
LFUJOH W .BKPS -FBHVF #BTFCBMM "E
WBODFE .FEJB  'E  UI $JS
XIJDI IFME UIBU GBOUBTZ CBTFCBMM DPN
QFUJUJPOT XFSF TIJFMEFE CZ UIF 'JSTU
"NFOENFOU GSPN SJHIU PG QVCMJDJUZ MJ
BCJMJUZ XIFO UIFZ VTFE BDUVBM QMBZFSTh
OBNFT BOE TUBUJTUJDT
-B'BDF  'E  UI $JS 

$)"15&3  1&340/"-*5: 3*()54

has produced the Madden NFL series of football video games since
1989. The Madden NFL series allows users of the games to control
avatars representing professional football players as those avatars
participate in simulated NFL games. In addition to these simulated
games, Madden NFL also enables users to participate in other aspects
of a simulated NFL by, for example, creating and managing a franchise. Each version of Madden NFL includes the current year’s NFL
teams with the teams’ current rosters. Each avatar on a current team
is designed to mirror a real current NFL player, including the player’s
name, jersey number, physical a ributes, and physical skills. Some
versions of the game also include historical and all-time teams. Unlike for players on the current NFL teams, no names are used for the
players on the historical and all-time teams, but these players are recognizable due to the accuracy of their team aﬃliations, playing positions, ages, heights, weights, ability levels, and other a ributes. Although EA enters into licensing agreements with the NFL and NFL
Players Association for its use of the names and likenesses of current
NFL players, Brown, as a former player, is not covered by those agreements and has never entered into any other agreement allowing EA
to use his likeness in Madden NFL. Brown asserts that EA has used his
likeness in several versions of the game dating back at least to 2001
but that he has never been compensated.
A decade ago, we adopted the Rogers test as our method for balancing the trademark and similar rights protected by § 43(a) of the
Lanham Act against First Amendment rights in cases involving expressive works. We agree with the district court that the use of
Brown’s likeness is artistically relevant to the Madden NFL games. As
Brown points out in trying to undermine the status of the games as expressive works, EA prides itself on the extreme realism of the games.
As Brown emphasizes in arguing that it is in fact his likeness in the
games: ”[I]t is axiomatic the ‘65 Cleveland Browns simply, by deﬁnition, cannot be the ’65 Cleveland Browns without the players who
played for the ’65 Cleveland Browns. This fundamental truth applies
especially to that team’s most famous player, Jim Brown.” Given the
acknowledged centrality of realism to EA’s expressive goal, and the
importance of including Brown’s likeness to realistically recreate one
of the teams in the game, it is obvious that Brown’s likeness has at
least some artistic relevance to EA’s work.
Brown questions the artistic relevance of his likeness to Madden
NFL in part by pointing us to the Sixth Circuit’s decision in Parks v.
LaFace Records. In Rosa and Raymond Parks Institute, civil rights hero
Rosa Parks sued the musical duo Outkast under § 43(a) after Outkast
released a song called Rosa Parks. Partially due to the fact that one of
the members of Outkast had said that the song was not ”intended ...
to be about Rosa Parks or the civil rights movement,” the Sixth Cir-

% 1&340/"- /".&4



cuit concluded that the district court should have at least considered
additional evidence before deciding that the use of Ms. Parks’ name
was artistically relevant to the song.
One of the Sixth Circuit’s animating concerns in Rosa and Raymond
Parks Institute was that a celebrity’s name could be ”appropriated
solely because of the vastly increased marketing power of a product bearing the name of [the celebrity].” 329 F.3d at 454. This is a
legitimate concern, but the facts in Rosa and Raymond Parks Institute
– speciﬁcally, the court’s determination that the lyrics of Outkast’s
song may very well have nothing to do with Rosa Parks or the civil
rights movement – made that concern much more realistic in that case
than in this one. EA did not produce a game called Jim Brown Presents
Pinball with no relation to Jim Brown or football beyond the title; it
produced a football game featuring likenesses of thousands of current and former NFL players, including Brown. Comparing this case
to Rosa and Raymond Parks Institute does not further Brown’s cause.
[The court found nothing explicitly misleading about Madden
NFL.]
.FMUJOH #BE 1SPCMFN 3F3FEVY
Walter Blanco from Blancorp is back again with yet more ideas for
possible trademarks for his clumpless ice-melter. Give your opinion
on the following potential trademarks:
• JONES
• BETTE MIDLER
• JAY Z
• WALTER BLANCO
• ROBIN HOOD
• CALVIN COOL EDGE
• BLANCO’S BLUE

%

1FSTPOBM /BNFT

Personal names are to the right of publicity as business names are to
trademark. The law on permissible personal names is for the most
part a free-for-all: you can call yourself almost anything you want.
The occasional exceptions express some familiar policies.
-BVSB " )FZNBOO /BNJOH *EFOUJUZ BOE 5SBEFNBSL -BX
 *OE -+  
Like trademarks, personal names serve denotative, connotative, and
associative functions. A name denotes in that it allows us to refer to
or identify a particular person who is not immediately present (and



$)"15&3  1&340/"-*5: 3*()54

thus could be pointed to), akin to trademark’s “source.” Indeed, as
one court noted, a name is, at root, “the label or appellation which [an
individual] bears for the convenience of the world at large in addressing him or in speaking of him or in dealing with him.” A personal
name also connotes, in that it brings to mind a certain set of qualities
or a ributes about the individual to whom the name is a ached. A
personal name suggests that an individual is either male or female,
that he or she is of a particular ethnicity or from a particular region,
or that he or she is young or old.
Finally, personal names also have an associational function. In
the same way the shared mark “Mercedes” can indicate a family
of related goods, a surname can indicate a family of related people
and an indication of one’s social identity. Initiation into other social structures, such as fraternities or gangs, may be accompanied by
new names that represent the new associations; indeed, as early as
ﬁfteenth-century Italy, virtually the only Tuscan family names were
those of a handful of great families whose kin, including aﬃnes,
adopted the name as a way of claiming the backing of a powerful
corporate group.

4FF BMTP 1BUSJDL .D,FO[JF 'BMTFIPPET
1SPHSBNNFST #FMJFWF "CPVU /BNFT +V
MJB 4IFBS ,VTIOFS 5IF 3JHIU UP $POUSPM
0OFhT /BNF  6$-" - 3FW  

$BSMUPO '8 -BSTPO /BNJOH #BCZ 5IF $POTUJUVUJPOBM %JNFOTJPOT PG
1BSFOUBM /BNJOH 3JHIUT
 (FP 8BTI - 3FW  
In some states, parents may only choose surnames that are directly
connected to their own. Louisiana’s law is the most restrictive, requiring that a child of a married couple bear the surname of the husband.
However, if both the husband and the wife agree, the surname “may
be the maiden name of the mother or a combination of the surname
of the husband and the maiden name of the mother.” Any other surname, such as the surname of the mother’s mother, is prohibited.
Although many state laws are silent on this point, I suspect most
states would require parents to select a ﬁrst name and a surname,
rather than just one name. Hawaii, for example, requires married
parents to select “both a family name and a given name chosen by
one of the child’s parents.”
Curiously, very few states explicitly impose a duty on parents to
name their child anything at all. Connecticut is not alone in not requiring a child’s name to be entered on the birth certiﬁcate. For example, Michigan statutory law does not explicitly require that a child’s
given name be included on the birth certiﬁcate, and indeed a Michigan oﬃcial has stated that “a child does not have to be given a name
at all.” Under Nevada law, a birth certiﬁcate need not include the
child’s name, but parents are given a form to submit “as soon as the
child shall have been named.”
A number of states, either through statute or administrative prac-

% 1&340/"- /".&4



tice, prohibit the use of ideograms or pictograms as part of a child’s
name. This would preclude, for example, parents from naming
their child using the symbol denoting The Artist Formerly Known
as Prince.
As far as I can determine, no state prohibits the use of a numeral
if it is spelled out. It would be permissible, for example, to name
a child “Eight.” But several states prohibit the use of a numerical
symbol, which would prohibit naming a child “8.” New Jersey, for
example, permits the State Registrar to reject names that contain “numerals” or a “combination of le ers, numerals, or symbols.” In Illinois, administrative practice prohibits numerals when used as the
ﬁrst character in a child’s name. Texas prohibits numerals as part of
the name or suﬃx, although Roman numerals may be used for sufﬁxes. Thus, a child could be named “John William Turner III,” but
not “John William Turner 3” or “John William 3 Turner.”
Some states explicitly limit the length of names, whereas others undoubtedly do so informally. Iowa administrative practice, for
example, prohibits names over a certain number of characters due
to technological limitations associated with its electronic data systems.52 In Massachuse s, the ﬁrst, last, and middle names are limited
to forty characters because of software limitations.
Prohibitions of accent marks and other diacritical marks are common. For example, the California Oﬃce of Vital Records provides a
handbook to county vital records departments that states birth names
can be recorded using only “the 26 alphabetical characters of the
English language with appropriate punctuation if necessary.” The
handbook further speciﬁes that “no pictographs, ideograms, diacritical marks” (including “é,” “ñ,” and “ç”) are allowed. Hence the prohibition on “Lucía” discussed in the Introduction. In Massachuse s,
the “characters have to be on the standard american [sic] keyboard.
So dashes and apostrophes are ﬁne, but not accent marks and the
such.” New Hampshire prohibits all special characters other than an
apostrophe or dash. Accordingly, “O’Connor” is a permissible name
in New Hampshire, but “Chacón” is not.
At least two states explicitly prohibit obscenities, and I suspect
many other states would prohibit obscene names as well. New Jersey
statutory law permits the State Registrar to reject any chosen names
or surnames that contain an obscenity. Under Nebraska statutory
law, the selection of a surname is the “parents’ prerogative, except
that the department [of Health and Human Services] shall not accept
a birth certiﬁcate with a child’s surname that implies any obscene or
objectionable words or abbreviations.” The statute is curiously sillent
with respect to an obscenity in the child’s ﬁrst name.
Some states ostensibly impose no restrictions at all upon parents’
choice of names. For example, under Kentucky statutory law, the

#VU TFF +FOOJGFS  -FF :FT  *T .Z .JE
EMF /BNF #PTUPO (MPCF "VH  



$)"15&3  1&340/"-*5: 3*()54

child’s surname is “any name chosen by the parents.” A Kentucky
oﬃcial has stated that the mother can give her child “any name she
wishes.” In response to e-mail inquiries, state oﬃcials in Delaware,
Maryland, and Montana all asserted that their states imposed no restrictions on parents’ choice of names.65 A Washington statute states
that an unmarried mother may “give any surname she so desires to
her child.” There is no similar statutory language with respect to married parents or with respect to ﬁrst names. South Carolina formerly
required that every child be given the surname of the father; now,
however, a state oﬃcial asserts that the state “does allow a mother to
name her child without any restrictions.”
Yet one wonders if these statements are literally true. It seems
unlikely that state oﬃcials would passively accept an expletive, a 700le er name, or a name wri en entirely in Greek characters. Put to the
acid test, these general statements about parents’ unfe ered ability to
select a name may well prove unreliable.
Many foreign jurisdictions are signiﬁcantly more restrictive with
respect to naming practices. Portugal, for example, requires governmental approval of names; a list of previously approved and rejected
names is available on the Internet. It makes for fascinating reading,
displaying a relentless enforcement of “authentic” Portuguese names.
Not surprisingly, “Svetlana,” “Johann,” “Ethel,” and “Andy” all fail
to make the cut, but so do “Carmencita,” “Catelina,” and “Iglesias.”
Portugal also prohibits names that “raise doubts about the sex of the
registrant.” In 2007, Venezuelan lawmakers proposed legislation that
would limit parents to 100 approved names, perhaps because at least
60 Venezuelans bore the ﬁrst name “Hitler.” Spain speciﬁcally prohibits “extravagant” or “improper” names. French law permits oﬃcials to reject ﬁrst names that are considered contrary to the welfare
of the child. One such name was “Fleur de Marie,” rejected by French
courts as too eccentric. Argentina prohibits names that are “extravagant, ridiculous, contrary to [its] customs, [or] that express or signify
political or ideological tendencies.” It has in the past also rejected
certain non-Spanish names, such as “Malcolm.”
The need for further prohibitions is at least debatable. After all,
most parents do not give their children ridiculous and hurtful names.
But it does happen. When I started researching this topic several
years ago, I assumed that no one would name his or her child “Adolf
Hitler.” But it happened. Indeed, at least sixty Venezuelans of voting age bear the ﬁrst name “Hitler.” Similarly, at least one child is
alleged to be named for a venereal disease, and other American children have been named “Satan.” Parents in Japan sought to name their
child, “Akuma,” which means “devil” or “demon.” Since 1984, two
children in the United Kingdom have been named “Superman,” and
six have been named “Gandalf.” A New Zealand judge ordered a girl

% 1&340/"- /".&4



named “Talula Does The Hula From Hawaii” into court guardianship
so that her name could be changed. The judge stated, “It makes a fool
of the child and sets her up with a social disability and handicap.”
Other children in New Zealand have been named “Number 16 Bus
Shelter,” and “Violence.” Similarly, Swedish oﬃcials have rejected
a empts by parents to name children “Metallica” and “Brfxxccxxmnpcccclllmmnprxvclmnckssqlbb11116.” Danish oﬃcials rejected the
proposed names “Anus” and “Monkey.”
*O SF .PLJMJHPO
/.$" /. $U "QQ 
Petitioner, acting pro se, appeals the district court’s order denying his
request to change his name from “Snaphappy Fishsuit Mokiligon” to
“Variable.”
Petitioner argued in his docketing statement that NMSA 1978, §
40–8–1 (1989) grants him the right to change his name. Section 40–8–1
reads, in pertinent part, as follows:
Any resident of this state over the age of fourteen years
may, upon petition to the district court of the district in
which the petitioner resides and upon ﬁling the notice required with proof of publication, if no suﬃcient cause is
shown to the contrary, have his [or her] name changed or
established by order of the court.
We stated in our notice of proposed disposition that although it has
been held that a court has discretion to deny a name change under
statutes similar to ours, it is generally held that denial is limited to a
showing of an “unworthy motive, the possibility of fraud on the public, or the choice of a name that is bizarre, unduly lengthy, ridiculous
or oﬀensive to common decency and good taste.”
The court summarily denied Petitioner’s request without providing suﬃcient factual support for the denial. The docketing statement represented that Petitioner did not receive a hearing, but was
informed by mail that his request was denied. Thus, there appears
to have been no showing of wrongful or fraudulent purpose, and the
name “Variable” does not appear obviously oﬀensive.
We clarify, however, that Petitioner is restricted to using the word
‘variable’ as his legal name. The court is not granting him the power
to actually vary his legal name at will and he is limited to using ‘variable,’ unless or until he changes his name again through a recognized
legal process.
1FUJUJPO PG 7BSJBCMF
/.$" /. 



-FF  $BM 3QUS E  

$)"15&3  1&340/"-*5: 3*()54

Petitioner ﬁled a request in district court to change his name to “Fuck
Censorship!” ” The district court denied the request stating that the
“proposed name change would be obscene, oﬀensive and would not
comport with common decency.”
Petitioner argues on appeal that he is entitled to call himself whatever he wishes. He argues that the First Amendment to the United
States Constitution gives him that right and that it is improper government censorship to deny him that right.
We do not believe that the district court’s action infringes on Petitioner’s right to free speech. Petitioner has a right under the common
law to assume any name that he wants so long as no fraud or misrepresentation is involved. He may do so without making any application to the state. Thus, under the common law, Petitioner may
exercise his right to free speech and use any name at all. However,
once Petitioner ﬁles an application for a name change and seeks the
approval of the courts for a name, it becomes the responsibility of
the courts to ensure that there are no lawful objections to the name
change.
Petitioner may make a political statement by changing his name,
but once he seeks the state’s imprimatur he is subject to the court’s
discretion in granting the government’s approval of the name. As the
court in Lee v. Ventura County Superior Court, stated in denying the petition of Lee to change his name to “nigger,” one has a common law
right to assume any name, and a right to engage in a social experiment, but one does not have a right to require the state to participate
in the experiment.
*O SF 3BWJUDI
 "E  1B 4VQFS 
On October 26, 1998, Appellant ﬁled a petition to change her name
from “Mary Ravitch” to “Mary R.” At the hearing, Appellant testiﬁed brieﬂy that she no longer wished to use her ex-husband’s surname “Ravitch” and did not want to revert to her premarital surname
“Gon.” Instead, she preferred to assume the “nice and simple” le er
“R” as her surname.
The primary purpose of the Judicial Change of Name Statute,
other than with regard to minor children, is to prohibit fraud by those
a empting to avoid ﬁnancial obligations. Inquiry extends beyond
the intentions of the petitioner, however, and a court may properly
exercise its wide discretion to refuse a requested name if the name is
bizarre or unduly lengthy or diﬃcult to pronounce or possessive of
a ridiculous oﬀensive connotation.
While there is naturally some confusion a endant to all name
changes, Appellant’s desired surname is so bizarre that it would
likely be met with repeated suspicion and distrust in both business

% 1&340/"- /".&4



and social se ings. Indeed, far from being a “nice and simple” identiﬁer, an initialized surname has traditionally been used to preserve
one’s anonymity in various contexts. We thus associate Appellant’s
request with routinely denied requests for numerical or symbolized
surnames rather than with those accepted requests for non-western
or gender-transitional names. Finally, we must note that if courts
were to permit initialized oﬃcial names as a ma er of course, we
would invite surname replication at an exponential rate, greatly in
excess of what is currently experienced with common surnames, so
as to make informal identiﬁcation burdensome at best.
We ﬁnd, therefore, that the trial court properly exercised its discretion when it ruled that the public interest overrides Appellant’s
personal interest in choosing the le er “R” as her oﬃcial surname.
Where, as here, the desired name is devoid of any signiﬁcance to the
petitioner and would likely spawn insurmountable diﬃculties aﬀecting both the petitioner and the general population, its denial is proper.
Though we are to interpret the Judicial Change of Name Statute liberally, we will not extend the statute to permit one to oﬃcially identify
oneself by use of a mere alphabetical symbol instead of by a meaningful word or name.

*O SF 4FSQFOUGPPU
 (B "QQ  
Pro se appellant Serpentfoot appeals the superior court’s order
denying her third amended petition to change her name to Ann
Serpentfoot-Mooney and awarding $2,500 in a orney fees to Burge
Mooney III, who objected to the petition.
The record shows that Mooney is the publisher of the Rome News
Tribune. Appellant’s current name, as well as her former name, Anne
Otwell, appear in the newspaper on occasion in an unﬂa ering light.3
In her ﬁrst petition, appellant sought to change her name to “Blowdje Mooney, IV.” Mooney objected on the ground that appellant intended to defraud him and that this name change would cause him
3

This is due to various criminal and other newsworthy acts commi ed by appellant. See Serpentfoot v. State, 524 S.E.2d 516 (Ga. App. 1999) (appellant’s suspended
sentence for public indecency revoked because she shot and killed her neighbors’
ten-year-old, crippled dog because it was annoying her).



$)"15&3  1&340/"-*5: 3*()54

embarrassment and ridicule. Appellant amended her petition three
times, on each occasion seeking an order to utilize the Mooney surname.4
At the hearing held on the petition, appellant testiﬁed that the
newspaper refuses to stop using her former name, even though she
changed it to Serpentfoot after her arrest for protesting in the nude
during Christian prayers at government meetings; that the newspaper is blackmailing her and prints the name Otwell in order to hurt
her family and alienate her from her children; and that she chose
the surname Mooney, although she is “not particularly fond of the
name,” because she believes that Burge Mooney will not likely print
the name Otwell if it is associated with Mooney’s name. In her third
amended petition, appellant set forth the reason for seeking the name
change as follows:
I would like for our newspaper owner, Burge Mooney,
III to treat my name and the name of my previous husband’s family, the same way he would like his name
treated. Since they, and I, pleaded with him and it did no
good, I see no solution to get him to practice “The Golden
Rule” as to my name unless my surname is the same as
his surname.

0$(" f 

3PTT  1E  

Given the probable harm to Burge Mooney and appellant’s improper motives, the trial court exercised sound legal discretion in
denying the petition. Also, a person is not authorized to change his
name “with a view to deprive another fraudulently of any right under
the law.” Every individual has a common law right to the protection
of his own good name. Based on her testimony and the pleadings
appellant has included in the record, the court could have found that
she intended to deprive Mooney of his good name.
8FJOHBOE W -PSSF
 $BM 3QUS  
Appellant Eugene Weingand appeals from the judgment (‘Order’) entered herein (1) denying appellant’s petition for change of name, and
(2) permanently restraining petitioner from using the name Peter Lorie in either his personal or business activities unless petitioner ﬁrst
obtains in writing the express wri en consent of Peter Lorre.
[The court discussed In re Ross.] There one Ross, an actor, had
used the name of Ian Keith as a stage name for some ﬁfteen years; it
had become valuable to him and he desired it to be legally made his
name. There was no opposition but the trial court denied his petition
upon determining that he had once been adjudicated a bankrupt and
4

Appellant chose “Bridge S. Mooney, IV,” then “S.S. Serpentfoot-Mooney,”
and ﬁnally, “Ann Serpentfoot-Mooney.

% 1&340/"- /".&4



had not subsequently paid such debts. In reversing the judgment the
court held that a lawful bankruptcy proceeding without subsequent
payment of the discharged debts was not a substantial reason to justify the denial. The court then said:
The common law recognizes the right to change one’s personal name without the necessity of legal proceedings,
and the purpose of the statutory procedure is simply to
have, wherever possible, a record of the change. Hence
Mr. Ross may, regardless of the present petition, use the
name of Keith if he desires. And in keeping with the object
of the statute, a court to which he applies should normally
make its decree recording such change of name.
In light of the evidence herein and the substantial showing made in
opposition to the petition no abuse of discretion was exercised by
the trial court in denying the petitioner a legal record for change of
name. The evidence fully supports the ﬁndings of the court to the
eﬀect that it is not true petitioner’s last name is hard to pronounce;
it is true that petitioner has been engaged in show business and his
associates have called him by his proposed name for about one year;
petitioner has no family connection with the name Lorre or with any
other name sounding like Lorre or Lorie; that petitioner bears a physical resemblance of sorts to, and aﬀects a manner of speech similar to
that for which Peter Lorre is known; that for more than one year petitioner, in the course of his business transactions, has held himself out
to the public to be Peter Lorre, Peter Lorie, Peter Lorie, Jr., and also as
the son of Peter Lorre, the well-known actor. Petitioner, before moving to California, was active in theater groups in Germany and New
York City. For about one year he has been a ending an acting school
in Hollywood, California. That Peter Lorre is a world-famous actor
in motion pictures and television. His name is unique in the entertainment industry and has acquired a secondary meaning in that it
cannotes the unique characterization, style, manner of speaking and
appearance of Mr. Lorre. That the appearance in the entertainment
industry of an actor bearing the name Peter Lorie would confuse the
public in that advertising and publicity for a performance of Peter
Lorie would draw members of the public expecting to see a performance of Peter Lorre. This would directly aﬀect the commercial and
professional value of the services and performances of Peter Lorre
both present and future. That petitioner has not acted in good faith
in ﬁling his petition to change his name to Peter Lorie and his purpose in seeking an order of the court authorizing such name change
is to ‘cash in’ on the reputation of Peter Lorre. These ﬁndings, based
upon credible evidence, constitute substantial reasons for the denial
by the court of the petition herein for a change of name.



$)"15&3  1&340/"-*5: 3*()54

The ﬁnal ma er before us concerns the voluntary inclusion in the
conclusions of law and the judgment of a permanent injunction. As
pointed out in Ross, the common law recognizes the right of a person
to change his name without the necessity of legal proceedings. The
trial court therefore exceeded its jurisdiction in permanently enjoining petitioner from using the name Peter Lorie.
"QQMJDBUJPO PG $MBSL
 /:4E  /: 4VQ 
Identical applications are presented by Maxine Sheppard and Nancy
Clark for leave, by each, to assume the name of Nancy ClarkSheppard. Petitioners are actresses, radio and television artists and
desire to engage in television work as a partnership. Each avers that
”The theatre and its allied arts is justly famous throughout the ages
for its generosity. Unfortunately, this generosity does not always extend within its own ranks. Especially is this true in regard to publicity
and personal fame. We are about to launch this theatrical partnership.
Realizing the human frailities of woman, in particular her pe y jealousies over career, we feel that by thus bearing the same name much
of this will be eliminated. Therefore, we wish to circumvent the possibility of having the spotlight of publicity trained more upon one of
us than the other. We wish to share and share alike in publicity, the
life blood of a performer.” To approve these requests would, it seems
to me, create a situation which may veritably lead to a ”Comedy of
Errors” and may tend to prejudice persons having business and commercial relations with petitioners. The applications are denied.
*O SF /BNF $IBOHF PG )BOEMFZ
 /&E  0IJP 1SPCBUF $U 
The petitioner ﬁled an application with the court on December 29,
1999 to change his name to Santa Robert Claus. In his application,
he stated that children have called him “Santa Bob” year round and
that he lives his life for the children. The petitioner is a rotund gentleman with a full white beard and wears wire glasses, which he says
a ributes to people commenting on his resemblance of Santa Claus.
The petitioner has been acting the role of Santa Claus for over forty
years, initially playing the role in a school play at age fourteen. The
petitioner receives gratuity for his portrayal of Santa Claus at various
events, but it does not cover his expenses incurred. The petitioner
stated in his application, “I don’t want people to say you look like
Santa, I want to be Santa.”
The court ﬁnds that there is an economic value to the name of
Santa Claus. The court ﬁnds no fraudulent intent of the petitioner to
take advantage of the economic value for the use of the name. How-

% 1&340/"- /".&4



ever, the court ﬁnds public policy reasons to deny the petitioner’s
request, particularly the interference with the rights of others. The
petitioner is seeking more than a name change, he is seeking the identity of an individual that this culture has recognized throughout the
world, for well over one hundred years. Thus, the public has a proprietary interest, a proprietary right in the identity of Santa Claus,
both in the name and the persona. Santa Claus is really an icon of
our culture; he exists in the minds of millions of children as well as
adults.
The history of Santa Claus – the North Pole, the elves, Mrs. Claus,
reindeer – is a treasure that society passes on from generation to generation, and the petitioner seeks to take not only the name of Santa
Claus, but also to take on the identity of Santa Claus. Although thousands of people every year do take on the identity of Santa Claus
around Christmas, the court believes it would be very misleading to
the children in the community, particularly the children in the area
that the petitioner lives, to approve the applicant’s name change petition.
Therefore, for the foregoing reasons, the court ﬁnds that it would
be against public policy to grant the application of the petitioner.
*O SF 1PSUFS
 65 
The issue before us is whether the trial court erred in denying David
Lynn Porter’s petition to change his name to “Santa Claus.” We conclude it did and reverse.
The reasons oﬀered by the district court for denying Porter’s petition included that the name “Santa Claus” would likely “create confusion, misunderstanding and intended or unintended, could allow
for substantial mischief.” The district court also feared that the name
could cause a substantial chilling eﬀect for persons otherwise entitled to exercise access to the courts but who would be hesitant to sue
Santa Claus.
On the record before us, we simply disagree with the district court.
Porter’s proposed name may be thought by some to be unwise, and
it may very well be more diﬃcult for him to conduct his business
and his normal everyday aﬀairs as a result. However, Porter has the
right to select the name by which he is known, within very broad limits. Signiﬁcantly, Porter already tells others that he is Santa Claus.
Allowing him to legally change his name to reﬂect his practice of doing so is more likely to avoid greater confusion than to create it by
making Porter legally responsible for his actions in the name Santa
Claus.



$)"15&3  1&340/"-*5: 3*()54

& %FGBNBUJPO BOE 'BMTF -JHIU
While the tort law of defamation and false light is not strictly speaking
a body of intellectual property law, our survey would be incomplete
without it. Unlike the right of publicity (but like commercial disparagement and false advertising), these torts are deeply concerned with
truth and falsity.
.JMLPWJDI W -PSBJO +PVSOBM $P
 64  
Respondent J. Theodore Diadiun authored an article in an Ohio newspaper implying that petitioner Michael Milkovich, a local high school
wrestling coach, lied under oath in a judicial proceeding about an incident involving petitioner and his team which occurred at a wrestling
match. [The article stated, for example, ”Anyone who a ended the
meet, whether he be from Maple Heights, Mentor, or impartial observer, knows in his heart that Milkovich and Sco lied at the hearing
after each having given his solemn oath to tell the truth.” Milkovich
sued for defamation. The Ohio courts concluded that the article constituted constitutionally protected ”opinion.”]
Since the la er half of the 16th century, the common law has afforded a cause of action for damage to a person’s reputation by the
publication of false and defamatory statements. In Shakespeare’s
Othello, Iago says to Othello:
Good name in man and woman, dear my lord, Is the
immediate jewel of their souls. Who steals my purse
steals trash; ’Tis something, nothing; ’Twas mine, ’tis
his, and has been slave to thousands; But he that ﬁlches
from me my good name Robs me of that which not
enriches him, And makes me poor indeed.”
Defamation law developed not only as a means of allowing an individual to vindicate his good name, but also for the purpose of obtaining redress for harm caused by such statements. As the common
law developed in this country, apart from the issue of damages, one
usually needed only allege an unprivileged publication of false and
defamatory ma er to state a cause of action for defamation. The
common law generally did not place any additional restrictions on
the type of statement that could be actionable. Indeed, defamatory
communications were deemed actionable regardless of whether they
were deemed to be statements of fact or opinion. As noted in the 1977
Restatement (Second) of Torts § 566, Comment a:
Under the law of defamation, an expression of opinion
could be defamatory if the expression was suﬃciently

& %&'"."5*0/ "/% '"-4& -*()5



derogatory of another as to cause harm to his reputation,
so as to lower him in the estimation of the community or to
deter third persons from associating or dealing with him.
The expression of opinion was also actionable in a suit for
defamation, despite the normal requirement that the communication be false as well as defamatory.... This position was maintained even though the truth or falsity of
an opinion—as distinguished from a statement of fact—is
not a ma er that can be objectively determined and truth
is a complete defense to a suit for defamation.
However, due to concerns that unduly burdensome defamation laws
could stiﬂe valuable public debate, the privilege of “fair comment”
was incorporated into the common law as an aﬃrmative defense to
an action for defamation. The principle of fair comment aﬀorded legal immunity for the honest expression of opinion on ma ers of legitimate public interest when based upon a true or privileged statement
of fact. As this statement implies, comment was generally privileged
when it concerned a ma er of public concern, was upon true or privileged facts, represented the actual opinion of the speaker, and was
not made solely for the purpose of causing harm. According to the
majority rule, the privilege of fair comment applied only to an expression of opinion and not to a false statement of fact, whether it
was expressly stated or implied from an expression of opinion. Thus
under the common law, the privilege of “fair comment” was the device employed to strike the appropriate balance between the need for
vigorous public discourse and the need to redress injury to citizens
wrought by invidious or irresponsible speech.
In 1964, we decided in New York Times Co. v. Sullivan that the First
Amendment to the United States Constitution placed limits on the application of the state law of defamation. There the Court recognized
the need for “a federal rule that prohibits a public oﬃcial from recovering damages for a defamatory falsehood relating to his oﬃcial
conduct unless he proves that the statement was made with ‘actual
malice’ – that is, with knowledge that it was false or with reckless disregard of whether it was false or not.” This rule was prompted by a
concern that, with respect to the criticism of public oﬃcials in their
conduct of governmental aﬀairs, a state-law rule compelling the critic
of oﬃcial conduct to guarantee the truth of all his factual assertions’
would deter protected speech.
Three years later, in Curtis Publishing Co. v. Bu s, a majority of
the Court determined that the New York Times test should apply to
criticism of ”public ﬁgures” as well as ”public oﬃcials.” The Court
has also determined that both for public oﬃcials and public ﬁgures,
a showing of New York Times malice is subject to a clear and convinc-

/FX :PSL 5JNFT  64  

#VUUT  64  



(FSU[  64  

$)"15&3  1&340/"-*5: 3*()54

ing standard of proof.
The next step in this constitutional evolution was the Court’s
consideration of a private individual’s defamation actions involving
statements of public concern. Although the issue was initially in
doubt, the Court ultimately concluded that the New York Times malice
standard was inappropriate for a private person a empting to prove
he was defamed on ma ers of public interest. Ger v. Robert Welch,
Inc. As we explained:
Public oﬃcials and public ﬁgures usually enjoy signiﬁcantly greater access to the channels of eﬀective communication and hence have a more realistic opportunity to
counteract false statements than private individuals normally enjoy.
More important, public oﬃcials and public ﬁgures
have voluntarily exposed themselves to increased risk of
injury from defamatory falsehood concerning them. No
such assumption is justiﬁed with respect to a private individual.

)FQQT  64  

Nonetheless, the Court believed that certain signiﬁcant constitutional
protections were warranted in this area. First, we held that the States
could not impose liability without requiring some showing of fault.
Second, we held that the States could not permit recovery of presumed or punitive damages on less than a showing of New York Times
malice.
Still later, in Philadelphia Newspapers, Inc. v. Hepps, we held that
“the common-law presumption that defamatory speech is false cannot stand when a plaintiﬀ seeks damages against a media defendant
for speech of public concern.” In other words, the Court fashioned a
constitutional requirement that the plaintiﬀ bear the burden of showing falsity, as well as fault, before recovering damages.
Respondents would have us recognize, in addition to the established safeguards discussed above, still another First–Amendmentbased protection for defamatory statements which are categorized as
“opinion” as opposed to “fact.” For *18 this proposition they rely
principally on the following dictum from our opinion in Ger :
Under the First Amendment there is no such thing as a
false idea. However pernicious an opinion may seem, we
depend for its correction not on the conscience of judges
and juries but on the competition of other ideas. But there
is no constitutional value in false statements of fact.
Judge Friendly appropriately observed that this passage “has become
the opening salvo in all arguments for protection from defamation actions on the ground of opinion, even though the case did not remotely

& %&'"."5*0/ "/% '"-4& -*()5



concern the question.” Cianci v. New Times Publishing Co. Read in context, though, the fair meaning of the passage is to equate the word
“opinion” in the second sentence with the word “idea” in the ﬁrst
sentence. Under this view, the language was merely a reiteration of
Justice Holmes’ classic “marketplace of ideas” concept.
Thus, we do not think this passage from Ger was intended to
create a wholesale defamation exemption for anything that might be
labeled “opinion.” Not only would such an interpretation be contrary
to the tenor and context of the passage, but it would also ignore the
fact that expressions of “opinion” may often imply an assertion of
objective fact.
If a speaker says, “In my opinion John Jones is a liar,” he implies
a knowledge of facts which lead to the conclusion that Jones told an
untruth. Even if the speaker states the facts upon which he bases his
opinion, if those facts are either incorrect or incomplete, or if his assessment of them is erroneous, the statement may still imply a false
assertion of fact. Simply couching such statements in terms of opinion does not dispel these implications; and the statement, “In my
opinion Jones is a liar,” can cause as much damage to reputation as
the statement, “Jones is a liar.” As Judge Friendly aptly stated: “It
would be destructive of the law of libel if a writer could escape liability for accusations of defamatory conduct simply by using, explicitly
or implicitly, the words ‘I think.’” Cianci
Foremost, we think Hepps stands for the proposition that a statement on ma ers of public concern must be provable as false before
there can be liability under state defamation law, at least in situations, like the present, where a media defendant is involved. Thus,
unlike the statement, ”In my opinion Mayor Jones is a liar,” the statement, ”In my opinion Mayor Jones shows his abysmal ignorance by
accepting the teachings of Marx and Lenin,” would not be actionable.
Hepps ensures that a statement of opinion relating to ma ers of public concern which does not contain a provably false factual connotation will receive full constitutional protection.7
Next, [another] line of cases provides protection for statements
that cannot ”reasonably [be] interpreted as stating actual facts” about
an individual. Hustler Magazine, Inc. v. Falwell. This provides assurance that public debate will not suﬀer for lack of ”imaginative expression” or the ”rhetorical hyperbole” which has traditionally added
7
We note that the issue of falsity relates to the defamatory facts implied by a
statement. For instance, the statement, ”I think Jones lied,” may be provable as
false on two levels. First, that the speaker really did not think Jones had lied but
said it anyway, and second that Jones really had not lied. It is, of course, the second
level of falsity which would ordinarily serve as the basis for a defamation action,
though falsity at the ﬁrst level may serve to establish malice where that is required
for recovery.

$JBODJ  'E  E $JS 

'BMXFMM  64  



3PTFOCMBUU  64  
*O IJT DPODVSSJOH PQJOJPO

$)"15&3  1&340/"-*5: 3*()54

much to the discourse of our Nation.
We are not persuaded that, in addition to these protections, an
additional separate constitutional privilege for ”opinion” is required
to ensure the freedom of expression guaranteed by the First Amendment. The dispositive question in the present case then becomes
whether a reasonable factﬁnder could conclude that the statements in
the Diadiun column imply an assertion that petitioner Milkovich perjured himself in a judicial proceeding. We think this question must
be answered in the aﬃrmative. As the Ohio Supreme Court itself observed: ”The clear impact in some nine sentences and a caption is that
Milkovich ‘lied at the hearing after . . . having given his solemn oath
to tell the truth.’” This is not the sort of loose, ﬁgurative, or hyperbolic
language which would negate the impression that the writer was seriously maintaining that petitioner commi ed the crime of perjury.
Nor does the general tenor of the article negate this impression.
We also think the connotation that petitioner commi ed perjury
is suﬃciently factual to be susceptible of being proved true or false.
A determination whether petitioner lied in this instance can be made
on a core of objective evidence by comparing, inter alia, petitioner’s
testimony before the OHSAA board with his subsequent testimony
before the trial court.
The numerous decisions discussed above establishing First
Amendment protection for defendants in defamation actions surely
demonstrate the Court’s recognition of the Amendment’s vital guarantee of free and uninhibited discussion of public issues. But there is
also another side to the equation; we have regularly acknowledged
the ”important social values which underlie the law of defamation,”
and recognized that ”[s]ociety has a pervasive and strong interest
in preventing and redressing a acks upon reputation.” Rosenbla v.
Baer. Justice Stewart in that case put it with his customary clarity:
The right of a man to the protection of his own reputation
from unjustiﬁed invasion and wrongful hurt reﬂects no
more than our basic concept of the essential dignity and
worth of every human being — a concept at the root of
any decent system of ordered liberty. ...
The destruction that defamatory falsehood can bring
is, to be sure, often beyond the capacity of the law to redeem. Yet, imperfect though it is, an action for damages
is the only hope for vindication or redress the law gives to
a man whose reputation has been falsely dishonored.”
We believe our decision in the present case holds the balance true.

f &
1VCMJDJUZ 1MBDJOH 1FSTPO JO 'BMTF -JHIU

3FTUBUFNFOU 4FDPOE PG 5PSUT

& %&'"."5*0/ "/% '"-4& -*()5



One who gives publicity to a ma er concerning another that places
the other before the public in a false light is subject to liability to the
other for invasion of his privacy, if
(a) the false light in which the other was placed would be highly
oﬀensive to a reasonable person, and
(b) the actor had knowledge of or acted in reckless disregard as to
the falsity of the publicized ma er and the false light in which
the other would be placed.
cmt. b. Relation to Defamation. – The interest protected by this Section is the interest of the individual in not being made to appear before the public in an objectionable false light or false position, or in
other words, otherwise than as he is. In many cases to which the rule
stated here applies, the publicity given to the plaintiﬀ is defamatory,
so that he would have an action for libel or slander under the rules
stated in Chapter 24. In such a case the action for invasion of privacy
will aﬀord an alternative or additional remedy, and the plaintiﬀ can
proceed upon either theory, or both, although he can have but one
recovery for a single instance of publicity.
It is not, however, necessary to the action for invasion of privacy
that the plaintiﬀ be defamed. It is enough that he is given unreasonable and highly objectionable publicity that a ributes to him characteristics, conduct or beliefs that are false, and so is placed before
the public in a false position. When this is the case and the ma er attributed to the plaintiﬀ is not defamatory, the rule here stated aﬀords
a diﬀerent remedy, not available in an action for defamation.
Illustrations:
5. A is a war hero, distinguished for bravery in a famous ba le.
B makes and exhibits a motion picture concerning A’s life, in
which he inserts a detailed narrative of a ﬁctitious private life
a ributed to A, including a non-existent romance with a girl. B
knows this ma er to be false. Although A is not defamed by
the motion picture, B is subject to liability to him for invasion of
privacy.
cmt. c. Highly oﬀensive to a reasonable person. – The rule stated in this
Section applies only when the defendant knows that the plaintiﬀ, as
a reasonable man, would be justiﬁed in the eyes of the community in
feeling seriously oﬀended and aggrieved by the publicity. Complete
and perfect accuracy in published reports concerning any individual
is seldom a ainable by any reasonable eﬀort, and most minor errors,
such as a wrong address for his home, or a mistake in the date when
he entered his employment or similar unimportant details of his career, would not in the absence of special circumstances give any serious oﬀense to a reasonable person.



$)"15&3  1&340/"-*5: 3*()54

Illustrations:
6. A is a noted musician. B writes and publishes a biography of A,
which is in general a correct and favorable portrayal. Included
in the book are a number of minor mistakes concerning details
of A’s career, together with accounts of a few ﬁctitious but quite
unimportant incidents in which A is reported to have been involved and conversations he is reported to have had with others.
These are not defamatory and nothing in the book casts any adverse reﬂection upon A’s character or reputation. B’s a ention
is called to these errors, but he nevertheless publishes the book.
B has not invaded A’s privacy.
5ZOF FY SFM 5ZOF W 5JNF 8BSOFS &OUFSUBJONFOU $P -1
 ' 4VQQ E  .% 'MB 
In October 1991, the ﬁshing vessel the Andrea Gail was caught in a severe storm, and lost at sea. All of the crewmembers aboard the vessel
were presumed dead. Due to interest in the unusual meteorological forces that caused the storm, the loss of the Andrea Gail became
the subject of news stories and a best-selling book, The Perfect Storm,
by Sebastian Junger. In June 2000, Warner Bros. released The Perfect
Storm (“the Picture”), a motion picture based on the book and the
events that occurred during the “storm of the century.”
[Plaintiﬀs were the surviving children and spouses of some of the
crew members. They sued the ﬁlmmakers of The Perfect Storm for]
(1) unauthorized commercial appropriation of decedents’ likenesses,
in violation of Florida Statute § 540.08; (2) unauthorized commercial
appropriation of Plaintiﬀs’ likenesses, also in violation of § 540.08; (3)
common law invasion of privacy—false light; and (4) common law
invasion of privacy based on disclosure of private facts.
A. Section 540.08 Claims

-PGU  4PE  'MB $U "QQ 

Defendants concede that they did not obtain authorization to include
characters based on Plaintiﬀs and the decedents prior to the production of The Perfect Storm. However, they argue that they did not violate § 540.08 by failing to obtain such authorization, because The Perfect Storm is an expressive work that has no commercial advertising
purpose, and is, therefore, outside the scope of the rights protected
by § 540.08.
Despite Plaintiﬀs’ protestations to the contrary, the Court believes
that this case is squarely on point with the case of Loft v. Fuller. In
that case, decedent Robert Loft was a commercial pilot who died in
the crash of Eastern Airlines Flight 401. In the weeks and months
following the crash, there were reported sightings of apparitions of
Flight 401 crew members, including Loft. These reports were exten-

& %&'"."5*0/ "/% '"-4& -*()5



sively covered by the news media. In 1976, John Fuller wrote a nonﬁction book about the crash, “The Ghost of Flight 401,” which was
later made into a motion picture. Loft’s family ﬁled an action for invasion of privacy and unauthorized publication of Loft’s name and
likeness, based on the movie’s depiction of Loft as a “reappearing
ghost.”
The Fourth District Court of Appeal held:
In our view, Section 540.08, by prohibiting the use of one’s
name or likeness for trade, commercial or advertising purposes, is designed to prevent the unauthorized use of a
name to directly promote the product or service of the
publisher. Thus, the publication is harmful not simply
because it is included in a publication that is sold for a
proﬁt, but rather because of the way it associates the individual’s name or his personality with something else.
Such is not the case here. While we agree that at least one
of the purposes of the author and publisher in releasing
the publication in question was to make money through
sales of copies of the book and that such a publication is
commercial in that sense, this in no way distinguished this
book from almost all other books, magazines or newspapers and simply does not amount to the kind of commercial exploitation prohibited by the statute.
The court’s statement makes it clear that merely using an individual’s
name or likeness in a publication is not actionable under § 540.08. A
motion picture is not, therefore, in and of itself, a “commercial purpose.” Furthermore, the promotion and advertising of the picture
also do not constitute a commercial purpose.
In the instant case, Plaintiﬀs have failed to raise a genuine issue of
material fact as to whether the use of decedents’ likenesses and their
own likenesses were used for the purposes of trade or a commercial
purpose. Plaintiﬀs have presented no evidence showing that their
names and likenesses were used to directly promote The Perfect Storm.
In the absence of such evidence, Plaintiﬀs have no cause of action
under § 540.08.
Finally, the Court addresses Plaintiﬀs’ argument that Defendants
are liable under § 540.08 because the Picture contains ﬁctionalized elements even though it purports to be “a true story.” This argument
has no merit. No Florida court has interpreted § 540.08 to include
an element of falsity. It is therefore immaterial whether The Perfect
Storm claims to be a work of ﬁction or nonﬁction. Plaintiﬀs’ arguments regarding the alleged ﬁctionalization of the Picture suggest
that they have confused the statutory action of unauthorized publication with the common law action of false light invasion of privacy.

8F UIJOL JU EPFT OPU NBUUFS XIFUIFS
UIF CPPL JT QSPQFSMZ EFTDSJCFE BT B CJ
PHSBQIZ B öDUJPOBM CJPHSBQIZ PS BOZ
PUIFS LJOE PG MJUFSBSZ XPSL *U JT OPU GPS
B DPVSU UP QBTT PO MJUFSBSZ DBUFHPSJFT
PS MJUFSBSZ KVEHNFOU *U JT FOPVHI UIBU
UIF CPPL JT B MJUFSBSZ XPSL BOE OPU TJN
QMZ B EJTHVJTFE DPNNFSDJBM BEWFSUJTF
NFOU GPS UIF TBMF PG HPPET PS TFSWJDFT
5IF QSPUFDUJPO PG UIF SJHIU PG GSFF FY
QSFTTJPO JT TP JNQPSUBOU UIBU XF TIPVME
OPU FYUFOE BOZ SJHIU PG QVCMJDJUZ JG TVDI
FYJTUT UP HJWF SJTF UP B DBVTF PG BD
UJPO BHBJOTU UIF QVCMJDBUJPO PG B MJUFSBSZ
XPSL BCPVU B EFDFBTFE QFSTPO 'SPTDI
W (SPTTFU  %VOMBQ *OD /:4E 
/: "QQ %JW  EJTNJTTJOH TVJU
CZ .BSJMZO .POSPFhT FTUBUF BHBJOTU UIF
QVCMJTIFS PG /PSNBO .BJMFShT .BSJMZO



$)"15&3  1&340/"-*5: 3*()54

The Court, however, has no such problem distinguishing those two
causes of action. Consequently, the Court determines that the truth
or falsity of the events depicted in the Picture is of no import to the
issue of whether there was unauthorized publication of the Plaintiﬀs’
and decedents’ likenesses.
B. False Light Invasion of Privacy
Plaintiﬀs Erica and Billie–Jo Tyne do not have standing to bring an
action for false light invasion of privacy on their father’s behalf. It is
well-se led that:
a cause of action for invasion of the common law right of
privacy is strictly personal and may be asserted only by
the person who is the subject of the challenged publication. Relatives of a deceased person have no right of action
for invasion of privacy of the deceased person regardless
of how close such personal relationship was with the deceased.
Loft The only recognized exception to this rule occurs when plaintiﬀs
experience an independent violation of their own personal privacy
rights other than the violation alleged to have occurred indirectly by
virtue of the publicity given to the deceased.
Plaintiﬀs argue that they have experienced an independent violation of their own personal privacy rights by having been individually
depicted in the Picture. It is true that both Erica and Billie–Jo Tyne
are portrayed in the Picture. However, neither actress portraying Erica or Billie–Jo speaks any lines at any point during the ﬁlm. In the
ﬁlm, the actresses are shown in a photograph in the wheelhouse of
the Andrea Gail; both Erica and Billie–Jo admi ed in requests for admissions that their father kept such a photograph in the wheelhouse
of the vessel. The Picture also includes a scene depicting Erica and
Billie–Jo a ending their father’s memorial service. Both Erica and
Billie–Jo admit that they a ended the memorial service. Thus, the
Picture cannot be said to have portrayed Erica and Billie–Jo in a false
light, because they have admi ed to the factual accuracy of the scenes
depicting them. The Picture’s portrayal of the Tyne daughters is not
suﬃciently egregious in nature to establish a claim of invasion of privacy against Defendants.
C. Invasion of Privacy—Public Disclosure of Private Facts
Plaintiﬀs Debra Tigue and Dale R. Murphy, Jr. assert claims for invasion of privacy based on public disclosure of private facts. The complaint alleges that The Perfect Storm falsely portrays Tigue and Murphy, Jr. as living in Massachuse s. In their memorandum in opposition to the motion for summary judgment, Plaintiﬀs further contend

& %&'"."5*0/ "/% '"-4& -*()5



that “the depiction in the Picture of Debra Tigue as being intimately
involved with another man who is about to supplant the role of decedent Murphy in the lives of both Debra Tipe and Dale R. Murphy,
Jr. is likewise entirely fabricated and has been advanced by Warner,
as alleged in the Complaint, in knowing or reckless disregard of the
truth.”
In response to the motion for summary judgment, Plaintiﬀs primarily argue that the details of Tigue and Murphy, Jr.’s lives, as depicted in the Picture, are of no concern to the public. The Court need
not address this issue, however, because it is clear that the Picture did
not disclose private facts about Tigue and Murphy, Jr.
The Restatement (Second) of Torts has recognized that an essential element of the tort of public disclosure of private facts is that the
facts at issue be true. However, Plaintiﬀs argue that the Picture’s entire depiction of Tigue and Murphy, Jr. is fabricated and false. Because none of the facts disclosed by the picture are alleged to be true,
Plaintiﬀs have no cause of action for invasion of privacy based on
public disclosure of private facts. In a situation where the “facts” disclosed in a publication are, in actuality, false, the interest invaded is
that protected by the defamation and false-light torts: the interest in
being represented truthfully to the world. However, because Tigue
and Murphy, Jr. did not assert claims for defamation or false light
invasion of privacy, they do not have a valid cause of action, and Defendants are entitled to summary judgment on their claims.
3FTUBUFNFOU 4FDPOE PG 5PSUT
cmt d. Fictitious character. – A libel may be published of an actual
person by a story or essay, novel, play or moving picture that is intended to deal only with ﬁctitious characters if the characters or plot
bear such a resemblance to actual persons or events as to make it reasonable for its readers or audience to understand that a particular
character is intended to portray that person. The fact that the author
or producer states that his work is exclusively one of ﬁction and in no
sense applicable to living persons is not decisive if readers actually
and reasonably understand otherwise. Such a statement, however, is
a factor to be considered by the jury in determining whether readers
did so understand it, or, if so, whether the understanding was reasonable.
Illustration:
1. The A motion picture producing company produces a ﬁlm
based upon historical events but oﬀered as a ﬁctitious play. In
the ﬁlm, B, a young woman who was a participant in some of
these events, is represented as having yielded to the hypnotic

f 
"QQMJDBCJMJUZ PG %FGBNBUPSZ $PNNVOJ
DBUJPO UP 1MBJOUJò



$)"15&3  1&340/"-*5: 3*()54
power of the villain. In spite of the deviations of the ﬁlm from
the exact historical facts, B’s friends reasonably understand that
she is portrayed in the picture. The ﬁlm is defamatory of B.

+FTTJDB -JUNBO *OGPSNBUJPO 1SJWBDZ*OGPSNBUJPO 1SPQFSUZ
 4UBO - 3FW  
The entire house of cards represented by Hollywood’s recognition of
property rights in subjects’ life stories is an illusory creation impelled
by the realities of ﬁnancing. If one seeks either loans or investors,
it helps to have a piece of property to oﬀer as collateral. Producers
of works based loosely on truth rather than ﬁction have no property
rights in their subjects. If the central actors in the story can be persuaded to ”sell” the exclusive rights to ﬁlm what happened to them,
then those rights become property that a producer can take to the
bank, even though no court would enjoin such a production on the
ground that its principals lacked such a property right or had created
their production despite the fact that the relevant life story rights had
been sewn up by someone else.

' *EFOUJUZ 5IFGU

 64$ f " B 
BEEFE

FNQIBTJT

'MPSFT'JHVFSPB W 6OJUFE 4UBUFT
 64  
A federal criminal statute forbidding ”[a]ggravated identity theft” imposes a mandatory consecutive 2-year prison term upon individuals
convicted of certain other crimes if, during (or in relation to) the commission of those other crimes, the oﬀender ”knowingly transfers, possesses, or uses, without lawful authority, a means of identiﬁcation of
another person.” The question is whether the statute requires the Government to show that the defendant knew that the ”means of identiﬁcation” he or she unlawfully transferred, possessed, or used, in fact,
belonged to ”another person.” We conclude that it does.
The facts of this case illustrate the legal problem. Ignacio FloresFigueroa is a citizen of Mexico. In 2000, to secure employment, Flores
gave his employer a false name, birth date, and Social Security number, along with a counterfeit alien registration card. The Social Security number and the number on the alien registration card were not
those of a real person. In 2006, Flores presented his employer with
new counterfeit Social Security and alien registration cards; these
cards (unlike Flores’ old alien registration card) used his real name.
But this time the numbers on both cards were in fact numbers assigned to other people.
The statute, the Government says, does not require a prosecutor
to show that the defendant knows that the means of identiﬁcation the

' *%&/5*5: 5)&'5



defendant has unlawfully used in fact belongs to another person. But
how are we to square this reading with the statute’s language?
In ordinary English, where a transitive verb has an object, listeners in most contexts assume that an adverb (such as knowingly)
that modiﬁes the transitive verb tells the listener how the subject performed the entire action, including the object as set forth in the sentence. Thus, if a bank oﬃcial says, ”Smith knowingly transferred the
funds to his brother’s account,” we would normally understand the
bank oﬃcial’s statement as telling us that Smith knew the account
was his brother’s.
If a child knowingly takes a toy that belongs to his sibling, we assume that the child not only knows that he is taking something, but
that he also knows that what he is taking is a toy and that the toy belongs to his sibling. If we say that someone knowingly ate a sandwich
with cheese, we normally assume that the person knew both that he
was eating a sandwich and that it contained cheese.
Finally, and perhaps of greatest practical importance, there is the
diﬃculty in many circumstances of proving beyond a reasonable
doubt that a defendant has the necessary knowledge. Take an instance in which an alien who unlawfully entered the United States
gives an employer identiﬁcation documents that in fact belong to others. How is the Government to prove that the defendant knew that
this was so? The Government may be able to show that such a defendant knew the papers were not his. But perhaps the defendant
did not care whether the papers (1) were real papers belonging to another person or (2) were simply counterfeit papers. The diﬃculties of
proof along make it reasonable, in the Government’s view, to read the
statute’s language as dispensing with the knowledge requirement.
We do not ﬁnd this argument suﬃcient, however, to turn the
tide in the Government’s favor. For one thing, in the classic case of
identity theft, intent is generally not diﬃcult to prove. For example,
where a defendant has used another person’s identiﬁcation information to get access to that person’s bank account, the Government can
prove knowledge with li le diﬃculty. The same is true when the
defendant has gone through someone else’s trash to ﬁnd discarded
credit card and bank statements, or pretends to be from the victim’s
bank and requests personal identifying information. Indeed, the examples of identity theft in the legislative history (dumpster diving,
computer hacking, and the like) are all examples of the types of classic identity theft where intent should be relatively easy to prove, and
there will be no practical enforcement problem. For another thing, to
the extent that Congress may have been concerned about criminalizing the conduct of a broader class of individuals, the concerns about
practical enforceability are insuﬃcient to outweigh the clarity of the



$)"15&3  1&340/"-*5: 3*()54

text.

%JTDVTTJPO PG EFGBNBUJPO DBVTFT PG BD
UJPO PNJUUFE

8IJUF W 0SUJ[
/P oDWoo4.  8-  %/) 4FQU  
Pro se plaintiﬀ, June White, is a resident of New Hampshire and the
author of an “unauthorized biography” of her son, Dana, who is the
president of the mixed martial arts (“MMA”) organization known as
the Ultimate Fighting Championship (“UFC”). The defendant, Cynthia Ortiz, is a resident of Holt, Michigan. Ortiz is, it would seem, a
fan of neither White nor her book.
Following the book’s release, Ortiz began publishing numerous
statements on various Internet websites that were highly critical of
the author. Ortiz published many (if not all) of those statements using pseudonyms, in an eﬀort to conceal her identity. She also appears
to have used social media to further her a ack on White, by publishing numerous statements on Twi er while posing as “The Real June
White” (“@RealJuneWhite”) – statements White says were false and
demeaning comments on her character, conduct, and her book.
A representative (though by no means exhaustive) list of some
examples of Ortiz’s work includes the following. While posing as
“Tony Foster” (“TonyF575”), Ortiz published numerous statements
on Twi er accusing White of being a bad parent, saying her children
hate her and “disowned” her, asserting that she is mentally ill, and
claiming she was a “barhoppin drop out 4 a mom” who “couldn’t stay
out of the bars long enough” to raise her son. Under the moniker
“JoeBlow,” Ortiz implied White had incestuous relations with family members (comments Ortiz elaborated upon elsewhere), was estranged from her children, and suﬀered from mental illness: “[White]
should have stuck to doing her father and brothers instead of trying
her hand at writing ... Her only daughter Kelly cut her oﬀ, too. She
won’t let her kids see Grandma because she’s freakin oﬀ her rocker!”
Under the pseudonym “The Real June White,” Ortiz published a
number of statements on Twi er including, for example, “I am publically apologizing 4 ever writing that horrendous book about my son.
Most wasn’t true. I am reaping what I sowed and now my only 2
children hate me.”
White asserts that Ortiz is liable for appropriating her identity – a
form of invasion of privacy – by appearing on Twi er as “The Real
June White” and posting false, demeaning comments about White’s
character and the truthfulness of the book.
Ortiz claims she cannot be liable under a theory of identity appropriation because she did not use White’s name in an eﬀort to obtain
monetary gain or commercial success from White’s reputation, prestige or other value associated with her name. The court disagrees.
The New Hampshire Supreme Court did not limit the tort exclusively

( 1-"(*"3*4.



to situations in which a defendant has employed another’s name or
likeness for personal ﬁnancial gain; it merely listed that purpose as a
fairly common example.
Here, Ortiz employed the Twi er handle “The Real June White”
in an eﬀort to leverage White’s name and reputation, thus giving the
false “confessions” Ortiz published presumptive credibility. Absent
the use of White’s name in association with those statements, Ortiz
would likely have been seen as simply another crank publishing incendiary, derogatory, and demeaning comments on Twi er. But, by
appropriating White’s name (and the credibility and notoriety associated with that name), Ortiz added weight and validity to her posts.
That act of appropriation lent value to those “confessions,” and furthered Ortiz’s apparent goal of perpetrating a fraud on the public,
undermining sales of White’s book, and ruining White’s reputation.
It is, therefore, actionable conduct under New Hampshire’s common
law, and Ortiz’s motion to dismiss White’s invasion of privacy claim
is denied.

(

%PFT UIJT UIFPSZ VTFGVMMZ öMM B HBQ CF
UXFFO EFGBNBUJPO BOE UIF SJHIU PG QVC
MJDJUZ 0S JT UIBU HBQ UIFSF GPS B SFBTPO

1MBHJBSJTN

4UVBSU 1 (SFFO 1MBHJBSJTN /PSNT BOE UIF -JNJUT PG 5IFGU -BX 4PNF
0CTFSWBUJPOT PO UIF 6TF PG $SJNJOBM 4BODUJPOT JO &OGPSDJOH *OUFMMFDUVBM
1SPQFSUZ 3JHIUT
 )BTUJOHT -+  
Again and again, plagiarists are referred to as “thieves” or “criminals,” and plagiarism as a “crime,” “stealing,” “robbery,” “piracy,”
or “larceny.” Even some dictionaries deﬁne plagiarism as “literary
theft” – a deﬁnition that is consistent with the term’s etymological
origin, the Latin word plagium (which, at Roman law, referred to the
stealing of a slave or child). Yet, despite such talk, the fact is that no
plagiarist has ever been prosecuted for theft.
Plagiarism has been variously deﬁned as the act of “stealing and
passing oﬀ (the ideas or words of another) as one’s own,” “using (another’s created production) without crediting the source,” or “presenting as new and original an idea or product derived from an existing source. Plagiarism thus seems to involve, in the language of the
criminal law, two, or possibly three, basic “elements”: two actus reus
elements and a possible mens rea element. The actus reus elements
are copying a work (an act) and failing to a ribute such work to its
author (an omission) where one has a duty to do so. The mens rea
element is less clear. As we shall see below, there is a good deal of
confusion over whether copying or failure to a ribute must be “intentional” or “knowing,” or whether plagiarism is commi ed even
when such acts are inadvertent.

5PN -FISFS -PCBDIFWTLZ
* BN OFWFS GPSHFU UIF EBZ * öSTU NFFU
UIF HSFBU -PCBDIFWTLZ *O POF XPSE IF
UPME NF TFDSFU PG TVDDFTT JO NBUIFNBU
JDT 1MBHJBSJ[F
1MBHJBSJ[F -FU OP POF FMTFhT XPSL FWBEF
ZPVS FZFT 3FNFNCFS XIZ UIF HPPE
-PSE NBEF ZPVS FZFT 4P EPOhU TIBEF
ZPVS FZFT #VU QMBHJBSJ[F QMBHJBSJ[F
QMBHJBSJ[F 0OMZ CF TVSF BMXBZT UP DBMM
JU QMFBTF SFTFBSDI



5IF $PVODJM PG 8SJUJOH 1SPHSBN "ENJO
JTUSBUPSTh 4UBUFNFOU PO #FTU 1SBDUJDFT
TBZT
.PTU DVSSFOU EJTDVTTJPOT PG QMBHJBSJTN
GBJM UP EJTUJOHVJTI CFUXFFO
 TVCNJUUJOH TPNFPOF FMTFT UFYU
BT POFT PXO PS BUUFNQUJOH
UP CMVS UIF MJOF CFUXFFO POFT
PXO JEFBT PS XPSET BOE UIPTF
CPSSPXFE GSPN BOPUIFS TPVSDF
BOE
 DBSFMFTTMZ PS JOBEFRVBUFMZ DJU
JOH JEFBT BOE XPSET CPSSPXFE
GSPN BOPUIFS TPVSDF
4VDI EJTDVTTJPOT DPOøBUF QMBHJBSJTN
XJUI UIF NJTVTF PG TPVSDFT
&UIJDBM XSJUFST NBLF FWFSZ FòPSU UP BD
LOPXMFEHF TPVSDFT GVMMZ BOE BQQSPQSJ
BUFMZ JO BDDPSEBODF XJUI UIF DPOUFYUT
BOE HFOSFT PG UIFJS XSJUJOH " TUV
EFOU XIP BUUFNQUT FWFO JG DMVNTJMZ
UP JEFOUJGZ BOE DSFEJU IJT PS IFS TPVSDF
CVU XIP NJTVTFT B TQFDJöD DJUBUJPO
GPSNBU PS JODPSSFDUMZ VTFT RVPUBUJPO
NBSLT PS PUIFS GPSNT PG JEFOUJGZJOH NB
UFSJBM UBLFO GSPN PUIFS TPVSDFT IBT OPU
QMBHJBSJ[FE *OTUFBE TVDI B TUVEFOU
TIPVME CF DPOTJEFSFE UP IBWF GBJMFE UP
DJUF BOE EPDVNFOU TPVSDFT BQQSPQSJ
BUFMZ

$)"15&3  1&340/"-*5: 3*()54

The concept of plagiarism is embedded within the context of a
complex set of social norms. To see how this set of norms functions,
we begin with the proposition that people generally value the esteem
of others, particularly their peers. Among the ways one can earn the
esteem of one’s peers is by being recognized for one’s originality, creativity, insight, knowledge, and technical skill. This is particularly
so among writers, artists, and scholars, who, in addition to achieving
satisfaction through the creative act itself, usually wish to see those
acts recognized by others.
This desire for esteem produces a norm that I shall refer to as the
“norm of a ribution.” According to this norm, words and ideas may
be copied if and only if the copier a ributes them to their originator
or author.
It seems obvious that there is a legitimate distinction to be made
between mere inﬂuence, unconscious imitation, and inadvertent failure to a ribute (on the one hand), and extensive copying that is intended to convey the impression that the copier is the original author
(on the other). However forgiving we may be of the student who, as a
result of sloppy note taking, neglects to put quotation marks around
a sentence copied from one of his sources, most of us would not hesitate to condemn David Sumner, the plagiarist who submi ed Neal
Bowers’s poems under his own name.
Perhaps some of the confusion about the moral status of plagiarism can be a ributed to a deeper confusion about the mental element, if any, necessary for its commission. Some ethical codes prohibit only “intentional” or “knowing” plagiarism. Others prohibit
plagiarism that is either “intentional” or “unintentional” – that is,
they treat plagiarism as a kind of “strict liability” oﬀense.
Should plagiarism require an intent to deceive or some other mental element, or should it be viewed as a strict liability oﬀense? I would
argue that, just as morality informs law, so too should law inform
morality. If theft requires intent, and plagiarism derives much of its
meaning from theft law, it seems to follow that plagiarism should also
require intent. At the same time, I would modify this requirement to
say that the element of intent can be satisﬁed by “deliberate indiﬀerence” to the obligation to a ribute. That is, if the reason a person was
unaware that he was copying or failing to a ribute is that he was deliberately indiﬀerent to the requirements of a ribution, he should be
viewed as having commi ed plagiarism.
Consider the recent cases involving the noted historians, Doris
Kearns Goodwin and the late Stephen Ambrose. Beginning in January 2002, Ambrose was accused of failing to properly a ribute
works quoted in his books The Wild Blue, Crazy Horse and Custer, Nothing Like it in the World, and Citizen Soldiers. Shortly thereafter, Goodwin was accused of copying up to ﬁfty improperly a ributed pas-

( 1-"(*"3*4.



sages from the work of Lynne McTaggart, in her book The Fi geralds
and the Kennedys. Both Ambrose and Goodwin acknowledged their
una ributed copying (or at least some of it), which they blamed on
sloppy note taking rather than any intentional or knowing deception,
and promised to include proper a ribution in future editions of their
books.
According to newspaper accounts, Ambrose, in order to maintain
his proliﬁc, and lucrative, output of recent years, used his son, Hugh,
as a collaborator, with additional research help from his four other
children. The result seems to have been a loss of control over his
own books. It may well be – and one can only speculate about such
things – that Ambrose essentially stuck his head in the sand, purposely avoiding the possibility that he might become aware of plagiarism in his work. As for Goodwin, it seems hard to imagine how
a writer could have included as many as ﬁfty improperly a ributed
passages in a single book without being deliberately indiﬀerent to the
rules of a ribution. Accordingly, we might say (following the Model
Penal Code’s formulation of the willful blindness instruction), that
both Ambrose and Goodwin possessed the “knowledge” necessary
to commit plagiarism because they were “aware of a high probability” that their sources had been inadequately acknowledged.
Exactly what harms does plagiarism cause, and who are its victims? The ﬁrst kind of victim that plagiarism aﬀects is the person
whose words or ideas are copied and who fails to receive credit. In
the academic context, citation to one’s work can contribute, directly
or indirectly, not only to psychic rewards (the satisfaction that comes
from being esteemed by one’s peers) but also to monetary rewards,
including grants and scholarships, tenure and promotion, and other
forms of career advancement and compensation. A second kind of
harm is that done to the reader who is deceived into believing that
the plagiarist was the original source of such words or ideas. A third,
closely related, kind of harm is that done to the institution within
which the plagiarism is commi ed. As the Sixth Circuit stated in
United States v. Frost (a case in which the University of Tennessee rescinded its grant of a Ph.D. degree after discovering that the degree
candidate had commi ed plagiarism): “Awarding degrees to inept
students, or to students who have not earned them, will decrease the
value of degrees in general. More speciﬁcally, it will hurt the reputation of the school and thereby impair its ability to a ract other
students willing to pay tuition, as well as its ability to raise money.”
What should we make of politicians and corporate executives who
use unnamed speech writers to write their speeches, movie stars and
other celebrities who use unacknowledged ghostwriters to write their
memoirs, and federal and state judges who rely on anonymous law
clerks to write their judicial opinions? Does the fact that such people

'SPTU  'E   UI $JS 



$)"15&3  1&340/"-*5: 3*()54

present work wri en by others as their own mean that they are guilty
of plagiarism?
The ﬁrst thing to note is that, in each of these cases, the actual author consents to the second comer’s non-a ribution. I would argue,
however, that the author’s consent should not be a defense to plagiarism (although consent is of course a defense to charges of theft). If a
student copies a term paper from an Internet cheat site or fraternity
ﬁle, the actual author has consented, but the student has nevertheless
commi ed plagiarism, because the student has intentionally passed
oﬀ another’s work as his own.
The real question is whether anyone is, or could be, harmed by
such conduct. When a student submits an Internet-purchased term
paper as her own, she causes no harm to the original author, but she is
likely to cause harm to her institution, instructor, and fellow students.
By contrast, when a politician, celebrity, or judge uses language written by an unacknowledged ghostwriter, no one is harmed because—
unlike students and professors – there is no cultural expectation that
such people write their own copy. To put it another way, we can say
that the norm of a ribution does not apply to the use of ghostwriters.
And because the norm of a ribution does not apply, the rule against
plagiarism does not apply either.
Focusing on harm rather than consent is also helpful in evaluating
those cases in which a writer quotes his own work without acknowledging that such words have previously been published. I would
argue that such unacknowledged self-quotation is a genuine form of
plagiarism. Once again, the fact that the actual author (i.e., the plagiarist herself) “consents” to her own copying is not relevant to determining whether there is plagiarism. What does ma er is that third
parties, such as the self-plagiarist’s readers, are deceived into believing that her work is original.
One of the most striking characteristics of plagiarism is that its
investigation, adjudication, and punishment are typically commi ed
to educational and professional institutions that resolve the charges,
essentially, in private. Plagiarism is prohibited by various codes of
academic and professional ethics (though, curiously, most news organizations have no such wri en rules). Violation of such codes can
lead to a student’s being failed, suspended, or expelled; professors
and other employees being dismissed; and lawyers and other professionals being censured or having licenses revoked. What li le litigation there is concerning plagiarism of this sort almost always involves due process-type claims brought by alleged plagiarists who
challenge the procedures under which they have been institutionally
sanctioned, or, in a few cases, defamation suits brought by alleged
plagiarists against their accusers.
How is this “private justice” paradigm maintained? One of its dis-

( 1-"(*"3*4.



tinguishing features is that students (at least at the college level and
beyond), employees, and members of professional associations have
subjected themselves, voluntarily, to the “jurisdiction” of the adjudicating institution; they agree, explicitly or implicitly, to abide by the
rules of the guild. Such institutions tend to have special expertise
in detecting and dealing with plagiarism. The teacher who is familiar with the literature from which her student has copied is probably
in the best position to uncover the plagiarist’s acts and to be most
sensitive to the particularities of the plagiarist’s circumstances. The
institution is also likely to have the most direct interest in preserving
the values that plagiarism most directly threatens.
+POBUIBO #BOE  .BUU 4DISVFST %BTUBS "UUSJCVUJPO BOE 1MBHJBSJTN
 "*1-" 2+  
Between the oral argument and the issuance of the decision in Dastar,
the saga of Jayson Blair, the New York Times reporter who had fabricated and plagiarized numerous articles, unfolded in the national
media. At the heart of both cases was a knowing failure to a ribute
the source of information conveyed by the speaker. Dastar failed to
reveal that much of the footage of its World War II videotape came
from a Twentieth Century Fox television series; and Blair failed to
reveal that he copied quotations and descriptions from other newspaper articles. And yet, Dastar emerged the victor in the Supreme
Court, while Blair resigned and was disgraced.
This asymmetry of outcomes results from the fact that while society views plagiarism as normatively wrong, it is not, at least after
the Dastar decision, a violation of law. A plagiarist presents as new
and original an idea or product derived from an existing source. A
plagiarist also is a copyright infringer if he copies another person’s
protected expression. His legal oﬀense, however, lies in copying the
expression, not in failing to a ribute its source.
In Dastar, Fox a empted to impose legal liability on Dastar for
non-a ribution. It a empted to convert plagiarism, which violates
the moral standards of many professions and communities, into a legal violation. The Supreme Court rejected this eﬀort emphatically.
The Court had a strong legal basis for concluding that plagiarism
did not violate section 43(a) of the Lanham Act. But the Court
also reached the right result from a public policy perspective. The
”wrongness” of non-a ribution depends signiﬁcantly on the context
in which it occurs. The law is poorly suited to make the nuanced
distinctions be er left to the self-regulatory mechanisms of speciﬁc
communities.
Copyright protects the author’s expression. The copyright owner
can ﬁle suit in federal court against any person who copies the expression without authorization. As a general ma er, however, U.S.



'FE *OUFSNFEJBUF $SFEJU #BOL W ,Z #BS
"TThO  48E   O ,Z 

$)"15&3  1&340/"-*5: 3*()54

copyright law has nothing to do with a ribution. Thus, a student
who uploads the latest Harry Po er novel to the Internet infringes the
copyright regardless of whether he claims he wrote the novel himself or properly a ributes it to J.K. Rowling. By the same token, if
he copies something that is not covered by copyright – for example,
ideas, facts, or a work whose copyright term expired – he has not infringed copyright, even if he fails to a ribute the source. While copyright does not concern itself with non-a ribution, non-a ribution is
the essence of plagiarism.
Many acts of plagiarism do not constitute copyright infringement.
If a history graduate student without a ribution publishes in his doctoral dissertation facts or ideas copied from articles in the ﬁeld, he is
a plagiarist, but not a copyright infringer. This is because copyright
does not protect facts or ideas. As a plagiarist, he likely would face
academic sanctions from his university. However, he would not incur copyright liability to the authors of the articles, because copyright
does not extend to the facts or ideas that he copied.
Of course, copyright infringement and plagiarism may overlap. If
the graduate student copies unreasonably lengthy passages of other
articles in his dissertation without a ribution, he is both a plagiarist
and a copyright infringer. In that case, he must answer to both his
university and the authors of the articles he copied. On the other
hand, if he provides proper a ribution for the passages, he might be
a copyright infringer but not a plagiarist.
The codes of professional responsibility that set the ethical standards for practicing lawyers are silent on the subject of plagiarism.
Presumably, few lawyers think twice when duplicating forma ing
suggested by Bender’s Federal Forms, or downloading templates from
a court website. One court found ”no impropriety” in the fact that ”legal instruments are widely plagiarized.”. Not only would contravening this convention require the continual reinvention of the wheel at a
client’s expense, but it would also undermine the beneﬁts of lawyers
practicing as a group.
Similarly, trial courts frequently order parties to prepare proposed ﬁndings of fact and law, and then incorporate these proposed
ﬁndings in the ﬁnal opinion, without a ribution. Sometimes a court
will adopt one party’s proposed ﬁndings almost verbatim. The other
party might argue to the appellate court that this wholesale plagiarism demonstrates the trial court’s bias or a failure to consider all the
evidence, but rarely does that appellant argue that the plagiarism itself was improper. Judge Richard Posner notes that judges freely plagiarize their colleagues because ”no value is a ached to originality.”
On the contrary, members of the judiciary hope to ”conceal original-

( 1-"(*"3*4.



ity and pretend that their decisions are foreordained.”
(SFHPSZ / .BOEFM "OOF " 'BTU  ,SJTUJOB 3 0MTPO *OUFMMFDUVBM
1SPQFSUZ -BXhT 1MBHJBSJTN 'BMMBDZ
 #:6 - 3FW 
Intellectual property law suﬀers from somewhat of an identity crisis. A robust debate has raged for decades concerning how intellectual property law can best incentivize creation and whether it should
have more of a natural rights or commons bent than current doctrine.
This debate has been ignorant of a critical fact. To the public, intellectual property law is not about these traditionally identiﬁed objectives.
Rather, in the public mind, the primary objective of intellectual property law is to prevent plagiarism. Across a wide variety of subject
ma ers and contexts, people tend to believe that simply providing
proper a ribution to the originator of a creative work or invention
should enable the free copying of that work by others. These results
hold in a diverse range of circumstances that would constitute intellectual property infringement under the law.



$)"15&3  1&340/"-*5: 3*()54


%FTJHO
This chapter deals with IP protections for the designs of threedimensional objects. The fundamental conceptual challenge such objects present is that they can be both useful and beautiful, and the
bodies of IP law we have studied so far tend to insist either that the
only protect the useful aspects or only that they don’t protect the
useful aspects. Thus, the doctrinal challenge in each IP area is how
to draw the line between the utilitarian/functional/useful/applied aspects of an object’s design and everything else. As we will see, design
patents cut the Gordian knot by deﬁning utility extraordinarily narrowly. But to understand how that solution works, we ﬁrst need to
see the diﬃculties other approaches face. And, as we will see, the
design-patent solution creates its own diﬃculties.

" 1BUFOU
There are no per se rules preventing the issuance of utility patents
on three-dimensional designs; they are just not usually an eﬀective
tool for protecting design as such. One problem is utility: if the design’s only improvement over the prior art is that it looks be er, this
might not qualify even under the permissive Juicy Whip standard. Another is claim drafting: to twist the phrase, writing about design is
like dancing about architecture. Indeﬁniteness and enablement are
likely to hem in the applicant’s ability to capture the design in words.
So while utility patents are well adapted to capturing the functional
aspects of a design, they are so awkward as to be useless at capturing
everything else.

#

$PQZSJHIU

Copyright deals with the functionality problem for threedimensional objects in three diﬀerent ways, depending on whether



*G ZPV BEE JO #BLFS BOE UIF WBSJBUJPOT JO
USPEVDFE GPS DPNQVUFS TPGUXBSF UIFSF
BSF BU MFBTU öWF EJòFSFOU GVODUJPOBMJUZ
UFTUT

$)"15&3  %&4*(/

the work is sculptural or architectural, and on whether VARA is in
play.



6TFGVM "SUJDMFT

One could imagine drawing a distinction between ﬁne art (like paintings and novels) and non-art (like boats and tools). Bleistein, however,
dooms any inquiry into a work’s artistry. Instead, the modern test focuses on utility; if a work is useful at all, the question is how much
of the work is infected by its utility. You already know the answer
in two dimensions: it is given by Baker and the merger doctrine. In
three dimensions, the test is somewhat more stringent.
.B[FS W 4UFJO
 64  
Respondents are partners in the manufacture and sale of electric
lamps. One of the respondents created original works of sculpture in
the form of human ﬁgures by traditional clay-model technique. From
this model, a production mold for casting copies was made. The resulting statue es, without any lamp components added, were submi ed by the respondents to the Copyright Oﬃce for registration as
”works of art” or reproductions thereof and certiﬁcates of registration issued. Thereafter, the statue es were sold in quantity throughout the country both as lamp bases and as statue es. Petitioners are
partners and, like respondents, make and sell lamps. Without authorization, they copied the statue es, embodied them in lamps and sold
them.
[Under the 1909 Copyright Act, copyright extended to ”all the
writings of an author,” and the two potentially applicable classes of
works were ”Works of art; models or designs for works of art” and
”Reproductions of a work of art”.]
The case requires an answer, not as to a manufacturer’s right to
register a lamp base but as to an artist’s right to copyright a work of
art intended to be reproduced for lamp bases. Petitioners question
the validity of a copyright of a work of art for ”mass” production.
”Reproduction of a work of art” does not mean to them unlimited
reproduction. Their position is that a copyright does not cover industrial reproduction of the protected article.
It is not the right to copyright an article that could have utility
that petitioners oppose. Their brief accepts the copyrightability of
the great carved golden saltcellar of Cellini but adds:

-BNQ CBTF

If, however, Cellini designed and manufactured this item
in quantity so that the general public could have salt
cellars, then an entirely diﬀerent conclusion would be
reached. In such case, the salt cellar becomes an article of

# $01:3*()5



manufacture having utility in addition to its ornamental
value and would therefore have to be protected by design
patent.
The [longstanding] practice of the Copyright Oﬃce was to allow registration ”as works of the ﬁne arts” of articles of the same character
as those of respondents now under challenge. It is clear Congress intended the scope of the copyright statute to include more than the traditional ﬁne arts. Individual perception of the beautiful is too varied
a power to permit a narrow or rigid concept of art. We ﬁnd nothing
in the copyright statute to support the argument that the intended
use or use in industry of an article eligible for copyright bars or invalidates its registration.
We hold that the [design] patentability of the statue es, ﬁ ed
as lamps or unﬁ ed, does not bar copyright as works of art. Neither the Copyright Statute nor any other says that because a thing is
patentable it may not be copyrighted.
The economic philosophy behind the clause empowering
Congress to grant patents and copyrights is the conviction that
encouragement of individual eﬀort by personal gain is the best
way to advance public welfare through the talents of authors and
inventors in ”Science and useful Arts.” Sacriﬁcial days devoted to
such creative activities deserve rewards commensurate with the
services rendered.

4BMU DFMMBS CZ #FOWFOVUP $FMMJOJ
5IF $FMMJOJ 4BMU $FMMBS XPSUI BO FTUJ
NBUFE  NJMMJPO XBT TUPMFO JO 
GSPN UIF ,VOTUIJTUPSJTDIFT .VTFVN JO
7JFOOB BOE SFDPWFSFE JO  BGUFS UIF
UIJFG XBT JEFOUJöFE

Douglas, J., concurring:
An important constitutional question underlies this case—a question which was stirred on oral argument but not treated in the briefs.
The Copyright Oﬃce has supplied us with a long list of such articles which have been copyrighted – statue es, book ends, clocks,
lamps, door knockers, candlesticks, inkstands, chandeliers, piggy
banks, sundials, salt and pepper shakers, ﬁsh bowls, casseroles, and
ash trays. Perhaps these are all ”writings” in the constitutional sense.
But to me, at least, they are not obviously so.

Mazer frames the question. Here is how Congress tried to answer it
in the 1976 Copyright Act.
$PQZSJHIU "DU
• “Pictorial, graphic, and sculptural works” include twodimensional and three-dimensional works of ﬁne, graphic, and
applied art, photographs, prints and art reproductions, maps,

 64$ f 
%FöOJUJPOT



$)"15&3  %&4*(/

globes, charts, diagrams, models, and technical drawings, including architectural plans. Such works shall include works of
artistic craftsmanship insofar as their form but not their mechanical or utilitarian aspects are concerned; the design of a useful
article, as deﬁned in this section, shall be considered a pictorial, graphic, or sculptural work only if, and only to the extent
that, such design incorporates pictorial, graphic, or sculptural
features that can be identiﬁed separately from, and are capable
of existing independently of, the utilitarian aspects of the article.
• A “useful article” is an article having an intrinsic utilitarian
function that is not merely to portray the appearance of the article or to convey information. An article that is normally a part
of a useful article is considered a “useful article”.
)3 3FQ /P 
 64$$"/ 

The Commi ee is seeking to draw as clear a line as possible between
copyrightable works of applied art and uncopyrighted works of industrial design. A two-dimensional painting, drawing, or graphic
work is still capable of being identiﬁed as such when it is printed on
or applied to utilitarian articles such as textile fabrics, wallpaper, containers, and the like. The same is true when a statue or carving is used
to embellish an industrial product or, as in the Mazer case, is incorporated into a product without losing its ability to exist independently
as a work of art. On the other hand, although the shape of an industrial product may be aesthetically satisfying and valuable, the Commi ee’s intention is not to oﬀer it copyright protection under the bill.
Unless the shape of an automobile, airplane, ladies’ dress, food processor, television set, or any other industrial product contains some
element that, physically or conceptually, can be identiﬁed as separable from the utilitarian aspects of that article, the design would not be
copyrighted under the bill. The test of separability and independence
from ‘the utilitarian aspects of the article’ does not depend upon the
nature of the design – that is, even if the appearance of an article is determined by esthetic (as opposed to functional) considerations, only
elements, if any, which can be identiﬁed separately from the useful
article as such are copyrightable. And, even if the three-dimensional
design contains some such element (for example, a carving on the
back of a chair or a ﬂoral relief design on silver ﬂatware), copyright
protection would extend only to that element, and would not cover
the over-all conﬁguration of the utilitarian article as such.
In reporting S. 22, the House Judiciary Commi ee has deleted Title II, which would create a new limited form of copyright protection

# $01:3*()5



for ”original” designs which are clearly a part of a useful article, regardless of whether such designs could stand by themselves, separate from the article itself. Thus designs of useful articles which do
not meet the design patent standard of ”novelty” would for the ﬁrst
time be protected. The Commi ee chose to delete Title II in part because the new form of design protection provided by Title II could not
truly be considered copyright protection and therefore appropriately
within the scope of copyright revision. In addition, Title II left unanswered at least two fundamental issues which will require further
study by the Congress. These are: ﬁrst, what agency should administer this new design protection system and. second, should typeface
designs be given the protections of the title? The issues raised by Title
II have not been resolved by its deletion from the Copyright Revision
Bill. Therefore, the Commi ee believes that it will be necessary to
reconsider the question of design protection in new legislation during the 95th Congress. At that time more complete hearings on the
subject may be held.
4UBS "UIMFUJDB --$ W 7BSTJUZ #SBOET *OD
 4$U  
Respondents Varsity Brands, Inc., Varsity Spirit Corporation, and
Varsity Spirit Fashions & Supplies, Inc., design, make, and sell cheerleading uniforms. Respondents have obtained or acquired more than
200 U.S. copyright registrations for two-dimensional designs appearing on the surface of their uniforms and other garments. These designs are primarily combinations, positionings, and arrangements of
elements that include chevrons, lines, curves, stripes, angles, diagonals, inverted chevrons, coloring, and shapes.
Petitioner Star Athletica, L.L.C., also markets and sells cheerleading uniforms. Respondents sued petitioner for infringing their copyrights in the ﬁve designs.
II
The Copyright Act establishes a special rule for copyrighting a pictorial, graphic, or sculptural work incorporated into a “useful article,”
which is deﬁned as “an article having an intrinsic utilitarian function that is not merely to portray the appearance of the article or to
convey information.” The statute does not protect useful articles as
such. Rather, “the design of a useful article” is “considered a pictorial,
graphical, or sculptural work only if, and only to the extent that, such
design incorporates pictorial, graphic, or sculptural features that can
be identiﬁed separately from, and are capable of existing independently of, the utilitarian aspects of the article.”
Courts, the Copyright Oﬃce, and commentators have described
the analysis undertaken to determine whether a feature can be sepa-

7BSTJUZ VOJGPSN EFTJHO



$)"15&3  %&4*(/

rately identiﬁed from, and exist independently of, a useful article as
“separability.” In this case, our task is to determine whether the arrangements of lines, chevrons, and colorful shapes appearing on the
surface of respondents’ cheerleading uniforms are eligible for copyright protection as separable features of the design of those cheerleading uniforms.
A

$BO ZPV JNBHJOF B UXPEJNFOTJPOBM
QJDUPSJBM PS HSBQIJD GFBUVSF UIBU JT
OPU TFQBSBCMF VOEFS UIF UFTU UIF DPVSU
BOOPVODFT JO UIF OFYU TFDUJPO

As an initial ma er, we must address whether separability analysis
is necessary in this case.
Respondents contend that the surface decorations in this case are
“two-dimensional graphic designs that appear on useful articles,” but
are not themselves designs of useful articles. Consequently, the surface decorations are protected two-dimensional works of graphic art
without regard to any separability analysis under. Under this theory,
two-dimensional artistic features on the surface of useful articles are
“inherently separable.”
This argument is inconsistent with the text of § 101. The statute
requires separability analysis for any “pictorial, graphic, or sculptural features” incorporated into the “design of a useful article.”
And the statute expressly deﬁnes “[p]ictorial, graphical, and sculptural works” to include “two-dimensional ... works of ... art.” The
statute thus provides that the “design of a useful article” can include
two-dimensional “pictorial” and “graphic” features, and separability
analysis applies to those features just as it does to three-dimensional
“sculptural” features.
B
We must now decide when a feature incorporated into a useful article “can be identiﬁed separately from” and is “capable of existing
independently of” “the utilitarian aspects” of the article.
The statute provides that a “pictorial, graphic, or sculptural featur[e]” incorporated into the “design of a useful article” is eligible for
copyright protection if it (1) “can be identiﬁed separately from,” and
(2) is “capable of existing independently of, the utilitarian aspects of
the article.” § 101. The ﬁrst requirement – separate identiﬁcation –
is not onerous. The decisionmaker need only be able to look at the
useful article and spot some two- or three-dimensional element that
appears to have pictorial, graphic, or sculptural qualities.
The independent-existence requirement is ordinarily more diﬃcult to satisfy. The decisionmaker must determine that the separately
identiﬁed feature has the capacity to exist apart from the utilitarian
aspects of the article. In other words, the feature must be able to exist
as its own pictorial, graphic, or sculptural work as deﬁned in § 101

# $01:3*()5



once it is imagined apart from the useful article. If the feature is not
capable of existing as a pictorial, graphic, or sculptural work once
separated from the useful article, then it was not a pictorial, graphic,
or sculptural feature of that article, but rather one of its utilitarian
aspects.
Of course, to qualify as a pictorial, graphic, or sculptural work on
its own, the feature cannot itself be a useful article or “[a]n article that
is normally a part of a useful article” (which is itself considered a useful article). Nor could someone claim a copyright in a useful article
merely by creating a replica of that article in some other medium – for
example, a cardboard model of a car. Although the replica could itself be copyrightable, it would not give rise to any rights in the useful
article that inspired it.
C
In sum, a feature of the design of a useful article is eligible for copyright if, when identiﬁed and imagined apart from the useful article,
it would qualify as a pictorial, graphic, or sculptural work either on
its own or when ﬁxed in some other tangible medium.
Applying this test to the surface decorations on the cheerleading
uniforms is straightforward. First, one can identify the decorations
as features having pictorial, graphic, or sculptural qualities. Second,
if the arrangement of colors, shapes, stripes, and chevrons on the surface of the cheerleading uniforms were separated from the uniform
and applied in another medium – for example, on a painter’s canvas
– they would qualify as “two-dimensional ... works of ... art.” And
imaginatively removing the surface decorations from the uniforms
and applying them in another medium would not replicate the uniform itself. Indeed, respondents have applied the designs in this case
to other media of expression – diﬀerent types of clothing – without
replicating the uniform. The decorations are therefore separable from
the uniforms and eligible for copyright protection.
The dissent argues that the designs are not separable because
imaginatively removing them from the uniforms and placing them
in some other medium of expression – a canvas, for example – would
create “pictures of cheerleader uniforms.” Petitioner similarly argues
that the decorations cannot be copyrighted because, even when extracted from the useful article, they retain the outline of a cheerleading uniform.
This is not a bar to copyright. Just as two-dimensional ﬁne art
corresponds to the shape of the canvas on which it is painted, twodimensional applied art correlates to the contours of the article on
which it is applied. A fresco painted on a wall, ceiling panel, or dome
would not lose copyright protection, for example, simply because it
was designed to track the dimensions of the surface on which it was



$)"15&3  %&4*(/

painted. Or consider, for example, a design etched or painted on the
surface of a guitar. If that entire design is imaginatively removed
from the guitar’s surface and placed on an album cover, it would still
resemble the shape of a guitar. But the image on the cover does not
“replicate” the guitar as a useful article. Rather, the design is a twodimensional work of art that corresponds to the shape of the useful
article to which it was applied. The statute protects that work of art
whether it is ﬁrst drawn on the album cover and then applied to the
guitar’s surface, or vice versa. Failing to protect that art would create
an anomaly: It would extend protection to two-dimensional designs
that cover a part of a useful article but would not protect the same
design if it covered the entire article. The statute does not support
that distinction, nor can it be reconciled with the dissent’s recognition
that “artwork printed on a t-shirt” could be protected.
To be clear, the only feature of the cheerleading uniform eligible
for a copyright in this case is the two-dimensional work of art ﬁxed in
the tangible medium of the uniform fabric. Even if respondents ultimately succeed in establishing a valid copyright in the surface decorations at issue here, respondents have no right to prohibit any person
from manufacturing a cheerleading uniform of identical shape, cut,
and dimensions to the ones on which the decorations in this case appear. They may prohibit only the reproduction of the surface designs
in any tangible medium of expression – a uniform or otherwise.
D
Petitioner and the Government raise several objections to the approach we announce today. None is meritorious.
1
Petitioner ﬁrst argues that our reading of the statute is missing an important step. It contends that a feature may exist independently only
if it can stand alone as a copyrightable work and if the useful article
from which it was extracted would remain equally useful. In other
words, copyright extends only to “solely artistic” features of useful
articles. According to petitioner, if a feature of a useful article “advance[s] the utility of the article,” then it is categorically beyond the
scope of copyright. The designs here are not protected, it argues, because they are necessary to two of the uniforms’ “inherent, essential,
or natural functions” – identifying the wearer as a cheerleader and
enhancing the wearer’s physical appearance. Because the uniforms
would not be equally useful without the designs, petitioner contends
that the designs are inseparable from the “utilitarian aspects” of the
uniform.
The debate over the relative utility of a plain white cheerleading
uniform is unnecessary. The focus of the separability inquiry is on

# $01:3*()5



the extracted feature and not on any aspects of the useful article that
remain after the imaginary extraction. The statute does not require
the decisionmaker to imagine a fully functioning useful article without the artistic feature. Instead, it requires that the separated feature
qualify as a nonuseful pictorial, graphic, or sculptural work on its
own.
Of course, because the removed feature may not be a useful article – as it would then not qualify as a pictorial, graphic, or sculptural
work – there necessarily would be some aspects of the original useful article “left behind” if the feature were conceptually removed. But
the statute does not require the imagined remainder to be a fully functioning useful article at all, much less an equally useful one. Indeed,
such a requirement would deprive the Mazer statue e of protection
had it been created ﬁrst as a lamp base rather than as a statue e. Without the base, the “lamp” would be just a shade, bulb, and wires. The
statute does not require that we imagine a nonartistic replacement for
the removed feature to determine whether that feature is capable of
an independent existence.
Because we reject the view that a useful article must remain after
the artistic feature has been imaginatively separated from the article,
we necessarily abandon the distinction between “physical” and “conceptual” separability, which some courts and commentators have
adopted based on the Copyright Act’s legislative history. According
to this view, a feature is physically separable from the underlying useful article if it can be physically separated from the article by ordinary
means while leaving the utilitarian aspects of the article completely
intact. Conceptual separability applies if the feature physically could
not be removed from the useful article by ordinary means.
The statutory text indicates that separability is a conceptual undertaking. Because separability does not require the underlying useful
article to remain, the physical-conceptual distinction is unnecessary.
2
Petitioner next argues that we should incorporate two “objective”
components, into our test to provide guidance to the lower courts:
(1) “whether the design elements can be identiﬁed as reﬂecting the
designer’s artistic judgment exercised independently of functional inﬂuence,”, and (2) whether “there is a substantial likelihood that the
pictorial, graphic, or sculptural feature would still be marketable to
some signiﬁcant segment of the community without its utilitarian
function.”
We reject this argument because neither consideration is
grounded in the text of the statute. The ﬁrst would require the
decisionmaker to consider evidence of the creator’s design methods,
purposes, and reasons. The statute’s text makes clear, however, that



$)"15&3  %&4*(/

our inquiry is limited to how the article and feature are perceived,
not how or why they were designed.
The same is true of marketability. Nothing in the statute suggests
that copyrightability depends on market surveys. Moreover, asking
whether some segment of the market would be interested in a given
work threatens to prize popular art over other forms, or to substitute
judicial aesthetic preferences for the policy choices embodied in the
Copyright Act. See ??.
III
We hold that an artistic feature of the design of a useful article is eligible for copyright protection if the feature (1) can be perceived as a
two- or three-dimensional work of art separate from the useful article and (2) would qualify as a protectable pictorial, graphic, or sculptural work either on its own or in some other medium if imagined
separately from the useful article. Because the designs on the surface of respondents’ cheerleading uniforms in this case satisfy these
requirements, the judgment of the Court of Appeals is aﬃrmed.
Justice Ginsburg, concurring in the judgment
I concur in the Court’s judgment but not in its opinion. Unlike
the majority, I would not take up in this case the separability test appropriate under 17 U.S.C. § 101.1 Consideration of that test is unwarranted because the designs at issue are not designs of useful articles.
Instead, the designs are themselves copyrightable pictorial or graphic
works reproduced on useful articles.2

$BU MBNQ

$BU MBNQ

Justice Breyer, dissenting
I agree with much in the Court’s opinion. But I do not agree that
the designs that Varsity Brands, Inc., submi ed to the Copyright Ofﬁce are eligible for copyright protection.
I
An example will help. Imagine a lamp. with a circular marble base, a
vertical 10–inch tall brass rod (containing wires) inserted oﬀ center on
the base, a light bulb ﬁxture emerging from the top of the brass rod,
and a lampshade si ing on top. In front of the brass rod a porcelain
Siamese cat sits on the base facing outward. Obviously, the Siamese
cat is physically separate from the lamp, as it could be easily removed
while leaving both cat and lamp intact. And, assuming it otherwise
qualiﬁes, the designed cat is eligible for copyright protection.
Now suppose there is no long brass rod; instead the cat sits in the
middle of the base and the wires run up through the cat to the bulbs.
The cat is not physically separate from the lamp, as the reality of the
lamp’s construction is such that an eﬀort to physically separate the
cat and lamp will destroy both cat and lamp. The two are integrated

# $01:3*()5



into a single functional object, like the similar conﬁguration of the ballet dancer statue es that formed the lamp bases at issue in Mazer. But
we can easily imagine the cat on its own, as did Congress when conceptualizing the ballet dancer. In doing so, we do not create a mental
picture of a lamp (or, in the Court’s words, a “replica” of the lamp),
which is a useful article. We simply perceive the cat separately, as a
small cat ﬁgurine that could be a copyrightable design work standing
alone that does not replicate the lamp. Hence the cat is conceptually
separate from the utilitarian article that is the lamp.
By way of contrast, Van Gogh’s painting of a pair of old shoes,
though beautifully executed and copyrightable as a painting, would
not qualify for a shoe design copyright. Courts have similarly denied copyright protection to objects that begin as three-dimensional
designs, such as measuring spoons shaped like heart-tipped arrows,
candleholders shaped like sailboats, and wire spokes on a wheel
cover. None of these designs could qualify for copyright protection
that would prevent others from selling spoons, candleholders, or
wheel covers with the same design. Why not? Because in each case
the design is not separable from the utilitarian aspects of the object to
which it relates. The designs cannot be physically separated because
they themselves make up the shape of the spoon, candleholders, or
wheel covers of which they are a part. And spoons, candleholders,
and wheel covers are useful objects, as are the old shoes depicted
in Van Gogh’s painting. More importantly, one cannot easily imagine or otherwise conceptualize the design of the spoons or the candleholders or the shoes without that picture, or image, or replica being a picture of spoons, or candleholders, or wheel covers, or shoes.
The designs necessarily bring along the underlying utilitarian object.
Hence each design is not conceptually separable from the physical
useful object.
In many or most cases, to decide whether a design or artistic feature of a useful article is conceptually separate from the article itself,
it is enough to imagine the feature on its own and ask, “Have I created a picture of a (useful part of a) useful article?” If so, the design
is not separable from the useful article. If not, it is.
II
To ask this kind of simple question – does the design picture the useful article? – will not provide an answer in every case, for there will
be cases where it is diﬃcult to say whether a picture of the design
is, or is not, also a picture of the useful article. But the question will
avoid courts focusing primarily upon what I believe is an unhelpful
feature of the inquiry, namely, whether the design can be imagined
as a “two- or three-dimensional work of art.” That is because virtually any industrial design can be thought of separately as a “work of

7JODFOU 7BO (PHI 4IPFT



$)"15&3  %&4*(/

art”: Just imagine a frame surrounding the design, or its being placed
in a gallery. Consider Marcel Duchamp’s “readymades” series, the
functional mass-produced objects he designated as art. What is there
in the world that, viewed through an esthetic lens, cannot be seen as a
good, bad, or indiﬀerent work of art? What design features could not
be imaginatively reproduced on a painter’s canvas? Indeed, great industrial design may well include design that is inseparable from the
useful article – where, as Frank Lloyd Wright put it, “form and function are one.”

.BSDFM %VDIBNQ *O "EWBODF PG UIF
#SPLFO "SN

IV
If we ask the “separateness” question correctly, the answer here is
not diﬃcult to ﬁnd. Can the design features in Varsity’s pictures exist separately from the utilitarian aspects of a dress? Can we extract
those features as copyrightable design works standing alone, without
bringing along, via picture or design, the dresses of which they constitute a part? They certainly look like cheerleader uniforms. That is
to say, they look like pictures of cheerleader uniforms, just like Van
Gogh’s old shoes look like shoes. I do not see how one could see them
otherwise.
Were I to accept the majority’s invitation to “imaginatively remov[e]” the chevrons and stripes as they are arranged on the neckline, waistline, sleeves, and skirt of each uniform, and apply them on
a “painter’s canvas,” that painting would be of a cheerleader’s dress.
The esthetic elements on which Varsity seeks protection exist only
as part of the uniform design – there is nothing to separate out but
for dress-shaped lines that replicate the cut and style of the uniforms.
Hence, each design is not physically separate, nor is it conceptually
separate, from the useful article it depicts, namely, a cheerleader’s
dress. They cannot be copyrighted.
&BNFT $IBJS 1SPCMFN
This is the Eames Lounge Chair by Charles and Ray Eames. Is its
design copyrightable?
$PQZSJHIU "DU
(a)

&BNFT -PVOHF $IBJS

 64$ f 
4DPQF PG FYDMVTJWF SJHIUT JO QJDUPSJBM
HSBQIJD BOE TDVMQUVSBM XPSLT

Subject to the provisions of subsections (b) and (c) of this section, the exclusive right to reproduce a copyrighted pictorial,
graphic, or sculptural work in copies under section 106 includes
the right to reproduce the work in or on any kind of article,
whether useful or otherwise.
(b) This title does not aﬀord, to the owner of copyright in a work
that portrays a useful article as such, any greater or lesser rights

# $01:3*()5



with respect to the making, distribution, or display of the useful
article so portrayed than those aﬀorded to such works under the
law, whether title 17 or the common law or statutes of a State, in
eﬀect on December 31, 1977, as held applicable and construed
by a court in an action brought under this title.
(c) In the case of a work lawfully reproduced in useful articles that
have been oﬀered for sale or other distribution to the public,
copyright does not include any right to prevent the making, distribution, or display of pictures or photographs of such articles
in connection with advertisements or commentaries related to
the distribution or display of such articles, or in connection with
news reports. …
3FQPSU PG UIF 3FHJTUFS PG $PQZSJHIUT PO UIF (FOFSBM 3FWJTJPO PG UIF
$PQZSJHIU -BX 
There remains the question of protection to be given to a copyrighted
work of art that is utilized as a design in the manufacture of useful
articles. We believe that, where the copyrighted work is used as a
design or decoration of a useful article, it should continue, as under
the present law, to be protected by copyright if the owner wishes.
However, where the ”work of art” actually portrays the useful article
as such – as in a drawing, scale model, advertising sketch, or photograph of the article – existing court decisions indicate that copyright
in the ”work of art” does not protect against manufacture of the useful article portrayed. We agree with these decisions and the distinctions made in them.
Some examples will illustrate these points.
(3) Since the protection available to a copyrighted pictorial,
graphic, or sculptural work is not aﬀected by use of the work as
a design or decoration of a useful article, the foilowing works
would continue to be accorded full protection under the copyright statute:
– A copyrighted painting reproduced on textile fabrics;
– A copyrighted cartoon drawing or photograph reproduced on fabrics or in the form of toys or dolls;
– A copyrighted drawing of a chair reproduced on a lampshade;
– A copyrighted sculptured ﬁgure used as a lamp base.
(4) Under distinotions indicated in existing court decisions, that
the copyright in a work portraying a useful article as such
would not protect against manufacture of that article, copyright
protection would not extend to the following cases:

f **$D
3FMBUJPOTIJQ CFUXFFO DPQZSJHIU BOE
UIF EFTJHOT PG VTFGVM BSUJDMFT

5IF QSFTFOU f  NBZ CF JOBSUGVMMZ
XPSEFE CVU EP ZPV TFF IPX JU BEPQUT
UIF 3FHJTUFShT SFDPNNFOEBUJPOT



$)"15&3  %&4*(/
–

A copyrighted drawing of a chair, used to manufacture
chairs of that design;
– A copyrighted scale model of an automobile, used to manufacture automobiles of that design;
– A copyrighted technical drawing showing the construction of a machine, used to manufacture the machine;
– A copyrighted picture of a dress, used to manufacture the
dress.

-PPTFMZ CBTFE PO .FTIXFSLT *OD W 5PZ
PUB .PUPS 4BMFT 64" *OD  'E 
UI $JS 

.PEFM $BS 1SPCMFN
You represent Schafer Software, creator of the hit Out of Control series
of racing video games. Sterling normally pays car companies licensing fees to include their cars in the Out of Control games as part of the
licensing agreement. Negotiations with Corley Motors have broken
down over Corley’s excessive licensing fee demands for its Corley
Polecat – ten times higher than any other company is demanding per
vehicle.
Marketing is desparate to include the Polecat in Out of Control
2017 and has asked the development team to think of ways to include
the Polecat without Corley’s cooperation. They have suggested two
ways of doing so. First, they could rent a Polecat and scan it with
a high-resolution laser scanner that would generate an extremely detailed three-dimensional model. Second, it appears that digital copies
of Corley’s engineering diagrams for the Polecat have leaked onto
car-enthusiast websites, where they have been available for months
(with Corley’s tacit acquiescence, it appears). The diagrams contain
extremely detailed speciﬁcations for every part in the Polecat, as well
as renderings showing a fully assembled Polecat from numerous angles. The developers believe that although both approaches would
require signiﬁcant work by Corley’s 3D modeling artists, either approach would work for generating the ﬁles they would need to put
the Polecat in Out of Control 2017.
Should Schafer proceed, and if so, how?


% DBS NPEFM

"SDIJUFDUVSF

Initially, the 1976 Copyright Act treated buildings as useful articles.
The 1990 Architectural Works Copyright Protection Act changed that,
adding ”architectural works” to the list of types of copyrightable subject ma er in § 102(a) and adding a few special rules for them. The
AWCPA is purely prospective; it applies only to architectural works
created on or after December 1, 1990.
,FWJO &NFSTPO $PMMJOT &DPOPNJDBMMZ %FGFBTJCMF 3JHIUT UP 'BDJMJUBUF
*OGPSNBUJPO %JTDMPTVSF 5IF )JEEFO 8JTEPN PG 1SF"8$1" $PQZSJHIU

# $01:3*()5



VOQVCMJTIFE ESBGU 
Architects were not entitled to rights on par with the rights to which
other creative professionals were entitled. Most importantly, architectural drawings and buildings received diﬀerent treatment: the
former were protected but the la er were not. Pre- AWCPA copyright recognized architectural drawings as copyrightable subject matter. Duplicating the original expression embodied in a drawing in
copy that is also a drawing violated pre-AWCPA copyright if performed without authorization. However, pre-AWCPA copyright did
not protect original expression when that expression was embodied
in a constructed building. Copying a constructed building did not
constitute infringement before the AWCPA, even if the building was
constructed from copyrighted drawings and regardless of whether
the copy took the form of a drawing or a building. Constructed buildings were simply not copyrightable subject ma er, so they could be
freely copied. One architect was free to make “measured drawings”
of an original building constructed by another architect and use those
drawings to construct a copy of the building, even when the drawings
that were used to build the original building were copyrighted. In
other words, copying original expression from a constructed building was permi ed even though copying the exact same original expression from a drawing was not.
The doctrinal reasoning that supported the unprotectability of
constructed buildings has been viewed by some as suspect, but this
limit on pre-AWCPA copyright was never seriously challenged. Constructed buildings were classiﬁed as useful articles, so, in theory, they
could have been protected insofar as they had aesthetic aspects that
were conceptually separable from their utilitarian aspects. However,
apart from sculptures like gargoyles that were a ached to architectural works, the aesthetic features of constructed buildings never
came to be viewed as separable from the buildings’ functional features, so copyright protection never protected the architectural designs embodied in constructed buildings. Even a highly original
building like Frank Lloyd Wright’s Guggenheim Museum was not
protectable at all under pre-AWCPA because the building’s originality was not embodied in add-on ornamentation.
Pre-AWCPA copyright also disprivileged constructed buildings
in another way. Although architectural drawings were copyrightable
subject ma er, constructing the building depicted in an architectural
drawing was not actionable because it was not considered to involve
the creation of a derivative work.
$PQZSJHIU "DU

'SBOL -MPZE 8SJHIU (VHHFOIFJN .V
TFVN

 64$ f 
4DPQF PG FYDMVTJWF SJHIUT JO BSDIJUFD
UVSBM XPSLT



$)"15&3  %&4*(/

(a)

Pictorial Representations Permi ed. – The copyright in an architectural work that has been constructed does not include the
right to prevent the making, distributing, or public display of
pictures, paintings, photographs, or other pictorial representations of the work, if the building in which the work is embodied
is located in or ordinarily visible from a public place.
Alterations to and Destruction of Buildings. – Notwithstanding
the provisions of section 106(2), the owners of a building embodying an architectural work may, without the consent of the
author or copyright owner of the architectural work, make or
authorize the making of alterations to such building, and destroy or authorize the destruction of such building.

(b)

 64$ f 
%FöOJUJPOT

 $'3 f 
"SDIJUFDUVSBM XPSLT

An “architectural work” is the design of a building as embodied in
any tangible medium of expression, including a building, architectural plans, or drawings. The work includes the overall form as well
as the arrangement and composition of spaces and elements in the
design, but does not include individual standard features.
$PEF PG 'FEFSBM 3FHVMBUJPOT
(b)

*T UIF 4UBUVF PG -JCFSUZ BO BSDIJUFDUVSBM
XPSL

1MBJOUJòhT QMBO

Deﬁnitions. –
(2) The term building means humanly habitable structures
that are intended to be both permanent and stationary,
such as houses and oﬃce buildings, and other permanent
and stationary structures designed for human occupancy,
including but not limited to churches, museums, gazebos,
and garden pavilions.
(d) Works excluded. – The following structures, features, or works
cannot be registered:
(1) Structures other than buildings. – Structures other than
buildings, such as bridges, cloverleafs, dams, walkways,
tents, recreational vehicles, mobile homes, and boats.
*OUFSWFTU $POTUSVDUJPO *OD W $BOUFSCVSZ &TUBUF )PNFT
 'E  UI $JS 
The deﬁnition of an architectural work closely parallels that of a
”compilation” under the statute. Accordingly, any similarity comparison of the works at issue here must be accomplished at the level of
protected expression – that is, the arrangement and coordination of
those common elements (”selected” by the market place, i.e., rooms,
windows, doors, and ”other staple building components”). In undertaking such a comparison it should be recalled that the copyright pro-

# $01:3*()5



tection in a compilation is ”thin.” Feist Thus, when viewed through
the narrow lens of compilation analysis only the original, and thus
protected arrangement and coordination of spaces, elements and
other staple building components should be compared.
Given that the plans at issue were protected by compilation copyrights which were ”thin,” the district court correctly determined that
the diﬀerences in the protectable expression were so signiﬁcant that,
as a ma er of law, no reasonable properly-instructed jury of lay observers could ﬁnd the works substantially similar. Accordingly, the
district court did not err in granting summary judgment to the appellee, the putative infringer.
;BMFXTLJ W $JDFSP #VJMEFS %FW *OD
 'E  E $JS 
What aspects of Zalewski’s designs are protectable? A fundamental
rule of copyright law is that it protects only “original works of authorship,” those aspects of the work that originate with the author himself.
Everything else in the work, the history it describes, the facts it mentions, and the ideas it embraces, are in the public domain free for others to draw upon. It is the peculiar expressions of that history, those
facts, and those ideas that belong exclusively to their author. Thus,
any author may draw from the history of English-speaking peoples,
but no one may copy from A History of the English–Speaking Peoples.
Any artist may portray the Spanish Civil War, but no one may paint
another Guernica. And anyone may draw a cartoon mouse, but there
can be only one Mickey.
While we agree with the outcome in Intervest, we disagree with
its reasoning. Every kind of work at some level is a compilation, an
arrangement of uncopyrightable “common elements.” No individual word is copyrightable, but the arrangement of words into a book
is. No color is copyrightable, but the arrangement of colors on canvas
is. Likewise, doors and walls are not copyrightable, but their arrangement in a building is. Some architectural designs, like that of a singleroom log cabin, will consist solely of standard features arranged in
standard ways; others, like the Guggenheim, will include standard
features, but also present something entirely new. Architecture, in
this regard, is like every art form.
Labeling architecture a compilation obscures the real issue. Every work of art will have some standard elements, which taken in
isolation are un-copyrightable, but many works will have original
elements—or original arrangements of elements. The challenge in
adjudicating copyright cases is not to determine whether a work is a
creative work, a derivative work, or a compilation, but to determine
what in it originated with the author and what did not. Intervest fails
to do this. It compares the ﬂoor plans of the two houses, “focusing

%FGFOEBOUhT QMBO



"UUJB  'E  E $JS 

1MBJOUòhT TLFUDI JO "UUJB
(BJUP "SDIJUFDUVSF  'E  E $JS

4QBSBDP  'E  E $JS 

$)"15&3  %&4*(/

only on the narrow arrangement and coordination” of what it deems
“standard ... features” and intuits that there was no copying of the arrangement. But it fails to provide any analysis of what made a feature
“standard” and unprotectable. Hence, we ﬁnd it of li le assistance
here.
Courts should treat architectural copyrights no diﬀerently than
other copyrights. This is what Congress envisioned, and it is an approach we have employed before. In A ia v. Society of the New York
Hospital, for example, the plaintiﬀ had been retained by New York
Hospital to design an expansion of its facility over FDR Drive. The
hospital rejected his preliminary sketches, but ultimately went with a
similar design by another ﬁrm. The plaintiﬀ admi ed that his drawings were “preliminary and generalized” “outlines” of “concepts.”
Although there were some similarities between the plaintiﬀ’s and the
defendant’s designs, there were also signiﬁcant diﬀerences. Thus, we
held that any copying went to unprotected ideas, “concepts,” rather
than concrete expression.
In Peter F. Gaito Architecture, LLC v. Simone Development Corp., on
a similar set of facts, we held that copying of “architecture that was
light, airy, and transparent,” as well as design parameters and “generalized notions of where to place functional elements,” went only
to ideas and not protected expression. Finally, in Sparaco v. Lawler,
Matusky, Skelly, Engineers LLP, we held that although a construction
site preparation plan was preliminary in the sense that it pertained to
the early phases of construction, it was extremely detailed and thus
more than a mere idea.
Eﬃciency is an important architectural concern. Any design elements a ributable to building codes, topography, structures that already exist on the construction site, or engineering necessity should
therefore get no protection.
There are scènes-à-faire in architecture. Neoclassical government
buildings, colonial houses, and modern high-rise oﬃce buildings are
all recognized styles from which architects draw. Elements taken
from these styles should get no protection. Likewise, there are certain market expectations for homes or commercial buildings. Design
features used by all architects, because of consumer demand, also get
no protection.
Our prior architecture cases support this approach. In Sparaco,
we held that there can be no copyright in a plan insofar as it merely
represents the topography of a building site. Topography is an uncopyrightable “fact.” In A ia we recognized that “generalized notions of where to place functional elements, how to route the ﬂow of
traﬃc, and methods of construction” are un-protectable. Architects
cannot claim that good engineering is original to them—or at least
can get no copyright protection for it. Finally, in Gaito Architecture,

# $01:3*()5



we held that there is no copyright in a building plan’s design parameters. Constraints placed on an architect by the way her client plans
to use the building do not originate with the architect.
After considering these principles and reviewing the designs in
question, we conclude that even if Defendants copied Zalewski’s
plans, they copied only the unprotected elements of his designs.
Plaintiﬀ’s principal argument is that Defendants’ designs are so close
to his that Defendants must have infringed. He is correct that the
designs are, in many respects, quite close, but this is not enough. It
proves at most copying, not wrongful copying.
First, many of the similarities are a function of consumer expectations and standard house design generally. Plaintiﬀ can get no credit
for pu ing a closet in every bedroom, a ﬁreplace in the middle of
an exterior wall, and kitchen counters against the kitchen walls. Furthermore, the overall footprint of the house and the size of the rooms
are “design parameters” dictated by consumer preferences and the
lot the house will occupy, not the architect.
Finally, most of the similarities between Plaintiﬀ’s and Defendants’ designs are features of all colonial homes, or houses generally.
So long as Plaintiﬀ was seeking to design a colonial house, he was
bound to certain conventions. He cannot claim copyright in those
conventions. Great artists often express themselves through the vocabulary of existing forms. Shakespeare wrote his Sonnets; Brahms
composed his Hungarian Dances; and Plaintiﬀ designed his colonial
houses. Because we must preserve these forms for future artists, neither iambic pentameter, nor European folk motifs, nor clapboard siding are copyrightable.
Plaintiﬀ makes no a empt to distinguish those aspects of his designs that were original to him from those dictated by the form in
which he worked. For example, Zalewski claims that the “front
porches are the same design, size, and in the same location.” But
a door centered on the front of the house is typical of many homes,
and colonials in particular. Moreover, there are subtle diﬀerences in
the paneling, size, and framing of Plaintiﬀ’s and Defendants’ doors.
These diﬀerences are not great, but given the constraints of a colonial
design, they are signiﬁcant. The same is true of the windows and
garage doors that Plaintiﬀ claims are identical. They are quite similar in location, size, and general design, but again, the similarities are
due primarily to the shared colonial archetype. The window panes,
shu ers, and garage-door paneling all have subtle diﬀerences. Likewise, the designs’ shared footprint and general layout are in keeping with the colonial style. There are only so many ways to arrange
four bedrooms upstairs and a kitchen, dining room, living room, and
study downstairs. Beyond these similarities, Plaintiﬀ’s and Defendants’ layouts are diﬀerent in many ways. The exact placement and

0OF PG ;BMFXTLJhT DPMPOJBM EFTJHOT



$)"15&3  %&4*(/

sizes of doors, closets, and countertops often diﬀer as do the arrangements of rooms.
Although he undoubtedly spent many hours on his designs, and
although there is certainly something of Plaintiﬀ’s own expression
in his work, as long as Plaintiﬀ adhered to a pre-existing style his
original contribution was slight—his copyright very thin. Only very
close copying would have taken whatever actually belonged to Plaintiﬀ. Copying that is not so close would—and in this case did—only
capture the generalities of the style in which Plaintiﬀ worked and elements common to all homes. Defendants’ houses shared Plaintiﬀ’s
general style, but took nothing from his original expression.
#BTFE PO 4UVSE[B W 6OJUFE "SBC &NJ
SBUFT  'E  %$ $JS 

&NCBTTZ 1SPCMFN
Here are sketches front and side elevations of plaintiﬀ’s and defendant’s designs for a proposed embassy. If the defendant had access
to the plaintiﬀ’s plans, are the similarities strong enough that a jury
could ﬁnd infringement? Are they so strong that a jury must ﬁnd
infringement?



.PSBM 3JHIUT

VARA excludes from its coverage works of ”applied art.” Query how
this standard diﬀers from the tests applicable to the scope of copyright in a ”useful article” or an ”architectural work.”
$IFóOT W 4UFXBSU
 'E  UI $JS 
We must decide whether the Visual Artists Rights Act applies to a
used school bus transformed into a mobile replica of a 16th-century
Spanish galleon.

# $01:3*()5



Plaintiﬀs Simon Cheﬃns and Gregory Jones, along with a number
of volunteers, built the La Contesssa, a replica of a 16th-century Spanish galleon for use at the Burning Man Festival.1 Cheﬃns began his
creation by acquiring a used school bus. He and Jones then designed
and constructed the galleon facade, including a hull, decking, masts,
and a handcrafted ﬁgurehead. These elements and the bus were then
transported to the Black Rock Desert in northern Nevada, the site of
Burning Man, and assembled. When completed, the La Contesssa was
approximately sixty feet wide and sixteen feet long with a mast over
ﬁfty feet tall.
The La Contesssa ﬁrst appeared at the Festival in 2002. Festival
participants took rides on the La Contesssa, and at least two weddings
were performed on its deck. It reappeared in 2003 and 2005. In 2003,
it was used as part of a marching band performance, and, in 2005, it
was the centerpiece of a children’s treasure hunt, among other things.
After the 2003 and 2005 Festivals, Cheﬃns and Jones stored the La
Contesssa on land in Nevada held in life estate by one Joan Grant, who
had given them permission to do so. In late 2005, however, Grant’s
home burned down, causing her to abandon the life estate. Thereafter, defendant Michael Stewart took possession of the land in fee
simple through a limited liability company.
Cheﬃns and Jones did not relocate the La Contesssa after the
change of property ownership. Rather, it sat unmoved on Stewart’s
land until December 2006. Sometime during that month, Stewart intentionally burned the wooden structure of the La Contesssa so that a
scrap metal dealer could remove the underlying school bus from his
property.
As the text of the statute shows, the VARA only applies to ”works
of visual art.” On summary judgment, Stewart asserted, and the trial
court subsequently concluded, that the La Contesssa was not a ”work
of visual art” because it was ”applied art.”
The VARA does not deﬁne the term ”applied art,” and federal
courts have rarely had occasion to interpret its meaning. In Carter
v. Helmsley-Spear, Inc., the Second Circuit held that a sculpture constructed of portions of a school bus and aﬃxed to a wall in a building lobby was not ”applied art.” It explained that the term ”applied
art” means ”two-and threedimensional ornamentation or decoration
that is aﬃxed to otherwise utilitarian objects.” The court further explained that the sculpture was not ”applied art” simply because it
was aﬃxed to ”the lobby’s ﬂoor, walls, and ceiling” because ”interpreting applied art to include such works would render meaningless
VARA’s protection for works of visual art installed in buildings.”
1

Burning Man is an art and countercultural festival held each year for the week
preceding Labor Day.

-B $POUFTTB

)FMNTMFZ4QFBS


 'E  E $JS

*OTUBMMBUJPO CZ +Y GSPN )FMNTMFZ4QFBS



1PMMBSB  'E   E $JS 

#BOOFS CZ +PBOOF 1PMMBSB

$)"15&3  %&4*(/

The Second Circuit provided an additional gloss on what constitutes a ”work of visual art,” and by extension what constitutes ”applied art,” in Pollara v. Seymour, where it explained that the ”VARA
may protect a sculpture that looks like a piece of furniture, but it does
not protect a piece of utilitarian furniture, whether or not it could
arguably be called a sculpture.” The court went on to hold that an
elaborate painted banner was not a ”work of visual art” eligible for
protection under the VARA.
We agree in large part with the Second Circuit’s analysis. As
the Second Circuit suggested, the focus of our inquiry should be on
whether the object in question originally was – and continues to be
– utilitarian in nature. Dictionary deﬁnitions suggest that, in its ordinary meaning, applied art consists of an object with a utilitarian
function that also has some artistic or aesthetic merit.
Further, this approach makes sense in the statutory context in
which ”applied art” is used in 17 U.S.C. § 101. ”Applied art” is enumerated in a list that also contains, inter alia, maps, globes, charts,
technical drawings, diagrams, models, newspapers, periodicals, data
bases, and electronic information services. The fact that the other
items in the list are utilitarian objects leads us to conclude that the
listed items are related by their practical purposes and utilitarian
functions, requiring a focus on utility when construing the term ”applied art.”
We therefore hold that an object constitutes a piece of ”applied
art” – as opposed to a ”work of visual art” – where the object initially served a utilitarian function and the object continues to serve
such a function after the artist made embellishments or alterations
to it.6 This test embraces the circumstances both where a functional
object incorporates a decorative design in its initial formulation, and
where a functional object is decorated after manufacture but continues to serve a practical purpose. Conversely, ”applied art” would
not include a piece of art whose function is purely aesthetic or a utilitarian object which is so transformed through the addition of artistic
elements that its utilitarian functions cease.
We respond brieﬂy to the concern expressed in the concurrence
that the standard we adopt today may not be workable – that it raises
diﬃcult questions regarding where exactly the line deﬁning ”applied
art” will be drawn. The analysis we adopt today directs the court’s
a ention away from assessments of an object’s artistic merit and instead toward the object’s practical utility.
6

With recognition that nearly every object on which art is installed will be in
some sense ”utilitarian,” we caution that the utilitarian function must be something
other than mere display of the work in question. See also 17 U.S.C. § 101 (”A ‘useful
article’ is an article having an intrinsic utilitarian function that is not merely to
portray the appearance of the article or to convey information.”).

# $01:3*()5



We now apply this standard to the facts of this case.
The La Contesssa began as a simple school bus – an object which
unquestionably served the utilitarian function of transportation. To
transform the bus into the La Contesssa, Cheﬃns and Jones adorned
it with the visual trappings of a 16th-century Spanish galleon. While
the La Contesssa’s elaborate decorative elements may have had many
artistic qualities, the La Contesssa retained a largely practical function
even after it had been completed. At Burning Man, the La Contesssa
was used for transportation, providing rides to festival-goers, hosting
musical performances and weddings, and serving as a stage for poetry and acrobatics shows. Indeed, the La Contesssa often was driven
about the Festival grounds and was banned from the Festival in 2004
because ”its unsafe driving practices far exceeded community tolerance and out-weighed the visual contribution” it made.
Under the deﬁnition we adopt today, the La Contesssa plainly was
”applied art.” It began as a rudimentary utilitarian object, and despite
being visually transformed through elaborate artistry, it continued to
serve a signiﬁcant utilitarian function upon its completion. As ”applied art,” the La Contesssa was not a work of visual art under the
VARA and therefore not eligible for its protection. Therefore, the trial
court properly granted summary judgment to Stewart on Cheﬃns
and Jones’s VARA claim.
McKeown, Circuit Judge, concurring:
To be er eﬀectuate the purpose of VARA, we need a more nuanced deﬁnition of ”applied art” that balances between the risk of unduly restricting VARA’s reach and the risks of turning judges into art
critics or consigning to litigation every work of art that includes some
utilitarian function. In determining whether a work is ”applied art,”
the right question to ask is whether the primary purpose of the work
as a whole is to serve a practical, useful function, and whether the aesthetic elements are subservient to that utilitarian purpose.Because the
bus/Spanish galleon La Contesssa is applied art under either standard,
I concur in the judgment.
Although many court decisions have addressed applied art, these
cases provide li le guidance on how to distinguish applied from visual art. The issue in nearly all applied art cases is whether the work
was copyrightable applied art or instead a noncopyrightable work of
”industrial design.”
The analysis in these cases is driven by the principle that works
may unquestionably be applied art, such as a detailed carving on the
back of a chair – an obviously utilitarian object – but may also enjoy certain copyright protection.4 Whether such a work falls under
4

Indeed, examples of original ”pictoral, graphic, and sculptural works” protected by copyright include dolls and toys, mosaics, and stained glass designs.



$BSZBUJE 1PSDI PG UIF &SFDIUIFVN

1PSUJPO PG UIF #BZFVY UBQFTUSZ

5SBDZ &NJO .Z #FE 

"VHVTUF 3PEJO 5IF (BUFT PG )FMM o


$)"15&3  %&4*(/

VARA’s protections is a diﬀerent question. Thus, while these opinions have coalesced around a deﬁnition of applied art for the purpose
of copyright protection as pictorial, graphic, and sculptural works
that are intended to be or have been embodied in useful articles, they
do not provide an answer under VARA because VARA protects a new
and diﬀerent genus of ”works of visual art.”
VARA’s protections cannot be limited only to works entirely devoid of any utilitarian purpose. Many outstanding sculptures, including the Caryatids of the Acropolis and the monumental carvings of
Ramses at the temple of Karnak are in fact columns that provided
buildings with structural integrity. Medieval tapestries not only represented a form of ﬁne art, but also kept castles and cathedrals free
from drafts. Of course, the famous Bayeux tapestries, which depict
events leading to the Ba le of Hastings, retain their utilitarian function to some extent: they could still be used to keep a drafty castle
warm. Likewise, Tracy Emin’s My Bed, displayed at the Tate Britain,
incorporates Emin’s real bed as a ”monument to the heartache of a
relationship breakdown.” The bed arguably retains its original utilitarian function – it remains a bed, and could still be slept in – but it is
no longer meant or used for this utilitarian purpose. Rather, like the
Bayeux tapestries, My Bed is now appreciated and viewed as a work
of creative expression and, when viewed as a whole, the utilitarian
object has become part of a visual art piece.
The modern era abounds with examples of ﬁne art that serve
some utility. Perhaps the most famous sculpture of the modern era
– Rodin’s The Thinker – was conceived when the artist was designing
a set of monumental doors titled The Gates of Hell. Doors, of course,
are utilitarian objects that facilitate the movement of people into and
out of buildings. Likewise, a young Pablo Picasso painted a massive
background piece for the ballet Le Tricorne. Although that painting
surely served some utilitarian purpose as a stage curtain, following
that debut, it has been displayed as a painting for half a century. The
painting was the focus of intense debate when it was removed last
year from the Four Seasons restaurant in New York’s Seagram Building, where it had hung since 1959. Some sculptures designed by Dale
Chihuly are fantastically artistic and original and yet could also serve
a utilitarian purpose of diﬀusing fresh water or serving as a room divider. The artistic and utilitarian aspects are entwined in some of
Chihuly’s pieces.
It is easy to imagine a sculpture composed of an array of utilitarian objects. Indeed, a Florida plumber/artist who created a sculpture
with auto parts, plumbing ﬁxtures and scrap wiring, found himself in
the middle of VARA litigation when the ”junk” was removed.9 Auto9

The story of this fascinating dispute is outlined in Christopher J. Robinson’s

$ 53"%&."3,



matically relegating these pieces – which are unquestionably works
of visual art – beyond the scope of VARA simply because they may
serve some practical function would undermine the purpose of the
law.
To eﬀect the purpose of VARA and provide guidance for the art
community, I believe courts should evaluate the work as a whole, asking whether its primary purpose is to serve a useful function and
whether the artistic creation is subservient to that purpose. If the
primary purpose is for the work to be viewed and perceived as art,
then any incidental utilitarian function will not push it outside the
scope of VARA. If a work’s primary purpose is functional, however,
no amount of aesthetic appeal will transfer it into visual art subject to
VARA’s protections. Determining a work’s primary purpose need
not constitute a judicial inquiry into the nature of art. Rather, as
in other legal contexts, courts should ask whether ”a reasonable observer” would ”consider [the work] designed to a practical degree”
for a utilitarian or artistic purpose.
In this case, applying the analysis I outline yields the same result
as the majority: La Contesssa was applied art. The school bus-turnedgalleon was designed for, and employed as, a performance venue,
restaurant, and means of transportation around the Burning Man festival. Poets, acrobats, and bands performed on its decks. It drove
revelers from party to party within Nevada’s Black Rock desert. On
various occasions, the galleon was driven at high speeds, prompting
festival organizers to send Cheﬃns and Jones a le er condemning its
”unsafe driving practices.” When La Contesssa was not serving this
purpose, it was dragged to a ﬁeld, covered with a tarp, and left to
sit idle for months at a time. Taken as a whole, this is powerful evidence that the primary purpose of La Contesssa was to serve the utilitarian functions of performance venue, gathering space, and peoplemover. Although Cheﬃns and Jones testiﬁed passionately about La
Contesssa’s beauty and the artistic expression they felt it embodied –
and it is an impressive work of art in many respects – I conclude it is
applied art because its aesthetic appeal was subservient to its primary
utilitarian purpose. Thus, the VARA claim fails.

$ 5SBEFNBSL
Trademark protects designs under the general heading of trade dress,
using the same general distinctiveness analysis as it does for word
marks and logos. But two very important limiting doctrines apply.
One is that product design is eﬀectively always at most descriptive:
note The ”Recognized Stature” Standard in the Visual Artists Rights Act, 68 Fordham
L. Rev. 1935 (2000). The parties did not contest that the work was a sculpture, but
fought bi erly over whether the visual art was of ”recognized stature.”

1BCMP 1JDBTTP 4UBHF $VSUBJO GPS UIF #BM
MFU -F 5SJDPSOF 

%BMF $IJIVMZ 5IF 4VO



$)"15&3  %&4*(/

it can have acquired distinctiveness (via secondary meaning) but not
inherent distinctiveness. The other is that functional aspects of a design are never protectable, even if they have secondary meaning.

4DBMJB +

4BNBSB #SPUIFST ESFTT

8BM.BSU 4UPSFT *OD W 4BNBSB #SPUIFST *OD
 64  
In this case, we decide under what circumstances a product’s design
is distinctive, and therefore protectible, in an action for infringement
of unregistered trade dress under § 43(a) of the Lanham Act.
Respondent Samara Brothers, Inc., designs and manufactures children’s clothing. Its primary product is a line of spring/summer onepiece seersucker outﬁts decorated with appliques of hearts, ﬂowers,
fruits, and the like. A number of chain stores, including JCPenney,
sell this line of clothing under contract with Samara.
In 1995, Wal-Mart contracted with one of its suppliers, JudyPhilippine, Inc., to manufacture a line of children’s outﬁts for sale in
the 1996 spring/summer season. Wal-Mart sent Judy-Philippine photographs of a number of garments from Samara’s line, on which JudyPhilippine’s garments were to be based; Judy-Philippine duly copied,
with only minor modiﬁcations, 16 of Samara’s garments, many of
which contained copyrighted elements. In 1996, Wal-Mart briskly
sold the so-called knockoﬀs, generating more than $1.15 million in
gross proﬁts.
The breadth of the deﬁnition of marks registrable under § 2, and
of the confusion-producing elements recited as actionable by § 43(a),
has been held to embrace not just word marks, such as “Nike,” and
symbol marks, such as Nike’s “swoosh” symbol, but also “trade
dress” – a category that originally included only the packaging, or
“dressing,” of a product, but in recent years has been expanded
by many Courts of Appeals to encompass the design of a product.
[Cases cited protected the designs of bedroom furniture, sweaters,
and notebooks.] These courts have assumed, often without discussion, that trade dress constitutes a “symbol” or “device” for purposes
of the relevant sections, and we conclude likewise.
The text of § 43(a) provides li le guidance as to the circumstances
under which unregistered trade dress may be protected. Nothing in §
43(a) explicitly requires a producer to show that its trade dress is distinctive, but courts have universally imposed that requirement, since
without distinctiveness the trade dress would not “cause confusion
... as to the origin, sponsorship, or approval of [the] goods,” as the
section requires.
In evaluating the distinctiveness of a mark under § 2 (and therefore, by analogy, under § 43(a)), courts have held that a mark can
be distinctive in one of two ways. First, a mark is inherently distinctive if its intrinsic nature serves to identify a particular source. In the

$ 53"%&."3,



context of word marks, courts have applied the now-classic test originally formulated by Judge Friendly, in which word marks that are
“arbitrary” (“Camel” cigare es), “fanciful” (“Kodak” ﬁlm), or “suggestive” (“Tide” laundry detergent) are held to be inherently distinctive. See Abercrombie & Fitch. Second, a mark has acquired distinctiveness, even if it is not inherently distinctive, if it has developed
secondary meaning, which occurs when, in the minds of the public,
the primary signiﬁcance of a mark is to identify the source of the product rather than the product itself.
The judicial diﬀerentiation between marks that are inherently distinctive and those that have developed secondary meaning has solid
foundation in the statute itself. Nothing in § 2, however, demands
the conclusion that every category of mark necessarily includes some
marks “by which the goods of the applicant may be distinguished
from the goods of others” without secondary meaning – that in every
category some marks are inherently distinctive.
Indeed, with respect to at least one category of mark – colors – we
have held that no mark can ever be inherently distinctive. In Qualitex
Co. v. Jacobson Products Co., petitioner manufactured and sold greengold dry-cleaning press pads. After respondent began selling pads
of a similar color, petitioner brought suit under § 43(a), then added a
claim under § 32 after obtaining registration for the color of its pads.
We held that a color could be protected as a trademark, but only upon
a showing of secondary meaning. Reasoning by analogy to the Abercrombie & Fitch test developed for word marks, we noted that a product’s color is unlike a “fanciful,” “arbitrary,” or “suggestive” mark,
since it does not “almost automatically tell a customer that it refers
to a brand,” and does not “immediately signal a brand or a product
source.” However, we noted that, “over time, customers may come
to treat a particular color on a product or its packaging ... as signifying a brand.” Because a color, like a “descriptive” word mark, could
eventually “come to indicate a product’s origin,” we concluded that
it could be protected upon a showing of secondary meaning.
It seems to us that design, like color, is not inherently distinctive. The a ribution of inherent distinctiveness to certain categories
of word marks and product packaging derives from the fact that the
very purpose of a aching a particular word to a product, or encasing it in a distinctive packaging, is most often to identify the source
of the product. Although the words and packaging can serve subsidiary functions – a suggestive word mark (such as “Tide” for laundry detergent), for instance, may invoke positive connotations in the
consumer’s mind, and a garish form of packaging (such as Tide’s
squat, brightly decorated plastic bo les for its liquid laundry detergent) may a ract an otherwise indiﬀerent consumer’s a ention on
a crowded store shelf – their predominant function remains source

2VBMJUFY  64  

2VBMJUFY ESZDMFBOJOH QBE

5JEF CPUUMF



1FOHVJOTIBQFE DPDLUBJM TIBLFS
5XP 1FTPT  64  

5BDP $BCBOB FYUFSJPS

$)"15&3  %&4*(/

identiﬁcation. Consumers are therefore predisposed to regard those
symbols as indication of the producer, which is why such symbols
almost automatically tell a customer that they refer to a brand, and
immediately signal a brand or a product source. And where it is
not reasonable to assume consumer predisposition to take an aﬃxed
word or packaging as indication of source – where, for example, the
aﬃxed word is descriptive of the product (“Tasty” bread) or of a geographic origin (“Georgia” peaches) – inherent distinctiveness will
not be found. That is why the statute generally excludes, from those
word marks that can be registered as inherently distinctive, words
that are “merely descriptive” of the goods or “primarily geographically descriptive of them. In the case of product design, as in the
case of color, we think consumer predisposition to equate the feature
with the source does not exist. Consumers are aware of the reality
that, almost invariably, even the most unusual of product designs –
such as a cocktail shaker shaped like a penguin – is intended not to
identify the source, but to render the product itself more useful or
more appealing.
The fact that product design almost invariably serves purposes
other than source identiﬁcation not only renders inherent distinctiveness problematic; it also renders application of an inherentdistinctiveness principle more harmful to other consumer interests.
Consumers should not be deprived of the beneﬁts of competition
with regard to the utilitarian and esthetic purposes that product design ordinarily serves by a rule of law that facilitates plausible threats
of suit against new entrants based upon alleged inherent distinctiveness.
Respondent contends that our decision in Two Pesos, Inc. v. Taco
Cabana, Inc. forecloses a conclusion that product-design trade dress
can never be inherently distinctive. In that case, we held that the trade
dress of a chain of Mexican restaurants, which the plaintiﬀ described
as “a festive eating atmosphere having interior dining and patio areas
decorated with artifacts, bright colors, paintings and murals,” could
be protected under § 43(a) without a showing of secondary meaning. Two Pesos unquestionably establishes the legal principle that
trade dress can be inherently distinctive, but it does not establish that
product-design trade dress can be. Two Pesos is inapposite to our holding here because the trade dress at issue, the decor of a restaurant,
seems to us not to constitute product design. It was either product
packaging – which, as we have discussed, normally is taken by the
consumer to indicate origin – or else some tertium quid that is akin to
product packaging and has no bearing on the present case.
Respondent replies that this manner of distinguishing Two Pesos
will force courts to draw diﬃcult lines between product-design and
product-packaging trade dress. There will indeed be some hard cases

$ 53"%&."3,



at the margin: a classic glass Coca-Cola bo le, for instance, may constitute packaging for those consumers who drink the Coke and then
discard the bo le, but may constitute the product itself for those consumers who are bo le collectors, or part of the product itself for those
consumers who buy Coke in the classic glass bo le, rather than a
can, because they think it more stylish to drink from the former. We
believe, however, that the frequency and the diﬃculty of having to
distinguish between product design and product packaging will be
much less than the frequency and the diﬃculty of having to decide
when a product design is inherently distinctive. To the extent there
are close cases, we believe that courts should err on the side of caution
and classify ambiguous trade dress as product design, thereby requiring secondary meaning. The very closeness will suggest the existence
of relatively small utility in adopting an inherent-distinctiveness principle, and relatively great consumer beneﬁt in requiring a demonstration of secondary meaning.
We hold that, in an action for infringement of unregistered trade
dress under § 43(a) of the Lanham Act, a product’s design is distinctive, and therefore protectible, only upon a showing of secondary
meaning.

&BSM %FBOhT $PDB$PMB CPUUMF EFTJHO

-BOIBN "DU
No trademark … shall be refused registration on the principal register
on account of its nature unless it—
(e) Consists of a mark which … (5) comprises any ma er that, as a
whole, is functional.
(a)

Civil Action
(3) In a civil action for trade dress infringement under this
chapter for trade dress not registered on the principal register, the person who asserts trade dress protection has the
burden of proving that the ma er sought to be protected
is not functional.

5SBG'JY %FWJDFT *OD W .BSLFUJOH %JTQMBZT *OD
 64  
Temporary road signs with warnings like ”Road Work Ahead” or
”Left Shoulder Closed” must withstand strong gusts of wind. An
inventor named Robert Sarkisian obtained two utility patents for a
mechanism built upon two springs (the dual-spring design) to keep
these and other outdoor signs upright despite adverse wind conditions. The holder of the now-expired Sarkisian patents, respondent
Marketing Displays, Inc. (MDI), established a successful business in

 64$ f  <-BOIBN "DU f >
5SBEFNBSLT SFHJTUSBCMF PO QSJODJQBM
SFHJTUFS y

 64$ f  <-BOIBN "DU f >
'BMTF EFTJHOBUJPOT PG PSJHJO GBMTF EF
TDSJQUJPOT BOE EJMVUJPO GPSCJEEFO
/P    BOE /P   

1BUFOUFE EVBMTQSJOH EFTJHO



$)"15&3  %&4*(/

the manufacture and sale of sign stands incorporating the patented
feature. MDI’s stands for road signs were recognizable to buyers and
users (it says) because the dual-spring design was visible near the
base of the sign.
This litigation followed after the patents expired and a competitor, TrafFix Devices, Inc., sold sign stands with a visible spring mechanism that looked like MDI’s. MDI and TrafFix products looked alike
because they were. When TrafFix started in business, it sent an MDI
product abroad to have it reverse engineered, that is to say copied.
Complicating ma ers, TrafFix marketed its sign stands under a name
similar to MDI’s. MDI used the name ”WindMaster,” while TrafFix,
its new competitor, used ”WindBuster.”

5SBG'JY -JUUMF #VTUFS TJHO XJUI EVBM
TQSJOH CBTF

II
It is well established that trade dress can be protected under federal
law. The design or packaging of a product may acquire a distinctiveness which serves to identify the product with its manufacturer or
source; and a design or package which acquires this secondary meaning, assuming other requisites are met, is a trade dress which may not
be used in a manner likely to cause confusion as to the origin, sponsorship, or approval of the goods. In these respects protection for
trade dress exists to promote competition. Congress conﬁrmed this
statutory protection for trade dress by amending the Lanham Act to
recognize the concept. Lanham Act S 43(a)(3) provides: ”In a civil
action for trade dress infringement under this chapter for trade dress
not registered on the principal register, the person who asserts trade
dress protection has the burden of proving that the ma er sought to
be protected is not functional.” [The Court discussed Qualitex, Two
Pesos, and Wal-Mart Stores.]
Trade dress protection must subsist with the recognition that in
many instances there is no prohibition against copying goods and
products. In general, unless an intellectual property right such as
a patent or copyright protects an item, it will be subject to copying.
Copying is not always discouraged or disfavored by the laws which
preserve our competitive economy. Allowing competitors to copy
will have salutary eﬀects in many instances. Reverse engineering of
chemical and mechanical articles in the public domain often leads to
signiﬁcant advances in technology.
The principal question in this case is the eﬀect of an expired patent
on a claim of trade dress infringement. A prior patent, we conclude,
has vital signiﬁcance in resolving the trade dress claim. A utility
patent is strong evidence that the features therein claimed are functional. If trade dress protection is sought for those features the strong
evidence of functionality based on the previous patent adds great
weight to the statutory presumption that features are deemed func-

$ 53"%&."3,



tional until proved otherwise by the party seeking trade dress protection. Where the expired patent claimed the features in question, one
who seeks to establish trade dress protection must carry the heavy
burden of showing that the feature is not functional, for instance by
showing that it is merely an ornamental, incidental, or arbitrary aspect of the device.
In the case before us, the central advance claimed in the expired
utility patents is the dualspring design; and the dual-spring design is
the essential feature of the trade dress MDI now seeks to establish and
to protect. MDI did not, and cannot, carry the burden of overcoming
the strong evidentiary inference of functionality based on the disclosure of the dual-spring design in the claims of the expired patents.
The dual springs shown in the Sarkisian patents were well apart
(at either end of a frame for holding a rectangular sign when one full
side is the base) while the dual springs at issue here are close together
(in a frame designed to hold a sign by one of its corners). As the District Court recognized, this makes li le diﬀerence. The point is that
the springs are necessary to the operation of the device. The fact that
the springs in this very diﬀerent-looking device fall within the claims
of the patents is illustrated by MDI’s own position in earlier litigation. In the late 1970’s, MDI engaged in a long-running intellectual
property ba le with a company known as Winn-Proof. Although the
precise claims of the Sarkisian patents cover sign stands with springs
”spaced apart,” the Winn-Proof sign stands (with springs much like
the sign stands at issue here) were found to infringe the patents by
the United States District Court for the District of Oregon, and the
Court of Appeals for the Ninth Circuit aﬃrmed the judgment. Sarkisian v. WinnProof Corp. Although the WinnProof traﬃc sign stand
(with dual springs close together) did not appear, then, to infringe
the literal terms of the patent claims (which called for ”spaced apart”
springs), the WinnProof sign stand was found to infringe the patents
under the doctrine of equivalents. In light of this past ruling – a ruling
procured at MDI’s own insistence – it must be concluded the products
here at issue would have been covered by the claims of the expired
patents.
The rationale for the rule that the disclosure of a feature in the
claims of a utility patent constitutes strong evidence of functionality
is well illustrated in this case. The dual-spring design serves the important purpose of keeping the sign upright even in heavy wind conditions; and, as conﬁrmed by the statements in the expired patents, it
does so in a unique and useful manner. As the speciﬁcation of one of
the patents recites, prior art ”devices, in practice, will topple under
the force of a strong wind.” The dual-spring design allows sign stands
to resist toppling in strong winds. Using a dual-spring design rather
than a single spring achieves important operational advantages. For

4BSLJTJBO  'E  



$)"15&3  %&4*(/

example, the speciﬁcations of the patents note that the ”use of a pair
of springs as opposed to the use of a single spring to support the
frame structure prevents canting or twisting of the sign around a
vertical axis,” and that, if not prevented, twisting ”may cause damage to the spring structure and may result in tipping of the device.”
In the course of patent prosecution, it was said that ”the use of a
pair of spring connections as opposed to a single spring connection
forms an important part of this combination” because it ”forc[es] the
sign frame to tip along the longitudinal axis of the elongated groundengaging members.” The dual-spring design aﬀects the cost of the
device as well; it was acknowledged that the device ”could use three
springs but this would unnecessarily increase the cost of the device.”
These statements made in the patent applications and in the course
of procuring the patents demonstrate the functionality of the design.
MDI does not assert that any of these representations are mistaken or
inaccurate, and this is further strong evidence of the functionality of
the dual-spring design.
III
In ﬁnding for MDI on the trade dress issue the Court of Appeals
gave insuﬃcient recognition to the importance of the expired utility
patents, and their evidentiary signiﬁcance, in establishing the functionality of the device. The error likely was caused by its misinterpretation of trade dress principles in other respects.
Discussing trademarks, we have said ”in general terms, a product
feature is functional, and cannot serve as a trademark, if it is essential
to the use or purpose of the article or if it aﬀects the cost or quality of
the article. Qualitex. Expanding upon the meaning of this phrase, we
have observed that a functional feature is one the ”exclusive use of
which would put competitors at a signiﬁcant nonreputation-related
disadvantage.” Id.The Court of Appeals in the instant case seemed to
interpret this language to mean that a necessary test for functionality is ”whether the particular product conﬁguration is a competitive
necessity.” This was incorrect as a comprehensive deﬁnition. A feature is also functional when it is essential to the use or purpose of
the device or when it aﬀects the cost or quality of the device. The
Qualitex decision did not purport to displace this traditional rule. It
is proper to inquire into a ”signiﬁcant non-reputation-related disadvantage” in cases of esthetic functionality, the question involved in
Qualitex. Where the design is functional under the traditional formulation there is no need to proceed further to consider if there is
a competitive necessity for the feature. In Qualitex, by contrast, esthetic functionality was the central question, there having been no
indication that the green-gold color of the laundry press pad had any
bearing on the use or purpose of the product or its cost or quality.

$ 53"%&."3,



The Court has allowed trade dress protection to certain product
features that are inherently distinctive. In Two Pesos, however, the
Court at the outset made the explicit analytic assumption that the
trade dress features in question decorations and other features to
evoke a Mexican theme in a restaurant) were not functional. The
trade dress in those cases did not bar competitors from copying functional product design features. In the instant case, beyond serving
the purpose of informing consumers that the sign stands are made by
MDI (assuming it does so), the dual-spring design provides a unique
and useful mechanism to resist the force of the wind. Functionality
having been established, whether MDI’s dual-spring design has acquired secondary meaning need not be considered.
There is no need, furthermore, to engage, as did the Court of Appeals, in speculation about other design possibilities, such as using
three or four springs which might serve the same purpose. Here,
the functionality of the spring design means that competitors need
not explore whether other spring juxtapositions might be used. The
dual-spring design is not an arbitrary ﬂourish in the conﬁguration of
MDI’s product; it is the reason the device works. Other designs need
not be a empted.
Because the dual-spring design is functional, it is unnecessary for
competitors to explore designs to hide the springs, say, by using a box
or framework to cover them, as suggested by the Court of Appeals.
The dual-spring design assures the user the device will work. If buyers are assured the product serves its purpose by seeing the operative
mechanism that in itself serves an important market need. It would
be at cross-purposes to those objectives, and something of a paradox,
were we to require the manufacturer to conceal the very item the user
seeks.
In a case where a manufacturer seeks to protect arbitrary, incidental, or ornamental aspects of features of a product found in the patent
claims, such as arbitrary curves in the legs or an ornamental pa ern
painted on the springs, a diﬀerent result might obtain. There the manufacturer could perhaps prove that those aspects do not serve a purpose within the terms of the utility patent. The inquiry into whether
such features, asserted to be trade dress, are functional by reason of
their inclusion in the claims of an expired utility patent could be aided
by going beyond the claims and examining the patent and its prosecution history to see if the feature in question is shown as a useful part of
the invention. No such claim is made here, however. MDI in essence
seeks protection for the dual-spring design alone. The asserted trade
dress consists simply of the dual-spring design, four legs, a base, an
upright, and a sign. MDI has pointed to nothing arbitrary about the
components of its device or the way they are assembled. The Lanham Act does not exist to reward manufacturers for their innovation



$)"15&3  %&4*(/

in creating a particular device; that is the purpose of the patent law
and its period of exclusivity. The Lanham Act, furthermore, does not
protect trade dress in a functional design simply because an investment has been made to encourage the public to associate a particular
functional feature with a single manufacturer or seller. The Court of
Appeals erred in viewing MDI as possessing the right to exclude competitors from using a design identical to MDI’s and to require those
competitors to adopt a diﬀerent design simply to avoid copying it.
MDI cannot gain the exclusive right to produce sign stands using the
dual-spring design by asserting that consumers associate it with the
look of the invention itself.
*O SF 'MPSJTUTh 5SBOTXPSME %FMJWFSZ *OD
 6412E 55"# 
Florists’ Transworld Delivery, Inc. appealed from the ﬁnal refusal
of the trademark examining a orney to register the proposed mark
shown [in the margin] for ”ﬂowers and live cut ﬂoral arrangements.”
The specimen of use is reproduced [in the margin]. The description
of the mark is:
1SPQPTFE NBSL

4QFDJNFO PG VTF

#SVOTXJDL $PSQ  'E  'FE $JS


The mark consists of the color black as applied to a substantial portion of the outside surface of a box which
serves as a container or packaging for the goods and in
part forms a background to design and literal elements
applied thereto.
Section 2(e)(5) of the Trademark Act prohibits registration of a mark
if it ”comprises any ma er that, as a whole, is functional.” There
are two forms of functionality, utilitarian functionality and aesthetic
functionality. A feature that is not essential to the use or purpose of
the article, or does not aﬀect the cost or quality of the article – in other
words, would not be considered as utilitarian functional – is still prohibited from registration if the exclusive appropriation of that feature
would put competitors at a signiﬁcant non-reputation related disadvantage.
In Brunswick Corp. v. British Seagull Ltd., the applicant sought to
register the color black for outboard engines. In aﬃrming the Board’s
ﬁnding that the color black is de jure functional for outboard motors,
the Federal Circuit reasoned:
The color black does not make the engines function better as engines. The paint on the external surface of an engine does not aﬀect its mechanical purpose. Rather, the
color black exhibits both color compatibility with a wide
variety of boat colors and ability to make objects appear
smaller. With these advantages for potential customers,

$ 53"%&."3,



there is competitive need for engine manufacturers to use
black on outboard engines.
The Federal Circuit also focused on competitive need in L.D. Kichler Co. v. Davoil, Inc.. There, the Federal Circuit reversed a district
court’s cancellation on summary judgment of a registration for the
”Olde Brick” ﬁnish of a lighting ﬁxture backplate. The Federal Circuit found a genuine issue of material fact as to whether there was
a competitive need for others to use the ”Olde Brick” ﬁnish and remanded. In particular, the Court noted:

,JDIMFS  'E  'FE $JS 

There is evidence that many customers prefer Olde Brick
and other composite ”rust-type” colors. It is not clear,
however, that Olde Brick is one of a few colors that are
uniquely superior for use in home decorating. Thus, the
district court erred in granting summary judgment that
Olde Brick was de jure functional.
In the present case, applicant seeks to register a single-color mark,
black, for the outside of the box which serves as the container or
packaging for its goods. We therefore determine factually whether
registration of the color black for boxes for ﬂowers and live cut ﬂoral
arrangements serves a non-trademark purpose that would hinder the
ability of others to eﬀectively compete with the registrant.
The evidence in the record reﬂects that, indeed, in the ﬂoral industry, color has signiﬁcance and communicates particular messages. It
is commonly known that a dozen red roses are given as a message
of love, particularly for Valentine’s Day. [Numerous ﬂorist websites
referred to the importance of the color of ﬂowers in a bouquet and
its packaging, e.g. red roses in a white box. Numerous websites also
stated that black in connection with ﬂowers connotes elegance or luxury.]
In addition, the evidence reﬂects that black has signiﬁcance on
somber occasions such as in the context of death. Oﬃce action at 8),
states ”Black has been … often associated with death.” Black is the traditional sign of mourning; it is common knowledge that black clothing is traditionally worn at funerals. Flowers and ﬂoral displays play
an important role in the context of funerals and mourning; ﬂowers are
ubiquitous at funerals and it is also common knowledge that ﬂowers
are commonly presented as an expression of condolence. With regard
to ﬂoral packaging, black is an appropriate color for ﬂoral packaging,
and is used as ﬂoral packaging in bereavement bouquets
When we consider the evidence in the record, we ﬁnd that the
examining a orney has demonstrated prima facie that there is a competitive need for others in the industry to use the color black in connection with ﬂoral arrangements and ﬂowers. Competitors who, for

5IF DPMPS JT GVODUJPOBM CFDBVTF JU JOEJ
DBUFT UIF øBWPS PG UIF JDF DSFBN GPS FY
BNQMF QJOL TJHOJöFT TUSBXCFSSZ XIJUF
TJHOJöFT WBOJMMB CSPXO TJHOJöFT DIPDP
MBUF FUD %JQQJOh %PUT *OD W 'SPTUZ
#JUFT %JTUSJCVUJPO  'E  UI
$JS   *T UIBU SJHIU



$)"15&3  %&4*(/

example, want to oﬀer ﬂowers for bereavement purposes, Halloween
or to imbue an element of elegance or luxury to their presentations
through packaging therefor will be disadvantaged if they must avoid
using the color black in such packaging. As the examining a orney
stated, ”competitors will need to use black packaging to convey an
appropriate message or sentiment, whether that is elegance, style, festivity, grief or sympathy” and ”allowing singular entities to control
certain colors, in a ﬁeld where color is both dynamic and has signiﬁcance, would severely limit the availability of appropriate color
choices to consumers seeking particular ﬂoral arrangement gifts.”

.BLFShT .BSL

$VFSWP 3FTFSWB

.BLFShT .BSL %JTUJMMFSZ *OD W %JBHFP /PSUI "NFSJDB *OD
 ' 4VQQ E  8% ,Z  BòhE  'E  UI $JS 
Plaintiﬀ Maker’s Mark is a Kentucky-based distiller specializing in
bourbon whisky. Since 1958, when it ﬁrst began producing bourbon, the company has capped its bo les with a red dripping wax
seal that partially covers the neck of the bo le and drips down to
the bo le’s shoulder. Since 1985, Maker’s Mark has held a federally
registered trademark, U.S. Trademark Reg. No. 1,370,465, consisting
of the ”wax-like coating covering the cap of the bo le and trickling
down the neck of the bo le in a freeform irregular pa ern.”Notably,
the trademark does not mention the color red – it is silent as to color.
[During the course of litigation, Maker’s Mark narrowed its argument
to assert protection only for a red dripping wax seal.]
The facts giving rise to this case began in the mid-1990s, when
[Jose] Cuervo executives decided to create a high-end tequila to celebrate the company’s 200th anniversary of producing tequila products legally. They designed the new product, Reserva de la Familia,
in conjunction with a U.S. marketing ﬁrm and production began in
1995. Initially, the Reserva bo le design included a straight-edge,
non-dripping wax seal capping the bo le, along with a stamp of the
Cuervo crest imprinted into the wax and a small blue ribbon extending from underneath the wax.
Juan Domingo Beckmann, now Chief Executive Oﬃcer of Casa
Cuervo, testiﬁed that sometime around 1997, he decided to alter the
wax seal to include dripping wax after seeing such a bo le in midproduction, before its drips were cut oﬀ. Beckmann thought the uncut seal, with its drips, created a unique and artisanal look. By 2001,
Reserva, with its red dripping wax seal, had entered the U.S. market.
Packaged in a wooden box designed each year by a diﬀerent Mexican
artist, it retailed for about $100 per bo le.
Defendants argue the red dripping wax seal is functional because
it protects a cork from air, moisture and contaminants, thus preserving the contents of the bo le on some bo les of alcohol. They further
argue that drips are a natural byproduct of such a coating, and are

% %&4*(/ 1"5&/5



costly to remove. In the Court’s view, Cuervo completely failed to
show that wax seals are functional. Not only did Cuervo fall short of
proving that the wax seal on the Reserva bo le was functional, it also
did not prove that any current wax seal users employ the method for a
functional purpose. For example, Cuervo’s production manager, Alfredo Guerrero, acknowledged that the company seals other Cuervo
products with plastic caps or shrink wrap, and that some of those
methods are less expensive than creating a wax seal.
Even assuming that the Sixth Circuit would apply the aesthetic
functionality doctrine, the Court ﬁnds the case for its application here
is unpersuasive. None of Cuervo’s witnesses convinced the Court
that it would be diﬃcult or costly for competitors to design around
the red dripping wax trademark. Furthermore, red wax is not the
only pleasing color of wax that competitors may employ on their
product, nor does it put competitors at a signiﬁcant non-reputation
related disadvantage to be prevented from using red dripping wax.
There are other ways of making a bo le look artisanal or unique.
Therefore, the doctrine of aesthetic functionality is inapplicable here.
&BNFT $IBJS 1SPCMFN 3FWJTJUFE
Look again at the Eames Lounge Chair. Is its design protectable trade
dress?
1F[ %JTQFOTFS 1SPCMFN
Make yourself familiar, if you are not already, with PEZ dispensers.
To what extent can Patraﬁco AG (the PEZ corporate parent) obtain
trademark or trade dress protection in the appearance of PEZ dispensers? Can it trademark the spring-loaded ﬂip-top design? The
number of candies in a pack? The ﬂuted front and footed base of
a dispenser? Does it ma er what heads the PEZ dispensers have?
Against what products and uses will these rights be eﬀective?

%

%FTJHO 1BUFOU

Design patent law has, until recently, been one of the most academically neglected ﬁelds of intellectual property law. The immense importance of design patents in smartphone litigation, however, has
thrust them on the public stage again. As you read this section, pay
close a ention to how they deal with the limits on protections for
functional ma er hard-wired into copyright and trademark. There is
a functionality test for design patents, but it is far more forgiving.
Design patents are an interesting hybrid of IP concepts we have
seen elsewhere. They borrow their basic structure from utility patent
law: a designer obtains exclusive rights to a design by ﬁling an application that is examined under the same substantive and procedural

5IFSF BSF OP DBOPOJDBM EFTJHO QBUFOU
USFBUJTFT $IJTVNhT QBUFOUMBX USFBUJTF
IBT B DIBQUFS PO EFTJHO QBUFOUT BOE
.BUUIFX " 4NJUI IBT B ESBGU USFBUJTF
BWBJMCMF POMJOF



$)"15&3  %&4*(/

rules as a utility patent application would be. But the subject matter that is actually protected, and the infringement test used to measure similarity, looks much more like copyright. There are even hints
of tradmark-law confusion concepts in the historical infringement
tests for design patents, although recent cases insist that whether consumers are confused is (mostly) not the right question to ask.
1BUFOU "DU
 64$ f 
1BUFOUT GPS EFTJHOT

 64$ f 
5FSN PG EFTJHO QBUFOU

Whoever invents any new, original and ornamental design for an article of manufacture may obtain a patent therefor, subject to the conditions and requirements of this title.
The provisions of this title relating to patents for inventions shall
apply to patents for designs, except as otherwise provided.
Patents for designs shall be granted for the term of fourteen years
from the date of grant.

United States Patent [19]
Giugiaro

[11]
‘ [45]

[54] AUTOMOBILE

[56]

Patent Number:

Des. 283,882

Date of Patent: ** May 20, 1986
References Cited
PUBLICATIONS

_

_

_

,

[75] Inventor:

Giorgetto Giuglaro, Turin, Italy

[73] Assignee:

Delorean Motor Company
'

[**] Term:

14 Years

Road & Track, 3/73, p. 50, Lamborghini P250 Uracco,

top right Side of page.

Primary Examiner-James M. Gandy
Attorney, Agent, or Flrm—David A. Maxon
[57]

CLAIM

The ornamental design for an automobile, as shown and

described.

DESCRIPTION

[21] Appl' NO‘: 273’091

FIG. .1 is a front perspective view of an automobile

showing my new design;

FIG. 2 is a rear perspective view thereof;

[22]

Filed:

Jun. 12, 1981

[52]
[58]

US. Cl. ......................................... .. D12/91
Field of Search ................. .. D12/9l, 92; 296/185

FIG. 3 is a front‘ elevational view thereof; and
FIG. 4 is a rear elevational view thereof‘
The side opposite to that shown in FIGS. 1 and 2 of the
drawing is substantially a mirror image thereof.

US. Patent May20, 1986

Sheetl of3 Des. 283,882

US. Patent Men/20,3986

Sheet20f3 Des. 283,882

US. Patent May20,l986

Sheet30f3 Des. 283,882

Ea.

% %&4*(/ 1"5&/5





4VCKFDU .BUUFS

Section 171 provides two subject ma er threshold conditions: a design patent can apply only to a design for ”an article of manufacture”
and the design must be ”ornamental.”
B "SUJDMFT PG .BOVGBDUVSF
*O SF )SVCZ
 'E  $$1" 
These appeals are from split decisions of the Patent Oﬃce Board of
Appeals wherein the majority aﬃrmed the rejection of appellant’s
claims in four design patent applications. The single claim in each
application reads:

3JDI +

The ornamental design for a water fountain as shown and
described.
The sole rejection was that the claim in each case does not deﬁne an
article of manufacture. The precise question before us, therefore, is
whether that portion of a water fountain which is composed entirely
of water in motion is within the statutory term ”article of manufacture.”
The board said, ”we appreciate that the forms created in water by
fountains are a well recognized and much used decorative device”
and that it ”is evident as urged by appellant that the shape created
in a speciﬁc fountain is manufactured by man in the sense that water
as a raw material is put into planned pa erns of motion for accomplishment of a decorative purpose.” The majority further expressed
disagreement with the examiner’s objection that the water of which
the designs are produced is a ”natural” product, and wisely so as that
argument would apply to every article made of wood or stone. Nor
did it think much of the argument that the water droplets constantly
changed position. Nevertheless the board majority concluded that
the water display itself is not ”an article of manufacture.” The only
reasons we can perceive for this conclusion in the board’s opinion
are that ”the pa ern created is wholly a ﬂeeting product of nozzle
arrangements and control of operating pressure or pressures” and
that ”the pa ern exists only as a product or ‘eﬀect’ of the mechanical
organization during its continued operation.”
The dissenting member of the board soundly answered the ”ﬂeeting” argument as follows:
Although appellant did not disclose the particular means
for producing the fountain eﬀect, it is recognized that
if certain parameters such as oriﬁce conﬁguration, water

'JHVSF  GSPN )SVCZhT BQQMJDBUJPO

'JHVSF  GSPN )SVCZhT BQQMJDBUJPO



$)"15&3  %&4*(/
pressure and freedom from disturbing atmospheric conditions are maintained, the ornamental shape of the fountain will remain substantially constant and will at such
times present an over-all appearance virtually the same
from day to day.

We agree with the dissenter on that and would add that the permanence of any design is a function of the materials in which it is embodied and the eﬀects of the environment thereon. Considering the
fact that the Romans and the French built now famous fountains hundreds of years ago which still produce the same water designs today,
the notion that a fountain is ”ﬂeeting” is not one which will ”hold
water.”
The dissenting member continued:
It is true that a particular droplet or droplets may be
”a ﬂeeting product” but the fountain itself is not. The
fountain in its entirety under proper conditions presents
a product of constant appearance rather than a ﬂeeting
product. I assume that the majority would ﬁnd no objection if a design eﬀect would be produced in the form of
frozen water. Is it logical or reasonable to ﬁnd objection
to a related design eﬀect also having a constant appearance merely because of continuous movement of water
droplets? I am unable to ﬁnd any logical or legal basis
for such a distinction. It must be remembered that in a design it is the over-all appearance due to the form or shape
of the product that is determinative of patentability and
not the minutia of the details that form the design.
Again we agree. The physicists and philosophers teach us that what
we think we see is not really there at all; that the very concept of
”solid” is something of an illusion and objects are mostly empty space,
”substance” consisting of nuclei with electrons orbiting about them.
In common parlance, however, what we see here are fountains, not
droplets of water moving in space, any more than we see nuclei and
electrons or atoms or molecules in solid objects.
Fountains are what appellant (or someone connected with him)
sells. At oral argument, counsel presented us with a stereoscopic ﬁlmslide card, a sales device showing fountains like those here involved
in three-dimensional pictures as oﬀered for sale. There is no doubt
in our minds that prospective buyers of these fountains would select
them for the decoration of buildings or grounds according to speciﬁc,
reproducible3 designs, intending to us them as permanent decoration.
3

We use the term ”reproducible” in the practical sense of making another thing
which has the same appearance to the average viewer. The examiner was con-

% %&4*(/ 1"5&/5



The fountains are certainly made by man (manufactured) for sale to
and use by such buyers. They certainly carry into eﬀect the plain
intent of the design patent statute, which is to give encouragement to
the decorative arts.
The brief for the Patent Oﬃce makes but a single argument in
support of the contention the fountains should not be considered to
be ”an article of manufacture.” It is, as the examiner contended, that
water sprays ”cannot exist of themselves,” being dependent on the
existence of the nozzles and the water under pressure. Only because
of this dependence are we asked to aﬃrm the rejection.
We fail to see any force in this argument. It is not denied that
designs exist. It is perfectly clear that these designs are of the threedimensional or conﬁguration-of-goods type. The ”goods” in this instance are fountains, so they are made of the only substance fountains can be made of – water. We see no necessary relation between
the dependence of these designs made of water upon the means for
producing them and their being articles of manufacture. A majority
of this court recently held patentable a grille for a radio cabinet with
a circularly brushed appearance which also had evenly-spaced small
perforations. The peculiarity of this grille was that ”with variations
in viewing angle and ambient lighting” (emphasis added) a varying
moire eﬀect was produced and the majority felt that this eﬀect made
the ornamental appearance unobvious and patentable. The design
was thus dependent, insofar as the feature which made it patentable
was concerned, on something outside itself, it did not exist alone,
because without the proper angles of ambient lighting and viewing
there was no moire eﬀect.In re Boldt We do not see that the dependence of the existence of a design on something outside itself is a
reason for holding it is not a design ”for an article of manufacture.”
Many such designs depend upon outside factors for the production
of the appearance which the beholder observes. The design of a lampshade may not be apparent unless the lamp is lighted. The design of
a woman’s hosiery is not apparent unless it is in place on her legs.
The designs of inﬂated articles such as toy balloons, water toys, air
ma resses, and now even buildings are not apparent in the absence
cerned about the obvious fact that ”the exact arrangement and conﬁguration of
droplets” could not be reproduced by a person skilled in the art. We do not
think this important. The same problem exists to some degree with most everything made of such variable materials as wood, cloth, clay and many others which
minutely vary from piece to piece. What ma ers with an ornamental design is
only the ultimate over-all appearance of the article which embodies it. Technically,
”exact” reproduction is an impossibility. It is always an approximation. We see
no reason why design law — law being one of the greatest approximations of all
— should be any more concerned with the ”exact arrangement” of water droplets
than it is with the exact arrangement of molecules, grains of sand, or even grosser
building blocks so long as the general appearance is not aﬀected.

#PMEUhT SBEJP DBCJOFU 6OGPSUVOBUFMZ
UIF TBNF NPJSÏ FòFDU SFNBSLFE PO
CZ UIF DPVSU BMTP NBLFT UIF JNBHF JO
#PMEUhT öMJOH IBSE UP DPQZ PS TDBO GBJUI
GVMMZ
#PMEU  'E  



$)"15&3  %&4*(/

of the compressed air which gives them form, as the water pressure
here gives shape to the fountain. Even the design of wall paper is
not always fully apparent in the commodity as it is sold and requires
a wall and the services of a paperhanger to put it into condition for
enjoyment by the beholder, which is the ultimate purpose of all ornamental design.
Worley, Chief Judge, dissenting:
It is inconceivable that Congress could possibly have intended
Sec. 171, in le er or spirit, to allow an individual to remove from
the public domain and monopolize mere sprays of water. To do so,
one must necessarily rely on strained semantics at the expense of common sense. The instant sprays, so evanescent and fugitive in nature,
presumably subject to the whims of wind and weather, incapable of
existing in and of themselves, are merely the eﬀect ﬂowing from articles of manufacture, but certainly are no more articles of manufacture
per se than are the vapor trails of jets, wakes of ships or steam from
engines.
It appears that appellant presently enjoys patent protection on the
mechanical elements of the fountains, but apparently not satisﬁed
with that, now seeks to monopolize certain conﬁgurations of moving water, whether produced by a garden hose or otherwise. It is not
diﬃcult to imagine the potential harassment that could result from
such a monopoly.

5IF FYBNJOFS SFKFDUFE "M4BCBIhT BQQMJ
DBUJPO BOE UIF 15"# BóSNFE 5IJT JT
UIF CSJFG GPS UIF 64150 JO "M4BCBIhT BQ
QFBM UP UIF 'FEFSBM $JSDVJU XIJDI BG
öSNFE UIF 15"# XJUIPVU PQJOJPO 
'FE "QQY   8-  'FE
$JS  

"M4BCBIhT EFTJHO

*O SF "M4BCBI
/P  'FE $JS 
AlSabah seeks a design patent on, “The ornamental design for
a Teaching Aid for Teaching Arabic as shown and described.”
AlSabah’s design is a table of synopsized Arabic le ers divided into
numbered groups and arranged in eleven rows and two columns.
The Board properly found that AlSabah’s design is directed to
nonstatutory subject ma er as provided under 35 U.S.C. § 171 because the design is not embodied in or applied to an article of manufacture. Speciﬁcally, AlSabah seeks a design patent on a design for a
teaching aid, where the design is a table of information (synopsized
Arabic le ers divided into groups arranged in an eleven rows and
two columns). AlSabah’s design can theoretically be applied to a variety of articles, from poster boards to coﬀee mugs, but has not yet been
applied to any article. In other words, AlSabah seeks to improperly
patent an abstract design.
A design patent may be obtained for a “new, original and ornamental design for an article of manufacture.” An article of manufacture is a tangible man-made object. For example, a computergenerated icon shown on a computer screen is a patentable design

% %&4*(/ 1"5&/5



on an article of manufacture. The icon itself is not patentable, but
when claimed as an icon embodied on a computer screen, monitor,
or other display panel, the combination of the icon and the display
panel (or portion thereof) is patentable as a design.
The phrase “design for an article of manufacture” encompasses
three categories of designs: (1) a design for an ornament, impression,
print or picture to be applied to an article of manufacture (surface ornamentation); (2) a design for the shape or conﬁguration of an article
of manufacture; and (3) a combination of the ﬁrst two categories. In
re Schnell With respect to the sort of surface ornamentation at issue in
this appeal, this Court’s predecessor, the United States Court of Customs and Patent Appeals held that section 171 requires that ”design
must be shown not to be the mere invention of a picture, irrespective
of its manner of use, but that the applicant should be required to show
by an appropriate drawing the manner of its application.” The court
went on to state that “it is the application of the design to an article of
manufacture that Congress wishes to promote, and an applicant has
not reduced his invention to practice and has been of li le help to the
art if he does not teach the manner of applying his design.”
The title of AlSabah’s application and claim generically describe
the claimed design as being “for a Teaching Aid for Teaching Arabic.”
The drawing in AlSabah’s application fails to identify an article of
manufacture to which the claimed design must be aﬃxed.Rather, the
drawing simply shows synopsized Arabic le ers in an eleven row by
two column table and nothing more – i.e., a mere abstract design.
AlSabah argues that her application is in “full compliance” with
section 171 because teaching aids and tables are articles of manufacture. While a design for a teaching aid is patentable subject ma er,
the problem for AlSabah is that her so-called design is the teaching
aid. And, although AlSabah’s design can be applied to an unlimited
number of articles of manufacture, there is no way for a person looking at AlSabah’s claim and drawing to discern whether the claimed
design is applied, for example, to a paper handout, a computer icon,
or even a coﬀee mug. Without application to a deﬁned article of manufacture, AlSabah’s design is nothing more than an abstract idea.
AlSabah erroneously argues that her design is “applied to or embodied in an article of manufacture” because “the design is printed
on a piece of white paper, and a piece of white paper is an article of
manufacture.” More speciﬁcally, AlSabah argues that her design is
“applied to or embodied” in paper because her design patent application was printed on paper and submi ed to the USPTO for examination in paper form. According to AlSabah, an applicant can put
any printed material in a design patent application, submit it to the
USPTO, and because the application is transmi ed to the Oﬃce on paper the application should not get rejected for not claiming a design

4DIOFMM  'E  $$1" 

UFYUJU*O SF ;BIO  ' E  $$1"
  B EFTJHO GPS BO BSUJDMF PG NBO
VGBDUVSF NBZ CF FNCPEJFE JO MFTT UIBO
BMM PG BO BSUJDMF PG NBOVGBDUVSF



$)"15&3  %&4*(/

for an article of manufacture. Following AlSabah’s logic, all such proposed design patents would be embodied in paper just because they
were submi ed to the USPTO for examination. But that makes li le
sense, what ma ers is the context of the application itself. AlSabah’s
design is not depicted as being a table on paper nor is it described as
being on paper in her application.
If AlSabah wanted to claim the design in Figure 1 as applied to paper, AlSabah could have done so using broken or do ed lines to represent the paper. But AlSabah’s Figure 1 “as shown and described”
does not depict any article of manufacture, let alone paper. For all
these reasons, AlSabah’s arguments regarding paper are inapt.
C

0SOBNFOUBMJUZ

*O SF 8FCC
 'E  'FE $JS 
This is an appeal from a decision of the U.S. Patent and Trademark
Oﬃce Board of Patent Appeals and Interferences aﬃrming the ﬁnal
rejection of the sole claim of appellants’ U.S. Design Patent Application Serial No. 833,470. The Board aﬃrmed the Examiner’s holding
that the design, “clearly not intended to be visible in actual use,” “is
not proper subject ma er under 35 U.S.C. § 171.” The Board’s decision creates a per se rule that a design for an article which will not
be visible in the ﬁnal use for which the article was created is nonstatutory subject ma er even if the design is observed at some stage
of the article’s commercial life. We reverse and remand.
Hip stem prostheses of the design invented by Webb are metallic
implants that are generally used by orthopedic surgeons to supplant
the functioning of a diseased or broken femur, near the hip, where the
femur is joined to the pelvis. According to Webb, and not disputed by
the Patent and Trademark Oﬃce (“PTO”), surgeons are made aware
of diﬀering brands and types of prostheses through advertisements
in professional journals and through trade shows, where the prostheses themselves are displayed. Advertisements that were put in
the record prominently and visually display the features of the prostheses. Furthermore, the applicant’s agent submi ed that “an implant’s appearance is observed by potential and actual purchasers,
surgeons, nurses, operating room staﬀ, and other hospital personnel.”
After purchase, the prosthesis is surgically implanted into a patient’s
body where the implant is to remain indeﬁnitely. Neither party disputes that, after implantation, the prosthesis is no longer visible to
the naked eye.
In the Final Oﬃce Action, the Examiner stated:
8FCChT h EFTJHO

There is not sound reason or logic for “normal use” to in-

% %&4*(/ 1"5&/5



clude the repair, service, replacement, sale or display of
the article which incorporates the claimed design. While
such occasions are of course “normal” in the sense of commonplace or routine occasions of an item’s use, for patent
purposes “normal use” should be limited to the ordinary
functioning for which it was designed, not incidents in
the article’s life which are not integral to its function or
purpose. Items are not designed for sale, display, replacement or repair.
The issuance of design patents is limited by statute to designs that
are ornamental. Our predecessor court has aﬃrmed the rejection of
design applications that cannot be perceived in their normal and intended uses. For instance, the Court of Customs and Patent Appeals
aﬃrmed the rejection of a design claim for a vent tube placed in the
wall of a frame house, stating that “it is well-se led that patentability
of a design cannot be based on elements which are concealed in the
normal use of the device to which the design is applied.”In re Cornwall. Even earlier, that court aﬃrmed the rejection of a design claim
for a vacuum cleaner brush. In re Stevens. There the court noted:
Articles which are concealed or obscure are not proper
subjects for design patents, since their appearance cannot be a ma er of concern. Almost every article is visible
when it is made and while it is being applied to the position in which it is to be used. Those special circumstances,
however, do not justify the granting of a design patent
on an article such as here under consideration which is
always concealed in its normal and intended use.
We read those cases to establish a reasonable general rule that presumes the absence of ornamentality when an article may not be observed. This is a sound rule of thumb, but it is not dispositive. In each
case, the inquiry must extend to whether at some point in the life of
the article an occasion (or occasions) arises when the appearance of
the article becomes a “ma er of concern.”
Here, we read the Board’s decision to have established a per se
rule under § 171 that if an article is hidden from the human eye when
it arrives at the ﬁnal use of its functional life, a design upon that article cannot be ornamental. The rule in Stevens does not compel the
Board’s decision. Instead, Stevens instructs us to decide whether the
“article such as here under consideration” – a hip stem implant – “is
always concealed in its normal and intended use.” The issue before
us, then, is whether “normal and intended use” of these prosthetic
devices is conﬁned to their ﬁnal use.
Although we agree that “normal and intended use” excludes the

$PSOXBMM  'E  $$1" 
4UFWFOT  'E  $$1" 



$)"15&3  %&4*(/

time during which the article is manufactured or assembled, it does
not follow that evidence that an article is visible at other times is
legally irrelevant to ascertaining whether the article is ornamental for
purposes of § 171. Contrary to the reasoning of the Examiner in this
case, articles are designed for sale and display, and such occasions
are normal uses of an article for purposes of § 171. The likelihood
that articles would be observed during occasions of display or sale
could have a substantial inﬂuence on the design or ornamentality of
the article.
In short, we construe the “normal and intended use” of an article to be a period in the article’s life, beginning after completion of
manufacture or assembly and ending with the ultimate destruction,
loss, or disappearance of the article. Although the period includes all
commercial uses of the article prior to its ultimate destination, only
the facts of speciﬁc cases will establish whether during that period the
article’s design can be observed in such a manner as to demonstrate
its ornamentality.
It is possible, as in Stevens, that although an article may be sold
as a replacement item, its appearance might not be of any concern to
the purchaser during the process of sale. Indeed, many replacement
items, including vacuum cleaner brushes, are sold by replacement or
order number, or they are noticed during sale only to assess functionality. In such circumstances, the PTO may properly conclude that an
application provides no evidence that there is a period in the commercial life of a particular design when its ornamentality may be a
ma er of concern. However, in other cases, the applicant may be able
to prove to the PTO that the article’s design is a “ma er of concern”
because of the nature of its visibility at some point between its manufacture or assembly and its ultimate use. Many commercial items,
such as colorful and representational vitamin tablets, or caskets, have
designs clearly intended to be noticed during the process of sale and
equally clearly intended to be completely hidden from view in the
ﬁnal use. Here, for example, there was ample evidence that the features of the device were displayed in advertisements and in displays
at trade shows. That evidence was disregarded by the Board because,
in its view, doctors should select implants solely for their functional
characteristics, not their design. It is not the task of the Board to make
such presumptions.
3PTDP *OD W .JSSPS -JUF $P
 'E  'FE $JS 
Rosco, Inc. (“Rosco”) appeals the decision of the United States District Court for the Eastern District of New York ﬁnding Rosco’s design
patent, United States Design Patent No.   (“the ‘357 patent”),
invalid as functional.

% %&4*(/ 1"5&/5



Rosco and Mirror Lite are competitors in the school bus mirror
market. This dispute involves “cross-view” mirrors, which are convex, three-dimensional, curved surface mirrors mounted on the front
fender of a school bus, enabling the bus driver to view the front and
passenger side of a school bus. Rosco’s ‘357 design patent shows a
highly convex, curved-surface, three-dimensional oval mirror with a
black, ﬂat metal backing. In May 1992, Rosco began manufacturing
the mirror of the ‘357 patent under the name “Eagle Eye.” Rosco alleged that Mirror Lite infringed the ‘357 patent by manufacturing and
selling a duplicate of Rosco’s mirror under the name “Hawk Eye.”
We apply a stringent standard for invalidating a design patent on
grounds of functionality: the design of a useful article is deemed functional where the appearance of the claimed design is dictated by the
use or purpose of the article. [For a design patent to be valid,] the
design must not be governed solely by function, i.e., that this is not
the only possible form of the article that could perform its function.
When there are several ways to achieve the function of an article of
manufacture, the design of the article is more likely to serve a primarily ornamental purpose. That is, if other designs could produce
the same or similar functional capabilities, the design of the article in
question is likely ornamental, not functional.
The district court found that because the mirror’s oval shape, the
asserted point of novelty of the ‘357 patent, “of necessity dictates its
function,” the ‘357 patent was invalid as functional. The court based
its determination of functionality on its ﬁndings that the mirror of
the ‘357 patent oﬀered a unique ﬁeld of view (when compared to Mirror Lite’s Bus Boy mirror); that Rosco represented to the Patent and
Trademark Oﬃce that its mirror provided a superb ﬁeld of view; and
that Rosco marketed the mirror of the ‘357 patent as more “aerodynamic” than other cross-view mirrors.
The mere fact that the invention claimed in the design patent exhibited a superior ﬁeld of view over a single predecessor mirror (here,
the Bus Boy) does not establish that the design was “dictated by” functional considerations, as required by L.A. Gear. The record indeed
reﬂects that other mirrors that have non-oval shapes also oﬀer that
particular ﬁeld of view. Similarly, nothing in the record connects
the oval shape of the patented design with aerodynamics, and the
record shows that other non-oval shaped mirrors have the same aerodynamic eﬀect.
Mirror Lite has not shown by clear and convincing evidence that
there are no designs, other than the one shown in Rosco’s ‘357 patent,
that have the same functional capabilities as Rosco’s oval mirror. Under these circumstances it cannot be said that the claimed design of

3PTDPhT h EFTJHO



$)"15&3  %&4*(/

the ‘357 patent was dictated by functional considerations.

4UJNQTPO  'E  %$ $U "QQ

*O SF ,PFISJOH
 'E  $$1" 
This appeal from the decision of the Commissioner of Patents, refusing a patent for a design for a concrete mixer truck body and frame,
presents as its main issue the very interesting, and oftimes troublesome, question as to what articles of manufacture may constitute the
subject-ma er of design patents. Before us the Commissioner urges
that it must be held, under In re Stimpson that this character of machine is not ”inventively ornamental.” The riveting machine in controversy in Stimpson was held not to be ornamental, because the drawing showed that it was
purely utilitarian, and without ornamentation of any kind.
There is nothing about the assembled mechanical device
which serves to beautify, embellish, or adorn it. The several parts of the mechanism, whether circular, curved,
rounded, or spiral, are assembled into an entirety which
is lacking in symmetry, wanting in grace, and destitute of
any appeal to the senses or emotions. The design has no
human interest, other than that aroused by the utilitarian
nature of the machine.

%FTJHO BQQMJDBUJPOT XIJDI EJTDMPTF
TVCKFDU NBUUFS XIJDI DPVME CF EFFNFE
PòFOTJWF UP BOZ SBDF SFMJHJPO TFY FUI
OJD HSPVQ PS OBUJPOBMJUZ TVDI BT UIPTF
XIJDI JODMVEF DBSJDBUVSFT PS EFQJDUJPOT
TIPVME CF SFKFDUFE BT OPOTUBUVUPSZ TVC
KFDU NBUUFS .1&1 f  F 

,PFISJOHhT EFTJHO

In our view of the case, the beauty and ornamentation requisite in design patents is not conﬁned to such as may be found in the ”aesthetic
or ﬁne arts.” It is not reasonable to presume that Congress, in basing
a patent right upon the ornamentation or beauty of a tool or mechanical device, intended that such beauty and ornamentation should be
limited to such as is found in paintings, sculpture, and artistic objects,
and which excites the aesthetic sense of artists alone.
By the enactment of the design patent law, Congress expressed a
desire to promote more beauty, grace, and ornamentation in things
used, observed, and enjoyed by our people. Appellant’s design of
a truck body and frame for a concrete mixer shows the frame to be
so designed as to place the diﬀerent elements of the whole machine,
including the hood, gas tank, mixer, etc., into a more symmetrical
and compact whole than was known in the prior art. Aside from this
arrangement, which removes much of the unsightliness from the machine, the covering of the motor is made to resemble, in appearance,
an automobile hood, and the angular bars and framework of the same
are given a rounded or oval appearance. By the plan of assembly of
the more or less rounded hood, round gas tank, and rounded frame
corners into a compact and more symmetrical whole, an article, possessing more grace and pleasing appearance than existed in the prior
art, has been produced. This eﬀect in the design as a whole is orna-

% %&4*(/ 1"5&/5



mental and inventive.
Since it is clear that Congress meant the design patent law to apply to tools and mechanisms of utilitarian character, it follows, we
think, that it had in mind the elimination of much of the unsightly
repulsiveness that characterizes many machines and mechanical devices which have a tendency to depress rather than excite the esthetic
sense. In this mechanical age, when machines, engines, and various
kinds of mechanisms are transported on our public highways and
streets and moved by their own momentum from place to place, it
is certainly not undesirable that some of the unsightliness – and, as
frequently occurs, frightfulness – of such contrivances be eliminated,
if possible.



1SPDFEVSFT

Most of the mechanics of obtaining a design patent are the same as for
a utility patent. The principal diﬀerence is that designs are claimed
by illustration rather than in words. This creates some distinctive
drafting issues. Design patents also have a shorter term. (In addition,
design patent prosecution is procedurally simpler in several ways not
here relevant.)
.BOVBM PG 1BUFOU &YBNJOJOH 1SPDFEVSF
A preamble, if included, should state the name of the applicant, the
title of the design, and a brief description of the nature and intended
use of the article in which the design is embodied.
No description of the design in the speciﬁcation beyond a brief description of the drawing is generally necessary, since as a rule the illustration in the drawing views is its own best description. However,
while not required, such a description is not prohibited and may be
incorporated, at applicant’s option, into the speciﬁcation or may be
provided in a separate paper. Descriptions of the ﬁgures are not required to be wri en in any particular format, however, if they do not
describe the views of the drawing clearly and accurately, the examiner should object to the unclear and/or inaccurate descriptions and
suggest language which is more clearly descriptive of the views.
The following types of statements are not permissible in the speciﬁcation:
(1) A disclaimer statement directed to any portion of the claimed
design that is shown in solid lines in the drawings.
(2) Statements which describe or suggest other embodiments of the
claimed design which are not illustrated in the drawing disclosure, except one that is a mirror image of that shown or has

.1&1 f 
&MFNFOUT PG B %FTJHO 1BUFOU "QQMJDB
UJPO 'JMFE 6OEFS  64$ DI 



"SF FOBCMFNFOU BOE EFöOJUFOFTT UIF
TBNF GPS EFTJHO QBUFOUT

$)"15&3  %&4*(/

a shape and appearance that would be evident from the one
shown.
(3) Statements describing ma ers that are directed to function or
are unrelated to the design.
A design patent application may only include a single claim. The
single claim should normally be in formal terms to “The ornamental
design for (the article which embodies the design or to which it is
applied) as shown.” The description of the article in the claim should
be consistent in terminology with the title of the invention.
When the speciﬁcation includes a proper descriptive statement of
the design, or a proper showing of modiﬁed forms of the design or
other descriptive ma er has been included in the speciﬁcation, the
words “and described” must be added to the claim following the term
“shown”; i.e., the claim must read “The ornamental design for (the
article which embodies the design or to which it is applied) as shown
and described.”
Full lines in the drawing show the claimed design. Broken lines
are used for numerous purposes. Under some circumstances, broken
lines are used to illustrate the claimed design (i.e., stitching and fold
lines). Broken lines are not permi ed for the purpose of identifying
portions of the claimed design which are immaterial or unimportant.
There are “no portions of a design which are ”immaterial” or ”not
important.” A design is a unitary thing and all of its portions are material in that they contribute to the appearance which constitutes the
design.
Every design patent application must include either a drawing or
a photograph of the claimed design. As the drawing or photograph
constitutes the entire visual disclosure of the claim, it is of utmost
importance that the drawing or photograph be clear and complete,
and that nothing regarding the design sought to be patented is left to
conjecture.
When inconsistencies are found among the views, the examiner
should object to the drawings and request that the views be made
consistent. When the inconsistencies are of such magnitude that the
overall appearance of the design is unclear, the claim should be rejected under 35 U.S.C. 112(a) and (b) as nonenabling and indeﬁnite.
The drawings or photographs should contain a suﬃcient number
of views to disclose the complete appearance of the design claimed,
which may include the front, rear, top, bo om and sides. Perspective views are suggested and may be submi ed to clearly show the
appearance of three dimensional designs.
Views that are merely duplicative of other views of the design or
that are ﬂat and include no surface ornamentation may be omi ed
from the drawing if the speciﬁcation makes this explicitly clear. For

% %&4*(/ 1"5&/5



example, if the left and right sides of a design are identical or a mirror
image, a view should be provided of one side and a statement made
in the drawing description that the other side is identical or a mirror
image. If the design has a ﬂat bo om, a view of the bo om may be
omi ed if the speciﬁcation includes a statement that the bo om is ﬂat
and devoid of surface ornamentation.
Sectional views presented solely for the purpose of showing the
internal construction or functional/ mechanical features are unnecessary and may lead to confusion as to the scope of the claimed design.
The examiner should object to such views and require their cancellation.. However, where the exact contour or conﬁguration of the
exterior surface of a claimed design is not apparent from the views of
the drawing, and no a empt is made to illustrate features of internal
construction, a sectional view may be included to clarify the shape of
said design.
While surface shading is not required, it may be necessary in particular cases to shade the ﬁgures to show clearly the character and
contour of all surfaces of any 3-dimensional aspects of the design.
Surface shading is also necessary to distinguish between any open
and solid areas of the article. Lack of appropriate surface shading in
the drawing as ﬁled may render the design nonenabling and indeﬁnite under 35 U.S.C. 112(a) and (b). Solid black surface shading is not
permi ed except when used to represent the color black as well as
color contrast. Oblique line shading must be used to show transparent, translucent and highly polished or reﬂective surfaces, such as a
mirror. Contrast in materials may be shown by using line shading in
one area and stippling in another. By using this technique, the claim
will broadly cover contrasting surfaces unlimited by colors.
The two most common uses of broken lines are to disclose the environment related to the claimed design and to deﬁne the bounds of
the claim. Structure that is not part of the claimed design, but is considered necessary to show the environment in which the design is
associated, may be represented in the drawing by broken lines. This
includes any portion of an article in which the design is embodied
or applied to that is not considered part of the claimed design. Unclaimed subject ma er may be shown in broken lines for the purpose
of illustrating the environment in which the article embodying the design is used. Unclaimed subject ma er must be described as forming
no part of the claimed design or of a speciﬁed embodiment thereof.
A boundary line may be shown in broken lines if it is not intended to
form part of the claimed design.
1BUFOU "DU
 64$ f 
5FSN PG EFTJHO QBUFOU



$)"15&3  %&4*(/

Patents for designs shall be granted for the term of 15 years from the
date of grant.



0XOFSTIJQ

Skip this section. Not forever, just for a bit. Read the following section on the
similarity analysis in design patent infringement. Then come back. Don’t
worry. This section will still be here, and it will make much more sense.
Inventorship for design patents is much the same as for utility
patents and initial ownership. Design patents pose more diﬃcult
questions when it comes to the tests for anticipation under § 102 and
for nonobviousness under § 103. The diﬃculty ﬂows from the fact
that design patents use depictions rather than verbal claims, so that
the claim-based tests used for utility patents simply map cleanly onto
design patents.
B /PWFMUZ

.BOO  'E  'FE $JS 
3JDI +

For the most part, the are the rules for priority and for what counts as
prior art are thes same for design patents and utility patents. The test
for experimental use is a li le diﬀrent because what counts as necessary experimentation is diﬀerent for ornamentation than for function.
In In re Mann, for example, the applicant exhibited a wrought-iron table embodying the design at a trade show, but argued that it was
an ”experimental use.” The court disagreed, writing, ”Obtaining the
reactions of people to a design – whether or not they like it – is not
’experimentation’ in that sense. In the case of a design, if market testing shows that it has no appeal and the design is changed, the result
is a new and diﬀerent design; the original design remains just what
it was.” It is the test for anticipation that requires modiﬁcation.
*OUFSOBUJPOBM 4FBXBZ 5SBEJOH $PSQ W 8BMHSFFOT $PSQ
 'E  'FE $JS 
Plaintiﬀ International Seaway ﬁled suit against Walgreens Corporation and Touchsport Footwear claiming infringement of Seaway’s
patents, U.S. Design Patents Nos. % , % , and % .
The district court granted summary judgment for defendants, ﬁnding
that the claims of the asserted patents were invalid under 35 U.S.C. §
102 as anticipated by a patent assigned to Crocs, Inc., U.S. Design
Patent No. % .
Seaway’s patents claim designs for casual, lightweight footwear,
which are typically referred to as ”clogs.” Seaway asserted that
Touchsport had imported and continued to import shoes that infringed the Seaway patents and that Walgreens had sold and continued to sell the allegedly infringing shoes. The district court granted

% %&4*(/ 1"5&/5



summary judgment of anticipation, ﬁnding that the three Seaway
patents were anticipated by the Crocs ’789 patent.
It has been well established for over a century that the same test
must be used for both infringement and anticipation. his general rule
derives from the Supreme Court’s proclamation 120 years ago in the
context of utility patents: ”that which infringes, if later, would anticipate, if earlier.” Peters The same rule applies for design patents. In
Egyptian Goddess, we abandoned the point of novelty test for design
patent infringement and held that the ordinary observer test should
serve as the sole test for design patent infringement. we now conclude that the ordinary observer test must logically be the sole test
for anticipation as well.
Walgreens and Touchsport argue that the asserted diﬀerences between the insoles of the patents-in-suit and the prior art ”were at most
slight variations of design elements already present in the Crocs prior
art.” We disagree. The insole pa ern for the patents-in-suit is distinctly diﬀerent than the Crocs insole pa ern.
The Crocs ’789 patent contains a long, U-shaped dimpling pa ern
on the insole. In contrast, the patents-in-suit have a dimpling pa ern
that includes multiple short rows of dimples. Because we cannot say
that these diﬀerences are insigniﬁcant as a ma er of law, a genuine issue of material fact exists as to whether the designs would be viewed
as substantially similar in the eyes of the ordinary observer armed
with the knowledge of the prior art.
Beyond the insole features of its patented designs, Seaway argues
that a genuine issue of material fact exists as to whether the exterior
features of its designs preclude a ﬁnding of anticipation. It claims that
four exterior features diﬀer from the prior art to the degree necessary
to preclude summary judgment: (1) the number and arrangement of
the circular openings on the upper of the clog; (2) the number and
position of the rectangular cut-outs in the lower portion of the upper
of the clog; (3) the shape of the toe portion of the clog; and (4) the
raised pa ern of the outsole of the clog. These features are identical
in all three of Seaway’s patents-in-suit. With regard to these alleged
dissimilarities, the district court stated:
Slight variations on the number and position of the circular holes on the top of the shoe, the rectangular holes on
the toe of the shoe as well as the design of diﬀerent shaped
rectangles on the sole of the shoe would not convince a
reasonable jury, or an ordinary observer with knowledge
of the prior art, that the limitations were not inherently
disclosed in the ’789 patent. This conclusion does not
change merely because plaintiﬀ slightly changed the arrangement of the textured portions on the top and around

5IF UFTU GPS BOUJDJQBUJPO PG B VUJMJUZ
QBUFOU JT UIF NJSSPS JNBHF PG UIF MJU
FSBM JOGSJOHFNFOU UFTU #VU UIF EFTJHO
QBUFOU JOGSJOHFNFOU UFTU CFBST NPSF
UIBO B QBTTJOH SFTFNCMBODF UP UIF EPD
USJOF PG FRVJWBMFOUT JO VUJMJUZ QBUFOUT
8IBU EPFT UIJT EP UP UIF TZNNFUSZ BS
HVNFOU 4IPVME BOUJDJQBUJPO JO EF
TJHO QBUFOUT CF DPOöOFE UP JEFOUJDBM
EFTJHOT 0S JT JU BMM JSSFMFWBOU TJODF PC
WJPVTOFTT VOEFS f  XJMM UBLF DBSF PG
TVDI DBTFT

h JOTPMF

h JOTPMF

h TJEF WJFX

h TJEF WJFX



$)"15&3  %&4*(/
the bo om portion of the sides of the shoe.

We agree with the district court that these minor variations in the shoe
are insuﬃcient to preclude a ﬁnding of anticipation because they do
not change the overall visual impression of the shoe. Although the ordinary observer test requires consideration of the design as a whole,
this does not prevent the district court on summary judgment from
determining that individual features of the design are insigniﬁcant
from the point of view of the ordinary observer and should not be
considered as part of the overall comparison. The mandated overall comparison is a comparison taking into account signiﬁcant diﬀerences between the two designs, not minor or trivial diﬀerences that
necessarily exist between any two designs that are not exact copies of
one another. Just as minor diﬀerences between a patented design and
an accused article’s design cannot, and shall not, prevent a ﬁnding of
infringement„ so too minor diﬀerences cannot prevent a ﬁnding of
anticipation.
C

0CWJPVTOFTT

The Graham framework is nominally the same for design patents
and for utility patents. But the application is very diﬀerent. Query
whether the tests used by the Federal Circuit survive KSR.

h EFTJHO
5IF hPSEJOBSZ EFTJHOFSh NFBOT POF
XIP CSJOHT DFSUBJO CBDLHSPVOE BOE
USBJOJOH UP UIF QSPCMFNT PG EFWFMPQ
JOH EFTJHOT JO B QBSUJDVMBS öFME DPN
QBSBCMF UP UIF hNFDIBOJDh PS hSPVUJOFFSh
JO OPOEFTJHO BSUT 8F EP OPU IBWF
B OBNF GPS UIBU QFSTPO JO UIF EFTJHO
öFME PUIFS UIBO hEFTJHOFSh XIJDI JT BMTP
UIF OBNF XF NVTU VTF GPS UIF QFSTPO
XIP DSFBUFT B QBUFOUBCMF EFTJHO /BM
CBOEJBO

.3$ *OOPWBUJPOT *OD W )VOUFS .GH --1
 'E  'FE $JS 
MRC Innovations, Inc. appeals from a ﬁnal judgment of the U.S. District Court for the Northern District of Ohio granting summary judgment of invalidity with respect to U.S. Design Patent No. % .
The ’488 patent claims an ornamental design for a football jersey for
a dog.
The district court concluded that the ’488 patent would have been
obvious in view of several prior art pet jerseys. MRC now appeals
that determination. Obviousness is a question of law based on underlying factual questions. The underlying factual inquiries include:
(1) the scope and content of the prior art; (2) the level of ordinary skill
in the art; (3) the diﬀerences between the claimed invention and the
prior art; and (4) objective evidence of non-obviousness. Graham.
In the context of design patents, the ultimate inquiry under section 103 is whether the claimed design would have been obvious to
a designer of ordinary skill who designs articles of the type involved.
To answer this question, a court must ﬁrst determine whether one of
ordinary skill would have combined teachings of the prior art to create the same overall visual appearance as the claimed design. That
inquiry involves a two-step process. First, the court must identify
a single reference, something in existence, the design characteristics

% %&4*(/ 1"5&/5



of which are basically the same as the claimed design. The ”basically
the same” test requires consideration of the visual impression created
by the patented design as a whole. The trial court judge may determine almost instinctively whether the two designs create basically
the same visual impression, but ”must communicate the reasoning
behind that decision.
Once the primary reference is found, other ”secondary” references may be used to modify it to create a design that has the same
overall visual appearance as the claimed design. These secondary
references must be so related to the primary reference that the appearance of certain ornamental features in one would suggest the application of those features to the other.
A. Primary Reference
The district court used the ”Eagles” pet jersey as the ”primary reference” under step one of the analysis. MRC argues that this was legally
erroneous because there are signiﬁcant diﬀerences between the Eagles jersey and the patented design of the ’488 patent. Speciﬁcally,
there are three diﬀerences: (1) the patented design has a V-neck collar where the Eagles jersey has a round neck; (2) the patented design
contains an interlock fabric panel on the side portion of the design
rather than mesh; and (3) the patented design contains additional ornamental surge stitching on the rear portion of the jersey. MRC argues that the district court overlooked these diﬀerences by focusing
on the claimed design at too high a level of abstraction. If the district
court had translated the claimed design into a verbal description as
required by High Point, MRC insists, it would have concluded that
neither the Eagles jersey nor any other prior art reference contained
design characteristics that were basically the same as the claimed design.
As an initial ma er, it is true that the district court did not expressly undertake to translate the claimed design into a verbal description. However, the purpose of requiring district courts to describe the claimed design in words is so that the parties and appellate courts can discern the trial court’s reasoning in identifying a primary reference. It is entirely clear from the district court’s opinion
what it considered to be the relevant design characteristics of the ’488
patented design.
First, the district court pointed out three key similarities between
the claimed design and the Eagles jersey: an opening at the collar
portion for the head, two openings and sleeves stitched to the body
of the jersey for limbs, and a body portion on which a football logo
is applied. If the district court’s analysis had ended there, it might
indeed have failed to meet the verbal description requirement. However, the district court went on to point out two additional similarities

'PS EFTJHO QBUFOUT UIF SPMF PG POF
TLJMMFE JO UIF BSU JO UIF PCWJPVTOFTT DPO
UFYU MJFT POMZ JO EFUFSNJOJOH XIFUIFS UP
DPNCJOF FBSMJFS SFGFSFODFT UP BSSJWF BU B
TJOHMF QJFDF PG BSU GPS DPNQBSJTPO XJUI
UIF QPUFOUJBM EFTJHO PS UP NPEJGZ B TJO
HMF QSJPS BSU SFGFSFODF 0ODF UIBU QJFDF
PG QSJPS BSU IBT CFFO DPOTUSVDUFE PCWJ
PVTOFTT MJLF BOUJDJQBUJPO SFRVJSFT BQ
QMJDBUJPO PG UIF PSEJOBSZ PCTFSWFS UFTU
OPU UIF WJFX PG POF TLJMMFE JO UIF BSU
*OUFSOBUJPOBM 4FBXBZ

&BHMFT EFTJHO



7 EFTJHO
+PSF  'FE "QQY  'FE $JS

/BMCBOEJBO  'E  $$1" 

$)"15&3  %&4*(/

between the two designs: ﬁrst, the Eagles jersey is made ”primarily
of a mesh and interlock fabric”; and second, it contains at least some
ornamental surge stitching – both features found in the ’488 claimed
design. The district court also went on to acknowledge the three major diﬀerences between the two designs that are enumerated above.
Taking all of those things together (the at least ﬁve design characteristics that the claimed design shares with the Eagles jersey and three
design characteristics that diﬀer from it), the district court painted a
clear picture of the claimed design. The district court did far more
than merely ask whether the Eagles jersey disclosed the general concept of a pet jersey; it thoroughly considered the ”dstinctive visual appearances of the reference and the claimed design. Thus, the district
court did not err by failing to provide an express verbal description
of the claimed design; rather, it described the claimed design in the
context of comparing it to the prior art.
Nor did the district court err in ﬁnding that the design characteristics of the ’488 design created basically the same overall visual
impression as the Eagles jersey prior art reference. As the district
court noted, both designs contain the same overall shape, similar
fabric, and ornamental surge stitching. That there are slight diﬀerences in the precise placement of the interlock fabric and the ornamental stitching does not defeat a claim of obviousness; if the designs
were identical, no obviousness analysis would be required. 1 Indeed,
we have permi ed prior art designs to serve as ”primary references”
when their diﬀerences are as great or greater than the diﬀerences in
this case. See Jore Corp. v. Kouvato, Inc. (ﬁnding prior art drill bit to
be a primary reference despite containing a smooth cylindrical shaft
rather than the grooved hexagonal shaft of the claimed design); In
re Nalbandian (ﬁnding tweezer design obvious in light of prior art
reference that contained vertical rather than horizontal ﬂuting and
straight rather than curved pincers). 3
1

This conclusion is not inconsistent with the law of this circuit on design patent
infringement. In that context, we have often noted that design patents have ”almost
no scope” beyond the precise images shown in the drawings. Mann. However, in
practice, our focus on the ”overall visual appearance” of a claimed design rather
than on individual features has led us to ﬁnd products infringing despite diﬀerences in speciﬁc ornamental features. For example, in Crocs, Inc. v. International
Trade Commission, 598 F.3d 1294 (Fed. Cir. 2010), we concluded that all of the accused products infringed the asserted design patents despite the fact that two of
the infringing products (the Groovy DAWGSTM shoes and Big DAWGSTM shoes)
contained a wider shoe front with an additional row of holes, and another infringing product (the Eﬀervescent Waldies AT shoe) contained square holes on the top
of the shoe rather than round ones.
3
Alternatively, the district court could have relied on the V2 jersey as the primary reference. The only diﬀerences between the V2 jersey and the claimed design are: (1) that the V2 jersey does not contain an ”interlock” fabric panel; (2) it
has ”drop” sleeves while the claimed jersey has ”raglan-style” sleeves; and (3) the

% %&4*(/ 1"5&/5



B. Secondary References
After concluding that the Eagles jersey could be a ”primary reference,” the district court determined that the V2 jersey and another
reference known as the ”Sporty K9” jersey were ”so related to the
primary reference” that they could serve as ”secondary references”
that would motivate the skilled artisan to make the claimed design.
The district court found that both jerseys suggested the use of a
V-neck pa ern and non-mesh fabric on the side panels – the ﬁrst two
diﬀerences described above. MRC argues that the district court erred
by failing to explain why a skilled artisan would have chosen to incorporate those features of the V2 and Sporty K9 jerseys with the Eagles
jersey.
We disagree. It is true that in order for secondary references to be
considered, there must be some suggestion in the prior art to modify
the basic design with features from the secondary references. However, the teachings of prior art designs may be combined only when
the designs are so related that the appearance of certain ornamental
features in one would suggest the application of those features to the
other. In other words, it is the mere similarity in appearance that itself provides the suggestion that one should apply certain features to
another design.
In re Borden discussed what is required for a reference to be considered suﬃciently ”related” for that test to apply. There, we noted
that the secondary references were ”closely akin” to the claimed design, and relied heavily on the fact that ”the two missing design elements [were] not taken from unrelated references, but [were] found
in other dual-chamber containers.” Thus, those references could be
used ”to bridge the small gap between the [primary] container and
Borden’s claimed design.” So too, here, the secondary references that
the district court relied on were not furniture, or drapes, or dresses,
or even human football jerseys; they were football jerseys designed
to be worn by dogs. Moreover, as discussed above, the V2 could easily have served as a primary reference itself, so similar is its overall
visual appearance to that of the claimed design and the Eagles jersey.
We therefore agree that those references were ”so related” to the Eagles jersey that the striking similarity in appearance across all three
jerseys would have motivated a skilled designer to combine features
from one with features of another.
V2 jersey lacks any ornamental surge stitching. A side-by-side comparison of the
two designs demonstrates that of those three diﬀerences, only the ornamental surge
stitching truly alters the ”overall visual appearance” of the design. Moreover, the
ornamental stitching on the claimed design is suggested by the seam lines on the
V2 jersey, further minimizing the diﬀerence in overall appearance. Thus, either
the ”Eagles” jersey or the V2 jersey could have served as a ”primary reference” for
purposes of the obviousness analysis.

#PSEFO  'E  'FE $JS 

1SJPS BSU CBSSFMTIBQFE CVJMEJOH

#BSSFMTIBQFE CVJMEJOH EFTJHO IFME PC
WJPVT JO MJHIU PG QSJPS BSU



$PPQFS  'E  $$1" 

With respect to the only remaining diﬀerence between the Eagles
jersey and the ’488 claimed design – the presence of additional ornamental surge stitching running down the rear of the jersey – the
district court acknowledged that no prior art reference contained exactly that same stitching on the rear of the jersey, but nevertheless
concluded that this was not a ”substantial” diﬀerence that created
a patentably distinct design, but rather was a ”de minimis change[]
which would be well within the skill of an ordinary designer in the
art.”
MRC argues that adding any ornamental feature to a primary reference that is not suggested by the prior art is, by deﬁnition, more
than de minimis. But our case law plainly contradicts that position;
on numerous occasions we have invalidated design patents despite
the inclusion of ornamental features that were entirely absent from
prior art designs. See, e.g., Nalbandian diﬀerent shape of ﬂuting on ﬁnger grips and diﬀerent shape of pincers were de minimis diﬀerences
in design for tweezers); In re Cooper (aﬃrming Board’s conclusion that
numerous changes to the design of a prior art building – including a
single rather than double door and the addition of windows – were
de minimis because the overall impression was still a building that
looked like a barrel).
Here, the Eagles jersey had already disclosed the use of ornamental surge stitching. The only additional step needed was to extend the
stitching down the sides of the rear of the jersey. Moreover, the V2
jersey plainly suggested the addition of vertical lines down the rear
of the jersey through the use of the seams between the two types of
fabric. We agree with the district court that adding ornamental surge
stitching on top of a preexisting seam was an insubstantial change
that would have been obvious to a skilled designer.6


+VEHFT BOE MBXZFST JO HFOFSBM BSF
IJHIMZ VODPNGPSUBCMF XJUI JNBHFT ZFU
EFTJHO QBUFOUT GPSDF EJSFDU MFHBM FO
HBHFNFOU XJUI JNBHFT 3FCFDDB 5VTI
OFU 5IF &ZF "MPOF *T UIF +VEHF *NBHFT
BOE %FTJHO 1BUFOUT  + *OUFMM 1SPQ -
 

$)"15&3  %&4*(/

*OGSJOHFNFOU 4JNJMBSJUZ

The ”ordinary observer” analysis used to assess the similarity of designs actually predates its use in copyright law, which borrowed the
term and some of the concepts from design patent law. Egyptian Goddess sets out the modern test. Wing Shing shows the test in action
and deals with the problem of ﬁltering out unoriginal elements of a
design; OddzOn deals with the related problem of ﬁltering out unprotectable functional elements. L.A. Gear clears up a couple of concep6

To be clear, we do not intend to suggest that merely because one prior art reference used ornamental surge stitching, any use of such stitching would have been
a de minimis change. Rather, the addition of the surge stitching in this case was de
minimis because it merely followed the visual lines created by the seams of the V2
jersey; in other words, it served only to highlight a design feature that had already
existed in the V2 prior art jersey.

% %&4*(/ 1"5&/5



tual points about how the analysis actually works.
&HZQUJBO (PEEFTT *OD W 4XJTB *OD
 'E  'FE $JS 
I
The starting point for any discussion of the law of design patents is
the Supreme Court’s decision in Gorham Co. v. White. That case involved a design patent for the handles of tablespoons and forks. In its
analysis of claim infringement, the Court stated that the test of identity of design ”must be sameness of appearance, and mere diﬀerence
of lines in the drawing or sketch ... or slight variances in conﬁguration... will not destroy the substantial identity.” Identity of appearance, the Court explained, or ”sameness of eﬀect upon the eye, is the
main test of substantial identity of design”; the two need not be the
same ”to the eye of an expert,” because if that were the test, ”there
never could be piracy of a patented design, for human ingenuity has
never yet produced a design, in all its details, exactly like another, so
like, that an expert could not distinguish them.”
The Gorham Court then set forth the test that has been cited in
many subsequent cases: ”If, in the eye of an ordinary observer, giving such a ention as a purchaser usually gives, two designs are substantially the same, if the resemblance is such as to deceive such an
observer, inducing him to purchase one supposing it to be the other,
the ﬁrst one patented is infringed by the other.” In the case before
it, the Court concluded that ”whatever diﬀerences there may be between the plaintiﬀs’ design and those of the defendant in details of
ornament, they are still the same in general appearance and eﬀect,
so much alike that in the market and with purchasers they would
pass for the same thing – so much alike that even persons in the trade
would be in danger of being deceived.”
Since the decision in Gorham, the test articulated by the Court in
that case has been referred to as the ”ordinary observer” test and has
been recognized by lower courts, including both of this court’s predecessors, as the proper standard for determining design patent infringement. However, in a series of cases tracing their origins to Litton Systems, Inc. v. Whirlpool Corp., this court has held that proof of
similarity under the ordinary observer test is not enough to establish
design patent infringement. Rather, the court has stated that the accused design must also appropriate the novelty of the claimed design
in order to be deemed infringing. The court in Li on Systems wrote
as follows:
For a design patent to be infringed, no ma er how similar
two items look, the accused device must appropriate the
novelty in the patented device which distinguishes it from

(PSIBN  64  

-JUUPO 4ZTUFNT  'E  'FE $JS




$)"15&3  %&4*(/
the prior art. That is, even though the court compares two
items through the eyes of the ordinary observer, it must
nevertheless, to ﬁnd infringement, a ribute their similarity to the novelty which distinguishes the patented device
from the prior art.

After identifying the combination of features in the design that it considered novel, the court in Li on Systems held that the accused design
had none of those features and therefore did not infringe.
In a number of cases decided after Li on Systems, this court has interpreted the language quoted above to require that the test for design
patent infringement consider both the perspective of the ordinary observer and the particular novelty in the claimed design.
The extent to which the point of novelty test has been a separate
test has not always been clear in this court’s case law. In cases decided
shortly after Li on, the court described the ordinary observer test and
the point of novelty test as ”conjunctive.” It has not been until much
more recently that this court has described the ordinary observer and
point of novelty tests as ”two distinct tests” and has stated that the
merger of the point of novelty test and the ordinary observer test is
legal error.
Regardless of the diﬀerences in the way it has been characterized,
the point of novelty test has proved reasonably easy to apply in simple cases in which the claimed design is based on a single prior art
reference and departs from that reference in a single respect. In such
cases, it is a simple ma er to identify the point of novelty and to determine whether the accused design has appropriated the point of
novelty, as opposed to copying those aspects of the claimed design
that were already in the prior art. However, the point of novelty test
has proved more diﬃcult to apply where the claimed design has numerous features that can be considered points of novelty, or where
multiple prior art references are in issue and the claimed design consists of a combination of features, each of which could be found in
one or more of the prior art designs. In particular, applying the point
of novelty test where multiple features and multiple prior art references are in play has led to disagreement over whether combinations
of features, or the overall appearance of a design, can constitute the
point of novelty of the claimed design. In light of the questions surrounding the status and application of the point of novelty test, we
use this case as a vehicle for reconsidering the place of the point of
novelty test in design patent law generally.
II
[The court reviewed previous caselaw in detail.]
As noted, this court has cited Li on Systems for the proposition
that the point of novelty test is separate from the ordinary observer

% %&4*(/ 1"5&/5



test and requires the patentee to point out the point of novelty in
the claimed design that has been appropriated by the accused design.
We think, however, that Li on Systems and the predecessor cases on
which it relied are more properly read as applying a version of the
ordinary observer test in which the ordinary observer is deemed to
view the diﬀerences between the patented design and the accused
product in the context of the prior art. When the diﬀerences between
the claimed and accused design are viewed in light of the prior art, the
a ention of the hypothetical ordinary observer will be drawn to those
aspects of the claimed design that diﬀer from the prior art. And when
the claimed design is close to the prior art designs, small diﬀerences
between the accused design and the claimed design are likely to be
important to the eye of the hypothetical ordinary observer. It was for
that reason that the Supreme Court in Smith v. Whitman Saddle Co. focused on the one feature of the patented saddle design that departed
from the prior art – the sharp drop at the rear of the pommel. To an
observer familiar with the multitude of prior art saddle designs, including the design incorporating the Granger pommel and the Jenifer
cantle, ”an addition frequently made,” the sharp drop at the rear of
the pommel would be important to the overall appearance of the design and would serve to distinguish the accused design, which did
not possess that feature, from the claimed design.
Applying the ordinary observer test with reference to prior art designs also avoids some of the problems created by the separate point
of novelty test. One such problem is that the point of novelty test has
proved diﬃcult to apply in cases in which there are several diﬀerent
features that can be argued to be points of novelty in the claimed design. In such cases, the outcome of the case can turn on which of the
several candidate points of novelty the court or fact-ﬁnder focuses
on. The a ention of the court may therefore be focused on whether
the accused design has appropriated a single speciﬁed feature of the
claimed design, rather than on the proper inquiry, i.e., whether the
accused design has appropriated the claimed design as a whole.
In addition, the more novel the design, and the more points of novelty that are identiﬁed, the more opportunities there are for a defendant to argue that its design does not infringe because it does not copy
all of the points of novelty, even though it may copy most of them and
even though it may give the overall appearance of being identical to
the claimed design. In such cases, a test that asks how an ordinary observer with knowledge of the prior art designs would view the diﬀerences between the claimed and accused designs is likely to produce
results more in line with the purposes of design patent protection.
This court has characterized the purpose of the point of novelty
test as being ”to focus on those aspects of a design which render the
design diﬀerent from prior art designs.” That purpose can be equally

8IJUNBO 4BEEMF  64  



$)"15&3  %&4*(/

well served, however, by applying the ordinary observer test through
the eyes of an observer familiar with the prior art. If the accused design has copied a particular feature of the claimed design that departs conspicuously from the prior art, the accused design is naturally more likely to be regarded as deceptively similar to the claimed
design, and thus infringing. At the same time, unlike the point of
novelty test, the ordinary observer test does not present the risk of
assigning exaggerated importance to small diﬀerences between the
claimed and accused designs relating to an insigniﬁcant feature simply because that feature can be characterized as a point of novelty.
This approach also has the advantage of avoiding the debate over
the extent to which a combination of old design features can serve
as a point of novelty under the point of novelty test. An ordinary
observer, comparing the claimed and accused designs in light of the
prior art, will a ach importance to diﬀerences between the claimed
design and the prior art depending on the overall eﬀect of those differences on the design. If the claimed design consists of a combination of old features that creates an appearance deceptively similar to
the accused design, even to an observer familiar with similar prior
art designs, a ﬁnding of infringement would be justiﬁed. Otherwise,
infringement would not be found.
On the basis of the foregoing analysis, we hold that the ”point
of novelty” test should no longer be used in the analysis of a claim
of design patent infringement. In accordance with Gorham and subsequent decisions, we hold that the ”ordinary observer” test should
be the sole test for determining whether a design patent has been infringed.
In some instances, the claimed design and the accused design
will be suﬃciently distinct that it will be clear without more that the
patentee has not met its burden of proving the two designs would
appear ”substantially the same” to the ordinary observer, as required
by Gorham. In other instances, when the claimed and accused designs
are not plainly dissimilar, resolution of the question whether the ordinary observer would consider the two designs to be substantially the
same will beneﬁt from a comparison of the claimed and accused designs with the prior art, as in many of the cases discussed above and
in the case at bar. Where there are many examples of similar prior
art designs, as in a case such as Whitman Saddle, diﬀerences between
the claimed and accused designs that might not be noticeable in the
abstract can become signiﬁcant to the hypothetical ordinary observer
who is conversant with the prior art.
We emphasize that although the approach we adopt will frequently involve comparisons between the claimed design and the
prior art, it is not a test for determining validity, but is designed solely
as a test of infringement.

% %&4*(/ 1"5&/5



III
One of the issues raised by this court in its order granting en banc review was whether trial courts should conduct claim construction in
design patent cases. While this court has held that trial courts have a
duty to conduct claim construction in design patent cases, as in utility patent cases, the court has not prescribed any particular form that
the claim construction must take. To the contrary, the court has recognized that design patents typically are claimed as shown in drawings,
and that claim construction is adapted accordingly. For that reason,
this court has not required that the trial court a empt to provide a detailed verbal description of the claimed design, as is typically done in
the case of utility patents. Given the recognized diﬃculties entailed
in trying to describe a design in words, the preferable course ordinarily will be for a district court not to a empt to ”construe” a design
patent claim by providing a detailed verbal description of the claimed
design.
While it may be unwise to a empt a full description of the claimed
design, a court may ﬁnd it helpful to point out, either for a jury or in
the case of a bench trial by way of describing the court’s own analysis, various features of the claimed design as they relate to the accused
design and the prior art. Apart from a empting to provide a verbal
description of the design, a trial court can usefully guide the ﬁnder of
fact by addressing a number of other issues that bear on the scope of
the claim. Those include such ma ers as describing the role of particular conventions in design patent drafting, such as the role of broken
lines; assessing and describing the eﬀect of any representations that
may have been made in the course of the prosecution history; and
distinguishing between those features of the claimed design that are
ornamental and those that are purely functional,
8JOH 4IJOH 1SPEVDUT #7* $P W 4VOCFBN 1SPEVDUT *OD
 ' 4VQQ E  4%/: 
Plaintiﬀ Wing Shing owns United States Design Patent No. % 
for the ornamental design of a coﬀeemaker. Defendant Sunbeam is
a Delaware corporation that sells coﬀee makers under the MR. COFFEE brand. The subject of this action is a line of MR. COFFEE automatic coﬀee-making devices called the ”AR series,” which defendants manufactured and sold between 2001 and 2006.
Sunbeam argues that the ‘585 patent and the primary accused device – the AR 10/12 – are so plainly dissimilar that, even without considering any prior art, no reasonable fact-ﬁnder could conclude that
they would appear ”substantially the same” to an ordinary observer.
The argument is not without merit. The two designs are pictured below:



$)"15&3  %&4*(/

Two major diﬀerences between the designs are apparent. First,
they have diﬀerent bases: the ‘585 has a ”bullnose” base – it is ﬂat
with a rectangular cross section up to the tip, where the top and bottom meet on a curve – while the AR 10/12 has a smooth base that
slopes gradually from the heating plate. The designs also have dramatically diﬀerent tops: the ‘585’s is ﬂat, whereas the AR’s has a
circular indent partially overhung by the lid to the water reservoir.
As Sunbeam points out, these diﬀerences come at ”focal points” in
the designs: the top and base are the most visually commanding features of a coﬀeemaker, along perhaps with the brew basket. At least
one district court applying Egyptian Goddess has granted summary
judgment without considering prior art where two designs diﬀered
primarily at one highly signiﬁcant feature. Here, however, in the cluttered world of the drip-coﬀeemakers, it seems senseless to a empt to
determine whether the ”ordinary observer” would confuse two designs without looking to the prior art for a point of reference. That ”a
purchaser of things of similar design,” as the ordinary observer has
been deﬁned, could be deceived by the devices’ similarities seems unlikely to the Court, but resolution of the inquiry would beneﬁt from a
concrete guidepost. Thus, though the Court acknowledges manifest
diﬀerences in the overall appearance of the ‘585 and the AR 10/12, it
turns to the prior art for context.
Defendants identify numerous examples of prior art. The primary
piece is a coﬀeemaker called the ”Accel” that Sunbeam itself developed in the early 1990’s. The Accel and the ‘585 are pictured below:

% %&4*(/ 1"5&/5



The two designs are quite similar. Each has a large, smooth brew
basket with a circular cross section that is partially encased by vertical
shafts connecting the brew basket to the base of the machine. Each
has a similarly shaped recess for the carafe. Both designs call to mind
the familiar white or black coﬀeemaker that graces most American
kitchens. As will be noted, diﬀerences exist, but on the whole the
claimed design when compared to the prior art bespeaks ”a ﬁeld ...
crowded with many references relating to the design of the same type
of appliance.” Egyptian Goddess. Accordingly, the scope of protection
aﬀorded the ‘585 patent falls in a narrow range.
As for dissimilarities, the base is surely the most prominent observable diﬀerence between the designs. In contrast to the ”bullnose”
on the ‘585, the Accel has an angular base with a trapezoidal cross section. To the extent the devices have distinct overall appearances, their
diﬀerent bases supply them. There are additional minor diﬀerences
– the top of the Accel is slightly crowned, while the ‘585’s is ﬂat; and
the water reservoir on the ‘585 extends further around the circumfer-



$)"15&3  %&4*(/

ence of the brew basket – but these small details do not make nearly
the visual impression that the distinct bases do.
If the AR 10/12 (the accused design) had copied the ‘585’s bullnose
base – the one feature of the ‘585 that departs conspicuously from the
prior art as depicted in the Accel – an inference of infringement might
arise. Instead, the AR 10/12 has its own, unique base, as is all the more
apparent when viewed alongside both the ‘585 and the Accel:

% %&4*(/ 1"5&/5



Because the AR 10/12 and the ‘585 diﬀer at the very feature that
primarily distinguishes the ‘585 from the Accel, no ordinary observer
familiar with the Accel would be deceived into believing that the AR
10/12 and the ‘585 are the same. Indeed, since it is diﬃcult to tell the
‘585 and the Accel apart without focusing on their bases, it would be
unreasonable to conclude that any observer capable of distinguishing
those two machines would confuse the AR 10/12 and the ’585, which
also have diﬀerent bases. Additionally, the AR 10/12’s unique lid
conﬁguration, which distances it from both the ‘585 and the prior art,
further solidiﬁes the conclusion that no genuine issue of material fact
as to non-infringement exists here.
The Court remains mindful of the Federal Circuit’s admonition
to analyze the design as a whole and not engage in an element-byelement comparison of the devices in question. Nonetheless, when
the prior art is used as a frame of reference, the tops and bases of
the devices in question dominate the overall visual impressions they
make. As Egyptian Goddess itself recognized, where a particular design element sharply distinguishes, against the context of the prior
art, the claimed design from the accused design, it is not error to focus on that element in the infringement analysis.
Plaintiﬀ argues that summary judgment cannot be granted here
because, unlike in Egyptian Goddess, the AR 10/12 is closer to the
patented design than the prior art. Plaintiﬀ contends that the AR
10/12 is closer to the ‘585 patent than the Accel because the ”body”
of the AR 10/12 – the region from ”the bo om of the lid to the top of
the base” – is ”substantially identical” to the body of the ‘585 design.
The Court does not ﬁnd this argument persuasive. First, in focusing
on the ”body” of the design, plaintiﬀ has chosen a frame of reference
that conveniently excludes the salient points of comparison – the top
and the base. Under this framework, the Accel itself could be found
to infringe, because to the layman’s eye, its ”body” is not readily distinguishable from the ‘585 patent. This is exactly the type of absurd
result that consideration of the prior art is meant to avoid. Secondly,
whether the accused device is ”closer” to the patented design than to
the prior art is not the controlling inquiry. Egyptian Goddess notes that
strong similarities between the accused design and the prior art are
an indication of non-infringement, but it does not require a mechanical determination – which in this case of ”crowded art” would be
impractical – that the accused device is ”closer” to either the patent
or the prior art. Instead, Egyptian Goddess requires an assessment of
how the prior art will impact the ordinary observer’s perception of
the accused and claimed designs. Here, for example, though reasonable jurors might disagree on whether the AR 10/12 is ”closer” to the
Accel or the ‘585 patent (it is diﬀerent than both), no reasonable juror could dispute that an ordinary observer familiar with the Accel



$)"15&3  %&4*(/

would not believe the AR 10/12 to be the ”same as” the ‘585 patent.

h EFTJHO

6MUSB 1BTT CBMMT

1MBJOUJòhT BOE EFGFOEBOUhT EFTJHOT
GSPN (PSIBN

0EE[0O 1SPEVDUT *OD W +VTU 5PZT *OD
 'E  'FE $JS 
OddzOn is a toy and sporting goods company that sells the popular ”Vortex” tossing ball, a foam football-shaped ball with a tail and
ﬁn structure. The Vortex ball is OddzOn’s commercial embodiment
of its design patent, U.S. Patent % , which issued on April 12,
1994. Just Toys, Inc., another toy and sporting goods company, sells
a competing line of ”Ultra Pass” balls.
OddzOn argues that the district court erred in ﬁnding a lack of
infringement. We do not agree.
In Gorham, the claimed elements were purely ornamental, being
limited to the scroll work on the handle portion of ﬂatware. If, on the
other hand, a design contains both functional and ornamental features, the patentee must show that the perceived similarity is based
on the ornamental features of the design. The patentee must establish
that an ordinary person would be deceived by reason of the common
features in the claimed and accused designs which are ornamental.
In construing the claim of OddzOn’s patent, the district court carefully noted the ornamental features that produced the overall ”rocketlike” appearance of the design. We agree with the district court’s
claim construction, which properly limits the scope of the patent to
its overall ornamental visual impression, rather than to the broader
general design concept of a rocket-like tossing ball.
OddzOn argues that the shape of a football with an arrow-like tail
is an ornamental feature because ”it is not required for a tossing ball.”
While OddzOn correctly states that there are many ways of designing
”tossing balls,” it is undisputed that the ball in question is speciﬁcally
designed to be thrown like a football, yet travel farther than a traditional foam football. It is the football shape combined with ﬁns on a
tail that give the design these functional qualities. The tail and ﬁns
on OddzOn’s design add stability in the same manner as do the tail
and ﬁns found on darts or rockets. They are no less functional simply
because ‘tossing balls’ can be designed without them.
Because the accused products are clearly similar to OddzOn’s design in terms of their football shape and their tail and ﬁns, it was
incumbent on OddzOn to submit evidence establishing that the ornamental aspects of their football-with-tail-and-ﬁn combination accounted for the similarity perceived by the survey participants. None
of the evidence, when viewed in the light most favorable to OddzOn,
would support a jury verdict that the accused devices are similar to
the patented design with its football-shaped ball, slender tailshaft,
and three ﬁns which seemingly protrude out of the football and gen-

% %&4*(/ 1"5&/5



tly ﬂare outwardly.
OddzOn also submi ed evidence establishing that Just Toys’ balls
were returned to OddzOn by retailers on nineteen diﬀerent occasions.
The district court excluded this evidence of alleged ”actual confusion”
on the ground of lack of relevance. We agree with OddzOn that the
exclusion of the ”actual confusion” evidence on relevance grounds
was an abuse of discretion. Given the low threshold for relevancy, it
is clear that the evidence was relevant. We ﬁnd this error harmless,
however, because it does not change the result of OddzOn’s appeal.
-" (FBS *OD W 5IPN .D"O 4IPF $P
 'E  'FE $JS 
Although design patent analysis requires comparison of the claimed
design with the accused articles, Melville has not argued that the
patent drawing diﬀers from the embodiment in the L.A. Gear shoe,
and has oﬀered no reason why the ﬁnding of substantial similarity
between the actual shoes was not applicable to the infringement analysis. When the patented design and the design of the article sold by
the patentee are substantially the same, it is not error to compare the
patentee’s and the accused articles directly; indeed, such comparison
may facilitate application of the Gorham criterion of whether an ordinary purchaser would be deceived into thinking that one were the
other.
Design patent infringement relates solely to the patented design,
and does not require proof of unfair competition in the marketplace,
or allow of avoidance of infringement by labelling.



*OGSJOHFNFOU 1SPIJCJUFE $POEVDU
1BUFOU "DU

Whoever during the term of a patent for a design, without license
of the owner, (1) applies the patented design, or any colorable imitation thereof, to any article of manufacture for the purpose of sale, or
(2) sells or exposes for sale any article of manufacture to which such
design or colorable imitation has been applied shall be liable to the
owner to the extent of his total proﬁt, but not less than $250.
Nothing in this section shall prevent, lessen, or impeach any other
remedy which an owner of an infringed patent has under the provisions of this title, but he shall not twice recover the proﬁt made from
the infringement.

 64$ f 
"EEJUJPOBM SFNFEZ GPS JOGSJOHFNFOU PG
EFTJHO QBUFOU



$)"15&3  %&4*(/

A few notes:
1. Section 289 provides additional remedies; the clear implication
is that the usual theories of direct, inducing, and contributory
patent infringement under § 271 are also available for design
patents.
2. As with utility patents, there is no requirement of copying from
the plaintiﬀ; design patents give a general right to exclude anyone from using the patented design.
3. Design patents probably also borrow their rules on intent from
utility patent law: one can infringe without knowing of the
patent or intending to infringe it.
4. Both prongs of § 289 have explicitly commercial thresholds:
they turn on ”the purpose of sale” and on ”sells or exposes for
sale,” respectively.
5. § 289 is silent on questions of indirect liability. There is essentially no caselaw on point.



'JHVSF  64 %FT 1BU /P % 
4JOHMF VTF DBNFSB

%FGFOTFT

+B[[ 1IPUP $PSQ W *OUFSOBUJPOBM 5SBEF $PNhO
 'E  
[Fuji Photo Film Co. sold disposable cameras.] The cameras are intended by the patentee to be used only once. After the ﬁlm is exposed the photo-processor removes the ﬁlm container by breaking
open a pre-weakened portion of the plastic casing which is accessed
by removal of the cardboard cover. Discarded LFFPs, subsequently
purchased and refurbished by the respondents, are the subject of this
action.
We conclude that for used cameras whose ﬁrst sale was in the
United States with the patentee’s authorization, and for which the
respondents’ activities were limited to the steps of (1) removing the
cardboard cover, (2) cu ing open the plastic casing, (3) inserting new
ﬁlm and a container to receive the ﬁlm, (4) replacing the winding
wheel for certain cameras, (5) replacing the ba ery for ﬂash cameras,
(6) rese ing the counter, (7) resealing the outer case, and (8) adding a
new cardboard cover, precedent requires that the described activities
be deemed to be permissible repair.
[Most of the opinion dealt with the repair/reconstruction distinction as it bore on the exhaustion of Fuji’s utility patents. But the court
also discussed exhaustion of Fuji’s design patents.]
The patented designs depict the exterior shape of the camera. The
exterior design is unaﬀected by the ”remanufacturing” process; it remains in its original form in the outer box and plastic structure of the

% %&4*(/ 1"5&/5



camera. The respondents do not dispute that their cameras have the
same design as the original cameras; indeed, their argument is that
their cameras are the original cameras, repaired for reuse.
For original cameras that have been permissibly repaired, the principle of exhaustion applies to the design patents as well as to the utility patents. The design patent right, like all patent rights, is exhausted
by unrestricted ﬁrst sale in the United States, and is not infringed by
the importation and resale of the repaired articles in their original
design.
3BMQI % $MJòPSE  3JDIBSE + 1FMU[4UFFMF 5IF $POTUJUVUJPOBMJUZ PG
%FTJHO 1BUFOUT
 $IJ,FOU - + *OUFMM 1SPQ  
A federal case in 2013, closed upon voluntary dismissal without a
court opinion, nicely demonstrates the need for a fair use defense in
design patent law. Until the expiration of its 14-year term in April
2014, patent %  protected this “pre el,” which we call the
Peace Pre el.
Plaintiﬀ Leslie Friend of Pi sburgh, Pennsylvania, purchased the
design patent in the last year of its validity from the sister of the inventor, Michael Lamont, who had passed away in 2007. Friend’s a orneys told media that Friend planned to start a pre el business. She
then discovered the design on oﬀer from an online Massachuse s
pre el purveyor called Laurel Hill Foods. Laurel Hill sold pre el
chips in the shape of a peace sign in three ﬂavors – ”everything,” sea
salt, and honey multigrain– which Laurel Hill bought from a Pennsylvania company, Keystone Pre els. Friend sued Laurel Hill and
Keystone.
Commentators on the Friend lawsuit suggested that Laurel Hill
pre el chips were not deep enough, in dimension, to run afoul of
the Peace Pre el design patent, in which ﬁgure 2 suggests a depth
of dough equivalent to the width depicted in ﬁgure 1. We disagree.
Employing design patent infringement analysis, the minimal novelty
requirement would be satisﬁed by the peace-sign shape of the pretzel dough, which is what diﬀerentiates the product from the traditional pre el knot. That very novelty is the deﬁning characteristic
of Laurel Hill pre el chips. The ordinary observer very well might
purchase the one, supposing it to be the other. So Friend had a strong
lawsuit on her hands, even while she never got her pre el business
oﬀ the ground, and the impetus for Lamont’s initial conception in
1999 was all but forgo en. Neither news reports nor the case record
explain why Friend voluntarily dismissed with prejudice just four
months after ﬁling, but it is reasonable to speculate that a se lement
was reached.
The missing piece in the Friend lawsuit, and the unresolved prob-

h EFTJHO



)ZQPUIFUJDBM BOUJ#1 QSPUFTU TDVMQUVSF

$)"15&3  %&4*(/

lem presented by design patents, is fair use. Insofar as Friend was
a sympathetic plaintiﬀ, Laurel Hill and Keystone were proﬁting oﬀ
the ingenuity of another and may have been expected fairly to pay
up. But change the defendant to a non-commercial user, and the case
takes on a diﬀerent cast. Imagine a city rally for Ukrainian-Russian
peace at which a sponsoring ethnic bakery makes and gives away
peace-sign-shaped pre els. Or suppose that a German-American citizens group decides to counter community angst over immigration
by uniting local persons of diﬀerent backgrounds in Oktoberfest beer
gardens to dialog over homemade peace-sign-shaped pre els. Peacesign-shaped cookies, adorned or not with sugar crystals, or other edibles, also might run afoul of the design patent, as the controlling diagrams say nothing about the edible ingredients.
Farther aﬁeld, suppose shaped pre els become objets d’art. A
la er-day Andy Warhol or redirected Thomas Forsyth might create
a range of artwork meant to comment on the inequality of food distribution around the world, even employing bread dough as ironic
medium. The Peace Pre el might be just one entry in a series of
works, perhaps alongside a doughy stalk of wheat, a ﬂoury planet
earth, and a bready bas-relief of scythe-wielding farm workers.
We can complicate the case further if we trade out the peace sign
for a more controversial symbol. To choose a plaintiﬀ that engenders less sympathy, suppose that the multinational oil and gas company BP obtained a design patent on a distinctive container for motor
oil—let us borrow the double-sphere bo le in which POM Wonderful sells fruit juice. After the BP oil spill, a protestor and artist creates
a sculpture depicting a blackened, oil-sodden pelican, surrounded
by upturned BP oil bo les, also blackened,but recognizable by their
shape. The artist might re-create (make) the bo les, or use discarded
bo les. The artist might auction oﬀ (sell) the sculpture and donate
the proceeds to an environmental advocacy group.
Critical training is hardly required to perceive the artist’s message
favoring environmental protection, or inversely, blaming BP for environmental degradation. But the work plainly runs afoul of the design
patents, as the artist has made or used, and sold, the patented bo les.
The ordinary observer properly perceives the BP bo les; indeed, the
artist might be using BP bo les, which our auction winner buys because they are what they appear to be.
Without the structural safeguards and fair use defense that shape
copyrights to accommodate free speech, design patents exclude the
activists and artists from political advocacy and social commentary.
These functions lie at the heart of First Amendment protection, and
for good reason. If design patents can be perverted to freeze out
this speech, then the public policy goals of free speech395 are not
achieved.

& 46* (&/&3*4 3&(*.&4



It is unnecessary to craft a new strict scrutiny test under the First
Amendment because the copyright fair use doctrine provides a welldrawn test designed already to accommodate the balance between
the IP Clause and the First Amendment. The deep similarity of copyrights and design patents, notwithstanding their semantic diﬀerences
and historical divergence, further suggest the appropriateness of fair
use to design patents with only slight adaptations that can be done
as a ma er of constitutional law, without modiﬁcation to statutory
patent law
&BNFT $IBJS 1SPCMFN 3FSFWJTJUFE
Look again at the Eames Lounge Chair. Could its design be eﬀectivey
protected with a design patent?

& 4VJ (FOFSJT 3FHJNFT
There are two sui generis design-protection regimes codiﬁed in the
Copyright Act. Neither has been extensively used. Compare them to
copyright, to design patent, and to each other.



4FNJDPOEVDUPS .BTLT

Under the Semiconductor Chip Protection Act of 1984, the ”mask
works” used to create computer chips are protected by a special sui
generis IP regime. It is codiﬁed in the Copyright Act and borrows extensively from copyright law in some respects, while relaxing the application of the useful article rule. As will be seen, the SCPA also borrows from trade secret law. Does the resulting hybrid make sense?
1BNFMB 4BNVFMTPO $SFBUJOH B /FX ,JOE PG *OUFMMFDUVBM 1SPQFSUZ
"QQMZJOH UIF -FTTPOT PG UIF $IJQ -BX UP $PNQVUFS 1SPHSBNT
 .JOO - 3FW  
Semiconductor chip products are most frequently manufactured by
a process known as ”photolithography” or ”masking.” After the two
and three dimensional features of shape and conﬁguration of a chip
have been determined, the layout (or ”topography”) of the chip can
be ﬁxed in pictorial form – a so-called ”composite” drawing of the various layers of the chip, shown in diﬀerent colors on a very large sheet
of paper. The same information can be recorded in digital form, by
storing all the relevant coordinates of points in the composite drawing. This information is then used to generate a series of ”masks,”
which are stencils used to manufacture chips. Chips are manufactured by etching material (or otherwise removing it) away from semiconductor wafers and depositing material (or otherwise placing it) on
the wafers. The etching and depositing processes conﬁgure the chips

 64$ DI 



$)"15&3  %&4*(/

to the pa erns comprising the mask. The masks are used to control
the etching and depositing processes.
Congress generally allows utilitarian works to be freely copied
if they do not meet the patent standards of novelty and invention.
For chip designs, however, Congress made an exception. The House
Commi ee [debating the Semiconductor Chip Protection Act of 1984]
perceived the chip to be ”at the vortex” of the new information society. ”More than perhaps any other invention, the semiconductor chip
has brought us into the information age.” Laying out the pa ern of
circuits so that hundreds of thousands or even a million transistors
can be ﬁt eﬃciently and economically onto the surface of a chip is ”a
ﬁne art and also a costly one.” The period of time from the initial layout of the design to the successful manufacture of the ﬁrst chip can
”take the innovating chip ﬁrm years, consume thousands of hours of
engineer and technician time, and cost millions of dollars. The development costs for a single new chip can reach $100 million.” By comparison, copying a chip’s design is very cheap. In several months,
for a cost of less than $50,000, a pirate ﬁrm can duplicate the mask
work of an innovator. This piracy was perceived to be a clear threat,
not only to the health of the U.S. semiconductor industry, but to the
growth of American information industries.
The major argument in favor of sui generis protection for chip designs, as reﬂected in the House Report, was actually an anti-copyright
argument. Mask works and chip products were not subject ma ers
that historically had been regarded as copyrightable, and the House
Commi ee believed there were sound reasons for refusing to extend
copyright protection to include them. The Register of Copyrights had
refused to register mask works and chip products because they were
”utilitarian” in a copyright sense; that is, they had a function beyond
merely portraying an appearance or conveying information.
Although copyright sometimes had been extended to artistic features of utilitarian works, such features were only protected by copyright when they could be identiﬁed separately from and were capable
of existing independently of the utilitarian aspects of the work. In
the case of chips and chip masks, this ”separate-identiﬁcation-andindependent-existence” test could not be met. That is, a copyright
for a chip product or chip mask would have to be a copyright on its
functional features.
The House Commi ee recognized that mask works were in some
respects similar to maps, technical drawings, photographs, and audiovisual works, all clearly copyrightable. The Commi ee described
these similarities as ”superﬁcial,” however, and found mask works to
be ”in fact very dissimilar in function and nature of creativity” from
these other items. Mask works were to be protected because of

& 46* (&/&3*4 3&(*.&4



the technical and creative skill employed in laying out or
designing electronic circuitry. Mask works have no intrinsic aesthetic purpose. Even if the layouts convey information, that is not their sole or main purpose: their primary
purpose is to be used in the manufacture of a useful article
– semiconductor chip products.
5IJT JT B NBTL GPS UIF *OUFM  SF
MFBTFE JO   IVOESFET PG UJNFT TJN
QMFS UIBO UIF TUBUF PG UIF BSU JO 
BOE NJMMJPOT PG UJNFT TJNQMFS UIBO DVS
SFOU DIJQT

,BM 3BVTUJBMB  $ISJTUPQIFS 4QSJHNBO 5IF 1JSBDZ 1BSBEPY *OOPWBUJPO
BOE *OUFMMFDUVBM 1SPQFSUZ JO 'BTIJPO %FTJHO
 7B - 3FW  
In 1984, Congress adopted the Semiconductor Chip Protection Act.
The SCPA protects ”mask works,” which are the stencils used to control the process of etching onto silicon wafers the circuitry that make
up a microprocessor.
Under the SCPA, a mask work is protected if it is ﬁxed in a semiconductor chip and is original. The SCPA requires that mask works
either be registered with the Copyright Oﬃce or be commercially exploited as a condition of protection.
Once an owner complies with the SCPA’s formalities, he possesses the exclusive right for a period of ten years ”to reproduce the
mask work by optical, electronic, or any other means.” As in copyright law, the exclusive right of reproduction granted is not limited
to identical copies. The owner of a mask work protected by the SCPA
has the right to enjoin any work that is ”substantially similar” to the
protected work. The SCPA also gives the owner an exclusive right for



$)"15&3  %&4*(/

the same ten-year period ”to import or distribute” a chip for which
the protected mask work has been used in production.

5IJT JT POF PG B WFSZ TNBMM IBOEGVM PG SF
QPSUFE DBTFT PO UIF 4$1"

"MUFSB $PSQ W $MFBS -PHJD *OD
 'E  UI $JS 
This case involves an infringement action by Altera against Clear
Logic under the Semiconductor Chip Protection Act of 1984. A
jury found for Altera on all claims and a judgment was entered for
$30.6 million in damages, $5.4 million in prejudgment interest and
$394,791.68 in costs. The district court judge also entered an injunction preventing Clear Logic from engaging in those activities against
Altera. We aﬃrm the judgment and the injunction.
I. O
Altera and Clear Logic are competitors in the semiconductor industry.
Altera manufactures programmable logic devices (”PLDs”), which
are chips that can be programmed to perform various logic functions.
A customer uses Altera’s MAX+PLUS II software to program the PLD
to perform the desired function. The software helps to route the functions through the thousands of transistors that make up the PLD, ideally achieving the maximum functionality for the particular function
desired. Because the PLD can be programmed and reprogrammed,
the customer, working with Altera, can continue to work with the
PLD and the software until the PLD meets the customer’s exact needs.
This process can take months.
Clear Logic manufactures a diﬀerent type of chip: ApplicationSpeciﬁc Integrated Circuits (”ASICs”). These chips are designed to
perform one speciﬁc function and cannot be programmed by the customer. They use less power, are smaller and, for a customer with a
large order, are often cheaper. Customers will sometimes start with
PLDs and switch to ASICs once they have determined exactly what
they need the chips to do. Traditionally, a company that converts
from PLDs to ASICs must again start from a high level of description and work toward the end product, the ASIC. This can take a few
months and there is a substantial risk that even after the initial attempt, the ﬁrst chip will not work and more time and money will
have to be invested in perfecting the product.
Clear Logic works from a diﬀerent business model. When customers program Altera devices, using the Altera software, a ﬁle called
a bitstream is generated. Clear Logic asks customers to send the bitstream to Clear Logic, and Clear Logic uses the bitstream to create
an ASIC for the customer. Clear Logic only produces ASICs that are
compatible with Altera chips. The laser process Clear Logic uses to
create chips with the bitstream allows for a turnaround time of just a
few weeks, and rarely produces an incompatible chip.

& 46* (&/&3*4 3&(*.&4



II. T

S
C
D
P
S
C
P
A
Altera asserts that the placement of groupings of transistors on the
chip was copied, and does not speciﬁcally address the layout of the
transistors within those groupings. Clear Logic argues that the placement of the groupings is a system or an idea and is not entitled to
protection under the SCPA. We reject this contention; the boundaries
and organization of these groupings are more than conceptual.
Commentators have suggested analyzing the levels of abstraction
in the production of a computer program or a mask work to identify
the distinction between ideas and expression, and the degree of similarity, in these formats. Under this approach, we identify the broad
idea behind the design and assess each successive step in the design
process, identifying the point at which the idea becomes protectable
expression.
In considering the chip design process, we recognize, as do the
parties, that with each step, the ideas become more concrete until
they are ﬁnally expressed in the layout of the transistors in the mask
work. The customer’s idea is at the highest level of abstraction, and
the schematics and ﬂoor plans convey more concrete ideas, 1086*1086
designating how the chip may be structured or organized. These
drawings are preliminary sketches that would not be protected under traditional copyright principles. It is not until the level of the
mask work, the piece of the process that Congress chose to protect,
that there is an expression of that idea. Those ideas that are physically expressed in the mask work are subject to protection under the
SCPA.
The district court correctly determined that the organization of the
groupings is physically a part of the mask work. The mask work is
structured according to the groupings that Altera highlighted and the
district court correctly allowed the jury to determine whether those
similarities constituted an infringement of the act. Unlike the outline of an article or the chapters in a book, these groupings physically
dictate where certain functions will occur on a chip and describe the
interaction of parts of the chip. The placement of logic groupings in a
mask work is not an abstract concept; it is embodied in the chip and
aﬀects the chip’s performance and eﬃciency as well as the chip’s timing. It is the province of the jury to determine whether those aspects
of the mask work are material, and whether the similarity between
the mask works is substantial.
III. R
E
The SCPA speciﬁcally protects the right of
(1) a person to reproduce the mask work solely for the purpose of
teaching, analyzing, or evaluating the concepts or techniques

 64$ 4 



$)"15&3  %&4*(/

embodied in the mask work or the circuitry, logic ﬂow, or organization of components used in the mask work; or
(2) a person who performs the analysis or evaluation described in
paragraph (1) to incorporate the results of such conduct in an
original mask work which is made to be distributed.
This reverse engineering provision explicitly protects industry practices and encourages innovation. The second mask work must not
be substantially identical to the original, and as long as there is evidence of substantial toil and investment in creating the second mask
work, rather than mere plagiarism, the second chip will not infringe
the original chip, even if the layout of the two chips is, in substantial
part, similar.
The legislative history, relying on the testimony of industry representatives, indicated that most cases would probably present clear cut
evidence of direct copying or of innovation and that in cases falling
into the gray area between outright copying and complete originality,
the courts should consider the presence or absence of a paper trail by
the second ﬁrm. A ﬁrm that simply copied another ﬁrm’s mask work
would have no evidence of its own investment and labor, whereas
a legitimate reverse engineering job would require a trail of paper
work documenting the analysis of the original chip as well as the development of an independent design. In Brooktree, the Federal Circuit
analyzed the defendant’s paper trail, but held that ”the sheer volume
of paper” was not dispositive.
The SCPA’s reverse engineering provision allows copying the entire mask work. It does not distinguish between the protectable and
non-protectable elements of the chip as long as the copying is for the
purpose of teaching, evaluating, or analyzing the chip. Although the
product created from that analysis must be original, the process of
studying the chip is not limited to copying ideas or concepts. The
district court’s instructions initially deﬁne ”legitimate reverse engineering” to allow copying and analyzing only ”non-protectable concepts or techniques.” This is an incorrect statement of the law. [The
incorrect statement was held not to have been prejudicial.]



7FTTFM )VMMT

The Vessel Hull Design Protection Act of 1988 is also codiﬁed in the
Copyright Act. Like the SCPA, the VHDPA borrows from copyright
law while also easing the useful article rule. Pay a ention to how
closely Maverick Boat hews to copyright – or doesn’t.
#POJUP #PBUT *OD W 5IVOEFS $SBGU #PBUT *OD
 64  

& 46* (&/&3*4 3&(*.&4



We must decide today what limits the operation of the federal patent
system places on the States’ ability to oﬀer substantial protection to
utilitarian and design ideas which the patent laws leave otherwise
unprotected.
In September 1976, petitioner Bonito Boats developed a hull design for a ﬁberglass recreational boat which it marketed under the
trade name Bonito Boat Model 5VBR. Designing the boat hull required substantial eﬀort on the part of Bonito. A set of engineering
drawings was prepared, from which a hardwood model was created.
The hardwood model was then sprayed with ﬁberglass to create a
mold, which then served to produce the ﬁnished ﬁberglass boats for
sale. The 5VBR was placed on the market sometime in September
1976.
In May 1983, after the Bonito 5VBR had been available to the public for over six years, the Florida Legislature enacted Fla. Stat. §
559.94. The statute makes ”[i]t ... unlawful for any person to use the
direct molding process to duplicate for the purpose of sale any manufactured vessel hull or component part of a vessel made by another
without the wri en permission of that other person.” The statute also
makes it unlawful for a person to ”knowingly sell a vessel hull or component part of a vessel duplicated in violation of subsection (2).”
On December 21, 1984, Bonito ﬁled this action in the Circuit Court
of Orange County, Florida. The complaint alleged that Thunder Craft
Boats had violated the Florida statute by using the direct molding process to duplicate the Bonito 5VBR ﬁberglass hull, and had knowingly
sold such duplicates in violation of the Florida statute.
It is readily apparent that the Florida statute does not operate to
prohibit ”unfair competition” in the usual sense that the term is understood. [For the most part] the common-law tort of unfair competition has been limited to protection against copying of nonfunctional
aspects of consumer products which have acquired secondary meaning such that they operate as a designation of source. In contrast to
the operation of unfair competition law, the Florida statute is aimed
directly at preventing the exploitation of the design and utilitarian
conceptions embodied in the product itself.
In this case, the Bonito 5VBR ﬁberglass hull has been freely exposed to the public for a period in excess of six years. For purposes
of federal law, it stands in the same stead as an item for which a patent
has expired or been denied: it is unpatented and unpatentable. Yet,
the Florida statute allows petitioner to reassert a substantial property
right in the idea, thereby constricting the spectrum of useful public
knowledge.
That the Florida statute does not remove all means of reproduction and sale does not eliminate the conﬂict with the federal scheme.
In essence, the Florida law prohibits the entire public from engaging

.Z WBTU FSVEJUJPO PO UIF TVCKFDU BM
MPXT NF UP GPSNVMBUF B IJHIMZ UFDIOJ
DBM BOE TDSVQVMPVTMZ BDDVSBUF EFTDSJQ
UJPO PG QMVH NPMEJOH 5BLF B CPBU UVSO
JU VQTJEFEPXO BOE TQSFBE 4JMMZ 1VUUZ
BMM PWFS JU BGUFS ZPV SFNPWF UIF HPPQ
UIFO UVSO JU SJHIUTJEFVQ BOE QPVS TJM
JDPOF JO UIF SFTVMUJOH TQBDF /PX ZPV
IBWF B OFX CPBU UIBU JT JEFOUJDBM UP UIF
PME CPBU 5IBU JT hQMVH NPMEJOH h BMTP
LOPXO BT hIVMM TQMBTIJOHh %BWJE /JN
NFS $PQZSJHIU BOE UIF 'BMM -JOF $BS
EP[P "SUT  &OU -+  



$)"15&3  %&4*(/

in a form of reverse engineering of a product in the public domain.
This is clearly one of the rights vested in the federal patent holder,
but has never been a part of state protection under the law of unfair
competition or trade secrets.
It is for Congress to determine if the present system of design and
utility patents is ineﬀectual in promoting the useful arts in the context of industrial design. By oﬀering patent-like protection for ideas
deemed unprotected under the present federal scheme, the Florida
statute conﬂicts with the strong federal policy favoring free competition in ideas which do not merit patent protection. We therefore
agree with the majority of the Florida Supreme Court that the Florida
statute is preempted by the Supremacy Clause, and the judgment of
that court is hereby aﬃrmed.
$PQZSJHIU "DU
 64$ 4 
%FTJHOT QSPUFDUFE
8IZ BN * JODMVEJOH TVDI FYUFOTJWF FY
DFSQUT GSPN B SBSFMZ VTFE TVJ HFOFSJT
TUBUVUF GPS CPBU EFTJHOT
8SPOH
RVFTUJPO 5IF SJHIU RVFTUJPO JT XIZ
$POHSFTT ESBGUFE TVDI B EFUBJMFE BOE
FYUFOTJWF TVJ HFOFSJT TUBUVUF GPS CPBU EF
TJHOT 1BZ DMPTF BUUFOUJPO UP UIF EFöOJ
UJPOT

(a)

Designs Protected. –
(1) In general. – The designer or other owner of an original design of a useful article which makes the article a ractive or
distinctive in appearance to the purchasing or using public
may secure the protection provided by this chapter upon
complying with and subject to this chapter.
(2) Vessel features. – The design of a vessel hull, deck, or combination of a hull and deck, including a plug or mold, is
subject to protection under this chapter, notwithstanding
section 1302(4).
(b) Deﬁnitions. – For the purpose of this chapter, the following
terms have the following meanings:
(1) A design is ”original” if it is the result of the designer’s creative endeavor that provides a distinguishable variation
over prior work pertaining to similar articles which is more
than merely trivial and has not been copied from another
source.
(2) A ”useful article” is a vessel hull or deck, including a plug
or mold, which in normal use has an intrinsic utilitarian
function that is not merely to portray the appearance of
the article or to convey information. An article which normally is part of a useful article shall be deemed to be a useful article.
(3) A ”vessel” is a craft –
(A) that is designed and capable of independently steering
a course on or through water through its own means
of propulsion; and

& 46* (&/&3*4 3&(*.&4



(B) that is designed and capable of carrying and transporting one or more passengers.
Protection under this chapter shall not be available for a design that
is –
(1) not original;
(2) staple or commonplace, such as a standard geometric ﬁgure, a
familiar symbol, an emblem, or a motif, or another shape, pattern, or conﬁguration which has become standard, common,
prevalent, or ordinary;
(3) diﬀerent from a design excluded by paragraph (2) only in insigniﬁcant details or in elements which are variants commonly
used in the relevant trades;
(4) dictated solely by a utilitarian function of the article that embodies it; or
(5) embodied in a useful article that was made public by the designer or owner in the United States or a foreign country more
than 2 years before the date of the application for registration
under this chapter.
Protection for a design under this chapter shall be available notwithstanding the employment in the design of subject ma er excluded
from protection under section 1302 if the design is a substantial revision, adaptation, or rearrangement of such subject ma er. Such protection shall be independent of any subsisting protection in subject
ma er employed in the design, and shall not be construed as securing any right to subject ma er excluded from protection under this
chapter or as extending any subsisting protection under this chapter.
The protection provided for a design under this chapter shall commence upon the earlier of the date of publication of the registration
under section 1313(a) or the date the design is ﬁrst made public as
deﬁned by section 1310(b).
(a)

In General. – Subject to subsection (b), the protection provided
under this chapter for a design shall continue for a term of 10
years beginning on the date of the commencement of protection
under section 1304.
(b) Expiration. – All terms of protection provided in this section
shall run to the end of the calendar year in which they would
otherwise expire.

 64$ 4 
%FTJHOT OPU TVCKFDU UP QSPUFDUJPO

 64$ f 
3FWJTJPOT BEBQUBUJPOT BOE SFBSSBOHF
NFOUT

 64$ f 
$PNNFODFNFOU PG QSPUFDUJPO

 64$ f 
5FSN PG QSPUFDUJPO

 64$ f 
&YDMVTJWF SJHIUT



$)"15&3  %&4*(/

The owner of a design protected under this chapter has the exclusive
right to –
(1) make, have made, or import, for sale or for use in trade, any
useful article embodying that design; and
(2) sell or distribute for sale or for use in trade any useful article
embodying that design.
 64$ f 
*OGSJOHFNFOU

(b)

Acts of Sellers and Distributors. – A seller or distributor of an
infringing article who did not make or import the article shall
be deemed to have infringed on a design protected under this
chapter only if that person –
(1) induced or acted in collusion with a manufacturer to make,
or an importer to import such article, except that merely
purchasing or giving an order to purchase such article in
the ordinary course of business shall not of itself constitute
such inducement or collusion; or
(2) refused or failed, upon the request of the owner of the design, to make a prompt and full disclosure of that person’s
source of such article, and that person orders or reorders
such article after receiving notice by registered or certiﬁed
mail of the protection subsisting in the design.
(c) Acts Without Knowledge. – It shall not be infringement under
this section to make, have made, import, sell, or distribute, any
article embodying a design which was created without knowledge that a design was protected under this chapter and was
copied from such protected design.
(d) Acts in Ordinary Course of Business. – A person who incorporates into that person’s product of manufacture an infringing
article acquired from others in the ordinary course of business,
or who, without knowledge of the protected design embodied
in an infringing article, makes or processes the infringing article
for the account of another person in the ordinary course of business, shall not be deemed to have infringed the rights in that
design under this chapter except under a condition contained
in paragraph (1) or (2) of subsection (b). Accepting an order or
reorder from the source of the infringing article shall be deemed
ordering or reordering within the meaning of subsection (b)(2).
(e) Infringing Article Deﬁned. – As used in this section, an “infringing article” is any article the design of which has been copied
from a design protected under this chapter, without the consent
of the owner of the protected design. An infringing article is not
an illustration or picture of a protected design in an advertisement, book, periodical, newspaper, photograph, broadcast, mo-

& 46* (&/&3*4 3&(*.&4



tion picture, or similar medium. A design shall not be deemed
to have been copied from a protected design if it is original and
not substantially similar in appearance to a protected design.
(g) Reproduction for Teaching or Analysis. – It is not an infringement
of the exclusive rights of a design owner for a person to reproduce the design in a useful article or in any other form solely for
the purpose of teaching, analyzing, or evaluating the appearance, concepts, or techniques embodied in the design, or the
function of the useful article embodying the design.
(a)

Time Limit for Application for Registration. – Protection under this
chapter shall be lost if application for registration of the design
is not made within 2 years after the date on which the design is
ﬁrst made public.
(h) Pictorial Representation of Design. – The application for registration shall be accompanied by two copies of a drawing or other
pictorial representation of the useful article embodying the design, having one or more views, adequate to show the design,
in a form and style suitable for reproduction, which shall be
deemed a part of the application.
(a)

Determination of Registrability of Design; Registration. – Upon the
ﬁling of an application for registration in proper form under section 1310, and upon payment of the fee prescribed under section
1316, the Administrator shall determine whether or not the application relates to a design which on its face appears to be subject to protection under this chapter, and, if so, the Register shall
register the design. Registration under this subsection shall be
announced by publication. The date of registration shall be the
date of publication.

The issuance of a design patent for an original design for an article
of manufacture shall terminate any protection of the original design
under this chapter.
.BWFSJDL #PBU $P *OD W "NFSJDBO .BSJOF )PMEJOHT *OD
 'E  UI $JS 
Maverick, AMH, and Blazer are manufacturers of recreational boats,
and each company manufactures a boat known as the “bay boat.”
Maverick introduced its Pathﬁnder 2200 V–Hull bay boat at its July
1998 dealer meeting, and it sold more than 30 of these boats that same
year. Following this initial sale, however, Maverick became aware
of problems with the boat’s tooling. Speciﬁcally, Maverick became
aware of customer complaints about the “sheer line” (the intersection

 64$ f 
"QQMJDBUJPO GPS SFHJTUSBUJPO

%JBHSBN GSPN WFTTFM IVMM SFHJTUSBUJPO
%7) 

 64 $PEF f 
&YBNJOBUJPO PG BQQMJDBUJPO BOE JTTVF
PS SFGVTBM PG SFHJTUSBUJPO

 64$ f 
3FMBUJPO UP EFTJHO QBUFOU MBX

5IJT JT UIF POMZ SFQPSUFE DBTF BMMFHJOH
JOGSJOHFNFOU VOEFS UIF 7)%1"



1BUIöOEFS  534 VQEBUFE WFSTJPO
PG EFTJHO BU JTTVF

1IPUPHSBQI PG 1BUIöOEFS  GSPN
SFHJTUSBUJPO OP %7) 

$)"15&3  %&4*(/

of the hull sides with the top of the boat’s deck) on the boat. Paul Ellig,
who was primarily responsible for correcting the sheer line, testiﬁed
at trial that the irregularities in the boat’s lines were not intended to
be present in the original boat and, thus, were the result of mistakes.
Because the sheer line was oﬀ, other boat lines, including the
“style line” (the oﬀset made on the hull sides to establish a unique
graphic form or signature of the model or brand name) and the “chine
line” (the line formed by the intersection of the hull lines with the
bo om of the boat), were also oﬀ. Ellig testiﬁed that once an element
of a boat is changed because of an irregularity, other aspects of the
boat are also aﬀected. Maverick corrected these lines in a “revised
design.” However, at trial, Maverick did not introduce any records
to show the changes that it made to any of the boat’s lines: Maverick did not introduce any internal memoranda, drawings, correspondence, or documents of any kind that refer to the “revised design.”
For a period of time after the original model had been retooled,
both the “original design” and the “revised design” were in production. On or about May 4, 1999, Maverick began shipping boats with
the revised design. The name and model number of the boat remained the same, and Maverick’s advertisements never mentioned
the design change. Also, during the time that Maverick sold both
the “original design” and the “revised design,” it never informed its
dealers or the public which design they were obtaining.
On February 27, 2001, Maverick submi ed the application for
Registration Number DVH 0049 to the United States Copyright Ofﬁce. Maverick admi ed in its pleadings that pursuant to 17 U.S.C. §
1302(5), %7)  is invalid because it was for the “original design,”
which was made public more than two years prior to the date of its
application.
On April 10, 2001, Maverick submi ed a second application, for
the Pathﬁnder 2200 V–Hull, Registration Number %7) , to the
United States Copyright Oﬃce. The registration states that the design is a “new improved version of earlier design. Revised original
hull (forward) shape, style line location.” Leﬀew photographed a
Pathﬁnder 2200 V–Hull and submi ed the photographs with the application for DVH 0056. But, Leﬀew did not know the model year of
the boat depicted in the photographs that he submi ed. In fact, when
Leﬀew photographed the boats for each application, he did not know
whether he was photographing a boat with an original or revised design.
During the summer of 2001, Maverick learned that AMH was marketing a boat with a vessel hull that appeared to have been copied
from a Pathﬁnder 2200 V–Hull. Maverick asked Lee Dana, an architect and small craft designer, to analyze the respective hull designs
and make a determination as to their similarities. On December 3,

& 46* (&/&3*4 3&(*.&4



2001, Dana sent a le er to Maverick stating, in part, that “it is very
probable that the mold for the 22 Pro–Line was ‘back cast’ from a 22
Pathﬁnder Hull.” [Similarly for Blazer’s 2220 bay boat.]
A. Cancellation of DVH 0056
Maverick argued in the district court (as it does here) that its revised
design is a substantial revision of the original design and, thus, that
it is entitled to protection pursuant to 17 U.S.C. § 1303. The district
court disagreed and speciﬁcally found that the design Maverick registered in DVH 0056 was not a “substantial revision, adaptation, or
rearrangement” of the original Pathﬁnder 2200 V–Hull design as required by 17 U.S.C. § 1303.
The district court correctly determined that the changes made to
the original design were merely corrections to a mistake, and not substantial. AMH and Blazer’s expert witness, Augusto Villalon, testiﬁed that the changes made to the original design were minimal (such
as straightening the sheer line) and that they did not aﬀect the design of the boat. Maverick did not proﬀer any expert testimony as
to the diﬀerences between the two boats. In fact, Maverick did not
a empt to secure an original design to compare it with a revised design, and it did not point to any speciﬁc diﬀerences between the two
boats – either apparent to the naked eye or based on speciﬁc measurements – that would demonstrate the extent of the diﬀerences in the
two designs. Moreover, Maverick failed to introduce any records to
reﬂect the actual changes between the original design and the alleged
revised design; there was no change made to the name of the boat or
the model number of the boat; the two boats were held out to the public as the same boat; nothing in Maverick’s advertising indicated that
there was an original and a revised design; and Maverick sold both
versions simultaneously without any representation that one was an
original design and the other a revised design.
We conclude that the district court was correct in ﬁnding that the
changes made by Maverick to the original Pathﬁnder 2200 V–Hull design were merely corrections to a mistake. In fact, the correction of an
unintended problem does not create a new design, but merely makes
the original design what it was always intended to be. Accordingly,
we agree with the district court’s ﬁnding that Maverick is not entitled
to the protection oﬀered by the VHDPA for DVH 0056.
B. AMH and Blazer’s Infringement
Because we agree with the district court that Maverick’s Pathﬁnder
2200 V–Hull design is not protected under the VHDPA, we need not
address Maverick’s infringement claim. The district court, however,
addressed it for the sake of argument; so, we will discuss it brieﬂy.
[The district court had wri en:

#MB[FS 



$)"15&3  %&4*(/
There is no dispute that AMH and Blazer used the
Pathﬁnder 2200 V–Hull as a starting point for the development of the allegedly infringing boat. However, this
fact alone does not constitute infringement. There are ten
diﬀerences between the Pathﬁnder 2200 V–Hull and the
Pro–Line 22. Mr. Deal himself testiﬁed that there are a
number of diﬀerences between the decks of the Pathﬁnder
2200 V–Hull and the Pro–Line 22. These diﬀerences include: the cockpit sole was raised by two inches at the aft
end, an anchor compartment was added, the aft platform
was raised and its compartments redesigned, and the entire deck surface was covered with a special non-skid material. In addition to the diﬀerences in the deck, the hull
of the Pro–Line 22 is six inches longer than the hull of the
Pathﬁnder 2200 V–Hull. The changes AMH made in getting from the Pathﬁnder 2200 V–Hull as its starting point
to the Pro–Line 22 demonstrate that the Pro–Line 22 is an
original and is “not substantially similar in appearance”
to the allegedly protected design of the Pathﬁnder 2200
V–Hull, particularly where the protected design includes
the deck of the vessel.]

$POHSFTT SFTQPOEFE UP .BWFSJDL #PBU
CZ BNFOEJOH UIF 7)%1" UP DMBSJGZ UIBU
JU BQQMJFT UP B WFTTFM IVMM PS EFDL
8IFSF EPFT UIBU MFBWF UIF UFTU GPS JO
GSJOHFNFOU VOEFS UIF 7)%1"

After reviewing the record, we cannot say that those ﬁndings are
clearly erroneous. In fact, the evidence at trial clearly showed that the
diﬀerences between the hulls of AMH’s Pro–Line 22 and Maverick’s
Pathﬁnder 2200 V–Hull were substantially greater than the minimal
diﬀerences between the designs in Maverick’s invalid DVH 0049 and
DVH 0056. Thus, at a minimum, Maverick cannot credibly claim that
DVH 0056 is valid over the admi edly invalid DVH 0049, while at the
same time claiming that AMH’s accused boat (which is substantially
diﬀerent) is an infringement of DVH 0056.

' 'BTIJPO
Fashion oﬀers a fascinating case study in the limits of the various techniques for protecting designs. This section ﬁnishes with materials on
a proposed fashion-speciﬁc legal regime. Does it solves the recurring
problems of design law, or just create new ones?



$PQZSJHIU

In addition to the cases here, look back at Star Athletica, which is, after
all, a fashion copyright case.
+BDL "EFMNBO *OD W 4POOFST  (PSEPO *OD
 ' 4VQQ  4%/: 

' '"4)*0/



The bill of complaint alleges that the defendants have infringed plaintiﬀ’s copyright of a drawing of a dress by making and selling a dress
like the one in plaintiﬀ’s drawing.
Does the copyright of a drawing of a dress give the owner of that
copyright the exclusive monopoly to produce the dress itself? This
depends solely upon the extent of the rights secured by the copyright
owner upon ﬁling his drawing in the copyright oﬃce.
Plaintiﬀ stated in its application that it was ﬁling a drawing for
registration. The dress itself could hardly be classed as work of art
and ﬁled in the Register’s oﬃce. Moreover, [a Copyright Oﬃce regulation] lists ”garments” among those articles in which ”The exclusive
right to make and sell ... should not be sought by copyright registration.” All the plaintiﬀ could accomplish under this section was to
register its drawing, and unless we read into the statute something
which is not there plaintiﬀ secured no exclusive monopoly of the
dress shown in the drawing. This seems clear if it be kept in mind
that it is the drawing which is assumed to be a work of art and not
the dress. It follows that plaintiﬀ’s copyright gives it the exclusive
right to make copies or reprints of the drawing only, and that it gives
the copyright owner no monopoly of the article illustrated.
Plaintiﬀ cites Bracken v. Rosenthal which held that a photograph
of a copyrighted piece of sculpture was an infringement. But the distinction is plain. A dress is not copyrightable. A picture of a dress is;
and the statute expressly includes sculpture.
$IFOFZ #SPT W %PSJT 4JML $PSQPSBUJPO
 'E  E $JS 
The plaintiﬀ, a corporation, is a manufacturer of silks, which puts out
each season many new pa erns, designed to a ract purchasers by
their novelty and beauty. Most of these fail in that purpose, so that
not much more than a ﬁfth catch the public fancy. Moreover, they
have only a short life, for the most part no more than a single season
of eight or nine months. It is in practice impossible, and it would be
very onerous if it were not, to secure design patents upon all of these;
it would also be impossible to know in advance which would sell
well, and patent only those. Besides, it is probable that for the most
part they have no such originality as would support a design patent.
Again, it is impossible to copyright them under the Copyright Act, or
at least so the authorities of the Copyright Oﬃce hold. So it is easy
for any one to copy such as prove successful, and the plaintiﬀ, which
is put to much ingenuity and expense in fabricating them, ﬁnds itself
without protection of any sort for its pains.
Taking advantage of this situation, the defendant copied one of
the popular designs in the season beginning in October, 1928, and
undercut the plaintiﬀ’s price.

#SBDLFO  '  $$ /% *MM 

-FBSOFE )BOE +



$)"15&3  %&4*(/

The plaintiﬀ asks for protection only during the season, and needs
no more, for the designs are all ephemeral. It seeks in this way to
disguise the extent of the proposed innovation, and to persuade us
that, if we interfere only a li le, the solecism, if there be one, may be
pardonable. But the reasoning which would justify any interposition
at all demands that it cover the whole extent of the injury. A man
whose designs come to harvest in two years, or in ﬁve, has prima facie as good right to protection as one who deals only in annuals. Nor
could we consistently stop at designs; processes, machines, and secrets have an equal claim. The upshot must be that, whenever any
one has contrived any of these, others may be forbidden to copy it.
That is not the law. In the absence of some recognized right at common law, or under the statutes — and the plaintiﬀ claims neither — a
man’s property is limited to the cha els which embody his invention.
Others may imitate these at their pleasure.
True, it would seem as though the plaintiﬀ had suﬀered a
grievance for which there should be a remedy, perhaps by an amendment of the Copyright Law, assuming that this does not already cover
the case, which is not urged here. It seems a lame answer in such
a case to turn the injured party out of court, but there are larger issues at stake than his redress. Judges have only a limited power to
amend the law; when the subject has been conﬁded to a Legislature,
they must stand aside, even though there be an hiatus in completed
justice. An omission in such cases must be taken to have been as
deliberate as though it were express, certainly after long-standing action on the subject-ma er. Indeed, we are not in any position to pass
upon the questions involved. We must judge upon records prepared
by litigants, which do not contain all that may be relevant to the issues, for they cannot disclose the conditions of this industry, or of
the others which may be involved. Congress might see its way to create some sort of temporary right, or it might not. Its decision would
certainly be preceded by some examination of the result upon the
other interests aﬀected. Whether these would prove paramount we
have no means of saying; it is not for us to decide. Our vision is inevitably contracted, and the whole horizon may contain much which
will compose a very diﬀerent picture.
'BTIJPO 0SJHJOBUPSTh (VJME PG "NFSJDB W 'FEFSBM 5SBEF $PNNJTTJPO
 64  
The Circuit Court of Appeals, with modiﬁcations not here challenged,
aﬃrmed a Federal Trade Commission decree ordering petitioners to
cease and desist from certain practices found to have been done in
combination and to constitute ”unfair methods of competition” tending to monopoly.
Some of the members of the combination design, manufacture,

' '"4)*0/



sell and distribute women’s garments – chieﬂy dresses. Others are
manufacturers, converters or dyers of textiles from which these garments are made. Fashion Originators’ Guild of America (FOGA), an
organization controlled by these groups, is the instrument through
which petitioners work to accomplish the purposes condemned by
the Commission. The garment manufacturers claim to be creators
of original and distinctive designs of fashionable clothes for women,
and the textile manufacturers claim to be creators of similar original fabric designs. After these designs enter the channels of trade,
other manufacturers systematically make and sell copies of them, the
copies usually selling at prices lower than the garments copied. Petitioners call this practice of copying unethical and immoral, and give it
the name of ”style piracy.” And although they admit that their ”original creations” are neither copyrighted nor patented, and indeed assert that existing legislation aﬀords them no protection against copyists, they nevertheless urge that sale of copied designs constitutes an
unfair trade practice and a tortious invasion of their rights. Because
of these alleged wrongs, petitioners, while continuing to compete
with one another in many respects, combined among themselves to
combat and, if possible, destroy all competition from the sale of garments which are copies of their ”original creations.” They admit that
to destroy such competition they have in combination purposely boyco ed and declined to sell their products to retailers who follow a policy of selling garments copied by other manufacturers from designs
put out by Guild members. As a result of their eﬀorts, approximately
12,000 retailers throughout the country have signed agreements to
”cooperate” with the Guild’s boyco program, but more than half of
these signed the agreements only because constrained by threats that
Guild members would not sell to retailers who failed to yield to their
demands – threats that have been carried out by the Guild practice of
placing on red cards the names of noncooperators (to whom no sales
are to be made), placing on white cards the names of cooperators (to
whom sales are to be made), and then distributing both sets of cards
to the manufacturers.
The one hundred and seventy-six manufacturers of women’s garments who are members of the Guild occupy a commanding position in their line of business. In 1936, they sold in the United States
more than 38% of all women’s garments wholesaling at $6.75 and up,
and more than 60% of those at $10.75 and above. The power of the
combination is great; competition and the demand of the consuming
public make it necessary for most retail dealers to stock some of the
products of these manufacturers. And the power of the combination
is made even greater by reason of the aﬃliation of some members of
the National Federation of Textiles, Inc. – that being an organization
composed of about one hundred textile manufacturers, converters,

'BTIJPO 0SJHJOBUPST (VJME SFHJTUSBUJPO

'BTIJPO 0SJHJOBUPST (VJME MBCFM



'BTIJPO 0SJHJOBUPST (VJME SFE DBSE

 64$ f 

 64$ ff  
*O UIF QSPDFFEJOHT CFMPX +VEHF
-FBSOFE )BOE XSPUF GPS UIF 4FDPOE
$JSDVJU 5IF BVUIPS PG B EFTJHO GPS
B ESFTT TIPVME CF EFFNFE UP CF
PO UIF TBNF GPPUJOH BT UIF BVUIPS
PG B ESBXJOH PS B QJDUVSF BOE UIF
BVUIPS PG B ESBXJOH PS B QJDUVSF
IBT B DPNNPOMBX QSPQFSUZ JO JUT
SFQSPEVDUJPO 8IJMF XF IBWF CFFO
VOBCMF UP EJTDPWFS BOZ DBTF XIJDI
TRVBSFMZ QSFTFOUFE UIF TJUVBUJPO  UIBU
JT JO XIJDI JOUFMMFDUVBM QSPQFSUZ OPU
DPWFSFE CZ UIF DPQZSJHIU BDU UIFO JO
FYJTUFODF XBT DIBMMFOHFE CFDBVTF
PG JUT QVCMJDBUJPO  UIFSF BSF QMFOUZ
PG HFOFSBM FYQSFTTJPOT JO UIF CPPLT
UIBU UIF DPNNPOMBX QSPQFSUZ EPFT
OPU TVSWJWF 8F DPODMVEF UIFSFGPSF
UIBU SFHBSEMFTT PG XIFUIFS UIF (VJMEhT
EFTJHOT DPVME CF SFHJTUFSFE PS OPU
QVCMJDBUJPO PG UIFN XBT B TVSSFOEFS
PG BMM JUT DPNNPOMBX QSPQFSUZ JO
UIFN

$)"15&3  %&4*(/

dyers, and printers of silk and rayon used in making women’s garments. Those members of the Federation who are aﬃliated with the
Guild have agreed to sell their products only to those garment manufacturers who have in turn agreed to sell only to cooperating retailers.
The Guild maintains a Design Registration Bureau for garments,
and the Textile Federation maintains a similar Bureau for textiles. The
Guild employs ’shoppers’ to visit the stores of both cooperating and
non-cooperating retailers, for the purpose of examining their stocks,
to determine and report as to whether they contain copies of registered designs. An elaborate system of trial and appellate tribunals
exists, for the determination of whether a given garment is in fact a
copy of a Guild member’s design. In order to assure the success of
its plan of registration and restraint, and to ascertain whether Guild
regulations are being violated, the Guild audits its members books.
And if violations of Guild requirements are discovered, as, for example, sales to red-carded retailers, the violators are subject to heavy
ﬁnes.
Paragraph 3 of the Clayton Act declares ”It shall be unlawful for
any person engaged in commerce to make a sale or contract for sale
of goods on the condition, agreement or understanding that the purchaser thereof shall not use or deal in the goods of a competitor or
competitors of the seller, where the eﬀect of such sale, or contract for
sale may be to substantially lessen competition or tend to create a
monopoly in any line of commerce.” The relevance of this section of
the Clayton Act to petitioners’ scheme is shown by the fact that the
scheme is bo omed upon a system of sale under which (1) textiles
shall be sold to garment manufacturers only upon the condition and
understanding that the buyers will not use or deal in textiles which
are copied from the designs of textile manufacturing Guild members;
(2) garment manufacturers shall sell to retailers only upon the condition and understanding that the retailers shall not use or deal in such
copied designs. And the Federal Trade Commission concluded in the
language of the Clayton Act that these understandings substantially
lessened competition and tended to create a monopoly. We hold
that the Commission, upon adequate and unchallenged ﬁndings, correctly concluded that this practice constituted an unfair method of
competition.
Not only does the plan in the respects above discussed thus conﬂict with the principles of the Clayton Act; the ﬁndings of the Commission bring petitioners’ combination in its entirety well within the
inhibition of the policies declared by the Sherman Act itself. Section
1 of that Act makes illegal every contract, combination or conspiracy
in restraint of trade or commerce among the several states; Section
2 makes illegal every combination or conspiracy which monopolizes
or a empts to monopolize any part of that trade or commerce. And

' '"4)*0/



among the many respects in which the Guild’s plan runs contrary
to the policy of the Sherman Act are these: it narrows the outlets
to which garment and textile manufacturers can sell and the sources
from which retailers can buy; subjects all retailers and manufacturers
who decline to comply with the Guild’s program to an organized boyco ; takes away the freedom of action of members by requiring each
to reveal to the Guild the intimate details of their individual aﬀairs;
and has both as its necessary tendency and as its purpose and eﬀect
the direct suppression of competition from the sale of unregistered
textiles and copied designs.
But petitioners further argue that their boyco and restraint of interstate trade is not within the ban of the policies of the Sherman and
Clayton Acts because ”the practices of FOGA were reasonable and
necessary to protect the manufacturer, laborer, retailer and consumer
against the devastating evils growing from the pirating of original designs and had in fact beneﬁted all four.” The Commission declined to
hear much of the evidence that petitioners desired to oﬀer on this subject. As we have pointed out, however, the aim of petitioners’ combination was the intentional destruction of one type of manufacture and
sale which competed with Guild members. The purpose and object
of this combination, its potential power, its tendency to monopoly,
the coercion it could and did practice upon a rival method of competition, all brought it within the policy of the prohibition declared by
the Sherman and Clayton Acts. Under these circumstances it was not
error to refuse to hear the evidence oﬀered, for the reasonableness of
the methods pursued by the combination to accomplish its unlawful
object is no more material than would be the reasonableness of the
prices ﬁxed by unlawful combination.
1FUFS 1BO 'BCSJDT *OD W #SFOEB 'BCSJDT *OD
 ' 4VQQ  4%/: 
Plaintiﬀ Peter Pan Fabrics has obtained certiﬁcate of copyright covering a design printed upon dress fabric. The design is known as
”Style 680, Range 1, Byzantium”. Defendant is producing and selling
a printed fabric almost indisguishable from plaintiﬀ’s.
The problem to be decided is whether a design printed upon dress
fabric is a proper subject of copyright. In Bleistein, Mr. Justice Holmes
dispelled the idea that the word ”art” in the Copyright Act imported
any idea of merit or high degree or appeal to the be er educated
classes. In Mazer, Mr. Justice Reed said in the opinion of the court:
It is clear Congress intended the scope of the copyright
statute to include more than the traditional ﬁne arts. Herbert Putnam, Esq., then Librarian of Congress and active
in the movement to amend the copyright laws, told the

1FUFS 1BOhT GBCSJD



$)"15&3  %&4*(/
joint meeting of the House and Senate Commi ees:
The term ”works of art” is deliberately intended
as a broader speciﬁcation than ”works of the
ﬁne arts” in the present statute with the idea
that there is subject-ma er (for instance, of applied design, not yet within the province of design patents), which may properly be entitled to
protection under the copyright law.

In Dr. Putnam’s statement before the joint meeting we have an authoritative construction of the term ”works of art” in the Copyright
Act as including ”applied design”. No be er description of the subject ma er of this litigation could be devised.
I therefore ﬁnd that plaintiﬀs’ design is a proper subject of copyright both as a work of art and as a print. It was described in the
application for copyright as a work of art but that does not preclude
sustaining its copyrightability on the ground that it is a print.



-PVCPVUJO 1JHBMMF SFETPMF TIPF

5SBEFNBSL

$ISJTUJBO -PVCPVUJO W :WFT 4BJOU -BVSFOU "NFSJDB
 ' 4VQQ E  4%/: 
Sometime around 1992 designer Christian Louboutin had a bright
idea. He began coloring glossy vivid red the out-soles of his high
fashion women’s shoes. Whether inspired by a stroke of original
genius or, as competitor YSL retorts, copied from King Louis XIV’s
red-heeled dancing shoes, or Dorothy’s famous ruby slippers in ”The
Wizard of Oz,” or other styles long available in the contemporary market – including those sold by YSL Christian Louboutin deviated from
industry custom. In his own words, this diversion was meant to give
his line of shoes ”energy,” a purpose for which he chose a shade of red
because he regarded it as ”engaging, ﬂirtatious, memorable and the
color of passion,” as well as ”sexy.” In pursuit of the red sole’s virtues,
Louboutin invested substantial amounts of capital building a reputation and good will, as well as promoting and protecting Louboutin’s
claim to exclusive ownership of the mark as its signature in women’s
high fashion footwear.
Over the years, the high fashion industry responded. Christian
Louboutin’s bold divergence from the worn path paid its dividends.
Louboutin succeeded to the point where, in the high-stakes commercial markets and social circles in which these things ma er a great
deal, the red outsole became closely associated with Louboutin. Leading designers have said it, including YSL, however begrudgingly.
Film stars and other A-list notables equally pay homage, at prices

' '"4)*0/



that for some styles command as much as $1,000 a pair. And even at
that expense, a respectable niche of consumers wears the brand, to the
tune of about 240,000 pairs a year sold in the United States, with revenues of approximately $135 million projected for 2011. When Hollywood starlets cross red carpets and high fashion models strut down
runways, and heads turn and eyes drop to the celebrities’ feet, lacquered red outsoles on high-heeled, black shoes ﬂaunt a glamorous
statement that pops out at once. For those in the know, cognitive
bulbs instantly ﬂash to associate: ”Louboutin.” This recognition is
acknowledged, for instance, at least by a clientele of the well-heeled,
in the words of a lyrical stylist of modern times:
Boy, watch me walk it out ... Walk this right up out the
house I’m throwin’ on my Louboutins ...
The PTO awarded a trademark with Registration No. 3,361,597
(the ”Red Sole Mark”) to Louboutin on January 1, 2008. The certiﬁcate
of registration includes both a verbal description of the mark and a
line drawing intended to show placement of the mark as indicated [in
the margin.] The verbal description reads: ”THE MARK CONSISTS
OF A LACQUERED RED SOLE ON FOOTWEAR.”
YSL, a fashion house founded in 1962, produces seasonal collections that include footwear. According to YSL, red outsoles have
appeared occasionally in YSL collections dating back to the 1970s.
Louboutin takes issue with four shoes from YSL’s Cruise 2011 collection: the Tribute, Tribtoo, Palais and Woodstock models. Each of the
challenged models bears a bright red outsole as part of a monochromatic design in which the shoe is entirely red (or entirely blue, or
entirely yellow, etc.).
Courts have approved the use of a single color as a trademark
for industrial products. See, e.g., Qualitex (green-gold for pads used
on dry cleaning presses); In re Owens-Corning Fiberglas Corp. (pink
for ﬁbrous glass insulation). In some industrial markets the design,
shape and general composition of the goods are relatively uniform, so
as to conform to industry-wide standards. Steel bolts, ﬁber glass wall
insulation and cleaning press pads, for example, are what they are
regardless of which manufacturer produces them. The application
of color to the product can be isolated to a single purpose: to change
the article’s external appearance so as to distinguish one source from
another.
But, whatever commercial purposes may support extending
trademark protection to a single color for industrial goods do not easily ﬁt the unique characteristics and needs – the creativity, aesthetics,
taste, and seasonal change – that deﬁne production of articles of fashion. That distinction may be readily visualized through an image of
the incongruity presented by use of color in other industries in con-

+FOOJGFS -PQF[
3FDPSET 

-PVCPVUJOT

&QJD

-JOF ESBXJOH GSPN -PVCPVUJOhT SFHJTUSB
UJPO

:4- NPOPDISPNBUJD 5SJCUPP JO TVFEF
0XFOT$PSOJOH  'E  'FE $JS




&VSP .PEB /P  $JW   8 4%/: +VOF  

$)"15&3  %&4*(/

trast to fashion. Can one imagine industrial models sashaying down
the runways in displays of the designs and shades of the season’s collections of wall insulation? The diﬀerence for Lanham Act purposes,
as elaborated below, is that in fashion markets color serves not solely
to identify sponsorship or source, but is used in designs primarily to
advance expressive, ornamental and aesthetic purposes.
In the fashion industry, the Lanham Act has been upheld to permit the registration of the use of color in a trademark, but only in
distinct pa erns or combinations of shades that manifest a conscious
eﬀort to design a uniquely identiﬁable mark embedded in the goods.
See, e.g., , Dooney & Bourke (”LV” monogram combined in a pa ern
of rows with 33 bright colors); Burberry Ltd. v. Euro Moda, Inc. (registered Burberry check pa ern entitled to statutory presumption of
validity). In these cases the courts clearly point out that the approved
trademark applies to color not as an abstract concept, or to a speciﬁc
single shade, but to the arrangement of diﬀerent colors and thus their
synergy to create a distinct recognizable image purposely intended
to identify a source while at the same time serving as an expressive,
ornamental or decorative concept.
The narrow question presented here is whether the Lanham Act
extends protection to a trademark composed of a single color used as
an expressive and deﬁning quality of an article of wear produced in
the fashion industry. In other words, the Court must decide whether
there is something unique about the fashion world that militates
against extending trademark protection to a single color, although
such registrations have sometimes been upheld in other industries.
To answer this question, and recognizing the fanciful business
from which this lawsuit arises, the Court begins with a fanciful hypothetical. Suppose that Monet, having just painted his water lilies,
encounters a legal challenge from Picasso, who seeks by injunction to
bar display or sale of those works. In his complaint, Picasso alleges
that Monet, in depicting the color of water, used a distinctive indigo
that Picasso claims was the same or too close to the exquisite shade
that Picasso declares is ”the color of melancholy,” the hallmark of his
Blue Period, and is the one Picasso applied in his images of water in
paintings of that collection. By virtue of his long-standing prior use
of that unique tinge of blue in context, aﬃrmed by its registration by
the trademark oﬃce, Picasso asserts exclusive ownership of the speciﬁc tone to portray that color of water in canvas painting. Should a
court grant Picasso relief?
The creative energies of painter and fashion designer are devoted
to appeal to the same sense in the beholder and wearer: aesthetics.
Both strive to please patrons and markets by creating objects that not
only serve a commercial purpose but also possess ornamental beauty
(subjectively perceived and deﬁned). Quintessentially, both painting

' '"4)*0/



and fashion embrace ma ers of taste. In consequence, they share vicissitudes natural to any ma er of palate or pale e. They change as
the seasons change. Styles, features, whole lines come and go with
passing likes and dislikes, to be replaced by new articles with origins
from regions where genius charts a diﬀerent course. Items fall in and
out of fashion in all nuances of the word, conveying not only currency
but seasonality and transience. Perhaps capturing something of that
relative inconstancy, painting and fashion share a vocabulary. They
speak in ethereal terms like fanciful, inventive, eccentric, whimsical,
visionary, and, to quote Louboutin again, ”engaging, ﬂirtatious” – all
words which also have in common an aim to evoke and aﬀect things
of the moment.
These creative means also share a dependence on color as an indispensable medium. Color constitutes a critical a ribute of the goods
each form designs. Alone, in combinations, in harmonious or even
incongruous blends, in varying pa erns and shapes, the whole spectrum of light serves as a primal ingredient without which neither
painting nor fashion design as expressive and ornamental art would
ﬂourish. For, color depicts elemental properties. As it projects expression of the artist’s mental world, it captures the mutability, the fancy,
the moods of the visual world, in both spheres working as a means
to execute singular concepts born of imagination for which not just
any other shade will do. Hence, color in this context plays a unique
role. It is a feature purposely given to an article of art or design to
depict the idea as the creator conceived it, and to evoke an eﬀect intended. In ornamenting, it draws a ention to itself, and to the object
for which its tone forms a distinct expressive feature. From these perspectives, color in turn elementally performs a creative function; it
aims to please or be useful, not to identify and advertise a commercial source.
But, as an oﬀshoot of color, perhaps most crucial among the features painting and fashion design share as commerce and art, are two
interrelated qualities that both creative ﬁelds depend upon to thrive,
and indeed to survive: artistic freedom and fair competition. In both
forms, the greatest range for creative outlet exists with its highest,
most vibrant and all-encompassing energies where every pigment of
the spectrum is freely available for the creator to apply, where every
painter and designer in producing artful works enjoys equal freedom
to pick and choose color from every streak of the rainbow. The contrary also holds. Placing oﬀ limit signs on any given chromatic band
by allowing one artist or designer to appropriate an entire shade and
hang an ambiguous threatening cloud over a swath of other neighboring hues, thus delimiting zones where other imaginations may not
veer or wander, would unduly hinder not just commerce and competition, but art as well.



%FFSF  '4VQQ  4% *PXB 

5IF hDMBTTJDw BFTUIFUJD GVODUJPOBMJUZ
DBTFT BSF BDUVBMMZ BCPVU DPHOJUJWF PS
QTZDIPMPHJDBM SFTQPOTFT JO DPOTVNFST
OPU BFTUIFUJDT QFS TF #BTFE PO UIBU
PCTFSWBUJPO * QSPQPTF UIBU BFTUIFUJD
GVODUJPOBMJUZ TIPVME POMZ CF GPVOE
CZ DPVSUT XIFO UIF QSPEVDU GFBUVSF
BU JTTVF USJHHFST B QPTJUJWF DPHOJUJWF
QTZDIPMPHJDBM PS BFTUIFUJD SFTQPOTF
BNPOH B TVCTUBOUJBM DPNQPTJUF PG UIF
SFMFWBOU DPOTVNFST BOE UIBU SFTQPOTF
QSFEBUFT UIF USBEFNBSL PXOFST BDUJWJ
UJFT +VTUJO )VHIFT $PHOJUJWF BOE "FT
UIFUJD 'VODUJPOBMJUZ JO 5SBEFNBSL -BX
 $BSEP[P - 3FW  

$)"15&3  %&4*(/

No one would argue that a painter should be barred from employing a color intended to convey a basic concept because another
painter, while using that shade as an expressive feature of a similar
work, also staked out a claim to it as a trademark in that context. If
as a principle this proposition holds as applied to high art, it should
extend with equal force to high fashion. The law should not countenance restraints that would interfere with creativity and stiﬂe competition by one designer, while granting another a monopoly invested
with the right to exclude use of an ornamental or functional medium
necessary for freest and most productive artistic expression by all engaged in the same enterprise.
The question of whether the use of a single color in the fashion
industry can constitute a valid mark necessarily raises another one:
whether a single color may be ”functional” in that context. Use of a
single color has been held functional, and therefore not protectable
under the Lanham Act, in other contexts. See, e.g., Brunswick Corp
(black for marine outboard engines held functional because it is ”compatible with a wide variety of boat colors and [can] make objects appear smaller”); Deere & Co. v. Farmhand, Inc. (green for farm equipment held functional because farmers ”prefer to match their loaders
to their tractor”), These cases illustrate the principle that aesthetic appeal can be functional; often we value products for their looks.
Louboutin’s claim to ”the color red” is, without some limitation,
overly broad and inconsistent with the scheme of trademark registration established by the Lanham Act. Awarding one participant in the
designer shoe market a monopoly on the color red would impermissibly hinder competition among other participants. YSL has various
reasons for seeking to use red on its outsoles – for example, to reference traditional Chinese lacquer ware, to create a monochromatic
shoe, and to create a cohesive look consisting of color-coordinating
shoes and garments. Presumably, if Louboutin were to succeed on
its claim of trademark infringement, YSL and other designers would
be prohibited from achieving those stylistic goals. In this respect,
Louboutin’s ownership claim to a red outsole would hinder competition not only in high fashion shoes, but potentially in the markets
for other women’s wear articles as well. Designers of dresses, coats,
bags, hats and gloves who may conceive a red shade for those articles
with matching monochromatic shoes would face the shadow or reality of litigation in choosing bands of red to give expression to their
ideas.
The eﬀects of this specter – the uncertainty and apprehension it
generates – are especially acute in the fashion industry because of its
grounding on the creative elements discussed above. Fashion is dependent on colors. It is subject to temporal change. It is susceptible to
taste, to idiosyncrasies and whims and moods, both of designers and

' '"4)*0/



consumers. Thus, at any moment when the market and the deities
of design, by whatever fancy they decide those things, proclaim that
”passion” is in for a given season and must be expressed in reds in the
year’s various collections, Louboutin’s claim would cast a red cloud
over the whole industry, cramping what other designers could do,
while allowing Louboutin to paint with a full pale e.
Louboutin would thus be able to market a total outﬁt in his red,
while other designers would not. And this impediment would apply
not just with respect to Louboutin’s registered ”the color red,” but,
on its theory as pressed in this litigation, to a broader band of various
other shades of red which would be available to Louboutin but which
it could bar others from using.
Louboutin asserts that it is the color depicted in the registration’s
drawing, and not the verbal reference to the ”color red,” that controls.
In its reply brief, Louboutin identiﬁed that color for the ﬁrst time as
Pantone No. 18-1663 TP, or ”Chinese Red,” part of the PANTONE
TEXTILE color system. Yet that identiﬁcation raises additional issues.
Louboutin cannot amend or augment its PTO registration by representations it makes in this litigation. Accordingly, the color that governs here remains, as Louboutin points out, the shade of red depicted
in the registration’s drawing. As Louboutin concedes, however, because of varying absorption and reﬂection qualities of the material
to which it is applied, a color as it manifests on paper would appear
quite diﬀerent – some lighter, some darker hues – on other mediums
such as leather and cloth. A competitor examining the Louboutin registration drawing for guidance as to what color it applies to may therefore remain unable to determine precisely which shade or shades it
encompasses and which others are available for it to safely use.
Moreover, YSL has represented to the Court that the precise color
of the styles Louboutin challenges is not Chinese Red, and that YSL
has never used Pantone No. 18-1663 TP on its outsoles. Undaunted,
Louboutin insists that YSL has nonetheless infringed the Red Sole
Mark because its challenged shoe models use a shade confusingly
too close to Chinese Red. Yet Louboutin cannot provide a satisfactory
explanation as to why those models – but not others previously made
by YSL that also bear a red outsole – are confusingly similar to its
claimed mark. The larger question this conﬂict poses is how close
to a protected single color used in an item of fashion can the next
competitor approach without encountering legal challenge from the
ﬁrst claimant of a shade as a trademark.
In response to this legal dilemma, Louboutin proposes that the
Court simply draw a designated range both above and below the borderlines of Pantone No. 18-1663 TP, and declare all other stripes of
red within that zone forbidden to competitors. Its suggested metric
references Olay Co., Inc. v. Cococare Prods., Inc. (issuing injunction re-

0MBZ  6412  4%/: 



$)"15&3  %&4*(/

quiring infringer to use ”a discernibly diﬀerent pink, at least 40% different in terms of [Pantone Matching System] tones” from that used
by registrant). Louboutin’s proposal would have the eﬀect of appropriating more than a dozen shades of red – and perhaps other colors
as well6 – and goes far beyond the injunction upon which Louboutin
relies. In Olay, the protectable interest was not ”in the color pink
alone,” but rather in the color in combination with graphics and packaging. Here, Louboutin’s claimed mark is, in essence, the color red
alone when used on the soles of ”high fashion” footwear. Moreover,
although Louboutin a empts in these proceedings to limit the scope
of the mark to high-heeled footwear, no such limitation appears on
the face of the registration.
The other options Louboutin’s claim would leave other competitors are no more practical or palatable. As YSL endeavored to do
during a deposition of Christian Louboutin in connection with this
action, other designers could seek advance clearance from Christian
Louboutin himself, spreading the fan of shades before him to see at
what tint his red light changes to amber. Or they could go to court
and ask for declaratory relief holding that a proposed red sole is not
close enough to Chinese Red to infringe Louboutin’s mark, thereby
turning the judge into an arbiter of fashion design. Though Qualitex points out that in trademark disputes courts routinely are called
upon to decide diﬃcult questions involving shades of diﬀerences in
words or phrases or symbols, the commercial contexts in which the
application of those judgments generally has arisen has not entailed
use of a single color in the fashion industry, where distinctions in designs and ideas conveyed by single colors represent not just ma ers
of degree but much ﬁner qualitative and aesthetic calls.
Because Louboutin’s registration speciﬁes that it covers women’s
high fashion ”designer footwear,” the description is broad enough
to encompass all styles of shoes, not just the high-heeled model illustrated in the PTO registration. Louboutin’s argument that it would
not pursue a claim of infringement based upon red outsoles on, for
example, ﬂat shoes, wedges or ki en heels, is cold comfort to competing designers. In fact, in one case in Paris, Louboutin sought to
enforce its French trademark for a ”shoe sole in the color red” against
6

Louboutin’s suggestion that the Court require other designers to stay some
percentage away from Chinese Red raises the question: some percentage of what?
Chinese Red, like any color, is made up of a certain combination of other colors.
Based on the Court’s research, this combination can be expressed in various metrics,
such as a combination of RGB (red, green, blue) or CMYK (cyan, magenta, yellow,
black), or HSB (hue, saturation, brightness). In Adobe Color Picker, a variance of
just 10 percent in any of these inputs, in either direction, yields more than a dozen
shades visibly diﬀerent from Chinese Red, in some cases so diﬀerent as to appear
to the casual observer pink on one side of Chinese Red or orange on the other.

' '"4)*0/



the company Zara France, S.A.R.I., which is not a high-end retailer.
Another dimension of uncertainty the Red Sole Mark creates pertains to its coating. Louboutin’s claim extends not just to the base of
”the color red,” but also to its gloss. In the registration, it is described
more speciﬁcally as ”lacquered” red. Thus, it is not clear, for example, whether the protection of Louboutin’s trademark would apply
to a ”Chinese Red” outsole that was not shiny, but entirely ﬂat. In
fact, that issue has surfaced in this case. YSL asserts that the color
tone of some of the shoes Louboutin challenges is not lacquered at all
but a ﬂat red. By bringing this litigation, Louboutin is of course calling upon the Court to pass judgment as well on the degree of buﬃng
that a competitor may give to a Chinese Red outsole before it begins
to infringe on Louboutin’s rights.
Finally, conferring legal recognition on Louboutin’s claim raises
the specter of fashion wars. If Louboutin owns Chinese Red for the
outsole of high fashion women’s shoes, another designer can just as
well stake out a claim for exclusive use of another shade of red, or indeed even Louboutin’s color, for the insole, while yet another could,
like the world colonizers of eras past dividing conquered territories
and markets, plant its ﬂag on the entire heel for its Chinese Red. And
who is to stop YSL, which declares it pioneered the monochrome shoe
design, from trumping the whole footwear design industry by asserting rights to the single color shoe concept in all shades? And these
imperial color wars in women’s high fashion footwear would represent only the opening forays. What about hostile color grabs in the
markets for low-fashion shoes? Or for sports shoes? Or expanding beyond footwear, what about inner linings, collars, or bu ons on coats,
jackets, or dresses in both women’s and men’s apparel?
In sum, the Court cannot conceive that the Lanham Act could
serve as the source of the broad spectrum of absurdities that would
follow recognition of a trademark for the use of a single color for fashion items. Because the Court has serious doubts that Louboutin possesses a protectable mark, the Court ﬁnds that Louboutin cannot establish a likelihood that it will succeed on its claims for trademark
infringement and unfair competition under the Lanham Act.
$ISJTUJBO -PVCPVUJO W :WFT 4BJOU -BVSFOU "NFSJDB
 'E  E $JS 
The District Court’s holding that a single color can never serve as a
trademark in the fashion industry is inconsistent with the Supreme
Court’s decision in Qualitex.
III. T “F
”D
Although the theory of aesthetic functionality was proposed as early
as 1938, the ﬁrst court to adopt the theory as the basis for denial of



1BHMJFSP  'E  UI $JS 

$)"15&3  %&4*(/

protection of a design was the United States Court of Appeals for
the Ninth Circuit in Pagliero v. Wallace China Co.. In Pagliero, the
Court of Appeals determined that the Wallace China Company was
not entitled to the exclusive use of a particular ﬂoral design on hotel china, despite its ”creation of a substantial market for its products
bearing these designs by virtue of extensive advertising.” The design,
the Court held, was ”functional” because it satisﬁed ”a demand for
the aesthetic as well as for the utilitarian.” Because the ”particular
feature is an important ingredient in the commercial success of the
product, the interest in free competition permits its imitation in the
absence of a patent or copyright.”
Despite its apparent counterintuitiveness (how can the purely aesthetic be deemed functional, one might ask?), our Court has long
accepted the doctrine of aesthetic functionality. We have rejected,
however, the circular ”important ingredient” test formulated by the
Pagliero court, which inevitably penalized markholders for their success in promoting their product. Instead, we have concluded that
Lanham Act protection does not extend to conﬁgurations of ornamental features which would signiﬁcantly limit the range of competitive
designs available. Accordingly, we have held that the doctrine of aesthetic functionality bars protection of a mark that is necessary to compete in the relevant market.
We note that a product feature’s successful source indication can
sometimes be diﬃcult to distinguish from the feature’s aesthetic function, if any. Therefore, in determining whether a mark has an aesthetic function so as to preclude trademark protection, we take care
to ensure that the mark’s very success in denoting (and promoting)
its source does not itself defeat the markholder’s right to protect that
mark. Because aesthetic function and branding success can sometimes be diﬃcult to distinguish, the aesthetic functionality analysis
is highly fact-speciﬁc.
We now turn to the per se rule of functionality for color marks in
the fashion industry adopted by the District Court – a rule that would
eﬀectively deny trademark protection to any deployment of a single
color in an item of apparel. As noted above, Qualitex expressly held
that ”sometimes a color will meet ordinary legal trademark requirements, and, when it does so, no special legal rule prevents color alone
from serving as a trademark.” In other words, the Supreme Court
speciﬁcally forbade the implementation of a per se rule that would
deny protection for the use of a single color as a trademark in a particular industrial context. Qualitex requires an individualized, factbased inquiry into the nature of the trademark, and cannot be read to
sanction an industry-based per se rule. The District Court created just
such a rule, on the theory that ”there is something unique about the
fashion world that militates against extending trademark protection

' '"4)*0/



to a single color.”
Even if Qualitex could be read to permit an industry-speciﬁc per se
rule of functionality (a reading we think doubtful), such a rule would
be neither necessary nor appropriate here. We readily acknowledge
that the fashion industry, like other industries, has special concerns
in the operation of trademark law; it has been argued forcefully that
United States law does not protect fashion design adequately. Indeed, the case on appeal is particularly diﬃcult precisely because, as
the District Court well noted, in the fashion industry, color can serve
as a tool in the pale e of a designer, rather than as mere ornamentation.
Nevertheless, the functionality defense does not guarantee a competitor the greatest range for his creative outlet, but only the ability
to fairly compete within a given market.
IV. T R S
M
Having determined that no per se rule governs the protection of
single-color marks in the fashion industry, any more than it can do
so in any other industry, we turn our a ention to the Red Sole Mark.
The Red Sole Mark has acquired limited secondary meaning as a distinctive symbol that identiﬁes the Louboutin brand, and it is therefore
a valid and protectable mark as modiﬁed below.
We see no reason why a single-color mark in the speciﬁc context
of the fashion industry could not acquire secondary meaning – and
therefore serve as a brand or source identiﬁer – if it is used so consistently and prominently by a particular designer that it becomes a
symbol, the primary signiﬁcance of which is to identify the source of
the product rather than the product itself.
In light of the evidence in the record, including extensive consumer surveys submi ed by both parties during the preliminary injunction proceedings, and of the factual ﬁndings of the District Court,
we think it plain that Louboutin’s marketing eﬀorts have created
what the able district judge described as “a ... brand with worldwide
recognition.” We hold that the lacquered red outsole, as applied to a
shoe with an “upper” of a diﬀerent color, has “come to identify and
distinguish” the Louboutin brand, and is therefore a distinctive symbol that qualiﬁes for trademark protection.
We further hold that the record fails to demonstrate that the secondary meaning of the Red Sole Mark extends to uses in which the
sole does not contrast with the upper – in other words, when a red
sole is used on a monochromatic red shoe. As the District Court observed, ”When Hollywood starlets cross red carpets and high fashion
models strut down runways, and heads turn and eyes drop to the
celebrities’ feet, lacquered red outsoles on high-heeled, black shoes
ﬂaunt a glamorous statement that pops out at once.” As clearly sug-



 64$ f 

$)"15&3  %&4*(/

gested by the District Court, it is the contrast between the sole and
the upper that causes the sole to ”pop,” and to distinguish its creator.
The evidentiary record further demonstrates that the Louboutin
mark is closely associated with contrast. For example, Pinault, the
chief executive of YSL’s parent company, wrote that the ”distinctive
signature” of the Mark is in its ”contrast with the general presentation of the shoe, particularly its upper.” Of the hundreds of pictures
of Louboutin shoes submi ed to the District Court, only four were
monochrome red. And Louboutin’s own consumer surveys show
that when consumers were shown the YSL monochrome red shoe, of
those consumers who misidentiﬁed the pictured shoes as Louboutinmade, nearly every one cited the red sole of the shoe, rather than its
general red color.
Because we conclude that the secondary meaning of the mark held
by Louboutin extends only to the use of a lacquered red outsole that
contrasts with the adjoining portion of the shoe, we modify the Red
Sole Mark, pursuant to Section 37 of the Lanham Act, insofar as it
is sought to be applied to any shoe bearing the same color ”upper”
as the outsole. We therefore instruct the Director of the Patent and
Trade Oﬃce to limit the registration of the Red Sole Mark to only
those situations in which the red lacquered outsole contrasts in color
with the adjoining ”upper” of the shoe.
In sum, we hold that the Red Sole Mark is valid and enforceable as modiﬁed. This holding disposes of the Lanham Act claims
brought by both Louboutin and YSL because the red sole on YSL’s
monochrome shoes is neither a use of, nor confusingly similar to, the
Red Sole Mark. Having limited the Red Sole Mark as described above,
and having established that the red sole used by YSL is not a use of
the Red Sole Mark, it is axiomatic that we need not – and should not
– address either the likelihood of consumer confusion or whether the
modiﬁed Mark is functional.



%FTJHO 1BUFOU

,BM 3BVTUJBMB  $ISJTUPQIFS 4QSJHNBO 5IF 1JSBDZ 1BSBEPY *OOPWBUJPO
BOE *OUFMMFDUVBM 1SPQFSUZ JO 'BTIJPO %FTJHO
 7B - 3FW  
The design patent provision fails to shelter fashion design for two
principal reasons.
The ﬁrst reason is doctrinal. Unlike copyright, which extends to
all ”original” expression, that is, all expression not copied in its entirety from others and that contains a modicum of creativity, design
patents are available only for designs that are truly ”new,” and does
not extend to designs that are merely reworkings of previously exist-

' '"4)*0/



ing designs. Because so many apparel designs are reworkings and
are not ”new” in the sense that the patent law requires, most will not
qualify for design patent protection.
There is, moreover, a second and more substantial limitation to
the relevance of design patent as a form of protection for fashion designs. The process of preparing a patent application is expensive, the
waiting period lengthy (more than eighteen months, on average, for
design patents), and the prospects of protection uncertain (the United
States Patent and Trademark Oﬃce rejects roughly half of all applications for design patents). Given the short shelf-life of many fashion
designs, the design patent is simply too slow and uncertain to be relevant.



4VJ (FOFSJT 1SPUFDUJPO

+BNFT 4VSPXJFDLJ 5IF 1JSBDZ 1BSBEPY
5IF /FX :PSLFS 4FQU  
Designers’ frustration at seeing their ideas mimicked is understandable. But this is a classic case where the cure may be worse than
the disease. There’s li le evidence that knockoﬀs are damaging the
business. Fashion sales have remained more than healthy—estimates
value the global luxury-fashion sector at a hundred and thirty billion dollars— and the high-end ﬁrms that so often see their designs
copied have become stronger. More striking, a recent paper by the
law professors Kal Raustiala and Christopher Sprigman suggests that
weak intellectual-property rules, far from hurting the fashion industry, have instead been integral to its success. The professors call this
eﬀect “the piracy paradox.”
The paradox stems from the basic dilemma that underpins the
economics of fashion: for the industry to keep growing, customers
must like this year’s designs, but they must also become dissatisﬁed
with them, so that they’ll buy next year’s. Many other consumer
businesses face a similar problem, but fashion—unlike, say, the technology industry—can’t rely on improvements in power and performance to make old products obsolete. Raustiala and Sprigman argue
persuasively that, in fashion, it’s copying that serves this function,
bringing about what they call “induced obsolescence.” Copying enables designs and styles to move quickly from early adopters to the
masses. And since no one cool wants to keep wearing something after everybody else is wearing it, the copying of designs helps fuel the
incessant demand for something new.
The situation is not necessarily easy on designers, who have to
keep coming up with new ideas rather than being able to milk a trend
for years. But it means that in the industry as a whole there is more



$)"15&3  %&4*(/

innovation, more competition, and probably more sales than there
otherwise would be. And the absence of copyrights and patents also
creates a more fertile ground for that innovation, since designers are
able to take other people’s ideas in new directions. Had the designers
who came up with the pinstripe or the stile o heel been able to bar
others from using their creations, there would have been less innovation in fashion, not more.
If copying were pu ing a serious dent in designers’ proﬁts, it
might slow the pace of innovation, since designers would have less
incentive to produce good work. But while knockoﬀs undoubtedly
do steal some sales from originals, they are, for the most part, targeted at an entirely diﬀerent market segment—people who appreciate high style but can’t aﬀord high prices. That limits the damage
knockoﬀs do, as does the fact that fashion is one of the few industries in the world where people are still willing to pay a considerable
premium to own original brands instead of imitations. (That’s why
counterfeits, which pretend to be original products, are illegal.) The
best evidence of this is the fact that luxury-goods makers, far from
cu ing their prices in response to the knockoﬀ boom, have instead
been able to raise prices consistently. In fact, given the importance to
fashion of what the law professor Jonathan Barne calls “aspirational
utility”—the enjoyment people get from imitating the life style of the
rich and famous—one might think of knockoﬀs as being like gateway
drugs: access to the lower-quality version makes buyers all the more
interested in eventually ge ing the real stuﬀ.
$ 4DPUU )FNQIJMM  +FBOOJF 4VL 5IF -BX $VMUVSF BOE &DPOPNJDT PG
'BTIJPO
 4UBO - 3FW  
Copying in fashion is not a new problem. U.S. designers in the early
20th century – and, before that, French couturiers – were plagued
by competitors who made sketches at shows or measured the seams
of procured originals to discern their pa erns, and then used local
labor to make the copies. Often, these copies could be accomplished
quickly, and the copies reached the market before the original.
What has changed is not the fact or speed of copying, but the large
scale and low cost at which rapid copies can be made. (For comparison, just think of music, where rapid copying has long been feasible,
while large-scale, low-cost rapid copying is a new phenomenon.) Today, a pa ern can be based upon an Internet broadcast of the runway
show and transmi ed electronically to a low- cost contract manufacturer overseas. A gradual easing in import quotas, begun in 1995, has
increased scale and thereby lowered overseas manufacturing costs.
Electronic communications and express shipping ensure that prototypes and ﬁnished articles can be brought to market quickly. As a

' '"4)*0/



result, thousands of inexpensive copies of a new design can be produced, from start to ﬁnish, in six weeks or less.
The most striking consequence of low-cost, high-scale, rapid copying is not in beating an original to market, but in the ability to wait
and see which designs succeed, and copy only those. Copyists can
choose a target after retailers have made their buying decisions, or
even after the product reaches stores, and customers have begun to
buy. Such copyists can reach market well before the relevant trend
has ended.
Retailers and manufacturers exploit the resulting opportunity.
They sell copies at a discount to the original – necessarily, given the
lower quality – but earn a proﬁt thanks to lower unit costs and the
avoided expense of design. The most notorious copyist retailer is Forever 21, though copying also extends to a wide range of department
stores and specialty clothing retailers.
Copying is not a necessary element of the fast-fashion business
model. Even retailers that sell copies do not sell only copies. And
some fast-fashion ﬁrms eschew line-for-line copies. For example, the
two leading fast-fashion ﬁrms, Zara and H&M, avoid close copying.
Although Zara and H&M may have become conﬂated with Forever
21 in the public mind, their strategies are diﬀerent. Like the copyists, they move product to market very quickly. But their on-trend
product, reactive though it is to the latest oﬀerings of top designers,
is not a precise copy. Instead, it is an adaptation or interpretation,
developed by in-house designers.
A common normative response against the idea of intellectual
property protection for fashion design grows out of the assumption
that fashion is a visible marker of status. On this theory, making
it more diﬃcult to copy fashion may seem undesirable because it
would promote the ability of wealthy people to enjoy and signal their
status through apparel that only they can have, and thwart those
who want to purchase cheaper knockoﬀs of those goods. After all,
if rampant copying makes available cheaper knockoﬀs, that may disrupt the ability of the wealthy to distinguish themselves as a group
through the signal of fashion. On this view, perhaps permission
to copy eﬀectively softens the socially stratifying eﬀects of fashion,
while legal restrictions on copying would reinforce them.
But there is much more to fashion than signals about status. In
light of the broader and more varied communicative and expressive
aspects of fashion, status is only one of a wide variety of signals that
fashion makes possible. Fashion has the potential to aﬀord a broad
vocabulary for the expression of a vast range of possible messages.
Conscious or not, people’s fashion choices signify and communicate,
with meaningful individual and collective valences. We have identiﬁed this dynamic between diﬀerentiation and ﬂocking as the key to



$)"15&3  %&4*(/

the experience of fashion in social life. People use fashion to signal individual diﬀerences while also partaking in common movement with
the collectivity.
The current intellectual property regime, in which legal protection from design copying is lacking, tends, if anything, to push fashion consumption and production in the direction of status and luxury
rather than more polyvalent innovation. In sum, we have noted two
distortions. The ﬁrst is toward the creation of designs that are legally
more diﬃcult to copy. Trademark and trade dress already protect the
most salient status-signaling items in fashion, those adorned with logos of high-end brands. Therefore, those who want to enable eﬀective
status signal-jamming should be critical of trademark protection, and
not necessarily resist copyright protection for fashion design. The second distortion is toward the creation of goods that are naturally (as
opposed to legally) more diﬃcult to copy, or goods that are more
diﬃcult for design copying to harm – for example, goods involving
unusual or expensive materials or diﬃcult workmanship.
The result of these distortions is to push creators toward the highend realm of status and luxury, and away from devoting creative resources to design innovation. In a regime that protected original designs from copying, we would expect to see a shift in resources from
developing brand-name or luxury goods or a empting close copies
of designs toward developing a richer, more polycentric language of
fashion that draws on and reinvents available inspirations and inﬂuences. We would expect to see greater range and variety in fashion
innovation that would enlarge the vocabulary and the set of symbols
with which we may produce meaning.
At bo om, though, the main reason not to accommodate the
lovers of cheap fashion knockoﬀs is more basic. It is the same reason that we do not have a legal regime that permits people freely to
make and sell photocopies of another author’s book and retain the
proﬁts. It is the theory of incentives. Obviously, people always want
to purchase inexpensive copies of creative works or have them for
free. The reason to disallow it is not to deprive them of that beneﬁt
but rather to provide creators with an incentive to create. That is no
less true in fashion.
*OOPWBUJWF %FTJHO 1SPUFDUJPO "DU PG 
4  BT JOUSPEVDFE 4FQU  

 64$ 4 
%FTJHOT QSPUFDUFE

A BILL
To amend title 17, United States Code, to extend protection to fashion design, and for other purposes. [The IDPA would have amended
chapter 13 as follows:]

' '"4)*0/
(a)



Designs Protected. –
(1) In general. – The designer or other owner of an original design of a useful article which makes the article a ractive or
distinctive in appearance to the purchasing or using public
may secure the protection provided by this chapter upon
complying with and subject to this chapter.
(2) Vessel features. – The design of a vessel hull, deck, or combination of a hull and deck, including a plug or mold, is
subject to protection under this chapter, notwithstanding
section 1302(4).
 'BTIJPO %FTJHO  " GBTIJPO EFTJHO JT TVCKFDU UP QSPUFDUJPO VOEFS
UIJT DIBQUFS
(b) Deﬁnitions. – For the purpose of this chapter, the following
terms have the following meanings:
(1) A design is ”original” if it is the result of the designer’s creative endeavor that provides a distinguishable variation
over prior work pertaining to similar articles which is more
than merely trivial and has not been copied from another
source.
(2) A ”useful article” is a vessel hull or deck, including a plug
or mold, PS BO BSUJDMF PG BQQBSFM which in normal use has an
intrinsic utilitarian function that is not merely to portray
the appearance of the article or to convey information. An
article which normally is part of a useful article shall be
deemed to be a useful article.
 " GBTIJPO EFTJHO
" JT UIF BQQFBSBODF BT B XIPMF PG BO BSUJDMF PG BQQBSFM JODMVE
JOH JUT PSOBNFOUBUJPO BOE
# JODMVEFT PSJHJOBM FMFNFOUT PG UIF BSUJDMF PG BQQBSFM PS UIF PSJH
JOBM BSSBOHFNFOU PS QMBDFNFOU PG PSJHJOBM PS OPOPSJHJOBM FM
FNFOUT BT JODPSQPSBUFE JO UIF PWFSBMM BQQFBSBODF PG UIF BSUJ
DMF PG BQQBSFM UIBU 
J BSF UIF SFTVMU PG B EFTJHOFST PXO DSFBUJWF FOEFBWPS BOE
JJ QSPWJEF B VOJRVF EJTUJOHVJTIBCMF OPOUSJWJBM BOE OPO
VUJMJUBSJBO WBSJBUJPO PWFS QSJPS EFTJHOT GPS TJNJMBS UZQFT
PG BSUJDMFT
 5IF UFSN ABQQBSFM NFBOT 
" BO BSUJDMF PG NFOT XPNFOT PS DIJMESFOT DMPUIJOH JODMVEJOH
VOEFSHBSNFOUT PVUFSXFBS HMPWFT GPPUXFBS BOE IFBEHFBS
# IBOECBHT QVSTFT XBMMFUT UPUF CBHT BOE CFMUT BOE
$ FZFHMBTT GSBNFT



$)"15&3  %&4*(/


D

 64$ 4 
%FTJHOT OPU TVCKFDU UP QSPUFDUJPO

 64$ f 
3FWJTJPOT BEBQUBUJPOT BOE SFBSSBOHF
NFOUT

*O UIF DBTF PG B GBTIJPO EFTJHO UIF UFSN ATVCTUBOUJBMMZ JEFOUJDBM
NFBOT BO BSUJDMF PG BQQBSFM XIJDI JT TP TJNJMBS JO BQQFBSBODF BT
UP CF MJLFMZ UP CF NJTUBLFO GPS UIF QSPUFDUFE EFTJHO BOE DPOUBJOT
POMZ UIPTF EJòFSFODFT JO DPOTUSVDUJPO PS EFTJHO XIJDI BSF NFSFMZ
USJWJBMw BOE
3VMF 0G $POTUSVDUJPO  *O UIF DBTF PG B GBTIJPO EFTJHO VOEFS UIJT DIBQ
UFS UIPTF EJòFSFODFT PS WBSJBUJPOT XIJDI BSF DPOTJEFSFE OPOUSJWJBM GPS
UIF QVSQPTFT PG FTUBCMJTIJOH UIBU B EFTJHO JT TVCKFDU UP QSPUFDUJPO VOEFS
TVCTFDUJPO C  TIBMM CF DPOTJEFSFE OPOUSJWJBM GPS UIF QVSQPTFT PG FT
UBCMJTIJOH UIBU B EFGFOEBOUT EFTJHO JT OPU TVCTUBOUJBMMZ JEFOUJDBM VOEFS
TVCTFDUJPO C  BOE TFDUJPO  F

Protection under this chapter shall not be available for a design that
is –
(1) not original;
(2) staple or commonplace, such as a standard geometric ﬁgure, a
familiar symbol, an emblem, or a motif, or another shape, pattern, or conﬁguration which has become standard, common,
prevalent, or ordinary;
(3) diﬀerent from a design excluded by paragraph (2) only in insigniﬁcant details or in elements which are variants commonly
used in the relevant trades;
(4) dictated solely by a utilitarian function of the article that embodies it; or
(5) " JO UIF DBTF PG B EFTJHO PG B WFTTFM IVMM embodied in a useful article that was made public by the designer or owner in the
United States or a foreign country more than 2 years before the date of the application for registration under this
chapter.
# JO UIF DBTF PG B GBTIJPO EFTJHO FNCPEJFE JO B VTFGVM BSUJDMF UIBU
XBT NBEF QVCMJD CZ UIF EFTJHOFS PS PXOFS JO UIF 6OJUFE 4UBUFT PS
B GPSFJHO DPVOUSZ CFGPSF UIF EBUF PG FOBDUNFOU PG UIJT DIBQUFS PS
NPSF UIBO  ZFBST CFGPSF UIF EBUF VQPO XIJDI QSPUFDUJPO PG UIF
EFTJHO JT BTTFSUFE VOEFS UIJT DIBQUFS
Protection for a design under this chapter shall be available notwithstanding the employment in the design of subject ma er excluded
from protection under section 1302 if the design is a substantial revision, adaptation, or rearrangement of such subject ma er. Such protection shall be independent of any subsisting protection in subject
ma er employed in the design, and shall not be construed as securing any right to subject ma er excluded from protection under this
chapter or as extending any subsisting protection under this chap-

' '"4)*0/



ter. 5IF QSFTFODF PS BCTFODF PG B QBSUJDVMBS DPMPS PS DPMPST PS PG B QJDUPSJBM PS
HSBQIJD XPSL JNQSJOUFE PO GBCSJD TIBMM OPU CF DPOTJEFSFE JO EFUFSNJOJOH UIF
QSPUFDUJPO PG B GBTIJPO EFTJHO VOEFS TFDUJPO  PS  PS JO EFUFSNJOJOH
JOGSJOHFNFOU VOEFS TFDUJPO 
(a)

In General. – Subject to subsection (b), the protection provided
under this chapter
B for a design of a vessel hull, shall continue for a term of
10 years beginning on the date of the commencement of
protection under section 1304 BOE
C GPS B GBTIJPO EFTJHO TIBMM DPOUJOVF GPS B UFSN PG  ZFBST CFHJO
OJOH PO UIF EBUF PG UIF DPNNFODFNFOU PG QSPUFDUJPO VOEFS TFD
UJPO 

E

'BTIJPO %FTJHO. –
 *O (FOFSBM  *O UIF DBTF PG B GBTIJPO EFTJHO UIF PXOFS PG UIF
EFTJHO TIBMM QSPWJEF XSJUUFO OPUJDF PG UIF EFTJHO QSPUFDUJPO UP BOZ
QFSTPO UIF EFTJHO PXOFS IBT SFBTPO UP CFMJFWF IBT WJPMBUFE PS XJMM
WJPMBUF UIJT DIBQUFS
 $PNNFODFNFOU PG "DUJPO  "O BDUJPO GPS JOGSJOHFNFOU PG B GBTI
JPO EFTJHO VOEFS UIJT DIBQUFS TIBMM OPU DPNNFODF VOUJM UIF EBUF
UIBU JT  EBZT BGUFS UIF EBUF PO XIJDI XSJUUFO OPUJDF SFRVJSFE VO
EFS UIJT TVCTFDUJPO XBT QSPWJEFE UP UIF EFGFOEBOU
 -JNJUBUJPO PO %BNBHFT  " QFSTPO BMMFHFE UP CF VOEFSUBLJOH
BDUJPO MFBEJOH UP JOGSJOHFNFOU VOEFS UIJT DIBQUFS TIBMM CF IFME MJ
BCMF POMZ GPS EBNBHFT BOE QSPöUT BDDSVFE BGUFS UIF EBUF PO XIJDI
UIF BDUJPO GPS JOGSJOHFNFOU JT DPNNFODFE BHBJOTU TVDI QFSTPO
VOEFS QBSBHSBQI  

The owner of a design protected under this chapter has the exclusive
right to –
(1) make, have made, or import, for sale or for use in trade, any
useful article embodying that design; and
(2) sell or distribute for sale or for use in trade any useful article
embodying that design.
(b)

Acts of Sellers *NQPSUFST and Distributors. – A SFUBJMFS seller JN
QPSUFS or distributor of an infringing article who did not make or
import the article shall be deemed to have infringed on a design
protected under this chapter only if that person –
(1) induced or acted in collusion with a manufacturer to make,
or an importer to import such article, except that merely

 64$ f 
5FSN PG QSPUFDUJPO

 64$ f 
%FTJHO OPUJDF

 64$ f 
&YDMVTJWF SJHIUT

 64$ f 
*OGSJOHFNFOU



$)"15&3  %&4*(/

purchasing or giving an order to purchase such article in
the ordinary course of business shall not of itself constitute
such inducement or collusion; or
(2) refused or failed, upon the request of the owner of the design, to make a prompt and full disclosure of that person’s
source of such article, and that person orders or reorders
such article after receiving notice by registered or certiﬁed
mail of the protection subsisting in the design.
(c) Acts Without Knowledge. – It shall not be infringement under
this section to make, have made, import, sell, PòFS GPS TBMF or
distribute, any article embodying a design which was created
without knowledge FJUIFS BDUVBM PS SFBTPOBCMZ JOGFSSFE GSPN UIF UP
UBMJUZ PG UIF DJSDVNTUBODFT that a design was protected under this
chapter and was copied from such protected design.
(d) Acts in Ordinary Course of Business. – A person who incorporates into that person’s product of manufacture an infringing
article acquired from others in the ordinary course of business,
or who, without knowledge of the protected design embodied
in an infringing article, makes or processes the infringing article
for the account of another person in the ordinary course of business, shall not be deemed to have infringed the rights in that
design under this chapter except under a condition contained
in paragraph (1) or (2) of subsection (b). Accepting an order or
reorder from the source of the infringing article shall be deemed
ordering or reordering within the meaning of subsection (b)(2).
(e) G Infringing Article Deﬁned. –  *O (FOFSBM  As used in this section, an “infringing article” is any article the design of which has
been copied from a design protected under this chapter, without the consent of the owner of the protected design. An infringing article is not an illustration or picture of a protected design
in an advertisement, book, periodical, newspaper, photograph,
broadcast, motion picture, or similar medium.  7FTTFM )VMM %F
TJHO  *O UIF DBTF PG B EFTJHO PG B WFTTFM IVMM B design shall not be
deemed to have been copied from a protected design if it is original and not substantially similar in appearance to a protected
design.  'BTIJPO %FTJHO  *O UIF DBTF PG B GBTIJPO EFTJHO B EF
TJHO TIBMM OPU CF EFFNFE UP IBWF CFFO DPQJFE GSPN B QSPUFDUFE EFTJHO
JG UIBU EFTJHO  " JT OPU TVCTUBOUJBMMZ JEFOUJDBM JO PWFSBMM WJTVBM BQQFBS
BODF UP BOE BT UP UIF PSJHJOBM FMFNFOUT PG B QSPUFDUFE EFTJHO PS # JT
UIF SFTVMU PG JOEFQFOEFOU DSFBUJPO
(g) I Reproduction for Teaching or Analysis. – It is not an infringement
of the exclusive rights of a design owner for a person to reproduce the design in a useful article or in any other form solely for

' '"4)*0/

J

(a)



the purpose of teaching, analyzing, or evaluating the appearance, concepts, or techniques embodied in the design, or the
function of the useful article embodying the design.
)PNF 4FXJOH &YDFQUJPO 
 *O HFOFSBM  *U JT OPU BO JOGSJOHFNFOU PG UIF FYDMVTJWF SJHIUT PG
B EFTJHO PXOFS GPS B QFSTPO UP QSPEVDF B TJOHMF DPQZ PG B QSP
UFDUFE EFTJHO GPS QFSTPOBM VTF PS GPS UIF VTF PG BO JNNFEJBUF GBN
JMZ NFNCFS JG UIBU DPQZ JT OPU PòFSFE GPS TBMF PS VTF JO USBEF EVSJOH
UIF QFSJPE PG QSPUFDUJPO
 3VMF PG $POTUSVDUJPO  /PUIJOH JO UIJT TVCTFDUJPO TIBMM CF DPO
TUSVFE UP QFSNJU UIF QVCMJDBUJPO PS EJTUSJCVUJPO PG JOTUSVDUJPOT PS
QBUUFSOT GPS UIF DPQZJOH PG B QSPUFDUFE EFTJHO
Time Limit for Application for Registration. – *O UIF DBTF PG B EFTJHO
PG B WFTTFM IVMM QSPUFDUJPO VOEFS UIJT DIBQUFS shall be lost if application for registration of the design is not made within 2 years
after the date on which the design is ﬁrst made public. 3FHJTUSB
UJPO TIBMM OPU BQQMZ UP GBTIJPO EFTJHOT

 64$ f 
"QQMJDBUJPO GPS SFHJTUSBUJPO



$)"15&3  %&4*(/


4PGUXBSF
The programmer, like the poet, works only slightly removed from pure thought-stuﬀ. He builds his castles in
the air, from air, creating by exertion of the imagination.
Few media of creation are so ﬂexible, so easy to polish and
rework, so readily capable of realizing grand conceptual
structures. Yet the program construct, unlike the poet’s
words, is real in the sense that it moves and works, producing visible outputs separate from the construct itself.
The magic of myth and legend has come true in our time.
One types the correct incantation on a keyboard, and a display screen comes to life, showing things that never were
nor could be.
Software presents a subtly diﬀerent functionality problem than physical designs do. Software is plainly functional: when run on a computer, it does something. But there are at least two distinct ways in
which software might be more than just functional. First, the software’s code might contain nonexpressive elements: multiple diﬀerent programs can do the same thing, so a programmer typically has
at least some design choices not dictated by a given function. Second, the thing the software does might be expressive: it might show
a movie or play a song. (Recall Stern’s treatment of a video game as
an audiovisual work.) Complicating ma ers even more, a program’s
output might itself be both aesthetic and functional, which is typically
the case for user interfaces. Pay a ention to how each body of intellectual property law teases out these diﬀerent aspects of software.

" 5SBEF 4FDSFU
Trade secret protection is obviously available and eﬀective for software used internally within a business. The more interesting question is whether and how a business can make software available to

'SFEFSJDL 1 #SPPLT 5IF .ZUIJDBM .BO
.POUI 



$)"15&3  40'58"3&

others while mainting at least some of the software’s design as a secret. A later chapter will consider whether contractual restrictions
help, but for now, focus on the practical question of what software
necessarily discloses to its users.

#BSS.VMMJO $PNQV3JQ SJQ TBX GFFEFS

4NBSU4QJDF TDSFFOTIPU

#BSS.VMMJO *OD W #SPXOJOH
 4&E  /$ $U "QQ 
According to defendants, the COMPU-RIP software is not a trade
secret since it is (1) not subject to reasonable eﬀorts to maintain its
secrecy and (2) defendants reverse engineered this software. The
COMPU-RIP software is contained in the form of ”programmable
read-only memory chips” (PROMS) imbedded in the COMPU-RIP
machinery. These PROMS contain only the ”object code” version of
the computer program. This is the version of the computer software
which is ”read” by the computer’s machinery. Computer programmers do not write computer software in object code; rather, the software is wri en in ”source code” and then translated into object code
so that the computer can execute the program. Since the COMPU-RIP
software was sold in PROM form, the source code was not available
to the general public.
The aﬃdavits of Timothy Toombs and Gary Ruggles, who holds
a Ph.D. in Electrical Engineering, indicate that because the COMPURIP software is distributed in object code form it is practically impossible to make any meaningful changes to the software. This evidence
establishes the COMPU-RIP software was subject to reasonable efforts to maintain its secrecy. As to the question of reverse engineering, the aﬃdavits indicate that it is practically impossible to make any
modiﬁcation to the COMPU-RIP software using only the object code
contained in the PROMS. We ﬁnd the evidence presented establishes
the COMPU-RIP software was not ”readily ascertainable” through
reverse engineering.
4JMWBDP %BUB 4ZTUFNT W *OUFM $PSQ
 $BM "QQ UI  
Silvaco develops and markets computer applications for the electronic design automation (EDA) ﬁeld, which covers the entire complex process of designing electronic circuits and systems. Among the
various subcategories of EDA software are circuit simulators, which
permit the designer to create a virtual model of a proposed circuit in
order to test its properties before incurring the expense and delay of
manufacturing a working prototype.
Among Silvaco’s software products is SmartSpice, an analog circuit emulator. In December 2000, Silvaco ﬁled a suit against Circuit
Semantics, Inc. (CSI), a competing developer of EDA software, alleging that CSI, aided by two former Silvaco employees, had misappro-

" 53"%& 4&$3&5



priated trade secrets used in SmartSpice, and had incorporated them
in its own product, DynaSpice. Silvaco eventually secured a judgment against CSI. It then brought actions against several purchasers
of CSI software, including Intel. It alleged that by using CSI’s software, these end users had misappropriated the Silvaco trade secrets
assertedly incorporated in that software.
The parties appear to agree, and we may accept for purposes of
this opinion, that ”source code” describes the text in which computer
programs are originally wri en by their human authors using a highlevel programming language.4 . One who possesses the source code
for a program may readily ascertain its underlying design, and may
directly incorporate it, or pieces of it, into another program. In order
to yield a functioning computer application, however, source code
must generally be translated or ”compiled” into machine-readable
(executable) code. After a program is compiled, it may still be represented as text, but the text is not readily intelligible to human beings, consisting of strings of binary (base 2) or hexadecimal (base
16) numbers.5 For this reason, the source code for many if not most
commercial software products is a secret, and may remain so despite
widespread distribution of the executable program.
A. Question Presented
The contention presents a question of law: whether a defendant can
be liable for misappropriation of a trade secret which is admi edly
embodied in source code, based upon the act of executing, on his
4
This is an accurate enough description where, as here, the facts conform to what
one writer has called the ”Standard Scenario.” Ed Felten, 4PVSDF $PEF BOE 0CKFDU
$PEF. In this scenario, human programmers write a program in a high-level programming language; this source code is then processed through software known as
a compiler to produce object code that may be executed on a machine. Departures
from the standard scenario, however, are increasingly common. Another writer
asserts that among programmers the terms ”source” and ”object” do not really
describe ”well-deﬁned classes of code” but are ”actually relative terms.” David S.
Toure ky, 4PVSDF WT 0CKFDU $PEF " 'BMTF %JDIPUPNZ He continues, ”Given a device
for transforming programs from one form to another, source code is what goes
into the device, and object code (or ‘target’ code) is what comes out. The target
code of one device is frequently the source code of another.” The upshot seems to
be that the correct use of these terms reﬂects variables that may not have any particular legal signiﬁcance. Here, the essential variable for legal purposes is the extent
to which the code reveals the underlying design, i.e., the methods and algorithms
used by the developer. See Felten (suggesting distinctions based on whether code is
in ”‘he form in which programmers customarily read and edit it’” and the extent to
which it is ”human-readable”). The distinguishing feature for our purposes is that
what the parties call ”source” code is wri en by programmers and readily understood by them, whereas object or machine code is compiled by and for machines
and does not readily yield its underlying design to human understanding.
5
For example, the instruction  for an Intel 32-bit microprocessor may be represented as ǎǍǎǎǍǍǍǍ ǍǎǎǍǍǍǍǎ in binary code or Ǎ Ǔǎ in hexadecimal.



$)"15&3  40'58"3&

own computer, executable code allegedly tainted by the incorporation of design features wrongfully derived from the plaintiﬀ’s source
code. It is undisputed that the object code executed by Intel could
not disclose the underlying source code or permit the exploitation of
its features and design. It could not, in short, impart knowledge of
the trade secret. The question is whether, in such circumstances, Intel
could be found to have misappropriated Silvaco’s trade secrets.
B. Trade Secret

%P ZPV VOEFSTUBOE XIBU UIF DPVSU JT
UBMLJOH BCPVU IFSF %JE UIF DPVSU 4JM
WBDPhT MBXZFST

It is critical to any CUTSA cause of action – and any defense – that the
information claimed to have been misappropriated be clearly identiﬁed. Pursuant to this requirement, Silvaco ﬁled a document, under
seal, designating the trade secrets claimed by it. The designation identiﬁed trade secrets in six categories. The ﬁrst ﬁve categories referred
only to source code.
The sixth category of claimed trade secrets was described as ”the
... trade secrets identiﬁed in Exhibit B ... and the source code implementing such trade secrets.” Exhibit B consists of 22 pages of technical verbiage most of which may be readily intelligible only to those
within the EDA ﬁeld. This much, however, seems reasonably clear:
the exhibit does not designate information as such but rather describes various features, functions, and characteristics of the design
and operation of Silvaco’s software products. Thus the ﬁrst of the 24
listed subcategories is a ”proprietary method” of carrying out a function apparently found in competing programs as well. This asserted
secret is also described as ”a methodology for” implementing that
function, apparently in an unusual way, which ”contributes to performance and accuracy improvements.” This ”trade secret methodology” is ”implemented” by two named ”modules,” also described as
”functions,” which ”represent part” of the critical ”algorithm.” Three
”unique features” of this method are listed: The ”integration” of two
other operations; a ”method” of ”changing and controlling” a variable, which ”aﬀects the performance of the simulation”; and a mode
of ”implementation” that produces ”eﬃciency.”
Silvaco’s sixth category thus appears to a empt to characterize
various aspects of the underlying design as trade secrets. The design
may constitute the basis for a trade secret, such that information concerning it could be actionably misappropriated; but it is the information – not the design itself – that must form the basis for the cause of
action. And while the ﬁnished (compiled) product might have distinctive characteristics resulting from that design – such as improved
performance – they cannot constitute trade secrets because they are
not secret, but are evident to anyone running the ﬁnished program.
Indeed, to the extent they tend to disclose the underlying design, it
ceases to be a protectable secret for that same reason. The sixth cate-

" 53"%& 4&$3&5



gory therefore fails to describe a trade secret other than source code.
Since none of the other categories even purport to do so, Intel is quite
correct to premise its argument on the proposition that the only trade
secrets at issue are found in Silvaco’s source code.
C. Misappropriation
Misappropriation of a trade secret may be achieved through three
types of conduct: ”acquisition,” ”disclosure,” or ”use.”
There is no suggestion that Intel ever disclosed Silvaco’s source
code to anyone, and it is diﬃcult to see how it might have done so
since there is no evidence that it ever had the source code to disclose.
Silvaco emphasizes that wrongful acquisition of a trade secret may
be actionable in itself. But there is no basis to suppose that Intel ever
”acquired” the source code constituting the trade secrets.
Silvaco has never explained how any conduct by Intel constituted
”use” of its source code. One clearly engages in the ”use” of a secret, in the ordinary sense, when one directly exploits it for his own
advantage, e.g., by incorporating it into his own manufacturing technique or product. But ”use” in the ordinary sense is not present when
the conduct consists entirely of possessing, and taking advantage of,
something that was made using the secret.
One who bakes a pie from a recipe certainly engages in the ”use”
of the la er; but one who eats the pie does not, by virtue of that act
alone, make ”use” of the recipe in any ordinary sense, and this is true
even if the baker is accused of stealing the recipe from a competitor,
and the diner knows of that accusation. Yet this is substantially the
same situation as when one runs software that was compiled from allegedly stolen source code. The source code is the recipe from which
the pie (executable program) is baked (compiled). Nor is the analogy weakened by the fact that a diner is not ordinarily said to make
”use” of something he eats. His metabolism may be said to do so, or
the analogy may be adjusted to replace the pie with an instrument,
such as a stopwatch. A coach who employs the la er to time a race
certainly makes ”use” of it, but only a sophist could bring himself to
say that coach ”uses” trade secrets involved in the manufacture of the
watch.
Intel appears to have been in substantially the same position as
the customer in the pie shop who is accused of stealing the secret
recipe because he bought a pie with knowledge that a rival baker had
accused the seller of using the rival’s stolen recipe. The customer does
not, by buying or eating the pie, gain knowledge of the recipe used
to make it.
Strong considerations of public policy reinforce the commonsense
conclusion that using a product does not constitute a ”use” of trade
secrets employed in its manufacture. If merely running ﬁnished soft-



$)"15&3  40'58"3&

ware constituted a use of the source code from which it was compiled,
then every purchaser of software would be exposed to liability if it
were later alleged that the software was based in part upon purloined
source code. This risk could be expected to inhibit software sales and
discourage innovation to an extent far beyond the intentions and purpose of CUTSA.

#

1BUFOU



4VCKFDU .BUUFS

B 5IFO

'PS B EJTDVTTJPO PG UIF NBUIFNBUJDT JO
WPMWFE TFF "OESFX $IJO (IPTU JO UIF
/FX .BDIJOF  /$ +-  5FDI 
 

'JHVSF  GSPN UIF BQQMJDBUJPO
5IF QBUFOU VMUJNBUFMZ JTTVFE BT 64 1BU
/P   

*O SF #FSOIBSU
 'E  $$1" 
[Two Boeing employees developed a mathematical technique to display two-dimensional representations of three-dimensional objects.
They claimed, for example:]
13 A plo ing method ... comprising:
(a) a ﬁrst step of programming the computer to compute the
position of planar Cartesian coordinate axes in the given
plane relative to the given set of object points …
(c) the step of applying the computer output to the input of
a planar plo ing apparatus adapted to provide on a plane
a succession of straightline segments that connect between
sequential points having positions corresponding to the coordinates computed by the second step.
18 A system for providing a drawing of an object comprising in
combination: electronic digital computer means programmed
to respond to applied signals (xe,ye,ze) and a series of groups
of signals (xi,yi,zi) to provide a corresponding series of pairs
of output signals (vi,wi) with the relationship between signals
(xi,yi,zi) and (xe,ye,ze) to the signals (vi,wi) being deﬁned as
follows …
Looking ﬁrst at the apparatus claims, these claims recite, and can be
infringed only by, a digital computer in a certain physical condition,
i. e., electro-mechanically set or programmed to carry out the recited
routine. Accordingly, we think it clear that applicants have not deﬁned as their invention anything in which the human mind could be
used as a component. Nor are the ”printed ma er” cases, cited by
the board, supra, controlling as to these apparatus claims either on
the facts or in principle. On their facts, those cases dealt with claims
deﬁning as the invention certain novel arrangements of printed lines

# 1"5&/5



or characters, useful and intelligible only to the human mind. Here
the invention as deﬁned by the claims requires that the information be
processed not by the mind but by a machine, the computer, and that
the drawing be done not by a draftsman but by a plo ing machine.
There is one further rationale used by both the board and the examiner, namely, that the provision of new signals to be stored by the
computer does not make it a new machine, i.e. it is structurally the
same, no ma er how new, useful and unobvious the result. This rationale really goes more to novelty than to statutory subject ma er
but it appears to be at the heart of the present controversy. To this
question we say that if a machine is programmed in a certain new
and unobvious way, it is physically diﬀerent from the machine without that program; its memory elements are diﬀerently arranged. The
fact that these physical changes are invisible to the eye should not
tempt us to conclude that the machine has not been changed. If a
new machine has not been invented, certainly a ”new and useful improvement” of the unprogrammed machine has been, and Congress
has said in § 101 that such improvements are statutory subject matter for a patent. It may well be that the vast majority of newly programmed machines are obvious to those skilled in the art and hence
unpatentable under § 103. We are concluding here that such machines are statutory under § 101, and that claims deﬁning them must
be judged for patentability in light of the prior art.
*O SF "MBQQBU
 'E  'FE $JS 
[Alappat’s invention dealt with the problem of displaying continuous analog signals on a discrete digital display. Illuminating only the
closest pixels to the signal results in jagged, uneven edges. In Alappat’s method, all the pixels close to the signal are illuminated, with
brightness proportional to how close they are to the signal.] Employing this anti-aliasing technique eliminates any apparent discontinuity, jaggedness, or oscillation in the waveform, thus giving the visual
appearance of a smooth continuous waveform. In short, and in lay
terms, the invention is an improvement in an oscilloscope comparable to a TV having a clearer picture.Figure 4 from the application
Claim 15, the only independent claim in issue, reads:
A rasterizer for converting vector list data representing sample magnitudes of an input waveform into antialiased pixel illumination intensity data to be displayed
on a display means comprising:
(a) means for determining the vertical distance between
the endpoints of each of the vectors in the data list;
(b) means for determining the elevation of a row of pix-

3JDI +

JNBHFTBMBQQBUQOH
5IF QBUFOU JTTVFE BT 64 1BU
  

/P



$)"15&3  40'58"3&
els that is spanned by the vector;
(c) means for normalizing the vertical distance and elevation; and
(d) means for outpu ing illumination intensity data as
a predetermined function of the normalized vertical
distance and elevation.

The Board erred in its reasoning that claim 15 is unpatentable merely
because it ”reads on a general purpose digital computer ‘means’
to perform the various steps under program control.” Alappat admits that claim 15 would read on a general purpose computer programmed to carry out the claimed invention, but argues that this
alone also does not justify holding claim 15 unpatentable as directed
to nonstatutory subject ma er. We agree. We have held that such programming creates a new machine, because a general purpose computer in eﬀect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions
from program software.
Under the Board’s reasoning, a programmed general purpose
computer could never be viewed as patentable subject ma er under
§ 101. This reasoning is without basis in the law. The Supreme Court
has never held that a programmed computer may never be entitled to
patent protection. Indeed, the Benson court speciﬁcally stated that its
decision therein did not preclude ”a patent for any program servicing
a computer.” Consequently, a computer operating pursuant to software may represent patentable subject ma er, provided, of course,
that the claimed subject ma er meets all of the other requirements of
Title 35. In any case, a computer, like a rasterizer, is apparatus not
mathematics.
Archer, Chief Judge, dissenting:
I disagree with the majority’s conclusion that Alappat’s ”rasterizer,” which is all that is claimed in the claims at issue, constitutes an
invention or discovery within 35 U.S.C. § 101. Alappat has arranged
known circuit elements to accomplish nothing other than the solving
of a particular mathematical equation represented in the mind of the
reader of his patent application.
Consider for example the discovery or creation of music, a new
song. Music of course is not patentable subject ma er; a composer
cannot obtain exclusive patent rights for the original creation of a musical composition. But now suppose the new melody is recorded on
a compact disc. In such case, the particular musical composition will
deﬁne an arrangement of minute pits in the surface of the compact
disc material, and therefore will deﬁne its speciﬁc structure. Alternatively suppose the music is recorded on the rolls of a player piano or

# 1"5&/5



a music box.
Through the expedient of pu ing his music on known structure,
can a composer now claim as his invention the structure of a compact disc or player piano roll containing the melody he discovered
and obtain a patent therefor? The answer must be no. The composer
admi edly has invented or discovered nothing but music. The discovery of music does not become patentable subject ma er simply
because there is an arbitrary claim to some structure.
And if a claim to a compact disc or piano roll containing a newly
discovered song were regarded as a ”manufacture” and within § 101
simply because of the speciﬁc physical structure of the compact disc,
the ”practical eﬀect” would be the granting of a patent for a discovery in music. Where the music is new, the precise structure of the
disc or roll would be novel under § 102. Because the patent law cannot examine music for ”nonobviousness,” the Patent and Trademark
Oﬃce could not make a showing of obviousness under § 103. The result would well be the award of a patent for the discovery of music.
Alappat admits that each of the circuitry elements of the claimed
”rasterizer” is old. He says they are merely ”form.” Thus, they are
only a convenient and basic way of electrically representing the mathematical operations to be performed, that is, converting vector data
into matrix or raster data. In Alappat’s view, it is the new mathematic
operation that is the ”substance” of the claimed invention or discovery. Claim 15 as a whole thus claims old circuitry elements in an arrangement deﬁned by a mathematical operation, which only performs
the very mathematical operation that deﬁnes it. Rather than claiming
the mathematics itself, which of course Alappat cannot do, Alappat
claims the mathematically deﬁned structure. But as a whole, there
is no ”application” apart from the mathematical operation that is asserted to be the invention or discovery. What is going on here is a
charade.
This is not to say that digital circuitry cannot be an element in an
otherwise statutory machine. Under Diehr, it can.26
Thus unlike the rubber curing process in Diehr, the claimed rasterizer here is not an application of mathematics in an otherwise statutory process or product. The rasterizer is simply the mathematical
conversion of data. In Diehr, the input data were derived by a claimed
component of the overall rubber curing process – the press and thermocouple – which fed data to the claimed computer. Here, however,
as the speciﬁcation and claims indicate, the waveform data converted
26

Likewise, but not present in this case, improved digital circuitry itself, such as
faster digital processors, would be statutory subject ma er. Unlike the ”rasterizer”
in this case, they are not simply a claimed arrangement of circuit elements deﬁned
by a mathematical operation which does nothing more than solve the operation
that deﬁnes it.



$)"15&3  40'58"3&

by the claimed rasterizer are not required to come from a particular
machine connected up to the rasterizer, and, as Alappat admits, it
does not ma er how the data are selected. The sets of waveform numbers converted by the claimed rasterizer could come simply from the
mind and hand of a person. The end product of the claimed rasterizer
is not precisely cured rubber as it was in Diehr but rather diﬀerent
data as a mathematical function of the original data. Sure the data
have some use. Most data have uses, and that is why people spend
time calculating data. But just having some use for data does not
make the creation of particular data patentable. Alappat’s claimed
rasterizer is newly discovered mathematics and not the invention or
discovery of a process or product applying it.
Finally, a ”general purpose computer” issue has been raised as an
aside in this case. Ge ing back to the music analogy, Alappat is like
a composer who claims his song on a compact disc, and then argues
that the compact disc is equivalent to a player piano or a music box
with the song on a roll or even sheet music because they all represent
the same song. The composer is thus clearly asking for (and ge ing
from the majority) a patent for the discovery of a song and a patent
covering every physical manifestation of the song.
Thus, a known circuit containing a light bulb, ba ery, and switch
is not a new machine when the switch is opened and closed to recite a new story in Morse code, because the ”invention or discovery”
is merely a new story, which is nonstatutory subject ma er. An old
stereo playing a new song on a compact disc is not a new machine because the invention or discovery is merely a new song, which is nonstatutory subject ma er. The ”perforated rolls [of a player piano] are
parts of a machine which, when duly applied and properly operated
in connection with the mechanism to which they are adapted, produce musical tones in harmonious combination.” White-Smith. Yet a
player piano playing Chopin’s scales does not become a ”new machine” when it spins a roll to play Brahms’ lullaby.29
4UBUF 4USFFU #BOL  5SVTU $P W 4JHOBUVSF 'JOBODJBM (SPVQ
 'E  'FE $JS 
The patented invention [U.S. Pat No.   ] relates generally to a
system that allows an administrator to monitor and record the ﬁnancial information ﬂow and make all calculations necessary for several
mutual funds to pool their investment funds into a single portfolio.
Unpatentable mathematical algorithms are identiﬁable by show29

Of course, a player piano itself could be a new machine, for example in relation
to a music box, and, likewise, a player piano capable because of design of improved
piano-playing might also be a new machine. In such cases, the invention or discovery is the quality of the structure of the piano – its mode of operation – and not the
particular piece of music being played.

# 1"5&/5



ing they are merely abstract ideas constituting disembodied concepts
or truths that are not ”useful.” From a practical standpoint, this
means that to be patentable an algorithm must be applied in a ”useful” way. In Alappat, we held that data, transformed by a machine
through a series of mathematical calculations to produce a smooth
waveform display on a rasterizer monitor, constituted a practical application of an abstract idea (a mathematical algorithm, formula, or
calculation), because it produced ”a useful, concrete and tangible result” – the smooth waveform.
Similarly, in Arrhythmia Research Technology Inc. v. Corazonix Corp.,
we held that the transformation of electrocardiograph signals from a
patient’s heartbeat by a machine through a series of mathematical
calculations constituted a practical application of an abstract idea (a
mathematical algorithm, formula, or calculation), because it corresponded to a useful, concrete or tangible thing – the condition of a
patient’s heart.
Today, we hold that the transformation of data, representing discrete dollar amounts, by a machine through a series of mathematical
calculations into a ﬁnal share price, constitutes a practical application of a mathematical algorithm, formula, or calculation, because it
produces ”a useful, concrete and tangible result” – a ﬁnal share price
momentarily ﬁxed for recording and reporting purposes and even accepted and relied upon by regulatory authorities and in subsequent
trades.
C

/PX

"MJDF $PSQ W $-4 #BOL *OUhM
 4 $U  
The patents at issue in this case disclose a computer-implemented
scheme for mitigating ”se lement risk” (i.e., the risk that only one
party to a ﬁnancial transaction will pay what it owes) by using a
third-party intermediary. The question presented is whether these
claims are patent eligible under 35 U.S.C. § 101, or are instead drawn
to a patent-ineligible abstract idea. We hold that the claims at issue
are drawn to the abstract idea of intermediated se lement, and that
merely requiring generic computer implementation fails to transform
that abstract idea into a patent-eligible invention.
I
A
Petitioner Alice Corporation is the assignee of several patents that
disclose schemes to manage certain forms of ﬁnancial risk. According to the speciﬁcation largely shared by the patents, the invention

'JHVSF  GSPN UIF QBUFOU
"SSZUINJB  'E  'FE


$JS



$)"15&3  40'58"3&

”enabl[es] the management of risk relating to speciﬁed, yet unknown,
future events.” The speciﬁcation further explains that the ”invention
relates to methods and apparatus, including electrical computers and
data processing systems applied to ﬁnancial ma ers and risk management.”
The claims at issue relate to a computerized scheme for mitigating ”se lement risk” – i.e., the risk that only one party to an agreedupon ﬁnancial exchange will satisfy its obligation. In particular, the
claims are designed to facilitate the exchange of ﬁnancial obligations
between two parties by using a computer system as a third-party
intermediary. The intermediary creates ”shadow” credit and debit
records (i.e., account ledgers) that mirror the balances in the parties’
real-world accounts at ”exchange institutions” (e.g., banks). The intermediary updates the shadow records in real time as transactions
are entered, allowing only those transactions for which the parties’
updated shadow records indicate suﬃcient resources to satisfy their
mutual obligations. At the end of the day, the intermediary instructs
the relevant ﬁnancial institutions to carry out the ”permi ed” transactions in accordance with the updated shadow records, thus mitigating the risk that only one party will perform the agreed-upon exchange.
In sum, the patents in suit claim (1) the foregoing method for
exchanging obligations (the method claims), (2) a computer system
conﬁgured to carry out the method for exchanging obligations (the
system claims), and (3) a computer-readable medium containing program code for performing the method of exchanging obligations (the
media claims). All of the claims are implemented using a computer;
the system and media claims expressly recite a computer, and the
parties have stipulated that the method claims require a computer as
well.

#JMTLJ  6 4  

II
Section 101 of the Patent Act deﬁnes the subject ma er eligible for
patent protection. We have long held that this provision contains an
important implicit exception: Laws of nature, natural phenomena,
and abstract ideas are not patentable.
We have described the concern that drives this exclusionary principle as one of pre-emption. See, e.g., Bilski v. Kappos, (upholding the
patent ”would pre-empt use of this approach in all ﬁelds, and would
eﬀectively grant a monopoly over an abstract idea”). Laws of nature,
natural phenomena, and abstract ideas are the basic tools of scientiﬁc and technological work. Monopolization of those tools through
the grant of a patent might tend to impede innovation more than it
would tend to promote it,” thereby thwarting the primary object of
the patent laws. We have repeatedly emphasized this concern that

# 1"5&/5



patent law not inhibit further discovery by improperly tying up the
future use of these building blocks of human ingenuity.
At the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. At some level, all inventions embody, use, reﬂect, rest upon, or apply laws of nature, natural
phenomena, or abstract ideas. Thus, an invention is not rendered ineligible for patent simply because it involves an abstract concept. See
Diamond v. Diehr. Applications of such concepts to a new and useful
end remain eligible for patent protection.
Accordingly, in applying the S 101 exception, we must distinguish
between patents that claim the building blocks of human ingenuity
and those that integrate the building blocks into something more,
thereby transforming them into a patent-eligible invention, The former would risk disproportionately tying up the use of the underlying
ideas, and are therefore ineligible for patent protection. The la er
pose no comparable risk of pre-emption, and therefore remain eligible for the monopoly granted under our patent laws.

%JFIS  64  

III
In Mayo, we set forth a framework for distinguishing patents that
claim laws of nature, natural phenomena, and abstract ideas from
those that claim patent-eligible applications of those concepts. First,
we determine whether the claims at issue are directed to one of those
patent-ineligible concepts. If so, we then ask, what else is there in the
claims before us? To answer that question, we consider the elements
of each claim both individually and as an ordered combination to determine whether the additional elements transform the nature of the
claim into a patent-eligible application. We have described step two
of this analysis as a search for an ”inventive concept” – i.e., an element or combination of elements that is suﬃcient to ensure that the
patent in practice amounts to signiﬁcantly more than a patent upon
the ineligible concept itself.
A
We must ﬁrst determine whether the claims at issue are directed to
a patent-ineligible concept. We conclude that they are: These claims
are drawn to the abstract idea of intermediated se lement.
The ”abstract ideas” category embodies the longstanding rule that
an idea of itself is not patentable. In Go schalk v. Benson, for example,
this Court rejected as ineligible patent claims involving an algorithm
for converting binary-coded decimal numerals into pure binary form,
holding that the claimed patent was ”in practical eﬀect a patent on
the algorithm itself.” And in Parker v. Flook, we held that a mathematical formula for computing ”alarm limits” in a catalytic conversion
process was also a patent-ineligible abstract idea.

#FOTPO  6 4  

'MPPL  64  



$)"15&3  40'58"3&

We most recently addressed the category of abstract ideas in Bilski.
The claims at issue in Bilski described a method for hedging against
the ﬁnancial risk of price ﬂuctuations. Claim 1 recited a series of
steps for hedging risk, including: (1) initiating a series of ﬁnancial
transactions between providers and consumers of a commodity; (2)
identifying market participants that have a counterrisk for the same
commodity; and (3) initiating a series of transactions between those
market participants and the commodity provider to balance the risk
position of the ﬁrst series of consumer transactions. Claim 4 put the
concept articulated in claim 1 into a simple mathematical formula.
The remaining claims were drawn to examples of hedging in commodities and energy markets.
All members of the Court agreed that the patent at issue in Bilski claimed an abstract idea. Speciﬁcally, the claims described the
basic concept of hedging, or protecting against risk. The Court explained that ”hedging is a fundamental economic practice long prevalent in our system of commerce and taught in any introductory ﬁnance class.” The concept of hedging as recited by the claims in suit
was therefore a patent-ineligible abstract idea, just like the algorithms
at issue in Benson and Flook.
On their face, the claims before us are drawn to the concept of
intermediated se lement, i.e., the use of a third party to mitigate settlement risk. Like the risk hedging in Bilski, the concept of intermediated se lement is a fundamental economic practice long prevalent
in our system of commerce. The use of a third-party intermediary
(or ”clearing house”) is also a building block of the modern economy.
Thus, intermediated se lement, like hedging, is an ”abstract idea” beyond the scope of § 101.
1FSIBQT UIF NPTU TUSJLJOH GFBUVSF PG
UIF PQJOJPO JT JUT GPDVT PO UIF SFRVJSF
NFOU GPS BO AJOWFOUJWF DPODFQU 5IJT
DIPJDF PG UFSNJOPMPHZ JT QFSIBQT VO
GPSUVOBUF BT JU DMPTFMZ SFTFNCMFT UIF
UFSNJOPMPHZ PG AJOWFOUJWF TUFQ UIBU JT
VTFE JO NVDI PG UIF XPSME UP EFTJH
OBUF UIF SFRVJSFNFOU GPS B QBUFOUBCMF
JOWFOUJPO UP CF B TJHOJöDBOU BEWBODF
PWFS UIF QSJPS BSU 5ZQJDBMMZ UIF AJOWFO
UJWF TUFQ SFRVJSFNFOU XIJDI JT GPVOE
JO NBOZ QBUFOU TZTUFNT JODMVEJOH BT
"SU  PG UIF &VSPQFBO 1BUFOU $PO
WFOUJPO JT DPOTJEFSFE FRVJWBMFOU UP UIF
AOPOPCWJPVTOFTT SFRVJSFNFOU GPVOE
JO 4FD  PG UIF "NFSJDBO QBUFOU
TUBUVUF SBUIFS UIBO FRVJWBMFOU UP BOZ
64 TVCKFDU NBUUFS QSPWJTJPO %BO -
#VSL 5IF *OWFOUJWF $PODFQU JO "MJDF $PSQ
W $-4 #BOL *OUhM  **$   

B
Because the claims at issue are directed to the abstract idea of intermediated se lement, we turn to the second step in Mayo’s framework.
We conclude that the method claims, which merely require generic
computer implementation, fail to transform that abstract idea into a
patent-eligible invention.
1
At Mayo step two, we must examine the elements of the claim to determine whether it contains an ”inventive concept” suﬃcient to ”transform” the claimed abstract idea into a patent-eligible application. A
claim that recites an abstract idea must include ”additional features”
to ensure ”that the claim is more than a drafting eﬀort designed to
monopolize the abstract idea.”
The introduction of a computer into the claims does not alter the
analysis at Mayo step two. In Benson, for example, we considered a

# 1"5&/5



patent that claimed an algorithm implemented on a general-purpose
digital computer. Because the algorithm was an abstract idea, the
claim had to supply a new and useful application of the idea in order to be patent eligible. But the computer implementation did not
supply the necessary inventive concept; the process could be carried
out in existing computers long in use. We accordingly held that simply implementing a mathematical principle on a physical machine,
namely a computer, is not a patentable application of that principle.
Flook is to the same eﬀect. There, we examined a computerized
method for using a mathematical formula to adjust alarm limits for
certain operating conditions (e.g., temperature and pressure) that
could signal ineﬃciency or danger in a catalytic conversion process.
Once again, the formula itself was an abstract idea and the computer
implementation was purely conventional. In holding that the process
was patent ineligible, we rejected the argument that implementing a
principle in some speciﬁc fashion will automatically fall within the
patentable subject ma er of § 101. Thus, Flook stands for the proposition that the prohibition against patenting abstract ideas cannot be
circumvented by a empting to limit the use of the idea to a particular
technological environment.
In Diehr, by contrast, we held that a computer-implemented process for curing rubber was patent eligible, but not because it involved
a computer. The claim employed a well-known mathematical equation, but it used that equation in a process designed to solve a technological problem in conventional industry practice. The invention in
Diehr used a thermocouple to record constant temperature measurements inside the rubber mold – something the industry had not been
able to obtain. The temperature measurements were then fed into
a computer, which repeatedly recalculated the remaining cure time
by using the mathematical equation. These additional steps transformed the process into an inventive application of the formula. In
other words, the claims in Diehr were patent eligible because they
improved an existing technological process, not because they were
implemented on a computer.
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patenteligible invention. Stating an abstract idea ”while adding the words
’apply it’” is not enough for patent eligibility. Mayo. Nor is limiting
the use of an abstract idea to a particular technological environment.
Stating an abstract idea while adding the words ”apply it with a computer” simply combines those two steps, with the same deﬁcient result. Thus, if a patent’s recitation of a computer amounts to a mere
instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.
The fact that a computer necessarily exists in the physical, rather



$)"15&3  40'58"3&

than purely conceptual, realm, is beside the point. There is no dispute
that a computer is a tangible system (in § 101 terms, a ”machine”), or
that many computer-implemented claims are formally addressed to
patent-eligible subject ma er. But if that were the end of the § 101
inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system conﬁgured to implement
the relevant concept. Such a result would make the determination of
patent eligibility depend simply on the draftsman’s art, thereby eviscerating the rule that laws of nature, natural phenomena, and abstract
ideas are not patentable.
2
The representative method claim in this case recites the following
steps: (1) ”creating” shadow records for each counterparty to a transaction; (2) ”obtaining” start-of-day balances based on the parties’ realworld accounts at exchange institutions; (3) ”adjusting” the shadow
records as transactions are entered, allowing only those transactions
for which the parties have suﬃcient resources; and (4) issuing irrevocable end-of-day instructions to the exchange institutions to carry out
the permi ed transactions. Petitioner principally contends that the
claims are patent eligible because these steps ”require a substantial
and meaningful role for the computer.” As stipulated, the claimed
method requires the use of a computer to create electronic records,
track multiple transactions, and issue simultaneous instructions; in
other words, the computer is itself the intermediary.
In light of the foregoing, the relevant question is whether the
claims here do more than simply instruct the practitioner to implement the abstract idea of intermediated se lement on a generic computer. They do not.
Taking the claim elements separately, the function performed by
the computer at each step of the process is purely conventional. Using a computer to create and maintain ”shadow” accounts amounts
to electronic recordkeeping – one of the most basic functions of a computer. The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions;
all of these computer functions are well-understood, routine, conventional activities previously known to the industry. In short, each step
does no more than require a generic computer to perform generic
computer functions.
Considered as an ordered combination, the computer components of petitioner’s method add nothing that is not already present
when the steps are considered separately. Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated
se lement as performed by a generic computer. The method claims
do not, for example, purport to improve the functioning of the com-

# 1"5&/5



puter itself. Nor do they eﬀect an improvement in any other technology or technical ﬁeld. Instead, the claims at issue amount to ”nothing
signiﬁcantly more” than an instruction to apply the abstract idea of
intermediated se lement using some unspeciﬁed, generic computer.
Under our precedents, that is not enough to transform an abstract
idea into a patent-eligible invention.
C
Petitioner’s claims to a computer system and a computer-readable
medium fail for substantially the same reasons. Petitioner conceded
below that its media claims rise or fall with its method claims. As
to its system claims, petitioner emphasizes that those claims recite
”speciﬁc hardware” conﬁgured to perform ”speciﬁc computerized
functions.” But what petitioner characterizes as speciﬁc hardware –
a ”data processing system” with a ”communications controller” and
”data storage unit,” for example – is purely functional and generic.
Nearly every computer will include a ”communications controller”
and ”data storage unit” capable of performing the basic calculation,
storage, and transmission functions required by the method claims.
As a result, none of the hardware recited by the system claims oﬀers a
meaningful limitation beyond generally linking the use of the method
to a particular technological environment, that is, implementation via
computers.
Put another way, the system claims are no diﬀerent from the
method claims in substance. The method claims recite the abstract
idea implemented on a generic computer; the system claims recite a
handful of generic computer components conﬁgured to implement
the same idea. This Court has long warned against interpreting § 101
in ways that make patent eligibility depend simply on the draftsman’s art. Holding that the system claims are patent eligible would
have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are
patent ineligible under § 101.
.D30 *OD W #BOEBJ /BNDP (BNFT "NFSJDB *OD
 'E  'FE $JS 4FQU  
[3D animators depict facial expressions by deﬁning the positions of
the vertices for a character’s face as it pronounces diﬀerent phonemes,
like ”ahh.” The set of vertex positions for a phoneme is a ”morph
target”; the set of positions for a face at rest is the ”neutral model.”
The diﬀerence between a morph target and the neutral model is
the target’s ”delta set.”Traditionally, animators would identify the
”keyframes” for morph targets by working from a ”timed transcrpt”
that listed when the character pronounced each phoneme. A com-

*T B DPNQVUFS JUTFMG QBUFOUBCMF



&YBNQMF NPSQI UBSHFU GPS UIF iBIIw
QIPOFNF

5XP GBDJBM FYQSFTTJPO NPEFMT

5JNFE USBOTDSJQU PG QIPOFNFT

$)"15&3  40'58"3&

puter would then automatically generate intermediate facial expressions between two keyframes by blending the morph targets for the
two.]
For example, the face halfway between the neutral model and the
“oh” face can be expressed simply by se ing the “oh” morph weight
to 0.5, i.e., 50%, as shown [in the margin] to the left. The model
halfway to the next syllable, in turn, could be expressed by se ing
both the “oh” morph weight and that for the next syllable each to
0.5, creating a blend of those two delta sets. Because the pronounced
phoneme and drawn keyframe corresponded in time, this prior art
process synchronized the lips and facial expression of the 3–D character.
The patents [Nos.    and   ] criticize the preexisting
keyframe approach as “very tedious and time consuming, as well as
inaccurate due to the large number of keyframes necessary to depict
speech.” Essentially, the patents aim to automate a 3–D animator’s
tasks, speciﬁcally, determining when to set keyframes and se ing
those keyframes. This automation is accomplished through rules that
are applied to the timed transcript to determine the morph weights.
The patents describe many exemplary rule sets that go beyond simply
matching single phonemes from the timed transcript with the appropriate morph target. Instead, these rule sets aim to produce more realistic speech by “taking into consideration the diﬀerences in mouth
positions for similar phonemes based on context.”
One exemplary set of rules provided and applied in the speciﬁcation of the ’576 patent is for a character transitioning from silence
through saying “hello.” This exemplary set of rules provides for inserting a transition starting shortly before the ﬁrst syllable after a silence. The transition marks when the character begins to transition
from silence, shown by the closed-mouthed neutral model, to the
morph target for the ﬁrst syllable, with its open-mouthed shape. That
is, the rule automates a character’s facial expressions so the character
will wait until shortly before it starts speaking to begin opening its
mouth. In terms of the prior art method, the eﬀect of this rule is to
automatically create a keyframe at a point that no phoneme is being
pronounced. If instead no transition were placed at that position, the
resulting animation would have an unrealistic quality. The character
would open its mouth gradually from the beginning of the sequence
through its ﬁrst u erance as a result of the computer interpolating
a continuous transition between those two points. In the prior art
system, an animator would have to subjectively identify the problematic sequence and manually ﬁx it by adding an appropriate keyframe.
The invention, however, uses rules to automatically set a keyframe
at the correct point to depict more realistic speech, achieving results
similar to those previously achieved manually by animators.

# 1"5&/5



Claim 1 of the ’576 patent is representative and dispositive of the
asserted claims3 for the purposes of appeal:
A method for automatically animating lip synchronization and facial expression of three-dimensional characters
comprising:
• obtaining a ﬁrst set of rules that deﬁne output morph
weight set stream as a function of phoneme sequence
and time of said phoneme sequence;
• obtaining a timed data ﬁle of phonemes having a plurality of sub-sequences;
• generating an intermediate stream of output morph
weight sets and a plurality of transition parameters
between two adjacent morph weight sets by evaluating said plurality of sub-sequences against said ﬁrst
set of rules;
• generating a ﬁnal stream of output morph weight
sets at a desired frame rate from said intermediate
stream of output morph weight sets and said plurality of transition parameters; and
• applying said ﬁnal stream of output morph weight
sets to a sequence of animated characters to produce
lip synchronization and facial expression control of
said animated characters.
The defendants are generally video game developers and publishers.
The district court determined that claim 1 of the ’567 patent is
“drawn to the abstract idea of automated rules-based use of morph
targets and delta sets for lip-synchronized three-dimensional animation.” We disagree.
Courts must be careful to avoid oversimplifying the claims by
looking at them generally and failing to account for the speciﬁc
requirements of the claims. Here, the claims are limited to rules
with speciﬁc characteristics. As the district court recognized during claim construction, “the claims themselves set out meaningful requirements for the ﬁrst set of rules: they deﬁne a morph weight set
stream as a function of phoneme sequence and times associated with
said phoneme sequence.” They further require “applying said ﬁrst
set of rules to each sub-sequence of timed phonemes.” The speciﬁc,
claimed features of these rules allow for the improvement realized by
the invention.
As the speciﬁcation conﬁrms, the claimed improvement here is
allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators. As the district



$)"15&3  40'58"3&

court correctly recognized, this computer automation is realized by
improving the prior art through “the use of rules, rather than artists,
to set the morph weights and transitions between phonemes.” The
rules are limiting in that they deﬁne morph weight sets as a function of the timing of phoneme sub-sequences. Defendants do not dispute that processes that automate tasks that humans are capable of
performing are patent eligible if properly claimed; instead, they argue that the claims here are abstract because they do not claim speciﬁc rules. This argument echoes the district court’s ﬁnding that the
claims improperly purport to cover all rules. The claimed rules here,
however, are limited to rules with certain common characteristics, i.e.,
a genus.
Claims to the genus of an invention, rather than a particular
species, have long been acknowledged as patentable. Patent law
has evolved to place additional requirements on patentees seeking to
claim a genus; however, these limits have not been in relation to the
abstract idea exception to § 101. Rather they have principally been
in terms of whether the patentee has satisﬁed the tradeoﬀ of broad
disclosure for broad claim scope implicit in 35 U.S.C. § 112. It is selfevident that genus claims create a greater risk of preemption, thus
implicating the primary concern driving § 101 jurisprudence, but this
does not mean they are unpatentable.
Claim 1 is focused on a speciﬁc asserted improvement in computer animation, i.e., the automatic use of rules of a particular type.
We disagree with Defendants’ arguments that the claims simply use
a computer as a tool to automate conventional activity. While the
rules are embodied in computer software that is processed by generalpurpose computers, Defendants provided no evidence that the process previously used by animators is the same as the process required
by the claims. Defendants concede an animator’s process was driven
by subjective determinations rather than speciﬁc, limited mathematical rules. McRO states that animators would initially set keyframes
at the point a phoneme was pronounced to represent the corresponding morph target as a starting point for further ﬁne tuning. This activity, even if automated by rules, would not be within the scope of the
claims because it does not evaluate sub-sequences, generate transition parameters or apply transition parameters to create a ﬁnal morph
weight set. It is the incorporation of the claimed rules, not the use of
the computer, that “improved [the] existing technological process”
by allowing the automation of further tasks. CLS Bank This is unlike
Flook, Bilski, and Alice, where the claimed computer-automated process and the prior method were carried out in the same way.
Further, the automation goes beyond merely organizing existing
information into a new form or carrying out a fundamental economic
practice. The claimed process uses a combined order of speciﬁc rules

# 1"5&/5



that renders information into a speciﬁc format that is then used and
applied to create desired results: a sequence of synchronized, animated characters. While the result may not be tangible, there is nothing that requires a method be tied to a machine or transform an article
to be patentable. The concern underlying the exceptions to § 101 is
not tangibility, but preemption.
The limitations in claim 1 prevent preemption of all processes for
achieving automated lip-synchronization of 3–D characters. McRO
has demonstrated that motion capture animation provides an alternative process for automatically animating lip synchronization and
facial expressions. Even so, the absence of complete preemption
does not demonstrate patent eligibility. The narrower concern here
is whether the claimed genus of rules preempts all techniques for automating 3–D animation that rely on rules. Claim 1 requires that
the rules be rendered in a speciﬁc way: as a relationship between
sub-sequences of phonemes, timing, and the weight to which each
phoneme is expressed visually at a particular timing (as represented
by the morph weight set). The speciﬁc structure of the claimed
rules would prevent broad preemption of all rules-based means of
automating lip synchronization, unless the limits of the rules themselves are broad enough to cover all possible approaches. There has
been no showing that any rules-based lip-synchronization process
must use rules with the speciﬁcally claimed characteristics.
Defendants’ a orney’s argument that any rules-based lipsynchronization process must use the claimed type of rules has appeal, but no record evidence supports this conclusion. Defendants
again rely only on the patents’ description of one type of rules, but the
description of one set of rules does not mean that there exists only one
set of rules, and does not support the view that other possible types
of rules with diﬀerent characteristics do not exist. The only information cited to this court about the relationship between speech and
face shape points to the conclusion that there are many other possible approaches to automating lip synchronization using rules. For example, Amicus Public Knowledge cites Kiyoshi Honda, Physiological
Processes of Speech Processing, as support for the proposition that the
claimed rules reﬂect natural laws. Honda shows, however, that the
interaction between vocalization and facial expression is very complex, and there are relationships present other than those required
by the claimed rules. This complex interaction permits development
of alternative rules-based methods of animating lip synchronization
and facial expressions of three-dimensional characters, such as simulating the muscle action underlying characters’ facial expressions.
Under these circumstances, therefore, we need not assume that future alternative discoveries are foreclosed.
Because we ﬁnd that claim 1 is not directed to ineligible subject

*O 4QSJOHFS )BOECPPL PG 4QFFDI 1SPEVD
UJPO +BDPC #FOFTUZ FU BM FET 



$)"15&3  40'58"3&

ma er, we do not reach Alice step two.
4ZOPQTZT *OD W .FOUPS (SBQIJDT $PSQ
 'E  'FE $JS 0DU  
Synopsys, Inc. appeals the District Court for the Northern District of
California’s grant of summary judgment invalidating certain claims
of U.S. Patent Nos.   ,   , and    under 35 U.S.C.
§ 101.
B
In the early days of logic circuits, a designer was required to specify
his design in great detail. He would do so in the form of a schematic
diagram that identiﬁed individual hardware components and the interconnections between them or via a set of Boolean logic equations
that speciﬁed the precise functionality of the design. A fabrication facility would then build the corresponding physical circuit based on
the architecture presented in the detailed design.
Over time, logic circuits became more and more complex. As complexity increased, many designers began to focus on the higher-level
functionality of their designs. [New computer languages known
as ”hardware description languages”] allowed designers to describe
only the desired operation of the logic circuit rather than having to
specify the actual individual components and interconnections of the
logic circuit.
The introduction of HDLs necessitated the development of computerized design tools that could translate the functional description
of the logic circuit into a detailed design for fabrication. Early computerized design tools, however, could only recognize and translate
simple circuit elements.
The Gregory Patents describe constructs known as ”control ﬂow
graphs,” and ”assignment conditions,” that provide a scheme to
translate HDL-based functional descriptions of logic circuits into
hardware component descriptions of those same circuits without requiring the designer to instantiate any individual hardware components.
Representative claim 1 and the associated portion of the speciﬁcation of U.S. Pat. No. 5,530,841 detail the method of using assignment
conditions to translate from a functional description of a level sensitive latch into a hardware component description of that same latch.
Claim 1 reads:
A method for converting a hardware independent user description of a logic circuit, that includes ﬂow control statements including an IF statement and a GOTO statement, and directive
statements that deﬁne levels of logic signals, into logic circuit
hardware components comprising:

# 1"5&/5



converting the ﬂow control statements and directive statements in the user description for a logic signal Q into an assignment condition AL(Q) for an asynchronous load function AL( ) and an assignment condition AD(Q) for an asynchronous data function AD( ); and
generating a level sensitive latch when both said assignment condition AL(Q) and said assignment condition
AD(Q) are nonconstant;
wherein said assignment condition AD(Q) is a signal on a
data input line of said ﬂow through latch;
said assignment condition AL(Q) is a signal on a latch gate
line of said ﬂow through latch; and
an output signal of said ﬂow through latch is said logic
signal Q.
A level sensitive latch is a basic form of memory. It is a hardware
component that stores a binary input (i.e., the value ”1” or ”0”), but
only when a speciﬁed condition is true. A level sensitive latch can be
described functionally using HDL code as follows:
! ǿȀ
ǣ ʙ 
'.
)$!

Here, ”D” represents the input to the latch and ”Q” the output.
The relationship between input D and output Q is dictated by the
”ﬂow control statement” deﬁned by the line of code ”If(COND).” In
this example, when condition ”COND” is true (i.e., has the value ”1”),
the code ﬂows to the immediately following line of code – i.e., ”Q: =
D” – and output Q is assigned the value of input D. In contrast, when
condition COND is false (i.e., has the value ”0”), the code skips the directive statement ”Q: = D” and ﬂows directly to the line of code ”else.”
In this example, no instructions follow ”else.” The value of output Q
therefore remains unchanged. In sum, when condition COND is true,
output Q is assigned the value of input D; when condition COND is
false, output Q retains its prior value regardless of whether the value
of input D remains the same or changes.
The claimed method takes the functional description of the latch
as an input. It then converts the functional description into an equivalent description in the form of (1) an asynchronous load function;
and (2) an asynchronous data function. Here, the asynchronous load
function for output Q is COND because output Q is assigned a new
value (i.e., it is ”loaded”) whenever condition COND is true. The
asynchronous data function for Q is ”COND*D” because output Q

5"#-& 



5"#-& 

$)"15&3  40'58"3&

is assigned the value ”1” if, and only if, both condition COND and
input D are true.
The assignment conditions associated with the functional description of the latch are summarized in the table below:
Assignment Conditions
Variable
AL()
AD()
SL() SD() DC() Z()
Q
COND COND*D
0
0
0
0
Claim 1 speciﬁes that where, as here, the asynchronous load
function and the asynchronous data function are non-constant, the
claimed method generates a level sensitive latch. A hardware
component description of the level sensitive latch is shown below:

'JHVSF "

Importantly, the Gregory Patents make clear that HDL code existed in the prior art. The HDL code for the level sensitive latch shown
in Table 8 was already well known by the time the claimed inventions of the Gregory Patents were conceived. The same is true of the
circuit diagram for a level sensitive latch shown in Figure 8A; circuit
diagrams like this existed long before the Gregory Patents. What Gregory instead claims to have invented is a process for interpreting the
HDL code in Table 8 that uses the assignment conditions of Table 9
to identify the circuit diagram of Figure 8A as the hardware that performs the function recited in the HDL code. At bo om, the information provided in Table 8 (code), Table 9 (assignment conditions), and
Figure 8A (circuit diagram) are all equivalent representations of the
same thing: a level sensitive latch.
I. A

$ZCFS4PVSDF  'E  'FE $JS


S

₁: A

A

C

The district court based its Alice Step 1 analysis on a basic premise:
”the claims are directed to a mental process.” We held in CyberSource
Corp. v. Retail Decisions, Inc. that mental processes are ”a subcategory
of unpatentable abstract ideas.” As we explained:

# 1"5&/5



Methods which can be performed entirely in the human mind are unpatentable not because there is anything
wrong with claiming mental method steps as part of a
process containing non-mental steps, but rather because
computational methods which can be performed entirely
in the human mind are the types of methods that embody
the basic tools of scientiﬁc and technological work that are
free to all men and reserved exclusively to none.
While the Supreme Court has altered the § 101 analysis since CyberSource in cases like Mayo and Alice, we continue to treat analyzing
information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes
within the abstract-idea category.
Although the Asserted Claims are devoid of any reference to a
computer or any other physical component, Synopsys suggests that
the ”complexity” of the claimed methods would make it implausible
– if not impossible – for a skilled logic circuit designer to perform the
methods mentally or with pencil and paper.
Synopsys’ argument is belied by the actual claims at issue. Claim
1 recites a method of changing one description of a level sensitive
latch (i.e., a functional description) into another description of the
level sensitive latch (i.e., a hardware component description) by way
of a third description of that very same level sensitive latch (i.e., assignment conditions). As demonstrated above and in the patent speciﬁcation itself the method can be performed mentally or with pencil
and paper. The skilled artisan must simply analyze a four-line snippet of HDL code and translate this short piece of code into assignment
conditions and further translate those two assignment conditions into
a schematic representation of a level sensitive latch.
Although an understanding of logic circuit design is certainly required to perform the steps, the limited, straightforward nature of the
steps involved in the claimed method make evident that a skilled artisan could perform the steps mentally. The inventors of the Gregory
Patents conﬁrmed this point when they admi ed to performing the
steps mentally themselves.
Synopsys next argues that even if the Asserted Claims could be
performed mentally they would, in practice, be performed on a computer. In support of this argument, counsel for Synopsys during oral
argument pointed to the ”200 pages of code” a ached to the speciﬁcations of the Gregory Patents that he contended reveal the ”true
novelty” of the Asserted Claims.
While Synopsys may be correct that the inventions of the Gregory
Patents were intended to be used in conjunction with computer-based
design tools, the Asserted Claims are not conﬁned to that conception.

*F UVSO 5BCMF  JOUP 5BCMF  BOE UIFO
JOUP 'JHVSF "



&OöTI  'E  'FE $JS 

On their face, the claims do not call for any form of computer implementation of the claimed methods. Because the Asserted Claims
make no mention of employing a computer or any other physical device, they are so broad as to read on an individual performing the
claimed steps mentally or with pencil and paper.
For this reason, we need not decide whether a computerimplemented version of the invention would not be ”directed to” an
abstract idea. And, for the same reasons, Synopsys cannot rely on our
decisions in Enﬁsh, LLC v. Microsoft Corp. and McRO to support the
patentability of the Asserted Claims. In Enﬁsh, we held that claims
directed to a speciﬁc improvement to the way computers operate to
store and retrieve data were not unpatentably abstract. In McRO, we
similarly held that claims that recited a speciﬁc asserted improvement in computer animation were not directed to an unpatentable
abstract idea. By their terms and the district court’s unchallenged
constructions, the Asserted Claims do not involve the use of a computer in any way. The Asserted Claims thus cannot be characterized
as an improvement in computer technology.
Synopsys’ argument that ”the asserted claims do not preempt all
conversions” from functional descriptions of logic circuits to hardware component descriptions of logic circuits likewise misses the
mark. While preemption may signal patent ineligible subject ma er,
the absence of complete preemption does not demonstrate patent eligibility.
We recognize that deﬁning the precise abstract idea of patent
claims in many cases is far from a straightforward exercise. But, here,
the Asserted Claims are drawn to the abstract idea of: translating a
functional description of a logic circuit into a hardware component
description of the logic circuit. As detailed above, this translation is
a mental process.
II. A

%%3 )PMEJOHT  'E  'FE $JS


$)"15&3  40'58"3&

S

₂: D

A

C

Synopsys equates the inventive concept inquiry with novelty and contends that the Asserted Claims contain an inventive concept because
they were not shown to have been anticipated by or obvious over the
prior art. That position misstates the law. A claim for a new abstract
idea is still an abstract idea. The search for a § 101 inventive concept
is thus distinct from demonstrating § 102 novelty.
That being said, the contours of what constitutes an inventive concept are far from precise.
In DDR Holdings, LLC v. Hotels.com, L.P., we held that claims ”directed to systems and methods of generating a composite web page
that combines certain visual elements of a ’host’ website with content
of a third-party merchant” contained the requisite inventive concept.

# 1"5&/5



We explained that the claims at issue involved a technological solution that overcame a speciﬁc challenge unique to the Internet.
In BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC, we
likewise held that claims ”directed to ﬁltering content on the Internet”
contained an inventive concept. We recognized that ”the limitations
of the claims, taken individually, recite generic computer, network
and Internet components, none of which is inventive by itself.” We
explained, however, that ”an inventive concept can be found in the
non-conventional and non-generic arrangement of known, conventional pieces.” We found that the claims at issue contained just such
an inventive arrangement through ”the installation of a ﬁltering tool
at a speciﬁc location, remote from the end-users, with customizable
ﬁltering features speciﬁc to each end user.” The claimed custom ﬁlter
could be located remotely from the user because the invention exploited the ability of Internet service providers to associate a search
request with a particular individual account. This technical solution
overcame defects in prior art embodiments and elevated an otherwise
abstract idea to a patentable invention.
The Asserted Claims contain no such technical solution. To the
extent the Asserted Claims add anything to the abstract idea, it is
the use of assignment conditions as an intermediate step in the translation process. But, given that the claims are for a mental process,
assignment conditions, which merely aid in mental translation as opposed to computer eﬃcacy, are not an inventive concept that takes
the Asserted Claims beyond their abstract idea. The Asserted Claims
do not introduce a technical advance or improvement. They contain
nothing that amounts to signiﬁcantly more than a patent upon the
abstract idea itself.



1SPDFEVSFT

8JMMJBNTPO W $JUSJY 0OMJOF --$
 'E  'FE $JS 
[U.S. Patent No.   ] describes methods and systems for “distributed learning” that utilize industry standard computer hardware and software linked by a network to provide a classroom or
auditorium-like metaphor—i.e., a “virtual classroom” environment.
The objective is to connect one or more presenters with geographically remote audience members. The disclosed inventions purport
to provide “the beneﬁts of classroom interaction without the detrimental eﬀects of complicated hardware or software, or the costs and
inconvenience of convening in a separate place.”
There are three main components of the “distributed learning”
system set forth in the ′840 patent: (1) a presenter computer, (2) audi-

#"4$0.  'E  'FE $JS 

"SF .D30 BOE 4ZOPQTZT DPNQBUJCMF



$)"15&3  40'58"3&

ence member computers, and (3) a distributed learning server. The
distributed learning server implements a “virtual classroom” over a
computer network, such as the Internet, to facilitate communication
and interaction among the presenter and audience members. The presenter computer is used by the presenter to communicate with the
audience members and control information that appears on the audience member’s computer screen. An audience member’s computer
is used to display the presentation and can be used to communicate
with the presenter and other audience members.
Means-plus-function claiming occurs when a claim term is
drafted in a manner that invokes 35 U.S.C. § 112, para. 6, which states:
An element in a claim for a combination may be expressed
as a means or step for performing a speciﬁed function
without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover
the corresponding structure, material, or acts described in
the speciﬁcation and equivalents thereof.
In enacting this provision, Congress struck a balance in allowing
patentees to express a claim limitation by reciting a function to be
performed rather than by reciting structure for performing that function, while placing speciﬁc constraints on how such a limitation is
to be construed, namely, by restricting the scope of coverage to only
the structure, materials, or acts described in the speciﬁcation as corresponding to the claimed function and equivalents thereof.
We begin with the observation that the claim limitation in question is not merely the introductory phrase “distributed learning control module,” but the entire passage “distributed learning control
module for receiving communications transmi ed between the presenter and the audience member computer systems and for relaying the communications to an intended receiving computer system
and for coordinating the operation of the streaming data module.”
This passage, as lengthy as it is, is nonetheless in a format consistent
with traditional means-plus-function claim limitations. It replaces
the term “means” with the term “module” and recites three functions
performed by the “distributed learning control module.”
Having found that the “distributed learning control module” is
subject to application of § 112, para. 6, we next determine whether
the speciﬁcation discloses suﬃcient structure that corresponds to the
claimed function. We conclude that it does not.
The district court identiﬁed three claimed functions associated
with the “distributed learning control module” term: (1) receiving
communications transmi ed between the presenter and the audience
member computer systems; (2) relaying the communications to an
intended receiving computer system; and (3) coordinating the opera-

# 1"5&/5



tion of the streaming data module. The district court then found that
the speciﬁcation fails to disclose structure corresponding to the “coordinating” function. On appeal, it is undisputed that the claimed
“coordinating” function is associated with the “distributed learning
control module.” Thus, we must ascertain whether adequate structure corresponding to this function is disclosed in the speciﬁcation.
The district court was correct that the speciﬁcation of the ′840
patent fails to disclose corresponding structure. The wri en description of the ′840 patent makes clear that the distributed learning control module cannot be implemented in a general purpose computer,
but instead must be implemented in a special purpose computer – a
general purpose computer programmed to perform particular functions pursuant to instructions from program software. A special purpose computer is required because the distributed learning control
module has specialized functions as outlined in the wri en description. In cases such as this, involving a claim limitation that is subject
to § 112, para. 6 that must be implemented in a special purpose computer, this court has consistently required that the structure disclosed
in the speciﬁcation be more than simply a general purpose computer
or microprocessor. We require that the speciﬁcation disclose an algorithm for performing the claimed function. The algorithm may be
expressed as a mathematical formula, in prose, or as a ﬂow chart, or
in any other manner that provides suﬃcient structure.
Because the ′840 patent fails to disclose any structure corresponding to the “coordinating” function of the “distributed learning control module,” we aﬃrm the judgment that claims 8–16 are invalid for
indeﬁniteness.
.BSL " -FNMFZ 4PGUXBSF 1BUFOUT BOE UIF 3FUVSO PG 'VODUJPOBM $MBJNJOH
 8JTD - 3FW 
Functional claiming is back. While experienced patent lawyers today
generally avoid writing their patent claims in means-plus-function
format, software patentees have increasingly been claiming to own
the function of their program, not merely the particular way they
achieved that goal. They have eﬀectively captured ownership not
of what they built, but of anything that achieves the same goal, no
ma er how diﬀerent it is. They claim to own the function itself.
Fortunately, the solution to the problem is correspondingly simple: we must take seriously the dictate of Section 112(f). If we limit
patent claims that purport to cover functions to the actual structure,
material, or acts the patentee built or described, the result will be that
software patents will cover, not every possible way of implementing a goal, but the way the patentee actually implemented the goal
“and equivalents thereof.” And in computer software, the “structure” or “acts” that perform the function are not simply “a com-



$)"15&3  40'58"3&

puter” or “a client-server system” but “a computer programmed in
a particular way.” That is, the structure of a software patent must
involve software, not just the hardware substrate on which all software runs. Speciﬁcally, as recent Federal Circuit indeﬁniteness cases
have shown, patentees will have to disclose the algorithms they use
to achieve particular ends, and the patent will be limited to those algorithms and equivalents thereof. This will leave room for later entrants to design around the patent and develop diﬀerent algorithms
to achieve the same result.



0CWJPVTOFTT

"QQMF *OD W 4BNTVOH &MFDUSPOJDT $P -UE
 'E 
The jury found claim 8 of [Apple’s] U.S. Patent No.    infringed and not invalid. The district court later denied Samsung’s
requested JMOL and entered judgment accordingly. On February
26, 2016, a panel of this court reversed the denial of JMOL with regard to the jury verdict of non-obviousness as to the ′721 patent. We
agree with the district court that the jury’s fact ﬁndings supported
the conclusion that claim 8 would have been obvious.
The ′721 patent discloses a portable device with a touch-sensitive
display that can be “unlocked via gestures” performed on the screen.
The patent teaches that a “problem associated with using touch
screens on portable devices is the unintentional activation or deactivation of functions due to unintentional contact with the touch screen.”
“Unintentional activation or deactivation of functions due to unintentional contact with the touch screen” is commonly referred to as
“pocket dialing.” Greg Christie, an inventor of the ′721 patent, described the problem he and his colleagues set out to solve:

'JHVSF # GSPN UIF h QBUFOU

We were worried about accidental use, pocket dialing,
the phone ge ing shut down accidentally, or since we
were going to have all these features on the phone, like
e-mail and messaging, we were worried that, you know,
mail could be sent accidentally or deleted accidentally or
the phone would answer itself simply because the touch
surface—you know, if it was like, like, the touch surface
against your leg in your pocket, we were worried that just,
like, you know, jostling around, moving around would
trigger things on the screen.
The ′721 patent also describes the importance of making phone activation as “user-friendly” and “eﬃcient” as possible. It teaches:

J1IPOF MPDL TDSFFO

Accordingly, there is a need for more eﬃcient, user-

# 1"5&/5



friendly procedures for unlocking such devices, touch
screens, and/or applications. More generally, there is a
need for more eﬃcient, user-friendly procedures for transitioning such devices, touch screens, and/or applications
between user interface states (e.g., from a user interface
state for a ﬁrst application to a user interface state for a
second application, between user interface states in the
same application, or between locked and unlocked states).
In addition, there is a need for sensory feedback to the
user regarding progress towards satisfaction of a user input condition that is required for the transition to occur.
Mr. Christie testiﬁed that the ease of the user interface was a central
design consideration when developing the slide to unlock feature:
We thought to introduce some sort of deﬁnite gesture. We
knew we wanted to have some instruction. We knew we
wanted the interface to be obvious to the customer. It
would be possibly the ﬁrst experience even in a retail environment. They’re deciding whether they want to buy it.
They pick up this iPhone, you know, it would be very bad
if they looked at the phone that they had heard so much
about and they look at it and say “I can’t ﬁgure out how
to use this. I don’t know how to unlock it. It’s locked.” At
the same time, we knew that people would be unlocking
their phone, you know, tens or hundreds of times a day,
so we didn’t want the instruction to be, you know, insulting or talk down to the customer. We didn’t want it to
be cumbersome, something that they would grow tired of
after a while.
Apple’s expert, Dr. Cockburn, explained that there was a tension between preventing pocket dialing and ease of use: “It has to work. It
has to succeed in preventing accidental activation by mistake. But yet
it needs to be something that’s easy to do, but not so easy that it can
occur by accident, and it succeeds in that.”
Apple asserted claim 8, which depends from claim 7, against several Samsung devices. These claims recite:
7. A portable electronic device, comprising:
a touch-sensitive display;
memory;
one or more processors; and
one or more modules stored in the memory and conﬁgured
for execution by the one or more processors, the one or
more modules including instructions:



/FPOPEF / 2VJDLTUBSU (VJEF JMMVTUSB
UJPO

*MMVTUSBUJPO GSPN 1MBJTBOU QBQFS

$)"15&3  40'58"3&

to detect a contact with the touch-sensitive display at
a ﬁrst predeﬁned location corresponding to an unlock
image;
to continuously move the unlock image on the touchsensitive display in accordance with the movement of
the detected contact while continuous contact with the
touch-sensitive display is maintained, wherein the unlock image is a graphical, interactive user-interface object with which a user interacts in order to unlock the
device; and
to unlock the hand-held electronic device if the unlock
image is moved from the ﬁrst predeﬁned location on
the touch screen to a predeﬁned unlock region on the
touch-sensitive display.
8. The device of claim 7, further comprising instructions to display
visual cues to communicate a direction of movement of the unlock image required to unlock the device.
Samsung argues claim 8 would have been obvious in light of the combination of Neonode and Plaisant. “Neonode” refers to the Neonode N1 Quickstart Guide. Neonode discloses a mobile device with
a touch-sensitive screen. It explains that a user may unlock the device by pressing the power bu on. After the user presses the power
bu on, text appears instructing the user to “Right sweep to unlock.”
Sweeping right then unlocks the unit.
“Plaisant” refers to a video and corresponding two-page paper
published in 1992 titled “Touchscreen Toggle Design” by Catherine
Plaisant and Daniel Wallace. The authors of the paper conducted an
experiment to determine which controls (“toggles”) users prefer on
wall-mounted controllers for “entertainment, security, and climate
control systems.” These controllers were intended to be installed
“ﬂushmounted into the wall or the cabinetry.” The authors presented
six alternative unlocking mechanisms to a group of ﬁfteen undergraduate students, including a “slider toggle” where a user could activate
the controller by “grab[bing] the pointer and slid[ing] it to the other
side.” The students preferred “toggles that are pushed” over “toggles
that slide,” and generally ranked the slider ﬁfth of the six alternatives.
The paper also notes that sliders “were not preferred,” “sliding is a
more complex task than simply touching,” and that “sliders are more
diﬃcult to implement than bu ons.”
On appeal, Apple does not contest that, together, Neonode and
Plaisant disclose all the elements of claim 8. Rather, the parties dispute whether a person of ordinary skill in the art would have been
motivated to combine one of the unlocking mechanisms disclosed in
Plaisant with Neonode. Samsung argues “there was no evidence of

# 1"5&/5



any kind suggesting that Plaisant’s application to a wall-mounted device would lead inventors not to combine Plaisant with Neonode.” Its
expert, Dr. Greenberg, testiﬁed that a person of ordinary skill “would
be highly interested” in both references because “they both deal with
touch base systems, they both deal with user interfaces.” Dr. Greenberg testiﬁed that “a person looking at this would just think it natural
to combine these two, as well taking the ideas in Plaisant, the slider,
and pu ing them on the Neonode is, is just a very routine thing to
think about in terms of interaction design.” Samsung points to the
Plaisant reference which states that sliding movement “is less likely
to be done inadvertently.”
Apple counters that a skilled artisan designing a mobile phone
would not have been motivated to turn to a wall-mounted air conditioning controller to solve the pocket dialing problem. Its expert, Dr.
Cockburn, testiﬁed that a person of ordinary skill would not have
been naturally motivated to combine Neonode and Dr. Cockburn
testiﬁed that the way the Plaisant controllers “were intended to be
used was the touch screen would be mounted into a wall or into cabinetry and it would be used to control, for remote control, oﬃce or
home appliances, like air conditioning units or heaters.” He also explained to the jury that Plaisant itself discloses that sliding toggles
were less preferred than the other switches disclosed. Apple points
to Plaisant’s teachings that “sliders were not preferred,” “sliding is
a more complex task,” and “sliders are more diﬃcult to implement.”
Apple argues there was substantial evidence for the jury to conclude
that there would not have been a motivation to combine Plaisant and
Neonode to arrive at the claimed invention.
The district court determined that a reasonable jury could have
found that a person of ordinary skill would not have been motivated
to combine Plaisant and Neonode:
A reasonable jury could infer from [Dr. Cockburn’s] testimony that an ordinary artisan would not have been motivated to combine elements from a wall-mounted touchscreen for home appliances and a smartphone, particularly in view of the “pocket dialing” problem speciﬁc to
mobile devices that Apple’s invention sought to address.
Additionally, Dr. Cockburn explained that Plaisant “teach[es] away
from the use of sliding,” because it “tells you not to use the sliding
[toggle] mechanism.” We agree with the district court that on this
record, the jury’s implicit fact ﬁndings that Plaisant would not have
provided a skilled artisan with a motivation to combine its slider toggle switch with Neonode is supported by substantial evidence. In
addition to the statements in Plaisant, the court explained:



$)"15&3  40'58"3&
Dr. Cockburn testiﬁed, contrary to Dr. Greenberg, that
a person of ordinary skill in the art would not have been
motivated to combine the Neonode and Plaisant in such
a way as to invent claim 8. He provided two reasons.
First, Plaisant described “toggle designs” intended to be
used with a “touch screen [that] would be mounted into
a wall or into cabinetry” for controlling “oﬃce or home
appliances, like air conditioning units or heaters.” A reasonable jury could infer from this testimony that an ordinary artisan would not have been motivated to combine
elements from a wall-mounted touchscreen for home appliances and a smartphone, particularly in view of the
“pocket dialing” problem speciﬁc to mobile devices that
Apple’s invention sought to address.

We agree with the district court’s analysis. Because the jury found the
issue of validity in favor of Apple, we presume it resolved the conﬂicting expert testimony and found that a skilled artisan would not have
been motivated to combine the slider toggle in Plaisant with the cell
phone disclosed in Neonode. The question for our review is whether
substantial evidence supports this implied fact ﬁnding. We conclude
that it does. Neonode discloses a mobile phone. Plaisant discloses
a wall-mounted air conditioning controller. The jury had both references before it. Although Samsung presents arguments for combining the two references, these arguments were before the jury. We
agree with the district court: “A reasonable jury could infer from this
testimony that an ordinary artisan would not have been motivated to
combine elements from a wall-mounted touchscreen for home appliances and a smartphone, particularly in view of the ‘pocket dialing’
problem speciﬁc to mobile devices that Apple’s invention sought to
address.”
The record includes Plaisant and Neonode and all that these references teach, including Plaisant’s reference to inadvertent activation,
complexity, diﬃcult implementability, and that users do not prefer
sliders. Though the prior art references each relate to touchscreens,
the totality of the evidence supports the conclusion that it would not
have been obvious for a skilled artisan, seeking an unlock mechanism
that would be both intuitive to use and solve the pocket dialing problem for cell phones, to look to a wall-mounted controller for an air conditioner. The two-page Plaisant paper published in 1992 reported the
results of a user-preference survey of ﬁfteen undergraduates on six
diﬀerent computer-based switches. That a skilled artisan would look
to the Plaisant paper directed to a wall-mounted interface screen for
appliances and then choose the slider toggle, which the study found
rated ﬁfth out of six options in usability, to fulﬁll a need for an in-

$ $01:3*()5



tuitive unlock mechanism that solves the pocket dialing problem for
cell phones seems far from obvious.
[The en banc court also discussed secondary considerations.
Among other things, it noted:
• Industry praise. – When Steve Jobs unveiled the slide to unlock
feature, the audience burst into cheers.
• Copying. – Internal Samsung documents praised the iPhone’s
slide to unlock feature as ”a creative way of solving UI complexity” and concluded that Samsung’s designs would be be er if
they were more like the iPhone’s.
• Commercial success. – Apple wanted a vivid easily comprehensible demonstration of how its iPhone touch screens worked to
make customers comfortable with it. Slide to unlock was the
ﬁrst feature shown in Apple’s ﬁrst iPhone commercial. These
facts were evidence that the iPhone’s commercial success was
due in part to slide to unlock.
• Long-felt need. – Apple’s experts testiﬁed to the deﬁciencies
of numerous previous ”frustrating” solutions to the pocketdialing problem, and internal Samsung documents showed that
it had tried four other alternatives and concluded they were all
inferior to slide to unlock.]

$ $PQZSJHIU
Software copyright has been intensely controversial.



4VCKFDU .BUUFS

Some of the most important software subject-ma er holdings arose
in the context of similarity analyses. In order to explain whether the
defendant’s allegedly infringing software, courts must ﬁrst ﬁlter out
the unprotectable aspects of plaintiﬀ’s software. Thus, Whelan and
Altai are included here rather in a section on similarity because of
their importance to subsequent caselaw.
"QQMF $PNQVUFS *OD W 'SBOLMJO $PNQVUFS $PSQ
 'E  E $JS 
Apple, one of the computer industry leaders, manufactures and markets personal computers (microcomputers), related peripheral equipment such as disk drives (peripherals), and computer programs (software). It presently manufactures Apple II computers and distributes
over 150 programs. Apple has sold over 400,000 Apple II computers, employs approximately 3,000 people, and had annual sales of
$335,000,000 for ﬁscal year 1981.



$)"15&3  40'58"3&

Programs sold by Franklin in conjunction with its ACE 100 computer were virtually identical with those covered by fourteen Apple copyrights. The variations that did exist were minor, consisting
merely of such things as deletion of reference to Apple or its copyright notice.5 Franklin did not dispute that it copied the Apple programs. Its witness admi ed copying each of the works in suit from
the Apple programs.
Franklin’s principal defense is that the Apple operating system
programs are not capable of copyright protection.
A. Copyrightability of a Computer Program Expressed in Object Code

"QQMF **

'SBOLMJO "$& 
 64$ f 
 64$ f 

Certain statements by the district court suggest that programs expressed in object code, as distinguished from source code, may not
be the proper subject of copyright. We ﬁnd no basis in the statute for
any such concern. The district court here questioned whether copyright was to be limited to works designed to be ”read” by a human
reader as distinguished from read by an expert with a microscope
and patience. The suggestion that copyrightability depends on a communicative function to individuals stems from the early decision of
White-Smith, which held a piano roll was not a copy of the musical
composition because it was not in a form others, except perhaps for
a very expert few, could perceive. However, it is clear from the language of the 1976 Act and its legislative history that it was intended
to obliterate distinctions engendered by White-Smith.
Under the statute, copyright extends to works in any tangible
means of expression ”from which they can be perceived, reproduced, or
otherwise communicated, either directly or with the aid of a machine
or device.” Further, the deﬁnition of ”computer program” adopted by
Congress in the 1980 amendments is ”sets of statements or instructions to be used directly or indirectly in a computer in order to bring
about a certain result.” As source code instructions must be translated into object code before the computer can act upon them, only
instructions expressed in object code can be used ”directly” by the
computer.
The district court also expressed uncertainty as to whether a computer program in object code could be classiﬁed as a ”literary work.”
However, the category of ”literary works”, one of the seven copyrightable categories, is not conﬁned to literature in the nature of Hemingway’s For Whom the Bell Tolls. The deﬁnition of ”literary works”
in section 101 includes expression not only in words but also ”numbers, or other ... numerical symbols or indicia”, thereby expanding
5

For example, 8 bytes of memory were altered in the Autostart ROM program
so that when the computer is turned on ”ACE 100” appears on the screen rather
than ”Apple II.” The Franklin DOS 3.3 program also had 16 bytes (out of 9000) that
allowed use of upper and lower case.

$ $01:3*()5



the common usage of ”literary works.” Cf. Harcourt, Brace & World,
Inc. v. Graphic Controls Corp. (the symbols designating questions
or response spaces on exam answer sheets held to be copyrightable
”writings” under 1909 Act); Reiss v. National Quotation Bureau, Inc.
(code book of coined words designed for cable use copyrightable).
Thus a computer program, whether in object code or source code, is a
”literary work” and is protected from unauthorized copying, whether
from its object or source code version.

)BSDPVSU #SBDF  ' 4VQQ
4%/: 



3FJTT  '  4%/: 

C. Copyrightability of Computer Operating System Programs
We turn to the heart of Franklin’s position on appeal which is that
computer operating system programs, as distinguished from application programs, are not the proper subject of copyright. Franklin
argues that an operating system program is either a ”process”, ”system”, or ”method of operation” and hence uncopyrightable.
Franklin’s a ack on operating system programs as ”methods” or
”processes” seems inconsistent with its concession that application
programs are an appropriate subject of copyright. Both types of programs instruct the computer to do something. Therefore, it should
make no diﬀerence whether these instructions tell the computer to
help prepare an income tax return (the task of an application program) or to translate a high level language program from source code
into its binary language object code form (the task of an operating
system program such as ”Applesoft”). Since it is only the instructions which are protected, a ”process” is no more involved because
the instructions in an operating system program may be used to activate the operation of the computer than it would be if instructions
were wri en in ordinary English in a manual which described the
necessary steps to activate an intricate complicated machine. There
is, therefore, no reason to aﬀord any less copyright protection to the
instructions in an operating system program than to the instructions
in an application program.
Franklin’s argument that an operating system program is part of
a machine mistakenly focuses on the physical characteristics of the
instructions. But the medium is not the message. We have already
considered and rejected aspects of this contention in the discussion
of object code and ROM. The mere fact that the operating system program may be etched on a ROM does not make the program either a
machine, part of a machine or its equivalent. Furthermore, as one of
Franklin’s witnesses testiﬁed, an operating system does not have to
be permanently in the machine in ROM, but it may be on some other
medium, such as a diske e or magnetic tape, where it could be readily transferred into the temporary memory space of the computer. In
fact, some of the operating systems at issue were on diske e.

8BJU *T "QQMFTPGU BO PQFSBUJOH TZTUFN
PS BO BQQMJDBUJPO

%PFT UIJT SFBTPOJOH NBLF UIF 4$1"
QPJOUMFTT 4IPVME DPOEVDUPS NBTL EF
TJHOT CF SFHJTUFSFE BT MJUFSBSZ XPSLT CF
DBVTF UIFZ BSF FRVJWBMFOU UP DPNQVUFS
QSPHSBNT 'PS UIBU NBUUFS XIBU EPFT
UIJT SFBTPOJOH TVHHFTU BCPVU UIF 'FE
FSBM $JSDVJUhT OFX NBDIJOF KVTUJöDB
UJPO GPS TPGUXBSF QBUFOUT



5IJT EFTDSJQUJPO PG EJHJUBM UZQFGBDFT JT
UBLFO GSPN #MBLF 'SZ 8IZ 5ZQFGBDFT
1SPMJGFSBUF 8JUIPVU $PQZSJHIU 1SPUFDUJPO
 + 5FMFDPNN  )JHI 5FDI - 


&MUSB  'E  UI $JS 

$)"15&3  40'58"3&

"EPCF 4ZTUFNT *OD W 4PVUIFSO 4PGUXBSF *OD
 6412E  /% $BM 'FC  
[Computer outline fonts are a set of points, selected by the font’s designer, describing the outside of a le er. The advantage of outlined
computer fonts is that since only the outline of the le er is described,
a character can be enlarged or shrunk by simply increasing or decreasing the distance between the points. For displaying or printing,
software connects these lines, and shades in the le er.]
Computer programs are protectable literary works. Typeface designs are not copyrightable. Eltra Corp. v. Ringer. A computer program is not rendered unprotectable merely because its output is not
protectable. Thus, the fact that a computer program produces unprotectable typefaces does not make the computer program itself unprotectable.
In a 1988 Copyright Oﬃce Policy Decision, the Copyright Oﬃce
determined that digitized typefaces were not copyrightable because
they were not computer programs and required li le selection or arrangement beyond that dictated by the uncopyrightable typeface design. However, in 1992 the Copyright Oﬃce issued a ﬁnal regulation regarding the registrability of “computer programs that generate
typefaces” which appears to back oﬀ the 1988 policy decision. The
1992 Regulation states:
The Copyright Oﬃce is persuaded that creating scalable
typefonts using already digitized typeface represents a
signiﬁcant change in the industry since our previous Policy Decision. We are also persuaded that computer programs designed for generating typeface in conjunction
with printing devices may involve original computer instructions entitled to protection under the Copyright Act.
For example, the creation of scalable font output programs to produce harmonious fonts consisting of hundreds of characters typically involves many decisions in
drafting the instructions that drive the printer. The expression of these decisions is neither limited by the unprotectible shape of the le ers nor functionally mandated.
This expression, assuming it meets the usual standard of
authorship, is thus registrable as a computer program.
Defendants state that “merely manipulating an unprotectable font
image to create another, slightly diﬀerent (but still unprotectable)
font image cannot possibly give rise to protectable expression” Defendants assert that no ma er what points are selected by the Adobe
editor performing the process, they correspond directly to, and hence
are determined by, the unprotectable font shape. Therefore, because
the output is not protected and there cannot be any creativity in what

$ $01:3*()5



the editor does to obtain the output, nothing is protectable.
The evidence presented shows that there is some creativity in designing the font software programs. While the glyph dictates to a
certain extent what points the editor must choose, it does not dictate
every point that must be chosen. Adobe has shown that font editors
make creative choices as to what points to select based on the image in
front of them on the computer screen. The code is determined directly
from the selection of the points. That some creativity is involved is
illustrated by the fact that two independently working programmers
using the same data and same tools can produce an indistinguishable
output but will have few points in common. Accordingly, the court
ﬁnds that the Adobe font software programs are protectable original
works of authorship. Thus, any copying of the points is copying of
literal expression, that is, in essence, copying of the computer code
itself.
8IFMBO "TTPDJBUFT *OD W +BTMPX %FOUBM -BCPSBUPSZ *OD
 'E  E $JS 
[Jaslow, a dental laboratory, hired Whelan, a software development
ﬁrm, to develop dental laboratory bookkeeping software called Dentalab. Whelan kept the copyright; Jaslow marketed the software to
other dental ﬁrms and received a 35% commission. One of Jaslow’s
owner/oﬃcers allegedly used his access to the Dentalab software to
develop a competing dental-ﬁrm bookkeeping program, Dentcom,
which was wri en in a diﬀerent programming language: BASIC
rather than EDL.]
The Arnstein ordinary observer test, which was developed in cases
involving novels, plays, and paintings, is of doubtful value in cases involving computer programs on account of the programs’ complexity
and unfamiliarity to most members of the public. We therefore join
the growing number of courts which do not apply the ordinary observer test in copyright cases involving exceptionally diﬃcult materials, like computer programs, but instead adopt a single substantial
similarity inquiry according to which both lay and expert testimony
would be admissible.
It is well, though recently, established that copyright protection
extends to a program’s source and object codes. In this case, however, the district court did not ﬁnd any copying of the source or object codes, nor did the plaintiﬀ allege such copying. Rather, the district court held that the Dentalab copyright was infringed because the
overall structure of Dentcom was substantially similar to the overall
structure of Dentalab. The question therefore arises whether mere
similarity in the overall structure of programs can be the basis for
a copyright infringement, or, put diﬀerently, whether a program’s
copyright protection covers the structure of the program or only the

)PX BSF %&/5"-"# BOE %&/5$0. BT
USBEFNBSLT



'PY W .$"  'E   UI $JS

,SPòU  'E  UI $JS 

$)"15&3  40'58"3&

program’s literal elements, i.e., its source and object codes.
The copyrights of other literary works can be infringed even when
there is no substantial similarity between the works’ literal elements.
One can violate the copyright of a play or book by copying its plot
or plot devices. See, e.g., Twentieth Century-Fox Film Corp. v. MCA,
Inc. (13 alleged distinctive plot similarities between Ba lestar Galactica and Star Wars may be basis for a ﬁnding of copyright violation);
Sid & Marty Kroﬀt Television v. McDonald’s Corp. (similarities between
McDonaldland characters and H.R. Pufnstuf characters can be established by ”total concept and feel” of the two productions. By analogy to other literary works, it would thus appear that the copyrights
of computer programs can be infringed even absent copying of the
literal elements of the program. Defendants contend, however, that
what is true of other literary works is not true of computer programs.
They assert two principal reasons, which we consider in turn.
Defendants argue that the structure of a computer program is, by
deﬁnition, the idea and not the expression of the idea, and therefore
that the structure cannot be protected by the program copyright.
Just as Baker focused on the end sought to be achieved by Selden’s
book, the line between idea and expression may be drawn with reference to the end sought to be achieved by the work in question. In
other words, the purpose or function of a utilitarian work would be
the work’s idea, and everything that is not necessary to that purpose
or function would be part of the expression of the idea. Where there
are various means of achieving the desired purpose, then the particular means chosen is not necessary to the purpose; hence, there is
expression, not idea.
It is clear that the purpose of the utilitarian Dentalab program was
to aid in the business operations of a dental laboratory. It is equally
clear that the structure of the program was not essential to that task:
there are other programs on the market, competitors of Dentalab and
Dentcom, that perform the same functions but have diﬀerent structures and designs. The conclusion is thus inescapable that the detailed structure of the Dentalab program is part of the expression, not
the idea, of that program.
$PNQVUFS "TTPDJBUFT *OUFSO *OD W "MUBJ *OD
 ' E  
The essentially utilitarian nature of a computer program complicates
the task of distilling its idea from its expression. In order to describe
both computational processes and abstract ideas, its content combines creative and technical expression. The variations of expression
found in purely creative compositions, as opposed to those contained
in utilitarian works, are not directed towards practical application.
For example, a narration of Humpty Dumpty’s demise, which would

$ $01:3*()5



clearly be a creative composition, does not serve the same ends as, say,
a recipe for scrambled eggs – which is a more process oriented text.
Thus, compared to aesthetic works, computer programs hover even
more closely to the elusive boundary line described in § 102(b).
To the extent that an accounting text and a computer program are
both a set of statements or instructions to bring about a certain result,
they are roughly analogous. In the former case, the processes are
ultimately conducted by human agency; in the la er, by electronic
means. In either case, as already stated, the processes themselves are
not protectable. But the holding in Baker goes farther. The Court concluded that those aspects of a work, which ”must necessarily be used
as incident to” the idea, system or process that the work describes, are
also not copyrightable. Selden’s ledger sheets, therefore, enjoyed no
copyright protection because they were ”necessary incidents to” the
system of accounting that he described. From this reasoning, we conclude that those elements of a computer program that are necessarily
incidental to its function are similarly unprotectable.
We think that Whelan’s approach to separating idea from expression in computer programs relies too heavily on metaphysical distinctions and does not place enough emphasis on practical considerations.
We think that district courts would be well-advised to undertake
a three-step procedure in order to determine whether the non-literal
elements of two or more computer programs are substantially similar. This approach breaks no new ground; rather, it draws on such
familiar copyright doctrines as merger, scenes a faire, and public domain.
In ascertaining substantial similarity under this approach, a court
would ﬁrst break down the allegedly infringed program into its constituent structural parts. Then, by examining each of these parts for
such things as incorporated ideas, expression that is necessarily incidental to those ideas, and elements that are taken from the public
domain, a court would then be able to sift out all non-protectable material. Left with a kernel, or possible kernels, of creative expression
after following this process of elimination, the court’s last step would
be to compare this material with the structure of an allegedly infringing program. The result of this comparison will determine whether
the protectable elements of the programs at issue are substantially
similar so as to warrant a ﬁnding of infringement.
Step One: Abstraction
As applied to computer programs, the abstractions test will comprise
the ﬁrst step in the examination for substantial similarity. Initially, in
a manner that resembles reverse engineering on a theoretical plane,
a court should dissect the allegedly copied program’s structure and



$)"15&3  40'58"3&

isolate each level of abstraction contained within it. This process begins with the code and ends with an articulation of the program’s
ultimate function. As an anatomical guide to this procedure, the following description is helpful:
4UFWFO 3 &OHMVOE /PUF *EFB 1SP
DFTT PS 1SPUFDUFE &YQSFTTJPO  %FUFSNJO
JOH UIF 4DPQF PG $PQZSJHIU 1SPUFDUJPO PG
UIF 4USVDUVSF PG $PNQVUFS 1SPHSBNT 
.JDI - 3FW  

At the lowest level of abstraction, a computer program
may be thought of in its entirety as a set of individual
instructions organized into a hierarchy of modules. At a
higher level of abstraction, the instructions in the lowestlevel modules may be replaced conceptually by the functions of those modules. At progressively higher levels
of abstraction, the functions of higher-level modules conceptually replace the implementations of those modules
in terms of lower-level modules and instructions, until ﬁnally, one is left with nothing but the ultimate function of
the program. A program has structure at every level of
abstraction at which it is viewed. At low levels of abstraction, a program’s structure may be quite complex; at the
highest level it is trivial.
Step Two: Filtration
Once the program’s abstraction levels have been discovered, the substantial similarity inquiry moves from the conceptual to the concrete.
We endorse, a successive ﬁltering method for separating protectable
expression from non-protectable material. This process entails examining the structural components at each level of abstraction to determine whether their particular inclusion at that level was ”idea” or
was dictated by considerations of eﬃciency, so as to be necessarily
incidental to that idea; required by factors external to the program
itself; or taken from the public domain and hence is nonprotectable
expression. The structure of any given program may reﬂect some, all,
or none of these considerations.
Strictly speaking, this ﬁltration serves the purpose of deﬁning the
scope of plaintiﬀ’s copyright. By applying well developed doctrines
of copyright law, it may ultimately leave behind a core of protectable
material. Further explication of this second step may be helpful.
(a) Elements Dictated by Eﬃciency
In the context of computer program design, the concept of eﬃciency
is akin to deriving the most concise logical proof or formulating the
most succinct mathematical computation. Thus, the more eﬃcient
a set of modules are, the more closely they approximate the idea or
process embodied in that particular aspect of the program’s structure.
While, hypothetically, there might be a myriad of ways in which
a programmer may eﬀectuate certain functions within a program, –

$ $01:3*()5



i.e., express the idea embodied in a given subroutine – eﬃciency concerns may so narrow the practical range of choice as to make only one
or two forms of expression workable options. Of course, not all program structure is informed by eﬃciency concerns. It follows that in
order to determine whether the merger doctrine precludes copyright
protection to an aspect of a program’s structure that is so oriented, a
court must inquire whether the use of this particular set of modules is
necessary eﬃciently to implement that part of the program’s process
being implemented. If the answer is yes, then the expression represented by the programmer’s choice of a speciﬁc module or group of
modules has merged with their underlying idea and is unprotected.
Eﬃciency is an industry-wide goal. Since, as we have already
noted, there may be only a limited number of eﬃcient implementations for any given program task, it is quite possible that multiple programmers, working independently, will design the identical method
employed in the allegedly infringed work. Of course, if this is the
case, there is no copyright infringement.
(b) Elements Dictated By External Factors
In many instances it is virtually impossible to write a program to perform particular functions in a speciﬁc computing environment without employing standard techniques. This is a result of the fact that a
programmer’s freedom of design choice is often circumscribed by extrinsic considerations such as (1) the mechanical speciﬁcations of the
computer on which a particular program is intended to run; (2) compatibility requirements of other programs with which a program is
designed to operate in conjunction; (3) computer manufacturers’ design standards; (4) demands of the industry being serviced; and (5)
widely accepted programming practices within the computer industry.
The district court in Q-Co Industries, Inc. v. Hoﬀman rested its holding on what, perhaps, most closely approximates a traditional scenes
a faire rationale. There, the court denied copyright protection to four
program modules employed in a teleprompter program. This decision was ultimately based upon the court’s ﬁnding that ”the same
modules would be an inherent part of any prompting program.”
(c) Elements taken From the Public Domain
Material found in the public domain is free for the taking and cannot be appropriated by a single author even though it is included in
a copyrighted work. We see no reason to make an exception to this
rule for elements of a computer program that have entered the public domain by virtue of freely accessible program exchanges and the
like. Thus, a court must also ﬁlter out this material from the allegedly
infringed program before it makes the ﬁnal inquiry in its substantial

2$P  ' 4VQQ  4%/: 



$)"15&3  40'58"3&

similarity analysis.
Step Three: Comparison
The third and ﬁnal step of the test for substantial similarity that we believe appropriate for non-literal program components entails a comparison. Once a court has sifted out all elements of the allegedly infringed program which are ”ideas” or are dictated by eﬃciency or
external factors, or taken from the public domain, there may remain
a core of protectable expression. In terms of a work’s copyright value,
this is the golden nugget. At this point, the court’s substantial similarity inquiry focuses on whether the defendant copied any aspect of
this protected expression, as well as an assessment of the copied portion’s relative importance with respect to the plaintiﬀ’s overall program.
Evidentiary Analysis
The district court took the ﬁrst step in the analysis set forth in this
opinion when it separated the program by levels of abstraction. The
district court stated:
As applied to computer software programs, this abstractions test would progress in order of ”increasing generality” from object code, to source code, to parameter lists,
to services required, to general outline. In discussing the
particular similarities, therefore, we shall focus on these
levels.
Moving to the district court’s evaluation of OSCAR 3.5’s structural
components, we agree with Judge Pra ’s systematic exclusion of nonprotectable expression. With respect to code, the district court observed that after the rewrite of OSCAR 3.4 to OSCAR 3.5, ”there remained virtually no lines of code that were identical to ADAPTER.”
Accordingly, the court found that the code ”present[ed] no similarity
at all.”
Next, Judge Pra addressed the issue of similarity between the
two programs’ parameter lists and macros. He concluded that, viewing the conﬂicting evidence most favorably to CA, it demonstrated
that ”only a few of the lists and macros were similar to protected elements in ADAPTER; the others were either in the public domain or
dictated by the functional demands of the program.” As discussed
above, functional elements and elements taken from the public domain do not qualify for copyright protection. With respect to the few
remaining parameter lists and macros, the district court could reasonably conclude that they did not warrant a ﬁnding of infringement
given their relative contribution to the overall program. In any event,

$ $01:3*()5



the district court reasonably found that, for lack of persuasive evidence, CA failed to meet its burden of proof on whether the macros
and parameter lists at issue were substantially similar.
The district court also found that the overlap exhibited between
the list of services required for both ADAPTER and OSCAR 3.5 was
”determined by the demands of the operating system and of the applications program to which it was to be linked through ADAPTER or
OSCAR” In other words, this aspect of the program’s structure was
dictated by the nature of other programs with which it was designed
to interact and, thus, is not protected by copyright.
Finally, in his infringement analysis, Judge Pra accorded no
weight to the similarities between the two programs’ organizational
charts, ”because the charts were so simple and obvious to anyone exposed to the operation of the programs.” CA argues that the district
court’s action in this regard ”is not consistent with copyright law” —
that ”obvious” expression is protected, and that the district court erroneously failed to realize this. However, to say that elements of a
work are ”obvious,” in the manner in which the district court used
the word, is to say that they ”follow naturally from the work’s theme
rather than from the author’s creativity.” This is but one formulation
of the scenes a faire doctrine, which we have already
0SBDMF "NFSJDB *OD W (PPHMF *OD
 ' 4VQQ E  /% $BM 
This action was the ﬁrst of the so-called ”smartphone war” cases tried
to a jury. This order includes the ﬁndings of fact and conclusions of
law on a central question tried simultaneously to the judge, namely
the extent to which, if at all, certain replicated elements of the structure, sequence and organization of the Java application programming
interface are protected by copyright.
Sun Microsystems, Inc. (”Sun”) developed the Java ”platform” for
computer programming and released it in 1996.1 The aim was to relieve programmers from the burden of writing diﬀerent versions of
their computer programs for diﬀerent operating systems or devices.
The Java platform, through the use of a virtual machine, enabled software developers to write programs that were able to run on diﬀerent
types of computer hardware without having to rewrite them for each
diﬀerent type. With Java, a software programmer could ”write once,
run anywhere.”
The Java virtual machine (”JVM”) plays a central role in the overall Java platform. The Java programming language itself – which includes words, symbols, and other units, together with syntax rules
for using them to create instructions – is the language in which a Java
1

Oracle acquired Sun in 2010.

5IF GBDUT IFSF BSF ESBXO QSJNBSJMZ GSPN
UIF $PVSU PG "QQFBMTh PQJOJPO XIJDI
JNNFEJBUFMZ GPMMPXT



$)"15&3  40'58"3&

programmer writes source code, the version of a program that is in a
human-readable language. For the instructions to be executed, they
must be converted (or compiled) into binary machine code (object
code) consisting of 0s and Is understandable by the particular computing device. In the Java system, source code is ﬁrst converted into
”bytecode,” an intermediate form, before it is then converted into
binary machine code by the Java virtual machine that has been designed for that device.
Sun wrote a number of ready-to-use Java programs to perform
common computer functions and organized those programs into
groups it called ”packages.” These packages, which are the application programming interfaces at issue in this appeal, allow programmers to use the prewri en code to build certain functions into their
own programs, rather than write their own code to perform those
functions from scratch. They are shortcuts. Sun called the code for
a speciﬁc operation (function) a ”method.” It deﬁned ”classes” so
that each class consists of speciﬁed methods plus variables and other
elements on which the methods operate. To organize the classes
for users, then, it grouped classes (along with certain related ”interfaces”) into ”packages.” The parties have not disputed the district
court’s analogy: Oracle’s collection of API packages is like a library,
each package is like a bookshelf in the library, each class is like a book
on the shelf, and each method is like a how-to chapter in a book.
The original Java Standard Edition Platform (”Java SE”) included
eight packages of pre-wri en programs. The district court found,
and Oracle concedes to some extent, that three of those packages –
java.lang.java.io, and java.util – were ”core” packages, meaning that
programmers using the Java language had to use them in order to
make any worthwhile use of the language. By 2008, the Java platform had more than 6,000 methods making up more than 600 classes
grouped into 166 API packages. There are 37 Java API packages at
issue in this appeal, three of which are the core packages identiﬁed
by the district court. These packages contain thousands of individual
elements, including classes, subclasses, methods, and interfaces.
Every package consists of two types of source code — what the
parties call (1) declaring code; and (2) implementing code. Declaring
code is the expression that identiﬁes the prewri en function and is
sometimes referred to as the ”declaration” or ”header.” As the district court explained, the ”main point is that this header line of code
introduces the method body and speciﬁes very precisely the inputs,
name and other functionality.” The expressions used by the programmer from the declaring code command the computer to execute the
associated implementing code, which gives the computer the step-bystep instructions for carrying out the declared function.
For example, one of the Java API packages at issue is ”java. lang.”

$ $01:3*()5



Within that package is a class called ”math,” and within ”math” there
are several methods, including one that is designed to ﬁnd the larger
of two numbers: ”max.” To invoke this method from another program (or class), the following call could be included in the program:
$)/  ʙ %1ǡ')"ǡ/#ǡ(3 ǿǏǢ ǐȀǤ

Upon reaching this statement, the computer would go and ﬁnd the
max method under the Math class in the java.lang package, input ’2’
and ’3’ as arguments, and then return a ’3,’ which would then be set
as the value of ’a.’ The declaration for the ”max” method, as deﬁned
for integers, is
+0'$ .//$ $)/ (3 ǿ$)/ 3Ǣ $)/ 4Ȁ ȃ

The word ”public” means that other programs can call on it. (If this
instead says ”private,” then it can only be accessed by other methods
inside the same class.) The word ”static” means that the method can
be invoked without creating an instance of the class. (If this instead
is an instance method, then it would always be invoked with respect
to an object.) The word ”int” means that an integer is returned by
the method. (Other alternatives are ”boolean,” ”char,” and ”String”
which respectively mean ”true/false,” ”single character,” and ”character string.”) Each of these three parameters is drawn from a short
menu of possibilities, each possibility corresponding to a very speciﬁc functionality. The word ”max” is a name and any name (other
than a reserved word [i.e, a few names like ”int” and ”public” that
have speciﬁc and rigidly deﬁned roles in the Java language]) could
have been used.. The phrase ”(int x, int y)” identiﬁes the arguments
that must be passed into the method, stating that they will be in integer form. The ”x” and the ”y” could be ”a” and ”b” or ”arg1” and
”arg2,” so there is a degree of creativity in naming the arguments.
Finally, ”{” is the beginning marker that tells the compiler that the
method body is about to follow. The marker is mandatory.
Although Oracle owns the copyright on Java SE and the API packages, it oﬀers three diﬀerent licenses to those who want to make use
of them. The ﬁrst is the General Public License, which is free of
charge and provides that the licensee can use the packages – both
the declaring and implementing code – but must ”contribute back”
its innovations to the public. This arrangement is referred to as an
”open source” license. The second option is the Speciﬁcation License,
which provides that the licensee can use the declaring code and organization of Oracle’s API packages but must write its own implementing code. The third option is the Commercial License, which is
for businesses that want to use and customize the full Java code in
their commercial products and keep their code secret. Oracle oﬀers



$)"15&3  40'58"3&

the Commercial License in exchange for royalties. To maintain Java’s
”write once, run anywhere” mo o, the Speciﬁcation and Commercial
Licenses require that the licensees’ programs pass certain tests to ensure compatibility with the Java platform.
The accused product is Android, a software platform that was
designed for mobile devices and competes with Java in that market.
Google acquired Android, Inc. in 2005 as part of a plan to develop
a smartphone platform. Later that same year, Google and Sun began discussing the possibility of Google taking a license to use and
to adapt the entire Java platform for mobile devices. They also discussed a possible co-development partnership deal with Sun under
which Java technology would become an open-source part of the Android platform, adapted for mobile devices. The parties negotiated
for months but were unable to reach an agreement. The point of
contention between the parties was Google’s refusal to make the implementation of its programs compatible with the Java virtual machine or interoperable with other Java programs. Because Sun/Oracle
found that position to be anathema to the ”write once, run anywhere”
philosophy, it did not grant Google a license to use the Java API packages.
When the parties’ negotiations reached an impasse, Google decided to use the Java programming language to design its own virtual machine – the Dalvik virtual machine (”Dalvik VM”) – and ”to
write its own implementations for the functions in the Java API that
were key to mobile devices.” Google developed the Android platform, which grew to include 168 API packages – 37 of which correspond to the Java API packages at issue in this appeal.
With respect to the 37 packages at issue, ”Google believed Java application programmers would want to ﬁnd the same 37 sets of functionalities in the new Android system callable by the same names
as used in Java.” To achieve this result, Google copied the declaring
source code from the 37 Java API packages verbatim, inserting that
code into parts of its Android software. In doing so, Google copied
the elaborately organized taxonomy of all the names of methods,
classes, interfaces, and packages – the ”overall system of organized
names – covering 37 packages, with over six hundred classes, with
over six thousand methods. The parties and district court referred to
this taxonomy of expressions as the ”structure, sequence, and organization” or ”SSO” of the 37 packages. It is undisputed, however, that
Google wrote its own implementing code [with some exceptions not
here relevant].
Google released the Android platform in 2007, and the ﬁrst Android phones went on sale the following year. Oracle indicated at
oral argument that Android phones contain copies of the accused portions of the Android software. Android smartphones rapidly grew in

$ $01:3*()5



popularity and now comprise a large share of the United States market. Google provides the Android platform free of charge to smartphone manufacturers and receives revenue when customers use particular functions on the Android phone. Although Android uses the
Java programming language, it is undisputed that Android is not
generally Java compatible. As Oracle explains, ”Google ultimately
designed Android to be incompatible with the Java platform, so that
apps wri en for one will not work on the other.”
A
C
L
C
F
All agree that everyone was and remains free to program in the Java
language itself. All agree that Google was free to use the Java language to write its own API. While Google took care to provide fresh
line-by-line implementations (the 97 percent), it generally replicated
the overall name organization and functionality of 37 packages in
the Java API (the three percent). The main issue addressed herein
is whether this violated the Copyright Act and more fundamentally
whether the replicated elements were copyrightable in the ﬁrst place.
This leads to the ﬁrst holding central to this order and it concerns
the method level. As long as the speciﬁc code wri en to implement a
method is diﬀerent, anyone is free under the Copyright Act to write
his or her own method to carry out exactly the same function or speciﬁcation of any and all methods used in the Java API. Contrary to Oracle, copyright law does not confer ownership over any and all ways
to implement a function or speciﬁcation, no ma er how creative the
copyrighted implementation or speciﬁcation may be. The Act confers ownership only over the speciﬁc way in which the author wrote
out his version. Others are free to write their own implementation to
accomplish the identical function, for, importantly, ideas, concepts
and functions cannot be monopolized by copyright.
To return to our example, one method in the Java API carries out
the function of comparing two numbers and returning the greater.
Google – and everyone else in the world – was and remains free to
write its own code to carry out the identical function so long as the
implementing code in the method body is diﬀerent from the copyrighted implementation. This is a simple example, but even if a
method resembles higher mathematics, everyone is still free to try
their hand at writing a diﬀerent implementation, meaning that they
are free to use the same inputs to derive the same outputs so long as
the implementation in between is their own.
Much of Oracle’s evidence at trial went to show that the design
of methods in an API was a creative endeavor. Of course, that is
true. Inventing a new method to deliver a new output can be creative, even inventive, including the choices of inputs needed and outputs returned. But such inventions – at the concept and functionality

8BJU 8IZ JT FWFSZPOF GSFF UP QSPHSBN
JO +BWB *T FWFSZPOF GSFF UP QSPHSBN JO
+BWB



$)"15&3  40'58"3&

level – are protectable only under the Patent Act. Under the Copyright Act, no ma er how creative or imaginative a Java method speciﬁcation may be, the entire world is entitled to use the same method
speciﬁcation (inputs, outputs, parameters) so long as the line-by-line
implementations are diﬀerent. To repeat the Second Circuit’s phrasing, ”there might be a myriad of ways in which a programmer may
express the idea embodied in a given subroutine.” Altai The method
speciﬁcation is the idea. The method implementation is the expression.
No one may monopolize the idea.
To carry out any given function, the method speciﬁcation as set
forth in the declaration must be identical under the Java rules (save
only for the choices of argument names). Any other declaration
would carry out some other function. The declaration requires precision. Signiﬁcantly, when there is only one way to write something,
the merger doctrine bars anyone from claiming exclusive copyright
ownership of that expression. Therefore, there can be no copyright
violation in using the identical declarations. Nor can there be any
copyright violation due to the name given to the method (or to the
arguments), for under the law, names and short phrases cannot be
copyrighted.
In sum, Google and the public were and remain free to write their
own implementations to carry out exactly the same functions of all
methods in question, using exactly the same method speciﬁcations
and names. Therefore, at the method level – the level where the heavy
lifting is done – Google has violated no copyright, it being undisputed that Google’s implementations are diﬀerent.
***
Even so, the second major copyright question is whether Google was
and remains free to group its methods in the same way as in Java,
that is, to organize its Android methods under the same class and
package scheme as in Java. For example, the Math classes in both
systems have a method that returns a cosine, another method that returns the larger of two numbers, and yet another method that returns
logarithmic values, and so on. As Oracle notes, the rules of Java did
not insist that these methods be grouped together in any particular
class. Google could have placed its trigonometric function (or any
other function) under a class other than Math class. Oracle is entirely
correct that the rules of the Java language did not require that the
same grouping pa ern (or even that they be grouped at all, for each
method could have been placed in a stand-alone class). There was
nothing in the rules of the Java language that required that Google
replicate the same groupings even if Google was free to replicate the
same functionality.

$ $01:3*()5



The main answer to this argument is that the overall scheme of
ﬁle name organization is also a command structure for a system or
method of operation of the application programming interface. The
commands are (and must be) in the form
%1ǡ+&" ǡ'..ǡ( /#*ǿȀ

and each calls into action a pre-assigned function.
That a system or method of operation has thousands of commands arranged in a creative taxonomy does not change its character
as a method of operation. Yes, it is creative. Yes, it is original. But it
is nevertheless a command structure, a system or method of operation – a long hierarchy of over six thousand commands to carry out
pre-assigned functions. For that reason, it cannot receive copyright
protection.
***
Interoperability sheds further light on the character of the command
structure as a system or method of operation. Surely, millions of lines
of code had been wri en in Java before Android arrived. These programs necessarily used the java.package.Class.method() command
format. These programs called on all or some of the speciﬁc 37 packages at issue and necessarily used the command structure of names
at issue. Such code was owned by the developers themselves, not by
Oracle. In order for at least some of this code to run on Android, Google was
required to provide the same java.package.Class.method() command system
using the same names with the same ”taxonomy” and with the same functional speciﬁcations. Google replicated what was necessary to achieve
a degree of interoperability – but no more, taking care, as said before,
to provide its own implementations.
That interoperability is at the heart of the command structure is
illustrated by Oracle’s preoccupation with what it calls ”fragmentation,” meaning the problem of having imperfect interoperability
among platforms. When this occurs, Java-based applications may not
run on the incompatible platforms. For example, Java-based code using the replicated parts of the 37 API packages will run on Android
but will not if a 38th package is needed. Such imperfect interoperability leads to a ”fragmentation” – a Balkanization – of platforms, a circumstance which Sun and Oracle have tried to curb via their licensing
programs. In this litigation, Oracle has made much of this problem,
at times almost leaving the impression that if only Google had replicated all 166 Java API packages, Oracle would not have sued. While
fragmentation is a legitimate business consideration, it begs the question whether or not a license was required in the ﬁrst place to replicate
some or all of the command structure. (This is especially so inasmuch



$)"15&3  40'58"3&

as Android has not carried the Java trademark, and Google has not
held out Android as fully compatible.) The immediate point is this:
fragmentation, imperfect interoperability, and Oracle’s angst over it
illustrate the character of the command structure as a functional system or method of operation.

8IZ UIF 'FEFSBM $JSDVJU #FDBVTF UIF
DBTF PSJHJOBMMZ JODMVEFE QBUFOU DMBJNT
HJWJOH UIF 'FEFSBM $JSDVJU BQQFMMBUF KV
SJTEJDUJPO /PUF UIBU UIF 'FEFSBM $JSDVJU
IFSF JT UFDIOJDBMMZ BQQMZJOH /JOUI $JS
DVJU MBX

0SBDMF "NFSJDB *OD W (PPHMF *OD
 'E  'FE $JS 
We are mindful that the application of copyright law in the computer
context is often a diﬃcult task. On this record, however, we ﬁnd that
the district court failed to distinguish between the threshold question
of what is copyrightable – which presents a low bar – and the scope
of conduct that constitutes infringing activity. The court also erred
by importing fair use principles, including interoperability concerns,
into its copyrightability analysis. For the reasons that follow, we conclude that the declaring code and the structure, sequence, and organization of the 37 Java API packages are entitled to copyright protection.
1. Declaring Source Code

"UBSJ  ' E  'FE $JS 

Under the merger doctrine, a court will not protect a copyrighted
work from infringement if the idea contained therein can be expressed in only one way. For computer programs, this means that
when speciﬁc parts of the code, even though previously copyrighted,
are the only and essential means of accomplishing a given task, their
later use by another will not amount to infringement.
In Atari Games Corp. v. Nintendo of America Inc., for example,
Nintendo designed a program – the 10NES – to prevent its video
game system from accepting unauthorized game cartridges. Nintendo ”chose arbitrary programming instructions and arranged them
in a unique sequence to create a purely arbitrary data stream” which
”serves as the key to unlock the NES.” Because Nintendo produced
expert testimony ”showing a multitude of diﬀerent ways to generate
a data stream which unlocks the NES console,” we concluded that
Nintendo’s speciﬁc choice of code did not merge with the process.
The evidence showed that Oracle had unlimited options as to the
selection and arrangement of the 7000 lines Google copied. Using the
district court’s ”java.lang. Math.max” example, Oracle explains that
the developers could have called it any number of things, including
”Math.maximum” or ”Arith.larger.” This was not a situation where
Oracle was selecting among preordained names and phrases to create its packages. As the district court recognized, moreover, ”the Android method and class names could have been diﬀerent from the
names of their counterparts in Java and still have worked.” Because
alternative expressions were available, there is no merger.

$ $01:3*()5



We further ﬁnd that the district court erred in focusing its merger
analysis on the options available to Google at the time of copying. It
is well-established that copyrightability and the scope of protectable
activity are to be evaluated at the time of creation, not at the time of infringement. The focus is, therefore, on the options that were available
to Sun/Oracle at the time it created the API packages. Of course, once
Sun/Oracle created ”java.lang.Math.max,” programmers who want
to use that particular package have to call it by that name. But nothing
prevented Google from writing its own declaring code, along with its
own implementing code, to achieve the same result. In such circumstances, the chosen expression simply does not merge with the idea
being expressed.7
The district court is correct that words and short phrases such
as names, titles, and slogans are not subject to copyright protection.
The court failed to recognize, however, that the relevant question for
copyrightability purposes is not whether the work at issue contains
short phrases – as literary works often do – but, rather, whether those
phrases are creative. And, by dissecting the individual lines of declaring code at issue into short phrases, the district court further failed
to recognize that an original combination of elements can be copyrightable.
By analogy, the opening of Charles Dickens’ A Tale of Two Cities is
nothing but a string of short phrases. Yet no one could contend that
this portion of Dickens’ work is unworthy of copyright protection
because it can be broken into those shorter constituent components.
The question is not whether a short phrase or series of short phrases
can be extracted from the work, but whether the manner in which
they are used or strung together exhibits creativity.
Although the district court apparently focused on individual lines
of code, Oracle is not seeking copyright protection for a speciﬁc short
phrase or word. Instead, the portion of declaring code at issue is
7,000 lines, and Google’s own ”Java guru” conceded that there can
be ”creativity and artistry even in a single method declaration.” Because Oracle exercised creativity in the selection and arrangement of
the method declarations when it created the API packages and wrote
the relevant declaring code, they contain protectable expression that
is entitled to copyright protection.
2. The Structure, Sequence, and Organization of the API Packages
The district court found that the SSO of the Java API packages is creative and original, but nevertheless held that it is a system or method
7

he district court did not ﬁnd merger with respect to the structure, sequence,
and organization of Oracle’s Java API packages. Nor could it, given the court’s
recognition that there were myriad ways in which the API packages could have
been organized.

*U XBT UIF CFTU PG UJNFT JU XBT UIF
XPSTU PG UJNFT JU XBT UIF BHF PG XJT
EPN JU XBT UIF BHF PG GPPMJTIOFTT JU
XBT UIF FQPDI PG CFMJFG JU XBT UIF
FQPDI PG JODSFEVMJUZ JU XBT UIF TFBTPO
PG -JHIU JU XBT UIF TFBTPO PG %BSLOFTT
JU XBT UIF TQSJOH PG IPQF JU XBT UIF
XJOUFS PG EFTQBJS XF IBE FWFSZUIJOH
CFGPSF VT XF IBE OPUIJOH CFGPSF VT
XF XFSF BMM HPJOH EJSFDU UP )FBWFO XF
XFSF BMM HPJOH EJSFDU UIF PUIFS XBZ 
JO TIPSU UIF QFSJPE XBT TP GBS MJLF UIF
QSFTFOU QFSJPE UIBU TPNF PG JUT OPJTJ
FTU BVUIPSJUJFT JOTJTUFE PO JUT CFJOH SF
DFJWFE GPS HPPE PS GPS FWJM JO UIF TV
QFSMBUJWF EFHSFF PG DPNQBSJTPO POMZ
$IBSMFT %JDLFOT " 5BMF PG 5XP $JUJFT
.S #VSOT 5IJT JT B UIPVTBOE NPO
LFZT XPSLJOH BU B UIPVTBOE UZQFXSJUFST
4PPO UIFZhMM IBWF XSJUUFO UIF HSFBUFTU
OPWFM LOPXO UP NBO -FUhT TFF  h*U XBT
UIF CFTU PG UJNFT JU XBT UIF CMVSTU PG
UJNFTh :PV TUVQJE NPOLFZ 5IF 4JNQ
TPOT -BTU &YJU UP 4QSJOHöFME FQJTPEF
' 



-PUVT  'E  TU $JS  BòhE
XJUIPVU PQJOJPO CZ FRVBMMZ EJWJEFE DPVSU
 64  

$)"15&3  40'58"3&

of operation and, therefore, cannot be copyrighted. In reaching this
conclusion, the district court seems to have relied upon language contained in a First Circuit decision, Lotus Development Corp. v. Borland
International, Inc..
In Lotus, it was undisputed that the defendant copied the menu
command hierarchy and interface from Lotus 1-2-3, a computer
spreadsheet program that enables users to perform accounting functions electronically on a computer. The menu command hierarchy referred to a series of commands – such as ”Copy,” ”Print,” and ”Quit”
– which were arranged into more than 50 menus and submenus. Although the defendant did not copy any Lotus source code, it copied
the menu command hierarchy into its rival program. The question
before the court was whether a computer menu command hierarchy
is copyrightable subject ma er.
Although it accepted the district court’s ﬁnding that Lotus developers made some expressive choices in selecting and arranging the
command terms, the First Circuit found that the command hierarchy
was not copyrightable because, among other things, it was a ”method
of operation” under Section 102(b). In reaching this conclusion, the
court deﬁned a ”method of operation” as ”the means by which a person operates something, whether it be a car, a food processor, or a
computer.” Because the Lotus menu command hierarchy provided
”the means by which users control and operate Lotus 1-2-3,” it was
deemed unprotectable. For example, if users wanted to copy material, they would use the ”Copy” command and the command terms
would tell the computer what to do. According to the Lotus court, the
”fact that Lotus developers could have designed the Lotus menu command hierarchy diﬀerently is immaterial to the question of whether it
is a ‘method of operation.’ The court further indicated that, ”[i]f speciﬁc words are essential to operating something, then they are part of
a ‘method of operation’ and, as such, are unprotectable.”
On appeal, Oracle argues that the district court’s reliance on Lotus
is misplaced because it is distinguishable on its facts and is inconsistent with Ninth Circuit law. We agree. First, while the defendant in
Lotus did not copy any of the underlying code, Google concedes that
it copied portions of Oracle’s declaring source code verbatim. Second, the Lotus court found that the commands at issue there (copy,
print, etc.) were not creative, but it is undisputed here that the declaring code and the structure and organization of the API packages are
both creative and original. Finally, while the court in Lotus found
the commands at issue were ”essential to operating” the system, it is
undisputed that – other than perhaps as to the three core packages –
Google did not need to copy the structure, sequence, and organization of the Java API packages to write programs in the Java language.
More importantly, however, the Ninth Circuit has not adopted the

$ $01:3*()5



court’s ”method of operation” reasoning in Lotus, and we conclude
that it is inconsistent with binding precedent. Speciﬁcally, we ﬁnd
that Lotus is inconsistent with Ninth Circuit case law recognizing that
the structure, sequence, and organization of a computer program is
eligible for copyright protection where it qualiﬁes as an expression
of an idea, rather than the idea itself. We ﬁnd, moreover, that the
hard and fast rule set down in Lotus and employed by the district
court here – i.e., that elements which perform a function can never
be copyrightable – is at odds with the Ninth Circuit’s endorsement
of the abstraction-ﬁltration-comparison analysis.
Here, the district court recognized that the SSO ”resembles a taxonomy,” but found that ”it is nevertheless a command structure,
a system or method of operation — a long hierarchy of over six
thousand commands to carry out pre-assigned functions.”12 In other
words, the court concluded that, although the SSO is expressive, it is
not copyrightable because it is also functional. The problem with the
district court’s approach is that computer programs are by deﬁnition
functional – they are all designed to accomplish some task. If we were
to accept the district court’s suggestion that a computer program is
uncopyrightable simply because it ”carr[ies] out pre-assigned functions,” no computer program is protectable. That result contradicts
Congress’s express intent to provide copyright protection to computer programs, as well as binding Ninth Circuit case law ﬁnding
computer programs copyrightable, despite their utilitarian or functional purpose.
On appeal, Oracle does not — and concedes that it cannot — claim
copyright in the idea of organizing functions of a computer program
or in the ”package-class-method” organizational structure in the abstract. Instead, Oracle claims copyright protection only in its particular way of naming and organizing each of the 37 Java API packages.
Oracle recognizes, for example, that it ”cannot copyright the idea of
programs that open an internet connection,” but ”it can copyright the
precise strings of code used to do so, at least so long as other language
is available to achieve the same function.” Thus, Oracle concedes that
Google and others could employ the Java language – much like anyone could employ the English language to write a paragraph without
violating the copyrights of other English language writers. And, that
Google may employ the ”package-class-method” structure much like
authors can employ the same rules of grammar chosen by other authors without fear of infringement. What Oracle contends is that, beyond that point, Google, like any author, is not permi ed to employ
the precise phrasing or precise structure chosen by Oracle to ﬂesh
12

This analogy by the district court is meaningful because taxonomies, in varying
forms, have generally been deemed copyrightable. See, e.g., Practice Management



$)"15&3  40'58"3&

out the substance of its packages — the details and arrangement of
the prose.
3. Google’s Interoperability Arguments are Irrelevant to Copyrightability

$POOFDUJY  'E  UI $JS 

Oracle also argues that the district court erred in invoking interoperability in its copyrightability analysis. Speciﬁcally, Oracle argues
that Google’s interoperability arguments are only relevant, if at all, to
fair use – not to the question of whether the API packages are copyrightable. We agree.
The district court characterized Accolade and Sony Computer Entertainment v. Connectix Corp. as ”close analogies” to this case. According to the court, both decisions ”held that interface procedures
that were necessary to duplicate in order to achieve interoperability
were functional aspects not copyrightable under Section 102(b).” The
district court’s reliance on Accolade and Connectix in the copyrightability context is misplaced, however. Both cases were focused on fair
use, not copyrightability. In Accolade, for example, the only question
was whether Accolade’s intermediate copying was fair use. The court
never addressed the question of whether Sega’s software code, which
had functional elements, also contained separable creative expression
entitled to protection.
This is not a case where Google reverse-engineered Oracle’s Java
packages to gain access to unprotected functional elements contained
therein. Had Google reverse engineered the programming packages
to ﬁgure out the ideas and functionality of the original, and then created its own structure and its own literal code, Oracle would have no
remedy under copyright whatsoever. Instead, Google chose to copy
both the declaring code and the overall SSO of the 37 Java API packages at issue.
We disagree with Google’s suggestion thatAccolade and Connectix
created an ”interoperability exception” to copyrightability. Because
copyrightability is focused on the choices available to the plaintiﬀ at
the time the computer program was created, the relevant compatibility inquiry asks whether the plaintiﬀ’s choices were dictated by
a need to ensure that its program worked with existing third-party
programs. Whether a defendant later seeks to make its program interoperable with the plaintiﬀ’s program has no bearing on whether the
software the plaintiﬀ created had any design limitations dictated by
external factors. Stated diﬀerently, the focus is on the compatibility
needs and programming choices of the party claiming copyright protection – not the choices the defendant made to achieve compatibility
with the plaintiﬀ’s program. Consistent with this approach, courts
have recognized that, once the plaintiﬀ creates a copyrightable work,
a defendant’s desire ”to achieve total compatibility... is a commercial and competitive objective which does not enter into the ... issue

$ $01:3*()5



of whether particular ideas and expressions have merged.” Apple v.
Franklin
Whether Google’s software is ”interoperable” in some sense with
any aspect of the Java platform (although as Google concedes, certainly not with the JVM) has no bearing on the threshold question of
whether Oracle’s software is copyrightable. It is the interoperability
and other needs of Oracle – not those of Google – that apply in the
copyrightability context, and there is no evidence that when Oracle
created the Java API packages at issue it did so to meet compatibility
requirements of other pre-existing programs.
Google maintains on appeal that its use of the ”Java class and
method names and declarations was ‘the only and essential means’ of
achieving a degree of interoperability with existing programs wri en
in the Java language.” Indeed, given the record evidence that Google
designed Android so that it would not be compatible with the Java
platform, or the JVM speciﬁcally, we ﬁnd Google’s interoperability
argument confusing. While Google repeatedly cites to the district
court’s ﬁnding that Google had to copy the packages so that an app
wri en in Java could run on Android, it cites to no evidence in the
record that any such app exists and points to no Java apps that either pre-dated or post-dated Android that could run on the Android
platform. The compatibility Google sought to foster was not with Oracle’s Java platform or with the JVM central to that platform. Instead,
Google wanted to capitalize on the fact that software developers were
already trained and experienced in using the Java API packages at issue. Google’s interest was in accelerating its development process
by leveraging Java for its existing base of developers. Although this
competitive objective might be relevant to the fair use inquiry, we conclude that it is irrelevant to the copyrightability of Oracle’s declaring
code and organization of the API packages.
Finally, to the extent Google suggests that it was entitled to copy
the Java API packages because they had become the eﬀective industry standard, we are unpersuaded. Google cites no authority for its
suggestion that copyrighted works lose protection when they become
popular, and we have found none. In fact, the Ninth Circuit has rejected the argument that a work that later becomes the industry standard is uncopyrightable. See Practice Management. Info. Corp. v. Am.
Med. Ass’n (noting that the district court found plaintiﬀ’s medical
coding system entitled to copyright protection, and that, although
the system had become the industry standard, plaintiﬀ’s copyright
did not prevent competitors ”from developing comparative or better coding systems and lobbying the federal government and private
actors to adopt them. It simply prevents wholesale copying of an existing system.”). Google was free to develop its own API packages
and to lobby programmers to adopt them. Instead, it chose to copy

1SBDUJDF .BOBHFNFOU  'E 
UI $JS 



$)"15&3  40'58"3&

Oracle’s declaring code and the SSO to capitalize on the preexisting
community of programmers who were accustomed to using the Java
API packages. That desire has nothing to do with copyrightability.
For these reasons, we ﬁnd that Google’s industry standard argument
has no bearing on the copyrightability of Oracle’s work.
[On remand, the jury found that Google’s copying was a fair use.
The District Court declined to set aside the verdict. The case is now
on appeal again on a variety of grounds.]

#BTFE PO 5FUSJT )PMEJOH --$ W 9JP *OUFS
BDUJWF *OD  ' 4VQQ E  %/+
 BOE 4QSZ 'PY --$ W -0-"QQT *OD
 6412E  8 % 8BTI 

5FUSJT 1SPCMFN
Your client, Thoth Software, would like to create and sell a version
of Tetris for the Digix gaming console. What aspects of the game can
Thoth imitate without fear of liability? The name? Falling blocks?
The shapes of the blocks? Their colors? Lines that disappear when
completely ﬁlled in? The music? The graphics around the play ﬁeld?



%FGFOTFT

When in 1980 Congress conﬁrmed that software was copyrightable
as a literary work, it rewrote Section 117 to codify a kind of limited
exhaustion rule for software. Accolade shows that the courts have also
used fair use to create a fairly robust reverse engineering defense to
software copyright. Although it arises in the DMCA context, Corley
shows how the courts have applied the First Amendment to software
copyright.
$PQZSJHIU "DU
 64$ f 
-JNJUBUJPOT PO FYDMVTJWF SJHIUT $PN
QVUFS QSPHSBNT

(a)

Making of Additional Copy or Adaptation by Owner of Copy. –
Notwithstanding the provisions of section 106, it is not an infringement for the owner of a copy of a computer program to
make or authorize the making of another copy or adaptation of
that computer program provided:
(1) that such a new copy or adaptation is created as an essential step in the utilization of the computer program in conjunction with a machine and that it is used in no other manner, or
(2) that such new copy or adaptation is for archival purposes
only and that all archival copies are destroyed in the
event that continued possession of the computer program
should cease to be rightful.
(b) Lease, Sale, or Other Transfer of Additional Copy or Adaptation. –
Any exact copies prepared in accordance with the provisions of
this section may be leased, sold, or otherwise transferred, along

$ $01:3*()5



with the copy from which such copies were prepared, only as
part of the lease, sale, or other transfer of all rights in the program. Adaptations so prepared may be transferred only with
the authorization of the copyright owner.
(c) Machine Maintenance or Repair. – Notwithstanding the provisions of section 106, it is not an infringement for the owner or
lessee of a machine to make or authorize the making of a copy
of a computer program if such copy is made solely by virtue
of the activation of a machine that lawfully contains an authorized copy of the computer program, for purposes only of maintenance or repair of that machine, if –
(1) such new copy is used in no other manner and is destroyed
immediately after the maintenance or repair is completed;
and
(2) with respect to any computer program or part thereof that
is not necessary for that machine to be activated, such program or part thereof is not accessed or used other than to
make such new copy by virtue of the activation of the machine.
4FHB &OUFSQSJTFT -UE W "DDPMBEF *OD
 'E  UI $JS 
Sega develops and market video entertainment systems, including
the ”Genesis” console and video game cartridges. Sega licenses its
copyrighted computer code and its ”SEGA” trademark to a number of independent developers of computer game software. Those
licensees develop and sell Genesis-compatible video games in competition with Sega. Accolade is not and never has been a licensee of
Sega.
Accolade reverse engineered Sega’s video game programs in order to discover the requirements for compatibility with the Genesis
console. As part of the reverse engineering process, Accolade transformed the machine-readable object code contained in Sega’s game
cartridges into human-readable source code using a process called
”disassembly” or ”decompilation”2 Accolade purchased a Genesis
console and three Sega game cartridges, wired a decompiler into
the console circuitry, and generated printouts of the resulting source
code. Accolade engineers studied and annotated the printouts in order to identify areas of commonality among the three game programs.
They then loaded the disassembled code back into a computer, and
experimented to discover the interface speciﬁcations for the Gene2

Disassembly devices are commercially available and are widely used within
the software industry.

4FHB (FOFTJT DPOTPMF
8IBU BCPVU DBTFT MJLF #BSS.VMMJO BOE
4JMWBDP XIJDI BTTFSUFE UIBU SFWFSTF FO
HJOFFSJOH PCKFDU DPEF XBT JNQPTTJCMF



*TIJEP TDSFFOTIPU

$)"15&3  40'58"3&

sis console by modifying the programs and studying the results. At
the end of the reverse engineering process, Accolade created a development manual that incorporated the information it had discovered
about the requirements for a Genesis-compatible game. The manual
contained only functional descriptions of the interface requirements
and did not include any of Sega’s code.
[In creating its own games for the Genesis, Accolade] did not copy
Sega’s programs, but relied only on the information concerning interface speciﬁcations for the Genesis that was contained in its development manual. With the exception of the interface speciﬁcations, none
of the code in Accolade’s games is derived in any way from its examination of Sega’s code. In 1990, Accolade released ”Ishido”, a game
which it had originally developed and released for use with the Macintosh and IBM personal computer systems, for use with the Genesis
console.
Accolade contends that its disassembly of copyrighted object code
as a necessary step in its examination of the unprotected ideas and
functional concepts embodied in the code is a fair use. Because, in
the case before us, disassembly is the only means of gaining access
to those unprotected aspects of the program, and because Accolade
has a legitimate interest in gaining such access (in order to determine
how to make its cartridges compatible with the Genesis console), we
agree with Accolade. Where there is good reason for studying or examining the unprotected aspects of a copyrighted computer program,
disassembly for purposes of such study or examination constitutes a
fair use.
There is no evidence in the record that Accolade sought to avoid
performing its own creative work. Indeed, most of the games that
Accolade released for use with the Genesis console were originally
developed for other hardware systems.
Accolade copied Sega’s software solely in order to discover the
functional requirements for compatibility with the Genesis console
– aspects of Sega’s programs that are not protected by copyright.
To the extent that there are many possible ways of accomplishing
a given task or fulﬁlling a particular market demand, the programmer’s choice of program structure and design may be highly creative
and idiosyncratic. However, computer programs are, in essence, utilitarian articles – articles that accomplish tasks. As such, they contain
many logical, structural, and visual display elements that are dictated
by the function to be performed, by considerations of eﬃciency, or by
external factors such as compatibility requirements and industry demands. Altai
Sega argues that even if many elements of its video game programs are properly characterized as functional and therefore not protected by copyright, Accolade copied protected expression. Sega is

$ $01:3*()5



correct. The record makes clear that disassembly is wholesale copying. Because computer programs are also unique among copyrighted
works in the form in which they are distributed for public use, however, Sega’s observation does not bring us much closer to a resolution
of the dispute.
The unprotected aspects of most functional works are readily accessible to the human eye. The systems described in accounting
textbooks or the basic structural concepts embodied in architectural
plans, to give two examples, can be easily copied without also copying any of the protected, expressive aspects of the original works.
Computer programs, however, are typically distributed for public
use in object code form, embedded in a silicon chip or on a ﬂoppy
disk. For that reason, humans often cannot gain access to the unprotected ideas and functional concepts contained in object code without
disassembling that code – i.e., making copies. If disassembly of copyrighted object code is per se an unfair use, the owner of the copyright
gains a de facto monopoly over the functional aspects of his work –
aspects that were expressly denied copyright protection by Congress.
6OJWFSTBM $JUZ 4UVEJPT *OD W $PSMFZ
 'E  
Our case concerns a security device, CSS computer code, that prevents access by unauthorized persons to DVD movies. The CSS code
is embedded in the DVD movie. Access to the movie cannot be obtained unless a person has a device, a licensed DVD player, equipped
with computer code capable of decrypting the CSS encryption code.
In its basic function, CSS is like a lock on a homeowner’s door, a combination of a safe, or a security device a ached to a store’s products.
DeCSS is computer code that can decrypt CSS. In its basic function,
it is like a skeleton key that can open a locked door, a combination that
can open a safe, or a device that can neutralize the security device
a ached to a store’s products. DeCSS enables anyone to gain access
to a DVD movie without using a DVD player.
The initial use of DeCSS to gain access to a DVD movie creates no
loss to movie producers because the initial user must purchase the
DVD. However, once the DVD is purchased, DeCSS enables the initial user to copy the movie in digital form and transmit it instantly
in virtually limitless quantity, thereby depriving the movie producer
of sales. The advent of the Internet creates the potential for instantaneous worldwide distribution of the copied material.
[The District Court found that DeCSS was a ”technology” that was
”primarily designed” to circumvent CSS in violation of § 1201(a)(2)
of the DMCA. It enjoined the defendant-appellants from posting the
DeCSS code to the Internet.]

5IF %JTUSJDU $PVSU OPUFE JO B GPPU
OPUF 1SPGFTTPS 5PVSFU[LZ PG $BSOFHJF
.FMMPO 6OJWFSTJUZ DPOWJODJOHMZ EFNPO
TUSBUFE UIBU DPNQVUFS TPVSDF BOE PC
KFDU DPEF DPOWFZ UIF TBNF JEFBT BT
WBSJPVT PUIFS NPEFT PG FYQSFTTJPO JO
DMVEJOH TQPLFO MBOHVBHF EFTDSJQUJPOT
PG UIF BMHPSJUIN FNCPEJFE JO UIF
DPEF )F ESFX GSPN UIJT UIF DPODMV
TJPO UIBU UIF QSFMJNJOBSZ JOKVODUJPO JS
SBUJPOBMMZ EJTUJOHVJTIFE CFUXFFO UIF
DPEF XIJDI XBT FOKPJOFE BOE PUIFS
NPEFT PG FYQSFTTJPO UIBU DPOWFZ UIF
TBNF JEFB XIJDI XFSF OPU BMUIPVHI
PG DPVSTF IF IBE OP SFBTPO UP CF BXBSF
UIBU UIF JOKVODUJPO ESFX UIBU MJOF POMZ
CFDBVTF UIBU XBT UIF MJNJU PG UIF SF
MJFG QMBJOUJòT TPVHIU 8JUI DPNNFOE
BCMF DBOEPS IF SFBEJMZ BENJUUFE UIBU
UIF JNQMJDBUJPO PG IJT WJFX UIBU UIF TQP
LFO MBOHVBHF BOE DPNQVUFS DPEF WFS
TJPOT XFSF TVCTUBOUJBMMZ TJNJMBS XBT OPU
OFDFTTBSJMZ UIBU UIF QSFMJNJOBSZ JOKVOD
UJPO XBT UPP CSPBE SBUIFS UIF MPHJD PG
IJT QPTJUJPO XBT UIBU JU XBT FJUIFS UPP
CSPBE PS UPP OBSSPX 0ODF BHBJO UIF
RVFTUJPO PG B TVCTUBOUJBMMZ CSPBEFS JO
KVODUJPO OFFE OPU CF BEESFTTFE IFSF
BT QMBJOUJòT IBWF OPU TPVHIU CSPBEFS SF
MJFG



$)"15&3  40'58"3&

At ﬁrst glance, one might think that Congress has as much authority to regulate the distribution of computer code to decrypt DVD
movies as it has to regulate distribution of skeleton keys, combinations to safes, or devices to neutralize store product security devices.
However, despite the evident legitimacy of protection against unauthorized access to DVD movies, just like any other property, regulation of decryption code like DeCSS is challenged in this case because
DeCSS diﬀers from a skeleton key in one important respect: it not
only is capable of performing the function of unlocking the encrypted
DVD movie, it also is a form of communication, albeit wri en in a language not understood by the general public. As a communication,
the DeCSS code has a claim to being ”speech,” and as ”speech,” it
has a claim to being protected by the First Amendment.
Computer programs are not exempted from the category of First
Amendment speech simply because their instructions require use of
a computer. A recipe is no less ”speech” because it calls for the use
of an oven, and a musical score is no less ”speech” because it speciﬁes performance on an electric guitar. Arguably distinguishing computer programs from conventional language instructions is the fact
that programs are executable on a computer. But the fact that a program has the capacity to direct the functioning of a computer does not
mean that it lacks the additional capacity to convey information, and
it is the conveying of information that renders instructions ”speech”
for purposes of the First Amendment. The information conveyed by
most ”instructions” is how to perform a task.
The Appellants vigorously reject the idea that computer code can
be regulated according to any diﬀerent standard than that applicable
to pure speech, i.e., speech that lacks a nonspeech component. Although recognizing that code is a series of instructions to a computer,
they argue that code is no diﬀerent, for First Amendment purposes,
than blueprints that instruct an engineer or recipes that instruct a
cook. We disagree. Unlike a blueprint or a recipe, which cannot yield
any functional result without human comprehension of its content,
human decision-making, and human action, computer code can instantly cause a computer to accomplish tasks and instantly render
the results of those tasks available throughout the world via the Internet. The only human action required to achieve these results can
be as limited and instantaneous as a single click of a mouse. These
realities of what code is and what its normal functions are require a
First Amendment analysis that treats code as combining nonspeech
and speech elements, i.e., functional and expressive elements.
We recognize that the functional capability of computer code cannot yield a result until a human being decides to insert the disk containing the code into a computer and causes it to perform its function
(or programs a computer to cause the code to perform its function).

% 53"%&."3,



Nevertheless, this momentary intercession of human action does not
diminish the nonspeech component of code, nor render code entirely
speech, like a blueprint or a recipe.
Neither the DMCA nor the posting prohibition is concerned with
whatever capacity DeCSS might have for conveying information to
a human being, and that capacity, as previously explained, is what
arguably creates a speech component of the decryption code. The
DMCA and the posting prohibition are applied to DeCSS solely because of its capacity to instruct a computer to decrypt CSS. That functional capability is not speech within the meaning of the First Amendment. The Government seeks to justify both the application of the
DMCA and the posting prohibition to the Appellants solely on the
basis of the functional capability of DeCSS to instruct a computer to
decrypt CSS, i.e., without reference to the content of the regulated
speech. This type of regulation is therefore content-neutral, just as
would be a restriction on traﬃcking in skeleton keys identiﬁed because of their capacity to unlock jail cells, even though some of the
keys happened to bear a slogan or other legend that qualiﬁed as a
speech component.
As a content-neutral regulation with an incidental eﬀect on a
speech component, the regulation must serve a substantial governmental interest, the interest must be unrelated to the suppression of
free expression, and the incidental restriction on speech must not burden substantially more speech than is necessary to further that interest. The Government’s interest in preventing unauthorized access to
encrypted copyrighted material is unquestionably substantial, and
the regulation of DeCSS by the posting prohibition plainly serves that
interest. Moreover, that interest is unrelated to the suppression of
free expression.
Posting DeCSS on the Appellants’ web site makes it instantly
available at the click of a mouse to any person in the world with access
to the Internet, and such person can then instantly transmit DeCSS
to anyone else with Internet access. Although the prohibition on
posting prevents the Appellants from conveying to others the speech
component of DeCSS, the Appellants have not suggested, much less
shown, any technique for barring them from making this instantaneous worldwide distribution of a decryption code that makes a
lesser restriction on the code’s speech component.

%

5SBEFNBSL

While trademark and trade dress law are excellent for protecting
trademarks for software, they don’t do particularly well protecting
software qua software.



$)"15&3  40'58"3&

"QQMF *OD W 4BNTVOH &MFDUSPOJDT $P -UE
 'E  'FE $JS 
Apple sued Samsung in April 2011. On August 24, 2012, the ﬁrst jury
reached a verdict that numerous Samsung smartphones infringed
and diluted Apple’s patents and trade dresses in various combinations. The diluted trade dresses are Trademark Registration No.
   and an unregistered trade dress deﬁned in terms of certain
elements in the conﬁguration of the iPhone.
The ’983 trade dress is a federally registered trademark. The ’983
trade dress claims the design details in each of the sixteen icons on the
iPhone’s home screen framed by the iPhone’s rounded-rectangular
shape with silver edges and a black background:
The ﬁrst icon depicts the le ers ”SMS” in green inside a
white speech bubble on a green background; ...
the seventh icon depicts a map with yellow and orange
roads, a pin with a red head, and a red-and-blue road sign
with the numeral ”280” in white; ...
the sixteenth icon depicts the distinctive conﬁguration of
applicant’s media player device in white over an orange
background.

"QQMFhT h USBEF ESFTT SFHJTUSBUJPO

It is clear that individual elements claimed by the ’983 trade dress
are functional. For example, there is no dispute that the claimed details such as ”the seventh icon depicts a map with yellow and orange
roads, a pin with a red head, and a red-and-blue road sign with the
numeral ‘280’ in white” are functional. Apple’s user interface expert
testiﬁed on how icon designs promote usability. This expert agreed
that ”the whole point of an icon on a smartphone is to communicate
to the consumer using that product, that if they hit that icon, certain
functionality will occur on the phone.” The expert further explained
that icons are ”visual shorthand for something” and that ”rectangular containers” for icons provide ”more real estate” to accommodate
the icon design. Apple rebuts none of this evidence.
Apple contends instead that Samsung improperly disaggregates
the ’983 trade dress into individual elements to argue functionality.
But Apple fails to explain how the total combination of the sixteen
icon designs in the context of iPhone’s screen-dominated roundedrectangular shape – all part of the iPhone’s ”easy to use” design
theme – somehow negates the undisputed usability function of the
individual elements. Apple’s own brief even relies on its expert’s
testimony about the ”instant recognizability due to highly intuitive
icon usage” on ”the home screen of the iPhone.” Apple’s expert was
discussing an analysis of the iPhone’s overall combination of icon designs that allowed a user to recognize quickly particular applications
to use. The iPhone’s usability advantage from the combination of

& %&4*(/ 1"5&/5



its icon designs shows that the ’983 trade dress viewed as a whole
”s nothing other than the assemblage of functional parts. There is
no separate overall appearance which is non-functional. The undisputed facts thus demonstrate the functionality of the ’983 trade dress.

& %FTJHO 1BUFOU
The Apple-Samsung smartphone litigation has put design patents
on the map in a good way. We saw in the previous chapter that
they provided a natural solution to the problem of protecting threedimensional designs. How well do they ﬁt software, and what aspects of software might they cover?
.JDIBFM 3JTDI 'VODUJPOBMJUZ BOE (SBQIJDBM 6TFS *OUFSGBDF %FTJHO 1BUFOUT
 4UBO 5FDI 3FW  
Today, design patents cover only images displayed on a screen. As
many claims are wri en, merely viewing an image on a blog page
or in a PDF ﬁle associated with this Article (which includes some
patented images) would constitute infringement. From a theoretical
point of view, something seems oﬀ about that: viewing an image on
a display screen can hardly be considered an article of manufacture,
yet the law outlaws precisely such use, even if one is simply viewing the
patent itself on a computer!
Thus, the second threshold question is whether an ephemeral image, viewable anywhere and in any context, can be considered an
“article of manufacture” under the statute. The guidelines, issued in
1996, give surprisingly li le a ention to this question. Courts have
long held that “surface ornamentation” constitutes an article of manufacture, and displayed images are part of a surface. Thus, the guidelines only ask whether the image is part of a display, not whether an
ephemeral image is they type of thing that should ever be protected.
Even if one accepts that copyrightable works should be protected
by design patent, this does not mean that all copyrightable expression qualiﬁes for patent protection. Consider, for example, protection of structure, sequence, and organization of factual information.
This may well be protected by copyright, but does not fall under the
design patent umbrella.
Protection of user interfaces essentially merges the copyright
law’s ﬁxation requirement with patent law’s “article of manufacture”
requirement. Fixation is the cornerstone of copyright: no work can
be protected if it is not ﬁxed in a tangible medium. But ﬁxation is
far from permanent; loading a ﬁle into computer memory is suﬃciently ﬁxed, even if the computer could be turned oﬀ or the memory
changed.



;BIO  'E  $$1" 

$)"15&3  40'58"3&

The question, then, is whether any image present in computer
memory – ﬁxed, to be sure – becomes an “article of manufacture,”
even if it is not displayed on the screen at all times. Thus far, the PTO
has said yes, and courts have not asked the question, assuming that if
a patent is issued, then it must be an article of manufacture. Indeed,
design patents now protect “animations,” which are a series of images that move in sequence, such as a spinning icon or a simulated
folding of a page to emulate a book on a display screen.
Protection of displays appears to rest on two seminal cases issued
by that Court of Customs & Patent Appeals, the precursor to the Federal Circuit. The ﬁrst case is Hruby, which held that the shape of water
moving in a fountain could be a patented design, even though the water was moving and could be turned oﬀ. The second precedent is In
re Zahn in which the C.C.P.A. ruled that a portion of a manufacture
could be separated by a “broken line” to separate the new, protectable
design from the preexisting remainder of the article. Though the notion that a portion of an article could be patented is more than 140
years old, the Zahn court’s broken line rule leads to the near ubiquity
of broken lines in graphical displays that separate the image from the
rest of the display.
Despite the apparent reasonableness of Hruby and Zahn with respect to the facts of those cases, their extension to user interfaces is
troubling. Courts and commentators have simply not asked the difﬁcult questions. Collapsing ﬁxation, animation, and display screen
into an “article of manufacture” leaves design patents on a very slippery slope.
For example, there is no theoretical bar to protecting every displayed copyrightable work with a design patent. Every television
show and movie is theoretically a novel and non-obvious design
to be incorporated into display screens everywhere. Indeed, every
photograph captured and displayed on every mobile device might
be protected. Every doodle on an electronic Etch-a-Sketch could be
patented. Any use of the material would be infringing, without any
consideration of fair use, the ideas represented by the work, or even
the First Amendment.
Further, and perhaps more unse ling, the only apparent reason
why such claims have not been made before is that nobody thought
to do so, because there is no body of law to avoid such an outcome.
The PTO has almost no tools to reject small, or even large, snippets
of movies. While only a single inventive design may be covered by a
patent, multiple patents might be ﬁled on diﬀerent—but important—
segments of audiovisual works, suﬃcient to block all downstream
use with no fair use defense. A design patent protecting four or ﬁve
screen captures from the famous Hitler Downfall movie scene would
eliminate all claims to fair use of that short but endlessly entertaining

& %&4*(/ 1"5&/5



parody clip. The PTO has no track record of rigorously examining
images to determine whether they are novel or obvious. Even if it did,
the exact combination of images in that screen is unlikely to appear
elsewhere.
This parade of horribles might be solved in two ways. First, courts
could recognize that an article of manufacture (or portion thereof)
requires more than copyright ﬁxation. Instead, an article of manufacture requires permanence at the point of manufacture, display,
and use. To be sure, many elements might be hidden at one point
or another, such as bo oms of drawers, collapsible devices, folding
elements that become hidden, or even water fountains. But each of
these examples is diﬀerent in kind from the ephemeral images on a
display screen. Ephemeral images can be conﬁgured by moving bits
in memory, and as such, they are not ornamental articles of manufacture; instead, they are displays of information. In short, the PTO’s
1996 concern about patenting images was well founded, but the solution was not to add “on a display screen” to patent claims. Instead,
the solution was to recognize that images divorced from manufacture do not qualify as articles – they can be shown on any article, any
screen, and any device, and that is not what design patents are meant
to protect.
A second solution might recognize that modern commercial products live under a big tent. As such, there may be times when the
design of the product includes designs on the screen. However, protection for displayed surface designs should be limited in a number
of ways to ensure that the design is an ornamental article of manufacture, rather than an ephemeral image.
4NBSUQIPOF 1SPCMFN
Here are Figure 1 from Design Patent   (left), assigned to Apple,
and a picture of the Samsung Galaxy S (right). Does the Galaxy S
infringe the ’305 pagent?

#BTFE PO "QQMF *OD W 4BNTVOH &MFD
USPOJDT $P -UE  'E  'FE $JS




$)"15&3  40'58"3&


#JPUFDIOPMPHZ
Biotechnology raises not one but two recurring intellectual property
issues. The ﬁrst is that its subject ma er is a mix of the natural and the
artiﬁcial. As we saw in Mayo and Myriad, drawing the line between
the two can be diﬃcult and contentious. The second distinctive problem of biotechnology is that biology is exceptionally complicated; biological systems are unpredictable and hard to model. What’s more,
the biological systems we most care about – living human bodies –
are nost just complicated beyond our present understanding but also
so precious that experiments on them cannot be undertaken lightly.
This means that biological innovation is often slow and amazingly
expensive, but also amazingly valuable when successful. These facts
inﬂect the IP system in some important ways. Most importantly,
they give rise to an extensive and intensive regulatory regime that
restricts how drugs and similar medical technologies are researched
and commercialized. Like a supertanker steaming through a boat
pond, this regime has drawn the intellectual property system along
into its wake.

" 1BUFOU


4VCKFDU .BUUFS

"TTPDJBUJPO GPS .PMFDVMBS 1BUIPMPHZ W .ZSJBE (FOFUJDT *OD
 4 $U  
[According to the Supreme Court’s summary, human DNA consists
of a long string of nucleotides, each of which is one of four molecular
fragments commonly abbreviated A, C, T, and G. Each sequence of
three nucleotides codes for one of twenty amino acids, the molecules
from which the body builds proteins. A gene is sequence of nucleotides that code for the amino acids making up a protein; put another way, a gene contains the information the body uses to make



$IBLSBCBSUZ  64  

$)"15&3  #*05&$)/0-0(:

a particular protein. Naturally occurring DNA sequences contain
portions, called ”introns,” that do not actually code for amino acids;
those portions are ignored when the body makes proteins from genes.
The remaining portions of DNA, which do code for amino acids and
which are used in making proteins, are called ”exons.”
Myriad discovered that mutations in two human genes, BRCA1
and BRCA2, substantially increased a woman’s risk of developing
breast cancer. It developed and marketed a test for these mutations.
It also obtained multiple patents related to the discovery and the test,
which it used to prevent competition from other tests. Claim 1 of
patent   , for example, claimed ”an isolated DNA coding for a
BRCA1 polypeptide,” with ”the amino acid sequence set forth in [an
a achment listing a sequence of 1,863 amino acids].” Other claims
covered cDNA (short for ”complementary DNA”), which is created
using synthetic laboratory methods by copying naturally occurring
DNA. The resulting molecule diﬀers in that it contains only exons
and omits the introns.]
It is undisputed that Myriad did not create or alter any of the genetic information encoded in the BRCA1 and BRCA2 genes. The location and order of the nucleotides existed in nature before Myriad
found them. Nor did Myriad create or alter the genetic structure
of DNA. Instead, Myriad’s principal contribution was uncovering
the precise location and genetic sequence of the BRCA1 and BRCA2
genes within chromosomes 17 and 13. The question is whether this
renders the genes patentable.
Myriad recognizes that our decision in Diamond v. Chakrabarty
is central to this inquiry. In Chakrabarty, scientists added four plasmids to a bacterium, which enabled it to break down various components of crude oil. The Court held that the modiﬁed bacterium was
patentable. It explained that the patent claim was ”not to a hitherto
unknown natural phenomenon, but to a nonnaturally occurring manufacture or composition of ma er — a product of human ingenuity
having a distinctive name, character and use.” The Chakrabarty bacterium was new ”with markedly diﬀerent characteristics from any
found in nature,” due to the additional plasmids and resultant ”capacity for degrading oil.” In this case, by contrast, Myriad did not
create anything. To be sure, it found an important and useful gene,
but separating that gene from its surrounding genetic material is not
an act of invention.
Groundbreaking, innovative, or even brilliant discovery does not
by itself satisfy the § 101 inquiry.
Nor are Myriad’s claims saved by the fact that isolating DNA
from the human genome severs chemical bonds and thereby creates
a nonnaturally occurring molecule. Myriad’s claims are simply not
expressed in terms of chemical composition, nor do they rely in any

" 1"5&/5



way on the chemical changes that result from the isolation of a particular section of DNA. Instead, the claims understandably focus on
the genetic information encoded in the BRCA1 and BRCA2 genes. If
the patents depended upon the creation of a unique molecule, then
a would-be infringer could arguably avoid at least Myriad’s patent
claims on entire genes (such as claims 1 and 2 of the ’282 patent) by
isolating a DNA sequence that included both the BRCA1 or BRCA2
gene and one additional nucleotide pair. Such a molecule would
not be chemically identical to the molecule ”invented” by Myriad.
But Myriad obviously would resist that outcome because its claim
is concerned primarily with the information contained in the genetic
sequence, not with the speciﬁc chemical composition of a particular
molecule.
cDNA does not present the same obstacles to patentability as
naturally occurring, isolated DNA segments. As already explained,
creation of a cDNA sequence from mRNA results in an exons-only
molecule that is not naturally occurring. Petitioners concede that
cDNA diﬀers from natural DNA in that ”the non-coding regions have
been removed.” They nevertheless argue that cDNA is not patent eligible because ”the nucleotide sequence of cDNA is dictated by nature,
not by the lab technician.” That may be so, but the lab technician unquestionably creates something new when cDNA is made. cDNA retains the naturally occurring exons of DNA, but it is distinct from the
DNA from which it was derived. As a result, cDNA is not a ”product of nature” and is patent eligible under § 101, except insofar as
very short series of DNA may have no intervening introns to remove
when creating cDNA. In that situation, a short strand of cDNA may
be indistinguishable from natural DNA.
Justice SCALIA, concurring in part and concurring in the judgment.
I join the judgment of the Court, and all of its opinion except Part
I-A and some portions of the rest of the opinion going into ﬁne details of molecular biology. I am unable to aﬃrm those details on my
own knowledge or even my own belief. It suﬃces for me to aﬃrm,
having studied the opinions below and the expert briefs presented
here, that the portion of DNA isolated from its natural state sought
to be patented is identical to that portion of the DNA in its natural
state; and that complementary DNA (cDNA) is a synthetic creation
not normally present in nature.
*O SF 3PTMJO *OTUJUVUF &EJOCVSHI
 'E  
On July 5, 1996, Keith Henry Stockman Campbell and Ian Wilmut
successfully produced the ﬁrst mammal ever cloned from an adult
somatic cell: Dolly the Sheep. A clone is an identical genetic copy of

5IF $PVSU ESBXT B EJTUJODUJPO CF
UXFFO VOQBUFOUBCMF HFOPNJD %/" BOE
QBUFOUBCMF D%/" CVU UIF EJòFSFODF
CFUXFFO UIFTF UXP UZQFT PG %/" MJFT
JO IPX UIFZ BSF NBEF OPU UIFJS TF
RVFODF " D%/" HFOFSBUFE GSPN BO PS
HBOJTN XJUIPVU JOUSPOT FH CBDUFSJB
XJMM IBWF UIF FYBDU TBNF TFRVFODF BT
HFOPNJD %/" 'VSUIFSNPSF UIF TQMJDF
KVODUJPOT JO IVNBO D%/" BSF OBUV
SBM UIFZ XFSF OPU EFTJHOFE CZ BO JO
WFOUPS &SJD (SPUF -FHBM BOE 4DJFOUJöD
'MBXT JO UIF .ZSJBE (FOFUJDT -JUJHBUJPO
VOQVCMJTIFE ESBGU  



%PMMZ UIF 4IFFQ

$)"15&3  #*05&$)/0-0(:

a cell, cell part, or organism.
Campbell and Wilmut obtained a patent on the somatic method of
cloning mammals, which has been assigned to Roslin. See U.S. Patent
No.   . The ‘258 patent is not before us in this appeal. Instead,
the dispute here concerns the Patent and Trademark Oﬃce’s (PTO)
rejection of Campbell’s and Wilmut’s claims to the clones themselves,
set forth in the ‘233 application, titled Quiescent Cell Populations for
Nuclear Transfer.
The ‘233 application claims the products of Campbell’s and
Wilmut’s cloning method: ca le, sheep, pigs, and goats. Claim 155
and 164 is representative:
155. A live-born clone of a pre-existing, non-embryonic,
donor mammal, wherein the mammal is selected from cattle, sheep, pigs, and goats.

'VOL #SPT  64  

Even before the Supreme Court’s recent decision in Myriad, the
Court’s opinions in Chakrabarty and Funk Bros. Seed Co. v. Kalo Inoculant Co., made clear that naturally occurring organisms are not
patentable.
In Funk Bros, the Supreme Court considered a patent that claimed
a mixture of naturally occurring strains of bacteria that helped leguminous plants extract nitrogen from the air and ﬁx it in soil. The
Court concluded that this mixture of bacteria strains was not patent
eligible because the patentee did not alter the bacteria in any way.
Critically, in Funk Bros., the Court explained:
We do not have presented the question whether the methods of selecting and testing the non-inhibitive strains are
patentable. We have here only product claims. The patentee does not create a state of inhibition or of non-inhibition
in the bacteria. Their qualities are the work of nature.
Those qualities are of course not patentable. For patents
cannot issue for the discovery of the phenomena of nature.
The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse
of knowledge of all men. They are manifestations of laws
of nature, free to all men and reserved exclusively to none.
Thus, while the method of selecting the strains of bacteria might have
been patent eligible, the natural organism itself – the mixture of bacteria – was unpatentable because its ”qualities are the work of nature”
unaltered by the hand of man.
The patent at issue in Chakrabarty claimed a genetically engineered
bacterium that was capable of breaking down various components of
crude oil. The patent applicant created this non-naturally occurring
bacterium by adding four plasmids to a speciﬁc strain of bacteria. The

" 1"5&/5



Court held that the modiﬁed bacterium was patentable because it was
”new” with ”markedly diﬀerent characteristics from any found in nature and one having the potential for signiﬁcant utility.” As the Court
explained, the patentee’s ”discovery is not nature’s handiwork, but
his own.”
Accordingly, discoveries that possess ”markedly diﬀerent characteristics from any found in nature,” are eligible for patent protection.
In contrast, any existing organism or newly discovered plant found in
the wild is not patentable. See also In re Beineke (holding that a newly
discovered type of plant is not eligible for plant patent protection, in
part, because such a plant was not ”in any way the result of the patent
applicant’s creative eﬀorts or indeed anyone’s creative eﬀorts.”).
While Roslin does not dispute that the donor sheep whose genetic
material was used to create Dolly could not be patented, Roslin contends that copies (clones) are eligible for protection because they are
”the product of human ingenuity” and ”not nature’s handiwork, but
their own.” Roslin argues that such copies are either compositions of
ma er or manufactures within the scope of § 101. However, Dolly
herself is an exact genetic replica of another sheep and does not possess markedly diﬀerent characteristics from any farm animals found
in nature. Dolly’s genetic identity to her donor parent renders her
unpatentable.
Supreme Court decisions regarding the preemptive force of federal patent law conﬁrm that individuals are free to copy any unpatentable article, such as a live farm animal, so long as they do not
infringe a patented method of copying. In Sears, Roebuck & Co. v.
Stiﬀel Co., the question was whether the defendant could be held liable under state law for copying a lamp design whose patent protection had expired. The Court explained that ”when the patent expires
the monopoly created by it expires, too, and the right to make the
article – including the right to make it in precisely the shape it carried when patented – passes to the public.” The Court further clariﬁed that ”an unpatentable article, like an article on which the patent
has expired, is in the public domain and may be made and sold by
whoever chooses to do so.” Roslin’s claimed clones are exact genetic
copies of patent ineligible subject ma er. Accordingly, they are not
eligible for patent protection.
Roslin argues that its claimed clones are patent eligible because
they are distinguishable from the donor mammals used to create
them. First, Roslin contends that ”environmental factors” lead to phenotypic diﬀerences that distinguish its clones from their donor mammals. A phenotype refers to all the observable characteristics of an
organism, such as shape, size, color, and behavior, that result from
the interaction of the organism’s genotype with its environment. A
mammal’s phenotype can change constantly throughout the life of

#FJOFLF  'E  'FE $JS 

4FBST 3PFCVDL  64  



$)"15&3  #*05&$)/0-0(:

that organism not only due to environmental changes, but also the
physiological and morphological changes associated with aging.
Roslin argues that environmental factors lead to phenotypic differences between its clones and their donor mammals that render
their claimed subject ma er patentable. However, these diﬀerences
are unclaimed. Indeed, the word ”cloned” in the pending claims
connotes genetic identity, and the claims say nothing about a phenotypic diﬀerence between the claimed subject ma er and the donor
mammals. Moreover, Roslin acknowledges that any phenotypic differences came about or were produced quite independently of any
eﬀort of the patentee. Contrary to Roslin’s arguments, these phenotypic diﬀerences do not confer eligibility on their claimed subject matter. Any phenotypic diﬀerences between Roslin’s donor mammals
and its claimed clones are the result of environmental factors, uninﬂuenced by Roslin’s eﬀorts.
Second, Roslin urges that its clones are distinguishable from their
original donor mammals because of diﬀerences in mitochondrial
DNA, which originates from the donor oocyte rather than the donor
nucleus. Mitochondria are the organelles (cellular bodies) that produce the energy eukaryotic cells need to function. Mitochondria possess their own DNA, which is distinct from the DNA housed in the
cell’s nucleus. In the cloning process, the clone inherits its mitochondrial DNA from its donor oocyte, instead of its donor somatic cell.
Therefore, Dolly’s mitochondrial DNA came from the oocyte used
to create her, not her donor mammary cell. Roslin argues that this
diﬀerence in mitochondrial DNA renders its product claims patent
eligible.
But any diﬀerence in mitochondrial DNA between the donor and
cloned mammals is, too, unclaimed. Furthermore, Roslin’s patent
application does not identify how diﬀerences in mitochondrial DNA
inﬂuence or could inﬂuence the characteristics of cloned mammals.
Finally, Roslin argues that its clones are patent eligible because
they are time-delayed versions of their donor mammals, and therefore diﬀerent from their original mammals. But this distinction cannot confer patentability. The diﬃculty with the time-delayed characteristic is that it is true of any copy of an original.
"SJPTB %JBHOPTUJDT *OD W 4FRVFOPN *OD
 ' E  'FE $JS 
In 1996, Drs. Dennis Lo and James Wainscoat discovered cell-free
fetal DNA (”cﬀDNA”) in maternal plasma and serum, the portion
of maternal blood samples that other researchers had previously discarded as medical waste. cﬀDNA is non-cellular fetal DNA that circulates freely in the blood stream of a pregnant woman. Applying a
combination of known laboratory techniques to their discovery, Drs.

" 1"5&/5



Lo and Wainscoat implemented a method for detecting the small fraction of paternally inherited cﬀDNA in maternal plasma or serum to
determine fetal characteristics, such as gender. The invention, commercialized by Sequenom as its MaterniT21 test, created an alternative for prenatal diagnosis of fetal DNA that avoids the risks of
widely-used techniques that took samples from the fetus or placenta.
In 2001, Drs. Lo and Wainscoat obtained U.S Patent No.   ,
which relates to this discovery.
The parties agree that the patent does not claim cﬀDNA or paternally inherited cﬀDNA. Instead, the ’540 patent claims certain methods of using cﬀDNA. The steps of the method of claim 1 of the ’540
patent include amplifying the cﬀDNA contained in a sample of a
plasma or serum from a pregnant female and detecting the paternally
inherited cﬀDNA. Amplifying cﬀDNA results in a single copy, or a
few copies, generating thousands to millions of copies of that particular DNA sequence. In the ampliﬁcation step, DNA is extracted from
the serum or plasma samples and ampliﬁed by polymerase chain reaction (”PCR”) or another method. PCR exponentially ampliﬁes the
cﬀDNA sample to detectable levels.
Ariosa makes and sells the Harmony Test, a non-invasive test
used for prenatal diagnosis of certain fetal characteristics. [Sequenom
threatened suit and Ariosa ﬁled an action seeking a declaratory judgment of noninfringement.]
It is undisputed that the existence of cﬀDNA in maternal blood is
a natural phenomenon. Sequenom does not contend that Drs. Lo and
Wainscoat created or altered any of the genetic information encoded
in the cﬀDNA, and it is undisputed that the location of the nucleic
acids existed in nature before Drs. Lo and Wainscoat found them.
The method ends with paternally inherited cﬀDNA, which is also a
natural phenomenon. The method therefore begins and ends with a
natural phenomenon. Thus, the claims are directed to ma er that is
naturally occurring.
Because the claims at issue are directed to naturally occurring phenomena, we turn to the second step of Mayo’s framework. In the second step, we examine the elements of the claim to determine whether
the claim contains an inventive concept suﬃcient to ”transform” the
claimed naturally occurring phenomenon into a patenteligible application. For process claims that encompass natural phenomenon, the
process steps are the additional features that must be new and useful.
Like the patentee in Mayo, Sequenom contends that the claimed
methods are patent eligible applications of a natural phenomenon,
speciﬁcally a method for detecting paternally inherited cﬀDNA. Using methods like PCR to amplify and detect cﬀDNA was wellunderstood, routine, and conventional activity in 1997. The method
at issue here amounts to a general instruction to doctors to apply



$)"15&3  #*05&$)/0-0(:

routine, conventional techniques when seeking to detect cﬀDNA. Because the method steps were well-understood, conventional and routine, the method of detecting paternally inherited cﬀDNA is not new
and useful. The only subject ma er new and useful as of the date of
the application was the discovery of the presence of cﬀDNA in maternal plasma or serum.
Sequenom argues that there are numerous other uses of cﬀDNA
aside from those claimed in the ’540 patent, and thus, the ’540 patent
does not preempt all uses of cﬀDNA. While preemption may signal
patent ineligible subject ma er, the absence of complete preemption
does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses
of cﬀDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject ma er.
Where a patent’s claims are deemed only to disclose patent ineligible
subject ma er under the Mayo framework, as they are in this case,
preemption concerns are fully addressed and made moot.
Linn, Circuit Judge, concurring:
I join the court’s opinion invalidating the claims of the ’540 patent
only because I am bound by the sweeping language of the test set out
in Mayo. In my view, the breadth of the second part of the test was
unnecessary to the decision. This case represents the consequence –
perhaps unintended – of that broad language in excluding a meritorious invention from the patent protection it deserves and should have
been entitled to retain.
The Supreme Court’s blanket dismissal of conventional postsolution steps leaves no room to distinguish Mayo from this case,
even though here no one was amplifying and detecting paternallyinherited cﬀDNA using the plasma or serum of pregnant mothers. Indeed, the maternal plasma used to be routinely discarded, because, as
Dr. Evans testiﬁed, ”nobody thought that fetal cell-free DNA would
be present.”
It is hard to deny that Sequenom’s invention is truly meritorious.
Prior to the ’540 patent, prenatal diagnoses required invasive methods, which presented a degree of risk to the mother and to the pregnancy. The available techniques were time-consuming or required
expensive equipment. In a groundbreaking invention, Drs. Lo and
Wainscoat discovered that there was cell-free fetal DNA in the maternal plasma. The Royal Society lauded this discovery as ”a paradigm
shift in non-invasive prenatal diagnosis,” and the inventors’ article
describing this invention has been cited well over a thousand times.
The commercial embodiment of the invention, the MaterniT21 test,
was the ﬁrst marketed non-invasive prenatal diagnostic test for fetal
aneuploidies, such as Down’s syndrome, and presented fewer risks

" 1"5&/5



and a more dependable rate of abnormality detection than other tests.
Unlike in Mayo, the ’540 patent claims a new method that should be
patent eligible. While the instructions in the claims at issue in Mayo
had been widely used by doctors – they had been measuring metabolites and recalculating dosages based on toxicity/ineﬃcacy limits for
years – here, the ampliﬁcation and detection of cﬀDNA had never before been done. The new use of the previously discarded maternal
plasma to achieve such an advantageous result is deserving of patent
protection.
In short, Sequenom’s invention is nothing like the invention at issue in Mayo. But for the sweeping language in the Supreme Court’s
Mayo opinion, I see no reason, in policy or statute, why this breakthrough invention should be deemed patent ineligible.
%/" $PQZSJHIU 1SPCMFN
Two law professors collaborated with a biotechnology company to
create what they called ”Prancer”:
a DNA sequence that provides a set of instructions for the
synthesis of a protein comprising 231 amino acids linked
together in a speciﬁc order. The set of instructions is
coded in the standard genetic code, and is interpretable by
most living biological systems. The encoded protein is ﬂuorescent, which is a useful functional a ribute in biotechnology.
Is Prancer a copyrightable work of authorship?



0XOFSTIJQ

The doctrines here are familiar. Schering illustrates some of the inherent diﬃculty in determining novelty (and also infringement) given
that biological systems transform substances in complex ways. Eli
Lilly v. Zenith considers the novelty implications of clinical drug testing.
4DIFSJOH $PSQ W (FOFWB 1IBSNBDFVUJDBMT
 'E  'FE $JS 
The District Court correctly determined that that U.S. Patent No.
   inherently anticipates claims 1 and 3 of Patent No.
  .
Schering owns the ’233 and ’716 patents on antihistamines. Antihistamines inhibit the histamines that cause allergic symptoms.
The prior art ’233 patent covers the antihistamine loratadine,
the active component of a pharmaceutical that Schering markets
as CLARITIN. Unlike conventional antihistamines when CLARITIN
was launched, loratadine does not cause drowsiness.

5IF $PQZSJHIU 0óDF TBJE OP *UT SFB
TPOJOH BMPOH XJUI UIF QSPGFTTPSTh SF
TQPOTF BSF EFUBJMFE JO $ISJTUPQIFS .
)PMNBO $MBFT (VTUBGTTPO  "OESFX
8 5PSSBODF "SF &OHJOFFSFE (FOFUJD 4F
RVFODFT $PQZSJHIUBCMF  #JPUFDI -
3FQ    #VU USZ OPU UP QFFL
CFGPSF ZPV USZ ZPVS IBOE BU DPNJOH VQ
XJUI UIF CFTU SFBTPOT GPS BOE BHBJOTU



-PSBUBEJOF

%FTDBSCPFUIPYZMPSBUBEJOF

$)"15&3  #*05&$)/0-0(:

The more recent ’716 patent at issue in this case covers a metabolite of loratadine called descarboethoxyloratadine (DCL).. A metabolite is the compound formed in the patient’s body upon ingestion of a
pharmaceutical. The ingested pharmaceutical undergoes a chemical
conversion in the digestion process to form a new metabolite compound. The metabolite DCL is also a non-drowsy antihistamine. The
’716 patent issued in April 1987 and will expire in April 2004 (the ’233
patent issued in 1981 and has since expired).
A patent is invalid for anticipation if a single prior art reference
discloses each and every limitation of the claimed invention. Moreover, a prior art reference may anticipate without disclosing a feature
of the claimed invention if that missing characteristic is necessarily
present, or inherent, in the single anticipating reference. Inherent anticipation does not require that a person of ordinary skill in the art at
the time would have recognized the inherent disclosure.
DCL is not formed accidentally or under unusual conditions
when loratadine is ingested. The record shows that DCL necessarily
and inevitably forms from loratadine under normal conditions. DCL
is a necessary consequence of administering loratadine to patients.
This court recognizes that this may be a case of ﬁrst impression,
because the prior art does not disclose any compound that is identiﬁable as DCL. In this court’s prior inherency cases, a single prior art
reference generally contained an incomplete description of the anticipatory subject ma er, i.e., a partial description missing certain aspects. Inherency supplied the missing aspect of the description.
This court sees no reason to modify the general rule for inherent
anticipation in a case where inherency supplies the entire anticipatory subject ma er. The patent law principle ”that which would literally infringe if later in time anticipates if earlier,” bolsters this conclusion. Similarly, if granting patent protection on the disputed claim
would allow the patentee to exclude the public from practicing the
prior art, then that claim is anticipated. The public remains free to
make, use, or sell prior art compositions or processes, regardless of
whether or not they understand their complete makeup or the underlying scientiﬁc principles which allow them to operate. The doctrine
of anticipation by inherency, among other doctrines, enforces that basic principle. Thus, inherency operates to anticipate entire inventions
as well as single limitations within an invention.
Turning to this case, the use of loratadine would infringe claims 1
and 3 of the ’716 patent covering the metabolite DCL. This court has
recognized that a person may infringe a claim to a metabolite if the
person ingests a compound that metabolizes to form the metabolite.
An identical metabolite must then anticipate if earlier in time than the
claimed compound.
This court’s conclusion on inherent anticipation in this case does

" 1"5&/5



not preclude patent protection for metabolites of known drugs. With
proper claiming, patent protection is available for metabolites of
known drugs. Cf. In re Kra (stating that a naturally occurring strawberry constituent compound does not anticipate claims to the substantially pure compound); In re Bergstrom (stating that a material occurring in nature in less pure form does not anticipate claims to the
pure material).
But those metabolites may not receive protection via compound
claims. In this case, for instance, claims 1 and 3 broadly encompass
compounds deﬁned by structure only. Such bare compound claims
include within their scope the recited compounds as chemical species
in any surroundings, including within the human body as metabolites of a drug. As this case holds, these broad compound claims are
inherently anticipated by a prior art disclosure of a drug that metabolizes into the claimed compound.
A skilled patent drafter, however, might fashion a claim to cover
the metabolite in a way that avoids anticipation. For example, the
metabolite may be claimed in its pure and isolated form, as in Kra
and Bergstrom, or as a pharmaceutical composition (e.g., with a pharmaceutically acceptable carrier). The patent drafter could also claim
a method of administering the metabolite or the corresponding pharmaceutical composition. The ’233 patent would not provide an enabling disclosure to anticipate such claims because, for instance, the
’233 patent does not disclose isolation of DCL.
&MJ -JMMZ BOE $P W ;FOJUI (PMEMJOF 1IBSN *OD
 ' 4VQQ E  4% *OE 
Defendants have failed to prove by clear and convincing evidence
that the HGAA, HGAB, and HGAC Phase I clinical trials of olanzapine were public. These studies were conducted by Lilly personnel in
the Lilly clinic. Lilly restricted access to the facility and provided fulltime security. In addition, the studies were fully controlled by Lilly.
The volunteers, who were healthy and not suﬀering from schizophrenia, were paid by Lilly for their services, remained in the research
ward for the duration of the study, and were closely monitored by
doctors and medical staﬀ employed by Lilly. Only Lilly employees
administered the drug. The fact that the volunteers were allowed visitors does not change the analysis.
Defendants’ argument that the clinical trials were ”public” because the patients did not sign a conﬁdentiality agreement is unpersuasive and legally unsound. First, because the patients were not
informed of the identity of the compound they were taking and were
kept at Lilly facilities at all times, a conﬁdentiality agreement would
have been superﬂuous. Second, the presence or absence of a conﬁdentiality agreement is not controlling. It is simply one of many factors

,SBU[  'E  $$1" 
#FSHTUSPN  'E  $$1" 

0MBO[BQJOF JT BO BOUJQTZDIPUJD
BQQSPWFE GPS UIF USFBUNFOU PG
TDIJ[PQISFOJB BOE CJQPMBS EJTPSEFS
&MJ -JMMZ NBSLFUFE JU VOEFS UIF CSBOE
OBNF ;1:3&9"



$)"15&3  #*05&$)/0-0(:

to be taken into consideration.
Even if Lilly’s Phase I clinical trials of olanzapine constituted a
public use of the compound more than one year prior to Lilly’s application for its patent, it was an experimental use. The evidence
demonstrates that the art with respect to this type of atypical antipsychotic drug was highly unpredictable. Small structural changes led to
very diﬀerent properties. Furthermore, the art was plagued with unpredicted side eﬀects that rendered otherwise promising compounds
useless in the clinical se ing. These side eﬀects could only be understood when the compounds were tested in actual patients. Olanzapine was conceived as a compound that would have antipsychotic
activity but not produce ﬂumezapine’s toxic eﬀects in schizophrenic
patients. Accordingly, testing olanzapine in actual schizophrenic patients was required to prove it would ”work for its intended purpose,”
i.e., as a safe, atypical antipsychotic drug used to treat human patients
suﬀering from or susceptible to psychotic disorders. These Phase I
clinical trials in healthy human volunteers were required by regulatory agencies before the compound could be tested in schizophrenic
patients. For these reasons, the clinical tests constitute an experimental use and negate a ﬁnding that they were a ”public use” as deﬁned
in patent law.



*OGSJOHFNFOU 4JNJMBSJUZ

When are two substances the ”same” for purposes of patent infringement? In the biotechnology context, the answer is not always straightforward.
#PFISJOHFS *OHFMIFJN 7FUNFEJDB *OD W 4DIFSJOH1MPVHI $PSQ
 'E  'FE $JS 
Porcine Reproductive Respiratory Syndrome (also known as “Mystery Swine Disease” or Swine Infertility and Respiratory Syndrome),
swept through commercial pig herds in the 1980s. A previously unknown disease, PRRS had its most pronounced eﬀect on young and
newborn piglets. Up to thirty percent of the piglets in li ers from
infected sows were stillborn, and up to eighty percent of piglets in
infected herds died before weaning. The ﬁnancial consequences to
the commercial pig industry were severe.
Researchers seeking a cause for PRRS could not identify any
known pathogen behind the epidemic (hence the name “Mystery
Swine Disease”). Scientists at Boehringer were the ﬁrst to solve the
mystery, discovering that a previously unknown virus was responsible for the disease.
Boehringer began with a homogenate of lung, brain, spleen, liver,
and kidney tissues from an infected piglet. Samples of this combined

" 1"5&/5



homogenate were then added to a panel of 15 diﬀerent cultured mammalian cell lines. While viruses themselves are too small to see without the aid of an electron microscope, a viral infection often gives rise
to morphological changes in the host cell. An observable change in a
host cell due to viral infection is known as a cytopathic eﬀect, or CPE.
These changes may include cell rounding, disorientation, swelling or
shrinking, death, or detachment from the culture surface, and are visible with ordinary microscopes as perturbations of the cultured cell
monolayer. Boehringer’s scientists found evidence of a virus present
in PRRS-infected animals when they observed a CPE in cultured MA–
104 embryonic monkey kidney cells, one of the 15 cell lines inoculated
with PRRS homogenate.
Continued propagation of a virus requires that the virus be passaged, which entails removing [a portion] of the culture and adding
it to a fresh culture of cells. Boehringer scientists passaged the PRRS
virus eight times on MA–104 cells, and deposited a sample of the
virus from the eighth passage with the American Type Culture Collection (ATCC), which assigned it deposit number VR–2332.
The ′778 patent claims this process for growing and isolating the
PRRS virus: inoculating cultured monkey cells with the PRRS virus,
and incubating the inoculated cells until a CPE is observed. Claim 2
is the only claim at issue in this case, and depends from claim 1:
1. A method of growing and isolating swine infertility and respiratory syndrome virus, ATCC–VR2332, which comprises inoculating the virus on a full or partial sheet of simian cells in the
presence of serum in a suitable grown medium and incubating
the inoculated cell sheet at about 34 C. to 37 C. until CPE is observed.
2. The method as recited in claim 1 wherein the simian cell line is
MA–104.
Schering, like Boehringer, developed a vaccine against PRRS by attenuating the PRRS virus in cell culture. A enuation is a process
wherein a virus is repeatedly passaged on a cultured cell line, sometimes under altered culture conditions (such as lowered temperature).
Variant viruses that are be er adapted to grow on the cultured cell
line will grow faster than the original virus; after many serial passages, such a variant will completely replace the original in the culture. Frequently, however, those variants adapted to grow in a particular environment (such as cultured monkey kidney cells) are illsuited to grow or cause disease in the original environment (a live
pig). If the a enuated virus will not productively infect pigs, but retains enough structural similarity to the original virus such that an
immune response mounted against the a enuated virus will protect
the pig against the original virus, then the a enuated virus may be



$)"15&3  #*05&$)/0-0(:

used as a vaccine to protect against PRRS. Both Boehringer and Schering developed a enuated viruses eﬀective as vaccines against PRRS.
Boehringer ﬁled suit against Schering, alleging that Schering’s
vaccine virus, which is also grown on MA–104 monkey kidney cells,
was prepared by a process that infringed the method claimed by the
′778 patent.
Boehringer argues that the term “ATCC–VR2332” should be understood as a “prototype” or “generic” term for all PRRS viruses,
rather than as a reference to the deposited strain. Boehringer chose
to claim its virus using the term “ATCC–VR2332,” a term on its face
referring to a particular ATCC deposit. Boehringer did not use the
broader term “PRRS virus,” nor did Boehringer a empt to claim the
virus in terms of the more general functional and structural properties disclosed by the speciﬁcation. Boehringer did not choose to deﬁne the term “ATCC–VR2332” in the speciﬁcation, nor did Boehringer
state that ATCC–VR2332 was a “generic” or “prototype” virus, nor
did Boehringer assert that viruses related to but not identical to the
isolated strain were within the scope of the invention. These choices
must be held against it. We therefore conclude that the district court
properly construed “ATCC–VR2332” to refer to the strain of virus deposited with the ATCC.
Schering argues that no reasonable jury could ﬁnd that Schering’s
VR2525 virus is equivalent to the ATCC–VR2332 viral strain recited
by the claim in suit. Under the “function-way-result” analysis, Schering focuses on the fact that ATCC–VR2332 is a pathogenic virus, causing PRRS, while Schering’s VR2525 is not. Schering argues that this
distinction precludes a ﬁnding of equivalence, because Schering’s
virus generates a protective immune response when administered
to pigs, while a pig inoculated with ATCC–VR2332 develops PRRS.
Thus, when administered to pigs, VR2525 resembles ATCC–VR2332
in neither function, way, nor result. Schering’s argument, however,
ﬂies in the face of the basic principle that the relevant analysis is of
the role played by each element in the context of the speciﬁc patent
claim, not whether the accused element is capable of performing different roles than the claim element in other contexts. What happens
when the virus is administered to a pig is irrelevant to the assessment
of whether the two viral strains are equivalent in the in vitro culture
method deﬁned by claim 2. The jury was presented with expert testimony from which it could conclude that VR2525 plays the same role
as VR2332 in performance of the claimed method. The fact that, in
other contexts, VR2525 can perform other functions in diﬀerent ways
to yield a diﬀerent result is not relevant.
Schering further argues that a ﬁnding of no substantial diﬀerences
is precluded by the evidence that there are at least 73 nucleotide differences between VR2525 and ATCC–VR2332 in a particular region

" 1"5&/5



of their RNA genomes. Schering’s expert (as well as Boehringer’s)
noted that even a single nucleotide substitution can have a substantial eﬀect on viral function. Schering proposes that in the face of this
evidence, no reasonable jury could have concluded that two viruses
having at least 73 nucleotide divergences lack substantial diﬀerences.
However, the uncontroversial fact that even a single nucleotide or
amino acid substitution may drastically alter the function of a gene
or protein is not evidence of anything at all. The mere possibility that
a single mutation could aﬀect biological function cannot as a ma er
of law preclude an assertion of equivalence, and Schering made no
showing that any of these substitutions actually aﬀected any property
of the virus relevant to the claim at hand. While it may be reasonable
to assume that genetic similarity is a relevant comparison between the
viruses for purposes of the claimed method, the jury was presented
with expert testimony that the two viral genomes are highly similar
overall and that any diﬀerences between the two are insigniﬁcant. A
reasonable jury could easily rely on this testimony to conclude that
the genetic diﬀerences between VR2525 and ATCC–VR2332 are insubstantial in the context of the claimed method.



%FGFOTFT

#PXNBO W .POTBOUP $P
 4 $U  
Under the doctrine of patent exhaustion, the authorized sale of a
patented article gives the purchaser, or any subsequent owner, a right
to use or resell that article. Such a sale, however, does not allow the
purchaser to make new copies of the patented invention. The question in this case is whether a farmer who buys patented seeds may
reproduce them through planting and harvesting without the patent
holder’s permission. We hold that he may not.
I
Respondent Monsanto invented a genetic modiﬁcation that enables
soybean plants to survive exposure to glyphosate, the active ingredient in many herbicides (including Monsanto’s own Roundup). Monsanto markets soybean seed containing this altered genetic material as Roundup Ready seed. Farmers planting that seed can use
a glyphosate-based herbicide to kill weeds without damaging their
crops. Two patents issued to Monsanto cover various aspects of its
Roundup Ready technology, including a seed incorporating the genetic alteration.
Monsanto sells, and allows other companies to sell, Roundup
Ready soybean seeds to growers who assent to a special licensing
agreement. That agreement permits a grower to plant the purchased



$)"15&3  #*05&$)/0-0(:

seeds in one (and only one) season. He can then consume the resulting crop or sell it as a commodity, usually to a grain elevator or
agricultural processor. But under the agreement, the farmer may not
save any of the harvested soybeans for replanting, nor may he supply them to anyone else for that purpose. These restrictions reﬂect the
ease of producing new generations of Roundup Ready seed. Because
glyphosate resistance comes from the seed’s genetic material, that
trait is passed on from the planted seed to the harvested soybeans:
Indeed, a single Roundup Ready seed can grow a plant containing
dozens of genetically identical beans, each of which, if replanted, can
grow another such plant – and so on and so on. The agreement’s
terms prevent the farmer from co-opting that process to produce his
own Roundup Ready seeds, forcing him instead to buy from Monsanto each season.
Petitioner Vernon Bowman is a farmer in Indiana who, it is fair
to say, appreciates Roundup Ready soybean seed. He purchased
Roundup Ready each year, from a company aﬃliated with Monsanto,
for his ﬁrst crop of the season. In accord with the agreement just described, he used all of that seed for planting, and sold his entire crop
to a grain elevator (which typically would resell it to an agricultural
processor for human or animal consumption).
Bowman, however, devised a less orthodox approach for his second crop of each season. Because he thought such late-season planting “risky,” he did not want to pay the premium price that Monsanto
charges for Roundup Ready seed. He therefore went to a grain elevator; purchased “commodity soybeans” intended for human or animal consumption; and planted them in his ﬁelds. Those soybeans
came from prior harvests of other local farmers. And because most of
those farmers also used Roundup Ready seed, Bowman could anticipate that many of the purchased soybeans would contain Monsanto’s
patented technology. When he applied a glyphosate-based herbicide
to his ﬁelds, he conﬁrmed that this was so; a signiﬁcant proportion of
the new plants survived the treatment, and produced in their turn a
new crop of soybeans with the Roundup Ready trait. Bowman saved
seed from that crop to use in his late-season planting the next year –
and then the next, and the next, until he had harvested eight crops
in that way. Each year, that is, he planted saved seed from the year
before (sometimes adding more soybeans bought from the grain elevator), sprayed his ﬁelds with glyphosate to kill weeds (and any nonresistant plants), and produced a new crop of glyphosate-resistant –
i.e., Roundup Ready – soybeans.
After discovering this practice, Monsanto sued Bowman for infringing its patents on Roundup Ready seed. Bowman raised patent
exhaustion as a defense, arguing that Monsanto could not control
his use of the soybeans because they were the subject of a prior au-

" 1"5&/5



thorized sale (from local farmers to the grain elevator). The District
Court rejected that argument, and awarded damages to Monsanto of
$84,456.
II
The doctrine of patent exhaustion limits a patentee’s right to control
what others can do with an article embodying or containing an invention. Under the doctrine, the initial authorized sale of a patented
item terminates all patent rights to that item. And by exhaust[ing]
the [patentee’s] monopoly” in that item, the sale confers on the purchaser, or any subsequent owner, the right to use [or] sell” the thing
as he sees ﬁt. Univis. We have explained the basis for the doctrine as
follows: “[T]he purpose of the patent law is fulﬁlled with respect to
any particular article when the patentee has received his reward ... by
the sale of the article”; once that “purpose is realized the patent law
aﬀords no basis for restraining the use and enjoyment of the thing
sold.” Id.
Consistent with that rationale, the doctrine restricts a patentee’s
rights only as to the “particular article” sold; it leaves untouched the
patentee’s ability to prevent a buyer from making new copies of the
patented item. The purchaser of the patented machine does not acquire any right to construct another machine either for his own use
or to be vended to another. Rather, a second creation of the patented
item calls the monopoly, conferred by the patent grant, into play for
a second time. That is because the patent holder has “received his
reward” only for the actual article sold, and not for subsequent recreations of it. If the purchaser of that article could make and sell endless copies, the patent would eﬀectively protect the invention for just
a single sale. Bowman himself disputes none of this analysis as a general ma er: He forthrightly acknowledges the “well se led” principle “that the exhaustion doctrine does not extend to the right to ‘make’
a new product.”
Unfortunately for Bowman, that principle decides this case
against him. Under the patent exhaustion doctrine, Bowman could
resell the patented soybeans he purchased from the grain elevator;
so too he could consume the beans himself or feed them to his animals. Monsanto, although the patent holder, would have no business
interfering in those uses of Roundup Ready beans. But the exhaustion doctrine does not enable Bowman to make additional patented
soybeans without Monsanto’s permission (either express or implied).
And that is precisely what Bowman did. He took the soybeans he purchased home; planted them in his ﬁelds at the time he thought best;
applied glyphosate to kill weeds (as well as any soy plants lacking
the Roundup Ready trait); and ﬁnally harvested more (many more)
beans than he started with. That is how “to ‘make’ a new product,”



$PUUPO5JF  64  

$)"15&3  #*05&$)/0-0(:

to use Bowman’s words, when the original product is a seed. Because Bowman thus reproduced Monsanto’s patented invention, the
exhaustion doctrine does not protect him.
Were the ma er otherwise, Monsanto’s patent would provide
scant beneﬁt. After inventing the Roundup Ready trait, Monsanto
would, to be sure, receive its reward for the ﬁrst seeds it sells. But in
short order, other seed companies could reproduce the product and
market it to growers, thus depriving Monsanto of its monopoly. And
farmers themselves need only buy the seed once, whether from Monsanto, a competitor, or (as here) a grain elevator. The grower could
multiply his initial purchase, and then multiply that new creation, ad
inﬁnitum – each time proﬁting from the patented seed without compensating its inventor. Bowman’s late-season plantings oﬀer a prime
illustration. After buying beans for a single harvest, Bowman saved
enough seed each year to reduce or eliminate the need for additional
purchases. Monsanto still held its patent, but received no gain from
Bowman’s annual production and sale of Roundup Ready soybeans.
The exhaustion doctrine is limited to the “particular item” sold to
avoid just such a mismatch between invention and reward.
Bowman principally argues that exhaustion should apply here because seeds are meant to be planted. The exhaustion doctrine, he reminds us, typically prevents a patentee from controlling the use of
a patented product following an authorized sale. And in planting
Roundup Ready seeds, Bowman continues, he is merely using them
in the normal way farmers do. Bowman thus concludes that allowing
Monsanto to interfere with that use would “creat[e] an impermissible
exception to the exhaustion doctrine” for patented seeds and other
“self-replicating technologies.
But it is really Bowman who is asking for an unprecedented exception – to what he concedes is the “well se led” rule that “the exhaustion doctrine does not extend to the right to ‘make’ a new product.”
Reproducing a patented article no doubt “uses” it after a fashion. But
as already explained, we have always drawn the boundaries of the exhaustion doctrine to exclude that activity, so that the patentee retains
an undiminished right to prohibit others from making the thing his
patent protects. See, e.g., Co on–Tie Co. v. Simmons (holding that a
purchaser could not “use” the buckle from a patented co on-bale tie
to “make” a new tie). That is because, once again, if simple copying
were a protected use, a patent would plummet in value after the ﬁrst
sale of the ﬁrst item containing the invention. The undiluted patent
monopoly, it might be said, would extend not for 20 years (as the
Patent Act promises), but for only one transaction. And that would
result in less incentive for innovation than Congress wanted. Hence
our repeated insistence that exhaustion applies only to the particular
item sold, and not to reproductions.

" 1"5&/5



Nor do we think that rule will prevent farmers from making appropriate use of the Roundup Ready seed they buy. Bowman himself
stands in a peculiarly poor position to assert such a claim. As noted
earlier, the commodity soybeans he purchased were intended not for
planting, but for consumption. Indeed, Bowman conceded in deposition testimony that he knew of no other farmer who employed beans
bought from a grain elevator to grow a new crop. So a non-replicating
use of the commodity beans at issue here was not just available, but
standard fare. And in the more ordinary case, when a farmer purchases Roundup Ready seed qua seed – that is, seed intended to grow
a crop – he will be able to plant it. Monsanto, to be sure, conditions
the farmer’s ability to reproduce Roundup Ready; but it does not –
could not realistically – preclude all planting. No sane farmer, after
all, would buy the product without some ability to grow soybeans
from it. And so Monsanto, predictably enough, sells Roundup Ready
seed to farmers with a license to use it to make a crop. Applying our
usual rule in this context therefore will allow farmers to beneﬁt from
Roundup Ready, even as it rewards Monsanto for its innovation.
Still, Bowman has another seeds-are-special argument: that soybeans naturally “self-replicate or ‘sprout’ unless stored in a controlled
manner,” and thus “it was the planted soybean, not Bowman” himself, that made replicas of Monsanto’s patented invention. But we
think that blame-the-bean defense tough to credit. Bowman was not a
passive observer of his soybeans’ multiplication; or put another way,
the seeds he purchased (miraculous though they might be in other respects) did not spontaneously create eight successive soybean crops.
As we have explained, Bowman devised and executed a novel way to
harvest crops from Roundup Ready seeds without paying the usual
premium. He purchased beans from a grain elevator anticipating that
many would be Roundup Ready; applied a glyphosate-based herbicide in a way that culled any plants without the patented trait; and
saved beans from the rest for the next season. He then planted those
Roundup Ready beans at a chosen time; tended and treated them, including by exploiting their patented glyphosate-resistance; and harvested many more seeds, which he either marketed or saved to begin
the next cycle. In all this, the bean surely ﬁgured. But it was Bowman,
and not the bean, who controlled the reproduction (unto the eighth
generation) of Monsanto’s patented invention.
Our holding today is limited – addressing the situation before us,
rather than every one involving a self-replicating product. We recognize that such inventions are becoming ever more prevalent, complex, and diverse. In another case, the article’s self-replication might
occur outside the purchaser’s control. Or it might be a necessary but
incidental step in using the item for another purpose. Cf. 17 U.S.C.
§ 117(a)(1) (“[I]t is not [a copyright] infringement for the owner of a

*O UIF $BOBOEJBO DBTF PG .POTBOUP
$BOBEB *OD W 4DINFJTFS  '$5
 B GBSNFS BSHVFE UIBU 3PVOEVQ
3FBEZ TFFET IBE CMPXO POUP IJT öFMET
PS CFFO DBSSJFE CZ JOTFDUT #VU UIF
DPVSU EJE OPU IBWF UP DPOTJEFS UIF MFHBM
DPOTFRVFODFT PG UIFTF QPTTJCJMJUJFT CF
DBVTF OPOF PG UIF TVHHFTUFE TPVSDFT
DPVME SFBTPOBCMZ FYQMBJO UIF DPODFO
USBUJPO PS FYUFOU PG 3PVOEVQ 3FBEZ
DBOPMB PG B DPNNFSDJBM RVBMJUZ FWJEFOU
GSPN UIF SFTVMUT PG UFTUT PO 4DINFJTFShT
DSPQ



$)"15&3  #*05&$)/0-0(:

copy of a computer program to make ... another copy or adaptation
of that computer program provide[d] that such a new copy or adaptation is created as an essential step in the utilization of the computer
program”). We need not address here whether or how the doctrine
of patent exhaustion would apply in such circumstances. In the case
at hand, Bowman planted Monsanto’s patented soybeans solely to
make and market replicas of them, thus depriving the company of
the reward patent law provides for the sale of each article. Patent
exhaustion provides no haven for that conduct.
f  D 
-JNJUBUJPO PO EBNBHFT BOE PUIFS
SFNFEJFT NBSLJOH BOE OPUJDF
8IZ BSF EPDUPST TQFDJBM

3JDI +

With respect to a medical practitioner’s performance of a medical
activity that constitutes an infringement under section 271(a) or (b),
the provisions of sections 281, 283, 284, and 285 [i.e., all meaningful
remdedies] shall not apply against the medical practitioner or against
a related health care entity with respect to such medical activity.

#

1MBOUT



1MBOU 1BUFOUT

*NB[JP /VSTFSZ *OD W %BOJB (SFFOIPVTFT
 'E  'FE $JS 
At least as early as 1892, legislation was proposed to grant patent
rights for plantrelated inventions. Plant patent legislation was supported by such prominent individuals as Thomas Edison who stated
that ”nothing that Congress could do to help farming would be of
greater value and permanence than to give to the plant breeder the
same status as the mechanical and chemical inventors now have
through the law.” It was also supported by Luther Burbank, a leading
plant breeder of the day, whose widow stated that her late husband
”said repeatedly that until Government made some such provision
[for plant patent protection] the incentive to create work with plants
was slight and independent research and breeding would be discouraged to the great detriment of horticulture.”
The Townsend-Purnell Plant Patent Act was passed by Congress
on May 13, 1930 and was signed by President Hoover on May 23,
1930. It was the ﬁrst legislation anywhere in the world to grant patent
rights to plant breeders and was enacted to ”aﬀord agriculture, so far
as practicable, the same opportunity to participate in the beneﬁts of
the patent system as has been given to industry, and thus assist in
placing agriculture on a basis of economic equality with industry.”
Before enactment of the Plant Patent Act, two factors were thought
to prevent plants from being patentable subject ma er. The ﬁrst was
the belief that plants, even those bred by man, were products of na-

# 1-"/54



ture and therefore not subject to patent protection. The second factor
was that plants were not considered amenable to the ”wri en description” requirement of the predecessor of 35 U.S.C. § 112, ﬁrst paragraph. In promulgating the Plant Patent Act, Congress addressed
both concerns. It explained that the work of the plant breeder ”in aid
of nature” was subject to patent protection. Additionally, the wri en
description requirement, applicable to utility patents, was relaxed in
favor of a ”description ... as complete as is reasonably possible.”
As originally enacted, the provisions for plant patent protection
were made as amendments to the general patent law. With the promulgation of the 1952 Patent Act, the plant patent provisions were
included as a separate chapter of the statute. It should be noted that
although the plant patent provisions were separated from the utility patent provisions with the enactment of the 1952 Patent Act, the
statute explicitly states that ”the provisions of this title relating to
patents for inventions shall apply to patents for plants, except as otherwise provided.”
The only amendment to the plant patent provisions since enactment of the 1952 Patent Act came in 1954 when section 161 was
amended to preclude patent protection for plants found in an uncultivated state, thereby broadening the statute to include plants found
in a cultivated state and subsequently asexually reproduced.
.BSL % +BOJT  +BZ 1 ,FTBO 64 1MBOU 7BSJFUZ 1SPUFDUJPO 4PVOE BOE
'VSZ 
 )PVTUPO - 3FW  
Congress never adopted explicit legislation implementing fully the
patent approach to the problem of incentives for plant breeding. Instead, in the Townsend-Purnell Plant Patent Act of 1930, Congress
created a plant patent regime limited to varieties that had been asexually reproduced.
The House Report accompanying the plant patent legislation acknowledged that the asexual reproduction requirement “greatly narrows the scope of the bill.” The bill proposed “to give the necessary
incentive to preserve new varieties” by encouraging breeders to multiply asexually the new and valuable varieties that they discovered,
but the bill did not “give any patent protection to the right of propagation of the new variety by seed, irrespective of the degree to which
the seedlings come true to type.”
For U.S. law purposes, then, the plant patent legislation created
a distinction between plants propagated asexually and plants reproduced via seed. It might be tempting to view the distinction as inevitable, ﬂowing as a ma er of necessity from the intrinsic qualities
of plants. By extension, the appearance of sui generis plant variety
regimes would likewise seem to rest on a straightforward, biological



$)"15&3  #*05&$)/0-0(:

rationale.
In fact, the introduction of the asexual/sexual distinction in U.S.
plant intellectual property law was as much a ma er of political expediency as it was a ma er of biology, as a careful analysis of the history of the plant patent legislation reveals.38 Major nursery operators
– whose varieties were easily propagated asexually – comprised the
chief lobbying inﬂuence advocating patent protection for plant innovation, and put recognition of plant breeding as “invention” on equal
footing with invention in other industrial sectors. By contrast, seed
companies saw themselves predominantly as brokers rather than as
developers of new varieties. In addition, the nursery operators dealt
in ornamentals and fruits, while the seed companies dealt in staples
of the food supply. One may assume that patent protection extending to the la er may have been politically unpalatable at the outset of
the Great Depression.
1BUFOU "DU
 64$ f 
1BUFOUT GPS QMBOUT

 64$ f 
%FTDSJQUJPO DMBJN

 64$ f 
(SBOU

Whoever invents or discovers and asexually reproduces any distinct
and new variety of plant, including cultivated sports, mutants, hybrids, and newly found seedlings, other than a tuber propagated
plant or a plant found in an uncultivated state, may obtain a patent
therefor, subject to the conditions and requirements of this title.
The provisions of this title relating to patents for inventions shall
apply to patents for plants, except as otherwise provided.
No plant patent shall be declared invalid for noncompliance with section 112 if the description is as complete as is reasonably possible.
In the case of a plant patent, the grant shall include the right to exclude others from asexually reproducing the plant, and from using,
oﬀering for sale, or selling the plant so reproduced, or any of its parts,
throughout the United States, or from importing the plant so reproduced, or any parts thereof, into the United States.
$PEF PG 'FEFSBM 3FHVMBUJPOT

 $'3 f 
$MBJN

 $'3 f 
1MBOU ESBXJOHT

The claim shall be in formal terms to the new and distinct variety of
the speciﬁed plant as described and illustrated, and may also recite
the principal distinguishing characteristics. More than one claim is
not permi ed.
38

Professor Cary Fowler has provided an insightful study of the subject. See generally Cary Fowler, The Plant Patent Act of 1930: A Sociological History of its Creation,
82 J. Pat. & Trademark Oﬀ. Soc’y 621 (2000).

# 1-"/54



(a)

Plant patent drawings should be artistically and competently
executed and must comply with the requirements of § 1.84.
View numbers and reference characters need not be employed
unless required by the examiner. The drawing must disclose
all the distinctive characteristics of the plant capable of visual
representation.
(b) The drawings may be in color. The drawing must be in color if
color is a distinguishing characteristic of the new variety. Two
copies of color drawings or photographs must be submi ed.
The applicant may be required to furnish specimens of the plant, or its
ﬂower or fruit, in a quantity and at a time in its stage of growth as may
be designated, for study and inspection. Such specimens, properly
packed, must be forwarded in conformity with instructions furnished
to the applicant. When it is not possible to forward such specimens,
plants must be made available for oﬃcial inspection where grown.

 $'3 f 
4QFDJNFOT

USOOPP15399P3

(12) United States Plant Patent
Zaiger et al.

(10) Patent No.:
US PP15,399 P3
(45) Date of Patent:
Dec. 7, 2004

(54) CHERRY TREE NAMED ‘ROYAL KAY”

(58) Field of Search ........................................... Plt./181

(50) Latin Name: Prunus avium

Primary Examiner—Anne Marie Grunberg

(76) Inventors: Gary Neil Zaiger, 1907 Elm Ave., e
Modesto, CA (US).95358. Leith Marie
Gardner, 1207 Grimes Ave., Modesto,
CA (US) 95358, Grant Gene Zaiger,
4005 California Ave., Modesto, CA
(US) 95358

A new and distinct variety of cherry tree (Prunus avium).
The following features of the tree and its fruit are charac
terized with the tree budded on ‘Mahaleb’ Rootstock (non
patented), grown on Handford sandy loam soil with Storie
Index rating 95, in USDA Hardiness Zone 9, near Modesto,
Calif., with standard commercial fruit growing practices

Varietal Denomination: Royal Kay

::

-

(*) Notice.

-

- - -

(57)

-

Subject to any disclaimer, the term of this

patent is extended or adjusted under 35

U.S.C. 154(b) by 93 days.

ABSTRACT

such as pruning, thinning, spraying, irrigation and fertiliza

tion. Its novelty consist of the following combination of
desirable features:

1. Vigorous, upright tree growth.

(21) Appl.
No.: 10/302,701
-

2.3. Emil
maturing n the early season.
Fruit with attractive red skin color.

(22) Filed:
Nov. 25, 2002
(65)
Prior Publication Data
US 2004/0103463 P1 May 27, 2004

4. Heavy and regular production of large size fruit.
5. Fruit with very good flavor and eating quality.
6. Fruit with good handling and storage quality.

(51) Int. Cl." .................................................. A01B 5/00
(52) U.S. Cl. ....................................................... Plt./181

1 Drawing Sheet

1

2
it’s heavy fruit production, early maturity, and good fruit
quality.

BACKGROUND OF THE VARIETY

1. Field of the Invention

ASEXUAL REPRODUCTION OF THE VARIETY
In the field of plant genetics, we conduct an extensive and
continuing plant-breeding program including the organiza 5
Asexual reproduction of the new and distinct variety of
tion and asexual reproduction of orchard trees, and of which
plums, peaches, nectarines, apricots, cherries and interspe cherry tree was by budding to ‘Mahaleb’ Rootstock (non
cifics are exemplary. It was against this background of our patented), as performed by us in our experimental orchard
activities that the present variety of cherry tree was origi located near Modesto, Calif., and shows that reproductions
nated and asexually reproduced by us in our experimental 10 run true to the original tree and all characteristics of the tree
and its fruit are established and transmitted through suc
orchard located near Modesto, Stanislaus County, Calif.
ceeding asexual propagations.
2. Prior Varieties
Among the existing varieties of cherry trees, which are
SUMMARY OF THE NEW VARIETY
known to us, and mentioned herein, are ‘Stella’ Cherry
(non-patented) and ‘Early Burlat Cherry (non-patented). 15 The present new variety of cherry tree is of large size,
vigorous, upright growth and a regular bearer of large fruit
with medium firmness, very good flavor and eating quality.
STATEMENT REGARDING FEDERALLY
The fruit is further characterized by its attractive red skin
SPONSORED RESEARCH AND
color and early fruit maturity. In comparison to the standard
DEVELOPMENT
20 commercial cherry variety ‘Early Burlat’ (non-patented), the
Not applicable.
new variety blooms approximately 7 days earlier and the
fruit is approximately 3 days earlier in maturity. In com
ORIGIN OF THE VARIETY

parison to “Stella’ Cherry (non-patented), the new variety
approximately 7 days earlier and the fruit matures
The present new variety of cherry tree (Prunus avium) 25 blooms
approximately 25 days earlier. In comparison to its parent

was developed by us in our experimental orchard located
near Modesto, Calif. The new cherry tree was selected in
1992 from a group of open pollinated seedlings grown from
seed of a selected seedling with the field identification

number 13HA431. The seedling cherry tree (13HA431) 30
originated as a third generation seedling from open polli

nated seed of ‘Stella’ Cherry (non-patented) and was

plant, the instant plant ripens earlier.

PHOTOGRAPH OF THE VARIETY

The accompanying color photographic illustration shows
typical specimens of the foliage and fruit of the present new
cherry variety. The illustration shows the upper and lower

selected to be used as a parent in our cherry breeding surface of the leaves, an exterior and sectional view of a fruit
program. We grew a large number of these open pollinated divided in its suture plane to show flesh color, pit cavity and
seedlings on their own root under careful observation and 35 the stone remaining in place. The photographic illustration
selected the present variety for asexual reproduction due to was taken shortly after being picked (shipping ripe) and the

US PP15,399 P3
5

6

Form.—Globose. Slightly flattened at apex and base.
Suture.—Shallow, relatively smooth.
Ventral surface.—Smooth, nearly rounded.
Apex-Varies from slightly retuse to rounded.

Ridges.—A small, narrow ridge on each side of suture,
extending from base to apex.
Tendency to split.—None.
Color—Varies from 10YR 7/6 to 10YR 7/8 when dry.

Base.—Retuse.

Cavity.—Rounded. Average depth 1.8 mm. Average
diameter 2.2 mm.

Stem:

Size.—Medium. Average length 34.9 mm. Average
width 1.6 mm.

Color—Varies from 2.5GY 4/4 to 2.5GY 5/4.

Flesh:

Ripens.—Evenly.
Texture.—Smooth, relatively meaty.
Fibers.-Few, small and tender.

Firmness.-Medium firm, comparable to ‘Early Burlat'

Cherry (non-patented).

Aroma.-Slight.
Amydgalin.—Undetected.
Eating quality.—Good.
Flavor—Very good, good balance between acid and
Sugar.

Juice.—Moderate amount, enhances flavor.

Brix—Average of 13.5°, varies slightly with amount of
fruit per tree and climatic conditions.
Color—Varies from 2.5R 4/8 to 5R 3/8. Varies with

fruit maturity. Pit cavity color 5R 2/6.

Skin:
Thickness.-Medium.

Surface.—Smooth.
Bloom.—Wanting.
Tendency to crack.-None during dry weather, only
slight tendency to crack in wet weather, varies with
stage of fruit maturity.
Color—Varies from 2.5R 2/4 to 5R 3/10.

Tenacity.—Tenacious to flesh.
Astringency.—None.

Stone:

Type.—Clingstone.
Size.—Medium. Average length 11.3 mm. Average
width 8.9 mm. Average thickness 7.2 mm.
Form.—Ovoid.

Base.—Slightly rounded.
Apex-Round to slight apical point.
Surface.—Smooth, except for ridges near suture.
Sides.—Equal to unequal. Some stones have one side
extending further from suture plane.

Kernal:
Form.—Ovoid.
Taste.—Bitter.

Viability—Viable. Good embryo development.
Size.—Average length 7.9 mm. Average width 5.1 mm.
Average depth 4.4 mm.

Skin color—Varies from 10YR 5/6 to 10YR 6/8 when

dry.
Use: Dessert. Market — local and long distance.
Keeping quality: Good. Held well for 21 days in cold storage
at 38° to 42° F and maintained good appearance and
eating quality.
Shipping quality: Good. Minimal bruising or scarring in
packing and shipping trials.
Plant disease resistance/susceptibility: No specific testing
for relative plant/fruit disease has been designed. Under
close observation during planting, growing and harvesting
of fruit, under normal cultural and growing conditions
near Modesto, Calif., no particular plant/fruit disease
resistance or susceptibility has been observed. Any vari
ety or selection observed during indexing of plant char
acteristics with abnormal susceptibility is destroyed and
eliminated from our breeding program.
The present new variety of cherry tree, its flowers, foliage
and fruit herein described may vary in slight detail due to
climate, soil conditions and cultural practices under which
the variety may be grown. The present description is that of
the variety grown under the ecological conditions prevailing
near Modesto, Calif.
It is claimed:

1. A new and distinct variety of cherry tree, substantially
as illustrated and described, characterized by its large size,
vigorous, upright growth and being a regular and productive
bearer of large size fruit with very good flavor and eating
quality; the fruit is further characterized by its attractive red
skin color and by maturing in the early season with good
handling and shipping qualities, and in comparison to ‘Early

Burlat Cherry (non-patented), the new variety blooms

approximately 7 days earlier and the fruit is approximately
3 days earlier in maturity.



$)"15&3  #*05&$)/0-0(:

B 4VCKFDU .BUUFS
*O SF "S[CFSHFS
 'E  $$1" 
This is an appeal from a decision rejecting the single claim of appellant’s application for a plant patent. The alleged invention is described by the examiner in his statement to the Board of Appeals as
follows:
This application relates to a species of bacteria. This
species of bacteria is named by applicant Clostridium
saccharo-butyl-acetonicum-liquefaciens and cultured by him
from Louisiana cane ﬁeld soil. These bacteria are useful
for producing butyl alcohol, acetone, and ethyl alcohol
when grown in a suitable nutrient carbohydrate medium.
Reproduction of these bacteria is asexual, by binary ﬁssion.

5JNFT BOE UBYPOPNJFT DIBOHF 5P
EBZ QMBOUT BSF DMBTTJöFE BT FVLBSZ
PUFT XIPTF DFMMT IBWF PSHBOFMMFT XJUI
NFNCSBOFT BMPOH XJUI BOJNBMT GVOHJ
NBOZ BNPFCBT BOE BMHBF BOE NVDI
NPSF #BDUFSJB BSF QSPLBSZPUFT XIJDI
MBDL TVDI PSHBOFMMFT BOE NBLF VQ UIFJS
PXO EPNBJO PG MJGF "TLJOH XIFUIFS
CBDUFSJB BSF QMBOUT PS BOJNBMT JT MJLF BTL
JOH XIFUIFS "GSJDBOT BSF GSPN .FYJDP
PS &DVBEPS

We are of the opinion that, while bacteria possess some of the characteristics of plants and some of the characteristics of animals, it is
generally recognized by scientists that the characteristics of plants
predominate in bacteria, and bacteria are usually scientiﬁcally classiﬁed as plants.
In Webster’s New International Dictionary the ﬁrst deﬁnition of
”plant” reads as follows: ”1. A young tree, shrub, or herb, planted or
ready to plant; a slip, cu ing, or sapling; * * *.” The third deﬁnition
is a lengthy description of plants from a scientiﬁc standpoint, and in
this deﬁnition bacteria are mentioned.
We think it may fairly be said that in the common language of
the people, the meaning of the word ”plant” is as stated in the ﬁrst
deﬁnition, above quoted. At any rate, whether Congress intended to
include in the term ”plant” all organic ma er which may be scientiﬁcally classiﬁed as plants is open to such doubt as to warrant resort to
the legislative history of the provision here involved. It is suﬃcient
to say that it fairly appears therefrom that the word ”plant” as used
therein was used in its popular sense and not in its scientiﬁc sense,
and that the bill was designed for the beneﬁt of agriculturalists and
horticulturalists.
It will be observed that the reports of the Commi ees state that
the bill provides that any person who invents or discovers a new and
distinct variety of plant shall be given by patent an exclusive right
to propagate that plant by asexual reproduction, and propagation
by asexual reproduction is deﬁned in the reports to be ”by grafting,
budding, cu ings, layering, division, and the like, but not by seeds.”
While it is true that the bacteria here involved are asexually repro-

# 1-"/54



duced, it is not here claimed that appellant propagates them by any
of the methods above set out, and we do not understand that appellant claims that the bacteria here involved are capable of being reproduced by any of such methods. This, we think, is a strong indication
of the character of plants intended to be embraced in the enactment
of the legislation under consideration.
That the scientiﬁc meaning of a word is not always controlling in
the interpretation of statutes was established in the case of Nix v. Hedden, where, in the interpretation of a tariﬀ statute, the Supreme Court
held that a tomato is a vegetable, although it is scientiﬁcally classiﬁed
as a fruit. The court in its opinion stated: ”Botanically speaking, tomatoes are the fruit of a vine, just as are cucumbers, squashes, beans, and
peas. But in the common language of the people, whether sellers or
consumers of provisions, all these are vegetables which are grown in
kitchen gardens, and which, whether eaten cooked or raw, are, like
potatoes, carrots, parsnips, turnips, beets, cauliﬂower, cabbage, celery, and le uce, usually served at dinner in, with, or after the soup,
ﬁsh, or meats which constitute the principal part of the repast, and
not, like fruits generally, as dessert.”
So here, we think that Congress, in the use of the word ”plant,”
was speaking ”in the common language of the people,” and did not
use the word in its strict, scientiﬁc sense. The Patent Oﬃce tribunals
were correct in holding that the subject ma er of the claim before us
is not within the plant provision.
C

1SPDFEVSFT

*O SF (SFFS
 'E  $$1" 
Appellant’s invention relates to a variety of Bermuda grass found
growing in a bed of, and allegedly distinct from, a variety of Bermuda
grass known as Zimmerly Select. The particular characteristics relied
upon by appellant to distinguish his grass from known varieties of
Bermuda grass are set forth in the claim which reads as follows:
1. A new and distinct variety of BERMUDA GRASS
PLANT, substantially as shown and described, characterized particularly by its outstanding reproductive properties, its large, glossy rhizomes, its high level of resistance
to common Bermuda grass diseases and the large percentage of above ground stolons which remain green in freezing weather.
With regard to the ”outstanding reproductive” characteristics of the
claimed grass, the speciﬁcation, in substance, indicates that when the

/JY  64  



$)"15&3  #*05&$)/0-0(:

stolons 2 of the grass are planted they cover the soil surface as quickly
as do the rhizomes when planted (in fact faster).
In support of the claim that the plant produces ”large, glossy rhizomes” the speciﬁcation states that ”some are almost as large in diameter as a lead pencil.” Additionally it states that they ”penetrated the
soil from one inch to two and one-half inches deeper than Coastal
Bermuda [grass] rhizomes grown under identical conditions.” The
speciﬁcation also indicates that by visual observation of rhizomes, it
could be seen that the rhizomes of the claimed grass were larger than
those of other Bermuda grasses grown the same way. However, no
actual measurements are reported.
To support the claim that the new grass is distinct from others
because of the large percentage of stolons remaining green in freezing weather, the speciﬁcation indicates that a test plot of the claimed
grass remained green under the same winter conditions where Zimmerly Select, Coastal Bermuda, and native Bermuda had become dormant.
The claim that the grass is disease resistant is based on the failure
of the applicant and other growers of his grass to observe disease in
plots of the grass. However, the speciﬁcation also reveals that other
varieties of Bermuda grass grown at the same locations also remained
free of disease.
In conformance with the usual procedure for the examination of
applications for plant patents, the application was submi ed by the
Patent Oﬃce to the Department of Agriculture for its evaluation of
the assertions made in the speciﬁcation supporting the claim that the
grass was a distinct and new variety of plant. In due course a report
was provided by the Department of Agriculture to the Patent Oﬃce.
1. The claimed grass is reported as superior to ﬁve other
varieties of bermudagrass in its ability to withstand freezing weather. No comparative data were included in the
application to show the relative winter survival of the
claimed grass vs. other varieties. In addition to the lack of
survival data, it [is] not clear from the application that all
varieties were planted and managed in the same fashion.
2. The claimed grass is reported to have a high level of
resistance to common bermudagrass diseases.It is stated,
2

Webster’s Third New International Dictionary, 1971 edition, provides the following deﬁnitions: stolon - a horizontal branch from the base of a plant that is either
above or below ground and produces new plants from buds at its tip or nodes (as
in the strawberry); rhizome - a more or less elongate stem or branch of a plant that
is often thickened or tuber shaped as a result of deposits of reserve food material, is
usu. horizontal and underground, produces shoots above and roots below, and is
distinguished from a true root in possessing buds, nodes and usu. scalelike leaves
- called also rootstalk.

# 1-"/54



however, that no disease was noted on bermudagrass varieties grown at the same locations as the claimed grass.
This information does not support the claim for disease
resistance as the named varieties diﬀer greatly in their reaction to disease (from highly susceptible to highly resistant). ...
In support of its conclusion that the rejection under § 112 should be
aﬃrmed the board cited the following excerpt from the legislative
history of the Plant Patent Act of 1930:
Modern methods of identiﬁcation, together with such ampliﬁcation thereof as may reasonably be expected, will render it possible and practicable to describe clearly and precisely the characteristics of a particular variety. When this
can not be done by an applicant for a patent, the variety
is not clearly distinguishable as a distinct variety, and no
patent would issue.
From it the board reasoned as follows:
Accordingly, we believe it to be clear that the instant failure to adequately diﬀerentiate the claimed grass from
other known varieties of Bermuda grass must result in the
denial of a patent. We will sustain the rejection.
Appellant has a acked the soundness of the board’s decision principally on the ground that § 162 relieves the applicant for a plant patent
of the strict requirements of § 112.
In view of the statute, we must agree with appellant that a disclosure containing a description not fully in compliance with § 112
might still be adequate under § 162. In this regard this court, recognizing present technological limitations, has concluded that there is
no requirement for a how-to-make disclosure in a plant patent application. See LeGrice.
Nevertheless, we do not agree that it was contemplated by
Congress that § 162 would operate to allow an applicant to allege
characteristics which might be capable of distinguishing one variety
of plant from another without suﬃcient disclosure to establish that
these characteristics are indeed present in the claimed plant and absent in the varieties to which it is most closely related.
In the instant case we do not doubt that Bermuda grass having
diﬀerent reproductive properties, disease resistance, etc., when compared to the same properties of known varieties, would be a distinct
variety of Bermuda grass. However, if, as is true in this case, the
characteristics chosen to deﬁne the new plant are meaningless unless
compared with predecessor plant varieties, it is incumbent upon the



$)"15&3  #*05&$)/0-0(:

applicant to provide information of such a character that a meaningful comparison can be made. It is our view that the Patent Oﬃce in
this case was justiﬁed in its conclusion that the criteria used to support the claim did not allow for such a meaningful comparison.
D 0XOFSTIJQ
&Y QBSUF .PPSF
 6412  #1"* 
This is an appeal from the ﬁnal rejection of the following claim:
The new and distinct variety of peach tree as shown and
described, characterized by its hardiness and resistance to
cold and the late time of ripening of the fruit.
Mr. Francis Miller built a house in 1918 and the following year he
noticed a small peach tree growing in his yard which he believed
sprang from a peach seed planted by one of the men who worked
on the house the preceding year. He protected the tree from injury
and watered and fertilized it along with the grass and other vegetation in the yard. The tree lived some twelve years or more and before
annual crops of large, luscious peaches. During all of this time Miller
had no idea that the peach tree in his yard was a new variety. In so
far as he was concerned, it was just a peach tree.
In 1928, when the tree was about ten years old and after it had
borne seven annual crops, Mr. William Moore, the applicant in the
application here on appeal, who was a friend of Miller and an orchardist and developer of new varieties of orchard trees by profession, saw the peach tree in Miller’s yard and recognized that it was a
new variety. He requested permission to take grafts for the purpose
of asexually reproducing the tree on his own farm and with Miller’s
consent he took ten scions and grafted them on native root stock and
had produced several successive generations from the original tree
at the time the instant application was ﬁled, thus demonstrating that
the peach tree was in fact a new variety.
The issue in this appeal turns about the meaning to be given the
word ”discovers” in 35 U.S.C. § 161. It is the examiner’s view that
Miller is the one who discovered the new seedling peach tree rather
than appellant because, according to two aﬀdavits by Miller of record,
Miller ”noticed” or ”took notice” of the existence of the new seedling
growing in his yard and cultivated it long before appellant Moore
observed it and recognized it as a new variety. That the seedling was
growing in Miller’s yard and that Miller was aware of its existence is
corroborated by an aﬃdavit by appellant, also of record in the case.
The examiner’s position, as we understand it, is that it was the intent
of Congress that the word ”discovers” in 35 U.S.C. 161 be read as

# 1-"/54



meaning ”ﬁnds”, and Miller is the one who found the peach tree, not
appellant.
Appellant’s view, on the other hand, is that although Miller may
have found the seedling in the sense that he became aware of its presence in his yard, he did not ”ﬁnd” the new variety because he had no
appreciation that the tree was diﬀerent from other peach trees in the
vicinity and, lacking such appreciation, he did not asexually reproduce it and thus establish that the tree was in fact a new variety. In
contrast to this he argues that appellant was the one who realized that
the tree might perhaps be a new variety and took steps to determine
that fact by asexual reproduction through ﬁve generations. Since appellant was the ﬁrst to discover the fact that the tree in Miller’s yard
was a new variety and then took steps by asexual reproduction to establish the fact that it was a new variety, it is appellant’s view that he
is the one who really was the discoverer of the new variety under the
meaning of the statute.
After careful consideration of the examiner’s position as developed at length in his answer, as well as that of appellant, we are of
the opinion that appellant Moore is the one who discovered the new
variety according to the intent of the statute.
If the word ”discovers,” as used in the statute, is to be construed as
meaning ”ﬁnds,” and ”ﬁnds” is construed as merely becoming aware
of the existence of a plant without any appreciation that it is a new
variety and no a empt is made to perpetuate the variety by asexual
reproduction, it seems to us that the constitutional objective of advancing the progress of science and useful arts will to a large degree
be nulliﬁed in so far as found seedlings are concerned. To illustrate;
had the ma er been left entirely in Miller’s hands he would have
done nothing to preserve the variety because, although he knew it
was a peach tree, so far as he was aware, it had no unusual characteristics and was just an ordinary peach tree. When it had lived out its
life span of twelve years and died, the new variety would have been
lost for all time. Miller found a peach tree but he did not discover a
new variety.
%VOO W 3BHJO W $BSMJMF
 6412  #1* 
This is an interference involving an application ﬁled March 1, 1940,
by Arthur A. Dunn, an application ﬁled October 14, 1939, by Robert
Lee Ragin and an application ﬁled May 8, 1937, by Charles W. Carlile.
Dunn and Carlile are represented by the same a orney and the Dunn
application is assigned to Carlile.
The invention relates to a new variety of seedless orange and orange tree of the so-called pineapple type. The new variety of orange
tree deﬁned in the issue count originated as a mutation or bud varia-



$)"15&3  #*05&$)/0-0(:

tion, commonly called a bud sport, on a pineapple orange tree growing in a cultivated orange grove located in Brevard County, Florida.
All the parties to this interference rely upon the propagation of trees
from the same bud variation as establishing their respective rights to
a patent. While this fact might appear to present a question of originality it is believed that the real issue is purely one of priority among
the applicants.
It has long been held that an invention comprises two main inventive acts, conception, and reduction to practice. The question of what
constitutes a conception and reduction to practice has been dealt with
and decided in an abundance of cases and this question is so well
deﬁned in these cases as to require no further comment or citation.
In each of these previously decided cases the inventions involved related to a new and useful art, machine, manufacture, or composition
of ma er. None have related to a new variety of plant. By analogy,
however, it may be said that there must be a conception and reduction to practice in cases involving the invention or discovery of a new
plant as well as in the previously referred to cases.
The question of what constitutes a reduction to practice is not believed to present any real problem. A reduction to practice may ordinarily be an actual reduction to practice, that is an actual successful
building of a machine or performance of the art or process and so on,
or it may be a constructive reduction to practice by the ﬁling of a valid
allowable application for a patent describing and claiming the invention. The principle of a constructive reduction to practice is a pure
ﬁction of law and came into being as a result of judicial interpretation on the theory that a valid application for a patent completes the
invention and makes it available to the public enabling any one of this
group skilled in the art to which it relates to reproduce or perform the
invention disclosed.
It should be noted that the statute provides as a prerequisite to the
ﬁling of an application for a plant patent that the alleged new variety
of plant be asexually reproduced. It seems evident therefore that the
ﬁling of an application could not complete the invention but that an
actual reduction to practice prior to the ﬁling date of the application
is an essential requirement. The mere ﬁling of an application for a
patent for a new variety of plant would not enable anyone to reproduce such a plant. The plant must actually be in being and reproductions thereof must be obtainable by one of the usual forms of asexual
propagation as for example grafting, budding, inarching, division or
the like. It would appear therefore that the ﬁling of an application for
a plant patent by itself can not properly be considered a constructive
reduction to practice because of the statutory prerequisite.
It is believed that an actual reduction to practice is completed
when the new variety is actually reproduced by any satisfactory

# 1-"/54



method of asexual propagation and it is determined that the progeny
in fact possess the characteristic or characteristics which distinguish
it as a new variety. In the case under consideration an actual reduction to practice would be established when by asexual propagation
citrus trees were produced which bore fruits having all the a ributes
of the variety known as a pineapple orange with the exception of its
habit of containing seeds.
A new variety may popularly be said to be conceived or discovered when an individual becomes aware of its existence. An inventor
can not properly be said to have discovered a new variety of plant
until he is certain that it is in fact a new variety. In cases like the instant case, where the new variety is produced by bud variation it is
believed the conception or discovery occurs when the asexual reproduction establishes the bud variation to be in fact a true bud variation
or new variety, since the only real test of a true bud variety is its ability to be perpetuated through bud propagation.
The facts as related in the Dunn record are that in 1930 or at least
sometime prior to 1933 R. V. Williams, an employee on the grove adjoining that owned by Dunn, discovered a seedless orange growing
on a tree in the Dunn grove. He communicated knowledge of his discovery to Dunn and Dunn went to the location designated and found
that one limb of the tree bore seedless oranges, while the remainder
of the tree bore fruit heavily seeded in accordance with the standard
characteristics of the variety. Dunn testiﬁed that he observed the tree
from year to year until 1937 in order to determine if the habit was
ﬁxed. In January of that year the senior party Carlile was at the Dunn
grove picking fruit, his company having purchased the crop. Dunn
informed Carlile of the seedless tree and allegedly requested him to
reproduce the same. Later the tree and all rights in it were sold to
Carlile who ultimately removed it and transplanted it in his own
nursery. Carlile cut budwood from the tree and budded the same
to root stock in order to produce additional specimens. In November 1938 the trees thus reproduced had fruit suﬃciently matured to
determine that they were in fact seedless orange trees of the pineapple type. At least three generations of such trees had been produced
and had borne fruit by the time the testimony was given in this case.
Trees were sold as early as July, 1938 to a Mr. MacDonald in Miami
and all have since produced seedless oranges.
The Ragin story is as follows: In 1934 Ragin obtained permission
from Dunn to cut budwood on the Dunn grove. While cu ing budwood he met the witness Williams who informed him that he had
found a seedless orange. Williams did not designate the exact tree
and Ragin sought it out while cu ing budwood. Ragin took budwood and budded some to root stock but also top-worked several
trees in order to get more rapid growth. Top-working consists of



$)"15&3  #*05&$)/0-0(:

cu ing out the crown of a mature tree and budding or grafting to
it the new growth desired. In 1935 the trees thus top-worked were
shown to Springer, nursery inspector for the Florida Plant Board. At
that time Ragin told Springer that the new growth was of seedless
oranges. The following year Springer again inspected the same trees
which were then bearing fruit. He cut fruit and found it to be in fact
seedless. He later inspected other trees and found the fruit thereon to
be seedless. Springer’s testimony stands unchallenged and must be
accepted as true. Since Springer testiﬁed that he cut fruit the following summer it must be held that Ragin actually reduced to practice no
later than the end of the summer of 1936 that is September 15, 1936.
The party Dunn ﬁrst learned of the seedless oranges sometime
prior to 1933 according to the testimony in his behalf. Thereafter he
did nothing until he sold the tree to Carlile. Dunn insists that Carlile
was his agent in reducing the invention to practice and that he not
only sold the tree but also sold his rights in the invention. Since there
was no conception until the invention was reduced to practice Dunn
could not have sold anything except the tree for he had nothing else
to sell. Since Dunn did nothing he can not be held to be an inventor.
Even if it were held that the reduction to practice by Carlile did inure
to the beneﬁt of Dunnhis eﬀective date for conception and reduction
to practice would not be earlier than November, 1938. This date is
considerably later than September 15, 1936, the date established for
Ragin.
Dunn contends however that the ﬁnding of the parent tree constituted the conception or discovery contemplated by the statute. If it
be assumed without so holding that this contention is correct, Dunn
could not prevail since it is not believed that he has established any
diligence during the required period. If Dunn’s testimony is to be
accepted at its face value it would appear that he did absolutely nothing beyond merely observing the tree for a period of seven years. .
Dunn’s excuse for failure to act is not believed to be either convincing or adequate and award must be made in favor of Ragin.
*O SF -F(SJDF
 'E  $$1" 
The issue on these consolidated appeals is whether appellant is entitled under 35 U.S.C. § 161 to a patent on each of his applications serial numbers 709,127 and 709,128, ﬁled January 15, 1958, each entitled
‘Rosa Floribunda Plant.’ The Patent Oﬃce Board of Appeals aﬃrmed
the ﬁnal rejection of both applications under 35 U.S.C. § 102(b) on
the ground that the inventions had been described in printed publications in England more than one year prior to the dates of ﬁling of
the said applications. The publications occur in the National Rose So-

# 1-"/54



ciety Annual of England and in catalogues. The Annual describes appellant as having raised the roses described and the catalogues show
color pictures of these roses. There is no dispute that the publications
relate to and picture the identical roses which were originated by appellant and which he now seeks to patent.
We think it is sound law, consistent with the public policy underlying our patent law, that before any publication can amount to a
statutory bar to the grant of a patent, its disclosure must be such that
a skilled artisan could take its teachings in combination with his own
knowledge of the particular art and be in possession of the invention.
In view of the long line of cases dealing with other types of inventions antedating 1930, we think Congress, by failing to provide
otherwise, intended that the provisions of section 102(b), as applied
to plant patents, should not be interpreted otherwise than they had
been with respect to other inventions, i.e., that only an ‘enabling’ publication is eﬀective as a bar to a subsequent patent.
While man can and does assist nature by the cross-pollination of
selected parent plants, the actual creation of the new plant, because
of the almost inﬁnite number of possible combinations between the
genes and chromosomes, is not presently subject to a controlled reproduction by act of man. While those skilled in this art now understand the mechanics of plant reproduction and the general principles
of plant heredity, they are not presently able to control the factors
which govern the combinations of genes and chromosomes required
to produce a new plant having certain predetermined desired properties.
Appellant in his brief points out:
The description of a plant in a plant patent or in a printed
publication at best can only recite, as historical facts, that
at one time a certain plant existed, was discovered in a
certain manner, and was asexually reproduced. This information may be interesting history, but cannot enable
others to reproduce the plant. Prior public use and sale of
a plant are the avenues by which a plant enters the public
domain.
In the case of manufactured articles, processes and chemical compositions, a diﬀerent situation prevails. Wri en descriptions and drawings in publications can often enable others to manufacture the article,
practice the process or produce the chemical composition.
We therefore hold that the descriptions in the printed publications
here in issue do not meet the requirement of an ‘enabling’ description,
as the statute has been interpreted in numerous cases.
We do not agree with the examiner and the board that this creates
an ”anomaly” when dealing with plant patents which requires that



$)"15&3  #*05&$)/0-0(:

”plant publications must be totally ignored as printed publications.”
Instead, it requires that the facts of each case be carefully considered
to determine whether the description in the printed publication in
question does in fact place the invention in the possession of the public. Each case must be decided on its own particular facts in determining whether, in fact, the description in the printed publication is
adequate to put the public in possession of the invention and thus bar
patentability of a plant under the conditions stated in section 102(b).
While the present knowledge of plant genetics may mean as a practical ma er, that the descriptions in such general publications as are
here involved cannot be relied upon as a statutory bar under section
102(b), we must be mindful of the scientiﬁc eﬀorts which are daily
adding to the store of knowledge in the ﬁelds of plant heredity and
plant eugenics which one skilled in this art will be presumed to possess.

'PTUFS  6412  #1"* 

:PEFS #SPT *OD W $BMJGPSOJB'MPSJEB 1MBOU $PSQ
 'E  UI $JS 
Normally, the three requirements for patentability are novelty, utility, and nonobviousness. For plant patents, the requirement of distinctness replaces that of utility, and the additional requirement of
asexual reproduction is introduced.
The concept of novelty refers to novelty of conception, rather than
novelty of use; no single prior art structure can exist in which all of
the elements serve substantially the same function. As applied to
plants, the Patent Oﬃce Board of Appeals held that a ”new” plant
had to be one that literally had not existed before, rather than one
that had existed in nature but was newly found, such as an exotic
plant from a remote part of the earth.Ex parte Foster In Greer, the court
indicated that the Board believed that novelty was to be determined
by a detailed comparison with other known varieties.
The legislative history of the Plant Patent Act is of considerable
assistance in deﬁning ”distinctness.” The Senate Report said:
In order for the new variety to be distinct it must have
characteristics clearly distinguishable from those of existing varieties and it is immaterial whether in the judgment
of the Patent Oﬃce the new characteristics are inferior
or superior to those of existing varieties. Experience has
shown the absurdity of many views held as to the value
of new varieties at the time of their creation.
The characteristics that may distinguish a new variety would include, among others, those of habit; immunity from disease; or soil conditions; color of ﬂower, leaf,
fruit or stems; ﬂavor; productivity, including ever-bearing

# 1-"/54



qualities in case of fruits; storage qualities; perfume; form;
and ease of asexual reproduction. Within any one of the
above or other classes of characteristics the diﬀerences
which would suﬃce to make the variety a distinct variety,
will necessarily be diﬀerences of degree.
A deﬁnition of ”distinctness” as the aggregate of the plant’s distinguishing characteristics seems to us a sensible and workable one.
The third requirement, nonobviousness, is the hardest to apply
to plants, though we are bound to do so to the best of our ability.
Rephrasing the John Deere tests for the plant world, we might ask
about (1) the characteristics of prior plants of the same general type,
both patented and nonpatented, and (2) the diﬀerences between the
prior plants and the claims at issue. We see no meaningful way to apply the third criterion to plants – i. e. the level of ordinary skill in the
prior art. Criteria one and two are reminiscent of the ”distinctness”
requirement already in the Plant Patent Act. Thus, if we are to give obviousness an independent meaning, it must refer to something other
than observable characteristics.
We think that the most promising approach toward the obviousness requirement for plant patents is reference to the underlying constitutional standard that it codiﬁes – namely, invention.
The general thrust of the ”invention” requirement is to ensure that
minor improvements will not be granted the protection of a seventeen year monopoly by the state. In the case of plants, to develop
or discover a new variety that retains the desirable qualities of the
parent stock and adds signiﬁcant improvements, and to preserve the
new specimen by asexually reproducing it constitutes no small feat.
This Court’s case dealing with the patent on the chemical compound commonly known as the drug ”Darvon,” Eli Lilly & Co. v.
Generix Drug Sales, provides some insight into the problem of how
to apply the ”invention” requirement to a new and esoteric subject
ma er. The court ﬁrst noted that
analogical reasoning is necessarily restricted in many
chemical patent cases because of the necessity for physiological experimentation before any use can be determined.
In fact, such lack of predictability of useful result from
the making of even the slightest variation in the atomic
structure or spatial arrangement of a complex molecule
deprives the instant claims of obviousness and anticipation of most of their vitality.
The court resolved the apparent dilemma by looking to the therapeutic value of the new drug instead of to its chemical composition:
Reason compels us to agree that novelty, usefulness and

&MJ -JMMZ W (FOFSJY *OD  'E 
UI $JS 



$)"15&3  #*05&$)/0-0(:
non-obviousness inhere in the true discovery that a chemical compound exhibits a new needed medicinal capability,
even though it be closely related in structure to a known
or patented drug.

The same kind of shift in focus would lead us to a more productive inquiry for plant patents. If the plant is a source of food, the
ultimate question might be its nutritive content or its proliﬁcacy. A
medicinal plant might be judged by its increased or changed therapeutic value. Similarly, an ornamental plant would be judged by
its increased beauty and desirability in relation to the other plants
of its type, its usefulness in the industry, and how much of an improvement it represents over prior ornamental plants, taking all of
its characteristics together.
E *OGSJOHFNFOU
*NB[JP /VSTFSZ *OD W %BOJB (SFFOIPVTFT
 'E  'FE $JS 
I. B
Bruno Imazio, the owner of Imazio Nursery, Inc. (Imazio), is the inventor of the U.S. Plant Patent No. 5,336, which is entitled ”Heather
Named Erica Sunset.” According to the ’336 patent, Mr. Imazio discovered Erica Sunset heather in 1978 ”as a seedling of unknown
pollen parentage growing in a cultivated ﬁeld of Erica persoluta, the
variety believed to be the seed parent, where it was noticed because of
its early blooming and particularly because of its reaching full bloom,
from base to tip, more than a month before the parent plant begins
to bloom.” It was the early blooming of the Erica Sunset, during the
Christmas and Valentine’s Day seasons, that distinguished the Erica
Sunset from other known varieties.
The sole claim of the ’336 patent recites:
A new variety of Heather persoluta, substantially as
herein shown and described, particularly characterized
by its profuse production of blooms over the entire length
of the stem beginning in early December.
In April 1992, Imazio sued Coastal for patent infringement alleging
that Coastal’s ”Holiday Heather” infringed the ’336 patent.
The trial court adopted the standard that the Plant Patent Act
”bars the asexual reproduction and sale of any plant which is the same
variety (i.e., has the same essential characteristics) as the patented
plant, whether or not the infringing plant was originally cloned from
the patented plant.” The district court also addressed whether independent creation could be a defense to plant patent infringement.

# 1-"/54



The district court stated that ”independent creation is not a proper
defense to patent infringement” and asserted that ”the courts’ recognition of an independent creation defense would inadvertently entice
deliberate infringement, with a fraudulent defense of independent
creation asserted.”
On the merits of the infringement charge, the trial court reviewed
the testimony of both parties’ experts and found that the ”undisputed
evidence thus shows that the patented Erica Sunset heather and the
Holiday Heather are the same plants both morphologically (internal and external characteristics) and phenologically (blooming cycle).” The trial court concluded that Imazio had ”successfully demonstrated that the Holiday Heather is an asexual reproduction of the
Erica Sunset.”
IV. S
C
We ﬁrst consider the scope of protection of plant patents.
1. The meaning of the term ”variety”
The parties dispute the meaning of the term ”variety” in section 161.
Imazio argues that in providing plant patent protection for ”any distinct and new variety of plant,” it was intended that a plant patent
cover ”all plants of that new and distinct variety, i.e., all plants having the same essential and distinctive characteristics.” Thus, argues
Imazio, ”variety” should be construed in its technical, taxonomical
sense and should be interpreted to encompass more than just clones
of a single plant. Coastal, on the other hand, contends that ”variety”
should be construed in the vernacular sense as ”something diﬀerent
from others of the same general kind.” Coastal maintains that by use
of the term ”variety” Congress did not intend to aﬀord plant patent
protection to a range of plants but intended only to protect a single
plant.
The Plant Patent Act does not deﬁne ”variety.” However, the legislative history of the Plant Patent Act states:
new and distinct varieties fall into three classes – sports,
mutants, and hybrids. In the ﬁrst class of cases, the sports,
the new and distinct variety results from bud variation
and not seed variation. A plant or portion of a plant
may suddenly assume an appearance or character distinct from that which normally characterizes the variety or
species. In the second class of cases, the mutants, the new
and distinct variety results from seedling variation by self
pollenization of species. In the third class of cases, the hybrids, the new and distinct variety results from seedlings
of cross pollenization of two species, two varieties, or a
species and a variety.



$)"15&3  #*05&$)/0-0(:

Thus, upon passage of the Plant Patent Act, a patentable variety
could be either a sport, mutant, or hybrid. In addition, by amendment in 1954, Congress added another class of plants, newly found
seedlings, subject to the exception that such seedlings found in an
uncultivated state cannot be patented.
Section 161 also requires that a patentable variety be new. Additionally, the variety must be distinct. As to this requirement, the
legislative history states that
in order for the new variety to be distinct it must have
characteristics clearly distinguishable from those of existing varieties. The characteristics that may distinguish a
new variety would include, among others, those of habit;
immunity from disease; resistance to cold, drought, heat,
wind, or soil conditions; color of ﬂower, leaf, fruit, or
stems; ﬂavor; productivity, including ever-bearing qualities in case of fruits; storage qualities; perfume; form; and
ease of asexual reproduction. Within any one of the above
or other classes of characteristics the diﬀerences which
would suﬃce to make the variety a distinct variety, will
necessarily be diﬀerences of degree.
The legislative history is clear that Congress intended that distinct
and new cultivated sports, mutants, hybrids, and newly found
seedlings be entitled to plant patent protection.
Although the legislative history does not answer the question of
what ”variety” means in terms of whether a single plant or a range
of plants is protected by a plant patent, in addition to being distinct
and new, a patentable plant must also be asexually reproduced. As
discussed below, this additional requirement informs the scope of
protection of plant patents and hence directs the meaning of ”variety”
in § 161.
2. The signiﬁcance of the asexual reproduction requirement
The legislative history deﬁnes asexual reproduction as reproduction
by ”grafting, budding, cu ings, layering, division, and the like, but
not by seeds.” The legislative history further states that
whether the new variety is a sport, mutant, or hybrid, the
patent right granted is a right to propagate the new variety by asexual reproduction. It does not include the right
to propagate by seeds. This limitation in the right granted
recognizes a practical situation and greatly narrows the
scope of the bill. Whether the new variety is a hybrid,
mutant or sport, there is never more than one specimen
of it produced except through asexual reproduction. For

# 1-"/54



example, without asexual reproduction there would have
been but one true McIntosh or Greening apple tree. These
varieties of apples could not have been preserved had it
not been through human eﬀort in the asexual reproduction of the two original trees. They could not have been
reproduced true to the type by nature through seedlings.
The legislative history additionally sets forth that plants sought to be
patented
must be asexually reproduced in order to have their identity preserved. This is necessary since seedlings either of
chance or self-pollenization from any of these would not
preserve the character of the individual.
It is clear from the legislative history that as a result of the asexual reproduction requirement, only a single plant, i.e., reproduction from
one original specimen in the words of Congress, is protected by a
plant patent. At the time of enactment, Congress recognized that the
asexual reproduction prerequisite greatly narrowed the scope of protection of plant patents but found such a limitation necessary to ensure that the characteristics of the plant to be patented were maintained. Additionally, it has since been recognized that as intimated
by Congress, asexual reproduction conﬁrms the existence of a new
variety by separating variations resulting from ﬂuctuations in environmental conditions from true plant variations.
Due to the asexual reproduction prerequisite, plant patents cover
a single plant and its asexually reproduced progeny. See Senate Report at 6 (Plant patent protection encourages ”those who own the single specimen to reproduce it asexually and create an adequate supply.”). Thus, the term ”variety” in section 161 must be interpreted
consistently with this requirement. Accordingly, ”variety” in section
161 cannot be read as aﬀording plant patent protection to a range of
plants, as asserted by Imazio.
V. I
As to the ﬁrst step, consistent with our analysis above, the scope of the
claim of the ’336 patent is the asexual progeny of the Heather persoluta
shown and described in the ’336 patent speciﬁcation. To perform the
second step of the infringement analysis, we ﬁrst look to the language
of the statute.
Section 163 grants to plant patentees the right to exclude others
from asexually reproducing the plant or selling or using the plant so
reproduced. 35 U.S.C. § 163. As stated above, the trial court held
that asexual reproduction is shown if the patentee can prove that the
alleged infringing plant has the same essential characteristics as the
patented plant. We disagree.



$)"15&3  #*05&$)/0-0(:

We must construe the term ”asexual reproduction” in section 163
in the same way as we did in section 161. Thus, for purposes of plant
patent infringement, the patentee must prove that the alleged infringing plant is an asexual reproduction, that is, that it is the progeny of
the patented plant.
Below, the parties disputed whether independent creation is a
proper defense to plant patent infringement. The trial court refused
to recognize such a defense stating that the ”patent holder would
have great diﬃculties enforcing his patent rights if a defendant were
allowed to raise independent creation as an aﬃrmative defense.” The
trial court reasoned that it would be hard for the patentee to refute
evidence of independent creation because all such evidence would
be in the defendant’s control.
We must reject the trial court’s analysis of the independent creation defense because it is contrary to the plain meaning of the statute.
The statute requires asexual reproduction of the patented plant for
there to be infringement. It is necessarily a defense to plant patent
infringement that the alleged infringing plant is not an asexual reproduction of the patented plant. Part of this proof could be, thus,
that the defendant independently developed the allegedly infringing
plant. However, the sine qua non is asexual reproduction. That is
what the patentee must prove and what the defendant will seek to
disprove.
The judgment of infringement of the ’336 patent is reversed. The
case is remanded for further proceedings consistent with this opinion.
"SNTUSPOH /VSTFSJFT *OD W 4NJUI
 ' 4VQQ  &% 5FY 
In 1955, Defendant Dyess requested Defendant Hood to grow roses
for him and agreed to furnish Defendant Hood or make available for
Defendant Hood’s use the requisite budwood. In accordance with
such agreement Defendant Dyess did subsequently furnish and make
available to Defendant Hood a quantity of budwood for diﬀerent varieties with which Defendant Hood dormant budded or caused to be
dormant budded approximately 73,000 rose plants in a certain ﬁeld
in his possession and under his control.
Among said 73,000 rose plants were approximately 1,500 rose
plants, more or less, characterized by a vigorous upright-growing
habit; the production of ﬂat glossy, dark green, medium size foliage
during spring growing with increase in size until a ainment of large
proportions during late summer and fall; high resistance to mildew
and anthracnose; by long moderately heavy stems having a fairly
large number of medium to large thorns in the spring diminishing in
late season until relative freedom of thorns is reached; by the shape of

# 1-"/54



bud and open bloom combined with wide contrast between outer surface petal color and inner surface petal color and extreme brilliance
of the la er in the opening bud and newly opening ﬂower, substantially as shown and described in Plant Patent No. 792, being of the
variety of rose plant commonly known as ’Forty-Niner’.
Defendant Hood was unaware when he ﬁrst budded the aforesaid
73,000 rose plants that any of them were of the aforesaid patented
varieties. Later when the crop came on and Defendant Hood questioned Defendant Dyess in respect of the varieties of said patented
rose plants, Defendant Dyess told Defendant Hood that those plants
which were in fact of the variety shown and described in the Plant
Patent No. 792 and commonly known as ’Forty-Niner’ were a new
variety known as ’Fifty-Five.’
Defendant Hood has never possessed and does not now possess
a proper license or sub license (grower) authorizing him to asexually
reproduce, grow, sell, or use the aforesaid patented rose plants.
By reason of his unauthorized dormant budding and cultivation
of the aforesaid patented rose plants, Defendant Hood has infringed
Plant Patent No. 792.
At the time Defendant Dyess furnished Defendant Hood the aforesaid budwood Defendant Dyess did not possess a current valid growing license or sub license, and by his dealings with Defendant Hood
in respect of said budwood and the rose plants subsequently grown
by Defendant Hood, he actively induced the infringement of said
Plant Patents by Defendant Hood and is an infringer of the rights of
said patentees under said respective plant patents.



1MBOU 7BSJFUZ 1SPUFDUJPO "DU

4FOBUF 3FQPSU /P  TU $POHSFTT E 4FTTJPO 
1MBOU 7BSJFUZ 1SPUFDUJPOT "DU
Under the patent law, patent protection is limited to those varieties of
plants which reproduce asexually, that is, by such methods as grafting or budding. No protection is available to those varieties of plants
which reproduce sexually, that is, generally by seeds. Thus, patent
protection is not available with respect to new varieties of most of
the economically important agricultural crops, such as co on or soybeans.
Subsequently, legislation was introduced to encourage the development of novel varieties of sexually reproduced plants by the issuance of certiﬁcates of plant variety protection by the Department
of Agriculture to establish such protection, was reported by the Commi ee on Agriculture and Forestry, and on August 24 this legislation
was referred to this commi ee for the purpose of reviewing its im-



$)"15&3  #*05&$)/0-0(:

pact on the plant patent statute. The commi ee recommends the bill,
S. 3070, favorably as amended.

200800282

No.

Seminis Vegetable Seeds, Inc.
Whereas, THERE HAS BEEN PRESENTED TO THE
Secretary of Agriculture
An application requesting a certificate of protection for an alleged distinct variety of sexually
reproduced, or tuber propagated plant, the name and description of which are contained in the
application and exhibits, a copy of which is hereunto annexed and made a part hereof, and the various
requirements of LAW in such cases made and provided have been complied with, and the title thereto
is, from the records of the PLANT VARIETY PROTECTION OFFICE, in the applicant(s) indicated in the said
copy~ and Whereas, upon due examination made, the said applicant(s) is (are) adjudged to be entitled
to a certificate of plant variety protection under the LAW.
.
Now, therefore, this certificate of plant variety protection is to grant unto the said applicant(s) and the
ors, heirs or assigns of the said applicant( s) for the term of TWENTY years from the date of this
grant, subject to the payment of the reHuired fees and periodic replenishment of viable basic seed of the
variety in a public repository as provided by LAW, the right to exclude others from selling the variety,
offering it for sale, or reproducing it, or importing it, or exporting it, or conditioning it for
agation, or stocking it for any of the above purposes, or using it in producing a hybrid or different
therefrom, to the extent provided by the PLANT VARIETY PROTECTION ACT. (84 STAT. 1542, AS
'0,7

U.S.C. 2321 ET SEQ.)

CARROT
'RF714911A'

In Testimony Whereof, I have hereunto set my
hand and caused the seal of the Plant Variety
Protection Office to be affixed at the City of
Washington, D. C. this trVenty-second day of
June, in the year two thousand and ten.

Commissioner
Plant Variety Protection Office
Agricultural Marketing Service

~REPRODUCE

lOCALl Y.lnclude form number and date on all reDroductlons

SCIENCE

Form AODroved - OMB No. 0581-0055

U.S. DEPARTMENT OF AGRICULTURE
AGRICULTURAL
MARKETING SERVICE
AND TECHNOLOGY - PLANT VARIETY PROTECTION

The following statements are made in accordance
the Paperwork Reduction Act (PRA) of 1995.
OFFICE

Application is required in order to determine if B plant variety protection certificate is to be issued
(7 U.S.C. 2421). Information is held confidential until certificate is issued (7 U.S.C. 2426).

APPLICATION
FOR PLANT VARIETY PROTECTION CERTIFICATE
(Instructions and infonnalion co/lection burden statement on reverse)

2. TEMPORARY DESIGNATION
EXPERIMENTAL
NAME

1. NAME OF OWNER

Seminis Vegetable Seeds, Inc.
4. ADDRESS

OR

3. VARIETY

5. TELEPHONE

(include area code)

FOR OFFICIAL

(805) 647-1572

2700 Camino del Sol
Oxnard, CA 93030-7967

#2 0 0 8 0 0 2 8 2

(805) 918-2545
8. IF INCORPORATED,
GIVE
STATE OF INCORPORATION

Corporation

FiliNG

DATE

:J une s-; ;2002

9. DATE OF INCORPORATION

4 June 1962

California

F
10. NAME AND ADDRESS

OF OWNER

REPRESENTATIVE(S)

TO SERVE IN THIS APPLICATION.

FiliNG

E
E

(First person listed will receive all papers)

Sara Boeke
Seminis Vegetable Seeds, Inc.
P.O. Box 97, NL-6700 AB
Wageningen, Netherlands

Carol Miller
Seminis Vegetable Seeds, Inc.
37437 State Hwy 16
Woodland, CA 95695

s
R
E

DATE

c

12. FAX (Include area code)

(Include area COde)

$

v
E

carol.l.miller@seminis.com

14. CROP KIND

16.

18. DOES THE VARIETY

Carrot

NAME (Botanical)

Umbelliferae

15. GENUS AND SPECIES

Daucus carota

DYES

19. CHECK APPROPRIATE
BOX FOR EACH ATTACHMENT
(Follow instructions on reverse)

0NO

a.

0

[2] Exhibit B. Statement of Distinctness

c.

0

Exhibit C. ObjecUve Description

d.

D

Exhibit D. Additional

DeseripUon of the Variety (Optional)

Exhibit E. Statement

of the Basis of the Owne~s Ownership

Exhibit F. Declaration

Regarding

e.

DATE

f.
g.

g.

D

YES

0

Deposit

NO (If "no", go to item 23)

YES

D
in an approved public repository)

D

Office)

0

FOUNDATION

0

D

explanation

1,2,3, etc. FOR EACH CLASS.

REGISTERED

protection

DCERTIFIED

is necessary, please use the space indicated on the reverse.)

YES

D

NO

IF YES, PLEASE GIVE COUNTRY, DATE OF FILING OR ISSUANCE
REFERENCE NUMBER. (Please use space indicated on reverse.)

The owners declare that a viable sampfe of basic seed of the variety has been furnished with application and will be replenished upon request in accordance
for a tuber propagated variety a tissue culture will be deposited in a public repository and maintained for the duration of the certificate.
The undersigned owner(s) is(are) the owner of this sexually reproduced or tuber propagated
entitled to protection under the provisions of Section 42 of the Plant Variety Protection Act.

with such regulations

and result in penalties.

NAME (Please print or type)

CAPACITY OR TITLE

DATE

PVP Specialist

(See reverse

by the Planl Variety Protection

Office using Word 2003.

or

plant variety, and believe(s) that the variety is new, distinct, uniform, and stable as required in Section 42, and is

Carol L. Miller

ST -410 (02-06) designed

AND ASSIGNED

as may be applicable,

SIGNATURE OF OWNER

CAPACITY OR TITLE

o CERTIFIED

BE LIMITED AS TO

24. IS THE VARIETY OR ANY COMPONENT OF THE VARIETY PROTECTED BY
INTEllECTUAL
PROPERTY RIGHT (PLANT BREEDER'S RIGHT OR PATENT)?

NO

herein can jeopardize

o REGISTERED

NO

0

FOUNDATION

(If additional

BE LIMITED AS TO

NO

0

IF YES, SPECIFY THE NUMBER

Fee ($4,382). made payable to "Treasurer of the United

Owner(s) is (are) informed that false representation

o

22. DOES THE OWNER SPECIFY THAT SEED OF THIS VARIETY
NUMBER OF GENERATIONS?

IF YES. YOU MUST PROVIDE THE DATE OF FIRST SALE. DISPOSITION, TRANSFER. OR USE
FOR EACH COUNTRY AND THE CIRCUMSTANCES.
(Please use space indicated on reverse.)
25.

YES

IF YES. WHICH CLASSES?

23. HAS THE VARIETY (INCLUDING ANY HARVESTED MATERIAL) OR A HYBRID PRODUCED
FROM THIS VARIETY BEEN SOLD. DISPOSED OF, TRANSFERRED. OR USED IN THE U. S. OR
OTHER COUNTRIES?
D

YES (If "yes". answer «ems 21 and 22 belOW)

D

that tissue culture will be deposited and maintained
Filing and Examination

TlON.

21. DOES THE OWNER SPECIFY THAT SEED OF THIS VARIETY
NUMBER OF CLASSES?

of Variety

States" (Mail to the Plant Variety Protection

(OPTIONAL)

NO

COMMERICALIZA

[2] Voucher Sample (3,000 viable untreated seeds or, for tuber propagated varieties, verification

o

CONTAIN ANY TRANSGENES?

D

20. DOES THE OWNER SPECIFY THAT SEED OF THIS VARIETY BE SOLD AS A CLASS
OF CERTIFIED SEED? (See Section 83(a) of the Plant Variety Protection Act}

Exhibit A. Origin and Breedin9 History of the Variety

o
o

"lh8.oo
3118/10

IF SO. PLEASE GIVE THE ASSIGNED USDA-APHIS REFERENCE NUMBER FOR THE
APPROVED PETITION TO DEREGULATE THE GENETICAllY
MODIFIED PLANT FOR

HYBRID?

SUBMITTED

b.

YES

D

17. IS THE VARIETY A FIRST GENERATION

NAME OF CROP

FEE:

13. E-MAil

(530) 669-6112
FAMilY

FEES:

b/S'Jog

CERTIFICATION

E
I

(530) 669-6274
(Common Name)

AND EXAMINATION

q 3g;l. 00

$

D

11. TELEPHONE

USE ONLY

PVPO NUMBER

6. FAX (include area code)

NAMED IS NOT A "PERSON". GIVE FORM OF
(corporation, partnership, association, etc.)

NAME

RF1jJ.jCjJ14

RF 71-4911A

(Street and No .• or R.F.D. No., City, State, and ZIP Code, and Country)

7. IF THE OWNER
ORGANIZATION

with the Privacy Act of 1974 (5 U.S.C. 552a) and

fat instructions

and information

colfection

burden statement)

#200800282
GENERAL INSTRUCTIONS: To be effectively filed with the Plant Variety Protection Office (PVPO), ALL of the following items must be received in the PVPO: (1)
Completed application form signed by the owner; (2) completed exhibits A, B, C, E, F; (3) for a tuber reproduced variety, verification that a viable (in the sense
that it will reproduce an entire plant) tissue culture will be deposited and maintained in an approved public repository; and (4) payment by credit card or check
drawn on a U.S. bank for $4,382 ($518 filing fee and $3,864 examination fee), payable to "Treasurer of the United States" (See Section 97.6 of the Regulations
and Rules of Practice). NEW: With the application for a seed reproduced variety or by direct deposit soon after filing, the applicant must provide at least 3,000
viable untreated seeds of the variety per se, and for a hybrid variety at least 3,000 untreated seeds of each line necessary to reproduce the variety. Partial
applications will be held in the PVPO for not more than 90 days; then returned to the applicant as un-filed. Mail application and other requirements to Plant Variety
Protection Office, AMS, USDA, Room 401, NAL Building, 10301 Baltimore Avenue, Beltsville, MD 20705-2351. Retain one copy for your files. All items on the
face of the application are self explanatory unless noted below. Corrections on the application form and exhibits must be initialed and dated. DO NOT use
masking materials to make corrections. If a certificate is allowed, you will be requested to send a payment by credit card or check payable to "Treasurer of the
United States" in the amount of $768 for issuance of the certificate. Certificates will be issued to owner, not licensee or agent.
NOTES: It is the responsibility of the applicanUowner to keep the PVPO informed of any changes of address or change of ownership or assignment or owner's
representative during the life of the application/certificate. The fees for filing a change of address; owner's representative; ownership or assignment; or any
modification of owner's name is specified in Section 97.175 of the regulations. (See Section 101 of the Act, and Sections 97.130, 97.131, 97. 175(h) of/he
Regulations and Rules of Practice.)
Plant Variety Protection Office
Telephone: (301) 504-5518
FAX: (301) 504-5291
General E-mail: PVPOmail@usda.gov
Homepage: http://www.ams.usda.gov/science/pvpo/PVPindex.htm
SPECIFIC INSTRUCTIONS:
To avoid conflict with other variety names in use, the applicant must check the appropriate recognized authority and provide evidence that the permanent name of
the application variety (even if it is a parental, inbred line) has been cleared by the appropriate recognized authority before the Certificate of Protection is issued.
For example, for agricultural and vegetable crops, contact: U.S. Department of Agriculture, Agricultural Marketing Service, Livestock and Seed Programs, Seed
Regulatory and Testing Branch, 801 Summit Crossing Place, Suite C, Gastonia, North Carolina 28054-2193 Telephone: (704) 810-8870.
http://www.ams.usda.gov/lsg/seed.htm.
ITEM
19a. Give:

(1) the genealogy, including public and commercial varieties, lines, or clones used, and the breeding method;
(2) the details of subsequent stages of selection and multiplication;
(3) evidence of uniformity and stability; and
(4) the type and frequency of variants during reproduction and multiplication and state how these variants may be identified

19b. Give a summary of the variety's distinctness. Clearly state how this application variety may be distinguished from all other varieties in the same crop. If the
new variety is most similar to one variety or a group of related varieties:
(1) identify these varieties and state all differences objectively;
(2) attach replicated statistical data for characters expressed numerically and demonstrate that these are clear differences; and
(3) submit, if helpful, seed and plant specimens or photographs (prints) of seed and plant comparisons which clearly indicate distinctness.
19c. Exhibit C forms are available from the PVPO Office for most crops; specify crop kind. Fill in Exhibit C (Objective Description of Variety) form as completely as
possible to describe your variety.
19d. Optional additional characteristics and/or photographs. Describe any additional characteristics that cannot be accurately conveyed in Exhibit C. Use
comparative varieties as is necessary to reveal more accurately the characteristics that are difficult to describe, such as plant habit, plant color, disease
resistance, etc.
1ge. Section 52(5) of the Act requires applicants to furnish a statement of the basis of the applicant's ownership.

An Exhibit E form is available from the PVPO.

20.

If "Yes" is specified (seed of this variety be sold by variety name only, as a class of certified seed), the applicant MAY NOT reverse this affirmative decision
after the variety has been sold and so labeled, the decision published, or the certificate issued. However, if "No" has been specified, the applicant may
change the choice. (See Regulations and Rules of Practice, Section 97.103).

23.

See Sections 41, 42, and 43 of the Act and Section 97.5 of the regulations for eligibility requirements.

24.

See Section 55 of the Act for instructions on claiming the benefit of an earlier filing date.

22. CONTINUED FROM FRONT

(Please provide a statement as to the limitation and sequence of generations that may be certified.)

23. CONTINUED FROM FRONT (Please provide the date of first sale, disposition, transfer, or use for each country and the circumstances, if the variety
(including any harvested material) or a hybrid produced from this variety has been sold, disposed of, transferred, or used in the U.S. or other countries.)

24. CONTINUED FROM FRONT (Please give the country, date of filing or issuance, and assigned reference number, if the variety or any component of the
variety is protected by intellectual property right (Plant Breeder's Right or Patent).)

U.S. Patent Application No. 11/874,629 Entitled "Carrots Having Increased Lycopene Content" by Robert V. Maxwell filed 18-0ct-07.
According to the Paperwork Reduction Act of 1995. an agency may not conduct or sponsor, and a person is not required to respond to a collection of information unless it displays a valid OMS control number.
vaUd OMS control number for this information collection;s 0581-0055. The time required to complete this information collection is estimated to average 1.4 hours per response, including the time for reviewing
instroctions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information.

The

The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, national origin, age, disability, and where applicable, sex, marital status, familial status,
parental status, religion, sexual on.~ntation, genetic information, political beliefs, reprisal, or because all or part of an indNidual's income is derived from any public assistance program (Not all prohibited bases apply to
all programs.) Persons with disabilities who require alternative means for communication of program information (Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600 (voice
and TOO).

To file a complaint of discrimination. wnte to USDA. Director. Office of Civil Rights. 1400 Independence
an equal opportunity provider and employer.

ST ~70

(02-06) designed

by the Plant Variety Protection

Office using Word 2003.

Avenue.

S. W., Washington. D.C. 20250-9410.

or calf (800) 795-3272 (voice) or (202) 720-6382 (TOO). USDA is

EXHIBIT A
Origin and Breeding History of Red Carrot Male Sterile,

i\F1/t./?/I"

RF 71-4911 A was developed via work based at the Seminis Breeding Station in Payette, Idaho.
Reproductive cycles were carried out at Payette, while the vegetative cycles were performed at the
Elmore Forms, Inc. property near Brawley, California.
Roots are grown at the Southern California
location and transported to Idaho for seed production.
Line RF 71-4911 A exhibits a number of improved traits including uniform red color throughout an
internal root cross-section and high petaloid male-sterility stability. A pedigree breeding system was used
for line development and improvement. The development of the line can be summarized as follows.
Sept. 2000

Planted seeds of 'Nutri-red' and 'USDA line 4367S' (an orange male sterile line released
by the USDA) in the Imperial Valley, California.

Feb. 2001

Harvested roots of 'Nutri-red' and 'USDA line 4367S' for FI hybrids. Planted individual
roots selected from 'Nutri-red' and made crosses with 'USDA line 4367S', establishing
new sub-line populations of 'Nutri-red' with their respective hybrids.

Sept. 2001

Planted hybrid seed and new sub-lines in California.

Feb. 2002

Harvested hybrids of 'Nutri-red' sub-lines and 'USDA line 4367S' (all orange roots) in
preparation of first backcross to the respective sub-lines.

Sept. 2002

Planted BCI seed in California with the respective sub-lines.

Feb. 2003

Selected red roots within the BC I population and prepared for backcrossing, again, to the
'Nutri-red' sub-lines.

Sept. 2003

Planted BC2 seed in California with the respective sub-lines.

Feb. 2004

Most backcrosses appeared to be nearly stable, though some orange roots caused concern
about the possible genetic inheritance. Red roots were again selected and prepared for
backcrossing to 'Nutri-red' sub-lines.

Sept. 2004

Planted BC3 seed in California with the respective sub-lines.

Feb. 2005

Harvested roots and found that 100% of all backcross populations had complete
expression of Iycopene. Selected best lines for hybrid production and possible increase,
one set of lines being RF 71-4911A & B.

Sept. 2005/6

Planted new hybrids and backcross lines for potential advancement and seed increase.

Feb. 2006/7

Evaluated and selected best hybrid combinations.

In summary, individual roots of 'Nutri-red' were found which lacked the fertility restorer gene. Repeated
backcrossing of an orange carrot with male-sterile cytoplasm to one of these 'Nutri-red' roots resulted in
the development of RF 71-4911 A in a stable, red pigmented phenotype.
From observations made during two generations of multiplication and seed increases (during 2005 and
2006), RF 71-4911 A was found to be uniform and stable within commercially acceptable limits. As is
true with other carrot varieties, a small percentage of off-types can occur within commercially acceptable
limits for almost any characteristic during the course of repeated multiplications. No variants are know or
expected to occur.

Exhibit A for Carrot, RF 71-491 IA - Page I of I

~._,

#200800282
EXHIBIT B
f(F1(L{11/4
Statement of Distinctness for Red Carrot, ~
RF 71-4911A is the result of work to develop a male sterile line derived from a population of 'Nutri-red', a red
carrot release developed by Seminis Vegetable Seeds, Inc. Individual roots of 'Nutri-red' were selected and
crossed with a known male sterile line of orange color. The progeny were evaluated for flower type to identify any
'Nutri-red' root selections that lacked the nuclear fertility restorer gene. One root in particular, identified as RF 714911 B, was found to be lacking this gene. Continued backcrossing of the male sterile progeny to the male sterile
maintainer resulted in the development of RF 71-4911 A.
The RF 71-4911 A population is a more slender and refined carrot type, somewhat similar to the original 'Nutri-red'
population. Roots are medium to narrow in diameter with a gradual taper to the root tip. They have a very smooth
skin texture.
To our knowledge, the most similar variety to RF 71-4911 A is 'Nutri-red'. The comparative characteristics which
best distinguish the two varieties include, but may not be limited to:
• Root Base: the roots ofRF 71-4911A have a semi-blunt base, whereas the roots of 'Nutri-red' have a pointed
base.
• Root Exterior Color: the exterior root color of RF 71-4911A is light red with an RHS color chart value of
184C, whereas 'Nutri-red' is dark red with an RHS color chart value of 590.
• Flower Type: the flowers of RF 71-4911 A are 100% male sterile, whereas the flowers of 'Nutri-red' are 100%
male fertile.
• Flower Color: the flowers of RF 71-4911A are green with an RHS color chart value of I94C, whereas the
flowers of 'Nutri-red' are white with an RHS color chart value of N 1550.
The following photographs of RF 71-4911 A and 'Nutri-red' depict the visual differences described above:
RF 71-4911A:

Nutri-red:

;;
.;;

"

~ :z

J

Exhibit B for RF 71-4911A - Page I of I

--

~

RtoPRODUCE LOCALLY. Include form number and date on all reproductions.
Form Approved OMS NO 0581-0055
According to the Paperwork Reduction Act of 1995. an agency may not conduct or sponsor, and a person is not required to respond to a collection of information unless it displays a valid OMB control number.
The
valid OMB control number for this information collection is 0581-0055.
The time required to complete this information collection is estimated to average 2.0 hours per response, including the time for reviewing

.

instructions,

searching

existing

data sources,

gathering

and maintaining

the data needed, and completing

and reviewing

the collection

of information

.

The U. S. Department of Agriculture (USOA) prohibits discrimination
in all its programs and activities on the basis of race, color, national origin, age, disability, and where applicable, sex, marital status, familial status,
parental status, religion, sexual orientation, genetic information, political beliefs, reprisal, or because all or part of an individual's income is derived from any public assistance program (Not all prohibited bases apply
to all programs.)
Persons with disabilities who require alternative means for communication
of program information (Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600
(voice and TOO).
To file a complaint

of discrimination.

an equal opportunity

provider

write to USDA, Director,

Office of Civil Rights,

1400 Independence

Avenue,

S. W .. Washington,

D. C. 20250-9410,

or call (800) 795-3272

(voice) or (202) 720-6382

(TOO). USDA is

and employer.

Exhibit C

U.S. DEPARTMENT OF AGRICULTURE
AGRICULTURAL MARKETING SERVICE
SCIENCE AND TECHNOLOGY
PLANT VARIETY PROTECTION OFFICE
BELTSVILLE, MD 20705

OBJECTIVE DESCRIPTION OF VARIETY
Carrot Daucus carota
NAME

OF APPLICANT

S<W)iniS
ADDRESS

TEMPORARY

(S)

OR EXPERIMENTAL

VARIETY

DESIGNATION

NAME

V~ e.-fo.ble.-Seffls InC ..
FOR OFFICIAL

(Str~et and No. or RD No., City, SlflU, Zip CoJ~ lind CountT)~

:J.100 Urn; no del Sot

USE ONLY

PVPONUl\IBER

Ox-nard ~ ~A 03D30

PLEASE READ ALL INSTRUCTIONS CAREFULLY:
In the spaces on the left, enter the appropriate numbers that describe the characteristics of the application variety. On the right, enter the appropriate numbers
that describe the characteristics of the most similar comparison variety. Right justify whole numbers by adding leading zeros if necessary. The variety that you
choose for comparison should be the most similar one in terms of overall morphology, background and maturity. The comparison variety should be grown in field
trials with the application variety for 2-3 location/years (environments) in the region and season of best adaptability. At least one year of trials should be
conducted within the United States of America. In general, measurements of quantitative traits should be taken from one trial on 15-25 randomly selected
lants or (ant arts to obtain avera es and statistics that describe a tical field of the variet . Form technical content last u dated Feb. 2003.
A Iication Variet
Com arison Varie
Comparison Variety Name

1. TYPE:

1a. 61 == Amsterdam
2 = Flakee 3 = Berlicum 4 = Chantenay 5 = Danvers
Imperator
7 = Nantes 8 = Other (Specify)

J2 Type

Nutrl - red
_

_

2. REGION OF ADAPTATION IN THE U.S.A.:

L 1 = Northeast 2 = Northwest 3 = Southeast
5 = North Central

6 = South Central

4 = Southwest
7 = Most Regions

'1-

Region of Adaptability

3. MARKET MATURITY:

1..;;1.0 Days to Market Maturity

1eL Q. No Days from Seeding to Harvest
4. PLANT TOP: (At Harvest Stage)

L Habit: 1 = Erect 2 = Semi-erect 3 = Prostrate
D. i.l em Plant Top Height (from Shoulder to Top of Crown)

n5

I21.l mm Plant Top Neck Diameter

Q 3 0 mm Plant Top Neck Diameter

_1_ Top Attachment: 1 = Single

-L Top Attachment

2 = Multiple

Habit
Qcm

Plant Top Height

5. LEAF: (At Harvest Stage)

2 Name of Color Chart: 13= =Munsell
Book of Color 2 = RHS Colour Chart
Other (Specify)
_

2- Name of Color Chart

3 Blade Color: 14= =Light
Green 2 = Medium Green 3 = Dark Green
Other (Specify)
_

~

Color Chart Value

ST -470-78 (02-06) designed

/3;2, f2

by the Plant Variety

Protection

Blade Color:

Color Chart Value

Office using

Microsoft

Word 2000.

.A1/3L/ A

#200800282
Exhlblt C (Carrot)

--------------A,;Ao:;;Dllfuiica:;;t;ti~o~n\.V;;;aririe;;;i~tyi;;"""------------...,.---------;:C::o::m=Daa':;ri=so::n~V

••.a=n:;:.e:-;:-:-ty--------

5. LEAF: (continued)
~

Blade Divisions:

1= Fine

2 = Medium

2 Blade Divisions
.ill 0 cm Blade Length

3 = Coarse

0251 cm Blade Length (Without Petiole)
o-.11em Petiole Length from Crown to First Pinna
_,_
Petiole Anthocyanin: 1 = Absent 2 = Present
_'_
Petiole Pubescence: 1 = Absent 2 = Present

J2 ~ 0 em Petiole Length
_'_

Petiole Anthocyanin

_'_

Petiole Pubescence

6. ROOT: (At Market Maturity)

L c) mm Cortex (Phloem) Thickness
.Lo mm Core (Xylem) Thickness

-1 i' mm Cortex (Phloem) Thickness (Midpoint X-Section)
.13- mm Core (Xylem) Thickness (Midpoint X-Section)

..z. 1/ em Carrol Length (Minus Taproot)

~ tJ em Carrot Length

0'< D mm Length of Taproot

LJ...2. 0 mm Length of Taproot

() 3

mm Diameter at Shoulder

~ J 2. mm Diameter at Shoulder

()3 L mm Diameter at Midpoint

02 Z. mm Diameter at Midpoint

te

_1_ Amount Exposed (Above Ground):

= Conic 3 = Cylindrical
~
Collar: 1 = Sunken
2 = Level
3 = Square
2 Shoulder: 1 = Rounded 2 = Sloping 3 = Square
2.

Shape:

2 Base:

1

= Round

1 = None
2 = 1-10% 3 = 11-20%
4 = 21-30% 5 = 31-40%
6 = > 40%

1 = Pointed

2

2= Medium

..£ Surface Smoothness:

1 = Very Smooth

1 = None

2 = Few

_'_

Appearance of Secondary Root Scars: 1 = Not Prominent

~

Zoning:

I

= None
1 = None

2 = Faint

3

2 = Faint

~

Shape

2.

Collar

2-

Shoulder

,

2 = Dimpled or Corrugated

Number of Secondary Root Scars:

1

Amount Exposed

3 = Blunt

2-

2 Halo:

_'_

3

= Many

2 = Prominent

~

Base
Surface Smoothness

..£ Number of Secondary Root Scars
'Z

Appearance of Secondary Root Scars

= Prominent

2 Halo

3 = Prominent

~

Zoning

Flavor Harshness:

1 = Very Harsh

2 = Moderately Harsh

3 = Mildly Harsh

_'_

Flavor Harshness

L Flavor Sweetness:

1 = Not Sweet

2 = Moderately Sweet

3 = Very Sweet

_'_

Flavor Sweetness

Notes:
Halo: Cross-section showing color difference between xylem and phloem.
Zoning: Longitudinal cut showing color difference between xylem and phloem.
Application Variety

Comparison Variety

SSiTT
-4::r770oi:7.7Biiii(Oi2.2.06:o61)
d,d.;;.i;;lg:;;;nod;;jib:;yiiilh;;8PPJaj;n;;;t~v;;'arl~.;t;ty;"ip;;;ro;;t8;;:c;Uuon;;;;C0ffl~c;;;87.uds';;;nll;;Miii,cr;:;;;:os;;;oftftlAW;.::ord;;<';2Nooiiio.------------------------------

"~h

#200800282
exhibit

Application Variety

C (Carrot)

Comparison Variety

COLORS:
Color choices: 1 = White

2 = Yellow

3 = Orange

Color Examples: Q~ = Yellow; ~i = Orange-Red;

4 = Red

5 = Purple

Above Ground Exterior Color:

:J.J Shoulder (Color chart value

9"

Skin

7 = Salmon

8 = Light

9 = Dark

10 = Other (describe)

gi = Dark Red

L Name of Color Chart: 1 = Munsell Book of Color 2 = RHS Colour Chart
Above Ground Exterior Color:

6 = Green

(Color chart value

'i tj Shoulder (Color chart value
Below Ground Exterior Color: 8" L/ Skin
(Color chart value
Below Ground Exterior Color:

X-Section Interior Color:

C?i- Xylem (Core) (Color chart value

X-Section Interior Color.

:i.'i.. Phloem

(Color chart value

3 = Other (Specify)

q c.f Shoulder (Color chart value

9!1 D

!1'I Skin

(Color chart value

5"'"'7 D

9c.f Shoulder (Color chart value

~c:;D

q t{ Skin
1l!l Xylem

(Color chart value

SVD

(Color chart value

CD 18

C''IC
log" c
1<jl1 c.
/1(4 c.

1'1'/ ])

_

o!i Phloem (Color chart value _~_J_A
__

IflI7J

7. FLOWER:

04. Flower Color (Color chart value

I t:t <-/ C

()L Flower Color (Color chart value tJJ~

2. Male Fertility: 1 = Fertile 2 = Male-Sterile 3 = Other
2. Anthers: 1=Normal 2=Petalold 3= Other

_

_'_

)

Male Fertility

_'_Anthers

7. SEED:

I 2 5"em Height of Seed Stalk

&! S" em Height of Seed Stalk

2. Stalk Pubescence: 1 = Absent

2 = Little

3 = Moderate

4 = Heavy

~

Stalk Pubescence

1 .2.0 mm Diameter of First Order Umbel

1.~ 0 mm Diameter of First Order Umbel

~

L Seed Spines
:£.1 J? mg per 100 Seeds

Seed Spines: 1 = Absent

2 = Present

,.2 () S;;mg per 100 Seeds
8. DISEASE REACTIONS: (1 = Susceptible; 2 = Resistant; give races if known)

...l Alternaria Blight

_'_

Alternaria Blight

i

Aster Yellows

_

cavity Spot

_

Cercospora Blight

_

Cercospora Blight

_

Motley Owarf Virus

_'_

Motley Dwarf Virus

_

Powdery Mildew

_'

Powdery Mildew

_

Pythium Root Dieback

_

-L Aster Yellows
_1_ Cavity Spot

I Schlerotinia Decay

_'_

Pythium Root Dieback

_'_

Schlerotinia Decay

Other (Specify)

_

Other (Specify)

9. INSECT REACTIONS: (1 = Susceptible; 2 = Resistant; give races if known)
~

Root Knot Nematode

_

Other (Specify)

ST -170.78 (02-<18)designed

Root Knot Nematode
_

by the Plant Variety Protectlon

Offtce using Microsoft

Word 2000.

Other (Specify)

~IA-- __

1

Pago 3 of4

#200800282
exhibit C (carrot)

Application Variety
10. PHYSIOLOGICAL REACTIONS: (1 = Susceptible and 2

Comparison Variety

= Resistant)

2 Bolting
~

Root Splitting

COMMENTS:

I
I
I

I
I

I

II

ST-470.78 (02.06) designed by lIle Plant Variety ProleclJon OffIce usIng MIcrosoft Word 2000.

2. Bolting

-.!:

Root Splitting

-

-

REPRODUCE LOCALLY. Inc Iude f orm num ber an d e d"Itlon d ate on a repro d uctlons.
FORM APPROVED
OMB N o. 0581 0055
U.S. DEPARTMENT OF AGRICULTURE
AGRICULTURAL MARKETING SERVICE
Application is required in order to determine if a plant variety protection
certificate is to be issued (7 U.S.C. 2421). The information is held
confidential until the certificate is issued (7 U.S.C. 2426).
EXHIBIT E

STATEMENT OF THE BASIS OF OWNERSHIP
1. NAME OF APPLICANT(S)

2. TEMPORARY DESIGNATION
OR EXPERIMENTAL NUMBER

Seminis Vegetable Seeds, Inc.
4. ADDRESS

3. VARIETY NAME

f<f11t./9/1 A

RF 7l-49IIA

(Street and No .. or R.F.D. No .• City. State, and ZIP. and Country)

5. TELEPHONE

6. FAX (Include area code)

(Include area code)

(805) 647-1572

2700 Camino del Sol
Oxnard, California 93030

(805) 918-2545

7. PVPO NUMBER

#20 Oe 0 02 82
D

8. Does the applicant own all rights to the variety? Mark an "X" in the appropriate block. If no, please explain.

DYES

9. Is the applicant (individual or company) a U.S. national or a U.S. based company?

EI

10. Is the applicant the original owner?

If no, give name of country.

NO

YES

If no, please answer Q.!!! of the following:

DlYES

D

a. If the original rights to variety were owned by individual(s), is (are) the original owner(s) a U.S. National(s)?
DYES

NO

If no, give name of country

b. If the original rights to variety were owned by a company(ies), is (are) the original owner(s) a U.S. based company?
DYES

0

NO

If no, give name of country

11. Additional explanation on ownership (Trace ownership from original breeder to current owner. Use the reverse for extra space if needed):
The variety named in this application was developed by the Seminis Vegetable Seeds, Inc., employee (breeder) identified below. By
agreement between the employee and Seminis Vegetable Seeds, Inc., all rights to any invention, discovery, or development made by an
employee are assigned to the Company.
Employee (Breeder):
Site Location:

No rights to such an invention, discovery, or development are retained by the employee.

Rob Maxwerll

Payette, Idaho

PLEASE NOTE:
Plant variety protection can only be afforded to the owners (not licensees) who meet the following criteria:
1. If the rights to the variety are owned by the original breeder, that person must be a U.S. national, national of a UPOV member country, or
national of a country which affords similar protection to nationals of the U.S, for the same genus and species.
2. If the rights to the variety are owned by the company which employed the original breeder(s), the company must be U.S. based, owned by
nationals of a UPOV member country, or owned by nationals of a country which affords similar protection to nationals of the U.S. for the same
genus and species.
3. If the applicant is an owner who is not the original owner, both the original owner and the applicant must meet one of the above criteria.
The original breeder/owner may be the individual or company who directed the final breeding.
Act for definitions.

See Section 41 (a)(2) of the Plant Variety Protection

According to the Paperwork Reduction Act of 1995. an agency may not conduct or sponsor. and a person is not required to respond to a collection of information unless it displays a valid OMS
control number. The valid OMS control number (or this information collection is 0581"()055.
The time required to complele this information collection is estimated to average 0.1 hour per response,
including the time for reviewing the instructions, searching exisUng data sources, gathering and maintaining the data needed, and compleUng and reviewing the colledron of informaUon.
The U.S. Department of Agriculture (USDA) prohibits discriminatron in all its programs and activities on the basis of race, color, national origin, gender, religion, age, disability, sexua/orientatron,
marital or family status, political beliefs, parental status, or protected genetic information. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for
communication of program information (Braille. large print, audiotape. etc.) should contact USDA' s TARGET Center at 202-720-2600 (voice and TOO).
To file a complaint of discrimination. write USDA, Director, OffICe of Civil Rights. Room 326-W, Whitten Building,
720-5964 (voice and TOO). USDA is an equal oppot1umty provide and employer.

ST-470-E (04-03) designed by the Plant Variety Protection Office using Word 2000

14th and Independence

Avenue. SW. Washington.

D.C. 20250-9410

or call (202)

REPROOUCE LOCALLY. Include form number and date on all reproductions.
Form Approved OMB NO 0581-0055
According to the Paperwork Reduction Act of 1995. an agency may not conduct or sponsor, and a person;s not required to respond to a collection of information unless it displays a valid OMS control number. The valid
OMB control number for this information collection;s 0581-0055.
The time required to complete this information collection is estimated to average 5 minutes per response. including the tfme for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information.
The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis o( face, color, nationa! origin. gender, religion, age, disability, sexual orientation, marital or family status,
political beliefs. parental status. or protected genetic information. (Not all prohibited bases apply to a/1 programs.) Persons with disabilities who require alternative means for communication of program information
(Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at 202.720-2600 (voice and TOD).
To fife a complaint of discrimination, write USDA, Director, Office of Civil Rights, Room 326-W, WhiUen Building,
USDA is an equal opportunity provider and employer.

14th and Independence

Avenue, SW, Washington,

DC 20250.9410

orca1/202-720-5964

(voice and TOD).

U.S. DEPARTMENT OF AGRICULTURE
AGRICULTURAL MARKETING SERVICE
SCIENCE AND TECHNOLOGY
PLANT VARIETY PROTECTION OFFICE
BELTSVILLE, MD 20705

DECLARATION
NAME OF OWNER (S)

EXHIBIT F
REGARDING DEPOSIT

ADDRESS (Street and No. or RD No., City, State, and Zfp Code and Country)

Seminis Vegetable Seeds, Inc.

NAME OF OWNER REPRESENTATIVE

(S)

Carol L. Miller

TEMPORARY OR EXPERIMENTAL

DESIGNATION

RF 71-4911A

2700 Camino del Sol
Oxnard, CA 93030

VARIETY NAME

ADDRESS (Street and No. or RD No., City, Stale, and Zip Code and Country)

37'137 Sta.kH-igltlWa:] liP

WoodlcLnd, CA g5<:095'

PVPO NUMBER

#200800282

I do hereby declare that during the life of the certificate a viable sample of propagating material of the subject
variety will be deposited, and replenished as needed periodically, in a public repository in the United States in
accordance with the regulations established by the Plant Variety Protection Office.

Signature

ST-470.F (04-03) designed

~~

by the Plant Variety Protection

Date

Office using Microsoft

Word 2002.



$)"15&3  #*05&$)/0-0(:

B 4VCKFDU .BUUFS
1MBOU 7BSJFUZ 1SPUFDUJPO "DU
 64$ f 
3JHIU UP QMBOU WBSJFUZ QSPUFDUJPO QMBOU
WBSJFUJFT QSPUFDUBCMF

(a)

"T FOBDUFE JO  UIF 171" FY
FNQUFE PLSB DFMFSZ QFQQFST UPNB
UPFT DBSSPUT BOE DVDVNCFST BT B
SFTVMU PG MPCCZJOH CZ UIF $BNQCFMMhT
4PVQ $PNQBOZ 5IF FYFNQUJPO XBT
SFQFBMFE JO  5VCFSQSPQBHBUFE
QMBOUT TVDI BT QPUBUPFT XFSF BEEFE JO


 64$ f  B
%FöOJUJPOT BOE SVMFT PG DPOTUSVDUJPO

In general. – The breeder of any sexually reproduced or tuber
propagated plant variety (other than fungi or bacteria) who has
so reproduced the variety, or the successor in interest of the
breeder, shall be entitled to plant variety protection for the variety, subject to the conditions and requirements of this chapter,
if the variety is –
(1) new ...
(2) distinct ...
(3) uniform, in the sense that any variations are describable,
predictable, and commercially acceptable;
(4) stable, in the sense that the variety, when reproduced, will
remain unchanged with regard to the essential and distinctive characteristics of the variety with a reasonable degree
of reliability commensurate with that of varieties of the
same category in which the same breeding method is employed.

(6)

Sexually reproduced. – The term “sexually reproduced” includes
any production of a variety by seed, but does not include the
production of a variety by tuber propagation.
(7) Tuber propagated. – The term “tuber propagated” means propagated by a tuber or a part of a tuber.
(9) Variety. – The term “variety” means a plant grouping within a
single botanical taxon of the lowest known rank, that, without
regard to whether the conditions for plant variety protection are
fully met, can be deﬁned by the expression of the characteristics
resulting from a given genotype or combination of genotypes,
distinguished from any other plant grouping by the expression
of at least one characteristic and considered as a unit with regard to the suitability of the plant grouping for being propagated unchanged. A variety may be represented by seed, transplants, plants, tubers, tissue culture plantlets, and other ma er.
C

1SPDFEVSFT
1MBOU 7BSJFUZ 1SPUFDUJPO "DU

 64$ f 
$POUFOU PG BQQMJDBUJPO

An application for a certiﬁcate recognizing plant variety rights shall
contain:

# 1-"/54
(1)

(2)

(3)
(4)

(5)



The name of the variety except that a temporary designation
will suﬃce until the certiﬁcate is to be issued. The variety shall
be named in accordance with regulations issued by the Secretary.
A description of the variety se ing forth its distinctiveness,
uniformity, and stability and a description of the genealogy
and breeding procedure, when known. The Secretary may require ampliﬁcation, including the submission of adequate photographs or drawings or plant specimens, if the description is
not adequate or as complete as is reasonably possible, and submission of records or proof of ownership or of allegations made
in the application. An applicant may add to or correct the description at any time, before the certiﬁcate is issued, upon a
showing acceptable to the Secretary that the revised description
is retroactively accurate. Courts shall protect others from any
injustice which would result. The Secretary may accept records
of the breeder and of any oﬃcial seed certifying agency in this
country as evidence of stability where applicable.
A statement of the basis of the claim of the applicant that the
variety is new.
A declaration that a viable sample of basic seed (including any
propagating material) necessary for propagation of the variety
will be deposited and replenished periodically in a public repository in accordance with regulations to be established hereunder.
A statement of the basis of applicant’s ownership.

There is hereby established in the Department of Agriculture an oﬃce
to be known as the Plant Variety Protection Oﬃce, which shall have
the functions set forth in this chapter.
The Secretary [of Agriculture] shall maintain a register of descriptions of United States protected plant varieties.
The Secretary [of Agriculture] may publish, or cause to be published,
in such format as the Secretary shall determine to be suitable, the descriptions of plant varieties protected including drawings and photographs.
(FOFDPSQ *OD W 1SPHFOZ "EWBODFE (FOFUJDT *OD
 6412E  /% $BM 
Genecorp has ﬁled a complaint against Progeny alleging infringement of Plant Variety Protection Certiﬁcate No. 8400060 which covers a variety of leaf le uce known as Genecorp Green. The Genecorp

 64$ f 
&TUBCMJTINFOU

 64$ f 
3FHJTUFS PG QSPUFDUFE QMBOU WBSJFUJFT

 64$ f  B 
1VCMJDBUJPOT



$)"15&3  #*05&$)/0-0(:

Green Certiﬁcate was issued on August 31, 1986 and will expire on
August 31, 2004.
Genecorp’s complaint alleges that Progeny infringed the
Genecorp Green Certiﬁcate by producing, marketing and selling a variety of leaf le uce known as Savannah Green. On May 28,
1996 Progeny ﬁled Plant Variety Protection Certiﬁcate Application
No. 9600262 for Savannah Green.
On February 10, 1997, Genecorp initiated a protest proceeding
against Progeny’s Savannah Green PVP Application by ﬁling a Petition to Protest. According to plaintiﬀ’s counsel, the Plant Variety
Protection Oﬃce has advised that “it generally takes two years to process an application for a Plant Variety Protection Certiﬁcate.”
Defendant Progeny argues that Genecorp’s infringement suit
should be stayed because the doctrine of primary jurisdiction requires that the Savannah Green PVP Application be processed before
the suit continues. The doctrine of primary jurisdiction comes into
play whenever enforcement of a claim requires the resolution of issues which, under a regulatory scheme, have been placed within the
special competence of an administrative body. Primary jurisdiction
would require a court to refer such issues to the administrative body
and stay further proceedings so as to give the parties a reasonable opportunity to seek an administrative ruling. Two factors are used to
determine whether the doctrine of primary jurisdiction applies: (1)
the desirable uniformity that results when the administrative agency
rules ﬁrst and (2) the expert and specialized knowledge that the administrative agency could apply to an issue.
Here, primary jurisdiction does not apply on the basis of uniformity because the PVP Oﬃce will not resolve important questions regarding Genecorp’s infringement claim when it decides whether to
issue a PVP Certiﬁcate for Savannah Green. To obtain a PVP Certiﬁcate, the applicant need only show that the variety is new, distinct, uniform and stable.It does not appear that the PVP Oﬃce makes
any ﬁndings or can provide any remedy with respect to infringement
when it examines a PVP Application. Instead, the PVP Act provides
that a civil action shall be the remedy for infringement available to
the owner of PVP certiﬁcate.
At ﬁrst it appears that if the PVP Oﬃce issues a PVP Certiﬁcate
for Savannah Green and if a proceeding in this court results in a ﬁnding of infringement of Genecorp Green, then the two decisions will
not produce desired uniformity. This seems to be a problem because
the issuance of a PVP Certiﬁcate means implicitly that the PVP Ofﬁce found Savannah Green to be “clearly distinct” from Genecorp
Green. However, the issuance of a PVP Certiﬁcate for Savannah
Green would not mean that Progeny did not commit any acts that
constitute infringement of the Genecorp Green Certiﬁcate. To prove

# 1-"/54



its infringement claim, Genecorp must show either that Savannah
Green is a variety to which the infringement provision of the PVP
Act applies or that Progeny commi ed infringement of the Genecorp
Green certiﬁcate in the process of creating Savannah Green. Therefore, the desire for uniformity does not justify primary jurisdiction
in this case because the PVP Oﬃce will not make suﬃcient ﬁndings
as to infringement, if at all, when it examines the Savannah Green
application.
While the PVP Oﬃce does have expert and specialized knowledge, the PVP Act itself has not restricted determinations of “clearly
distinguishable” exclusively to the PVP Oﬃce. Therefore, primary
jurisdiction does not warrant a stay on this ground because the PVP
Act allows courts to make determinations of what is “clearly distinguishable” and does not appear to mandate that the PVP Oﬃce be
the primary forum for resolution of the issue.
Finally, defendant Progeny contends that a stay is warranted in
this case because stays are routinely granted in patent reexamination
cases. The court disagrees because the Savannah Green Application
and the protest by Genecorp are signiﬁcantly diﬀerent from a patent
reexamination proceeding. In particular, the fact that the patent in
dispute in a reexamination proceeding has already been issued is signiﬁcant because the existence of a patent creates certain intellectual
property rights in the holder of the patent. In this case, no rights have
been conferred on defendant Progeny by way of its Savannah Green
Application. Therefore, the court ﬁnds that the Savannah Green PVP
Application process is signiﬁcantly diﬀerent from a patent reexamination and that a stay is not required on this ground.
1MBOU 7BSJFUZ 1SPUFDUJPO "DU
(b)

Term. –
(1) In general. – Except as provided in paragraph (2), the term
of plant variety protection shall expire 20 years from the
date of issue of the certiﬁcate in the United States, except
that … (B) in the case of a tree or vine, the term of the plant
variety protection shall expire 25 years from the date of issue of the certiﬁcate.
(2) Exceptions. – If the certiﬁcate is not issued within three
years from the eﬀective ﬁling date, the Secretary may
shorten the term by the amount of delay in the prosecution of the application a ributed by the Secretary to the
applicant.
(c) Expiration upon failure to comply with regulations; notice. – The
term of plant variety protection shall also expire if the owner

171" f 
 64$ f 
$POUFOUT BOE UFSN PG QMBOU WBSJFUZ QSP
UFDUJPO



$)"15&3  #*05&$)/0-0(:
fails to comply with regulations, in force at the time of certiﬁcating, relating to replenishing seed in a public repository, or
requiring the submission of a diﬀerent name for the variety, except that this expiration shall not occur unless notice is mailed
to the last owner recorded as provided in section 2531(d) of this
title and the last owner fails, within the time allowed thereafter,
not less than three months, to comply with said regulations,
paying an additional fee to be prescribed by the Secretary.

D 0XOFSTIJQ
1MBOU 7BSJFUZ 1SPUFDUJPO "DU
 64$ f 
3JHIU UP QMBOU WBSJFUZ QSPUFDUJPO QMBOU
WBSJFUJFT QSPUFDUBCMF
"T FOBDUFE JO  UIF 171" VTFE B
EBUF PG EFUFSNJOBUJPO QSJPSJUZ TZTUFN
UIBU TVCTUBOUJBMMZ SFTFNCMFE UIF QSF
"*" öSTU UP JOWFOU QSJPSJUZ TZTUFN 5IF
171" XBT BNFOEFE JO  UP TXJUDI UP
BO "*"MJLF EBUF PG öMJOH TZTUFN UP FO
BCMF UIF 64 UP SBUJGZ UIF *OUFSOBUJPOBM
6OJPO GPS UIF 1SPUFDUJPO PG /FX 7BSJ
FUJFT PG 1MBOUT

(a)

In general. – The breeder of any sexually reproduced or tuber
propagated plant variety ... shall be entitled to plant variety
protection for the variety ... if the variety is –
(1) new, in the sense that, on the date of ﬁling of the application for plant variety protection, propagating or harvested
material of the variety has not been sold or otherwise disposed of to other persons, by or with the consent of the
breeder, or the successor in interest of the breeder, for purposes of exploitation of the variety (A) in the United States,
more than 1 year prior to the date of ﬁling [or longer periods for activity outside of the United States]
(2) distinct, in the sense that the variety is clearly distinguishable from any other variety the existence of which is publicly known or a ma er of common knowledge at the time
of the ﬁling of the application;
(3) uniform ...; and
(4) stable ...
(b) Multiple applicants. –
(1) In general. – If 2 or more applicants submit applications
on the same eﬀective ﬁling date for varieties that cannot
be clearly distinguished from one another, but that fulﬁll
all other requirements of subsection (a), the applicant who
ﬁrst complies with all requirements of this chapter shall
be entitled to a certiﬁcate of plant variety protection, to the
exclusion of any other applicant.
(2) Requirements completed on same date. –
(A) In general. – Except as provided in subparagraph (B),
if 2 or more applicants comply with all requirements
for protection on the same date, a certiﬁcate shall be
issued for each variety.

# 1-"/54



(B) Varieties indistinguishable. – If the varieties that are the
subject of the applications cannot be distinguished in
any manner, a single certiﬁcate shall be issued jointly
to the applicants.
(a)

Deﬁnitions. – As used in this chapter:
(2) Breeder. – The term “breeder” means the person who directs the ﬁnal breeding creating a variety or who discovers
and develops a variety. If the actions are conducted by an
agent on behalf of a principal, the principal, rather than
the agent, shall be considered the breeder. The term does
not include a person who redevelops or rediscovers a variety the existence of which is publicly known or a ma er of
common knowledge.
(b) Rules of construction. – For the purposes of this chapter:
(1) Sale or disposition for nonreproductive purposes. – The sale or
disposition, for other than reproductive purposes, of harvested material produced as a result of experimentation or
testing of a variety to ascertain the characteristics of the variety, or as a by-product of increasing a variety, shall not
be considered to be a sale or disposition for purposes of
exploitation of the variety.
(2) Sale or disposition for reproductive purposes. – The sale or disposition of a variety for reproductive purposes shall not be
considered to be a sale or disposition for the purposes of
exploitation of the variety if the sale or disposition is done
as an integral part of a program of experimentation or testing to ascertain the characteristics of the variety, or to increase the variety on behalf of the breeder or the successor
in interest of the breeder.
(3) Sale or disposition of hybrid seed. – The sale or disposition of
hybrid seed shall be considered to be a sale or disposition
of harvested material of the varieties from which the seed
was produced.
(4) Application for protection or entering into a register of varieties.
– The ﬁling of an application for the protection or for the
entering of a variety in an oﬃcial register of varieties, in
any country, shall be considered to render the variety a
ma er of common knowledge from the date of the application, if the application leads to the granting of protection
or to the entering of the variety in the oﬃcial register of varieties, as the case may be.
(5) Distinctness. – The distinctness of one variety from another

 64$ f 
%FöOJUJPOT BOE SVMFT PG DPOTUSVDUJPO



$)"15&3  #*05&$)/0-0(:
may be based on one or more identiﬁable morphological,
physiological, or other characteristics (including any characteristics evidenced by processing or product characteristics, such as milling and baking characteristics in the case
of wheat) with respect to which a diﬀerence in genealogy
may contribute evidence.
(6) Publicly known varieties. –
(A) In general. – A variety that is adequately described by
a publication reasonably considered to be a part of the
public technical knowledge in the United States shall
be considered to be publicly known and a ma er of
common knowledge.
(B) Description. – A description that meets the requirements of subparagraph (A) shall include a disclosure
of the principal characteristics by which a variety is distinguished.
(C) Other means. – A variety may become publicly known
and a ma er of common knowledge by other means.

E %FGFOTFT
Somewhat unusually, we need to talk about defenses before discussing what constitutes infringement under the PVPA. The reason is
that one particular defense, the ”brown-bagging” provision, has cast
such a long shadow over the (relatively scant) PVPA caselaw that it
drives many of the interpretive controversies. For now, take it for
granted that obviously large-scale commercialization – like sales on
the open market between strangers of PVPA-protected seeds to farmers who then plant the seeds and sell them on the open market to
strangers, and so on – infringe. We will return to the details in the
next subsection.
1MBOU 7BSJFUZ 1SPUFDUJPO "DU
171" f 
 64$ f 
1VCMJD JOUFSFTU JO XJEF VTBHF

171" f 
 64$ f 
(SBOEGBUIFS DMBVTF

The Secretary may declare a protected variety open to use on a basis
of equitable remuneration to the owner, not less than a reasonable
royalty, when the Secretary determines that such declaration is necessary in order to insure an adequate supply of ﬁber, food, or feed
in this country and that the owner is unwilling or unable to supply
the public needs for the variety at a price which may reasonably be
deemed fair. Such declaration shall remain in eﬀect not more than
two years. In the event litigation is required to collect such remuneration, a higher rate may be allowed by the court.

# 1-"/54



Nothing in this chapter shall abridge the right of any person, or the
successor in interest of the person, to reproduce or sell a variety developed and produced by such person more than one year prior to
the eﬀective ﬁling date of an adverse application for a certiﬁcate of
plant variety protection.
Except to the extent that such action may constitute an infringement
under subsections (3) and (4) of section 2541 [1] of this title, it shall
not infringe any right hereunder for a person to save seed produced
by the person from seed obtained, or descended from seed obtained,
by authority of the owner of the variety for seeding purposes and
use such saved seed in the production of a crop for use on the farm
of the person, or for sale as provided in this section. A bona ﬁde
sale for other than reproductive purposes, made in channels usual
for such other purposes, of seed produced on a farm either from seed
obtained by authority of the owner for seeding purposes or from seed
produced by descent on such farm from seed obtained by authority
of the owner for seeding purposes shall not constitute an infringement. A purchaser who diverts seed from such channels to seeding
purposes shall be deemed to have notice under section 2567 of this
title that the actions of the purchaser constitute an infringement.

171" f 
 64$ f 
3JHIU UP TBWF TFFE DSPQ FYFNQUJPO

The use and reproduction of a protected variety for plant breeding or
other bona ﬁde research shall not constitute an infringement of the
protection provided under this chapter.

171" f 
 64$ f 
3FTFBSDI FYFNQUJPO

Transportation or delivery by a carrier in the ordinary course of its
business as a carrier, or advertising by a person in the advertising
business in the ordinary course of that business, shall not constitute
an infringement of the protection provided under this chapter.

171" f 
 64$ f 
*OUFSNFEJBSZ FYFNQUJPO

+JN $IFO 5IF 1BSBCMF PG UIF 4FFET
 /PUSF %BNF - 3FW  
A. The PVPA in Overview
The PVPA contains an intriguing limitation designed to preserve the
”public interest in wide usage” in an otherwise protected variety.”
The Secretary of Agriculture may ”declare a protected variety open
to use on a basis of equitable remuneration to the owner,” but only
if the Secretary determines that compulsory licensing of a protected
variety ”is necessary in order to insure an adequate supply of ﬁber,
food, or feed in this country and that the owner is unwilling or unable
to supply the public needs for the variety at a price which may reasonably be deemed fair.” Compulsory licensing under this provision
”shall remain in eﬀect not more than two years.”



$)"15&3  #*05&$)/0-0(:

To my knowledge, however, the PVPA’s ”public interest” provision has never been invoked. Evidently, at no time since 1970 has
the United States approached so precarious a state of food security
that the Secretary of Agriculture has felt compelled to compromise
proprietary interests conferred under the PVPA.
The PVPA contains two further limitations of arguably greater interest to breeders and policy-makers. The PVPA’s extravagantly complicated and controversial ”crop exemption” in principle permits a
farmer ”to save seed” from protected varieties and to ”use such saved
seed in the production of a crop.” The other exemption, known as the
PVPA’s ”research exemption,” declares simply that ”the use and reproduction of a protected variety for plant breeding or other bona
ﬁde research shall not constitute infringement.”
These exemptions represent the most signiﬁcant distinctions between the PVPA and the Patent Act. But for its crop and research
exemptions, the PVPA might be the legal tool of choice for commercial plant breeders seeking to protect their investment in new plant
varieties. Whereas patents are relatively expensive to obtain and set
a higher threshold for protection,” plant variety protection is easier
and cheaper to obtain. In contrast with the PVPA’s relatively modest request for ”a description of the variety se ing forth its distinctiveness, uniformity and stability and a description of the genealogy
and breeding procedure, when known,” the Patent Act demands far
more extensive obligations of description and disclosure. Nothing in
the PVPA imposes the equivalent of the Patent Act’s requirements
of nonobviousness and enablement. In particular, the absence of a
nonobviousness requirement is a signiﬁcant diﬀerence if one accepts
that the nonobviousness criterion performs the principal work of discriminating between patent-worthy and patent-unworthy inventions.
In short, whereas the Patent Act oﬀers robust protection in exchange
for a comprehensive disclosure of the technology underlying a new
plant variety, the PVPA grants much weaker protection upon delivery of a lower-quality disclosure.
Given the historic diﬃculty that plant breeders have encountered
in a empting to satisfy the Patent Act’s description requirement, the
PVPA provides an alternative, more accessible legal system in which
the plant genome essentially speaks for itself. The PVPA’s exemptions, however, have eﬀectively diverted many plant breeders toward
the Patent Act. In exchange for fulﬁlling the Patent Act’s more rigorous process, plant breeders can evade the PVPA’s research and crop
exemptions. Quite signiﬁcantly, the right to save seed of plants registered under the PVPA does not impart the right to save seed of plants
patented under the Patent Act. Patent-holders are also immune, unlike their counterparts whose varieties are protected only under the
PVPA, from the use of a certiﬁed plant variety to develop a new in-

# 1-"/54



bred line. The PVPA deﬁnes the ”use” of a protected ”variety in producing a hybrid or diﬀerent variety” as infringement, but excludes
from that deﬁnition the use of a protected variety in ”developing”
such a variety.
B. The Crop Exemption
Section 113 has always allowed farmers who plant seed protected by
a PVPA certiﬁcate to engage in a ”bona ﬁde sale for other than reproductive purposes, made in channels usual for such other purposes.”
This uncontroversial aspect of the crop exemption protects farmer-tomarket sales of a crop grown from protected seeds as food or feed or
for other nonreproductive purposes. Indeed, if the PVPA lacked this
exemption, the statute would bar farmers from selling any protected
crop whose seed is sold for food or ﬁber. Throughout the history
of the PVPA, section 113 has also permi ed farmers ”to save seed
produced by [them] from seed obtained, or descended from seed obtained, by authority of the owner of the variety for seeding purposes
and to use such saved seed in the production of a crop” for on-farm
use. This facet of the crop exemption protects the traditional agricultural practice known as ”bin run,” or the use of seed from one crop to
produce subsequent crops. At least with respect to self-pol- linated
crops such as wheat, soybeans, and co on, all of which reproduce
true-to-type, legal protection of bin run eﬀectively restricts a breeder
to a single sale of each variety to each individual grower of a particular crop. (Cross-pollinated hybrid crops such as corn, sorghum,
and sunﬂowers are a diﬀerent ma er; because they lose hybrid vigor
after a single planting, farmers must buy new seed each planting season.) The bin run exemption is a robust version of copyright law’s
”ﬁrst sale” doctrine: the plant breeder gets exactly one chance to sell
the information ”encoded” in PVPA-certiﬁed seed to any individual
farmer.
As enacted in 1970, however, section 113 also allowed ”a person,
whose primary farming occupation is the growing of crops for sale
for other than reproductive purposes, to sell such saved seed to other
persons so engaged, for reproductive purposes.” This version of the
statute prevailed for nearly a quarter century. Its eﬀect was plain: the
old crop exemption enabled farmers to go directly into the business of
selling PVPA-protected seeds alongside the plant breeders. In one of
the earliest cases interpreting section 113, a federal court of appeals
recognized the incompatibility between brown-bag sales under the
crop exemption and the PVPA’s overarching purpose of spurring the
development of new plant varieties:
In purpose and operation, the farmer exemption appears
to be at odds with the primary purpose of the Act. While



$)"15&3  #*05&$)/0-0(:
the main body of the Act assures developers of novel varieties the exclusive right to sell and reproduce that variety,
the crop exemption dilutes that exclusivity by allowing individual farmers to sell the protected variety without liability. The broader the construction given the exemp- tion,
the smaller the incentive for breeders to invest the substantial time and eﬀort necessary to develop new strains. The
less time and eﬀort that is invested, the smaller the chance
of discovering superior agricultural products. If less time
and eﬀort is invested, long-term beneﬁts to the farmer in
the form of superior crops and higher yields will be lost.

The legal ﬁrestorm over brown-bagging would not go wholly
unchecked. The judicial and legislative branches of the United States
government eventually intervened. In the 1995 decision of Asgrow,
the Supreme Court limited brown-bag sales to ”only such seed as
[a farmer] has saved for the purpose of replanting his own acreage.”
While the Asgrow case awaited the Supreme Court’s decision on the
merits, Congress in 1994 repealed the brown-bagging provisions of
the PVPA’s crop exemption. In conformity with the Supreme Court’s
presumptive refusal to grant retroactive eﬀect to statutes, Asgrow governed only cases ﬁled under the PVPA as that statute read before
its 1994 amendments; all post-1994 sales of seed protected under the
PVPA have conveyed no brown-bagging privileges on farmers.
By eliminating farmers as a signiﬁcant source of competition
for commercially developed seed, the legislative rejection of brownbagging restored much of the PVPA’s value to commercial plant
breeders. The 1994 amendment also represented a signiﬁcant setback
for the recognition of farmers’ rights in American law.
C. The Research Exemption
The PVPA generally withholds liability from ”any act done privately
and for noncommercial purposes.” The statute’s more focused research exemption provides that ”[t]he use and reproduction of a protected variety for plant breeding or other bona ﬁde research shall not
constitute infringement.” The presence of a research exemption separate from the noncommercial acts exemption may suggest that a
competing plant breeder can lawfully appropriate a protected variety without authority and use it in a breeding program to develop
new commercial varieties, at least as long as such new varieties are
diﬀerent enough not to be ”essentially derived” from the original protected variety. The interpretation of the research exemption is vital
to the proper functioning of the PVPA, because its coverage, if misconstrued, could overlap entirely with the statute’s def- inition of infringement. Congress expected that PVPA infringement would ”al-

# 1-"/54



most never” arise through ”independent work, but by willful reproduction starting from the protected variety itself.”
PVPA infringement almost invariably begins with a supply of protected seed. Coupled with suﬃcient knowledge of agronomy and a
penchant for experimentation, access to PVPA-protected reproductive ma er may enable other parties to propagate specimens of a protected plant for purposes other than feed, ﬁber, or food. This is true
even of hybrids, which over the course of the twentieth century became the predominant form of cultivar in many crops. Traditionally
associated with allogamous, or cross-pollinating, crops such as maize,
sunﬂower, brassicas, curcurbits, carrots, beets, and onions, the use
of hybrid cultivars has become common even in certain autogamous
(i.e., self-pollinating) crops, including sorghum, tomato, and peppers
and in the production of allogamous crops in nonindustrialized countries. Hybrid corn, perhaps the most commercially valuable crop produced by this technique, begins with the development of two inbred
lines by self-pollination and selection until each line is relatively homozygous. The use of pollen from the male inbred line to fertilize
silks on the female inbred line then yields hybrid seed.
Despite all precautions, each bag of hybrid seeds contains a small
amount of inbred seeds. These ”chasing selfs,” if planted, reproduce
the parent lines true-to-type. With suﬃcient patience and land, a
competing plant breeder, a farmer, or an academic researcher can
use chasing selfs to unlock the inbred parent lines of a hybrid variety of corn, sorghum, or sunﬂower. Planting all the seeds from a bag
of hybrid seed in a conﬁguration that puts adequate space between
plants facilitates ready identiﬁcation of any inadvertently included
inbred plants. Lacking heterosis, or hybrid vigor, inbred plants look
diﬀerent from the taller hybrids. In the past decade, major commercial seed breeders have resolved several lawsuits alleging breach of
intellectual property rights through use of the ”chasing selfs” technique.
The crucial issue presented by the research exemption is the deﬁnition of ”plant breeding or other bona ﬁde research.” This verbal formulation deﬁnes the extent of research activities shielded from PVPA
liability. The plain language of the research exemption shields only
genuine, bona ﬁde research activities. Surreptitious acts, such as efforts to isolate chasing sefs in a bag of hybrid seed, cannot constitute
”plant breeding or other bona ﬁde research.” Whatever else it might
be, it is hard to imagine how surreptitious exploitation of another
party’s proprietary seed for the purpose of duplicating that variety
could be viewed as a ”good faith” activity. There is nothing ”bona
ﬁde” about converting another company’s proprietary plant variety.
Competitors do not enjoy some sort of open-ended ”breeder’s exemption” entitling them to unauthorized exploitation of proprietary

%PFT DIBTJOH TFMGT WJPMBUF UIF USBEF TF
DSFU SJHIUT PG UIF öSTU CSFFEFS %PFT
UIF BOTXFS EFQFOE PO IPX UIF DPN
QFUJOH CSFFEFS PCUBJOFE UIF IZCSJE
TFFET 4FF 1JPOFFS )J#SFE *OUFSO W
)PMEFO 'PVOEBUJPO 4FFET *OD  ' E
 UI $JS  



$)"15&3  #*05&$)/0-0(:

seed.
F *OGSJOHFNFOU
1MBOU 7BSJFUZ 1SPUFDUJPO "DU
 64$ f 
*OGSJOHFNFOU PG QMBOU WBSJFUZ QSPUFD
UJPO

0XOFST NBZ HJWF OPUJDF UP UIF QVC
MJD CZ QIZTJDBMMZ BTTPDJBUJOH XJUI PS BG
öYJOH UP UIF DPOUBJOFS PG TFFE PG B WB
SJFUZ PS CZ öYJOH UP UIF WBSJFUZ B MB
CFM DPOUBJOJOH FJUIFS UIF XPSET h6OBV
UIPSJ[FE 1SPQBHBUJPO 1SPIJCJUFEh PS UIF
XPSET h6OBVUIPSJ[FE 4FFE .VMUJQMJDB
UJPO 1SPIJCJUFEh BOE BGUFS UIF DFSUJöDBUF
JTTVFT TVDI BEEJUJPOBM XPSET BT h64
1SPUFDUFE 7BSJFUZh  64$ f 

(a)

Acts constituting infringement. – Except as otherwise provided
in this subchapter, it shall be an infringement of the rights of the
owner of a protected variety to perform without authority, any
of the following acts in the United States, or in commerce which
can be regulated by Congress or aﬀecting such commerce, prior
to expiration of the right to plant variety protection but after either the issue of the certiﬁcate or the distribution of a protected
plant variety with the notice under section 2567 of this title:
(1) sell or market the protected variety, or oﬀer it or expose it
for sale, deliver it, ship it, consign it, exchange it, or solicit
an oﬀer to buy it, or any other transfer of title or possession
of it;
(2) import the variety into, or export it from, the United States;
(3) sexually multiply, or propagate by a tuber or a part of a
tuber, the variety as a step in marketing (for growing purposes) the variety;
(4) use the variety in producing (as distinguished from developing) a hybrid or diﬀerent variety therefrom;
(5) use seed which had been marked “Unauthorized Propagation Prohibited” or “Unauthorized Seed Multiplication
Prohibited” or progeny thereof to propagate the variety;
(6) dispense the variety to another, in a form which can be
propagated, without notice as to being a protected variety
under which it was received;
(7) condition the variety for the purpose of propagation, except to the extent that the conditioning is related to the activities permi ed under section 2543 of this title;
(8) stock the variety for any of the purposes referred to in paragraphs (1) through (7);
(9) perform any of the foregoing acts even in instances in
which the variety is multiplied other than sexually, except
in pursuance of a valid United States plant patent; or
(10) instigate or actively induce performance of any of the foregoing acts.
(c) Applicability to certain plant varieties. – This section shall apply
equally to –

# 1-"/54



(1)

any variety that is essentially derived from a protected variety, unless the protected variety is an essentially derived
variety;
(2) any variety that is not clearly distinguishable from a protected variety;
(3) any variety whose production requires the repeated use of
a protected variety; and
(4) harvested material (including entire plants and parts of
plants) obtained through the unauthorized use of propagating material of a protected variety, unless the owner of
the variety has had a reasonable opportunity to exercise
the rights provided under this chapter with respect to the
propagating material.
(d) Acts not considered infringing. – It shall not be an infringement of
the rights of the owner of a variety to perform any act concerning propagating material of any kind, or harvested material, including entire plants and parts of plants, of a protected variety
that is sold or otherwise marketed with the consent of the owner
in the United States, unless the act involves further propagation
of the variety or involves an export of material of the variety,
that enables the propagation of the variety, into a country that
does not protect varieties of the plant genus or species to which
the variety belongs, unless the exported material is for ﬁnal consumption purposes.
(e) Private noncommercial uses. – It shall not be an infringement
of the rights of the owner of a variety to perform any act done
privately and for noncommercial purposes.
(3)

Essentially derived variety. –
(A) In general. – The term “essentially derived variety” means
a variety that—
(i) is predominantly derived from another variety (referred to in this paragraph as the “initial variety”) or
from a variety that is predominantly derived from the
initial variety, while retaining the expression of the essential characteristics that result from the genotype or
combination of genotypes of the initial variety;
(ii) is clearly distinguishable from the initial variety; and
(iii) except for diﬀerences that result from the act of derivation, conforms to the initial variety in the expression of
the essential characteristics that result from the genotype or combination of genotypes of the initial variety.

171" f  B
 64$ f  B
%FöOJUJPOT BOE SVMFT PG DPOTUSVDUJPO



$)"15&3  #*05&$)/0-0(:
(B) Methods. – An essentially derived variety may be obtained
by the selection of a natural or induced mutant or of a somaclonal variant, the selection of a variant individual from
plants of the initial variety, backcrossing, transformation
by genetic engineering, or other method.

5IF DPVSU EFTDSJCFE UIF EFMJOUJOH QSP
DFTT BT GPMMPXT 5P QSPDFTT DPUUPOTFFE
TVDI BT B GBSNFS NJHIU QVSDIBTF GSPN
%FMUB UIF TFFE JT öSTU UBLFO UP B HJO
XIFSF NPTU PG UIF öCFS PS MJOU JT TFQ
BSBUFE GSPN UIF TFFE 5IF TFFE DBO
UIFO CF UBLFO UP B EFMJOUFS TVDI BT
4JOLFST 5IF EFMJOUJOH QSPDFTT SFNPWFT
UIF SFNBJOJOH MJOU 6OEFMJOUFE CVU
HJOOFE DPUUPOTFFE BSSJWFT BU 4JOLFSThT
,FOOFUU GBDJMJUZ JO B USVDL *O TPNF
DBTFT JOEJWJEVBM GBSNFST CSJOH DPUUPO
TFFE UP UIF GBDJMJUZ JO QJDLVQ USVDLT
*O PUIFS DBTFT IPXFWFS MBSHF RVBOUJ
UJFT PG DPUUPOTFFE GSPN NBOZ EJòFSFOU
EJTUSJCVUPST GBSNFST BOE GBSNJOH DP
PQFSBUJWFT BSSJWF JO USBDUPSUSBJMFS SJHT
6QPO JUT BSSJWBM BU 4JOLFSThT GBDJMJUZ VO
EFMJOUFE DPUUPOTFFE JT QMBDFE JO B SVO
CJO 5IF TFFE JT UIFO GFE JOUP BO BVHFS
XIFSF JU JT XFUUFE XJUI B TVMGVSJD BDJE
TPMVUJPO 'SPN UIFSF UIF TFFE QBTTFT
UISPVHI B DFOUSJGVHF XIFSF UIF TPMV
UJPO JT TQVO Pò 5IF TFFE FNFSHFT
JO B EBNQESZ DPOEJUJPO BOE JT QBTTFE
UISPVHI UXP ESZFST BOE UXP CVòFST
*O UIF ESZJOH BOE CVóOH QSPDFTT BMM
SFNBJOJOH MJOU JT TFQBSBUFE GSPN UIF
TFFE "GUFS DVMMT TUJDLT BOE EFCSJT BSF
SFNPWFE GSPN UIF CVML TFFE UIF TFFE
JT USFBUFE XJUI DIFNJDBMT JG UIF DMJFOU
TP SFRVFTUTUIJT JT UIF DPOEJUJPOJOH
TUBHF PG UIF QSPDFTT UIF TFFE IBW
JOH CZ OPX CFFO EFMJOUFE BOE UIFO
QMBDFE JO öGUZQPVOE CBHT "GUFS UIF
TFFE IBT CFFO CBHHFE JU JT MPBEFE POUP
USVDLT BOE USBOTQPSUFE UP JUT OFYU EFT
UJOBUJPO XIJDI NBZ PS NBZ OPU CF UIF
QMBDF GSPN XIJDI UIF TFFE XBT TFOU EF
QFOEJOH PO UIF JOTUSVDUJPOT HJWFO UP
UIF EFMJOUFS

%FMUB BOE 1JOF -BOE $P W 4JOLFST $PSQ
 'E  
Delta Pine and Land is a developer and breeder of co on planting
seed. It holds numerous PVP Certiﬁcates protecting its novel seed
varieties. DPL sells these protected co onseed varieties through approved distributors. The authorized distributors sell seed to growers
who plant the seed, harvest the co on, and then dispose of all excess
protected co onseed.
Sinkers’s principal business activity consists of delinting and conditioning co onseed for use as planting seed. Co on growers bring
undelinted co onseed to Sinkers, Sinkers delints the co onseed per
their request, and then turns the co onseed over to whomever the
grower speciﬁes. The delinting process is an essential step in preparing co onseed for planting. Virtually all co on farmers in the United
States utilize delinted co onseed in planting their crops.
The PVPA gives the holder of a PVP Certiﬁcate rather broad exclusive rights. However, at the time this case was brought in the
district court, there was one express, broad exemption to these exclusive rights.3 The PVPA allowed a farmer to save seed and to use
such ”saved seed” to produce crops on his own farm, and furthermore allowed certain ”farmer-to-farmer” sales of excess saved seed.
This exemption was contained in 7 U.S.C. § 2543, which provided as
follows:
Except to the extent that such action may constitute an infringement under [§§ 2541(3) and (4)], it shall not infringe
any right hereunder for a person to save seed produced by
him from seed obtained . . . by authority of the owner of
the variety for seeding purposes and use such saved seed
in the production of a crop for use on his farm, or for sale
as provided in this section: Provided, that without regard
to [§ 2541(3)] it shall not infringe any right hereunder for
a person, whose primary farming occupation is the growing of crops for sale for other than reproductive purposes,
to sell such saved seed to other persons so engaged, for
3

his exemption is no longer part of the PVPA. The pertinent language was
deleted from the statute in 1994 greatly narrowing this sole express exemption. The
amendments deleting certain language, however, apply only to PVP Certiﬁcates issued after April 4, 1995, that were not pending on or before that date.

# 1-"/54



reproductive purposes.
The Supreme Court later interpreted this exemption to mean that, for
a farmer to meet the requirements of the above proviso, the farmer
may sell for reproductive purposes only so much seed as he has saved
for the purpose of replanting his own acreage. Asgrow Seed Co. v. Winterboer Presumably, such sales occur only when the farmer reduces or
eliminates his co on acreage, and, thus, has ”saved seed” for which
he or she has no farming use. Otherwise, there has been li le case law
interpreting the PVPA. But the language of the statute is clear: the
only express exemption to a PVP Certiﬁcate holder’s rights is that
included in section 2543 for farmer-to-farmer transfers of protected
seed. In the instant case, however, the district court implied an additional exemption to the rights of a PVP Certiﬁcate holder. We must
decide if the court was correct in its discernment and its deﬁnition of
this exemption.
I. T
P
W
A
: ₇ U.S.C. § ₂₅₄₁₍₁₎
Delta alleges that Sinkers infringed their rights under 7 U.S.C. §
2541(1) ”merely by virtue of its transfer of possession of seed without the beneﬁt of an exemption from PVPA liability.” Sinkers’s defense rested on an extension of the express exemption for the farmerto-farmer sales that it viewed as implied in the PVPA, as previously
interpreted. Sinkers argued that it was a mere passive third-party to
the lawful transfers of possession incident to sales arranged between
farmers under the express exemption and therefore could not itself be
liable. Until Asgrow, the leading case on the farmer-to-farmer exemption was Delta and Pine Land Co. v. Peoples Gin Co.. It remains the only
other signiﬁcant precedent on implied exemptions under the PVPA.
In People’s Gin Co, the sole issue was whether the involvement of
a third party broker rendered otherwise exempt sales between farmers ineligible for the exemption. The Fifth Circuit held that 7 U.S.C.
§ 2543 ”only exempts sales of the protected variety from one farmer
directly to another farmer accomplished without the active intervention of a third party.” That case concerned the infringement liability
of a farmer’s co-operative which was brokering exchanges of seed between its members. The fact that the farmer’s cooperative, Peoples
Gin Company, also ran a gin was not an issue in that case, as the
whole focus was on the cooperative’s brokering activities. In the instant case, however, the district court made a fact-ﬁnding that Sinkers
did not broker or actively intervene to arrange the sales that led to the
transfers of possession challenged by Delta. We must agree with that
fact-ﬁnding because on this record it cannot be seen as clearly erroneous. Indeed, it is essentially undisputed. Therefore, we see this
case as entirely distinguishable on its facts from People’s Gin Co. The
issue raised in this case, then, is one of ﬁrst impression. It is whether

"THSPX  64  

1FPQMFhT (JO $P  'E  UI $JS




$)"15&3  #*05&$)/0-0(:

a passive third-party to a sales transaction, such as a ginner or a delinter, can be held liable for infringement under 7 U.S.C. § 2541(1), as a
participant in unauthorized possession transfers, if they fall outside
the farmer-to-farmer exemption.
The district court, in resolving this issue, relied on People’s Gin
Co and in particular the language ”active intervention” used by the
Fifth Circuit to distinguish between exempt and non-exempt farmerto-farmer sales. People’s Gin Co focused solely on sales – selling the
protected seed, oﬀering it for sale or soliciting an oﬀer to buy it, and
did not reach the transfer of possession clause at issue in the instant
case. The district court acknowledged this distinction, but still decided that as this was a subsection (1) case, if the Fifth Circuit had
drawn a distinction with regards to selling and buying seed, then that
distinction could be drawn with regards to the transfer of possession
clause. Accordingly, the district court applied an active/passive (or
broker/non-broker) distinction to the subsection (1) transfer of possession claim in the instant case, even though Sinkers was obviously
not a broker, holding that:
the passive conduct of [Sinkers] on the facts here [does]
not ... constitute a delivery, shipment or transfer of possession of seed by [Sinkers] within the meaning of § 2541(1),
regardless of whether the seed involved is protected or the
underlying sale or transfer involving [Sinkers’s] customer
is within the § 2543 exemption.
Today we hold that the district court’s interpretation of 7 U.S.C. §
2541(1) is erroneous. Because the plain language of subsection (1) itself does not require the transfer act to be an ”active” one, i.e., by a
broker, the subsection necessarily appears to comprehend a situation
where infringement by transfer of possession could occur without
the delinter or a third party brokering a sale, or deciding to whom
to transfer possession, but rather was nonetheless transferring possession without authorization from the PVP Certiﬁcate holder. Applying the exemption more broadly to grant blanket immunity to a
delinter conﬂicts with the provision providing for liability for any
transfer of possession of protected seed.
There is, to be sure, a statement in People’s Gin Co that:
A sale is exempt if the seller instructs his cooperative to
forward his seed to a particular named buyer. In that situation, the cooperative has not arranged the sale. Nor has
it played an active role in the transaction. It has merely
served as the vehicle for the transfer of possession.
We agree with the district court that such a factual scenario was not
present and hence not at issue in People’s Gin Co and consequently

# 1-"/54



this statement is dictum.
More importantly, we do not believe the adaptation of Peoples to
this case by the district court was consistent with the structure and
purpose of the prohibition on unauthorized and non-exempt transfers of possession in subsection (1). The district court is, in eﬀect,
adding limiting language (”actively”) to subsection (1) that was left
out by Congress in subsection (1) and used by Congress only in subsection (8). The district court found that Sinkers did not induce anyone to take possession of or sell the seed. The district court also found
that Sinkers did not transfer title to the seed. However, Sinkers undeniably transferred possession[5] of the seed, when it delivered the
seed to whomever its customer requested delivery be made. Sinkers
was given control over the undelinted seed by the farmer or cooperative that delivered the seed to Sinkers, and then Sinkers transferred
control of the delinted seed to the farmer or cooperative identiﬁed as
the recipient by Sinkers’s customer. For these reasons, we hold there
is no requirement associated with subsection (1) of active intervention or brokering, as there is with subsection (8).
On the other hand, the broadest possible reading of subsection
(1) does not make much sense to us, either. We cannot imagine that
Congress would have meant to make a completely innocent thirdparty liable for infringement because it transferred possession of seed
to a farmer at the request of another farmer, its customer. An example of when Congress could not have meant to impose liability might
be where a single farmer, Joan, brings in one truckload of seed to be
delinted, and Farmer Bob picks the seed up in a transfer of possession that is illegal, because, unbeknownst to the delinter, Joan does
not actually farm co on. Thus, while the transaction appears to fall
within the exemption for farmer-to-farmer transfer, actually it does
not. The delinter, we think, should be liable for all illegal transfers of
possession, when not brokered by them, only if it has scienter. That
is, when transferring possession of protected seed under instructions
from its customer, the delinter is liable only if it knows the transfer
is not within the exemption for farmer-to-farmer transfers. Absent
scienter, however, involvement in farmer-to-farmer transfers outside
the express exemption, should not subject delinters and ginners to liability for infringement.
The dissent disagrees with this test, arguing, in eﬀect, that delinters and ginners should not be liable for infringement, even with scienter, as long as they did not broker the transfer of possession of
the seed. We do not believe that Congress meant for delinters and
ginners to be exempt from infringement of the PVPA, even when
they are following the instructions of their customers, if they know
they are participating in an illegal activity. An example of a scenario
highlighting this diﬀerence between the dissent’s view and our own



5IF DPNNPO DBSSJFS FYDFQUJPO JT JO
171" f   64$ f FYDFSQUFE
BCPWF

$)"15&3  #*05&$)/0-0(:

might be one in which Farmer Joan brings in her seed to be delinted,
and signs a contract for two points of delivery. Farmer Joan has had
a bumper harvest of protected co onseed this year, in our example,
and Farmer Bob has had a terrible year. Farmer Joan agrees to sell her
excess protected seed to Farmer Bob, so that he doesn’t have to pay
the higher prices charged by the PVP Certiﬁcate holder for the protected seed. Farmer Joan tells the delinter that she would like half of
her seed delinted and returned to her so that she can replant the same
acreage that she had the year before (e.g., the ”saved seed” allowed
under Asgrow). Farmer Joan then tells the delinter that she would
like the other half of her protected seed delinted and delivered to
Farmer Bob to use for reproductive purposes on his farm. The delinter at this point clearly has scienter, and knows that Farmer Joan, at
least, is participating in an unlawful activity. We cannot believe that
Congress did not mean for the delinter to be found liable for infringing the PVPA in this scenario, but that is the result the dissent’s test
would cause. According to their ”brokerage test”, the delinter has
done nothing wrong here. We feel that if Congress meant the delinters and ginners to be able to follow unquestioningly their customer’s
orders and still avoid liability, surely they would have wri en an express per se exemption into the PVPA, just as they did for common
carriers.
We therefore hold that the correct reading of subsection (1) requires that a delinter, ginner, or other third-party transferor facilitating a farmer-to-farmer sale know (knowledge is presumed in a scenario where the third party brokers the transaction) or should reasonably know that its unauthorized transfer of possession is an infringing transaction, i.e., that the sale is not exempt under section
2543. Liability for infringement under subsection (1) thus turns on
knowledge. If Sinkers knew, or should have known, that the transfer
of possession was not within the farmer-to-farmer exemption, then it
can be held liable for infringing subsection (1), but only then.
We note that the district court also erred in stating that ”the passive conduct of Sinkers on the facts here does not constitute infringement regardless of whether the seed involved is within the § 2543 exemption.” Under Asgrow a farmer is allowed to save seed to replant
his or her own acreage the next year. In order to plant the seed it must
be delinted. Therefore, Asgrow must also carve an exemption out for
the transfer of possession of protected seed to a delinter if it is only
the seed the farmer is saving for his or her own acreage. Whether the
seed involved is within the section 2543 exemption thus becomes a
crucial and important question.
We note that the scenario where the seed is returned to the farmer
or cooperative from which the seed was received potentially complicates application of the ”should have known” standard, as a farmer

# 1-"/54



is entitled to save seed for reproductive use on his own farm, and
may in fact save seed for several years of future plantings. However,
there are still ”red ﬂags” which a delinter such as Sinkers can spot. If
a farmer returns year after year with more seed than he or she could
possibly use, based either on Sinkers’s knowledge of the actual size
of the farmer’s acreage or, imply an absurdly large amount of seed,
then clearly this seed is not being saved for reproductive purposes
just for the farmer’s own acreage, and Sinkers would have scienter.
We note that the dissent expresses concern over the ”paper trail”
that it speculates this test will create. First of all, the certiﬁcate holder
is required to prove that the ginners and/or delinters knew or should
have known they were processing ”hot seed.” Thus, there is no burden on the ginner or delinter to disprove anything. Accordingly, in
many situations no record keeping would be needed.
Presumably the ginners and delinters process seed full-time. This
would suggest that they work with the same farmers from year to
year, and have some idea of how much seed is a reasonable amount
of saved seed for a particular farmer, or farming cooperative lawfully to bring in for processing. It should be obvious, for example,
that enough seed to replant forty square miles of co on ﬁelds is not
a reasonable amount for a cooperative to bring in as saved seed for
processing. In such a case, but only then, the ginner or delinter may
indeed want to ask for wri en reassurance that it will not be breaking
the law by processing this huge quantity of seed, because processing
inevitably requires transferring possession of the seed, once delinted
or ginned, to someone. However, this wri en assurance does not impart immunity. If the certiﬁcate holder can prove actual knowledge,
or show that the delinter or ginner should have known it was handling hot seed, the delinter or ginner is still liable for infringement of
the PVPA. We note, furthermore, that while, of course, on this record
we could not describe the contents of a standard contract between
a farmer or cooperative and a delinter or ginner, it is reasonable to
assume that it would address: the price per pound for the processing; the delivery terms; and the condition the farmer can expect the
seed to be in when it is returned or re-delivered by the ginner and/or
delinter. This contract may also specify the chemical conditioning
treatments the farmer or cooperative wants the seed exposed to (”So
... they tell you ... whether they want [the seed] double treated or
triple treated”); the amount of cleaning the seed should be given (”we
have ... some farmers that like to have the seed ... cleaned a li le
heavy [,t]ake a li le more waste out to give you a be er seed”); it
may give the farmer a warranty that his seed will not be mixed with
colored co onseed, that his seed will not be mixed with non-USDA
approved seed, and that he will receive the same variety of seed back
that he dropped oﬀ to be processed. We do not believe, with this



$)"15&3  #*05&$)/0-0(:

many other speciﬁcations which may be present in a contract for cottonseed processing, that it is placing a signiﬁcant burden on the delinters or ginners to place one more paragraph in the contract, thus providing some limited protection against liability. Accordingly, our test
hardly ”creates” a complex record-keeping regime. One apparently
already exists.
II. A
I
B
: ₇ U.S.C. § ₂₅₄₁₍₈₎
Delta next alleged that by willfully ignoring the large quantities of
apparently protected seed that Sinkers was processing without its
authority, Sinkers actively induced unlawful transfers of possession
by others, and thus infringed Delta’s rights under 7 U.S.C. § 2541(8).
The district court found, as stated above, that Sinkers did not intervene as a third-party in the transfers of possession of the protected
seed. We agree, for it was not clear error for the district court to ﬁnd
that Sinkers did not broker protected seed transfers and did not actively induce anyone to transfer possession of the seed to other parties
in any way violative of the statute. Sinkers merely turned delinted
seed over to whomever its customers, such as Nodena, identiﬁed.
In subsection (8) of section 2541, the critical words ”instigate or actively induce”, clearly evince congressional intent to limit liability
under this subsection to those such as brokers, who perform such
functions when they arrange transfers of seed, in the instant case via
the delinter, between independent sellers and buyers. The district
court correctly found, however, that Sinkers did not perform either of
these functions. Certainly, its ﬁndings are not clearly erroneous. Indeed, the facts seem undisputed. Delta argues here only that Sinkers
recklessly or with willful indiﬀerence transferred possession of large
quantities of protected seed in violation of the PVPA. This might be
true, but we make no decision on that issue here, because, even if the
allegation is true, it is insuﬃcient to trigger 7 U.S.C. § 2541(8). Sinkers
did not broker the sale or transfer of possession of any protected seed,
or otherwise instigate or actively induce others to infringe.
III. T N
R
: ₇ U.S.C. § ₂₅₄₁₍₆₎
Finally, we address the issue of the notice required under subsection
(6) of 7 U.S.C. § 2541. The district court only summarily addressed
this issue, holding that ”the Court would read the ‘under which it
was received’ clause of § 2541(6) to limit the notice requirement to
instances in which the seed was received with a label stating that it
was a protected variety.” We vacate the judgment based on this holding by the district court. The proper test is not whether a physical
label is somehow a ached to the seed when the seed is received, but
rather whether through that or other means the one in receipt, here
Sinkers, knew, or should have known that the seed is a protected va-

# 1-"/54



riety. Subsection (6) provides that it is infringement to ”dispense the
novel variety to another ... without notice as to being a protected variety under which it was received.” The notice that must be received is
not restricted to actual notice, or to notice in the form of labels on the
seed, as the district court concluded, or else Congress would surely
have included language indicating such restrictions.
By comparison, a patentee seeking to give notice to the public that
an item is patented is required by Congress to mark it according to a
speciﬁc list of acceptable methods as detailed in 35 U.S.C. § 287. The
language here is much broader, and merely reads that dispensing of
the novel variety without notice that it is a novel variety infringes the
rights of the holder of the PVP Certiﬁcate covering the novel variety.
Because Congress gave speciﬁc notice requirements in 35 U.S.C. § 287,
and omi ed these requirements in subsection (6), we read the la er
statute not to require express notice, or labels on receipt, in order for
a failure to give notice to infringe.
In the Nodena example, the district court found that references in
Sinkers’s own germination logs to this seed as ”Lot 5” seed reﬂected
Nodena’s own designation of the seed in that manner to indicate that
the seed was DPL-50 seed. Under the test applied by the district court,
because this seed arrived with no physical tag on it to indicate that
it was protected DPL-50 seed, Sinkers had no responsibility to notify its transferee that the transferred seed was protected seed. However, Sinkers was informed by Nodena that it was Lot 5 seed, according to the notations in its own logs. If on remand the district court
ﬁnds that Sinkers had notice, i.e., that it knew the term ”Lot 5” was
Nodena’s way of designating protected DPL-50 seed, then Sinkers
infringed Delta’s PVPA rights when it did not label the bags containing Nodena’s delinted seed as protected seed. We further understand
that in order to protect the vigor and germination ability of the co onseed, the delinter and ginner need to know the type of seed they are
processing so that they know how to process it, e.g., the proper storage method, the amount of moisture to expose it to, and the temperature least likely to cause it to germinate early. Early maturation seed
that has undergone no chemical treatments by the manufacturer, is
processed diﬀerently from late maturation seed that may have been
genetically altered to not be aﬀected by herbicides. It is, therefore,
likely that they are accurately informed by the cooperative and farmers of the varieties of seed being delivered for processing and that
they may want to take aﬃrmative steps, e.g., germination tests, to
assure themselves of the exact varieties accepted for processing, lest
they become liable for harming the seed. Once a ginner or delinter
has determined the variety of co onseed undergoing processing, it
has an aﬃrmative duty to label the co onseed with the variety upon



$)"15&3  #*05&$)/0-0(:

returning or re-delivering the co on-seed.
Clevenger, Circuit Judge, dissenting:
I agree that some limit must be placed on the transfer of possession statute to avoid absurd results. Even the Supreme Court has
noted that this statute is virtually impossible to parse satisfactorily.
See Asgrow
Some 17 years ago, the Fifth Circuit (which incidentally knows
more about co on growing, ginning and delinting than we) grappled
with the Act and found another way of placing some sensible limits on the transfer and labeling provisions of the Act. In People’s Gin
Co, that court held that a party who is but a passive participant in a
farmer-to-farmer transfer cannot be held liable under the Act. In that
case, the defendants were found to have arranged sales transactions
among the farmers; not being merely passive, they were held liable
under the Act. From 1983 until today, People’s Gin Co has been the law
of the Co on Belt. Indeed, when this case was brought, the plaintiﬀs
were under the impression that Sinkers had been actively participating in arranging the farmer-to-farmer transfers, and that this presumably would be an easy case for them to win under the law of People’s
Gin Co. As is so often the case, however, discovery proved the plaintiﬀs wrong: the evidence proves, as a ma er of fact, that Sinkers has
been a mere passive conduit in the farmer-to-farmer sales. For that
reason, the district court simply applied the law of the Co on Belt
and relieved Sinkers from liability under the Act. The court quite reasonably noted that a delinter who is merely passively carrying out the
instruction of its customers in delivering or releasing delinted seed is
not substantively diﬀerent from a delinter who merely returns the
delinted seed to the person who asked it to be delinted. The court
opined, and I agree, that a mere return of delinted seed to the sender
should not violate the transfer of possession provision.
The majority prefers not to follow the lead of the Fifth Circuit. I
think it is a mistake to read a scienter requirement into the transfer
of possession provision. It seems clear that Congress put the scienter
element where it belongs, in section 2541(8).
Under the law as stated in People’s Gin Co, ginners and delinters
were saved the need to create a ”paper trail” to protect completely
passive conduct from liability under the Act. Under the rule devised
by the majority in this case, ginners and delinters will become paperkeeping traﬃc cops. Ginners and delinters will have to keep uptodate records on the membership of co on cooperatives, including the
acreage planted in co on each season by each member of the cooperative. Under the majority’s rule, a forty member cooperative (forty
farms of roughly a square mile each) will be a prima facie suspect of
delivering excess seed to the ginner or delinter. Ginners and delinters

# 1-"/54



will also have to keep current with any increase in acreage purchased
by farmers during the course of a year, so they can satisfy themselves
that a farmer is not delivering too much seed for ginning or delinting. Presumably ginners and delinters will want to ask those who
deliver seed to them to provide them with certiﬁcates that say something like ”the seed we are delivering is within the current section
2543 exemption.” Those who deliver the seed to those who deliver
it to ginners and delinters will also want some kind of certiﬁcate, to
the same eﬀect. The paper trail presumably will lead right back to
the section 2543 farmer who is trying to save seed for his own use,
or for sale as now permi ed under section 2543. I can see mountains
of paper piling up throughout the Co on Belt. I can also see lots of
work for lawyers trying and defending this kind of case. And many
headaches for judges, who will have to decide if a case is lost, or won,
when there are (as there inevitably will be) glitches here and there in
the paper trial that, in a perfect, Federal Circuit world, will lead from
farmer Joan on her south 40 to her neighbor with the truck who brings
her seed to a coop, which gives the seed to a another to take it ﬁrst
to the ginner, then to the delinter and ﬁnally either back to Joan or to
the person who buys her seed. Now all of this seems like a whole lot
of trouble being visited on a se led law that went unchallenged for a
very long time, and only got challenged in this case when the proofs
under the se led law ran against the plaintiﬀ.
The majority responds to my concern by guessing what goes into
a co onseed delinting contract, assuming farmer Joan signs such a
contract, and then postulating that all a ginner or delinter needs to do
to avoid liability is to stick a clause in the contract saying something
like ”you promise me that the amount of seed you are delivering does
not exceed the amount you can lawfully save for replanting.” That it
will be so easy to satisfy the scienter requirement seems to me all the
more reason why we should leave se led law alone.
The majority opinion notes that Congress amended the Act in
1994. That amendment preserves the right of a farmer to save seed
from the crop he produces from protected seed he has purchased.
The farmer must either use such saved seed ”in the production of
a crop for use on the farm of the person,” or sell such amount of the
saved seed in a ”bona ﬁde sale for other than reproductive purposes.”
This case, of course, arises under the statute before its amendment,
and therefore neither the majority nor I can say with authority how
the holding of the majority will apply to the future. We can predict,
however, that a farmer who has purchased protected seed, and who
wishes to use or sell the seed propagated by his plantings of protected
seed—as the amended Act permits—will need the services of a delinter. It thus seems that, in order to avoid the absurd results that follow from an unrestrained reading of the Act, either a ”passive” or



$)"15&3  #*05&$)/0-0(:

a ”knowing” exception to the statute, or some other escape valve, is
required.
I of course recognize that I, like the majority, read an exception
into an otherwise broad statute. Whether either of us is correct in so
doing is a ma er for others to determine. Perhaps the Supreme Court
will wish to grapple with the Act, again.



)JCCFSE  6412  #1"* 

5IF 1VODIMJOF

+&. "H 4VQQMZ *OD W 1JPOFFS )J#SFE *OUFSOBUJPOBM *OD
 64  
This case presents the question whether utility patents may be issued
for plants under, or whether the Plant Variety Protection Act and the
Plant Patent Act of 1930 are the exclusive means of obtaining a federal
statutory right to exclude others from reproducing, selling, or using
plants or plant varieties. We hold that utility patents may be issued
for plants.
The United States Patent and Trademark Oﬃce (PTO) has issued
some 1,800 utility patents for plants, plant parts, and seeds. Seventeen of these patents are held by Pioneer Hi-Bred International. Pioneer’s patents cover the manufacture, use, sale, and oﬀer for sale of
the company’s inbred and hybrid corn seed products. A patent for
an inbred corn line protects both the seeds and plants of the inbred
line and the hybrids produced by crossing the protected inbred line
with another corn line. See, e.g., U.S. Pat. No. 5,506,367. A hybrid
plant patent protects the plant, its seeds, variants, mutants, and trivial modiﬁcations of the hybrid. See U.S. Pat No. 5,491,295.
As this Court recognized over 20 years ago in Chakrabarty, the language of § 101 is extremely broad. Several years after Chakrabarty, the
PTO Board of Patent Appeals and Interferences held that plants were
within the understood meaning of ”manufacture” or ”composition of
ma er” and therefore were within the subject ma er of § 101. In re Hibberd. It has been the unbroken practice of the PTO since that time to
confer utility patents for plants. To obtain utility patent protection,
a plant breeder must show that the plant he has developed is new,
useful, and nonobvious. In addition, the plant must meet the speciﬁcations of § 112, which require a wri en description of the plant and
a deposit of seed that is publicly accessible.
The 1930 PPA conferred patent protection to asexually reproduced plants. Signiﬁcantly, nothing within either the original 1930
text of the statute or its recodiﬁed version in 1952 indicates that the
PPA’s protection for asexually reproduced plants was intended to be
exclusive. Importantly, chapter 15 nowhere states that plant patents
are the exclusive means of granting intellectual property protection

# 1-"/54



to plants. Although unable to point to any language that requires,
or even suggests, that Congress intended the PPA’s protections to
be exclusive, petitioners advance three reasons why the PPA should
preclude assigning utility patents for plants. We ﬁnd none of these
arguments to be persuasive.
First, petitioners argue that plants were not covered by the general utility patent statute prior to 1930. Prior to 1930, two factors were
thought to remove plants from patent protection. The ﬁrst was the belief that plants, even those artiﬁcially bred, were products of nature
for purposes of the patent law. The second obstacle to patent protection for plants was the fact that plants were thought not amenable
to the wri en description requirement of the patent law. The PPA
thus gave patent protection to breeders who were previously unable
to overcome these obstacles.
This does not mean, however, that prior to 1930 plants could not
have fallen within the subject ma er of § 101. Rather, it illustrates
only that in 1930 Congress believed that plants were not patentable
under § 101, both because they were living things and because in
practice they could not meet the stringent description requirement.
Yet these premises were disproved over time. As this Court held in
Chakrabarty, ”the relevant distinction” for purposes of § 101 is not ”between living and inanimate things, but between products of nature,
whether living or not, and humanmade inventions.” In addition, advances in biological knowledge and breeding expertise have allowed
plant breeders to satisfy § 101’s demanding description requirement.
Second, petitioners maintain that the PPA’s limitation to asexually reproduced plants would make no sense if Congress intended
§ 101 to authorize patents on plant varieties that were sexually reproduced. But this limitation once again merely reﬂects the reality
of plant breeding in 1930. At that time, the primary means of reproducing bred plants true-to-type was through asexual reproduction.
Congress thought that sexual reproduction through seeds was not
a stable way to maintain desirable bred characteristics. Thus, it is
hardly surprising that plant patents would protect only asexual reproduction, since this was the most reliable type of reproduction for
preserving the desirable characteristics of breeding.
Third, petitioners argue that in 1952 Congress would not have
moved plants out of the utility patent provision and into § 161 if it
had intended § 101 to allow for protection of plants. Petitioners again
rely on 138*138 negative inference because they cannot point to any
express indication that Congress intended § 161 to be the exclusive
means of patenting plants. But this negative inference simply does
not support carving out subject ma er that otherwise ﬁts comfortably within the expansive language of § 101, especially when § 101
can protect diﬀerent a ributes and has more stringent requirements



$)"15&3  #*05&$)/0-0(:

than does § 161.
By passing the PVPA in 1970, Congress speciﬁcally authorized
limited patent-like protection for certain sexually reproduced plants.
Petitioners therefore argue that this legislation evidences Congress’
intent to deny broader § 101 utility patent protection for such plants.
Petitioners’ argument, however, is unavailing for two reasons. First,
nowhere does the PVPA purport to provide the exclusive statutory
means of protecting sexually reproduced plants. Second, the PVPA
and § 101 can easily be reconciled. Because it is harder to qualify for
a utility patent than for a Plant Variety Protection (PVP) certiﬁcate, it
only makes sense that utility patents would confer a greater scope of
protection.
At the time the PVPA was enacted, the PTO had already issued
numerous utility patents for hybrid plant processes. Many of these
patents, especially since the 1950’s, included claims on the products
of the patented process, i. e., the hybrid plant itself. Such plants were
protected as part of a hybrid process and not on their own. Nonetheless, these hybrids still enjoyed protection under § 101, which reafﬁrms that such material was within the scope of § 101.
Justice Breyer, with whom Justice Stevens joins, dissenting:
I believe that the words ”manufacture” or ”composition of ma er”
do not cover these plants. That is because Congress intended the two
more speciﬁc statutes to exclude patent protection under the Utility
Patent Statute for the plants to which the more speciﬁc Acts directly
refer.

$ %SVH "QQSPWBM
$G "OOB # -BBLNBOO " 1SPQFSUZ 5IF
PSZ PG .FEJDBM *OOPWBUJPO  +VSJNFU
SJDT +    3PCJO 'FMENBO 3FH
VMBUPSZ 1SPQFSUZ 5IF /FX *1 $PMVN +-
 "SUT GPSUIDPNJOH
5IFSF BSF TJNJMBS CVU EJòFSFOU SFHVMB
UPSZ SFHJNFT GPS UIF BQQSPWBM PG BOJNBM
ESVHT PG NFEJDBM EFWJDFT MJLF TZSJOHFT
QBDFNBLFST BOE EJBHOPTUJD UFTUT BOE
PG CJPMPHJDBM QSPEVDUT MJLF WBDDJOFT
CMPPE QMBTNB BOE HFOFUJD UIFSBQJFT
8F GPDVT PO ESVHT JO UIJT TFDUJPO CF
DBVTF UIFZ JMMVTUSBUF BMM PG UIF FTTFOUJBM
JTTVFT 5IFSFhT B RVJDL IJU PO CJPMPHJDT
B MJUUMF GVSUIFS EPXO

The Food and Drug Administration oversees one of the most intensive regulatory regimes in the whole of the U.S. Code. A ”new drug,”
for example, cannot be shipped in interstate commerce unless it has
gone through the FDA approval process. Why does this ma er to an
IP course? First, because the structure of regulatory approval changes
the IP strategies of actors aﬀected by it. Second, because Congress
has rewri en the patent laws to take account of the realities of regulatory approval for certain products. (Medtronic summarizes.) Third,
because the regulatory approval gateway is itself a source of IP-like
rights, which can give one company the eﬀectively exclusive right
to use the information embedded in its drug product. And fourth,
because Congress has created entirely new forms of informational
exclusivity to deal with the wrinkles of the system.

$ %36( "11307"-





1BUFOU *TTVFT

The modern drug regulatory regime is, in one sense, oriented towards patent as its preferred form of intellectual property. But its
demands have also compelled patent law to adapt to be er ﬁt.
,BSB # 4XBOTPO 'PPE BOE %SVH -BX BT *OUFMMFDUVBM 1SPQFSUZ -BX
 8JTD - 3FW 
Within the nineteenth-century food and drug markets, the predominant use of intellectual property was to protect medicines. Patents
were not, however, the preferred means of protecting commercial interests in medicines. Despite the use of the term ”patent medicines”
to describe nineteenth-century nostrums, only a small percentage of
medicines were patent-protected in the nineteenth century. What
were widely referred to as ”patent medicines” during the nineteenth
and early twentieth centuries were usually not patented. ”Patent
medicines” referred to proprietary medicines, medicines sold by only
one manufacturer, containing a secret combination of ingredients. A
historian of the entrepreneurs who sold such nostrums in the nineteenth and twentieth centuries has argued that only the least savvy
sought patent protection for their recipes.
No one but the manufacturer knew what was in the pills, liquids,
or ointments sold. When patients bought such medicines as selftreatment, or, as often happened, when physicians prescribed them,
neither prescribing doctor nor patient knew what was being ingested.
Instead, both relied upon advertising copy about the powers of the
medicine and the recommended dosage.
Secrecy allowed the manufacturer to hide, for example, the fact
that the medicine contained mostly water, or common household ingredients, or signiﬁcant amounts of alcohol, the revelation of which,
it was argued, would drive away consumers. Doctors and pharmacists further alleged that manufacturers had no compunction about
changing the ingredients of a medicine to respond to ﬂuctuations in
prices of ingredients, while continuing to sell it under the same packaging, using the secrecy of their formulas to disguise shifting compositions. Businessmen bought and sold trade names rather than secret formulas, patents, or manufacturing know-how as they sought
to maximize proﬁts.
Elite regular physicians contrasted proprietary medicines based
on secrecy against what they called ”ethical” medicines. These
medicines were the formulary medicines, known parts of the materia
medica. These medicines were listed in the United States Pharmacopeia
or the National Formulary, and, if mixtures, could be compounded by
any druggist based on published formulae. They, too, were sold under brand names that could be protected as trademarks, but the brand



+PIOTPO  64  

$)"15&3  #*05&$)/0-0(:

name identiﬁed the manufacturer, not the particular product. These
so-called ethical manufacturers who built businesses on supplying
doctors and pharmacists with consistent, good quality supplies of formulary drugs were a small part of the drug market.” By the turn of the
twentieth century, as the campaign of regular physicians against proprietary medicines gained strength, the ethical medicines were also
deﬁned by their advertisement to physicians, rather than directly to
the public.
Regular physicians had long criticized the sale and use of proprietary medicines, even as medical journals accepted advertisements
from their manufacturers and many doctors wrote prescriptions for
such medicines. The critiques generally fell into three categories: (1)
such nostrums were sold for far more than the value of their ingredients, and therefore were a fraud on the public’s pocketbook; (2)
such nostrums actively harmed their users by containing powerful
drugs such as morphine; and (3) such nostrums in no way fulﬁlled
the promises made on their labels and in their elaborate advertisements, like claims to cure cancer, tuberculosis, and syphilis. At best,
consumers were being hoodwinked, and at worst, they were poisoning themselves and their children.
A campaign for comprehensive federal regulation began in
earnest in 1879, when the ﬁrst federal food and drug bill was introduced into Congress. From that year until 1906, such a bill was unsuccessfully introduced into every Congress. The 1906 Act as ﬁnally
passed outlawed the interstate shipment of ”adulterated” or ”misbranded” food or drugs and their manufacture within the District of
Columbia and the territories.
The proprietary medicine manufacturers quickly reduced the
Act’s regulatory power to inhibit their business model by winning
the case United States v. Johnson. In his opinion, Justice Oliver Wendell Holmes declared that Congress had not intended to consider any
claims about therapeutic value made on product labels as false or misleading, for such were merely ma ers of opinion, not susceptible to
examination by the Bureau of Chemistry. Thus, manufacturers could
continue to ﬁll their labels with broad claims of cure. Congress attempted to strengthen the regulation of false claims of therapeutic
value by passing the Sherley Amendment in 1912. This ﬁx, however,
failed to fully correct the problem, as the courts interpreted the language of the amendment prohibiting ”false and fraudulent” claims
to require a showing of intentional falsehood. While the FDA did
pursue egregious claims of cure, with so many testimonials as to the
value of their products, manufacturers could easily avoid a jury ﬁnding of intentional falsehood.
After two decades of agitation and ﬁve years of eﬀort within the
FDR administration, the new bill, the Federal Food, Drug, and Cos-

$ %36( "11307"-



metic Act, passed in 1938. The new Act was much longer and more
detailed, as its drafters had sought to close perceived loopholes in the
ﬁrst regulatory scheme. All drugs had to bear a label with ”an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count” as well as the name and address of the manufacturer or distributer. Most signiﬁcantly, for any non-formulary
drug, the ”common or usual name” of each active ingredient had
to be listed on the label. Finally, many ingredients of proprietary
medicines would be revealed to the public, even if the exact formulae
were not.
From a contemporary perspective, we might assume that the purity campaign, as a campaign against trade secrets, would embrace
patents as a be er intellectual property regime. Patents are often understood as a complementary choice to trade secrets, oﬀering a strong
limited-term monopoly in exchange for public disclosure. Today, we
are very familiar with the arguments for the use of patents to protect pharmaceuticals-patents allow a period of exclusive sales during
which time the originator of a new medicine reaps monopoly pricing
as a just reward for a large investment in research and development,
providing the necessary reward to incentivize the risky and expensive process of drug development. Once the drug comes oﬀ patent,
other manufacturers can make and sell the same drug, causing the
price paid by consumers to drop.
In 1938, as the world of laboratory-created drugs was just emerging, this argument was not yet dominant. Instead, Americans, and
particularly American doctors and pharmacists, were familiar with
another argument regarding patents and medicines, an argument
that had persisted over the previous century. This older argument
described ”medical patents” – a term which lumped together any
patents to medicines, methods of treatment, and medical devices –
as unethical.
Yet, the new scientiﬁc ways of knowing had changed the landscape of both trade secrets and patents within the drug market.
Chemistry made keeping secrets from competitors much more diﬃcult. The proprietary medicines could be analyzed and their contents
publicized. Manufacturers did not even necessarily need to do this
work themselves; the AMA did some of this analysis and publication
as part of its campaign against secrecy.
The remarkable aspect of the late 1930s in retrospect is not that
medical patents became commonplace, unopposed by both the ethical manufacturers and organized medicine, but that for a brief window of time, the medical profession envisioned medical patents allowing a medically controlled drug marketplace. Rather than seeing
patents as an unmitigated evil, allowing the privatization of what
should be used for the public beneﬁt, the medical profession saw



$)"15&3  #*05&$)/0-0(:

them as a way of increasing its own authority, a counterweight to the
proﬁt-oriented ﬁrms and the useful, but medically uninformed, federal bureaucrats in the FDA and the patent oﬃce. Instead of patents
making medical professionals unethical, the control of patents by ethical professionals would make patents, now perceived as necessary
aspects of a new, more complicated pharmacopeia, ethical.
Instead, through the federal food and drug regulation and the
new science, doctors traded a drug marketplace dominated by secret
proprietaries that oﬀered li le therapeutic value for a drug marketplace dominated by new corporatized proprietaries that oﬀered medical miracles. Organized medicine had to be content with the control
it would increasingly gain as prescription drugs became a legal category. As self-dosing became less common, doctors became the key
gatekeepers on the demand side of the burgeoning market in pharmaceuticals. During the course of the twentieth century, doctors gained
the ability to control their patient’s access to medications, but lost any
hope that doctors or medically controlled organizations would exercise control over the supply side. What medications were available
for doctors to prescribe would be determined by the drug companies
and the FDA.

"T BNFOEFE BU  64$ f  FR TFR

 6 4 $ f  J  " 

 64$ f  C 

/PX UXFOUZ ZFBST
 64$ f 

.FSDL ,(B" W *OUFHSB -JGFTDJFODFT * -UE
 64  
The Federal Food, Drug, and Cosmetic Act (FDCA) regulates the
manufacture, use, or sale of drugs. Under the FDCA, a drugmaker
must submit research data to the FDA at two general stages of newdrug development. First, a drugmaker must gain authorization to
conduct clinical trials (tests on humans) by submi ing an investigational new drug application (IND). The IND must describe ”preclinical tests (including tests on animals) of the drug adequate to justify
the proposed clinical testing.” Second, to obtain authorization to market a new drug, a drugmaker must submit a new drug application
(NDA), containing ”full reports of investigations which have been
made to show whether or not the drug is safe for use and whether
the drug is eﬀective in use.” Pursuant to FDA regulations, the NDA
must include all clinical studies, as well as preclinical studies related
to a drug’s eﬃcacy, toxicity, and pharmacological properties.
&MJ -JMMZ  $P W .FEUSPOJD *OD
 64  
Under federal law, a patent ”grant[s] to the patentee, his heirs or assigns, for the term of seventeen years, . . . the right to exclude others
from making, using, or selling the invention throughout the United
States.” Except as otherwise provided, ”whoever without authority
makes, uses or sells any patented invention, within the United States

$ %36( "11307"-



during the term of the patent therefor, infringes the patent.”. The
parties agree that the 1984 Act was designed to respond to two unintended distortions of the 17-year patent term produced by the requirement that certain products must receive premarket regulatory
approval. First, the holder of a patent relating to such products would
as a practical ma er not be able to reap any ﬁnancial rewards during
the early years of the term. When an inventor makes a potentially
useful discovery, he ordinarily protects it by applying for a patent
at once. Thus, if the discovery relates to a product that cannot be
marketed without substantial testing and regulatory approval, the
”clock” on his patent term will be running even though he is not yet
able to derive any proﬁt from the invention.
The second distortion occurred at the other end of the patent term.
In 1984, the Court of Appeals for the Federal Circuit decided that the
manufacture, use, or sale of a patented invention during the term of
the patent constituted an act of infringement, see § 271(a), even if it
was for the sole purpose of conducting tests and developing information necessary to apply for regulatory approval. See Roche Products, Inc. v. Bolar Pharmaceutical Co. Since that activity could not
be commenced by those who planned to compete with the patentee until expiration of the entire patent term, the patentee’s de facto
monopoly would continue for an often substantial period until regulatory approval was obtained. In other words, the combined eﬀect of
the patent law and the premarket regulatory approval requirement
was to create an eﬀective extension of the patent term.
The Drug Price Competition and Patent Term Restoration Act of
1984 sought to eliminate this distortion from both ends of the patent
period. Section 201 of the Act established a patent-term extension for
patents relating to certain products that were subject to lengthy regulatory delays and could not be marketed prior to regulatory approval.
The eligible products were described as follows:
(1) The term ‘product’ means:
(A) A human drug product.
(B) Any medical device, food additive, or color additive subject to regulation under the Federal Food, Drug, and Cosmetic Act.
(2) The term ‘human drug product’ means the active ingredient of
–
(A) a new drug, antibiotic drug, or human biological product
(as those terms are used in the Federal Food, Drug, and
Cosmetic Act and the Public Health Service Act), or
(B) a new animal drug or veterinary biological product (as
those terms are used in the Federal Food, Drug, and Cos-

 64$ f  B

3PDIF W #PMBS  ' E  'FE $JS


*OGPSNBMMZ LOPXO BT )BUDI8BYNBO
BGUFS JUT $POHSFTTJPOBM DIBNQJPOT

 64$ f  G   /# UIF
MBOHVBHF IBT CFFO BNFOEFE TJODF
.FEUSPOJD UIJT JT UIF DVSSFOU WFSTJPO



 64$ f  F 

.FSDL W *OUFHSB JT UP TJNJMBS FòFDU
f  F QSPUFDUT VTFT PG QBUFOUFE JO
WFOUJPOT JO QSFDMJOJDBM SFTFBSDI UIF SF
TVMUT PG XIJDI BSF OPU VMUJNBUFMZ JO
DMVEFE JO B TVCNJTTJPO UP UIF '%"

$)"15&3  #*05&$)/0-0(:

metic Act and the Virus-Serum-Toxin Act) …
Section 201 provides that patents relating to these products can be extended up to ﬁve years if, inter alia, the product was ”subject to a regulatory review period before its commercial marketing or use,” and
”the permission for the commercial marketing or use of the product
after such regulatory review period [was] the ﬁrst permi ed commercial marketing or use of the product under the provision of law under
which such regulatory review period occurred.”
The distortion at the other end of the patent period was addressed
by § 202 of the Act. That added to the provision prohibiting patent infringement, the paragraph at issue here, establishing that ”it shall not
be an act of infringement to make, use, or sell a patented invention …
solely for uses reasonably related to the development and submission
of information under a Federal law which regulates the manufacture,
use, or sale of drugs.” This allows competitors, prior to the expiration
of a patent, to engage in otherwise infringing activities necessary to
obtain regulatory approval.
The core of the present controversy is that petitioner interprets the
statutory phrase, ”a Federal law which regulates the manufacture,
use, or sale of drugs,” to refer only to those individual provisions
of federal law that regulate drugs, whereas respondent interprets it
to refer to the entirety of any Act (including, of course, the FDCA)
at least some of whose provisions regulate drugs. If petitioner is correct, only such provisions of the FDCA as § 505, governing premarket
approval of new drugs, are covered by § 271(e)(1), and respondent’s
submission of information under FDCA § 515, governing premarket
approval of medical devices, would not be a noninfringing use.
It seems most implausible to us that Congress, being demonstrably aware of the dual distorting eﬀects of regulatory approval requirements in this entire area – dual distorting eﬀects that were roughly
oﬀse ing, the disadvantage at the beginning of the term producing a
more or less corresponding advantage at the end of the term – should
choose to address both those distortions only for drug products; and
for other products named in § 201 should enact provisions which not
only leave in place an anticompetitive restriction at the end of the
monopoly term but simultaneously expand the monopoly term itself,
thereby not only failing to eliminate but positively aggravating distortion of the 17-year patent protection. It would take strong evidence
to persuade us that this is what Congress wrought, and there is no
such evidence here.



)BUDI8BYNBO

A ﬁrm that develops a new (or ”pioneer”) drug has a regulatory advantage: following approval of its NDA, no other ﬁrm is legally al-

$ %36( "11307"-



lowed to market the drug. A generic ﬁrm could of course submit its
own NDA. This would probably be faster and cheaper than the pioneer ﬁrm’s NDA: after all, it would know what drug to test and write
up. But it would still be slow and expensive, because it would require
a full course of clinical testing and regulatory ﬁling. So some ﬁrms
tried to argue that generic drugs required no new approval from the
FDA (Generix).
In 1984, Congress enacted a grand bargain between pioneer and
generic ﬁrms commonly known as Hatch-Waxman that alters this
baseline in several important ways:
1. It gives generic ﬁrms the option of ﬁling an ”abbreviated” NDA,
or ANDA, in place of a full NDA based on new clinical trials
(Actavis).
2. It then prohibits the FDA from approving ANDAs during certain statutory exclusivity periods. Actavis Elizabeth illustrates,
and Erika Lie an discusses.
3. It creates specialized procedures to sort out conﬂicting claims
over patents potentially reading on generic drugs (Caraco).
4. Finally, it gives a limited form of exclusivity to generic drug
ﬁrms who successfully challenge patents: 180 days during
which no other ANDA can be approved for the same product.
FTC v. Actavis illustrates the economic signiﬁcance of this exclusivity.
6OJUFE 4UBUFT W (FOFSJY %SVH $PSQ
 64  
The active ingredients in most prescription drugs constitute less than
10% of the product; inactive ”excipients” (such as coatings, binders,
and capsules) constitute the rest. The term ”generic drug” is used to
describe a product that contains the same active ingredients but not
necessarily the same excipients as a so-called ”pioneer drug” that is
marketed under a brand name.1 Respondent Generix is a distributor
of generic drugs manufactured by other ﬁrms.
The Government initiated this action to enjoin Generix from distributing in interstate commerce a number of generic drug products
that contain eight speciﬁed active ingredients. It alleged that the FDA
had never approved new drug applications with respect to any of
those products.
The Court of Appeals for the Fifth Circuit, now the Eleventh Circuit held that the statutory prohibition against the sale of a ”new
1

Generic drugs, also called ”copycat” or ”me-too” drugs, are usually marketed
at relatively low prices because their manufacturers do not incur the research, development, and promotional costs normally associated with the creation and marketing of an original product.



$)"15&3  #*05&$)/0-0(:

drug” without prior approval does not apply to a drug product having the same active ingredients as a previously approved drug product, regardless of any diﬀerences in excipients. It based that conclusion on its view that the statutory requirement of evaluating the
safety and eﬀectiveness of new drugs must normally relate to active
ingredients, because the precise technique of formulating the ﬁnished
drug is not part of the information generally known to the medical or
scientiﬁc community. Moreover, it believed that the legislative history suggested that Congress had not intended to create a productby-product licensing system.
The Court of Appeals misread the statutory text. Generic drug
products are quite plainly drugs within the meaning of the FDCA.
'5$ W "DUBWJT *OD
 4 $U  
A drug manufacturer, wishing to market a new prescription drug,
must submit a New Drug Application to the federal Food and Drug
Administration and undergo a long, comprehensive, and costly testing process, after which, if successful, the manufacturer will receive
marketing approval from the FDA. See 21 U.S.C. § 355(b)(1) (requiring, among other things, ”full reports of investigations” into safety
and eﬀectiveness; ”a full list of the articles used as components”; and
a ”full description” of how the drug is manufactured, processed, and
packed).
Once the FDA has approved a brand-name drug for marketing,
a manufacturer of a generic drug can obtain similar marketing approval through use of abbreviated procedures. The Hatch-Waxman
Act permits a generic manufacturer to ﬁle an Abbreviated New Drug
Application specifying that the generic has the same active ingredients as and is biologically equivalent to, the already-approved brandname drug. In this way the generic manufacturer can obtain approval
while avoiding the costly and time-consuming studies needed to obtain approval for a pioneer drug. The Hatch-Waxman process, by
allowing the generic to piggy-back on the pioneer’s approval eﬀorts,
speeds the introduction of low-cost generic drugs to market, thereby
furthering drug competition.
"DUBWJT &MJ[BCFUI --$ W 64 'PPE BOE %SVH "ENJO
 'E  %$ $JS 
The Hatch–Waxman Amendments allowed generic versions of previously approved drugs to gain approval through the submission of an
ANDA. These abbreviated applications reduce the eﬀort required to
gain marketing approval by, among other things, allowing the applicant to rely on clinical studies submi ed as part of a previous new
drug application.

$ %36( "11307"-



The Hatch–Waxman Amendments also grant various periods of
marketing exclusivity to certain pioneer drugs. The exclusivity provisions protect these drugs from generic competition for the speciﬁed
terms by preventing the submission of abbreviated applications that
refer to them.
If an application submi ed under subsection (b) of this
section for a drug, no active ingredient (including any ester or salt of the active ingredient) of which has been approved in any other application under subsection (b) of
this section, is approved after September 24, 1984, no application may be submi ed under this subsection which
refers to the drug for which the subsection (b) application
was submi ed before the expiration of ﬁve years from the
date of the approval …
In addition to this ﬁve-year period, the Amendments grant three-year
exclusivity to drugs that include previously approved active ingredients if the application for the drug “contains. reports of new clinical
investigations … essential to the approval of the application and conducted or sponsored by the applicant.”
The FDA has implemented these exclusivity provisions through
regulations. The regulations give ﬁve years of exclusivity for each
“drug product that contains a new chemical entity.”. A “new chemical entity” is “a drug that contains no active moiety that has been
approved by FDA in any other” new drug application. “Active moiety” is deﬁned as “the molecule or ion … responsible for the physiological or pharmacological action of the drug substance.” [Various
related forms of molecules or ions, including esters, salts, and other
forms that diﬀer only in their noncovalent bonds, are considered to
be the same ”active moiety.”]
In 2007, the Food and Drug Administration approved Vyvanse, a
name-brand drug for the treatment of a ention deﬁcit hyperactivity
disorder. Two years later, Actavis submi ed an application for lisdexamfetamine dimesylate, a generic version of the same drug. The FDA
returned Actavis’ application. It did so because it had previously determined that Vyvanse was entitled to ﬁve years of marketing exclusivity under the Hatch-Waxman Amendments to the Federal Food,
Drug, and Cosmetic Act. Actavis brought this action claiming that
Vyvanse was not entitled to ﬁve years of exclusivity.
Lisdexamfetamine dimesylate is a salt of lisdexamfetamine. Since,
under the agency’s regulations, salts are not considered active
moieties, the agency’s analysis centered on the lisdexamfetamine
molecule alone. Lisdexamfetamine consists of a portion of lysine, a
common amino acid, connected to dextroamphetamine. These two
parts are linked by [a covalent bond]. Once it enters the body, lisdex-

 64$ f  K  G JJ
 64$ f  K  ' JJJ
5IF #FTU 1IBSNBDFVUJDBMT GPS $IJMESFO
"DU HJWFT TJY NPUIT PG BEEJUJPOBM FYDMV
TJWJUZ JG UIF BQQMJDBOU DPOEVDUT DFSUBJO
SFRVJSF GPSNT PG QFEJBUSJD UFTUJOH 4FF
 64$ f B
 $'3 f  B  C 

-JTEFYBNGFUBNJOF

-ZTJOF

%FYUSPBNQIFUBNJOF



/PUF UIBU )BUDI8BYNBO /$& BDUJWF
JOHSFEJFOU FYDMVTJWJUZ BQQMJFT POMZ UP
"/%"T "DUBWJT SFNBJOFE GSFF UP TVC
NJU B GVMM /%" JO TVQQPSU PG JUT QSPQPTBM
UP NBSLFU MJTEFYBNGFUBNJOF EJNFTZ
MBUF

$)"15&3  #*05&$)/0-0(:

amfetamine undergoes a chemical conversion to produce dextroamphetamine.
Actavis thinks this language [quoted above] prevents the FDA
from granting ﬁve-year exclusivity to any drug containing a drug
molecule (such as lisdexamfetamine) that eventually produces a previously approved drug molecule in the body.
Actavis relies mainly on the term “active ingredient,” which it
says obligates the FDA to identify the particular drug molecule that
reaches the “site” of the drug’s action. This molecule, Actavis argues,
is necessarily the “active ingredient” of the drug in question, regardless of the form of the molecule before it enters the body. But there
is nothing to indicate that Congress used the term in the sense Actavis urges. The Hatch–Waxman Amendments do not deﬁne active
ingredient. The legislative history establishes only that Congress was
concerned with providing incentives for innovation by granting ﬁveyear exclusivity to “new chemical entities” and is silent on what determines novelty.
Actavis argues that by using the term “active,” Congress was requiring the FDA to determine the particular molecule that provides
the drug’s “activity,” which it claims is limited to the drug’s speciﬁc
therapeutic eﬀect. If this molecule has been previously approved,
then ﬁve-year exclusivity is not warranted. But the FDA is right—or
at least we have been given no reason to doubt – that the activity of
a drug cannot be reduced to such a simple formulation. The agency
has concluded that the entire pre-ingestion drug molecule should be
deemed responsible for the drug’s activity, which can include its “distribution within the body, its metabolism, its excretion, or its toxicity.” There is no reason to believe Congress thought diﬀerently – or
thought about it at all.
In the FDA’s view, drug derivatives such as lisdexamfetamine are
“major innovations” deserving ﬁve-year exclusivity. The FDA’s regulations leave many types of drug derivatives eligible only for threeyear exclusivity. The FDA’s policy is based on its view that drug
derivatives containing covalent bonds are, on the whole, distinct from
other types of derivative drugs such that the former are uniquely deserving of “new chemical entity” status and the resulting ﬁve-year
exclusivity. We are hard pressed to second-guess the FDA’s view,
especially since it rests on the agency’s evaluations of scientiﬁc data
within its area of expertise. At best, Actavis has oﬀered evidence that
some covalent structural changes do not alter the basic properties of
the drug in question and that some noncovalent structural changes
do. But agencies may employ bright-line rules for reasons of administrative convenience, so long as those rules fall within a zone of reasonableness and are reasonably explained. The FDA has explained
that its policy is based in part on the “diﬃculty in determining pre-

$ %36( "11307"-



cisely which molecule, or portion of a molecule, is responsible for a
drug’s eﬀects.” Nothing in the record establishes that the FDA’s approach is unreasonable. Given the complexity of the statutory regime,
we defer to the agency’s interpretation.
&SJLB -JFU[BO 5IF .ZUIT PG %BUB &YDMVTJWJUZ
 -FXJT  $MBSL - 3FW  
The conventional narrative indicates that data exclusivity is aﬃrmatively provided by the state—the subtext being that the natural state
of aﬀairs is one without data exclusivity. Many legal scholars and
policy writers describe data exclusivity as comparable to intellectual
property, as patent-like, or even as a sub-type of intellectual property. The innovative industry also tends to characterize it as a type of
intellectual property. Both economic and legal scholars analogize to
monopoly when describing market conditions during data exclusivity – the subtext again being that natural competition has been aﬃrmatively blocked by the State. The key to the conventional narrative
is that exclusivity is artiﬁcial and provided, as a beneﬁt, to pioneers.
But there is another way to understand what is going on. The government requires a license to market new drugs, which it will issue
after reviewing the results of research to support the marketability
of the drug. Anyone may apply for a license, and indeed – subject
to any relevant patent protection one or another of the companies
might enjoy as well as their business judgment about the value of the
investment – multiple companies may ﬁle for licenses to market the
same drug or drugs that are similar. That is to say, the drug approval
statutes – the regulatory apparatuses – do not preclude two, or three
or more applicants from seeking approval of the same thing on the
same terms. From a regulatory perspective, all face the same scientiﬁc
burden – preclinical and clinical research in a full application, showing the ﬁnished product is safe and eﬀective. The second and third
applicant will have a reduced burden as a practical ma er simply
because approval of the ﬁrst product – and the large volume of information released about the contents of the application – will eliminate
much of the trial and error that the ﬁrst applicant experienced. They
will know what to study and what not to study, they will know how
to design their trials, they will know what results to expect, and they
can reverse engineer the ﬁrst entrant’s product to determine a suitable formulation, route of administration, dosage form, and strength.
All of this will save these applicants some time and money, but the
bulk of their expenses remain, deriving from the clinical trials that
must still be performed to obtain a license.
After a period of time, federal law permits other companies to
obtain licenses for identical or highly similar medicines without the
same amount of supporting research. The drug approval statutes re-

-JFU[BO EFöOFT EBUB FYDMVTJWJUZ BT QSP
IJCJUJPOT PO TVCNJTTJPO PS BQQSPWBM PG
BCCSFWJBUFE BQQMJDBUJPOT XIJDI JNQMJD
JUMZ PS FYQMJDJUMZ SFMZ PO QSFWJPVTMZ TVC
NJUUFE EBUB

8IBU EPFT UIF '%"hT OFX ESVH BQ
QSPWBM QSPDFTT MPPL MJLF GSPN B USBEF
TFDSFU QPJOU PG WJFX %PFT UIJT IFMQ FY
QMBJO UIF UFSN EBUB FYDMVTJWJUZ



%SVH BQQSPWBM JTOhU UIF POMZ DBTF PG
EBUB FYDMVTJWJUZ JO GFEFSBM MBX 'PS FY
BNQMF UIF 'FEFSBM *OTFDUJDJEF 'VOHJ
DJEF BOE 3PEFOUJDJEF "DU XIJDI JT
VOEFSTUBOEBCMZ DPODFSOFE XJUI UIF
TBGFUZ PG DIFNJDBMT CFJOH VTFE GPS UIFJS
UPYJD RVBMJUJFT IBT JUT PXO EBUB FYDMV
TJWJUZ SFHJNF BENJOJTUFSFE CZ UIF &1"

-JFU[BO EFöOFT NBSLFU FYDMVTJWJUZ
BT QSPIJCJUJPOT PO TVCNJTTJPO PS
BQQSPWBM PG BOZ DPNQFUJOH BQQMJ
DBUJPO FWFO JG TVQQPSUFE CZ B GVMM
DPNQMFNFOU PG PSJHJOBM EBUB

$)"15&3  #*05&$)/0-0(:

move the high evidentiary hurdle and substitute a diﬀerent one, with
a signiﬁcantly lower investment requirement. A license to market
is now available for the price of comparative analytical testing and
perhaps modest comparative clinical testing. As a scientiﬁc ma er,
these follow-on applicants are able to obtain licenses because they
rely on the research performed by the earlier applicant. That these
are reliance-based applications should not be controversial. FDA has
conceded that as a regulatory ma er a follow-on applicant uses the
ﬁrst entrant’s research, even if sometimes couching it as using the
“fact” of the ﬁrst entrant’s approval. Many courts charac- terizing
generic drug approval use the same language. In brief, then, once
data exclusivity expires, any applicant may justify market entry using the research paid for and submi ed by the pioneer to justify its
own entry to the market. This reframes data exclusivity as a period
before the law gives the pioneer’s competitors something not previously available to them – a faster and cheaper license, resulting from
permission to rely on the pioneer’s research.
When the narrative is recast, the central myth of exclusivity is exposed; it is not a grant of anything to anyone. Data exclusivity is the
absence of an abbreviated pathway. It does not prevent subsequent entrants from doing exactly what the ﬁrst entrant did—developing the
product, testing it, submi ing a full application, and launching the
drug, subject to relevant patent and business considerations. Contrasting data exclusivity with market exclusivity should make this
clear.
Orphan-drug exclusivity is the main example in current U.S. law
of market exclusivity. An orphan drug is intended to treat a rare disease or condition; the sponsor makes this showing by demonstrating
that the dis- ease aﬀects fewer than 200,000 persons in this country or
that the com- pany does not expect to recover its costs of research and
development when marketing the product. If a drug has been designated as an orphan drug, then – upon approval – it is entitled to seven
years of market exclusivity. This means the FDA may not approve the
same drug for the same condition for seven years, even if proposed
in a full application supported by original research. Orphan-drug exclusivity is an aﬃrmatively granted right, in the sense that it prevents
subsequent entrants from doing what they would ordinarily and otherwise be permi ed to do – study the molecule themselves and reach
the market on the same terms as the ﬁrst entrant.
$BSBDP 1IBSNBDFVUJDBM -BCT W /PWP /PSEJTL
 4 $U  
Because the FDA cannot authorize a generic drug that would infringe
a patent, the timing of an ANDA’s approval depends on the scope
and duration of the patents covering the brand-name drug. Those

$ %36( "11307"-



patents come in diﬀerent varieties. One type protects the drug compound itself. Another kind – the one at issue here – gives the brand
manufacturer exclusive rights over a particular method of using the
drug. In some circumstances, a brand manufacturer may hold such
a method-of-use patent even after its patent on the drug compound
has expired.
To facilitate the approval of generic drugs as soon as patents allow,
the Hatch-Waxman Amendments and FDA regulations direct brand
manufacturers to ﬁle information about their patents. The statute
mandates that a brand submit in its NDA ”the patent number and
the expiration date of any patent which claims the drug for which
the [brand] submi ed the [NDA] or which claims a method of using
such drug.” And the regulations issued under that statute require
that, once an NDA is approved, the brand provide a description of
any method-of-use patent it holds. That description is known as a use
code, and the brand submits it on FDA Form 3542. As later discussed,
the FDA does not a empt to verify the accuracy of the use codes that
brand manufacturers supply. It simply publishes the codes, along
with the corresponding patent numbers and expiration dates, in a
fat, brightly hued volume called the Orange Book (less colorfully but
more oﬃcially denominated Approved Drug Products with Therapeutic Equivalence Evaluations).
After consulting the Orange Book, a company ﬁling an ANDA
must assure the FDA that its proposed generic drug will not infringe
the brand’s patents. When no patents are listed in the Orange Book or
all listed patents have expired (or will expire prior to the ANDA’s approval), the generic manufacturer simply certiﬁes to that eﬀect. Otherwise, the applicant has two possible ways to obtain approval.
One option is to submit a so-called section viii statement, which
asserts that the generic manufacturer will market the drug for one or
more methods of use not covered by the brand’s patents. A section
viii statement is typically used when the brand’s patent on the drug
compound has expired and the brand holds patents on only some
approved methods of using the drug. If the ANDA applicant follows
this route, it will propose labeling for the generic drug that ”carves
out” from the brand’s approved label the still-patented methods of
use. The FDA may approve such a modiﬁed label as an exception
to the usual rule that a generic drug must bear the same label as the
brand-name product. FDA acceptance of the carve-out label allows
the generic company to place its drug on the market (assuming the
ANDA meets other requirements), but only for a subset of approved
uses – i.e., those not covered by the brand’s patents.
Of particular relevance here, the FDA will not approve such an
ANDA if the generic’s proposed carve-out label overlaps at all with
the brand’s use code. The FDA takes that code as a given: It does

 64$ 4 4  C 



 64$ 4  K  " WJJ *7

 64$ 4  F  "

.ZMBO W 5)PNQTPO  'E  'FE
$JS 

$)"15&3  #*05&$)/0-0(:

not independently assess the patent’s scope or otherwise look behind
the description authored by the brand. According to the agency, it
lacks ”both the expertise and the authority” to review patent claims;
although it will forward questions about the accuracy of a use code to
the brand, its own ”role with respect to patent listing is ministerial.”
Thus, whether section viii is available to a generic manufacturer depends on how the brand describes its patent. Only if the use code provides suﬃcient space for the generic’s proposed label will the FDA
approve an ANDA with a section viii statement.
The generic manufacturer’s second option is to ﬁle a so-called
paragraph IV certiﬁcation, which states that a listed patent ”is invalid or will not be infringed by the manufacture, use, or sale of the
[generic] drug.”. A generic manufacturer will typically take this path
in either of two situations: if it wants to market the drug for all uses,
rather than carving out those still allegedly under patent; or if it discovers, as described above, that any carve-out label it is willing to
adopt cannot avoid the brand’s use code. Filing a paragraph IV certiﬁcation means provoking litigation. The patent statute treats such a
ﬁling as itself an act of infringement, which gives the brand an immediate right to sue.. Assuming the brand does so, the FDA generally
may not approve the ANDA until 30 months pass or the court ﬁnds
the patent invalid or not infringed. Accordingly, the paragraph IV
process is likely to keep the generic drug oﬀ the market for a lengthy
period, but may eventually enable the generic company to market its
drug for all approved uses.
In the late 1990’s, evidence mounted that some brands were exploiting this statutory scheme to prevent or delay the marketing of
generic drugs, and the Federal Trade Commission (FTC) soon issued
a study detailing these anticompetitive practices. That report focused
a ention on brands’ submission of inaccurate patent information to
the FDA. In one case cited by the FTC, Mylan Pharmaceuticals, Inc. v.
Thompson, a brand whose original patent on a drug was set to expire
listed a new patent ostensibly extending its rights over the drug, but
in fact covering neither the compound nor any method of using it.
The FDA, as was (and is) its wont, accepted the listing at its word
and accordingly declined to approve a generic product. The generic
manufacturer sued to delete the improper listing from the Orange
Book, but the Federal Circuit held that the Hatch-Waxman Amendments did not allow such a right of action. As the FTC noted, that
ruling meant that the only option for generic manufacturers in Mylan’s situation was to ﬁle a paragraph IV certiﬁcation (triggering an
infringement suit) and then wait out the usual 30-month period before the FDA could approve an ANDA.
Congress responded to these abuses by creating a mechanism, in
the form of a legal counterclaim, for generic manufacturers to chal-

$ %36( "11307"-



lenge patent information a brand has submi ed to the FDA. The provision authorizes an ANDA applicant sued for patent infringement
to ”assert a counterclaim seeking an order requiring the [brand] to
correct or delete the patent information submi ed by the [brand] under subsection (b) or (c) [of S 355] on the ground that the patent does
not claim either (aa) the drug for which the [brand’s NDA] was approved; or (bb) an approved method of using the drug.”
The counterclaim thus enables a generic competitor to obtain a
judgment directing a brand to ”correct or delete” certain patent information that is blocking the FDA’s approval of a generic product.
This case raises the question whether the counterclaim is available to
ﬁx a brand’s use code.
The text and context of the provision demonstrate that a generic
company can employ the counterclaim to challenge a brand’s overbroad use code. The Hatch-Waxman Amendments authorize the
FDA to approve the marketing of a generic drug for particular unpatented uses; and section viii provides the mechanism for a generic
company to identify those uses, so that a product with a label matching them can quickly come to market. The statutory scheme, in other
words, contemplates that one patented use will not foreclose marketing a generic drug for other unpatented ones. Within that framework,
the counterclaim naturally functions to challenge the brand’s assertion of rights over whichever discrete use (or uses) the generic company wishes to pursue. That assertion, after all, is the thing blocking
the generic drug’s entry on the market. The availability of the counterclaim thus matches the availability of FDA approval under the statute:
A company may bring a counterclaim to show that a method of use
is unpatented because establishing that fact allows the FDA to authorize a generic drug via section viii.
Consider the point as applied to this case. Caraco wishes to market a generic version of repaglinide for two (and only two) uses.
Under the statute, the FDA could approve Caraco’s application so
long as no patent covers those uses, regardless whether a patent protects yet a third method of using the drug. Novo agrees that Caraco
could bring a counterclaim if Novo’s assertion of patent protection for
repaglinide lacked any basis – for example, if Novo held no patent,
yet claimed rights to the pair of uses for which Caraco seeks to market its drug. But because Novo has a valid patent on a diﬀerent use,
Novo argues that Caraco’s counterclaim evaporates. And that is so
even though, once again, Caraco has no wish to market its product for
that patented use and the FDA stands ready, pursuant to the statute,
to approve Caraco’s product for the other two. To put the ma er simply, Novo thinks the counterclaim disappears because it has a patent
for a method of use in which neither Caraco nor the FDA is interested
at all.

 64$ 4  K  $ JJ *

+VTUJDF ,BHBOhT TUBUVUPSZ DPOTUSVDUJPO
EJTDVTTJPO NBLFT GPS FOUFSUBJOJOH SFBE
JOH CVU XPVME UBLF VT UPP GBS BöFME
)FSFhT B TBNQMF h/PU BOh TPNFUJNFT
NFBOT hOPU BOZ h JO UIF XBZ /PWP DMBJNT
*G ZPVS TQPVTF UFMMT ZPV IF JT MBUF CF
DBVTF IF hEJE OPU UBLF B DBC h ZPV XJMM JO
GFS UIBU IF UPPL OP DBC BU BMM CVU UPPL
UIF CVT JOTUFBE  #VU OPX TUPQ B NP
NFOU 4VQQPTF ZPVS TQPVTF UFMMT ZPV
UIBU IF HPU MPTU CFDBVTF IF hEJE OPU
NBLF B UVSOh :PV XPVME VOEFSTUBOE
UIBU IF GBJMFE UP NBLF B QBSUJDVMBS UVSO
OPU UIBU IF ESPWF GSPN UIF PVUTFU JO B
TUSBJHIU MJOF



$)"15&3  #*05&$)/0-0(:

Another aspect of the counterclaim provision – its description
of available remedies–dispatches whatever remains of Novo’s arguments. According to the statute, a successful claimant may obtain
an order requiring the brand to ”correct or delete” its patent information. Our interpretation of the statute gives content to both those
remedies: It deletes a listing from the Orange Book when the brand
holds no relevant patent and corrects the listing when the brand has
misdescribed the patent’s scope. By contrast, Novo’s two arguments
would all but read the term ”correct” out of the statute.

 64$ f  K  " WJJ

 64$ f  F  "

'5$ W "DUBWJT *OD
 4$U  
Company A sues Company B for patent infringement. The two companies se le under terms that require (1) Company B, the claimed infringer, not to produce the patented product until the patent’s term
expires, and (2) Company A, the patentee, to pay B many millions
of dollars. Because the se lement requires the patentee to pay the alleged infringer, rather than the other way around, this kind of se lement agreement is often called a ”reverse payment” se lement agreement. And the basic question here is whether such an agreement can
sometimes unreasonably diminish competition in violation of the antitrust laws.
Apparently most if not all reverse payment se lement agreements
arise in the context of pharmaceutical drug regulation, and speciﬁcally in the context of suits brought under statutory provisions allowing a generic drug manufacturer (seeking speedy marketing approval
[under an ANDA]) to challenge the validity of a patent owned by an
already-approved brand-name drug owner.
The Hatch-Waxman Act requires the generic manufacturer in its
Abbreviated New Drug Application to ”assure the FDA” that the
generic ”will not infringe” the brand-name’s patents. The generic
can provide this assurance in one of several ways.. It can certify that
the brand-name manufacturer has not listed any relevant patents. It
can certify that any relevant patents have expired. It can request approval to market beginning when any still-in-force patents expire.
Or, it can certify that any listed, relevant patent ”is invalid or will
not be infringed by the manufacture, use, or sale” of the drug described in the Abbreviated New Drug Application. Taking this lastmentioned route (called the ”paragraph IV” route), automatically
counts as patent infringement, and often means provoking litigation.
If the brand-name patentee brings an infringement suit within 45
days, the FDA then must withhold approving the generic, usually
for a 30-month period, while the parties litigate patent validity (or
infringement) in court. If the courts decide the ma er within that
period, the FDA follows that determination; if they do not, the FDA

$ %36( "11307"-



may go forward and give approval to market the generic product.
Hatch-Waxman provides a special incentive for a generic to be
the ﬁrst to ﬁle an ANDA taking the paragraph IV route. That applicant will enjoy a period of 180 days of exclusivity (from the ﬁrst
commercial marketing of its drug). During that period of exclusivity no other generic can compete with the brand-name drug. If the
ﬁrst-to-ﬁle generic manufacturer can overcome any patent obstacle
and bring the generic to market, this 180-day period of exclusivity
can prove valuable, possibly worth several hundred million dollars.
Indeed, the Generic Pharmaceutical Association said in 2006 that the
”vast majority of potential proﬁts for a generic drug manufacturer
materialize during the 180-day exclusivity period.” The 180-day exclusivity period, however, can belong only to the ﬁrst generic to ﬁle.
Should that ﬁrst-to-ﬁle generic forfeit the exclusivity right in one of
the ways speciﬁed by statute, no other generic can obtain it.
In 1999, Solvay Pharmaceuticals, a respondent here, ﬁled a New
Drug Application for a brand-name drug called AndroGel. The FDA
approved the application in 2000. In 2003, Solvay obtained a relevant
patent and disclosed that fact to the FDA, as Hatch-Waxman requires.
Later the same year another respondent, Actavis, Inc. (then
known as Watson Pharmaceuticals), ﬁled an Abbreviated New Drug
Application for a generic drug modeled after AndroGel. [Other parties omi ed.] Solvay initiated paragraph IV patent litigation against
Actavis and Paddock. Thirty months later the FDA approved Actavis’ ﬁrst-to-ﬁle generic product, but, in 2006, the patent-litigation
parties all se led. Under the terms of the se lement Actavis agreed
that it would not bring its generic to market until August 31, 2015,
65 months before Solvay’s patent expired (unless someone else marketed a generic sooner). Actavis also agreed to promote AndroGel to
urologists. Solvay agreed to pay an estimated $19-$30 million annually, for nine years, to Actavis. The companies described these payments as compensation for other services Actavis promised to perform, but the FTC contends the other services had li le value. According to the FTC the true point of the payments was to compensate
Actavis for agreeing not to compete against AndroGel until 2015.
On January 29, 2009, the FTC ﬁled this lawsuit against all the settling parties. The FTC’s complaint alleged that respondents violated
§ 5 of the Federal Trade Commission Act by unlawfully agreeing ”to
share in Solvay’s monopoly proﬁts, abandon their patent challenges,
and refrain from launching their low-cost generic products to compete with AndroGel for nine years.”
Solvay’s patent, if valid and infringed, might have permi ed it
to charge drug prices suﬃcient to recoup the reverse se lement payments it agreed to make to its potential generic competitors. And we
are willing to take this fact as evidence that the agreement’s anticom-

 64$ f  K  # JW

 64$ f 



$)"15&3  #*05&$)/0-0(:

petitive eﬀects fall within the scope of the exclusionary potential of
the patent. But we do not agree that that fact, or characterization, can
immunize the agreement from antitrust a ack.
This Court’s precedents make clear that patent-related se lement
agreements can sometimes violate the antitrust laws. For one thing,
to refer simply to what the holder of a valid patent could do does not
by itself answer the antitrust question. The patent here may or may
not be valid, and may or may not be infringed. And that exclusion
may permit the patent owner to charge a higher-than-competitive
price for the patented product. But an invalidated patent carries with
it no such right. And even a valid patent confers no right to exclude
products or processes that do not actually infringe. The paragraph
IV litigation in this case put the patent’s validity at issue, as well as
its actual preclusive scope. The parties’ se lement ended that litigation. The FTC alleges that in substance, the plaintiﬀ agreed to pay the
defendants many millions of dollars to stay out of its market, even
though the defendants did not have any claim that the plaintiﬀ was
liable to them for damages. That form of se lement is unusual. There
is reason for concern that se lements taking this form tend to have
signiﬁcant adverse eﬀects on competition.
Given these factors, it would be incongruous to determine antitrust legality by measuring the se lement’s anticompetitive eﬀects
solely against patent law policy, rather than by measuring them
against procompetitive antitrust policies as well. Rather, the general
procompetitive thrust of the Hatch-Waxman Act, its speciﬁc provisions facilitating challenges to a patent’s validity, and its later-added
provisions requiring parties to a patent dispute triggered by a paragraph IV ﬁling to report se lement terms to the FTC and the Antitrust
Division of the Department of Justice, all suggest the contrary.
But, one might ask, as a practical ma er would the parties be able
to enter into such an anticompetitive agreement? Would not a high
reverse payment signal to other potential challengers that the patentee lacks conﬁdence in its patent, thereby provoking additional challenges, perhaps too many for the patentee to ”buy oﬀ?” Two special
features of Hatch-Waxman mean that the answer to this question is
”not necessarily so.” First, under Hatch-Waxman only the ﬁrst challenger gains the special advantage of 180 days of an exclusive right
to sell a generic version of the brand-name product. And as noted,
that right has proved valuable – indeed, it can be worth several hundred million dollars. Subsequent challengers cannot secure that exclusivity period, and thus stand to win signiﬁcantly less than the ﬁrst
if they bring a successful paragraph IV challenge. That is, if subsequent litigation results in invalidation of the patent, or a ruling that
the patent is not infringed, that litigation victory will free not just the
challenger to compete, but all other potential competitors too (once

$ %36( "11307"-



they obtain FDA approval). The potential reward available to a subsequent challenger being signiﬁcantly less, the patentee’s payment
to the initial challenger (in return for not pressing the patent challenge) will not necessarily provoke subsequent challenges. Second,
a generic that ﬁles a paragraph IV after learning that the ﬁrst ﬁler
has se led will (if sued by the brand-name) have to wait out a stay
period of (roughly) 30 months before the FDA may approve its application, just as the ﬁrst ﬁler did. These features together mean that
a reverse payment se lement with the ﬁrst ﬁler removes from consideration the most motivated challenger, and the one closest to introducing competition. It may well be that Hatch-Waxman’s unique
regulatory framework, including the special advantage that the 180day exclusivity period gives to ﬁrst ﬁlers, does much to explain why
in this context, but not others, the patentee’s ordinary incentives to
resist paying oﬀ challengers (i.e., the fear of provoking myriad other
challengers) appear to be more frequently overcome.
The FTC urges us to hold that reverse payment se lement agreements are presumptively unlawful and that courts reviewing such
agreements should proceed via a ”quick look” approach, rather than
applying a ”rule of reason.” We decline to do so. That is because
the likelihood of a reverse payment bringing about anticompetitive
eﬀects depends upon its size, its scale in relation to the payor’s anticipated future litigation costs, its independence from other services
for which it might represent payment, and the lack of any other convincing justiﬁcation. The existence and degree of any anticompetitive
consequence may also vary as among industries. These complexities
lead us to conclude that the FTC must prove its case as in other ruleof-reason cases.
To say this is not to insist that the Commission need litigate the
patent’s validity, empirically demonstrate the virtues or vices of the
patent system, present every possible supporting fact or refute every
possible pro-defense theory. We leave to the lower courts the structuring of the present rule-of-reason antitrust litigation.



0SQIBO %SVHT

Lie an contrasts the ”data exclusivity” granted to pioneer drugs to
the ”market exclusivity” granted to orphan drugs. This section considers the orphan-drug exclusivity in more detail. Because it prohibits any subsequent NDA, it is in eﬀect a true IP regime that gives
patent-like protection for the only economically signiﬁcant use of a
product.
(FOFOUFDI *OD W #PXFO
 ' 4VQQ  %%$ 



 64$ f CC

$)"15&3  #*05&$)/0-0(:

As food and drug regulatory statues go, the Orphan Drug Act is relatively straightforward and politically uncontroversial. A pharmaceutical company often must spend $80 million or more to develop a single new drug. When the potential market for a drug is small – because
the number of persons aﬄicted with the particular disease or condition which the drug treats is relatively small – it may be impossible
for the manufacturer to recover its sizable research and development
investment, much less realize an acceptable return on that investment.
The Act is designed to combat the general unwillingness of pharmaceutical manufacturers to invest in the development of commercial
drugs for the treatment of diseases which, although devastating to
their victims, aﬄict too small a proportion of the population to make
them commercially viable.
The Act seeks to encourage the development of ”orphan drugs”
by reducing the overall ﬁnancial cost of development, while enhancing the developer’s ability to recover that cost through sale of the
drug. Speciﬁcally, the Act a empts to reduce development costs
by streamlining the FDA’s approval process for orphan drugs, by
providing tax breaks for expenses related to orphan drug development,[by authorizing the FDA to assist in funding the clinical testing
necessary for approval of an orphan drug, and by creating an Orphan
Products Board to coordinate public and private development eﬀorts.
The Act seeks to enhance the orphan drug manufacturer’s ability to
recover his investment by granting the manufacturer seven years of
exclusive marketing rights ”for such drug for such [rare] disease or
condition.” A ”rare disease or condition” is one which ”aﬀects less
than 200,000 persons in the United States,” or one which ”aﬀects more
than 200,000 in the United States and for which there is no reasonable
expectation that the cost of developing and making available in the
United States a drug for such disease or condition will be recovered
from sales in the United States of such drug.”
Qualiﬁcation for orphan drug beneﬁts occurs in a two-step process. At any phase of the research and development process, a manufacturer who believes its drug will treat a ”rare disease or condition”
may apply to the FDA for designation as ”a drug for a rare disease
or condition.” Although the Act does not limit the number of drugs
that may be designated for treatment of a particular rare disease the
FDA’s present policy is to not consider requests for orphan drug designation made after that drug has received full FDA marketing approval for that particular disease.
While any number of drugs may receive the development-phase
beneﬁts of the Act, only one manufacturer may receive exclusive marketing rights. This post-development beneﬁt is reserved for the ﬁrst
manufacturer to receive full FDA approval of its drug as safe and effective for commercial sale.

$ %36( "11307"-



If the FDA … approves an application … for a drug designated under section 360bb of this title for a rare disease or
condition, the FDA may not approve another application
… for such drug for such disease or condition for a person
who is not the holder of such approved application … until the expiration of seven years from the date of approval
of the approved application. …
The FDA may authorize another manufacturer to produce ”such drug
for such disease or condition” only if the exclusive marketer consents
in writing or is incapable of providing suﬃcient quantities of the
drug.
As originally enacted, the Act limited the availability of exclusive
marketing rights to drugs ”for which a United States Le er of Patent
may not be issued....” In considering the proposed legislation, the
House Commi ee on Energy and Commerce found that many potential orphan drugs are not patentable, and stated: ”In order to provide some incentive for the development of these particular orphan
drugs, the Commi ee’s bill includes an exclusive marketing right for
the sponsor of such a drug.” Thus, the exclusivity provision of the
Act was designed to complement the patent laws, ﬁlling gaps which
might leave orphan drug manufacturers unprotected.
In 1985, Congress amended the Act to delete the non-patentability
criterion in the exclusivity provision. The Commi ee’s expectation
when it drafted the original provision in 1983 had been that exclusivity would be used primarily by orphan drugs that could not get
product patents. However, experience under the Act demonstrated
that reliance on the incentives of patent protection for all patentable
orphan drugs would be insuﬃcient. First, many patents expire before completion of the clinical testing necessary for FDA marketing
approval. Second, in many cases the product patent on a drug is held
by an individual or company other than the one that intends to test
the drug for use against a rare disease, and prior academic publication in the area precludes issuance of a use patent. Accordingly, the
fact that a product patent has been issued does not always ensure
that a manufacturer will have a suﬃcient incentive to apply for permission to market the drug as an orphan drug.
In expanding the exclusivity provision to cover both patented
and unpatented orphan drugs, the Commi ee noted that the provision would only beneﬁt the sponsors of drugs with less than seven
years of product patent protection available, and explained the difference between exclusivity under the Act and traditional patent protection. First, traditional patents generally oﬀer much broader protection than orphan drug exclusivity, which is limited to treatment
of a particular disease. Second, while the inviolability of a patent is

 64$ f DD B



$)"15&3  #*05&$)/0-0(:

limited only by the holder’s ability to enforce his rights in court, orphan drug exclusivity exists only so long as the sponsor adequately
supplies the market.
The Commi ee expressed its desire that elimination of the
patentability distinction, while probably still not making orphan
drugs proﬁtable business ventures, would strengthen development
by providing greater certainty to potential orphan drug sponsors.
4JHNB5BV 1IBSNBDFVUJDBMT *OD W 4DIXFU[
 'E  UI $JS 
Sigma-Tau Pharmaceuticals developed a drug to treat a rare condition known as carnitine deﬁciency in people with inborn metabolic
disorders.1 The FDA designated Sigma-Tau’s levocarnitine drug an
”orphan drug” and approved Sigma-Tau’s application to market it.
Its exclusivity for inborn metabolic disorders expired in 1999.
Sigma-Tau later received FDA approval for use of its levocarnitine
drug for the prevention and treatment of a second rare condition –
carnitine deﬁciency in patients with end-stage renal disease who are
undergoing dialysis. Sigma-Tau’s exclusivity for treating carnitine
deﬁciency in ESRD patients expires in 2006.
The FDA recently approved the applications of two drug manufacturers, private intervenor Gensia Sicor Pharmaceuticals, Inc. and
Bedford Laboratories, to market and sell generic forms of SigmaTau’s levocarnitine drug. The agency approved the generics for the
treatment of patients with inborn metabolic disorders, the unprotected indication. The generics compete with Carnitor.
As a result of these generic drug approvals, Sigma-Tau brought
suit against the FDA on May 10, 2001. Sigma-Tau sought to have
the approvals rescinded, or, in the alternative, to have the FDA
change the generics’ labeling to protect Sigma-Tau’s orphan exclusivity. Sigma-Tau submits that the generics were in fact intended for
use in patients with ESRD who are undergoing dialysis, and that they
thereby infringed on the seven-year period of orphan exclusivity that
Carnitor currently enjoys under the ODA.
The plain language of the ODA is unambiguous, and the FDA’s
approvals of the generics in this case comported with the clear wording of the statute. It is apparent that the FDA did not ”approve another application ... for such drug for such disease or condition” here,
but rather approved ”another application ... for such drug” for a different disease or condition, one that was no longer subject to exclusivity. That is, the agency approved generic versions of Sigma-Tau’s
1

Carnitine deﬁciency can manifest itself in many ways, including the failure to
thrive in infants, cardiomyopathy, recurrent infections, muscle weakness, and liver
dysfunction.

$ %36( "11307"-



levocarnitine drug for people with inborn metabolic disorders, for
which the period of orphan exclusivity had expired. The FDA did
not approve the generics for the treatment of ESRD patients.
By using the words ”such drug for such disease or condition,”
Congress made clear its intention that § 360cc(a) was to be diseasespeciﬁc, not drug-speciﬁc. In other words, the statute as wri en protects uses, not drugs for any and all uses.
Sigma-Tau contends that the FDA was obligated to look beyond
the labeling to what Sigma-Tau maintains is the reality of the situation, which is that most of the need for the generics – and thus most
of the money to be made – lies in treating patients with ESRD. But
this point is unavailing.
The evidentiary basis for the agency’s approvals must be the use
for which the approvals are sought – that is, the use for which the
generics are labeled. The FDA necessarily approves the generics before their manufacturers engage in any actual marketing. If we were
to ignore the deference due the FDA and impose exacting evidentiary standards upon its generic drug approval process, the agency
would be faced with formidable problems. This is because many of
the sources of evidence and market data to which Sigma-Tau points
cannot be eﬀectively analyzed in the pre-approval context. Thus, the
intended-use inquiry Sigma-Tau urges upon us might evolve into a
foreseeable-use test. Then, once the FDA approved an orphan drug
for a protected indication, generic competitors might be prohibited
from entering the market for almost any use.
As the district court noted, not only might this course of events result in extensions of exclusivity periods that Congress never intended,
but it also might frustrate the longstanding practice of Congress, the
FDA, and the courts not to interfere with physicians’ judgments and
their prescription of drugs for oﬀ-label uses. In light of the ensuing
eﬀects on the delivery of health care and drug prices in this country,
such interference with oﬀ-label use is not something we would be
wise to welcome, let alone help to bring about. Even Sigma-Tau appears to agree that the medical community’s foreseeable oﬀ-label use
of drugs does not violate the ODA.



#JPMPHJDT

Biological products, or ”biologics,” are regulated somewhat diﬀerently than conventional drugs, and they raise subtly diﬀerent patent
issues. We’re not going to get into the details of the regulatory regime.
Instead, consider how the greater complexity of biological products
poses its own distinctive problems, particularly around assessing
similarity for ownership and infringement purposes.



$)"15&3  #*05&$)/0-0(:

+BOFU 'SFJMJDI 1BUFOU *OGSJOHFNFOU JO UIF $POUFYU PG 'PMMPX0O #JPMPHJDT
 4UBO 5FDI - 3FW  
A biologic, or ”biological product” is deﬁned to mean ”a virus, therapeutic serum, toxin, antitoxin, vaccine, blood, blood component or
derivative, allergenic product, protein (except any chemically synthesized polypeptide), or analogous product ... applicable to the prevention, treatment, or cure of a disease or condition of human beings.”
Biologics are complex proteins which are bigger, more intricate, and
more poorly-understood than small molecule drugs. Biologics can
be extracted from animal cells or tissue that naturally produce the
protein or scientists can genetically modify cells or tissue to create a
system that produces larger quantities of the protein. Because of the
potential to scale up production, most biologic proteins are produced
using the la er technique.
It is much more diﬃcult to create (and to regulate) a ”generic” biological product than a generic small molecule drug. Small molecule
generics usually include an identical active ingredient which is chemically identical to the brand name drug’s active ingredient, and which
can be synthesized in a predictable and replicable process. Small
molecule drugs are also generally easy to characterize. Biologics, in
contrast, cannot be synthesized chemically and are instead usually
produced through a recombinant cell line. Compounding these challenges, the details of the production process used by the pioneer company are protected by various intellectual property methods. The
production process is thus not fully controlled (or understood), and
small diﬀerences in production process – or even production by the
same process but in a diﬀerent facility – can result in diﬀerences in
the product, which can have adverse clinical consequences. Moreover, it may not even be possible, given the current state of scientiﬁc
knowledge, to determine whether two biologics are, in fact, identical.
Because of the challenges in reproducing biologics and the lack
of sensitive assays for diﬀerences, the data requirements for comparing follow-on biologics to a reference product are likely to be considerably higher than the data requirements for generic companies
comparing their small molecule drug to a reference product. Small
molecule drug manufacturers are usually required to conduct approximately 40 to 50 clinical tests, whereas follow-on biologic manufacturers in Europe (which has had follow-on biologic legislation
since 2003) are required to conduct over 200 tests.
Because no follow-on biologics have been approved, courts have
not yet addressed the question of infringement. However, the ﬁrst biologics are starting to come oﬀ patent, meaning that they will go forward protected only by the weaker drug product, method, or product patents seen in the section on small-molecule drugs. This will

% %36( ."3,&5*/(



spawn opportunities for follow-on biologic work-arounds which will,
like their generic predecessors, struggle with maintaining suﬃcient
similarity to the reference drug to satisfy the FDA while maintaining
suﬃcient diﬀerences from the reference drug to avoid infringing by
equivalents.
In general, courts have been reluctant to hold that a change in a
biotechnology product infringes under the doctrine of equivalents.
This may be because courts struggle to understand the technology,
or because scientists themselves struggle to understand how the
mechanics of small changes aﬀect the function, way, and result of
biotechnologies to the same extent that they understand the function,
way and result of small molecule drugs.

%

%SVH .BSLFUJOH

Even after approval, the regulatory regime for dugs creates interesting intellectual property issues because the marketing of drugs is heavily restricted. We focus on issues relating to drugs’ names, physical
design, and advertising.



/BNFT

Trademark law regulates drug names to prevent confusion. But it is
not the only body of law that does so: the FDA also limits what drug
makers can and cannot call their drugs.
/PUF PO %SVH /BNJOH
Drug names are trademarks, right? So trademark law applies? Yes,
but.
Any given drug typically has numerous names. (To illustrate,
we’ll focus on drugs with a single active ingredient.) Consider as an
example the chemical with the following molecular structure shown
in the margin. It has the molecular formula C17 H17 ClN6 O3 , but the
molecular formula is a poor name, because it is far from unique.
Many other organic compounds also have seventeen carbon atoms,
seventeen hydrogens, a chlorine, a nitrogen, and six oxygens. Instead, here are some of the names this molecule goes by:
• IUPAC Name: According to the Nomenclature of Organic
Chemistry, a 1600-page guide published and regularly revised by the International Union of Pure and Applied
Chemists, the preferred IUPAC name of this molecule is
ȁǿǔȀǶǓǶǿǒǶ#'*-*+4-$$)ǶǏǶ4'ȀǶǒǶ*3*Ƕǔ Ƕ+4--*'*ȁǐǢǑǶȂ+4-5$)ǶǔǶ4'Ȃ
ǑǶ( /#4'+$+ -5$) ǶǎǶ-*34'/ . This name is derived by

systematically listing each component of the molecule, one at a
time. Here, for example, ǒǶ#'*-+*4-$$) ǶǏǶ4' describes the

" DIFNJDBM



$)"15&3  #*05&$)/0-0(:

ring at the right of the molecule, with the ǒ specifying where
the chlorine atom is a ached to it and the Ǐ specifying where
it is a ached to the rest of the molecule. The Nomenclature
describes in exacting detail the components, their names, the
order to list them in, and the various numbers, hyphens, and
other connectives that explain the components’ relationship in
the molecule. In trademark terms, the IUPAC name describes
the molecule’s structure and is intended to serve as a generic
term for it.
• InChI: The IUPAC name contains components like
#'*-+*4-$$) that reﬂect the history of the common names
people gave to molecules and their parts: +4-$$) is the nitrogen ring by itself. These common names don’t directly reﬂect
the underlying structure, so translating them back into the
structure requires a great deal of knowledge about the diﬀerent
components and their names. The IUPAC has also promulgated a system, called InChI (short for ”International Chemical
Identiﬁer”) for converting molecular structures into more
completely explicit descriptions that can be more straightforwardly converted back. The InChI for this molecule is

)# ʙǎȅǎǔ ǎǔ'ǓǐȅǎǶǏǏǶǓǶǕǶǏǐǿǖǶǔǶǏǏȀǎǔǿǏǓȀǏǔǶǎǓǶǎǑǶǎǐǿǎǖǶǑ

1ZSJEJOF

The InChI individually names each atom in the molecule,
so it is longer, but also a li le more transparent – which
makes it easier for computers to reason about molecular
structure. (A similar but somewhat less rigorous description system called SMILES would describe the molecule as
ǎǿǎȀǿʙȀǏǐʙʙʙǐǿʙȀǏǑʙʙǿʙǑȀ'.)
The InChI also describes the molecule’s structure and is
intended to serve as a generic term for it.
• CAS Registry Number: IUPAC names and InChIs are long and
can be unwieldy – imagine transcribing an InChI trying to make
sure you had each digit right, or glancing at two IUPAC names
to see whether they were the same. The Chemical Abstracts
Service, operated by the American Chemical Society (the leading professional organization for chemists in the United States)
maintains an index of molecules that operates on very diﬀerent
principles. Each molecule in the index has a systematic name
given according to the system Naming and Indexing of Chemical
Substances for Chemical Abstracts published by the CAS – very
much like the IUPAC system but only 156 pages and diﬀerent in
some respects – but also an index number, which has no chemical signiﬁcance, i.e. bears no relationship to the molecule’s
structure. Nonetheless, it is still intended to serve as a generic
term for the molecule: anyone who looks up 138729-47-2 in the

% %36( ."3,&5*/(



CAS Registry will ﬁnd the molecular diagram and its systematic name, along with much more information about it. Because
they are short, CAS Registry numbers are easier to read aloud
and recognize at a glance; they are also commonly used in computer databases of chemicals. CAS Registry Numbers are assigned by the CAS; one must submit an application and pay a
fee to obtain one. But as just noted, they are not ”owned” by the
applicant; the point is to make information about the chemical
available to all (useful, for example, if one would like to advertise and sell a new compound one has just formulated).
• InChIKey: An interesting hybrid of the InChI and CAS Registry Number is the InChIKey. Take an InChI, and then run
it through a hashing algorithm (speciﬁed by IUPAC) to yield
a unique string of le ers and numbers with a ﬁxed length
and format. This string has no chemical meaning, just like a
CAS Registry Number. But it is decentralized like an InChI:
anyone can come up with one. This molecule’s InChIKey is
 Ƕ  Ƕ.
• Adopted Name: All of these chemical names aren’t particularly meaningful to humans. So humans have given the
molecule an adopted name (also called a ”nonproprietary
name”): .5*+$'*) . Adopted names for drugs are assigned
by the United States Adopted Names Council, which is sponsored by the American Medical Association, the United States
Pharmacopeial, and the American Pharmacists Association,
and collaborates with the FDA. It works with applicants – typically companies considering manufacturing drugs – to devise
appropriate adopted names according to a detailed MJTU PG DSJUFSJB.
Here are a few of the principles:
1. A nonproprietary name should be useful primarily to
health care practitioners, especially physicians, pharmacists, nurses, educators, dentists and veterinarians.
2.a The name for the active moiety of a drug should be a single
word, preferably with no more than four syllables.
3.a A common, simple word element (a ”stem”) should be incorporated in the names of all members of a group of related drugs when pertinent, common characteristics can
be identiﬁed, such as similarity of pharmacological action.
4. A name should be free from conﬂict with other nonproprietary names and with established trademarks and should
be neither confusing nor misleading. ...
1. Preﬁxes that imply ”be er,” ”newer” or ”more eﬀective;”
preﬁxes that evoke the name of the sponsor, dosage form,

'PS FYBNQMF UIF TUFN Ƕ'*) JOEJ
DBUFT B IZQOPUJD USBRVJMJ[FS UIF TUFN
Ƕ*" JT VTFE GPS CMPPE DPBHVMBUJPO
GBDUPST BOE UIF TUFN Ƕ*)5*' EF
TDSJCFT BO BOUJGVOHBM BHFOU



4FF  $'3 f 

"SF UIF GPMMPXJOH UIF OBNFT PG ESVHT PS
PG FMWFT
– 'SPWB
– &SFTUPS
– *TFOUSFTT
– 2WBS
– $FMFCPSO
– 0SPQIFS
4FF 8IJDI *T *U 1SFTDSJQUJPO %SVH PS
5PMLJFO &MG BU )PX 4UVò 8PSLT &OUFS
UBJONFOU

$)"15&3  #*05&$)/0-0(:

duration of action or rate of drug release should not be
used. Examples include ”dura,” ”forte,” or ”efex.”
New adopted names are subject to a long list of speciﬁc requirements, such as that ”the le er ’f’ should be used instead of ’ph’.”
The USAN Council publishes a list of adopted names, and it
also works with the applicant to forward proposed adopted
names to the World Health Organization for inclusion in its
own International Nonproprietary Names index. As the names
of this type of name suggest, it too is meant to be generic in the
sense that anyone is free to use the name to refer to the chemical
– but notice how trademark considerations are starting to creep
into the choice of names. Adopted names chosen this way are
partly descriptive (look at those stems) and partly coined (look
at the list of things the names may not describe). (Here is the
USAN Council’s TUBUFNFOU PO FT[PQJDMPOF.)
• Established Name: The FDA considers some names to be ”established names” for drugs – or, informally, the ”generic name,”
because it generally functions as a generic name in the trademark law sense. The distinction between an adopted name and
an established name is simply that the la er has the FDA’s sanction as ”the” generic name, not just ”a” generic name. (As we
will see in a moment, the FDA requires drugmakers to list the
established name of their products, even when they also use a
trademark). Where the USAN Council has selected an assigned
name, the FDA will treat it as the established name, so the established name of this drug is also .5*+$'*) . But not all established names come through the USAN Council. Some drugs
have ”common names”: i.e., the names that have come to be
used generically by the public to refer to the drug. .+$-$) is
an example.
• Proprietary Name: And now back to trademarks. When a drugmaker submits an application to the FDA, it must also list the
proprietary name it proposes to market the drug under. The
FDA will then engage in an extensive substantive examination
of the name designed to minimize errors by medical professionals and patients. Under its $POUFOUT PG B $PNQMFUF 4VCNJTTJPO GPS
UIF &WBMVBUJPO PG 1SPQSJFUBSZ /BNFT (2016) and #FTU 1SBDUJDFT JO %F
WFMPQJOH 1SPQSJFUBSZ /BNFT GPS %SVHT (draft 2014), the FDA will,
for example:
– Require that the proprietary name be diﬀerent from the
established name. Indeed, the proprietary name may not
incorporate USAN stems at all.
– Reject proposed proprietary names that are confusingly

% %36( ."3,&5*/(



similar to other proprietary names, established names, or
ingredient names. This is a much more searching inquiry
that the trademark likelihood of confusion analysis. The
FDA will compare the proposed name against its Phonetic
and Orthographic Computer Analysis system for lookalike and sound-alike combinations, and also conduct or
require ”simulation studies”:
Name simulation tests should reﬂect the full range
and variety of tasks involved in the prescribing,
transcribing, dispensing, and administration of
drugs, as well as tasks involved in consumer selection of OTC drugs. Simulations should include
common and easily simulated characteristics of
real use, such as using ruled or unruled paper,
prescription pads, computer order entry, and telephone orders to approximate wri en, oral, and
electronic prescribing in the se ing of care for
the proposed product (e.g., inpatient and outpatient se ings, long-term care). Simulations also
should approximate the diversity of real-world
prescribing conditions by varying factors such as
background noise, handwriting samples, diﬀerent ink colors, directions for use, and diﬀerent
voices/accents. In addition, the simulation study
should present the proprietary name with the corresponding product characteristics (e.g., strength,
route, dosage, and frequency) that are likely to be
used to communicate prescriptions and orders for
the proposed product.
– Prevent the use of the same proprietary name on products
with diﬀerent active ingredients.
– Reject a proposed proprietary name that could ”result in ...
misbranding if it is false or misleading, such as by making
misrepresentations with respect to safety or eﬃcacy.” The
FDA elaborates:
For example, a fanciful proprietary name may misbrand a product by suggesting that it has some
unique eﬀectiveness or composition when it does
not. For example, FDA likely would object to
a proposed proprietary name that contained the
preﬁx best or that sounds like best because it implies superiority over other currently available
therapies. In the absence of appropriate scientiﬁc



$)"15&3  #*05&$)/0-0(:
evidence to support claims that the product is superior to other competing products currently on
the market to treat the condition, such a proposed
name would be misleading.
Note that this review is separate and apart from the USPTO’s
review of a trademark application. This is true on the back end
as well as the front end: someone proposing to sell a competing branded version of the same drug will need to get its name
through the FDA’s approval process, not just past the trademark standard. The result – as you can probably guess by now
– is that the FDA’s rigorous standards for proprietary names
in eﬀect create a special and distinctive trademark system for
branded drugs. Here, our molecule is sold under the proprietary name 0) ./ for the treatment of insomnia. The brand
name doesn’t directly say that it works as a sleep aid, but it certainly suggests certain appealing characteristics of one.

4FOBUF 3FQPSU /P  UI $POHSFTT TU 4FTTJPO 
"ENJOJTUFSFE 1SJDFT%SVHT
In addition to patent controls and the vast amounts spent on advertising and promotion, the control of the market by the large drug companies stems from a third source of power; this is their remarkable
success in persuading physicians to prescribe by trade names rather
than generic names. Where this is done the small manufacturer is
automatically excluded from the market, regardless of whether the
drugs are patented or non-patented, and the opportunity for price
competition disappears. This state of aﬀairs is furthered by anything
which causes the physician to be apprehensive of, or have diﬃculty
in, prescribing by generic names.
The multiplicity of names’ for products in the drug industry virtually exceeds the bounds of human imagination. First, there is the
chemical name which a empts to spell out the structural makeup of
the drug; and here a variety of forms of expression is possible. Next
comes the generic name which may or may not represent an abbreviation of the more complex chemical name; this is the name commonly
used to identify the drug in formularies, the teaching of medicine, etc.
Ordinarily a drug has one generic name, but there are cases where
two or three are employed. Finally a drug usually has a host of individual trade names used by the various companies engaged in the
promotion of the product. In consequence, a single drug product is
represented in the market by such complex body of nomenclature as
to intimidate even the initiates in the ﬁeld. And if one can visualize
this situation for a single drug multiplied by the thousands of drugs
currently marketed, he can get some impression of the chaos existing

% %36( ."3,&5*/(



in the area of drug nomenclature.
The new so-called synthetic penicillin illustrates the problem.
The chemical name for this product is alpha-phenoxyethyl penicillin
potassium. This set of syllables is also used as a generic name. In
addition, there are two other generic names – potassium penicillin
152 and phenethicillin potassium. Since the product is protected
by patent, there are only six sellers, each of whom markets under
his own trade name. Thus the prescribing physician is bombarded
with promotional material for Syncillin, Darcil, Alpen, Chemipen,
Dramcillin-S, and Maxipen. All of these are, of course, the same chemical compound.
Speaking of them, Dr. Walter Modell, professor of pharmacology
and therapeutics at Cornell University Medical College, stated:
They are colored diﬀerently (pink, peach, green, and two
shades of yellow) and are advertised as distinctive materials but no eﬀort is made in promotional material to inform
the physician who is urged to use them that they are otherwise identical.
In this example the busy practitioner is confronted with three generic
names, six brand names used as the name of the drug itself, and at
least ﬁve diﬀerent colors. Thus, there are 14 diﬀerent identiﬁcation
symbols for the identical drug. In terms of nomenclature, each product stands isolated; indeed, there is an a empt to conceal the identical
nature of the drug.
$PEF PG 'FEFSBM 3FHVMBUJPOT
(1)

If the label or labeling of a prescription drug bears a proprietary
name or designation for the drug or any ingredient thereof, the
established name, if such there be, corresponding to such proprietary name or designation shall accompany such proprietary
name or designation ...
(2) The established name shall be printed in le ers that are at least
half as large as the le ers comprising the proprietary name or
designation with which it is joined, and the established name
shall have a prominence commensurate with the prominence
with which such proprietary name or designation appears, taking into account all pertinent factors, including typography, layout, contrast, and other printing features.
,PT 1IBSNBDFVUJDBMT *OD W "OESY $PSQ
 'E  E $JS 

%SVHT TUBUFNFOU PG JOHSFEJFOUT
 $'3 f  H



$)"15&3  #*05&$)/0-0(:

On October 3, 2000, Kos ﬁled an application with the PTO to register
ADVICOR as the mark for a new medication designed to improve
cholesterol levels. This new drug combines 20 milligrams of lovastatin (which lowers LDL, or ”bad” cholesterol) with varying strengths
(500, 750, or 1000 milligrams) of an extended-release formulation of
niacin (which increases HDL, or ”good” cholesterol). Kos has been
selling its proprietary extended-release form of niacin under the trade
name Niaspan since 1997. In July 2001 Kos began advertising, and in
December 2001 began selling, its new combination drug, Advicor.
Shortly after Kos began marketing Advicor, it learned that Andrx
planned to use the mark ALTOCOR for its own new anticholesterol
medication, which would contain only a single active ingredient, an
extended-release form of lovastatin, in varying strengths (10, 20, 40
or 60 milligrams). Andrx announced on January 31, 2002 that it had
received preliminary marketing approval for Altocor from the FDA.
On February 5, 2002, the PTO published for opposition the ALTOCOR mark, which Andrx had applied to register in December 2000.
Kos tried to dissuade or otherwise prevent Andrx from using the
ALTOCOR mark several times, both before and after Andrx began
selling its new drug. Kos also expressed its concerns about potential
confusion to the FDA division responsible for reviewing proposed
new drug names from a public health perspective, the Oﬃce of Drug
Safety’s Division of Medication Errors and Technical Support. The
Division of Medication Errors had preliminarily approved the name
Altocor in November 2001. At that time, the Division stated that the
”name Advicor looks and sounds similar to Altocor,” but concluded
that the ”diﬀerence in the wri en strengths” of the drugs reduced the
risk of ”error ... between the two products.”
The parties submi ed competing medical aﬃdavits to support
their respective views as to the nature and severity of potential consequences of mis-ﬁlled prescriptions. Per Kos, niacin – and thus Advicor, but not Altocor – may cause serious injury, or even death, to
patients with various conditions or sensitivities to the drug. Other,
less serious, side eﬀects of niacin may worry patients who have not
been warned of those eﬀects, and who may thus discontinue needed
treatment. Patients who mistakenly receive Altocor rather than Advicor are also at risk, says Kos, since the conditions the niacin is meant
to address will remain untreated. Andrx, on the other hand, claims
that the ”safety proﬁle of both products is similar” and that there need
not be ”any unusual concern” about ”harm to the public if the Andrx
product is substituted for the KOS product.”
[The District Court denied a preliminary injunction. The Court
of Appeals reversed. The excerpts that follow focus on the relationship between the FDA’s consideration of the proposed name and the
likelihood of confusion inquiry under the Lanham Act.]

% %36( ."3,&5*/(



The District Court used an overly narrow deﬁnition of confusion,
in eﬀect evaluating the likelihood of misdispensing rather than confusion. Andrx also claims that ”the FDA and the USPTO have determined that the marks are not confusingly similar.” But neither of
those proceedings can supplant the required Lanham Act analysis.
First, the FDA applies a standard diﬀerent from the Lanham Act ”likelihood of confusion” test at issue here. The FDA reviews proposed
drug names to predict potential confusion that may arise in the actual prescription process. Misdispensing is not the only type of confusion actionable under the Lanham Act. Indeed, to the extent that
the FDA’s proprietary name review is relevant here, the reviewing division’s statement that the ”name Advicor looks and sounds similar
to Altocor” actually supports Kos’s claim.
The facial similarity of the marks is apparent on their face. Both
are seven-le er, three-syllable words that begin and end with the
same le ers and the same sounds. The marks are also similar in that
both are coined words, not found even in approximation in the English or any other familiar language. Two names that look and sound
similar will naturally seem even more similar where there are no differences in meaning to distinguish them. Nor can the similarity of
coined marks be explained by, or ameliorated by virtue of, any relationship between the marks and the products identiﬁed.
The district court and the parties treated medical professionals,
such as doctors, nurses and pharmacists, as the relevant consumers.12
These trained professionals may be expected to be knowledgeable
about, and to exercise care in distinguishing between, medicines. We
have emphasized a countervailing concern that weighs against allowing the expertise of physicians and pharmacists to trump other factors
in assessing the likelihood of confusion in drug cases. Prevention of
confusion and mistakes in medicines is too vital to be triﬂed with
since confusion in such products can have serious consequences for
the patient.
Andrx argues that confusion is even less likely here than in other
cases involving medical professionals since prescriptions must reﬂect
the diﬀerent chemical composition of the drugs, with Advicor prescriptions specifying strengths of two active ingredients, and Altocor only one. Of course, this diﬀerence in prescribing is not relevant
to the common practice of providing samples or to any type of confusion other than misdispensing. There is no reason to believe that
12

We note that neither the parties nor the court below addressed the possible confusion of ultimate consumers. While doctors and pharmacists play a gate-keeping
role between patients and prescription drugs, they are not the ultimate consumers.
Patients are. Courts have noted that drugs are increasingly marketed directly to
potential patients through, for example, ”ask-your-doctor-about-Brand-X” style advertising.



$)"15&3  #*05&$)/0-0(:

medical expertise as to products will obviate confusion as to source
or aﬃliation or other factors aﬀecting goodwill.
Advicor and Altocor are both prescription drugs used to improve
cholesterol levels. The products are of the same type and serve the
same function in slightly diﬀerent (but overlapping) ways that may
be appropriate for slightly diﬀerent (but overlapping) sets of patients.
That doctors will need to decide which drug to prescribe does not
mean they won’t see the drugs as related or otherwise associate them.
Indeed, it could be argued that the opposite is true, that is, that they
will associate the products because they must consider both to decide
which to prescribe.
The parties submi ed competing medical aﬃdavits to support
their respective views as to the nature and severity of the potential
consequences of a mis-ﬁlled prescription. Andrx also disputed Kos’s
allegations as to the risks of misdispensing by arguing it is extremely
unlikely that a pharmacist would improperly ﬁll a prescription. The
district court resolved this dispute in Andrx’s favor, holding that Kos
had not proven that the public would face a serious health risk absent
an injunction. The colloquy at the hearing shows that the court was
impressed by the FDA’s statement that the ”possibility of confusion
was minimal,” and was persuaded that ”it would be diﬃcult to imagine a situation” where the drugs would be confused ”when a pharmacist is ﬁlling a prescription.” We note that, although the FDA’s inquiry
is not equivalent to the Lanham Act ”likelihood of confusion” test, its
review of proprietary drug names is relevant in assessing the health
risks of mis-ﬁlled prescriptions. Indeed, the purpose of FDA review
is to predict potential confusion that may arise in the actual prescription process. We defer to the district court’s resolution of this factual
dispute because its ﬁnding is supported by the record and is thus not
clearly erroneous.
We must, however, distinguish between the court’s ﬁnding that
Kos did not establish a ”serious health risk” and its conclusion that
”therefore, the public interest does not favor” injunctive relief. While
we defer to the former, the court’s ultimate assessment of the public
interest is clearly erroneous because it does not take into account the
right of the public not to be deceived or confused.

#PUUMF PG  EBUF VOLOPXO

 1SPCMFN
In United States v. 70 1/2 Dozen Bo les, and 76 1/2 Dozen Bo les of ”666”,
1938-1964 FDLI Jud. Rec. 89 (M.D. Ga. 1944), the Monticello Drug
Company had sold a product containing quinine under the name
”666”. During World War II, the supply of quinine was restricted and
Monticello stopped pu ing it in 666. It was seized and destroyed as
a ”misbranded drug” under the theory that keeping the same name
and trade dress would mislead consumers into ”accepting the new

% %36( ."3,&5*/(



product under the impression that they were obtaining the old product.” Is this theory sound? Is it consistent with what you know of
trademark law?



%FTJHO

One might expect the law of drug trade dress to track the law of drug
names closely. One would be wrong.
4IJSF 64 *OD W #BSS -BCPSBUPSJFT *OD
 'E  E $JS 
Adderall is a central nervous system stimulant used in treating
a ention deﬁcit hyperactivity disorder (ADHD) available only by
prescription and dispensed to patients in pharmacy vials labeled
”prescription-only” as required by law. Adderall is composed of the
mixed salts of a single-entity amphetamine and is a controlled substance. Shire ﬁrst placed Adderall on the market in 1996 and since
that time it has enjoyed substantial success so that by 2001 it had a
32% market share in the United States ADHD prescription market.
Adderall originally came in two dosage strengths and colors, 10
mg. (blue, round) and 20 mg. (orange, round). The tablets are
currently either blue or pale orange/peach and either round or oval.
Color and size vary with the tablet’s strength, seven of which currently are prescribed: 5 mg. (blue, round), 7.5 mg. (blue, oval), 10 mg.
(blue, round), 12.5 mg. (orange/peach, round), 15 mg. (orange/peach,
oval), 20 mg. (orange/peach, round), and 30 mg. (orange/peach,
round). Adderall tablets are scored and stamped with the mark ”AD”
on one side and the dosage size, e.g., ”10” on the other.
Shire’s product literature, promotional materials, and mailings,
which its sales staﬀ distributed to physicians, feature color pictures
of the Adderall tablets and sometimes direct patients to examine the
tablets to ensure that they have received exactly the drug prescribed.
Shire does not advertise its products in general consumer publications, but pictures of Adderall tablets appear in the Physician’s Desk
Reference and in certain consumer books. While Shire continues to
sell Adderall, it altered its marketing strategy for 2002 and discontinued promoting Adderall, promoting instead a patented, sustainedrelease version of the drug, Adderall XR.
Barr, a public company that develops and manufactures generic
and proprietary pharmaceuticals, was the ﬁrst manufacturer of a
generic equivalent to Adderall. It began developing a generic amphetamine salt alternative in 1998 and started marketing it in February 2002 after submi ing an ANDA” to the FDA and obtaining its approval. The FDA has approved Barr’s generic amphetamine salts as
safe and eﬀective, and has classiﬁed Barr’s product, which it manufac-

4IJSF NH "EEFSBMM NJYFE BN
QIFUBNJOF TBMUT



#BSS NH NJYFE BNQIFUBNJOF TBMUT

$)"15&3  #*05&$)/0-0(:

tures in accordance with FDA regulations, as therapeutically equivalent to Adderall. Barr’s product is the bioequivalent of Adderall, for
which it thus may be interchanged freely. According to Shire, however, the products contain diﬀerent inactive ingredients, and, in particular, Barr’s tablets contain saccharin, a once controversial ingredient the FDA only recently removed from its list of banned substances.
Barr manufactures its generic amphetamine salts in 5 mg. (blue,
oval), 10 mg. (blue, oval), 20 mg. (orange/peach, oval), and 30 mg.
(orange/peach, oval) tablets.4 Barr’s generic amphetamine salts are
oval and convex in shape. Both the size and the color of Barr’s tablets
are linked to dosage. The face of the tablets has a ”b” mark or the
trade name Barr, and contains a numerical product code. The district
court, on the basis of its physical examination of the tablets and the
record before it, determined that while Barr’s tablets, like Shire’s, are
blue and peach/light orange and those colors are keyed to dosage
amounts, their shape and markings are diﬀerent and ”[j]uxtaposed
against one another, the products are similar though not identical.”
On April 30, 2002, Shire ﬁled this action against Barr, alleging
that Barr’s sale of generic amphetamine salts copying Adderall’s appearance constituted unfair competition and diluted Shire’s rights under federal and state law. The district court found that Shire ”has
not credibly rebu ed Barr’s theory that the similar color-coding and
shape of the products are particularly meaningful for ADHD patients
and enhance eﬃcacy” [and thus are functional].
Dr. Lawson F. Bernstein’s declaration explains that because
ADHD patients overuse visual cues, (1) when therapeutically equivalent ADHD products have similar visual recognition properties,
adult ADHD patients will experience less confusion in correctly identifying the agent and/or its dosage strength; (2) given that almost all
patients require some initial dosage titration and a subsequent substantial majority require intermi ent dosage adjustment, the color
coding of a particular preparation of mixed amphetamine salts tablets
confers a substantial degree of clinical functionality for the patient
in the titration/adjustment process; (3) many adult patients may
take multiple daily dosages of diﬀerent strength amphetamine salts
tablets, also inferring the usefulness of similar color-coding.
Dr. Blume’s aﬃdavit explains that a generic drug’s similar appearance to the branded product ”enhances patient safety and com4
For Barr’s product to be approved as a generic equivalent for Adderall, it was
required to produce the same dosage strengths available for Adderall. Shire, however, launched its mid-range dosages (7.5 mg., 12.5 mg. and 15 mg.) after Barr ﬁled
its ANDA with the FDA. In an internal memorandum, Shire indicated that its motivation for introducing these new strengths was to ”buy time” to protect market
share because generic substitutes would not be available for all strengths, thereby
minimizing competition from substitutes.

% %36( ."3,&5*/(



pliance with the medically prescribed dosing regimen” and that
safety and compliance ”would be particularly important for ADHD
drugs when non-medical intermediaries (such as school secretaries)
dispense mid-day doses to children [treated for ADHD].” Blume’s
aﬃdavit explains, ”Dosage form similarities enhance patient acceptance” and points to generic formulations of other central nervous
system drugs that are identical or mirror the brand drug in color.”
Gregory Drew, a registered pharmacist and Vice President of
Pharmacy Health Services for Rite Aid Corporation, explains that
Rite Aid prefers that ”the generic tablet look as similar to the branded
tablet as possible” so as to ”increase patient acceptance and comfort,”
as well as compliance and that ”all other things being equal, Rite Aid
will choose to stock the generic product that most closely resembles
the branded product.”
Most of the opinions on which Shire relies were district court opinions from the early 1980s14 which the court here was not bound to follow. In addition, the cases on which Shire relies are distinguishable
on their facts.
Most signiﬁcantly, though the cases involved prescription drugs,
none involved controlled substances and in all of the cases there was
evidence of the passing oﬀ of the defendant’s product by pharmacists,
or of an intent to induce illegal substitution on the defendant’s part.
It is true that in several of the cases on which Shire relies, the defendant oﬀered aﬃdavits and declarations of pharmacists and physicians making claims relating to functionality that the courts in those
cases did not credit the evidence. For example, in SK&F, Co. v. Premo
Pharmaceutical Lab., Dr. Shafer, a physician, submi ed an aﬃdavit in
which he supported the sale of similarly conﬁgured generic tablets as
he believed this conﬁguration would enable the patient to feel conﬁdent that there was no change in the chemistry of the medication and
that patients might become uneasy, confused or react adversely if the
generic medication looked diﬀerent from the market innovator. But
we explained that the district court nevertheless ”apparently chose
not to credit the assertion of the Shafer aﬃdavit, crediting instead
the aﬃdavits of Drs. Meyerson and Tannenbaum that in their experience the appearance of a drug bears no established relationship to
its therapeutic eﬃcacy.” Just as in SK&F we deferred to the district
court’s ﬁndings of fact it is appropriate for us to do so in this case as
well.
14

Those cases were decided prior to: (1) the enactment in 1984 of the HatchWaxman amendment, which established a federal policy favoring the marketing
of therapeutic equivalents of generic drugs, (2) the 1999 amendment to 15 U.S.C.
§ 1125(a)(3) which places the burden of proving non-functionality of unregistered
trade dress on the plaintiﬀ, and (3) the Supreme Court’s decisions in Wal-Mart and
TrafFix.

4,'  'E  E $JS 



*WFT  ' 4VQQ  &%/: 

$)"15&3  #*05&$)/0-0(:

While district courts in this circuit have rejected functionality arguments similar to those the court credited in this case, other district
courts, such as that in Ives Laboratories, Inc. v. Darby Drug Co.19 , have
credited similar testimony bearing on functionality. In Ives the manufacturer of the prescription drug cyclandelate sought an injunction
against manufacturers of generic cyclandelate claiming that the defendants’ use of the same capsule colors was ”a false designation of
origin” or a ”false description or representation” of defendants’ product. But the district court in Ives found that capsule colors were functional in several respects. ”First, many elderly patients associate the
appearance of their medication with its therapeutic eﬀect. Second,
some patients co-mingle their drugs in a single container and then
rely on the appearance of the drug to follow their doctors’ instructions. Third, to some limited extent color is also useful to doctors
and hospital emergency rooms in identifying overdoses of drugs.”
+FSFNZ " (SFFOF  "BSPO 4 ,FTTFMIFJN 8IZ %P UIF 4BNF %SVHT -PPL
%JòFSFOU 1JMMT 5SBEF %SFTT BOE 1VCMJD )FBMUI
 /FX &OH + .FE  
Protection of intellectual property covering the physical a ributes
of pills therefore served two primary purposes. One purpose
of trade-dress protection was to reduce the practice of palming
oﬀ. Premo Pharmaceuticals was sued for trade-dress infringement
when it marketed its generic version of the diuretic hydrochlorothiazide/triamterene with a maroon-and-white capsule identical to that
of brand-name drug Dyazide, produced by Smith, Kline and French.
In SK&F, the Third Circuit Court of Appeals upheld trade-dress protection because near-identical pills would facilitate the practice of
”unscrupulous pharmacists” in ”substituting less expensive generic
drugs for the brand name drugs prescribed without informing their
customers and without passing along the beneﬁt of the lower price.”
The court also found that the color scheme was nonfunctional because it did not help patients identify the drug, pointing to other
maroon-and-white capsules that were not diuretics.
A second purpose, the courts rationalized, was to allow tradedress protection to serve a public health function by preventing the
substitution of a drug that was similar but not identical to another.
In SK&F, the two diuretic products were chemically equivalent, but
their rate of absorption into the bloodstream (bioavailability) diﬀered.
In another case, a federal district court in Michigan enjoined a competitor from producing a version of the diet pill phentermine that was
19

The court of appeals reversed in Ives, but the Supreme Court in turn reversed
the court of appeals in Inwood Laboratories, Inc. v. Ives Laboratories, Inc.

% %36( ."3,&5*/(



similar in appearance to a brand-name version because the eﬃcacy of
the hydrochloride salt of phentermine in the generic manufacturer’s
version did not necessarily match the eﬃcacy of the brand-name manufacturer’s phentermine resin complex, so the two drugs were not interchangeable. Pennwalt v. Zenith Laboratories. Notably, both these
arguments upholding pharmaceutical trade-dress rights were meant
to protect consumers from deception by the producers of look-alike
drugs.
AstraZeneca’s omeprazole (Prilosec) was widely promoted as
”the purple pill” after its launch in 1989. As Prilosec’s market exclusivity was ending, AstraZeneca launched the prescription-only
follow-on product esomeprazole (Nexium) as ”the new purple pill”
in 2001 to encourage patients accustomed to taking Prilosec to switch
to Nexium. Notably, when AstraZeneca began to sell omeprazole
without a prescription as Prilosec OTC, the company changed the
color of its product to salmon pink. Conversely, as Lilly’s green-andcream capsule ﬂuoxetine (Prozac, 20 mg) faced generic-drug competition in 2001, the company repackaged ﬂuoxetine in pink-and-purple
capsules and marketed it as a new drug, Sarafem (20 mg), which was
approved by the FDA in 2000 for the treatment of a new indication
– perimenstrual dysphoric disorder. In this case, the change in color
was designed to discourage physicians from prescribing the less expensive generic ﬂuoxetine in place of Sarafem.
The 1997 FDA guidelines for expanding direct-to-consumer
(DTC) advertising of prescription drugs further enhanced the power
of pharmaceutical trade dress as broadcast campaigns began to include images of the pills themselves. One of the ﬁrst drugs to be
promoted heavily to consumers after its approval in 1998 was Viagra (sildenaﬁl), Pﬁzer’s drug for treating erectile dysfunction. The
company included a picture of the drug in nearly all the advertisements for it, which served to identify the brand of Viagra with both
the color (pale blue) and the shape (diamond) of the tablets.
[Despite Shire,] claims of trade dress remain vital in the pharmaceutical market. With increasing generic competition, trade-dress
strategies are described in industry publications as ways for innovator ﬁrms to retain market share for their products after their patents
and market exclusivity expire. During at least the past 5 years, brandname pharmaceutical companies have begun to license their trade
dress to manufacturers of so-called authorized generics, which advertise the characteristic of similar appearance as a reason for consumers
to use these products.
If brand-name pharmaceutical manufacturers are no longer able
to rely on trade dress to protect the a ributes of their products, federal policies aﬀecting this ﬁeld need to be sharply reconsidered. A
ﬁrst step toward reform would be to include FDA certiﬁcation of

1FOOXBMU  '4VQQ  &% .JDI


*NBHF GSPN "TUSB;FOFDB XFCTJUF BU
QVSQMFQJMMDPN

/FYJVN DBQTVMFT

7JBHSB UBCMFU



$)"15&3  #*05&$)/0-0(:

pharmaceutical size, shape, and color in the drug-approval process.
For example, a pill’s a ributes could be proposed by the manufacturer during the original New Drug Application. Currently, such
a process occurs for the brand name of the medication; extending
it to pill appearance should not require additional legislation. This
would create a clear path for generic manufacturers to declare during the ANDA process that their products have similar appearances.
Where these drugs do diﬀer (e.g., as in dyes, ﬁllers, or excipients),
physicians or pharmacists could still locate manufacturer data from
unique identiﬁer codes embossed on pills. Further public health beneﬁts could emerge if the reduction in trade dress helps to combat the
physician’s persistent use of, and the patient’s preference for, costly
brands when generic equivalents are available.
The obvious limitation of this approach is that it would apply only
to newly introduced pharmaceutical products, leaving most of the
existing therapeutic armamentarium unaﬀected. Therefore, we suggest that a rational scheme be created for pharmaceuticals that have
already been approved whereby each distinct agent could be identiﬁed by a combination of its size, shape, and color. An example of
such a scheme is the successful introduction in the United Kingdom
of color-coding for metered-dose inhalers. Patients with asthma had
frequently confused bronchodilators with steroid inhalers, leading
the National Health Service to systematize inhaler appearance: all
short-acting inhalers (bronchodilators) became blue and all preventive agents (steroids) became brown, orange, or burgundy. A similar
color-coding scheme was piloted in the United States for ophthalmologic products, in which the caps on generic preparations of atropine,
pilocarpine, and other drug products having multiple strengths were
color-coded to match those of the innovator-drug products.



-BCFMJOH BOE "EWFSUJTJOH

The FDA strictly controls what drug makers must, may, and may not
say when marketing their drugs. (In particular, all approved drugs
must have a ”label” that gives detailed information on how to use
them and on potential health risks form using them.) These rules depart – in several fairly signiﬁcant ways – from the usual general rules
for false advertising. Hatch-Waxman requires that generic versions
of a drug have a label that is ”the same as the labeling approved for”
the drug they copy. Is it any surprise that legally mandated copying
raises intellectual property issues?
$POTVNFS%JSFDUFE #SPBEDBTU "EWFSUJTFNFOUT (VJEBODF GPS *OEVTUSZ
 MBTU VQEBUFE 

% %36( ."3,&5*/(



This guidance is intended to assist sponsors who are interested in advertising their prescription human and animal drugs, including biological products for humans, directly to consumers through broadcast media, such as television, radio, or telephone communications
systems.
The Federal Food, Drug, and Cosmetic Act (the Act) requires that
manufacturers, packers, and distributors (sponsors) who advertise
prescription human and animal drugs, including biological products
for humans, disclose in advertisements certain information about the
advertised product’s uses and risks. For prescription drugs and biologics, the Act requires advertisements to contain ”information in
brief summary relating to side eﬀects, contraindications, and eﬀectiveness” . The resulting information disclosure is commonly called
the brief summary.
The prescription drug advertising regulations distinguish between print and broadcast advertisements. Print advertisements
must include the brief summary, which generally contains each of
the risk concepts from the product’s approved package labeling. Advertisements broadcast through media such as television, radio, or
telephone communications systems must disclose the product’s major risks in either the audio or audio and visual parts of the presentation; this is sometimes called the major statement.
Sponsors of broadcast advertisements are also required to present
a brief summary or, alternatively, may make ”adequate provision ...
for dissemination of the approved or permi ed package labeling in
connection with the broadcast presentation”. This is referred to as
the adequate provision requirement. The regulations thus specify that
the major statement, together with adequate provision for dissemination of the product’s approved labeling, can provide the information
disclosure required for broadcast advertisements.
The purpose of this guidance is to describe an approach that FDA
believes can fulﬁll the requirement for adequate provision in connection with consumer-directed broadcast advertisements for prescription drug and biological products. The approach presumes that such
advertisements:
• Are not false or misleading in any respect. For a prescription
drug, this would include communicating that the advertised
product is available only by prescription and that only a prescribing healthcare professional can decide whether the product is appropriate for a patient.
• Present a fair balance between information about eﬀectiveness
and information about risk.
• Include a thorough major statement conveying all of the product’s most important risk information in consumer-friendly lan-

 64$ f  O
 $'3 f 

 $'3 f  F 



$)"15&3  #*05&$)/0-0(:

guage.
• Communicate all information relevant to the product’s indication (including limitations to use) in consumer-friendly language.
A sponsor wishing to use consumer-directed broadcast advertisements may meet the adequate provision requirement through an approach that will allow most of a potentially diverse audience to have
reasonably convenient access to the advertised product’s approved
labeling. One acceptable approach to disseminating the product’s
approved labeling is described below. This approach includes the
following components.
• Disclosure in the advertisement of an operating toll-free telephone number for consumers to call for the approved package
labeling.
• Reference in the advertisement to a mechanism to provide
package labeling to consumers with restricted access to sophisticated technology, such as the Internet, and those who
are uncomfortable actively requesting additional product information or are concerned about being personally identiﬁed in
their search for product information. [The FDA recommended
print advertisements or ”the availability of suﬃcient numbers
of brochures containing package labeling in a variety of publicly accessible sites (e.g., pharmacies, doctors’ oﬃces, grocery
stores, public libraries).”]
• Disclosure in the advertisement of an Internet web page (URL)
address that provides access to the package labeling.
• Disclosure in the advertisement that pharmacists, physicians
(or other healthcare providers), or veterinarians (in the case of
animal drugs) may provide additional product information to
consumers.
-FUUFS GSPN 3PCFSU %FBO %JWJTJPO %JSFDUPS 01%1 '%" UP &SJD (FSWBJT
"VH  
Dear Mr. Gervais:
The Oﬃce of Prescription Drug Promotion (OPDP) of the U.S.
Food and Drug Administration (FDA) has reviewed the Kim Kardashian Social Media Post for DICLEGIS (doxylamine succinate and
pyridoxine hydrochloride) delayed-release tablets, for oral use (DICLEGIS) submi ed by Duchesnay, Inc. (Duchesnay) under cover
of Form FDA 2253. The social media post was also submi ed as a
complaint to the OPDP Bad Ad Program. The social media post is
false or misleading in that it presents eﬃcacy claims for DICLEGIS,
but fails to communicate any risk information associated with its use

% %36( ."3,&5*/(



and it omits material facts. Thus, the social media post misbrands DICLEGIS within the meaning of the FDCA and makes its distribution
violative. These violations are concerning from a public health perspective because they suggest that DICLEGIS is safer than has been
demonstrated.
According to its FDA-approved product labeling (PI) (emphasis
in original):

 64$ ff  B O   O   B 
4FF  $'3 f  F 

DICLEGIS is indicated for the treatment of nausea and
vomiting of pregnancy in women who do not respond to
conservative management.
Limitations of Use
DICLEGIS has not been studied in women with hyperemesis gravidarum.
DICLEGIS is contraindicated in women with known hypersensitivity to doxylamine succinate, other ethanolamine derivative antihistamines, pyridoxine hydrochloride or any inactive ingredient in the
formulation, as well as in women who are taking monoamine oxidase inhibitors (MAOIs). The PI for DICLEGIS includes Warnings
and Precautions regarding activities requiring mental alertness and
concomitant medical conditions. In addition, the most common adverse reaction reported with DICLEGIS was somnolence.
The social media post is misleading because it presents various
eﬃcacy claims for DICLEGIS, but fails to communicate any risk information. For example, the social media post includes the following
claims:
OMG. Have you heard about this? As you guys know
my #morningsickness has been pre y bad. I tried changing things about my lifestyle, like my diet, but nothing
helped, so I talked to my doctor. He prescribed me #Diclegis, and I felt a lot be er and most importantly, it’s been
studied and there was no increased risk to the baby. I’m
so excited and happy with my results that I’m partnering
with Duchesnay USA to raise awareness about treating
morning sickness. If you have morning sickness, be safe
and sure to ask your doctor about the pill with the pregnant woman on it and ﬁnd out more www.diclegis.com;
www.DiclegisImportantSafetyInfo.com.
The social media post, however, entirely omits all risk information. We note the statement, “[F]ind out more www.diclegis.com;
www.DiclegisImportantSafetyInfo.com[,]” appears at the end of the
social media post; however, this does not mitigate the misleading
omission of risk information. By omi ing the risks associated with
DICLEGIS, the social media post misleadingly fails to provide mate-

5IF DIBMMFOHFE ,JN ,BSEBTIJBO 4PDJBM
.FEJB 1PTU



$)"15&3  #*05&$)/0-0(:

rial information about the consequences that may result from the use
of the drug and suggests that it is safer than has been demonstrated.
In addition, the social media post is misleading because it fails to
provide material information regarding DICLEGIS’ full approved indication, including important limitations of use. Speciﬁcally, it fails
to convey that DICLEGIS has not been studied in women with hyperemesis gravidarum.
OPDP requests that Duchesnay immediately cease misbranding
DICLEGIS and/or cease introducing the misbranded drug into interstate commerce.
6OJUFE 4UBUFT W $BSPOJB
 'E  E $JS 
Under the Federal Food, Drug and Cosmetic Act, before drugs are
distributed into interstate commerce, they must be approved by the
FDA for speciﬁc uses. To obtain FDA approval, drug manufacturers
are required to demonstrate, through clinical trials, the safety and
eﬃcacy of a new drug for each intended use or indication.
Once FDA-approved, prescription drugs can be prescribed by
doctors for both FDA-approved and -unapproved uses; the FDA generally does not regulate how physicians use approved drugs. Indeed,
courts and the FDA have recognized the propriety and potential public value of unapproved or oﬀ-label drug use. Oﬀ-label use is an accepted and necessary corollary of the FDA’s mission to regulate in
this area without directly interfering with the practice of medicine.
FDA-approved indications were not intended to limit or interfere
with the practice of medicine nor to preclude physicians from using
their best judgment in the interest of the patient.The FDA itself has
observed:
Once a drug has been approved for marketing, a physician
may prescribe it for uses or in treatment regimens or patient populations that are not included in approved labeling. Such ”unapproved” or, more precisely, ”unlabeled”
uses may be appropriate and rational in certain circumstances, and may, in fact, reﬂect approaches to drug therapy that have been extensively reported in medical literature.
 64$ f  G
 $'3 f 

The FDCA prohibits ”misbranding.” A drug is misbranded if, inter
alia, its labeling fails to bear ”adequate directions for use,”, which
FDA regulations deﬁne as ”directions under which the lay[person]
can use a drug safely and for the purposes for which it is intended.”3
3

A drug is also misbranded if, inter alia: its label is false or misleading; the label
fails to display required information prominently; its container is misleading; or it
is dangerous to health when used in the dosage, manner, frequency, or duration

% %36( ."3,&5*/(



FDA regulations deﬁne intended use by reference to ”the objective
intent of the persons legally responsible for the labeling of drugs,”
which may be demonstrated by, among other evidence, ”oral or written statements by such persons or their representatives” and ”the circumstances that the article is, with the knowledge of such persons or
their representatives, oﬀered and used for a purpose for which it is
neither labeled nor advertised.”
The consequences for misbranding are criminal. Pharmaceutical manufacturers and their representatives can face misdemeanor
charges for misbranding or felony charges for fraudulent misbranding. The government has repeatedly prosecuted – and obtained convictions against – pharmaceutical companies and their representatives for misbranding based on their oﬀ-label promotion. The FDCA
and its accompanying regulations do not expressly prohibit the ”promotion” or ”marketing” of drugs for oﬀ-label use. The regulations
do recognize that promotional statements by a pharmaceutical company or its representatives can serve as proof of a drug’s intended
use. Oﬀ-label promotional statements could thus presumably constitute evidence of an intended use of a drug that the FDA has not approved. The FDA, however, has concluded that ”an approved drug
that is marketed for an unapproved use (whether in labeling or not)
is misbranded because the labeling of such drug does not include
‘adequate directions for use.’” Thus, the government has treated promotional speech as more than merely evidence of a drug’s intended
use – it has construed the FDCA to prohibit promotional speech as
misbranding itself.
Orphan Medical manufactured the drug Xyrem, a powerful central nervous system depressant. Xyrem can cause serious side effects, including diﬃculty breathing while asleep, confusion, abnormal thinking, depression, nausea, vomiting, dizziness, headache,
bedwe ing, and sleepwalking. If abused, Xyrem can cause additional medical problems, including seizures, dependence, severe
withdrawal, coma, and death. Xyrem’s active ingredient is gammahydroxybutryate (”GHB”). GHB has been federally classiﬁed as the
”date rape drug” for its use in the commission of sexual assaults.
Despite the risks associated with Xyrem and GHB, the FDA approved Xyrem for two medical indications. In July 2002, the FDA approved Xyrem to treat narcolepsy patients who experience cataplexy,
a condition associated with weak or paralyzed muscles. In November 2005, the FDA approved Xyrem to treat narcolepsy patients with
excessive daytime sleepiness (”EDS”), a neurological disorder caused
by the brain’s inability to regulate sleep-wake cycles.
Caronia was audio-recorded on two occasions as [he] promoted
prescribed, recommended, or suggested on the label.

 $'3 f 



$)"15&3  #*05&$)/0-0(:

Xyrem for unapproved uses, including unapproved indications [including chronic fatigue chronic pain, and restless leg] and unapproved subpopulations [patients under 16]. He was found guilty of
conspiracy to introduce a misbranded drug into interstate commerce.
On appeal, Caronia principally argues that the misbranding provisions of the FDCA prohibit oﬀ-label promotion, and therefore, unconstitutionally restrict speech. Caronia argues that the First Amendment does not permit the government to prohibit and criminalize a
pharmaceutical manufacturer’s truthful and non-misleading promotion of an FDA-approved drug to physicians for oﬀ-label use where
such use is not itself illegal and others are permi ed to engage in such
speech.
As oﬀ-label drug use itself is not prohibited, it does not follow
that prohibiting the truthful promotion of oﬀ-label drug usage by a
particular class of speakers would directly further the government’s
goals of preserving the eﬃcacy and integrity of the FDA’s drug approval process and reducing patient exposure to unsafe and ineﬀective drugs. Prohibiting oﬀ-label promotion by a pharmaceutical manufacturer while simultaneously allowing oﬀ-label use ”paternalistically” interferes with the ability of physicians and patients to receive
potentially relevant treatment information; such barriers to information about oﬀ-label use could inhibit, to the public’s detriment, informed and intelligent treatment decisions. In fact, in granting safe
harbor to manufacturers by permi ing the dissemination of oﬀ-label
information through scientiﬁc journals, the FDA itself recognizes that
public health can be served when health care professionals receive
truthful and non-misleading scientiﬁc and medical information on
unapproved uses of approved drugs.
If the government is concerned that oﬀ-label promotion may mislead physicians, it could guide physicians and patients in diﬀerentiating between misleading and false promotion, exaggerations and embellishments, and truthful or non-misleading information. The government could develop its warning or disclaimer systems, or develop
safety tiers within the oﬀ-label market, to distinguish between drugs.
The government could require pharmaceutical manufacturers to list
all applicable or intended indications when they ﬁrst apply for FDA
approval, enabling physicians, the government, and patients to track
a drug’s development. To minimize oﬀ-label use, or manufacturer
evasion of the approval process for such use, the government could
create other limits, including ceilings or caps on oﬀ-label prescriptions. The FDA could further remind physicians and manufacturers
of, and even perhaps further regulate, the legal liability surrounding oﬀ-label promotion and treatment decisions.[11] Finally, where
oﬀ-label drug use is exceptionally concerning, the government could
prohibit the oﬀ-label use altogether.

% %36( ."3,&5*/(



Accordingly, even if speech can be used as evidence of a drug’s
intended use, we decline to adopt the government’s construction of
the FDCA’s misbranding provisions to prohibit manufacturer promotion alone as it would unconstitutionally restrict free speech. We construe the misbranding provisions of the FDCA as not prohibiting and
criminalizing the truthful oﬀ-label promotion of FDA-approved prescription drugs.
8ZFUI W -FWJOF
 4 $U  
Phenergan is Wyeth’s brand name for promethazine hydrochloride,
an antihistamine used to treat nausea. The injectable form of Phenergan can be administered intravenously through either the ”IV-push”
method, whereby the drug is injected directly into a patient’s vein, or
the ”IV-drip” method, whereby the drug is introduced into a saline
solution in a hanging intravenous bag and slowly descends through a
catheter inserted in a patient’s vein. The drug is corrosive and causes
irreversible gangrene if it enters a patient’s artery.
Diana Levine’s injury resulted from an IV-push injection of Phenergan. Phenergan entered Levine’s artery, either because the needle
penetrated an artery directly or because the drug escaped from the
vein into surrounding tissue (a phenomenon called ”perivascular extravasation”) where it came in contact with arterial blood. As a result,
Levine developed gangrene, and doctors amputated ﬁrst her right
hand and then her entire forearm. In addition to her pain and suffering, Levine incurred substantial medical expenses and the loss of
her livelihood as a professional musician. Although Phenergan’s labeling warned of the danger of gangrene and amputation following
inadvertent intra-arterial injection, Levine alleged that the labeling
was defective because it failed to instruct clinicians to use the IV-drip
method of intravenous administration instead of the higher risk IVpush method.
The question presented is whether federal law pre-empts Levine’s
claim that Phenergan’s label did not contain an adequate warning
about using the IV-push method of administration.
Wyeth ﬁrst argues that Levine’s state-law claims are pre-empted
because it is impossible for it to comply with both the state-law duties
underlying those claims and its federal labeling duties. The FDA’s
premarket approval of a new drug application includes the approval
of the exact text in the proposed label. Generally speaking, a manufacturer may only change a drug label after the FDA approves a supplemental application. There is, however, an FDA regulation that
permits a manufacturer to make certain changes to its label before
receiving the agency’s approval. Among other things, this ”changes
being eﬀected” (CBE) regulation provides that if a manufacturer is

8ZFUI BOE 1-*7" BSF UFDIOJDBMMZ GBJMVSF
UPXBSO QSPEVDUT MJBCJMJUZ DBTFT #VU JG
ZPV UIJOL PG BO BEFRVBUF XBSOJOH BT
B TUBUFNFOU SFRVJSFE UP NBLF B QSPE
VDUhT MBCFM OPU NJTMFBEJOH UIFZ IBWF
B MPU JO DPNNPO XJUI GBMTF BEWFSUJTJOH
MBX



$)"15&3  #*05&$)/0-0(:

changing a label to ”add or strengthen a contraindication, warning,
precaution, or adverse reaction” or to ”add or strengthen an instruction about dosage and administration that is intended to increase the
safe use of the drug product,” it may make the labeling change upon
ﬁling its supplemental application with the FDA; it need not wait for
FDA approval.
Wyeth suggests that the FDA, rather than the manufacturer, bears
primary responsibility for drug labeling. Yet through many amendments to the FDCA and to FDA regulations, it has remained a central
premise of federal drug regulation that the manufacturer bears responsibility for the content of its label at all times. It is charged both
with crafting an adequate label and with ensuring that its warnings
remain adequate as long as the drug is on the market. Of course, the
FDA retains authority to reject labeling changes made pursuant to
the CBE regulation in its review of the manufacturer’s supplemental
application, just as it retains such authority in reviewing all supplemental applications. But absent clear evidence that the FDA would
not have approved a change to Phenergan’s label, we will not conclude that it was impossible for Wyeth to comply with both federal
and state requirements.
1-*7" *OD W .FOTJOH
 4 $U  
Metoclopramide is a drug designed to speed the movement of food
through the digestive system. The Food and Drug Administration
(FDA) ﬁrst approved metoclopramide tablets, under the brand name
Reglan, in 1980. Five years later, generic manufacturers also began
producing metoclopramide. The drug is commonly used to treat
digestive tract problems such as diabetic gastroparesis and gastroesophageal reﬂux disorder. Evidence has accumulated that long-term
metoclopramide use can cause tardive dyskinesia, a severe neurological disorder. Accordingly, warning labels for the drug have been
strengthened and clariﬁed several times [in 1985, 2004, and 2009].
Gladys Mensing and Julie Demahy, the plaintiﬀs in these consolidated cases, were prescribed Reglan in 2001 and 2002, respectively.
Both received generic metoclopramide from their pharmacists. After
taking the drug as prescribed for several years, both women developed tardive dyskinesia.
In separate suits, Mensing and Demahy sued the generic drug
manufacturers that produced the metoclopramide they took. Each
alleged, as relevant here, that long-term metoclopramide use caused
her tardive dyskinesia. Mensing and Demahy have pleaded that the
Manufacturers knew or should have known of the high risk of tardive
dyskinesia inherent in the long-term use of their product. They have
also pleaded that the Manufacturers knew or should have known that

% %36( ."3,&5*/(



their labels did not adequately warn of that risk. The parties do not
dispute that, if these allegations are true, state law required the Manufacturers to use a diﬀerent, safer label.
Federal law imposes far more complex drug labeling requirements. [Under Hatch-Waxman,] brand-name and generic drug manufacturers have diﬀerent federal drug labeling duties. A brand-name
manufacturer seeking new drug approval is responsible for the accuracy and adequacy of its label. A manufacturer seeking generic drug
approval, on the other hand, is responsible for ensuring that its warning label is the same as the brand name’s.
According to the FDA, the Manufacturers could have proposed –
indeed, were required to propose – stronger warning labels to the
agency if they believed such warnings were needed. If the FDA
had agreed that a label change was necessary, it would have worked
with the brand-name manufacturer to create a new label for both the
brand-name and generic drug.
Where state and federal law directly conﬂict, state law must give
way. We have held that state and federal law conﬂict where it is impossible for a private party to comply with both state and federal requirements.
We ﬁnd impossibility here. It was not lawful under federal law
for the Manufacturers to do what state law required of them.
If the Manufacturers had independently changed their labels to
satisfy their state-law duty, they would have violated federal law.
Taking Mensing and Demahy’s allegations as true, state law imposed
on the Manufacturers a duty to a ach a safer label to their generic
metoclopramide. Federal law, however, demanded that generic drug
labels be the same at all times as the corresponding brand-name drug
labels. Thus, it was impossible for the Manufacturers to comply with
both their state-law duty to change the label and their federal law
duty to keep the label the same.
The federal duty to ask the FDA for help in strengthening the
corresponding brand-name label, assuming such a duty exists, does
not change this analysis. Although requesting FDA assistance would
have satisﬁed the Manufacturers’ federal duty, it would not have satisﬁed their state tort-law duty to provide adequate labeling. State
law demanded a safer label; it did not instruct the Manufacturers to
communicate with the FDA about the possibility of a safer label.
4NJUI,MJOF #FFDIBN W 8BUTPO 1IBSNBDFVUJDBMT
 'E  E $JS 
This appeal arises out of a copyright action alleging infringement of
appellant’s copyright in a user’s guide and audiotape developed for
its Nicore e-brand gum. Appellees, in obtaining approval to sell a
competing generic nicotine gum product, were directed by the FDA

*O  UIF '%" BOOPVODFE B DPNQMFY
QSPQPTFE SVMF UP BMMPX HFOFSJDT UP VQ
EBUF UIFJS MBCFMT "T PG  UIF öOBM
SVMF XBT TUJMM QFOEJOH



 64$ f  K  " W

$)"15&3  #*05&$)/0-0(:

to use labeling almost identical to appellant’s copyrighted guide and
tape.
Appellees cannot be liable for copyright infringement because the
Hatch-Waxman Amendments require generic drug producers to use
the same labeling as was approved by the FDA for, and is used by,
the producer of the pioneer drug.
Appellant SmithKline manufactures and sells Nicore e nicotine
polacrilex gum, an over-the-counter product designed to help smokers overcome the cigare e habit.
Appellee Watson obtained FDA approval for the OTC marketing of a generic version of nicotine gum intended to compete directly with Nicore e. To obtain that approval from the FDA, Watson
had to comply with the requirement imposed by the Hatch-Waxman
Amendments that ”the labeling proposed for [its] new drug [be] the
same as the labeling approved for” Nicore e. Thus, Watson’s generic
nicotine gum was accompanied by a user guide and audio tape that
were virtually identical to SmithKline’s.
Watson asserts that this copying, having been dictated by the FDA,
is a ”fair use” protected under 17 U.S.C. § 107. The United States, in its
amicus curiae brief, argues instead that in submi ing its copyrighted
materials for FDA approval, SmithKline gave the FDA an implied,
nonexclusive license to permit or require generic drug applicants to
copy the user’s guide and audiotape in their own nicotine gum packaging.
In our view, the case can more easily be disposed of on the
straightforward ground that the Hatch-Waxman Amendments to the
FFDCA not only permit but require producers of generic drugs to
use the same labeling as was approved for, and is used in, the sale
of the pioneer drug, even if that label has been copyrighted. Because
those Amendments were designed to facilitate rather than impede
the approval and OTC sale of generic drugs, the FDA’s requirement
that Watson use much of SmithKline’s label precludes a copyright
infringement action by SmithKline.
If SmithKline’s copyright claim has merit, then Watson cannot realistically use the ANDA process to sell its generic nicotine gum because it will either have to change the label and lose FDA approval or
be enjoined from using a label that infringes SmithKline’s copyright.
We are thus faced with a conﬂict between two statutes. The HatchWaxman Amendments require generic drug producers to use labeling that will infringe upon copyrights in labels of pioneer drugs. The
Copyright Act seems to prohibit such copying. However, applying
the familiar canon that, where two laws are in conﬂict, courts should
adopt the interpretation that preserves the principal purposes of each,
the conﬂict is less stark and more easily resolved than it might seem.
The purposes of the Hatch-Waxman Amendments would be severely

% %36( ."3,&5*/(



undermined if copyright concerns were to shape the FDA’s application of the ”same” labeling requirement.
Our point here is not only that Congress would have provided explicitly that the Hatch-Waxman Amendments trump the copyright
laws had it foreseen the statutory conﬂict exposed by the present
action, although we ﬁrmly believe that to be obvious. Our point is
also that the proﬁt sought by the creator of the pioneer drug label
ﬂows primarily from the administrative approval of the drug and the
patent and exclusivity periods free from competition that follow. The
pertinent purpose of the copyright laws – to encourage the production of creative works by according authors a property right in their
works so that authors will not have to share proﬁts from their labors
with free riders – is not seriously implicated by allowing the ”same”
labeling requirement to trump a copyright under the Hatch-Waxman
Amendments. It is simply not conceivable that, if we reject SmithKline’s claim, pioneer drug producers will so fear the copying of labels
by future generic drug producers that some pioneer producers – or
even one of them – will lack the incentive to create labeling needed
for FDA approval.



$)"15&3  #*05&$)/0-0(:

$PEB

#J[BSSP 8PSME 3FEVY 1SPCMFN
Your client is interested in commercializing one of the following ideas
and is curious what forms of intellectual property protection she can
and should use. How would you advise her to proceed?
• A 75,000-word novel about a boy who discovers that he is a wizard
• A new drug for treating heart disease, which will cost $100 million to test in humans
• An easier-to-hold design for a pipe wrench
• A process for producing pure aluminum from aluminum ore
that reduces the cost by 85%.
• A catchy song about taking revenge on a cheating boyfriend,
recorded in her kitchen with lots of background noise
• A recut version of a popular movie, which takes ﬁve minutes
oﬀ the running time and makes it much more suspenseful and
exciting
• A sketch for an elegant oﬀ-the-shoulder dress
• A joke about traﬃc in Los Angeles
• The perfect name for a laundromat
Now look back at the Bizarro World Problem from the ﬁrst chapter.
How have your answers changed? How diﬀerent is our world from
Bizarro World? How is ours be er because it has intellectual property law, and how is it worse?



$)"15&3  #*05&$)/0-0(:

*OEFY BOE 5BCMFT



*/%&9 "/% 5"#-&4

5BCMF PG $BTFT
1-800 Contacts, Inc. v. WhenU. Com, Inc., 414 F.3d 400 (2d Cir.
2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 508
3M Innovative Properties Co. v. Avery Dennison Corp., 350 F.3d
1365 (Fed.Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 211
A.F. Gallun & Sons Corp. v. Aristocrat Leather Prods., Inc., 135
USPQ 459 (TTAB 1962) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 694
ABKCO Music, Inc. v. Harrisongs Music, Ltd., 722 F.2d 988 (2d Cir.
1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 330
ALZA Corp. v. Andrx Pharmaceuticals, LLC, 603 F.3d 935 (Fed.
Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 149
AMF Inc. v. Sleekcraft Boats, 599 F.2d 341 (9th Cir. 1979) . . . . . . 507
ASCAP 2010 Radio Station License Agreement, Available on the
ASCAP website . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 416
ATC Distribution Group, Inc. v. Whatever It Takes Transmissions
& Parts, Inc., 402 F.3d 700, 711-12 (6th Cir. 2005) . . . . . . . . . 276
Aalmuhammed v. Lee, 202 F.3d 1227 (9th Cir. 1999) . . . . . . . . . . . . 294
Abbo Laboratories v. Sandoz, Inc., 566 F.3d 1282 (Fed. Cir. 2009)
217
Actavis Elizabeth LLC v. U.S. Food and Drug Admin., 625 F.3d 760
(D.C. Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1122
Adobe Systems Inc. v. Southern Software Inc., 45 U.S.P.Q.2d 1827
(ND Cal Feb. 2, 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1000
Akamai Technologies, Inc. v. Limelight Networks, Inc., 797 F. 3d
1020 (Fed. Cir. 2015) (en banc) . . . . . . . . . . . . . . . . . . . . . . . . . . . 232
Aktiebolag v. E.J. Co., 121 F.3d 669 (Fed. Cir. 1997) . . . . . . . . . . . . . 246
Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014) . . . . . . . . . . . . 973
Alio i v. R. Dakin & Co., 831 F.2d 898 (9th Cir. 1987) . . . . . . . . . . . 266
Allard Enters., Inc. v. Advanced Programming Resources, Inc., 146
F.3d 350 (6th Cir. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 476
Allison v. Vintage Sports Plaques, 136 F.3d 1443 (11th Cir. 1998)766
Aloe Creme Labs., Inc. v. Am. Soc’y for Aesthetic Plastic Surgery,
Inc., 192 USPQ 170 (TTAB 1976) . . . . . . . . . . . . . . . . . . . . . . . . . 484
Altera Corp. v. Clear Logic, Inc., 424 F.3d 1079 (9th Cir. 2005) . . 926
American Airlines, Inc. v. A 1-800-A-M-E-R-I-C-A-N Corp, 622
F.Supp. 673 (N.D. Ill. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 598
American Broadcasting v. Aereo, Inc., 134 S. Ct. 2498 (2014) . . . . 339
American Meat Institute v. Dept. of Agriculture, 760 F.3d 18 (D.C.
Cir. 2014) (en banc) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 720
American Philatelic Soc’y v. Claibourne, 46 P.2d 135 (1935) . . . . 765
American Tobacco Co. v. Werckmeister, 207 U.S. 284 (1907) . . . . 301

5"#-& 0' $"4&4



American Washboard Co. v. Saginaw Mfg. Co., 103 F. 281 (6th Cir.
1900) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 651
Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57
(1969) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 194
Angelo Mongiello’s Children, LLC v. Pizza Hut, Inc., 70 F. Supp.
2d 196 (E.D.N.Y. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 215
Apfel v. Prudential-Bache Securities, Inc., 81 N.Y.2d 470 (1993) . 40
Apple Computer, Inc. v. Franklin Computer Corp., 714 F.2d 1240
(3d Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 998
Apple Inc. v. Samsung Electronics Co., Ltd., — F.3d —. . . . . . . . .992
Apple Inc. v. Samsung Electronics Co., Ltd., 786 F.3d 983 (Fed. Cir.
2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1026
Application of Clark, 85 N.Y.S.2d 667 (N.Y. Sup. 1948) . . . . . . . . . . 824
Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co, 598 F.3d 1336 (Fed
Cir. 2010) (en banc) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 150
Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F. 3d 1371 (Fed.
Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1036
Arista Records LLC v. Greubel, 453 F. Supp. 2d 961 (N.D. Tex.
2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 337
Arista Records LLC v. Launch Media, Inc., 578 F.3d 148 (2d Cir.
2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 423
Armco, Inc. v. Armco Burglar Alarms Co., 693 F.2d 1155 (5th Cir.
1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 533
Armstrong Nurseries, Inc. v. Smith, 170 F. Supp. 519 (E.D. Tex.
1958) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1074
Armstrong v. Eagle Rock Entm’t, Inc., 655 F. Supp. 2d 779 (E.D.
Mich. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 772
Arnstein v. Porter, 154 F.2d 464 (2d Cir. 1946) . . . . . . . . . . . . . . . . . . 319
Aro Mfg. Co. v. Convertible Top Replacement Co., 365 U.S. 336
(1961) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 247
Aro Mfg. Co. v. Convertible Top Replacement Co., 377 U.S. 476
(1964) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 247
Arrhythmia Research Technology Inc. v. Corazonix Corp., 958
F.2d 1053 (Fed. Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 973
Asgrow Seed Co. v. Winterboer, 513 U.S. 179, (1995) . . . . . . . . . . 1103
Association for Molecular Pathology v. Myriad Genetics, Inc., 133
S. Ct. 2107 (2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1031
Astrazeneca AB v. Mutual Pharm. Co., 384 F.3d 1333 (Fed. Cir.
2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 211
Asyst Techs., Inc. v. Emtrak, Inc., 402 F.3d 1188 (Fed. Cir. 2005) 225
Atari Corp. v. 3D0 Co., 1994 WL 723601 (N.D.Cal. 1994) . . . . . . . . 666
Atari Games Corp. v. Nintendo of America Inc., 975 F. 2d 832 (Fed.
Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1014
Atari Games Corp. v. Oman, 888 F.2d 878 (D.C. Cir. 1989) . . . . . . 354
A ia v. Society of the New York Hospital, 201 F.3d 50 (2d Cir.



*/%&9 "/% 5"#-&4

1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 864
Aviation Charter, Inc. v. Aviation Research, 416 F.3d 864 (8th Cir.
2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 681
BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC, 827
F.3d 1341 (Fed. Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 989
B&B Hardware, Inc. v. Hargis Industries, Inc., 135 S.Ct. 1293
(2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 486
B&B Hardware, Inc. v. Hargis Industries, Inc., 800 F.3d 427 (8th
Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 488
Baby Buddies, Inc. v. Toys R Us, Inc., 611 F.3d 1308 (11th Cir. 2010)
267
Baker v. Selden, 101 U.S. 99 (1880). . . . . . . . . . . . . . . . . . . . . . . . . . . . . .271
Barr-Mullin, Inc. v. Browning, 424 S.E.2d 226 (N.C. Ct. App. 1993)
964
Barrymore v. News Group Newspapers, Ltd., [1997] F.S.R. 600
(Ch.) (U.K.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101
Ba aglieri v. Mackinac Center For Public Policy, 680 N.W.2d 915
(Mich. Ct. App. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 771
Bayer Co. v. United Drug Co., , 272 F. 505 (S.D.N.Y. 1921) . . . . . . 449
Belcher v. Tarbox, 486 F.2d 1087 (9th Cir. 1973) . . . . . . . . . . . . . . . . . 263
Big Vision Private, Ltd. v. E.I. Dupont De Nemours & Co., 1 F.
Supp. 3d 224 (S.D.N.Y. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 74
Bikram’s Yoga College of India v. Evolation Yoga, 803 F.3d 1032
(9th Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 273
Bilski v. Kappos, 561 U. S. 593 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . 974
Blazer v. eBay, Inc., No. 1:15-CV-01059-KOB, 2017 WL 1047572
(N.D. Ala. Mar. 20, 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 231
Blehm v. Jacobs, 702 F. 3d 1193 (10th Cir. 2012) . . . . . . . . . . . . . . . . . 263
Bleistein v. Donaldson Lithographing Co., 188 U.S. 239 (1903) . 259
Blinded Veterans Association v. Blinded American Veterans
Foundation, 872 F.2d 1035 (D.C. Cir 1989) . . . . . . . . . . . . . . . 528
Blizzard Entertainment, Inc. v. Lilith Games (Shanghai) Co., No.
3:15-cv-04084-CRB, 2017 WL 2118342 (N.D. Cal. May 16,
2017 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 294
Blockbuster Entertainment Group v. Laylco, Inc., 869 F. Supp. 505
(E.D. Mich 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 520
Bobbs-Merrill Co. v. Straus, 210 U.S. 339 (1908) . . . . . . . . . . . . . . . . 359
Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp.,
320 F.3d 1339 (Fed. Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . 1042
Boisson v. Banian, Ltd., 273 F.3d 262 (2d Cir. 2001) . . . . . . . . . . . . . 323
Bolger v. Youngs Drug Products Corp., 463 U.S. 60 (1983) . . . . . . 516
Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S. 14 (1989)85
Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S. 141 (1989)
928
Boogie Kings v. Guillory, 188 So.2d 445 (La. Ct. App. 1966) . . . . 478

5"#-& 0' $"4&4



Bosley Medical Institute v. Kremer, 403 F.3d 672 (9th Cir. 2005) 636
Boston Professional Hockey Ass’n, Inc. v. Dallas Cap & Emblem
Mfg., Inc., 510 F.2d 1004 (5th Cir. 1975). . . . . . . . . . . . . . . . . .535
Boston Store of Chicago v. American Graphophone Co., 246 U.S. 8
(1918) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 240
Boulé v. Hu on, 328 F.3d 84 (2d Cir.2003) . . . . . . . . . . . . . . . . . . . . . . 657
Bowman v. Monsanto Co., 133 S. Ct. 1761 (2013) . . . . . . . . . . . . . . 1045
Bracken v. Rosenthal, 151 F. 136 (C.C. N.D. Ill. 1907) . . . . . . . . . . . 937
Bridge Publications, Inc. v. Vien, 827 F. Supp. 629 (S.D. Cal. 1993)
49
Bridgeport Music, Inc. v. Dimension Films, 410 F.3d 792 (6th Cir.
2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 407
Broadcast Music, Inc. v. Columbia Broadcasting System, Inc., 441
U.S. 1 (1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .414
Brookﬁeld Communications v. West Coast Entertainment, 174
F.3d 1036 (9th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 519
Brooktree Corp.v.Advanced Micro Devices, Inc., 977 F.2d
1555,(Fed. Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 127
Browder v. Gayle, 142 F. Supp. 707 (M.D. Ala. 1956) . . . . . . . . . . . . 768
Brown v. Electronic Arts, Inc., 724 F.3d 1235 (9th Cir. 2013) . . . . . 813
Brown v. Fowler, 316 S.W.2d 111 (Tex. Civ. App. 1958) . . . . . . . . . . 78
Brunswick Corp. v. British Seagull Ltd., 35 F.3d 1527 (Fed. Cir.
1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 880
Buck v. Jewell-LaSalle Realty Co., 283 U.S. 191 (1931) . . . . . . . . . . 412
Burberry Ltd. v. Euro Moda, Inc., No. 08 Civ. 5781, 2009 WL
1675080 (S.D.N.Y. June 10, 2009) . . . . . . . . . . . . . . . . . . . . . . . . . 944
Burger King of Florida, Inc. v. Hoots, 403 F.2d 904 (7th Cir. 1968)
471
Burke v. National Broadcasting Co., 598 F.2d 688 (1st Cir. 1979) 301
Burne v. Twentieth Century Fox Film Corp., 491 F.Supp.2d 962
(C.D. Cal. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 589
Burrow-Giles Lithographic Co. v. Sarony, 111 U.S. 53 (1884) . . . 278
C.M. Paula Co. v. Logan, 355 F. Supp. 189 (N.D. Tex. 1973) . . . . . 336
CARU Press Release, May 29, 2007 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 727
California v. Ciraolo, 476 U.S. 207 (1986) . . . . . . . . . . . . . . . . . . . . . . . 101
Campbell v. Acuﬀ-Rose Music, Inc., 510 U.S. 569 (1994) . . . . . . . . 372
Capitol Records, Inc. v. Naxos of America, Inc., 4 N.Y.3d 540 (2005)
426
Capitol Records, LLC v. ReDigi Inc., 934 F. Supp. 2d 640 (S.D.N.Y.
2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 335
Capitol Records, LLC v. ReDigi Inc.,934 F. Supp. 2d 640 (S.D.N.Y.
2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 363, 383
Capitol Records, LLC v. Vimeo, LLC, —F.3d —, 2016 WL 3349368
430
Caraco Pharmaceutical Labs v. Novo Nordisk, 132 S. Ct. 1670



*/%&9 "/% 5"#-&4

(2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1126
Carpenter v. United States, 484 U.S. 19 (1987) . . . . . . . . . . . . . . . . . . . . 93
Carson v. Here’s Johnny Portable Toilets, Inc., 698 F.2d 831 (6th
Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 748
Carter v. Helmsley-Spear, Inc., 71 F.3d 77 (2d Cir. 1995) . . . . . . . . 867
Catalina Marketing Intern. v. Coolsavings.com, 289 F.3d 801 (Fed.
Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 143
Central Parking Corp. v. Park One Inc., No. Civ.A. 97–2638, 1997
WL 655925 (E.D. La. Oct. 20, 1997) . . . . . . . . . . . . . . . . . . . . . . 609
Chamberlain Group, Inc. v. Skylink Techs., Inc., 381 F.3d 1178
(Fed. Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 352
Champion Spark Plug Co. v. Sanders, 331 U.S. 125 (1947) . . . . . . 571
Cheﬃns v. Stewart, 825 F.3d 588 (9th Cir. 2016) . . . . . . . . . . . . . . . . 866
Cheney Bros. v. Doris Silk Corporation, 35 F.2d 279 (2d Cir. 1929)
937
Chiarella v. United States, 445 U.S. 222 (1980) . . . . . . . . . . . . . . . . . . . 94
Childress v. Taylor, 945 F.2d 500 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . 284
Christian Louboutin v. Yves Saint Laurent America, 696 F.3d 206
(2d Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 949
Christian Louboutin v. Yves Saint Laurent America, 778 F. Supp.
2d 445 (S.D.N.Y. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 942
Chrysler Corp. v. Brown, 441 U.S. 281 (1979) . . . . . . . . . . . . . . . . . . . 106
Church of Scientology Int’l v. Fishman, No. 91-6426 (C.D. Cal.
1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
Cianci v. New Times Publishing Co., 639 F.2d 54 (2d Cir. 1980) 829
City of Elizabeth v. American Nicholson Pavement Co., 97 U.S.
126 (1878) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 175
City of Inglewood v. Teixeira, No. 15-cv–01815, 2015 WL 5025839
(C.D. Cal. Aug. 20, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 375
Clark v. Bunker, 453 F.2d 1006 (9th Cir.1972) . . . . . . . . . . . . . . . . . . . . 49
Clean Flicks of Colorado, LLC v. Soderbergh, 433 F. Supp. 2d 1236
(D. Colo. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 801
CoStar Group, Inc. v. LoopNet, Inc., 373 F.3d 544 (4th Cir. 2004)338
Coastal States Gas Corp. v. Department of Energy, 617 F.2d 854
(D.C. Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 109
Columbia Pictures Industries, Inc. v. Aveco, Inc., 800 F.2d 59 (3rd
Cir. 1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 348
Comedy III Productions, Inc. v. Gary Saderup, Inc., 21 P.3d 797
(2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 772
Comm’r of Indiana Bureau of Motor Vehicles v. Vawter, 45 N.E.3d
1200 (Ind. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 626
Commack Self-Service Kosher Meats, Inc. v. Weiss, 294 F.3d 415
(2d Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 716
Comments of James Angel on General Portability Filing, BWBJMBCMF
POMJOF (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 614

5"#-& 0' $"4&4



Commil USA, LLC v. Cisco Systems Inc., 135 S. Ct. 1920 (2015) 235
Community for Creative Non-Violence v. Reid, 490 U.S. 730 (1989)
287
Computer Associates Intern., Inc. v. Altai, Inc., 982 F. 2d 693 (1992)
1003
Conan Properties, Inc. v. Conans Pizza, Inc., 752 F.2d 145 (5th Cir.
1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 532
Concrete Machinery Co. v. Classic Lawn Ornaments, 843 F.2d 600
(1st Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 277
Consumer-Directed Broadcast Advertisements: Guidance for
Industry, (1999) (last updated 2002) . . . . . . . . . . . . . . . . . . . . 1154
Cooper v. Goodman, 65 Misc. 2d 939 (N.Y. Sup. Ct. 1971) . . . . . . 606
Co on–Tie Co. v. Simmons, 106 U.S. 89 (1882) . . . . . . . . . . . . . . . . 1048
Country Kids ’N City Slicks, Inc. v. Sheen, 77 F.3d 1280 (10th Cir.
1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 266
Courtenay Communications Corp. v. Hall, 334 F.3d 210 (2d Cir.
2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 457
CreAgri, Inc. v. USANA Health Sciences, Inc., 474 F.3d 626 (9th
Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 467
Cuozzo Speed Technologies, LLC v. Lee, 136 S. Ct. 2131 (2016) 152,
156
Curtis Publishing Co. v. Bu s, 388 U.S. 130 (1967) . . . . . . . . . . . . . 827
CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed.
Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 987
DC Comics v. Towle, 802 F.3d 1012 (2015) . . . . . . . . . . . . . . . . . . . . . . 295
DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir.
2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 989
Dastar Corp. v. Twentieth Century Fox Film Corp, 539 U.S. 23
(2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 537
Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342 (Fed. Cir.
2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 141
David B. Findlay, Inc. v. Findlay, 218 N.E.2d 531 (N.Y. 1966) . . . 808
Davis v. Carrier, 81 F.2d 250 (CCPA 1936) . . . . . . . . . . . . . . . . . . . . . . 159
DeCosta v. Columbia Broad. Sys., Inc., 520 F.2d 499, 513 (1st Cir.
1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 465
Deepsouth Packing Co. v. Laitram Corp., 406 U.S. 518 (1972) . . . 234
Deere & Co. v. Farmhand, Inc., 560 F.Supp. 85 (S.D. Iowa 1982) 946
Delta and Pine Land Co. v. Peoples Gin Co., 694 F.2d 1012 (5th Cir.
1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1103
Delta and Pine Land Co. v. Sinkers Corp., 177 F.3d 1343 (1999)1102
Desnick v. American Broad. Cos., 44 F.3d 1345, (7th Cir.1995)
(Posner, C.J.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88
Desny v. Wilder, 46 Cal. 2d 715 (1956) . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
Dial-A-Ma ress Franchise Corp. v. Page, 880 F.2d 675 (2d Cir.
1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 597



*/%&9 "/% 5"#-&4

Diamond v. Chakrabarty, 443 U.S. 303 (1980) . . . . . . . . . . . . . . . . . . 1032
Diamond v. Diehr, 450 U.S. 175 (1981) . . . . . . . . . . . . . . . . . . . . . . . . . . 975
Dirks v. SEC, 463 U.S. 646 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 95
Doan v. American Book Co., 105 F. 772 (7th Cir. 1901) . . . . . . . . . . 363
Dow Chemical Co. v. United States, 476 U.S. 227 (1986) . . . . . . . . 103
Downey v. General Foods Corp., 331 N.Y.2d 56 (1971) . . . . . . . . . . . 41
Downing v. Abercrombie & Fitch, 265 F.3d 994 (9th Cir. 2001) . 742
Dudley v. HealthSource Chiropractic, Inc., 585 F. Supp. 2d 433
(W.D.N.Y. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 466
Duﬀ v. Kansas City Star Company, 299 F.2d 320 (8th Cir. 1962) 460
Dunn v. Ragin v. Carlile, 50 U.S.P.Q. 472 (BPI 1941) . . . . . . . . . . . 1063
Duty Free Americas, Inc. v. Estee Lauder Companies, Inc., 797
F.3d 1248 (10th Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 676
E. I. DuPont de Nemours & Co. v. Yoshida Int’l, Inc., 393 F. Supp.
502 (E.D.N.Y. 1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 451
E.I. du Pont De Nemours and Co. v. Berkley and Co., 620 F.2d
1247 (8th Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 127
E.I. du Pont de Nemours & Co. v. Christopher, 431 F.2d 1012 (5th
Cir. 1970) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 77
EMI Records Ltd. v. Premise Media Corp., No. 601209/08, 2008 WL
5027245 (N.Y. Sup. Aug. 8, 2008) . . . . . . . . . . . . . . . . . . . . . . . . 427
EPA v. Mink, 410 U.S. 73 (1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 112
ETW Corp. v. Jireh Publishing, Inc., 332 F.3d 915 (6th Cir. 2003)778
Eastman Chemical Co. v. PlastiPure, Inc., . . . . . . . . . . . . . . . . . . . . . . 657
Eden Toys, Inc. v. Florelee Undergarment Co., 697 F.2d 27 (2d Cir.
1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 297
Egbert v. Lippmann, 104 U.S. 333 (1881) . . . . . . . . . . . . . . . . . . . . . . . . 173
Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665 (Fed. Cir. 2008)
909
Eibel Process Co. v. Minn. & Ontario Paper Co., 261 U.S. 45 (1923)
140
Eldred v. Ashcroft, 537 U.S. 186 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . 312
Electro-Miniatures Corp. v. Wendon Co., 771 F.2d 23, 26 (2d Cir.
1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75
Eli Lilly & Co. v. Generix Drug Sales, 460 F.2d 1096 (5th Cir. 1972)
1069
Eli Lilly & Co. v. Medtronic, Inc., 496 U.S. 661 (1990). . . . . . . . . .1118
Eli Lilly and Co. v. Zenith Goldline Pharm. Inc., 364 F. Supp. 2d
820 (S.D. Ind. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1041
Elliot v. Google Inc., 45 F.Supp. 3d 1156 (D. Ariz. 2014), aﬀ’d, 860
F.3d 1151 (9th Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 448
Elsmere Music, Inc. v. National Broadcasting Co., 482 F. Supp. 741
(S.D.N.Y 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 373
Eltra Corp. v. Ringer, 579 F.2d 294 (4th Cir. 1978) . . . . . . . . . . . . . 1000
Ely-Norris Safe Co. v. Mosler Safe Co., 7 F.2d 603 (2d Cir. 1925)651

5"#-& 0' $"4&4



Embrex, Inc. v. Service Engineering Corp, 216 F. 3d 1343 . . . . . . . 251
Enﬁsh, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) . . 988
Erickson v. Trinity Theatre, Inc., 13 F.3d 1061 (7th Cir. 1994) . . . 285
Estate of Martin Luther King v. CBS, Inc., 13 F. Supp. 2d 1347
(N.D. Ga. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 302
Estate of Martin Luther King v. CBS, Inc., 194 F.3d 1211 (11th Cir.
1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 300
Estate of Presley, 513 F. Supp. at 1339 (D.N.J. 1981) . . . . . . . . . . . . . 752
Ethicon Inc. v. United States Surgical Corp., 135 F.3d 1456 (Fed.
Cir. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 160
Ethyl Gasoline Corp. v. United States, 309 U.S. 436 (1940) . . . . . . 244
Ex parte Foster, 90 U.S.P.Q. 16 (BPAI 1951) . . . . . . . . . . . . . . . . . . . . . 1068
Ex parte Moore, 115 U.S.P.Q. 145 (BPAI 1957) . . . . . . . . . . . . . . . . . . 1062
Exxon Corp. v. Xoil Energy Resources, Inc., 552 F. Supp. 1008
(S.D.N.Y. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 610
FINRA Uniform Practice Advisory # 39 -13, (Oct. 7, 2013) . . . . . . 609
FTC v. Actavis, Inc., 133 S. Ct. 2223 (2013) . . . . . . . . . . . . . . . . . . . . . 1122
FTC v. Actavis, Inc., 133 S.Ct. 2223 (2013) . . . . . . . . . . . . . . . . . . . . . 1130
FTC v. Colgate-Palmolive Co., 380 U.S. 374 (1965) . . . . . . . . . . . . . . 690
Fair Trade USA Farm Workers Standard, Version 1.11 (2014) . . . 697
Fashion Originators’ Guild of America v. Federal Trade
Commission, 312 U.S. 457 (1941) . . . . . . . . . . . . . . . . . . . . . . . . 938
Federal Trade Commission v. Winsted Hosiery Company, 258 U.S.
483 (1922) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 687
Feist Publications, Inc. v. Rural Telephone Service Co., 499 U.S.
340 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 255
Feist Publications, Inc. v. Rural Telephone Service Co.,499 U.S.
340 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 254
Ferrari S.P.A. Esercizio v. Roberts, 944 F.2d 1235 (6th Cir. 1991) 523
Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S.
722 (2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 225
Fisher v. Dees, 794 F. 2d 432 (9th Cir. 1986) . . . . . . . . . . . . . . . . . . . . . 373
Flo & Eddie, Inc. v. Sirius XM Radio, Inc., 62 F. Supp. 3d 325
(S.D.N.Y. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 427
Flo & Eddie, Inc. v. Sirius XM Radio, Inc., No. 13–cv-23182, 2015
WL 3852692 (S.D. Fla. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 429
Flores-Figueroa v. United States, 556 U.S. 646 (2009) . . . . . . . . . . . 836
Florida v. Riley, 488 U.S. 445 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101
Folio Impressions Inc. v. Byer California, 937 F.2d 759 (2d Cir.
1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 324
Folsom v. Marsh, 9 F. Cas. 342 (CC Mass. 1841) . . . . . . . . . . . . . . . . 367
Fonovisa, Inc. v. Cherry Auction, Inc., 76 F.3d 259 (9th Cir. 1996)
344
Food Lion, Inc. v. Capital Cities/ABC, Inc., 194 F.3d 505 (4th Cir.
1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87



*/%&9 "/% 5"#-&4

Forsham v. Harris, 445 US 169 (1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . 105
Fortnightly Corp. v. United Artists Television, Inc., 392 U.S. 390,
(1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 340
Fox Broadcasting Co., Inc. v. Dish Network LLC, 723 F.3d 1067
(9th Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 380
Fox Television Stations, Inc. v. AereoKiller, 115 F. Supp. 3d 1152
(C.D. Cal. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 394
Fraley v. Facebook, Inc., 830 F.Supp.2d 785 (N.D. Cal. 2011) . . . . 741
Fred Fisher, Inc. v. Dillingham, 298 F. 145 (S.D.N.Y. 1924) . . . . . . 330
Freedman Seating Co. v. American Seating Co., 420 F.3d 1350 (Fed.
Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 218
Freeny v. Apple Inc., No.2:13–CV–00361–WCB, 2014 WL 4294505
(E.D. Tex. Aug. 28, 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 139
Friedman v. Rogers, 440 U.S. 1 (1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . 606
Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948)1034
G.&C. Merriam Co. v. Saalﬁeld, 198 F.369, 373-76 (6th Cir. 1912)530
Galt House Inc. v. Home Supply Company, 483 S.W.2d 107 (Ky.
1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 458
Garcia v. Google, Inc., 786 F. 3d 733 (9th Cir. 2015) (en banc) . . . 292
Genecorp, Inc. v. Progeny Advanced Genetics, Inc., 50 U.S.P.Q.2d
1213 (N.D. Cal. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1089
Genentech, Inc. v. Bowen, 676 F. Supp. 301 (D.D.C. 1987) . . . . . 1133
General Mills, Inc. v. Health Valley Foods, 24 U.S.P.Q.2d 1270
(TTAB 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 469
General Motors Corp. v. Keystone Automotive Industries, Inc.,
453 F.3d 351 (6th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 522
Gershwin Publishing Corp. v. Columbia Artists Management,
Inc., 443 F.2d 1159 (2d Cir. 1971) . . . . . . . . . . . . . . . . . . . . . . . . 346
Ger v. Robert Welch, Inc., 418 U.S. 323 (1974) . . . . . . . . . . . . . . . . . 828
Giant Food, Inc. v. Nation’s Foodservice, Inc., 710 F. 2d 1565 (Fed.
Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 506
Gignilliat v. Gignilliat, Savi & Be is, LLP, 684 S.E.2d 756 (S.C.
2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 754
Gille e Co. v. Energizer Holdings Inc., 405 F.3d 1367 (Fed. Cir.
2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 144
Global-Tech Appliances, Inc. v. SEB S.A., 131 S. Ct. 2060 (2011)234
Goldstein v. California, 412 U.S. 546 (1973) . . . . . . . . . . . . . . . . . . . . . 425
Gorham Co. v. White, 81 U.S. 511 (1871) . . . . . . . . . . . . . . . . . . . . . . . . 909
Go lieb Development LLC v. Paramount Pictures, 590 F. Supp. 2d
625 (S.D.N.Y. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 320
Go schalk v. Benson, 409 U. S. 63 (1972) . . . . . . . . . . . . . . . . . . . . . . . 975
Graham v. John Deere Co., 383 U.S. 1 (1966) . . . . . . . . . . . . . . . . . . . . 189
Greater Houston Transportation Company v. Uber Technologies,
Inc., 155 F. Supp. 3d 670 (S.D Tex. 2015) . . . . . . . . . . . . . . . . . 656
Greene v. Ablon, 794 F.3d 133 (1st Cir. 2015) . . . . . . . . . . . . . . . . . . . 286

5"#-& 0' $"4&4



Grotrian, Helﬀerich, Schul , Th. Steinweg Nachf v. Steinway &
Sons, 523 F.2d 1331 (2d Cir. 1975) . . . . . . . . . . . . . . . . . . . . . . . 519
Grynberg v. BP, PLC, No. 06 Civ. 6494 (RJH), 2011 U.S. Dist. LEXIS
34286 (S.D.N.Y. Mar. 30, 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75
Guantanamera Cigar Co. v. Corporacion Habanos, 729 F. Supp. 2d
246 (D.D.C 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 705
Haelan Laboratories v. Topps Chewing Gum, 202 F.2d 866 (1953)
738
Hamil America, Inc. v. GFI, 193 F.3d 92 (2d Cir. 1999) . . . . . . . . . . 325
Harcourt, Brace & World, Inc. v. Graphic Controls Corp., 329 F.
Supp. 517 (S.D.N.Y. 1971) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 999
Harper & Row, Publishers, Inc. v. Nation Enterprises, 471 U.S. 539
(1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 366
Hart v. Amazon.com, Inc., — F.3d —, 2016 WL 3360639 (June 13,
2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 573
Harvard Business Services v. Coyle, 1997 Del. Super. LEXIS 70
(1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 605
Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222 (7th Cir.1993) . . . . . 683
Hearts on Fire Company, LLC v. Blue Nile, Inc., 603 F. Supp. 2d
274 (D. Mass. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .520
Hebrew University of Jerusalem v. General Motors LLC,903 F.
Supp. 2d 932 (C.D. Cal. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . 812
Hebrew University of Jerusalem v. General Motors, 903 F. Supp.
2d 932 (C.D. Cal. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 751
Heinemann v. General Motors Corp., 342 F.Supp. 203 (N.D. Ill.
1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 464
Helsinn Healthcare S.A. v. Teva Pharmaceuticals USA, Inc., 855
F.3d 1356 (Fed. Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 181
Herbert Rosenthal Jewelry Corp. v. Kalpakian, 446 F.2d 738 (9th
Cir.1971) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 277
Herman v. Youngstown Car Mfg. Co., 191 F. 579 (6th Cir. 1911) 230
Hilton v. Hallmark Cards, 599 F.3d 894 (9th Cir. 2010) . . . . . . . . . . 779
HipSaver, Inc. v. Kiel, 464 Mass. 517 (2013) . . . . . . . . . . . . . . . . . . . . 680
History of the Jukebox License Oﬃce, From the JLO website . . . 420
Hi eman v. Ru er, 243 F.3d 1345 (Fed. Cir. 2001) . . . . . . . . . . . . . . 184
Hodosh v. Block Drug Co., 833 F.2d 1575 (Fed. Cir. 1987) . . . . . . 236
Hoeltke v. C.M. Kemp Mfg. Co., 80 F.2d 912 (4th Cir. 1936) . . . . . 83
Holiday Inns, Inc. v. 800 Reservation, Inc., 86 F.3d 619 (6th Cir.
1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 596
Hooker v. Columbia Pictures Industries, Inc., 551 F. Supp. 1060
(N.D. Ill. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 756
Hotchkiss v. Greenwood, 52 U.S. 248 (1851) . . . . . . . . . . . . . . . . . . . . 194
Hustler Magazine Inc. v. Moral Majority Inc., 796 F.2d 1148 (9th
Cir. 1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 377
Hustler Magazine, Inc. v. Falwell, 485 U.S. 46 (1988) . . . . . . . . . . . 829



*/%&9 "/% 5"#-&4

Hyde Corporation v. Huﬃnes, 314 S.W.2d 763 (Tex. 1958) . . . . . . . 78
Imazio Nursery, Inc. v. Dania Greenhouses, 69 F.3d 1560 (Fed. Cir.
1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1050, 1070
Impression Products, Inc. v. Lexmark International, Inc., 137 S. Ct.
1523 (2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 237
In re AlSabah, No. 2015-1264 (Fed. Cir. 2015) . . . . . . . . . . . . . . . . . . . 892
In re Alappat, 33 F.3d 1526 (Fed. Cir. 1994) . . . . . . . . . . . . . . . . . . . . . 969
In re Arzberger, 112 F.2d 834 (CCPA 1940) . . . . . . . . . . . . . . . . . . . . . 1058
In re Automatic Radio Mfg. Co., 404 F.2d 1391 (CCPA 1969) . . . . 693
In re Beineke, 690 F.3d 1344 (Fed. Cir. 2012) . . . . . . . . . . . . . . . . . . . 1035
In re Bergstrom, 427 F.2d 1394 (CCPA 1970) . . . . . . . . . . . . . . . . . . . 1041
In re Bernhart, 417 F.2d 1395 (CCPA 1969) . . . . . . . . . . . . . . . . . . . . . . 968
In re Boldt, 344 F.2d 990 (1965) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 891
In re Borden, 90 F.3d 1570 (Fed. Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . 907
In re Boston Beer Co., 198 F.3d 1370 (Fed. Cir. 1999) . . . . . . . . . . . . 666
In re Boulevard Entertainment, Inc., 334 F.3d 1336 (Fed. Cir. 2003)
483
In re Budge Mfg. Co., 857 F.2d 773 (Fed. Cir. 1988) . . . . . . . . . . . . . 693
In re California Innovations, Inc., 329 F.3d 1334 (Fed. Cir. 2003)706
In re Carlson, 983 F.2d 1032 (Fed. Cir. 1992) . . . . . . . . . . . . . . . . . . . . 168
In re Clay, 966 F.2d 656 (Fed. Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . 199
In re Cooper, 254 F.2d 611 (C.C.P.A. 1958) . . . . . . . . . . . . . . . . . . . . . . 448
In re Cooper, 480 F.2d 900 (CCPA 1973) . . . . . . . . . . . . . . . . . . . . . . . . . 908
In re Cornwall, 230 F.2d 457 (CCPA 1956) . . . . . . . . . . . . . . . . . . . . . . . 895
In re Cronyn, F.2d 1158 (Fed. Cir. 1989) . . . . . . . . . . . . . . . . . . . . . . . . 169
In re Fisher, 421 F.3d 1365 (Fed. Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . 125
In re Florists’ Transworld Delivery, Inc., 106 U.S.P.Q.2d (TTAB
2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 880
In re Greer, 484 F.2d 488 (CCPA 1973) . . . . . . . . . . . . . . . . . . . . . . . . . 1059
In re Hall, 781 F.2d 897 (Fed. Cir. 1986) . . . . . . . . . . . . . . . . . . . . . . . . . 169
In re Hibberd, 227 U.S.P.Q. 443 (BPAI 1985) . . . . . . . . . . . . . . . . . . . 1112
In re Hillerich & Bradsby Co., 204 F.2d 287 (CCPA 1953) . . . . . . . 457
In re Hruby, 373 F.2d 997 (CCPA 1967) . . . . . . . . . . . . . . . . . . . . . . . . . 889
In re Int’l Bus. Machs. Corp., 81 USPQ 2d 1677 (TTAB 2006) . . . . 455
In re Klopfenstein, 380 F.3d 1345 (Fed Cir. 2004) . . . . . . . . . . . . . . . 168
In re Koehring, 37 F.2d 421 (CCPA 1930) . . . . . . . . . . . . . . . . . . . . . . . . 898
In re Kra , 592 F.2d 1169 (CCPA 1979). . . . . . . . . . . . . . . . . . . . . . . . .1041
In re LeGrice, 301 F.2d 929 (CCPA 1962) . . . . . . . . . . . . . . . . . . . . . . . 1066
In re Mann, 861 F.2d 1581 (Fed. Cir. 1988) (Rich, J.) . . . . . . . . . . . . . 902
In re Mokiligon, 2005-NMCA-021 (N.M. Ct. App. 2005) . . . . . . . . 819
In re Morgan Brown, 119 U.S.P.Q.2d 1350 (TTAB 2016) . . . . . . . . . 469
In re Nalbandian, 661 F.2d 1214 (CCPA 1981) . . . . . . . . . . . . . . . . . . . 906
In re Name Change of Handley, 736 N.E.2d 125 (Ohio Probate Ct.
2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 824

5"#-& 0' $"4&4



In re Owens-Corning Fiberglas Corp., 774 F.2d 1116 (Fed. Cir.
1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 943
In re Porter, 2001 UT 70 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 825
In re Ravitch, 754 A.2d 1287 (Pa. Super. 2000) . . . . . . . . . . . . . . . . . . 820
In re Roslin Institute (Edinburgh), 750 F.3d 1333 (2014) . . . . . . . 1033
In re Ross, 67 P.2d 94 (1937) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 822
In re Schnell, 46 F.2d 203 (CCPA 1931) . . . . . . . . . . . . . . . . . . . . . . . . . . 893
In re Serpentfoot, 285 Ga. App. 325 (2007) . . . . . . . . . . . . . . . . . . . . . . 821
In re Spirits International N.V., 563 F.3d 1347 Fed. Cir. 2009) . . . 707
In re Stevens, 173 F.2d 1015, (CCPA 1949) . . . . . . . . . . . . . . . . . . . . . . 895
In re Stimpson, 24 F.2d 1012 (D.C. Ct. App.) . . . . . . . . . . . . . . . . . . . . 898
In re Vaeck, 947 F.2d 488 (Fed. Cir. 1991) . . . . . . . . . . . . . . . . . . . . . . . 149
In re W.B. Roddenbery Co., 135 U.S.P.Q. 215, (TTAB 1962) . . . . . . 457
In re WSM, Inc., 225 U.S.P.Q. 883 (TTAB 1985) . . . . . . . . . . . . . . . . . . 601
In re Watson, 517 F.2d 465 (C.C.P.A. 1975) . . . . . . . . . . . . . . . . . . . . . . 124
In re Webb, 916 F.2d 1553 (Fed. Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . 894
In re Wyer, 655 F.2d 221 (CCPA 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . 169
In re Zahn, 617 F.2d 261 (C.C.P.A. 1980) . . . . . . . . . . . . . . . . . . . . . . . 1028
In re Zanova, Inc., 59 USPQ 2d 1300 (TTAB 2000) . . . . . . . . . . . . . . . 455
In re theDot Commc’ns Network LLC, 101 USPQ2d 1062 (TTAB
2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 629
Innovation Ventures, LLC v. N.V.E., Inc., 694 F.3d 723 (6th Cir.
2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 447
Inspection & Grading of Meat and Poultry: What Are the
Diﬀerences?, U.S. Department of Agriculture Food Safety &
Inspection Service fact sheet (last modiﬁed June 3, 2014) . 700
International Order of Job’s Daughters v. Lindeburg & Co., 633
F.2d 912 (9th Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 534
International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d
1233 (Fed. Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 902
Intervest Construction., Inc. v. Canterbury Estate Homes, 554 F.3d
914 (11th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 862
Inwood Laboratories, Inc. v. Ives Laboratories, Inc., 456 U.S. 844
(1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 556
Ives Laboratories, Inc. v. Darby Drug Co., 488 F. Supp. 394
(E.D.N.Y. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1152
JEM Ag Supply, Inc. v. Pioneer Hi-Bred International, Inc., 534
U.S. 124 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1112
Jack Adelman, Inc. v. Sonners & Gordon, Inc., 112 F. Supp. 187
(S.D.N.Y. 1934) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 936
Jada Toys, Inc. v. Ma el, Inc., 496 F.3d 974 (2007) . . . . . . . . . . . . . . 551
Jahn v. 1-800-Flowers.com, Inc., 284 F.3d 807 (7th Cir. 2002)
(Easterbrook, J.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 599
Jazz Photo Corp. v. International Trade Com’n, 264 F.3d 1094
(2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 920



*/%&9 "/% 5"#-&4

Jeweler’s Circular Publishing Co., 281 F. 83 (2d Cir. 1922) . . . . . . 256
Jim Henson Productions v. John T. Brady & Assoc., 867 F. Supp.
175 (S.D. Neb. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 754
Jockmus v. Leviton, 28 F.2d 812, (2d Cir. 1928) . . . . . . . . . . . . . . . . . 172
Johnson & Johnston Associates v. R.E. Service Co., 285 F.3d 1046
(Fed. Cir. 2000) (en banc) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 227
Jordache Enterprises, Inc. v. Hogg Wyld, Ltd., 828 F.2d 1482 (10th
Cir. 1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 576
Jore Corp. v. Kouvato, Inc., 117 Fed. Appx. 761 (Fed. Cir. 2005) 906
Juicy Whip, Inc. v. Orange Bang, Inc., 185 F.3d 1364 (Fed. Cir.
1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 120
KSR Intern. Co. v. Teleﬂex Inc., 550 U.S. 398 (2007) . . . . . . . . . . . . 188
Kamin v. Kuhnau, 374 P.2d 912 (Or. 1962) . . . . . . . . . . . . . . . . . . . . . . . 80
Ka v. United States, 389 U.S. 347 (1967) . . . . . . . . . . . . . . . . . . . . . . . 103
Keeling v. Hars, 809 F.3d 43 (2d Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . 298
Kellogg Co. v. National Biscuit Co., 305 U.S. 111 (1938) . . . . . . . . 529
Kelly Services, Inc. v. Creative Harbor, LLC [II], 140 F. Supp. 3d
611 (W.D. Mich. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 477
Kelly Services, Inc. v. Creative Harbor, LLC [I], 124 F. Supp. 3d
768 (E.D. Mich. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 473
Kemco Sales, Inc. v. Control Papers Co., Inc., 208 F.3d 1352 (2000)
228
Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470 (1974) . . . . . . . . . . . . 85
Key Publications, Inc. v. Chinatown Today Publishing
Enterprises, Inc., 945 F.2d 509 (2d Cir. 1991) . . . . . . . . . . . . . 324
King-Seeley Thermos Co. v. Aladdin Indus., Inc., 321 F.2d 577 (2d
Cir. 1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 529
Kirby v. Sega of America, Inc., 50 Cal. Rptr. 3d 607 (Ct. App. 2006)
777
Kirtsaeng v. John Wiley & Sons, Inc., 568 U.S. 519 (2013) . . . . . . . 239
Kissinger v. Reporters Comm. for Freedom of Press, 445 U.S. 136
(1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 105
Klinger v. Conan Doyle Estate, 755 F.3d 496 (7th Cir. 2014) . . . . . 314
Knitwaves, Inc. v. Lollytogs Ltd., 71 F.3d 996, 1004 (2d Cir.1995)267
Kos Pharmaceuticals, Inc. v. Andrx Corp., 369 F.3d 700 (3d Cir.
2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1145
Kraft, Inc. v. FTC, 970 F.2d 311 (7th Cir. 1992) . . . . . . . . . . . . . . . . . . 689
Kyllo v. United States, 533 U.S. 27 (2001) . . . . . . . . . . . . . . . . . . . . . . . 102
L.A. Gear, Inc. v. Thom McAn Shoe Co., 988 F.2d 1117 (Fed. Cir.
1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 919
L.D. Kichler Co. v. Davoil, Inc., 192 F.3d 1349 (Fed. Cir. 1999) . . 881
Lahr v. Adell Chemical Co., 300 F.2d 256 (1st Cir. 1962) . . . . . . . . 745
Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522 (9th Cir. 2008)
406
Learning Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F. 3d 714

5"#-& 0' $"4&4



(7th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
Lee v. A.R.T. Co., 125 F.3d 580 (7th Cir. 1997) . . . . . . . . . . . . . . . . . . . 361
Lee v. Ventura County Superior Court, 11 Cal. Rptr. 2d 763 (1992)
820
Lemon v. Kur man, 403 U.S. 602 (1971) . . . . . . . . . . . . . . . . . . . . . . . . 717
Le er Edged in Black Press, Inc. v. Public Bldg. Comm’n of
Chicago, 320 F. Supp. 1303 (N.D. Ill. 1970) . . . . . . . . . . . . . . 301
Le er from Federal Trade Commission to Microsoft Corp. and
Starcom MediaVest Group, Aug. 26, 2015 . . . . . . . . . . . . . . . 690
Le er from Robert Dean, Division Director, OPDP, FDA, to Eric
Gervais, Aug. 7, 2015 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1156
Levy v. Kosher Overseers Ass’n of America, Inc., 104 F.3d 38 (2d
Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 719
Lexmark International v. Static Control Components, 387 F.3d 522
(6th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 353
Lexmark International, Inc. v. Static Control Components, Inc.,
134 S. Ct. 1377 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 652
Limelight Networks, Inc. v. Akamai Technologies, Inc., 134 S. Ct.
2111 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 233
Li on Systems, Inc. v. Whirlpool Corp., 728 F.2d 1423 (Fed. Cir.
1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 909
Loft v. Fuller, 408 So.2d 619 (Fla. Ct. App. 1981) . . . . . . . . . . . . . . . . 832
London-Sire Records, Inc. v. John Doe 1, 542 F. Supp. 2d 153 (D.
Mass 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 337
Los Angeles Times v. Free Republic, No. 98-cv07840, 2000 WL
565200 (C.D.Cal. Apr. 4, 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . 377
Lotus Development Corp. v. Borland International, Inc., 49 F.3d
807 (1st Cir. 1995), aﬀ’d without opinion by equally divided court,
516 U.S. 233 (1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1016
Lough v. Brunswick Corp, 86 F.3d 1113 (Fed. Cir. 1996) . . . . . . . . 178
Louis Vui on Mallatier v. Warner Bros., 868 F. Supp. 2d 172
(S.D.N.Y. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 583
Louis Vui on Malletier v. Haute Diggity Dog, 507 F.3d 252 (4th
Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 573
Lowell v. Lewis, 15 F. Cas. 1018 (C.C.D. Mass. 1817) . . . . . . . . . . . . 121
Lucent Technologies, Inc. v. Gateway, Inc., 580 F.3d 1301 (Fed. Cir.
2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 235
MDT Corp. v. New York Stock Exchange, Inc., 858 F. Supp. 1028
(C.D. Cal. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 612
MDY Industries, LLC. v. Blizzard Entertainment, Inc., 629 F.3d 928
(9th Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 350
MRC Innovations, Inc. v. Hunter Mfg., LLP,, 747 F.3d 1326 (Fed.
Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 904
Madey v. Duke University, 307 F.3d 1351 (Fed Cir. (2002) . . . . . . 250
Maker’s Mark Distillery, Inc. v. Diageo North America, Inc., 703 F.



*/%&9 "/% 5"#-&4

Supp. 2d 671 (W.D Ky. 2010), aﬀ’d, 679 F.3d 41 (6th Cir. 2012)
882
Martine i v. Maguire, 16 Fed. Cas. 920 (C.C. Cal. 1867) . . . . . . . . 262
Maruel v. Smith, 271 F. 211 (2d Cir. 1921) . . . . . . . . . . . . . . . . . . . . . . 285
Massachuse s Institute of Technology v. AB Fortia, 774 F.2d 1104
(Fed. Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 169
Massachuse s Museum of Contemporary Art Foundation v.
Büchel, 593 F.3d 38 (1st Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . 789
Matal v. Tam, 137 S.Ct. 1744 (2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 482
Ma or v. Coolegem, 530 F.2d 1391 (CCPA 1976) . . . . . . . . . . . . . . . . 159
Maverick Boat Co., Inc. v. American Marine Holdings, Inc., 418
F.3d 1186 (11th Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 933
Mayo Collaborative v. Prometheus Labs, 132 S. Ct. 1289 (2012) . 129
Mazer v. Stein, 347 U.S. 201 (1954) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 848
McKinzie v. Cline, 252 P.2d 564 (Or. 1953) . . . . . . . . . . . . . . . . . . . . . . 82
McNeil-PPC, Inc. v. Pﬁzer Inc., 351 F. Supp. 2d 226 (S.D.N.Y. 2005)
673
McRO, Inc. v. Bandai Namco Games America Inc., — F.3d — (Fed
Cir. Sept. 13, 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 979
Mead Data Cent., Inc. v. US Dept. of Air Force, 566 F.2d 242 (D.C.
Cir. 1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 110
Mead Data Central, Inc. v. Toyota Motor Sales, U.S.A., Inc., 875
F.2d 1026 (2d Cir. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 543
Mead Johnson Nutritionals (Enfamil LIPIL), Case No. 4822CIII
(Feb. 12, 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 724
Meneely v. Meneely, 62 N.Y. 427 (1875) . . . . . . . . . . . . . . . . . . . . . . . . 811
Merck KGaA v. Integra Lifesciences I, Ltd., 545 U.S. 193 2005) 1118
Merck & Co., Inc. v. Mediplan Health Consulting, Inc., 425 F.
Supp. 2d 402 (S.D.N.Y. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 512
Metallizing Engineering v. Kenyon Bearing & Auto Parts, 153 F.2d
516 (2d Cir. 1946) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 177
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913
(2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 349
Metropolitan Opera Assoc. v. Wagner-Nichols Recorder Corp.,
199 Misc. 786 (N.Y. Sup. 1950) . . . . . . . . . . . . . . . . . . . . . . . . . . . 432
Microsoft Corp. v. i4i Ltd. Partnership, 131 S. Ct. 2238 (2011) . . 237
Midler v. Ford Motor Co., 849 F.2d 460 (2d Cir. 1988) . . . . . . . . . . . 743
Milkovich v. Lorain Journal Co., 497 U.S. 1 (1990) . . . . . . . . . . . . . . 826
Miller v. Brooks, 472 S.E.2d 350 (N.C. Ct. App. 1996) . . . . . . . . . . . . 89
Milton H. Greene Archives, Inc. v. Marilyn Monroe LLC, 692 F.3d
983 (9th Cir 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 756
Mirage Editions, Inc. v. Albuquerque A.R.T. Co., 856 F.2d 1341
(9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 361
Mitchell Bros. Film Group v. Cinema Adult Theater, 604 F.2d 852
(5th Cir. 1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 262

5"#-& 0' $"4&4



Mitchell v. Maryland Motor Vehicle Administration, — A.3d —
(Md. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 623
Mobil Oil Corp. v. Pegasus Petroleum Corp., 818 F.2d 254 (2d Cir.
1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 522
Moore U.S.A. v Standard Register Co., 229 F.3d 1091 (Fed. Cir.
2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 225
Morrissey v. Proctor & Gamble Co., 379 F.2d 675 (1st Cir. 1967) 277
Morway v. Bondi, 203 F.2d 742 (CCPA 1953) . . . . . . . . . . . . . . . . . . . . 184
Mosler Safe Co. v. Ely-Norris Safe Co., 273 U.S. 132 (1927) . . . . . 652
Motschenbacher v. R.J. Reynolds Tobacco Co., 498 F.2d 821 (9th
Cir. 1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 745
Multiform Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473 (Fed.
Cir. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 205
Murphy v. Millennium Radio Group LLC, 650 F.3d 295 (3d Cir.
2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 356
Murrin v. Midco Communications, Inc., 726 F. Supp. 1195 (D.
Minn. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 598
Muñoz v. Albuquerque A.R.T. Co., 38 F.3d 1218 (9th Cir. 1994) 361
Mylan Pharmaceuticals, Inc. v. Thompson, 268 F.3d 1323 (Fed. Cir.
2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1128
NLRB v. Sears, Roebuck & Co., 421 U.S. 132 (1975) . . . . . . . . . . . . . 112
National Ass’n of Mfrs. v. Securities and Exchange Commission
[II], 800 F.3d 518 (D.C. Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . 723
National Ass’n of Mfrs. v. Securities and Exchange Commission
[I], 748 F.3d 359 (D.C. Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . 722
Nature’s Way Products, Inc. v. Nature-Pharma, Inc., 736 F. Supp.
245 (D. Utah 1990). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .754
Nautlius, Inc. v. Biosig Instruments Inc., 134 S. Ct. 2120 (2014) . 138
New Kids on the Block v. New America Pub., Inc., 971 F. 2d 302
(9th Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 562
New York Times Co. v. Sullivan, 376 U.S. 254 (1964) . . . . . . . . . . . 827
Newton v. Diamond, 388 F.3d 1189 (9th Cir. 2004) . . . . . . . . . . . . . . 402
Nichols v. Universal Pictures Corporation, 45 F.2d 119 (2d Cir.
1930) (Learned Hand, J.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 316
Nike, Inc. v. Nikepal Intern., Inc., No. 2:05-cv-1468-GEB-JFM, 2007
WL 2782030 (E.D. Cal. Sept. 18, 2007) . . . . . . . . . . . . . . . . . . . . 545
Nikkal Indus., Ltd. v. Salton, Inc., 735 F. Supp. 1227 (S.D.N.Y.
1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 667
Nix v. Hedden, 149 U.S. 304 (1893) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1059
No Doubt v. Activision Publishing, Inc., 122 Cal. Rptr. 3d 397 (Ct.
App. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 772
Northland Family Planning Clinic, Inc. v. Center for Bio–Ethical
Reform, 868 F. Supp. 2d 962 (C.D. Cal. 2012) . . . . . . . . . . . . 379
Nu v. National Inst. Incorporated for the Improvement of
Memory, 31 F.2d 236 (2d Cir. 1929) . . . . . . . . . . . . . . . . . . . . . . 301



*/%&9 "/% 5"#-&4

O’Brien v. Pabst Sales Co., 124 F.2d 167 (5th Cir. 1941) . . . . . . . . . 737
O’Reilly v. Morse, 56 U.S. 62 (1853) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 145
OddzOn Products, Inc. v. Just Toys, Inc., 122 F.3d 1396 (Fed. Cir.
1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 918
Olay Co., Inc. v. Cococare Prods., Inc., 218 U.S.P.Q. 1028 (S.D.N.Y.
1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 947
Ony, Inc. v. Cornerstone Therapeutics, Inc., 720 F.3d 490 (2d Cir.
2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 657
Oracle America, Inc. v. Google Inc., 750 F.3d 1339 (Fed. Cir. 2014)
1014
Oracle America, Inc. v. Google Inc., 872 F. Supp. 2d 974 (N.D. Cal.
2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1007
PLIVA, Inc. v. Mensing, 131 S. Ct. 2567 (2011) . . . . . . . . . . . . . . . . . 1162
POM Wonderful LLC v. The Coca-Cola Company, 134 S. Ct. 2228
(2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 712
Pagliero v. Wallace China Co., 198 F.2d 339 (9th Cir. 1952) . . . . . . 950
Palmer v. Braun, 287 F.3d 1325 (11th Cir. 2002) . . . . . . . . . . . . . . . . . 274
Park ‘N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189 (1985) . 490
Parker v. Flook, 437 U.S. 584 (1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 975
Parks v. LaFace Records, 329 F.3d 437 (6th Cir. 2003) . . . . . . . . . . . 814
Pavesich v. New England Life Ins. Co., 50 S.E. 68 (Ga. 1905) . . . 734
Peaceable Planet, Inc. v. Ty, Inc., 362 F.3d 986 (7th Cir. 2004) . . . 807
Pennwalt v. Zenith Laboratories, 472 F.Supp. 413 (E.D. Mich. 1979)
1153
Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102 (9th Cir. 2007) . . . . . 389
Perfect 10, Inc. v. Cybernet Ventures, Inc., 213 F.Supp.2d 1146 (C.D.
Cal. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 764
Perrine v. Sega of America, Inc., No. 13–cv–01962–JD, 2015 WL
2227846 (N.D. Cal. May 12, 2015) . . . . . . . . . . . . . . . . . . . . . . . . 684
Peter F. Gaito Architecture, LLC v. Simone Development Corp.,
602 F.3d 57 (2d Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 864
Peter Pan Fabrics, Inc. v. Brenda Fabrics, Inc., 169 F. Supp. 142
(S.D.N.Y. 1959) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 941
Peter Pan Fabrics, Inc. v. Martin Weiner Corp., 274 F.2d 487 (2nd
Cir. 1960) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 265
Peters v. Active Mfg. Co., 129 U.S. 530 (1889). . . . . . . . . . . . . . . . . . . 161
Petition of Variable, 2008-NMCA-105 (N.M. 2008) . . . . . . . . . . . . . . 819
Pfaﬀ v. Wells Elecs., Inc., 525 U.S. 55 (1998) . . . . . . . . . . . . . . . . . . . . . 180
Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767 (1986) . . . 828
Philip Morris USA Inc. v. Computer Services, Inc., No.
D2017-0847 (WIPO 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 635
Philip Morris USA Inc. v. Lee, 547 F. Supp. 2d 667 (W.D. Tex 2008)
557
Philips v. Pembroke Real Estate, Inc., 443 Mass. 110 (2004) . . . . . 797
Phillippi v. Central Intelligence Agency, 546 F.2d 1009 (D.C. Cir.

5"#-& 0' $"4&4



1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 117
Phillips v. AWH Corp., 415 F.3d 1303 (2005) (en banc) . . . . . . . . . . 204
Piazza’s Seafood World, LLC v. Odom, 448 F.3d 744, 753 (5th Cir.
2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 714
Picke v. Prince, 207 F. 3d 402 (7th Cir. 2000) . . . . . . . . . . . . . . . . . . . 296
Pizza Hut, Inc. v. Papa John’s Intern., Inc., 227 F.3d 489 (5th Cir.
2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 659
Pizzeria Uno Corp. v. Temple, 747 F.2d 1522 (4th Cir. 1984) . . . . 576
Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188 (11th
Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 463
Playboy Enters. v. Webbworld, Inc., 991 F.Supp. 543 (N.D. Tex.
1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 559
Polaroid Corp. v. Polarad Electronics Corp., 287 F.2d 492 (2d
Cir.1961) (Friendly, J.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 499
Pollara v. Seymour, 344 F.3d 265, 269 (2d Cir. 2003) . . . . . . . . . . . . 868
Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145 (4th Cir 1987) . . 524
Polygram International Publishing, Inc. v. Nevada/TIG, Inc., 855
F. Supp. 1314 (D. Mass. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . 347
Porsche Cars N. Am. Inc. v. Spencer, No. Civ. S-00-471, 2000 WL
641209 (E.D. Cal. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 551
Porter v. Farmer Supply Serv., Inc., 790 F.2d 882 (Fed. Cir. 1986)249
Practice Management. Info. Corp. v. Am. Med. Ass’n, 121 F.3d
516, (9th Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1020
Prepared Statement of Taylor Hackford on Behalf of the Directors
Guild of America, Derivative Rights, Moral Rights, and
Movie Filtering Technology, Hearing Before the
Subcommi ee on Courts, the Internet, and Intellectual
Property of the Commi ee on the Judiciary, House of
Representatives (May 20, 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . 802
Prestone es, Inc. v. Coty, 264 U.S. 359 (1924) . . . . . . . . . . . . . . . . . . . 565
Prince Albert v. Strange, (1848) 41 Eng. Rep. 1171 (Ch.) . . . . . . . . 100
Procter & Gamble Co. v. Haugen, 222 F.3d 1262 (10th Cir. 2000)658
Procter & Gamble Co. v. Johnson & Johnson Inc., 485 F.Supp.
1185 (S.D.N.Y. 1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 491
Professional Name Policy, Actors Equity, adopted 1986 . . . . . . . . 640
Q-Co Industries, Inc. v. Hoﬀman, 625 F. Supp. 608 (S.D.N.Y. 1985)
1006
Q-Tips, Inc. v. Johnson & Johnson, 108 F. Supp. 845 (1952) . . . . . 452
Qualitex Co. v. Jacobson Products Co., 514 U.S. 159 (1995) . . . . . 873
Quanta Computer, Inc. v. LG Electronics, Inc., 553 U.S. 617 (2008)
242
Radiance Foundation, Inc. v. NAACP, 786 F. 3d 316 (4th Cir. 2015)
514
Ran-Dav’s County Kosher, Inc. v. State, 608 A.2d 1353 (N.J. 1992)
719



*/%&9 "/% 5"#-&4

Range Road Music, Inc. v. East Coast Foods, Inc., 668 F.3d 1148
(9th Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 417
Reiss v. National Quotation Bureau, Inc., 276 F. 717 (S.D.N.Y. 1921)
999
Religious Technology Center v. Netcom On-Line
Communications Services, Inc., 923 F. Supp. 1231 (N.D. Cal.
1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47
Religious Technology Center v. Netcom On-Line
Communications Services, Inc.,923 F. Supp. 1231 (N.D. Cal.
1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54, 70
Religious Technology Center v. Netcom On-line Communication
Services, Inc., 907 F. Supp. 1361 (N.D. Cal. 1995) . . . . . . . . 338
Religious Technology Center v. Wollersheim, 796 F.2d 1076 (9th
Cir. 1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
Renegotiation Bd. v. Grumman Aircraft Engineering Corp., 421
U.S. 168 (1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 112
Rescuecom Corp. v. Google Inc., 562 F.3d 123 (2d Cir. 2009) . . . . 508
Rice v. American Program Bureau, 446 F.2d 685 (2d Cir. 1971) . . 420
Rickard v. Du Bon, 103 F. 868 (2d Cir. 1900) . . . . . . . . . . . . . . . . . . . . 121
Ringgold v. Black Entertainment Television, Inc., 126 F.3d 70 (2d
Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 321
Roberson v. Rochester Folding Box Co., 64 N.E. 442 (N.Y. 1902) 731
Robert Stigwood Grp., Ltd. v. Sperber, 457 F.2d 50 (2d Cir. 1972)
418
Roche Products, Inc. v. Bolar Pharmaceutical Co., 733 F. 2d 858
(Fed. Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1119
Rochester Midland Corp. v. Enerco Corp., No. 1:08-cv98, 2009 U.S.
Dist. LEXIS 46103, 2009 WL 1561817, *19 (W.D. Mich. June 1,
2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 76
Rockwell Graphic Systems, Inc. v. DEV Industries, Inc., 925 F.2d
174 (7th Cir. 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 71
Rogers v. Grimaldi, 875 F.2d 994 (2d Cir.1989) . . . . . . . . . . . . . . . . . . 585
Rosa and Raymond Parks Institute for Self Development v. Target
Corp., 90 F. Supp. 3d 1256 (M.D. Ala. 2015) . . . . . . . . . . . . . 768
Rosco, Inc. v. Mirror Lite Co., 304 F.3d 1373 (Fed. Cir. 2002) . . . . 896
Rosenbla v. Baer, 383 U.S. 75 (1966) . . . . . . . . . . . . . . . . . . . . . . . . . . . 830
Ruﬃn-Steinback v. dePasse, 82 F. Supp. 2d 723 (E.D. Mich. 2000)
769
Ryan & Son v. Lancaster Homes, 205 N.E.2d 859 (N.Y. 1965) . . . . 811
SK&F, Co. v. Premo Pharmaceutical Lab., 625 F.2d 1055 (3d Cir.
1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1151
S&L Vitamins, Inc. v. Australian Gold, Inc., 521 F. Supp. 2d 188
(E.D.N.Y.2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 512
Sage Products, Inc. v. Devon Industries, Inc., 126 F.3d 1420 (Fed.
Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 223

5"#-& 0' $"4&4



Sakraida v. Ag Pro, Inc., 425 U.S. 273 (1976) . . . . . . . . . . . . . . . . . . . . 195
Sally Beauty Co., Inc. v. Beautyco, Inc., 304 F.3d 964 (9th Cir. 2002)
506
Salman v. United States, 127 S. Ct. 420 (2016) . . . . . . . . . . . . . . . . . . . . 95
San Francisco Arts & Athletics, Inc. v. U.S.O.C., 483 U.S. 522 (1987)
563
Sandoval v. New Line Cinema Corp., 147 F.3d 215 (2d Cir. 1998)410
Sarkisian v. WinnProof Corp., 697 F.2d 1313 (1983) . . . . . . . . . . . . . 877
Saxlehner v. Wagner, 216 U.S. 375 (1910) . . . . . . . . . . . . . . . . . . . . . . . 569
Schering Corp. v. Geneva Pharmaceuticals, 339 F.3d 1373 (Fed. Cir.
2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1039
SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242
F.3d 1337 (Fed. Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 212
Sco & Williams v. Aristo Hosiery Co., 7 F.2d 1003 (2d Cir. 1925)
121
Sears, Roebuck & Co. v. Stiﬀel Co., 376 U.S. 225 (1964) . . . . . . . 1035
Sea le Box Co. v. Indus. Crating & Packing, Inc., 731 F.2d 818
(Fed. Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 139
Sega Enterprises Ltd. v. Accolade, Inc., 977 F.2d 1510 (9th Cir.
1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1021
Serra v. United States Gen. Servs. Admin., 847 F.2d 1045 (2d Cir.
1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 798
Shapiro, Bernstein and Co. v. H.L. Green Co., 316 F.2d 304 (2d Cir.
1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 345
Sheldon v. Metro-Goldwyn Pictures Corp., 81 F.2d 49 (2d Cir.
1936) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 278
Sheldon v. Metro-Goldwyn Pictures Corp.,81 F.2d 49 (2nd Cir.
1936) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 316
Shire US Inc. v. Barr Laboratories, Inc., 329 F.3d 348 (3d Cir. 2003)
1149
Sid & Marty Kroﬀt Television v. McDonald’s Corp., 562 F.2d 1157
(9th Cir. 1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1002
Sigma-Tau Pharmaceuticals, Inc. v. Schwe , 288 F.3d 141 (4th Cir.
2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1136
Silvaco Data Systems v. Intel Corp., 184 Cal. App. 4th 210 (2010)
964
Silverman v. CBS Inc., 870 F.2d 40 (2d Cir.1989) . . . . . . . . . . . . . . . . 315
Silverman v. United States, 365 U.S. 505 (1961) . . . . . . . . . . . . . . . . . 103
Sinatra v. Goodyear Tire & Rubber Co., 435 F.2d 711 (9th Cir. 1970)
744
Singer Mfg. Co. v. June Mfg. Co., 163 U.S. 169 (1896) . . . . . . . . . . 529
Smith v. Chanel, Inc., 402 F.2d 562 (9th Cir. 1968) . . . . . . . . . . . . . . 567
Smith v. Whitman Saddle Co., 148 U.S. 674 (1893) . . . . . . . . . . . . . . 911
SmithKline Beecham v. Watson Pharmaceuticals, 211 F.3d 21 (2d
Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1163



*/%&9 "/% 5"#-&4

SmokEnders, Inc. v. Smoke No More, Inc., 184 U.S.P.Q. 309 (S.D.
Fla. 1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
Societe Comptoir de L’Industrie Cotonniere Etablissements
Boussac v. Alexander’s Dept. Stores, Inc., 299 F.2d 33 (2d
Cir. 1962) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 569
Sony Computer Entertainment v. Connectix Corp., 203 F.3d 596
(9th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1018
Sony Corp. of America v. Universal City Studios, Inc., 464 U.S. 417
(1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 348
Soule v. Bon Ami Co., 201 App. Div. 794 (1922) . . . . . . . . . . . . . . . . . 41
Sparaco v. Lawler, Matusky, Skelly, Engineers LLP, 303 F.3d 460
(2d Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 864
Spirits Int’l, B.V. v. S.S. Taris Zeytin Ve Zeytinyagi Tarim Satis
Kooperatiﬂeri Birligi, 99 U.S.P.Q.2d 1545 (T.T.A.B. 2011) 478
Star Athletica, LLC v. Varsity Brands, Inc., 137 S.Ct. 1002 (2017) 851
Star Industries, Inc. v. Bacardi & Co. Ltd., 412 F.3d 373 (2d Cir.
2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 456
State Street Bank & Trust Co. v. Signature Financial Group, 149
F.3d 1368 (Fed. Cir. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 972
Stephano v. News Group Publications, Inc., 64 N.Y.2d 174 (1984)
758
Stern Electronics, Inc. v. Kaufman, 669 F.2d 852 (2nd Cir. 1982) 305
Stewart Sur oards, Inc. v. Disney Book Group, LLC, No.
10-cv-2982, slip. op. (C.D. Cal. May 11, 2011) . . . . . . . . . . . . 589
Storage Tech. Corp. v. Custom Hardware Eng’g & Consulting,
Inc., 421 F.3d 1307 (Fed. Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . 352
Streetwise Maps, Inc. v. VanDam, Inc., 159 F.3d 739 (2d Cir. 1998)
324
Sturdza v. United Arab Emirates, 281 F.3d 1287 (D.C. Cir. 2002) 266
Synopsys, Inc. v. Mentor Graphics Corp., — F.3d — (Fed. Cir. Oct.
17, 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 984
Taylor Made Golf Co. v. MJT Consulting Group, 265 F.Supp.2d,
732 (N.D. Tex. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 559
Telectronics Pacing Systems v. Ventritex, Inc., 982 F.2d 1520 (Fed.
Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 232
Teleprompter Corp. v. Columbia Broadcasting System, Inc., 415
U.S. 394 (1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 340
Texas State Bd. of Examiners in Optometry v. Carp, 412 S.W.2d
307 (1967) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 608
The Trade-Mark Cases, 100 U.S. 82 (1879) . . . . . . . . . . . . . . . . . . . . . . 439
Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Fed.
Cir. 2011) (en banc) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 153
Thomson v. Larson, 147 F.3d 195 (2d Cir. 1998) . . . . . . . . . . . . . . . . . 281
Thorner v. Sony Computer Entertainment America LLC, 669 F.3d
1362 (Fed. Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 209

5"#-& 0' $"4&4



Three Boys Music Corp. v. Bolton, 212 F.3d 477 (9th Cir. 2000) . 328
Titanium Metals Corp. of America v. Banner, 778 F.2d 775 (Fed.
Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 163
Tommy Hilﬁger Licensing, Inc. v. Nature Labs, LLC, 221
F.Supp.2d 410 (S.D.N.Y. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . 578
TrafFix Devices, Inc. v. Marketing Displays, Inc., 532 U.S. 23
(2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 875
Tronzo v. Biomet, Inc., 156 F.3d 1154 (Fed. Cir. 1998) . . . . . . . . . . . 224
Tucker v. Naito, , . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 159
Tufenkian Imp./Exp. Ventures, Inc. v. Einstein Moomjy, Inc., 338
F.3d 127 (2nd Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 267
Twentieth Century-Fox Film Corp. v. MCA, Inc., 715 F.2d 1327,
1329 (9th Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1002
Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763 (1992). . . . . . . .874
Ty Inc. v. Perryman, 306 F.3d 509 (7th Cir. 2002) . . . . . . . . . . . . . . . . 543
Tyne ex rel. Tyne v. Time Warner Entertainment Co., L.P., 204 F.
Supp. 2d 1338 (M.D. Fla. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . 832
U.S. Dept. of Justice v. Tax Analysts, 492 U.S. 136 (1989) . . . . . . . 105
UMG Recordings, Inc. v. Augusto, 628 F. 3d 1175 (9th Cir. 2011)358
UMG Recordings, Inc. v. Escape Media Group, Inc., 107 A.D.3d 51
(N.Y. App. Div. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 429
UMG Recordings, Inc. v. Shelter Capital Partners, 667 F.3d 1022
(9th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 386
Understanding the FCC Regulations for Low-Power,
Non-Licensed Transmi er, Federal Communications
Commission Oﬃce of Engineering and Technology Bulleting
No. 63 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 699
United Drug Co. v. Theodore Rectanus Co., 248 U.S. 90 (1918) . 461
United States v. Adams, 383 U.S. 39 (1966) . . . . . . . . . . . . . . . . . . . . . 194
United States v. American Society of Composers, Authors, and
Publishers, 627 F.3d 64 (2d Cir. 2010) . . . . . . . . . . . . . . . . . . . 411
United States v. Caronia, 703 F.3d 149 (2d Cir. 2012) . . . . . . . . . . 1158
United States v. Frost, 125 F.3d 346, 367 (6th Cir. 1997) . . . . . . . . . 841
United States v. Generix Drug Corp., 460 U.S. 453 (1983) . . . . . . 1121
United States v. Johnson, 221 U.S. 488 (1911) . . . . . . . . . . . . . . . . . . 1116
United States v. Lange, 312 F.3d 263 (7th Cir. 2002). . . . . . . . . . .51, 70
United States v. Martignon, 492 F.3d 14 (2d. Cir. 2007) . . . . . . . . . 434
United States v. O’Hagan, 521 U.S. 642 (1997) . . . . . . . . . . . . . . . . . . . 90
United States v. Univis Lens Co., 316 U.S. 241 (1942) . . . . . . . . . . . 240
United We Stand Am., Inc. v. United We Stand, Am. New York,
Inc., 128 F.3d 86 (2d Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . 516
Universal City Studios, Inc. v. Corley, 273 F.3d 429 (2001) . . . . 1023
Universal City Studios, Inc. v. Ideal Publishing Corp., 195
U.S.P.Q. 761 (S.D.N.Y. 1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 567
VMG Salsoul, LLC v. Ciccone, 824 F.3d 871 (9th Cir. 2016) . . . . . 409



*/%&9 "/% 5"#-&4

Virgin Enterprises Ltd. v. Nawab, 335 F.3d 141 (2d Cir. 2003). . .496
Virginia Pharmacy Board v. Virginia Citizens Consumer Council,
425 U.S. 748 (1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 607
Volkswagenwerk Aktiengesellschaft v. Church, 411 F.2d 350 (9th
Cir. 1969) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 564
WCVB-TV v. Boston Athletic Ass’n, 926 F.2d 42 (1st Cir. 1991) . 565
WPIX, Inc. v. ivi, Inc., 691 F.3d 275 (2d Cir. 2012) . . . . . . . . . . . . . . . 392
Wainwright Securities Inc. v. Wall Street Transcript Corp., 558 F.
2d 91 (2d Cir. 1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 370
Wal-Mart Stores, Inc. v. Samara Brothers, Inc., 529 U.S. 205 (2000)
872
Walker v. Texas Div., Sons of Confederate Veterans, Inc., 135 S. Ct.
2239 (2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 624
Walker v. Time Life Films, Inc., 784 F.2d 44 (2d Cir. 1986) . . . . . . 270
Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17
(1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 222
Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136 (9th Cir. 2003)
291
Washington v. Brown & Williamson Tobacco Corp., 1984 WL
63629223, U.S.P.Q. 1116 (E.D. Pa. 1984) . . . . . . . . . . . . . . . . . . 762
Webber v. Virginia, 103 U.S. (13 O o) 344 (1880) . . . . . . . . . . . . . . . . 124
Weingand v. Lorre, 41 Cal. Rptr. 778 (1964) . . . . . . . . . . . . . . . . . . . . . 822
Weissmann v. Freeman, 868 F.2d 1313 (2d Cir. 1989) . . . . . . . . . . . . 285
Wham-O, Inc. v. Paramount Pictures Corp., 286 F. Supp. 2d 1254
(N.D. Cal. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 589
Whelan Associates, Inc. v. Jaslow Dental Laboratory, Inc., 797 F.2d
1222 (3d Cir. 1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1001
White v. Ortiz, No. 13–cv–251–SM, 2015 WL 5331279 (D.N.H. Sept.
14, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 838
White v. Samsung Electronics America, Inc., 971 F.2d 1395 (9th Cir.
1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 746
White v. Samsung Electronics America, Inc.,989 F.2d 1512 (9th Cir.
1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 749
White-Smith Music Publishing Co. v. Apollo Co., 209 U.S. 1 (1908)
399
Wildman v. New York Times Co., 42 F. Supp. 412 (S.D.N.Y. 1941)
302
William R. Warner & Co. v. Eli Lilly & Co., 265 U.S. 526 (1924) . 527
Williams v. UMG Recordings, Inc., 281 F. Supp. 2d 1177 (C.D. Cal.
2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 804
Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015)989
Wilson v. Simpson, 50 U.S. 109 (1850) . . . . . . . . . . . . . . . . . . . . . . . . . . 248
Wing Shing Products (BVI) Co. v. Sunbeam Products, Inc., 665 F.
Supp. 2d 357 (S.D.N.Y. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 913
Winter v. DC Comics, 69 P.3d 473 (Cal. 2003) . . . . . . . . . . . . . . . . . . . 776

5"#-& 0' $"4&4



Wooley v. Maynard, 430 U.S. 705 (1977) . . . . . . . . . . . . . . . . . . . . . . . . 622
World’s Dispensary Med. Assn. v. Pierce, 96 N.E. 738 (N.Y. 1911)
811
Wyeth & Cordis Corp. v. Abbo Labs., 720 F.3d 1380 (Fed. Cir.
2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 146
Wyeth v. Levine, 129 S. Ct. 1187 (2009) . . . . . . . . . . . . . . . . . . . . . . . . 1161
Xavier v. Philip Morris USA Inc., 787 F. Supp. 2d 1075 (N.D.Cal.
2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 686
Yale Electric Corp. v. Robertson, 26 F.2d 972 (2d Cir. 1928) . . . . . 531
Yankee Publishing Inc. v. News America Publishing, Inc., 809 F.
Supp. 267 (S.D.N.Y. 1992) (Leval, J.) . . . . . . . . . . . . . . . . . . . . . 374
Yoder Bros., Inc. v. California-Florida Plant Corp., 537 F.2d 1347
(5th Cir. 1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1068
Zalewski v. Cicero Builder Dev., Inc., 754 F.3d 95 (2d Cir. 2014) 863
Zatarains, Inc. v. Oak Grove Smokehouse, Inc., 698 F.2d 786 (5th
Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 441, 560
Zauderer v. Oﬃce of Disciplinary Counsel of Supreme Court of
Ohio, 471 U.S. 626 (1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 720
e Presidio Enterprises, Inc. v. Warner Brothers Distribution Corp.,
784 F.2d 674 (5th Cir. 1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 667
Pierre Leval, Toward a Fair Use Standard, 103 Harv. L. Rev. 1105
(1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 373



*/%&9 "/% 5"#-&4

5BCMF PG 1SPCMFNT
666 Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1148
Ambush Marketing Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 555
Arrows Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
Baseball Card Price Report Problem. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
Bee Gees Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 333
Bilgewater Bill’s Problem, Redux. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .472
Bilgewater Bill’s Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 470
Bilgewater Bill’s Problem, Re-Redux . . . . . . . . . . . . . . . . . . . . . . . . . . . . 478
Bizarro World Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
Bizarro World Redux Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1167
Boats Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 507
Cheat Sheet Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 507
Chicago HOPE Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 384
Children’s Book Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 320
Cooking for Kids Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 277
Debt Collection Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
Dilution Lightning Round . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 552
DNA Copyright Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1039
Drug Stamps Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 440
Duﬀ Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 481
Eames Chair Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 858
Eames Chair Problem, Re-revisited . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 923
Eames Chair Problem, Revisited . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 883
Embassy Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 866
Exclusive Rights Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 349
Exploits Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 68
Flaming Moe’s Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 85
Governator Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 781
Hula Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 270
Jack Daniel’s Problem. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .555
KSR Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 201
Locksmiths Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 86

5"#-& 0' 130#-&.4



Melting Bad Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 457
Melting Bad Problem, Re-Redux . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 815
Melting Bad Problem, Redux . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 711
Model Car Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 860
Monkey Selﬁe Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 280
New Yorker Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 327
Paper Handbag Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 556
Pez Dispenser Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 883
Photoshoot Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 307
Plastic Dye Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 149
Pleistocene Park Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 187
problems/fortunetelling . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 728
Salt Shaker Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 151
Satellite TV Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 675
Scavenger Hunt Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 728
Smartphone Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1029
Sports Secrets Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 86
Super Soaker Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 230
Tax Planning Patent Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .133
Tetris Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1020
Tony Twist Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 782
Trademark Defenses Lightning Round . . . . . . . . . . . . . . . . . . . . . . . . . . 590
Trademark Throwback Problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 495

